 
Exhibit 10.1
 
 

 

DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION,
Depositor,
 
MIDLAND LOAN SERVICES,
A DIVISION OF PNC BANK, NATIONAL ASSOCIATION,
Master Servicer,
 
CWCAPITAL ASSET MANAGEMENT LLC,
Special Servicer,
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
Trustee,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Certificate Administrator, Paying Agent and Custodian,
 
and
 
PENTALPHA SURVEILLANCE LLC,
Operating Advisor
 

 
POOLING AND SERVICING AGREEMENT
Dated as of May 1, 2015
 

 
COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates

 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

             
Page
        ARTICLE I         DEFINITIONS        
Section 1.01
Defined Terms
 
5
Section 1.02
Certain Calculations
 
110
Section 1.03
Certain Constructions
 
115
Section 1.04
Certain Matters Relating to the Non-Serviced Mortgage Loan
 
115
        ARTICLE II         CONVEYANCE OF TRUST MORTGAGE LOANS; ORIGINAL ISSUANCE
OF CERTIFICATES        
Section 2.01
Conveyance of Trust Mortgage Loans; Assignment of Mortgage Loan Purchase
Agreements
 
116
Section 2.02
Acceptance by Custodian and the Trustee
 
125
Section 2.03
Representations, Warranties and Covenants of the Depositor;
     
Repurchase and Substitution of Trust Mortgage Loans
 
127
Section 2.04
Representations, Warranties and Covenants of the Master Servicer, the Special
Servicer, the Certificate Administrator, the Trustee and the Operating Advisor
 
136
Section 2.05
Execution and Delivery of Certificates; Issuance of Lower-Tier Regular Interests
 
143
Section 2.06
Miscellaneous REMIC and Grantor Trust Provisions
 
143
        ARTICLE III         ADMINISTRATION AND SERVICING OF THE TRUST FUND      
 
Section 3.01
The Master Servicer To Act as Master Servicer; Special Servicer To Act as
Special Servicer; Administration of the Mortgage Loans and the Serviced
Companion Loans
 
144
Section 3.02
Liability of the Master Servicer and the Special Servicer When Sub- Servicing
 
150
Section 3.03
Collection of Mortgage Loan and Serviced Companion Loan Payments
 
150
Section 3.04
Collection of Taxes, Assessments and Similar Items; Escrow Accounts
 
151
Section 3.05
Collection Accounts; Excess Liquidation Proceeds Account; Distribution Accounts;
Interest Reserve Account; Serviced Loan
   

 
 
-i-

--------------------------------------------------------------------------------

 



 
Combination Collection Accounts and Courtyard Rakes Collection Sub-Account
 
153
Section 3.06
Permitted Withdrawals from the Collection Accounts, the Serviced Loan
Combination Collection Accounts, the Courtyard Rakes Collection Sub-Account and
the Distribution Accounts; Trust Ledger
 
163
Section 3.07
Investment of Funds in the Collection Accounts, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Interest Reserve Account,
the Excess Liquidation Proceeds Account, the REO Account, the Lock-Box Accounts,
the Cash Collateral Accounts and the Reserve Accounts
 
184
Section 3.08
Maintenance of Insurance Policies and Errors and Omissions and Fidelity Coverage
 
186
Section 3.09
Enforcement of Due-on-Sale Clauses; Assumption Agreements; Defeasance Provisions
 
191
Section 3.10
Appraisals; Realization upon Defaulted Mortgage Loans
 
197
Section 3.11
Custodian to Cooperate; Release of Mortgage Files
 
204
Section 3.12
Servicing Fees, Trustee/Certificate Administrator Fees and Special Servicing
Compensation
 
205
Section 3.13
Reports to the Certificate Administrator; Collection Account Statements
 
213
Section 3.14
Access to Certain Documentation
 
219
Section 3.15
Title and Management of REO Properties and REO Accounts
 
227
Section 3.16
Sale of Specially Serviced Loans and REO Properties
 
232
Section 3.17
Additional Obligations of the Master Servicer and the Special Servicer;
Inspections
 
237
Section 3.18
Authenticating Agent
 
239
Section 3.19
Appointment of Custodians
 
240
Section 3.20
Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts and Reserve
Accounts
 
240
Section 3.21
Property Advances
 
240
Section 3.22
Appointment and Replacement of Special Servicer
 
245
Section 3.23
Transfer of Servicing Between the Master Servicer and the Special Servicer;
Record Keeping; Asset Status Report
 
250
Section 3.24
Special Instructions for the Master Servicer and/or Special Servicer
 
256
Section 3.25
Certain Rights and Obligations of the Master Servicer and/or the Special
Servicer
 
257
Section 3.26
Modification, Waiver, Amendment and Consents
 
258
Section 3.27
Certain Intercreditor Matters Relating to the Serviced Loan Combinations
 
263
Section 3.28
Directing Holder Contact with the Master Servicer and the Special Servicer
 
267
Section 3.29
Controlling Class Certificateholders and the Controlling Class Representative;
Certain Rights and Powers of the Directing Holder
 
268
Section 3.30
No Downgrade Confirmation
 
271
Section 3.31
Appointment and Duties of the Operating Advisor
 
274
Section 3.32
General Information Regarding the Servicing and Administration of the Courtyard
by Marriott Loan Combination
 
278

 
 
-ii-

--------------------------------------------------------------------------------

 
 

          ARTICLE IV         DISTRIBUTIONS TO CERTIFICATEHOLDERS        
Section 4.01
Distributions
 
280
Section 4.01A
Distributions on the Loan-Specific Certificates
 
290
Section 4.02
Statements to Certificateholders; Reports by Certificate Administrator; Other
Information Available to the Holders and Others
 
295
Section 4.03
Compliance with Withholding Requirements
 
305
Section 4.04
REMIC Compliance
 
305
Section 4.05
Imposition of Tax on the Trust Fund
 
308
Section 4.06
Remittances
 
309
Section 4.07
P&I Advances
 
309
Section 4.08
Appraisal Reductions
 
316
Section 4.09
Grantor Trust Reporting
 
318
        ARTICLE V         THE CERTIFICATES  
Section 5.01
The Certificates
 
320
Section 5.02
Registration, Transfer and Exchange of Certificates
 
324
Section 5.03
Mutilated, Destroyed, Lost or Stolen Certificates
 
335
Section 5.04
Appointment of Paying Agent
 
335
Section 5.05
Access to Certificateholders’ Names and Addresses; Special Notices
 
335
Section 5.06
Actions of Certificateholders
 
336
Section 5.07
Rule 144A Information
 
336
        ARTICLE VI THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
DIRECTING HOLDER AND THE OPERATING ADVISOR        
Section 6.01
Liability of the Depositor, the Master Servicer, the Special Servicer and the
Operating Advisor
 
337
Section 6.02
Merger or Consolidation of the Master Servicer, the Special Servicer, the
Depositor or the Operating Advisor
 
337
Section 6.03
Limitation on Liability of the Depositor, the Master Servicer, the Special
Servicer, the Operating Advisor and Others
 
338
Section 6.04
Limitation on Resignation of the Master Servicer, the Special Servicer and the
Operating Advisor; Termination of the Master Servicer, the Special Servicer and
the Operating Advisor
 
340
Section 6.05
Rights of the Depositor and the Trustee in Respect of the Master Servicer and
the Special Servicer
 
342
Section 6.06
The Master Servicer or Special Servicer as Owners of a Certificate
 
343
Section 6.07
The Directing Holder
 
344
Section 6.08
Rights of Non-Directing Holders
 
347

 
 
-iii-

--------------------------------------------------------------------------------

 
 



        ARTICLE VII         SERVICER AND OPERATING ADVISOR TERMINATION        
Section 7.01
Servicer Termination Events
 
348
Section 7.02
Trustee to Act; Appointment of Successor
 
356
Section 7.03
Notification to Certificateholders and Other Persons
 
358
Section 7.04
Other Remedies of Trustee
 
358
Section 7.05
Waiver of Past Servicer Termination Events and Operating Advisor Termination
Events; Termination
 
359
Section 7.06
Trustee as Maker of Advances
 
359
Section 7.07
Termination of the Operating Advisor
 
360
        ARTICLE VIII         CONCERNING THE TRUSTEE AND CERTIFICATE
ADMINISTRATOR        
Section 8.01
Duties of Trustee and Certificate Administrator
 
363
Section 8.02
Certain Matters Affecting the Trustee and the Certificate Administrator
 
365
Section 8.03
Trustee and Certificate Administrator Not Liable for Certificates or Mortgage
Loans
 
368
Section 8.04
Trustee and Certificate Administrator May Own Certificates
 
369
Section 8.05
Payment of Trustee’s and Certificate Administrator’s Fees and Expenses;
Indemnification
 
369
Section 8.06
Eligibility Requirements for Trustee and Certificate Administrator
 
372
Section 8.07
Resignation and Removal of Trustee and Certificate Administrator
 
373
Section 8.08
Successor Trustee and Certificate Administrator
 
375
Section 8.09
Merger or Consolidation of Trustee or Certificate Administrator
 
376
Section 8.10
Appointment of Co-Trustee or Separate Trustee
 
376
        ARTICLE IX         TERMINATION        
Section 9.01
Termination
 
377
        ARTICLE X         EXCHANGE ACT REPORTING AND REGULATION AB COMPLIANCE  
     
Section 10.01
Intent of the Parties; Reasonableness
 
383
Section 10.02
Notification Requirements and Deliveries in Connection with securitization of a
Serviced Companion Loan
 
384
Section 10.03
Information to be Provided by the Master Servicer and the Special Servicer
 
386
Section 10.04
Information to be Provided by the Trustee
 
387

 
 
-iv-

--------------------------------------------------------------------------------

 
 
Section 10.05
Filing Obligations
 
387
Section 10.06
Form 10-D Filings
 
388
Section 10.07
Form 10-K Filings
 
390
Section 10.08
Sarbanes-Oxley Certification
 
394
Section 10.09
Form 8-K Filings
 
395
Section 10.10
Suspension of Exchange Act Filings; Incomplete Exchange Act Filings; Amendments
to Exchange Act Reports
 
396
Section 10.11
Annual Compliance Statements
 
397
Section 10.12
Annual Reports on Assessment of Compliance with Servicing Criteria
 
398
Section 10.13
Annual Independent Public Accountants’ Servicing Report
 
401
Section 10.14
Exchange Act Reporting Indemnification
 
402
Section 10.15
Amendments
 
405
Section 10.16
Exchange Act Report Signatures; Delivery of Notices; Interpretation of Grace
Periods
 
405
Section 10.17
Termination of the Certificate Administrator
 
406
        ARTICLE XI         MISCELLANEOUS PROVISIONS        
Section 11.01
Counterparts
 
407
Section 11.02
Limitation on Rights of Certificateholders
 
407
Section 11.03
Governing Law
 
408
Section 11.04
Waiver of Jury Trial; Consent to Jurisdiction
 
408
Section 11.05
Notices
 
409
Section 11.06
Severability of Provisions
 
416
Section 11.07
Notice to the Depositor and Each Rating Agency
 
416
Section 11.08
Amendment
 
418
Section 11.09
Confirmation of Intent
 
422
Section 11.10
No Intended Third-Party Beneficiaries
 
422
Section 11.11
Entire Agreement
 
422
Section 11.12
Third Party Beneficiaries
 
423
Section 11.13
PNC Bank, National Association
 
423

 
 
-v-

--------------------------------------------------------------------------------

 
 
 
TABLE OF EXHIBITS
Exhibit A-1
Form of Class A-1 Certificate

Exhibit A-2
Form of Class A-2 Certificate

Exhibit A-3
Form of Class A-SB Certificate

Exhibit A-4
Form of Class A-3 Certificate

Exhibit A-5
Form of Class A-4 Certificate

Exhibit A-6
Form of Class A-M Certificate

Exhibit A-7
Form of Class B Certificate

Exhibit A-8
Form of Class C Certificate

Exhibit A-9
Form of Class D Certificate

Exhibit A-10
Form of Class E Certificate

Exhibit A-11
Form of Class F Certificate

Exhibit A-12
Form of Class G Certificate

Exhibit A-13
Form of Class CM-A Certificate

Exhibit A-14
Form of Class CM-X-CP Certificate

Exhibit A-15
Form of Class CM-X-EXT Certificate

Exhibit A-16
Form of Class CM-B Certificate

Exhibit A-17
Form of Class CM-C Certificate

Exhibit A-18
Form of Class CM-D Certificate

Exhibit A-19
Form of Class CM-E Certificate

Exhibit A-20
Form of Class X-A Certificate

Exhibit A-21
Form of Class X-B Certificate

Exhibit A-22
Form of Class X-C Certificate

Exhibit A-23
Form of Class X-D Certificate

Exhibit A-24
Form of Class R Certificate

Exhibit A-25
Form of Class LR Certificate

Exhibit A-26
Form of Class V Certificate

Exhibit B
Mortgage Loan Schedule

Exhibit C-1
Form of Transferee Affidavit

Exhibit C-2
Form of Transferor Letter

Exhibit D-1
Form of Investment Representation Letter

Exhibit D-2
Form of ERISA Representation Letter

Exhibit E
Form of Request for Release

Exhibit F
Securities Legend

Exhibit G
Form of Regulation S Transfer Certificate

Exhibit H
Form of Transfer Certificate for Exchange or Transfer from Rule 144A Global
Certificate to Regulation S Global Certificate during the Restricted Period

Exhibit I
Form of Transfer Certificate for Exchange or Transfer from Rule 144A Global
Certificate to Regulation S Global Certificate after the Restricted Period

Exhibit J
Form of Transfer Certificate for Exchange or Transfer from Regulation S Global
Certificate to Rule 144A Global Certificate during the Restricted Period

Exhibit K
Form of Distribution Date Statement

Exhibit L-1
Form of Investor Certification

Exhibit L-2
Form of Financial Market Publisher Certification

Exhibit M
Form of Notification from Custodian

Exhibit N-1
Form of Closing Date Custodian Certification

 
 
-vi-

--------------------------------------------------------------------------------

 
 
Exhibit N-2
Form of Post-Closing Custodian Certification

Exhibit O
Form of Trustee Backup Certification

Exhibit P
Form of Custodian Backup Certification

Exhibit Q
Form of Certificate Administrator Backup Certification

Exhibit R
Form of Master Servicer Backup Certification

Exhibit S
Form of Special Servicer Backup Certification

Exhibit T
Mortgage Loan Seller Sub-Servicers

Exhibit U
Mortgage Loans with Earnout/Holdback Provisions

Exhibit V
Form of NRSRO Certification

Exhibit W-1
Form of Transferor Certificate for Transfer of the Excess Servicing Fee Rights

Exhibit W-2
Form of Transferee Certificate for Transfer of the Excess Servicing Fee Rights

Exhibit X
Form of Operating Advisor Annual Report

Exhibit Y
Form of Sarbanes Oxley Certification

Exhibit Z
Additional Disclosure Notification

Exhibit AA
Form of Sub-Servicer Backup Certification

Exhibit BB
Form of Operating Advisor Backup Certification

Exhibit CC
Form of Power of Attorney to the Master Servicer and Special Servicer

Exhibit DD
Form of Non-Serviced Mortgage Loan Notification

Exhibit EE
Form of Companion Loan Noteholder Certification

 
TABLE OF SCHEDULES
 

Schedule I  Directing Holders

Schedule II Servicing Criteria to be Addressed in Assessment of Compliance

Schedule III  Class A-SB Planned Principal Balance Schedule

Schedule IV  Additional Form 10-D Disclosure

Schedule V Additional Form 10-K Disclosure

Schedule VI  Form 8-K Disclosure Information

Schedule VII Initial Serviced Companion Loan Noteholders

Schedule VIII Contact Information for the Other 17g-5 Information Provider

 
 
-vii-

--------------------------------------------------------------------------------

 
   
Pooling and Servicing Agreement, dated as of May 1, 2015, between Deutsche
Mortgage & Asset Receiving Corporation, as Depositor, Midland Loan Services, a
Division of PNC Bank, National Association, as Master Servicer, CWCapital Asset
Management LLC, as Special Servicer, Wilmington Trust, National Association, as
Trustee, Wells Fargo Bank, National Association, as Certificate Administrator,
Paying Agent and Custodian, and Pentalpha Surveillance LLC, as Operating
Advisor.
 
PRELIMINARY STATEMENT:
 
(Terms used but not defined in this Preliminary Statement shall have
the meanings specified in Article I hereof)
 
The Depositor intends to sell pass-through certificates to be issued hereunder
in multiple Classes which in the aggregate will evidence the entire beneficial
ownership interest in the Trust Fund consisting primarily of the Mortgage Loans.
 
The Lower-Tier REMIC will hold the Mortgage Loans (exclusive of Excess
Interest), the Courtyard by Marriott Non-Pooled Trust Companion Loans and
certain other related assets subject to this Agreement, and will issue (i) the
Lower-Tier Regular Interests set forth in the table below (the “Lower-Tier
Regular Interests”), as classes of regular interests in the Lower-Tier REMIC,
and (ii) the Class LR Certificates as the sole class of residual interests in
the Lower-Tier REMIC.
 
The Upper-Tier REMIC will hold the Lower-Tier Regular Interests and certain
other related assets subject to this Agreement and will issue (i) the Class A-1,
Class A-2, Class A-SB, Class A-3, Class A-4, Class X-A, Class X-B, Class X-C,
Class X-D, Class A-M, Class B, Class C, Class D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D
and Class CM-E Certificates, which are designated as classes of regular
interests in the Upper-Tier REMIC and (ii) the Class R Certificates as the sole
class of residual interests in the Upper-Tier REMIC.
 
The portion of the Trust Fund consisting of the Class V Specific Grantor Trust
Assets shall be treated as a grantor trust under subpart E, part I of subchapter
J of the Code (the “Grantor Trust”) for federal income tax purposes. The Class V
Certificates shall represent undivided beneficial interests in the Grantor
Trust. As provided herein, the Certificate Administrator shall not take any
actions that would cause the Grantor Trust to either (i) lose its status as a
“grantor trust” or (ii) be treated as part of any Trust REMIC.
 
The Mortgaged Property that secures the Mortgage Loan identified as Loan No. 1
on the Mortgage Loan Schedule (the “9200 & 9220 Sunset Mortgage Loan”) also
secures one companion loan to the same Borrower, which is pari passu in right of
payment to the 9200 & 9220 Sunset Mortgage Loan (the “9200 & 9220 Sunset
Companion Loan”). The 9200 & 9220 Sunset Loan Combination is serviced pursuant
to (i) this Agreement and (ii) the related Intercreditor Agreement. The 9200 &
9220 Sunset Companion Loan and all amounts attributable thereto will not be
assets of the Trust Fund or the Trust REMICs and will be beneficially owned by
the related Companion Loan Noteholders.
 
 
 

--------------------------------------------------------------------------------

 
 
The Mortgaged Property that secures the Mortgage Loan identified as Loan No. 2
(Courtyard by Marriott) on the Mortgage Loan Schedule secures the following five
notes (which are collectively referred to as the “Courtyard by Marriott Loan
Combination”):
 
(i)          a promissory note designated as Note A-1 with an outstanding
principal balance as of the Cut-off Date of $33,500,000 (referred to herein as
the “Courtyard Note A-1” or the “Courtyard by Marriott Non-Pooled Trust Pari
Passu Companion Loan”);
 
(ii)         a promissory note designated as Note A-2A with an outstanding
principal balance as of the Cut-off Date of $100,000,000 (referred to herein as
the “Courtyard Note A-2A” or the “Courtyard by Marriott Pooled Mortgage Loan”);
 
(iii)         a promissory note designated as Note A-2B with an outstanding
principal balance as of the Cut-off Date of $97,050,000 (referred to herein as
the “Courtyard Note A-2B”);
 
(iv)        a promissory note designated as Note A-2C with an outstanding
principal balance as of the Cut-off Date of $84,450,000 (referred to herein as
the “Courtyard Note A-2C”); and
 
(v)         a promissory note designated as Note B with an outstanding principal
balance as of the Cut-off Date of $355,000,000 (referred to in this prospectus
supplement as the “Courtyard Note B” or the “Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan”)
 
The Courtyard Note A-1, the Courtyard Note A-2A, the Courtyard Note A-2B and the
Courtyard Note A-2C are generally pari passu in right of payment, except that
certain permitted prepayments are applied first to the Courtyard Note A-1. The
Courtyard Note B is subordinate in right of payment in respect of each of the
Courtyard Note A-1, the Courtyard Note A-2A, the Courtyard Note A-2B and the
Courtyard Note A-2C.
 
On the Closing Date, the Depositor will convey to the Trust all of its right,
title and interest in and to the Courtyard Note A-1, the Courtyard Note A-2A and
the Courtyard Note B. The Courtyard Note A-2A will be pooled with all of the
other Mortgage Loans and interest and principal received in respect of the
Courtyard Note A-2A will be available to make distributions in respect of each
Class of Regular Certificates other than the Loan-Specific Certificates. The
Courtyard Note A-1 and the Courtyard Note B will not be pooled with the other
Mortgage Loans and interest and principal received in respect of the Courtyard
Note A-1 and the Courtyard Note B will only be available to make distributions
in respect of the Loan-Specific Certificates.
 
The Courtyard Note A-1, the Courtyard Note A-2B and the Courtyard Note A-2C are
collectively referred to herein as the “Courtyard by Marriott Pari Passu
Companion Loans” and the Courtyard Note A-2B and the Courtyard Note A-2C are
collectively referred to herein as the “Courtyard by Marriott Non-Trust Pari
Passu Companion Loans.”
 
The Courtyard by Marriott Loan Combination is serviced pursuant to (i) this
 
 
-2-

--------------------------------------------------------------------------------

 
 
Agreement and (ii) the related Intercreditor Agreement. The Courtyard by
Marriott Non-Trust Pari Passu Companion Loans and all amounts attributable
thereto will not be assets of the Trust Fund or the Trust REMICs and will be
beneficially owned by the related Companion Loan Noteholders.
 
The Mortgaged Property that secures the Mortgage Loan identified as Loan No. 4
on the Mortgage Loan Schedule (the “3 Columbus Circle Mortgage Loan”) also
secures three companion loans to the same Borrower, which are each pari passu in
right of payment to the 3 Columbus Circle Mortgage Loan (the “3 Columbus Circle
Companion Loans”). The 3 Columbus Circle Loan Combination is serviced pursuant
to (i) this Agreement and (ii) the related Intercreditor Agreement. The 3
Columbus Circle Companion Loans and all amounts attributable thereto will not be
assets of the Trust Fund or the Trust REMICs and will be beneficially owned by
the related Companion Loan Noteholders.
 
The Mortgaged Property that secures the Mortgage Loan identified as Loan No. 13
on the Mortgage Loan Schedule (the “La Gran Plaza Mortgage Loans”) also secures
two companion loans to the same Borrower, which are pari passu in right of
payment to the La Gran Plaza Mortgage Loan (the “La Gran Plaza Companion Loan”).
The La Gran Plaza Loan Combination is serviced pursuant to (i) this Agreement
and (ii) the related Intercreditor Agreement. On and after the La Gran Plaza
Pari Passu Note A-1 Securitization Date, the La Gran Plaza Loan Combination
shall be serviced pursuant to the Other Pooling and Servicing Agreement related
to such Other Securitization. The La Gran Plaza Companion Loans and all amounts
attributable thereto will not be assets of the Trust Fund or the Trust REMICs
and will be beneficially owned by the related Companion Loan Noteholders.
 
The Mortgaged Property that secures the Mortgage Loan identified as Loan No. 28
on the Mortgage Loan Schedule (the “Walgreens Portfolio Mortgage Loan”) also
secures two companion loans to the same Borrower, which are pari passu in right
of payment to the Walgreens Portfolio Mortgage Loan (the “Walgreens Portfolio
Pari Passu Companion Loans”). The Walgreens Portfolio Loan Combination is
serviced pursuant to (i) the Other Pooling and Servicing Agreement related to
the Other Securitization designated as the WFCM 2015-LC20 Mortgage Trust and
(ii) the related Intercreditor Agreement. The Walgreens Portfolio Pari Passu
Companion Loans and all amounts attributable thereto will not be assets of the
Trust Fund or the Trust REMICs and will be beneficially owned by the related
Companion Loan Noteholders.
 
The following table sets forth the Class designation and initial Certificate
Balance or initial Notional Amount of each Class of Regular Certificates
(collectively, the “Corresponding Certificates”), and the corresponding
Lower-Tier Regular Interest (the “Corresponding Lower-Tier Regular Interest”)
and the Corresponding Component of the Class X Certificates (the “Corresponding
Components”) for each Class of Corresponding Certificates.

                         
 
Corresponding
Certificates
 
Initial Certificate
Balance or Notional
Amount
 
Corresponding
Lower-Tier Regular
Interests(1)
 
Initial Lower-Tier
Principal Balance
 
Corresponding
Class X
Components(1)
Class A-1
  $
53,800,000
   
LA-1
  $
53,800,000
   
XA-1
Class A-2
  $
168,100,000
   
LA-2
  $
168,100,000
   
XA-2
Class A-SB
  $
85,300,000
   
LA-SB
  $
85,300,000
   
XA-SB
Class A-3
  $
270,000,000
   
LA-3
  $
270,000,000
   
XA-3
Class A-4
  $
381,594,000
   
LA-4
  $
381,594,000
   
XA-4

 
 
-3-

--------------------------------------------------------------------------------

 
 

                         
Corresponding
Certificates
 
Initial Certificate
Balance or Notional
Amount
 
Corresponding
Lower-Tier Regular
Interests(1)
 
Initial Lower-Tier
Principal Balance
 
Corresponding
Class X
Components(1)
Class X-A
  $
1,059,810,000
(2)  
N/A
  N/A  
N/A
Class X-B
  $
154,092,000
(2)  
N/A
  N/A  
N/A
Class X-C
  $
58,212,000
(2)  
N/A
  N/A  
N/A
Class X-D
  $
27,394,000
(2)  
N/A
  N/A  
N/A
Class A-M
  $
101,016,000
   
LA-M
  $
101,016,000
   
XA-M
Class B
  $
92,797,000
   
LB
  $
92,797,000
   
XB
Class C
  $
61,295,000
   
LC
  $
61,295,000
   
XC
Class D
  $
58,212,000
   
LD
  $
58,212,000
   
XD
Class E
  $
27,394,000
   
LE
  $
27,394,000
   
XE
Class F
  $
29,107,000
   
LF
  $
29,107,000
   
N/A
Class G
  $
41,091,186
   
LG
  $
41,091,186
   
N/A
Class CM-A
  $
33,500,000
   
LCM-A
  $
33,500,000
   
XCM-A
Class CM-X-CP
  $
33,500,000
(2)  
N/A
  N/A  
N/A
Class CM-X-EXT
  $
33,500,000
(2)  
N/A
  N/A  
N/A
Class CM-B
  $
84,500,000
   
LCM-B
  $
84,500,000
   
N/A
Class CM-C
  $
87,381,000
   
LCM-C
  $
87,381,000
   
N/A
Class CM-D
  $
121,483,000
   
LCM-D
  $
121,483,000
   
N/A
Class CM-E
  $
61,636,000
   
LCM-E
  $
61,636,000
   
N/A




--------------------------------------------------------------------------------

(1)
The Lower-Tier Regular Interest and the Class X Component of the Class X-A,
Class X-B, Class X-C, Class X-D, Class CM-X-CP or Class CM-X-EXT Certificates
that correspond to any particular Class of Regular Certificates also correspond
to each other and, accordingly, constitute the (i) Corresponding Lower-Tier
Regular Interests and (ii) Corresponding Components, respectively, with respect
to each other. The Class X Component Notional Amount for such Corresponding
Component of the Class X-A, Class X-B, Class X-C, Class X-D, Class CM-X-CP or
Class CM-X-EXT Certificates shall at all times equal the then Lower-Tier
Principal Balance of the Corresponding Lower-Tier Regular Interest.

 
(2)
Notional Amount.

 
 
-4-

--------------------------------------------------------------------------------

 
 
The Class X-A, Class X-B, Class X-C, Class X-D, Class CM-X-CP, Class CM-X-EXT,
Class V, Class R and Class LR Certificates do not have Certificate Balances
(other than the payment of $100 on the first Distribution Date in respect of the
Class X-C Certificates, which will be deemed a payment of principal on the
principal balance of such Class for federal income tax purposes). Additionally,
the Class V, Class R and Class LR Certificates do not have Notional Balances.
The Certificate Balance of any Class of Regular Certificates outstanding at any
time represents the maximum amount which holders thereof are entitled to receive
as distributions allocable to principal from the cash flow on the Trust Mortgage
Loans and the other assets in the Trust Fund; provided that if amounts
previously allocated as Realized Losses to a Class of Certificates in reduction
of the Certificate Balance thereof are subsequently recovered (including without
limitation after the reduction of the Certificate Balance of such Class to
zero), such Class may receive distributions in respect of such recoveries in
accordance with the priorities set forth in Section 4.01 of this Agreement.
 
In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Special Servicer, the Certificate Administrator, the
Trustee, the Operating Advisor and the other parties hereto hereby agree as
follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.01     Defined Terms. Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
meanings specified in this Article.
 
“8-K Filing Deadline”: As defined in Section 10.09 of this Agreement.
 
“10-K Filing Deadline”: As defined in Section 10.07 of this Agreement.
 
 “17g-5 Information Provider”: The Certificate Administrator.
 
“17g-5 Information Provider’s Website”: The internet website of the 17g-5
Information Provider, initially located at www.ctslink.com, under the “NRSRO”
tab or other applicable tab of the respective transaction, access to which is
limited to the Depositor, the Rating Agencies and to NRSROs who have provided an
NRSRO Certification to the 17g-5 Information Provider.
 
“3 Columbus Circle Companion Loans”: As defined in the Preliminary Statement.
 
“3 Columbus Circle Loan Combination”: The 3 Columbus Circle Companion Loans,
together with the 3 Columbus Circle Mortgage Loan. References herein to the 3
Columbus Circle Combination shall be construed to refer to the aggregate
indebtedness under the 3 Columbus Circle Pari Passu Note A-1, the 3 Columbus
Circle Pari Passu Note A-2 and the 3 Columbus Circle Pari Passu Note A-3.
 
“3 Columbus Circle Mortgage Loan”: As defined in the Preliminary Statement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
“3 Columbus Circle Pari Passu Note A-1”: The promissory notes designated as note
A-1, which evidence a portion of the 3 Columbus Circle Loan Combination. The 3
Columbus Circle Pari Passu Note A-1 is included in the Trust Fund and is pari
passu in right of payment to the 3 Columbus Circle Pari Passu Note A-2 and 3
Columbus Circle Pari Passu Note A-3, as set forth in the related Intercreditor
Agreement.
 
“3 Columbus Circle Pari Passu Note A-2”: Collectively, the promissory notes
designated as note A-2 and note A-3, which evidence a portion of the 3 Columbus
Circle Loan Combination. The 3 Columbus Circle Pari Passu Note A-2 is not
included in the Trust and is pari passu in right of payment to the 3 Columbus
Circle Pari Passu Note A-1 and 3 Columbus Circle Pari Passu Note A-3, as set
forth in the related Intercreditor Agreement.
 
“3 Columbus Circle Pari Passu Note A-3”: The promissory note designated as note
A-4, which evidences a portion of the 3 Columbus Circle Loan Combination. The 3
Columbus Circle Loan Pari Passu Note A-3 is not included in the Trust and is
pari passu in right of payment to the 3 Columbus Circle Pari Passu Note A-1 and
the 3 Columbus Circle Pari Passu Note A-2, as set forth in the related
Intercreditor Agreement. The 3 Columbus Circle Pari Passu Note A-3 is included
in the COMM 2015-CCRE22 securitization.
 
“9200 & 9220 Sunset Companion Loan”: As defined in the Preliminary Statement.
 
“9200 & 9220 Sunset Loan Combination”: The 9200 & 9220 Sunset Companion Loan,
together with the 9200 & 9220 Sunset Mortgage Loan. References herein to the
9200 & 9220 Sunset Loan Combination shall be construed to refer to the aggregate
indebtedness under the 9200 & 9220 Sunset Pari Passu Note A-1, the 9200 & 9220
Sunset Pari Passu Note A-2 and the 9200 & 9220 Sunset Pari Passu Note A-3.
 
“9200 & 9220 Sunset Mortgage Loan”: As defined in the Preliminary Statement.
 
“9200 & 9220 Sunset Pari Passu Note A-1”: The promissory note designated as note
A-1, which evidences a portion of the 9200 & 9220 Sunset Loan Combination. The
9200 & 9220 Sunset Pari Passu Note A-1 is not included in the Trust Fund and is
pari passu in right of payment to the 9200 & 9220 Sunset Pari Passu Note A-2 and
the 9200 & 9220 Sunset Pari Passu Note A-3, as set forth in the related
Intercreditor Agreement.
 
“9200 & 9220 Sunset Pari Passu Note A-2”: The promissory note designated as note
A-2, which evidences a portion of the 9200 & 9220 Sunset Loan Combination. The
9200 & 9220 Sunset Pari Passu Note A-2 is included in the Trust and is pari
passu in right of payment to the 9200 & 9220 Sunset Pari Passu Note A-1 and the
9200 & 9220 Sunset Pari Passu Note A-3, as set forth in the related
Intercreditor Agreement.
 
“9200 & 9220 Sunset Pari Passu Note A-3”: The promissory note designated as note
A-3, which evidences a portion of the 9200 & 9220 Sunset Loan Combination. The
9200 & 9220 Sunset Pari Passu Note A-3 is included in the Trust and is pari
passu in right of payment to the 9200 & 9220 Sunset Pari Passu Note A-1 and the
9200 & 9220 Sunset Pari Passu Note A-2, as set forth in the related
Intercreditor Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
“Acceptable Insurance Default”: With respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Loan Combination, any Default arising
when the related Loan Documents require that the related Borrower must maintain
standard extended coverage casualty insurance or other insurance that covers
acts of terrorism and the Special Servicer has determined, in accordance with
the Servicing Standard and, unless a Control Termination Event has occurred and
is continuing, with the consent of the Directing Holder, that either (i) such
insurance is not available at commercially reasonable rates and the subject
hazards are not at the time commonly insured against by for properties similar
to the Mortgaged Property and located in or around the geographic region in
which such Mortgaged Property is located (but only by reference to such
insurance that has been obtained by such owners at current market rates), or
(ii) such insurance is not available at any rate; provided that the Directing
Holder will not have more than 30 days to respond to the Special Servicer’s
request for such consent; provided, further, that upon the Special Servicer’s
determination, consistent with the Servicing Standard, that exigent
circumstances do not allow the Special Servicer to consult with the Directing
Holder, the Special Servicer will not be required to do so. In making this
determination, the Special Servicer, to the extent consistent with the Servicing
Standard, may rely on the opinion of an insurance consultant.
 
“Act”: The Securities Act of 1933, as it may be amended from time to time.
 
“Actual/360 Basis”: The accrual of interest calculated on the basis of the
actual number of days elapsed during any calendar month (or other applicable
accrual period) in a year assumed to consist of 360 days.
 
“Actual/360 Mortgage Loans”: The Mortgage Loans indicated as such in the
Mortgage Loan Schedule and any related Serviced Companion Loan.
 
“Additional Form 10-D Disclosure”: As defined in Section 10.06 of this
Agreement.
 
“Additional Form 10-K Disclosure”: As defined in Section 10.07 of this
Agreement.
 
“Additional Servicer”: Each Affiliate of the Master Servicer, the Special
Servicer, the Certificate Administrator, the Trustee, the Mortgage Loan Sellers
or the Underwriters (other than an Affiliate of any such party acting in the
capacity of a Mortgage Loan Seller Sub-Servicer), that Services any of the
Mortgage Loans, and each Person, other than the Special Servicer, who is not an
Affiliate of any of the Master Servicer, the Certificate Administrator, the
Trustee, the Mortgage Loan Sellers or the Underwriters, who Services 10% or more
of the Mortgage Loans (based on their Stated Principal Balance).
 
“Additional Trust Fund Expense”: Any expense incurred with respect to the Trust
Fund and not otherwise included in the calculation of a Realized Loss or
Courtyard by Marriott Realized Loss, as applicable, that would result in the
Holders of Regular Certificates receiving less than the full amount of principal
and/or the Interest Accrual Amount to which they are entitled on any
Distribution Date.
 
“Advance”: Any P&I Advance or Property Advance.
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Advance Interest Amount”: Interest at the Advance Rate on the aggregate amount
of P&I Advances and Property Advances for which the Master Servicer or the
Trustee, as applicable, has not been reimbursed for the number of days from the
date on which such Advance was made to the date of payment or reimbursement of
the related Advance or other such amount, less any amount of interest previously
paid on such Advance; provided that if, during any Collection Period in which an
Advance was made, the related Borrower makes payment of an amount in respect of
which such Advance was made with interest at the Default Rate, the Advance
Interest Amount payable to the Master Servicer or the Trustee shall be paid
first, from the amount of Default Interest on the related Mortgage Loan actually
paid by such Borrower, second, from late payment fees on the related Mortgage
Loan actually paid by the related Borrower, and third, upon determining in
accordance with the Servicing Standard that such Advance Interest Amount is not
recoverable from the amounts described in first or second, from other amounts on
deposit in the Collection Account. In the case of any Serviced Loan Combination,
the availability of Default Interest and late payment fees allocable to the
related Serviced Companion Loans to pay Advance Interest Amounts will be subject
to the provisions of the related Intercreditor Agreement.
 
“Advance Rate”: A per annum rate equal to the Prime Rate. Interest at the
Advance Rate will accrue from (and including) the date on which the related
Advance is made or the related expense incurred to (but excluding) the date on
which such amounts are recovered out of amounts received on the Mortgage Loan as
to which such Advances were made or servicing expenses incurred or the first
Servicer Remittance Date after a determination of non-recoverability, as the
case may be, is made, provided that such interest at the Advance Rate will
continue to accrue to the extent funds are not available in the Collection
Accounts for such reimbursement of such Advance.
 
“Adverse REMIC Event”: Any action, that, under the REMIC Provisions, if taken or
not taken, as the case may be, could (i) endanger the status of either Trust
REMIC as a REMIC or (ii) result in the imposition of a tax upon either Trust
REMIC or the Trust Fund (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC set forth in Section 860G(d) of the Code, but not
including the tax on “net income from foreclosure property”).
 
“Affected Reporting Party”: As defined in Section 10.14 of this Agreement.
 
“Affiliate”: With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing. The Trustee and the Certificate
Administrator may obtain and rely on an Officer’s Certificate of the Master
Servicer, the Special Servicer, the Operating Advisor or the Depositor to
determine whether any Person is an Affiliate of such party.
 
“Affiliated Person”: Any Person (other than a Rating Agency) involved in the
organization or operation of the Depositor or an affiliate, as defined in Rule
405 of the Act, of such Person.
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Agent Member”: Members of, or Depository Participants in, the Depository.
 
“Agreement”: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.
 
“Allocated Loan Amount”: With respect to each Mortgaged Property, the portion of
the principal amount of the related Mortgage Loan allocated to such Mortgaged
Property in the applicable Mortgage, Loan Agreement or the Mortgage Loan
Schedule.
 
“A.M. Best”: A.M. Best Company, or its successor in interest.
 
“Anticipated Repayment Date”: With respect to any Mortgage Loan that is
indicated on the Mortgage Loan Schedule as having a Revised Rate, the date upon
which such Mortgage Loan commences accruing interest at such Revised Rate.
 
“Anticipated Termination Date”: Any Distribution Date on which it is anticipated
that the Trust Fund will be terminated pursuant to Section 9.01(c) of this
Agreement.
 
“Applicable Law”: As defined in Section 8.02(f) of this Agreement.
 
“Applicable Procedures”: As defined in Section 5.02(c)(ii)(A) of this Agreement.
 
“Applicable State and Local Tax Law”: For purposes hereof, the Applicable State
and Local Tax Law shall be (a) the tax laws of the State of New York and
Illinois and (b) such state or local tax laws whose applicability shall have
been brought to the attention of the Certificate Administrator by either (i) an
opinion of counsel delivered to it or (ii) written notice from the appropriate
taxing authority as to the applicability of such state or local tax laws.
 
“Appraised-Out Class”: As defined in Section 4.08(b) of this Agreement.
 
“Appraisal”: An appraisal prepared by an appraiser with at least five years’
experience in properties of like kind and in the same area, which shall be
prepared in accordance with MAI standards and in accordance with FIRREA
standards.
 
“Appraisal Reduction Amount”: For any Distribution Date and for any Mortgage
Loan (other than a Non-Serviced Mortgage Loan) or a Serviced Loan Combination as
to which an Appraisal Reduction Event has occurred, an amount calculated by the
Master Servicer (and, if no Consultation Termination Event has occurred and is
continuing, in consultation with the Directing Holder, and, if a Control
Termination Event has occurred and is continuing, in consultation with the
Operating Advisor to the extent set forth in Section 3.31(f) of this Agreement)
by the first Determination Date following the date the Master Servicer receives
from the Special Servicer the required Appraisal or the Special Servicer’s Small
Loan Appraisal Estimate (and thereafter by the first Determination Date
following any material change in the amounts set forth in the following
equation) equal to the excess, if any, of (a) the Stated Principal Balance of
such Mortgage Loan or Serviced Loan Combination over (b) the excess of (i) the
sum of (A) 90% of the sum of the appraised values (net of any prior mortgage
liens) of the related Mortgaged Properties securing such Mortgage Loan or
Serviced Loan Combination as determined by Updated Appraisals obtained by the
Special Servicer (the costs of which shall be
 
 
-9-

--------------------------------------------------------------------------------

 
 
paid by the Master Servicer as a Property Advance) minus any downward
adjustments the Special Servicer deems appropriate in accordance with the
Servicing Standard (without implying any duty to do so) based upon its review of
the Appraisal and any other information it may deem appropriate (or, in the case
of such Mortgage Loans or Serviced Loan Combinations having a Stated Principal
Balance under $2,000,000, 90% of the sum of the Small Loan Appraisal Estimates
of the related Mortgaged Properties (as described in Section 4.08)), plus (B)
all escrows and reserves (other than escrows and reserves for taxes and
insurance), plus (C) all insurance and casualty proceeds and condemnation awards
that constitute collateral for the related Mortgage Loan or Serviced Loan
Combination (whether paid or then payable by any insurance company or government
authority), over (ii) the sum of (without duplication) (A) to the extent not
previously advanced by the Master Servicer or the Trustee, all unpaid interest
on such Mortgage Loan or Serviced Loan Combination at a per annum rate equal to
the Mortgage Rate (or with respect to the applicable Serviced Loan Combination,
the weighted average of the Mortgage Rates for the related Mortgage Loan and
related Serviced Companion Loans), (B) all unreimbursed Property Advances and
the principal portion of all unreimbursed P&I Advances, and all unpaid interest
on Advances at the Advance Rate, in respect of such Mortgage Loan or Serviced
Loan Combination, (C) any other unpaid Additional Trust Fund Expenses in respect
of such Mortgage Loan or Serviced Loan Combination (but subject to the
provisions of Section 1.02(e)), (D) all currently due and unpaid real estate
taxes, ground rents and assessments and insurance premiums (net of any escrows
or reserves therefor) that have not been the subject of an Advance by the Master
Servicer or the Trustee, as applicable, and (E) all other amounts due and unpaid
with respect to such Mortgage Loan or Serviced Loan Combination that, if not
paid by the related Borrower, would result in a shortfall in distributions to
the Certificateholders, except for Prepayment Premiums and Yield Maintenance
Charges payable due to an acceleration of such Mortgage Loan or Serviced Loan
Combination following a default thereunder; provided, without limiting the
Special Servicer’s obligation to order and obtain such Appraisal, if the Special
Servicer has not obtained an Appraisal, Updated Appraisal or Small Loan
Appraisal Estimate, as applicable, referred to above within 60 days of the
Appraisal Reduction Event (or in the case of an Appraisal Reduction Event
occurring by reason of clause (ii) of the definition thereof, within 30 days of
such Appraisal Reduction Event), the Appraisal Reduction Amount shall be deemed
to be an amount equal to 25% of the current Stated Principal Balance of the
related Mortgage Loan or the applicable Serviced Loan Combination until such
time as such Updated Appraisal or Small Loan Appraisal Estimate referred to
above is received and the Appraisal Reduction Amount is recalculated.
 
Notwithstanding anything herein to the contrary, the aggregate Appraisal
Reduction Amount related to a Mortgage Loan (other than a Non-Serviced Mortgage
Loan) or a Serviced Loan Combination or the related REO Property will be reduced
to zero as of the date the related Mortgage Loan or Serviced Loan Combination is
paid in full, liquidated, repurchased or otherwise removed from the Trust Fund.
In addition, with respect to any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination as to which an Appraisal Reduction
Event has occurred, such Mortgage Loan or Serviced Loan Combination shall no
longer be subject to the Appraisal Reduction Amount if (a) such Mortgage Loan or
Serviced Loan Combination has become a Corrected Mortgage Loan (if a Servicing
Transfer Event had occurred with respect to the related Mortgage Loan) and (b)
no other Appraisal Reduction Event has occurred and is continuing.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Each Serviced Loan Combination shall be treated as a single mortgage loan for
purposes of calculating an Appraisal Reduction Amount with respect to the
mortgage loans that comprise such Serviced Loan Combination. Any Appraisal
Reduction Amount in respect of a Serviced Loan Combination shall be allocated
first, to the related Serviced Subordinate Companion Loan, if any, in accordance
with the terms of the related Intercreditor Agreement, to notionally reduce the
related outstanding principal balance to zero, and then, pro rata, to the
related Mortgage Loan and the related Serviced Pari Passu Companion Loan that is
pari passu in right of payment with such Mortgage Loan, if any.
 
For any Distribution Date and for any Non-Serviced Mortgage Loan as to which an
Appraisal Reduction Event has occurred, the Appraisal Reduction Amount shall be
an amount calculated by the applicable servicer in accordance with and pursuant
to the terms of the related Other Pooling and Servicing Agreement (giving effect
to the subordinate nature of any Subordinate Companion Loan).
 
Any Appraisal Reduction Amount with respect to the Courtyard by Marriott Loan
Combination shall be allocated, first, to the Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan (up to the full principal balance thereof) and
then, to the Courtyard by Marriott Pooled Mortgage Loan and the Courtyard by
Marriott Pari Passu Companions Loans on a pro rata basis.
 
“Appraisal Reduction Event”: With respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Loan Combination, the earliest of (i)
the date on which such Mortgage Loan or Serviced Loan Combination becomes a
Modified Mortgage Loan, (ii) the 90th day following the occurrence of any
uncured Delinquency in Monthly Payments with respect to such Mortgage Loan or
Serviced Loan Combination, (iii) receipt of notice that the related Borrower has
filed a bankruptcy petition or the date on which a receiver is appointed and
continues in such capacity in respect of a Mortgaged Property securing such
Mortgage Loan or Serviced Loan Combination or the 60th day after the related
Borrower becomes the subject of involuntary bankruptcy proceedings and such
proceedings are not dismissed in respect of a Mortgaged Property securing such
Mortgage Loan or Serviced Loan Combination, (iv) the date on which the Mortgaged
Property securing such Mortgage Loan or Serviced Loan Combination becomes a
Serviced REO Property and (v) with respect to a Balloon Loan, a payment default
shall have occurred with respect to the related Balloon Payment; provided, if
(a) the related Borrower is diligently seeking a refinancing commitment (and
delivers a statement to that effect to the Master Servicer within 30 days after
the default, who shall promptly deliver a copy to the Special Servicer, the
Operating Advisor and the Directing Holder (but only if no Consultation
Termination Event has occurred and is continuing)), (b) the related Borrower
continues to make its Assumed Scheduled Payment, (c) no other Appraisal
Reduction Event has occurred with respect to such Mortgage Loan or Serviced Loan
Combination and (d) for so long as no Control Termination Event has occurred and
is continuing, the Directing Holder consents, an Appraisal Reduction Event will
not occur until 60 days beyond the related Maturity Date, unless extended by the
Special Servicer in accordance with the Loan Documents or this Agreement; and
provided, further, if the related Borrower has delivered to the Master Servicer,
who shall promptly deliver a copy to the Special Servicer, the Operating Advisor
and the Directing Holder (but only for so long as no Consultation Termination
Event has occurred and is continuing), on or before the 60th day after the
related Maturity Date, a refinancing commitment reasonably
 
 
-11-

--------------------------------------------------------------------------------

 
 
acceptable to the Special Servicer, and the Borrower continues to make its
Assumed Scheduled Payments (and no other Appraisal Reduction Event has occurred
with respect to such Mortgage Loan or Serviced Loan Combination), an Appraisal
Reduction Event will not occur until the earlier of (1) 120 days beyond the
related Maturity Date (or extended maturity date) and (2) the termination of the
refinancing commitment. The Special Servicer shall notify the Master Servicer
promptly upon the occurrence of any of the foregoing events with respect to any
Specially Serviced Loan.
 
“ARD Loan”: Any Mortgage Loan the terms of which provide that if, after an
Anticipated Repayment Date, the related Borrower has not prepaid such Mortgage
Loan in full, any principal outstanding on that date will accrue interest at the
Revised Rate rather than the Initial Rate.
 
“Asset Status Report”: As defined in Section 3.23(e) of this Agreement.
 
“Assignment of Leases, Rents and Profits”: With respect to any Mortgaged
Property, any assignment of leases, rents and profits or similar agreement
executed by the Borrower, assigning to the mortgagee all of the income, rents
and profits derived from the ownership, operation, leasing or disposition of all
or a portion of such Mortgaged Property, in the form which was duly executed,
acknowledged and delivered, as amended, modified, renewed or extended through
the date hereof and from time to time hereafter.
 
“Assignment of Mortgage”: An assignment of Mortgage without recourse, notice of
transfer or equivalent instrument, in recordable form, which is sufficient under
the laws of the jurisdiction in which the related Mortgaged Property is located
to reflect of record the sale of the Mortgage, which assignment, notice of
transfer or equivalent instrument may be in the form of one or more blanket
assignments covering Mortgages encumbering Mortgaged Properties located in the
same jurisdiction, if permitted by law and acceptable for recording.
 
“Assumed Scheduled Payment”: With respect to any Mortgage Loan or the Courtyard
by Marriott Non-Pooled Trust Companion Loans, as applicable, that is delinquent
in respect of its Balloon Payment (including any REO Loan as to which the
Balloon Payment would have been past due), an amount equal to the sum of (a) the
principal portion of the Monthly Payment that would have been due on such
Mortgage Loan or the Courtyard by Marriott Non-Pooled Trust Companion Loans, as
applicable, on the related Due Date (or portion thereof not received), based on
the constant Monthly Payment that would have been due on such Mortgage Loan or
the Courtyard by Marriott Non-Pooled Trust Companion Loans, as applicable, on
the related Due Date based on the constant payment required by the related Note
or the amortization or payment schedule thereof (as calculated with interest at
the related Mortgage Rate) (if any), assuming such Balloon Payment had not
become due, after giving effect to any prior modification, and (b) interest at
the Mortgage Rate for such Mortgage Loan or the Courtyard by Marriott Non-Pooled
Trust Companion Loans, as applicable, minus the applicable Servicing Fee Rate.
 
“Assumption Fees”: Any fees (other than assumption application fees) collected
by the Master Servicer or the Special Servicer in connection with an assumption
of a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination or related
 
 
-12-

--------------------------------------------------------------------------------

 
 
substitution of a Borrower (or an interest therein) thereunder (in each case, as
permitted or set forth in the related Loan Documents or under the provisions of
this Agreement).
 
“Authenticating Agent”: Any authenticating agent appointed by the Certificate
Administrator pursuant to Section 3.18 of this Agreement.
 
“Available Funds”: For a Distribution Date the sum of the following amounts in
respect of the Mortgage Loans (which, for the avoidance of doubt, will not
include any amounts received in respect of the Courtyard by Marriott Non-Pooled
Trust Companion Loans) (i) all previously undistributed Monthly Payments or
other receipts on account of principal and interest on or in respect of the
Mortgage Loans (including Unscheduled Payments and Net REO Proceeds, if any,
transferred from an REO Account pursuant to Section 3.15(b) of this Agreement,
but excluding any Excess Liquidation Proceeds) received by or on behalf of the
Master Servicer in the Collection Period relating to such Distribution Date,
(ii) all P&I Advances made by the Master Servicer or the Trustee, as applicable,
in respect of the Mortgage Loans as of such Distribution Date, (iii) all other
amounts received by the Master Servicer in such Collection Period (including the
portion of Loss of Value Payments deposited into the Collection Account pursuant
to Section 3.06(e) of this Agreement) and required to be placed in the
Collection Account by the Master Servicer pursuant to Section 3.05 of this
Agreement, (iv) without duplication, any late Monthly Payments on or in respect
of the Mortgage Loans received after the end of the prior Collection Period
relating to such Distribution Date but prior to the close of business on the
Business Day prior to the related Servicer Remittance Date, (v) any Master
Servicer Prepayment Interest Shortfall Amounts remitted by the Master Servicer
to the Collection Account and (vi) with respect to the Distribution Date in
March of each calendar year (or February if the final Distribution Date occurs
in such month), the Withheld Amounts deposited in the Interest Reserve Account
by the Certificate Administrator in accordance with Section 3.05(e) of this
Agreement; but excluding the following (in no order of priority):
 
(a)           all amounts permitted to be used to reimburse the Master Servicer,
the Special Servicer or the Trustee, as applicable, for previously unreimbursed
Advances and Workout-Delayed Reimbursement Amounts and interest thereon as
described in Section 3.06 of this Agreement;
 
(b)           the aggregate amount of the Master Servicing Fee, the
Trustee/Certificate Administrator Fee, the Operating Advisor Fee, the Special
Servicing Fee, any Operating Advisor Consulting Fees (to the extent that such
fee is actually received from the related Borrower), the CREFC® License Fee,
fees for primary servicing functions (including Primary Servicing Fee Rates and
Pari Passu Primary Servicing Fee Rates), Net Prepayment Interest Excess, Net
Default Interest, late payment fees (to the extent not applied to the
reimbursement of Advance Interest Amounts and/or Additional Trust Fund Expenses
as provided in Section 3.06 of this Agreement), Workout Fees, Liquidation Fees,
Assumption Fees, Modification Fees, loan service transaction fees, Permitted
Special Servicer/Affiliate Fees, demand fees, beneficiary statement charges and
similar fees on the Mortgage Loans (which the Master Servicer or the Special
Servicer is entitled to retain as Servicing Compensation or Special Servicing
Compensation, respectively), together with interest on Advances to the extent
provided herein, and reinvestment earnings on payments received with respect to
the Mortgage Loans (that the Master
 
 
-13-

--------------------------------------------------------------------------------

 
 
Servicer or the Special Servicer are entitled to receive as additional servicing
compensation), in each case in respect of such Distribution Date;
 
(c)           all amounts representing scheduled Monthly Payments due in respect
of the Mortgage Loans after the related Due Date;
 
(d)           that portion of Net Liquidation Proceeds, Net Insurance Proceeds
and Net Condemnation Proceeds with respect to a Mortgage Loan which represents
any unpaid Servicing Fee, Servicing Compensation, Special Servicing
Compensation, Trustee/Certificate Administrator Fee, CREFC® License Fee and the
Operating Advisor Fee, to which the Master Servicer, the Special Servicer, any
sub-servicer, the Certificate Administrator, the Trustee, CREFC® and/or the
Operating Advisor are entitled;
 
(e)           all amounts representing certain fees and expenses, including
indemnity amounts, reimbursable or payable to the Master Servicer, the Special
Servicer, the Certificate Administrator (in all of its capacities under this
Agreement), the Operating Advisor or the Trustee (in all of its capacities under
this Agreement) and other amounts permitted to be retained by the Master
Servicer or withdrawn by the Master Servicer from the Collection Account to the
extent expressly set forth in this Agreement (including, without limitation, as
provided in Section 3.06 of this Agreement and including any indemnities
provided for herein), including interest thereon as expressly provided in this
Agreement;
 
(f)            Prepayment Premiums and Yield Maintenance Charges received in
respect of the Mortgage Loans;
 
(g)           any interest or investment income on funds on deposit in the
Collection Account or any interest on Permitted Investments in which such funds
may be invested;
 
(h)           all amounts received with respect to each Mortgage Loan previously
purchased, repurchased or replaced from the Trust Fund pursuant to Section
2.03(e), Section 3.16 or Section 9.01 of this Agreement or a Mortgage Loan
Purchase Agreement during the related Collection Period and subsequent to the
date as of which such Mortgage Loan was purchased, repurchased or replaced;
 
(i)            the amount reasonably determined by the Certificate Administrator
to be necessary to pay any applicable federal, state or local taxes imposed on
the Upper-Tier REMIC or the Lower-Tier REMIC under the circumstances and to the
extent described in Section 4.05 of this Agreement;
 
(j)            with respect to the Distribution Date occurring in (A) January of
each calendar year that is not a leap year and (B) February of each calendar
year, in each case, unless such Distribution Date is the final Distribution
Date, the Withheld Amounts deposited in the Interest Reserve Account in respect
of the Mortgage Loans by the Certificate Administrator in accordance with
Section 3.05(e) of this Agreement; and
 
(k)           Excess Interest.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Balloon Loan”: Any Mortgage Loan or Serviced Loan Combination that requires a
payment of principal on the maturity date in excess of its constant Monthly
Payment.
 
“Balloon Payment”: With respect to each Balloon Loan, the scheduled payment of
principal due on the Maturity Date (less principal included in the applicable
amortization schedule or scheduled Monthly Payment).
 
“Base Interest Fraction”: With respect to any Principal Prepayment on any
Mortgage Loan and any of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class A-M, Class B, Class C and Class D Certificates, a fraction (not
greater than one) (a) whose numerator is the greater of zero and the amount, if
any, by which (i) the Pass-Through Rate on such Class of Certificates exceeds
(ii) the yield rate (as provided by the Master Servicer) used in calculating the
Prepayment Premium or Yield Maintenance Charge, as applicable, with respect to
such Principal Prepayment and (b) whose denominator is the amount, if any, by
which (i) the Mortgage Rate on such Mortgage Loan exceeds (ii) the yield rate
(as provided by the Master Servicer) used in calculating the Prepayment Premium
or Yield Maintenance Charge, as applicable, with respect to such Principal
Prepayment; provided that if such yield rate is greater than or equal to the
Mortgage Rate on such Mortgage Loan, then the Base Interest Fraction shall be
zero; provided, further, that if such yield rate is greater than or equal to the
Mortgage Rate on such Mortgage Loan, but less than the Pass-Through Rate
described in clause (a)(i) above, then the Base Interest Fraction shall be one.
 
With respect to any Principal Prepayment on the Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan and any of the Class CM-B, Class CM-C, Class
CM-D and Class CM-E Certificates, a fraction (not greater than one) (a) whose
numerator is the greater of zero and the amount, if any, by which (i) the
Pass-Through Rate on such Class of Certificates exceeds (ii) the yield rate (as
provided by the Master Servicer) used in calculating the Prepayment Premium or
Yield Maintenance Charge, as applicable, with respect to such Principal
Prepayment and (b) whose denominator is the amount, if any, by which (i) the
Mortgage Rate on the Courtyard by Marriott Non-Pooled Trust Subordinate
Companion Loan exceeds (ii) the yield rate (as provided by the Master Servicer)
used in calculating the Prepayment Premium or Yield Maintenance Charge, as
applicable, with respect to such Principal Prepayment; provided that if such
yield rate is greater than or equal to the Mortgage Rate on the Courtyard by
Marriott Non-Pooled Trust Subordinate Companion Loan, then the Base Interest
Fraction shall be zero; provided, further, that if such yield rate is greater
than or equal to the Mortgage Rate on the Courtyard by Marriott Non-Pooled Trust
Subordinate Companion Loan, but less than the Pass-Through Rate described in
clause (a)(i) above, then the Base Interest Fraction shall be one.
 
To the extent that the “yield rate” referred to in the immediately preceding
paragraph to be provided by the Master Servicer is not provided in the related
Loan Documents, such “yield rate” shall be, when compounded monthly, equivalent
to the yield, on the U.S. Treasury primary issue with a maturity date closest to
the Maturity Date or Anticipated Repayment Date, as applicable, for the prepaid
Mortgage Loan or Courtyard by Marriott Non-Pooled Trust Companion Loan, as
applicable. In the event that there are: (a) two or more U.S. Treasury issues
with the same coupon the issue with the lower yield shall be selected and (b)
two or more U.S. Treasury issues with maturity dates equally close to the
Maturity Date or Anticipated Repayment Date, as applicable, for such prepaid
Mortgage Loan or Courtyard by
 
 
-15-

--------------------------------------------------------------------------------

 
 
Marriott Non-Pooled Trust Companion Loan, as applicable, the issue with the
earlier maturity date shall be selected.
 
“Beneficial Owner”: With respect to a Global Certificate, the Person who is the
beneficial owner of such Certificate as reflected on the books of the Depository
or on the books of a Person maintaining an account with such Depository
(directly as a Depository Participant or indirectly through a Depository
Participant, in accordance with the rules of such Depository) with respect to
such Classes. Each of the Trustee, the Certificate Administrator and the Master
Servicer shall have the right to require, as a condition to acknowledging the
status of any Person as a Beneficial Owner under this Agreement, that such
Person executes an Investor Certification.
 
 “Bid Allocation”: With respect to the Master Servicer and each Sub-Servicer
therefor and the proceeds of any bid pursuant to Section 7.01(a) of this
Agreement, the amount of such proceeds (net of any expenses incurred in
connection with such bid and the transfer of servicing), multiplied by a
fraction equal to (a) the Servicing Fee Amount for the Master Servicer or such
Sub-Servicer therefor, as the case may be, as of such date of determination,
over (b) the aggregate of the Servicing Fee Amounts for the Master Servicer and
all Sub-Servicers therefor as of such date of determination.
 
“Book-Entry Certificate” shall mean any Certificate registered in the name of
the Depository or its nominee.
 
“Borrower”: With respect to any Mortgage Loan, Companion Loan or Serviced Loan
Combination, any obligor or obligors on any related Note or Notes, including in
connection with a Mortgage Loan, Companion Loan or Serviced Loan Combination
that utilizes an indemnity deed of trust (“IDOT”) structure, the borrower and
the Mortgaged Property owner / payment guarantor / mortgagor, individually and
collectively, as the context may require.
 
“Borrower Accounts”: As defined in Section 3.07(a) of this Agreement.
 
“Breach”: As defined in Section 2.03(e) of this Agreement.
 
“Business Day”: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in New York, New York or the principal cities in which the Master
Servicer, the Special Servicer, the Operating Advisor, the Trustee or the
Certificate Administrator conduct servicing, trust administration or
surveillance operations or (iii) a day on which the Federal Reserve Bank of New
York or banking institutions or savings associations in New York, New York,
Cleveland, Ohio, Bethesda, Maryland, Overland Park, Kansas, Pittsburgh,
Pennsylvania, Charlotte, North Carolina, Oakland, California, Columbia,
Maryland, Miami Beach, Florida or the principal cities in which the Master
Servicer, the Special Servicer, the Operating Advisor, the Trustee or the
Certificate Administrator conduct servicing, trust administration or
surveillance operations are authorized or obligated by law or executive order to
be closed.
 
“Calculation Rate”: A discount rate appropriate for the type of cash flows being
discounted, namely (i) for principal and interest payment on the Mortgage Loan
or Serviced Companion Loan or sale of a Defaulted Mortgage Loan, the highest of
(1) the rate determined by the Master Servicer or Special Servicer, as
applicable, that approximates the market rate that would be obtainable by the
Borrowers on similar non-defaulted debt of the Borrowers as of such
 
 
-16-

--------------------------------------------------------------------------------

 
 
date of determination, (2) the applicable Mortgage Rate and (3) the yield on
10-year U.S. treasuries as of such date of determination and (ii) for all other
cash flows, including property cash flow, the “discount rate” set forth in the
most recent related Appraisal (or Updated Appraisal).
 
“Cash Collateral Account”: With respect to any Mortgage Loan or Serviced Loan
Combination that has a Lock-Box Account, any account or accounts created
pursuant to the related Mortgage, Loan Agreement, Cash Collateral Account
Agreement or other Loan Document into which the Lock-Box Account monies are
swept on a regular basis for the benefit of the Trustee, on behalf of the
Certificateholders, as successor to the related Mortgage Loan Seller. Any Cash
Collateral Account shall be beneficially owned for federal income tax purposes
by the Person who is entitled to receive all reinvestment income or gain thereon
in accordance with the terms and provisions of the related Loan Documents and
Section 3.06(b) of this Agreement, which Person shall be taxed on all
reinvestment income or gain thereon in accordance with the terms of the related
Mortgage Loan or Serviced Loan Combination. The Master Servicer shall be
permitted to make withdrawals therefrom for deposit into the Collection Account
or the applicable Serviced Loan Combination Collection Account, as applicable.
To the extent not inconsistent with the terms of the related Loan Documents,
each such Cash Collateral Account shall be an Eligible Account.
 
“Cash Collateral Account Agreement”: With respect to any Mortgage Loan or
Serviced Loan Combination, the cash collateral account agreement, if any,
between the related Originator and the related Borrower, pursuant to which the
related Cash Collateral Account, if any, may have been established.
 
“CBM Certificateholder Quorum”: In connection with any solicitation of votes in
connection with the replacement of the Special Servicer with respect to the
Courtyard by Marriott Loan Combination pursuant to Section 3.22(d), hereof, the
holders of Certificates evidencing at least 75% of the aggregate Courtyard by
Marriott Voting Rights (taking into account Courtyard by Marriott Realized
Losses and the application of any Appraisal Reduction Amounts to notionally
reduce the Certificate Balance of the Certificates) of all Certificates (other
than the Class X-A, Class X-B, Class X-C, Class X-D, Class CM-X-CP, Class
CM-X-EXT, Class V, Class R and Class LR Certificates), on an aggregate basis.
 
 “CCRE”: Cantor Commercial Real Estate Lending, L.P., in its capacity as a
Mortgage Loan Seller, and its successors in interest.
 
“CCRE Indemnification Agreement”: The Indemnification Agreement, dated as of the
Pricing Date, between CCRE, the Depositor, the Underwriters and the Initial
Purchasers.
 
“CCRE Mortgage Loans”: Each Mortgage Loan transferred and assigned to the
Depositor pursuant to the CCRE Purchase Agreement.
 
“CCRE Purchase Agreement”: The Mortgage Loan Purchase Agreement, dated and
effective the Closing Date, between CCRE and the Depositor.
 
“Certificate”: Any Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class
X-A, Class X-B, Class X-C, Class X-D, Class A-M, Class B, Class C, Class D,
Class E,
 
 
-17-

--------------------------------------------------------------------------------

 
 
Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class
CM-C, Class CM-D, Class CM-E, Class R, Class LR or Class V Certificate issued,
authenticated and delivered hereunder.
 
“Certificate Administrator”: Wells Fargo Bank, National Association, a national
banking association, in its capacity as Certificate Administrator, or its
successor in interest, or any successor Certificate Administrator appointed as
herein provided. Wells Fargo Bank, National Association may perform its
Certificate Administrator role through its Corporate Trust Services division.
 
“Certificate Administrator’s Website”: The internet website of the Certificate
Administrator, initially located at www.ctslink.com.
 
“Certificate Balance”: With respect to any Class of Sequential Pay Certificates
or Loan-Specific Certificates (other than the Class CM-X-CP or Class CM-X-EXT
Certificates) (a) on or prior to the first Distribution Date, an amount equal to
the aggregate initial Certificate Balance of such Class, as specified in the
Preliminary Statement to this Agreement, (b) as of any date of determination
after the first Distribution Date, the Certificate Balance of such Class on the
Distribution Date immediately prior to such date of determination less any
distributions allocable to principal and any allocations of Realized Losses made
thereon on such prior Distribution Date.
 
“Certificate Custodian”: Initially, the Certificate Administrator; thereafter,
any other Certificate Custodian acceptable to the Depository and selected by the
Certificate Administrator.
 
“Certificate Register” and “Certificate Registrar”: The register maintained and
the registrar appointed pursuant to Section 5.02 of this Agreement.
 
“Certificateholder”: The Person whose name is registered in the Certificate
Register, subject to the following:
 
(a)           except as provided in clauses (b) and (d), solely for the purpose
of giving any consent or taking any action pursuant to this Agreement, any
Certificate registered in the name of the Depositor, the Master Servicer, the
Special Servicer, the Certificate Administrator, the Trustee (in its individual
capacity), a Manager or a Borrower or any Person known to a Responsible Officer
of the Certificate Registrar to be an Affiliate of any such party or an agent of
any Borrower (which determination shall be based upon such party’s
representations in an Investor Certification submitted by such party, upon which
the Certificate Registrar shall be entitled to conclusively rely) shall be
deemed not to be outstanding and the Voting Rights to which it is entitled shall
not be taken into account in determining whether the requisite percentage of
Voting Rights necessary to effect any such consent or take any such action has
been obtained;
 
(b)           for purposes of obtaining the consent of Certificateholders to an
amendment of this Agreement, any Certificates beneficially owned by the Master
Servicer, the Special Servicer or the Operating Advisor or an Affiliate thereof
shall be deemed to be outstanding, provided such amendment does not relate to
the increase in
 
 
-18-

--------------------------------------------------------------------------------

 
 
compensation or material reduction in obligations of the Master Servicer, the
Special Servicer or the Operating Advisor or any Affiliate thereof (other than
solely in its capacity as Certificateholder), in which case such Certificates
shall be deemed not to be outstanding;
 
(c)           except as provided in clause (d) below, for purposes of obtaining
the consent of Certificateholders to any action proposed to be taken by the
Special Servicer with respect to a Specially Serviced Loan, any Certificates
beneficially owned by the Special Servicer or an Affiliate thereof shall be
deemed not to be outstanding;
 
(d)           for the purpose of exercising its rights as a member of the
Controlling Class or as the Directing Holder (if applicable), any Certificate
beneficially owned by the Master Servicer, the Special Servicer or an Affiliate
thereof will be deemed outstanding; and
 
(e)           for purposes of providing or distributing any reports, statements
or other information required or permitted to be provided to a Certificateholder
hereunder, a Certificateholder shall include any Beneficial Owner, or (subject
to the execution of an Investor Certification) any Person identified by a
Beneficial Owner as a prospective transferee of a Certificate beneficially owned
by such Beneficial Owner, but only if the Certificate Administrator or another
party hereto furnishing such report, statement or information has been provided
with the name of the Beneficial Owner of the related Certificate or the Person
identified as a prospective transferee thereof. For purposes of the foregoing,
the Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Paying Agent, the Operating Advisor or other
such Person may rely, without limitation, on a Depository Participant listing
from the Depository or statements furnished by a Person that on their face
appear to be statements from a Depository Participant to such Person indicating
that such Person beneficially owns Certificates.
 
“Certification Parties”: As defined in Section 10.08 of this Agreement.
 
“Certifying Certificateholder”: A Certificateholder or Beneficial Owner of a
Certificate that has provided the Certificate Administrator with an executed
Investor Certification.
 
“Certifying Person”: As defined in Section 10.08 of this Agreement.
 
“Certifying Servicer”: As defined in Section 10.11 of this Agreement.
 
“Class”: All of the Certificates that collectively bear the same alphabetical or
alphanumeric Class designation and each designated Lower-Tier Regular Interest.
 
“Class A-1 Certificate”: Any one of the Certificates with a “Class A-1”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
 
-19-

--------------------------------------------------------------------------------

 
 
“Class A-1 Pass-Through Rate”: A per annum rate equal to 1.536%.
 
“Class A-2 Certificate”: Any one of the Certificates with a “Class A-2”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class A-2 Pass-Through Rate”: A per annum rate equal to 2.852%.
 
“Class A-3 Certificate”: Any one of the Certificates with a “Class A-3”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class A-3 Pass-Through Rate”: A per annum rate equal to 3.230%.
 
“Class A-4 Certificate”: Any one of the Certificates with a “Class A-4”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class A-4 Pass-Through Rate”: A per annum rate equal to 3.497%.
 
“Class A-M Certificate”: Any one of the Certificates with a “Class A-M”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class A-M Pass-Through Rate”: A per annum rate equal to 3.801%.
 
“Class A-SB Certificate”: Any one of the Certificates with a “Class A-SB”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class A-SB Pass-Through Rate”: A per annum rate equal to 3.257%.
 
“Class A-SB Planned Principal Balance”: With respect to any Distribution Date,
the planned principal amount for such Distribution Date specified in Schedule
III hereto relating to the Class A-SB Certificates.
 
“Class B Certificate”: Any one of the Certificates with a “Class B” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement.
 
“Class B Pass-Through Rate”: A per annum rate equal to the lesser of (1) the
Weighted Average Net Mortgage Pass-Through Rate, and (ii) 4.183%.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“Class C Certificate”: Any one of the Certificates with a “Class C” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement.
 
“Class C Pass-Through Rate”: A per annum rate equal to the Weighted Average Net
Mortgage Pass-Through Rate.
 
“Class CM-A Certificate”: Any one of the Certificates with a “Class CM-A”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class CM-A Pass-Through Rate”: A per annum rate equal to 2.918%.
 
“Class CM-B Certificate”: Any one of the Certificates with a “Class CM-B”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class CM-B Pass-Through Rate”: A per annum rate equal to the Courtyard by
Marriott Net Mortgage Pass-Through Rate for the Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan.
 
“Class CM-C Certificate”: Any one of the Certificates with a “Class CM-C”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class CM-C Pass-Through Rate”: A per annum rate equal to the Courtyard by
Marriott Net Mortgage Pass-Through Rate for the Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan.
 
“Class CM-D Certificate”: Any one of the Certificates with a “Class CM-D”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
“Class CM-D Pass-Through Rate”: A per annum rate equal to the Courtyard by
Marriott Net Mortgage Pass-Through Rate for the Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan.
 
“Class CM-E Certificate”: Any one of the Certificates with a “Class CM-E”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Class CM-E Pass-Through Rate”: A per annum rate equal to the Courtyard by
Marriott Net Mortgage Pass-Through Rate for the Courtyard by Marriott Non-Pooled
Trust Subordinate Companion Loan.
 
“Class CM-X Strip Rate”: For any Distribution Date, with respect to the Class
CM-A Certificates, (x) the Courtyard by Marriott Net Mortgage Pass-Through Rate
for the Courtyard by Marriott Non-Pooled Trust Pari Passu Companion Loan over
(y) the Pass-Through Rate for the Class CM-A Certificates for such Distribution
Date.
 
“Class CM-X-CP Certificate”: Any one of the Certificates with a “Class CM-X-CP”
designation on the face thereof, substantially in the form of the Exhibit set
forth next to such Class in the Table of Exhibits of this Agreement, and
evidencing a “regular interest” in Upper-Tier REMIC for purposes of the REMIC
Provisions.
 
“Class CM-X-CP Notional Amount”: As of any date of determination, an amount
equal to the Certificate Balance of the Class CM-A Certificates.
 
“Class CM-X-CP Pass-Through Rate”: (a) With respect to any Distribution Date
prior to and including the Distribution Date in May 2016, the Class CM-X Strip
Rate for the Class CM-A Certificates for such Distribution Date and (b) with
respect to any Distribution Date after the Distribution Date in May 2016,
0.000%. The Class CM-X-CP Pass-Through Rate for the initial Distribution Date is
0.889% per annum.
 
“Class CM-X-EXT Certificate”: Any one of the Certificates with a “Class
CM-X-EXT” designation on the face thereof, substantially in the form of the
Exhibit set forth next to such Class in the Table of Exhibits of this Agreement,
and evidencing a “regular interest” in Upper-Tier REMIC for purposes of the
REMIC Provisions.
 
“Class CM-X-EXT Notional Amount”: As of any date of determination, an amount
equal to the Certificate Balance of the Class CM-A Certificates.
 
“Class CM-X-EXT Pass-Through Rate”: (a) With respect to any Distribution Date
prior to and including the Distribution Date in May 2016, 0.000% per annum and
(b) with respect to any Distribution Date after the Distribution Date in May
2016, the Class CM-X Strip Rate for the Class CM-A Certificates for such
Distribution Date.
 
“Class D Certificate”: Any one of the Certificates with a “Class D” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement.
 
“Class D Pass-Through Rate”: A per annum rate equal to the Weighted Average Net
Mortgage Pass-Through Rate.
 
“Class E Certificate”: Any one of the Certificates with a “Class E” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement.
 
 
-22-

--------------------------------------------------------------------------------

 
 
“Class E Pass-Through Rate”: A per annum rate equal to 3.234%.
 
“Class F Certificate”: Any one of the Certificates with a “Class F” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement.
 
“Class F Pass-Through Rate”: A per annum rate equal to the Weighted Average Net
Mortgage Pass-Through Rate.
 
“Class G Certificate”: Any one of the Certificates with a “Class G” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement.
 
“Class G Pass-Through Rate”: A per annum rate equal to the Weighted Average Net
Mortgage Pass-Through Rate.
 
“Class Interest Shortfall”: On any Distribution Date for any Class of Regular
Certificates, the amount of interest required to be distributed to the Holders
of such Class pursuant to Section 4.01(b) of this Agreement on such Distribution
Date minus the amount of interest actually distributed to such Holders pursuant
to such Section, if any.
 
“Class LA-1 Interest,” “Class LA-2 Interest,” “Class LA-3 Interest,” “Class
LA-SB Interest,” “Class LA-4 Interest,” “Class LA-M Interest,” “Class LB
Interest,” “Class LC Interest,” “Class LD Interest,” “Class LE Interest,” “Class
LF Interest,” “Class LG Interest,” “Class LCM-A Interest,” “Class LCM-B
Interest,” “Class LCM-C Interest,” “Class LCM-D Interest,” and “Class LCM-E
Interest”: Each, a regular interest in the Lower-Tier REMIC entitled to monthly
distributions payable thereto pursuant to Section 4.01 of this Agreement.
 
“Class LR Certificate”: Any one of the Certificates with a “Class LR”
designation on the face thereof, executed and authenticated by the Certificate
Administrator or the Authenticating Agent on behalf of the Depositor in
substantially the form of the Exhibit set forth next to such Class in the Table
of Exhibits of this Agreement. The Class LR Certificates have no Pass-Through
Rate, Certificate Balance or Notional Balance.
 
“Class R Certificate”: Any one of the Certificates with a “Class R” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement. The Class R Certificates have no Pass-Through Rate, Certificate
Balance or Notional Balance.
 
“Class V Certificate”: Any one of the Certificates with a “Class V” designation
on the face thereof, executed and authenticated by the Certificate Administrator
or the Authenticating Agent on behalf of the Depositor in substantially the form
of the Exhibit set forth next to such Class in the Table of Exhibits of this
Agreement. The Class V Certificates represent undivided beneficial interests in
the Class V Specific Grantor Trust Assets.
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Class V Distribution Account”: The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to Section 3.05(m), which shall be entitled “Wells Fargo Bank, National
Association, as Certificate Administrator, for the benefit of the Holders of
Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates, Class V Distribution Account” and
which must be an Eligible Account or a sub-account of an Eligible Account. The
Class V Distribution Account shall not be an asset of any Trust REMIC formed
hereunder, but rather shall be an asset of the Grantor Trust.
 
“Class V Investment Representation Letter”: As defined in Section 5.02(i) of
this Agreement.
 
“Class V Specific Grantor Trust Assets”: The portion of the Trust Fund
consisting of (i) the Excess Interest and (ii) the Class V Distribution Account.
 
“Class X Certificates”: The Class X-A, Class X-B, Class X-C, Class X-D, Class
CM-X-CP and Class CM-X-EXT Certificates, collectively.
 
“Class X Component”: Each of the Class X-A Components, Class X-B Components,
Class X-C Component, Class X-D Component, Class CM-X-CP Component and Class
CM-X-EXT Component.
 
“Class X Component Notional Amount”: With respect to each Class X Component and
any date of determination, an amount equal to the then Lower-Tier Principal
Balance of its Corresponding Lower-Tier Regular Interest.
 
“Class X Notional Amount”: The Class X-A Notional Amount, the Class X-B Notional
Amount, the Class X-C Notional Amount, the Class X-D Notional Amount, the Class
CM-X-CP Notional Amount or the Class CM-X-EXT Notional Amount, as applicable and
as the context may require.
 
“Class X-A Certificate”: Any one of the Certificates with a “Class X-A”
designation on the face thereof, substantially in the form of the Exhibit set
forth next to such Class in the Table of Exhibits of this Agreement.
 
“Class X-A Components”: Each of Component XA-1, Component XA-2, Component XA-SB,
Component XA-3, Component XA-4 and Component XA-M.
 
“Class X-A Notional Amount”: As of any date of determination, the sum of the
then Class X Component Notional Amounts of all of the Class X-A Components.
 
“Class X-A Pass-Through Rate”: With respect to any Distribution Date, the
weighted average of the Class X-A Strip Rates for the respective Class X-A
Components for such Distribution Date, weighted on the basis of the respective
Class X Component Notional Amounts of such Components outstanding immediately
prior to such Distribution Date. The Class X-A Pass-Through Rate for the initial
Distribution Date is 1.162% per annum.
 
 
-24-

--------------------------------------------------------------------------------

 
 
“Class X-A Strip Rate”: With respect to any Class of Class X-A Components for
any Distribution Date, the (i) the Weighted Average Net Mortgage Pass Through
Rate for such Distribution Date over (ii) the Pass-Through Rate for the
Corresponding Certificates.
 
“Class X-B Certificate”: Any one of the Certificates with a “Class X-B”
designation on the face thereof, substantially in the form of the Exhibit set
forth next to such Class in the Table of Exhibits of this Agreement.
 
“Class X-B Components”: Each of the Component XB and Component XC.
 
“Class X-B Notional Amount”: As of any date of determination, the sum of the
then Class X Component Notional Amounts of all of the Class X-B Components.
 
“Class X-B Pass-Through Rate”: With respect to any Distribution Date, the
weighted average of the Class X-B Strip Rates for the respective Class X-B
Components for such Distribution Date, weighted on the basis of the respective
Class X Component Notional Amounts of such Components outstanding immediately
prior to such Distribution Date. The Class X-B Pass-Through Rate for the initial
Distribution Date is 0.130% per annum.
 
“Class X-B Strip Rate”: With respect to any Class of Class X-B Components for
any Distribution Date, the (i) the Weighted Average Net Mortgage Pass Through
Rate for such Distribution Date over (ii) the Pass-Through Rate for the
Corresponding Certificates.
 
“Class X-C Certificate”: Any one of the Certificates with a “Class X-C”
designation on the face thereof, substantially in the form of the Exhibit set
forth next to such Class in the Table of Exhibits of this Agreement.
 
“Class X-C Component”: The Component XD.
 
“Class X-C Notional Amount”: As of any date of determination, the then Class X
Component Notional Amount of the Class X-C Component.
 
“Class X-C Pass-Through Rate”: With respect to any Distribution Date, the Class
X-C Strip Rate for the Class X-C Component for such Distribution Date. The Class
X-C Pass-Through Rate for the initial Distribution Date is 0.000% per annum.
 
“Class X-C Strip Rate”: With respect to the Class X-C Component for any
Distribution Date, the (i) the Weighted Average Net Mortgage Pass Through Rate
for such Distribution Date over (ii) the Pass-Through Rate for the Corresponding
Certificate.
 
“Class X-D Certificate”: Any one of the Certificates with a “Class X-D”
designation on the face thereof, substantially in the form of the Exhibit set
forth next to such Class in the Table of Exhibits of this Agreement.
 
“Class X-D Component”: The Component XE.
 
“Class X-D Notional Amount”: As of any date of determination, the then Class X
Component Notional Amount of the Class X-D Component.
 
 
-25-

--------------------------------------------------------------------------------

 
 
“Class X-D Pass-Through Rate”: With respect to any Distribution Date, the Class
X-D Strip Rate for the Class X-D Component for such Distribution Date. The Class
X-D Pass-Through Rate for the initial Distribution Date is 1.165% per annum.
 
“Class X-D Strip Rate”: With respect to the Class of Class X-D Component for any
Distribution Date, the (i) the Weighted Average Net Mortgage Pass Through Rate
for such Distribution Date over (ii) the Pass-Through Rate for the Corresponding
Certificates.
 
“Clearstream”: Clearstream Banking Luxembourg, a division of Clearstream
International, société anonyme.
 
“Closing Date”: May 15, 2015.
 
“CM Non-Pooled Voting Rights Percentage”: A fraction, expressed as a percentage,
(a) the numerator of which is equal to the sum of the principal balances of the
Courtyard by Marriott Non-Pooled Trust Companion Loans and (b) the denominator
of which is equal to the sum of the principal balances of the Courtyard by
Marriott Pooled Mortgage Loan and the Courtyard by Marriott Non-Pooled Trust
Companion Loans.
 
“CM Pooled Voting Rights Percentage”: A fraction, expressed as a percentage, (a)
the numerator of which is equal to the principal balance of the Courtyard by
Marriott Pooled Mortgage Loan and (b) the denominator of which is equal to the
sum of the principal balances of the Courtyard by Marriott Pooled Mortgage Loan
and the Courtyard by Marriott Non-Pooled Trust Companion Loans.
 
“Code”: The Internal Revenue Code of 1986, as amended from time to time, any
successor statute thereto, and any temporary or final regulations of the United
States Department of the Treasury promulgated pursuant thereto.
 
“Collection Account”: The trust account or accounts created and maintained by
the Master Servicer pursuant to Section 3.05(a) of this Agreement, which shall
be entitled “Midland Loan Services, a Division of PNC Bank, National
Association, as Master Servicer, on behalf of Wilmington Trust, National
Association, as Trustee, for the benefit of the Holders of Deutsche Mortgage &
Asset Receiving Corporation, COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage
Pass-Through Certificates, Collection Account” and which must be an Eligible
Account.
 
“Collection Period”: With respect to any Distribution Date, and each Mortgage
Loan and the Courtyard by Marriott Non-Pooled Trust Companion Loans, the period
that begins immediately following the Determination Date in the calendar month
preceding the month in which such Distribution Date occurs (or, in the case of
the Distribution Date occurring in June 2015, on the day after the Cut-off Date)
and ending at the close of business on the Determination Date in the calendar
month in which such Distribution Date occurs.
 
“Commission”: The Securities and Exchange Commission.
 
“Companion Loan”: A Serviced Companion Loan or Non-Serviced Companion Loan, as
applicable and as the context may require.
 
 
-26-

--------------------------------------------------------------------------------

 
 
“Companion Loan Noteholder”: A holder of a Companion Loan.
 
“Component XA-1”: One of the components of the Class X-A Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LA-1 Interest as of any date of determination.
 
“Component XA-2”: One of the components of the Class X-A Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LA-2 Interest as of any date of determination.
 
“Component XA-3”: One of the components of the Class X-A Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LA-3 Interest as of any date of determination.
 
“Component XA-4”: One of the components of the Class X-A Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LA-4 Interest as of any date of determination.
 
“Component XA-SB”: One of the components of the Class X-A Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LA-SB Interest as of any date of determination.
 
“Component XA-M”: One of the components of the Class X-A Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LA-M Interest as of any date of determination.
 
“Component XB”: One of the components of the Class X-B Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LB Interest as of any date of determination.
 
“Component XC”: One of the components of the Class X-B Certificates having a
Class X Component Notional Amount equal to the then current Lower-Tier Principal
Balance of the Class LC Interest as of any date of determination.
 
“Component XD”: The component of the Class X-C Certificates having a Class X
Component Notional Amount equal to the then current Lower-Tier Principal Balance
of the Class LD Interest as of any date of determination.
 
“Component XE”: The component of the Class X-D Certificates having a Class X
Component Notional Amount equal to the then current Lower-Tier Principal Balance
of the Class LE Interest as of any date of determination.
 
“Component XCM-A”: The component of the Class CM-A Certificates having a Class X
Component Notional Amount equal to the then current Lower-Tier Principal Balance
of the Class LCM-A Interest as of any date of determination.
 
“Condemnation Proceeds”: Any awards resulting from the full or partial
condemnation or any eminent domain proceeding or any conveyance in lieu or in
anticipation thereof with respect to a Mortgaged Property by or to any
governmental, quasi-governmental
 
 
-27-

--------------------------------------------------------------------------------

 
 
authority or private entity with condemnation powers (other than amounts to be
applied to the restoration, preservation or repair of such Mortgaged Property or
released to the related Borrower in accordance with the terms of the REMIC
Provisions and the applicable Loan Documents for the related Mortgage Loan or
Serviced Loan Combination) or, if applicable, with respect to the Mortgaged
Property securing a Serviced Loan Combination, any portion of such amounts
payable to the holders of the applicable Mortgage Loan. With respect to the
Mortgaged Property securing any Non-Serviced Mortgage Loan or Non-Serviced
Companion Loan, only the portion of such amounts payable to the holder of the
related Non-Serviced Mortgage Loan shall be included in Condemnation Proceeds.
 
“Consultation Termination Event”: Shall occur under the following circumstances:
 
(a) with respect to any Mortgage Loan (other than the Courtyard by Marriott
Pooled Mortgage Loan or a Non-Serviced Mortgage Loan) or Serviced Loan
Combination (other than the La Gran Plaza Loan Combination or the Courtyard by
Marriott Loan Combination), at any date on which (i) no Class of Control
Eligible Certificates exists that has a Certificate Balance that is at least
equal to 25% of the initial Certificate Balance of that Class or (ii) such
Consultation Termination Event is deemed to occur as described in Section
4.08(a); provided that prior to the La Gran Plaza Pari Passu Note A-1
Securitization Date, no Consultation Termination Event may occur with respect to
the Loan-Specific Directing Holder related to the La Gran Plaza Loan Combination
and the term “Consultation Termination Event” shall not be applicable to the
Loan-Specific Directing Holder related to the La Gran Plaza Loan Combination and
 
(b) with respect to the Courtyard by Marriott Pooled Mortgage Loan and the
Courtyard by Marriott Loan Combination, at any date on which (i) a Courtyard by
Marriott Control Termination Event exists and (ii)(A) no Class of Control
Eligible Certificates exists where such Class’s aggregate Certificate Balance is
at least equal to 25% of the initial Certificate Balance of such Class or (B)
such Consultation Termination Event is deemed to occur pursuant to Section
3.29(h) of this Agreement.
 
“Control Eligible Certificates”: Any of the Class D, Class E, Class F and Class
G Certificates.
 
“Control Termination Event”: Shall occur under the following circumstances:
 
(a) with respect to any Mortgage Loan (other than the Courtyard by Marriott
Pooled Mortgage Loan) or Serviced Loan Combination (other than the La Gran Plaza
Loan Combination or the Courtyard by Marriott Loan Combination) at any date on
which (i) no Class of Control Eligible Certificates exists that has a
Certificate Balance (as notionally reduced by any Appraisal Reduction Amounts
allocable to such Class in accordance with Section 4.08) that is at least equal
to 25% of the initial Certificate Balance of that Class or (ii) such Control
Termination Event is deemed to occur as described in Section 4.08(a); provided
that prior to the La Gran Plaza Pari Passu Note A-1 Securitization Date, no
Control Termination Event may occur with respect to the Loan-Specific Directing
Holder related to the La Gran Plaza Loan Combination and the term “Control
Termination Event” shall not be applicable to the Loan-Specific Directing Holder
related to the La Gran Plaza Loan Combination; and
 
 
-28-

--------------------------------------------------------------------------------

 
 
(b) with respect to the Courtyard by Marriott Pooled Mortgage Loan and the
Courtyard by Marriott Loan Combination, any date on which (i) a Courtyard by
Marriott Control Termination Event exists and (ii)(A) no Class of Control
Eligible Certificates exists that has a Certificate Balance (as notionally
reduced by any Appraisal Reduction Amounts allocable to such Class) that is at
least equal to 25% of the initial Certificate Balance of that Class or (B) such
Control Termination Event is deemed to occur pursuant to Section 3.29(h) of this
Agreement or pursuant to the definition of Controlling Class Representative of
this Agreement.
 
“Controlling Class”: As of any date of determination, the most subordinate Class
of Control Eligible Certificates then outstanding that has a then aggregate
Certificate Balance (as notionally reduced by any Appraisal Reduction Amounts
allocable to such Class in accordance with Section 4.08(a) of this Agreement) at
least equal to 25% of the initial Certificate Balance of that Class or if no
Class of Control Eligible Certificates meets the preceding requirement, the
Class E Certificates. The Controlling Class as of the Closing Date will be the
Class G Certificates.
 
“Controlling Class Certificateholder”: Each Holder (or Beneficial Owner, if
applicable) of a Certificate of the Controlling Class as determined by the
Certificate Registrar to the Certificate Administrator from time to time.
 
“Controlling Class Representative”: The Controlling Class Certificateholder (or
a representative thereof) selected by more than 50% of the Controlling Class
Certificateholders, by Certificate Balance, as determined by the Certificate
Registrar from time to time; provided, that (i) absent such selection, or (ii)
until a Controlling Class Representative is so selected or (iii) upon receipt of
a written notice from a majority of the Controlling Class Certificateholders, by
Certificate Balance, that a Controlling Class Representative is no longer
designated, then the Controlling Class Certificateholder that certifies to the
Certificate Administrator that it owns the largest aggregate Certificate Balance
of the Controlling Class shall be the Controlling Class Representative.
 
The initial Controlling Class Representative on the Closing Date shall be Seer
Capital Management, LP, and the Certificate Registrar and the other parties to
this Agreement shall be entitled to assume Seer Capital Management, LP, or any
successor Controlling Class Representative selected thereby and notified to the
Certificate Registrar thereof in writing, is the Controlling Class
Representative as Holder (or Beneficial Owner) of at least a majority of the
applicable Class of Control Eligible Certificates, until the Certificate
Registrar receives (a) written notice of a replacement Controlling Class
Representative from a majority of the Controlling Class Certificateholders by
Certificate Balance or (b) written notice that Seer Capital Management, LP is no
longer the Holder (or Beneficial Owner) of at least a majority of the applicable
Class of Control Eligible Certificates due to a transfer of those Certificates
(or a beneficial ownership interest in those Certificates). In the event of
clause (b) above, if no successor Controlling Class Representative is then
identified to the Certificate Registrar, then a Control Termination Event shall
be deemed to exist until such time as the Certificate Registrar and the other
parties to this Agreement receive notice of a successor Controlling Class
Representative.
 
“Corporate Trust Office”: The offices of: (a) the Trustee, located at 1100 North
Market Street, Wilmington, Delaware 19801, Attention: CMBS Trustee - COMM 2015-
 
 
-29-

--------------------------------------------------------------------------------

 
 
CCRE23, or the principal trust office of any successor trustee qualified and
appointed pursuant to this Agreement; and (b) the Certificate Administrator,
located at 9062 Old Annapolis Road, Columbia, Maryland 21045, Corporate Trust
Services - COMM 2015 - CCRE23, or, in the case of any surrender, transfer or
exchange at Wells Fargo Center, Sixth Street and Marquette Avenue, Minneapolis,
Minnesota 55479-0113, Attention: Corporate Trust Services - COMM 2015- CCRE23,
or the principal trust office of any successor certificate administrator
qualified and appointed pursuant to this Agreement.
 
“Corrected Mortgage Loan”: As defined under the definition of Specially Serviced
Loan.
 
“Corresponding Certificates”: As defined in the Preliminary Statement with
respect to any Corresponding Lower-Tier Regular Interest or Corresponding Class
X Component.
 
“Corresponding Class X Components”: As defined in the Preliminary Statement with
respect to any Corresponding Certificates or any Corresponding Lower-Tier
Regular Interest.
 
“Corresponding Lower-Tier Regular Interests”: As defined in the Preliminary
Statement with respect to any Corresponding Certificates or Corresponding Class
X Component.
 
“Courtyard by Marriott Administrative Fee Rate”: For each Courtyard by Marriott
Non-Pooled Trust Companion Loan a rate equal to 0.0055% (which includes the
applicable Servicing Fee Rate and CREFC® License Fee Rate).
 
“Courtyard by Marriott Appraised-Out Class”: As defined in Section 4.08(b) of
this Agreement.
 
“Courtyard by Marriott Available Funds”: For any Distribution Date, the sum of
the following amounts in respect of the Courtyard by Marriott Non-Pooled Trust
Companion Loans: (i) all previously undistributed Monthly Payments or other
receipts on account of principal and interest (including Unscheduled Payments
and Net REO Proceeds transferred from an REO Account pursuant to Section 3.15(b)
of this Agreement) received by or on behalf of the Master Servicer with respect
to the Courtyard by Marriott Non-Pooled Trust Companion Loans in the Collection
Period relating to such Distribution Date, (ii) all P&I Advances made by the
Master Servicer or the Trustee, as applicable, in respect of the Courtyard by
Marriott Non-Pooled Trust Companion Loans as of such Distribution Date; (iii)
all other amounts received by the Master Servicer with respect to the Courtyard
by Marriott Non-Pooled Trust Companion Loans in such Collection Period
(including the portion of Loss of Value Payments deposited into the related
Serviced Loan Combination Collection Account pursuant to Section 3.06(e) of this
Agreement) and required to be placed in the Serviced Loan Combination Collection
Account for the Courtyard by Marriott Loan Combination pursuant to Section 3.05
of this Agreement; (iv) without duplication, any late Monthly Payments received
with respect to the Courtyard by Marriott Non-Pooled Trust Companion Loans after
the end of the Collection Period relating to such Distribution Date but prior to
the close of business on the business day prior to the related Master Servicer
Remittance Date, (v) any Master Servicer Prepayment Interest Shortfalls remitted
by the Master Servicer to the applicable Loan-Specific Collection Account in
respect of
 
 
-30-

--------------------------------------------------------------------------------

 
 
Courtyard by Marriott Non-Pooled Trust Companion Loans; and (iv) for the
Distribution Date occurring in each March of each calendar year (or February if
the final Distribution Date occurs in such month), the Withheld Amounts in
respect of the Courtyard by Marriott Non-Pooled Trust Companion Loans then on
deposit in the Interest Reserve Account, but excluding the following (in no
order of priority):
 
(a)           all amounts permitted to be used to reimburse the Master Servicer,
the Special Servicer or the Trustee, as applicable, for previously unreimbursed
Advances with interest thereon with respect to the Courtyard by Marriott
Non-Pooled Trust Companion Loans as described in Section 3.06;
 
(b)           the aggregate amount of the Master Servicing Fee, the
Trustee/Certificate Administrator Fee, CREFC® License Fee, fees for primary
servicing functions and the other servicing compensation (e.g., Net Prepayment
Interest Excess, Net Default Interest, late payment fees (to the extent not
applied to the reimbursement of interest on Advances and certain expenses, as
provided in this Agreement), Workout Fees, Liquidation Fees, assumption fees,
Modification Fees, loan service transaction fees, demand fees, beneficiary
statement charges and similar fees payable to the Master Servicer and the
Special Servicer), Permitted Special Servicer/Affiliate Fees and the Special
Servicing Fee (and other amounts payable to the Special Servicer) on the
Courtyard by Marriott Non-Pooled Trust Companion Loans, and reinvestment
earnings on payments received with respect to the on the Courtyard by Marriott
Non-Pooled Trust Companion Loans (that the Master Servicer or the Special
Servicer are entitled to receive as additional servicing compensation), in each
case in respect of the Courtyard by Marriott Non-Pooled Trust Companion Loans
and such Distribution Date;
 
(c)           all amounts representing the portion of scheduled Monthly Payments
due in respect of the Courtyard by Marriott Non-Pooled Trust Companion Loans
after the related Due Date;
 
(d)           to the extent permitted by this Agreement, that portion of net
liquidation proceeds, net insurance proceeds and net condemnation proceeds with
respect to the Courtyard by Marriott Non-Pooled Trust Companion Loans that
represents any unpaid Servicing Fee, Servicing Compensation, special servicing
compensation, Trustee/Certificate Administrator Fee, CREFC® License Fee, to
which the Master Servicer, the Special Servicer, any subservicer, the
Certificate Administrator, CREFC® and/or the Trustee are entitled with respect
to the Courtyard by Marriott Non-Pooled Trust Companion Loans;
 
(e)           all amounts representing certain fees and expenses, including
indemnity amounts, reimbursable or payable to the Master Servicer, the Special
Servicer, the Certificate Administrator (in all of its capacities under this
Agreement), CREFC® or the Trustee (in all of its capacities under this
Agreement) with respect to the Courtyard by Marriott Non-Pooled Trust Companion
Loans and other amounts permitted to be retained by the Master Servicer or
withdrawn from Courtyard by Marriott Available Funds by the Master Servicer to
the extent expressly set forth in this Agreement (including, without limitation,
as provided in Section 3.06 of this Agreement and including any indemnities
 
 
-31-

--------------------------------------------------------------------------------

 
 
provided for herein), including interest thereon provided in this Agreement, but
only to the extent allocable to the Courtyard by Marriott Non-Pooled Trust
Companion Loans;
 
(f)            Prepayment Premiums and Yield Maintenance Charges received in
respect of the Courtyard by Marriott Non-Pooled Trust Companion Loans;
 
(g)           any interest or investment income on funds on deposit in the
Serviced Loan Combination Collection Account for the Courtyard by Marriott Loan
Combination or any interest on permitted investments in which such funds may be
invested;
 
(h)           all amounts received with respect to the Courtyard by Marriott
Non-Pooled Trust Companion Loans previously replaced, purchased, repurchased or
replaced from the Trust pursuant to Section 2.03(e), Section 3.16 or Section
9.01 of this Agreement or the GACC Purchase Agreement during the related
Collection Period and subsequent to the date as of which such Courtyard by
Marriott Non-Pooled Trust Companion Loan was replaced, purchased or repurchased;
 
(i)            the amount reasonably determined by the Certificate Administrator
to be necessary to pay any applicable federal, state or local taxes imposed on
the Upper-Tier REMIC or the Lower-Tier REMIC under the circumstances and to the
extent allocable to the Courtyard by Marriott Non-Pooled Trust Companion Loans
and as described in Section 4.05; and
 
(j)            with respect to any Distribution Date occurring in each February,
and in any January occurring in a year that is not a leap year, in either case,
unless such Distribution Date is the final Distribution Date, the Withheld
Amounts to be deposited in the Interest Reserve Account in respect of the
Courtyard by Marriott Non-Pooled Trust Companion Loans.
 
“Courtyard by Marriott Control Eligible Certificates”: Any of the Class CM-B,
Class CM-C, Class CM-D Certificates and Class CM-E Certificates.
 
“Courtyard by Marriott Control Termination Event”: Shall be deemed to have
occurred and be continuing for so long as none of the Courtyard by Marriott
Control Eligible Certificates then outstanding has an aggregate Certificate
Balance, as notionally reduced by any Appraisal Reduction Amounts allocable to
such class, at least equal to 25% of the initial Certificate Balance of that
Class.
 
“Courtyard by Marriott Controlling Class”: As of any time of determination the
most subordinate class of Courtyard by Marriott Control Eligible Certificates
then outstanding that has an aggregate Certificate Balance, as notionally
reduced by any Appraisal Reduction Amounts allocable to such class, at least
equal to 25% of the initial Certificate Balance of that Class. The Courtyard by
Marriott Controlling Class as of the Closing Date shall be the Class CM-E
Certificates.
 
“Courtyard by Marriott Controlling Class Certificateholder”: Each holder (or
beneficial owner, if applicable) of a Certificate of the Courtyard by Marriott
Controlling Class as determined by the Certificate Registrar to the Certificate
Administrator from time to time.
 
 
-32-

--------------------------------------------------------------------------------

 
 
“Courtyard by Marriott Controlling Class Representative”: The Courtyard by
Marriott Controlling Class Certificateholder (or a representative thereof)
selected by more than 50% of the Courtyard by Marriott Controlling Class
Certificateholders, by Certificate Balance, as determined by the Certificate
Registrar from time to time; provided, however, that (i) absent that selection,
or (ii) until a Courtyard by Marriott Controlling Class Representative is so
selected or (iii) upon receipt of a written notice from a majority of the
Courtyard by Marriott Controlling Class Certificateholders, by Certificate
Balance, that a Courtyard by Marriott Controlling Class Representative is no
longer designated, then the Courtyard by Marriott Controlling Class
Certificateholder that certifies to the Certificate Administrator that it owns
the largest aggregate Certificate Balance of the Courtyard by Marriott
Controlling Class shall be the Courtyard by Marriott Controlling Class
Representative.
 
The initial Courtyard by Marriott Controlling Class Representative shall be the
holder of the Class CM-E Certificates and the Certificate Registrar and the
other parties to this Agreement shall be entitled to assume that entity
designated as the Courtyard by Marriott Controlling Class Representative and
notified to the Certificate Registrar in writing is the Courtyard by Marriott
Controlling Class Representative until the Certificate Registrar receives (a)
notice of a replacement Courtyard by Marriott Controlling Class Representative
from a majority of the Courtyard by Marriott Controlling Class
Certificateholders by Certificate Balance or (b) notice that the Courtyard by
Marriott Controlling Class Representative is no longer the holder (or beneficial
owner) of a majority of the applicable Class of Courtyard by Marriott Control
Eligible Certificates due to a transfer of those Certificates (or a beneficial
ownership interest in those Certificates). In the event of clause (b) above, if
no successor Courtyard by Marriott Controlling Class Representative is then
identified to the Certificate Registrar, then a Courtyard by Marriott Control
Termination Event shall be deemed to exist until such time as the Certificate
Registrar and the other parties to this Agreement receive notice of a successor
Courtyard by Marriott Controlling Class Representative.
 
“Courtyard by Marriott Directing Holder”: The Courtyard by Marriott Controlling
Class Representative.
 
“Courtyard by Marriott Distribution Account”: A segregated non-interest-bearing
sub-account of the Distribution Account, for the benefit of the Loan-Specific
Certificates.
 
“Courtyard by Marriott Event of Default”: An “Event of Default” as defined in
the Loan Documents related to the Courtyard by Marriott Pooled Mortgage Loan.
 
“Courtyard by Marriott Loan Combination”: As defined in the Preliminary
Statement.
 
“Courtyard by Marriott Non-Pooled Trust Companion Loans”: The Courtyard by
Marriott Non-Pooled Trust Subordinate Companion Loan together with the Courtyard
by Marriott Non-Pooled Trust Pari Passu Companion Loan.
 
“Courtyard by Marriott Non-Pooled Trust Subordinate Companion Loan”: As defined
in the Preliminary Statement.
 
 
-33-

--------------------------------------------------------------------------------

 
 
“Courtyard by Marriott Non-Pooled Trust Pari Passu Companion Loan”: As defined
in the Preliminary Statement.
 
“Courtyard by Marriott Non-Trust Pari Passu Companion Loans”: As defined in the
Preliminary Statement.
 
“Courtyard by Marriott Pari Passu Companion Loans”: As defined in the
Preliminary Statement.
 
“Courtyard by Marriott Pooled Mortgage Loan”: As defined in the Preliminary
Statement.
 
“Courtyard by Marriott Principal Distribution Amount”: For any Distribution Date
will be equal to the sum of the following items received with respect to the
Courtyard by Marriott Non-Pooled Trust Companion Loans (without duplication):
 
(a)           the principal component of all scheduled Monthly Payments (other
than balloon payments), if any, due on the Courtyard by Marriott Non-Pooled
Trust Companion Loans on the related Due Date (if received during the related
Collection Period);
 
(b)           the principal component of all Assumed Scheduled Payments due on
the related Due Date (if received during the related Collection Period) with
respect to the Courtyard by Marriott Non-Pooled Trust Companion Loans, if
delinquent in respect of its balloon payment;
 
(c)           the principal portion of any amount received in respect of the
Courtyard by Marriott Non-Pooled Trust Companion Loans if the Courtyard by
Marriott Non-Pooled Trust Companion Loans were, during the related Collection
Period, repurchased from the Trust in connection with a breach or defect
pursuant to this Agreement, purchased pursuant to this Agreement, or purchased
from the Trust Fund pursuant to this Agreement;
 
(d)           the portion of Unscheduled Payments allocable to principal of any
Courtyard by Marriott Non-Pooled Trust Companion Loan that was liquidated during
the related Collection Period;
 
(e)           the principal component of all balloon payments and any other
principal payment allocable to the Courtyard by Marriott Non-Pooled Trust
Companion Loans received on or after the maturity date of the Courtyard by
Marriott Loan Combination, to the extent received during the related Collection
Period;
 
(f)            all other principal prepayments allocable to the Courtyard by
Marriott Non-Pooled Trust Companion Loans received in the related Collection
Period;
 
(g)           any other full or partial recoveries in respect of principal
allocable to the Courtyard by Marriott Non-Pooled Trust Companion Loans,
including net insurance proceeds, net liquidation proceeds and Net REO Proceeds
received in the related
 
 
-34-

--------------------------------------------------------------------------------

 
 
Collection Period (including any amount related to the Loss of Value Payments to
the extent that such amount was transferred into the Serviced Loan Combination
Collection Account for the Courtyard by Marriott Loan Combination during the
related Collection Period); and
 
(h)           as reduced by any Nonrecoverable Advances plus interest at the
Advance Rate on such Nonrecoverable Advances that are paid or reimbursed from
principal allocable to the Courtyard by Marriott Non-Pooled Trust Companion
Loans in a period during which such principal collections would have otherwise
been included in the Courtyard by Marriott Principal Distribution Amount for
such Distribution Date (provided, that if any of the amounts that were
reimbursed from principal collections allocable to the Courtyard by Marriott
Non-Pooled Trust Companion Loans are subsequently recovered, such recovery will
increase the Courtyard by Marriott Principal Distribution Amount for the
Distribution Date related to the period in which such recovery occurs).
 
The principal component of the amounts set forth above shall be determined in
accordance with Section 1.02 of this Agreement.
 
“Courtyard by Marriott Realized Loss”: With respect to any Distribution Date,
the amount, if any, by which the aggregate Certificate Balance of the
Loan-Specific Certificates (other than the Class CM-X-CP and Class CM-X-EXT
Certificates) after giving effect to distributions made on such Distribution
Date exceeds the aggregate Stated Principal Balance of the Courtyard by Marriott
Non-Pooled Trust Companion Loans immediately following the Determination Date
preceding such Distribution Date.
 
“Courtyard by Marriott Senior Notes”: The Courtyard by Marriott Pooled Mortgage
Loan, together with the Courtyard by Marriott Pari Passu Companion Loans.
 
“Courtyard by Marriott Voting Rights”: At all times during the term of this
Agreement, the percentage of Voting Rights assigned to each Class shall be: (a)
a percentage equal to the product of (1) CM Pooled Voting Rights Percentage
multiplied by (2) 98%, will be allocated among the holders of the respective
Classes of Sequential Pay Certificates in proportion to the Certificate Balances
of their Certificates, (b) a percentage equal to the product of (1) CM Pooled
Voting Rights Percentage multiplied by (2) 2%, will be allocated pro rata, based
on their respective Notional Balances at the time of determination, among the
holders of the Class X-A, Class X-B, Class X-C and Class X-D Certificates, (c) a
percentage equal to the product of (1) the CM Non-Pooled Voting Rights
Percentage multiplied by (2) 98%, will be allocated among the holders of the
respective Classes of the Loan-Specific Certificates (other than the Class
CM-X-CP and Class CM-X-EXT Certificates) in proportion to the Certificate
Balance of their Certificates and (d) a percentage equal to the product of (1)
the CM Non-Pooled Voting Rights Percentage multiplied by (2) 2%, will be
allocated pro rata, based on their respective Notional Balances at the time of
determination, among the holders of the Class CM-X-CP and Class CM-X-EXT
Certificates. Courtyard by Marriott Voting Rights allocated to a Class of
Certificateholders will be allocated among such Certificateholders in proportion
to the Percentage Interests in such Class evidenced by their respective
Certificates. No Courtyard by Marriott Voting Rights will be allocated to the
Class LR, Class R or Class V Certificates.
 
 
-35-

--------------------------------------------------------------------------------

 
 
“Courtyard by Marriott Net Mortgage Pass-Through Rate”: With respect to each
Courtyard by Marriott Non-Pooled Trust Companion Loan and any Distribution Date
will be equal to the Mortgage Rate of the related Courtyard by Marriott
Non-Pooled Trust Companion Loan for the related Interest Accrual Period, minus,
the Courtyard by Marriott Administrative Fee Rate; provided, however, that for
purposes of calculating the Pass-Through Rate for any Class of Loan-Specific
Certificates, the Courtyard by Marriott Net Mortgage Pass-Through Rate will be
(i) determined without taking into account any modification, waiver or amendment
of the terms of any Courtyard by Marriott Non-Pooled Trust Companion Loan,
whether agreed to by the Master Servicer or the Special Servicer or resulting
from a bankruptcy, insolvency or similar proceeding involving the related
borrower or otherwise and (ii) the annualized rate at which interest would have
to accrue in respect of each Courtyard by Marriott Non-Pooled Trust Companion
Loan on the basis of a 360-day year consisting of twelve 30-day months in order
to produce the aggregate amount of interest accrued in respect of the Courtyard
by Marriott Non-Pooled Trust Companion Loan during the one-month period at the
related Courtyard by Marriott Net Mortgage Pass-Through Rate; provided, however,
that with respect to each Courtyard by Marriott Non-Pooled Trust Companion Loan,
the Courtyard by Marriott Net Mortgage Pass-Through Rate for the one-month
period (1) prior to the Distribution Dates in January and February in any year
which is not a leap year or in February in any year which is a leap year (unless
the related Distribution Date is the final Distribution Date) will be determined
exclusive of the Withheld Amounts from that month, and (2) prior to the Due Date
in March (or February, if the related Distribution Date is the final
Distribution Date) (commencing in 2016), will be determined inclusive of the
Withheld Amounts from the immediately preceding February, and, if applicable,
January.
 
“Courtyard Rakes Collection Sub-Account”: The separate account, or sub-account
or ledger account within the Serviced Loan Combination Collection Account for
the Courtyard by Marriott Loan Combination created and maintained by the Master
Servicer pursuant to Section 3.05(h) on behalf of the Holders of the
Loan-Specific Certificates, which shall be entitled “Midland Loan Services, a
Division of PNC Bank, National Association, as Master Servicer, on behalf of
Wilmington Trust, National Association, as Trustee, for the benefit of the
Holders of Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23
Mortgage Trust Commercial Mortgage Pass-Through Certificates, Courtyard Rakes
Collection Sub-Account.” Any such account or sub-account shall be an Eligible
Account or a sub-account of an Eligible Account (including a sub-account of the
Collection Account). The Courtyard Rakes Collection Account shall be an asset of
the Lower-Tier REMIC.
 
“CREFC®”: Commercial Real Estate Finance Council®, formerly known as Commercial
Mortgage Securities Association, or any association or organization that is a
successor thereto. If neither such association nor any successor remains in
existence, “CREFC®” shall be deemed to refer to such other association or
organization as may exist whose principal membership consists of servicers,
trustees, certificateholders, issuers, placement agents and underwriters
generally involved in the commercial mortgage loan securitization industry,
which is the principal such association or organization in the commercial
mortgage loan securitization industry and whose principal purpose is the
establishment of industry standards for reporting transaction-specific
information relating to commercial mortgage pass-through certificates and
commercial mortgage-backed bonds and the commercial mortgage loans and
foreclosed properties underlying or backing them to investors holding or owning
such certificates or bonds,
 
 
-36-

--------------------------------------------------------------------------------

 
 
and any successor to such other association or organization. If an organization
or association described in one of the preceding sentences of this definition
does not exist, “CREFC®” shall be deemed to refer to such other association or
organization as shall be selected by the Master Servicer and reasonably
acceptable to the Certificate Administrator, the Trustee, the Special Servicer
and, if no Control Termination Event has occurred and is continuing, the
Directing Holder.
 
“CREFC® Appraisal Reduction Template”: A report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Appraisal Reduction Template” available and effective from time to time on the
CREFC® Website.
 
“CREFC® Advance Recovery Report”: A monthly report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Advance Recovery Report” available as of the Closing Date on the CREFC®
Website, or such other form for the presentation of such information and
containing such additional information as may from time to time be approved by
the CREFC® for commercial mortgage securities transactions generally.
 
“CREFC® Bond Level File”: The data file in the “CREFC® Bond Level File” format
substantially in the form of and containing the information called for therein,
or such other form for the presentation of such information as may be approved
from time to time by the CREFC® for commercial mortgage securities transactions
generally.
 
“CREFC® Collateral Summary File”: The data file in the “CREFC® Collateral
Summary File” format substantially in the form of and containing the information
called for therein, or such other form for the presentation of such information
as may be approved from time to time by the CREFC® for commercial mortgage
securities transactions generally.
 
“CREFC® Comparative Financial Status Report”: The monthly report in “Comparative
Financial Status Report” format substantially in the form of and containing the
information called for therein for the Mortgage Loans or Serviced Loan
Combinations, or such other form for the presentation of such information as may
be approved from time to time by the CREFC® for commercial mortgage securities
transactions generally. In connection with preparing the CREFC® Comparative
Financial Status Report, the Master Servicer shall process (a) interim financial
statements beginning with interim financial statements for the fiscal quarter
ending September 30, 2015, and (b) annual financial statements beginning with
annual financial statements for the 2015 fiscal year.
 
“CREFC® Delinquent Loan Status Report”: A report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Delinquent Loan Status Report” available as of the Closing Date on the CREFC®
Website, or no later than 90 days after its adoption, such other form for the
presentation of such information and containing such additional information as
may from time to time be approved by the CREFC® for commercial mortgage
securities transactions generally.
 
“CREFC® Financial File”: The data file in the “CREFC® Financial File” format
substantially in the form of and containing the information called for therein
for the Mortgage Loans or Serviced Loan Combinations, or such other form for the
presentation of such
 
 
-37-

--------------------------------------------------------------------------------

 
 
information as may be approved from time to time by the CREFC® for commercial
mortgage securities transactions generally. The initial data for this report
shall be provided by each Mortgage Loan Seller.
 
“CREFC® Historical Bond/Collateral Realized Loss Reconciliation Template”: A
report substantially in the form of, and containing the information called for
in, the downloadable form of the “Historical Bond/Collateral Realized Loss
Reconciliation Template” available and effective from time to time on the CREFC®
Website.
 
“CREFC® Historical Liquidation Loss Template”: A report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Historical Liquidation Loss Template” available and effective from time to
time on the CREFC® Website.
 
“CREFC® Historical Loan Modification and Corrected Mortgage Loan Report”: The
monthly report in the “Historical Loan Modification and Corrected Mortgage Loan
Report” format substantially in the form of and containing the information
called for therein for the Mortgage Loans or Serviced Loan Combinations, or such
other form for the presentation of such information as may be approved from time
to time by the CREFC® for commercial mortgage securities transactions generally.
 
“CREFC® Interest Shortfall Reconciliation Template”: A report substantially in
the form of, and containing the information called for in, the downloadable form
of the “Interest Shortfall Reconciliation Template” available and effective from
time to time on the CREFC® Website.
 
“CREFC® Investor Reporting Package (CREFC® IRP)”:
 
(a)           The following seven electronic files: (i) CREFC® Loan Setup File,
(ii) CREFC® Loan Periodic Update File, (iii) CREFC® Property File, (iv) CREFC®
Bond Level File, (v) CREFC® Financial File, (vi) CREFC® Collateral Summary File
and (vii) CREFC® Special Servicer Loan File;
 
(b)           The following eleven supplemental reports: (i) CREFC® Delinquent
Loan Status Report, (ii) CREFC® Historical Loan Modification and Corrected
Mortgage Loan Report, (iii) CREFC® REO Status Report, (iv) CREFC® Operating
Statement Analysis Report, (v) CREFC® Comparative Financial Status Report, (vi)
CREFC® Servicer Watch List, (vii) CREFC® Loan Level Reserve/LOC Report, (viii)
CREFC® NOI Adjustment Worksheet, (ix) CREFC® Advance Recovery Report, (x) CREFC®
Total Loan Report and (xi) CREFC® Reconciliation of Funds Report;
 
(c)           the following eight templates: (i) CREFC® Appraisal Reduction
Template, (ii) CREFC® Servicer Realized Loss Template, (iii) CREFC®
Reconciliation of Funds Template, (iv) CREFC® Historical Bond/Collateral
Realized Loss Reconciliation Template, (v) CREFC® Historical Liquidation Loss
Template, (vi) CREFC® Interest Shortfall Reconciliation Template, (vii) CREFC®
Servicer Remittance to Trustee Template and (viii) CREFC® Significant Insurance
Event Template; and
 
 
-38-

--------------------------------------------------------------------------------

 
 
(d)           such other reports and data files as CREFC® may designate as part
of the “CREFC® Investor Reporting Package (CREFC® IRP)” from time to time
generally.
 
“CREFC® License Agreement”: The License Agreement, in the form set forth on the
website of CREFC® on the Closing Date, relating to the use of the CREFC®
trademarks and trade names.
 
“CREFC® License Fee”: With respect to each Mortgage Loan and for any
Distribution Date, an amount per Interest Accrual Period equal to the product of
(i) the CREFC® License Fee Rate (adjusted to a monthly rate) multiplied by (ii)
the Stated Principal Balance of such Mortgage Loan as of the Due Date in the
immediately preceding Collection Period (without giving effect to payments of
principal on such Mortgage Loan on such Due Date). Any payments of the CREFC®
License Fee shall be made to “CRE Finance Council” and delivered by wire
transfer pursuant to the following instructions (or such other instructions as
may hereafter be furnished by CREFC® to the Master Servicer in writing at least
two Business Days prior to the Servicer Remittance Date):
 
Account Name: Commercial Real Estate Finance Council (CREFC®)
Bank Name: JPM Morgan Chase Bank, National Association
Bank Address: 80 Broadway, New York, NY 10005
Routing Number: 021000021
Account Number: 213597397
 
“CREFC® License Fee Rate”: A rate equal to 0.0005% per annum.
 
“CREFC® Loan Level Reserve/LOC Report”: A report substantially in the form of,
and containing the information called for in, the downloadable form of the “Loan
Level Reserve/LOC Report” available and effective from time to time on the
CREFC® Website.
 
“CREFC® Loan Periodic Update File”: The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “CREFC® Loan Periodic Update File” available and effective from time to time
on the CREFC® Website and, provided that each CREFC® Loan Periodic Update File
shall be accompanied by a CREFC® Advance Recovery Report, if such report is
required for a particular month, and all references herein to “CREFC® Loan
Periodic Update File” shall be construed accordingly.
 
“CREFC® Loan Setup File”: The data file substantially in the form of, and
containing the information called for in, the downloadable form of the “CREFC®
Loan Setup File” available and effective from time to time on the CREFC®
Website.
 
“CREFC® NOI Adjustment Worksheet”: A report substantially in the form of, and
containing the information called for in, the downloadable form of the “NOI
Adjustment Worksheet” available and effective from time to time on the CREFC®
Website.
 
“CREFC® Operating Statement Analysis Report”: A report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Operating Statement Analysis Report” available and effective from time to time
on the CREFC® Website.
 
 
-39-

--------------------------------------------------------------------------------

 
 
“CREFC® Property File”: The monthly data file substantially in the form of, and
containing the information called for, in the downloadable form of the “CREFC®
Property File” available and effective from time to time on the CREFC® Website.
 
“CREFC® Reconciliation of Funds Template”: A report substantially in the form
of, and containing the information called for in, the downloadable form of the
“Reconciliation of Funds Template” available and effective from time to time on
the CREFC® Website, or such other form for the presentation of such information
and containing such additional information as may from time to time be
recommended by the CREFC® for commercial mortgage securities transactions
generally.
 
“CREFC® REO Status Report”: A monthly report substantially in the form of, and
containing the information called for in, the downloadable form of the “REO
Status Report” available and effective from time to time on the CREFC® Website.
 
“CREFC® Servicer Realized Loss Template”: A report substantially in the form of,
and containing the information called for in, the downloadable form of the
“Servicer Realized Loss Template” available and effective from time to time on
the CREFC® Website.
 
“CREFC® Servicer Watch List”: A report substantially in the form of, and
containing the information called for in, the downloadable form of the “Servicer
Watch List” available and effective from time to time on the CREFC® Website.
 
“CREFC® Special Servicer Loan File”: The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “Special Servicer Loan File” available and effective from time to time on
the CREFC® Website.
 
“CREFC® Supplemental Servicer Reports”: The CREFC® Delinquent Loan Status
Report, the CREFC® Historical Loan Modification and Corrected Mortgage Loan
Report, the CREFC® REO Status Report, the CREFC® Servicer Watch List, the CREFC®
NOI Adjustment Worksheet, the CREFC® Comparative Financial Status Report, the
CREFC® Operating Statement Analysis Report, the CREFC® Loan Level Reserve/LOC
Report, the CREFC® Advance Recovery Report and the CREFC® Total Loan Report.
 
“CREFC® Total Loan Report”: The monthly report substantially in the form of, and
containing the information called for in, the downloadable form of the “Total
Loan Report” available and effective from time to time on the CREFC® Website.
 
“CREFC® Website”: The CREFC®’s Website located at www.crefc.org or such other
primary website as the CREFC® may establish for dissemination of its report
forms.
 
“Crossover Date”: The Distribution Date, if any, on which the Certificate
Balance of each Class of Sequential Pay Certificates (excluding the Class A-1,
Class A-2, Class A-SB, Class A-3 and Class A-4 Certificates) is (or will be)
reduced to zero.
 
“Custodial Agreement”: The Custodial Agreement, if any, from time to time in
effect between the Custodian named therein and the Certificate Administrator, in
the form agreed to by the Certificate Administrator and the Custodian, as the
same may be amended or modified
 
 
-40-

--------------------------------------------------------------------------------

 
 
from time to time in accordance with the terms thereof. No Custodial Agreement
will be required if the Custodian is the same party as the Certificate
Administrator.
 
“Custodian”: Any Custodian appointed pursuant to Section 3.19 of this Agreement.
If a Custodian is not so appointed, then the Custodian shall be the Certificate
Administrator. The Custodian may (but need not) be the Certificate
Administrator, the Trustee or the Master Servicer or any Affiliate of the
Certificate Administrator, the Trustee or the Master Servicer.
 
“Cut-off Date”: With respect to each Mortgage Loan, the later of the related Due
Date of such Mortgage Loan in May 2015 and the date of origination of such
Mortgage Loan.
 
“DBRS”: DBRS, Inc., or its successor in interest. If neither such rating agency
nor any successor remains in existence, “DBRS” shall be deemed to refer to such
other nationally recognized statistical rating agency or other comparable Person
reasonably designated by the Depositor, notice of which designation shall be
given to the other parties hereto, and specific ratings of DBRS herein
referenced shall be deemed to refer to the equivalent ratings of the party so
designated.
 
“Debt Service Coverage Ratio”: With respect to any Mortgage Loan or Serviced
Loan Combination as of any date of determination and for any period, the ratio
calculated by dividing the net operating income or net cash flow, as applicable,
of the related Mortgaged Property or Mortgaged Properties, as the case may be,
for the most recently ended 12-month trailing or one-year period for which data
is available from the related Borrower (or year-to-date until such time that
data for the trailing 12-month period is available), before payment of any
scheduled payments of principal and interest on such Mortgage Loan or Serviced
Loan Combination but after funding of required reserves and “normalized”
information from the CREFC® NOI Adjustment Worksheet for such Mortgaged Property
by the Master Servicer or Special Servicer, if applicable, pursuant to Section
3.13 of this Agreement, by the annual debt service required by such Mortgage
Loan or Serviced Loan Combination. Annual debt service shall be calculated by
multiplying the Monthly Payment in effect on such date of determination for such
Mortgage Loan or Serviced Loan Combination by 12 (or such fewer number of months
for which related information is available).
 
“Default”: An event of default under the Loan Documents for any Mortgage Loan or
Loan Combination, or an event which, with the passage of time or the giving of
notice, or both, would constitute an event of default under the Loan Documents
for such Mortgage Loan or Loan Combination.
 
“Default Interest”: With respect to any Mortgage Loan or Serviced Companion
Loan, interest accrued on such Mortgage Loan or Serviced Companion Loan (other
than Excess Interest) at the excess of (i) the related Default Rate over (ii)
the related Mortgage Rate.
 
“Default Rate”: With respect to each Mortgage Loan or Serviced Companion Loan,
the per annum rate at which interest accrues on such Mortgage Loan or Serviced
Companion Loan following any event of default on such Mortgage Loan or Serviced
Companion Loan, including a default in the payment of a Monthly Payment or a
Balloon Payment.
 
 
-41-

--------------------------------------------------------------------------------

 
 
“Defaulted Mortgage Loan”: A Mortgage Loan or Serviced Loan Combination that is
delinquent at least 60 days in respect of its Monthly Payments or more than 60
days delinquent in respect of its Balloon Payment, if any, in either case such
Delinquency to be determined without giving effect to any grace period permitted
by the related Loan Documents and without regard to any acceleration of payments
under the related Mortgage Loan or Serviced Loan Combination.
 
“Defeasance Account”: As defined in Section 3.26(j) of this Agreement.
 
“Defect”: As defined in Section 2.03(e) of this Agreement.
 
“Deficient Exchange Act Deliverable”: With respect to the Master Servicer, the
Special Servicer, the Operating Advisor, the Custodian, the Certificate
Administrator, the Trustee and each Servicing Function Participant and
Additional Servicer retained by it (other than a Mortgage Loan Seller
Sub-Servicer), any item (x) regarding such party, (y) prepared by such party or
any registered public accounting firm, attorney or other agent retained by such
party to prepare such information and (z) delivered by or on behalf of such
party pursuant to the delivery requirements under Article X of this Agreement
that does not conform to the applicable reporting requirements under the
Securities Act, the Exchange Act, the Sarbanes-Oxley Act and the rules and
regulations promulgated thereunder.
 
“Delinquency”: Any failure of a Borrower to make a scheduled Monthly Payment or
Balloon Payment on a Due Date.
 
“Denomination”: As defined in Section 5.01(a) of this Agreement.
 
“Depositor”: Deutsche Mortgage & Asset Receiving Corporation, a Delaware
corporation, and its successors and assigns.
 
“Depository”: The Depository Trust Company or a successor appointed by the
Certificate Registrar (which appointment shall be at the direction of the
Depositor if the Depositor is legally able to do so).
 
“Depository Participant”: A Person for whom, from time to time, the Depository
effects book-entry transfers and pledges of securities deposited with the
Depository.
 
“Determination Date”: With respect to any Distribution Date, the sixth day of
the calendar month of the related Distribution Date or, if such sixth day is not
a Business Day, then the next Business Day, commencing in June 2015.
 
“Directing Holder”: (A) With respect to any Mortgage Loan (other than the La
Gran Plaza Mortgage Loan, the Courtyard by Marriott Pooled Mortgage Loan and the
Non-Serviced Mortgage Loans) or Serviced Loan Combination (other than the La
Gran Plaza Loan Combination and Courtyard by Marriott Loan Combination), the
Controlling Class Representative, (B) with respect to the La Gran Plaza Loan
Combination, the related Loan-Specific Directing Holder; and (C) with respect to
the Courtyard by Marriott Loan Combination, (i) for so long as no Courtyard by
Marriott Control Termination Event exists, the Courtyard by
 
 
-42-

--------------------------------------------------------------------------------

 
 
Marriott Directing Holder and (ii) for so long as a Courtyard by Marriott
Control Termination Event exists, the Controlling Class Representative.
 
The identification and contact information of each initial Directing Holder as
of the Closing Date is set forth on Schedule I to this Agreement. The parties to
this Agreement may rely on such Schedule in accordance with Section 3.29.
 
For the avoidance of doubt, notwithstanding anything to the contrary contained
in this Agreement, Control Termination Event and Consultation Termination Event
shall not affect the rights of a Non-Directing Holder. Whenever the term
“Directing Holder” is used in this Agreement without further clarification, the
parties hereto intend for such reference to mean the applicable Directing Holder
under the circumstances.
 
“Directly Operate”: With respect to any Serviced REO Property, the furnishing or
rendering of services to the tenants thereof that are not customarily provided
to tenants in connection with the rental of space for occupancy only within the
meaning of Treasury Regulations Section 1.512(b)-1(c)(5), the management or
operation of such Serviced REO Property, the holding of such Serviced REO
Property primarily for sale to customers in the ordinary course of a trade or
business, or any use of such Serviced REO Property in a trade or business
conducted by the Trust Fund, or the performance of any construction work on the
Serviced REO Property other than through an Independent Contractor; provided
that the Special Servicer, on behalf of the Trust Fund, shall not be considered
to Directly Operate a Serviced REO Property solely because the Special Servicer,
on behalf of the Trust Fund, establishes rental terms, chooses tenants, enters
into or renews leases, deals with taxes and insurance, or makes decisions as to
repairs or capital expenditures with respect to such Serviced REO Property or
takes other actions consistent with Treasury Regulations Section
l.856-4(b)(5)(ii).
 
“Disclosable Special Servicer Fees”: With respect to any Mortgage Loan (other
than a Non-Serviced Mortgage Loan), Serviced Loan Combination or Serviced REO
Property, any compensation and other remuneration (including, without
limitation, in the form of commissions, brokerage fees, rebates, and as a result
of any other fee-sharing arrangement) received or retained by the Special
Servicer or any of its Affiliates that is paid by any Person (including, without
limitation, the Trust, any Borrower, any Manager, any guarantor or indemnitor in
respect of a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced
Loan Combination and any purchaser of any Mortgage Loan (other than a
Non-Serviced Mortgage Loan), Serviced Loan Combination or Serviced REO Property)
in connection with the disposition, workout or foreclosure of any Mortgage Loan
(other than a Non-Serviced Mortgage Loan) or Serviced Loan Combination, if
applicable, the management or disposition of any Serviced REO Property, and the
performance by the Special Servicer or any such Affiliate of any other special
servicing duties under this Agreement unless otherwise included in the
Distribution Date Statement for the applicable period; provided that any
compensation and other remuneration that the Master Servicer or Certificate
Administrator is permitted to receive or retain pursuant to the terms of this
Agreement in connection with its respective duties in such capacity as Master
Servicer or Certificate Administrator under this Agreement shall not be
Disclosable Special Servicer Fees.
 
“Disclosure Parties”: As defined in Section 3.14(e) of this Agreement.
 
 
-43-

--------------------------------------------------------------------------------

 
 
“Disqualified Non-U.S. Person”: With respect to a Class R or Class LR
Certificate, (A) any Non-U.S. Person or agent thereof other than (i) a Non-U.S.
Person that holds the Class R or Class LR Certificate in connection with the
conduct of a trade or business within the United States and has furnished the
transferor and the Certificate Registrar with an effective IRS Form W-8ECI (or
applicable successor Form promulgated by the IRS for the purpose of providing
and certifying the information provided on Form W-8ECI as of the Closing Date)
or (ii) a Non-U.S. Person that has delivered to both the transferor and the
Certificate Registrar an opinion of a nationally recognized tax counsel to the
effect that the transfer of the Class R or Class LR Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of the Class R or Class LR Certificate will
not be disregarded for federal income tax purposes, (B) an entity treated as a
domestic partnership for U.S. federal income tax purposes, one or more of the
direct or indirect beneficial owners (other than through a U.S. corporation) of
which is (or is permitted under the applicable partnership agreement to be) a
Non-U.S. Person who is not described in clause (A)(i) or (ii) or (C) a U.S.
Person with respect to whom income on the Class R or Class LR Certificate is
attributable to a fixed base or foreign permanent establishment, within the
meaning of an applicable income tax treaty, of such transferee or any other U.S.
Person.
 
“Disqualified Organization”: Any of (a) the United States, a State or any
political subdivision thereof or any agency or instrumentality of any of the
foregoing (other than an instrumentality that is a corporation if all of its
activities are subject to tax and, except for the Federal Home Mortgage
Corporation, a majority of its board of directors is not selected by any such
governmental unit), (b) a foreign government, International Organization (as
defined below) or agency or instrumentality of either of the foregoing, (c) an
organization that is exempt from tax imposed by Code Chapter 1 (including the
tax imposed by Section 511 of the Code on unrelated business taxable income) on
any excess inclusions (as defined in Section 860E(c)(1) of the Code) with
respect to the Class R or Class LR Certificates (except certain farmers’
cooperatives described in Section 521 of the Code), (d) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code, or (e)
any other Person so designated by the Certificate Registrar based upon an
Opinion of Counsel provided to the Certificate Registrar (which shall be an
expense of the Trust) to the effect that any Transfer to such Person may cause
either Trust REMIC to be subject to tax or to fail to qualify as a REMIC at any
time that the Certificates are outstanding. For the purposes of this definition,
the terms “United States,” “State” and “International Organization” shall have
the meanings set forth in Section 7701 of the Code or successor provisions.
 
“Distribution Accounts”: Collectively, the Upper-Tier Distribution Account, the
Lower-Tier Distribution Account and the Class V Distribution Account, each of
which may be sub-accounts of a single Eligible Account.
 
“Distribution Date”: For each Determination Date, the fourth Business Day
following such Determination Date in each calendar month, commencing in June
2015. The first Distribution Date shall be June 12, 2015.
 
“Distribution Date Statement”: As defined in Section 4.02(a) of this Agreement.
 
“Do Not Hire List”: The list, as may be updated at any time, provided by the
Depositor to the Master Servicer, Special Servicer, the Certificate
Administrator, Trustee or
 
 
-44-

--------------------------------------------------------------------------------

 
 
Operating Advisor, which lists certain parties identified by the Depositor as
having failed to comply (after any applicable cure period) with their respective
obligations under Article X of this Agreement or as having failed to comply
(after any applicable cure period) with any similar Regulation AB reporting
requirements under any other securitization transaction.
 
“Due Date”: With respect to (i) any Mortgage Loan or Serviced Loan Combination
on or prior to its Maturity Date, the day of the month set forth in the related
Note on which each Monthly Payment thereon is scheduled to be first due and (ii)
any Mortgage Loan or Serviced Loan Combination after the Maturity Date therefor
or any REO Loan, the day of the month set forth in the related Note on which
each Monthly Payment on such Mortgage Loan or Serviced Loan Combination had been
scheduled to be first due.
 
“Early Termination Notice Date”: Any date as of which the aggregate Stated
Principal Balance of the Mortgage Loans remaining in the Trust is less than 1.0%
of the aggregate Stated Principal Balance of all of the Mortgage Loans as of the
Cut-off Date.
 
“EDGAR Compatible Format”: Any format compatible with EDGAR, including, without
limitation, HTML, word, excel or clean and searchable PDF.
 
“Eligible Account”: Any of:
 
(i)       an account or accounts maintained with a depository institution or
trust company (A) the short-term unsecured debt obligations or commercial paper
of which are rated at least “P-1” by Moody’s, at least the equivalent by KBRA
(if then rated by KBRA) and “R-1 (middle)” by DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include Moody’s
and Morningstar)), in the case of accounts in which funds are held for 30 days
or less or, (B) in the case of accounts in which funds are held for more than 30
days, the long-term unsecured debt obligations of which are rated at least “A2”
by Moody’s, at least the equivalent by KBRA (if then rated by KBRA) and “A” by
DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s and Morningstar)),
 
(ii)      an account or accounts maintained with Wells Fargo Bank, National
Association, a wholly-owned subsidiary of Wells Fargo & Co., so long as it meets
the eligibility standards of the Certificate Administrator set forth in this
agreement or so long as such depository’s long-term unsecured debt rating (which
deposits have a maturity of more than 30 days) shall be at least “A2” from
Moody’s (if the deposits are to be held in the account for more than 30 days) or
such depository’s short term deposit or short term unsecured debt rating shall
be at least “P-1” by Moody’s (if the deposits are to be held in the account for
30 days or less),
 
(iii)     an account or accounts maintained with PNC Bank, National Association,
so long as such depository’s long-term unsecured debt (which deposits have a
maturity of more than 30 days) or its long term deposits are rated at least
“A2”, at least the equivalent by KBRA (if then rated by KBRA) by Moody’s and “A”
by DBRS (or, if not rated by DBRS, an equivalent (or higher)
 
 
-45-

--------------------------------------------------------------------------------

 
 
rating by any two other NRSROs (which may include Moody’s and Morningstar)) (if
the deposits are to be held in the account for more than 30 days) or its short
term deposit or short term unsecured debt is rated at least “P-1” by Moody’s, at
least the equivalent by KBRA (if then rated by KBRA) and “R-1 (middle)” by DBRS
(or, if not rated by DBRS, an equivalent (or higher) rating by any two other
NRSROs (which may include Moody’s and Morningstar)) (if the deposits are to be
held in the account for 30 days or less),
 
(iv)     a segregated trust account or accounts maintained with the trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which institution or trust company has
a combined capital and surplus of at least $50,000,000 and is subject to
supervision or examination by federal or state authority and to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations, Section 9.10(b) and the long-term unsecured debt obligations (which
deposits have a maturity of more than 30 days) of which are rated at least “A2”
by Moody’s,
 
(v)      such other account or accounts that, but for the failure to satisfy one
or more of the minimum rating(s) set forth in the applicable clause, would be
listed in clauses (i)-(iv) above, with respect to which a No Downgrade
Confirmation has been obtained from each Rating Agency for which the minimum
ratings set forth in the applicable clause is not satisfied with respect to such
account, or
 
(vi)     any other account as to which the Certificate Administrator, the
Trustee, the Master Servicer or the Special Servicer, as applicable, receives a
No Downgrade Confirmation from each Rating Agency, which may be an account
maintained by or with the Certificate Administrator, the Trustee, the Master
Servicer or the Special Servicer.
 
Eligible Accounts may bear interest.
 
“Eligible Investor”: Any of (i) a Qualified Institutional Buyer that is
purchasing for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (ii) (except with respect to the Loan-Specific
Certificates and the Class R and Class LR Certificates) an Institutional
Accredited Investor.
 
“Eligible Operating Advisor”: An institution (i) that is the special servicer or
operating advisor on a commercial mortgage-backed securities transaction rated
by DBRS, Fitch, KBRA, Moody’s, Morningstar or S&P (including, in the case of
Pentalpha Surveillance LLC, this transaction) but has not been special servicer
on a transaction for which DBRS, KBRA, Fitch, Moody’s, Morningstar or S&P has
qualified, downgraded or withdrawn its rating or ratings of, one or more classes
of certificates for such transaction citing servicing concerns with the special
servicer as the sole or material factor in such rating action, (ii) that can and
will make the representations and warranties set forth in Section 2.04(f) of
this Agreement, (iii) that is not the Depositor, the Master Servicer, the
Special Servicer, a Mortgage Loan Seller, the Controlling Class Representative,
the Directing Holder, an Other Depositor, Other Servicer or Other Special
 
 
-46-

--------------------------------------------------------------------------------

 
 
Servicer, or an Affiliate of the Depositor, the Master Servicer, the Special
Servicer, a Mortgage Loan Seller, the Controlling Class Representative, the
Directing Holder or an Other Depositor, Other Servicer or Other Special
Servicer, and (iv) that has not been paid by any Special Servicer or successor
Special Servicer any fees, compensation or other remuneration (x) in respect of
its obligations under this Agreement or (y) for the appointment or
recommendation for replacement of a successor Special Servicer to become the
Special Servicer.
 
“Environmental Insurance Policy”: With respect to any Mortgaged Property or
Serviced REO Property, any insurance policy covering pollution conditions and/or
other environmental conditions that is maintained from time to time in respect
of such Mortgaged Property or Serviced REO Property, as the case may be, for the
benefit of, among others, the Trustee on behalf of the Certificateholders.
 
“Environmental Report”: The environmental audit report or reports with respect
to each Mortgaged Property delivered to the Mortgage Loan Sellers in connection
with the related Mortgage Loan.
 
“ERISA”: The Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
 
“Escrow Account”: As defined in Section 3.04(b) of this Agreement. Any Escrow
Account may be a sub-account of the related Cash Collateral Account.
 
“Escrow Payment”: Any payment made by any Borrower to the Master Servicer
pursuant to the related Mortgage, Cash Collateral Account Agreement, Lock-Box
Agreement, Loan Agreement or other Loan Document for the account of such
Borrower for application toward the payment of taxes, insurance premiums,
assessments, environmental remediation and similar items in respect of the
related Mortgaged Property or related to the satisfaction of closing conditions
for the related Mortgage Loan or Serviced Loan Combination.
 
“Euroclear”: Euroclear Bank, as operator of the Euroclear System and its
successors in interest.
 
“Excess Interest”: With respect to each of the Mortgage Loans indicated on the
Mortgage Loan Schedule as having a Revised Rate, interest accrued on and
allocable to such Mortgage Loan after the Anticipated Repayment Date allocable
to the Excess Rate, including all interest accrued thereon. The Excess Interest,
if any, shall not be an asset of any Trust REMIC formed hereunder, but rather
shall be an asset of the Grantor Trust.
 
“Excess Liquidation Proceeds”: With respect to any Mortgage Loan (and with
respect to any Non-Serviced Mortgage Loan only the pro rata share of such
proceeds allocated to the Trust pursuant to the terms of the related
Intercreditor Agreement), the excess of (i) Net Liquidation Proceeds of such
Mortgage Loan (or in the case of a Serviced Companion Loan or related Serviced
REO Property, the portion of such Net Liquidation Proceeds allocated to the
related Mortgage Loan pursuant to the terms of the related Intercreditor
Agreement), over (ii) the amount that would have been received if a principal
payment and all other amounts due in full had been made with respect to such
Mortgage Loan on the Due Date immediately following the date on which such
proceeds were received.
 
 
-47-

--------------------------------------------------------------------------------

 
 
“Excess Liquidation Proceeds Account”: The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to Section 3.05(k) of this Agreement in trust for the
Certificateholders and, in the case of a Serviced Companion Loan, the Serviced
Companion Loan Noteholders, which shall be entitled “Wells Fargo Bank, National
Association, as Certificate Administrator, for the benefit of Wilmington Trust,
National Association, as Trustee, for the benefit of the Holders of COMM
2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates and, if
applicable, Serviced Companion Loan Noteholders Excess Liquidation Proceeds
Account.” The Excess Liquidation Proceeds Account must be an Eligible Account or
a sub-account of an Eligible Account and will be an asset of the Lower-Tier
REMIC.
 
“Excess Prepayment Interest Shortfall”: (i) With respect to the Mortgage Loans
in the Mortgage Pool, the aggregate Prepayment Interest Shortfalls with respect
to the Mortgage Pool in excess of the Master Servicer Prepayment Interest
Shortfall Amount with respect to the Mortgage Pool and (ii) with respect to any
Serviced Companion Loan, the Prepayment Interest Shortfall with respect to such
Serviced Companion Loan in excess of the related Master Servicer Prepayment
Interest Shortfall Amount with respect to such Serviced Companion Loan.
 
“Excess Rate”: With respect to each of the Mortgage Loans indicated on the
Mortgage Loan Schedule as having a Revised Rate, the excess of (i) the
applicable Revised Rate over (ii) the applicable Mortgage Rate, each as set
forth in the Mortgage Loan Schedule.
 
“Excess Servicing Fees”: With respect to each Mortgage Loan and any Serviced
Companion Loan (and any successor REO Loan with respect thereto), that portion
of the Servicing Fee that accrues at a per annum rate equal to the Excess
Servicing Fee Rate.
 
“Excess Servicing Fee Rate”: With respect to each Mortgage Loan and any Serviced
Pari Passu Companion Loan (and any successor REO Loan with respect thereto), a
rate per annum equal to the Servicing Fee Rate (subject to the rights of the
Mortgage Loan Seller Sub-Servicers identified on Exhibit T to this Agreement)
minus 0.0025%; provided that such rate shall be subject to reduction pursuant to
Section 7.02 of this Agreement.
 
“Excess Servicing Fee Right”: With respect to each Mortgage Loan and any
Serviced Pari Passu Companion Loan (and any successor REO Loan with respect
thereto), the right to receive Excess Servicing Fees. In the absence of any
transfer of the Excess Servicing Fee Right, the Master Servicer shall be the
owner of such Excess Servicing Fee Right.
 
“Exchange Act”: The Securities Exchange Act of 1934, as amended and the rules
and regulations thereunder.
 
“Exchange Date”: As defined in Section 4.02(a) of this Agreement.
 
“FATCA”: Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code or any
U.S. or non-U.S. fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.
 
 
-48-

--------------------------------------------------------------------------------

 
 
“FDIC”: The Federal Deposit Insurance Corporation or any successor thereto.
 
“FHLMC”: The Federal Home Loan Mortgage Corporation, or any successor thereto.
 
“Final Asset Status Report”: With respect to any Specially Serviced Loan, each
related Asset Status Report, together with such other data or supporting
information provided by the Special Servicer to the Directing Holder, which
shall not include any communication (other than the related Asset Status Report)
between the Special Servicer and the Directing Holder with respect to such
Specially Serviced Loan; provided that no Asset Status Report shall be
considered to be a Final Asset Status Report unless, if no Control Termination
Event has occurred and is continuing, the Directing Holder has either finally
approved of and consented to the actions proposed to be taken in connection
therewith, or has exhausted all of its rights of approval and consent pursuant
to this Agreement in respect of such action, or has been deemed to have approved
or consented to such action or the Asset Status Report is otherwise implemented
by the Special Servicer in accordance with this Agreement.
 
“Final Recovery Determination”: With respect to any Specially Serviced Loan,
Serviced REO Loan or any Mortgage Loan subject to repurchase by the related
Mortgage Loan Seller pursuant to Section 2.03(e) of this Agreement, or in the
case of a Loan Combination, subject to a purchase pursuant to the applicable
Intercreditor Agreement, or any Mortgage Loan or Loan Combination subject to
purchase pursuant to any related mezzanine intercreditor agreement, the recovery
of all Insurance Proceeds, Liquidation Proceeds, the related Repurchase Price
and other payments or recoveries (including proceeds of the final sale of any
Serviced REO Property) which the Master Servicer (or in the case of a Specially
Serviced Loan or Serviced REO Loan, the Special Servicer), in its reasonable
judgment, and, if no Consultation Termination Event has occurred and is
continuing, in consultation with the Directing Holder, as evidenced by a
certificate of a Servicing Officer delivered to the Trustee, the Certificate
Administrator, the Operating Advisor and the Custodian (and the Master Servicer,
if the certificate is from the Special Servicer), expects to be finally
recoverable. If no Control Termination Event has occurred and is continuing, the
Directing Holder shall have ten (10) Business Days to review and approve each
such recovery determination; provided that if the Directing Holder fails to
approve or disapprove any recovery determination within ten (10) Business Days
of receipt of the initial recovery determination, such consent shall be deemed
given. The Master Servicer shall maintain records, prepared by a Servicing
Officer, of each Final Recovery Determination until the earlier of (i) its
termination as the Master Servicer hereunder and the transfer of such records to
a successor servicer and (ii) five years following the termination of the Trust
Fund.
 
“Financial Market Publisher”: Blackrock Financial Management, Inc., Bloomberg
Financial Markets, L.P., Trepp, LLC, Intex Solutions, Inc., Interactive Data
Corporation, Markit LLC and Thomson Reuters Corporation, or any successor
entities thereof.
 
“Fitch”: Fitch Ratings, Inc. or its successor in interest. If neither such
rating agency nor any successor remains in existence, “Fitch” shall be deemed to
refer to such other nationally recognized statistical rating agency or other
comparable Person reasonably designated by the Depositor, notice of which
designation shall be given to the other parties hereto, and
 
 
-49-

--------------------------------------------------------------------------------

 
 
specific ratings of Fitch herein referenced shall be deemed to refer to the
equivalent ratings of the party so designated.
 
“FNMA”: The Federal National Mortgage Association or any successor thereto.
 
“Form 8-K”: A current report on Form 8-K under the Exchange Act or such
successor form as the Commission may specify from time to time.
 
“Form 8-K Disclosure Information”: As defined in Section 10.09 of this
Agreement.
 
“GACC”: German American Capital Corporation, in its capacity as a Mortgage Loan
Seller, and its successors in interest.
 
“GACC Indemnification Agreement”: The agreement dated as of the Pricing Date,
between GACC, the Depositor, the Underwriters and the Initial Purchasers.
 
“GACC Mortgage Loans”: Each Mortgage Loan transferred and assigned to the
Depositor pursuant to the GACC Purchase Agreement.
 
“GACC Purchase Agreement”: The Mortgage Loan Purchase Agreement dated the
Closing Date, between GACC and the Depositor.
 
“GECC”: General Electric Capital Corporation, in its capacity as a Mortgage Loan
Seller, and its successors in interest.
 
“GECC Indemnification Agreement”: The agreement dated as of the Pricing Date,
between GECC, the Depositor, the Underwriters and the Initial Purchasers.
 
“GECC Mortgage Loans”: Each Mortgage Loan transferred and assigned to the
Depositor pursuant to the GECC Purchase Agreement.
 
“GECC Purchase Agreement”: The Mortgage Loan Purchase Agreement dated the
Closing Date, between GECC and the Depositor.
 
“General Special Servicer”: As defined in Section 3.22(h) of this Agreement.
 
“Global Certificates”: Each of the Publicly Offered Global Certificates,
Regulation S Global Certificates or Rule 144A Global Certificates if and so long
as such class of Certificates is registered in the name of a nominee of the
Depository.
 
“Grantor Trust”: A segregated asset pool within the Trust Fund, which at all
times shall be treated as a “grantor trust” under the Grantor Trust Provisions,
consisting of the Class V Specific Grantor Trust Assets, beneficial ownership of
which is represented by the Class V Certificates, as further described in this
Agreement.
 
“Grantor Trust Provisions”: Subpart E of part I of subchapter J of the Code and
Treasury Regulations Section 301.7701-4(c).
 
 
-50-

--------------------------------------------------------------------------------

 
 
“Hazardous Materials”: Any dangerous, toxic or hazardous pollutants, chemicals,
wastes, or substances, including, without limitation, those so identified
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., or any other environmental laws now
existing, and specifically including, without limitation, asbestos and
asbestos-containing materials, polychlorinated biphenyls (“PCBs”), radon gas,
petroleum and petroleum products, urea formaldehyde and any substances
classified as being “in inventory,” “usable work in process” or similar
classification which would, if classified as unusable, be included in the
foregoing definition.
 
“Holder”: With respect to any Certificate, a Certificateholder; with respect to
any Lower-Tier Regular Interest, the Trustee.
 
“Indemnification Agreements”: Each of the GACC Indemnification Agreement, the
CCRE Indemnification Agreement, the LCF Indemnification Agreement, the JLC
Indemnification Agreement and the GECC Indemnification Agreement.
 
“Indemnified Party”: As defined in Section 8.05(d), Section 8.05(g) or Section
8.05(h), as applicable, of this Agreement, as the context requires.
 
“Indemnifying Party”: As defined in Section 8.05(d), Section 8.05(g) or Section
8.05(h), as applicable, of this Agreement, as the context requires.
 
“Independent”: When used with respect to any specified Person, any such Person
who (i) does not have any direct financial interest, or any material indirect
financial interest, in any of the Depositor, the Trustee, the Certificate
Administrator, the Master Servicer, the Special Servicer, any Directing Holder,
the Controlling Class Representative, the Operating Advisor, any Borrower or
Manager or any Affiliate thereof, and (ii) is not connected with any such Person
thereof as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions.
 
“Independent Contractor”: Either (i) any Person that would be an “independent
contractor” with respect to the applicable Trust REMIC within the meaning of
Section 856(d)(3) of the Code if such Trust REMIC were a real estate investment
trust (except that the ownership tests set forth in that section shall be
considered to be met by any Person that owns, directly or indirectly, 35% or
more of any Class or 35% or more of the aggregate value of all Classes of
Certificates), provided that such Trust REMIC does not receive or derive any
income from such Person and the relationship between such Person and such Trust
REMIC is at arm’s length, all within the meaning of Treasury Regulations Section
1.856-4(b)(5) (except neither the Master Servicer nor the Special Servicer shall
be considered to be an Independent Contractor under the definition in this
clause (i) unless an Opinion of Counsel (at the expense of the party seeking to
be deemed an Independent Contractor) addressed to the Master Servicer or the
Special Servicer, as applicable, the Certificate Administrator and the Trustee
has been delivered to the Certificate Administrator to that effect) or (ii) any
other Person (including the Master Servicer and the Special Servicer) if the
Master Servicer or the Special Servicer, as applicable, on behalf of itself, the
Certificate Administrator and the Trustee has received an Opinion of Counsel (at
the expense of the party seeking to be deemed an Independent Contractor) to the
effect that the taking of any action in respect of any Serviced REO Property by
such Person, subject to any conditions therein specified, that is otherwise
herein contemplated to be taken by an Independent Contractor will
 
 
-51-

--------------------------------------------------------------------------------

 
 
not cause such Serviced REO Property to cease to qualify as “foreclosure
property” within the meaning of Section 860G(a)(8) of the Code (determined
without regard to the exception applicable for purposes of Section 860D(a) of
the Code) or cause any income realized in respect of such Serviced REO Property
to fail to qualify as Rents from Real Property (provided that such income would
otherwise so qualify).
 
“Individual Certificate”: Any Certificate in definitive, fully registered
physical form without interest coupons.
 
“Initial Purchasers”: Deutsche Bank Securities Inc., Cantor Fitzgerald & Co.,
Citigroup Global Markets Inc. and Wells Fargo Securities, LLC and their
respective successors in interest.
 
“Initial Rate”: The stated Mortgage Rate with respect to an ARD Loan as of the
Cut-off Date.
 
“Initial Resolution Period”: As defined in Section 2.03(e) of this Agreement.
 
“Institutional Accredited Investor”: An institutional investor which is an
“accredited investor” within the meaning of paragraphs (1), (2), (3) or (7) of
Rule 501(a) of Regulation D under the Act or any entity in which all of the
equity owners come within such paragraphs.
 
“Insurance Proceeds”: Proceeds of any fire and hazard insurance policy, title
policy or other insurance policy relating to a Mortgage Loan or Serviced Loan
Combination (including any amounts paid by the Master Servicer pursuant to
Section 3.08 of this Agreement).
 
“Intercreditor Agreement”: With respect to any Loan Combination, the related
intercreditor, co lender or similar agreement in effect from time to time by and
between (a) the holder of the related Mortgage Loan(s) and the holder of the
related Subordinate Companion Loan(s) relating to the relative rights of such
holders or (b) the holders of the related Mortgage Loan and the related Serviced
Pari Passu Companion Loan or Non-Serviced Pari Passu Companion Loan(s) relating
to the relative rights of such holders. The intercreditor or co-lender agreement
related to each of the 9200 & 9220 Sunset Loan Combination, the Courtyard by
Marriott Loan Combination, the 3 Columbus Circle Loan Combination, the La Gran
Plaza Loan Combination and the Walgreens Portfolio Loan Combination, shall each
be an Intercreditor Agreement.
 
“Interest Accrual Amount”: With respect to any Distribution Date and any Class
of Regular Certificates, an amount equal to interest for the related Interest
Accrual Period accrued at the Pass-Through Rate for such Class on the related
Certificate Balance or Notional Balance, as applicable, outstanding immediately
prior to such Distribution Date minus the amount of any Excess Prepayment
Interest Shortfall allocated to such Class of Certificates with respect to such
Distribution Date. Calculations of interest due in respect of such Classes of
Regular Certificates shall be made on the basis of a 360-day year consisting of
twelve 30-day months.
 
 
-52-

--------------------------------------------------------------------------------

 
 
“Interest Accrual Period”: With respect to each Class of Regular Certificates,
for each Distribution Date, the calendar month immediately preceding the month
in which such Distribution Date occurs.
 
“Interest Reserve Account”: The segregated non-interest bearing trust account or
sub-account created and maintained by the Certificate Administrator pursuant to
Section 3.05(e) of this Agreement, which shall be entitled “Wells Fargo Bank,
National Association, as Certificate Administrator, for the benefit of
Wilmington Trust, National Association, as Trustee, for the benefit of the
Holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Interest Reserve Account” and which must be an Eligible Account or
a sub-account of an Eligible Account. The Interest Reserve Account shall be an
asset of the Lower-Tier REMIC.
 
“Interested Person”: As of any date of determination, the Depositor, the Master
Servicer, the Special Servicer, the Certificate Administrator, the Operating
Advisor, any Directing Holder, any Certificateholder, any Borrower, any Manager,
any Independent Contractor engaged by the Special Servicer pursuant to Section
3.15 of this Agreement, or any Person known to a Servicing Officer of the
Special Servicer to be an Affiliate of any of them.
 
“Inquiries”: As defined in Section 4.02(c) of this Agreement.
 
“Investment Account”: As defined in Section 3.07(a) of this Agreement.
 
“Investment Representation Letter”: As defined in Section 5.02(c)(i)(A) of this
Agreement.
 
“Investor-Based Exemption”: Any of PTCE 84-14 (for transactions by independent
“qualified professional asset managers”), PTCE 91-38 (for transactions by bank
collective investment funds), PTCE 90-1 (for transactions by insurance company
pooled separate accounts), PTCE 95-60 (for transactions by insurance company
general accounts) or PTCE 96-23 (for transactions effected by “in-house asset
managers”) or a similar exemption under Similar Law.
 
“Investor Certification”: A certificate (which may be in electronic form)
substantially in the form of Exhibit L-1 to this Agreement or in the form of an
electronic certification contained on the Certificate Administrator’s Website.
The Certificate Administrator may require that Investor Certifications are
resubmitted from time to time in accordance with its policies and procedures.
 
“Investor Q&A Forum”: As defined in Section 4.02(c) of this Agreement.
 
“Investor Registry”: As defined in Section 4.02(d) of this Agreement.
 
“IO Group YM Distribution Amount”: As defined in Section 4.01(c)of this
Agreement.
 
“IRS”: The Internal Revenue Service.
 
 
-53-

--------------------------------------------------------------------------------

 
 
“JLC”: Jefferies LoanCore LLC, in its capacity as a Mortgage Loan Seller, and
its successors in interest.
 
“JLC Indemnification Agreement”: The agreement dated as of the Pricing Date,
between the Depositor, JLC and the Underwriters.
 
“JLC Mortgage Loans”: Each Mortgage Loan transferred and assigned to the
Depositor pursuant to the JLC Purchase Agreement.
 
“JLC Purchase Agreement”: The Mortgage Loan Purchase Agreement dated and
effective as of the Closing Date, between JLC and the Depositor.
 
“KBRA”: Kroll Bond Rating Agency, Inc., or its successor in interest. If neither
such rating agency nor any successor remains in existence, “KBRA” shall be
deemed to refer to such other nationally recognized statistical rating agency or
other comparable Person reasonably designated by the Depositor, notice of which
designation shall be given to the other parties hereto, and specific ratings of
KBRA herein referenced shall be deemed to refer to the equivalent ratings of the
party so designated.
 
“La Gran Plaza Companion Loans”: As defined in the Preliminary Statement.
 
“La Gran Plaza Loan Combination”: The La Gran Plaza Companion Loans, together
with the La Gran Plaza Mortgage Loan. References herein to the La Gran Plaza
Loan Combination shall be construed to refer to the aggregate indebtedness under
the La Gran Plaza Pari Passu Note A-1, the La Gran Plaza Note A-2 and the La
Gran Plaza Note A-3.
 
“La Gran Plaza Mortgage Loan”: As defined in the Preliminary Statement.
 
“La Gran Plaza Pari Passu Note A-1”: The promissory note designated as note A-1,
which evidences a portion of the La Gran Plaza Loan Combination. The La Gran
Plaza Pari Passu Note A-1 is not included in the Trust Fund and is pari passu in
right of payment to the La Gran Plaza Pari Passu Note A-2 and the La Gran Plaza
Note A-3, as set forth in the related Intercreditor Agreement. The La Gran Plaza
Pari Passu Note A-1 is currently held by LCF.
 
“La Gran Plaza Pari Passu Note A-1 Securitization Date”: With respect to the La
Gran Plaza Loan Combination, the first date on which any portion of the La Gran
Plaza Pari Passu Note A-1 is included in a securitization trust, provided that
such Companion Loan Noteholder provides each of the Master Servicer, the Special
Servicer, the Certificate Administrator and the Trustee (in each case only to
the extent such party will not also be a party to the related Other
Securitization) with notice in accordance with the terms of the related
Intercreditor Agreement that the La Gran Plaza Pari Passu Note A-1 is to be
included in such Other Securitization, which notice shall include contact
information for the related Other Servicer, the Other Special Servicer and the
Other Trustee.
 
“La Gran Plaza Pari Passu Note A-2”: The promissory note designated as note A-2,
which evidences a portion of the La Gran Plaza Loan Combination. The La Gran
Plaza Pari Passu Note A-2 is not included in the Trust and is pari passu in
right of payment to the La Gran
 
 
-54-

--------------------------------------------------------------------------------

 
 
Plaza Pari Passu Note A-1 and the La Gran Plaza Note A-3, as set forth in the
related Intercreditor Agreement. The La Gran Plaza Pari Passu Note A-2 is
currently held by LCF.
 
“La Gran Plaza Pari Passu Note A-3”: The promissory note designated as note A-2,
which evidences a portion of the La Gran Plaza Loan Combination. The La Gran
Plaza Pari Passu Note A-3 is included in the Trust and is pari passu in right of
payment to the La Gran Plaza Pari Passu Note A-1 and the La Gran Plaza Note A-2,
as set forth in the related Intercreditor Agreement.
 
“La Gran Plaza Service Providers”: With respect to the La Gran Plaza Loan
Combination, (i) prior to the La Gran Plaza Pari Passu Note A-1 Securitization
Date, the Trustee, Master Servicer, Special Servicer and any related
sub-servicer hereunder and (ii) on and after the La Gran Plaza Pari Passu Note
A-1 Securitization Date, the related Other Trustee, Other Servicer, Other
Special Servicer and any related sub-servicer, as applicable, and any other
Person that makes principal and/or interest advances in respect of such mortgage
loan pursuant to the related Other Pooling and Servicing Agreement for the La
Gran Plaza Pari Passu Note A-1.
 
“Late Collections”: With respect to any Mortgage Loan or Serviced Loan
Combination, all amounts received thereon during any Collection Period (or the
related grace period), whether as payments, Insurance Proceeds, Condemnation
Proceeds, Liquidation Proceeds or otherwise, which represent late payments or
collections of principal or interest due in respect of such Mortgage Loan or
Serviced Loan Combination (without regard to any acceleration of amounts due
thereunder by reason of default) on a Due Date in a previous Collection Period
and not previously recovered. With respect to any REO Loan, all amounts received
in connection with the related REO Property during any Collection Period
(including any grace period applicable under the original Mortgage Loan or
Serviced Loan Combination), whether as Insurance Proceeds, Condemnation
Proceeds, Liquidation Proceeds, REO Proceeds or otherwise, which represent late
collections of principal or interest due or deemed due in respect of such REO
Loan or the predecessor Mortgage Loan or Serviced Loan Combination (without
regard to any acceleration of amounts due under the predecessor Mortgage Loan or
Serviced Loan Combination by reason of default) on a Due Date in a previous
Collection Period and not previously recovered. The term “Late Collections”
shall specifically exclude Penalty Charges.
 
“LCF”: Ladder Capital Finance LLC, in its capacity as a Mortgage Loan Seller,
and its successors in interest.
 
“LCF Indemnification Agreement”: The agreement dated as of the Pricing Date,
between LCF, the Depositor, the Underwriters and the Initial Purchasers.
 
“LCF Mortgage Loans”: Each Mortgage Loan transferred and assigned to the
Depositor pursuant to the LCF Purchase Agreement.
 
“LCF Purchase Agreement”: The Mortgage Loan Purchase Agreement dated the Closing
Date, between LCF and the Depositor.
 
“Liquidation Expenses”: All customary, reasonable and necessary “out of pocket”
costs and expenses incurred by the Master Servicer, the Special Servicer, the
Certificate
 
 
-55-

--------------------------------------------------------------------------------

 
 
Administrator and the Trustee in connection with the liquidation of any Mortgage
Loan or Serviced Loan Combination or the liquidation of a Serviced REO Property
or the sale of any Mortgage Loan or Serviced Loan Combination pursuant to
Section 3.16 or Section 9.01 of this Agreement (including, without limitation,
legal fees and expenses, committee or referee fees, and, if applicable,
brokerage commissions, and conveyance taxes).
 
“Liquidation Fee”: A fee payable to the Special Servicer (i) with respect to
each Specially Serviced Loan or Serviced REO Loan, (ii) with respect to each
Mortgage Loan repurchased by a Mortgage Loan Seller (except as specified in the
following paragraph) or (iii) with respect to each Defaulted Mortgage Loan that
is a Non-Serviced Mortgage Loan sold by the Special Servicer in accordance with
the proviso in Section 3.16(b) of this Agreement, in each case as to which the
Special Servicer obtains a full, partial or discounted payoff from the related
Borrower, a loan purchaser or Mortgage Loan Seller, as applicable, or any
Liquidation Proceeds with respect thereto (in any case, other than amounts for
which a Workout Fee has been paid, or will be payable), equal to:
 
(a)           the lesser of:
 
(i)            the product of 1.0% and the proceeds of such full, partial or
discounted payoff or the Net Liquidation Proceeds related to such liquidated or
repurchased Mortgage Loan or Specially Serviced Loan, as the case may be, in
each case exclusive of any portion of such payoff or Net Liquidation Proceeds
that represents Penalty Charges;
 
(ii)            $1,000,000; and
 
(iii)          any applicable cap pursuant to Section 3.12(c) of this Agreement;
 
(b)           with respect to any particular liquidation (or partial
liquidation), as reduced by the amount of any and all related Offsetting
Modification Fees received by the Special Servicer as additional servicing
compensation relating to such Specially Serviced Loan, Serviced REO Loan,
Mortgage Loan or Serviced Loan Combination;
 
provided that if a Mortgage Loan or Serviced Loan Combination becomes a
Specially Serviced Loan only because of an event described in clause (a) of the
definition of “Specially Serviced Loan” and the related Liquidation Proceeds are
received within 3 months following the related maturity date as a result of the
related Mortgage Loan being refinanced or otherwise repaid in full, the Special
Servicer shall not be entitled to collect a Liquidation Fee out of the proceeds
received in connection with such liquidation if such fee would reduce the amount
available for distributions to Certificateholders, but the Special Servicer may
collect from the related Borrower and retain (x) a liquidation fee, (y) such
other fees as are provided for in the related Loan Documents and (z) other
appropriate fees in connection with such liquidation.
 
No Liquidation Fee shall be payable:
 
(a) with respect to clause (v) of the definition of Liquidation Proceeds;
 
 
-56-

--------------------------------------------------------------------------------

 
 
(b) with respect to any existing mezzanine indebtedness or any mezzanine
indebtedness that may exist on a future date, in connection with the purchase of
the related Mortgage Loan by a mezzanine lender if the purchase of the Mortgage
Loan occurred within 90 days after the first time that such holder’s option to
purchase such Mortgage Loan becomes exercisable;
 
(c) in the case of a repurchase or replacement of a Mortgage Loan (other than an
REO Loan) by the applicable Mortgage Loan Seller pursuant to the related
Mortgage Loan Purchase Agreement, if the applicable Mortgage Loan Seller
repurchases or replaces such Mortgage Loan within the Initial Resolution Period
(and giving effect to any applicable Resolution Extension Period);
 
(d) with respect to any Serviced Companion Loan that is the subject of an Other
Securitization, to the Special Servicer under this Agreement in connection with
(A) a repurchase or replacement of such Serviced Companion Loan by the
applicable Mortgage Loan Seller due to a breach of a representation or warranty
or a document defect under the related mortgage loan purchase agreement related
to the Other Pooling and Servicing Agreement prior to the expiration of the cure
period (including any applicable extension thereof) set forth therein or (B) a
purchase of the Serviced Companion Loan pursuant to a clean-up call or similar
liquidation under the related Other Pooling and Servicing Agreement;
 
(e) in connection with the purchase of any Defaulted Mortgage Loan by the
Special Servicer or any Affiliate thereof or the Directing Holder or any
Companion Loan holder or any Affiliate thereof if such purchase occurred within
90 days after the transfer of the Defaulted Mortgage Loan to special servicing;
and
 
(f) in connection with a Loss of Value Payment by a Mortgage Loan Seller, if the
applicable Mortgage Loan Seller makes such Loss of Value Payment within the
Initial Resolution Period (and giving effect to any applicable extension period
beyond the end of the Initial Resolution Period set forth in Section 2.03(e) of
this Agreement).
 
“Liquidation Proceeds”: Cash amounts (other than Insurance Proceeds and
Condemnation Proceeds and REO Proceeds) received by or paid to the Master
Servicer or the Special Servicer in connection with: (i) the liquidation of a
Mortgaged Property or other collateral constituting security for a Defaulted
Mortgage Loan, through trustee’s sale, foreclosure sale, disposition of REO
Property or otherwise, exclusive of any portion thereof required to be released
to the related Borrower in accordance with applicable law and the terms and
conditions of the related Note and Mortgage; (ii) the realization upon any
deficiency judgment obtained against a Borrower; (iii) the sale of a Defaulted
Mortgage Loan; (iv) the repurchase of a Mortgage Loan (or related REO Loan) by
the applicable Mortgage Loan Seller pursuant to the related Mortgage Loan
Purchase Agreement; (v) the purchase of all the Mortgage Loans and all property
acquired in respect of any Mortgage Loan by the Sole Certificateholder, the
Certificateholder owning a majority of the Percentage Interests in the
Controlling Class, the Special Servicer or the Master Servicer pursuant to
Section 9.01 of this Agreement; (vi) with respect to any existing mezzanine
indebtedness or any mezzanine indebtedness that may exist on a future date, the
purchase of the related Mortgage Loan by a mezzanine lender; (vii) in the case
of a Mortgage Loan that is part of a Loan Combination, the purchase of such
Mortgage Loan by a related Companion Loan Noteholder, or the applicable
designee, as applicable, pursuant to the
 
 
-57-

--------------------------------------------------------------------------------

 
 
related Intercreditor Agreement; or (viii) the transfer of any Loss of Value
Payments from the Loss of Value Reserve Fund to the Collection Account in
accordance with Section 3.06(e) of this Agreement (provided that, for the
purpose of determining the amount of the Liquidation Fee (if any) payable to the
Special Servicer in connection with such Loss of Value Payment, the full amount
of such Loss of Value Payment shall be deemed to constitute “Liquidation
Proceeds” from which the Liquidation Fee (if any) is payable as of such time
such Loss of Value Payment is made by the applicable Mortgage Loan Seller). With
respect to the Mortgaged Property or Mortgaged Properties securing any
Non-Serviced Mortgage Loan or Non-Serviced Companion Loan, only the portion of
such amounts payable to the holder of the related Non-Serviced Mortgage Loan
will be included in Liquidation Proceeds.
 
“Loan Agreement”: With respect to any Mortgage Loan or Serviced Loan
Combination, the loan agreement, if any, between the related Originator and the
Borrower, pursuant to which such Mortgage Loan was made.
 
“Loan Combination”: Each of the 9200 & 9220 Sunset Loan Combination, the
Courtyard by Marriott Loan Combination, the 3 Columbus Circle Loan Combination,
the La Gran Plaza Loan Combination and the Walgreens Portfolio Loan Combination.
 
“Loan Documents”: With respect to any Mortgage Loan or Serviced Loan
Combination, the documents executed or delivered in connection with the
origination or any subsequent modification of such Mortgage Loan or Serviced
Loan Combination or subsequently added to the related Mortgage File.
 
“Loan Number”: With respect to any Mortgage Loan, the loan number by which such
Mortgage Loan was identified on the books and records of the Depositor or any
sub-servicer for the Depositor, as set forth in the Mortgage Loan Schedule.
 
“Loan Seller Defeasance Rights and Obligations”: As defined in Section 3.24(g)
of this Agreement.
 
“Loan-Specific Certificates”: The Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D and Class CM-E Certificates, collectively.
 
“Loan-Specific Directing Holder”: (A) with respect to a Serviced Loan
Combination other than the Courtyard by Marriott Loan Combination, the
“Controlling Holder”, the “Directing Holder”, “Directing Lender” or any
analogous concept set forth under the related Intercreditor Agreement and (B)
with respect to the Courtyard by Marriott Loan Combination, the Courtyard by
Marriott Directing Holder. Prior to the La Gran Plaza Pari Passu Note A-1
Securitization Date, the “directing holder” with respect to the La Gran Plaza
Loan Combination will be the holder of the La Gran Plaza Pari Passu Note A-1
(which, as of the Closing Date, is expected to be an affiliate of LCF). On and
after the La Gran Plaza Pari Passu Note A-1 Securitization Date, there will be
no Loan-Specific Directing Holder under this Agreement with respect to the La
Gran Plaza Loan Combination.
 
“Lock-Box Account”: With respect to any Mortgaged Property, if applicable, any
account created pursuant to the related Loan Documents to receive revenues
therefrom. Any Lock-Box Account shall be beneficially owned for federal income
tax purposes by the Person
 
 
-58-

--------------------------------------------------------------------------------

 
 
who is entitled to receive the reinvestment income or gain thereon in accordance
with the terms and provisions of the related Mortgage Loan or Serviced Loan
Combination and Section 3.06(b) of this Agreement, which Person shall be taxed
on all reinvestment income or gain thereon. The Master Servicer shall be
permitted to make withdrawals therefrom for deposit into the related Cash
Collateral Accounts in accordance with the terms of the related Mortgage Loan or
Serviced Loan Combination.
 
“Lock-Box Agreement”: With respect to any Mortgage Loan or Serviced Loan
Combination, the lock-box agreement, if any, between the related Originator and
the Borrower, pursuant to which the related Lock-Box Account, if any, may have
been established.
 
“Loss of Value Payment”: As defined in Section 2.03(e) of this Agreement.
 
“Loss of Value Reserve Fund”: The “outside reserve fund” (within the meaning of
Treasury Regulations Section 1.860G-2(h)) designated as such pursuant to Section
3.05(d) of this Agreement. The Loss of Value Reserve Fund will be part of the
Trust Fund but not part of the Grantor Trust or either Trust REMIC.
 
“Lower-Tier Distribution Account”: The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to Section 3.05(b) of this Agreement, which shall be entitled “Wells
Fargo Bank, National Association, as Certificate Administrator, for the benefit
of Wilmington Trust, National Association, as Trustee, for the benefit of the
Holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Lower-Tier Distribution Account” and which must be an Eligible
Account or a sub-account of an Eligible Account. The Lower-Tier Distribution
Account shall be an asset of the Lower-Tier REMIC.
 
“Lower-Tier Distribution Amount”: As defined in Section 4.01(a).
 
“Lower-Tier Principal Balance”: With respect to any Class of Lower-Tier Regular
Interest, initially will equal the original principal balance set forth in the
Preliminary Statement herein, and from time to time will equal such amount
reduced by the amount of distributions of the Lower-Tier Distribution Amount
allocable to principal and Realized Losses or Courtyard by Marriott Realized
Losses allocable thereto in all prior periods as described in Section 4.01(e) of
this Agreement, such that at all times the Lower-Tier Principal Balance of a
Lower-Tier Regular Interest shall equal the Certificate Balance of the
Corresponding Certificates.
 
“Lower-Tier Regular Interests”: The Class LA-1 Interest, the Class LA-2
Interest, the Class LA-3 Interest, the Class LA-SB Interest, the Class LA-4
Interest, the Class LA-M Interest, the Class LB Interest, the Class LC Interest,
the Class LD Interest, the Class LE Interest, the Class LF Interest, the Class
LG Interest, the Class LCM-A Interest, the Class LCM-B Interest, the Class LCM-C
Interest, the Class LCM-D Interest, and the Class LCM-E Interest issued by the
Lower-Tier REMIC and held by the Trustee as assets of the Upper-Tier REMIC. Each
Lower-Tier Regular Interest (i) is designated as a “regular interest” in the
Lower-Tier REMIC, (ii) relates to its Corresponding Certificates and
Corresponding Class X Component, if any, (iii) is uncertificated, (iv) has an
initial Lower-Tier Principal Balance as set forth in the Preliminary Statement
herein, (v) has a Pass-Through Rate equal to (a) (other than
 
 
-59-

--------------------------------------------------------------------------------

 
 
the Class LCM-A, Class LCM-B, Class LCM-C, Class LCM-D and Class LCM-E
Interests) the Weighted Average Net Mortgage Pass-Through Rate, (b) in the case
of the Class LCM-A Interest, the Courtyard by Marriott Net Mortgage Pass-Through
Rate for the Courtyard by Marriott Non-Pooled Trust Pari Passu Companion Loan
and (c) in the case of the Class LCM-B, Class LCM-C, Class LCM-D and Class LCM-E
Interests, the Courtyard by Marriott Net Mortgage Pass-Through Rate for the
Courtyard by Marriott Non-Pooled Trust Subordinate Companion Loan, (vi) has a
“latest possible maturity date,” within the meaning of Treasury Regulations
Section 1.860G-1(a), that is the Rated Final Distribution Date and (vii) is
entitled to the distributions in the amounts and at the times specified in
Section 4.01(d) of this Agreement.
 
“Lower-Tier REMIC”: A segregated asset pool within the Trust Fund consisting of
the Mortgage Loans (exclusive of Excess Interest), the Courtyard by Marriott
Non-Pooled Trust Companion Loans, collections thereon held in the Courtyard
Rakes Collection Account, the Trust’s interest in any REO Property acquired in
respect thereof, amounts related thereto held from time to time in the
Collection Account and the Lower-Tier Distribution Account, the REO Account (to
the extent of the Trust Fund’s interest therein), related amounts in the
Interest Reserve Account, amounts held from time to time and the Excess
Liquidation Proceeds Account (to the extent of the Trust Fund’s interest
therein) in respect thereof, and all other property included in the Trust Fund
(other than the Loss-of-Value Reserve Fund) that is not in the Upper-Tier REMIC
or the Grantor Trust.
 
“MAI”: Member of the Appraisal Institute.
 
“Major Decision”: Shall mean any of the following:
 
(a)           any proposed or actual foreclosure upon or comparable conversion
(which may include acquisitions of an REO Property) of the ownership of
properties securing such of the Mortgage Loans (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combinations as come into and continue in
default;
 
(b)           any modification, consent to a modification or waiver of a
monetary term (other than late payment charges or Default Interest) or material
non-monetary term (including, without limitation, the timing of payments and
acceptance of discounted payoffs but excluding late payment charges or Default
Interest) of a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or
Serviced Loan Combination or any extension of the Maturity Date of any Mortgage
Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan Combination;
 
(c)           any sale of a Defaulted Mortgage Loan (that is not a Non-Serviced
Mortgage Loan), an REO Property (in each case, other than in connection with the
termination of the Trust Fund) or a Defaulted Mortgage Loan that is a
Non-Serviced Mortgage Loan that the Special Servicer is permitted to sell in
accordance with the proviso in Section 3.16(b) of this Agreement, in each case
for less than the applicable Repurchase Price;
 
(d)           any determination to bring an REO Property into compliance with
applicable environmental laws or to otherwise address Hazardous Materials
located at an REO Property;
 
 
-60-

--------------------------------------------------------------------------------

 
 
(e)           any release of collateral or any acceptance of substitute or
additional collateral for a Mortgage Loan (other than a Non-Serviced Mortgage
Loan) or Serviced Loan Combination, or any consent to either of the foregoing,
other than as required pursuant to the specific terms of the related Mortgage
Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan Combination and
for which there is no material lender discretion;
 
(f)            any waiver of a “due-on-sale” or “due-on-encumbrance” clause with
respect to a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced
Loan Combination or any consent to such waiver or consent to a transfer of the
Mortgaged Property or interests in the Borrower or consent to the incurrence of
additional debt, other than any such transfer or incurrence of debt as may be
effected without the consent of the lender under the related loan agreement;
 
(g)           any property management company changes for which the lender is
required to consent or approve under the Loan Documents (with respect to a
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination (i) with a Stated Principal Balance greater than $2,500,000 or (ii)
where the successor property manager is affiliated with the borrower) or
franchise changes for which the lender is required to consent or approve under
the Loan Documents (with respect to any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination);
 
(h)           releases of any escrows, reserve accounts or letters of credit
held as performance escrows or reserves other than those required pursuant to
the specific terms of the related Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination and for which there is no material
lender discretion;
 
(i)            any acceptance of an assumption agreement releasing a Borrower
from liability under a Mortgage Loan (other than a Non-Serviced Mortgage Loan)
or Serviced Loan Combination other than pursuant to the specific terms of such
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination and for which there is no lender discretion;
 
(j)            any determination of an Acceptable Insurance Default;
 
(k)           the determination of the Special Servicer pursuant to clause (c)
or clause (g) of the definition of “Specially Serviced Loan”;
 
(l)            any acceleration of a Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination following a default or an event of
default or any initiation of judicial, bankruptcy or similar proceedings under
the related Loan Documents or with respect to the related mortgagor or Mortgaged
Property; and
 
(m)          any modification, waiver or amendment of an intercreditor
agreement, co-lender agreement, participation agreement or similar agreement
with any mezzanine lender, holder of a Companion Loan or other subordinate debt
holder related to a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or
Serviced Loan
 
 
-61-

--------------------------------------------------------------------------------

 
 
Combination, or an action to enforce rights with respect thereto, other than any
modification, waiver or amendment to cure an ambiguity or correct an error.
 
For the avoidance of doubt, the Master Servicer and the Special Servicer (each
in such capacity) shall not make or be obligated to make any Major Decisions
with respect to any Non-Serviced Mortgage Loans and the Controlling Class
Representative shall have no consent rights regarding Major Decisions with
respect to any Non-Serviced Mortgage Loans under this Agreement.
 
With respect to any Serviced Loan Combination, for so long as the holder of the
related Serviced Companion Loan is the “Controlling Holder”, the “Directing
Holder”, “Directing Lender” or any analogous concept under the related
Intercreditor Agreement, then with respect to such Serviced Loan Combination,
the term “Major Decision” shall mean “Major Decision”, “Major Action” or any
analogous concept under the related Intercreditor Agreement.
 
 
“Management Agreement”: With respect to any Mortgage Loan or Serviced Loan
Combination, the Management Agreement, if any, by and between the Manager and
the related Borrower, or any successor Management Agreement between such
parties.
 
“Manager”: With respect to any Mortgage Loan or Serviced Loan Combination, any
property manager for the related Mortgaged Properties.
 
“Master Servicer”: Midland Loan Services, a Division of PNC Bank, National
Association, a national banking association, or its successor in interest, or
any successor master servicer appointed as provided herein.
 
“Master Servicer Prepayment Interest Shortfall Amount”: As defined in Section
3.17(c) of this Agreement.
 
“Master Servicer Termination Event”: As defined in Section 7.01(a) of this
Agreement.
 
“Master Servicer Website”: Shall mean the internet website maintained by the
Master Servicer; initially located at “www.pnc.com/midland”.
 
“Master Servicing Fee”: With respect to each Mortgage Loan and for any
Distribution Date, an amount per Interest Accrual Period equal to the product of
(i) the respective Master Servicing Fee Rate (adjusted to a monthly rate) and
(ii) the Stated Principal Balance of such Mortgage Loan as of the Due Date in
the immediately preceding Collection Period (without giving effect to payments
of principal on such Mortgage Loan on such Due Date).
 
“Master Servicing Fee Rate”: With respect to each Mortgage Loan, the rate per
annum set forth on Exhibit B to this Agreement.
 
“Material Breach”: As defined in Section 2.03(e) of this Agreement.
 
“Material Defect”: As defined in Section 2.03(e) of this Agreement.
 
 
-62-

--------------------------------------------------------------------------------

 
 
“Maturity Date”: With respect to any Mortgage Loan or Serviced Companion Loan as
of any date of determination, the date on which the last payment of principal is
due and payable under the related Note, after taking into account all Principal
Prepayments received prior to such date of determination, but without giving
effect to (i) any acceleration of the principal of such Mortgage Loan or
Serviced Companion Loan by reason of default thereunder or (ii) any grace period
permitted by the related Note.
 
“Modification Fees”: With respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Companion Loan, any and all fees with
respect to a modification, restructure, extension, waiver or amendment that
modifies, restructures, extends, amends or waives any term of the related Loan
Documents (as evidenced by a signed writing) agreed to by the Master Servicer or
the Special Servicer (other than all Assumption Fees, consent fees, assumption
application fees, defeasance fees and fees similar to the foregoing). For the
avoidance of doubt, Special Servicing Fees, Workout Fees and Liquidation Fees
due to the Special Servicer in connection with a modification, restructure,
extension, waiver or amendment shall not be considered Modification Fees. For
each modification, restructure, extension, waiver or amendment in connection
with working out of a Specially Serviced Loan, the Modification Fees collected
from the related Borrower shall be subject to a cap of 1.0% of the outstanding
principal balance of such Mortgage Loan or Serviced Companion Loan on the
closing date of the related modification, restructure, extension, waiver or
amendment (prior to giving effect to such modification, restructure, extension,
waiver or amendment); provided that no aggregate cap shall exist in connection
with the amount of Modification Fees which may be collected from the related
Borrower with respect to any Specially Serviced Loan or REO Loan.
 
“Modified Mortgage Loan”: Any Specially Serviced Loan which has been modified by
the Special Servicer pursuant to Section 3.26 of this Agreement in a manner
that:
 
(a)           reduces or delays the amount or timing of any payment of principal
or interest due thereon (other than, or in addition to, bringing current Monthly
Payments with respect to such Mortgage Loan or Serviced Companion Loan),
including any reduction in the Monthly Payment;
 
(b)           except as expressly contemplated by the related Mortgage, results
in a release of the lien of the Mortgage on any material portion of the related
Mortgaged Property without a corresponding Principal Prepayment in an amount not
less than the fair market value (as is), as determined by an Appraisal delivered
to the Special Servicer (at the expense of the related Borrower and upon which
the Special Servicer may conclusively rely), of the property to be released; or
 
(c)           in the reasonable good faith judgment of the Special Servicer,
otherwise materially impairs the value of the security for such Mortgage Loan or
the Serviced Companion Loan or reduces the likelihood of timely payment of
amounts due thereon.
 
“Monthly Payment”: With respect to any Mortgage Loan or Serviced Companion Loan
(other than any REO Loan) and any Due Date, the scheduled monthly payment of
principal, if any, and interest at the Mortgage Rate, excluding any Balloon
Payment (but not excluding any constant Monthly Payment due on a Balloon Loan),
which is payable by the related Borrower on such Due Date under the related
Note. The Monthly Payment with respect
 
 
-63-

--------------------------------------------------------------------------------

 
 
to an REO Loan is the monthly payment that would otherwise have been payable on
the related Due Date had the related Note not been discharged, determined as set
forth in the preceding sentence and on the assumption that all other amounts, if
any, due thereunder are paid when due.
 
“Moody’s”: Moody’s Investors Service, Inc., or its successor in interest. If
neither such rating agency nor any successor remains in existence, “Moody’s”
shall be deemed to refer to such other nationally recognized statistical rating
agency or other comparable Person reasonably designated by the Depositor, notice
of which designation shall be given to the other parties hereto, and specific
ratings of Moody’s herein referenced shall be deemed to refer to the equivalent
ratings of the party so designated.
 
“Morningstar”: Morningstar Credit Ratings, LLC, or any successor in interest. If
neither such rating agency nor any successor remains in existence, “Morningstar”
shall be deemed to refer to such other nationally recognized statistical rating
agency or other comparable Person reasonably designated by the Depositor, notice
of which designation shall be given to the other parties hereto, and specific
ratings of Morningstar herein referenced shall be deemed to refer to the
equivalent ratings of the party so designated.
 
“Mortgage”: The mortgage, deed of trust or other instrument creating a first
lien on or first priority ownership interest in a Mortgaged Property securing a
Note.
 
“Mortgage File”: With respect to any Trust Mortgage Loan or Serviced Companion
Loan, collectively, the mortgage documents listed in Section 2.01(a)(i) through
Section 2.01(a)(xx) of this Agreement pertaining to such particular Trust
Mortgage Loan or Serviced Companion Loan and any additional documents required
to be added to such Mortgage File pursuant to the express provisions of this
Agreement; provided that whenever the term “Mortgage File” is used to refer to
documents actually received by the Depositor, the Custodian or the Trustee, such
term shall not be deemed to include such documents and instruments required to
be included therein unless they are actually so received.
 
“Mortgage Loan”: Each of the mortgage loans transferred and assigned to the
Trustee pursuant to Section 2.01 of this Agreement and from time to time held in
the Trust Fund. The Mortgage Loans originally so transferred, assigned and held
are identified on the Mortgage Loan Schedule as of the Closing Date. Such term
shall include any REO Loan, Specially Serviced Loan or any Mortgage Loan that
has been defeased in whole or in part. Such term shall not include the Courtyard
by Marriott Non-Pooled Trust Companion Loans, the Serviced Companion Loans or
the Non-Serviced Companion Loans but shall include Non-Serviced Mortgage Loans.
 
“Mortgage Loan Purchase Agreements”: Each of the GACC Purchase Agreement, the
CCRE Purchase Agreement, the LCF Purchase Agreement, the JLC Purchase Agreement
and the GECC Purchase Agreement.
 
“Mortgage Loan Schedule”: The list of Mortgage Loans included in the Trust Fund
as of the Closing Date being attached as Exhibit B to this Agreement, which list
shall set forth the following information with respect to each Mortgage Loan:
 
(a)           the Loan Number;
 
 
-64-

--------------------------------------------------------------------------------

 
 
(b)           the Mortgage Loan name;
 
(c)           the street address (including city, state and zip code) of the
related Mortgaged Property;
 
(d)           the Mortgage Rate in effect as of the Cut-off Date;
 
(e)           the original principal balance;
 
(f)            the Stated Principal Balance as of the Cut-off Date;
 
(g)           the Maturity Date or Anticipated Repayment Date for each Mortgage
Loan;
 
(h)           the Due Date;
 
(i)            the amount of the Monthly Payment due on the first Due Date
following the Cut-off Date;
 
(j)            the Servicing Fee Rate;
 
(k)           whether the Mortgage Loan is an Actual/360 Mortgage Loan;
 
(l)            whether any letter of credit is held by the lender as a
beneficiary or is assigned as security for such Mortgage Loan;
 
(m)          the Revised Rate of such Mortgage Loan, if any;
 
(n)           whether the Mortgage Loan is part of a Loan Combination;
 
(o)           whether the Mortgage Loan is secured in any part by a leasehold
interest; and
 
(p)           whether the Mortgage Loan has any related mezzanine debt or other
subordinate debt.
 
Such list may be in the form of more than one list, collectively setting forth
all of the information required. A comparable list shall be prepared with
respect to each Serviced Companion Loan.
 
“Mortgage Loan Seller Sub-Servicer”: A Servicing Function Participant or
Sub-Servicer required to be retained by the Master Servicer by a Mortgage Loan
Seller, as listed on Exhibit T to this Agreement, or any successor thereto.
 
“Mortgage Loan Sellers”: Each of GACC, CCRE, LCF, JLC and GECC.
 
“Mortgage Pool”: All of the Mortgage Loans and any successor REO Loans,
collectively. The Mortgage Pool does not include the Companion Loans or any
related REO Loans.
 
 
-65-

--------------------------------------------------------------------------------

 
 
“Mortgaged Property”: The underlying property securing a Mortgage Loan or the
Courtyard by Marriott Non-Pooled Trust Companion Loans including any REO
Property, consisting of a fee simple estate, and, with respect to certain
Mortgage Loans or the Courtyard by Marriott Non-Pooled Trust Companion Loans, a
leasehold estate or both a leasehold estate and a fee simple estate, or a
leasehold estate in a portion of the property and a fee simple estate in the
remainder, in a parcel of land improved by a commercial or multifamily property,
together with any personal property, fixtures, leases and other property or
rights pertaining thereto.
 
“Mortgage Rate”: With respect to each Mortgage Loan or Serviced Companion Loan,
as applicable, and any Interest Accrual Period, the annual rate at which
interest accrues on such Mortgage Loan or Serviced Companion Loan, as
applicable, during such period (in the absence of a default), as set forth in
the related Note from time to time, without giving effect to any Default Rate or
any Excess Interest.
 
“Net Condemnation Proceeds”: Condemnation Proceeds, to the extent such proceeds
are not to be applied to the restoration, preservation or repair of the related
Mortgaged Property or released to the Borrower in accordance with the express
requirements of the Loan Documents or other documents included in the Mortgage
File or in accordance with the Servicing Standard.
 
“Net Default Interest”: With respect to any Distribution Date, an amount equal
to the sum of (i) the amount of the aggregate collected Default Interest
allocable to the Mortgage Loans received during the preceding Collection Period,
minus (ii) any portions thereof withdrawn from (A) the Collection Account
pursuant to Section 3.06(a)(ix) of this Agreement for Advance Interest Amounts
and unreimbursed Additional Trust Fund Expenses (including Special Servicing
Fees, Liquidation Fees and Workout Fees) incurred on the related Mortgage Loan
during or prior to such Collection Period and (B) each Serviced Loan Combination
Collection Account pursuant to Section 3.06(b)(ix) for Advance Interest Amounts
and unreimbursed Additional Trust Fund Expenses incurred on the related Serviced
Loan Combination during or prior to such Collection Period.
 
“Net Insurance Proceeds”: Insurance Proceeds, to the extent such proceeds are
not to be applied to the restoration of the related Mortgaged Property or
released to the Borrower in accordance with the express requirements of the Loan
Documents or other documents included in the Mortgage File or in accordance with
prudent and customary servicing practices.
 
“Net Liquidation Proceeds”: The Liquidation Proceeds received with respect to
any Mortgage Loan or Serviced Loan Combination net of the amount of (i)
Liquidation Expenses incurred with respect thereto and (ii) with respect to
proceeds received in connection with the taking of a Mortgaged Property (or
portion thereof) by the power of eminent domain in condemnation, amounts
required to be applied to the restoration or repair of the related Mortgaged
Property.
 
“Net Mortgage Pass-Through Rate”: With respect to any Mortgage Loan or Serviced
Companion Loan and any Distribution Date, the per annum rate equal to the
Mortgage Rate for such Mortgage Loan or Serviced Companion Loan for the related
Interest Accrual Period, minus, for any such Mortgage Loan or Serviced Companion
Loan, the aggregate of the applicable Servicing Fee Rate, Trustee/Certificate
Administrator Fee Rate, Operating Advisor
 
 
-66-

--------------------------------------------------------------------------------

 
 
Fee Rate, CREFC® License Fee Rate, the fee rate paid to the Sub-Servicer, if
any, with respect to any Non-Serviced Mortgage Loan, the related Pari Passu Loan
Primary Servicing Fee Rate. The “Net Mortgage Pass-Through Rate” for purposes of
calculating the Weighted Average Net Mortgage Pass-Through Rate shall be the Net
Mortgage Pass-Through Rate of such Mortgage Loan without taking into account any
modification, waiver or amendment of the terms of the related Mortgage Loan or
Serviced Companion Loan, whether agreed to by the Master Servicer or the Special
Servicer or resulting from a bankruptcy, insolvency or similar proceeding
involving the related Borrower or otherwise. The Net Mortgage Pass-Through Rate
shall not be reduced by any Operating Advisor Fee Rate following the Operating
Advisor’s resignation pursuant to Section 6.04(e) or the termination of the
Operating Advisor pursuant to Section 7.07(e).
 
Notwithstanding the foregoing, if any such Mortgage Loan or Serviced Companion
Loan does not accrue interest on the basis of a 360-day year consisting of
twelve 30-day months, then the Net Mortgage Pass-Through Rate of such Mortgage
Loan or Serviced Companion Loan for any Interest Accrual Period will be the
annualized rate at which interest would have to accrue in respect of such
Mortgage Loan or Serviced Companion Loan on the basis of a 360-day year
consisting of twelve 30-day months in order to produce the aggregate amount of
interest actually accrued in respect of such Mortgage Loan or Serviced Companion
Loan at the related Net Mortgage Pass-Through Rate during such Interest Accrual
Period; provided, that with respect to each such Mortgage Loan, the Net Mortgage
Pass-Through Rate for the one-month period (i) preceding the Distribution Dates
in (a) January and February in each year that is not a leap year or (b) February
only in each year that is a leap year (in either case, unless the related
Distribution Date is the final Distribution Date), shall be determined net of
any Withheld Amounts from that month and (ii) preceding the Due Date in March
(or February if the related Distribution Date is the final Distribution Date)
(commencing in 2016), shall be determined inclusive of the Withheld Amounts, if
applicable, from the immediately preceding February, and, if applicable,
January.
 
“Net Prepayment Interest Excess”: The excess amount, if any, that the aggregate
of all Prepayment Interest Excess for all Mortgage Loans (other than the
Non-Serviced Mortgage Loans) or the Serviced Companion Loan that the Master
Servicer is servicing exceeds the aggregate of all Master Servicer Prepayment
Interest Shortfall Amounts for such Mortgage Loans (other than the Non-Serviced
Mortgage Loans) or the Serviced Companion Loan as of any related Distribution
Date.
 
 “Net REO Proceeds”: With respect to each Serviced REO Property, REO Proceeds
with respect to such REO Property net of any insurance premiums, taxes,
assessments and other costs and expenses permitted to be paid therefrom pursuant
to Section 3.15(b) of this Agreement.
 
“New Lease”: Any lease of a Serviced REO Property entered into on behalf of the
Lower-Tier REMIC if such Trust REMIC has the right to renegotiate the terms of
such lease, including any lease renewed or extended on behalf of such Trust
REMIC.
 
“No Downgrade Confirmation” shall mean, with respect to any matter, confirmation
in writing (which may be in electronic form) by each applicable Rating Agency
that a proposed action, failure to act or other event so specified will not, in
and of itself, result in the
 
 
-67-

--------------------------------------------------------------------------------

 
 
downgrade, withdrawal or qualification of the then-current rating assigned to
any Class of Certificates if then rated by the Rating Agency; provided that a
written waiver or other acknowledgment from any Rating Agency indicating its
decision not to review the matter for which the No Downgrade Confirmation is
sought shall be deemed to satisfy the requirement for the No Downgrade
Confirmation from such Rating Agency with respect to such matter. At any time
during which no Certificates are rated by a Rating Agency, no No Downgrade
Confirmation shall be required from that Rating Agency. With respect to any
matter affecting any Serviced Pari Passu Companion Loan, any No Downgrade
Confirmation shall also refer to the nationally recognized statistical rating
organizations then rating the securities representing an interest in such loan
and such rating organizations’ respective ratings of such securities.
 
“Non-Directing Holder”: With respect to any Companion Loan, the “Non-Directing
Holder”, “Non-Controlling Note Holder” or any analogous concept under the
related Intercreditor Agreement. The Controlling Class Representative shall be a
Non-Directing Holder with respect to the Walgreens Portfolio Loan Combination.
The Controlling Class Representative shall be the Non-Directing Holder with
respect to the La Gran Plaza Loan Combination.
 
“Non-Reduced Certificates”: As of any date of determination, (i) any Class of
Pooled Non-Reduced Certificates and (ii) any Class of Loan-Specific Certificates
(other than the Class CM-X-CP and Class CM-X-EXT Certificates) then outstanding
for which (a)(1) the initial Certificate Balance of such Class of Certificates
minus (2) the sum (without duplication) of (x) any payments of principal
(whether as principal prepayments or otherwise) distributed to the
Certificateholders of such Class of Certificates, (y) any Appraisal Reduction
Amounts allocated to such Class of Certificates and (z) any Courtyard by
Marriott Realized Losses previously allocated to such Class of Certificates, is
equal to or greater than (b) 25% of the remainder of (1) the initial Certificate
Balance of such Class of Certificates less (2) any payments of principal
(whether as principal prepayments or otherwise) previously distributed to the
Certificateholders of such Class of Certificates.
 
“Non-Serviced Companion Loan”: With respect to any Non-Serviced Loan
Combination, any related mortgage loan not included in the Trust Fund that is
serviced under another agreement and that is generally (a) payable on a pari
passu basis with the related Mortgage Loan included in the Trust to the extent
set forth in the related Intercreditor Agreement or (b) subordinated in right of
payment to the related Mortgage Loan included in the Trust to the extent set
forth in the related Intercreditor Agreement. The Walgreens Portfolio Pari Passu
Companion Loans are the Non-Serviced Companion Loans related to the Trust. On
and after the La Gran Plaza Pari Passu Note A-1 Securitization Date, the La Gran
Plaza Companion Loans shall be Non-Serviced Companion Loans. Prior to the La
Gran Plaza Pari Passu Note A-1 Securitization Date, the La Gran Plaza Companion
Loans shall be Serviced Companion Loans. Prior to the La Gran Plaza Pari Passu
Note A-1 Securitization Date, the La Gran Plaza Loan Combination shall be a
Serviced Loan Combination.
 
“Non-Serviced Loan Combinations”: Any mortgage loan that is not serviced under
this Agreement that is divided into one or more notes, which includes a Mortgage
Loan included in the Trust but serviced under another agreement and one or more
mortgage notes not included in the Trust and serviced under another agreement.
References herein to a Non-Serviced Loan Combination shall be construed to refer
to the aggregate indebtedness under
 
 
-68-

--------------------------------------------------------------------------------

 
 
the related notes. The Walgreens Portfolio Loan Combination is a Non-Serviced
Loan Combination related to the Trust. On and after the La Gran Plaza Pari Passu
Note A-1 Securitization Date, the La Gran Plaza Loan Combination shall be a
Non-Serviced Loan Combination.
 
“Non-Serviced Mortgage Loans”: With respect to any Non-Serviced Loan
Combination, a Mortgage Loan included in the Trust but serviced under another
agreement. The Walgreens Portfolio Mortgage Loan is a Non-Serviced Mortgage Loan
included in the Trust. On and after the La Gran Plaza Pari Passu Note A-1
Securitization Date, the La Gran Plaza Mortgage Loan shall be a Non-Serviced
Mortgage Loan.
 
“Non-Serviced Mortgage Loan Service Providers”: (a) With respect to the
Walgreens Portfolio Loan Combination, the Walgreens Portfolio Service Providers
and (b) with respect to the La Gran Plaza Loan Combination, the La Gran Plaza
Service Providers.
 
“Non-Serviced Pari Passu Companion Loans”: With respect to any Non-Serviced Loan
Combination, any related mortgage note not included in the Trust that is not
serviced under this Agreement and that is generally payable on a pari passu
basis with a Non-Serviced Mortgage Loan included in the Trust to the extent set
forth in the related Intercreditor Agreement. The Walgreens Portfolio Pari Passu
Companion Loans are Non-Serviced Pari Passu Companion Loans related to the
Trust. On and after the La Gran Plaza Pari Passu Note A-1 Securitization Date,
the La Gran Plaza Mortgage Loan shall be a Non-Serviced Pari Passu Companion
Loan.
 
“Non-U.S. Person”: A person that is not a U.S. Person.
 
“Nonrecoverable Advance”: Any Nonrecoverable P&I Advance, Nonrecoverable
Property Advance or Nonrecoverable Workout-Delayed Reimbursement Amounts.
 
“Nonrecoverable P&I Advance”: Any P&I Advance previously made or proposed to be
made in respect of a Mortgage Loan or Courtyard by Marriott Non-Pooled Trust
Companion Loan (or related REO Loan) that, in the reasonable judgment of the
Master Servicer, the Special Servicer, in each case in accordance with the
Servicing Standard and Sections 4.07(c) and 4.07(e), or the Trustee, as
applicable, would not be ultimately recoverable, together with any accrued and
unpaid interest thereon, from late payments, Condemnation Proceeds, Insurance
Proceeds, Liquidation Proceeds and other collections on or in respect of such
Mortgage Loan or Courtyard by Marriott Non-Pooled Trust Companion Loan (or
related REO Loan), which shall be evidenced by an Officer’s Certificate as
provided by Section 4.07(c) of this Agreement.
 
“Nonrecoverable Property Advance”: Any Property Advance previously made or
proposed to be made in respect of a Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or a Serviced Loan Combination or any Serviced REO Property that,
in the reasonable judgment of the Master Servicer, the Special Servicer, in each
case in accordance with the Servicing Standard and Section 3.21(d) of this
Agreement, or the Trustee, as applicable, would not be ultimately recoverable,
together with any accrued and unpaid interest thereon, from late payments,
Condemnation Proceeds, Insurance Proceeds, Liquidation Proceeds and other
collections on or in respect of the related Mortgage Loan, Serviced Loan
Combination or Serviced REO Loan, which shall be evidenced by an officer
certificate as provided by
 
 
-69-

--------------------------------------------------------------------------------

 
 
Section 3.21(d) of this Agreement. The determination as to the recoverability of
any property advance previously made or proposed to be made in respect of any
Non-Serviced Loan Combination (or related REO Property) shall be made by the
applicable servicer under, and in accordance with the terms of, the related
Other Pooling and Servicing Agreement. Any such determination made by any such
party shall be conclusive and binding on the Certificateholders and may, in all
cases, be conclusively relied upon by the Master Servicer, the Special Servicer
and the Trustee, as applicable.
 
“Nonrecoverable Workout-Delayed Reimbursement Amounts”: Any Workout-Delayed
Reimbursement Amounts when the Person making such determination in accordance
with the procedures specified for Nonrecoverable Property Advances or
Nonrecoverable P&I Advances, as applicable, and taking into account factors such
as all other outstanding Advances, either (a) has determined that such
Workout-Delayed Reimbursement Amounts, would not ultimately be recoverable from
late payments or any other recovery on or in respect of the related Mortgage
Loan, Serviced Loan Combination or REO Loans or (b) has determined that such
Workout-Delayed Reimbursement Amounts would not ultimately be recoverable, along
with any other Workout-Delayed Reimbursement Amounts and Nonrecoverable
Advances, out of the principal portion of future collections on all of the
Mortgage Loans, Serviced Loan Combinations and REO Properties and from general
principal collections in the Collection Account.
 
“Note”: With respect to any Mortgage Loan or Serviced Companion Loan as of any
date of determination, the note or other evidence of indebtedness and/or
agreements evidencing the indebtedness of a Borrower under such Mortgage Loan or
Serviced Companion Loan including any amendments or modifications, or any
renewal or substitution notes, as of such date.
 
“Notice of Termination”: Any of the notices given to the Trustee, the
Certificate Administrator and the Master Servicer by the Certificateholder
owning a majority of the Percentage Interests in the Controlling Class, the
Special Servicer or the Master Servicer pursuant to Section 9.01(c) of this
Agreement.
 
“Notional Amount” or “Notional Balance”: As of any date of determination: (i)
with respect to each of the Class X-A, Class X-B, Class X-C, Class X-D, Class
CM-X-CP and Class CM-X-EXT Certificates as a Class, the related Class X Notional
Amount as of such date of determination and (ii) with respect to any Class X
Certificate, the product of the Percentage Interest evidenced by such
Certificate and the related Class X Notional Amount as of such date of
determination.
 
“NRSRO”: Any nationally recognized statistical ratings organization.
 
“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
V or (b) provided electronically and executed by an NRSRO by means of a
“click-through” confirmation on the 17g-5 Information Provider’s Website.
 
“Officer’s Certificate”: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a Vice President (however
denominated) and by
 
 
-70-

--------------------------------------------------------------------------------

 
 
the Treasurer, the Secretary, one of the Assistant Treasurers or Assistant
Secretaries, any Trust Officer or other officer of the Master Servicer, Special
Servicer, Additional Servicer or Operating Advisor customarily performing
functions similar to those performed by any of the above designated officers,
any Servicing Officer and also with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, or an authorized officer of the
Depositor, and delivered to the Depositor, the Trustee, the Certificate
Administrator, the Special Servicer or the Master Servicer, as the case may be.
 
“Offsetting Modification Fees”: With respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Loan Combination or Serviced REO Loan
and with respect to any Workout Fee or Liquidation Fee payable by the Trust, any
and all Modification Fees collected by the Special Servicer as additional
servicing compensation, but only to the extent that (1) such Modification Fees
were earned and collected by the Special Servicer (A) in connection with the
workout or liquidation (including partial liquidation) of a Specially Serviced
Loan or Serviced REO Loan as to which the subject Workout Fee or Liquidation Fee
became payable or (B) in connection with any workout of a Specially Serviced
Loan that closed within the prior 18 months (determined as of the closing day of
the workout or liquidation as to which the subject Workout Fee or Liquidation
Fee became payable) and (2) such Modification Fees were earned in connection
with a modification, restructure, extension, waiver or amendment of such
Mortgage Loan, Serviced Loan Combination or Serviced REO Loan at a time when
such Mortgage Loan, Serviced Loan Combination or Serviced REO Loan was a
Specially Serviced Loan.
 
“Operating Advisor”: Pentalpha Surveillance LLC, a Delaware limited liability
company, or any successor Operating Advisor appointed as herein provided.
 
“Operating Advisor Annual Report”: As defined in Section 3.31(d)(iv) of this
Agreement.
 
“Operating Advisor Consulting Fee”: A fee for each Major Decision on which the
Operating Advisor has consulting rights equal to $10,000 with respect to any
Mortgage Loan or such lesser amount as the related Borrower agrees to pay,
payable pursuant to Section 3.06 of this Agreement; provided, no such fee shall
be payable unless paid by the related Borrower. The Operating Advisor may in its
sole discretion reduce the Operating Advisor Consulting Fee with respect to any
Major Decision. The Master Servicer or Special Servicer, as applicable, may
waive or reduce the amount of any Operating Advisor Consulting Fee payable by
the related Borrower if it determines that such full or partial waiver is in
accordance with the Servicing Standard; provided, that the Master Servicer or
the Special Servicer, as applicable, shall consult with the Operating Advisor
prior to any such waiver or reduction. No Operating Advisor Consulting Fee shall
be payable with respect to any Subordinate Companion Loan, the La Gran Plaza
Loan Combination or any Non-Serviced Loan Combination.
 
“Operating Advisor Fee”: With respect to each Mortgage Loan (other than the La
Gran Plaza Mortgage Loan or any Non-Serviced Mortgage Loan) and any Distribution
Date, an amount per Interest Accrual Period equal to the product of (i) the
applicable Operating Advisor Fee Rate and (ii) the Stated Principal Balance of
such Mortgage Loan as of the Due Date in the immediately preceding Collection
Period (without giving effect to payments of principal on such
 
 
-71-

--------------------------------------------------------------------------------

 
 
Mortgage Loan on such Due Date). Such fee shall be in addition to, and not in
lieu of, any other fee or other sum payable to the Operating Advisor under this
Agreement. The Operating Advisor Fee shall be calculated in accordance with the
provisions of Section 1.02(a) of this Agreement. For the avoidance of doubt, the
Operating Advisor Fee shall be payable from the Lower-Tier REMIC. For the
avoidance of doubt, no Operating Advisor Fee shall accrue on the principal
balance of, or be payable with respect to, any Subordinate Companion Loan, any
Non-Serviced Loan Combination or the La Gran Plaza Companion Loans. No Operating
Advisor Fee shall accrue following the Operating Advisor’s resignation pursuant
to Section 6.04(e) or the termination of the Operating Advisor pursuant to
Section 7.07(e).
 
“Operating Advisor Fee Rate”: For each Interest Accrual Period, a per annum rate
equal to, with respect to each Mortgage Loan (excluding any Non-Serviced
Mortgage Loan and the La Gran Plaza Mortgage Loan), 0.0015%.
 
“Operating Advisor Standard”: As defined in Section 3.31(b) of this Agreement.
 
“Operating Advisor Termination Event”: As defined in Section 7.07(a) of this
Agreement.
 
“Opinion of Counsel”: A written opinion of counsel, who may, without limitation,
be counsel for the Depositor, the Special Servicer or the Master Servicer, as
the case may be, acceptable to the Certificate Administrator and the Trustee,
except that any opinion of counsel relating to (a) qualification of either Trust
REMIC as a REMIC or the imposition of tax under the REMIC Provisions on any
income or property of either Trust REMIC, (b) compliance with the REMIC
Provisions (including application of the definition of “Independent
Contractor”), (c) qualification of the Grantor Trust as a grantor trust or (d) a
resignation of the Master Servicer or the Special Servicer pursuant to Section
6.04(b) of this Agreement, must be an opinion of counsel who is Independent of
the Depositor, the Master Servicer and the Special Servicer.
 
“Originator”: Any of (i) the Mortgage Loan Sellers and (ii) with respect to any
Mortgage Loan acquired by a Mortgage Loan Seller, the originator of such
Mortgage Loan.
 
“Other 17g-5 Information Provider”: The applicable other “17g-5 information
provider” under an Other Pooling and Servicing Agreement relating to a Serviced
Companion Loan. The Depositor shall inform the other parties hereto of the name
and contact information for any Other 17g-5 Information Provider existing as of
the Closing Date. The name and contact information of any such Other 17g-5
Information Provider as of the Closing Date is set forth on Schedule VIII
hereto. Each party hereto shall be entitled to conclusively rely upon the
information set forth on Schedule VIII until such party receives notice of any
change thereto.
 
“Other Depositor”: The applicable other “depositor” under an Other Pooling and
Servicing Agreement relating to a Serviced Companion Loan or a Non-Serviced
Companion Loan, as applicable.
 
“Other Indemnified Parties”: As defined in Section 1.04 of this Agreement.
 
 
-72-

--------------------------------------------------------------------------------

 
 
“Other Operating Advisor”: The applicable other “operating advisor” or “trust
advisor” under an Other Pooling and Servicing Agreement relating to a Serviced
Companion Loan or a Non-Serviced Companion Loan, as applicable.
 
“Other Pooling and Servicing Agreement”: A pooling and servicing agreement or
other applicable servicing agreement relating to a Serviced Companion Loan or a
Non-Serviced Loan Combination, as applicable. The Other Pooling and Servicing
Agreements related to the Trust as of the Closing Date are the WFCM 2015-LC20
Pooling and Servicing Agreement (with respect to the Walgreens Portfolio Pari
Passu Note A-1) and the COMM 2015-LC19 Pooling and Servicing Agreement (with
respect to the Walgreens Portfolio Pari Passu Note A-2). Each of the 9200 & 9220
Sunset Companion Loan, the Courtyard by Marriott Non Trust Pari Passu Companion
Loans, the 3 Columbus Circle Companion Loan and the La Gran Plaza Companion
Loans (or a portion thereof) is expected to be included in a future
securitization, for which the related pooling and servicing agreement shall be
an Other Pooling and Servicing Agreement.
 
“Other Securitization”: Any commercial mortgage securitization trust that holds
a Serviced Companion Loan or Non-Serviced Companion Loan or any successor REO
Loan with respect thereto. The initial Other Securitizations related to the
Trust as of the Closing Date are the WFCM 2015-LC20 Mortgage Trust
securitization (with respect to the Walgreens Portfolio Pari Passu Note A-1) and
the COMM 2015-LC19 Mortgage Trust securitization (with respect to the Walgreens
Portfolio Pari Passu Note A-2). Each of the 9200 & 9220 Sunset Companion Loan,
the Courtyard by Marriott Non Trust Pari Passu Companion Loans, the 3 Columbus
Circle Companion Loan and the La Gran Plaza Companion Loans (or a portion
thereof) is expected to be included in a future securitization, which shall also
be an Other Securitization.
 
“Other Servicer”: The applicable other “master servicer” under an Other Pooling
and Servicing Agreement relating to a Serviced Companion Loan or a Non-Serviced
Companion Loan, as applicable.
 
“Other Special Servicer”: The applicable other “special servicer” under an Other
Pooling and Servicing Agreement relating to a Serviced Companion Loan or a
Non-Serviced Companion Loan, as applicable.
 
“Other Trustee”: The applicable other “trustee” or, if applicable, the other
“certificate administrator” or, if applicable, the other “custodian” under an
Other Pooling and Servicing Agreement relating to a Serviced Companion Loan or a
Non-Serviced Companion Loan, as applicable.
 
“Ownership Interest”: Any record or beneficial interest in a Class R or Class LR
Certificate.
 
“P&I Advance”: As to any Mortgage Loan or Courtyard by Marriott Non-Pooled Trust
Companion Loan, any advance made by the Master Servicer or the Trustee pursuant
to Section 4.07 of this Agreement. Each reference to the payment or
reimbursement of a P&I Advance shall be deemed to include, whether or not
specifically referred to and without duplication, payment or reimbursement of
interest thereon at the Advance Rate.
 
 
-73-

--------------------------------------------------------------------------------

 
 
“P&I Advance Determination Date”: With respect to any Distribution Date, the
second Business Day prior to such Distribution Date.
 
“Pari Passu Primary Servicing Fee Rate”: With respect to any Non-Serviced
Mortgage Loan, the “primary servicing fee rate” or “pari passu primary servicing
rate” (each as defined or set forth in the applicable Other Pooling and
Servicing Agreement) and any other servicing fee rate (other than those payable
to the applicable Other Special Servicer) applicable to such Non-Serviced
Mortgage Loan that constitutes a portion of the “servicing fee rate” applicable
to the Other Servicer under the applicable Other Pooling and Servicing
Agreement. The Pari Passu Primary Servicing Fee Rate for the 9200 & 9220 Sunset
Mortgage Loan, the Courtyard by Marriott Pooled Mortgage Loan, the 3 Columbus
Circle Mortgage Loan, the La Gran Plaza Mortgage Loan and the Walgreens
Portfolio Mortgage Loan will be 0.0025%.
 
“Pass-Through Rate”: With respect to each Class of Certificates set forth below,
the following rates:
 
Class
 
 
Pass-Through Rate
Class A-1
 
Class A-1 Pass-Through Rate
Class A-2
 
Class A-2 Pass-Through Rate
Class A-SB
 
Class A-SB Pass-Through Rate
Class A-3
 
Class A-3 Pass-Through Rate
Class A-4
 
Class A-4 Pass-Through Rate
Class A-M
 
Class A-M Pass-Through Rate
Class X-A
 
Class X-A Pass-Through Rate
Class X-B
 
Class X-B Pass-Through Rate
Class X-C
 
Class X-C Pass-Through Rate
Class X-D
 
Class X-D Pass-Through Rate
Class B
 
Class B Pass-Through Rate
Class C
 
Class C Pass-Through Rate
Class D
 
Class D Pass-Through Rate
Class E
 
Class E Pass-Through Rate
Class F
 
Class F Pass-Through Rate
Class G
 
Class G Pass-Through Rate
Class CM-A
 
Class CM-A Pass-Through Rate
Class CM-X-CP
 
Class CM-X-CP Pass-Through Rate
Class CM-X-EXT
 
Class CM-X-EXT Pass-Through Rate
Class CM-B
 
Class CM-B Pass-Through Rate
Class CM-C
 
Class CM-C Pass-Through Rate
Class CM-D
 
Class CM-D Pass-Through Rate
Class CM-E
 
Class CM-E Pass-Through Rate

 
 “Paying Agent”: The paying agent appointed pursuant to Section 5.04 of this
Agreement.
 
“PCAOB”: The Public Company Accounting Oversight Board.
 
“Penalty Charges”: With respect to any Mortgage Loan or Serviced Companion Loan
(or successor REO Loan), any amounts collected thereon from the Borrower that
represent
 
 
-74-

--------------------------------------------------------------------------------

 
 
default charges, penalty charges, late fees and/or Default Interest, and
excluding any Yield Maintenance Charge and any Excess Interest.
 
“Percentage Interest”: As to any Certificate, the percentage interest evidenced
thereby in distributions required to be made with respect to the related Class.
With respect to any Certificate (except the Class V, Class R and Class LR
Certificates), the percentage interest is equal to the initial denomination of
such Certificate divided by the initial Certificate Balance or Notional Balance,
as applicable, of such Class of Certificates. With respect to any Class V, Class
R or Class LR Certificate, the percentage interest is set forth on the face
thereof.
 
“Performance Certification”: As defined in Section 10.08 of this Agreement.
 
“Performing Loan”: A Mortgage Loan or Serviced Loan Combination that is not a
Specially Serviced Loan or REO Loan.
 
“Performing Party”: As defined in Section 10.14 of this Agreement.
 
“Permitted Investments”: Any one or more of the following obligations or
securities payable on demand or having a scheduled maturity on or before the
Business Day preceding the date upon which such funds are required to be drawn,
regardless of whether issued by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator or the Trustee or any of their
respective Affiliates and having at all times the required ratings, if any,
provided for in this definition, unless each Rating Agency shall have provided a
No Downgrade Confirmation relating to the Certificates and Serviced Companion
Loan Securities:
 
(A)         direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or any agency or
instrumentality thereof, provided that each such obligation is backed by the
full faith and credit of the United States;
 
(B)          repurchase agreements on obligations specified in clause (A) of
this definition, with a party agreeing to repurchase such obligations (a)(1) in
the case of such investments with maturities of 30 days or less, the short term
obligations of which are rated in the highest short term rating category by
Moody’s, and the long term obligations of which are rated at least “A2” by
Moody’s (or, in the case of any such Rating Agency, such lower rating as is the
subject of a No Downgrade Confirmation relating to the Certificates and any
Serviced Companion Loan Securities), (2) in the case of such investments with
maturities of three months or less, but more than 30 days, the short term
obligations of which are rated at least in the highest short term rating
category by Moody’s, or the long term obligations of which are rated at least
“A2” by Moody’s (or, in the case of any such Rating Agency, such lower rating as
is the subject of a No Downgrade Confirmation relating to the Certificates and
any Serviced Companion Loan Securities), (3) in the case of such investments
with maturities of six months or less, but more than three months, the short
term obligations of which are rated in the highest short term rating category by
Moody’s and the long term obligations of which are rated at least “Aa3” by
Moody’s (or, in the case of any such Rating Agency, such lower rating as is the
 
 
-75-

--------------------------------------------------------------------------------

 
 
subject of a No Downgrade Confirmation relating to the Certificates and any
Serviced Companion Loan Securities), and (4) in the case of such investments
with maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by Moody’s and the long term
obligations of which are rated “Aaa” by Moody’s (or, in the case of any such
Rating Agency, such lower rating as is the subject of a No Downgrade
Confirmation relating to the Certificates and any Serviced Companion Loan
Securities), and (b) the short-term obligations of the applicable repurchase
agreement counterparty are rated in the highest short-term debt rating category
of DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s and Morningstar)) and, if it has a term
in excess of three months, the long-term debt obligations of which are rated
“AAA” (or the equivalent) by DBRS (or, if not rated by DBRS, an equivalent (or
higher) rating by any two other NRSROs (which may include Moody’s and
Morningstar)) (or, in the case of any such Rating Agency as set forth in
subclauses (a) – (b) above, such lower rating as is the subject of a No
Downgrade Confirmation by such Rating Agency and Morningstar);
 
(C)           federal funds, unsecured uncertificated certificates of deposit,
time deposits, demand deposits and bankers’ acceptances of any bank or trust
company organized under the laws of the United States or any state thereof,
(a)(1) in the case of such investments with maturities of 30 days or less, the
short term obligations of which are rated in the highest short term rating
category by Moody’s or the long term obligations of which are rated at least
“A2” by Moody’s (or, in the case of any such Rating Agency, such lower rating as
is the subject of a No Downgrade Confirmation relating to the Certificates and
any Serviced Companion Loan Securities), (2) in the case of such investments
with maturities of three months or less, but more than 30 days, the short term
obligations of which are rated in the highest short term rating category by
Moody’s and the long term obligations of which are rated at least “A2” by
Moody’s (or, in the case of any such Rating Agency, such lower rating as is the
subject of a No Downgrade Confirmation relating to the Certificates and any
Serviced Companion Loan Securities), (3) in the case of such investments with
maturities of six months or less, but more than three months, the short term
obligations of which are rated in the highest short term rating category by
Moody’s and the long term obligations of which are rated at least “Aa3” by
Moody’s (or, in the case of any such Rating Agency, such lower rating as is the
subject of a No Downgrade Confirmation relating to the Certificates and any
Serviced Companion Loan Securities), and (4) in the case of such investments
with maturities of more than six months, the short term obligations of which are
rated in the highest short term rating category by Moody’s and the long term
obligations of which are rated “Aaa” by Moody’s (or, in the case of any such
Rating Agency, such lower rating as is the subject of a No Downgrade
Confirmation relating to the Certificates and any Serviced Companion Loan
Securities), and (b) the short term obligations of which bank or trust company
are rated in the
 
 
-76-

--------------------------------------------------------------------------------

 
 
highest short term debt rating category of DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include Moody’s
and Morningstar)) and, if it has a term in excess of six months, the long term
debt obligations of which are rated “AAA” (or the equivalent) by DBRS (or, if
not rated by DBRS, an equivalent (or higher) rating by any two other NRSROs
(which may include Moody’s and Morningstar)) (or, in the case of any such Rating
Agency as set forth in subclauses (a) – (b) above, such lower rating as is the
subject of a No Downgrade Confirmation by such Rating Agency and Morningstar);
 
(D)          commercial paper of any corporation incorporated under the laws of
the United States or any state thereof (or of any corporation not so
incorporated, provided that the commercial paper is United States Dollar
denominated and amounts payable thereunder are not subject to any withholding
imposed by any non-United States jurisdiction) (a)(1) in the case of such
investments with maturities of 30 days or less, the short-term obligations of
which corporation are rated in the highest short-term rating category by Moody’s
or the long-term obligations of which corporation are rated at least “A2” by
Moody’s, (2) in the case of such investments with maturities of three months or
less, but more than 30 days, the short-term obligations of which corporation are
rated at least “P-1” by Moody’s or the long-term obligations of which
corporation are rated at least “A2” by Moody’s, (3) in the case of such
investments with maturities of six months or less, but more than three months,
the short-term obligations of which corporation are rated at least “P-1” by
Moody’s or the long-term obligations of which corporation are rated at least
“Aa3” by Moody’s, and (4) in the case of such investments with maturities of
more than six months, the short-term obligations of which corporation are rated
at least “P-1” by Moody’s or the long-term obligations of which corporation are
rated “Aaa” by Moody’s, (b) the short-term obligations of which corporation are
rated in the highest short-term debt rating category of DBRS (or, if not rated
by DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s and Morningstar)) and, if it has a term in excess of six months,
the long-term debt obligations of which are rated “AAA” (or the equivalent) by
DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by any two
other NRSROs (which may include Moody’s and Morningstar)) and (c) such
commercial paper is rated in the highest short term category by KBRA (if then
rated by KBRA) (or, in the case of any such Rating Agency as set forth in
subclauses (a) – (c) above, such lower rating as is the subject of a No
Downgrade Confirmation by such Rating Agency and Morningstar);
 
(E)           units of taxable money market mutual funds, issued by regulated
investment companies (including the Federated Prime Obligation Money Market
Fund, US Bank Long Term Eurodollar Sweep or the Wells Fargo Advantage Heritage
Money Market Fund) so long as any such fund is rated in the highest category by
each of Moody’s and
 
 
-77-

--------------------------------------------------------------------------------

 
 
DBRS (or, if not rated by DBRS, an equivalent rating (or higher) by at least two
(2) NRSROs (which may include the Rating Agencies) or otherwise acceptable to
such Rating Agency and Morningstar, in any such case, as confirmed in a No
Downgrade Confirmation);
 
(F)       an obligation or security that, but for the failure to satisfy one or
more of the minimum rating(s) set forth in the applicable clause, would be
listed in clauses (B) – (E) above, and is the subject of a No Downgrade
Confirmation relating to the Certificates and any Serviced Companion Loan
Securities from each Rating Agency for which the minimum rating(s) set forth in
the applicable clause is not satisfied with respect to such obligation or
security; and
 
(G)       any other obligation or security other than one listed in clauses (A)
– (E) above, that is the subject of a No Downgrade Confirmation relating to the
Certificates and any Serviced Companion Loan Securities from each and every
Rating Agency;
 
provided that each investment described hereunder shall not (A) evidence either
the right to receive (1) only interest with respect to such investment or (2) a
yield to maturity greater than 120% of the yield to maturity at par of the
underlying obligations, (B) be purchased at a price greater than par if such
investment may be prepaid or called at a price less than its purchase price
prior to stated maturity, (C) be sold prior to stated maturity if such sale
would result in a loss of principal on the instrument or a tax on “prohibited
transactions” under Section 860F of the Code or (D) have an “r” highlighter or
other comparable qualifier attached to its rating; and provided, further, that
each investment described hereunder must have (X) a predetermined fixed amount
of principal due at maturity (that cannot vary or change), (Y) an original
maturity of not more than 365 days and a remaining maturity of not more than
thirty (30) days and (Z) except in the case of a Permitted Investment described
in clause (E) of this definition, a fixed interest rate or an interest rate that
is tied to a single interest rate index plus a single fixed spread and moves
proportionately with that index; and provided, further, that each investment
described hereunder must be a “cash flow investment” (within the meaning of the
REMIC Provisions).
 
“Permitted Special Servicer/Affiliate Fees”: Any commercially reasonable
treasury management fees, banking fees, customary title agent fees and insurance
commissions or fees received or retained by the Special Servicer or any of its
Affiliates in connection with any services performed by such party with respect
to any Mortgage Loan, Serviced Loan Combination or REO Property, in each case,
in accordance with Article III of this Agreement.
 
“Permitted Transferee”: With respect to a Class R or Class LR Certificate, any
Person or agent thereof that is a Qualified Institutional Buyer, other than (a)
a Disqualified Organization, (b) any other Person so designated by the
Certificate Registrar who is unable to provide an Opinion of Counsel (provided
at the expense of such Person or the Person requesting the Transfer) to the
effect that the Transfer of an Ownership Interest in any Class R or Class LR
Certificate to such Person will not cause either Trust REMIC to fail to qualify
as a REMIC at any time that the Certificates are outstanding, (c) a Person that
is a Disqualified Non-U.S. Person and (d) a Plan or any Person investing the
assets of a Plan.
 
 
-78-

--------------------------------------------------------------------------------

 
 
“Person”: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Plan”: As defined in Section 5.02(k) of this Agreement.
 
“Pooled Certificates”: The Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class D, Class E, Class F, Class G and Class V Certificates.
 
“Pooled Certificateholder Quorum”: The holders of Certificates evidencing at
least 75% of the aggregate Pooled Voting Rights (taking into account Realized
Losses and the application of any Appraisal Reduction Amounts to notionally
reduce the Certificate Balance of the Certificates) of all Sequential Pay
Certificates, on an aggregate basis.
 
“Pooled Non-Reduced Certificates”: As of any date of determination, any Class of
Sequential Pay Certificates then outstanding for which (a)(1) the initial
Certificate Balance of such Class of Certificates minus (2) the sum (without
duplication) of (x) the aggregate payments of principal (whether as principal
prepayments or otherwise) distributed to the Holders of such Class of
Certificates as of such date of determination, (y) any Appraisal Reduction
Amounts allocated to such Class of Certificates as of such date of determination
and (z) any Realized Losses previously allocated to such Class of Certificates
as of such date of determination, is equal to or greater than (b) 25% of the
remainder of (i) the initial Certificate Balance of such Class of Certificates
less (ii) any payments of principal (whether as principal prepayments or
otherwise) previously distributed to the Holders of that Class of Certificates
as of such date of determination.
 
“Pooled Voting Rights”: At all times during the term of this Agreement, the
Pooled Voting Rights shall be allocated among the holders of the respective
Classes of Sequential Pay Certificates in proportion to the Certificate Balances
of their Certificates, and 2% of the Voting Rights shall be allocated pro rata,
based on their respective Notional Balances at the time of determination, among
the holders of the Class X-A, Class X-B, Class X-C and Class X-D Certificates.
Pooled Voting Rights allocated to a Class of Certificateholders shall be
allocated among such Certificateholders in proportion to the Percentage
Interests in such Class evidenced by their respective Certificates. No Pooled
Voting Rights shall be allocated to the Class LR, Class R, Class V or
Loan-Specific Certificates.
 
“Prepayment Assumption”: The assumption that (i) each Mortgage Loan (other than
an ARD Loan) or Courtyard by Marriott Non-Pooled Trust Companion Loan does not
prepay prior to its respective Maturity Date and (ii) each ARD Loan prepays on
its Anticipated Repayment Date.
 
“Prepayment Interest Excess”: With respect to any Distribution Date, the
aggregate amount, with respect to all Mortgage Loans or the Serviced Companion
Loan serviced by the Master Servicer that were subject to Principal Prepayment
in full or in part, or as to which Insurance Proceeds, Liquidation Proceeds or
Condemnation Proceeds, as applicable, were received by the Master Servicer or
Special Servicer for application to such Mortgage Loans or Serviced Companion
Loans, in each case after the Due Date in the month of such Distribution
 
 
-79-

--------------------------------------------------------------------------------

 
 
Date and on or prior to the related Determination Date, the amount of interest
accrued at the Mortgage Rate for such Mortgage Loans or Serviced Companion Loan
on the amount of such Principal Prepayments, Insurance Proceeds, Liquidation
Proceeds and Condemnation Proceeds after the Due Date relating to such
Collection Period and accruing in the manner set forth in the related Loan
Documents, to the extent such interest is collected by the Master Servicer or
the Special Servicer (without regard to any Prepayment Premium, Yield
Maintenance Charge or Excess Interest actually collected).
 
“Prepayment Interest Shortfall”: With respect to any Distribution Date, for each
Mortgage Loan or Serviced Companion Loan serviced by the Master Servicer that
was subject to a Principal Prepayment in full or in part and which did not
include a full month’s interest, or as to which Insurance Proceeds, Liquidation
Proceeds or Condemnation Proceeds, as applicable, were received by the Master
Servicer or Special Servicer for application to such Mortgage Loan or Serviced
Companion Loan, in each case after the Due Date in the calendar month preceding
such Distribution Date but prior to the Due Date in the related Collection
Period, the amount of interest that would have accrued at the Net Mortgage
Pass-Through Rate for such Mortgage Loan or Serviced Companion Loan on the
amount of such Principal Prepayment, Insurance Proceeds, Liquidation Proceeds or
Condemnation Proceeds during the period commencing on the date as of which such
Principal Prepayment, Insurance Proceeds, Liquidation Proceeds or Condemnation
Proceeds, as applicable, were applied to the unpaid principal balance of the
Mortgage Loan or Serviced Companion Loan and ending on (and including) the day
immediately preceding such Due Date (without regard to any Prepayment Premium,
Yield Maintenance Charge or Excess Interest actually collected).
 
“Prepayment Premium”: Any premium, fee or other additional amount (other than a
Yield Maintenance Charge) paid or payable on a Mortgage Loan or Serviced
Companion Loan by a Borrower as the result of a Principal Prepayment thereon,
not otherwise due thereon, in respect of principal or interest, which is
intended to compensate the holder of the related Note for prepayment.
 
“Pricing Date”: May 6, 2015.
 
“Primary Servicing Fee Rate”: (A) With respect to each Mortgage Loan (other than
a Non-Serviced Mortgage Loan), the rate per annum set forth on Exhibit B to this
Agreement and (B) with respect to the 9200 & 9220 Sunset Companion Loan, the
Courtyard by Marriott Pari Passu Companion Loans, the Courtyard by Marriott
Non-Pooled Trust Subordinate Companion Loan, the 3 Columbus Circle Companion
Loans and the La Gran Plaza Companion Loans, 0.0025% per annum. With respect to
a Non-Serviced Mortgage Loan, except as provided for on Exhibit B to this
Agreement, no Primary Servicing Fee Rate is charged by the Master Servicer, but
the Pari Passu Loan Primary Servicing Fee Rate is charged by the applicable
Other Servicer pursuant to the related Other Pooling and Servicing Agreement.
 
“Prime Rate”: The “Prime Rate” as published in the “Money Rates” section of The
Wall Street Journal, Eastern edition (or, if such section or publication is no
longer available, such other comparable publication as determined by the
Certificate Administrator in its reasonable discretion) as may be in effect from
time to time, or, if the “Prime Rate” no longer exists, such other comparable
rate (as determined by the Certificate Administrator in its reasonable
discretion) as may be in effect from time to time. The Certificate Administrator
shall
 
 
-80-

--------------------------------------------------------------------------------

 
 
notify in writing the Master Servicer and the Special Servicer with regard to
any determination of the Prime Rate in accordance with the parenthetical in the
preceding sentence.
 
“Principal Distribution Amount”: For any Distribution Date, an amount equal to
(i) the sum of the following items received with respect to the Mortgage Loans
(which, for the avoidance of doubt, will not include the Courtyard by Marriott
Non-Pooled Trust Companion Loans), (without duplication):
 
(a)           the principal component of all scheduled Monthly Payments (other
than Balloon Payments) due on the Mortgage Loans on the related Due Date (if
received during the related Collection Period or advanced);
 
(b)           the principal component of all Assumed Scheduled Payments due on
the related Due Date (if received during the related Collection Period or
advanced) with respect to any Mortgage Loan that is delinquent in respect of its
Balloon Payment;
 
(c)           the Stated Principal Balance of each Mortgage Loan that was,
during the related Collection Period, repurchased from the Trust Fund in
connection with a Breach or Defect pursuant to Section 2.03 of this Agreement,
purchased pursuant to Section 3.16 of this Agreement, or purchased from the
Trust Fund pursuant to Section 9.01 of this Agreement;
 
(d)           the portion of Unscheduled Payments allocable to principal of any
Mortgage Loan that was liquidated during the related Collection Period;
 
(e)           the principal component of all Balloon Payments and any other
principal payment on any Mortgage Loan received on or after the Maturity Date
thereof, to the extent received during the related Collection Period;
 
(f)            all other Principal Prepayments on Mortgage Loans received in the
related Collection Period;
 
(g)           any other full or partial recoveries in respect of principal of
Mortgage Loans, including Net Insurance Proceeds, Net Liquidation Proceeds and
Net REO Proceeds received in the related Collection Period (net of any related
outstanding P&I Advances allocable to principal, but including any amount
related to the Loss of Value Payments to the extent that such amount was
transferred into the Collection Account pursuant to Section 3.06(e) of this
Agreement during the related Collection Period); and
 
(h)           as reduced by (ii) any (1) Nonrecoverable Advances plus interest
on such Nonrecoverable Advances that are paid or reimbursed from principal
collections on the Mortgage Loans or, with respect to Property Advances, the
Serviced Loan Combinations, in a period during which such principal collections
would have otherwise been included in the Principal Distribution Amount for such
Distribution Date and (2) Workout-Delayed Reimbursement Amounts that were paid
or reimbursed from principal collections on the Mortgage Loans or, with respect
to Property Advances, the Serviced Loan Combinations, in a period during which
such principal collections would have otherwise been included in the Principal
Distribution Amount for such Distribution Date
 
 
-81-

--------------------------------------------------------------------------------

 
 
(provided that, in the case of clauses (1) and (2) above, if any of the amounts
that were reimbursed from principal collections on the Mortgage Loans or, with
respect to Property Advances, the Serviced Loan Combinations, are subsequently
recovered on the related Mortgage Loan or Serviced Loan Combination, such
recovery will increase the Principal Distribution Amount for the Distribution
Date related to the period in which such recovery occurs).
 
The principal component of the amounts set forth above shall be determined in
accordance with Section 1.02 of this Agreement.
 
“Principal Prepayment”: Any payment of principal made by a Borrower on a
Mortgage Loan or Serviced Companion Loan which is received in advance of its
scheduled due date and which is not accompanied by an amount of interest
representing the full amount of scheduled interest due on any date or dates in
any month or months subsequent to the month of prepayment.
 
“Private Certificate”: Each of the Loan-Specific Certificates and the Class X-B,
Class X-C, Class X-D, Class E, Class F, Class G, Class V, Class R and Class LR
Certificates.
 
“Private Global Certificate”: Each of the Regulation S Global Certificates or
Rule 144A Global Certificates with respect to the Private Certificates if and so
long as such class of Certificates is registered in the name of a nominee of the
Depository.
 
“Private Placement Memorandum”: Means the Private Placement Memorandum, dated
the Pricing Date, pursuant to which the Class X-B, Class X-C, Class X-D, Class
E, Class F, Class G, Class V, Class R and Class LR Certificates will be offered
for sale.
 
“Privileged Information”: Any (i) correspondence or other communications between
a Directing Holder and the Special Servicer related to any Specially Serviced
Loan or the exercise of the consent or consultation rights of a Directing Holder
under this Agreement or any related Intercreditor Agreement, (ii) strategically
sensitive information that the Special Servicer has reasonably determined could
compromise the Trust Fund’s position in any ongoing or future negotiations with
the related Borrower or other interested party, and (iii) information subject to
attorney-client privilege.
 
“Privileged Information Exception”: With respect to any Privileged Information,
at any time (a) such Privileged Information becomes generally available and
known to the public other than as a result of a disclosure directly or
indirectly by the party restricted from disclosing such Privileged Information
(the “Restricted Party”), (b) it is reasonable and necessary for the Restricted
Party to disclose such Privileged Information in working with legal counsel,
auditors, taxing authorities or other governmental agencies, (c) such Privileged
Information was already known to such Restricted Party and not otherwise subject
to a confidentiality obligation and/or (d) the Restricted Party is (in the case
of the Operating Advisor, as evidenced by an opinion of counsel delivered to
each of the Special Servicer, the Directing Holder with respect to such Mortgage
Loan, the Certificate Administrator and the Trustee), required by law to
disclose such information.
 
 
-82-

--------------------------------------------------------------------------------

 
 
“Privileged Person”: A party to this Agreement, a designee of the Depositor,
each Serviced Companion Loan Noteholder that delivers a certification
substantially in the form of Exhibit EE hereto, the Controlling Class
Representative (but only if no Consultation Termination Event has occurred and
is continuing), each Loan-Specific Directing Holder, each Mortgage Loan Seller,
each Underwriter, each Initial Purchaser and any other person who delivers to
the Certificate Administrator an Investor Certification and any NRSRO that
delivers an NRSRO Certification to the 17g-5 Information Provider, which
Investor Certification and NRSRO Certification may be submitted electronically
via the Certificate Administrator’s Website or the 17g-5 Information Provider’s
Website, as applicable; provided, that in no event shall a Borrower, a Manager
of a Mortgaged Property, an Affiliate, principal, partner, member, joint
venturer, limited partner, employee, representative, director, advisor or
investor in any of the foregoing or an agent of any of the foregoing be
considered a Privileged Person.
 
“Prohibited Party”: Any proposed Servicing Function Participant that is listed
on the Depositor’s Do Not Hire List.
 
“Property Advance”: As to any Mortgage Loan (other than a Non-Serviced Mortgage
Loan) or Serviced Loan Combination, any advance made by the Master Servicer or
the Trustee, as applicable, in respect of Property Protection Expenses or any
expenses incurred to protect, preserve and enforce the security for a Mortgage
Loan or a Serviced Loan Combination or to pay taxes and assessments or insurance
premiums with respect to the related Mortgaged Property, to the extent the
making of any such advance is specifically provided for in this Agreement,
including, but not limited to, as provided in Section 3.01(e) and Section 3.21
of this Agreement, as applicable. Each reference to the payment or reimbursement
of a Property Advance shall be deemed to include, whether or not specifically
referred to, payment or reimbursement of interest thereon at the Advance Rate.
Notwithstanding anything to the contrary, “Property Advance” shall not include
allocable overhead of the Master Servicer or the Special Servicer, as
applicable, such as costs for office space, office equipment, supplies and
related expenses, employee salaries and related expenses and similar internal
costs and expenses or costs and expenses incurred by any such party in
connection with its purchase of a Mortgage Loan or REO Property.
 
“Property Protection Expenses”: With respect to any Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Loan Combination, any costs and expenses
incurred by the Master Servicer or the Special Servicer pursuant to Section
3.04, Section 3.08(a), Section 3.10, Section 3.11, Section 3.15(a), Section
3.15(b), Section 3.15(c), Section 3.16(c) or Section 3.24(a) of this Agreement
or indicated herein as being payable as a Property Advance or as a cost or
expense of the Trust Fund (and, in the case of the Serviced Loan Combinations,
the Serviced Companion Loan Noteholders but subject to the provisions of Section
1.02(e)) or the Lower-Tier REMIC or Upper-Tier REMIC to be paid out of the
Collection Account.
 
“Prospectus”: The Depositor’s Prospectus dated September 3, 2014, as
supplemented by the Prospectus Supplement dated the Pricing Date, relating to
the offering of the Publicly Offered Certificates.
 
“PTCE”: Prohibited Transaction Class Exemption.
 
 
-83-

--------------------------------------------------------------------------------

 
 
“Publicly Offered Certificates”: Each of the Class A-1, Class A-2, Class A-3,
Class A-SB, Class A-4, Class X-A, Class A-M, Class B, Class C and Class D
Certificates.
 
“Publicly Offered Global Certificates”: Each of the Publicly Offered
Certificates, if and so long as the applicable Class of Publicly Offered
Certificates is registered in the name of the Depository.
 
“Qualified Affiliate”: Any Person (a) that is organized and doing business under
the laws of any state of the United States or the District of Columbia, (b) that
is in the business of performing the duties of a servicer of mortgage loans, and
(c) as to which 50% or greater of its outstanding voting stock or equity
ownership interest are directly or indirectly owned by the Master Servicer, the
Special Servicer or the Operating Advisor, as applicable, or by any Person or
Persons who directly or indirectly own equity ownership interests in the Master
Servicer, the Special Servicer or the Operating Advisor, as applicable.
 
“Qualified Institutional Buyer”: A “qualified institutional buyer” within the
meaning of Rule 144A.
 
“Qualified Insurer”: As used in Section 3.08 of this Agreement,
 
(i) in the case of each Mortgage Loan or Serviced Loan Combination, an insurance
company or security or bonding company qualified to write the related insurance
policy in the relevant jurisdiction and whose claims paying ability is rated (a)
at least “A(low)” by DBRS (or, if not rated by DBRS, an equivalent rating by (x)
at least two NRSROs (which may include S&P, Morningstar and/or Moody’s) or (y)
one NRSRO (which may include S&P, Morningstar and/or Moody’s) and A.M. Best),
and (b) at least “A3” by Moody’s (or, if not rated by Moody’s, an equivalent
rating by (x) at least two NRSROs (which may include S&P, DBRS and/or
Morningstar) or (y) one NRSRO (which may include S&P, DBRS and/or Morningstar)
and A.M. Best), and
 
(ii) in the case of the fidelity bond and the errors and omissions insurance
required to be maintained pursuant to Section 3.08(d) of this Agreement, a
company that shall have a claim paying ability rated at least equal to any one
of the following: (1) “A-” or better by S&P, (2) “A3” or better by Moody’s, (3)
“A-“ or better by Fitch, (4) “A (low)” or better by DBRS or (5) “A-:X” or better
by A.M. Best,
 
or, in the case of clauses (i) and (ii), such other rating as to which the
related Rating Agency (and, if applicable, the related Serviced Companion Rating
Agency) has provided a No Downgrade Confirmation relating to the Certificates
and any Serviced Companion Loan Securities (subject to the foregoing
exceptions).
 
“Qualified Mortgage”: A “qualified mortgage” within the meaning of Section
860G(a)(3) of the Code (but without regard to the rule in Treasury Regulations
Section 1.860G-2(f)(2) that treats a defective obligation as a qualified
mortgage), or any substantially similar successor provision.
 
“Qualifying Substitute Mortgage Loan”: A mortgage loan which must, on the date
of substitution: (i) have an outstanding Stated Principal Balance, after
application of all
 
 
-84-

--------------------------------------------------------------------------------

 
 
scheduled payments of principal and/or interest due during or prior to the month
of substitution, whether or not received, not in excess of the Stated Principal
Balance of the Removed Mortgage Loan as of the Due Date in the calendar month
during which the substitution occurs; (ii) have a Mortgage Rate not less than
the Mortgage Rate of the Removed Mortgage Loan; (iii) have the same Due Date as
the Removed Mortgage Loan; (iv) accrue interest on the same basis as the Removed
Mortgage Loan (for example, on the basis of a 360-day year and the actual number
of days elapsed); (v) have a remaining term to stated maturity not greater than,
and not more than two years less than, the remaining term to stated maturity of
the Removed Mortgage Loan; (vi) have an original loan to value ratio not higher
than that of the Removed Mortgage Loan and a current loan to value ratio not
higher than the then current loan-to-value ratio of the Removed Mortgage Loan;
(vii) materially comply as of the date of substitution with all of the
representations and warranties set forth in the applicable Mortgage Loan
Purchase Agreement; (viii) have an (A) Environmental Report that indicates no
material adverse environmental conditions with respect to the Mortgaged Property
and (B) engineering report that does not disclose any deferred maintenance or
poor repair conditions at the Mortgaged Property and both of which will be
delivered as a part of the related Servicing File; (ix) have an original Debt
Service Coverage Ratio of not less than the original Debt Service Coverage Ratio
of the Removed Mortgage Loan and a current Debt Service Coverage Ratio of not
less than the current Debt Service Coverage Ratio of the Removed Mortgage Loan;
(x) be determined by an Opinion of Counsel (at the applicable Mortgage Loan
Seller’s expense) to be a “qualified replacement mortgage” within the meaning of
Section 860G(a)(4) of the Code; (xi) not have a maturity date after the date
that is three years prior to the Rated Final Distribution Date; (xii) not be
substituted for a Removed Mortgage Loan unless the Certificate Administrator and
the Trustee have received prior No Downgrade Confirmation (the cost, if any, of
obtaining such No Downgrade Confirmation to be paid by the applicable Mortgage
Loan Seller (provided that no such confirmation from any Rating Agency shall be
required with respect to any Serviced Companion Loan Securities); (xiii) have
been approved, so long as no Control Termination Event has occurred and is
continuing, by the Directing Holder; (xiv) prohibit defeasance within two years
after the Closing Date; and (xv) not be substituted for a Removed Mortgage Loan
if it would result in the termination of the REMIC status of either Trust REMIC
or the imposition of tax on either Trust REMIC other than a tax on income
expressly permitted or contemplated to be received by the terms of this
Agreement, as determined by an Opinion of Counsel. In the event that one or more
mortgage loans are substituted for one or more Removed Mortgage Loans, then the
amounts described in clause (i) shall be determined on the basis of aggregate
Stated Principal Balances and the rates described in clause (ii) above and the
remaining term to stated maturity referred to in clause (v) above shall be
determined on a weighted average basis; provided that no individual Mortgage
Rate shall be lower than the highest Pass-Through Rate (that is a fixed rate not
subject to a cap equal to the Weighted Average Net Mortgage Pass-Through Rate)
of any Class of Sequential Pay Certificates having an outstanding Certificate
Balance. When a Qualifying Substitute Mortgage Loan is substituted for a Removed
Mortgage Loan, the applicable Mortgage Loan Seller shall certify that the
Mortgage Loan meets all of the requirements of the above definition and shall
send such certification to the Certificate Administrator, the Operating Advisor,
the Trustee and, for so long as no Consultation Termination Event has occurred
and is continuing, the Directing Holder.
 
“Rated Final Distribution Date”: (a) With respect to each Class of Certificates
other than the Loan-Specific Certificates and the Class R and Class LR
Certificates, the
 
 
-85-

--------------------------------------------------------------------------------

 
 
Distribution Date in May 2048, and (b) with respect to each Class of
Loan-Specific Certificates, the Distribution Date in April 2030. The Class R and
Class LR Certificates will not have a Rated Final Distribution Date.
 
“Rating Agency”: Any of Moody’s, DBRS, Morningstar or KBRA; provided, that with
respect to any matter affecting a Non-Serviced Mortgage Loan or any Serviced
Loan Combination, “Rating Agency” shall also refer to any rating agency engaged
to rate the Serviced Companion Loan Securities related to such Serviced Loan
Combination or securities related to such Non-Serviced Mortgage Loan, as
applicable.
 
“Rating Agency Q&A Forum and Document Request Tool”: As defined in Section
3.14(d) of this Agreement.
 
“Real Property”: Land or improvements thereon such as buildings or other
inherently permanent structures thereon (including items that are structural
components of the buildings or structures), in each such case as such terms are
used in the REMIC Provisions.
 
“Realized Loss”: With respect to any Distribution Date, the amount, if any, by
which the aggregate Certificate Balance of the Sequential Pay Certificates after
giving effect to distributions of principal on such Distribution Date, exceeds
the aggregate Stated Principal Balance of the Mortgage Loans in the Mortgage
Pool (for purposes of this calculation only, not giving effect to any reductions
of the Stated Principal Balance for principal payments received on the Mortgage
Loans in the Mortgage Pool that were used to reimburse the Master Servicer or
the Trustee from general collections of principal on the Mortgage Loans in the
Mortgage Pool (which excludes the Courtyard by Marriott Non-Pooled Trust
Companion Loans) for Workout-Delayed Reimbursement Amounts, to the extent such
Workout-Delayed Reimbursement Amounts are not otherwise determined to be
Nonrecoverable Advances), immediately following the Determination Date preceding
such Distribution Date.
 
“Reassignment of Assignment of Leases, Rents and Profits”: As defined in Section
2.01(a)(viii) of this Agreement.
 
“Record Date”: With respect to each Distribution Date, the close of business on
the last Business Day of the calendar month preceding the month in which such
Distribution Date occurs.
 
“Regular Certificates”: The Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class X-B, Class X-C, Class X-D, Class A-M, Class B, Class C,
Class D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D and Class CM-E Certificates.
 
“Regulation AB”: Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100-229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission or by the staff of the Commission, or as may be provided by the
Commission or its staff from time to time, in each case as effective from time
to time as of the compliance dates specified therein.
 
“Regulation D”: Regulation D under the Act.
 
 
-86-

--------------------------------------------------------------------------------

 
 
“Regulation S”: Regulation S under the Act.
 
“Regulation S Global Certificate”: Each of the Class X-B, Class X-C, Class X-D,
Class E, Class F and Class G Certificates issued as such on the Closing Date.
 
“Regulation S Investor”: With respect to a transferee of an interest in a
Regulation S Global Certificate, a transferee that acquires such interest
pursuant to Regulation S.
 
“Regulation S Transfer Certificate”: As defined in Section 5.02(c)(i)(B) of this
Agreement.
 
“Relevant Action”: As defined in Section 3.30(d) of this Agreement.
 
“Relevant Servicing Criteria”: The Servicing Criteria applicable to each
Reporting Servicer (as set forth, with respect to the Master Servicer, the
Special Servicer, the Certificate Administrator and the Trustee on Schedule II
to this Agreement). For clarification purposes, multiple Reporting Servicers can
have responsibility for the same Relevant Servicing Criteria and some of the
Servicing Criteria will not be applicable to certain Reporting Servicers. With
respect to a Servicing Function Participant engaged by the Master Servicer, the
Special Servicer, the Certificate Administrator or the Trustee, the term
“Relevant Servicing Criteria” refers to the items of the Relevant Servicing
Criteria applicable to the Master Servicer, the Special Servicer, the
Certificate Administrator or the Trustee that engaged such Servicing Function
Participant that are applicable to such Servicing Function Participant based on
the functions it has been engaged to perform.
 
“REMIC”: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code and the REMIC Provisions.
 
“REMIC Provisions”: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Section 860A through 860G
of subchapter M of chapter 1 of the Code, and related provisions, and
regulations (including any applicable proposed regulations) and rulings
promulgated thereunder, as the foregoing may be in effect from time to time.
 
“Removed Mortgage Loan”: A Mortgage Loan (including a Courtyard by Marriott
Non-Pooled Trust Companion Loan) which is repurchased from the Trust Fund
pursuant to the terms hereof or as to which one or more Qualifying Substitute
Mortgage Loans are substituted.
 
“Rents from Real Property”: With respect to any Serviced REO Property, gross
income of the character described in Section 856(d) of the Code, which income,
subject to the terms and conditions of that Section of the Code in its present
form, does not include:
 
(a)           except as provided in Section 856(d)(4) or Section 856(d)(6) of
the Code, any amount received or accrued, directly or indirectly, with respect
to such Serviced REO Property, if the determination of such amount depends in
whole or in part on the income or profits derived by any Person from such
property (unless such amount is a fixed
 
 
-87-

--------------------------------------------------------------------------------

 
 
percentage or percentages of receipts or sales and otherwise constitutes Rents
from Real Property);
 
(b)           any amount received or accrued, directly or indirectly, from any
Person if the Trust Fund owns directly or indirectly (including by attribution)
a ten percent or greater interest in such Person determined in accordance with
Section 856(d)(2)(B) and Section 856(d)(5) of the Code;
 
(c)           any amount received or accrued, directly or indirectly, with
respect to such Serviced REO Property if any Person Directly Operates such
Serviced REO Property;
 
(d)           any amount charged for services that are not customarily furnished
in connection with the rental of property to tenants in buildings of a similar
class in the same geographic market as such Serviced REO Property within the
meaning of Treasury Regulations Section 1.856-4(b)(1) (whether or not such
charges are separately stated); and
 
(e)           rent attributable to personal property unless such personal
property is leased under, or in connection with, the lease of such Serviced REO
Property and, for any taxable year of the Trust Fund, such rent is no greater
than 15 percent of the total rent received or accrued under, or in connection
with, the lease.
 
“REO Account”: As defined in Section 3.15(b) of this Agreement.
 
“REO Loan”: Any Mortgage Loan, Courtyard by Marriott Non-Pooled Trust Companion
Loan or Serviced Loan Combination, but excluding any Non-Serviced Mortgage Loan,
as to which the related Mortgaged Property has become an REO Property.
 
“REO Proceeds”: With respect to any Serviced REO Property and the related
Serviced REO Loan, all revenues received by the Special Servicer with respect to
such Serviced REO Property or Serviced REO Loan which do not constitute
Liquidation Proceeds.
 
“REO Property”: A Mortgaged Property title to which has been acquired by the
Special Servicer on behalf of the Trust Fund through foreclosure, deed in lieu
of foreclosure or otherwise, or in the case of a Non-Serviced Mortgage Loan, the
Trust Fund’s beneficial interest in the Mortgaged Property acquired by the Other
Trustee pursuant to the Other Pooling and Servicing Agreement.
 
“Replacement Mortgage Loan”: Any Qualifying Substitute Mortgage Loan that is
substituted for one or more Removed Mortgage Loans.
 
“Reporting Servicer”: As defined in Section 10.12 of this Agreement.
 
“Repurchase Communication”: For purposes of Section 2.03(d) of this Agreement
only, any communication, whether oral or written, which need not be in any
specific form.
 
“Repurchase”: As defined in Section 2.03(d) of this Agreement.
 
 
-88-

--------------------------------------------------------------------------------

 
 
“Repurchase Price”: With respect to (i) any Mortgage Loan or Courtyard by
Marriott Non-Pooled Trust Companion Loans to be repurchased or purchased
pursuant to Section 2.03(e) or Section 9.01 of this Agreement, (ii) any
Specially Serviced Loan or any Serviced REO Loan to be sold pursuant to Section
3.16 of this Agreement or (iii) any Defaulted Mortgage Loan that is a
Non-Serviced Mortgage Loan to be sold by the Special Servicer in accordance with
the proviso in Section 3.16(b) of this Agreement, an amount, calculated by the
Master Servicer or the Special Servicer, as applicable, equal to:
 
(a)           the outstanding principal balance of such Mortgage Loan or
Courtyard by Marriott Non-Pooled Trust Companion Loans as of the date of
purchase; plus
 
(b)           all accrued and unpaid interest on such Mortgage Loan or Courtyard
by Marriott Non-Pooled Trust Companion Loans at the related Mortgage Rate in
effect from time to time to but not including the Due Date in the month of
purchase, but excluding any yield maintenance or other prepayment penalty; plus
 
(c)           all related unreimbursed Property Advances plus accrued and unpaid
interest on related Advances at the Advance Rate, and all Special Servicing Fees
and Workout Fees allocable to such Mortgage Loan or Courtyard by Marriott
Non-Pooled Trust Companion Loans (and, in the case of a Non-Serviced Mortgage
Loan, unpaid fees payable to the applicable servicer, Other Servicer, the Other
Special Servicer or the Other Trustee allocable to such Mortgage Loan); plus
 
(d)           any Liquidation Fee due pursuant to Section 3.12 of this Agreement
allocable to such Mortgage Loan or Courtyard by Marriott Non-Pooled Trust
Companion Loans or Specially Serviced Mortgage Loan; plus
 
(e)           all Additional Trust Fund Expenses allocable to such Mortgage Loan
or Courtyard by Marriott Non-Pooled Trust Companion Loans; plus
 
(f)            if such Mortgage Loan or Courtyard by Marriott Non-Pooled Trust
Companion Loans (or related REO Loan) is being purchased by a Mortgage Loan
Seller pursuant to the related Mortgage Loan Purchase Agreement, to the extent
not otherwise included in the amount described in clause (c) of this definition,
all reasonable out-of-pocket expenses reasonably incurred or to be incurred by
the Master Servicer, the Special Servicer, the Depositor, the Certificate
Administrator and the Trustee in respect of the Breach or Defect giving rise to
the repurchase obligation, including any such expenses arising out of the
enforcement of the repurchase obligation, including, without duplication, any
such expenses previously reimbursed from the Collection Account or the
applicable Serviced Loan Combination Collection Account, as applicable, plus
accrued and unpaid interest thereon at the Advance Rate, to the extent payable
to the Master Servicer, the Special Servicer, the Certificate Administrator or
the Trustee.
 
For purposes of this Agreement, (i) the “Repurchase Price” in respect of a
Serviced Companion Loan (other than the Courtyard by Marriott Non-Pooled Trust
Companion Loans) that is purchased by the related Mortgage Loan Seller shall be
the repurchase price paid by the related Mortgage Loan Seller under the related
Other Pooling and Servicing Agreement or the applicable servicing agreement and
(ii) with respect to a sale of an REO Property securing a
 
 
-89-

--------------------------------------------------------------------------------

 
 
Serviced Loan Combination, the term Mortgage Loan or REO Loan shall be construed
to include any related Companion Loans.
 
“Repurchase Request”: As defined in Section 2.03(d) of this Agreement.
 
“Repurchase Request Recipient”: As defined in Section 2.03(d) of this Agreement.
 
“Repurchase Request Rejection”: As defined in Section 2.03(d) of this Agreement.
 
“Repurchase Request Withdrawal”: As defined in Section 2.03(d) of this
Agreement.
 
“Repurchased Note”: As defined in Section 2.03(d) of this Agreement.
 
“Repurchased Percentage Interest”: As defined in Section 2.03(d) of this
Agreement.
 
“Repurchasing Seller”: As defined in Section 2.03(d) of this Agreement.
 
“Request for Release”: A request for a release signed by a Servicing Officer,
substantially in the form of Exhibit E to this Agreement.
 
“Requesting Holders”: As defined in Section 4.08(b) of this Agreement.
 
“Requesting Party”: As defined in Section 3.30(a) of this Agreement.
 
“Reserve Accounts”: With respect to any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination, reserve accounts, if any,
established pursuant to the Mortgage or the Loan Agreement and any Escrow
Account. Any Reserve Account may be a sub-account of a related Cash Collateral
Account. Any Reserve Account shall be beneficially owned for federal income tax
purposes by the Person who is entitled to receive the reinvestment income or
gain thereon in accordance with the terms and provisions of the related Mortgage
Loan or Serviced Loan Combination and Section 3.06(b) of this Agreement, which
Person shall be taxed on all reinvestment income or gain thereon. The Master
Servicer shall be permitted to make withdrawals therefrom for deposit into the
related Cash Collateral Account, if applicable, or the Collection Account or for
the purposes set forth under the related Loan Documents for the related Mortgage
Loan or Serviced Loan Combination.
 
“Residual Certificates”: The Class R and Class LR Certificates, collectively.
 
“Resolution Extension Period” shall mean:
 
(a)           for purposes of remediating a Material Breach with respect to any
Mortgage Loan, the 90-day period following the end of the applicable Initial
Resolution Period;
 
 
-90-

--------------------------------------------------------------------------------

 
 
(b)           for purposes of remediating a Material Defect with respect to any
Mortgage Loan that is not a Specially Serviced Loan at the commencement of, and
does not become a Specially Serviced Loan during, the applicable Initial
Resolution Period, the period commencing at the end of the applicable Initial
Resolution Period and ending on, and including, the earlier of (i) the 90th day
following the end of such Initial Resolution Period and (ii) the 45th day
following the applicable Mortgage Loan Seller’s receipt of written notice from
the Master Servicer or the Special Servicer of the occurrence of any Servicing
Transfer Event with respect to such Mortgage Loan subsequent to the end of such
Initial Resolution Period;
 
(c)           for purposes of remediating a Material Defect with respect to any
Mortgage Loan that is a not a Specially Serviced Loan as of the commencement of
the applicable Initial Resolution Period, but as to which a Servicing Transfer
Event occurs during such Initial Resolution Period, the period commencing at the
end of the applicable Initial Resolution Period and ending on, and including,
the 90th day following the earlier of the end of such Initial Resolution Period
and the applicable Mortgage Loan Seller’s receipt of written notice from the
Master Servicer or the Special Servicer of the occurrence of such Servicing
Transfer Event; and
 
(d)           for purposes of remediating a Material Defect with respect to any
Mortgage Loan that is a Specially Serviced Loan as of the commencement of the
applicable Initial Resolution Period, zero (-0-) days; provided that, if the
applicable Mortgage Loan Seller did not receive written notice from the Master
Servicer or the Special Servicer of the relevant Servicing Transfer Event as of
the commencement of the applicable Initial Resolution Period, then such
Servicing Transfer Event shall be deemed to have occurred during such Initial
Resolution Period and clause (c) of this definition will be deemed to apply.
 
“Responsible Officer”: When used with respect to the Trustee or the Certificate
Administrator, any officer of the Trustee or the Certificate Administrator, as
the case may be, assigned to the Corporate Trust Office of such party; in each
case, with direct responsibility for the administration of this Agreement and
also, with respect to a particular matter, any other officer to whom such matter
is referred because of such officer’s knowledge of and familiarity with the
particular subject, and, in the case of any certification required to be signed
by a Responsible Officer, such an officer whose name and specimen signature
appears on a list of corporate trust officers furnished to the Master Servicer
by the Trustee and the Certificate Administrator, as such list may from time to
time be amended.
 
“Restricted Certificate”: As defined in Section 5.02(k) of this Agreement.
 
“Restricted Period”: The 40-day period prescribed by Regulation S commencing on
the later of (a) the date upon which the Certificates are first offered to
persons other than the Initial Purchasers and any other distributor (as defined
in Regulation S) of the Certificates and (b) the Closing Date.
 
“Revised Rate”: With respect to those Mortgage Loans on the Mortgage Loan
Schedule indicated as having a revised rate, the increased interest rate after
the Anticipated
 
 
-91-

--------------------------------------------------------------------------------

 
 
Repayment Date (in the absence of a default) for each applicable Mortgage Loan,
as calculated and as set forth in the related Mortgage Loan.
 
“Rule 144A”: Rule 144A under the Act.
 
“Rule 144A Global Certificate”: Each of the Class X-B, Class X-C, Class X-D,
Class E, Class F and Class G Certificates issued as such on the Closing Date.
 
“Rule 15Ga-1 Notice”: As defined in Section 2.03(d) of this Agreement.
 
“Rule 15Ga-1 Notice Provider”: As defined in Section 2.03(d) of this Agreement.
 
“S&P”: Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or its successor in interest. If neither such rating
agency nor any successor remains in existence, “S&P” shall be deemed to refer to
such other nationally recognized statistical rating agency or other comparable
Person reasonably designated by the Depositor, notice of which designation shall
be given to the other parties hereto, and specific ratings of S&P herein
referenced shall be deemed to refer to the equivalent ratings of the party so
designated.
 
“Sarbanes Oxley Act”: The Sarbanes Oxley Act of 2002 and the rules and
regulations of the Commission promulgated thereunder (including any
interpretations thereof by the Commission’s staff).
 
“Sarbanes Oxley Certification”: As defined in Section 10.08 of this Agreement.
 
“Securities Legend”: As defined in Section 5.02(c)(iii) of this Agreement.
 
“Sequential Pay Certificate”: The Class A-1, Class A-2, Class A-3, Class A-SB
Class A-4, Class A-M, Class B, Class C, Class D, Class E, Class F and Class G
Certificates.
 
“Serviced Companion Loan”: With respect to any Serviced Loan Combination, any
mortgage loan in such Serviced Loan Combination that is serviced under this
Agreement but either (1) is not included as an asset of the Trust or (2) as in
the case of each of the Courtyard by Marriot Non-Pooled Trust Companion Loans,
is an asset of the Trust but is not part of the Mortgage Pool. A Serviced
Companion Loan is generally (a) payable on a pari passu basis with the related
Mortgage Loan included in the Trust or Mortgage Pool, as applicable, to the
extent set forth in the related Intercreditor Agreement or (b) subordinated in
right of payment to the related Mortgage Loan included in the Trust or Mortgage
Pool, as applicable, to the extent set forth in the related Intercreditor
Agreement. Each of the 9200 & 9220 Sunset Companion Loan, the Courtyard by
Marriott Pari Passu Companion Loans, the Courtyard by Marriott Non-Pooled Trust
Subordinate Companion Loan and the 3 Columbus Circle Companion Loan is a
Serviced Companion Loan. In addition, prior to the La Gran Plaza Pari Passu Note
A-1 Securitization Date, each of the La Gran Plaza Companion Loans will be a
Serviced Companion Loan. On and after the La Gran Plaza Pari Passu Note A-1
Securitization Date, each of the La Gran Plaza Companion Loan will be a
Non-Serviced Companion Loan.
 
 
-92-

--------------------------------------------------------------------------------

 
 
“Serviced Companion Loan No Downgrade Confirmation”: With respect to any matter
involving the servicing and administration of a Serviced Companion Loan or
Serviced REO Loan as to which any Serviced Companion Loan Securities exist,
confirmation in writing (which may be in electronic form) by each applicable
Serviced Companion Loan Rating Agency that a proposed action, failure to act or
other event so specified will not, in and of itself, result in the downgrade,
withdrawal or qualification of the then current rating assigned to any class of
such Serviced Companion Loan Securities (if then rated by such Serviced
Companion Loan Rating Agency); provided that upon receipt of a written waiver or
other acknowledgment from a Serviced Companion Loan Rating Agency indicating its
decision not to review or declining to review the matter for which the Serviced
Companion Loan No Downgrade Confirmation is sought (such written notice, a
“Serviced Companion Loan Rating Agency Declination”), or as otherwise provided
in Section 3.30 of this Agreement, the requirement for the Serviced Companion
Loan No Downgrade Confirmation from the applicable Serviced Companion Loan
Rating Agency with respect to such matter shall not apply.
 
“Serviced Companion Loan Noteholder”: Any holder of a Serviced Companion Loan;
provided that for so long as a Serviced Companion Loan is included in an Other
Securitization, for purposes of providing or distributing any reports,
statements, notices or other information required or permitted to be provided to
a Serviced Companion Loan Noteholder hereunder, “Serviced Companion Loan
Noteholder” shall also include the related Other Servicer. The Serviced
Companion Loan Noteholder for the Courtyard by Marriott Non-Pooled Trust
Companion Loans will be the Trustee, as holder for the benefit of the holders of
the Loan-Specific Certificates.
 
“Serviced Companion Loan Noteholder Register”: As defined in Section 3.27(b) of
this Agreement.
 
“Serviced Companion Loan Rating Agency”: With respect to any Serviced Companion
Loan, any rating agency that was engaged by a participant in the securitization
of such Serviced Companion Loan to assign a rating to the related Serviced
Companion Loan Securities.
 
“Serviced Companion Loan Securities”: With respect to any Serviced Companion
Loan, for so long as the related Trust Mortgage Loan or any successor Serviced
REO Loan is an asset of the Trust Fund, any class of securities backed by such
Serviced Companion Loan. Any reference herein to a “series” of Serviced
Companion Loan Securities shall refer to separate securitizations of one or more
of the Serviced Companion Loans.
 
“Serviced Companion Loan Service Provider”: With respect to any Serviced
Companion Loan that has been deposited into a securitization trust, the related
Other Trustee, Other Servicer, Other Special Servicer, any sub-servicer and any
other Person that makes principal and/or interest advances in respect of such
mortgage loan pursuant to the related Other Pooling and Servicing Agreement.
 
“Serviced Loan Combination”: Any Loan Combination serviced under this Agreement
that is divided into one or more notes, which includes a mortgage note that is
included in the Trust and one or more Serviced Companion Loans. References
herein to a Serviced Loan Combination shall be construed to refer to the
aggregate indebtedness under the
 
 
-93-

--------------------------------------------------------------------------------

 
 
related notes. Each of the 9200 & 9220 Sunset Loan Combination, the Courtyard by
Marriott Loan Combination and the 3 Columbus Circle Loan Combination shall be a
Serviced Loan Combination. In addition, prior to the La Gran Plaza Pari Passu
Note A-1 Securitization Date, the La Gran Plaza Loan Combination shall be a
Serviced Loan Combination. On and after the La Gran Plaza Pari Passu Note A-1
Securitization Date, the La Gran Plaza Loan Combination shall be a Non-Serviced
Loan Combination.
 
“Serviced Loan Combination Collection Account”: With respect to each Serviced
Loan Combination, the separate account, sub-account or ledger account within the
Collection Account created and maintained by the Master Servicer pursuant to
Section 3.05(g) on behalf of the Certificateholders and the related Serviced
Companion Loan Noteholders, which shall be entitled “Midland Loan Services, a
Division of PNC Bank, National Association, as Master Servicer, on behalf of
Wilmington Trust, National Association, as Trustee, for the benefit of the
Holders of Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23
Mortgage Trust Commercial Mortgage Pass-Through Certificates, Serviced Loan
Combination Collection Account.” Amounts in any Serviced Loan Combination
Collection Account applicable to the related Serviced Companion Loans that are
not assets of the Trust Fund shall not be assets of the Trust Fund, but instead
shall be held by the Master Servicer on behalf of the Trust Fund (in respect of
amounts reimbursable therefrom) and, the related Serviced Companion Loan
Noteholders. Any such account or sub-account shall be an Eligible Account or a
sub-account of an Eligible Account (including a sub-account of the Collection
Account).
 
“Serviced Loan Combination Remittance Amount”: For each distribution date that a
Master Servicer is required to make a distribution to a Serviced Companion Loan
Noteholder pursuant to Section 3.05(i) and with respect to each Serviced Loan
Combination and related Mortgaged Property (if it becomes a Serviced REO
Property), the amounts received by the Master Servicer (or, with respect to a
Serviced REO Property, the Special Servicer) during the related Collection
Period that is allocated to the related Mortgage Loan or Companion Loan pursuant
to the related Intercreditor Agreement and available for payment after
withdrawals from the related Serviced Loan Combination Collection Account (1)
payable to the Serviced Companion Loan Noteholder(s) pursuant to the related
Intercreditor Agreement, (2) to be remitted to the Collection Account or (3) to
be remitted to the Courtyard Rakes Collection Sub-Account.
 
“Serviced Loan Combination REO Account”: As defined in Section 3.15(b) of this
Agreement.
 
“Serviced Loan Combination Special Servicer”: Any Person responsible for
performing the duties of Special Servicer hereunder with respect to a Serviced
Loan Combination or any related Serviced REO Property.
 
“Serviced Pari Passu Companion Loan”: With respect to any Serviced Loan
Combination, any related Serviced Companion Loan that is generally payable on a
pari passu basis with the related Mortgage Loan included in the Mortgage Pool to
the extent set forth in the related Intercreditor Agreement. Each of the 9200 &
9220 Sunset Companion Loan, the Courtyard by Marriott Pari Passu Companion
Loans, and the 3 Columbus Circle Companion Loan shall be a Serviced Pari Passu
Companion Loan. In addition, prior to the La Gran Plaza Pari Passu Note A-1
Securitization Date, the La Gran Plaza Companion Loans shall be a
 
 
-94-

--------------------------------------------------------------------------------

 
 
Serviced Pari Passu Companion Loan. On and after the La Gran Plaza Pari Passu
Note A-1 Securitization Date, the La Gran Plaza Companion Loans shall be a
Non-Serviced Companion Loan.
 
“Serviced Pari Passu Companion Loan Noteholder”: Any holder of a Serviced Pari
Passu Companion Loan. The Serviced Pari Passu Companion Loan Noteholder for the
Courtyard by Marriott Non-Pooled Trust Pari Passu Companion Loan will the
Trustee, as holder for the benefit of the holders of the Loan Specific
Certificates and the Class LR Certificates.
 
“Serviced Pari Passu Companion Loan Securitization Agreement”: With respect to
any Serviced Pari Passu Companion Loan that is not an asset of the Trust Fund,
any agreement under which any securities evidencing interests in such Serviced
Pari Passu Companion Loan are issued, as from time to time amended, supplemented
or modified.
 
“Serviced Pari Passu Companion Loan Trustee”: With respect to any Serviced Pari
Passu Companion Loan that is not an asset of the Trust Fund, the trustee with
respect to such Serviced Pari Passu Companion Loan appointed and acting under
the related Serviced Pari Passu Companion Loan Securitization Agreement, if any.
 
“Serviced REO Loan”: Any REO Loan that is serviced by the Special Servicer
pursuant to this Agreement.
 
“Serviced REO Property”: Any REO Property that is serviced by the Special
Servicer pursuant to this Agreement.
 
“Serviced Subordinate Companion Loan”: With respect to any Serviced Loan
Combination, any related Serviced Companion Loan that is generally subordinated
in right of payment to the related Mortgage Loan included in the Mortgage Pool
to the extent set forth in the related Intercreditor Agreement. The Courtyard by
Marriott Non-Pooled Trust Subordinate Companion Loan is a Serviced Subordinate
Companion Loan.
 
“Service(s)(ing)”: In accordance with Regulation AB, the act of servicing and
administering the Mortgage Loans or any other assets of the Trust by an entity
that meets the definition of “servicer” set forth in Item 1101 of Regulation AB
and is referenced in the disclosure requirements set forth in Item 1108 of
Regulation AB. For clarification purposes, any uncapitalized occurrence of this
term shall have the meaning commonly understood by participants in the
commercial mortgage-backed securities market.
 
“Servicer Remittance Date”: With respect to any Distribution Date, the Business
Day preceding such Distribution Date.
 
“Servicer Termination Event”: A Master Servicer Termination Event or Special
Servicer Termination Event, as applicable.
 
“Servicing Compensation”: With respect to any Collection Period, the related
Servicing Fee, Net Prepayment Interest Excess, if any, and any other fees,
charges or other amounts payable to the Master Servicer under this Agreement for
such period.
 
 
-95-

--------------------------------------------------------------------------------

 
 
“Servicing Criteria”: The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB as such may be amended from time to time.
 
“Servicing Fee”: With respect to each Mortgage Loan or Serviced Companion Loan
and for any Distribution Date, an amount per Interest Accrual Period equal to
the product of (i) the respective Servicing Fee Rate (adjusted to a monthly
rate) and (ii) the Stated Principal Balance of such Mortgage Loan or Serviced
Companion Loan as of the Due Date in the immediately preceding Collection Period
(without giving effect to payments of principal on such Mortgage Loan or
Serviced Companion Loan on such Due Date). The Servicing Fee shall be calculated
in accordance with the provisions of Section 1.02(a) of this Agreement.
 
“Servicing Fee Amount”: With respect to the Master Servicer and any date of
determination, the aggregate of the products obtained by multiplying, for each
Mortgage Loan or Serviced Companion Loan, (a) the Stated Principal Balance of
such Mortgage Loan or Serviced Companion Loan as of the end of the immediately
preceding Collection Period and (b) the difference between the Servicing Fee
Rate for such Mortgage Loan or Serviced Companion Loan over the servicing fee
rate (if any) applicable to such Mortgage Loan or Serviced Companion Loan as
specified in any Sub-Servicing Agreement related to such Mortgage Loan or
Serviced Companion Loan. With respect to each Sub-Servicer and any date of
determination, the aggregate of the products obtained by multiplying, for each
Mortgage Loan or Serviced Companion Loan serviced by such Sub-Servicer, (a) the
Stated Principal Balance of such Mortgage Loan or Serviced Companion Loan as of
the end of the immediately preceding Collection Period and (b) the servicing fee
rate specified in the related Sub-Servicing Agreement for such Mortgage Loan.
 
“Servicing Fee Rate”: (A) With respect to each Mortgage Loan and each Courtyard
by Marriott Non-Pooled Trust Companion Loan, the sum of the Master Servicing Fee
Rate and the related Primary Servicing Fee Rate, if any, which rates per annum
are set forth on Exhibit B to this Agreement and (B) with respect to each
Serviced Pari Passu Companion Loan (other than the Courtyard by Marriott
Non-Trust Pari Passu Companion Loan), the related Primary Servicing Fee Rate.
 
“Servicing File”: As defined in the related Mortgage Loan Purchase Agreement and
including any original of any replacement comfort letter related to any
hospitality property following receipt thereof by the Master Servicer.
 
“Servicing Function Participant”: Any Person, other than the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee or the
Operating Advisor, that, within the meaning of Item 1122 of Regulation AB, is
performing activities that address the Servicing Criteria, unless such Person’s
activities relate only to 5% or less of the Mortgage Loans (based on their
Stated Principal Balance) or the Master Servicer has assumed responsibility for
the servicing activity, as provided for under Regulation AB. No Non-Serviced
Mortgage Loan Service Provider shall be a Servicing Function Participant
retained by any Servicing Function Participant that is a party to this
Agreement, unless such party is a Servicing Function Participant in connection
with its servicing obligations under this Agreement.
 
 
-96-

--------------------------------------------------------------------------------

 
 
“Servicing Officer”: Any officer or employee of the Master Servicer or the
Special Servicer, as applicable, involved in, or responsible for, the
administration and servicing of the Mortgage Loans and/or Serviced Companion
Loans, or this Agreement and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s or
employee’s knowledge of and familiarity with the particular subject, and, in the
case of any certification required to be signed by a Servicing Officer, such an
officer or employee whose name and specimen signature appears on a list of
servicing officers furnished to the Certificate Administrator, the Operating
Advisor and the Trustee by the Master Servicer or the Special Servicer, as
applicable, as such list may from time to time be amended.
 
“Servicing Standard”: With respect to the Master Servicer (with respect to the
Mortgage Loans (other than any Non-Serviced Mortgage Loans) and Serviced Loan
Combinations that are not Specially Serviced Loans) and the Special Servicer
(with respect to the Specially Serviced Loans (other than any Non-Serviced
Mortgage Loans) and Serviced REO Loans), to diligently service and administer
the applicable Mortgage Loans (other than any Non-Serviced Mortgage Loans) or
Serviced Loan Combinations, Specially Serviced Loans (other than any
Non-Serviced Mortgage Loans) and Serviced REO Loans for which each is
responsible in the best interests of and for the benefit of all of the
Certificateholders and, in the case of any Serviced Loan Combination, the
related Serviced Companion Loan Noteholders (as a collective whole as if such
Certificateholders and Serviced Companion Loan Noteholders constituted a single
lender (and with respect to any Serviced Loan Combination with a related
Subordinate Companion Loan, in all cases and at all times taking into account
the subordinate nature of such Subordinate Companion Loan), as determined by the
Master Servicer or the Special Servicer, as the case may be, in the exercise of
its reasonable judgment) in accordance with applicable law, the terms of this
Agreement, the applicable Loan Documents and any related Intercreditor
Agreement, and to the extent not inconsistent with the foregoing, in accordance
with the higher of the following standards of care:
 
(a)           the same manner in which, and with the same care, skill, prudence
and diligence with which the Master Servicer or the Special Servicer, as the
case may be, services and administers similar mortgage loans for other
third-party portfolios, giving due consideration to the customary and usual
standards of practice of prudent institutional commercial, multifamily and
manufactured housing community mortgage loan servicers servicing their own
mortgage loans with a view to the timely recovery of all payments of principal
and interest under the applicable Mortgage Loans or Serviced Loan Combinations
or, in the case of Defaulted Mortgage Loans, the maximization of timely recovery
of principal and interest on a net present value basis, in all cases and at all
times taking into account the costs to Certificateholders or Serviced Companion
Loan Noteholders of any Master Servicer or Special Servicer compensation
(determined in accordance with the Loan Documents or, if the Loan Documents are
silent, at the Calculation Rate) on the applicable Mortgage Loans or Serviced
Loan Combinations, and the best interests of the Trust and the
Certificateholders and, in the case of any Serviced Loan Combination, the
related Serviced Companion Loan Noteholders (as a collective whole as if such
Certificateholders and Serviced Companion Loan Noteholders, as applicable,
constituted a single lender (and with respect to any Serviced Loan Combination
with a related Subordinate Companion Loan, taking into account the
 
 
-97-

--------------------------------------------------------------------------------

 
 
subordinate nature of such Subordinate Companion Loan), as determined by the
Master Servicer or the Special Servicer, as the case may be, in its reasonable
judgment); and
 
(b)           the same care, skill, prudence and diligence with which the Master
Servicer or the Special Servicer, as the case may be, services and administers
commercial, multifamily and manufactured housing community mortgage loans owned,
if any, by the Master Servicer or the Special Servicer, as the case may be, with
a view to the timely recovery of all payments of principal and interest under
the applicable Mortgage Loans or Serviced Loan Combinations or, in the case of
Defaulted Mortgage Loans, the maximization of timely recovery of principal and
interest on a net present value basis, in all cases and at all times taking into
account the costs to Certificateholders or Serviced Companion Loan Noteholders
of any Master Servicer or Special Servicer compensation (determined in
accordance with the Loan Documents or, if the Loan Documents are silent, at the
Calculation Rate) on the applicable Mortgage Loans or Serviced Loan
Combinations, and the best interests of the Trust and the Certificateholders
and, in the case of any Serviced Loan Combination, the related Serviced
Companion Loan Noteholders, (as a collective whole as if such Certificateholders
and Serviced Companion Loan Noteholders, as applicable, constituted a single
lender (and with respect to any Serviced Loan Combination with a related
Subordinate Companion Loan, taking into account the subordinate nature of such
Subordinate Companion Loan), as determined by the Master Servicer or the Special
Servicer, as the case may be, in its reasonable judgment);
 
but without regard to any potential conflict of interest arising from (a) any
relationship that the Master Servicer or the Special Servicer, as the case may
be, or any Affiliate of the Master Servicer or the Special Servicer, may have
with the related Borrower, any Mortgage Loan Seller, any other party to this
Agreement or any Affiliate of the foregoing; (b) the ownership of any
Certificate or any interest in any Non-Serviced Companion Loan, Serviced
Companion Loan or any mezzanine loan related to a Mortgage Loan by the Master
Servicer or the Special Servicer, as the case may be, or any Affiliate thereof;
(c) the Master Servicer’s obligation to make Advances; (d) the Master Servicer’s
or the Special Servicer’s, as the case may be, right to receive compensation for
its services hereunder or with respect to any particular transaction; (e) the
ownership, servicing or management for others of any other mortgage loans or
mortgaged properties by the Master Servicer or the Special Servicer or any
Affiliate of the Master Servicer or the Special Servicer, as applicable; (f) any
debt that the Master Servicer or the Special Servicer or any Affiliate of the
Master Servicer or the Special Servicer, as applicable, has extended to any
Borrower or an Affiliate of any Borrower (including, without limitation, any
mezzanine financing); and (g) any obligation of the Master Servicer or any
Affiliate thereof, to repurchase or substitute for a Mortgage Loan as Mortgage
Loan Seller (if the Master Servicer or any Affiliate thereof is a Mortgage Loan
Seller).
 
“Servicing Transfer Event”: An event specified in the definition of Specially
Serviced Loan.
 
“Similar Law”: As defined in Section 5.02(k) of this Agreement.
 
 
-98-

--------------------------------------------------------------------------------

 
 
“Small Loan Appraisal Estimate”: With respect to any Mortgage Loan (other than
any Non-Serviced Mortgage Loan) or Serviced Loan Combination having a Stated
Principal Balance of less than $2,000,000, the Special Servicer’s good faith
estimate of the value of the Mortgaged Property securing such Mortgage Loan or
Serviced Loan Combination, as certified to the Master Servicer by the Special
Servicer.
 
“Sole Certificateholder”: Any Holder (or Holders, provided they act in
unanimity) holding 100% of the then outstanding Certificates including the
Loan-Specific Certificates (including Certificates with Certificate Balances
that have been actually or notionally reduced by any Realized Losses or
Appraisal Reduction Amounts, but excluding the Class V, Class R and Class LR
Certificates) or an assignment of the Voting Rights thereof; provided, that the
Class X-A, Class X-B and Class X-C Notional Amounts and Certificate Balances of
the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B,
Class C and Class D Certificates have been reduced to zero; provided, further,
that if the Holders of the Class X-D, Class CM-X-CP and Class CM-X-EXT
Certificates have assigned all of the Voting Rights of the Class X-D, Class
CM-X-CP and Class CM-X-EXT Certificates to the Holder of 100% of the then
outstanding Class E, Class F and Class G Certificates, then “Sole
Certificateholder” shall mean the Holder of 100% of the Class E, Class F and
Class G Certificates.
 
“Special Notice”: Any (a) notice transmitted to Certificateholders pursuant to
Section 5.05(c) of this Agreement, (b) notice of any request by at least 25% of
(i) the Pooled Voting Rights of Sequential Pay Certificates or (ii) the
Courtyard by Marriott Voting Rights of Certificates (other than the Class X-A,
Class X-B, Class X-C, Class X-D, Class X-CM-CP, Class X-CM-EXT, Class V, Class R
and Class LR Certificates) to terminate and replace the Special Servicer
pursuant to Section 3.22(d) of this Agreement, (c) notice of any request by at
least 15% of the Voting Rights of the Certificates to terminate and replace the
Operating Advisor pursuant to Section 7.07(b) of this Agreement and (d) notice
transmitted to Certificateholders pursuant to Section 3.22(c) of this Agreement.
 
“Special Servicer”: CWCapital Asset Management LLC, or its successor in
interest, or any successor special servicer appointed as provided herein.
 
“Special Servicer Decision”: Shall mean any of the following:
 
(a)           approving leases, lease modifications or amendments or any
requests for subordination, non-disturbance and attornment agreements, for
leases in excess of the lesser of (A) 30,000 square feet and (B) 30% of the net
rentable area at the related Mortgaged Property;
 
(b)           approving any waiver regarding the receipt of financial statements
(other than any waiver affecting the timing of receipt thereof; provided that
such waiver does not involve permitting delivery of financial statements less
than quarterly and more than 60 days after the end of the calendar quarter);
 
(c)           approving annual budgets for the related Mortgaged Property that
provide for (i) increases in operating expenses in an amount equal to more than
110% of the amounts budgeted therefor for the prior year or (ii), payments to
affiliates of the related
 
 
-99-

--------------------------------------------------------------------------------

 
 
borrower (excluding affiliated managers paid at fee rates agreed to at the
origination of the related Mortgage Loan);
 
(d)           approving material rights-of-way and material easements, and
consent to subordination of the related Mortgage Loan or Serviced Loan
Combination to such material rights-of-way or easements;
 
(e)           agreeing to any modification, waiver, consent or amendment of the
related Mortgage Loan or Loan Combination in connection with a defeasance if
such proposed modification, waiver, consent or amendment is with respect to a
(i) a waiver of a mortgage loan event of default, (ii) a modification of the
type of defeasance collateral required under the Mortgage Loan or Loan
Combination documents other than direct, non-callable obligations of the United
States would be permitted or (iii) a modification that would permit a principal
prepayment instead of defeasance if the applicable Loan Documents do not
otherwise permit such principal prepayment; provided that the foregoing is not
otherwise a Major Decision;
 
(f)            in circumstances where no lender discretion is permitted other
than confirming that the conditions in the applicable Loan Documents have been
satisfied, any requests to incur additional debt in accordance with the terms of
the Loan Documents;
 
(g)           any requests for the disbursement of earnouts or holdback amounts
with respect to (i) any Specially Serviced Loan that is not otherwise a Major
Decision and (ii) the Mortgage Loans set forth on Exhibit U of this Agreement;
 
(h)           approving any proposed modification or waiver of any material
provision in the related loan documents governing the type, nature or amount of
insurance coverage required to be obtained and maintained by the related
borrower; and
 
(i)           approving any casualty insurance settlements or condemnation
settlements, and determining whether to apply casualty proceeds or condemnation
awards to the reduction of the debt rather than to the restoration of the
Mortgaged Property.
 
“Special Servicer Termination Event”: As defined in Section 7.01(b) of this
Agreement.
 
“Special Servicing Compensation”: With respect to any Mortgage Loan (other than
any Non-Serviced Mortgage Loan) or Serviced Loan Combination, any of the Special
Servicing Fee, Workout Fee, Liquidation Fee and any other fees, charges or other
amounts which shall be due to the Special Servicer that are expressly provided
for in Section 3.12 of this Agreement.
 
“Special Servicing Fee”: With respect to each Specially Serviced Loan (or
Serviced REO Loan) for each calendar month (or portion thereof), the fraction of
the Special Servicing Fee Rate applicable to such month, or portion thereof
(determined using the same interest accrual methodology that is applied with
respect to the Mortgage Rate for such Mortgage Loan for such month) multiplied
by the Stated Principal Balance of such Specially Serviced Loan as of the Due
Date (without giving effect to all payments of principal on such Specially
 
 
-100-

--------------------------------------------------------------------------------

 
 
Serviced Loan or Serviced REO Loan on such Due Date) in the Collection Period
prior to such Distribution Date (or, in the event that a Principal Prepayment in
full or an event described in clauses (i)-(vii) under the definition of
Liquidation Proceeds has occurred with respect to any such Specially Serviced
Loan or Serviced REO Loan on a date that is not a Due Date, on the basis of the
actual number of days to elapse from and including the most recently preceding
related Due Date to but excluding the date of such Principal Prepayment or
Liquidation Proceeds event in a month consisting of 30 days). For the avoidance
of doubt, the Special Servicing Fee shall be deemed to be paid from the
Lower-Tier REMIC with respect to all of the Mortgage Loans.
 
“Special Servicing Fee Rate”: A rate equal to 0.25% per annum.
 
“Specially Serviced Loan”: Subject to Section 3.23 of this Agreement, any
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Companion
Loan with respect to which:
 
(a)           either (i) with respect to such Mortgage Loan or Serviced
Companion Loan, other than a Balloon Loan, a payment default shall have occurred
on such Mortgage Loan or Serviced Companion Loan at its Maturity Date or, if the
Maturity Date of such Mortgage Loan or Serviced Companion Loan has been extended
in accordance herewith, a payment default occurs on such Mortgage Loan or
Serviced Companion Loan at its extended Maturity Date or (ii) with respect to a
Balloon Loan, a payment default shall have occurred with respect to the related
Balloon Payment; provided, that if (A) the related Borrower is diligently
seeking a refinancing commitment (and delivers a statement to that effect to the
Master Servicer, who shall promptly deliver a copy to the Special Servicer, the
Operating Advisor and the Directing Holder (but only if no Consultation
Termination Event has occurred and is continuing) within 30 days after such
default), (B) the related Borrower continues to make its Assumed Scheduled
Payment, (C) no other Servicing Transfer Event shall have occurred with respect
to such Mortgage Loan or Serviced Companion Loan and (D) for so long as no
Control Termination Event has occurred and is continuing, the Directing Holder
consents, a Servicing Transfer Event will not occur until 60 days beyond the
related Maturity Date, unless extended by the Special Servicer in accordance
with the Loan Documents, this Agreement and any related Intercreditor Agreement;
and provided, further, if the related Borrower delivers to the Master Servicer,
who shall have promptly delivered a copy to the Special Servicer, the Operating
Advisor and the Directing Holder (but only if no Consultation Termination Event
has occurred and is continuing), on or before the 60th day after the related
Maturity Date, a refinancing commitment reasonably acceptable to the Special
Servicer, and such Borrower continues to make its Assumed Scheduled Payments
(and no other Servicing Transfer Event shall have occurred with respect to that
Mortgage Loan or Serviced Companion Loan), a Servicing Transfer Event will not
occur until the earlier of (1) 120 days beyond the related Maturity Date or
extended Maturity Date and (2) the termination of the refinancing commitment;
 
(b)           any Monthly Payment (other than a Balloon Payment), or any amount
due on a monthly basis as an Escrow Payment or reserve funds, is 60 days or more
delinquent;
 
 
-101-

--------------------------------------------------------------------------------

 
 
(c)           the Master Servicer or Special Servicer (and, in the case of a
determination by the Special Servicer, for so long as no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder
and, with respect to any Serviced Loan Combination, in consultation with the
related Serviced Companion Loan Noteholders to the extent provided for in the
related Intercreditor Agreement) determines in its reasonable business judgment,
exercised in accordance with the Servicing Standard, that (x) a default
consisting of a failure to make a payment of principal or interest is reasonably
foreseeable or there is a significant risk of such default or (y) any other
default that is likely to impair the use or marketability of the related
Mortgaged Property or the value of the Mortgaged Property as security for the
Mortgage Loan or Serviced Companion Loan is reasonably foreseeable or there is a
significant risk of such default, which monetary or other default, in either
case, would likely continue unremedied beyond the applicable grace period (or,
if no grace period is specified, for a period of 60 days) and is not likely to
be cured by the related Borrower within 60 days or, except as provided in clause
(a)(ii) above, in the case of a Balloon Payment, for at least 30 days;
 
(d)           the related Borrower has become a subject of a decree or order of
a court or agency or supervisory authority having jurisdiction in the premises
in an involuntary case under any present or future federal or state bankruptcy,
insolvency or similar law, or the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs;
 
(e)           the related Borrower consents to the appointment of a conservator
or receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to such Borrower of
or relating to all or substantially all of its property;
 
(f)            the related Borrower admits in writing its inability to pay its
debts generally as they become due, files a petition to take advantage of any
applicable insolvency or reorganization statute, makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations;
 
(g)           a default, of which the Master Servicer or Special Servicer has
notice (other than a failure by such related Borrower to pay principal or
interest) and which in the opinion of the Master Servicer or Special Servicer
(in the case of the Special Servicer, for so long as no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder
and, with respect to any Serviced Loan Combination, in consultation with the
related Serviced Companion Loan Noteholders to the extent provided for in the
related Intercreditor Agreement) materially and adversely affects the interests
of the Certificateholders or any holder of a Serviced Companion Loan, if
applicable, occurs and remains unremedied for the applicable grace period
specified in the Loan Documents for such Mortgage Loan or Serviced Companion
Loan (or if no grace period is specified for those defaults which are capable of
cure, 60 days); or
 
(h)           the Master Servicer or Special Servicer receives notice of the
foreclosure or proposed foreclosure of any lien on the related Mortgaged
Property;
 
 
-102-

--------------------------------------------------------------------------------

 
 
provided, that such Mortgage Loan or Serviced Companion Loan will cease to be a
Specially Serviced Loan (each, a “Corrected Mortgage Loan”) (i) with respect to
the circumstances described in clauses (a) and (b) above, when the related
Borrower thereunder has brought such Mortgage Loan or Serviced Companion Loan
current and thereafter made three consecutive full and timely Monthly Payments,
including pursuant to any workout of such Mortgage Loan or Serviced Companion
Loan, (ii) with respect to the circumstances described in clauses (c), (d), (e),
(f) and (h) above, when such circumstances cease to exist in the good faith
judgment of the Special Servicer, or (iii) with respect to the circumstances
described in clause (g) above, when such default is cured (as determined by the
Special Servicer in accordance with the Servicing Standard) or waived by the
Special Servicer; provided, in each case, that at that time no circumstance
exists (as described above) that would cause such Mortgage Loan or Serviced
Companion Loan to continue to be characterized as a Specially Serviced Loan.
 
If a Servicing Transfer Event exists with respect to any Mortgage Loan included
in a Serviced Loan Combination, then it will also be deemed to exist with
respect to the related Serviced Companion Loans, and vice versa.
 
The right of the holder of any related Subordinate Companion Loan to cure an
event of default under the related Intercreditor Agreement is subject to the
limitations set forth in such Intercreditor Agreement. Any such cure deposit by
the holder of a Subordinate Companion Loan shall be treated as an “outside
reserve fund” for purposes of the REMIC Provisions, and the holder of such
Subordinate Companion Loan shall be treated as the beneficial owner thereof or
of any reimbursement from the Trust Fund, and shall be taxable on any
reinvestment income thereon.
 
“Startup Day”: In the case of the Upper-Tier REMIC and the Lower-Tier REMIC, the
day designated as such pursuant to Section 2.06(a) of this Agreement.
 
“Stated Principal Balance”: With respect to any Mortgage Loan, Serviced
Companion Loan or Serviced Loan Combination, as applicable, on any date of
determination, the principal balance as of the Cut-off Date of such Mortgage
Loan, Serviced Companion Loan or Serviced Loan Combination (or in the case of a
Replacement Mortgage Loan, the outstanding principal balance as of the related
date of substitution and after application of all scheduled payments of
principal and interest due on or before the related Due Date in the month of
substitution, whether or not received), as reduced (to not less than zero) on
each Distribution Date by (i) all payments (or P&I Advances in lieu thereof) of,
and all other collections allocated as provided in Section 1.02 of this
Agreement to, principal of or with respect to such Mortgage Loan, Serviced
Companion Loan or Serviced Loan Combination, as applicable, that are distributed
to Certificateholders on such Distribution Date or Serviced Companion Loan
Noteholders on the related remittance date in the same calendar month as such
Distribution Date or applied to any other payments required under this Agreement
or related Intercreditor Agreement on or prior to such Distribution Date, and
(ii) any principal forgiven by the Special Servicer (or with respect to a
Non-Serviced Mortgage Loan, by the related Other Special Servicer or other
applicable servicer) and other principal losses realized in respect of such
Mortgage Loan, Serviced Companion Loan or Serviced Loan Combination during the
related Collection Period (or with respect to a Non-Serviced Mortgage Loan,
other principal losses realized in respect of such Non-Serviced Mortgage Loan
during the related Collection Period as determined in accordance with the terms
of the Other Pooling and Servicing Agreement).
 
 
-103-

--------------------------------------------------------------------------------

 
 
A Mortgage Loan or any related REO Loan shall be deemed to be part of the Trust
Fund and to have an outstanding Stated Principal Balance until the Distribution
Date on which Liquidation Proceeds, if any, are to be (or, if no such
Liquidation Proceeds are received, would have been) distributed to
Certificateholders. The Stated Principal Balance of any Mortgage Loan, Courtyard
by Marriott Non-Pooled Trust Companion Loan or Serviced Loan Combination with
respect to which the Master Servicer or Special Servicer has made a Final
Recovery Determination is zero.
 
“Sub-Servicer”: Any Person engaged by the Master Servicer or the Special
Servicer (including, for the avoidance of doubt, each Mortgage Loan Seller
Sub-Servicer and any primary servicer) to perform servicing activities with
respect to one or more Mortgage Loans or REO Loans.
 
“Sub-Servicing Agreement”: The written contract between the Master Servicer or
the Special Servicer, on the one hand, and any Sub-Servicer, on the other hand,
relating to servicing and administration of the Mortgage Loans as provided in
Section 3.01(c) of this Agreement.
 
“Subcontractor”: Any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the mortgage-backed securities market) of Mortgage Loans but
performs one or more discrete functions identified in Item 1122(d) of Regulation
AB with respect to Mortgage Loans under the direction or authority of the Master
Servicer or a Servicing Function Participant.
 
“Subordinate Companion Loan”: With respect to any Loan Combination, any related
subordinated loan not included in the Mortgage Pool, which is subordinated in
right of payment to the related Mortgage Loan to the extent set forth in the
related Intercreditor Agreement. The Courtyard by Marriott Non-Pooled Trust
Subordinate Companion Loan is a Subordinate Companion Loan.
 
“Substitution Shortfall Amount”: In connection with the substitution of one or
more Replacement Mortgage Loans for one or more Removed Mortgage Loans, the
amount, if any, by which the Repurchase Price or aggregate Repurchase Price, as
the case may be, for such Removed Mortgage Loan(s) exceeds the initial Stated
Principal Balance or aggregate initial Stated Principal Balance, as the case may
be, of such Replacement Mortgage Loan(s).
 
“Tax Returns”: The federal income tax returns on IRS Form 1066, U.S. Real Estate
Mortgage Investment Conduit (REMIC) Income Tax Return, including Schedule Q
thereto, Quarterly Notice to Residual Interest Holders of REMIC Taxable Income
or Net Loss Allocation, or any successor forms, to be filed by the Certificate
Administrator on behalf of each of the Upper-Tier REMIC and the Lower-Tier REMIC
due to its classification as a REMIC under the REMIC Provisions and the federal
income tax return to be filed by the Certificate Administrator on behalf of the
Grantor Trust due to its classification as a grantor trust under subpart E, part
I of subchapter J of the Code, together with any and all other information,
reports or returns that may be required to be furnished to the
Certificateholders or filed with the IRS or any other governmental taxing
authority under any applicable provisions of federal law or Applicable State and
Local Tax Law.
 
 
-104-

--------------------------------------------------------------------------------

 
 
“Terminated Party”: As defined in Section 7.01(c) of this Agreement.
 
“Terminating Party”: As defined in Section 7.01(c) of this Agreement.
 
“Termination Date”: The Distribution Date on which the Trust Fund is terminated
pursuant to Section 9.01 of this Agreement.
 
“Third Party Appraiser”: A Person performing an Appraisal.
 
“Third Party Reports”: With respect to any Mortgaged Property, the related
Appraisal, Phase I environmental report, Phase II environmental report, seismic
report, engineering report, structural report, property condition report or
similar report, if any.
 
“Transfer”: Any direct or indirect transfer or other form of assignment of any
Ownership Interest in a Class R or Class LR Certificate.
 
“Transferee Affidavit”: As defined in Section 5.02(l)(ii) of this Agreement.
 
“Transferor Letter”: As defined in Section 5.02(l)(ii) of this Agreement.
 
“Trust” or “Trust Fund”: The corpus of the trust created hereby and to be
administered hereunder, consisting of (in each case, to the extent of the Trust
Fund’s interest therein and specifically excluding any interest of any Serviced
Companion Loan Noteholder (other than the Courtyard by Marriot Non-Pooled Trust
Companion Loans, which are assets of the Trust Fund) therein): (i) such Trust
Mortgage Loans as from time to time are subject to this Agreement, together with
the Mortgage Files relating thereto; (ii) all scheduled or unscheduled payments
on or collections in respect of the Trust Mortgage Loans due after the Cut-off
Date; (iii) the Trust Fund’s interest in any REO Property; (iv) all revenues
received in respect of any REO Property; (v) any Assignments of Leases, Rents
and Profits and any security agreements related to the Trust Mortgage Loans;
(vi) any indemnities or guaranties given as additional security for any Trust
Mortgage Loans; (vii) a security interest in all assets deposited in the
Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts and Reserve
Accounts; (viii) the Loss of Value Reserve Fund; (ix) the Collection Account,
the Serviced Loan Combination Collection Accounts, the Distribution Accounts,
the Courtyard by Marriott Distribution Account, the Courtyard Rakes Collection
Sub-Account, any Excess Liquidation Proceeds Account, the Interest Reserve
Account and the Trust’s interest in any REO Account, including any amounts on
deposit therein, assets credited thereto and any reinvestment income, as
applicable; (x) a security interest in any environmental indemnity agreements
relating to the Mortgaged Properties; (xi) a security interest in all insurance
policies with respect to the Trust Mortgage Loans and the Mortgaged Properties;
(xii) the rights and remedies under the Mortgage Loan Purchase Agreements
relating to document delivery requirements with respect to the Trust Mortgage
Loans and the representations and warranties of the related Mortgage Loan Seller
regarding its Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor
into the Upper-Tier Distribution Account on the Closing Date in respect of the
Class X-C Certificates; and (xiv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower).
 
 
-105-

--------------------------------------------------------------------------------

 
 
“Trust Ledger”: Amounts deposited in the Collection Account, a Serviced Loan
Combination Collection Account or the Courtyard Rakes Collection Sub-Account and
attributable to the Trust Mortgage Loans or related Serviced Loan Combination,
as applicable, which are maintained pursuant to Section 3.06(a), Section 3.06(b)
and Section 3.06(_) of this Agreement, as applicable, and held on behalf of the
Trustee on behalf of the Certificateholders or held on behalf of the Trustee on
behalf of the Certificateholders and related Companion Loan Noteholders, as
applicable.
 
“Trust Mortgage Loan”: The Mortgage Loans and the Courtyard by Marriott
Non-Pooled Trust Companion Loans.
 
“Trust REMICs”: The Lower-Tier REMIC and the Upper-Tier REMIC.
 
“Trustee”: Wilmington Trust, National Association, a national banking
association, in its capacity as Trustee, or its successor in interest, or any
successor Trustee appointed as herein provided.
 
“Trustee/Certificate Administrator Fee”: With respect to each Trust Mortgage
Loan and for any Distribution Date, an amount per Interest Accrual Period equal
to the product of (i) the Trustee/Certificate Administrator Fee Rate (adjusted
to a monthly rate) multiplied by (ii) the Stated Principal Balance of such
Mortgage Loan as of the Due Date in the immediately preceding Collection Period
(without giving effect to payments of principal on such Mortgage Loan on such
Due Date). The Trustee/Certificate Administrator Fee shall be calculated in
accordance with the provisions of Section 1.02(a) of this Agreement. For the
avoidance of doubt, the Trustee/Certificate Administrator Fee with respect to
each Trust Mortgage Loan shall be payable from the Lower-Tier REMIC.
 
“Trustee/Certificate Administrator Fee Rate”: A rate equal to 0.0034% per annum.
 
“Underwriters”: Deutsche Bank Securities Inc., Cantor Fitzgerald & Co.,
CastleOak Securities, L.P., Jefferies LLC and Citigroup Global Markets Inc. and
their respective successors in interest.
 
“Unliquidated Advance”: Any Advance previously made by a party hereto that has
been previously reimbursed, as between the Person that made the Advance
hereunder, on the one hand, and the Trust Fund, on the other, as part of a
Workout-Delayed Reimbursement Amount pursuant to Section 3.06(a) of this
Agreement, as applicable, but that has not been recovered from the related
Borrower or otherwise from collections on or the proceeds of the Mortgage Loan
or the applicable Serviced Loan Combination or Serviced REO Property in respect
of which the Advance was made.
 
“Unscheduled Payments”: With respect to a Trust Mortgage Loan and a Collection
Period, all Net Liquidation Proceeds, Net Condemnation Proceeds and Net
Insurance Proceeds payable under such Trust Mortgage Loan, the Repurchase Price
of any Trust Mortgage Loan that is repurchased or purchased pursuant to Section
2.03(e), Section 3.16 or Section 9.01 of this Agreement, the Substitution
Shortfall Amount with respect to any substitution pursuant to Section 2.03(g) of
this Agreement and any other payments under or with respect to such Trust
 
 
-106-

--------------------------------------------------------------------------------

 
 
Mortgage Loan not scheduled to be made, including Principal Prepayments received
by the Master Servicer (but excluding Prepayment Premiums or Yield Maintenance
Charges, if any) during such Collection Period.
 
“Updated Appraisal”: An Appraisal of a Mortgaged Property or Serviced REO
Property, as the case may be, conducted subsequent to any appraisal performed on
or prior to the Cut-off Date and in accordance with Appraisal Institute
standards, the costs of which shall be paid as a Property Advance by the Master
Servicer. Updated Appraisals shall be conducted by an Independent MAI appraiser
selected by the Special Servicer.
 
“Updated Valuation”: With respect to a Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination having a Stated Principal Balance of
$2,000,000 or higher, an Updated Appraisal. With respect to a Mortgage Loan
having a Stated Principal Balance of less than $2,000,000, an updated Small Loan
Appraisal Estimate or an Updated Appraisal.
 
“Upper-Tier Distribution Account”: The segregated non-interest bearing trust
account or sub-account created and maintained by the Certificate Administrator
pursuant to Section 3.05(f) of this Agreement, which shall be entitled “Wells
Fargo Bank, National Association, as Certificate Administrator, for the benefit
of Wilmington Trust, National Association, as Trustee, for the benefit of the
Holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Upper-Tier Distribution Account” and which must be an Eligible
Account or a sub-account of an Eligible Account. The Upper-Tier Distribution
Account shall be an asset of the Upper-Tier REMIC.
 
“Upper-Tier REMIC”: A segregated asset pool within the Trust Fund consisting of
the Lower-Tier Regular Interests, the Upper-Tier Distribution Account and
amounts held therein from time to time.
 
“U.S. Person”: A citizen or resident of the United States, a corporation,
partnership (except to the extent provided in applicable Treasury Regulations),
or other entity created or organized in or under the laws of the United States,
any state thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more such U.S.
Persons have the authority to control all substantial decisions of such trust
(or, to the extent provided in applicable Treasury Regulations, certain trusts
in existence on August 20, 1996 that have elected to be treated as U.S.
Persons).
 
“Voting Rights”: The portion of the voting rights of all of the Certificates
that is allocated to any Certificateholder or Class of Certificateholders. At
all times during the term of this Agreement, the percentage of Voting Rights
assigned to each Class shall be: (a) 98% to be allocated among the
Certificateholders of the respective Classes of Sequential Pay Certificates and
the Loan-Specific Certificates (other than the Class CM-X-CP and Class CM-X-EXT
Certificates) in proportion to the Certificate Balances of their Certificates,
(b) 2% to be allocated among the Certificateholders of the Class X-A, Class X-B,
Class X-C, Class X-D, Class CM-X-CP and Class CM-X-EXT Certificates (allocated
to the Class X-A, Class X-B, Class X-C, Class
 
 
-107-

--------------------------------------------------------------------------------

 
 
X-D, Class CM-X-CP and Class CM-X-EXT Certificates on a pro rata basis based on
their respective outstanding Notional Amounts at the time of determination) and
(c) 0%, in the case of the Class V, Class R and Class LR Certificates. Voting
Rights allocated to a Class of Certificateholders shall be allocated among such
Certificateholders in proportion to the Percentage Interests in such Class
evidenced by their respective Certificates. Voting Rights allocated to a Class
of Certificateholders shall be allocated among such Certificateholders in
proportion to the Percentage Interests in such Class evidenced by their
respective Certificates.
 
“Walgreens Portfolio Loan Combination”: The Walgreens Portfolio Pari Passu
Companion Loans, together with the Walgreens Portfolio Mortgage Loan. References
herein to the Walgreens Portfolio Loan Combination shall be construed to refer
to the aggregate indebtedness under the Walgreens Portfolio Pari Passu Note A-1,
the Walgreens Portfolio Pari Passu Note A-2 and the Walgreens Portfolio Pari
Passu Note A-3.
 
“Walgreens Portfolio Mortgage Loan”: As defined in the Preliminary Statement.
 
“Walgreens Portfolio Pari Passu Companion Loans”: As defined in the Preliminary
Statement.
 
“Walgreens Portfolio Pari Passu Note A-1”: The promissory note designated as
note A-1, which evidences a portion of the Walgreens Portfolio Loan Combination.
The Walgreens Portfolio Pari Passu Note A-1 is not included in the Trust and is
pari passu in right of payment to the Walgreens Portfolio Pari Passu Note A-2
and the Walgreens Portfolio Pari Passu Note A-3, as set forth in the related
Intercreditor Agreement.
 
“Walgreens Portfolio Pari Passu Note A-2”: The promissory note designated as
note A-2, which evidences a portion of the Walgreens Portfolio Loan Combination.
The Walgreens Portfolio Pari Passu Note A-2 is not included in the Trust and is
pari passu in right of payment to the Walgreens Portfolio Pari Passu Note A-1
and the Walgreens Portfolio Pari Passu Note A-3, as set forth in the related
Intercreditor Agreement.
 
“Walgreens Portfolio Pari Passu Note A-3”: The promissory note designated as
note A-3, which evidences a portion of the Walgreens Portfolio Loan Combination.
The Walgreens Portfolio Pari Passu Note A-3 is included in the Trust and is pari
passu in right of payment to the Walgreens Portfolio Pari Passu Note A-1 and the
Walgreens Portfolio Pari Passu Note A-2, as set forth in the related
Intercreditor Agreement.
 
“Walgreens Portfolio Service Providers”: With respect to each of the Walgreens
Portfolio Pari Passu Companion Loans, the related Other Trustee, Other Servicer,
Other Special Servicer and any related sub-servicer, as applicable, and any
other Person that makes principal and/or interest advances in respect of such
mortgage loan pursuant to the related Other Pooling and Servicing Agreement.
 
“Weighted Average Net Mortgage Pass-Through Rate”: With respect to any
Distribution Date, a per annum rate equal to the fraction (expressed as a
percentage) the numerator of which is the sum for all Mortgage Loans of the
product of (i) the Net Mortgage Pass-Through Rate for each such Mortgage Loan as
of its respective Due Date in the month preceding the month in which such
Distribution Date occurs and (ii) the Stated Principal Balance
 
 
-108-

--------------------------------------------------------------------------------

 
 
of each such Mortgage Loan as of the immediately preceding Distribution Date,
and the denominator of which is the sum of the Stated Principal Balances of all
Mortgage Loans as of the immediately preceding Distribution Date.
 
“WHFIT”: shall mean a “Widely Held Fixed Investment Trust” as that term is
defined in Treasury Regulations section 1.671-5(b)(22) or successor provisions.
 
“WHFIT Regulations”: shall mean Treasury Regulations section 1.671-5, as
amended.
 
“WHMT”: A “Widely Held Mortgage Trust” as that term is defined in Treasury
Regulations Section 1.671-5(b)(23) or successor provisions.
 
“Withheld Amount”: With respect to each Mortgage Loan that accrues interest on
an Actual/360 Basis and the Courtyard by Marriott Non-Pooled Trust Companion
Loans, and with respect to each Distribution Date occurring in January of each
calendar year that is not a leap year and February of each calendar year, unless
in either case such Distribution Date is the final Distribution Date, an amount
equal to one day’s interest at the Net Mortgage Pass-Through Rate on the
respective Stated Principal Balance as of the Due Date in the month preceding
the month in which such Distribution Date occurs, to the extent that a Monthly
Payment or a P&I Advance is made in respect thereof.
 
The Withheld Amount for each applicable Distribution Date for each Mortgage Loan
that does not accrue interest on a 30/360 basis will be equal to 1/31 of the
interest accrued in respect of the immediately preceding Due Date, to the extent
a Monthly Payment or P&I Advance is made in respect thereof.
 
“Workout-Delayed Reimbursement Amounts”: With respect to any Mortgage Loan or,
with respect to Property Advances, any Serviced Loan Combination, the amount of
any Advance made with respect to such Mortgage Loan or Serviced Loan Combination
on or before the date such Mortgage Loan or Serviced Loan Combination becomes
(or, but for the making of three monthly payments under its modified terms,
would then constitute) a Corrected Mortgage Loan, together with (to the extent
accrued and unpaid) interest on such Advances, to the extent that (i) such
Advance is not reimbursed to the Person who made such Advance on or before the
date, if any, on which such Mortgage Loan or Serviced Loan Combination becomes a
Corrected Mortgage Loan and (ii) the amount of such Advance becomes an
obligation of the related Borrower to pay such amount under the terms of the
modified Loan Documents.
 
“Workout Fee”: An amount equal to the lesser of (1) 1.0% of each collection of
interest and principal (including scheduled payments, prepayments (provided that
a repurchase or substitution by a Mortgage Loan Seller of a Mortgage Loan due to
a Material Defect or a Material Breach shall not be considered a prepayment for
purposes of this definition), Balloon Payments and payments at maturity, but
excluding late payment charges, Default Interest and Excess Interest) received
on a Specially Serviced Loan that becomes a Corrected Mortgage Loan for so long
as it remains a Corrected Mortgage Loan, pursuant to Section 3.12(c) of this
Agreement and (2) $1,000,000, in the aggregate with respect to any particular
workout of a Specially Serviced Loan; provided that the Workout Fee with respect
to any Corrected Mortgage Loan shall be capped in accordance with Section
3.12(c) of this Agreement; provided, further
 
 
-109-

--------------------------------------------------------------------------------

 
 
that no Workout Fee shall be payable by the Trust with respect to any Corrected
Mortgage Loan if and to the extent that the Corrected Mortgage Loan became a
Specially Serviced Loan under clause (c) of the definition of “Specially
Serviced Loan” (and no other clause of such definition) and no event of default
actually occurs, unless the Mortgage Loan or Serviced Companion Loan is modified
by the Special Servicer in accordance with the terms of this Agreement;
provided, further that if a Mortgage Loan or Serviced Companion Loan becomes a
Specially Serviced Loan only because of an event described in clause (a) of the
definition of “Specially Serviced Loan” and the related collection of principal
and interest is received within 3 months following the related maturity date as
a result of the related Mortgage Loan or Serviced Companion Loan being
refinanced or otherwise repaid in full, the Special Servicer shall not be
entitled to collect a Workout Fee out of the proceeds received in connection
with such workout if such fee would reduce the amount available for
distributions to Certificateholders, but the Special Servicer may collect from
the related Borrower and retain (x) a workout fee, (y) such other fees as are
provided for in the related Loan Documents and (z) other appropriate fees in
connection with such workout. The total amount of Workout Fees payable by the
Trust with respect to any Corrected Mortgage Loan and with respect to any
particular workout (assuming, for the purposes of this calculation, that such
Corrected Mortgage Loan continues to perform throughout its term in accordance
with the terms of the related workout) shall be reduced by the amount of any and
all related Offsetting Modification Fees received by the Special Servicer as
additional servicing compensation relating to such Corrected Mortgage Loan;
provided that the Special Servicer shall be entitled to collect such Workout
Fees from the Trust until such time it has been fully paid such reduced amount.
For the avoidance of doubt, the Mortgage Loan Seller will be required to pay a
Workout Fee in connection with a repurchase or substitution to the extent the
Special Servicer was entitled to such a fee and such fee was unpaid immediately
prior to such repurchase or substitution or was previously paid by the Trust and
was not reimbursed by the related Borrower immediately prior to such repurchase
or substitution. In furtherance of the foregoing, upon a Specially Serviced Loan
becoming a Corrected Mortgage Loan, the Special Servicer shall provide the
Master Servicer with a calculation of the total amount of Workout Fees expected
to be payable by the Trust with respect to such Corrected Mortgage Loan
throughout its term (which calculation shall be reasonably acceptable to the
Master Servicer) and the total amount of related Offsetting Modification Fees
received by the Special Servicer.
 
“Yield Maintenance Charge”: With respect to any Mortgage Loan or Serviced Loan
Combination, the yield maintenance charge set forth in the related Loan
Documents; provided that, amounts shall be considered Yield Maintenance Charges
pursuant to the allocation set forth under Section 1.02(f) or Section 1.02(g),
as applicable.
 
Section 1.02     Certain Calculations. Unless otherwise specified herein, the
following provisions shall apply:
 
(a)           All calculations of interest with respect to the Mortgage Loans
and Serviced Companion Loans (other than the Actual/360 Mortgage Loans) and of
Advances in respect thereof provided for herein shall be made on the basis of a
360-day year consisting of twelve 30-day months. All calculations of interest
with respect to the Actual/360 Mortgage Loans and of Advances provided in
respect thereof provided for herein shall be made as set forth in the Loan
Documents for such Mortgage Loans and, if applicable, Serviced Companion Loans,
with respect to the calculation of the related Mortgage Rate. The Servicing Fee,
the
 
 
-110-

--------------------------------------------------------------------------------

 
 
Trustee/Certificate Administrator Fee, the CREFC® License Fee and the Operating
Advisor Fee for each Mortgage Loan or Serviced Loan Combination, as applicable,
shall accrue on the same basis as interest accrues on such Mortgage Loan or
Serviced Loan Combination, as applicable.
 
(b)           Any Mortgage Loan or Serviced Loan Combination payment is deemed
to be received on the date such payment is actually received by the Master
Servicer or the Certificate Administrator; provided, that for purposes of
calculating distributions on the Certificates, Principal Prepayments with
respect to any Mortgage Loan or Serviced Loan Combination are deemed to be
received on the date they are applied in accordance with Section 3.01(b) of this
Agreement to reduce the Stated Principal Balance of such Mortgage Loan or
Serviced Loan Combination on which interest accrues.
 
(c)           Except as otherwise provided in the related Loan Documents or
Intercreditor Agreement, any amounts received in respect of a Mortgage Loan or
Serviced Loan Combination as to which a default has occurred and is continuing
in excess of Monthly Payments shall be applied to Default Interest and other
amounts due on such Mortgage Loan or Serviced Loan Combination prior to the
application to late fees.
 
(d)           Allocations of payments between a Mortgage Loan and the related
Serviced Companion Loans in a Loan Combination shall be made in accordance with
the related Intercreditor Agreement.
 
(e)           If an expense under this Agreement relates in the reasonable
judgment of the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee or the Paying Agent, as applicable, primarily to the
administration of the Trust Fund, either Trust REMIC or the Grantor Trust or to
any determination respecting the amount, payment or avoidance of any tax under
the REMIC Provisions or the actual payment of any REMIC tax or expense, or
Grantor Trust tax or expense or this Agreement states that any expense is solely
“an expense of the Trust Fund” or words of similar import, then such expense
shall not be allocated to, deducted or reimbursed from, or otherwise charged
against any Serviced Companion Loan Noteholder and such Serviced Companion Loan
Noteholder shall not suffer any adverse consequences as a result of the payment
of such expense.
 
 
-111-

--------------------------------------------------------------------------------

 
 
(f)           All amounts collected by or on behalf of the Trust in respect of
any Mortgage Loan (other than an REO Loan) in the form of payments from the
related Borrower, Liquidation Proceeds, Condemnation Proceeds or Insurance
Proceeds (exclusive, if applicable, in the case of a Mortgage Loan that is part
of a Serviced Loan Combination, of any amounts payable to the holder of the
related Serviced Companion Loan, pursuant to the related Intercreditor
Agreement) shall be allocated to amounts due and owing under the related Loan
Documents (including for principal and accrued and unpaid interest) in
accordance with the express provisions of the related Loan Documents and, with
respect to any Mortgage Loan that is part of a Serviced Loan Combination, the
related Intercreditor Agreement; provided, absent such express provisions, all
such amounts collected (exclusive, if applicable, in the case of a Mortgage Loan
that is part of a Serviced Loan Combination, of any amounts payable to the
holder of the related Serviced Companion Loan pursuant to the related
Intercreditor Agreement) shall be deemed to be allocated for purposes of
collecting amounts due under the Mortgage Loan in the following order of
priority:
 
(i)           as a recovery of any unreimbursed Advances with respect to such
Mortgage Loan and unpaid interest at the Advance Rate on such Advances and, if
applicable, unreimbursed and unpaid Additional Trust Fund Expenses with respect
to such Mortgage Loan;
 
(ii)           as a recovery of Nonrecoverable Advances and any interest at the
Advance Rate thereon to the extent previously allocated to principal collections
with respect to such Mortgage Loan;
 
(iii)          to the extent not previously allocated pursuant to clause (i)
above, as a recovery of accrued and unpaid interest on such Mortgage Loan
(exclusive of Default Interest and Excess Interest) to the extent of the excess
of (A) accrued and unpaid interest on such Mortgage Loan at the related Mortgage
Rate to, but not including, the Due Date in the Collection Period in which such
collections were received, over (B) the cumulative amount of the reductions (if
any) in the amount of related P&I Advances for such Mortgage Loan that have
theretofore occurred under Section 4.07(d) of this Agreement in connection with
Appraisal Reduction Amounts (to the extent that collections have not been
allocated as a recovery of accrued and unpaid interest pursuant to clause (v)
below on earlier dates);
 
(iv)           to the extent not previously allocated pursuant to clause (i)
above, as a recovery of principal of such Mortgage Loan then due and owing,
including by reason of acceleration of such Mortgage Loan following a default
thereunder (or, if such Mortgage Loan has been liquidated, as a recovery of
principal to the extent of its entire remaining unpaid principal balance);
 
(v)           as a recovery of accrued and unpaid interest on such Mortgage Loan
to the extent of the cumulative amount of the reductions (if any) in the amount
of related P&I Advances for such Mortgage Loan that have theretofore occurred
under Section 4.07(d) of this Agreement in connection with related Appraisal
Reduction Amounts (to the extent that collections have not been allocated as
recovery of accrued and unpaid interest pursuant to this clause (v) on earlier
dates);
 
 
-112-

--------------------------------------------------------------------------------

 
 
(vi)          as a recovery of amounts to be currently allocated to the payment
of, or escrowed for the future payment of, real estate taxes, assessments and
insurance premiums and similar items relating to such Mortgage Loan;
 
(vii)         as a recovery of any other reserves to the extent then required to
be held in escrow with respect to such Mortgage Loan;
 
(viii)        as a recovery of any Yield Maintenance Charge or Prepayment
Premium then due and owing under such Mortgage Loan;
 
(ix)          as a recovery of any late payment charges and Default Interest and
Excess Interest then due and owing under such Mortgage Loan;
 
(x)           as a recovery of any Assumption Fees and Modification Fees then
due and owing under such Mortgage Loan;
 
(xi)          as a recovery of any other amounts then due and owing under such
Mortgage Loan other than remaining unpaid principal (if both consent fees and
Operating Advisor Consulting Fees are due and owing, first, allocated to consent
fees and then, allocated to Operating Advisor Consulting Fees); and
 
(xii)         as a recovery of any remaining principal of such Mortgage Loan to
the extent of its entire remaining unpaid principal balance.
 
provided that, to the extent required under the REMIC Provisions, payments or
proceeds received (or receivable by exercise of the Lender’s rights under the
related Loan Documents) with respect to any partial release of a Mortgaged
Property (including in connection with a condemnation and Mortgaged Property not
assigned any significant value when the Mortgage Loan was originated) at a time
when the loan-to-value ratio of the related Mortgage Loan (or Serviced Loan
Combination) exceeds 125% or would exceed 125% following any partial release
(based solely on the value of real property and excluding personal property and
going concern value, if any) must be collected and allocated to reduce the
Stated Principal Balance of the Mortgage Loan (or Serviced Loan Combination) in
the manner permitted by the REMIC Provisions.
 
(g)           Collections by or on behalf of the Trust in respect of any REO
Property (exclusive of amounts to be allocated to the payment of the costs of
operating, managing, leasing, maintaining and disposing of such REO Property
and, if applicable, in the case of an REO Property related to a Serviced Loan
Combination, exclusive of any amounts payable to the holder of the related
Serviced Companion Loan pursuant to the related Intercreditor Agreement) shall
be deemed to be allocated for purposes of collecting amounts due under the
Mortgage Loan in the following order of priority:
 
(i)            as a recovery of any unreimbursed Advances with respect to the
related Mortgage Loan and interest at the Advance Rate on all Advances and, if
applicable, unreimbursed and unpaid Additional Trust Fund Expenses with respect
to such Mortgage Loan;
 
 
-113-

--------------------------------------------------------------------------------

 
 
(ii)           as a recovery of Nonrecoverable Advances and any interest at the
Advance Rate thereon to the extent previously allocated to principal collections
with respect to the related Mortgage Loan;
 
(iii)          to the extent not previously allocated pursuant to clause (i)
above, as a recovery of accrued and unpaid interest on the related Mortgage Loan
(exclusive of Default Interest and Excess Interest) to the extent of the excess
of (A) accrued and unpaid interest on such Mortgage Loan at the related Mortgage
Rate to, but not including, the Due Date in the Collection Period in which such
collections were received, over (B) the cumulative amount of the reductions (if
any) in the amount of related P&I Advances for such Mortgage Loan that have
theretofore occurred under Section 4.07(d) of this Agreement in connection with
Appraisal Reduction Amounts (to the extent that collections have not been
allocated as a recovery of accrued and unpaid interest pursuant to clause (v)
below on earlier dates);
 
(iv)          to the extent not previously allocated pursuant to clause (i)
above, as a recovery of principal of the related Mortgage Loan to the extent of
its entire unpaid principal balance;
 
(v)           as a recovery of accrued and unpaid interest on the related
Mortgage Loan to the extent of the cumulative amount of the reductions (if any)
in the amount of related P&I Advances for such Mortgage Loan that have
theretofore occurred under Section 4.07(d) of this Agreement in connection with
related Appraisal Reduction Amounts (to the extent that collections have not
theretofore been allocated as a recovery of accrued and unpaid interest pursuant
to this clause (v) on earlier dates);
 
(vi)          as a recovery of any Yield Maintenance Charge or Prepayment
Premium then due and owing under the related Mortgage Loan;
 
(vii)         as a recovery of any late payment charges and Default Interest and
Excess Interest then due and owing under the related Mortgage Loan;
 
(viii)        as a recovery of any Assumption Fees and Modification Fees then
due and owing under the related Mortgage Loan; and
 
(ix)          as a recovery of any other amounts then due and owing under the
related Mortgage Loan other than remaining unpaid principal (if both consent
fees and Operating Advisor Consulting Fees are due and owing, first, allocated
to consent fees and then, allocated to Operating Advisor Consulting Fees).
 
(h)           The applications of amounts received in respect of any Mortgage
Loan pursuant to paragraph (f) of this Section 1.02 shall be determined by the
Master Servicer in accordance with the Servicing Standard. The applications of
amounts received in respect of any Mortgage Loan, or any REO Property pursuant
to paragraph (g) of this Section 1.02 shall be determined by the Special
Servicer in accordance with the Servicing Standard.
 
(i)            All net present value calculations and determinations made
hereunder with respect to the Mortgage Loans or a Mortgaged Property or REO
Property (including for purposes
 
 
-114-

--------------------------------------------------------------------------------

 
 
of the definition of “Servicing Standard”) shall be made in accordance with the
Loan Documents or, if the Loan Documents are silent, using the Calculation Rate.
 
(j)            For purposes of calculations required herein, Excess Interest
shall not be added to the outstanding principal balance of the Mortgage Loans
notwithstanding that the related loan documents may provide otherwise.
 
Section 1.03     Certain Constructions. For purposes of this Agreement,
references to the most or next most subordinate Class of Certificates
outstanding at any time shall mean the most or next most subordinate Class of
Certificates then outstanding as among the Class A-1, Class A-2, Class A-SB,
Class A-3, Class A-4, Class A-M, Class B, Class C, Class D, Class E, Class F and
Class G Certificates. For such purposes, the Class A-1, Class A-2, Class A-SB,
Class A-3 and Class A-4 Certificates, collectively, shall be considered to be
one Class. For purposes of this Agreement, each Class of Certificates (other
than any Class of Class X Certificates, the Class V Certificates, the Class LR
Certificates and the Class R Certificates) shall be deemed to be outstanding
only to the extent its respective Certificate Balance has not been reduced to
zero. For purposes of this Agreement, the Class V Certificates shall be
outstanding so long as any of the ARD Loans are outstanding. For purposes of
this Agreement, the Class R and Class LR Certificates shall be outstanding so
long as the Trust Fund has not been terminated pursuant to Section 9.01 of this
Agreement or any other Class of Certificates remains outstanding. For purposes
of this Agreement, each of Class of Class X Certificates shall be deemed to be
outstanding until its applicable Notional Balance has been reduced to zero.
 
Notwithstanding anything to the contrary contained herein, for purposes of this
Agreement, each reference to any action by the Master Servicer or Special
Servicer that is subject to the consent or approval of the Directing Holder
shall in each case be further subject to the determination by the Master
Servicer or Special Servicer that taking or refraining from taking the action as
proposed by the Directing Holder, or not taking such action as proposed by the
Master Servicer or Special Servicer if the Directing Holder fails to grant its
consent or approval to any action proposed to be taken by the Master Servicer or
Special Servicer, in each case, is consistent with the Servicing Standard. In
each case, (a) if the response by the Directing Holder hereunder is inconsistent
with the Servicing Standard, the Master Servicer or the Special Servicer shall
take such action as is consistent with the Servicing Standard, and (b) if the
Master Servicer or Special Servicer determines that immediate action is
necessary to protect the interests of the Certificateholder and, in the case of
any Serviced Loan Combination, the related Serviced Companion Loan Noteholders,
(as a collective whole as if such Certificateholders and Serviced Companion Loan
Noteholders, as applicable, constituted a single lender (and with respect to any
Serviced Loan Combination with a related Subordinate Companion Loan, taking into
account the subordinate nature of such Subordinate Companion Loan)) and has made
a reasonable effort to contact the Directing Holder, it may take such action
without waiting for a response from the Directing Holder.
 
Section 1.04     Certain Matters Relating to the Non-Serviced Mortgage Loan.

 
Each Other Servicer, Other Special Servicer, Other Depositor and Other Trustee,
and any of their respective directors, officers, employees or agents
(collectively, the “Other Indemnified Parties”), shall be indemnified by the
Trust and held harmless against the Trust’s pro rata share (subject to the
related Intercreditor Agreement) of any and all claims, losses,
 
 
-115-

--------------------------------------------------------------------------------

 
 
penalties, fines, forfeitures, legal fees and related costs, judgments, and any
other costs, liabilities, fees and expenses incurred in connection with the
servicing and administration of the related Non-Serviced Mortgage Loan under the
related Other Pooling and Servicing Agreement, this Agreement or the related
Intercreditor Agreement (but excluding any such losses allocable to the related
Companion Loans), reasonably requiring the use of counsel or the incurring of
expenses; provided, that such indemnification will not extend to any losses,
liabilities or expenses incurred by reason of any Other Indemnified Party’s
willful misconduct, bad faith or negligence in the performance of its
obligations or duties or by reason of negligent disregard of obligations or
duties under the Other Pooling and Servicing Agreement or the related
Intercreditor Agreement.
 
On and after the La Gran Plaza Pari Passu Note A-1 Securitization Date, the La
Gran Plaza Loan Combination shall be a “Non-Serviced Loan Combination,” each La
Gran Plaza Companion Loan shall be a “Non-Serviced Companion Loan”, and the La
Gran Plaza Mortgage Loan shall be a “Non-Serviced Mortgage Loan”.
 
On the La Gran Plaza Pari Passu Note A-1 Securitization Date (i) the Custodian
shall, upon receipt of a Request for Release transfer the Mortgage File (other
than the La Gran Plaza Pari Passu Note A-3, the original of which shall be
retained by the Custodian) for the La Gran Plaza Loan Combination to the
applicable Other Trustee under the related Other Pooling and Servicing Agreement
and retain a copy of such Mortgage File and (ii) the Master Servicer shall, upon
receipt of a Request for Release, transfer the Servicing File for the La Gran
Plaza Loan Combination to the applicable Other Servicer.
 
ARTICLE II
 
CONVEYANCE OF TRUST MORTGAGE LOANS;
ORIGINAL ISSUANCE OF CERTIFICATES
 
Section 2.01     Conveyance of Trust Mortgage Loans; Assignment of Mortgage Loan
Purchase Agreements. (a) The Depositor, concurrently with the execution and
delivery hereof on the Closing Date, does hereby establish a trust designated as
“COMM 2015-CCRE23 Mortgage Trust,” appoint the Trustee as trustee of the Trust
Fund and sell, transfer, assign, set over and otherwise convey to the Trustee
without recourse (except to the extent herein provided) all the right, title and
interest of the Depositor in and to the Trust Mortgage Loans, including all
rights to payment in respect thereof, except as set forth below, and any
security interest thereunder (whether in real or personal property and whether
tangible or intangible) in favor of the Depositor, and a security interest in
all Reserve Accounts, Lock-Box Accounts, Cash Collateral Accounts, $100 to be
deposited in the Upper-Tier Distribution Account in respect of the Class X-C
Certificates and all other assets to the extent included or to be included in
the Trust Fund for the benefit of the Certificateholders. Such transfer and
assignment includes all interest and principal due on or with respect to the
Trust Mortgage Loans after the Cut-off Date and, in the case of a Trust Mortgage
Loan included in a Loan Combination, is subject to the related Intercreditor
Agreement. Transfer and assignment of a Non-Serviced Mortgage Loan and the right
to service a Non-Serviced Mortgage Loan is further subject to the terms and
conditions of the Other Pooling and Servicing Agreement and the related
Intercreditor Agreement. The Depositor, concurrently with the execution and
delivery hereof, does also hereby transfer, assign,
 
 
-116-

--------------------------------------------------------------------------------

 
 
set over and otherwise convey to the Trustee without recourse (except to the
extent provided herein), for the benefit of the Certificateholders and the
Serviced Companion Loan Noteholders, all the right, title and interest of the
Depositor in, to and under the Mortgage Loan Purchase Agreements as provided
therein (excluding Sections 6(e)-(g) of each Mortgage Loan Purchase Agreement,
the representations, warranties and covenants in favor of the Depositor set
forth in clause (viii) of Section 4(b) of each Mortgage Loan Purchase Agreement
and the Depositor’s rights and remedies with respect to a breach thereof, and
excluding the Depositor’s rights and remedies under the Indemnification
Agreements) to the extent related to any Trust Mortgage Loan. The Depositor
shall cause the Reserve Accounts, Cash Collateral Accounts and Lock-Box Accounts
relating to the Trust Mortgage Loans (other than the Non-Serviced Mortgage
Loans) to be transferred to and held in the name of the Master Servicer on
behalf of the Trustee as successor to the Mortgage Loan Sellers.
 
With respect to any Trust Mortgage Loan that is subject to an Intercreditor
Agreement, the parties hereto intend that the provisions of this Section 2.01(a)
serve as an assignment and assumption agreement between the Depositor, as the
assignor, and the Trustee on behalf of the Trust, as the assignee. Accordingly,
the Depositor hereby (and in accordance with and subject to all other applicable
provisions of this Agreement) assigns, grants, sells, transfers, delivers, sets
over, and conveys to the Trustee all right, title and interest of the Depositor
in, to and arising out of the related Intercreditor Agreement and the Trustee on
behalf of the Trust hereby accepts (subject to applicable provisions of this
Agreement) the foregoing assignment and assumes all of the rights and
obligations of the Depositor with respect to related Intercreditor Agreement
from and after the Closing Date. In addition, the Trustee acknowledges that any
such Trust Mortgage Loan that is a Serviced Mortgage Loan shall be serviced
pursuant to the terms of this Agreement.
 
In connection with such transfer and assignment, the Depositor does hereby
deliver to, and deposit with, the Custodian, with copies to the Master Servicer
and the Special Servicer, the following documents or instruments with respect to
each Mortgage Loan and each Serviced Companion Loan (which, except for the Note
referred to in clause (i) below, relate to the Serviced Loan Combination) so
assigned (provided, the original of documents specified in items (xix) and (xx)
shall be delivered to the Master Servicer):
 
(i)            (A) the original Note, bearing, or accompanied by, all prior or
intervening endorsements, endorsed by the most recent endorsee prior to the
Trustee or, if none, by the Originator, without recourse, either in blank or to
the order of the Trustee in the following form: “Pay to the order of Wilmington
Trust, National Association, as Trustee, for the benefit of the Holders of COMM
2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates,
without recourse”; and (B) in the case of each related Serviced Companion Loan
other than the Courtyard by Marriott Non-Pooled Trust Companion Loans, a copy of
the executed Note for such Serviced Companion Loan;
 
(ii)           the original (or a copy thereof certified from the applicable
recording office) of the Mortgage and, if applicable, the originals (or copies
thereof certified from the applicable recording office) of any intervening
assignments thereof showing a complete chain of assignment from the Originator
of the Mortgage Loan or Serviced Loan Combination to the most recent assignee of
record thereof prior to the Trustee, if any, in each case with evidence of
recording indicated thereon;
 
 
-117-

--------------------------------------------------------------------------------

 
 
(iii)          an original or copy (if the related Mortgage Loan Seller or its
designee, rather than the Custodian and its designee, is responsible for the
recording thereof) of an Assignment of Mortgage, in recordable form (except for
missing recording information and, if delivered in blank, except for the name of
the assignee), executed by the most recent assignee of record thereof prior to
the Trustee or, if none, by the Originator, either in blank or in favor of the
Trustee in the following form: “Wilmington Trust, National Association, as
Trustee, for the benefit of the Holders of COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates” (and, with respect to any
Serviced Loan Combination, on behalf of any related Serviced Companion Loan
Noteholders);
 
(iv)          (A) an original or copy of any related security agreement (if such
item is a document separate from the Mortgage) and, if applicable, the originals
or copies of any intervening assignments thereof showing a complete chain of
assignment from the Originator of the related Mortgage Loan or Serviced Loan
Combination to the most recent assignee thereof prior to the Trustee, if any;
and (B) an original assignment of any related security agreement (if such item
is a document separate from the related Mortgage) executed by the most recent
assignee thereof prior to the Trustee or, if none, by the Originator, either in
blank or in favor of the Trustee in the following form: “Wilmington Trust,
National Association, as Trustee, for the benefit of the Holders of COMM
2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates” (in
such capacity and, with respect to any Serviced Loan Combination, on behalf of
any related Serviced Companion Loan Noteholders), which assignment may be
included as part of the corresponding Assignment of Mortgage referred to in
clause (iii) above;
 
(v)       (A) stamped or certified copies of any UCC financing statements and
continuation statements which were filed in order to perfect (and maintain the
perfection of) any security interest held by the Originator of the Mortgage Loan
or Serviced Loan Combination (and each assignee of record prior to the Trustee)
in and to the personalty of the Borrower at the Mortgaged Property (in each case
with evidence of filing or recording thereon) and which were in the possession
of the related Mortgage Loan Seller (or its agent) at the time the Mortgage
Files were delivered to the Custodian, together with original UCC-3 assignments
of financing statements showing a complete chain of assignment from the secured
party named in such UCC-1 financing statement to the most recent assignee of
record thereof prior to the Trustee, if any, and (B) if any such security
interest is perfected and the earlier UCC financing statements and continuation
statements were in the possession of the related Mortgage Loan Seller, an
assignment of UCC financing statement by the most recent assignee of record
prior to the Trustee or, if none, by the Originator, evidencing the transfer of
such security interest, either in blank or in favor of the Trustee in the
following form: “Wilmington Trust, National Association, as Trustee, for the
benefit of the Holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage
Pass-Through Certificates” (in such capacity and, with respect to any Serviced
Loan Combination, on behalf of any related Serviced Companion Loan Noteholders);
provided that other evidence of filing or recording reasonably acceptable to the
Trustee may be delivered in lieu of delivering such UCC financing statements
including, without limitation, evidence of such filed or recorded UCC Financing
Statement as shown on a written UCC search report from a reputable search firm,
such as
 
 
-118-

--------------------------------------------------------------------------------

 
 
CSC/LexisNexis Document Solutions, Corporation Service Company, CT Corporation
System and the like or printouts of on-line confirmations from such UCC filing
or recording offices or authorized agents thereof;
 
(vi)          the original or a copy of the Loan Agreement relating to such
Mortgage Loan or Serviced Loan Combination, if any;
 
(vii)         the original or a copy (which may be in electric form) of the
lender’s title insurance policy issued in connection with the origination of the
Mortgage Loan or Serviced Loan Combination, together with all endorsements or
riders (or copies thereof) that were issued with or subsequent to the issuance
of such policy, insuring the priority of the Mortgage as a first lien on the
Mortgaged Property, or, subject to Section 2(d) of the applicable Mortgage Loan
Purchase Agreement, a “marked up” commitment to insure marked as binding and
countersigned by the related insurer or its authorized agent (which may be a pro
forma or specimen title insurance policy which has been accepted or approved as
binding in writing by the related title insurance company), or, subject to
Section 2(d) of the applicable Mortgage Loan Purchase Agreement, an agreement to
provide the same pursuant to binding escrow instructions executed by an
authorized representative of the title company;
 
(viii)        (A) the original or a copy of the related Assignment of Leases,
Rents and Profits (if such item is a document separate from the Mortgage) and,
if applicable, the originals or copies of any intervening assignments thereof
showing a complete chain of assignment from the Originator of the Mortgage Loan
or Serviced Loan Combination to the most recent assignee of record thereof prior
to the Trustee, if any, in each case with evidence of recording thereon; and (B)
an original or copy (if the related Mortgage Loan Seller or its designee, rather
than the Custodian and its designee, is responsible for the recording thereof)
of an assignment of any related Assignment of Leases, Rents and Profits (a
“Reassignment of Assignment of Leases, Rents and Profits”) (if such item is a
document separate from the Mortgage), in recordable form (except for missing
recording information and, if delivered in blank, except for the name of the
assignee), executed by the most recent assignee of record thereof prior to the
Trustee or, if none, by the Originator, either in blank or in favor of the
Trustee in the following form: “Wilmington Trust, National Association, as
Trustee, for the benefit of the Holders of COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates” (in such capacity and, with
respect to any Serviced Loan Combination, on behalf of any related Serviced
Companion Loan Noteholders), which assignment may be included as part of the
corresponding Assignment of Mortgage referred to in clause (iii) above;
 
(ix)          the original or a copy of any environmental indemnity agreements
and copies of any environmental insurance policies pertaining to the related
Mortgaged Property required in connection with origination of the related
Mortgage Loan or Serviced Loan Combination and copies of Environmental Reports;
 
(x)           copies of the currently effective Management Agreements, if any,
for the related Mortgaged Property;
 
 
-119-

--------------------------------------------------------------------------------

 
 
(xi)          if the Borrower has a leasehold interest in the related Mortgaged
Property, the original or copy of the ground lease (or, with respect to a
leasehold interest where the Borrower is the lessee and that is a space lease or
an air rights lease, the original of such space lease or air rights lease), and
any related lessor estoppel or similar agreement or a copy thereof, if any;
 
(xii)         if the related assignment of contracts is separate from the
Mortgage, the original executed version of such assignment of contracts and the
assignment thereof, if any, to the Trustee;
 
(xiii)         if any related Lock-Box Agreement or Cash Collateral Account
Agreement is separate from the Mortgage or Loan Agreement, a copy thereof; with
respect to the Reserve Accounts, Cash Collateral Accounts and Lock-Box Accounts,
if any, a stamped or certified copy of the UCC-1 financing statements, if any,
submitted for filing with respect to the related mortgagee’s security interest
in the Reserve Accounts, Cash Collateral Accounts and Lock-Box Accounts and all
funds contained therein (and UCC-3 assignments of financing statements assigning
such UCC-1 financing statements to the Trustee in the following form:
“Wilmington Trust, National Association, as Trustee, for the benefit of the
Holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates” (in such capacity and, with respect to any Serviced Loan
Combination, on behalf of any related Serviced Companion Loan Noteholders));
 
(xiv)        originals or copies of all assumption, modification, written
assurance and substitution agreements, if any, with evidence of recording
thereon if appropriate, in those instances where the terms or provisions of the
Mortgage, the Note or any related security document have been modified or the
Mortgage Loan or Serviced Loan Combination has been assumed;
 
(xv)         the original or a copy of any guaranty of the obligations of the
Borrower under the Mortgage Loan or Serviced Loan Combination together with, as
applicable, (A) the original or copies of any intervening assignments of such
guaranty showing a complete chain of assignment from the Originator of the
Mortgage Loan or Serviced Loan Combination to the most recent assignee thereof
prior to the Trustee, if any, and (B) an original assignment of such guaranty
executed by the most recent assignee thereof prior to the Trustee or, if none,
by the Originator;
 
(xvi)        the original or a copy of the power of attorney (with evidence of
recording thereon, if appropriate) granted by the related Borrower if the
Mortgage, Note or other document or instrument referred to above was signed on
behalf of the Borrower pursuant to such power of attorney;
 
(xvii)       with respect to each Loan Combination, a copy of the related
Intercreditor Agreement and, if applicable, a copy of the related Other Pooling
and Servicing Agreement;
 
(xviii)      with respect to hospitality properties, a copy of the franchise
agreement, if any, an original or copy of the comfort letter, if any, and if,
pursuant to the terms of such comfort letter, the general assignment of the
Trust Mortgage Loan is not sufficient to
 
 
-120-

--------------------------------------------------------------------------------

 
 
transfer or assign the benefits of such comfort letter to the Trust, a copy of
the notice to the franchisor of the transfer of such Mortgage Loan or Serviced
Loan Combination and/or a copy of the request for the issuance of a new comfort
letter in favor of the Trust (in each case, as and to the extent required
pursuant to the terms of such comfort letter), with the original of any
replacement comfort letter to be included in the Mortgage File following receipt
thereof by the Master Servicer;
 
(xix)         the original (or copy, if the original is held by the Master
Servicer or applicable Other Servicer pursuant to Section 2.01(c)) of any letter
of credit held by the lender as beneficiary or assigned as security for such
Mortgage Loan or Serviced Loan Combination;
 
(xx)          the appropriate assignment or amendment documentation related to
the assignment to the Trust of any letter of credit securing such Mortgage Loan
or Serviced Loan Combination (or copy thereof, if the original is held by the
Master Servicer or applicable Other Servicer pursuant to Section 2.01(c)) which
entitles the Master Servicer on behalf of the Trust and, with respect to any
Serviced Loan Combination, the Companion Loan Noteholders to draw thereon; and
 
(xxi)         with respect to any Mortgage Loan or Serviced Loan Combination
with related mezzanine debt or other subordinate debt (other than a Companion
Loan), a co-lender agreement, a subordination agreement or other intercreditor
agreement.
 
The original assignments referred to in clauses (iii), (iv)(B), (viii)(B) and
(xv)(B), may be in the form of one or more instruments in recordable form in any
applicable filing or recording offices.
 
With respect to Serviced Loan Combinations, except for the Note referred to in
clause (i)(B) of the preceding paragraph, only a single original set of the Loan
Documents specified above is required to be delivered. With respect to a
Non-Serviced Mortgage Loan, the preceding document delivery requirements will be
met by the delivery by the applicable Mortgage Loan Seller to the Custodian of
copies of the documents specified above (other than the Note and intervening
endorsements evidencing a Non-Serviced Mortgage Loan, with respect to which the
originals shall be required), including a copy of the Mortgage securing the
applicable Non-Serviced Mortgage Loan and copies of the companion notes and any
assignments or other transfer documents referred to in clause (i)(B) of the
preceding paragraph as being in favor of the Trustee shall instead be in favor
of the applicable Other Trustee. Notwithstanding any contrary provision set
forth above, in connection with the La Gran Plaza Mortgage Loan (1) instruments
of assignment may be in blank and need not be recorded pursuant to this
Agreement until the earlier of (i) the La Gran Plaza Pari Passu Note A-1
Securitization Date, if such instruments are required to be assigned and
recorded pursuant to the related Other Pooling and Servicing Agreement, (ii) the
date the La Gran Plaza Mortgage Loan becomes a Specially Serviced Loan, and
(iii) the expiration of 90 days following the Closing Date, in which case
assignments and recordations shall be effected in accordance with the provisions
relating to Mortgage Loans until the occurrence, if any, of the La Gran Plaza
Pari Passu Note A-1 Securitization Date, and (2) following the La Gran Plaza
Pari Passu Note A-1 Securitization Date, the Person selling such Companion Loan
to the related Other Depositor, at its own expense, will be (a) entitled to
direct the Trustee or Custodian to deliver the originals of all
 
 
-121-

--------------------------------------------------------------------------------

 
 
mortgage loan documents in its possession (other than the promissory note
evidencing the La Gran Plaza Mortgage Loan) to the related Other Trustee or
custodian therefor, (b) if the right under clause (a) is exercised, required to
cause the retention by or delivery to the Trustee or Custodian of photocopies of
the mortgage loan documents so delivered to such Other Trustee or other
custodian, (c) required to cause the completion and recordation of instruments
of assignment in the name of such Other Trustee or other custodian, and (d) if
the right under clause (c) is exercised, required to deliver to the Trustee or
Custodian photocopies of any instruments of assignment so completed and
recorded.
 
With respect to the Trust Mortgage Loans, within 45 days after the Closing Date
or, without limiting the requirements of the second paragraph of Section
2.01(b), after such later date on which the Mortgage Loan Seller has received
all the missing recording/filing information, each Mortgage Loan Seller will, or
will at the expense of such Mortgage Loan Seller retain a third party vendor to,
except in the case of any Mortgage Loan that is a Non-Serviced Mortgage Loan,
(1) complete (to the extent necessary) and submit for recording in favor of the
Trustee in the following form: “Wilmington Trust, National Association, as
Trustee, for the benefit of the Holders of COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates” (and with respect to a Serviced
Loan Combination, the related Serviced Companion Loan Noteholders) in the
appropriate public recording office (a) each Assignment of Mortgage referred to
in Section 2.01(a)(iii) which has not yet been submitted for recording and (b)
each Reassignment of Assignment of Leases, Rents and Profits referred to in
Section 2.01(a)(viii)(B) (if not otherwise included in the related Assignment of
Mortgage) which has not yet been submitted for recordation; and (2) complete (to
the extent necessary) and file in the appropriate public filing office each UCC
assignment of financing statement referred to in Section 2.01(a)(v)(B) and
(xiii) which has not yet been submitted for filing or recording. Each such
document shall reflect that the recorded original should be returned by the
public recording office to the Custodian or its designee (or to the Mortgage
Loan Seller or its designee as an alternative) following recording, and each
such document shall reflect that the file copy thereof should be returned to the
Custodian or its designee (or to the Mortgage Loan Seller or its designee as an
alternative) following filing; provided that in those instances where the public
recording office retains the original Assignment of Mortgage or Reassignment of
Assignment of Leases, Rents and Profits, the Custodian shall use commercially
reasonable efforts to obtain therefrom a certified copy of the recorded
original, at the expense of the Depositor. In the event that any such document
or instrument in respect of any Trust Mortgage Loan is lost or returned
unrecorded or unfiled, as the case may be, because of a defect therein, the
related Mortgage Loan Seller shall promptly prepare or cause the preparation of
a substitute thereof or cure or cause the curing of such defect, as the case may
be, and shall thereafter deliver the substitute or corrected document to or at
the direction of the Custodian or such other third party vendor as retained by
the Mortgage Loan Seller for recording or filing, as appropriate, at such
Mortgage Loan Seller’s expense (as set forth in the related Mortgage Loan
Purchase Agreement). In the event that any Mortgage Loan Seller receives the
original recorded or filed copy, each Mortgage Loan Seller will, promptly upon
receipt of the original recorded or filed copy (and in no event later than five
Business Days following such receipt) deliver such original to the Custodian,
with evidence of filing or recording thereon. Notwithstanding anything to the
contrary contained in this Section 2.01, in those instances where the public
recording office retains the original Mortgage, Assignment of Mortgage,
Assignment of Leases, Rents and Profits or Reassignment of Assignment of Leases,
Rents and Profits, if applicable, after any has been recorded, the
 
 
-122-

--------------------------------------------------------------------------------

 
 
obligations of the related Mortgage Loan Seller under the applicable Mortgage
Loan Purchase Agreement shall be deemed to have been satisfied upon delivery to
the Custodian of a copy of the recorded original of such Mortgage, Assignment of
Mortgage, Assignment of Leases, Rents and Profits or Reassignment of Assignment
of Leases, Rents and Profits, if applicable.
 
If a Mortgage Loan Seller cannot deliver, or cause to be delivered, as to any
Trust Mortgage Loan, the original or a copy of the related lender’s title
insurance policy referred to in Section 2.01(a)(vii) solely because such policy
has not yet been issued, the delivery requirements of this Section 2.01 will be
deemed to be satisfied as to such missing item, and such missing item will be
deemed to have been included in the related Mortgage File by delivery to the
Custodian of a binder marked as binding and countersigned by the title insurer
or its authorized agent (which may be a pro forma or specimen title insurance
policy which has been accepted or approved as binding in writing by the related
title insurance company) or an acknowledged closing instruction or escrow
letter, and the Mortgage Loan Seller will be required to deliver to the
Custodian, promptly following the receipt thereof, the original related lender’s
title insurance policy (or a copy thereof). Copies of recorded or filed
Assignments of Mortgage, Reassignments of Assignment of Leases, Rents and
Profits and UCC assignments of financing statements shall be held by the
Custodian.
 
Subject to the third preceding paragraph, all original documents relating to the
Trust Mortgage Loans which are not delivered to the Custodian are and shall be
held by the Depositor or the Master Servicer (or a sub-servicer on its behalf),
as the case may be, in trust for the benefit of the Certificateholders and,
insofar as they also relate to the Serviced Companion Loans, on behalf of and
for the benefit of the related Serviced Companion Loan Noteholders. In the event
that any such original document, or in the case of a Serviced Companion Loan,
the original Note, is required pursuant to the terms of this Section to be a
part of a Mortgage File in order to effectuate the purposes of this Agreement,
such document shall be delivered promptly to the Custodian.
 
(b)           In connection with the Depositor’s assignment pursuant to
subsection (a) above, the Depositor shall direct, and hereby represents and
warrants that it has directed, each of the Mortgage Loan Sellers pursuant to the
applicable Mortgage Loan Purchase Agreement to deliver to and deposit with or
cause to be delivered to and deposited with, (i) the Custodian, on or before the
Closing Date, for each Trust Mortgage Loan so assigned the Note (or a copy of
the Note evidencing each related Serviced Companion Loan), the original or a
copy of the related Mortgage, the original or a copy of the title policy for
each Trust Mortgage Loan (subject to the second-to-last paragraph under Section
2.01(a)), a copy of the related ground lease (or, with respect to a leasehold
interest where the Borrower is a lessee with respect to a space lease or air
rights, a copy of the related space lease or air rights lease), if applicable,
for each Trust Mortgage Loan and an original (or copy, if the original is held
by the Master Servicer pursuant to Section 2.01(c)) of any letters of credit
held by the lender as beneficiary or assigned as security for the Trust Mortgage
Loan, and, except as otherwise provided in the following paragraph, within 30
days following the Closing Date, the remaining applicable documents referred to
in Section 2.01(a) for each such Trust Mortgage Loan or Serviced Companion Loan,
in each case with copies to the Master Servicer and (ii) the Master Servicer, on
or before the Closing Date, all documents and records that are part of each
applicable Servicing File. If the applicable Mortgage Loan Seller cannot
deliver, or cause to be delivered, as to any Trust Mortgage Loan,
 
 
-123-

--------------------------------------------------------------------------------

 
 
the original Note, such Mortgage Loan Seller shall deliver a copy or duplicate
original of such Note, together with an affidavit certifying that the original
thereof has been lost or destroyed and an indemnification in favor of the
Certificate Administrator, the Trustee and the Custodian.
 
If the applicable Mortgage Loan Seller or the Depositor cannot deliver, or cause
to be delivered, as to any Trust Mortgage Loan, the original or a copy of any of
the documents and/or instruments referred to in Section 2.01(a)(ii), Section
2.01(a)(iii), Section 2.01(a)(v), Section 2.01(a)(viii), Section 2.01(a)(xiv)
and Section 2.01(a)(xvi) and the UCC financing statements and UCC assignments of
financing statements referred to in Section 2.01(a)(xiii), with evidence of
recording or filing thereon, solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, or because such original recorded or filed document
has been lost or returned from the recording or filing office and subsequently
lost, as the case may be, the delivery requirements of Section 2.01 shall be
deemed to have been satisfied as to such missing item, and such missing item
shall be deemed to have been included in the related Mortgage File, provided
that a copy of such document or instrument (without evidence of recording or
filing thereon, but certified (which certificate may relate to multiple
documents and/or instruments) by the applicable public recording or filing
office, the applicable title insurance company or the related Mortgage Loan
Seller to be a true and complete copy of the original thereof submitted for
recording or filing, as the case may be) has been delivered to the Custodian
within 45 days after the Closing Date, and either the original of such missing
document or instrument, or a copy thereof, with evidence of recording or filing,
as the case may be, thereon, is delivered to the Custodian within 180 days after
the Closing Date (or within such longer period after the Closing Date so long as
the related Mortgage Loan Seller has provided the Custodian with evidence of
such recording or filing, as the case may be, or has certified to the Custodian
as to the occurrence of such recording or filing, as the case may be, and is, as
certified to the Custodian no less often than quarterly, in good faith
attempting to obtain from the appropriate county recorder’s or filing office
such original or copy, provided such extensions do not exceed 24 months in the
aggregate).
 
(c)           Notwithstanding anything herein to the contrary, with respect to
the documents referred to in Section 2.01(a)(xix) and Section 2.01(a)(xx) of
this Agreement, the Master Servicer shall hold (or the applicable Other Servicer
with respect to any Non-Serviced Mortgage Loan will hold) the original of each
such document in trust on behalf of the Trust (or the applicable Other Trust
with respect to any Non-Serviced Mortgage Loan) in order to draw on such letter
of credit on behalf of the Trust (or the applicable Other Trust with respect to
any Non-Serviced Mortgage Loan) and the applicable Mortgage Loan Seller shall be
deemed to have satisfied the delivery requirements of the related Mortgage Loan
Purchase Agreement and this Section 2.01 of this Agreement by delivering the
original of each such document to the Master Servicer (or the applicable Other
Servicer with respect to any Non-Serviced Mortgage Loan) who shall forward a
copy of the applicable document to the Custodian (or the custodian in the
applicable Other Securitization with respect to any Non-Serviced Mortgage Loan).
The applicable Mortgage Loan Seller shall pay any costs of assignment or
amendment of such letter of credit (which amendment shall change the beneficiary
of the letter of credit to the Trust (or the applicable Other Trust with respect
to any Non-Serviced Mortgage Loan) in care of the Master Servicer (or the
applicable Other Servicer with respect to any Non-Serviced Mortgage Loan))
required in order for the Master Servicer (or the applicable Other Servicer with
respect to any Non-Serviced Mortgage Loan) to draw on such letter of credit on
behalf of the Trust (or the
 
 
-124-

--------------------------------------------------------------------------------

 
 
applicable Other Trust with respect to any Non-Serviced Mortgage Loan). In the
event that the documents specified in Section 2.01(a)(xx) of this Agreement are
missing with respect to any Trust Mortgage Loan (other than a Non-Serviced
Mortgage Loans) because the related assignment or amendment documents have not
been completed, the applicable Mortgage Loan Seller shall take all necessary
steps to enable the Master Servicer to draw on the related letter of credit on
behalf of the Trust including, if necessary, drawing on the letter of credit in
its own name pursuant to written instructions from the Master Servicer and
immediately remitting such funds (or causing such funds to be remitted) to the
Master Servicer.
 
(d)           With respect to the Trust Mortgage Loans (other than a
Non-Serviced Mortgage Loan) secured by the Mortgaged Properties identified as
Loan Nos. 8, 19, 20, 45, 46, 47, 52, 53, 54, 63, 64, 67 and 72 on the Mortgage
Loan Schedule, which are each subject to a franchise agreement with a related
comfort letter in favor of the respective Mortgage Loan Seller that requires the
lender to take some action such as provide notice to the related franchisor or
request that the related franchisor transfer or assign any related comfort
letter to the Trust or otherwise deliver a new comfort letter issued in the name
of the Trust, the related Mortgage Loan Seller or its designee will be required
to provide any such required notice or make any such required request to the
related franchisor, with a copy of such notice or request to the Master
Servicer, within 45 days of the Closing Date (or any shorter period if required
by the applicable comfort letter), notify the related franchisor that such Trust
Mortgage Loan has been transferred to the Trust and request a replacement
comfort letter (or any such new document or acknowledgement as may be
contemplated under the existing comfort letter), and the Master Servicer shall
use reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter).
 
Section 2.02     Acceptance by Custodian and the Trustee. By its execution and
delivery of this Agreement, the Trustee acknowledges the assignment to it of the
Trust Mortgage Loans in good faith without notice of adverse claims and declares
that the Custodian holds and will hold such documents and all others delivered
to it constituting the Mortgage File (to the extent the documents constituting
the Mortgage File are actually delivered to the Custodian) for any Trust
Mortgage Loan assigned to the Trustee hereunder in trust, upon the conditions
herein set forth, for the use and benefit of all present and future
Certificateholders and Serviced Companion Loan Noteholders.
 
The Custodian hereby certifies to each of the Directing Holder, the Depositor,
the Certificate Administrator, the Trustee, the Master Servicer, the Special
Servicer and each Mortgage Loan Seller that except as identified in the
Custodian’s closing date certification, which shall be delivered no later than
two Business Days after the Closing Date substantially in the form attached as
Exhibit N-1 to this Agreement, (i) each Note (or copy thereof, with respect to
any Serviced Companion Loan) is in its possession and has been reviewed by the
Custodian and (A) appears regular on its face (handwritten additions, changes or
corrections shall not constitute irregularities if initialed by the Borrower),
(B) appears to have been executed (where appropriate) and (C) purports to relate
to such Trust Mortgage Loan and (ii) each of the documents specified in Section
2.01(a)(ii), Section 2.01(a)(vii), Section 2.01(a)(xi) and Section 2.01(a)(xix)
of this Agreement have been received, have been executed, appear to be what they
purport to be, purport to be recorded or filed (as applicable) and have not been
torn in
 
 
-125-

--------------------------------------------------------------------------------

 
 
any materially adverse manner or mutilated or otherwise defaced, and that such
documents relate to the Trust Mortgage Loans identified in the Mortgage Loan
Schedule. If the Custodian does not send a closing date certification on the
Closing Date, it shall send an email confirmation to the Trustee and the
Depositor that it has received all of the Notes (or copies or lost note
affidavits as permitted), subject to any exceptions noted therein, on the
Closing Date.
 
On or about the 60th day following the Closing Date (and, if any exceptions are
noted, again on or about the 90th day following the Closing Date and monthly
thereafter until the earliest of (i) the second anniversary of the Closing Date,
(ii) the day on which all material exceptions have been removed and (iii) the
day on which the applicable Mortgage Loan Seller (or, if applicable, its
affiliate) has repurchased or substituted for the last affected Trust Mortgage
Loan), the Custodian shall review each Mortgage File and shall certify to each
of the Controlling Class Representative, the Depositor, the Certificate
Administrator, the Trustee, the Master Servicer, the Special Servicer, the
Operating Advisor and each Mortgage Loan Seller in the form attached as Exhibit
N-2 to this Agreement that all documents (other than documents referred to in
clauses (xix) and (xx) of Section 2.01(a) of this Agreement, which shall be
delivered to the Master Servicer and the documents referred to in clauses (iii),
(v)(B) and (viii)(B) of Section 2.01(a) of this Agreement and the assignments of
financing statements referred to in clause (xiii) of Section 2.01(a) of this
Agreement, which shall be delivered for filing or recording by the related
Mortgage Loan Seller as provided herein) referred to in Section 2.01(a) above
(in the case of the documents referred to in Section 2.01(a)(iv), (vi), (viii),
(ix), (x), (xii) through (xvi) and (xviii) through (xx) of this Agreement, as
identified to it in writing by the related Mortgage Loan Seller) and any
original recorded documents included in the delivery of a Mortgage File have
been received, have been executed, appear to be what they purport to be, purport
to be recorded or filed (as applicable) and have not been torn in any materially
adverse manner or mutilated or otherwise defaced, and that such documents relate
to the Trust Mortgage Loans identified in the Mortgage Loan Schedule. In so
doing, the Custodian may rely on the purported due execution and genuineness of
any such document and on the purported genuineness of any signature thereon.
Notwithstanding the foregoing, with respect to any Non-Serviced Mortgage Loan,
the Custodian shall only be required to certify to each of the Controlling Class
Representative, the Depositor, the Certificate Administrator, the Trustee, the
Master Servicer, the Special Servicer, the Operating Advisor and each Mortgage
Loan Seller that the document set forth in Section 2.01(a)(i)(A) has been
received.
 
If at the conclusion of such review any document or documents constituting a
part of a Mortgage File have not been executed or received, have not been
recorded or filed (if required), are unrelated to the Trust Mortgage Loans
identified in the Mortgage Loan Schedule, appear not to be what they purport to
be or have been torn in any materially adverse manner or mutilated or otherwise
defaced, the Custodian shall promptly so notify (in the form attached as Exhibit
M to this Agreement) the Trustee, the Directing Holder (but only if no
Consultation Termination Event has occurred and is continuing), the Depositor,
the Certificate Administrator, the Master Servicer, the Special Servicer, the
Operating Advisor and the related Mortgage Loan Seller by providing a written
report, setting forth for each affected Trust Mortgage Loan, with particularity,
the nature of the defective or missing document. The Depositor shall or shall
cause the related Mortgage Loan Seller to deliver to the Custodian an executed,
recorded or undamaged document, as applicable, or, if the failure to deliver
such document in such form constitutes a Material Defect, the Depositor shall
cause the related Mortgage Loan Seller to cure,
 
 
-126-

--------------------------------------------------------------------------------

 
 
repurchase or substitute for the related Trust Mortgage Loan in the manner
provided in Section 2.03(e) of this Agreement. None of the Master Servicer, the
Special Servicer, the Certificate Administrator, the Custodian or the Trustee
shall be responsible for any loss, cost, damage or expense to the Trust Fund
resulting from any failure to receive any document constituting a portion of a
Mortgage File noted on such a report or for any failure by the Depositor to use
its best efforts to deliver any such document.
 
Contemporaneously with its execution of this Agreement, the Depositor shall
cause each Mortgage Loan Seller to deliver a power of attorney substantially in
the form of Exhibit C to the applicable Mortgage Loan Purchase Agreement to the
Master Servicer and Special Servicer, that permits such parties to take such
other action as is necessary to effect the delivery, assignment and/or
recordation of any documents and/or instruments relating to any Trust Mortgage
Loan which have not been delivered, assigned or recorded at the time required
for enforcement by the Trust Fund. Pursuant to the related Mortgage Loan
Purchase Agreement, each of the Mortgage Loan Sellers will be required to effect
(at the expense of the applicable Mortgage Loan Seller) the assignment and
recordation of its respective Loan Documents until the assignment and
recordation of all such Loan Documents has been completed.
 
In reviewing any Mortgage File pursuant to the third preceding paragraph or
Section 2.01 of this Agreement, the Master Servicer shall have no responsibility
to cause the Custodian or Trustee to, and the Custodian or Trustee will have no
responsibility to, examine any opinions or determine whether any document is
legal, valid, binding, sufficient, duly authorized or enforceable, whether the
text of any assignment or endorsement is in proper or recordable form (except,
if applicable, to determine if the Trustee is the assignee or endorsee), whether
any document has been recorded in accordance with the requirements of any
applicable jurisdiction, whether a blanket assignment is permitted in any
applicable jurisdiction, or whether any Person executing any document or
rendering any opinion is authorized to do so or whether any signature thereon is
genuine.
 
The Custodian shall hold that portion of the Trust Fund delivered to the
Custodian consisting of “instruments” (as such term is defined in Section 9-102
of the Uniform Commercial Code as in effect in Minnesota on the date hereof) in
Minnesota and, except as otherwise specifically provided in this Agreement,
shall not remove such instruments from Minnesota, as applicable, unless it
receives an Opinion of Counsel (obtained and delivered at the expense of the
Person requesting the removal of such instruments from Minnesota) that if the
transfer of the Trust Mortgage Loans to the Trustee is deemed not to be a sale,
after such removal, the Trustee will possess a first priority perfected security
interest in such instruments.
 
Section 2.03     Representations, Warranties and Covenants of the Depositor;
Repurchase and Substitution of Trust Mortgage Loans. (a) The Depositor hereby
represents and warrants that:
 
(i)            The Depositor is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware;
 
(ii)           The Depositor has taken all necessary action to authorize the
execution, delivery and performance of this Agreement by it, and has the power
and authority to execute, deliver and perform this Agreement and all the
transactions contemplated hereby,
 
 
-127-

--------------------------------------------------------------------------------

 
 
including, but not limited to, the power and authority to sell, assign and
transfer the Trust Mortgage Loans in accordance with this Agreement;
 
(iii)          This Agreement has been duly and validly executed and delivered
by the Depositor and assuming the due authorization, execution and delivery of
this Agreement by each other party hereto, this Agreement and all of the
obligations of the Depositor hereunder are the legal, valid and binding
obligations of the Depositor, enforceable in accordance with the terms of this
Agreement, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, liquidation, receivership, moratorium or other laws relating to
or affecting creditors’ rights generally, or by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law);
 
(iv)          The execution and delivery of this Agreement and the performance
of its obligations hereunder by the Depositor will not conflict with any
provision of its certificate of incorporation or bylaws, or any law or
regulation to which the Depositor is subject, or conflict with, result in a
breach of or constitute a default under (or an event which with notice or lapse
of time or both would constitute a default under) any of the terms, conditions
or provisions of any agreement or instrument to which the Depositor is a party
or by which it is bound, or any law, order or decree applicable to the
Depositor, or result in the creation or imposition of any lien on any of the
Depositor’s assets or property, which would materially and adversely affect the
ability of the Depositor to carry out the transactions contemplated by this
Agreement;
 
(v)           The certificate of incorporation of the Depositor provides that
the Depositor is permitted to engage in only the following activities:
 
 (A)         to acquire, own, hold, sell, transfer, assign, pledge and otherwise
deal with the following: (I) “fully-modified pass-through” certificates (“GNMA
Certificates”) issued and guaranteed as to timely payment of principal and
interest by the Government National Mortgage Association (“GNMA”), a
wholly-owned corporate instrumentality of the United States within the
Department of Housing and Urban Development organized and existing under Title
III of the National Housing Act of 1934; (II) Guaranteed Mortgage Pass-Through
Certificates (“FNMA Certificates”) issued and guaranteed as to timely payment of
principal and interest by FNMA; (III) Mortgage Participation Certificates
(“FHLMC Certificates”) issued and guaranteed as to timely payment of interest
and ultimate or full payment of principal by FHLMC; (IV) any other participation
certificates, pass-through certificates or other obligations or interests backed
directly or indirectly by mortgage loans and issued or guaranteed by GNMA, FNMA
or FHLMC (collectively with the GNMA Certificates, FNMA Certificates and FHLMC
Certificates, the “Agency Securities”); (V) mortgage-backed securities, which
securities need not be issued or guaranteed, in whole or in part, by any
governmental entity, issued by one or more private entities (hereinafter
referred to as “Private Securities”); (VI) mortgage loans secured by first,
second or more junior liens on one-to-four family residential properties,
multifamily properties that are either rental apartment buildings or projects
containing five or more residential units or commercial properties, regardless
of whether insured or
 
 
-128-

--------------------------------------------------------------------------------

 
 
guaranteed in whole or in part by any governmental entity, or participation
interests or stripped interests in such mortgage loans (“Mortgage Loans”); (VII)
conditional sales contracts and installment sales or loan agreements or
participation interests therein secured by manufactured housing (“Contract”);
and (VIII) receivables of third-parties or other financial assets of
third-parties, either fixed or revolving, that by their terms convert into cash
within a finite time period (“Other Assets”);
 
(B)           to loan its funds to any person under loan agreements and other
arrangements which are secured by Agency Securities, Private Securities,
Mortgage Loans, Contracts and/or Other Assets;
 
(C)           to authorize, issue, sell and deliver bonds or other evidences of
indebtedness that are secured by Agency Securities, Private Securities, Mortgage
Loans, Contracts and/or Other Assets;
 
(D)          to authorize, issue, sell and deliver certificates evidencing
beneficial ownership interests in pools of Agency Securities, Private
Securities, Mortgage Loans, Contracts and/or Other Assets; and
 
(E)           to engage in any activity and to exercise any powers permitted to
corporations under the laws of the State of Delaware that are incident to the
foregoing and necessary or convenient to accomplish the foregoing.
 
Capitalized terms defined in this clause (v) shall apply only to such clause;
 
(vi)          There is no action, suit, proceeding or investigation pending or
threatened against the Depositor in any court or by or before any other
governmental agency or instrumentality which would materially and adversely
affect the ability of the Depositor to carry out its obligations under this
Agreement;
 
(vii)         No consent, approval, authorization or order of, or registration
or filing with, or notice to any court or governmental agency or body, is
required for the execution, delivery and performance by the Depositor of or
compliance by the Depositor with this Agreement, or if required, such approval
has been obtained prior to the Cut-off Date; and
 
(viii)        The Trustee, if not the owner of the related Trust Mortgage Loan,
will have a valid and perfected security interest of first priority in each of
the Trust Mortgage Loans and any proceeds thereof.
 
(b)           The Depositor hereby represents and warrants with respect to each
Trust Mortgage Loan that:
 
(i)            Immediately prior to the transfer and assignment to the Trustee
by the Depositor, the Note and the Mortgage were not subject to an assignment or
pledge, and the Depositor had good title to, and was the sole owner of, the
Trust Mortgage Loan and had full right to transfer and sell the Trust Mortgage
Loan to the Trustee free and clear of any encumbrance, equity, lien, pledge,
charge, claim or security interest; provided, that, in
 
 
-129-

--------------------------------------------------------------------------------

 
 
the case of a Non-Serviced Mortgage Loan, the related Mortgage has been (or will
be) assigned to the Other Trustee under the Other Pooling and Servicing
Agreement for the benefit of the holders of securities issued in connection with
the related Other Securitization, as applicable;
 
(ii)           The Depositor is transferring such Trust Mortgage Loan free and
clear of any and all liens, pledges, charges or security interests of any nature
encumbering such Trust Mortgage Loan;
 
(iii)          The related Assignment of Mortgage constitutes the legal, valid
and binding assignment of such Mortgage from the Depositor to the Trustee, and
any related Reassignment of Assignment of Leases, Rents and Profits constitutes
the legal, valid and binding assignment from the Depositor to the Trustee; and
 
(iv)          No claims have been made by the Depositor under the lender’s title
insurance policy, and the Depositor has not done anything which would impair the
coverage of such lender’s title insurance policy.
 
(c)           It is understood and agreed that the representations and
warranties set forth in this Section 2.03 shall survive delivery of the
respective Mortgage Files to the Custodian until the termination of this
Agreement, and shall inure to the benefit of the Certificateholders, any
Serviced Companion Loan Noteholders, Certificate Administrator, the Trustee, the
Custodian, the Master Servicer and the Special Servicer.
 
(d)           If the Master Servicer or the Special Servicer (i) receives a
Repurchase Communication of a request or demand for repurchase or replacement of
a Trust Mortgage Loan because of a Breach or a Defect (each as defined below)
(any such request or demand, a “Repurchase Request”, and the Master Servicer or
the Special Servicer, as applicable, to the extent it receives a Repurchase
Request, the “Repurchase Request Recipient” with respect to such Repurchase
Request); (ii) receives a Repurchase Communication of a withdrawal of a
Repurchase Request by the Person making such Repurchase Request (a “Repurchase
Request Withdrawal”), (iii) receives a Repurchase Communication that any Trust
Mortgage Loan that was subject to a Repurchase Request has been repurchased or
replaced (a “Repurchase”), or (iv) receives a Repurchase Communication of the
rejection of a Repurchase Request (a “Repurchase Request Rejection”), then such
Person shall deliver written notice of such Repurchase Request, Repurchase
Request Withdrawal, Repurchase or Repurchase Request Rejection (each such
notice, a “Rule 15Ga-1 Notice”) to the Depositor, Master Servicer, Special
Servicer and the related Mortgage Loan Seller, in each case within ten Business
Days from such party’s receipt of a Repurchase Communication of such Repurchase
Request, Repurchase Request Withdrawal, Repurchase or Repurchase Request
Rejection, as applicable; provided however, if the Master Servicer receives
notice of a Repurchase Request Withdrawal or Repurchase Request Rejection from
the Special Servicer (which notice copies the Depositor and the related Mortgage
Loan Seller), the Master Servicer shall have no obligation to deliver such
notice to any other party; provided, further, if the Special Servicer receives
notice of a Repurchase Request Withdrawal or Repurchase Request Rejection from
the Master Servicer (which notice copies the Depositor and the related Mortgage
Loan Seller), the Special Servicer shall have no obligation to deliver such
notice to any other party.
 
 
-130-

--------------------------------------------------------------------------------

 
 
Each Rule 15Ga-1 Notice shall include (i) the identity of the related Mortgage
Loan, (ii) the date the Repurchase Communication of the Repurchase Request,
Repurchase Request Withdrawal, Repurchase or Repurchase Request Rejection, as
applicable, was received and (iii) in the case of a Repurchase Request, (A) the
identity of the Person making such Repurchase Request, (B) if known, the basis
for the Repurchase Request (as asserted in the Repurchase Request) and (C) a
statement from the Repurchase Request Recipient as to whether it currently plans
to pursue such Repurchase Request.
 
No Person that is required to provide a Rule 15Ga-1 Notice pursuant to this
Section 2.03(d) (a “Rule 15Ga-1 Notice Provider”) shall be required to provide
any information in a Rule 15Ga-1 Notice protected by the attorney-client
privilege or attorney work product doctrines. Each Mortgage Loan Purchase
Agreement will provide that (i) any Rule 15Ga-1 Notice provided pursuant to this
Section 2.03(d) is so provided only to assist the related Mortgage Loan Seller,
the Depositor and its Affiliates to comply with Rule 15Ga-1 under the Exchange
Act, Items 1104 and 1121 of Regulation AB and any other requirement of law or
regulation and (ii) (A) no action taken by, or inaction of, a Rule 15Ga-1 Notice
Provider and (B) no information provided pursuant to this Section 2.03(d) by a
Rule 15Ga-1 Notice Provider, shall be deemed to constitute a waiver or defense
to the exercise of any legal right the Rule 15Ga-1 Notice Provider may have with
respect to the related Mortgage Loan Purchase Agreement, including with respect
to any Repurchase Request that is the subject of a Rule 15Ga-1 Notice.
 
In the event that the Depositor, the Trustee, the Certificate Administrator, the
Operating Advisor or the Custodian receives a Repurchase Communication of a
Repurchase Request or a Repurchase Request Withdrawal, then such party shall
promptly forward such Repurchase Communication of such Repurchase Request or
Repurchase Request Withdrawal to the Master Servicer, if relating to a
Performing Loan, or to the Special Servicer, if relating to a Specially Serviced
Loan or REO Property, and include the following statement in the related
correspondence: “This is a “Repurchase Request [Withdrawal]” under Section
2.03(d) of the Pooling and Servicing Agreement relating to the COMM 2015-CCRE23
Mortgage Trust Commercial Mortgage Pass-Through Certificates requiring action by
you as the recipient of such Repurchase Request or Repurchase Request Withdrawal
thereunder”. Upon receipt of such Repurchase Communication of such Repurchase
Request or Repurchase Request Withdrawal by the Master Servicer or the Special
Servicer, as applicable, such party shall be deemed to be the Repurchase Request
Recipient of such Repurchase Communication of such Repurchase Request or
Repurchase Request Withdrawal, and such party shall comply with the procedures
set forth in this Section 2.03(d) with respect to such Repurchase Request or
Repurchase Request Withdrawal. In no event shall the Custodian, by virtue of
this provision, be required to provide any notice other than as set forth in
Section 2.02 of this Agreement in connection with its review of the Mortgage
File.
 
(e)           A “Defect” shall exist with respect to a Trust Mortgage Loan if
any document constituting a part of the related Mortgage File has not been
delivered within the time periods provided for in the related Mortgage Loan
Purchase Agreement, has not been properly executed, is missing, does not appear
to be regular on its face or contains information that does not conform in any
material respect with the corresponding information set forth in the Mortgage
Loan Schedule. A “Breach” shall mean a breach of any representation or warranty
of any
 
 
-131-

--------------------------------------------------------------------------------

 
 
Mortgage Loan Seller made pursuant to the related Mortgage Loan Purchase
Agreement with respect to any Trust Mortgage Loan. If any party hereto discovers
or receives notice of a Defect or a Breach, and if such Defect is a Material
Defect or such Breach is a Material Breach, as applicable, then such party, on
behalf of the Trust Fund, shall give prompt written notice thereof to the
related Mortgage Loan Seller, the other parties hereto, the 17g-5 Information
Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement), the related
Serviced Companion Loan Noteholder (if any) and, for so long as no Consultation
Termination Event has occurred and is continuing, the Directing Holder. If any
such Defect or Breach materially and adversely affects the value of any Trust
Mortgage Loan, the value of the related Mortgaged Property or the interests of
the Trustee in any Trust Mortgage Loan or Mortgaged Property, or causes the
related Trust Mortgage Loan to be other than a Qualified Mortgage, then such
Defect shall constitute a “Material Defect” or such Breach shall constitute a
“Material Breach,” as the case may be; provided, that if any of the documents
specified in Section 2.01(a)(i), Section 2.01(a)(ii), Section 2.01(a)(vii),
Section 2.01(a)(xi) and Section 2.01(a)(xix) of this Agreement are not delivered
as required in the related Mortgage Loan Purchase Agreement, it shall be deemed
a Material Defect. The Custodian, the Certificate Administrator and the Trustee
shall not be required to make any such determination. Promptly upon receiving
written notice of any such Material Defect or Material Breach with respect to a
Trust Mortgage Loan, accompanied by a written demand to take the actions
contemplated by this sentence from any party hereto, on behalf of the Trust
Fund, the applicable Mortgage Loan Seller (or, if applicable, its affiliate)
shall, not later than 90 days from the applicable Mortgage Loan Seller’s receipt
of such notice of such Material Defect or Material Breach, as the case may be
(or, in the case of a Material Defect or Material Breach relating to a Trust
Mortgage Loan not being a Qualified Mortgage, not later than 90 days after the
Mortgage Loan Seller or any party hereto discovering such Material Defect or
Material Breach, provided that the related Mortgage Loan Seller has received
notice in accordance with the terms of the related Mortgage Loan Purchase
Agreement) (any such 90-day period, the “Initial Resolution Period”), (i) cure
the same in all material respects, (ii) repurchase the affected Trust Mortgage
Loan at the applicable Repurchase Price in conformity with the applicable
Mortgage Loan Purchase Agreement or (iii) substitute a Qualifying Substitute
Mortgage Loan for such affected Trust Mortgage Loan (provided that, in no event
shall such substitution occur later than the second anniversary of the Closing
Date) and pay to the Master Servicer for deposit into the Collection Account
(or, with respect to any Serviced Loan Combination, the applicable Serviced Loan
Combination Collection Account) any Substitution Shortfall Amount in connection
therewith; provided that if (i) such Material Defect or Material Breach is
capable of being cured but not within the Initial Resolution Period or, with
respect to the immediately preceding proviso, the time period set forth therein,
(ii) such Material Defect or Material Breach is not related to any Trust
Mortgage Loan’s not being a Qualified Mortgage and (iii) the Mortgage Loan
Seller has commenced and is diligently proceeding with the cure of such Material
Defect or Material Breach within the Initial Resolution Period, then the
Mortgage Loan Seller shall have an additional period equal to the applicable
Resolution Extension Period to complete such cure or, failing such cure, to
repurchase the Trust Mortgage Loan or substitute a Qualifying Substitute
Mortgage Loan. Notwithstanding the foregoing, if a Trust Mortgage Loan is not
secured by a Mortgaged Property that is, in whole or in part, a hotel,
restaurant (operated by a Borrower), healthcare facility, nursing home, assisted
living facility, self-storage facility, theatre or fitness center (operated by a
Borrower), then the failure to deliver to the Custodian copies of the UCC
financing statements with respect to such Trust Mortgage Loan shall not be a
Material Defect.
 
 
-132-

--------------------------------------------------------------------------------

 
 
With respect to a Non-Serviced Mortgage Loan, any Defect as such term is defined
in the related Other Pooling and Servicing Agreement (other than a Defect
related to the promissory note for the related Companion Loan or any
assignment(s) in favor of the applicable Other Trustee or any power of attorney
related thereto) will constitute a Defect under this Agreement, and there shall
not be any other Defects with respect to such Non-Serviced Mortgage Loans other
than the failure to deliver the items in Section 2.01(a)(i)(A).
 
Notwithstanding the foregoing, if there is a Material Breach or Material Defect
with respect to one or more Mortgaged Properties with respect to a Trust
Mortgage Loan, the applicable Mortgage Loan Seller (or, if applicable, its
affiliate) will not be obligated to repurchase the Trust Mortgage Loan if (i)
the affected Mortgaged Property may be released pursuant to the terms of any
partial release provisions in the related Loan Documents (and such Mortgaged
Property is, in fact, released), (ii) the remaining Mortgaged Property(ies)
satisfy the requirements, if any, set forth in the Loan Documents and the
Mortgage Loan Seller provides an Opinion of Counsel to the effect that such
release would not cause an Adverse REMIC Event to occur and (iii) each
applicable Rating Agency has provided a No Downgrade Confirmation.
 
If a Mortgage Loan Seller, in connection with a Material Defect or a Material
Breach (or an allegation of a Material Defect or a Material Breach) pertaining
to a Trust Mortgage Loan, makes a cash payment pursuant to an agreement or a
settlement between the applicable Mortgage Loan Seller and the Special Servicer
on behalf of the Trust (and with the consent of the Directing Holder if no
Control Termination Event has occurred and is continuing) (each such payment, a
“Loss of Value Payment”) with respect to such Trust Mortgage Loan, the amount of
such Loss of Value Payment shall be deposited into the Loss of Value Reserve
Fund to be applied in accordance with Section 3.06(e) of this Agreement. If such
Loss of Value Payment is made, the Loss of Value Payment shall serve as the sole
remedy available to the Certificateholders and the Trustee on their behalf
regarding any such Material Breach or Material Defect in lieu of any obligation
of the Mortgage Loan Seller to otherwise cure such Material Breach or Material
Defect or repurchase or substitute for the affected Trust Mortgage Loan based on
such Material Breach or Material Defect under any circumstances. This paragraph
is intended to apply only to a mutual agreement or settlement between the
applicable Mortgage Loan Seller and the Trust, provided, that (i) prior to any
such agreement or settlement nothing in this paragraph shall preclude the
Mortgage Loan Seller or the Trustee from exercising any of its rights related to
a Material Defect or a Material Breach in the manner and timing set forth in the
related Mortgage Loan Purchase Agreement or this Section 2.03 (excluding this
paragraph) (including any right to cure, repurchase or substitute for such Trust
Mortgage Loan), (ii) such Loss of Value Payment shall not be greater than the
Repurchase Price of the affected Trust Mortgage Loan; and (iii) a Material
Defect or a Material Breach as a result of a Trust Mortgage Loan not
constituting a Qualified Mortgage may not be cured by a Loss of Value Payment.
 
If (x) there exists a breach of any representation or warranty on the part of a
Mortgage Loan Seller as set forth in, or made pursuant to, certain
representations set forth in the related Mortgage Loan Purchase Agreement
relating to fees and expenses payable by the Borrower associated with the
exercise of a defeasance option, a waiver of a “due-on-sale” provision or a
“due-on-encumbrance” provision or the release of any Mortgaged Property, and (y)
the related Loan Documents specifically prohibit the Master Servicer or Special
Servicer from requiring the related Borrower to pay such fees and expenses,
then, upon notice by the
 
 
-133-

--------------------------------------------------------------------------------

 
 
Master Servicer or Special Servicer, such Mortgage Loan Seller may cure such
breach by transferring to the Collection Account, within 90 days of the such
Mortgage Loan Seller’s receipt of such notice, the amount of any such fees and
expenses borne by the Trust Fund that are the basis of such breach. Upon its
making such deposit, such Mortgage Loan Seller shall be deemed to have cured
such breach in all respects. Provided such payment is made, this paragraph
describes the sole remedy available to the Trust regarding any such breach,
regardless of whether it constitutes a Material Breach, and the related Mortgage
Loan Seller (or, if applicable, its affiliate) will not be obligated to
repurchase or otherwise cure such breach.
 
(f)            In connection with any repurchase of or substitution for a Trust
Mortgage Loan contemplated by this Section 2.03, (A) the Custodian, the Master
Servicer (with respect to any Performing Loan) and the Special Servicer (with
respect to any Specially Serviced Loan) shall each tender to the applicable
Mortgage Loan Seller all portions of the Mortgage File (in the case of the
Custodian) and the Servicing File (in the case of the Master Servicer and the
Special Servicer, as applicable) and any and all other documents pertaining to
such Trust Mortgage Loan possessed by it, upon delivery (i) to each of the
Master Servicer or the Special Servicer, as applicable, of a trust receipt and
(ii) to the Custodian by the Master Servicer or the Special Servicer, as
applicable, of a Request for Release and an acknowledgement by the Master
Servicer or Special Servicer, as applicable, of its receipt of the Repurchase
Price or the Substitution Shortfall Amount from the applicable Mortgage Loan
Seller, (B) each document that constitutes a part of the Mortgage File that was
endorsed or assigned to the Trustee shall be endorsed or assigned without
recourse in the form of endorsement or assignment provided to the Custodian by
the applicable Mortgage Loan Seller, as the case may be, to the applicable
Mortgage Loan Seller as shall be necessary to vest in the applicable Mortgage
Loan Seller the legal and beneficial ownership of such Trust Mortgage Loan to
the extent such ownership was transferred to the Trustee (provided, that the
Master Servicer or Special Servicer, as applicable, shall use reasonable efforts
to cooperate in furnishing necessary information to the extent in its possession
to the Mortgage Loan Seller in connection with such Mortgage Loan Seller’s
preparation of such endorsement or assignment) and (C) the Trustee, the
Certificate Administrator, the Master Servicer and the Special Servicer shall
release, or cause a release of, any escrow payments and reserve funds held by
the Trustee, the Certificate Administrator, the Master Servicer and the Special
Servicer, as applicable, or on the Trustee’s, the Certificate Administrator’s,
the Master Servicer’s and the Special Servicer’s, as applicable, behalf, in
respect of such Trust Mortgage Loan to the applicable Mortgage Loan Seller.
 
(g)           The Master Servicer (with respect to Performing Loans) and the
Special Servicer (with respect to Specially Serviced Loans) shall, for the
benefit of the Certificateholders and the Trustee, use reasonable efforts to
enforce the obligations of the applicable Mortgage Loan Seller under Section 6
of the applicable Mortgage Loan Purchase Agreement. Such enforcement, including,
without limitation, the legal prosecution of claims, shall be carried out in
accordance with the Servicing Standard. The Trustee, the Certificate
Administrator, the Master Servicer and the Special Servicer, as the case may be,
shall be reimbursed for the reasonable costs of such enforcement: first,
pursuant to Section 3.06 of this Agreement (with respect to the related Trust
Mortgage Loan), out of the related Repurchase Price or Substitution Shortfall
Amount, as applicable, to the extent that such expenses are a specific component
thereof; and second, if at the conclusion of such enforcement action it is
determined that the amounts described in clause first are insufficient, then, in
the case of a repurchase of Mortgage Loan,
 
 
-134-

--------------------------------------------------------------------------------

 
 
pursuant to Section 3.06 of this Agreement, out of general collections on the
Mortgage Loans in the Mortgage Pool on deposit in the Collection Account in each
case with interest thereon at the Advance Rate from the time such expense was
incurred to, but excluding, the date such expense was reimbursed. To the extent
the applicable Mortgage Loan Seller prevails in such proceeding, such Mortgage
Loan Seller shall be entitled to reimbursement from the related portion of the
Trust (i.e., the Mortgage Pool on the one hand and the Courtyard Non-Pooled
Trust Companion Loans on the other hand) for all necessary and reasonable costs
and expenses incurred in connection with such proceeding, including reasonable
attorneys’ fees.
 
So long as document exceptions are outstanding, on each anniversary of the
Closing Date, the Custodian shall prepare and forward to the Depositor, the
Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer, the Controlling Class Representative (as identified to the Custodian
by the Certificate Administrator), the Courtyard by Marriott Controlling Class
Representative (only with respect to the Courtyard by Marriott Pooled Mortgage
Loan) and the applicable Mortgage Loan Seller, a document exception report
setting forth the then current status of any Defects related to the Mortgage
Files pertaining to the Trust Mortgage Loans sold by such Mortgage Loan Seller.
 
As to any Qualifying Substitute Mortgage Loan, the Master Servicer (with respect
to Performing Loans) or the Special Servicer (with respect to Specially Serviced
Loans and REO Properties) shall direct the related Mortgage Loan Seller to
deliver to the Custodian for such Qualifying Substitute Mortgage Loan (with a
copy to the Master Servicer and Special Servicer), the related Mortgage File
with the related Note endorsed as required by Section 2.01(a)(i) hereof. Monthly
Payments due with respect to Qualifying Substitute Mortgage Loans in or prior to
the month of substitution shall not be part of the Trust Fund and, if received
by the Master Servicer, shall be remitted by the Master Servicer to the related
Mortgage Loan Seller on the next succeeding Distribution Date. For the month of
repurchase or substitution, distributions to Certificateholders will include the
Monthly Payment(s) due on the related Removed Mortgage Loan, if and to the
extent received by the Master Servicer or the Special Servicer on behalf of the
Trust on or prior to the related date of repurchase or substitution, as
applicable, and such Mortgage Loan Seller shall be entitled to retain all
amounts received thereafter in respect of such Removed Mortgage Loan.
 
In any month in which a Mortgage Loan Seller substitutes one or more Qualifying
Substitute Mortgage Loans for one or more Removed Mortgage Loans, the Master
Servicer will determine the applicable Substitution Shortfall Amount and
promptly notify the Certificate Administrator thereof. Promptly upon receipt of
such notice, the Certificate Administrator shall direct such Mortgage Loan
Seller to deposit into the Collection Account and/or the applicable Serviced
Loan Combination Collection Account, as applicable, cash equal to such amount
concurrently with the delivery of the Mortgage Files for such Qualifying
Substitute Mortgage Loans, without any reimbursement thereof. The Certificate
Administrator shall also direct such Mortgage Loan Seller to give written notice
to the Depositor, the Trustee, the Master Servicer and the Special Servicer of
such deposit. The Certificate Administrator shall amend the Mortgage Loan
Schedule to reflect the removal of each Removed Mortgage Loan and, if
applicable, the substitution of the Qualifying Substitute Mortgage Loan; and,
upon such amendment, the Certificate Administrator shall deliver or cause the
delivery of such amended
 
 
-135-

--------------------------------------------------------------------------------

 
 
Mortgage Loan Schedule to the other parties hereto. Upon any such substitution,
the Qualifying Substitute Mortgage Loans shall be subject to the terms of this
Agreement in all respects.
 
It is understood and agreed that Section 6 of the Mortgage Loan Purchase
Agreements provides the sole remedy available to the Certificateholders and the
Trustee on behalf of the Certificateholders respecting any Breach (including a
Breach with respect to a Trust Mortgage Loan failing to constitute a Qualified
Mortgage) or any Defect.
 
(h)           In the event that any litigation is commenced which alleges facts
which, in the judgment of the Depositor, could constitute a breach of any of the
Depositor’s representations and warranties relating to the Trust Mortgage Loans,
the Depositor hereby reserves the right to conduct the defense of such
litigation at its expense and shall not be required to obtain any consent from
the Master Servicer, the Special Servicer or the Directing Holder, unless such
defense results in any liability of the Master Servicer, the Special Servicer or
the Directing Holder, as applicable.
 
(i)            If for any reason a Mortgage Loan Seller fails to fulfill its
obligations under the related Mortgage Loan Purchase Agreement with respect to
any Trust Mortgage Loan, the Master Servicer (with respect to Performing Loans)
and the Special Servicer (with respect to Specially Serviced Loans) shall use
reasonable efforts in enforcing any obligation of such Mortgage Loan Seller to
cure, repurchase or substitute for such Trust Mortgage Loan under the terms of
the related Mortgage Loan Purchase Agreement all at the expense of such Mortgage
Loan Seller.
 
Section 2.04     Representations, Warranties and Covenants of the Master
Servicer, the Special Servicer, the Certificate Administrator, the Trustee and
the Operating Advisor. (a) The Master Servicer, as Master Servicer, hereby
represents and warrants with respect to itself to the Trustee, for its own
benefit and the benefit of the Certificateholders, and to the Depositor, the
Certificate Administrator, the Special Servicer, the Operating Advisor and the
Serviced Companion Loan Noteholders, as of the Closing Date, that:
 
(i)            The Master Servicer is a national banking association, duly
organized, validly existing and in good standing under the laws of the United
States of America, and the Master Servicer is in compliance with the laws of
each state (within the United States of America) in which any related Mortgaged
Property is located to the extent necessary to perform its obligations under
this Agreement;
 
(ii)          The execution and delivery of this Agreement by the Master
Servicer, and the performance and compliance with the terms of this Agreement by
the Master Servicer, do not (A) violate the Master Servicer’s organizational
documents or (B) constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any material agreement or other material instrument to which it is a party or
which is applicable to it or any of its assets, or (C) violate any law, rule,
regulation, order, judgment or decree to which the Master Servicer or its
property is subject, which, in the case of either (B) or (C), is likely to
materially and adversely affect either the ability of the Master Servicer to
perform its obligations under this Agreement or its financial condition;
 
 
-136-

--------------------------------------------------------------------------------

 
 
(iii)          The Master Servicer has the full corporate power and authority to
enter into and consummate all transactions to be performed by it contemplated by
this Agreement, has duly authorized the execution, delivery and performance by
it of this Agreement, and has duly executed and delivered this Agreement;
 
(iv)          This Agreement, assuming due authorization, execution and delivery
by the Trustee, the Paying Agent, the Certificate Administrator, the Operating
Advisor, the Special Servicer and the Depositor, constitutes a valid, legal and
binding obligation of the Master Servicer, enforceable against the Master
Servicer in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency, reorganization, receivership, moratorium and other laws affecting
the enforcement of creditors’ rights generally, and general principles of
equity, regardless of whether such enforcement is considered in a proceeding in
equity or at law;
 
(v)          The Master Servicer is not in default with respect to any law, any
order or decree of any court, or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default, in the Master Servicer’s
reasonable judgment is likely to materially and adversely affect the financial
condition or operations of the Master Servicer or its properties taken as a
whole or its ability to perform its duties and obligations hereunder;
 
(vi)          No litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit the
Master Servicer from entering into this Agreement or, in the Master Servicer’s
good faith and reasonable judgment is likely to materially and adversely affect
either the ability of the Master Servicer to perform its obligations under this
Agreement or the financial condition of the Master Servicer;
 
(vii)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Master Servicer of, or compliance by the Master Servicer
with, this Agreement or the consummation of the transactions of the Master
Servicer contemplated by this Agreement, except for any consent, approval,
authorization or order which has been obtained, or which, if not obtained would
not have a materially adverse effect on the ability of the Master Servicer to
perform its obligations hereunder;
 
(viii)        Each officer and employee of the Master Servicer that has
responsibilities concerning the servicing and administration of Mortgage Loans
or Serviced Loan Combinations is covered by errors and omissions insurance and
the fidelity bond in the amounts and with the coverage required by this
Agreement or the Master Servicer self-insures for such risks in compliance with
the requirements of Section 3.08(d) of this Agreement.
 
 
-137-

--------------------------------------------------------------------------------

 
 
 
(b)           The Special Servicer, as Special Servicer, hereby represents and
warrants to and covenants with the Trustee, for its own benefit and the benefit
of the Certificateholders, and to the Depositor, the Certificate Administrator,
the Master Servicer, the Operating Advisor and the Serviced Companion Loan
Noteholders, as of the Closing Date, that:
 
(i)            The Special Servicer is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and the Special Servicer is in compliance with the laws of each state
(within the United States of America) in which any related Mortgaged Property is
located to the extent necessary to perform its obligations under this Agreement;
 
(ii)           The execution and delivery of this Agreement by the Special
Servicer, and the performance and compliance with the terms of this Agreement by
the Special Servicer, do not (A) violate the Special Servicer’s organizational
documents or (B) constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any material agreement or other material instrument to which it is a party or
which is applicable to it or any of its assets, or (C) violate any law, rule,
regulation, order, judgment or decree to which the Special Servicer or its
property is subject, which, in the case of either (B) or (C), is likely to
materially and adversely affect either the ability of the Special Servicer to
perform its obligations under this Agreement or its financial condition;
 
(iii)          The Special Servicer has the full limited liability company power
and authority to enter into and consummate all transactions to be performed by
it contemplated by this Agreement, has duly authorized the execution, delivery
and performance by it of this Agreement, and has duly executed and delivered
this Agreement;
 
(iv)          This Agreement, assuming due authorization, execution and delivery
by the Trustee, the Operating Advisor, the Certificate Administrator, the Master
Servicer and the Depositor, constitutes a valid, legal and binding obligation of
the Special Servicer, enforceable against the Special Servicer in accordance
with the terms hereof, subject to applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the
enforcement of creditors’ rights generally, and general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;
 
(v)           The Special Servicer is not in default with respect to any law,
any order or decree of any court, or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default, in the Special
Servicer’s reasonable judgment is likely to materially and adversely affect the
financial condition or operations of the Special Servicer or its properties
taken as a whole or its ability to perform its duties and obligations hereunder;
 
(vi)          No litigation is pending or, to the best of the Special Servicer’s
knowledge, threatened against the Special Servicer which would prohibit the
Special Servicer from entering into this Agreement or, in the Special Servicer’s
good faith and reasonable judgment is likely to materially and adversely affect
either the ability of the Special
 
 
-138-

--------------------------------------------------------------------------------

 
 
Servicer to perform its obligations under this Agreement or the financial
condition of the Special Servicer;
 
(vii)          No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Special Servicer of, or compliance by the Special Servicer
with, this Agreement or the consummation of the transactions of the Special
Servicer contemplated by this Agreement, except for any consent, approval,
authorization or order which has been obtained, or which, if not obtained would
not have a materially adverse effect on the ability of the Special Servicer to
perform its obligations hereunder;
 
(viii)        Each officer and employee of the Special Servicer that has
responsibilities concerning the servicing and administration of Mortgage Loans
or Serviced Loan Combinations is covered by errors and omissions insurance and
the fidelity bond in the amounts and with the coverage required by this
Agreement.
 
(c)           It is understood and agreed that the representations and
warranties set forth in this Section shall survive delivery of the respective
Mortgage Files to the Custodian on behalf of the Trustee until the termination
of this Agreement, and shall inure to the benefit of the Trustee, the Depositor,
the Certificate Administrator, the Operating Advisor, the Serviced Companion
Loan Noteholders and the Master Servicer or Special Servicer, as the case may
be. Upon discovery by the Depositor, the Certificate Administrator, the Master
Servicer, the Special Servicer, the Operating Advisor or a Responsible Officer
of the Trustee (or upon written notice thereof from any Certificateholder) of a
breach of any of the representations and warranties set forth in this Section
which materially and adversely affects the interests of the Certificateholders,
the Certificate Administrator, the Master Servicer, Special Servicer, the
Operating Advisor, the Serviced Companion Loan Noteholders or the Trustee in any
Trust Mortgage Loan, the party discovering such breach shall give prompt written
notice to the other parties hereto, the Serviced Companion Loan Noteholders and
the Mortgage Loan Sellers.
 
(d)           The Trustee hereby represents and warrants to the Depositor, the
Master Servicer, the Special Servicer, the Operating Advisor, the Certificate
Administrator and the Serviced Companion Loan Noteholders as of the Closing
Date, that:
 
(i)            The Trustee is a national banking association, duly organized,
validly existing and in good standing under the laws of the United States of
America and has full power, authority and legal right to own its properties and
conduct its business as presently conducted and to execute, deliver and perform
the terms of this Agreement.
 
(ii)           This Agreement has been duly authorized, executed and delivered
by the Trustee and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding instrument
enforceable against the Trustee in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights in general and by
general equity principles (regardless of whether such enforcement is considered
in a proceeding in equity or at law).
 
 
-139-

--------------------------------------------------------------------------------

 
 
(iii)          Neither the execution and delivery of this Agreement by the
Trustee nor the consummation by the Trustee of the transactions herein
contemplated to be performed by the Trustee, nor compliance by the Trustee with
the provisions hereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any applicable law (subject
to the appointment in accordance with such applicable law of any co-Trustee or
separate Trustee required pursuant to this Agreement), governmental rule,
regulation, judgment, decree or order binding on the Trustee or its properties
or the organizational documents of the Trustee or the terms of any material
agreement, instrument or indenture to which the Trustee is a party or by which
it is bound which, in the Trustee’s good faith and reasonable judgment, is
likely to affect materially and adversely the ability of the Trustee to perform
its obligations under this Agreement.
 
(iv)          The Trustee is not in violation of, and the execution and delivery
of this Agreement by the Trustee and its performance and compliance with the
terms of this Agreement will not constitute a violation with respect to, any
order or decree of any court binding on the Trustee or any law, order or
regulation of any federal, state, municipal or governmental agency having
jurisdiction, or result in the creation or imposition of any lien, charge or
encumbrance which, in any such event, would have consequences that would
materially and adversely affect either the ability of the Trustee to perform its
obligations under this Agreement or the financial condition of the Trustee.
 
(v)           No consent, approval, authorization or order of, or registration
or filing with, or notice to any court or governmental agency or body, is
required for the execution, delivery and performance by the Trustee of or
compliance by the Trustee with this Agreement, or if required, such approval has
been obtained prior to the Cut-off Date or which, if not obtained, would have a
materially adverse effect on the Trustee’s ability to perform its obligations
hereunder.
 
(vi)          To the best of the Trustee’s knowledge, no litigation is pending
or threatened against the Trustee which would prohibit its entering into or
materially and adversely affect its ability to perform its obligations under
this Agreement or the Indemnification Agreement, dated as of the Pricing Date,
between the Trustee, the Depositor and the Underwriters.
 
(e)           The Certificate Administrator hereby represents and warrants to
the Depositor, the Trustee, the Master Servicer, the Special Servicer, the
Operating Advisor and the Serviced Companion Loan Noteholders as of the Closing
Date, that:
 
(i)            The Certificate Administrator is a national banking association,
duly organized, validly existing and in good standing under the laws of the
United States of America and has full power, authority and legal right to own
its properties and conduct its business as presently conducted and to execute,
deliver and perform the terms of this Agreement.
 
(ii)           This Agreement has been duly authorized, executed and delivered
by the Certificate Administrator and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a legal, valid and binding
instrument enforceable against the Certificate Administrator in accordance with
its terms, except as such enforcement
 
 
-140-

--------------------------------------------------------------------------------

 
 
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights in general and by general equity
principles (regardless of whether such enforcement is considered in a proceeding
in equity or at law).
 
(iii)          Neither the execution and delivery of this Agreement by the
Certificate Administrator nor the consummation by the Certificate Administrator
of the transactions herein contemplated to be performed by the Certificate
Administrator, nor compliance by the Certificate Administrator with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any applicable law, governmental rule,
regulation, judgment, decree or order binding on the Certificate Administrator
or its properties or the organizational documents of the Certificate
Administrator or the terms of any material agreement, instrument or indenture to
which the Certificate Administrator is a party or by which it is bound which, in
the Certificate Administrator’s good faith and reasonable judgment, is likely to
affect materially and adversely the ability of the Certificate Administrator to
perform its obligations under this Agreement.
 
(iv)          The Certificate Administrator is not in violation of, and the
execution and delivery of this Agreement by the Certificate Administrator and
its performance and compliance with the terms of this Agreement will not
constitute a violation with respect to, any order or decree of any court binding
on the Certificate Administrator or any law, order or regulation of any federal,
state, municipal or governmental agency having jurisdiction, or result in the
creation or imposition of any lien, charge or encumbrance which, in any such
event, would have consequences that would materially and adversely affect the
condition (financial or otherwise) or operation of the Certificate Administrator
or its properties.
 
(v)           No consent, approval, authorization or order of, or registration
or filing with, or notice to any court or governmental agency or body, is
required for the execution, delivery and performance by the Certificate
Administrator of or compliance by the Certificate Administrator with this
Agreement, or if required, such approval has been obtained prior to the Cut-off
Date or which, if not obtained, would have a materially adverse effect on the
Certificate Administrator’s ability to perform its obligations hereunder.
 
(vi)          To the best of the Certificate Administrator’s knowledge, no
litigation is pending or threatened against the Certificate Administrator which
would prohibit its entering into or materially and adversely affect its ability
to perform its obligations under this Agreement or the Indemnification
Agreement, dated as of the Pricing Date, between the Certificate Administrator,
the Depositor and the Underwriters.
 
(f)            The Operating Advisor hereby represents and warrants to the
Trustee, the Depositor, the Certificate Administrator, the Master Servicer, the
Special Servicer and the Serviced Companion Loan Noteholders, as of the Closing
Date, that:
 
(i)            The Operating Advisor is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
New York and has full
 
 
-141-

--------------------------------------------------------------------------------

 
 
power, authority and legal right to own its properties and conduct its business
as presently conducted and to execute, deliver and perform the terms of this
Agreement.
 
(ii)           The execution and delivery of this Agreement by the Operating
Advisor, and the performance and compliance with the terms of this Agreement by
the Operating Advisor, do not (A) violate the Operating Advisor’s organizational
documents or (B) constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any material agreement or other material instrument to which it is a party or
which is applicable to it or any of its assets, or (C) violate any law, rule,
regulation, order, judgment or decree to which the Operating Advisor or its
property is subject, which, in the case of either (B) or (C), is likely to
materially and adversely affect either the ability of the Operating Advisor to
perform its obligations under this Agreement or its financial condition;
 
(iii)          The Operating Advisor has the full limited liability company
power and authority to enter into and consummate all transactions to be
performed by it contemplated by this Agreement, has duly authorized the
execution, delivery and performance by it of this Agreement, and has duly
executed and delivered this Agreement;
 
(iv)          This Agreement, assuming due authorization, execution and delivery
by the Trustee, the Certificate Administrator, the Master Servicer, the Special
Servicer, and the Depositor, constitutes a valid, legal and binding obligation
of the Operating Advisor, enforceable against the Operating Advisor in
accordance with the terms hereof, subject to applicable bankruptcy, insolvency,
reorganization, receivership, moratorium and other laws affecting the
enforcement of creditors’ rights generally, and general principles of equity,
regardless of whether such enforcement is considered in a proceeding in equity
or at law;
 
(v)           The Operating Advisor is not in default with respect to any law,
any order or decree of any court, or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default, in the
Operating Advisor’s reasonable judgment, is likely to materially and adversely
affect the financial condition or operations of the Operating Advisor or its
properties taken as a whole or its ability to perform its duties and obligations
hereunder;
 
(vi)          No litigation is pending or, to the best of the Operating
Advisor’s knowledge, threatened against the Operating Advisor which would
prohibit the Operating Advisor from entering into this Agreement or, in the
Operating Advisor’s good faith and reasonable judgment, is likely to materially
and adversely affect either the ability of the Operating Advisor to perform its
obligations under this Agreement or the financial condition of the Operating
Advisor; and
 
(vii)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Operating Advisor, or compliance by the Operating Advisor
with, this Agreement or the consummation of the transactions of the Operating
Advisor contemplated by this Agreement, except for any consent, approval,
authorization or order which has been
 
 
-142-

--------------------------------------------------------------------------------

 
 
obtained, or which, if not obtained would not have a materially adverse effect
on the ability of the Operating Advisor to perform its obligations hereunder.
 
Section 2.05     Execution and Delivery of Certificates; Issuance of Lower-Tier
Regular Interests. The Trustee acknowledges the assignment to it of the Trust
Mortgage Loans and the delivery of the Mortgage Files to the Custodian (to the
extent the documents constituting the Mortgage Files are actually delivered to
the Custodian), subject to the provisions of Section 2.01 and Section 2.02 of
this Agreement and, concurrently with such delivery, (i) acknowledges and hereby
declares that it holds the Trust Mortgage Loans (excluding the Excess Interest)
for the benefit of (y) the Holders of the Class LR Certificates and (z) the
Lower-Tier REMIC as holder of such portions of the Trust Mortgage Loans; (ii)
acknowledges and hereby declares that it holds the Excess Interest for the
benefit of the Class V Certificates; (iii) in exchange for the Trust Mortgage
Loans (excluding Excess Interest), acknowledges the issuance of the Lower-Tier
Regular Interests and has caused to be executed and caused to be authenticated
and delivered to or upon the order of the Depositor, or as directed by the terms
of this Agreement, the Class LR Certificates in authorized denominations, in
each case registered in the names set forth in such order or as so directed in
this Agreement and duly authenticated by the Authenticating Agent; (iv)
acknowledges the contribution by the Depositor of the Lower-Tier Regular
Interests to the Upper-Tier REMIC and hereby declares that it holds the
Lower-Tier Regular Interests on behalf of the Upper-Tier REMIC and the Holders
of the Certificates (other than the Class V and Class LR Certificates); and (v)
in exchange for the Lower-Tier Regular Interests, has caused to be executed and
caused to be authenticated and delivered to or upon the order of the Depositor,
or as directed by the terms of this Agreement, the Regular Certificates and
Class R Certificates in authorized denominations; and the Depositor hereby
acknowledges the receipt by it or its designees of the Regular Certificates, the
Class R Certificates and the Class V Certificates, which Certificates evidence
ownership of the entire Trust Fund.
 
The Depositor, as of the Closing Date, and concurrently with the execution and
delivery of this Agreement, does hereby assign without recourse all the right,
title and interest of the Depositor in and to the Excess Interest to the Trustee
for the benefit of the holders of the Class V Certificates. The Trustee (i)
acknowledges the assignment to it of the Excess Interest, (ii) declares that it
holds and will hold the Excess Interest in trust for the exclusive use and
benefit of all present and future Holders of the Class V Certificates and (iii)
has caused the Certificate Administrator to execute, and has caused the
Authenticating Agent to authenticate and to deliver to or upon the order of the
Depositor, in exchange for the Excess Interest, and the Depositor hereby
acknowledges the receipt by it or its designees of the Class V Certificates in
authorized Denominations.
 
Section 2.06     Miscellaneous REMIC and Grantor Trust Provisions. (a) The
Lower-Tier Regular Interests issued hereunder are hereby designated as the
“regular interests” in the Lower-Tier REMIC within the meaning of Section
860G(a)(1) of the Code, and the Class LR Certificates are hereby designated as
the sole class of “residual interests” in the Lower-Tier REMIC within the
meaning of Section 860G(a)(2) of the Code. The Regular Certificates are hereby
designated as “regular interests” in the Upper-Tier REMIC within the meaning of
Section 860G(a)(1) of the Code, and the Class R Certificates are hereby
designated as the sole Class of “residual interests” in the Upper-Tier REMIC
within the meaning of Section 860G(a)(2) of the Code. The Closing Date is hereby
designated as the “Startup Day” of each Trust REMIC
 
 
-143-

--------------------------------------------------------------------------------

 
 
within the meaning of Section 860G(a)(9) of the Code. The “latest possible
maturity date” of the Lower-Tier Regular Interests and the Regular Certificates
for purposes of Section 860G(a)(l) of the Code is the Rated Final Distribution
Date.
 
(b)           None of the Depositor, the Trustee, the Certificate Administrator,
the Master Servicer or the Special Servicer shall enter into any arrangement by
which the Trust Fund will receive a fee or other compensation for services other
than as specifically contemplated herein.
 
ARTICLE III

 
ADMINISTRATION AND SERVICING
OF THE TRUST FUND
 
Section 3.01     The Master Servicer To Act as Master Servicer; Special Servicer
To Act as Special Servicer; Administration of the Mortgage Loans and the
Serviced Companion Loans.
 
 (a) The Master Servicer (generally with respect to Mortgage Loans (other than a
Non-Serviced Mortgage Loan) and the Serviced Companion Loans that are not
Specially Serviced Loans) and the Special Servicer (generally with respect to
Specially Serviced Loans and Serviced REO Loans), each as an independent
contractor servicer, shall service and administer the Mortgage Loans (other than
a Non-Serviced Mortgage Loan) and the Serviced Companion Loans on behalf of the
Trust Fund and the Trustee (as Trustee for the Certificateholders) and, in the
case of any Serviced Loan Combination, the related Serviced Companion Loan
Noteholders (as a collective whole as if such Certificateholders and Serviced
Companion Loan Noteholders, as applicable, constituted a single lender (and with
respect to any Serviced Loan Combination with a related Serviced Subordinate
Companion Loan, taking into account the subordinate nature of such Serviced
Subordinate Companion Loan)), in each case, in accordance with the Servicing
Standard.
 
The Master Servicer’s or Special Servicer’s liability for actions and omissions
in its capacity as Master Servicer or Special Servicer, as the case may be,
hereunder is limited as provided herein (including, without limitation, pursuant
to Section 6.03 hereof). To the extent consistent with the foregoing and subject
to any express limitations set forth in this Agreement, the Master Servicer and
Special Servicer shall seek to maximize the timely and complete recovery of
principal and interest on the Notes; provided, that nothing herein contained
shall be construed as an express or implied guarantee by the Master Servicer or
Special Servicer of the collectability of the Mortgage Loans or the Serviced
Companion Loans. Subject only to the Servicing Standard, the Master Servicer and
Special Servicer shall have full power and authority, acting alone or through
sub-servicers (subject to paragraph (c) of this Section 3.01, to the related
sub-servicing agreement with each sub-servicer and to Section 3.01(e) of this
Agreement), to do or cause to be done any and all things in connection with such
servicing and administration that it may deem consistent with the Servicing
Standard and, in its reasonable judgment, in the best interests of the
Certificateholders, including, without limitation, with respect to each Mortgage
Loan (other than any Non-Serviced Mortgage Loan, and in the case of the Serviced
Loan Combinations, in the best interests of the Certificateholders and the
Serviced Companion Loan Noteholders, as a collective whole as if such
Certificateholders and (with respect to a Serviced Loan Combination) Serviced
Companion Loan Noteholders constituted a single lender (and with
 
 
-144-

--------------------------------------------------------------------------------

 
 
respect to any Serviced Loan Combination with a related Serviced Subordinate
Companion Loan, taking into account the subordinate nature of such Serviced
Subordinate Companion Loan)) to prepare, execute and deliver, on behalf of the
Certificateholders and Serviced Companion Loan Noteholders and the Trustee or
any of them: (i) any and all financing statements, continuation statements and
other documents or instruments necessary to maintain the lien on each Mortgaged
Property and related collateral; (ii) any modifications, waivers, consents or
amendments to or with respect to any documents contained in the related Mortgage
File; and (iii) any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to such Mortgage Loans and the Mortgaged Properties. Notwithstanding the
foregoing, neither the Master Servicer nor the Special Servicer shall modify,
amend, waive or otherwise consent to any change of the terms of any Mortgage
Loan except under the circumstances described in Section 3.03, Section 3.09,
Section 3.10, Section 3.24, Section 3.25, Section 3.26 and Section 3.27 hereof.
The Master Servicer (with respect to Mortgage Loans (other than a Non-Serviced
Mortgage Loan) and the Serviced Companion Loans that are not Specially Serviced
Loans) and the Special Servicer (with respect to Specially Serviced Loans and
Serviced REO Loans) shall provide to the Borrowers related to such Mortgage
Loans that it is servicing any reports required to be provided to them pursuant
to the related Loan Documents. Subject to Section 3.11 of this Agreement, the
Trustee shall, upon the receipt of a written request of a Servicing Officer,
execute and deliver to the Master Servicer and Special Servicer, as applicable,
any powers of attorney (substantially in the form attached hereto as Exhibit CC,
or such other form as mutually agreed to by the Trustee and the Master Servicer
or the Special Servicer, as applicable) and other documents (including but not
limited to other powers of attorney) prepared by the Master Servicer and Special
Servicer, as applicable, and necessary or appropriate (as certified in such
written request) to enable the Master Servicer and Special Servicer, as
applicable, to carry out their servicing and administrative duties hereunder.
The Trustee shall not be held liable for any misuse of any such power of
attorney or such other documents by the Master Servicer and Special Servicer, as
applicable. Notwithstanding anything contained herein to the contrary, none of
the Master Servicer or the Special Servicer shall, without the Trustee’s written
consent: (i) initiate any action, suit or proceeding solely under the Trustee’s
name without indicating the Master Servicer’s or the Special Servicer’s, as the
case may be, representative capacity (unless prohibited by any requirement of
the applicable jurisdiction in which any such action, suit or proceeding is
brought and if so prohibited, in the manner required by such jurisdiction
(provided that the Master Servicer or the Special Servicer, as applicable, shall
then provide five (5) Business Days’ written notice to the Trustee of the
initiation of such action, suit or proceeding (or such shorter time period as is
reasonably required in the judgment of the Master Servicer or the Special
Servicer, as applicable, made in accordance with the Servicing Standard) prior
to filing such action, suit or proceeding), and shall not be required to obtain
the Trustee’s consent or indicate the Master Servicer’s or the Special
Servicer’s, as applicable, representative capacity); or (ii) take any action
with the intent to cause, and that actually causes, the Trustee to be registered
to do business in any state.
 
(b)           Unless otherwise provided in the related Note or related
Intercreditor Agreement, the Master Servicer shall apply any partial Principal
Prepayment received on a Mortgage Loan (other than a Non-Serviced Mortgage Loan)
or Serviced Companion Loan, as applicable, on a date other than a Due Date to
the Stated Principal Balance of such Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Companion Loan, as applicable,
 
 
-145-

--------------------------------------------------------------------------------

 
 
as of the Due Date immediately following the date of receipt of such partial
Principal Prepayment. Unless otherwise provided in the related Note or related
Intercreditor Agreement, the Master Servicer shall apply any amounts received on
U.S. Treasury obligations in respect of a Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Companion Loan, as applicable, being
defeased pursuant to its terms to the Stated Principal Balance of and interest
on such Mortgage Loan or Serviced Companion Loan, as applicable, as of the Due
Date immediately following the receipt of such amounts.
 
(c)           The Master Servicer and the Special Servicer, may enter into
Sub-Servicing Agreements with third parties with respect to any of its
respective obligations hereunder subject (but not in the case of any Mortgage
Loan Seller Subservicer) to the consent of the Directing Holder (so long as no
Control Termination Event has occurred and is continuing), provided that (i) any
such agreement requires the Sub-Servicer to comply in all material respects with
all of the applicable terms and conditions of this Agreement and shall be
consistent with the provisions of this Agreement, the terms of the respective
Loan Documents and, in the case of a Serviced Companion Loan, the related
Intercreditor Agreement, (ii) if such Sub-Servicer is a Servicing Function
Participant or an Additional Servicer, any such agreement provides that (x) the
failure of such Sub-Servicer to comply with any of the requirements under
Article X of this Agreement applicable to such Sub-Servicer, including the
failure to deliver any reports or certificates at the time such report or
certification is required under Article X and (y) the failure of such
Sub-Servicer to comply with any requirements to deliver any items required by
Items 1122 and 1123 of Regulation AB under any other pooling and servicing
agreement relating to any other series of certificates offered by the Depositor
shall constitute an event of default by such Sub-Servicer upon the occurrence of
which the Master Servicer shall (and the Depositor may) immediately terminate
the related Sub-Servicer under the related Sub-Servicing Agreement, which
termination shall be deemed for cause, (iii) no Sub-Servicer retained by the
Master Servicer or the Special Servicer, as applicable, shall grant any
modification, waiver or amendment to any Mortgage Loan or Serviced Companion
Loan, as applicable, or foreclose any Mortgage without the approval of the
Master Servicer or the Special Servicer, as applicable, which approval shall be
given or withheld in accordance with the procedures set forth in Section 3.09,
Section 3.10, Section 3.24, Section 3.25, Section 3.26, Section 3.27, (as
applicable), (iv) such agreement shall be consistent with the Servicing Standard
and (v) with respect to any Sub-Servicing Agreement entered into after the
Closing Date, if such Sub-Servicer is a Servicing Function Participant or an
Additional Servicer, such Sub-Servicer, at the time the related Sub-Servicing
Agreement is entered into, is not a Prohibited Party. Any such Sub-Servicing
Agreement may permit the Sub-Servicer to delegate its duties to agents or
Subcontractors so long as the related agreements or arrangements with such
agents or Subcontractors are consistent with the provisions of this Section
3.01(c) (including, for the avoidance of doubt, that no such agent or
Subcontractor is a Prohibited Party, if such agent or Subcontractor would be a
Servicing Function Participant, at the time the related sub-servicing agreement
is entered into). Any monies received by a Sub-Servicer pursuant to a
Sub-Servicing agreement (other than sub-servicing fees) shall be deemed to be
received by the Master Servicer on the date received by such Sub-Servicer.
 
Any Sub-Servicing Agreement entered into by the Master Servicer or the Special
Servicer, as applicable, shall provide that it may be assumed by the Trustee (in
its sole discretion, but must be assumed with respect to any Mortgage Loan
Seller Sub-Servicer so long as such
 
 
-146-

--------------------------------------------------------------------------------

 
 
Mortgage Loan Seller Sub-Servicer is not in default under the applicable
Sub-Servicing Agreement) if the Trustee has assumed the duties of the Master
Servicer or the Special Servicer, respectively, or any successor Master Servicer
or Special Servicer, as applicable, without cost or obligation to the assuming
party or the Trust Fund, upon the assumption by such party of the obligations,
except to the extent they arose prior to the date of assumption, of the Master
Servicer or the Special Servicer, as applicable, pursuant to Section 7.02 (it
being understood that any such obligations shall be the obligations of the
terminated Master Servicer or Special Servicer, as applicable, only).
 
Any Sub-Servicing Agreement, and any other transactions or services relating to
the Mortgage Loans or Serviced Companion Loans involving a Sub-Servicer, shall
be deemed to be between the Master Servicer or the Special Servicer, as
applicable, and such Sub-Servicer alone, and the Trustee, the Certificate
Administrator, the Trust Fund, the Operating Advisor, the Certificateholders
and, if applicable, Serviced Companion Loan Noteholders shall not be deemed
parties thereto and shall have no claims, rights (except as specified below),
obligations, duties or liabilities with respect to the Sub-Servicer, except as
set forth in Section 3.01(c)(ii) and Section 3.01(d).
 
Any Sub-Servicing Agreement as to which a Mortgage Loan Seller required the
Master Servicer to enter into shall provide that the Master Servicer (and any
successor Master Servicer) or Trustee may only terminate the related Mortgage
Loan Seller Sub-Servicer for cause pursuant to such Sub-Servicing Agreement and
as otherwise specified in such Sub-Servicing Agreement.
 
Notwithstanding the provisions of any Sub-Servicing Agreement and this Section
3.01, in no event shall the Trust Fund, the Trustee, the Certificate
Administrator, the Depositor or any Serviced Companion Loan Noteholder bear any
termination fee required to be paid to any Sub-Servicer as a result of the
termination of any Sub-Servicing Agreement.
 
Notwithstanding any other provision of this Agreement, the Special Servicer
shall not enter into any Sub-Servicing Agreement which provides for the
performance by third parties of any or all of its obligations herein, without
the consent of the Directing Holder for so long as no Control Termination Event
has occurred and is continuing, except to the extent necessary for the Special
Servicer to comply with applicable regulatory requirements.
 
(d)           If the Trustee or any successor Master Servicer assumes the
obligations of the Master Servicer, or if the Trustee or any successor Special
Servicer assumes the obligations of the Special Servicer, in each case in
accordance with Section 7.02, the Trustee, the successor Master Servicer or such
successor Special Servicer, as applicable, to the extent necessary to permit the
Trustee, the successor Master Servicer or such successor Special Servicer, as
applicable, to carry out the provisions of Section 7.02, shall, without act or
deed on the part of the Trustee, the successor Master Servicer or such successor
Special Servicer, as applicable, succeed to all of the rights and obligations of
the Master Servicer or the Special Servicer, as applicable, under any
Sub-Servicing Agreement entered into by the Master Servicer or the Special
Servicer, as applicable, pursuant to Section 3.01(c). In such event, such
successor shall be deemed to have assumed all of the Master Servicer’s or the
Special Servicer’s interest, as applicable, therein (but not any liabilities or
obligations in respect of acts or omissions of the Master Servicer or the
Special Servicer, as applicable, prior to such deemed assumption) and to
 
 
-147-

--------------------------------------------------------------------------------

 
 
have replaced the Master Servicer or the Special Servicer, as applicable, as a
party to such Sub-Servicing Agreement to the same extent as if such
Sub-Servicing Agreement had been assigned to such successor, except that the
Master Servicer or the Special Servicer, as applicable, shall not thereby be
relieved of any liability or obligations under such Sub-Servicing Agreement that
accrued prior to the succession of such successor.
 
If the Trustee or any successor Master Servicer or Special Servicer, as
applicable, assumes the servicing obligations of the Master Servicer or the
Special Servicer, as applicable, then upon request of such successor, the Master
Servicer or Special Servicer, as applicable, shall at its own expense (except
(i) in the event that the Special Servicer is terminated pursuant to Section
3.22(b), at the expense of the Certificateholders effecting such termination, as
applicable; or (ii) in the event that the Master Servicer or the Special
Servicer is terminated pursuant to Section 6.04(c), at the expense of the Trust)
deliver to such successor all documents and records relating to any
Sub-Servicing Agreement and the Mortgage Loans and/or the Serviced Companion
Loans, as applicable, then being serviced hereunder or thereunder and an
accounting of amounts collected and held by it, if any, and shall otherwise use
commercially reasonable efforts to effect the orderly and efficient transfer of
any Sub-Servicing Agreement to such successor. Neither the Master Servicer nor
the Special Servicer shall be required to assume the obligations of the other
and nothing in this paragraph shall imply otherwise.
 
(e)           The parties hereto acknowledge that each Loan Combination is
subject to the terms and conditions of the related Intercreditor Agreement and,
with respect to a Non-Serviced Mortgage Loan, further subject to the servicing
under and all other terms and conditions of the Other Pooling and Servicing
Agreement. The parties hereto further recognize the respective rights and
obligations of each Companion Loan Noteholder under the related Intercreditor
Agreement, including, without limitation with respect to (A) the allocation of
collections (and all other amounts received in connection with the related Loan
Combination) on or in respect of the related Mortgage Loan and (B) the
allocation of Default Interest on or in respect of the related Mortgage Loan.
 
Notwithstanding anything herein to the contrary, the parties hereto acknowledge
and agree that the Master Servicer’s and the Special Servicer’s obligations and
responsibilities hereunder and the Master Servicer’s and the Special Servicer’s
authority with respect to the Serviced Loan Combinations are limited by and
subject to the terms of the related Intercreditor Agreement and, with respect to
any Non-Serviced Mortgage Loan, the rights of the Other Servicer and the Other
Special Servicer under the Other Pooling and Servicing Agreement. The Master
Servicer shall, consistent with the applicable Servicing Standard, enforce the
rights of the Trustee (as holder of a Non-Serviced Mortgage Loan) under the
related Intercreditor Agreement and the Other Pooling and Servicing Agreement.
The parties hereto acknowledge that each Non-Serviced Loan Combination and any
related REO Property are being serviced and administered under the related Other
Pooling and Servicing Agreement and the Other Servicer will make any property
advances required thereunder in respect of such Non-Serviced Loan Combination
and remit collections on the Non-Serviced Mortgage Loan to or on behalf of the
Trust. None of the Master Servicer, the Special Servicer, the Certificate
Administrator or the Trustee shall have any obligation or authority to supervise
the related Other Servicer, the related Other Special Servicer or the related
Other Trustee or to make Property Advances with respect to any such Non-Serviced
Loan Combination. Although each Non-Serviced Loan Combination is being serviced
 
 
-148-

--------------------------------------------------------------------------------

 
 
under the related Other Pooling and Servicing Agreement, the Controlling Class
Representative may have certain information and consultation rights relating to
the servicing of the Non-Serviced Loan Combination pursuant to the terms of the
related Intercreditor Agreement and the related Other Pooling and Servicing
Agreement. Any obligation of the Master Servicer or Special Servicer, as
applicable, to provide information and collections to the Trustee, the
Certificate Administrator and the Certificateholders with respect to any
Non-Serviced Loan Combination shall be dependent on its receipt of the
corresponding information and collections from the related Other Servicer or the
related Other Special Servicer. Nothing herein shall be deemed to override the
provisions of an Intercreditor Agreement with respect to the rights of the
related noteholders thereunder and with respect to the servicing and
administrative duties and obligations with respect to such Non-Serviced Loan
Combinations. In the event of any inconsistency or discrepancy between the
provisions, terms or conditions of an Intercreditor Agreement related to a
Non-Serviced Loan Combination and the provisions, terms or conditions of this
Agreement, the related Intercreditor Agreement shall govern.
 
If any Mortgage Loan included in any Serviced Loan Combination is no longer part
of the Trust Fund and the servicing and administration of such Serviced Loan
Combination is to be governed by a separate servicing agreement and not by this
Agreement, the Master Servicer and, if such Serviced Loan Combination is then
being specially serviced hereunder, the Special Servicer, shall continue to act
in such capacities under such separate servicing agreement, which agreement
shall be reasonably acceptable to the Master Servicer and/or the Special
Servicer, as the case may be, and shall contain servicing and administration,
limitation of liability, indemnification and servicing compensation provisions
substantially similar to the corresponding provisions of this Agreement, except
that such Serviced Loan Combination and the related Mortgaged Property shall be
serviced as if they were the sole assets serviced and administered thereunder
and the sole source of funds thereunder and except that there shall be no
further obligation of any Person to make P&I Advances. All amounts due the
Master Servicer and the Special Servicer (including Advances and interest
thereon) pursuant to this Agreement and the applicable Intercreditor Agreement
shall be paid to the Master Servicer and the Special Servicer by the successor
Master Servicer or Special Servicer, as applicable, or as an Additional Trust
Fund Expense on the first Servicer Remittance Date following termination. In
addition, until such time as a separate servicing agreement with respect to such
Serviced Loan Combination and any related Serviced REO Property has been entered
into and, notwithstanding that neither such Mortgage Loan nor any related
Serviced REO Property is part of the Trust Fund, the Custodian shall continue to
hold the Mortgage File and the Master Servicer and, if applicable, the Special
Servicer shall (subject to the preceding sentence) continue to service such
Serviced Loan Combination or any related Serviced REO Property, as the case may
be, under this Agreement as if it were a separate servicing agreement. Nothing
herein shall be deemed to override the provisions of an Intercreditor Agreement
with respect to the rights of the related noteholders thereunder and with
respect to the servicing and administrative duties and obligations with respect
to such Serviced Loan Combinations. In the event of any inconsistency or
discrepancy between the provisions, terms or conditions of an Intercreditor
Agreement related to a Serviced Loan Combination and the provisions, terms or
conditions of this Agreement, the related Intercreditor Agreement shall govern,
and as to any matter on which such Intercreditor Agreement is silent or makes
reference to this Agreement, this Agreement shall govern.
 
 
-149-

--------------------------------------------------------------------------------

 
 
Section 3.02     Liability of the Master Servicer and the Special Servicer When
Sub-Servicing. Notwithstanding any Sub-Servicing Agreement, any of the
provisions of this Agreement relating to agreements or arrangements between the
Master Servicer or Special Servicer, as applicable, and any Person acting as
sub-servicer (or its agents or Subcontractors) or any reference to actions taken
through any Person acting as sub-servicer or otherwise, the Master Servicer or
the Special Servicer, as applicable, shall remain obligated and primarily liable
to the Trustee (on behalf of the Certificateholders), the Certificateholders
and, with respect to the Serviced Loan Combinations, the Serviced Companion Loan
Noteholders, for the servicing and administering of the Mortgage Loans and
Serviced Companion Loans in accordance with the provisions of this Agreement
without diminution of such obligation or liability by virtue of such
sub-servicing agreements or arrangements or by virtue of indemnification from
the Depositor or any other Person acting as sub-servicer (or its agents or
Subcontractors) to the same extent and under the same terms and conditions as if
the Master Servicer or the Special Servicer, as applicable, alone were servicing
and administering the Mortgage Loans and Serviced Companion Loans. Each of the
Master Servicer and the Special Servicer shall be entitled to enter into an
agreement with any sub-servicer providing for indemnification of the Master
Servicer or the Special Servicer, as applicable, by such sub-servicer, and
nothing contained in this Agreement shall be deemed to limit or modify such
indemnification, but no such agreement for indemnification shall be deemed to
limit or modify this Agreement.
 
Section 3.03     Collection of Mortgage Loan and Serviced Companion Loan
Payments. The Master Servicer (with respect to all the Mortgage Loans (other
than a Non-Serviced Mortgage Loan) and the Serviced Companion Loans (other than
Specially Serviced Loans) that the Master Servicer is Servicing) and the Special
Servicer (with respect to Specially Serviced Loans) shall use reasonable efforts
to collect all payments called for under the terms and provisions of the
Mortgage Loans (other than the Non-Serviced Mortgage Loans) and the Serviced
Companion Loans each is obligated to service hereunder, and shall follow the
Servicing Standard with respect to such collection procedures; provided, that
nothing herein contained shall be construed as an express or implied guarantee
by the Master Servicer or the Special Servicer of the collectability of the
Mortgage Loans or the Serviced Companion Loans; provided, further, that with
respect to such Mortgage Loans (other than a Non-Serviced Mortgage Loan) or
Serviced Loan Combinations, as applicable, that have Anticipated Repayment
Dates, so long as the related Borrower is in compliance with each provision of
the related Loan Documents, the Master Servicer and Special Servicer (including
the Special Servicer in its capacity as a Certificateholder, if applicable)
shall not take any enforcement action with respect to the failure of the related
Borrower to make any payment of Excess Interest, other than requests for
collection, until the final maturity date of such Mortgage Loan or Serviced Loan
Combination, as applicable, or the outstanding principal balance of such
Mortgage Loan or Serviced Loan Combination, as applicable, has been paid in
full, however, consistent with the applicable Servicing Standard, the Master
Servicer, or the Special Servicer each may in its discretion waive the Excess
Interest (even at the final maturity date) in connection with any Mortgage Loan
it is obligated to service hereunder if taking such action is in the best
interest of the Certificateholders as a collective whole. With respect to each
Performing Loan (other than a Non-Serviced Mortgage Loan), the Master Servicer
shall use its reasonable efforts, consistent with the Servicing Standard, to
collect income statements and rent rolls from Borrowers as required by the Loan
Documents and the terms hereof. The Master Servicer shall provide at least 90
days’ notice (with a copy to the Special Servicer) to the Borrowers of Balloon
Payments coming due
 
 
-150-

--------------------------------------------------------------------------------

 
 
on Performing Loans (other than a Non-Serviced Mortgage Loan). Consistent with
the foregoing, the Master Servicer (with respect to each Performing Loan) or the
Special Servicer (with respect to Specially Serviced Loans) may in their
discretion waive any late payment charge or Default Interest in connection with
any delinquent Monthly Payment or Balloon Payment with respect to any Mortgage
Loan or Serviced Companion Loan that it is servicing. In addition, the Special
Servicer shall be entitled to take such actions with respect to the collection
of payments on the Mortgage Loans and the Serviced Companion Loan as are
permitted or required under this Agreement.
 
Section 3.04     Collection of Taxes, Assessments and Similar Items; Escrow
Accounts. (a) The Master Servicer, in the case of all Mortgage Loans (other than
a Non-Serviced Mortgage Loan) and Serviced Loan Combinations that it is
servicing, shall maintain accurate records with respect to each related
Mortgaged Property reflecting the status of taxes, assessments and other similar
items that are or may become a lien thereon and the status of insurance premiums
payable with respect thereto. With respect to each Specially Serviced Loan, the
Special Servicer shall use its reasonable efforts, consistent with the Servicing
Standard, to collect income statements and rent rolls from Borrowers as required
by the Loan Documents. The Special Servicer, in the case of Serviced REO Loans,
and the Master Servicer, in the case of all Mortgage Loans (other than a
Non-Serviced Mortgage Loan) and Serviced Loan Combinations that it is servicing,
shall use reasonable efforts consistent with the Servicing Standard to, from
time to time, (i) obtain all bills for the payment of such items (including
renewal premiums), and (ii) effect, or, if the Special Servicer, to use
reasonable efforts to cause the Master Servicer to effect, payment of all such
bills with respect to such Mortgaged Properties prior to the applicable penalty
or termination date, in each case employing for such purpose Escrow Payments as
allowed under the terms of the related Loan Documents for the related Mortgage
Loan or Serviced Companion Loan. If a Borrower under a Mortgage Loan (other than
a Non-Serviced Mortgage Loan) or Serviced Loan Combination fails to make any
such payment on a timely basis or collections from the Borrower are insufficient
to pay any such item before the applicable penalty or termination date, the
Master Servicer shall advance the amount of any shortfall as a Property Advance
unless the Master Servicer determines in accordance with the Servicing Standard
that such Advance would be a Nonrecoverable Advance (provided that with respect
to advancing insurance premiums or delinquent tax assessments the Master
Servicer shall comply with the provisions of the second to last paragraph in
Section 3.21(d) of this Agreement). The Master Servicer shall be entitled to
reimbursement of Property Advances, with interest thereon at the Advance Rate,
that it makes pursuant to this Section 3.04 of this Agreement from amounts
received on or in respect of the related Mortgage Loan or Serviced Loan
Combination respecting which such Advance was made or if such Advance has become
a Nonrecoverable Advance, to the extent permitted by Section 3.06 of this
Agreement. No costs incurred by the Master Servicer in effecting the payment of
taxes and assessments on the Mortgaged Properties shall, for the purpose of
calculating distributions to Certificateholders or Serviced Companion Loan
Noteholders, be added to the amount owing under the related Mortgage Loans or
Serviced Companion Loans, notwithstanding that the terms of such Mortgage Loans
or Serviced Companion Loan so permit.
 
The parties acknowledge that with respect to Non-Serviced Mortgage Loans, the
Other Servicer is obligated to make (or any other service provider provided for
in the related Other Pooling and Servicing Agreement may make) property advances
with respect to such Non-
 
 
-151-

--------------------------------------------------------------------------------

 
 
Serviced Mortgage Loans pursuant to the related Other Pooling and Servicing
Agreement. The Other Servicer (or other service provider) shall be entitled to
reimbursement for nonrecoverable property advances (as such term or similar term
may be defined in the related Other Pooling and Servicing Agreement) with, in
each case, any accrued and unpaid interest thereon provided for under the
related Other Pooling and Servicing Agreement in the manner set forth in such
Other Pooling and Servicing Agreement, the related Intercreditor Agreement and
Section 3.06(a)(v) of this Agreement.
 
(b)           The Master Servicer shall segregate and hold all funds collected
and received pursuant to any Mortgage Loan (other than any Non-Serviced Mortgage
Loans) or any Serviced Companion Loan that it is servicing constituting Escrow
Payments separate and apart from any of its own funds and general assets and
shall establish and maintain one or more segregated custodial accounts (each, an
“Escrow Account”) into which all Escrow Payments shall be deposited within two
(2) Business Days after receipt of properly identified funds and maintained in
accordance with the requirements of the related Mortgage Loan or Serviced Loan
Combination, as applicable, and in accordance with the Servicing Standard. The
Master Servicer shall also deposit into each Escrow Account any amounts
representing losses on Permitted Investments to the extent required pursuant to
Section 3.07(b) of this Agreement and any Insurance Proceeds or Liquidation
Proceeds which are required to be applied to the restoration or repair of any
Mortgaged Property pursuant to the related Mortgage Loan or Serviced Loan
Combination. Escrow Accounts shall be Eligible Accounts (except to the extent
the related Loan Documents require it to be held in an account that is not an
Eligible Account); provided, if the ratings of the financial institution holding
such account are downgraded to a ratings level below that of an Eligible Account
(except to the extent the related Loan Documents require it to be held in an
account that is not an Eligible Account), the Master Servicer shall have 30 days
(or such longer time as confirmed by a No Downgrade Confirmation, obtained at
the expense of the Master Servicer relating to the Certificates and any related
Serviced Companion Loan Securities) to transfer such account to an Eligible
Account. Escrow Accounts shall be entitled, “Midland Loan Services, a Division
of PNC Bank, National Association, as Master Servicer, on behalf of Wilmington
Trust, National Association, as Trustee, for the benefit of the Holders of
Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates and Various Borrowers and, if
applicable, Serviced Companion Loan Noteholders”. Withdrawals from an Escrow
Account may be made by the Master Servicer only:
 
(i)            to effect timely payments of items constituting Escrow Payments
for the related Mortgage;
 
(ii)           to transfer funds to the Collection Account and/or the applicable
Serviced Loan Combination Collection Account (or any sub-account thereof) to
reimburse the Master Servicer or the Trustee for any Property Advance (with
interest thereon at the Advance Rate) relating to Escrow Payments, but only from
amounts received with respect to the related Mortgage Loan and/or Serviced Loan
Combination, as applicable, which represent late collections of Escrow Payments
thereunder;
 
(iii)          for application to the restoration or repair of the related
Mortgaged Property in accordance with the related Mortgage Loan and/or Serviced
Loan Combination, as applicable, and the Servicing Standard;
 
 
-152-

--------------------------------------------------------------------------------

 
 
(iv)          to clear and terminate such Escrow Account upon the termination of
this Agreement or pay-off of the related Mortgage Loan and/or Serviced Loan
Combination, as applicable;
 
(v)           to pay from time to time to the related Borrower any interest or
investment income earned on funds deposited in the Escrow Account if such income
is required to be paid to the related Borrower under law or by the terms of the
Loan Documents for such Mortgage Loan or Serviced Loan Combination, or otherwise
to the Master Servicer; or
 
(vi)          to remove any funds deposited in an Escrow Account that were not
required to be deposited therein or to refund amounts to Borrowers determined to
be overages.
 
(c)           The Master Servicer shall, as to each Mortgage Loan (other than
any Non-Serviced Mortgage Loan) and each Serviced Companion Loan that it is
servicing, (i) maintain accurate records with respect to the related Mortgaged
Property reflecting the status of real estate taxes, assessments and other
similar items that are or may become a lien thereon and the status of insurance
premiums and any ground rents payable in respect thereof and (ii) use reasonable
efforts to obtain, from time to time, all bills for (or otherwise confirm) the
payment of such items (including renewal premiums) and, for such Mortgage Loans
and Serviced Companion Loan that require the related Borrower to escrow for such
items, shall effect payment thereof prior to the applicable penalty or
termination date. For purposes of effecting any such payment for which it is
responsible, the Master Servicer shall apply Escrow Payments as allowed under
the terms of the related Loan Documents for such Mortgage Loan and Serviced
Companion Loan (or, if such Mortgage Loan or Serviced Companion Loan does not
require the related Borrower to escrow for the payment of real estate taxes,
assessments, insurance premiums, ground rents (if applicable) and similar items,
the Master Servicer shall use reasonable efforts consistent with the Servicing
Standard to cause the related Borrower to comply with the requirement of the
related Loan Documents that the Borrower make payments in respect of such items
at the time they first become due and, in any event, prior to the institution of
foreclosure or similar proceedings with respect to the related Mortgaged
Property for nonpayment of such items). Subject to Section 3.21 of this
Agreement, the Master Servicer shall timely make a Property Advance with respect
to the Mortgage Loans (other than Non-Serviced Mortgage Loans) and Serviced Loan
Combinations that it is servicing, if any, to cover any such item which is not
so paid, including any penalties or other charges arising from the Borrower’s
failure to timely pay such items.
 
Section 3.05     Collection Accounts; Excess Liquidation Proceeds Account;
Distribution Accounts; Interest Reserve Account; Serviced Loan Combination
Collection Accounts and Courtyard Rakes Collection Sub-Account. (a) The Master
Servicer shall establish and maintain a Collection Account, for the benefit of
the Certificateholders and the Trustee as the Holder of the Lower-Tier Regular
Interests with respect to the Mortgage Loans that it is servicing. The
Collection Account shall be established and maintained as an Eligible Account.
Amounts in the Collection Account attributable to the Mortgage Loans (other than
Excess Interest) will be assets of the Lower-Tier REMIC, and amounts
attributable to Excess Interest will be assets of the Grantor Trust. Amounts
attributable to the Companion Loans (other than the Courtyard by Marriott
Non-Pooled Trust Companion Loans) will not be assets of the Trust Fund.
 
 
-153-

--------------------------------------------------------------------------------

 
 
The Master Servicer shall deposit or cause to be deposited in the Collection
Account within two Business Days following receipt of properly identified funds
of the following payments and collections received or made by or on behalf of it
subsequent to the Cut-off Date on or with respect to the (1) the Mortgage Loans
that are not part of Serviced Loan Combination and (2) as specified in clause
(xii) below, each Mortgage Loan that is part of a Serviced Loan Combination:
 
(i)            all payments on account of principal on the Mortgage Loans (other
than any Mortgage Loan related to a Serviced Loan Combination), including the
principal component of all Unscheduled Payments;
 
(ii)           all payments on account of interest on the Mortgage Loans (other
than any Mortgage Loan related to a Serviced Loan Combination) (net of the
related Servicing Fees), including Prepayment Premiums, Default Interest, Yield
Maintenance Charges, Excess Interest and the interest component of all
Unscheduled Payments;
 
(iii)          any amounts required to be deposited pursuant to Section 3.07(b)
of this Agreement, in connection with net losses realized on Permitted
Investments with respect to funds held in the Collection Account;
 
(iv)         all Net REO Proceeds withdrawn from the related REO Account (other
than the Serviced Loan Combination REO Account) pursuant to Section 3.15(b) of
this Agreement;
 
(v)           any amounts received from Borrowers which represent recoveries of
Property Protection Expenses and are allocable to the Mortgage Loans (other than
any Mortgage Loan related to a Serviced Loan Combination), to the extent not
permitted to be retained by the Master Servicer as provided herein;
 
(vi)          all Insurance Proceeds, Condemnation Proceeds and Liquidation
Proceeds received in respect of any Mortgage Loan (other than any Mortgage Loan
related to a Serviced Loan Combination) or any REO Property (other than a
Serviced REO Property related to a Serviced Loan Combination), other than Excess
Liquidation Proceeds and Liquidation Proceeds that are received in connection
with a purchase of all the Mortgage Loans and any REO Properties in the Trust
Fund and that are to be deposited in the Lower-Tier Distribution Account
pursuant to Section 9.01 of this Agreement, together with any amounts
representing recoveries of Nonrecoverable Advances, including any recovery of
Unliquidated Advances, in respect of the related Mortgage Loans (other than any
Mortgage Loan related to a Serviced Loan Combination); provided, that any
Liquidation Proceeds related to a sale, pursuant to Section 3.16 hereof or
pursuant to the related Intercreditor Agreement, of a Mortgage Loan included in
a Serviced Loan Combination shall be deposited directly into the Collection
Account and applied solely to pay expenses relating to that Mortgage Loan and to
Available Funds;
 
(vii)         Penalty Charges on the Mortgage Loans (other than any Mortgage
Loan related to a Serviced Loan Combination) to the extent required to offset
interest on Advances and Additional Trust Fund Expenses pursuant to Section
3.12(d) of this Agreement;
 
 
-154-

--------------------------------------------------------------------------------

 
 
(viii)       any amounts required to be deposited by the Master Servicer or the
Special Servicer pursuant to Section 3.08(b) of this Agreement in connection
with losses resulting from a deductible clause in a blanket or master
force-placed policy in respect of the Mortgage Loans (other than any Mortgage
Loan related to a Serviced Loan Combination);
 
(ix)          any other amounts required by the provisions of this Agreement
(including without limitation any amounts to be transferred from the Serviced
Loan Combination Collection Account pursuant to Section 3.06(b)(i)(B) and, with
respect to the Companion Loans or any mezzanine indebtedness that may exist on a
future date, all amounts received pursuant to the cure and purchase rights or
reimbursement obligations set forth in the related Intercreditor Agreement or
mezzanine intercreditor agreement, as applicable, other than in respect of a
Serviced Loan Combination) to be deposited into the Collection Account by the
Master Servicer or Special Servicer;
 
(x)           any Master Servicer Prepayment Interest Shortfall Amounts in
respect of the Mortgage Loans that the Master Servicer is servicing (other than
any Non-Serviced Mortgage Loan or any Mortgage Loan related to a Serviced Loan
Combination) pursuant to Section 3.17(c) of this Agreement;
 
(xi)          any Loss of Value Payments, as set forth in Section 3.06(e) of
this Agreement; and
 
(xii)         in the case of any Mortgage Loan that is part of a Serviced Loan
Combination, the amounts to be withdrawn from the related Loan-Specific
Collection Account and deposited into the Collection Account pursuant to Section
3.06(b)(i).
 
In the case of Excess Liquidation Proceeds, the Master Servicer shall make
appropriate ledger entries received with respect thereto, which the Master
Servicer shall hold for the Trustee (i) for the benefit of the
Certificateholders (other than the Class V Certificates) and the Trustee as the
Holder of the Lower-Tier Regular Interests, and (ii) for the benefit of any
Serviced Companion Loan Noteholder entitled thereto. Any Excess Liquidation
Proceeds shall be identified separately from any other amounts held in the
Collection Account (with amounts attributable to each Class or Classes and any
Serviced Companion Loan also identified separately).
 
The foregoing requirements for deposits in the Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of late payment charges (subject to
Section 3.12 and the related Intercreditor Agreement), Assumption Fees,
Modification Fees and consent fees, loan service transaction fees, extension
fees, demand fees, beneficiary statement charges and similar fees need not be
deposited in the Collection Account by the Master Servicer or the Special
Servicer, as applicable, and, to the extent permitted by applicable law, the
Master Servicer or the Special Servicer, as applicable in accordance with
Section 3.12 hereof, shall be entitled to retain any such charges and fees
received with respect to the Mortgage Loans that it is servicing as additional
compensation.
 
 
-155-

--------------------------------------------------------------------------------

 
 
If the Master Servicer deposits in the Collection Account any amount not
required to be deposited therein, it may at any time withdraw such amount from
the Collection Account, any provision herein to the contrary notwithstanding.
 
Upon receipt of any of the amounts described in clauses (i), (ii), (v) and (vi)
of this Agreement above with respect to any Specially Serviced Loan which is not
a Serviced REO Loan, the Special Servicer shall remit such amounts within one
Business Day after receipt thereof (except, if such amounts are not properly
identified, the Special Servicer shall promptly identify such amounts and shall
remit such amounts within one Business Day after such identification) to the
Master Servicer for deposit into the Collection Account in accordance with the
second paragraph of this Section 3.05 of this Agreement, unless the Special
Servicer determines, consistent with the Servicing Standard, that a particular
item should not be deposited because of a restrictive endorsement or other
appropriate reason. Any such amounts received by the Special Servicer with
respect to a Serviced REO Property (other than any Serviced REO Property related
to the Serviced Loan Combinations) shall be deposited by the Special Servicer
into the REO Account and remitted to the Master Servicer for deposit into the
Collection Account pursuant to Section 3.15(b) of this Agreement. With respect
to any related Serviced Loan Combination, the Special Servicer shall comply with
Section 3.05(g) of this Agreement. With respect to any such amounts paid by
check to the order of the Special Servicer, the applicable Special Servicer
shall endorse without recourse or warranty such check to the order of the Master
Servicer and shall promptly deliver any such check to the Master Servicer by
overnight courier.
 
(b)           The Certificate Administrator shall establish and maintain (1) the
Lower-Tier Distribution Account in its own name on behalf of the Trustee, for
the benefit of the Certificateholders (excluding the Certificateholders of the
Loan-Specific Certificates) and the Trustee as the Holder of the Lower-Tier
Regular Interests and (2) the Courtyard by Marriott Distribution Account in its
own name on behalf of the Trustee, for the benefit of the Certificateholders of
the Loan-Specific Certificates. Each of the Lower-Tier Distribution Account and
the Courtyard by Marriott Distribution Account shall be established and
maintained as an Eligible Account or as a sub-account of an Eligible Account.
 
(c)           With respect to each Distribution Date, the Master Servicer shall
deliver to the Certificate Administrator on or before the Servicer Remittance
Date the funds then on deposit in the Collection Account after giving effect to
withdrawals of funds pursuant to Section 3.06(a) of this Agreement and deposits
from the Serviced Loan Combination Collection Account pursuant to Section
3.06(b)(i) of this Agreement. Upon receipt from the Master Servicer of such
amounts held in the Collection Account, the Certificate Administrator shall
deposit in (A) the Lower-Tier Distribution Account (i) the amount of Available
Funds to be distributed pursuant to Section 4.01 of this Agreement on such
Distribution Date and (ii) the amount of Excess Liquidation Proceeds allocable
to any Trust Mortgage Loan to be deposited into the Lower-Tier Distribution
Account (which the Certificate Administrator shall then deposit in the Excess
Liquidation Proceeds Account) pursuant to Section 3.06 of this Agreement, (B)
the Interest Reserve Account as part of the Lower-Tier REMIC, the amount of any
Withheld Amounts with respect to the Mortgage Loans to be deposited pursuant to
Section 3.05(e) of this Agreement and (C) in the Class V Distribution Account,
the Excess Interest to be distributed to the Class V Certificates.
 
 
-156-

--------------------------------------------------------------------------------

 
 
(d)           If any Loss of Value Payments are received in connection with a
Material Defect or Material Breach, as the case may be, pursuant to or as
contemplated by Section 2.03(e) of this Agreement, the Special Servicer directly
(or through the Master Servicer if agreed to from time to time) shall establish
and maintain one or more non-interest bearing accounts (collectively, the
“Loss of Value Reserve Fund”) to be held for the benefit of the
Certificateholders, for purposes of holding such Loss of Value Payments. Each
account that constitutes the Loss of Value Reserve Fund shall be an Eligible
Account or a sub-account of an Eligible Account. The Special Servicer shall,
upon receipt, deposit directly (or remit to the Master Servicer for deposit) in
the Loss of Value Reserve Fund all Loss of Value Payments received by it and,
upon the direction of and receipt of requisite information from the Master
Servicer or the Special Servicer, as applicable, separately notate by ledger
entry any amounts attributable to the Mortgage Loans and any amount attributable
to the Courtyard by Marriott Non-Pooled Companion Loans. The Certificate
Administrator shall, based upon information obtained from the CREFC® reports
delivered by the Master Servicer pursuant to the terms hereof, account for the
Loss of Value Reserve Fund as an outside reserve fund within the meaning of
Treasury Regulations Section 1.860G-2(h) and not an asset of either Trust REMIC
or the Grantor Trust. Furthermore, for all federal tax purposes, the Certificate
Administrator shall (i) treat amounts paid out of the Loss of Value Reserve Fund
through the Collection Account or a Serviced Loan Combination Collection Account
(in the case of the Courtyard by Marriott Non-Pooled Trust Companion Loans) to
the Certificateholders as contributed to and distributed by the Trust REMICs and
(ii) treat any amounts paid out of the Loss of Value Reserve Fund through the
Collection Account or a Serviced Loan Combination Collection Account (in the
case of the Courtyard by Marriott Non-Pooled Trust Companion Loans) to a
Mortgage Loan Seller as distributions by the Trust Fund to such Mortgage Loan
Seller as beneficial owner of the Loss of Value Reserve Fund. The applicable
Mortgage Loan Seller will be the beneficial owner of the Loss of Value Reserve
Fund for all federal income tax purposes, and shall be taxable on all income
earned thereon.
 
(e)           The Certificate Administrator shall establish and maintain the
Interest Reserve Account in its own name on behalf of the Trustee, for the
benefit of the Certificateholders (other than the Holders of the Class V
Certificates) and the Trustee as the Holder of the Lower-Tier Regular Interests.
The Interest Reserve Account shall be established and maintained as an Eligible
Account or as a sub-account of an Eligible Account.
 
On each Servicer Remittance Date occurring in (i) January of each calendar year
that is not a leap year and (ii) February of each calendar year, unless in
either case such Servicer Remittance Date is the final Servicer Remittance Date,
the Certificate Administrator shall calculate the Withheld Amounts. On each such
Servicer Remittance Date, the Certificate Administrator shall, with respect to
each Mortgage Loan that does not accrue interest on the basis of a 360-day year
of twelve 30-day months and the Courtyard by Marriott Non-Pooled Trust Companion
Loans, withdraw or be deemed to withdraw (1) from the Lower-Tier Distribution
Account and deposit or be deemed to deposit in the Interest Reserve Account an
amount equal to the aggregate of the Withheld Amounts with respect to the
Mortgage Loans, as calculated in accordance with the previous sentence and (2)
from the Courtyard by Marriott Distribution Account and deposit or be deemed to
deposit in the Interest Reserve Account an amount equal to the aggregate of the
Withheld Amounts with respect to the Courtyard by Marriott Non-Pooled Trust
Companion Loans, as calculated in accordance with the previous sentence. If the
Certificate Administrator shall deposit in the Interest Reserve Account any
amount not required to be deposited therein, it may at any time withdraw such
amount from the
 
 
-157-

--------------------------------------------------------------------------------

 
 
Interest Reserve Account any provision herein to the contrary notwithstanding.
On or prior to the Servicer Remittance Date in March of each calendar year (or
in February if the final Distribution Date will occur in such month), the
Certificate Administrator shall transfer to the (1) Lower-Tier Distribution
Account the aggregate of all Withheld Amounts on deposit in the Interest Reserve
Account with respect to the Mortgage Loans and (2) to the Courtyard by Marriott
Distribution Account the aggregate of all Withheld Amounts on deposit in the
Interest Reserve Account with respect to the Courtyard by Marriott Non-Pooled
Trust Companion Loans.
 
(f)           The Certificate Administrator shall establish and maintain the
Upper-Tier Distribution Account in its own name on behalf of the Trustee, for
the benefit of the Certificateholders (other than Holders of the Loan-Specific
Certificates and the Class LR and Class V Certificates). The Upper-Tier
Distribution Account shall be established and maintained as an Eligible Account
or a sub-account of an Eligible Account. Promptly on each Distribution Date, the
Certificate Administrator shall withdraw or be deemed to withdraw from the
Lower-Tier Distribution Account and deposit or be deemed to deposit in the
Upper-Tier Distribution Account on or before such date the Lower-Tier
Distribution Amount and the amount of any Prepayment Premiums and Yield
Maintenance Charges for such Distribution Date to be distributed in respect of
the Lower-Tier Regular Interests (other than the Lower-Tier Regular Interests
corresponding to the Loan-Specific Certificates) pursuant to Section 4.01(a) and
Section 4.01(d) of this Agreement on such date. The Certificate Administrator
shall establish and maintain the Courtyard by Marriott Distribution Account in
its own name on behalf of the Trustee, for the benefit of the Certificateholders
of the Loan-Specific Certificates. The Courtyard by Marriott Distribution
Account shall be established and maintained as an Eligible Account or a
sub-account of an Eligible Account, and may be a sub-account of the Upper-Tier
Distribution Account but shall, for purposes of this Agreement, be treated as a
separate account. Promptly on each Distribution Date, the Certificate
Administrator shall withdraw from the Courtyard by Marriott Distribution Account
the amounts to be distributed in respect of the Loan-Specific Certificates
pursuant to Section 4.01A of this Agreement on such date.
 
(g)          With respect to each Serviced Loan Combination or any related
Serviced REO Property, the Master Servicer shall maintain, or cause to be
maintained, a Serviced Loan Combination Collection Account in which the Master
Servicer shall deposit or cause to be deposited within two Business Days
following receipt of properly identified funds the following payments and
collections received or made by or on behalf of it on such Serviced Loan
Combination or Serviced REO Property subsequent to the Cut-off Date:
 
(i)          all payments on account of principal on such Serviced Loan
Combination, including the principal component of Unscheduled Payments;
 
(ii)         all payments on account of interest on such Serviced Loan
Combination (net of the related Servicing Fees), including Prepayment Premiums,
Default Interest, Yield Maintenance Charges and the interest component of all
Unscheduled Payments;
 
(iii)        any amounts required to be deposited pursuant to Section 3.07(b),
in connection with net losses realized on Permitted Investments with respect to
funds held in such Serviced Loan Combination Collection Account;
 
 
-158-

--------------------------------------------------------------------------------

 
 
(iv)         all Net REO Proceeds withdrawn from the related REO Account in
respect of such Serviced Loan Combination pursuant to Section 3.15(b);
 
(v)          any amounts received from Borrowers which represent recoveries of
Property Protection Expenses and are allocable to such Serviced Loan
Combination, to the extent not permitted to be retained by the Master Servicer
as provided herein;
 
(vi)         all Insurance Proceeds, Condemnation Proceeds and Liquidation
Proceeds received in respect of such Serviced Loan Combination or any related
Serviced REO Property (other than Excess Liquidation Proceeds and Liquidation
Proceeds that are received in connection with a purchase of all the Trust
Mortgage Loans and any REO Properties in the Trust Fund and that are to be
deposited in the Lower-Tier Distribution Account pursuant to Section 9.01),
together with any amounts representing recoveries of Nonrecoverable Advances,
including any recovery of Unliquidated Advances, in respect of such Serviced
Loan Combination; provided, that any Liquidation Proceeds related to a sale
pursuant to Section 3.16 hereof or pursuant to the related Intercreditor
Agreement of (1) a Mortgage Loan included in a Serviced Loan Combination shall
be deposited directly into the Collection Account and applied solely to pay
expenses relating to that Mortgage Loan and to Available Funds, (2) the
Courtyard by Marriott Non-Pooled Trust Companion Loans shall be deposited
directly into the Courtyard Rakes Collection Sub-Account and applied solely to
pay expenses relating to the Courtyard by Marriott Non-Pooled Trust Companion
Loan and to Courtyard by Marriott Available Funds and (3) a Serviced Companion
Loan other than the Courtyard by Marriott Non-Pooled Trust Companion Loans shall
be deposited into the Serviced Loan Combination Collection Account and applied
solely to pay expenses relating to that Serviced Companion Loan and to pay
amounts due to the related Serviced Companion Loan Noteholder;
 
(vii)        Penalty Charges on such Serviced Loan Combination to the extent
required to offset interest on Advances made by the Master Servicer or the
Trustee, as applicable, and debt service advances made by a Serviced Companion
Loan Service Provider and to reimburse the Trust Fund for Additional Trust Fund
Expenses pursuant to Section 3.12(d);
 
(viii)      any amounts required to be deposited by the Master Servicer or the
Special Servicer pursuant to Section 3.08(b) in connection with losses resulting
from a deductible clause in a blanket or master force placed policy in respect
of such Serviced Loan Combination;
 
(ix)        any other amounts required by the provisions of this Agreement
(including with respect to the Companion Loans or any mezzanine indebtedness
that may exist on a future date, all amounts received pursuant to the cure and
purchase rights or reimbursement obligations set forth in the related
Intercreditor Agreement or mezzanine intercreditor agreement, as applicable) to
be deposited into the applicable Serviced Loan Combination Collection Account by
the Master Servicer or the Special Servicer;
 
(x)          any cure payments remitted by any Serviced Companion Loan
Noteholder pursuant to the related Intercreditor Agreement;
 
 
-159-

--------------------------------------------------------------------------------

 
 
(xi)          any Master Servicer Prepayment Interest Shortfall Amounts in
respect of such Serviced Loan Combination pursuant to Section 3.17(c); and
 
(xii)         any Loss of Value Payments, as set forth in Section 3.06(e) of
this Agreement.
 
The foregoing requirements for deposits into the applicable Serviced Loan
Combination Collection Account shall be exclusive, it being understood and
agreed that, without limiting the generality of the foregoing, payments in the
nature of late payment charges (subject to Section 3.12 and the related
Intercreditor Agreement), Assumption Fees, Modification Fees, consent fees, loan
service transaction fees, extension fees, demand fees, beneficiary statement
charges and similar fees need not be deposited into the applicable Serviced Loan
Combination Collection Account by the Master Servicer or the Special Servicer,
as applicable, and, to the extent permitted by applicable law, the Master
Servicer or the Special Servicer, as applicable in accordance with Section 3.12
hereof, shall be entitled to retain any such charges and fees received with
respect to the Serviced Loan Combinations as additional compensation. If the
Master Servicer deposits in the applicable Serviced Loan Combination Collection
Account any amount not required to be deposited therein, it may at any time
withdraw such amount from such Serviced Loan Combination Collection Account, any
provision herein to the contrary notwithstanding.
 
Each Serviced Loan Combination Collection Account shall be maintained as a
segregated account, separate and apart from any trust fund created for mortgage
backed securities of other series and the other accounts of the Master Servicer;
provided, that such Serviced Loan Combination Collection Account may be a
sub-account or ledger account of the Master Servicer’s Collection Account but
shall, for purposes of this Agreement, be treated as a separate account. Each
Serviced Loan Combination Collection Account shall be established and maintained
as an Eligible Account or as a sub-account of an Eligible Account.
 
Upon receipt of any of the foregoing amounts described in clauses (i), (ii), (v)
and (vi) above with respect to each Serviced Loan Combination for so long as it
is a Specially Serviced Loan but is not a Serviced REO Loan, the Special
Servicer shall remit within one Business Day such amounts to the Master Servicer
for deposit into the applicable Serviced Loan Combination Collection Account in
accordance with the first paragraph of this Section 3.05(g), unless the Special
Servicer determines, consistent with the applicable Servicing Standard, that a
particular item should not be deposited because of a restrictive endorsement or
other appropriate reason. Any such amounts received by the Special Servicer with
respect to a Serviced REO Property related to any Serviced Loan Combination
shall initially be deposited by the Special Servicer into the related Serviced
Loan Combination REO Account and remitted to the Master Servicer for deposit
into the applicable Serviced Loan Combination Collection Account pursuant to
Section 3.15(b). With respect to any such amounts paid by check to the order of
the Special Servicer, the Special Servicer (A) with respect to any Specially
Serviced Loan shall endorse without recourse or warranty such check to the order
of the Master Servicer and shall promptly deliver any such check to the Master
Servicer by overnight courier and (B) with respect to any REO Loan shall deposit
such check into the applicable Loan Combination REO Account.
 
(h)           With respect to the Courtyard by Marriott Non-Pooled Trust
Companion Loans, the Master Servicer shall maintain, or cause to be maintained,
the Courtyard Rakes
 
 
-160-

--------------------------------------------------------------------------------

 
 
Collection Sub-Account in which the Master Servicer shall deposit or cause to be
deposited the amounts to be withdrawn from the Serviced Loan Combination
Collection Account held in respect of the Courtyard by Marriott Loan Combination
pursuant to Section 3.06(b)(i), which represent the funds available for
application to the Courtyard by Marriott Non-Pooled Trust Companions Loans
pursuant the terms of the related Intercreditor Agreement and the terms of this
Agreement.
 
With respect to each Distribution Date and the Courtyard by Marriott Non-Pooled
Trust Companion Loans, the Master Servicer shall deliver to the Certificate
Administrator on or before the Servicer Remittance Date the funds on deposit in
the Courtyard Rakes Collection Sub-Account after giving effect to withdrawals of
funds pursuant to Section 3.06(a) of this Agreement. Upon receipt from the
Master Servicer of such amounts held in the Courtyard Rakes Collection
Sub-Account, the Certificate Administrator shall deposit in (A) the Courtyard by
Marriott Distribution Account, the amount of Courtyard by Marriott Available
Funds to be distributed pursuant to Section 4.01A of this Agreement on such
Distribution Date, (B) the Lower-Tier Distribution Account (which the
Certificate Administrator shall then deposit in the Excess Liquidation Proceeds
Account) the amount of Excess Liquidation Proceeds allocable to the Courtyard by
Marriott Non-Pooled Trust Companion Loans after such Loan-Specific Certificates
have been repaid in full together with any Courtyard by Marriott Realized Losses
and Class Interest Shortfalls thereon and (C) the Interest Reserve Account as
part of the Lower-Tier REMIC, the amount of any Withheld Amounts with respect to
the Courtyard by Marriott Non-Pooled Trust Companion Loans to be deposited
pursuant to Section 3.05(e) of this Agreement.
 
(i)           Notwithstanding anything to the contrary contained herein, with
respect to each Due Date and any Serviced Pari Passu Companion Loan (other than
the Courtyard by Marriott Non-Pooled Trust Pari Passu Companion Loan), within
one (1) Business Day after each Determination Date (or such later time period as
provided in the related Intercreditor Agreement), or, from and after a Serviced
Companion Loan is deposited into a securitization, unless provided otherwise in
the related Intercreditor Agreement, on the second Business Day before the
“servicer remittance date,” as such term or a similar term is defined in the
related Other Pooling and Servicing Agreement (as long as such date is at least
one Business Day after receipt), the Master Servicer shall remit, from amounts
on deposit in the applicable Serviced Loan Combination Collection Account in
accordance with Section 3.06(e), to each applicable Serviced Companion Loan
Noteholder by wire transfer in immediately available funds to the account of
such Serviced Companion Loan Noteholder or an agent therefor appearing on the
Serviced Companion Loan Noteholder Register on the related date such amounts as
are required to be remitted (or, if no such account so appears or information
relating thereto is not provided at least five (5) Business Days prior to the
date such amounts are required to be remitted, by check sent by first class mail
to the address of such Serviced Companion Loan Noteholder or its agent appearing
on the Serviced Companion Loan Noteholder Register) the portion of the
applicable Serviced Loan Combination Remittance Amount allocable to such
Serviced Companion Loan Noteholder.
 
(j)            Prior to the Servicer Remittance Date relating to any Collection
Period in which Excess Liquidation Proceeds are received, the Certificate
Administrator shall establish and maintain the Excess Liquidation Proceeds
Account, which may have one or more sub-accounts,
 
 
-161-

--------------------------------------------------------------------------------

 
 
to be held in its own name on behalf of the Trustee, for the benefit of the
Certificateholders (other than the Holders of the Class V Certificates), and
with respect to each Serviced Loan Combination, the related Serviced Companion
Loan Noteholders, and the Trustee as holder of the Lower-Tier Regular Interests.
Each account that constitutes an Excess Liquidation Proceeds Account shall be an
Eligible Account or a sub-account of an Eligible Account. On each Servicer
Remittance Date, the Master Servicer shall withdraw from the Collection Account
or, if allocable to any Serviced Loan Combination, the Master Servicer shall
withdraw from the applicable Serviced Loan Combination Collection Account, and
remit to the Certificate Administrator (i) in the case of the Mortgage Loans
(other than the Serviced Loan Combinations), for deposit in the Lower-Tier
Distribution Account, as applicable (which the Certificate Administrator shall
then deposit in the Excess Liquidation Proceeds Account), and (ii) in the case
of the Serviced Loan Combinations, for deposit in the Excess Liquidation
Proceeds Account, all Excess Liquidation Proceeds received during the Collection
Period ending on the Determination Date immediately prior to such Servicer
Remittance Date which are allocable to a Mortgage Loan or Serviced Loan
Combination; provided that on the Business Day prior to the final Distribution
Date, the Certificate Administrator shall withdraw from the Excess Liquidation
Proceeds Account and deposit in the Lower-Tier Distribution Account (after
allocation to any related Serviced Companion Loan as provided in Section
4.01(e)), for distribution on such Distribution Date, any and all amounts then
on deposit in the Excess Liquidation Proceeds Account attributable to the
Mortgage Loans.
 
(k)           Funds in the Collection Account, the Serviced Loan Combination
Collection Account, the Courtyard Rakes Collection Sub-Account, the Distribution
Accounts, the Courtyard by Marriott Distribution Account, the Interest Reserve
Account, the Excess Liquidation Proceeds Account and the REO Account may be
invested in Permitted Investments in accordance with the provisions of Section
3.06(b) of this Agreement; provided, however that, for so long as Wells Fargo
Bank, National Association is the Certificate Administrator, then the funds in
the Distribution Accounts, the Interest Reserve Account, the Excess Liquidation
Proceeds Account, the Lower-Tier Distribution Account and the Upper-Tier
Distribution Account held by the Certificate Administrator shall not be
invested.
 
The Master Servicer shall give written notice to the Depositor, the Trustee, the
Certificate Administrator and the Special Servicer of the location and account
number of the Collection Account and, if applicable, the Serviced Loan
Combination Collection Account as of the Closing Date and shall notify the
Depositor, the Special Servicer, the Certificate Administrator and the Trustee,
as applicable, in writing prior to any subsequent change thereof. In addition,
the Master Servicer shall provide notice to each affected holder of a Serviced
Companion Loan of the location and account number of the relevant Serviced Loan
Combination Collection Account as well as notice in writing prior to any
subsequent change thereof if not maintained on a ledger basis. The Certificate
Administrator shall give written notice to the Depositor, the Trustee, the
Special Servicer and the Master Servicer of the location and account number of
the Interest Reserve Account and the Distribution Accounts as of the Closing
Date and shall notify the Depositor, the Trustee, the Special Servicer and the
Master Servicer, as applicable, in writing prior to any subsequent change
thereof.
 
(l)            The Certificate Administrator shall establish and maintain the
Class V Distribution Account, in its own name, for the benefit of the Holders of
the Class V Certificates,
 
 
-162-

--------------------------------------------------------------------------------

 
 
with respect to the Excess Interest, which shall be an asset of the Grantor
Trust and beneficially owned by the Holders of the Class V Certificates and
shall not be an asset of any Trust REMIC. The Class V Distribution Account shall
be established and maintained as an Eligible Account or as a subaccount of an
Eligible Account. Following the distribution of Excess Interest to the Class V
Certificateholders on the first Distribution Date after which there are no
longer any Mortgage Loans outstanding which pursuant to their terms could pay
Excess Interest, the Certificate Administrator shall terminate the Class V
Distribution Account.
 
Section 3.06     Permitted Withdrawals from the Collection Accounts, the
Serviced Loan Combination Collection Accounts, the Courtyard Rakes Collection
Sub-Account and the Distribution Accounts; Trust Ledger. (a) The Master Servicer
shall maintain a separate Trust Ledger with respect to the Mortgage Loans that
it is servicing on which it shall make ledger entries as to amounts deposited
(or credited) or withdrawn (or debited) with respect thereto. On each Servicer
Remittance Date (or such other date as may be specified below or on which funds
are available for such purpose as specified below), with respect to each
Mortgage Loan the Master Servicer shall make withdrawals from amounts allocated
thereto in the Collection Account (and may debit the Trust Ledger) for the
purposes listed below (the order set forth below not constituting an order of
priority for such withdrawals):
 
(i)            on or before 3:00 p.m. (New York City time) on each Servicer
Remittance Date, to remit to the Certificate Administrator the amounts to be
deposited into the Lower-Tier Distribution Account (including any amount
transferred from the Serviced Loan Combination Collection Account in respect of
each Mortgage Loan that is part of a Serviced Loan Combination) (including
without limitation the aggregate of the Available Funds, Prepayment Premiums,
Yield Maintenance Charges and Excess Liquidation Proceeds) which the Certificate
Administrator shall then deposit into the Upper-Tier Distribution Account, the
Interest Reserve Account and the Excess Liquidation Proceeds Account, pursuant
to Section 3.05(f), Section 3.05(e) and Section 3.05(j) of this Agreement,
respectively;
 
(ii)          to pay (A) itself unpaid Servicing Fees (or, with respect to any
Excess Servicing Fee Rights, to pay any Excess Servicing Fees to the holder of
such Excess Servicing Fee Rights pursuant to Section 3.12(a) of this Agreement);
the Operating Advisor, unpaid Operating Advisor Fees; and the Special Servicer,
unpaid Special Servicing Fees, Liquidation Fees and Workout Fees in respect of
each Mortgage Loan, Specially Serviced Loan and Serviced REO Loan (exclusive of
each Mortgage Loan or Serviced REO Loan included in a Serviced Loan
Combination), as applicable, the Master Servicer’s, the Operating Advisor’s or
Special Servicer’s, as applicable, rights to payment of Servicing Fees,
Operating Advisor Fees and Special Servicing Fees, Liquidation Fees and Workout
Fees pursuant to this clause (ii)(A) with respect to any Mortgage Loan,
Specially Serviced Loan or Serviced REO Loan (exclusive of each Mortgage Loan or
Serviced REO Loan included in a Serviced Loan Combination), as applicable, being
limited to amounts received on or in respect of such Mortgage Loan, Specially
Serviced Loan or REO Loan, as applicable (whether in the form of payments,
Liquidation Proceeds, Insurance Proceeds or Condemnation Proceeds), that are
allocable as recovery of interest thereon, (B) the Special Servicer, any unpaid
Special Servicing Fees, Liquidation Fees and Workout Fees in respect of each
Mortgage Loan that is a Specially Serviced Loan or
 
 
-163-

--------------------------------------------------------------------------------

 
 
Serviced REO Loan, as applicable, remaining unpaid out of general collections on
the Mortgage Loans, Specially Serviced Loans and REO Properties, but in the case
of each Mortgage Loan that is part of a Serviced Loan Combination, only to the
extent that amounts on deposit in the applicable Serviced Loan Combination
Collection Account are insufficient therefor (except as set forth in Section
3.06(_)), (C) each month to the Other Servicer or Other Special Servicer, as
applicable, the Trust’s pro rata portion (based on the related Mortgage Loan’s
Stated Principal Balance) of any unpaid special servicing fees, liquidation
fees, workout fees and additional trust expenses in respect of a Non-Serviced
Mortgage Loan remaining unpaid (including amounts payable to such parties under
Section 1.04 of this Agreement), out of general collections on the Mortgage
Loans, Specially Serviced Loans and REO Properties and (D) the Operating
Advisor, any unpaid Operating Advisor Consulting Fees (but only to the extent
such Operating Advisor Consulting Fees were received from the related Borrower);
 
(iii)          to reimburse the Trustee or itself, in that order, for
unreimbursed P&I Advances made with respect to the Mortgage Loans (excluding (1)
Nonrecoverable Advances, which are reimbursable pursuant to clause (v) below,
and (2) the Mortgage Loans and Serviced REO Loans included in a Serviced Loan
Combination) the Master Servicer’s or the Trustee’s right to reimbursement
pursuant to this clause (iii) being limited to amounts received which represent
Late Collections for the applicable Mortgage Loan (excluding the Mortgage Loans
and Serviced REO Loan included in a Serviced Loan Combination) during the
applicable period; provided, that if such P&I Advance becomes a Workout-Delayed
Reimbursement Amount, then such P&I Advance shall thereafter be reimbursed from
amounts recovered on the related Mortgage Loan intended by the modified loan
documents to be applied to reimburse such Workout-Delayed Reimbursement Amount
and then from the portion of general collections and recoveries on or in respect
of all of the Mortgage Loans and REO Properties on deposit in the Collection
Account from time to time that represent collections or recoveries of principal
in respect of the Mortgage Loans to the extent provided in clause (v) below;
 
(iv)          to reimburse the Trustee or itself, in that order, (with respect
to any Mortgage Loan or Serviced REO Property) (excluding (1) Nonrecoverable
Advances, which are reimbursable pursuant to clause (v) below, and (2) the
Mortgage Loans and Serviced REO Loans included in a Serviced Loan Combination or
any Serviced REO Property securing any Serviced Loan Combination), for
unreimbursed Property Advances, the Master Servicer’s or the Trustee’s
respective rights to receive payment pursuant to this clause (iv) with respect
to any Mortgage Loan or Serviced REO Property being limited to, as applicable,
payments received from the related Borrower which represent reimbursements of
such Property Advances, Liquidation Proceeds, Insurance Proceeds, Condemnation
Proceeds and REO Proceeds with respect to the applicable Mortgage Loan or
Serviced REO Property; provided, that if such Property Advance becomes a
Workout-Delayed Reimbursement Amount, then such Property Advance shall
thereafter be reimbursed from amounts recovered on the related Mortgage Loan
intended by the modified loan documents to be applied to reimburse such
Workout-Delayed Reimbursement Amount and then from the portion of general
collections and recoveries on or in respect of the Mortgage Loans and REO
Properties on deposit in the Collection
 
 
-164-

--------------------------------------------------------------------------------

 
 
Account from time to time that represent collections or recoveries of principal
in respect of the Mortgage Loans to the extent provided in clause (v) below;
 
(v)           (A) to reimburse the Trustee or itself, in that order (with
respect to any Mortgage Loan or Serviced REO Property), (1) with respect to
Nonrecoverable Advances, first, out of Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds and REO Proceeds, if any, received on the related Mortgage
Loan and related REO Properties, second, out of the principal portion of general
collections on the Mortgage Loans and related REO Properties, and then, to the
extent the principal portion of general collections is insufficient and with
respect to such deficiency only, subject to any election at its sole discretion
(or at the Trustee’s sole discretion for the reimbursement of the Trustee) to
defer reimbursement thereof pursuant to this Section 3.06(a) of this Agreement,
out of other collections on the Mortgage Loans and related REO Properties and
(2) with respect to the Workout-Delayed Reimbursement Amounts, out of the
principal portion of the general collections on the Mortgage Loans and related
REO Properties, net of such amounts being reimbursed pursuant to the preceding
clause (1) above, but in the case of either clause (1) or (2) above with respect
to each Mortgage Loan that is part of a Serviced Loan Combination, only to the
extent that amounts on deposit in the applicable Serviced Loan Combination
Collection Account are insufficient therefor after taking into account any
allocation set forth in the related Intercreditor Agreement and then if such
Nonrecoverable Advance is a Property Advance only in an amount equal to the
related Mortgage Loan’s pro rata share of such Nonrecoverable Property Advance
(except as provided in Section 3.06(d)), (B) to pay itself or the Special
Servicer out of general collections on the Mortgage Loans and related REO
Properties, with respect to any Mortgage Loan or related Serviced REO Property
any related earned Servicing Fee, Special Servicing Fee, Liquidation Fee or
Workout Fee, as applicable, that remained unpaid in accordance with clause (ii)
above following a Final Recovery Determination made with respect to such
Mortgage Loan or related Serviced REO Property and the deposit into the
Collection Account of all amounts received in connection therewith, and (C) to
reimburse the related Other Servicer, the related Other Special Servicer and the
related Other Trustee, as applicable, out of general collections on the Mortgage
Loans and related REO Properties for the Trust’s pro rata portion (based on the
related Non-Serviced Mortgage Loan’s Stated Principal Balance) of nonrecoverable
servicing advances previously made with respect to the related Non-Serviced
Mortgage Loans;
 
(vi)          (A) at such time as it reimburses the Trustee or itself, in that
order (with respect to any Mortgage Loan or Serviced REO Property), for (1) any
unreimbursed P&I Advance (including any such P&I Advance that constitutes a
Workout-Delayed Reimbursement Amount) made with respect to a Mortgage Loan
pursuant to clause (iii) above, to pay itself or the Trustee, as applicable, any
Advance Interest Amounts accrued and payable thereon, (2) any unreimbursed
Property Advances (including any such Advance that constitutes a Workout-Delayed
Reimbursement Amount) made with respect to a Mortgage Loan or Serviced REO
Property pursuant to clause (iv) above, to pay itself or the Trustee, as the
case may be, any Advance Interest Amounts accrued and payable thereon or (3) any
Nonrecoverable P&I Advances made with respect to a Mortgage Loan or Serviced REO
Property and any Nonrecoverable Property Advances made with respect to a
Mortgage Loan or REO Property or any Workout-Delayed Reimbursement Amounts
 
 
-165-

--------------------------------------------------------------------------------

 
 
pursuant to clause (v) above, to pay itself or the Trustee, as the case may be,
any Advance Interest Amounts accrued and payable thereon (in the case of a
Mortgage Loan that is part of a Serviced Loan Combination, only in an amount
equal to the related Mortgage Loan’s pro rata share of the interest on such
Property Advance, except as provided in Section 3.06(d)), in each case, first,
from Penalty Charges as provided in Section 3.12(d); but in the case of a
Serviced Loan Combination only to the extent that such Nonrecoverable Advance
has not been reimbursed and only to the extent that amounts on deposit in the
applicable Serviced Loan Combination Collection Account (to the extent permitted
under the terms of this Agreement and the related Intercreditor Agreement to be
used to pay such Advance Interest Amounts) are insufficient therefor after
taking into account any allocation set forth in the related Intercreditor
Agreement) and (B) at such time as it reimburses the related Other Servicer, the
related Other Special Servicer and the related Other Trustee, as applicable, for
any nonrecoverable servicing advances made with respect to any related
Non-Serviced Mortgage Loan or the related REO Property pursuant to clause (v)
above, to pay the related Other Servicer, the related Other Special Servicer and
the related Other Trustee, as applicable, any interest accrued and payable
thereon;
 
(vii)         to reimburse itself, the Special Servicer, the Custodian, the
Certificate Administrator or the Trustee, as the case may be, for any
unreimbursed expenses reasonably incurred by such Person in respect of any
Breach or Defect giving rise to a repurchase obligation of the applicable
Mortgage Loan Seller under Section 6 of the applicable Mortgage Loan Purchase
Agreement, including, without limitation, any expenses arising out of the
enforcement of the repurchase obligation, together with interest thereon at the
Advance Rate, each such Person’s right to reimbursement pursuant to this clause
(vii) with respect to any Mortgage Loan (exclusive of any Mortgage Loan included
in the Serviced Loan Combination) subject to the following: (a) if the
Repurchase Price is paid for such Mortgage Loan, then such Person’s right to
reimbursement shall be limited to that portion of the Repurchase Price that
represents such expense in accordance with clause (f) of the definition of
Repurchase Price, or (b) if no Repurchase Price is paid or if an amount less
than the Repurchase Price is paid and proceedings are instituted to enforce the
related Mortgage Loan Seller’s payment or performance pursuant to the applicable
Mortgage Loan Purchase Agreement or if a Loss of Value Payment is made, then
such Person shall be entitled to reimbursement from the Trust following the
adjudication of such proceedings in favor of such Mortgage Loan Seller,
settlement of the Breach or Defect claim, or payment of such Loss of Value
Payment, as the case may be;
 
(viii)        to pay itself all Prepayment Interest Excesses on the Mortgage
Pool (exclusive of any Mortgage Loan or Serviced REO Loan included in a Serviced
Loan Combination) not required to be used pursuant to Section 3.17(c) of this
Agreement;
 
(ix)           (A) to pay itself, as additional servicing compensation in
accordance with Section 3.12(a) of this Agreement, (1) interest and investment
income earned in respect of amounts relating to the Trust Fund held in the
Collection Account as provided in Section 3.12(b) of this Agreement (but only to
the extent of the net investment earnings with respect to such Collection
Account for any period from any Distribution Date to the immediately succeeding
Servicer Remittance Date) and (2) Penalty Charges on the
 
 
-166-

--------------------------------------------------------------------------------

 
 
Mortgage Loans that are not Specially Serviced Loans (exclusive of any Mortgage
Loan or Serviced REO Loan included in a Serviced Loan Combination), but only to
the extent collected from the related Borrower and only to the extent that all
amounts then due and payable with respect to the related Mortgage Loan have been
paid and are not needed to pay interest on Advances in accordance with Section
3.12 and/or pay or reimburse the Trust for Additional Trust Fund Expenses
incurred with respect to such Mortgage Loan during or prior to the related
Collection Period (including Special Servicing Fees, Workout Fees or Liquidation
Fees); and (B) to pay the Special Servicer, as additional servicing compensation
in accordance with Section 3.12(c), Net Default Interest and any other Penalty
Charges on Specially Serviced Loans (exclusive of any Mortgage Loan or Serviced
REO Loan included in the Serviced Loan Combination), but only to the extent
collected from the related Borrower and only to the extent that all amounts then
due and payable with respect to the related Specially Serviced Loan have been
paid and are not needed to pay interest on Advances or Additional Trust Fund
Expenses (including Special Servicing Fees, Workout Fees or Liquidation Fees),
all in accordance with Section 3.12;
 
(x)           to pay itself, the Special Servicer, the Depositor, the Operating
Advisor or any of their respective directors, officers, members, managers,
employees and agents, as the case may be, any amounts payable to any such Person
pursuant to Section 6.03(a) of this Agreement, subject to the provisions of
Section 3.06(i);
 
(xi)          to pay for the cost of the Opinions of Counsel contemplated by
Sections 3.10(d), 3.10(e), 3.15(a), 3.15(b) and 11.08 of this Agreement, ,
subject to the provisions of Section 3.06(i);
 
(xii)         to pay out of general collections on the Mortgage Loans in the
Mortgage Pool and REO Properties any and all federal, state and local taxes
imposed on the Lower-Tier REMIC, the Upper-Tier REMIC or any of their assets or
transactions, together with all incidental costs and expenses, to the extent
that none of the Master Servicer, the Special Servicer or the Trustee is liable
therefor pursuant to this Agreement, but subject to the provisions of Section
3.06(i);
 
(xiii)        to reimburse the Trustee, the Custodian or the Certificate
Administrator out of general collections on the Mortgage Loans in the Mortgage
Pool and REO Properties for expenses incurred by and reimbursable to it by the
Trust Fund, but subject to the provisions of Section 3.06(i);
 
(xiv)        to pay any Person permitted to purchase a Mortgage Loan under
Section 3.16 of this Agreement with respect to each Mortgage Loan (exclusive of
any Mortgage Loan included in the Serviced Loan Combination), if any, previously
purchased by such Person pursuant to this Agreement, all amounts received
thereon subsequent to the date of purchase relating to periods after the date of
purchase;
 
(xv)         to pay to itself, the Special Servicer, the Trustee, the
Certificate Administrator, the Custodian, the Operating Advisor or the
Depositor, as the case may be, any amount specifically required to be paid to
such Person at the expense of the Trust Fund under any provision of this
Agreement to which reference is not made in any other
 
 
-167-

--------------------------------------------------------------------------------

 
 
clause of this Section 3.06(a) of this Agreement, subject to the provisions of
Section 30.6(i);
 
(xvi)        to withdraw from the Collection Account any sums deposited therein
in error and pay such sums to the Persons entitled thereto (including any
amounts relating to a Mortgage Loan that is part of a Serviced Loan
Combination);
 
(xvii)       to pay from time to time to itself in accordance with Section
3.07(b) of this Agreement any interest or investment income earned on funds
deposited in the Collection Account;
 
(xviii)      to transfer Excess Liquidation Proceeds allocable to Mortgage Loans
to the Lower-Tier Distribution Account for deposit by the Certificate
Administrator into the Excess Liquidation Proceeds Account in accordance with
Section 3.05(j) of this Agreement;
 
(xix)        to pay itself, the Special Servicer or the related Mortgage Loan
Seller, as the case may be, with respect to each Mortgage Loan, if any,
previously purchased or substituted (i.e., replaced) by such Person pursuant to
or as contemplated by this Agreement, all amounts received on such Mortgage Loan
subsequent to the date of purchase or substitution, and, in the case of a
substitution, with respect to the related Qualifying Substitute Mortgage
Loan(s), all Monthly Payments due thereon during or prior to the month of
substitution, in accordance with the third paragraph of Section 2.03(g) of this
Agreement;
 
(xx)         to pay to the Certificate Administrator, the Trustee, the Custodian
or any of their directors, officers, employees, representatives and agents, as
the case may be, any amounts payable or reimbursable to any such Person pursuant
to Section 8.05(d) of this Agreement, subject to the provisions of Section
3.06(i);
 
(xxi)         pursuant to the CREFC® License Agreement, to pay the CREFC®
License Fee to CREFC® on a monthly basis; and
 
(xxii)       to clear and terminate the Collection Account at the termination of
this Agreement pursuant to Section 9.01 of this Agreement.
 
The Master Servicer shall pay to the Special Servicer from the Collection
Account amounts permitted to be paid to it therefrom promptly upon receipt of a
certificate of a Servicing Officer of the Special Servicer describing the item
and amount to which the Special Servicer is entitled.  The Master Servicer may
rely conclusively on any such certificate and shall have no duty to re-calculate
the amounts stated therein.  The Special Servicer shall keep and maintain
separate accounting for each Specially Serviced Loan and Serviced REO Loan and
any related Serviced Companion Loan, on a loan-by-loan and property-by-property
basis when appropriate, for the purpose of justifying any request for withdrawal
from the Collection Account.
 
The Master Servicer shall keep and maintain separate accounting records, on a
Mortgage Loan by Mortgage Loan basis, reflecting amounts allocable to each
Mortgage Loan, and on a property-by-property basis when appropriate, for the
purpose of justifying any
 
 
-168-

--------------------------------------------------------------------------------

 
 
withdrawal, debit or credit from the Collection Account or the Trust Ledger.
Upon written request, the Master Servicer shall provide to the Certificate
Administrator such records and any other information in the possession of the
Master Servicer to enable the Certificate Administrator to determine the amounts
attributable to (i) the Lower-Tier REMIC with respect to such Mortgage Loans
(other than the Excess Interest), (ii) the Excess Interest and (iii) the
Companion Loans.
 
The Master Servicer shall pay to the Trustee, the Certificate Administrator, the
Operating Advisor, the Special Servicer, the Other Trustee, the Other Servicer
or the Other Special Servicer from the Collection Account amounts permitted to
be paid to such person therefrom, promptly upon receipt of a certificate of a
Responsible Officer of the Trustee, a responsible officer of the Other Trustee,
a Responsible Officer of the Certificate Administrator, a certificate of an
officer of the Operating Advisor, a certificate of a Servicing Officer or a
certificate of the Other Servicer or Other Special Servicer, as applicable,
describing the item and amount to which such Person is entitled (unless such
payment to the Trustee, the Certificate Administrator, the Operating Advisor,
the Special Servicer, the Other Trustee, the Other Servicer or Other Special
Servicer, as the case may be, is specifically required pursuant to this
Agreement and the timing and the amount of payment is specified in, or
calculable pursuant to, this Agreement, in which case a certificate is not
required). The Master Servicer may rely conclusively on any such certificate and
shall have no duty to recalculate the amounts stated therein.
 
The Trustee, the Certificate Administrator, the Custodian, the Special Servicer,
the Master Servicer, CREFC®, the Operating Advisor, with respect to each
Non-Serviced Pari Passu Companion Loan, the related Other Trustee, Other
Servicer, Other Special Servicer and any related sub-servicer, as applicable,
and any other Person that makes principal and/or interest advances in respect of
such mortgage loan pursuant to the related Other Pooling and Servicing Agreement
(to the extent specified in Section 11.12) shall in all cases have a right prior
to the Certificateholders to any funds on deposit in the Collection Account from
time to time for the reimbursement or payment of the Servicing Compensation
(including investment income), Trustee/Certificate Administrator Fees, Special
Servicing Compensation (including investment income), the CREFC® License Fee,
Operating Advisor Fees, Operating Advisor Consulting Fees (but only to the
extent such Operating Advisor Consulting Fees are actually received from the
Borrowers), Advances, Advance Interest Amounts (for each of such Persons other
than CREFC®), their respective indemnification payments (if any) pursuant to
Section 6.03, Section 8.05 or Section 11.02 of this Agreement (for each of such
Persons other than CREFC®), their respective expenses hereunder to the extent
such fees and expenses are to be reimbursed or paid from amounts on deposit in
the Collection Account pursuant to this Agreement. For the avoidance of doubt,
any fees or expenses (including legal fees) for which a party is to be
indemnified pursuant to Section 6.03 herein may be submitted directly to the
Trust Fund and paid from amounts on deposit in the Collection Account on behalf
of such party pursuant to this Agreement. In addition, the Certificate
Administrator, the Trustee, the Special Servicer, the Master Servicer and the
Operating Advisor shall in all cases have a right prior to the
Certificateholders to any funds on deposit in the Collection Account from time
to time for the reimbursement and payment of any federal, state or local taxes
imposed on any Trust REMIC.
 
 
-169-

--------------------------------------------------------------------------------

 
 
Upon the determination that a previously made Advance is a Nonrecoverable
Advance, to the extent that the reimbursement thereof would exceed the full
amount of the principal portion of general collections on the Mortgage Loans in
the Mortgage Pool (or (1) with respect to Property Advances on a Serviced Loan
Combination, the full amount of the principal portion of general collections on
such Serviced Loan Combination or (2) with respect to P&I Advances on the
Courtyard by Marriott Non-Pooled Trust Companion Loans, the full amount of the
principal portion of collections on such Serviced Loan Combination allocated to
the Courtyard by Marriott Non-Pooled Trust Companion Loans) deposited in the
Collection Account (or related Serviced Loan Combination Collection Account or
Courtyard Rakes Collection Sub-Account, as applicable) and available for
distribution on the next Distribution Date, the Master Servicer or the Trustee,
each at its own option and in its sole discretion, as applicable, instead of
obtaining reimbursement for the remaining amount of such Nonrecoverable Advance
pursuant to Section 3.06(a) or Section 3.06(b) or Section 3.06(f) of this
Agreement, as applicable, immediately, may elect to refrain from obtaining such
reimbursement for such portion of the Nonrecoverable Advance during the
Collection Period ending on the then-current Determination Date for successive
one-month periods for a total period not to exceed 12 months (with the consent
of the Directing Holder, for so long as no Control Termination Event has
occurred and is continuing, for any deferral in excess of 6 months). If the
Master Servicer or the Trustee makes such an election at its sole option and in
its sole discretion to defer reimbursement with respect to all or a portion of a
Nonrecoverable Advance (together with interest thereon), then such
Nonrecoverable Advance (together with interest thereon) or portion thereof shall
continue to be fully reimbursable in the subsequent Collection Period (subject,
again, to the same sole discretion to elect to defer; it is acknowledged that,
in such a subsequent period, such Nonrecoverable Advance shall again be payable
first from principal collections as described above prior to payment from other
collections). In connection with a potential election by the Master Servicer or
the Trustee to refrain from the reimbursement of a particular Nonrecoverable
Advance or portion thereof during the one-month Collection Period ending on the
related Determination Date for any Distribution Date, the Master Servicer or the
Trustee shall further be authorized (in its sole discretion) to wait for
principal collections on the Mortgage Loans and Serviced Companion Loan to be
received before making its determination of whether to refrain from the
reimbursement of a particular Nonrecoverable Advance (or portion thereof) until
the end of such Collection Period; provided, the Master Servicer or the Trustee
shall give notice of its election to the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement), at least 15 days prior to any
reimbursement to it of Nonrecoverable Advances from amounts in the Collection
Account, a Serviced Loan Combination Collection Account or the Courtyard Rakes
Collection Sub-Account allocable to interest on any of the Trust Mortgage Loans
unless (1) the Master Servicer or the Trustee determines in its sole discretion
that waiting 15 days after such a notice could jeopardize its ability to recover
Nonrecoverable Advances, (2) changed circumstances or new or different
information becomes known to the Master Servicer or the Trustee that could
affect or cause a determination of whether any Advance is a Nonrecoverable
Advance, whether to defer reimbursement of a Nonrecoverable Advance or the
determination in clause (1) above, or (3) the Master Servicer or the Trustee has
not timely received from the Certificate Administrator information requested by
the Master Servicer or the Trustee to consider in determining whether to defer
reimbursement of a Nonrecoverable Advance; provided that, if clause (1), (2) or
(3) apply, the Master Servicer or the Trustee shall give notice of an
anticipated reimbursement to it of Nonrecoverable Advances from amounts in the
Collection Account, a
 
 
-170-

--------------------------------------------------------------------------------

 
 
Serviced Loan Combination Collection Account or the Courtyard Rakes Collection
Sub-Account allocable to interest on any of the Trust Mortgage Loans as soon as
reasonably practicable in such circumstances to the 17g-5 Information Provider
(who shall promptly post such notice to the 17g-5 Information Provider’s Website
pursuant to Section 3.14(d) of this Agreement). Neither the Master Servicer nor
the Trustee shall have any liability for any loss, liability or expense
resulting from any notice provided to each Rating Agency contemplated by the
immediately preceding sentence.
 
The foregoing shall not, however, be construed to limit any liability that may
otherwise be imposed on such Person for any failure by such Person to comply
with the conditions to making such an election under this Section 3.06(a) or to
comply with the terms of this Section 3.06(a) and the other provisions of this
Agreement that apply once such an election, if any, has been made. If the Master
Servicer or the Trustee, as applicable, determines, in its sole discretion, that
it should recover the Nonrecoverable Advances without deferral as described
above, then the Master Servicer or the Trustee, as applicable, shall be entitled
to immediate reimbursement of Nonrecoverable Advances with interest thereon at
the Advance Rate from all amounts in the Collection Account, the applicable
Serviced Loan Combination Collection Account or the Courtyard Rakes Collection
Sub-Account for such Distribution Date. Any such election by any such party to
refrain from reimbursing itself or obtaining reimbursement for any
Nonrecoverable Advance or portion thereof with respect to any one or more
Collection Periods shall not limit the accrual of interest at the Advance Rate
on such Nonrecoverable Advance for the period prior to the actual reimbursement
of such Nonrecoverable Advance. The Master Servicer’s or the Trustee’s, as
applicable, election to defer reimbursement of such Nonrecoverable Advances as
set forth above is an accommodation to the Certificateholders and, as
applicable, the Serviced Companion Loan Noteholders and shall not be construed
as an obligation on the part of the Master Servicer or the Trustee, as
applicable, or a right of the Certificateholders or the Serviced Companion Loan
Noteholders. Nothing herein shall be deemed to create in the Certificateholders
or the Serviced Companion Loan Noteholders a right to prior payment of
distributions over the Master Servicer’s or the Trustee’s, as applicable, right
to reimbursement for Advances (deferred or otherwise). In all events, the
decision to defer reimbursement or to seek immediate reimbursement of
Nonrecoverable Advances shall be deemed to be in accordance with the Servicing
Standard and neither the Master Servicer, the Trustee nor the other parties to
this Agreement shall have any liability to one another or to any of the
Certificateholders or any of the Serviced Companion Loan Noteholders for any
such election that such party makes as contemplated by this Section 3.06(a) or
for any losses, damages or other adverse economic or other effects that may
arise from such an election.
 
None of the Master Servicer, the Special Servicer or the Trustee shall be
permitted to reverse any other Person’s determination, or to prohibit any such
other authorized Person from making a determination, that an Advance
constitutes, or would constitute, a Nonrecoverable Advance.
 
If the Master Servicer, the Trustee or any Non-Serviced Mortgage Loan Service
Provider, as applicable, is reimbursed out of general collections for any
unreimbursed Advances that are determined to be Nonrecoverable Advances
(together with any Advance Interest Amount), then (for purposes of calculating
distributions on the Certificates) such reimbursement and payment of interest
shall be deemed to have been made: first, out of the Principal
 
 
-171-

--------------------------------------------------------------------------------

 
 
Distribution Amount, which, but for its application to reimburse a
Nonrecoverable Advance and/or to pay the Advance Interest Amount, would be
included in Available Funds for any subsequent Distribution Date and, second,
out of other amounts which, but for their application to reimburse a
Nonrecoverable Advance and/or to pay the Advance Interest Amount, would be
included in Available Funds for any subsequent Distribution Date.
 
If and to the extent that any payment is deemed to be applied as contemplated in
the paragraph above to reimburse a Nonrecoverable Advance or to pay the Advance
Interest Amount, then the Principal Distribution Amount for such Distribution
Date shall be reduced, to not less than zero, by the amount of such
reimbursement. If and to the extent (i) any Advance is determined to be a
Nonrecoverable Advance, (ii) such Advance and/or the Advance Interest Amount is
reimbursed out of the Principal Distribution Amount as contemplated above and
(iii) the particular item for which such Advance was originally made is
subsequently collected out of payments or other collections in respect of the
related Mortgage Loan, then the Principal Distribution Amount for the
Distribution Date that corresponds to the Collection Period in which such item
was recovered shall be increased by an amount equal to the lesser of (A) the
amount of such item and (B) any previous reduction in the Principal Distribution
Amount for a prior Distribution Date as contemplated in the paragraph above
resulting from the reimbursement of the subject Advance and/or the payment of
the Advance Interest Amount.
 
(b)           The Master Servicer shall maintain a separate Trust Ledger with
respect to the Serviced Loan Combinations that it is servicing on which it shall
make ledger entries as to amounts deposited (or credited) or withdrawn (or
debited) with respect thereto. On each Servicer Remittance Date (or such other
date as may be specified below or on which funds are available for such purpose
as specified below), with respect to each Serviced Loan Combination, the Master
Servicer shall make withdrawals from amounts allocated thereto in the related
Serviced Loan Combination Collection Account (and may debit the Trust Ledger)
for any of the following purposes (the order set forth below not constituting an
order of priority for such withdrawals):
 
(i)            to make remittances each month within one (1) Business Day of
receipt from the Borrower (or such later time as set forth in the applicable
Intercreditor Agreement) in an aggregate amount of immediately available funds
equal to the allocable portion of the applicable Serviced Loan Combination
Remittance Amount to (A) the related Serviced Companion Loan Noteholders in
accordance with Section 3.05(i) of this Agreement in respect of amounts
allocable to the related Serviced Companion Loans, (B) the Collection Account
for the benefit of the Trust in respect of amounts allocable to the related
Mortgage Loan, and (C) the Courtyard Rakes Collection Sub-Account for the
benefit of the Trust in accordance with Section 4.06(b) of this Agreement in
respect of amounts allocable to the Courtyard by Marriott Non-Pooled Companion
Loans, in each case (x) based on the amount allocable to the related Mortgage
Loan and the related Companion Loan pursuant to the terms of the related
Intercreditor Agreement and (y) after taking into account the amounts permitted
to be withdrawn from the Serviced Loan Combination Account pursuant to this
Section 3.06(b) and the allocation of such amount as between the Mortgage Loan
and related Companion Loans as provided in the related Intercreditor Agreement;
provided that (1) Liquidation Proceeds relating to the repurchase of any
Serviced Companion Loan (other than the Courtyard by Marriott Non-Pooled Trust
 
 
-172-

--------------------------------------------------------------------------------

 
 
Companion Loans) by the related seller thereof shall be remitted solely to the
holder of such Serviced Companion Loan, as the case may be, (2) Liquidation
Proceeds relating to the repurchase of a Mortgage Loan related to a Serviced
Loan Combination by the related Mortgage Loan Seller shall be remitted solely to
the Collection Account and (3) Liquidation Proceeds relating to the repurchase
of a Courtyard by Marriott Non-Pooled Trust Companion Loan by the related
Mortgage Loan Seller shall be remitted solely to the Courtyard Rakes Collection
Sub-Account;
 
(ii)           to pay (A) to itself unpaid Servicing Fees and to the Special
Servicer unpaid Special Servicing Fees, Liquidation Fees and Workout Fees in
respect of such Serviced Loan Combination or related Serviced REO Loan, as
applicable, the Master Servicer’s or the Special Servicer’s, as applicable,
rights to payment of Servicing Fees, Special Servicing Fees, Liquidation Fees
and Workout Fees, as applicable, pursuant to this clause (ii)(A) with respect to
such Serviced Loan Combination or related Serviced REO Loan, as applicable,
being limited to amounts received on or in respect of such Serviced Loan
Combination (whether in the form of payments, Liquidation Proceeds, Insurance
Proceeds or Condemnation Proceeds), or such Serviced REO Loan (whether in the
form of REO Proceeds, Liquidation Proceeds, Insurance Proceeds or Condemnation
Proceeds), that are allocable as recovery of interest thereon and (B) to the
Special Servicer, each month to the extent not covered by clause (ii)(A) above,
any unpaid Special Servicing Fees, Liquidation Fees and Workout Fees in respect
of such Serviced Loan Combination or related Serviced REO Loan, as applicable,
remaining unpaid out of general collections in the Collection Account as
provided in Section 3.06(a)(ii) of this Agreement;
 
(iii)          to reimburse the Trustee or itself, in that order, for
unreimbursed P&I Advances with respect to the applicable Trust Mortgage Loans
and to reimburse the related Serviced Companion Loan Service Provider for
unreimbursed principal and/or interest advances with respect to the applicable
Serviced Companion Loan, the Master Servicer’s, the Trustee’s and the applicable
Serviced Companion Loan Service Provider’s right to reimbursement pursuant to
this clause (iii) being limited to amounts received in the applicable Serviced
Loan Combination Collection Account which represent Late Collections received in
respect of such Trust Mortgage Loan or Serviced Companion Loan, as applicable
(as allocable thereto pursuant to the related Loan Documents and the related
Intercreditor Agreement), during the applicable period; provided, that if such
P&I Advance on the applicable Mortgage Loan becomes a Nonrecoverable Advance or
a Workout Delayed Reimbursement Amount, then such P&I Advance shall thereafter
be reimbursed in accordance with clause (v) below;
 
(iv)          to reimburse the Trustee or itself, in that order, as applicable
(with respect to such Serviced Loan Combination or Serviced REO Property), for
unreimbursed Property Advances with respect to such Serviced Loan Combination or
related Serviced REO Property, the Master Servicer’s or the Trustee’s respective
rights to receive payment pursuant to this clause (iv) being limited to, as
applicable, related payments by the applicable Borrower with respect to such
Property Advance, Liquidation Proceeds, Insurance Proceeds and Condemnation
Proceeds and REO Proceeds with respect to such Serviced Loan Combination;
provided, that if such Property Advance becomes a
 
 
-173-

--------------------------------------------------------------------------------

 
 
Nonrecoverable Advance or a Workout Delayed Reimbursement Amount, then such
Property Advance shall thereafter be reimbursed in accordance with clause (v)
below;
 
(v)          except with respect to Nonrecoverable Advances related to the
Courtyard by Marriott Loan Combination, which shall be governed by the terms of
Section 3.32(d) and (e), (A) to reimburse the Trustee or itself, in that order,
(with respect to such Serviced Loan Combination or related REO Property), as
applicable (x) with respect to Nonrecoverable Advances, first, out of
Liquidation Proceeds, Insurance Proceeds, Condemnation Proceeds and REO Proceeds
received on the related Serviced Loan Combination and related REO Properties,
and second, out of general collections in the Collection Account as provided in
Section 3.06(a) and (y) with respect to the Workout Delayed Reimbursement
Amounts, first, out of the principal portion of the general collections on the
Serviced Loan Combination and related REO Properties, net of such amounts being
reimbursed pursuant to the subclause first in the preceding clause (x) above and
second out of general collections in the Collection Account as provided in
Section 3.06(a); provided that in the case of both clause (x) and clause (y) of
this clause (v), prior to making any reimbursement from general collections,
such reimbursements shall be made first, from collections on, and proceeds of
the applicable Serviced Subordinate Companion Loan, if any, and then from
collections on, and proceeds of the related Mortgage Loan, or in the case of a
Serviced Loan Combination with a Serviced Pari Passu Companion Loan, on a pro
rata basis as between the Mortgage Loan and any related Serviced Pari Passu
Companion Loans (based on the Mortgage Loan’s Stated Principal Balance or
related Serviced Companion Loan’s principal balance) and then from general
collections of the Trust (provided that, in the case of a Property Advance that
is a Nonrecoverable Advance, the Master Servicer shall, after receiving payment
from amounts on deposit in the Collection Account, if any, (i) promptly notify
the related Companion Loan Noteholder and (ii) use commercially reasonable
efforts to exercise on behalf of the Trust any rights under the related
Intercreditor Agreement to obtain reimbursement for a pro rata portion of such
amount allocable to the related Serviced Companion Loan from the related
Companion Loan Noteholder) or (B) to pay itself or the Special Servicer out of
general collections on such Serviced Loan Combination and related REO
Properties, any related earned Servicing Fee, Special Servicing Fee, Liquidation
Fee or Workout Fee, as applicable, that remained unpaid in accordance with
clause (ii) above following a Final Recovery Determination made with respect to
such Serviced Loan Combination or related REO Property and the deposit into the
applicable Serviced Loan Combination Collection Account of all amounts received
in connection therewith; provided that, notwithstanding the foregoing, such
party’s rights to reimbursement pursuant to this clause (v) with respect to any
such Nonrecoverable Advance or Workout-Delayed Reimbursement Amount that is a
P&I Advance, being limited (except to the extent set forth in Section 3.06(a))
to amounts on deposit in the applicable Serviced Loan Combination Collection
Account that were received in respect of the particular Mortgage Loan (as
allocable thereto pursuant to the related Loan Documents and the related
Intercreditor Agreement) in the related Serviced Loan Combination as to which
such Nonrecoverable Advance or such Workout-Delayed Reimbursement Amount were
incurred (provided, that to the extent such amounts are insufficient to repay
such Advances on any Mortgage Loan as to which there is a related Serviced
Subordinate Companion Loan, such P&I Advances may be reimbursed from
 
 
-174-

--------------------------------------------------------------------------------

 
 
collections on the related Serviced Loan Combination allocable to such Serviced
Subordinate Companion Loan);
 
(vi)         except with respect to Advance Interest Amounts related to the
Courtyard by Marriott Loan Combination, which shall be governed by the terms of
Section 3.32(d) and (e), at such time as it reimburses the Trustee or itself, in
that order, as applicable, for (A) any unreimbursed P&I Advance with respect to
the applicable Mortgage Loan (including any such Advance that constitutes a
Workout Delayed Reimbursement Amount) or any unreimbursed principal and/or
interest advance with respect to the related Serviced Companion Loan pursuant to
clause (iii) above, to pay itself, the Trustee or such Serviced Companion Loan
Service Provider, as applicable, any Advance Interest Amounts accrued and
payable thereon, (B) any unreimbursed Property Advances (including any such
Advance that constitutes a Workout Delayed Reimbursement Amount) pursuant to
clause (iv) above, to pay itself, the Special Servicer or the Trustee, as the
case may be, any Advance Interest Amounts accrued and payable thereon or (C) any
Nonrecoverable Advances pursuant to clause (v) above, to pay itself, the Special
Servicer, the Trustee or any Serviced Companion Loan Service Provider, as the
case may be, any Advance Interest Amounts accrued and payable thereon, with such
amounts payable in the case of clauses (A), (B) and (C) above, first, from
Penalty Charges pursuant to Section 3.12(d), then, from collections on, and
proceeds of the applicable Serviced Subordinate Companion Loan, if any, and
then, from collections on, and proceeds of, on a pro rata basis as between the
Mortgage Loan and any related other Serviced Pari Passu Companion Loans (based
on the Mortgage Loan’s Stated Principal Balance or related Serviced Pari Passu
Companion Loan’s principal balance), provided that, notwithstanding the
foregoing, such party’s rights to reimbursement pursuant to this clause (vi)
with respect to any such interest on P&I Advances (including any such P&I
Advance that is a Nonrecoverable Advance or a Workout-Delayed Reimbursement
Amount) being limited to amounts on deposit in the applicable Serviced Loan
Combination Collection Account that were received in respect of the particular
Mortgage Loan (as allocable thereto pursuant to the related Loan Documents and
the related Intercreditor Agreement) in the related Serviced Loan Combination as
to which such advance relates (provided, that any Mortgage Loan as to which
there is a related Serviced Subordinate Companion Loan, such interest on P&I
Advances may be reimbursed from collections on the related Serviced Loan
Combination allocable to such Serviced Subordinate Companion Loan);
 
(vii)        to reimburse itself, the Special Servicer, the Custodian, the
Certificate Administrator or the Trustee, as the case may be, as applicable, for
any unreimbursed expenses reasonably incurred by such Person in respect of any
Breach or Defect with respect to the related Trust Mortgage Loan giving rise to
a repurchase obligation of the applicable Mortgage Loan Seller under Section 6
of the applicable Mortgage Loan Purchase Agreement or, with respect to a
Serviced Companion Loan, under the related mortgage loan purchase agreement,
including, without limitation, any expenses arising out of the enforcement of
the repurchase obligation, each such Person’s right to reimbursement pursuant to
this clause (vii) with respect to such Serviced Loan Combination being limited
to that portion of the Repurchase Price paid for the related Trust Mortgage Loan
that represents such expense in accordance with clause (e) of the
 
 
-175-

--------------------------------------------------------------------------------

 
 
definition of Repurchase Price (or, with respect to a Serviced Companion Loan, a
comparable expense);
 
(viii)       to pay itself all Prepayment Interest Excesses on any related Trust
Mortgage Loan or Serviced Companion Loan included in the Serviced Loan
Combinations not required to be used pursuant to Section 3.17(c) of this
Agreement;
 
(ix)          (A) to pay itself, as additional servicing compensation in
accordance with Section 3.12(a), (1) interest and investment income earned in
respect of amounts relating to such Serviced Loan Combination held in the
applicable Serviced Loan Combination Collection Account as provided in Section
3.07(b) (but only to the extent of the net investment earnings with respect to
such Serviced Loan Combination Collection Account for any period from any
Distribution Date to the immediately succeeding Servicer Remittance Date) and
(2) any Penalty Charges on the related Mortgage Loan and Serviced Companion Loan
(except to the extent prohibited by the related Intercreditor Agreement and
other than Specially Serviced Loans) but only to the extent collected from the
related Borrower and to the extent that all amounts then due and payable with
respect to the Serviced Loan Combinations have been paid and are not needed to
pay Advance Interest Amounts, interest on debt service advances made by the
related Serviced Companion Loan Service Provider and/or Additional Trust Fund
Expenses in accordance with Section 3.12 and the related Intercreditor
Agreement; and (B) to pay the Special Servicer, as additional servicing
compensation in accordance with the second paragraph of Section 3.12, the
portion of any Penalty Charges on the related Mortgage Loan and Serviced
Companion Loan (except to the extent prohibited by the related Intercreditor
Agreement), during the period it is a Specially Serviced Loan (but only to the
extent collected from the related Borrower and to the extent that all amounts
then due and payable with respect to the related Specially Serviced Loan have
been paid and are not needed to pay interest on Advances, interest on debt
service advances made by the related Serviced Companion Loan Service Provider
and/or Additional Trust Fund Expenses in accordance with Section 3.12 and the
related Intercreditor Agreement);
 
(x)           to recoup any amounts deposited in such Serviced Loan Combination
Collection Account in error;
 
(xi)          to pay itself, the Special Servicer, the Depositor or any of their
respective directors, officers, members, managers, employees and agents, as the
case may be, any amounts payable to any such Person pursuant to Sections 6.03(a)
or 6.03(b), to the extent that such amounts relate to such Serviced Loan
Combinations;
 
(xii)         to pay for the cost of the Opinions of Counsel contemplated by
Sections 3.10(d), 3.10(e), 3.15(a), 3.15(b) and 11.08 to the extent that such
opinions specifically relate to such Serviced Loan Combinations;
 
(xiii)        to pay out of general collections on such Serviced Loan
Combination and related Serviced REO Property any and all federal, state and
local taxes imposed on the Upper-Tier REMIC, the Lower-Tier REMIC or any of
their assets or transactions, together with all incidental costs and expenses,
in each case to the extent that neither the Master Servicer, the Special
Servicer, the Certificate Administrator nor the Trustee is liable
 
 
-176-

--------------------------------------------------------------------------------

 
 
therefor pursuant to this Agreement and only to the extent that such amounts
relate to the related Mortgage Loan or to the Serviced Companion Loan (but only
to the extent that any Serviced Companion Loan is included in a REMIC);
 
(xiv)       to reimburse the Trustee and the Certificate Administrator out of
general collections on such Serviced Loan Combination and related REO Properties
for expenses incurred by and reimbursable to it by the Trust Fund specifically
related to such Serviced Loan Combination;
 
(xv)        to pay any Person permitted to purchase a Trust Mortgage Loan under
Section 3.16 with respect to the Trust Mortgage Loan included in such Serviced
Loan Combination, if any, previously purchased by such Person pursuant to this
Agreement, all amounts received thereon subsequent to the date of purchase
relating to periods after the date of purchase;
 
(xvi)        [Reserved]
 
(xvii)      to pay to the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee or the Depositor, as the case may be, to the extent
that such amounts relate to the Trust Mortgage Loan included in such Serviced
Loan Combination, any amount specifically required to be paid to such Person at
the expense of the Trust Fund under any provision of this Agreement to which
reference is not made in any other clause of this Section 3.06(b), it being
acknowledged that this clause (xvii) shall not be construed to modify any
limitation or requirement otherwise set forth in this Agreement or in the
related Intercreditor Agreement as to the time at which any Person is entitled
to payment or reimbursement of any amount or as to the funds from which any such
payment or reimbursement is permitted to be made;
 
(xviii)     to pay the related Mortgage Loan Seller with respect to any Trust
Mortgage Loan included in such Serviced Loan Combination, if any, previously
purchased or substituted (i.e., replaced) by such Person pursuant to or as
contemplated by this Agreement, all amounts received on such Trust Mortgage Loan
subsequent to the date of purchase or substitution, and, in the case of a
substitution, with respect to the related Qualifying Substitute Mortgage
Loan(s), all Monthly Payments due thereon during or prior to the month of
substitution, in accordance with the third paragraph of Section 2.03(g); and
 
(xix)        to clear and terminate such Serviced Loan Combination Collection
Account at the termination of this Agreement pursuant to Section 9.01.
 
In the case of the amounts payable as set forth above in this Section 3.06(b)
with respect to any Serviced Loan Combination, if such amount is not
specifically payable, pursuant to the terms of this Agreement or the related
Intercreditor Agreement, out of collections or proceeds allocable to any
particular note that is a part of such Serviced Loan Combination, such amount
shall be paid from collections on, and proceeds of the related Serviced
Subordinate Companion Loan, if any, and then, from collections on, and proceeds
of, on a pro rata basis as between, the related Mortgage Loan and any related
Serviced Pari Passu Companion Loans
 
 
-177-

--------------------------------------------------------------------------------

 
 
 (based on the related Mortgage Loan’s principal balance or the related Serviced
Pari Passu Companion Loan’s principal balance).
 
The Master Servicer shall keep and maintain separate accounting records, on a
loan by loan and property by property basis when appropriate, for the purpose of
justifying any withdrawal from any Serviced Loan Combination Collection Account.
All withdrawals with respect to any Serviced Loan Combination shall be made
first, from the applicable Serviced Loan Combination Collection Account and
then, from the Master Servicer’s Collection Account to the extent permitted by
Section 3.06(a). Upon request, the Master Servicer shall provide to the
Certificate Administrator such records and any other information in the
possession of the Master Servicer to enable the Certificate Administrator to
determine the amounts attributable to the Lower-Tier REMIC and the Companion
Loans.
 
The Master Servicer shall pay to the Special Servicer from the Serviced Loan
Combination Collection Accounts amounts permitted to be paid to it therefrom
promptly upon receipt of a certificate of a Servicing Officer of such Special
Servicer describing the item and amount to which the Special Servicer is
entitled (unless such payment to the Special Servicer is specifically required
pursuant to this Agreement and the timing and the amount of payment is specified
in, or calculable pursuant to, this Agreement, in which case a certificate is
not required). The Master Servicer may rely conclusively on any such certificate
and shall have no duty to recalculate the amounts stated therein. The Special
Servicer shall keep and maintain separate accounting for each Specially Serviced
Loan included in the Serviced Loan Combination and related REO Loan, on a loan
by loan and property by property basis when appropriate, for the purpose of
justifying any request for withdrawal from any Serviced Loan Combination
Collection Account.
 
Any permitted withdrawals under this Section 3.06(b) with respect to
reimbursement for advances or other amounts payable to an Other Trustee shall,
if applicable, also be deemed to be a permitted withdrawal for similar amounts
owed to the fiscal agent of the Other Trustee, if any.
 
Notwithstanding anything to the contrary contained herein, with respect to each
Serviced Companion Loan, the Master Servicer shall withdraw from the related
Serviced Loan Combination Collection Account and remit to the related Serviced
Companion Loan Noteholders, within (x) with respect to any Serviced Subordinate
Companion Loan, two Business Days of receipt thereof and (y) with respect to any
Serviced Pari Passu Companion Loan, one (1) Business Day after the Determination
Date, any amounts that represent Late Collections or Principal Prepayments on
such Serviced Companion Loan or any successor REO Loan with respect thereto,
that are received by the Master Servicer subsequent to 3:00 p.m. (New York City
time) on the related Due Date therefor (exclusive of any portion of such amount
payable or reimbursable to any third party in accordance with the related
Intercreditor Agreement or this Agreement), unless such amount would otherwise
be included in the monthly remittance to the holder of such Serviced Companion
Loan for such month.
 
If the Master Servicer fails, as of 5:00 p.m. (New York City time) on any
Servicer Remittance Date or any other date a remittance is required to be made,
to remit to the Certificate Administrator (in respect of the related Mortgage
Loan) or the Serviced Companion Loan Noteholders (in respect of any related
Serviced Companion Loan) any amounts required to be so
 
 
-178-

--------------------------------------------------------------------------------

 
 
remitted hereunder by such date (including any P&I Advance pursuant to Section
4.07 and any Excess Liquidation Proceeds allocable to the Serviced Companion
Loan pursuant to Section 4.01(e)), the Master Servicer shall pay to the
Certificate Administrator (in respect of the Mortgage Loan) or the Serviced
Companion Loan Noteholders (in respect of the Serviced Companion Loan), for the
account of the Certificate Administrator (in respect of the Mortgage Loan) or
the Serviced Companion Loan Noteholders (in respect of the Serviced Companion
Loans), interest, calculated at the Prime Rate, on such amount(s) not timely
remitted, from the time such payment was required to be made (without regard to
any grace period) until (but not including) the date such late payment is
received by the Certificate Administrator or the Serviced Companion Loan
Noteholders, as applicable.
 
(c)           On each Servicer Remittance Date, all net income and gain realized
from investment of funds to which the Master Servicer or the Special Servicer is
entitled pursuant to Section 3.07(b) of this Agreement shall be subject to
withdrawal by the Master Servicer or the Special Servicer, as applicable.
 
(d)          With respect to the Serviced Loan Combinations, if amounts required
to pay the expenses allocable to any related Serviced Companion Loan exceed
amounts on deposit in the Serviced Loan Combination Collection Account, the
Master Servicer, the Special Servicer, the Certificate Administrator or the
Trustee, as applicable, may seek reimbursement from the Trust Fund with respect
to such expenses allocable to such Serviced Companion Loan if the Master
Servicer has reasonable grounds to believe that it will be able to promptly
recover such amount from such Serviced Companion Loan Noteholder and the Master
Servicer or Special Servicer, as applicable, shall use commercially reasonable
efforts (on behalf of the Trust Fund, subject to the related Intercreditor
Agreement) to exercise the rights of the Trust under the related Intercreditor
Agreement to obtain payment or reimbursement from the holder of the related
Serviced Subordinate Companion Loan, if any, and then for the pro rata portion
of such expenses allocable to the Serviced Pari Passu Companion Loan from the
related Serviced Companion Loan Noteholder or, if such Serviced Companion Loan
has been deposited into a securitization, out of general collections in the
collection account established pursuant to the related Other Pooling and
Servicing Agreement (for such purpose the Mortgage Pool as the holder of the
Courtyard by Marriott Pooled Mortgage Loan will be treated as a holder separate
and apart from the Trust as holder of the Courtyard by Marriott Non-Pooled Trust
Companion Loans).
 
(e)           Loss of Value Payments:
 
(A)          Pooled Mortgage Loans: If any Loss of Value Payments are deposited
into the Loss of Value Reserve Fund with respect to any Mortgage Loan or any
related Serviced REO Property, then the Master Servicer or the Special Servicer,
as applicable, shall, promptly upon written direction from the Master Servicer
(if the Special Servicer holds such Loss of Value Reserve Fund) (provided that,
(1) with respect to clause (iv) below, the Special Servicer shall have provided
notice to the Master Servicer of the occurrence of such liquidation event and
(2) with respect to clause (v) below, the Certificate Administrator shall have
provided the Master Servicer and the Special Servicer with five Business Days’
prior notice of such final Distribution Date), transfer such Loss of Value
Payments (up to the remaining portion thereof) from the Loss of Value Reserve
Fund to the Master Servicer for deposit into the Collection Account.   The
Master Servicer shall distribute such funds for the following purposes:
 
 
-179-

--------------------------------------------------------------------------------

 
 
(i)            to reimburse the Master Servicer or the Trustee, in accordance
with Section 3.06(a) of this Agreement, for any Nonrecoverable Advance made by
such party with respect to such Mortgage Loan or any related Serviced REO
Property (together with the Advance Interest Amount);
 
(ii)           to pay, in accordance with Section 3.06(a) of this Agreement, or
to reimburse the Trust for the prior payment of, any compensation or expense
relating to such Mortgage Loan or any related Serviced REO Property that
constitutes or, if not paid out of such Loss of Value Payments, would constitute
an Additional Trust Fund Expense including any Liquidation Fee and any other
amount due, payable or reimbursable to the parties to this Agreement;
 
(iii)          to offset any portion of Realized Losses that are attributable to
such Mortgage Loan or related REO Property, as the case may be (as calculated
without regard to the application of such Loss of Value Payments), incurred with
respect to such Mortgage Loan or any related successor REO Loan;
 
(iv)          following the occurrence of a liquidation event with respect to
such Mortgage Loan or any related Serviced REO Property and any related
transfers from the Loss of Value Reserve Fund with respect to the items
contemplated by the immediately preceding clauses (i)-(iii) as to such Mortgage
Loan, to cover the items contemplated by the immediately preceding clauses
(i)-(iii) in respect of any other Mortgage Loan or Serviced REO Loan; and
 
(v)           on the final Distribution Date after all distributions have been
made as set forth in clause (i) through (iv) above, to each Mortgage Loan
Seller, its pro rata share, based on the amount that it contributed, net of any
amount contributed by such Mortgage Loan Seller that was used pursuant to
clauses (i)-(iii) to offset any portion of Realized Losses that are attributable
to such Mortgage Loan or related REO Property, as the case may be, Additional
Trust Fund Expenses or any Nonrecoverable Advances incurred with respect to the
Mortgage Loan related to such contribution.
 
Any Loss of Value Payments transferred to the Collection Account pursuant to
clauses (i)-(iii) of the prior paragraph shall be treated as Liquidation
Proceeds received by the Trust in respect of the related Mortgage Loan or any
successor REO Loan with respect thereto for which such Loss of Value Payments
were received; and any Loss of Value Payments transferred to the Collection
Account pursuant to clause (iv) of the prior paragraph shall be treated as
Liquidation Proceeds received by the Trust in respect of the Mortgage Loan or
REO Loan for which such Loss of Value Payments are being transferred to the
Collection Account to cover an item contemplated by clauses (i)-(iv) of the
prior paragraph.
 
(B)           Courtyard by Marriott Non-Pooled Trust Companion Loans: If any
Loss of Value Payments are deposited into the Loss of Value Reserve Fund with
respect to the Courtyard by Marriott Non-Pooled Trust Companion Loans or any
related Serviced REO Property, then the Master Servicer or the Special Servicer,
as applicable, shall, promptly upon written direction from the Master Servicer
(if the Special Servicer holds such Loss of Value Reserve Fund) (provided that,
(1) with respect to clause (iv) below, the Special Servicer shall have provided
notice to the Master Servicer of the occurrence of such liquidation event and
(2) with respect to clause (v) below, the Certificate Administrator shall have
provided the Master Servicer and the Special
 
 
-180-

--------------------------------------------------------------------------------

 
 
Servicer with five Business Days’ prior notice of such final Distribution Date),
transfer such Loss of Value Payments (up to the remaining portion thereof) from
the Loss of Value Reserve Fund to the Master Servicer for deposit into the
related Serviced Loan Combination Collection Account. The Master Servicer shall
disburse such funds for the following purposes:
 
(i)            to reimburse the Master Servicer or the Trustee, in accordance
with Section 3.06(a) of this Agreement, for any Nonrecoverable Advance made by
such party with respect to the Courtyard by Marriott Non-Pooled Trust Companion
Loans or any related Serviced REO Property (together with the Advance Interest
Amount);
 
(ii)           to pay, in accordance with Section 3.06(a) of this Agreement, or
to reimburse the Trust for the prior payment of, any compensation or expense
relating to the Courtyard by Marriott Non-Pooled Trust Companion Loans or any
related Serviced REO Property that constitutes or, if not paid out of such Loss
of Value Payments, would constitute an Additional Trust Fund Expense including
any Liquidation Fee and any other amount due, payable or reimbursable to the
parties to this Agreement;
 
(iii)          to offset any portion of Courtyard by Marriott Realized Losses
(as calculated without regard to the application of such Loss of Value
Payments);
 
(iv)          following the occurrence of a liquidation event with respect to
the Courtyard by Marriott Non-Pooled Trust Companion Loans or any related
Serviced REO Property and any related transfers from the Loss of Value Reserve
Fund with respect to the items contemplated by the immediately preceding clauses
(i)-(iii) as to the Courtyard by Marriott Non-Pooled Trust Companion Loans, to
cover the items contemplated by the immediately preceding clauses (i)-(iii) in
respect of any other Mortgage Loan or Serviced REO Loan; and
 
(v)           on the final Distribution Date after all distributions have been
made as set forth in clause (i) through (iv) above, to the related Mortgage Loan
Seller.
 
Any Loss of Value Payments transferred to the Serviced Loan Combination
Collection Account pursuant to clauses (i)-(iii) of the prior paragraph shall be
treated as Liquidation Proceeds received by the Trust in respect of the
Courtyard by Marriott Non-Pooled Trust Companion Loans or any successor REO Loan
with respect thereto for which such Loss of Value Payments were received; and
any Loss of Value Payments transferred to the Serviced Loan Combination
Collection Account pursuant to clause (iv) of the prior paragraph shall be
treated as Liquidation Proceeds received by the Trust in respect of the
Courtyard by Marriott Non-Pooled Trust Companion Loans or REO Loan for which
such Loss of Value Payments are being transferred to the Serviced Loan
Combination Collection Account to cover an item contemplated by clauses (i)-(iv)
of the prior paragraph.
 
(f)            On each Servicer Remittance Date (or such other date as may be
specified below or on which funds are available for such purpose as specified
below), the Master Servicer shall make withdrawals from amounts on deposit in
the Courtyard Rakes Collection Sub-Account (which may be maintained as a Trust
Ledger) for any of the following purposes (the order set forth below not
constituting an order of priority for such withdrawals):
 
 
-181-

--------------------------------------------------------------------------------

 
 
(i)             on or before 3:00 p.m. (New York City time) on each Servicer
Remittance Date, to remit to the Certificate Administrator the amounts deposited
into the Courtyard Rakes Collection Sub-Account in respect of the Courtyard by
Marriott Non-Pooled Trust Companion Loans (including without limitation the
aggregate of the Courtyard by Marriott Available Funds and any Prepayment
Premiums, Yield Maintenance Charges and Excess Liquidation Proceeds (as provided
in Section 3.32) received with respect to the Courtyard by Marriott Non-Pooled
Trust Companion Loans) which the Certificate Administrator shall then deposit
into the Courtyard by Marriott Distribution Account, the Interest Reserve
Account and the Excess Liquidation Proceeds Account, pursuant to Section
3.05(f), Section 3.05(e) and Section 3.05(j) of this Agreement, respectively;
 
(ii)           to reimburse the Trustee or itself, in that order, for
unreimbursed P&I Advances made with respect to the Courtyard by Marriott
Non-Pooled Trust Companion Loans (excluding Nonrecoverable P&I Advances, which
are reimbursable pursuant to clause (iii) below) and Advance Interest Amounts
thereon, the Master Servicer’s or the Trustee’s right to reimbursement pursuant
to this clause (ii) being limited to amounts received which represent Late
Collections for the Courtyard by Marriott Non-Pooled Trust Companion Loans;
provided, that if such P&I Advance becomes a Workout-Delayed Reimbursement
Amount, then such P&I Advance shall thereafter be reimbursed pursuant to clause
(iii) below;
 
(iii)          to reimburse the Trustee or itself, in that order (x) with
respect to Nonrecoverable P&I Advances and Advance Interest Amounts thereon
first, out of Liquidation Proceeds, Insurance Proceeds, Condemnation Proceeds
and REO Proceeds received in respect of the Courtyard by Marriott Non-Pooled
Trust Companion Loans, and second, out of general collections in the Courtyard
Rakes Collection Sub-Account and (y) with respect to the Workout Delayed
Reimbursement Amounts, out of the principal portion of the general collections
on the Courtyard Rakes Collection Sub-Account, net of such amounts being
reimbursed pursuant to the subclause first in the preceding clause (x) above;
 
(iv)          to recoup any amounts deposited in such Serviced Loan Combination
Collection Account in error; and
 
(v)           to clear and terminate such Serviced Loan Combination Collection
Account at the termination of this Agreement pursuant to Section 9.01
 
(g)            The Certificate Administrator may, from time to time, make
withdrawals from the Lower-Tier Distribution Account for any of the following
purposes (the order set forth below shall not indicate any order of priority),
in each case to the extent not previously paid from the Collection Account:
 
(i)             to make deposits of the Lower-Tier Distribution Amount and the
amount of any Prepayment Premium and Yield Maintenance Charges distributable
pursuant to Section 4.01(a) of this Agreement in the Upper-Tier Distribution
Account, and to make distributions on the Class LR Certificates pursuant to
Section 4.01(a) of this Agreement;
 
 
-182-

--------------------------------------------------------------------------------

 
 
(ii)           to pay itself, the Trustee and the Custodian respective portions
of any accrued but unpaid Trustee/Certificate Administrator Fees with respect to
the Pooled Certificates;
 
(iii)          to pay itself an amount equal to all net income and gain realized
from investment of funds in the Lower-Tier Distribution Account pursuant to
Section 3.07(b) of this Agreement;
 
(iv)          to pay to itself, the Trustee, the Custodian or any of their
directors, officers, employees, representatives and agents, as the case may be,
any amounts payable or reimbursable to any such Person pursuant to Section
8.05(b), Section 8.05(c) and Section 8.05(d) of this Agreement;
 
(v)           to recoup any amounts deposited in the Lower-Tier Distribution
Account in error; and
 
(vi)          to clear and terminate the Lower-Tier Distribution Account at the
termination of this Agreement pursuant to Section 9.01 of this Agreement.
 
(h)           The Certificate Administrator may make withdrawals from the
Upper-Tier Distribution Account for any of the following purposes:
 
(i)            to make distributions to Certificateholders (other than Holders
of the Loan-Specific Certificates and the Class V and Class LR Certificates) on
each Distribution Date pursuant to Section 4.01, Section 4.01A or Section 9.01
of this Agreement, as applicable;
 
(ii)           to recoup any amounts deposited in the Upper-Tier Distribution
Account in error; and
 
(iii)          to clear and terminate the Upper-Tier Distribution Account at the
termination of this Agreement pursuant to Section 9.01 of this Agreement.
 
 
-183-

--------------------------------------------------------------------------------

 
 
(i)            With respect to permitted withdrawals from the Collection Account
pursuant to Section 3.06(a)((x), (xi), (xii), (xiii), (xv) and (xxx) the amounts
to be withdrawn from the Collection Account are intended to be the portion of
the expenses described therein that relate to the Mortgage Loans and the
Mortgage Pool. Therefore, (a) if such cost, expense or liability relates to a
particular Mortgage Loan, the full amount of such cost liability or expense
shall be withdrawn from the Collection Account, (b) if such cost, expense or
liability relates to solely to a Serviced Companion Loan, the full amount of
such cost liability or expense shall be withdrawn from the related Serviced Loan
Combination Collection Account, (c) if such cost, expense or liability relates
solely to the Courtyard by Marriot Non-Pooled Companion Loans, the full amount
of such cost liability or expense shall be withdrawn from the Courtyard Rakes
Collection Sub-Account, and (d) if such cost, expense or liability is not
related to any particular Mortgage Loan or Serviced Loan Combination, such cost
liability or expense shall be withdrawn from the Collection Account and the
Courtyard Rakes Collection Sub-Account, pro rata, based on the respective Stated
Principal Balances of the Mortgage Loans and the Courtyard by Marriot Non-Pooled
Companion Loans at the time of withdrawal, subject to the rights of
reimbursement from Companion Loan Noteholders pursuant to the
applicable Intercreditor Agreements.
 
Section 3.07     Investment of Funds in
the Collection Accounts, the Serviced Loan
Combination Collection Accounts, the Distribution Accounts, the Interest Reserve Account, the
Excess Liquidation Proceeds Account, the REO Account, the Lock-Box Accounts, the
Cash Collateral Accounts and the Reserve Accounts. (a) The Master Servicer (with
respect to the Collection Account, any Serviced Loan Combination Collection
Account, any Loss of Value Reserve Fund (if it holds such Loss of Value Reserve
Fund) and any Borrower Accounts (as defined below and subject to the second
succeeding sentence)), the Special Servicer (with respect to any REO Account and
any Loss of Value Reserve Fund (if it holds such Loss of Value Reserve Fund))
and the Certificate Administrator (with respect to the Distribution Accounts,
the Interest Reserve Account and the Excess Liquidation Proceeds Account) may
direct any depository institution maintaining the Collection Account, any
Serviced Loan Combination Collection Account, the Excess Liquidation Proceeds
Account, any Borrower Accounts, any REO Account, any Loss of Value Reserve Fund,
the Interest Reserve Account and the Distribution Accounts (each such account,
for purposes of this (a), an “Investment Account”), to invest the funds in such
Investment Account in one or more Permitted Investments that bear interest or
are sold at a discount, and that mature, unless payable on demand, no later than
the Business Day preceding the date on which such funds are required to be
withdrawn from such Investment Account pursuant to this Agreement. Any
investment of funds on deposit in an Investment Account by the Master Servicer,
the Special Servicer or the Certificate Administrator shall be documented in
writing and shall provide evidence that such investment is a Permitted
Investment which matures at or prior to the time required hereby or is payable
on demand. In the case of any Escrow Account, Lock-Box Account, Cash Collateral
Account or Reserve Account (the “Borrower Accounts”), the Master Servicer shall
act upon the written request of the related Borrower or Manager to the extent
that the Master Servicer is required to do so under the terms of the respective
Loan Documents, provided that in the absence of appropriate written instructions
from the related Borrower or Manager meeting the requirements of this (a), the
Master Servicer shall have no obligation to, but will be entitled to, direct the
investment of funds in such accounts in Permitted Investments. All such
Permitted Investments shall be held to maturity, unless payable on demand. Any
investment of funds in an Investment Account shall be made in the name of the
Trustee (in its capacity as such) or in the name of a nominee of the Trustee.
The Certificate Administrator shall have sole control (except with respect to
investment direction which shall be in the control of the
 
 
-184-

--------------------------------------------------------------------------------

 
 
Master Servicer or the Special Servicer, with respect to any REO Accounts, as an
independent contractor to the Trust Fund) over each such investment and any
certificate or other instrument evidencing any such investment shall be
delivered directly to the Certificate Administrator or its agent (which shall
initially be the Master Servicer), together with any document of transfer, if
any, necessary to transfer title to such investment to the Trustee or its
nominee. Neither the Certificate Administrator nor the Trustee shall have any
responsibility or liability with respect to the investment directions of the
Master Servicer, the Special Servicer, any Borrower or Manager or any losses
resulting therefrom, whether from Permitted Investments or otherwise. The Master
Servicer shall have no responsibility or liability with respect to the
investment directions of the Special Servicer, the Certificate Administrator,
the Trustee, any Borrower or Manager or any losses resulting therefrom, whether
from Permitted Investments or otherwise. The Special Servicer shall have no
responsibility or liability with respect to the investment directions of the
Master Servicer, the Certificate Administrator, the Trustee, any Borrower or
Manager or any losses resulting therefrom, whether from Permitted Investments or
otherwise. In the event amounts on deposit in an Investment Account are at any
time invested in a Permitted Investment payable on demand, the Master Servicer
(or the Special Servicer or the Certificate Administrator, as applicable) shall:
 
(x)           consistent with any notice required to be given thereunder, demand
that payment thereon be made on the last day such Permitted Investment may
otherwise mature hereunder in an amount equal to the lesser of (1) all amounts
then payable thereunder and (2) the amount required to be withdrawn on such
date; and
 
(y)           demand payment of all amounts due thereunder promptly upon
determination by the Master Servicer (or the Special Servicer or the Certificate
Administrator, as applicable) that such Permitted Investment would not
constitute a Permitted Investment in respect of funds thereafter on deposit in
the related Investment Account.
 
(b)           All income and gain realized from investment of funds deposited in
any Investment Account shall be for the benefit of the Master Servicer (except
with respect to the investment of funds deposited in (i) any Borrower Account,
which shall be for the benefit of the related Borrower to the extent required
under the related Loan Documents for the Mortgage Loan or applicable law, (ii)
any REO Account and the Loss of Value Reserve Fund (but only if the Special
Servicer holds such Loss of Value Reserve Fund), which shall be for the benefit
of the Special Servicer or (iii) the Excess Liquidation Proceeds Account, the
Interest Reserve Account and the Distribution Accounts, which shall be for the
benefit of the Certificate Administrator) and, if held in the Collection
Account, any Serviced Loan Combination Collection Account, REO Account or
Distribution Account shall be subject to withdrawal by the Master Servicer, the
Special Servicer or the Certificate Administrator, as applicable, in accordance
with Section 3.06 or Section 3.15(b) of this Agreement, as applicable. The
Master Servicer, or with respect to any REO Account or Loss of Value Reserve
Fund (if the Special Servicer holds such Loss of Value Reserve Fund), the
Special Servicer, or with respect to the Excess Liquidation Proceeds Account,
the Distribution Accounts, the Certificate Administrator, shall deposit from its
own funds into the Collection Account, the applicable Serviced Loan Combination
Collection Account, any REO Account or Loss of Value Reserve Fund, the Excess
Liquidation Proceeds Account, the Interest Reserve Account or the Distribution
Accounts, as applicable, the amount of any loss incurred in respect of any such
Permitted Investment immediately upon realization of such loss; provided, that
the Master
 
 
-185-

--------------------------------------------------------------------------------

 
 
Servicer, the Special Servicer or the Certificate Administrator, as applicable,
may reduce the amount of such payment to the extent it forgoes any investment
income in such Investment Account otherwise payable to it. The Master Servicer
shall also deposit from its own funds in any Borrower Account immediately upon
realization of such loss the amount of any loss incurred in respect of Permitted
Investments, except to the extent that amounts are invested at the direction of
or for the benefit of the Borrower under the terms of the related Loan Documents
for the Mortgage Loan, Serviced Loan Combination or applicable law; provided
that neither the Master Servicer nor the Special Servicer shall be required to
deposit any loss on an investment of funds in an Investment Account if such loss
is incurred solely as a result of the insolvency of the federal or state
chartered depository institution or trust company that holds such Investment
Account, so long as such depository institution or trust company has satisfied
the qualifications set forth in the definition of Eligible Account both (x) at
the time the investment was made and (y) 30 days prior to such insolvency.
 
(c)           Except as otherwise expressly provided in this Agreement, if any
default occurs in the making of a payment due under any Permitted Investment, or
if a default occurs in any other performance required under any Permitted
Investment, in either case as a result of an action or inaction of the Master
Servicer, the Special Servicer or the Certificate Administrator, as applicable,
the Trustee may, and upon the request of Holders of Certificates entitled to a
majority of the Voting Rights allocated to any Class shall, take such action as
may be appropriate to enforce such payment or performance, including the
institution and prosecution of appropriate proceedings. If the Trustee takes any
such action, (i) the Master Servicer, if such Permitted Investment was for the
benefit of the Master Servicer, (ii) the Special Servicer, if such Permitted
Investment was for the benefit of the Special Servicer or (iii) the Certificate
Administrator, if such Permitted Investment was for the benefit of the
Certificate Administrator, shall pay or reimburse the Trustee for all reasonable
out-of-pocket expenses, disbursements and advances incurred or made by the
Trustee in connection therewith.
 
Section 3.08     Maintenance of Insurance Policies and Errors and Omissions and
Fidelity Coverage. (a) In the case of each Mortgage Loan or Serviced Loan
Combination, as applicable (but excluding any REO Loan and any Non-Serviced
Mortgage Loan), the Master Servicer shall use commercially reasonable efforts
consistent with the Servicing Standard to cause the related Borrower, with
respect to the Mortgage Loans (other than a Non-Serviced Mortgage Loan) and
Serviced Loan Combinations that it is servicing, to maintain the following
insurance coverage (including identifying the extent to which such Borrower is
maintaining insurance coverage and, if such Borrower does not so maintain, the
Master Servicer will itself cause to be maintained with Qualified Insurers) for
the related Mortgaged Property: (x) except where the Loan Documents permit a
Borrower to rely on self-insurance provided by a tenant, a fire and casualty
extended coverage insurance policy, which does not provide for reduction due to
depreciation, in an amount that is at least equal to the lesser of (i) the full
replacement cost of improvements securing such Mortgage Loan or Serviced Loan
Combination, as applicable, and (ii) the Stated Principal Balance of such
Mortgage Loan or Serviced Loan Combination, as applicable, but, in any event, in
an amount sufficient to avoid the application of any co-insurance clause and (y)
all other insurance coverage (including, but not limited to, coverage for acts
of terrorism) that is required, subject to applicable law, under the related
Loan Documents; provided, that:
 
 
-186-

--------------------------------------------------------------------------------

 
 
(i)            the Master Servicer shall not be required to maintain any
earthquake or environmental insurance policy on any Mortgaged Property unless
the Trustee has an insurable interest and (x) such insurance policy was in
effect at the time of the origination of the related Mortgage Loan or Serviced
Loan Combination, as applicable, or (y) such insurance policy was required by
the related Loan Documents and is available at commercially reasonable rates,
provided that the Master Servicer shall require the related Borrower to maintain
such insurance in the amount, in the case of clause (x), maintained at
origination, and in the case of clause (y), required by such Mortgage Loan or
Serviced Loan Combination, in each case, to the extent such amounts are
available at commercially reasonable rates and to the extent the Trustee has an
insurable interest;
 
(ii)           if and to the extent that any Loan Document grants the lender
thereunder any discretion (by way of consent, approval or otherwise) as to the
insurance provider from whom the related Borrower is to obtain the requisite
insurance coverage, the Master Servicer shall (to the extent consistent with the
Servicing Standard) require the related Borrower to obtain the requisite
insurance coverage from Qualified Insurers;
 
(iii)          the Master Servicer shall have no obligation beyond using its
reasonable efforts consistent with the Servicing Standard to cause any Borrower
to maintain the insurance required to be maintained under the Loan Documents;
provided, that this clause shall not limit the Master Servicer’s obligation to
obtain and maintain a force-placed insurance policy, as provided herein;
 
(iv)          except as provided below (including under clause (vi) below), in
no event shall the Master Servicer be required to cause the Borrower to
maintain, or itself obtain, insurance coverage to the extent that the failure of
such Borrower to maintain insurance coverage is an Acceptable Insurance Default
(as determined by the Special Servicer);
 
(v)           to the extent that the Master Servicer itself is required to
maintain insurance that the Borrower does not maintain, the Master Servicer will
not be required to maintain insurance other than what is available to the Master
Servicer on a force-placed basis at commercially reasonable rates, and only to
the extent the Trust as lender has an insurable interest thereon; and
 
(vi)          any explicit terrorism insurance requirements contained in the
related Loan Documents shall be enforced by the Master Servicer in accordance
with the Servicing Standard, unless the Special Servicer (and, if no Control
Termination Event has occurred and is continuing, the Directing Holder) have
consented to a waiver (including a waiver to permit the Master Servicer to
accept insurance that does not comply with specific requirements contained in
the Loan Documents) in writing of that provision in accordance with the
Servicing Standard; provided that the Special Servicer shall promptly notify the
Master Servicer in writing of such waiver.
 
The Master Servicer shall notify the Special Servicer, the Certificate
Administrator, the Trustee and the Directing Holder if the Master Servicer
determines in accordance with the Servicing Standard that a Borrower under a
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination has failed to maintain insurance required under the Loan Documents
and such failure materially and adversely affects the
 
 
-187-

--------------------------------------------------------------------------------

 
 
interests of the Certificateholders or if a Borrower under a Mortgage Loan
(other than a Non-Serviced Mortgage Loan) or Serviced Loan Combination has
notified the Master Servicer in writing that the Borrower does not intend to
maintain such insurance and that the Master Servicer has determined in
accordance with the Servicing Standard that such failure materially and
adversely affects the interests of the Certificateholders.
 
Subject to Section 3.15(b) of this Agreement, with respect to each Serviced REO
Property, the Special Servicer shall use reasonable efforts and only if the
Trustee has an insurable interest, consistent with the Servicing Standard, to
maintain (subject to the right of the Special Servicer to direct the Master
Servicer to make a Property Advance for the costs associated with coverage that
the Special Servicer determines to maintain, in which case the Master Servicer
shall make such Property Advance) with Qualified Insurers to the extent
reasonably available at commercially reasonable rates and to the extent the
Trustee has an insurable interest, (a) a fire and casualty extended coverage
insurance policy, which does not provide for reduction due to depreciation, in
an amount that is at least equal to the lesser of the full replacement value of
the Mortgaged Property or the Stated Principal Balance of the Mortgage Loan,
Serviced REO Loan or the Serviced Loan Combination, as applicable (or such
greater amount of coverage required by the related Loan Documents (unless such
amount is not available or, if no Control Termination Event has occurred and is
continuing, the Directing Holder has consented to a lower amount)), but, in any
event, in an amount sufficient to avoid the application of any co-insurance
clause, (b) a comprehensive general liability insurance policy with coverage
comparable to that which would be required under prudent lending requirements
and in an amount not less than $1.0 million per occurrence, and (c) to the
extent consistent with the Servicing Standard, a business interruption or rental
loss insurance covering revenues or rents for a period of at least 12 months;
provided, that the Special Servicer shall not be required in any event to
maintain or obtain insurance coverage described in this paragraph beyond what is
reasonably available at a commercially reasonable rate and consistent with the
Servicing Standard.
 
All such insurance policies maintained as described above shall contain (if they
insure against loss to property) a “standard” mortgagee clause, with loss
payable to the Master Servicer (on behalf of the Trustee on behalf of
Certificateholders and, with respect to a Serviced Loan Combination, the related
Serviced Companion Loan Noteholders), or shall name the Trustee as the insured,
with loss payable to the Special Servicer on behalf of the Trustee (on behalf of
Certificateholders and, with respect to a Serviced Loan Combination, the related
Serviced Companion Loan Noteholders) (in the case of insurance maintained in
respect of an REO Property). Any amounts collected by the Master Servicer or
Special Servicer, as applicable, under any such policies (other than amounts to
be applied to the restoration or repair of the related Mortgaged Property or
Serviced REO Property or amounts to be released to the related Borrower, in each
case in accordance with the Servicing Standard) shall be deposited in the
Collection Account (or, in the case of the Serviced Loan Combinations, in the
applicable Serviced Loan Combination Collection Account), subject to withdrawal
pursuant to Section 3.06 of this Agreement, in the case of amounts received in
respect of a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced
Loan Combination, or in the applicable REO Account of the Special Servicer,
subject to withdrawal pursuant to Section 3.15 of this Agreement, in the case of
amounts received in respect of a Serviced REO Property. Any cost incurred by the
Master Servicer or the Special Servicer in maintaining any such insurance shall
 
 
-188-

--------------------------------------------------------------------------------

 
 
not, for purposes hereof, including calculating monthly distributions to
Certificateholders or Serviced Companion Loan Noteholders, be added to the
Stated Principal Balance of the related Mortgage Loan or the Serviced Loan
Combination, notwithstanding that the terms of such Mortgage Loan or Serviced
Loan Combination so permit; provided, that this sentence shall not limit the
rights of the Master Servicer or Special Servicer on behalf of the Trust Fund to
enforce any obligations of the related Borrower under such Mortgage Loan (other
than a Non-Serviced Mortgage Loan) or Serviced Loan Combination. Any costs
incurred by the Master Servicer in maintaining any such insurance policies in
respect of the Mortgage Loans or Serviced Loan Combination or Specially Serviced
Loans (other than REO Properties) (i) if the Borrower defaults on its obligation
to do so, shall be advanced by the Master Servicer as a Property Advance and
will be charged to the related Borrower and (ii) shall not, for purposes of
calculating monthly distributions to Certificateholders, be added to the Stated
Principal Balance of the related Trust Mortgage Loan, notwithstanding that the
terms of such Trust Mortgage Loan so permit. Any cost incurred by the Special
Servicer in maintaining any such Insurance Policies with respect to Serviced REO
Properties shall be an expense of the Trust Fund (and in the case of any
Serviced Loan Combination, such expense shall be allocated in accordance with
the allocation provisions of the related Intercreditor Agreement) payable out of
the related REO Account (or Serviced Loan Combination REO Account, as
applicable) or, if the amount on deposit therein is insufficient therefor,
advanced by the Master Servicer as a Property Advance (or paid from the
Collection Account or Serviced Loan Combination Collection Account, as
applicable, if the Master Servicer determines such Advance would be a
Nonrecoverable Advance, subject to Section 3.21(d) of this Agreement).
 
(b)           If either:
 
(x) the Master Servicer or Special Servicer obtains and maintains, or causes to
be obtained and maintained, a blanket policy or master force-placed policy
insuring against hazard losses on all of the Mortgage Loans (other than
Non-Serviced Mortgage Loans), Serviced Loan Combinations or Serviced REO
Properties, as applicable, then, to the extent such policy
 
(i)       is obtained from a Qualified Insurer, and
 
(ii)      provides protection equivalent to the individual policies otherwise
required, or
 
(y) the Master Servicer or the Special Servicer, as applicable, has long-term
unsecured debt obligations that are rated not lower than “A2” by Moody’s and “A
(low)” by DBRS (or, if not rated by DBRS, an equivalent (or higher) rating by
(A) at least any two other NRSROs (which may include Moody’s and/or Morningstar)
or (B) one NRSRO (which may include Moody’s and/or Morningstar) and A.M. Best
Company), and the Master Servicer or Special Servicer self-insures for its
obligation to maintain the individual policies otherwise required,
 
then the Master Servicer or the Special Servicer shall conclusively be deemed to
have satisfied its obligation to cause hazard insurance to be maintained on the
related Mortgaged Properties or Serviced REO Properties, as applicable.
 
 
-189-

--------------------------------------------------------------------------------

 
 
Such a blanket or master force-placed policy may contain a deductible clause
(not in excess of a customary amount), in which case the Master Servicer or
Special Servicer, as the case may be, that maintains such policy shall, if there
shall not have been maintained on any Mortgaged Property securing a Mortgage
Loan (other than a Non-Serviced Mortgage Loan) or Serviced REO Property
thereunder a hazard insurance policy complying with the requirements of Section
3.08(a) of this Agreement, and there shall have been one or more losses that
would have been covered by such an individual policy, promptly deposit into the
Collection Account (or, in the case of a Serviced Loan Combination, in the
related Serviced Loan Combination Collection Account), from its own funds, the
amount not otherwise payable under the blanket or master force-placed policy in
connection with such loss or losses because of such deductible clause to the
extent that any such deductible exceeds the deductible limitation that pertained
to the related Mortgage Loan or the related Serviced Loan Combination, as
applicable (or, in the absence of any such deductible limitation, the deductible
limitation for an individual policy which is consistent with the Servicing
Standard). The Master Servicer and Special Servicer shall prepare and present,
on behalf of itself, the Trustee, Certificateholders and, if applicable the
Serviced Companion Loan Noteholders, claims under any such blanket or master
force-placed policy maintained by it in a timely fashion in accordance with the
terms of such policy. If the Master Servicer or Special Servicer, as applicable,
causes any Mortgaged Property securing a Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced REO Property to be covered by such
“force-placed” insurance policy, the incremental costs of such insurance
applicable to such Mortgaged Property or Serviced REO Property (i.e., other than
any minimum or standby premium payable for such policy whether or not any
Mortgaged Property or Serviced REO Property is covered thereby) shall be paid as
a Property Advance.
 
(c)           With respect to each Mortgage Loan (other than any Non-Serviced
Mortgage Loan) or Serviced Loan Combination, as applicable, that is subject to
an Environmental Insurance Policy, if the Master Servicer has actual knowledge
of any event giving rise to a claim under an Environmental Insurance Policy, the
Master Servicer shall notify the Special Servicer to such effect and the Master
Servicer shall take reasonable actions as are in accordance with the Servicing
Standard and the terms and conditions of such Environmental Insurance Policy to
make a claim thereunder and achieve the payment of all amounts to which the
Trust is entitled thereunder. With respect to each Specially Serviced Loan and
Serviced REO Property that is subject to an Environmental Insurance Policy, if
the Special Servicer has actual knowledge of any event giving rise to a claim
under an Environmental Insurance Policy, such Special Servicer shall take
reasonable actions as are in accordance with the Servicing Standard and the
terms and conditions of such Environmental Insurance Policy to make a claim
thereunder and achieve the payment of all amounts to which the Trust, on behalf
of the Certificateholders and, if applicable, the Serviced Companion Loan
Noteholders (giving due regard to the junior nature of the related Subordinate
Companion Loan, if any), is entitled thereunder. Any legal fees or other
out-of-pocket costs incurred in accordance with the Servicing Standard in
connection with any claim under an Environmental Insurance Policy described
above (whether by the Master Servicer or Special Servicer) shall be paid by, and
reimbursable to, the Master Servicer as a Property Advance.
 
(d)           The Master Servicer and Special Servicer shall at all times during
the term of this Agreement (or, in the case of the Special Servicer, at all
times during the term of this Agreement during which Specially Serviced Loans
and/or Serviced REO Properties as to which
 
 
-190-

--------------------------------------------------------------------------------

 
 
it is the Special Servicer are included in the Trust Fund) keep in force with a
Qualified Insurer, a fidelity bond in such form and amount as are consistent
with the Servicing Standard. The Master Servicer or Special Servicer, as
applicable, shall be deemed to have complied with the foregoing provision if an
Affiliate thereof has such fidelity bond coverage and, by the terms of such
fidelity bond, the coverage afforded thereunder extends to the Master Servicer
or Special Servicer, as the case may be. Such fidelity bond shall provide that
it may not be canceled without ten days’ prior written notice to the Trustee. So
long as the long-term unsecured debt obligations or long term deposits of the
Master Servicer (or its corporate parent if such insurance is guaranteed by its
parent) or the Special Servicer (or its corporate parent), as applicable, are
rated not lower than “A2” by Moody’s and “A (low)” by DBRS (or, if not rated by
DBRS, an equivalent (or higher) rating by any two other NRSROs (which may
include Moody’s, Fitch and/or KBRA)), the Master Servicer or the Special
Servicer, as applicable, may self-insure with respect to the fidelity bond
coverage required as described above, in which case it shall not be required to
maintain an insurance policy with respect to such coverage.
 
The Master Servicer and Special Servicer, as applicable, shall at all times
during the term of this Agreement (or, in the case of the Special Servicer, at
all times during the term of this Agreement during which Specially Serviced
Loans and/or Serviced REO Properties exist as part of the Trust Fund) also keep
in force with a Qualified Insurer a policy or policies of insurance covering
loss occasioned by the errors and omissions of its officers and employees in
connection with their servicing obligations hereunder, which policy or policies
shall be in such form and amount as are consistent with the Servicing Standard.
The Master Servicer or the Special Servicer, as applicable, shall be deemed to
have complied with the foregoing provisions if an Affiliate thereof has such
insurance and, by the terms of such policy or policies, the coverage afforded
thereunder extends to the Master Servicer or Special Servicer, as the case may
be. Any such errors and omissions policy shall provide that it may not be
canceled without ten days’ prior written notice to the Trustee. So long as the
long-term unsecured debt obligations or long term deposits of the Master
Servicer (or its corporate parent if such insurance is guaranteed by its parent)
or the Special Servicer (or its corporate parent), as applicable, are rated not
lower than “A2” by Moody’s and “A (low)” by DBRS (or, if not rated by DBRS, an
equivalent (or higher) rating by any two other NRSROs (which may include
Moody’s, Fitch and/or KBRA)), the Master Servicer or the Special Servicer, as
applicable, may self-insure with respect to the errors and omissions coverage
required as described above, in which case it shall not be required to maintain
an insurance policy with respect to such coverage.
 
Section 3.09      Enforcement of Due-on-Sale Clauses; Assumption Agreements;
Defeasance Provisions.   (a) If any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination contains a provision in the nature
of a “due-on-sale” clause (including, without limitation, sales or transfers of
Mortgaged Properties (in full or part) or the sale, transfer, pledge or
hypothecation of direct or indirect interests in the Borrower or its owners),
which by its terms:
 
(i)            provides that such Mortgage Loan or Serviced Loan Combination
will (or may at the mortgagee’s option) become due and payable upon the sale or
other transfer of an interest in the related Mortgaged Property (including,
without limitation, the sale, transfer, pledge or hypothecation of direct or
indirect interests in the Borrower or its owners),
 
 
-191-

--------------------------------------------------------------------------------

 
 
(ii)           provides that such Mortgage Loan or Serviced Loan Combination may
not be assumed without the consent of the related mortgagee in connection with
any such sale or other transfer, or
 
(iii)          provides that such Mortgage Loan or Serviced Loan Combination may
be assumed or transferred without the consent of the mortgagee, provided certain
conditions set forth in the Loan Documents are satisfied,
 
then, for so long as such Mortgage Loan (other than a Non-Serviced Mortgage
Loan) or Serviced Loan Combination is included in the Trust Fund, subject to the
rights of the Directing Holder, neither the Master Servicer (with respect to
Performing Loans) nor the Special Servicer (with respect to Specially Serviced
Loans), as applicable, on behalf of the Trust Fund, shall be required to enforce
any such due-on-sale clauses and in connection therewith neither shall be
required to (x) accelerate payments thereon or (y) withhold its consent to such
an assumption if (1) such provision is not exercisable under applicable law or
if the Master Servicer (with respect to Performing Loans and with the consent of
the Special Servicer) or the Special Servicer (with respect to Specially
Serviced Loans), as applicable, determines, subject to the rights of the
Directing Holder, that the enforcement of such provision is reasonably likely to
result in meritorious legal action by the Borrower or (2) the Master Servicer
(with the consent of the Special Servicer) or the Special Servicer, as
applicable, determines, in accordance with the Servicing Standard and subject to
the rights of the Directing Holder, that granting such consent would be likely
to result in a greater recovery, on a present value basis (discounting at the
related Calculation Rate), than would enforcement of such clause. If the Master
Servicer (with respect to Performing Loans (other than a Non-Serviced Mortgage
Loan) and with the consent of the Special Servicer) or the Special Servicer
(with respect to Specially Serviced Loans), as applicable, determines that (A)
granting such consent would be likely to result in a greater recovery, (B) such
provision is not legally enforceable, or (C) that the conditions described in
clause (a)(iii) above relating to the assumption or transfer of a related
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination have been satisfied, the Master Servicer (with respect to Performing
Loans) or the Special Servicer (with respect to Specially Serviced Loans) is
authorized to take or enter into an assumption agreement from or with the Person
to whom the related Mortgaged Property has been or is about to be conveyed, and
to release the original Borrower from liability upon such Mortgage Loan (other
than a Non-Serviced Mortgage Loan) or Serviced Loan Combination and substitute
the new Borrower as obligor thereon, provided that (a) the credit status of the
prospective new Borrower is in compliance with the Servicing Standard and the
terms of the related Mortgage and (b) the Master Servicer (with respect to
Performing Loans (other than a Non-Serviced Mortgage Loan)) or the Special
Servicer (with respect to Specially Serviced Loans), as applicable, has followed
the No Downgrade Confirmation process pursuant to Section 3.30 relating to the
Certificates and Serviced Companion Loan Securities, if any, with respect to
Moody’s, DBRS, KBRA or Morningstar in the case of any such Trust Mortgage Loan
that (1) represents more than 5% of the aggregate Stated Principal Balance of
the Trust Mortgage Loans then outstanding and has a Stated Principal Balance of
at least $10,000,000, (2) has a Stated Principal Balance that is more than
$35,000,000, (3) represents one of the ten largest Trust Mortgage Loans based on
Stated Principal Balance and has a Stated Principal Balance of at least
$10,000,000, (4) is the Courtyard by Marriott Loan Combination or (5) is a Trust
Mortgage Loan as to which the related Serviced Companion Loan represents one of
the ten largest mortgage loans in the related Other
 
 
-192-

--------------------------------------------------------------------------------

 
 
Securitization based on outstanding principal balance (provided, that the Master
Servicer or Special Servicer, as applicable, shall be entitled to reasonably
rely upon the written notification provided by the master servicer, special
servicer, trustee or certificate administrator of the applicable Other
Securitization as to whether such Serviced Companion Loan is one of the 10
largest mortgage loans in such Other Securitization). In addition, with respect
to a Serviced Companion Loan, neither the Master Servicer nor the Special
Servicer shall waive any rights under a due on sale clause unless it first
obtains a No Downgrade Confirmation with respect to the related Serviced
Companion Loan Securities to the extent required. The Special Servicer shall be
entitled to rely on the master servicer and/or the special servicer of the Other
Securitization to determine whether a No Downgrade Confirmation is required with
respect to the Serviced Companion Loans under the Other Securitization. In
connection with each such assumption or substitution entered into by the Special
Servicer, the Special Servicer shall give prior notice thereof to the Master
Servicer. The Master Servicer (with respect to Performing Loans) and the Special
Servicer (with respect to Specially Serviced Mortgage Loans) shall notify the
Trustee, the Master Servicer or the Special Servicer, as applicable, the
Certificate Administrator and the Directing Holder that any such assumption or
substitution agreement has been completed by forwarding to the Custodian (with a
copy to the Master Servicer, the Certificate Administrator, the Trustee and the
Directing Holder, as applicable) the original copy of such agreement, which
copies shall be added to the related Mortgage File and shall, for all purposes,
be considered a part of such Mortgage File to the same extent as all other
documents and instruments constituting a part thereof. To the extent not
precluded by the Loan Documents, neither the Master Servicer nor the Special
Servicer, as applicable, shall approve an assumption or substitution without
requiring the related Borrower to pay any fees owed to the Rating Agencies
associated with the approval of such assumption or substitution. However, if the
related Borrower is required but fails to pay such fees, such fees shall be an
expense of the Trust Fund, provided that in the case of a Serviced Loan
Combination the Master Servicer (if such Serviced Loan Combination is a
Performing Loan) or the Special Servicer (if such Serviced Loan Combination is a
Specially Serviced Loan) shall be required, after receiving payment from amounts
on deposit in the Collection Account, if any, to (i) promptly notify the holder
of the related Companion Loan and (ii) use commercially reasonable efforts to
exercise on behalf of the Trust Fund the rights of the Trust Fund under the
related Intercreditor Agreement to obtain reimbursement for a pro rata portion
of such amount allocable to the related Serviced Companion Loan from the holders
of such Serviced Companion Loan.
 
(b)            If any Mortgage Loan (other than a Non-Serviced Mortgage Loan) or
Serviced Loan Combination contains a provision in the nature of a
“due-on-encumbrance” clause, which by its terms:
 
(i)           provides that such Mortgage Loan or Serviced Loan Combination
shall (or may at the mortgagee’s option) become due and payable upon the
creation of any lien or other encumbrance on the related Mortgaged Property or
any direct or indirect ownership interest in the borrower (including, unless
specifically permitted, any mezzanine financing of the Borrower or the Mortgaged
Property or any sale or transfer of preferred equity in the Borrower or its
owners),
 
(ii)           requires the consent of the related mortgagee to the creation of
any such lien or other encumbrance on the related Mortgaged Property (including,
without
 
 
-193-

--------------------------------------------------------------------------------

 
 
limitation, any mezzanine financing of the Borrower or the Mortgaged Property or
any sale or transfer of preferred equity in the Borrower or its owners), or
 
(iii)          provides that such Mortgaged Property may be further encumbered
without the consent of the mortgagee (including, without limitation, any
mezzanine financing of the Borrower or the Mortgaged Property or any sale or
transfer of preferred equity in the Borrower or its owners), provided certain
conditions set forth in the Loan Documents are satisfied,
 
then, neither the Master Servicer (with respect to Performing Loans other than a
Non-Serviced Mortgage Loan) nor the Special Servicer (with respect to Specially
Serviced Loans), on behalf of the Trust Fund, shall be required to enforce such
due-on-encumbrance clauses and in connection therewith, will not be required to
(i) accelerate the payments on the related Mortgage Loan or Serviced Loan
Combination or (ii) withhold its consent to such lien or encumbrance, if the
Master Servicer (with the consent of the Special Servicer) or the Special
Servicer, as applicable, subject to the rights of the Directing Holder, (x)
determines, in accordance with the Servicing Standard that such enforcement
would not be in the best interests of the Trust Fund or the holder of the
related Serviced Companion Loan, if applicable (giving due regard to the junior
nature of the related Subordinate Companion Loan, if any), or that in the case
of a Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination described in clause (b)(iii) above that the conditions to further
encumbrance have been satisfied and (y) as to any Mortgage Loan or Serviced Loan
Combination, follows the No Downgrade Confirmation procedure pursuant to Section
3.30 with respect to Moody’s, DBRS, KBRA or Morningstar in the case of any such
Mortgage Loan that (1) represents more than 2% of the aggregate Stated Principal
Balance of the Mortgage Loans then outstanding, (2) has a Stated Principal
Balance that is more than $20,000,000, (3) represents one of the ten largest
Mortgage Loans based on Stated Principal Balance, (4) has an aggregate
loan-to-value ratio (including any existing and proposed additional debt) that
is equal to or greater than 85%, (5) has an aggregate Debt Service Coverage
Ratio (in each case, determined based upon the aggregate of the Stated Principal
Balance of the related Mortgage Loan, any existing additional debt and the
principal amount of the proposed additional lien) that is less than 1.20x, (6)
is the Courtyard by Marriott Loan Combination or (7) is a Mortgage Loan as to
which the related Serviced Companion Loan represents one of the ten largest
mortgage loans in the related Other Securitization based on outstanding
principal balance (provided, that the Master Servicer or Special Servicer, as
applicable, shall be entitled to reasonably rely upon the written notification
provided by the master servicer, special servicer, trustee or certificate
administrator, as applicable, of the applicable Other Securitization regarding
whether the Serviced Companion Loan is one of the 10 largest mortgage loans in
such Other Securitization) provided, that with respect to clauses (1), (3), (4),
(5) and (7), such Mortgage Loan shall have a Stated Principal Balance of at
least $10,000,000 for the requirement of a No Downgrade Confirmation to apply.
In addition, with respect to each Serviced Companion Loan, neither the Master
Servicer nor the Special Servicer, as applicable, shall waive any rights under a
due-on-encumbrance clause unless it first obtains a No Downgrade Confirmation
with respect to the related Serviced Companion Loan Securities. To the extent
not precluded by the Loan Documents, neither the Master Servicer (with respect
to Performing Loans) nor the Special Servicer (with respect to Specially
Serviced Loans) shall approve an assumption or substitution without requiring
the related Borrower to pay any fees owed to the Rating Agencies associated with
the approval of such lien or encumbrance. However, if the related Borrower is
required but
 
 
-194-

--------------------------------------------------------------------------------

 
 
fails to pay such fees, such fees shall be an expense of the Trust Fund;
provided that in the case of a Serviced Loan Combination the Master Servicer (if
such Serviced Loan Combination is a Performing Loan) or the Special Servicer (if
such Serviced Loan Combination is a Specially Serviced Mortgage Loan) shall be
required, after receiving payment from amounts on deposit in the Collection
Account, if any, to (i) promptly notify the holder of the related Companion Loan
and (ii) use commercially reasonable efforts to exercise on behalf of the Trust
Fund the rights of the Trust Fund under the related Intercreditor Agreement to
obtain reimbursement for a pro rata portion of such amount allocable to the
related Serviced Companion Loans from the holders of such Serviced Companion
Loans.
 
(c)           Notwithstanding any other provision of this Agreement, the Special
Servicer may not waive its rights or grant its consent under any “due-on-sale”
or “due-on-encumbrance” clause relating to any Specially Serviced Loan without,
if no Control Termination Event has occurred and is continuing, the consent of
the Directing Holder. The Directing Holder shall have 10 Business Days (or
longer period provided by the related Intercreditor Agreement) after receipt of
notice along with the Special Servicer’s recommendation and analysis with
respect to such waiver and any additional information the Directing Holder may
reasonably request from the Special Servicer of a proposed waiver or consent
under any “due-on-sale” or “due-on-encumbrance” clause in which to grant or
withhold its consent (provided that if the Special Servicer fails to receive a
response to such notice from the Directing Holder in writing within such period,
then the Directing Holder shall be deemed to have consented to such proposed
waiver or consent).
 
(d)           The Master Servicer and the Special Servicer, as applicable, shall
provide copies of any waivers it effects pursuant to Section 3.09(a) or (b) of
this Agreement to the other party, the 17g-5 Information Provider (who shall
promptly post such waivers to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement) and the related Other 17g-5 Information
Provider (if any) with respect to each Mortgage Loan or Serviced Loan
Combination.
 
(e)            Nothing in this Section 3.09 shall constitute a waiver of the
Trustee’s right, as the mortgagee of record, to receive notice of any assumption
of a Trust Mortgage Loan or Serviced Loan Combination, any sale or other
transfer of the related Mortgaged Property or the creation of any lien or other
encumbrance with respect to such Mortgaged Property.
 
(f)            In connection with the taking of, or the failure to take, any
action pursuant to this Section 3.09, the Special Servicer shall not agree to
modify, waive or amend, and no assumption or substitution agreement entered into
pursuant to Section 3.09(a) of this Agreement shall contain any terms that are
different from, any term of any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination or the related Note, other than
pursuant to Section 3.26 hereof, as applicable.
 
(g)           With respect to any Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination which permits release of Mortgaged
Properties through defeasance:
 
(i)            If such Mortgage Loan or Serviced Loan Combination requires that
the lender purchase the required government securities, then the Master Servicer
shall
 
 
-195-

--------------------------------------------------------------------------------

 
 
purchase, or shall cause the purchase of, such obligations on behalf of the
Trust, at the related Borrower’s expense, in accordance with the terms of such
Mortgage Loan; provided that the Master Servicer shall not accept the amounts
paid by the related Borrower to effect defeasance until acceptable government
securities have been identified.
 
(ii)           To the extent not inconsistent with such Mortgage Loan or
Serviced Loan Combination, the Master Servicer shall require the related
Borrower to provide an Opinion of Counsel (which shall be an expense of the
related Borrower) to the effect that the Trustee has a first priority perfected
security interest in the defeasance collateral (including the government
securities) and the assignment of the defeasance collateral is valid and
enforceable; such opinion, together with any other certificates or documents to
be required in connection with such defeasance shall be in form and substance
acceptable to each Rating Agency.
 
(iii)          To the extent not inconsistent with such Mortgage Loan or
Serviced Loan Combination, the Master Servicer shall require a certificate at
the related Borrower’s expense from an Independent certified public accountant
certifying to the effect that the government securities will provide cash flows
sufficient to meet all payments of interest and principal (including payments at
maturity) on such Mortgage Loan or Serviced Loan Combination in compliance with
the requirements of the terms of the related Loan Documents.
 
(iv)          Prior to permitting the release of any Mortgaged Property through
defeasance, the Master Servicer shall obtain, at the related Borrower’s expense,
a No Downgrade Confirmation; provided, the Master Servicer shall not be required
to obtain such No Downgrade Confirmation from any Rating Agency if the related
Mortgage Loan at the time of such defeasance is not (w) a Mortgage Loan that is
one of the ten largest Mortgage Loans in the Mortgage Pool by Stated Principal
Balance, (x) a Mortgage Loan with a Stated Principal Balance equal to or greater
than $20,000,000, (y) the Courtyard by Marriott Pooled Mortgage Loan or (z) a
Mortgage Loan that represents 5% or more of the Stated Principal Balance of all
Mortgage Loans in the Mortgage Pool.
 
(v)           Prior to permitting release of any Mortgaged Property through
defeasance, the Master Servicer shall require an Opinion of Counsel to the
effect that such release will not cause either Trust REMIC to fail to qualify as
a REMIC at any time that any Certificates are outstanding or cause a tax to be
imposed on the Trust Fund under the REMIC Provisions; provided that to the
extent not inconsistent with the Mortgage Loan or Serviced Loan Combination, the
related Borrower shall pay the cost related to the Opinion of Counsel (and shall
otherwise be a Servicing Advance).
 
(vi)          No defeasance shall occur on or prior to the second anniversary of
the Startup Day of the Trust REMICs, or in the case of any Companion Loan, on or
prior to the second anniversary of the startup day of any REMIC holding such
Companion Loan.
 
(vii)         The Trustee shall at the expense of the related Borrower (to the
extent not inconsistent with the related Loan Documents) hold the U.S.
government securities as pledgee for the benefit of the Certificateholders and,
if applicable, the Serviced Companion Loan Noteholders, and the Certificate
Administrator shall apply payments of
 
 
-196-

--------------------------------------------------------------------------------

 
 
principal and interest received on the government obligations to the Collection
Account (or Serviced Loan Combination Account) in respect of the defeased
Mortgage Loan (or Serviced Companion Loan) according to the payment schedule
existing immediately prior to the defeasance.
 
(viii)        The Master Servicer shall, in accordance with the Servicing
Standard, enforce provisions in the Mortgage Loans that it is servicing
requiring Borrowers to pay all reasonable expenses associated with a defeasance.
 
(ix)          To the extent not inconsistent with such Mortgage Loan (or
Serviced Loan Combination), or to the extent the related Loan Documents provide
the lender with discretion, the Master Servicer shall require a single purpose
entity, formed solely for the purpose of owning and pledging the government
securities related to one or more of the Mortgage Loans (or Serviced Loan
Combination), to act as a successor borrower.
 
(x)           The Master Servicer may accept as defeasance collateral of any
“government security,” within the meaning of Treasury Regulation’s Section
1.860G-(2)(a)(8)(ii), notwithstanding any more restrictive requirements in the
Loan Documents; provided, that the Master Servicer has received an Opinion of
Counsel that acceptance of such defeasance collateral will not cause an Adverse
REMIC Event.
 
(xi)          Neither the Master Servicer nor the Special Servicer shall charge
a fee for defeasance in excess of that permitted under the Loan Documents in the
event that the Loan Documents provide for such a fee limitation.
 
(h)            Subject to Section 3.23(e), with respect to all Specially
Serviced Loans and Performing Loans, the Special Servicer shall, prior to
waiving its rights or granting its consent to any proposed action of the Master
Servicer under this Section 3.09, and prior to itself taking such an action,
obtain the written consent of the Directing Holder, which consent shall be
deemed given 10 Business Days (or such longer period if necessary for a Serviced
Loan Combination pursuant to the terms of the related Intercreditor Agreement)
after receipt (unless earlier objected to) by the Directing Holder of the Master
Servicer’s and/or Special Servicer’s, as applicable, written analysis and
recommendation with respect to such action together with such other information
reasonably required by the Directing Holder. When the Special Servicer’s consent
is requested under this Section 3.09, such consent shall be deemed given 15
Business Days (or such longer time period pursuant to the terms of the related
Intercreditor Agreement but not less than five (5) Business Days after the time
period set forth therein for Directing Holder approval) after receipt (unless
earlier objected to) by the Special Servicer from the Master Servicer of the
Master Servicer’s written analysis and recommendation with respect to such
proposed action together with such other information reasonably required by the
Special Servicer.
 
Section 3.10     Appraisals; Realization upon Defaulted Mortgage Loans.  (a)
Other than with respect to a Non-Serviced Mortgage Loan, contemporaneously with
the earliest of (i) the effective date of any (A) modification of the Maturity
Date or extended Maturity Date, a Mortgage Rate, principal balance or
amortization terms of any Mortgage Loan or Serviced Loan Combination or any
other term of a Mortgage Loan or Serviced Loan Combination, (B) extension of the
Maturity Date or extended Maturity Date of a Mortgage Loan
 
 
-197-

--------------------------------------------------------------------------------

 
 
or Serviced Loan Combination as described below in Section 3.26 of this
Agreement, or (C) consent to the release of any Mortgaged Property from the lien
of the related Mortgage other than pursuant to the terms of the related Mortgage
Loan or Serviced Loan Combination, (ii) the occurrence of an Appraisal Reduction
Event, (iii) a default in the payment of a Balloon Payment for which an
extension is not granted, or (iv) the date on which the Special Servicer,
consistent with the Servicing Standard, requests an Updated Valuation, the
Special Servicer shall use commercially reasonable efforts to obtain an Updated
Valuation (or a letter update for an existing appraisal which is less than two
years old) within 60 days of such request, the cost of which shall constitute a
Property Advance; provided, that the Special Servicer shall not be required to
obtain an Updated Valuation pursuant to clauses (i) through (iv) above with
respect to any Mortgaged Property for which there exists an Appraisal, Updated
Appraisal or Small Loan Appraisal Estimate which is less than nine months old
unless the Special Servicer has actual knowledge of a material adverse change in
circumstances that, consistent with the Servicing Standard, would call into
question the validity of such Appraisal, Updated Appraisal or Small Loan
Appraisal Estimate. For so long as such Mortgage Loan or Serviced Loan
Combination is a Specially Serviced Loan, the Special Servicer shall obtain
letter updates to each Updated Valuation every nine months, and the Master
Servicer shall recalculate the Appraisal Reduction Amount prior to the Special
Servicer granting extensions beyond one year or any subsequent extension after
granting a one year extension with respect to the same Mortgage Loan or Serviced
Loan Combination. Subject to any required consent from the Directing Holder,
nothing herein is intended to limit the Special Servicer’s ability to pursue
multiple strategies contemporaneously if the Special Servicer deems such actions
appropriate under the Servicing Standard. The Special Servicer shall update,
every nine months, each Small Loan Appraisal Estimate or Updated Appraisal for
so long as an Appraisal Reduction Event exists with respect to the related
Mortgage Loan or Serviced Loan Combination and the Master Servicer shall
recalculate the Appraisal Reduction Amount based on such updated Small Loan
Appraisal Estimate or Updated Appraisal. The Special Servicer shall send all
such letter updates and Updated Valuations to the Master Servicer, the 17g-5
Information Provider (who shall promptly post such materials to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement),
the related Serviced Companion Loan Noteholder (if any) and, for so long as no
Consultation Termination Event has occurred and is continuing, the Directing
Holder.
 
The Special Servicer shall monitor each Specially Serviced Loan, evaluate
whether the causes of the default can be corrected over a reasonable period
without significant impairment of the value of the related Mortgaged Property,
initiate corrective action in cooperation with the Borrower if, in the Special
Servicer’s judgment, cure is likely, and take such other actions (including
without limitation, negotiating and accepting a discounted payoff of a Mortgage
Loan or Serviced Loan Combination) as are consistent with the Servicing
Standard. If, in the Special Servicer’s judgment, such corrective action has
been unsuccessful, no satisfactory arrangement can be made for collection of
delinquent payments, and the Specially Serviced Loan has not been released from
the Trust Fund pursuant to any provision hereof, and except as otherwise
specifically provided in Section 3.09(a) and 3.09(b) of this Agreement, the
Special Servicer may, to the extent consistent with the Asset Status Report (and
with the consent of the Directing Holder if no Control Termination Event has
occurred and is continuing) and with the Servicing Standard, accelerate such
Specially Serviced Loan and commence a foreclosure or other acquisition with
respect to the related Mortgaged Property or Properties, provided that the
Special Servicer determines that such acceleration and foreclosure are more
 
 
-198-

--------------------------------------------------------------------------------

 
 
likely to produce a greater recovery to Certificateholders and, if applicable,
Serviced Companion Loan Noteholders (as a collective whole as if such
Certificateholders and, if applicable, Serviced Companion Loan Noteholders
constituted a single lender) (and with respect to any Serviced Loan Combination
with a related Subordinate Companion Loan, taking into account the subordinate
nature of such Subordinate Companion Loan) on a present value basis (discounting
at the related Calculation Rate) than would a waiver of such default or an
extension or modification in accordance with the provisions of Section 3.26
hereof. In connection with causing the Trust to foreclose on collateral that
consists of multiple properties held for sale to customers by the related
Borrower (such as unsold condominium units in a single project), the Special
Servicer directing such foreclosure shall consider the effect of the bidding
price for the properties on the tax basis of such properties if such properties
are likely to be treated in the hands of the Trust as properties held for sale
to customers. The Master Servicer shall pay the costs and expenses in any such
proceedings as a Property Advance unless the Master Servicer or the Special
Servicer, as applicable, determines, in its good faith judgment, that such
Property Advance would constitute a Nonrecoverable Advance; provided, if such
Property Advance would constitute a Nonrecoverable Advance but the Special
Servicer determines that such payment would be in best interests of the
Certificateholders and, if applicable, Serviced Companion Loan Noteholders as a
collective whole (as if such Certificateholders and (with respect to a Serviced
Loan Combination) Serviced Companion Loan Noteholders constituted a single
lender (and with respect to any Serviced Loan Combination with a related
Subordinate Companion Loan, taking into account the subordinate nature of such
Subordinate Companion Loan) (with the Master Servicer permitted to conclusively
rely upon any such determination by the Special Servicer), the Special Servicer
shall direct the Master Servicer to make such payment from the Collection
Account (or, if applicable, the applicable Serviced Loan Combination Collection
Account), which payment shall be an Additional Trust Fund Expense. The Trustee
shall be entitled to conclusively rely upon any determination of the Master
Servicer or Special Servicer that a Property Advance, if made, would constitute
a Nonrecoverable Advance. If the Master Servicer does not make such Property
Advance in violation of the second preceding sentence, the Trustee shall make
such Property Advance, unless the Trustee determines that such Property Advance
would be a Nonrecoverable Advance. The Master Servicer and the Trustee, as
applicable, shall be entitled to reimbursement of Property Advances (with
interest at the Advance Rate) made pursuant to this paragraph to the extent
permitted by Section 3.06 of this Agreement.
 
(b)           If the Special Servicer elects to proceed with a non-judicial
foreclosure in accordance with the laws of the state where the Mortgaged
Property is located, the Special Servicer shall not be required to pursue a
deficiency judgment against the related Borrower or any other liable party if
(i) the laws of the state do not permit such a deficiency judgment after a
non-judicial foreclosure or (ii) if the Special Servicer determines, in its best
judgment, that the likely recovery if a deficiency judgment is obtained will not
be sufficient to warrant the cost, time, expense and/or exposure of pursuing the
deficiency judgment and such determination is evidenced by an Officer’s
Certificate delivered to the Trustee and the Certificate Administrator.
 
(c)           In the event that title to any Mortgaged Property is acquired in
foreclosure or by deed in lieu of foreclosure, the deed or certificate of sale
shall be issued to the Trustee (on behalf of the Trust Fund), or to its nominee
(which shall not include the Special Servicer) or a separate Trustee or
co-Trustee on behalf of the Trustee as Holder of the Lower-Tier Regular
Interests and the Certificateholders and, if applicable, the Serviced Companion
Loan
 
 
-199-

--------------------------------------------------------------------------------

 
 
Noteholders. Notwithstanding any such acquisition of title and cancellation of
the related Mortgage Loan or Serviced Loan Combination, as applicable, such
Mortgage Loan or Serviced Loan Combination, as applicable, shall (except for
purposes of Section 9.01 of this Agreement) be considered to be a Serviced REO
Loan until such time as the related Serviced REO Property shall be sold by the
Trust Fund and shall be reduced only by collections net of expenses. Consistent
with the foregoing, for purposes of all calculations hereunder, so long as such
Mortgage Loan or Serviced Loan Combination, as applicable, shall be considered
to be an outstanding Mortgage Loan or Serviced Loan Combination, as applicable:
 
(i)            it shall be assumed that, notwithstanding that the indebtedness
evidenced by the related Note shall have been discharged, such Note and, for
purposes of determining the Stated Principal Balance thereof, the related
amortization schedule in effect at the time of any such acquisition of title
shall remain in effect; and
 
(ii)           subject to Section 1.02(g) of this Agreement, Net REO Proceeds
received in any month shall be applied to amounts that would have been payable
under the related Note(s) in accordance with the terms of such Note(s) and any
applicable Intercreditor Agreement. In the absence of such terms, Net REO
Proceeds shall, subject to Section 1.02(g) of this Agreement, be deemed to have
been received first, in payment of the accrued interest that remained unpaid on
the date that the related Serviced REO Property was acquired by the Trust Fund;
second, in respect of the delinquent principal installments that remained unpaid
on such date; and thereafter, Net REO Proceeds received in any month shall be
applied to the payment of installments of principal and accrued interest on such
Mortgage Loan or Serviced Companion Loan, as applicable, deemed to be due and
payable in accordance with the terms of such Note(s) and such amortization
schedule until such principal has been paid in full and then to other amounts
due under such Mortgage Loan or Serviced Companion Loan, as applicable. If such
Net REO Proceeds exceed the Monthly Payment then payable, the excess shall be
treated as a Principal Prepayment received in respect of such Mortgage Loan or
Serviced Companion Loan, as applicable.
 
(d)           Notwithstanding any provision herein to the contrary, the Special
Servicer shall not acquire for the benefit of the Trust Fund any personal
property pursuant to this Section 3.10 unless either:
 
(i)            such personal property is incident to real property (within the
meaning of Section 856(e)(l) of the Code) so acquired by the Special Servicer
for the benefit of the Trust Fund; or
 
(ii)           the Special Servicer shall have requested and received an Opinion
of Counsel (which opinion shall be an expense of the Lower-Tier REMIC) to the
effect that the holding of such personal property by the Lower-Tier REMIC will
not cause the imposition of a tax on either Trust REMIC under the REMIC
Provisions or cause either Trust REMIC to fail to qualify as a REMIC at any time
that any Certificate is outstanding (and such Opinion of Counsel may be premised
on the designation hereby of any such personal property as being deemed part of
an “outside reserve fund” (within the meaning of Treasury Regulations Section
1.860G-2(h)) with the owner of such personal property for federal income tax
purposes to be designated at such time).
 
 
-200-

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding any provision to the contrary in this Agreement,
the Special Servicer shall not, on behalf of the Trust Fund, obtain title to any
direct or indirect partnership interest or other equity interest in any Borrower
pledged pursuant to any pledge agreement unless the Special Servicer shall have
requested and received an Opinion of Counsel (which opinion shall be an expense
of the Trust Fund (and in the case of any Serviced Loan Combination, such
expense shall be allocated in accordance with the allocation provisions of the
related Intercreditor Agreement)) to the effect that the holding of such
partnership interest or other equity interest by the Trust Fund will not cause
the imposition of a tax on either Trust REMIC under the REMIC Provisions or
cause either Trust REMIC to fail to qualify as a REMIC at any time that any
Certificate is outstanding.
 
(f)           Notwithstanding any provision to the contrary contained in this
Agreement, the Special Servicer shall not cause the Trustee, on behalf of the
Trust Fund, to obtain title to a Mortgaged Property as a result of or in lieu of
foreclosure or otherwise, to obtain title to any direct or indirect partnership
interest in any Borrower pledged pursuant to a pledge agreement and thereby be
the beneficial owner of a Mortgaged Property, have a receiver of rents appointed
with respect to, and shall not otherwise cause the Trustee to acquire possession
of, or take any other action with respect to, any Mortgaged Property if, as a
result of any such action, the Trustee, for the Trust Fund, the
Certificateholders or Serviced Companion Loan Noteholders, if applicable, would
be considered to hold title to, to be a “mortgagee-in-possession” of, or to be
an “owner” or “operator” of such Mortgaged Property within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, or any comparable law, unless the Special Servicer
has previously determined in accordance with the Servicing Standard, based on an
updated environmental assessment report prepared by an Independent Person who
regularly conducts environmental audits, that:
 
(i)            such Mortgaged Property is in compliance with applicable
environmental laws or, if not, after consultation with an environmental
consultant, that it would be in the best economic interest of the Trust Fund
(and with respect to the Serviced Loan Combinations, the Serviced Companion Loan
Noteholders), as a collective whole as if such Certificateholders and, if
applicable, Serviced Companion Loan Noteholders constituted a single lender (and
with respect to any Serviced Loan Combination with a related Serviced
Subordinate Companion Loan, taking into account the subordinate nature of such
Serviced Subordinate Companion Loan), to take such actions as are necessary to
bring such Mortgaged Property in compliance therewith, and
 
(ii)          there are no circumstances present at such Mortgaged Property
relating to the use, management or disposal of any Hazardous Materials for which
investigation, testing, monitoring, containment, clean-up or remediation could
be required under any currently effective federal, state or local law or
regulation, or that, if any such Hazardous Materials are present for which such
action could be required, after consultation with an environmental consultant,
it would be in the best economic interest of the Trust Fund to take such actions
with respect to the affected Mortgaged Property.
 
In the event that the environmental assessment first obtained by the Special
Servicer with respect to a Mortgaged Property indicates that such Mortgaged
Property may not be in compliance with applicable environmental laws or that
Hazardous Materials may be present but does not definitively establish such
fact, the Special Servicer shall cause such further
 
 
-201-

--------------------------------------------------------------------------------

 
 
environmental tests to be conducted by an Independent Person who regularly
conducts such tests as the Special Servicer shall deem prudent to protect the
interests of Certificateholders and, if applicable, the Serviced Companion Loan
Noteholders. Any such tests shall be deemed part of the environmental assessment
obtained by the Special Servicer for purposes of this Section 3.10.
 
(g)           The environmental assessment contemplated by Section 3.10(f) of
this Agreement shall be prepared within three months (or as soon thereafter as
practicable) of the determination that such assessment is required by any
Independent Person who regularly conducts environmental audits for purchasers of
commercial property where the Mortgaged Property is located, as determined by
the Special Servicer in a manner consistent with the Servicing Standard. Upon
the written direction of the Special Servicer and delivery by the Special
Servicer to the Master Servicer of pertinent back-up information the Master
Servicer shall advance the cost of preparation of such environmental assessments
as a Property Advance unless the Master Servicer determines, in its good faith
judgment, that such Property Advance would be a Nonrecoverable Advance. The
Master Servicer shall be entitled to reimbursement of Property Advances (with
interest at the Advance Rate) made pursuant to the preceding sentence to the
extent permitted by Section 3.06. The Special Servicer shall provide written
reports and a copy of any environmental assessments in electronic format to the
Directing Holder (if no Consultation Termination Event has occurred and is
continuing), the Master Servicer, the related Serviced Companion Loan Noteholder
(if any) and the 17g-5 Information Provider (who shall promptly post such
materials to the 17g-5 Information Provider’s Website pursuant to Section
3.14(d) of this Agreement), monthly regarding any actions taken by the Special
Servicer with respect to any Mortgaged Property securing a Defaulted Mortgage
Loan or defaulted Serviced Companion Loan as to which the environmental testing
contemplated by Section 3.10(f) of this Agreement has revealed that either of
the conditions set forth in clauses (i) and (ii) of the first sentence thereof
has not been satisfied, in each case until the earlier to occur of (i)
satisfaction of both such conditions, (ii) repurchase of the related Trust
Mortgage Loan by the applicable Mortgage Loan Seller or (iii) release of the
lien of the related Mortgage on such Mortgaged Property.
 
(h)           If the Special Servicer determines pursuant to Section 3.10(f)(i)
of this Agreement that a Mortgaged Property is not in compliance with applicable
environmental laws but that it is in the best economic interest of the Trust
Fund (and with respect to the Serviced Loan Combinations, the Serviced Companion
Loan Noteholders), as a collective whole as if such Certificateholders and, if
applicable, Serviced Companion Loan Noteholders constituted a single lender, to
take such actions as are necessary to bring such Mortgaged Property in
compliance therewith, or if the Special Servicer determines pursuant to Section
3.10(f)(ii) of this Agreement that the circumstances referred to therein
relating to Hazardous Materials are present but that it is in the best economic
interest of the Trust Fund (and with respect to the Serviced Loan Combinations,
the Serviced Companion Loan Noteholders), as a collective whole as if such
Certificateholders and, if applicable, Serviced Companion Loan Noteholders
constituted a single lender, to take such action with respect to the
containment, clean-up or remediation of Hazardous Materials affecting such
Mortgaged Property as is required by law or regulation, the Special Servicer
shall (with the consent of the Directing Holder, if no Control Termination Event
has occurred and is continuing) take such action as it deems to be in the best
economic interest of the Trust Fund (and with respect to the Serviced Loan
Combinations, the Serviced Companion Loan Noteholders), as a collective whole as
if such Certificateholders and, if applicable, Serviced
 
 
-202-

--------------------------------------------------------------------------------

 
 
Companion Loan Noteholders constituted a single lender, but only if the
Certificate Administrator has mailed notice to the Holders of the Regular
Certificates and the related Serviced Companion Loan Noteholders of such
proposed action, which notice shall be prepared by the Special Servicer, and
only if the Certificate Administrator does not receive, within 30 days of such
notification, instructions from the Holders of Regular Certificates entitled to
a majority of the Voting Rights and, with respect to Serviced Loan Combinations,
the applicable Serviced Companion Loan Noteholders directing the Special
Servicer not to take such action. Notwithstanding the foregoing, if the Special
Servicer reasonably determines that it is likely that within such 30-day period
irreparable environmental harm to such Mortgaged Property would result from the
presence of such Hazardous Materials and provides a prior written statement to
the Trustee and the Certificate Administrator setting forth the basis for such
determination, then the Special Servicer may take or cause to be taken such
action to remedy such condition as may be consistent with the Servicing
Standard. None of the Trustee, the Certificate Administrator, the Master
Servicer or the Special Servicer shall be obligated to take any action or not
take any action pursuant to this Section 3.10(h) at the direction of the
Certificateholders or with respect to any Serviced Loan Combination, at the
direction of the Certificateholders and the related Serviced Companion Loan
Noteholders unless the Certificateholders and, with respect to any Serviced
Companion Loan, the Serviced Companion Loan Noteholders agree to indemnify the
Trustee, the Certificate Administrator, the Master Servicer and the Special
Servicer with respect to such action or inaction. The Master Servicer shall
advance the cost of any such compliance, containment, clean-up or remediation as
a Property Advance unless the Master Servicer determines, in its good faith
judgment, that such Advance would constitute a Nonrecoverable Advance.
 
(i)            The Special Servicer shall notify the Master Servicer of any
Mortgaged Property (other than a Mortgaged Property securing a Non-Serviced
Mortgage Loan) which is abandoned or foreclosed that requires reporting to the
IRS and shall provide the Master Servicer with all information regarding
forgiveness of indebtedness and required to be reported with respect to any
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination which is abandoned or foreclosed and the Master Servicer shall
report to the IRS and the related Borrower, in the manner required by applicable
law, such information and the Master Servicer shall report, via Form 1099C or
Form 1099A, all forgiveness of indebtedness to the extent such information has
been provided to the Master Servicer by the Special Servicer. The Master
Servicer shall deliver a copy of any such report to the Trustee and the
Certificate Administrator.
 
(j)            The costs of any Updated Valuation obtained pursuant to this
Section 3.10 shall be paid by the Master Servicer as a Property Advance and
shall be reimbursable from the Collection Account or, with respect to the
Serviced Loan Combinations, first, from the applicable Serviced Loan Combination
Collection Account and second, to the extent amounts in the Serviced Loan
Combination Collection Accounts are insufficient therefor, from the Collection
Account in accordance with Section 3.06(a); provided that the Master Servicer
shall, after receiving payment from amounts on deposit in the Collection
Account, if any, (i) promptly notify the related Companion Loan Noteholder and
(ii) use commercially reasonable efforts to exercise on behalf of the Trust any
rights under the related Intercreditor Agreement to obtain reimbursement for a
pro rata portion of such amount allocable to the related Serviced Companion Loan
from the related Companion Loan Noteholder.
 
 
-203-

--------------------------------------------------------------------------------

 
 
Section 3.11     Custodian to Cooperate; Release of Mortgage Files.  Upon the
payment in full of any Mortgage Loan or Serviced Loan Combination, or the
receipt by the Master Servicer of a notification that payment in full has been
escrowed in a manner customary for such purposes, the Master Servicer shall
immediately notify the Custodian by a certification (which certification shall
include a statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the
Collection Account or the applicable Serviced Loan Combination Collection
Account, as applicable, pursuant to Section 3.05 of this Agreement have been or
will be so deposited) of a Servicing Officer and shall request delivery to it of
the related Mortgage File. Any expense incurred in connection with any
instrument of satisfaction or deed of reconveyance that is not paid by the
related Borrower shall be chargeable to the Trust Fund. The Master Servicer
agrees to use reasonable efforts in accordance with the Servicing Standard to
enforce any provision in the relevant Loan Documents that require the Borrower
to pay such amounts. No expenses incurred in connection with any instrument of
satisfaction or deed of reconveyance shall be an expense of the Custodian.
 
From time to time upon request of the Master Servicer or the Special Servicer
and delivery to the Custodian of a Request for Release, the Custodian shall
promptly release the Mortgage File (or any portion thereof) designated in such
Request for Release to the Master Servicer or the Special Servicer, as
applicable. Upon return of the foregoing to the Custodian, or in the event of a
liquidation or conversion of the Mortgage Loan or the Serviced Loan Combination
into a Serviced REO Property, or in the event of a substitution of a Mortgage
Loan pursuant to Section 2.03 of this Agreement, or receipt by the Custodian of
a certificate of a Servicing Officer stating that such Mortgaged Property was
liquidated and that all amounts received or to be received in connection with
such liquidation which are required to be deposited into the Collection Account
or the applicable Serviced Loan Combination Collection Account, as applicable,
have been so deposited, or that such Mortgage Loan or Serviced Loan Combination
has become a Serviced REO Property, or that the Master Servicer has received a
Qualifying Substitute Mortgage Loan and the applicable Substitution Shortfall
Amount, the Custodian shall deliver a copy of the Request for Release to the
Master Servicer or the Special Servicer, as applicable. If from time to time,
pursuant to the terms of the applicable Intercreditor Agreement or Other Pooling
and Servicing Agreement, and as appropriate for enforcing the terms of the
related Non-Serviced Mortgage Loan, the Other Servicer or the Other Special
Servicer requests delivery to it of the original Note by providing the Trustee
and the Custodian a Request for Release, then the Custodian shall release or
cause the release of such original Note to the Other Servicer or the Other
Special Servicer or its designee. In connection with the release of the original
Mortgage Note for a Non-Serviced Mortgage Loan in accordance with the preceding
sentence, the Custodian shall obtain such documentation as is appropriate to
evidence the holding by the related Other Master Servicer, the related Other
Special Servicer or such other similar party, as the case may be, of such
original Mortgage Note as custodian on behalf of and for the benefit of the
Trustee.
 
Within five (5) Business Days (or, in case of an emergency, within such shorter
period as is reasonable under the circumstances) after receipt of a written
certification of a Servicing Officer, the Trustee shall execute and deliver to
the Master Servicer (with respect to Performing Loans) and the Special Servicer
(with respect to Specially Serviced Loans and REO Loans) any court pleadings,
requests for a trustee’s sale or other documents prepared by the
 
 
-204-

--------------------------------------------------------------------------------

 
 
Special Servicer, its agents or attorneys, necessary to the foreclosure or
trustee’s sale in respect of a Mortgaged Property or to any legal action brought
to obtain judgment against any Borrower on the Note or Mortgage or to obtain a
deficiency judgment, or to enforce any other remedies or rights provided by the
Note or Mortgage or otherwise available at law or in equity. Each such
certification shall include a request that such pleadings or documents be
executed by the Trustee and a statement as to the reason such documents or
pleadings are required, that the proposed action is consistent with the
Servicing Standard and that the execution and delivery thereof by the Trustee
will not invalidate or otherwise affect the lien of the Mortgage, except for the
termination of such a lien upon completion of the foreclosure or trustee’s sale.
 
Section 3.12     Servicing Fees, Trustee/Certificate Administrator Fees and
Special Servicing Compensation.   (a) As compensation for its activities
hereunder, the Master Servicer shall be entitled to the Servicing Fee with
respect to each Mortgage Loan and Serviced Companion Loan that it is servicing.
The Master Servicer’s rights to the Servicing Fee may not be transferred in
whole or in part except in connection with the transfer of all of the Master
Servicer’s responsibilities and obligations under this Agreement or as provided
in the second succeeding paragraph with respect to the Excess Servicing Fee.
 
In addition, the Master Servicer shall be entitled to receive, as additional
Servicing Compensation, to the extent permitted by applicable law and the
related Loan Documents and any related Intercreditor Agreement, (i) all
investment income earned on amounts on deposit in the Collection Account (and
with respect to each Serviced Loan Combination, the related Serviced Loan
Combination Collection Account) and certain Reserve Accounts (to the extent
consistent with the related Loan Documents), (ii) any Net Default Interest and
any other Penalty Charges collected by the Master Servicer or the Special
Servicer during a Collection Period accrued on any Performing Loan (and the
related Serviced Companion Loan, if applicable), in each case, remaining after
application thereof during such Collection Period to pay the Advance Interest
Amount relating to such Performing Loan and to pay or reimburse the Trust for
any unreimbursed Additional Trust Fund Expenses (including Special Servicing
Fees, Workout Fees and Liquidation Fees) relating to such Performing Loan
incurred during or prior to such Collection Period and, in the case of the
Serviced Loan Combinations, to the extent allocated to the related Mortgage Loan
in the related Intercreditor Agreement, and as further described in Section
3.12(d), (iii) any amounts collected for checks returned for insufficient funds
(with respect to any Performing Loan or Specially Serviced Loan) and (iv) to the
extent permitted by applicable law and the related Loan Documents, 100% of any
Modification Fees with respect to (and other similar fees relating to) any
Performing Loan or Serviced Companion Loan where the consent of the Special
Servicer is not required (50% where the consent of the Special Servicer is
required hereunder), 100% of any defeasance fees (provided, however, that 50% of
the portion of any fees payable solely in connection with certain modifications,
waivers, consents or amendments in connection with defeasance transactions where
the Special Servicer’s consent is required under this Agreement shall be paid by
the Master Servicer to the Special Servicer), 100% of Assumption Fees relating
to the transactions referred to in Section 3.09 of this Agreement with respect
to Performing Loans or the Serviced Companion Loans where the consent of the
Special Servicer is not required (50% where the consent of the Special Servicer
is required), 100% of any and all demand fees, beneficiary statement charges,
and other usual and customary charges and fees (but not including Prepayment
Premiums or Yield Maintenance Charges) with respect to Performing Loans or the
 
 
-205-

--------------------------------------------------------------------------------

 
 
Serviced Companion Loans where the consent of the Special Servicer is not
required (50% where the consent of the Special Servicer is required), 100% of
assumption application fees with respect to Performing Loans or the Serviced
Companion Loan, in each case to the extent received and not required to be
deposited or retained in the Collection Account (or Serviced Loan Combination
Collection Account), in each case pursuant to Section 3.05 of this Agreement,
50% of all fees paid in connection with any Major Decision or any Special
Servicer Decision for a Performing Loan and 0% of any fee paid in connection
with any Major Decision or any Special Servicer Decision for a Specially
Serviced Loan. The Master Servicer shall also be entitled pursuant to, and to
the extent provided in, Section 3.06(a)(viii) or 3.07(b) of this Agreement, as
applicable, to withdraw from the Collection Account and to receive from any
Borrower Accounts (to the extent not payable to the related Borrower under the
Mortgage Loan or applicable law), Net Prepayment Interest Excess, if any, that
accrue on the Mortgage Loans that it is servicing and any interest or other
income earned on deposits therein. Subject to the provisions of the related
Intercreditor Agreement, the Master Servicer shall be entitled to the portion of
Net Default Interest and any late payment fees or penalty charges collected by
the Other Servicer servicing a Non-Serviced Mortgage Loan that are allocated to
such Non-Serviced Mortgage Loan remaining after application thereof to reimburse
interest on related P&I Advances and to reimburse the Trust for certain expenses
of the Trust, if applicable, as provided in this Agreement. Except as specified
in the preceding sentence and except with respect to clause (i) in this
paragraph, the Master Servicer will not be entitled to the compensation set
forth in clauses (iii) and (iv) in this paragraph with respect to a Non-Serviced
Mortgage Loan.
 
The Master Servicer and any successor holder of the Excess Servicing Fee Rights
that relate to the Mortgage Loans (and any successor REO Loans with respect to
such Mortgage Loans) shall be entitled, at any time, at its own expense, to
transfer, sell, pledge or otherwise assign such Excess Servicing Fee Rights in
whole (but not in part), in either case, to any Qualified Institutional Buyer or
Institutional Accredited Investor (other than a Plan); provided that no such
transfer, sale, pledge or other assignment shall be made unless (i) that
transfer, sale, pledge or other assignment is exempt from the registration
and/or qualification requirements of the Act and any applicable state securities
laws and is otherwise made in accordance with the Act and such state securities
laws, (ii) the prospective transferor shall have delivered to the Depositor a
certificate substantially in the form attached as Exhibit W-1 hereto, and (iii)
the prospective transferee shall have delivered to the Master Servicer and the
Depositor a certificate substantially in the form attached as Exhibit W-2
hereto. None of the Depositor, the Trustee, the Certificate Administrator, the
Operating Advisor or the Certificate Registrar is obligated to register or
qualify an Excess Servicing Fee Right under the Act or any other securities law
or to take any action not otherwise required under this Agreement to permit the
transfer, sale, pledge or assignment of an Excess Servicing Fee Right without
registration or qualification. The Master Servicer and each holder of an Excess
Servicing Fee Right desiring to effect a transfer, sale, pledge or other
assignment of such Excess Servicing Fee Right shall, and the Master Servicer
hereby agrees, and each such holder of an Excess Servicing Fee Right by its
acceptance of such Excess Servicing Fee Right shall be deemed to have agreed, in
connection with any transfer of such Excess Servicing Fee Right effected by such
Person, to indemnify the Certificateholders, the Trust, the Depositor, the
Underwriters, the Certificate Administrator, the Trustee, the Master Servicer,
the Certificate Registrar, the Operating Advisor and the Special Servicer
against any liability that may result if such transfer is not exempt from
registration and/or qualification under the Act or other applicable federal and
state securities laws or is not made in accordance with
 
 
-206-

--------------------------------------------------------------------------------

 
 
such federal and state laws or in accordance with the foregoing provisions of
this paragraph. By its acceptance of an Excess Servicing Fee Right, the holder
thereof shall be deemed to have agreed not to use or disclose such information
in any manner that could result in a violation of any provision of the Act or
other applicable securities laws or that would require registration of such
Excess Servicing Fee Right or any Certificate pursuant to the Act. From time to
time following any transfer, sale, pledge or assignment of an Excess Servicing
Fee Right, the Master Servicer with respect to the related Mortgage Loan or
successor REO Loan with respect thereto to which the Excess Servicing Fee Right
relates, shall pay, out of each amount paid to the Master Servicer as Servicing
Fee with respect to such Mortgage Loan or REO Loan, as the case may be, the
related Excess Servicing Fees to the holder of such Excess Servicing Fee Right
within one Business Day following the payment of such Servicing Fee to the
Master Servicer, in each case in accordance with payment instructions provided
by such holder in writing to the Master Servicer. The holder of an Excess
Servicing Fee Right shall not have any rights under this Agreement except as set
forth in the preceding sentences of this paragraph. None of the Certificate
Administrator, the Certificate Registrar, the Operating Advisor, the Depositor,
the Special Servicer or the Trustee shall have any obligation whatsoever
regarding payment of the Excess Servicing Fee or the assignment or transfer of
the Excess Servicing Fee Right.
 
As compensation for its activities hereunder on each Distribution Date, the
Certificate Administrator shall be entitled with respect to each Mortgage Loan
to its portion of the Trustee/Certificate Administrator Fee, which shall be
payable from amounts on deposit in the Lower Tier Distribution Account. The
Certificate Administrator shall pay the Trustee the Trustee’s portion of the
Trustee/Certificate Administrator Fee. The Certificate Administrator’s rights to
the Trustee/Certificate Administrator Fee may not be transferred in whole or in
part except in connection with the transfer of all of its responsibilities and
obligations under this Agreement.
 
Except as otherwise provided herein, the Master Servicer shall pay all of its
overhead expenses incurred by it in connection with its servicing activities
hereunder, including all fees of any sub-servicers retained by it (but excluding
Mortgage Loan Seller Sub-Servicers). Except as otherwise provided herein, the
Trustee and the Certificate Administrator shall each pay all expenses incurred
by it in connection with its activities hereunder.
 
(b)           As compensation for its activities hereunder, the Special Servicer
shall be entitled with respect to each Specially Serviced Loan and Serviced REO
Loan to the Special Servicing Compensation, which shall be payable from amounts
on deposit in the Collection Account or the Serviced Loan Combination Collection
Account, as applicable, as set forth in Section 3.06 of this Agreement. The
Special Servicer’s rights to the Special Servicing Fee may not be transferred in
whole or in part except in connection with the transfer of all of the Special
Servicer’s responsibilities and obligations under this Agreement. In addition,
the Special Servicer shall be entitled to receive, as Special Servicing
Compensation, to the extent permitted by applicable law and the related Loan
Documents, (i) any Net Default Interest and any other Penalty Charges collected
by the Master Servicer or the Special Servicer during a Collection Period
accrued on any Specially Serviced Loan remaining after application thereof
during such Collection Period (and in the case of the Serviced Loan
Combinations, as set forth in and subject to the terms of the related
Intercreditor Agreement and Section 3.12(d) herein) to pay the Advance Interest
Amount relating to such Specially Serviced Loan and any unreimbursed
 
 
-207-

--------------------------------------------------------------------------------

 
 
Additional Trust Fund Expenses (including Special Servicing Fees, Workout Fees
and Liquidation Fees) incurred during or prior to such Collection Period on such
related Specially Serviced Loan (but not NSF check fees and the like, which
shall be paid to the Master Servicer) as further described below in this
subsection (b), (ii) 50% of any Assumption Fees, consent fees (or similar fees)
relating to the transactions referred to in Section 3.09 of this Agreement,
Modification Fees (and other similar fees) and loan service transaction fees,
beneficiary statement charges, demand fees or similar items and other usual and
customary charges and fees with respect to the Performing Loans and the related
Companion Loans relating to any Performing Loan, when the approval of the
Special Servicer is required and excluding any Prepayment Premiums or Yield
Maintenance Charges, (iii) any interest or other income earned on deposits in
the REO Accounts, (iv) 100% of any Assumption Fees, assumption application fees,
consent fees (or similar fees) relating to the transactions referred to in
Section 3.09 of this Agreement, Modification Fees (and other similar fees), loan
service transaction fees, beneficiary statement charges, demand fees or similar
items and other usual and customary charges and fees relating solely to any
Specially Serviced Loan or Serviced REO Loan, (v) 50% of the portion of any fees
payable solely in connection with certain modifications, waivers, consents or
amendments in connection with defeasance transactions where the Special
Servicer’s consent is required under this Agreement, shall be paid by the
Special Servicer to the Master Servicer if received by the Special Servicer or
retained by the Master Servicer, if received by the Master Servicer and (vi) 50%
of all fees paid in connection with any Major Decision or any Special Servicer
Decision on a Performing Loan and 100% of any fee paid in connection with any
Major Decision or any Special Servicer Decision for a Specially Serviced Loan.
 
Except as otherwise provided herein, the Special Servicer shall pay all expenses
incurred by it in connection with its servicing activities hereunder, including
all fees of any sub-servicers retained by it.
 
Subject to the provisions of the related Intercreditor Agreement, the Special
Servicer shall be entitled to the portion of Net Default Interest and any other
Penalty Charges collected by the Other Special Servicer servicing the related
Non-Serviced Mortgage Loan and that are allocated to such Non-Serviced Mortgage
Loan remaining after application thereof during such Collection Period to pay
the Advance Interest Amount relating to such Non-Serviced Mortgage Loan and any
unreimbursed Additional Trust Fund Expenses (including Special Servicing Fees,
Workout Fees and Liquidation Fees) incurred during or prior to such Collection
Period on such related Non-Serviced Mortgage Loan (but not NSF check fees and
similar fees, which shall be paid to the Master Servicer) as provided in this
Agreement. Except as specified in the preceding sentence, the Special Servicer
will not be entitled to the compensation set forth in this Section 3.12(b) with
respect to a Non-Serviced Mortgage Loan.
 
(c)           In addition, a Workout Fee will be payable to the Special Servicer
with respect to each Mortgage Loan (other than any Non-Serviced Mortgage Loan)
or Serviced Loan Combination that ceases to be a Specially Serviced Loan
pursuant to the definition thereof. As to each such Mortgage Loan or Serviced
Loan Combination, the Workout Fee will be payable out of each collection of
interest and principal (including scheduled payments, prepayments, Balloon
Payments and payments at maturity, but excluding late payment charges, Default
Interest and Excess Interest) received on such Mortgage Loan or Serviced Loan
Combination for so long as it remains a Corrected Mortgage Loan. The Workout Fee
with respect to any such
 
 
-208-

--------------------------------------------------------------------------------

 
 
Mortgage Loan or Serviced Loan Combination will cease to be payable if such loan
again becomes a Specially Serviced Loan or if the related Mortgaged Property
becomes a Serviced REO Property; provided that a new Workout Fee will become
payable if and when such Mortgage Loan or Serviced Loan Combination again ceases
to be a Specially Serviced Loan. If the Special Servicer is terminated (other
than for cause) or resigns with respect to any or all of its servicing duties,
it shall retain the right to receive any and all Workout Fees payable with
respect to the Mortgage Loans or Serviced Loan Combinations that cease to be a
Specially Serviced Loan during the period that it had responsibility for
servicing such Specially Serviced Loan (or for any Specially Serviced Loan that
had not yet become a Corrected Mortgage Loan because as of the time that the
Special Servicer is terminated the borrower has not made three consecutive
monthly debt service payments and subsequently the Specially Serviced Loan
becomes a Corrected Mortgage Loan) at the time of such termination or
resignation (and the successor Special Servicer shall not be entitled to any
portion of such Workout Fees), in each case until the Workout Fee for any such
loan ceases to be payable in accordance with the preceding sentence.
 
A Liquidation Fee will be payable to the Special Servicer, except as described
below, with respect to (i) each Mortgage Loan repurchased by a Mortgage Loan
Seller after the Initial Resolution Period (and giving effect to any Resolution
Extension Period) in accordance with Section 2.03(e) of this Agreement, (ii)
each Specially Serviced Loan as to which the Special Servicer obtains a full,
partial or discounted payoff from the related Borrower, (iii) any Specially
Serviced Loan or Serviced REO Property and (iv) each Defaulted Mortgage Loan
that is a Non-Serviced Mortgage Loan sold by the Special Servicer in accordance
with the proviso in Section 3.16(b) of this Agreement, in each case as to which
the Special Servicer recovered any Liquidation Proceeds. As to each such
Mortgage Loan repurchased by a Mortgage Loan Seller after the Initial Resolution
Period (and giving effect to any Resolution Extension Period) in accordance with
Section 2.03(e) of this Agreement or Specially Serviced Loan and Serviced REO
Property, the Liquidation Fee will be payable from the related payment or
proceeds. Notwithstanding anything to the contrary described above, no
Liquidation Fee will be payable based on, or out of, Liquidation Proceeds to the
extent set forth in the definition of “Liquidation Fee” herein. With respect to
any future mezzanine debt, to the extent not prohibited by the Loan Documents,
the Master Servicer or Special Servicer, as applicable, shall require that the
related mezzanine intercreditor agreement provide that if a Mortgage Loan is
purchased by the related mezzanine lender on a date that is more than 90 days
following the date that the related option first becomes exercisable, such
mezzanine lender shall be required to pay a Liquidation Fee equal to the amount
that the Special Servicer would otherwise be entitled to under this Agreement
with respect to a liquidation of such Mortgage Loan (provided, that such
Liquidation Fee shall in all circumstances be payable by the related mezzanine
lender and shall not, under any circumstances, be payable out of the Trust
unless the Master Servicer fails to require the related mezzanine intercreditor
agreement to require the mezzanine lender to pay such amounts in breach of its
obligation to do so under this paragraph). If Liquidation Proceeds are received
with respect to any Specially Serviced Loan as to which the Special Servicer is
properly entitled to a Workout Fee, such Workout Fee will be payable based on
and out of the portion of such Liquidation Proceeds that constitute principal
and/or interest. Notwithstanding anything herein to the contrary, the Special
Servicer shall only be entitled to receive a Liquidation Fee or a Workout Fee,
but not both, with respect to Liquidation Proceeds received on any Mortgage Loan
or any Specially Serviced Loan. If (i) the Special Servicer resigns or has been
terminated, and (ii) either prior or subsequent to such resignation or
termination, either (A) a Specially Serviced
 
 
-209-

--------------------------------------------------------------------------------

 
 
Loan was liquidated or modified pursuant to an action plan submitted by the
initial Special Servicer and approved (or deemed approved) by the Directing
Holder or the Special Servicer has determined to grant a forbearance, or (B) a
Specially Serviced Loan being monitored by the Special Servicer subsequently
became a Corrected Mortgage Loan, then in either such event the Special Servicer
shall be paid the related Workout Fee or Liquidation Fee, as applicable.
 
The total amount of Workout Fees and Liquidation Fees that are payable by the
Trust with respect to each Mortgage Loan, Serviced Loan Combination or Serviced
REO Loan through the period such Mortgage Loan is an asset of the Trust shall be
subject to an aggregate cap of $1,000,000. For the purposes of determining
whether any such cap has been reached with respect to a Special Servicer and a
Mortgage Loan, Serviced Loan Combination or Serviced REO Loan, only the Workout
Fees and Liquidation Fees paid to such Special Servicer with respect to such
Mortgage Loan, Serviced Loan Combination or Serviced REO Loan shall be taken
into account, and any Workout Fees or Liquidation Fees for any other Mortgage
Loans, Serviced Loan Combinations or Serviced REO Loans shall not be taken into
account (and any Workout Fees or Liquidation Fees paid to a predecessor or
successor special servicer or Other Special Servicer shall also not be taken
into account).
 
The Special Servicer shall be required to pay out of its own funds all expenses
incurred by it in connection with its servicing activities hereunder (including,
without limitation, any amounts, other than management fees in respect of REO
Properties, due and owing to any of its sub-servicers, any amounts due and owing
to any of its Affiliates, and the premiums for any blanket Insurance Policy
obtained by it insuring against hazard losses pursuant to Section 3.08 of this
Agreement, except to the extent such premiums are reimbursable pursuant to
Section 3.08 of this Agreement), if and to the extent such expenses are not
expressly payable directly out of the Collection Account or if a Serviced Loan
Combination is involved, the applicable Serviced Loan Combination Collection
Account or the applicable REO Account or as a Property Advance, and the Special
Servicer shall not be entitled to reimbursement therefor except as expressly
provided in this Agreement.
 
The Special Servicer and its Affiliates shall be prohibited from receiving or
retaining any compensation or any other remuneration (including, without
limitation, in the form of commissions, brokerage fees, rebates, or as a result
of any other fee-sharing arrangement) from any Person (including, without
limitation, the Trust, any Borrower, any Manager, any guarantor or indemnitor in
respect of a Mortgage Loan or Serviced Loan Combination and any purchaser of any
Mortgage Loan, Serviced Companion Loan or REO Property) in connection with the
disposition, workout or foreclosure of any Mortgage Loan or Serviced Loan
Combination, the management or disposition of any REO Property, or the
performance of any other special servicing duties under this Agreement, other
than as expressly provided in this Agreement; provided that such prohibition
shall not apply to Permitted Special Servicer/Affiliate Fees.
 
(d)           In determining the compensation of the Master Servicer or Special
Servicer, as applicable, with respect to Penalty Charges, on any Distribution
Date, the aggregate Penalty Charges collected on any Mortgage Loan or, unless
prohibited by the related Intercreditor Agreement to be so applied, any Serviced
Companion Loan (but not the Courtyard by Marriott Loan Combination, which shall
be governed by the provisions on Section 3.32(g)), during the related Collection
Period shall be applied (as between Default Interest and late
 
 
-210-

--------------------------------------------------------------------------------

 
 
payment charges, in the priority set forth in the definition of “Advance
Interest Amount”) to (i) pay the Master Servicer or the Trustee for interest on
Advances at the Advance Rate with respect to such Mortgage Loan or Serviced Loan
Combination that accrued in the period that such Penalty Charges were collected
and advance interest to any related Serviced Companion Loan Service Provider for
any debt service advance made by such party with respect to any related Serviced
Companion Loan that accrued in the period that such Penalty Charges were
collected, (ii) reimburse the Trust Fund for all interest on Advances with
respect to such Mortgage Loan or Serviced Loan Combination previously paid to
the Master Servicer, the Trustee or to any Serviced Companion Loan Service
Provider pursuant to Section 3.06(a)(vi) or Section 3.06(b)(vi) of this
Agreement, and (iii) reimburse the Trust Fund for any Additional Trust Fund
Expenses (including Special Servicing Fees, Workout Fees and Liquidation Fees)
with respect to such Mortgage Loan or Serviced Loan Combination paid in the
Collection Period that such Penalty Charges were collected and not previously
paid out of Penalty Charges, and any Penalty Charges remaining thereafter shall
be distributed pro rata to the Master Servicer and the Special Servicer based
upon the amount of Penalty Charges the Master Servicer or the Special Servicer
would otherwise have been entitled to receive during such period with respect to
such Mortgage Loan without any such application. Except as set forth in this
Agreement, the Special Servicer shall not be entitled to any Special Servicing
Fees, Workout Fees or Liquidation Fees with respect to any Non-Serviced Mortgage
Loan or any related REO Property. For the avoidance of doubt, the portion of
Penalty Charges allocated to a Mortgage Loan that is part of a Non-Serviced Loan
Combination (in accordance with the applicable Intercreditor Agreement and, if
applicable, the Other Pooling and Servicing Agreement) shall be allocated in
accordance with clauses (i), (ii) and (iii) above (except that, Advances in
clauses (i) and (ii) shall mean P&I Advances).
 
If the La Gran Plaza Loan Combination becomes a Specially Serviced Loan prior to
the La Gran Plaza Pari Passu Note A-1 Securitization Date, the Special Servicer
shall service and administer the La Gran Plaza Loan Combination and any related
REO Property in the same manner as any other Specially Serviced Loan or Serviced
REO Property and shall be entitled to all rights and compensation earned with
respect to such Serviced Loan Combination as Special Servicer of such Serviced
Loan Combination. With respect to the La Gran Plaza Mortgage Loan, prior to the
La Gran Plaza Pari Passu Note A-1 Securitization Date, no other special servicer
will be entitled to any such compensation or have such rights and obligations.
If the La Gran Plaza Loan Combination is still a Specially Serviced Loan on the
La Gran Plaza Pari Passu Note A-1 Securitization Date, the Other Special
Servicer and the Special Servicer shall be entitled to compensation with respect
to the La Gran Plaza Loan Combination as if the Special Servicer were being
terminated as Special Servicer and the Other Special Servicer were replacing as
successor the Special Servicer.
 
If the La Gran Plaza Loan Combination is being specially serviced by the Special
Servicer on the La Gran Plaza Pari Passu Note A-1 Securitization Date, the
Special Servicer shall be entitled to compensation for the period during which
it acted as Special Servicer with respect to such Loan Combination, including
its share of any liquidation or workout fees and any additional servicing
compensation, as well as all surviving indemnity and other rights in respect of
such special servicing role under this Agreement.
 
 
-211-

--------------------------------------------------------------------------------

 
 
(e)           The Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee shall be entitled to reimbursement from the Trust
Fund (and, prior to recovery from the Trust Fund, in the case of any Serviced
Loan Combinations, subject to the related Intercreditor Agreement, first, from
the related Subordinate Companion Loan up to the full principal balance thereof,
if any, and second, to the extent any such costs and expenses remain
unreimbursed, from the related Mortgage Loan and the Collection Account, or in
the case of a Serviced Loan Combination with a Serviced Pari Passu Companion
Loan, first, out of the related Serviced Loan Combination Collection Account
from collections on the related Serviced Pari Passu Companion Loan and the
related Mortgage Loan on a pro rata basis by principal balance, and second, to
the extent any such costs and expenses remain unreimbursed, out of the
Collection Account) for the costs and expenses incurred by them in the
performance of their duties under this Agreement which are “unanticipated
expenses incurred by the REMIC” within the meaning of Treasury Regulations
Section 1.860G-1(b)(3)(iii). Such expenses shall include, by way of example and
not by way of limitation, environmental assessments, Updated Appraisals and
appraisals in connection with foreclosure, the fees and expenses of any
administrative or judicial proceeding and expenses expressly identified as
reimbursable in Section 3.06(a)(xv) of this Agreement. All such costs and
expenses shall be treated as costs and expenses of the Lower-Tier REMIC and the
related Serviced Loan Combination, if applicable.
 
(f)           No provision of this Agreement or of the Certificates shall
require the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator or the Trustee to expend or risk their own funds or
otherwise incur any financial liability in the performance of any of their
duties hereunder or thereunder, or in the exercise of any of their rights or
powers, if, in the good faith business judgment of the Master Servicer, the
Special Servicer, the Operating Advisor, the Certificate Administrator or the
Trustee, as the case may be, repayment of such funds would not be ultimately
recoverable from late payments, Net Insurance Proceeds, Net Liquidation Proceeds
and other collections on or in respect of the Mortgage Loans, or from adequate
indemnity from other assets comprising the Trust Fund against such risk or
liability.
 
If the Master Servicer, the Special Servicer, the Certificate Administrator, the
Operating Advisor or the Trustee receives a request or inquiry from a Borrower,
any Certificateholder or any other Person the response to which would, in the
Master Servicer’s, the Special Servicer’s, the Certificate Administrator’s, the
Operating Advisor’s or the Trustee’s good faith business judgment require the
assistance of Independent legal counsel or other consultant to the Master
Servicer, the Special Servicer, the Certificate Administrator, the Operating
Advisor or the Trustee, the cost of which would not be an expense of the Trust
Fund or any Serviced Companion Loan Noteholder hereunder, then the Master
Servicer, the Special Servicer, the Certificate Administrator, the Operating
Advisor or the Trustee, as the case may be, shall not be required to take any
action in response to such request or inquiry unless such Borrower, such
Certificateholder, or such other Person, as applicable, makes arrangements for
the payment of the Master Servicer’s, the Special Servicer’s, the Certificate
Administrator’s, the Operating Advisor’s or the Trustee’s expenses associated
with such counsel (including, without limitation, posting an advance payment for
such expenses) satisfactory to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor or the Trustee, as the case may
be, in its sole discretion. Unless such arrangements have been made, the Master
Servicer, the
 
 
-212-

--------------------------------------------------------------------------------

 
 
Special Servicer, the Certificate Administrator, the Operating Advisor or the
Trustee, as the case may be, shall have no liability to any Person for the
failure to respond to such request or inquiry.
 
Section 3.13     Reports to the Certificate Administrator; Collection Account
Statements.  (a) The Master Servicer shall deliver to the Certificate
Administrator no later than 3:00 p.m. (New York City time) one Business Day
prior to the Servicer Remittance Date prior to each Distribution Date (beginning
June 2015), the CREFC® Loan Periodic Update File with respect to all of the
Mortgage Loans that it is servicing for the related Distribution Date (which
shall include, without limitation, the amount of Available Funds allocable to
all of the Mortgage Loans (other than the Courtyard by Marriott Available Funds
allocable to the Courtyard by Marriott Non-Pooled Trust Companion Loans) and
Courtyard by Marriott Available Funds with respect to the Courtyard by Marriott
Non-Pooled Trust Companion Loans, as applicable) including information therein
that states the anticipated P&I Advances for the related Distribution Date. The
Master Servicer’s responsibilities under this Section 3.13(a) with respect to
Serviced REO Loans shall be subject to the satisfaction of the Special
Servicer’s obligations under Section 3.23 of this Agreement. With respect to
each Serviced Companion Loan, the Master Servicer shall (no later than the
time(s) that it or any portion thereof is made to the Certificate Administrator)
make available to each Serviced Companion Loan Noteholder with respect to the
related Loan Combination or, if such Serviced Companion Loan is securitized, the
respective Other Servicer, the CREFC® Investor Reporting Package (excluding any
templates) pursuant to the terms of this Agreement on a monthly basis. The
Special Servicer shall provide any templates relating to the Serviced Companion
Loan included in the CREFC® Investor Reporting Package and prepared by the
Special Servicer pursuant to the terms hereof to the Master Servicer promptly
upon reasonable request. The Master Servicer shall provide any templates
relating to the Serviced Companion Loan included in the CREFC® Investor
Reporting Package (with respect to templates required to be prepared by the
Special Servicer pursuant to the terms hereof, to the extent received) to the
Other Servicer upon reasonable request.
 
(b)           For so long as the Master Servicer makes deposits into or credits
to and withdrawals or debits from the Collection Account or any Serviced Loan
Combination Collection Account, not later than 15 days after each Distribution
Date, the Master Servicer shall forward to the Certificate Administrator, upon
request, a statement prepared by the Master Servicer setting forth the status of
each of the Collection Account and each Serviced Loan Combination Collection
Account as of the close of business on the last Business Day of the prior
Collection Period and showing the aggregate amount of deposits into and
withdrawals from the Collection Account and each Serviced Loan Combination
Collection Account of each category of deposit (or credit) specified in Section
3.05 of this Agreement and each category of withdrawal (or debit) specified in
Section 3.06 of this Agreement for the related Collection Period, in each case
for the Mortgage Loans (including the Non-Serviced Mortgage Loans). The Trustee
and the Certificate Administrator and its agents and attorneys may at any time
during normal business hours, upon reasonable notice, inspect and copy the
books, records and accounts of the Master Servicer solely relating to the
Mortgage Loans and the performance of its duties hereunder.
 
(c)            Beginning in July 2015, no later than 4:00 p.m. (New York City
time) on each Servicer Remittance Date, the Master Servicer shall deliver or
cause to be delivered to the Certificate Administrator (who shall promptly post
such reports to the Certificate
 
 
-213-

--------------------------------------------------------------------------------

 
 
Administrator’s Website pursuant to Section 4.02(b)(iii)(B) of this Agreement),
the Serviced Companion Loan Noteholders and the Operating Advisor the following
reports (in electronic form) with respect to the Trust Mortgage Loans that it is
servicing (and, if applicable, the related REO Properties), providing the
required information as of the immediately preceding Determination Date: (i) to
the extent the Master Servicer has received the most recent CREFC® Special
Servicer Loan File from the Special Servicer at the time required, the most
recent CREFC® Delinquent Loan Status Report, CREFC® Historical Loan Modification
and Corrected Mortgage Loan Report, the CREFC® Loan Setup File (with respect to
the first Distribution Date) and CREFC® REO Status Report received from such
Special Servicer, (ii) the most recent CREFC® Property File, CREFC® Financial
File, CREFC® Comparative Financial Status Report and the CREFC® Loan Level
Reserve/LOC Report (in each case incorporating the data required to be included
in the CREFC® Special Servicer Loan File), (iii) the CREFC® Servicer Watch List
with information that is current as of such Determination Date and (iv) the
CREFC® Advance Recovery Report.
 
The information that pertains to Specially Serviced Loans and REO Properties
reflected in such reports shall be based solely upon the reports delivered by
the Special Servicer to the Master Servicer (other than information as to which
the Master Servicer has the primary responsibility to generate) at least two
Business Days prior to the related Servicer Remittance Date in the form required
by Section 3.13(g) of this Agreement or shall be provided by means of such
reports so delivered by the Special Servicer to the Master Servicer in the form
so required. In the absence of manifest error, the Master Servicer shall be
entitled to conclusively rely upon, without investigation or inquiry, the
information and reports delivered to it by the Special Servicer, and the
Certificate Administrator shall be entitled to conclusively rely upon the Master
Servicer’s reports and the Special Servicer’s reports and any information
provided by the Certificate Administrator or the Trustee without any duty or
obligation to recompute, verify or recalculate any of the amounts and other
information stated therein.
 
(d)           The Master Servicer shall deliver or cause to be delivered to the
Trustee, the Certificate Administrator, the Serviced Companion Loan Noteholders,
the Underwriters, the Initial Purchasers and the Operating Advisor the following
materials, in each case to the extent that such materials or the information on
which they are based have been received by the Master Servicer with respect to
each Mortgage Loan (other than any Non-Serviced Mortgage Loan), Courtyard by
Marriott Non-Pooled Trust Companion Loan, Specially Serviced Loan and Serviced
REO Loan:
 
(i)            Within 30 days after receipt of any quarterly operating
statement, if any, commencing within 30 days of receipt of such quarterly
operating statement for the quarter ending September 30, 2015, with respect to
each Mortgage Loan (other than any Non-Serviced Mortgage Loan), Courtyard by
Marriott Non-Pooled Trust Companion Loan, Specially Serviced Loan and Serviced
REO Loan (to the extent prepared by and received from the Special Servicer (in
written format or in electronic media) in the case of any REO Loan), a CREFC®
Operating Statement Analysis Report for the related Mortgaged Property or
Serviced REO Property as of the end of the preceding calendar quarter, together
with copies of the related operating statements and rent rolls (but only to the
extent the related Borrower is required by the Mortgage to deliver, or otherwise
agrees to provide such information and, with respect to operating statements and
rent rolls for
 
 
-214-

--------------------------------------------------------------------------------

 
 
REO Properties, only to the extent received by the Special Servicer); provided
that, to the extent the annual CREFC® Operating Statement Analysis Report is
delivered as described under clause (b) below, then such delivery shall satisfy
the requirement under this clause (a) to deliver a quarterly CREFC® Operating
Statement Analysis Report for the quarter ending June 30 of each year,
commencing in 2016. The Master Servicer (or the Special Servicer in the case of
Specially Serviced Loans and Serviced REO Properties) shall use commercially
reasonable efforts to obtain said quarterly and other periodic operating
statements and related rent rolls, which efforts shall include a letter sent to
the related Borrower (except with respect to any Non-Serviced Mortgage Loan)
(followed up with telephone calls), requesting such quarterly and other periodic
operating statements and related rent rolls until they are received to the
extent such action is consistent with applicable law and the terms of the
related Loan Documents; provided, however, that any analysis or update with
respect to the first calendar quarter of each year shall not be required to the
extent such analysis or update is not required to be provided under the then
current applicable CREFC® guidelines.
 
(ii)           At least annually, on or before June 30 of each year, beginning
with June 30, 2016, with respect to each Mortgage Loan (other than a
Non-Serviced Mortgage Loan), Courtyard by Marriott Non-Pooled Trust Companion
Loan, Specially Serviced Loan and Serviced REO Loan (to the extent prepared by
and received from the Special Servicer (in written format or in electronic
media) in the case of any Serviced REO Loan), a CREFC® Operating Statement
Analysis Report for the related Mortgaged Property or Serviced REO Property as
of the end of the preceding calendar year (initially, year-end 2015), together
with copies of the related operating statements and related rent rolls (but only
to the extent the related Borrower is required by the Mortgage to deliver, or
otherwise agrees to provide such information and, with respect to operating
statements and related rent rolls for REO Properties, only to the extent
received by the Special Servicer) for the current trailing 12 months, if
available, or year-to-date. The Master Servicer (or the Special Servicer in the
case of Specially Serviced Loans and Serviced REO Properties) shall use
commercially reasonable efforts to obtain said annual and other periodic
operating statements and related rent rolls, which efforts shall include a
letter sent to the related Borrower (except with respect to any Non-Serviced
Mortgage Loan) (followed up with telephone calls), requesting such annual and
other periodic operating statements and related rent rolls until they are
received to the extent such action is consistent with applicable law and the
terms of the related Loan Documents. Upon receipt of such annual and other
periodic operating statements (including year-to-date statements) and related
rent rolls and the Master Servicer shall promptly update the Operating Statement
Analysis Report (commencing with the quarter ending March 31, 2016); provided,
however, that any analysis or update with respect to the year-end of each year
or quarter shall not be required to the extent such analysis or update is not
required to be provided under the then current applicable CREFC® guidelines.
 
(iii)          Within 45 days after receipt by the Master Servicer (or within 60
days of receipt by the Special Servicer in the case of a Serviced REO Property)
of any annual year-end operating statements and related rent rolls with respect
to any Mortgaged Property or Serviced REO Property (to the extent prepared by
and received from the Special Servicer in the case of any Serviced REO
Property), commencing within 45 or 60
 
 
-215-

--------------------------------------------------------------------------------

 
 
days, as applicable, of receipt of such statements for year-end 2015, a CREFC®
NOI Adjustment Worksheet for such Mortgaged Property (with the annual year-end
operating statements attached thereto as an exhibit). The Master Servicer will
use the “Normalized” column from the CREFC® NOI Adjustment Worksheet to update
the full year-end data on any CREFC® Operating Statement Analysis Report and
will use any operating statements received with respect to any Mortgaged
Property (other than any Mortgaged Property which is a Serviced REO Property or
constitutes security for a Specially Serviced Loan or a Non-Serviced Mortgage
Loan) to update the CREFC® Operating Statement Analysis Report for such
Mortgaged Property; provided, however, that any analysis or update with respect
to the year-end of each year or quarter shall not be required to the extent such
analysis or update is not required to be provided under the then current
applicable CREFC® guidelines.
 
Except with respect to a request received through the Rating Agency Q&A Forum
and Document Request Tool, upon request for receipt of any such items from any
Rating Agency, the Master Servicer shall forward such items to the 17g-5
Information Provider (who shall promptly post such items to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement).
 
The Master Servicer shall maintain one CREFC® Operating Statement Analysis
Report for each Mortgaged Property (and shall not be required to maintain any
such report for a Mortgaged Property securing a Non-Serviced Mortgage Loan) and
Serviced REO Property (to the extent prepared by and received from the Special
Servicer in the case of any Serviced REO Property or any Mortgaged Property
constituting security for a Specially Serviced Loan) relating to a Mortgage Loan
that it is servicing. The CREFC® Operating Statement Analysis Report for each
Mortgaged Property (other than any such Mortgaged Property that secures a
Non-Serviced Mortgage Loan or which is a Serviced REO Property or constitutes
security for a Specially Serviced Loan) is to be updated with trailing 12-month
information, as available, or year-to-date information until 12-month trailing
information (commencing with the quarter ending September 30, 2015) is available
by the Master Servicer and such updated report shall be delivered to the
Trustee, the Certificate Administrator, the Operating Advisor, the Directing
Holder and any related Serviced Companion Loan Noteholder in the calendar month
following receipt by the Master Servicer of such updated trailing or
year-to-date operating statements and related rent rolls for such Mortgaged
Property.
 
The Special Servicer shall pursuant to Section 3.13(h) of this Agreement,
deliver to the Master Servicer the information required of it pursuant to this
Section 3.13(d) with respect to Specially Serviced Loans and Serviced REO Loans.
 
(e)           In connection with their servicing of the Trust Mortgage Loans
(other than any Non-Serviced Mortgage Loan) and Serviced REO Properties, the
Master Servicer and the Special Servicer, as applicable, shall provide to each
other and to the Trustee and the Certificate Administrator, written notice of
any event that comes to their knowledge with respect to a Trust Mortgage Loan or
Serviced REO Property that the Master Servicer or the Special Servicer,
respectively, determines, in accordance with the Servicing Standard, would have
a material adverse effect on such Trust Mortgage Loan or Serviced REO Property,
which notice shall include an explanation as to the reason for such material
adverse effect.
 
 
-216-

--------------------------------------------------------------------------------

 
 
(f)           The Master Servicer or the Special Servicer, as applicable, shall
make available to the Controlling Class Representative and the Courtyard by
Marriott Controlling Class Representative (only with respect to the Courtyard by
Marriott Pooled Mortgage Loan for so long as no Courtyard by Marriott Control
Termination Event exists) copies of all rent rolls, operating statements and
financial statements actually provided by each Borrower, including any monthly
or quarterly statements or rent rolls, within 15 Business Days of receipt.
 
(g)          At least two Business Days prior to each Servicer Remittance Date,
the Special Servicer shall deliver, or cause to be delivered, to the Master
Servicer and, upon the request of any of the Trustee, the Certificate
Administrator, the Operating Advisor, the Depositor, the Controlling Class
Representative or any Rating Agency, to such requesting party, the CREFC®
Special Servicer Loan File with respect to the Specially Serviced Loans (and, if
applicable, the related Serviced REO Properties), providing the required
information as of the Determination Date (or, upon the reasonable request of any
Master Servicer, data files in a form acceptable to the Master Servicer), which
CREFC® Special Servicer Loan File shall include data, to enable the Master
Servicer to produce the CREFC® Supplemental Servicer Reports. Such reports or
data shall be presented in writing and in an electronic format reasonably
acceptable to the Master Servicer.
 
(h)          The Special Servicer shall deliver or cause to be delivered to the
Master Servicer and, upon the request of any of the Trustee, the Certificate
Administrator, the Operating Advisor, the Depositor, the Controlling Class or
any Rating Agency, to such requesting party, without charge, the following
materials for Specially Serviced Loans or Serviced REO Properties, as
applicable, in each case to the extent that such materials or the information on
which they are based have been received by the Special Servicer:
 
(i)           At least annually, on or before June 1 of each year, commencing
with 2016, with respect to each Serviced REO Loan, a CREFC® Operating Statement
Analysis Report for the related Serviced REO Property as of the end of the
preceding calendar year (initially year-end December 31, 2015) together with
copies of the operating statements and related rent rolls for the related
Serviced REO Property as of the end of the preceding calendar year (but only to
the extent the related Borrower is required by the Mortgage to deliver, or
otherwise agrees to provide, such information and, with respect to operating
statements and related rent rolls for Serviced REO Properties, only to the
extent requested by the Special Servicer) and for the current trailing 12
months, if available, or year-to-date. The Special Servicer shall use its
reasonable efforts to obtain said annual and other periodic operating statements
and related rent rolls with respect to each Mortgaged Property constituting
security for a Specially Serviced Loan and each Serviced REO Property.
 
(ii)          Within 45 days of receipt by the Special Servicer of any annual
operating statements with respect to any Mortgaged Property relating to a
Serviced REO Property, a CREFC® NOI Adjustment Worksheet for such Serviced REO
Property (with the annual operating statements attached thereto as an exhibit);
provided, that, with the consent of the Master Servicer, the Special Servicer
may instead provide data files in a form reasonably acceptable to the Master
Servicer. The Special Servicer will use the “Normalized” column from the CREFC®
NOI Adjustment Worksheet to update the full year-end data on any CREFC®
Operating Statement Analysis Report and will use any operating statements
 
 
-217-

--------------------------------------------------------------------------------

 
 
received with respect to any Serviced REO Property to update the CREFC®
Operating Statement Analysis Report for such REO Property.
 
Except with respect to a request received through the Rating Agency Q&A Forum
and Document Request Tool, upon request for receipt of any such items from any
Rating Agency, the Special Servicer shall forward such items to the 17g-5
Information Provider (who shall promptly post such items to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement).
 
The Special Servicer shall maintain one CREFC® Operating Statement Analysis
Report for each Serviced REO Property. The CREFC® Operating Statement Analysis
Report for each Serviced REO Property is to be updated by the Special Servicer
and such updated report delivered to the Master Servicer within 45 days after
receipt by the Special Servicer of updated operating statements for each such
REO Property; provided, that, the Special Servicer may instead provide data
files in an electronic form acceptable to the Special Servicer. The Special
Servicer shall provide each such report to the Master Servicer in the then
applicable CREFC® format.
 
(i)           If the Master Servicer or the Special Servicer, as applicable, is
required to deliver any statement, report or information under any provision of
this Agreement (including Section 3.14), the Master Servicer or the Special
Servicer, as the case may be, may satisfy such obligation by (x) delivering such
statement, report or information in a commonly used electronic format or (y)
making such statement, report or information available on the Master Servicer’s
Website, unless this Agreement expressly specifies a particular method of
delivery or such statement, report or information must be filed with the
Commission as contemplated in Article X; provided that all reports required to
be delivered to the Certificate Administrator shall be delivered in accordance
with clause (x).
 
(j)           The Master Servicer may, but is not required to, make any of the
reports or files it delivers pursuant to this Section 3.13 available each month
on the Master Servicer’s Website only with the use of a password, in which case
the Master Servicer shall provide such password to (i) the other parties to this
Agreement, who by their acceptance of such password shall be deemed to have
agreed not to disclose such password to any other Person and (ii) each
Certificateholder and prospective Certificateholder who requests such password,
and has delivered an Investor Certification to the Trustee, the Certificate
Administrator and the Master Servicer. In connection with providing access to
the Master Servicer’s Website, the Master Servicer may require registration and
the acceptance of a disclaimer and otherwise (subject to the preceding sentence)
adopt reasonable rules and procedures, which may include, to the extent the
Master Servicer deems necessary or appropriate, conditioning access on execution
of an agreement governing the availability, use and disclosure of such
information, and which may provide indemnification to the Master Servicer for
any liability or damage that may arise therefrom.
 
(k)           With respect to each Collection Period, the Special Servicer shall
deliver or cause to be delivered to the Master Servicer within two Business Days
following each related Determination Date, who shall deliver, to the extent it
has received, to the Certificate Administrator, without charge and on each
Servicer Remittance Date, an electronic report which may include html, word or
excel compatible format, clean and searchable pdf format or such
 
 
-218-

--------------------------------------------------------------------------------

 
 
other format as mutually agreeable between the Certificate Administrator and the
Special Servicer (or Master Servicer on its behalf) that discloses and contains
an itemized listing of any Disclosable Special Servicer Fees received by the
Special Servicer or any of its Affiliates during the related Collection Period;
provided that no report regarding Disclosable Special Servicer Fees shall be
required to be delivered if there are no Disclosable Special Servicer Fees for
the related Collection Period.
 
Section 3.14     Access to Certain Documentation.  (a) The Master Servicer and
Special Servicer, as applicable, shall provide to any Certificateholders and any
Serviced Companion Loan Noteholders (and any registered holder or beneficial
owner of Serviced Companion Loan Securities) that are federally insured
financial institutions, the Operating Advisor (but only if a Control Termination
Event has occurred and is continuing), the Directing Holder (but only if no
Consultation Termination Event has occurred and is continuing), the Federal
Reserve Board, the FDIC and the Office of the Comptroller of Currency and the
supervisory agents and examiners of such boards and such corporations, and any
other federal or state banking or insurance regulatory authority that may
exercise authority over any Certificateholder or Serviced Companion Loan
Noteholder (or any registered holder or beneficial owner of Serviced Companion
Loan Securities) is subject, access to the documentation regarding the Mortgage
Loans or the Loan Combinations, as applicable, that it is servicing required by
applicable regulations of the Federal Reserve Board, FDIC, the Office of the
Comptroller of Currency or any such federal or state banking or regulatory
authority, such access being afforded without charge but only upon reasonable
written request and during normal business hours at the offices of the Master
Servicer or Special Servicer, as applicable. In addition, upon reasonable prior
written notice to the Master Servicer or the Special Servicer, as the case may
be, the Trustee, the Certificate Administrator, the Operating Advisor (but only
if a Control Termination Event has occurred and is continuing), the Depositor or
their accountants or other representatives shall have reasonable access to
review the documents, correspondence and records in the possession of the Master
Servicer or the Special Servicer, as the case may be, as they relate to a
Mortgaged Property and any Serviced REO Property during normal business hours at
the offices of the Master Servicer or the Special Servicer, as the case may be.
Nothing in this Section 3.14 shall detract from the obligation of the Master
Servicer and Special Servicer to observe any applicable law prohibiting
disclosure of information with respect to the Borrowers, and the failure of the
Master Servicer and Special Servicer to provide access as provided in this
Section 3.14 as a result of such obligation shall not constitute a breach of
this Section 3.14.
 
(b)           In connection with providing or granting any information or access
pursuant to the prior paragraph to a Certificateholder, Serviced Companion Loan
Noteholder (or any registered holder or beneficial owner of Serviced Companion
Loan Securities) or any regulatory authority that may exercise authority over a
Certificateholder or Serviced Companion Loan Noteholder (or any registered
holder or beneficial owner of Serviced Companion Loan Securities), the Master
Servicer and the Special Servicer may each require payment from such
Certificateholder or Serviced Companion Loan Noteholder (or registered holder or
beneficial owner of Serviced Companion Loan Securities) (to the extent permitted
in the related Intercreditor Agreement) of a sum sufficient to cover the
reasonable costs and expenses of providing such information or access, including
copy charges and reasonable fees for employee time and for space; provided that
no charge may be made if such information or access was required to be given or
made available under applicable law. In connection with providing
 
 
-219-

--------------------------------------------------------------------------------

 
 
Certificateholders or Serviced Companion Loan Noteholders (or any registered
holder or beneficial owner of Serviced Companion Loan Securities) access to the
information described in the preceding paragraph the Master Servicer and the
Special Servicer, as applicable, may require (prior to affording such access) a
written confirmation executed by the requesting Person substantially in such
form as may be reasonably acceptable to the Master Servicer or the Special
Servicer, as the case may be, generally to the effect that such Person is a
Holder of Certificates or a beneficial holder of Book-Entry Certificates or
Serviced Companion Loan Securities (or any registered holder or beneficial owner
of Serviced Companion Loan Securities) or a regulator or governmental body and
will keep such information confidential.
 
(c)          Upon the reasonable request of any Certificateholder identified to
the Master Servicer to the Master Servicer’s reasonable satisfaction (or, with
respect to any Serviced Companion Loan, the request of any Serviced Companion
Loan Noteholder, registered holder or beneficial owner of Serviced Companion
Loan Securities), the Master Servicer may provide (or forward electronically)
(at the expense of such Certificateholder, Serviced Companion Loan Noteholder or
registered holder or beneficial owner of Serviced Companion Loan Securities)
copies of any appraisals, operating statements, rent rolls and financial
statements obtained by the Master Servicer or the Special Servicer; provided
that, in connection therewith, the Master Servicer may require a written
confirmation executed by the requesting Person substantially in such form as may
be reasonably acceptable to the Master Servicer or Special Servicer, generally
to the effect that such Person is a Holder of Certificates or Serviced Companion
Loan Securities (or any registered holder or beneficial owner of Serviced
Companion Loan Securities) or a beneficial holder of Book-Entry Certificates or
a regulator or a governmental body and will keep such information confidential.
 
(d)           The 17g-5 Information Provider shall make available solely to the
Depositor and to any NRSRO that delivers an NRSRO Certification to the 17g-5
Information Provider the following items to the extent such items are delivered
to it via electronic mail at 17g5informationprovider@wellsfargo.com (or such
other address as the 17g-5 Information Provider shall specify by written notice
to the other parties hereto) in an electronic format readable and uploadable
(that is not locked or corrupted) on the 17g-5 Information Provider’s system,
specifically with a subject reference of “COMM 2015-CCRE23” and an
identification of the type of information being provided in the body of such
electronic mail; or via any alternative electronic mail address following notice
to the parties hereto or any other delivery method established or approved by
the 17g-5 Information Provider if or as may be necessary or beneficial
(provided, if such information is not in electronic format readable and
uploadable (that is not locked or corrupted), then the 17g-5 Information
Provider shall immediately notify the applicable delivering party thereof,
whereupon such party shall promptly deliver the subject information in such
format):
 
(i)           any waivers delivered to the 17g-5 Information Provider pursuant
to Section 3.09 of this Agreement;
 
(ii)           any Officer’s Certificate supporting any determination that any
Advance was (or, if made, would be) a Nonrecoverable Advance delivered to the
17g-5 Information Provider pursuant to Section 3.21(d) or Section 4.07(c) of
this Agreement and notice of determination not to refrain from reimbursement of
all Nonrecoverable Advances;
 
 
-220-

--------------------------------------------------------------------------------

 
 
(iii)         any Asset Status Report delivered by the Special Servicer pursuant
to Section 3.23(e) of this Agreement;
 
(iv)         any environmental reports delivered by the Special Servicer
pursuant to Section 3.10(g) of this Agreement;
 
(v)          any annual statements as to compliance and related Officer’s
Certificates delivered pursuant to Section 10.11 and Section 10.12 of this
Agreement;
 
(vi)         any annual independent public accountants’ attestation reports
delivered pursuant to Section 10.13 of this Agreement;
 
(vii)        any Appraisals delivered to the 17g-5 Information Provider pursuant
to Section 3.10 of this Agreement;
 
(viii)       any notice to the Rating Agencies relating to the Special
Servicer’s determination to take action without receiving a No Downgrade
Confirmation from any Rating Agency as set forth in the definition of “No
Downgrade Confirmation” pursuant to Section 3.30 of this Agreement;
 
(ix)         copies of any questions or requests submitted by the Rating
Agencies directed toward the Master Servicer, Special Servicer, Certificate
Administrator or Trustee;
 
(x)          any requests for a No Downgrade Confirmation that are delivered to
the 17g-5 Information Provider pursuant to Section 3.30 of this Agreement;
 
(xi)         any notice of resignation of the Trustee or Certificate
Administrator and any notice of the acceptance of appointment by the successor
Trustee or successor Certificate Administrator pursuant to Section 8.07 or
Section 8.08 of this Agreement;
 
(xii)        any notice of resignation or assignment of the rights of the Master
Servicer or the Special Servicer pursuant to Section 6.04 of this Agreement;
 
(xiii)       any notice of Servicer Termination Event or termination of the
Master Servicer or the Special Servicer delivered pursuant to Section 7.03 of
this Agreement;
 
(xiv)       any notice of the merger or consolidation of the Certificate
Administrator or the Trustee pursuant to Section 8.09 of this Agreement;
 
(xv)        any notice of the merger or consolidation of the Master Servicer,
the Special Servicer or the Operating Advisor pursuant to Section 6.02 of this
Agreement;
 
(xvi)       any notice of any amendment that modifies the procedures herein
relating to Exchange Act Rule 17g-5 pursuant to Section 11.08 of this Agreement;
 
(xvii)      any notice or other information provided by the Master Servicer
pursuant to Section 11.07 of this Agreement;
 
 
-221-

--------------------------------------------------------------------------------

 
 
(xviii)     any summary of oral communication with the Rating Agencies delivered
to the 17g-5 Information Provider pursuant to Section 3.14(f) of this Agreement;
provided that the summary of such oral communication shall not attribute which
Rating Agency the communication was with;
 
(xix)       the Rating Agency Q&A Forum and Document Request Tool; and
 
(xx)         such information as is delivered to the 17g-5 Information Provider
by the Depositor in mutually agreeable electronic format within fifteen (15)
days of the Closing Date.
 
The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Information Provider’s Website (a link to which shall be
provided on the Depositor’s website at www.intralinks.com or such other website
as the Depositor may notify the parties hereto in writing). Information will be
posted on the same Business Day of receipt provided that such information is
received by 12:00 p.m. (eastern time) or, if received after 12:00 p.m., on the
next Business Day. The 17g-5 Information Provider shall have no obligation or
duty to verify, confirm or otherwise determine whether the information being
delivered is accurate, complete, conforms to the transaction, or otherwise is or
is not anything other than what it purports to be or whether such information
(other than (solely with respect to the 17g-5 Information Provider’s obligation
to post such information) the information set forth in clauses (i) through (xix)
above) is required to be posted on the 17g-5 Information Provider’s Website
pursuant to this Agreement or Rule 17g-5. If any information is delivered or
posted in error, the 17g-5 Information Provider may remove it from the 17g-5
Information Provider’s Website. The Certificate Administrator and the 17g-5
Information Provider have not obtained and shall not be deemed to have obtained
actual knowledge of any information only by receipt and posting to the 17g-5
Information Provider’s Website. Access will be provided by the 17g-5 Information
Provider to the Rating Agencies, and to the NRSROs upon receipt of an NRSRO
Certification in the form of Exhibit V hereto (which certification may be
submitted electronically via the 17g-5 Information Provider’s Website).
Questions regarding delivery of information to the 17g-5 Information Provider
may be directed to 17g5informationprovider@wellsfargo.com (or such other address
as the 17g-5 Information Provider shall specify by written notice to the other
parties hereto).
 
Upon request of the Depositor or the Rating Agencies (through the Rating Agency
Q&A Forum and Document Request Tool) or if otherwise required under this
Agreement, the 17g-5 Information Provider shall post on the 17g-5 Information
Provider’s Website any additional information requested by the Depositor
(including any pre-closing material from the Depositor’s Rule 17g-5 website) or
the Rating Agencies or if otherwise required under this Agreement to the extent
such information is delivered to the 17g-5 Information Provider electronically
in accordance with this Section 3.14 of this Agreement. In no event shall any
party to this Agreement disclose on the 17g-5 Information Provider’s Website
which Rating Agency requested such additional information.
 
The 17g-5 Information Provider shall provide a mechanism to notify each NRSRO
each time a document is posted to the 17g-5 Information Provider’s Website.
 
 
-222-

--------------------------------------------------------------------------------

 
 
The 17g-5 Information Provider shall make available, only to NRSROs, the Rating
Agency Q&A Forum and Document Request Tool. The “Rating Agency Q&A Forum and
Document Request Tool” shall be a service available on the 17g-5 Information
Provider’s Website, where Rating Agencies and NRSROs may (i) submit Inquiries to
the Certificate Administrator relating to the Distribution Date Statement,
submit Inquiries to the Master Servicer or the Special Servicer, as applicable,
relating to the reports being made available pursuant to this Section 4.02(d),
the Trust Mortgage Loans (other than, in the case of the Special Servicer, a
Non-Serviced Mortgage Loan) or the Mortgaged Properties or submit inquiries to
the Operating Advisor relating to the Operating Advisor Annual Reports or
actions by the Master Servicer or the Special Servicer as to which the Operating
Advisor has consultation rights pursuant to Section 3.31, whether or not
referenced in such Operating Advisor Annual Report, (ii) view Inquiries that
have been previously submitted and answered, together with the answers thereto
and (iii) submit requests for loan-level reports and information. Upon receipt
of an Inquiry for the Certificate Administrator, the Operating Advisor, the
Master Servicer or the Special Servicer, the 17g-5 Information Provider shall
forward the Inquiry to the Certificate Administrator, Operating Advisor, the
Master Servicer or the Special Servicer, as applicable, and in the case of an
inquiry relating to any Non-Serviced Mortgage Loan, to the applicable party
under the related Other Pooling and Servicing Agreement, in each case within a
commercially reasonable period following receipt thereof. Following receipt of
an Inquiry or request relating to the subject matters described in clauses (i)
or (iii) above, the Certificate Administrator, the Operating Advisor, the Master
Servicer or the Special Servicer, as applicable, unless it determines not to
answer such Inquiry as provided below, shall reply to the Inquiry, which reply
of the Certificate Administrator, the Operating Advisor, Master Servicer or
Special Servicer shall be by email to the 17g-5 Information Provider. The 17g-5
Information Provider shall post (within a commercially reasonable period
following preparation or receipt of such answer, as the case may be) such
Inquiry and the related answer (or reports, as applicable) to the 17g-5
Information Provider’s Website. Any report posted by the 17g-5 Information
Provider in response to a request may be posted on a page accessible by a link
on the 17g-5 Information Provider’s Website. If the Certificate Administrator,
the Operating Advisor, the Master Servicer or the Special Servicer determines,
in its respective sole discretion, that (i) the question is beyond the scope
outlined above, (ii) answering any Inquiry would not be in the best interests of
the Trust and/or the Certificateholders, would be in violation of applicable
law, the Servicing Standard, this Agreement or the applicable Loan Documents,
(iii) answering any Inquiry would or is reasonably expected to result in a
waiver of an attorney-client privilege or the disclosure of attorney work
product or answering such inquiry is otherwise not advisable or (iv) (A)
answering any Inquiry would materially increase the duties of, or result in
significant additional cost or expense to, the Certificate Administrator, the
Operating Advisor, the Master Servicer or the Special Servicer, as applicable,
and (B) the Certificate Administrator, the Operating Advisor, the Master
Servicer or the Special Servicer, as applicable, determines in accordance with
the Servicing Standard (or in good faith, in the case of the Certificate
Administrator or the Operating Advisor) that the performance of such duties or
the payment of such costs and expenses is beyond the scope of its duties in its
capacity as Certificate Administrator, Operating Advisor, Master Servicer or
Special Servicer, as applicable, under this Agreement, it shall not be required
to answer such Inquiry and, in the case of the Certificate Administrator, the
Operating Advisor, the Master Servicer or the Special Servicer, shall promptly
notify the 17g-5 Information Provider, and the 17g-5 Information Provider shall
post such Inquiry on the Rating Agency Q&A Forum and Document Request Tool
together with a statement that such Inquiry was not
 
 
-223-

--------------------------------------------------------------------------------

 
 
answered. Answers posted on the Rating Agency Q&A Forum and Document Request
Tool will be attributable only to the respondent, and shall not be deemed to be
answers from any of the Depositor, the Underwriters, the Initial Purchasers, the
Master Servicer, the Special Servicer, the Operating Advisor, the Certificate
Administrator or the Trustee or any of their respective Affiliates and no such
party shall have any responsibility or liability for the content of any such
information. The 17g-5 Information Provider shall not be required to post to the
17g-5 Information Provider’s Website any Inquiry or answer thereto that the
17g-5 Information Provider determines, in its sole discretion, is administrative
or ministerial in nature. The Rating Agency Q&A Forum and Document Request Tool
will not reflect questions, answers and other communications between the 17g-5
Information Provider and any Person which are not submitted via the 17g-5
Information Provider’s Website.
 
In connection with providing access to the Certificate Administrator’s Website
and the 17g-5 Information Provider’s Website, the Certificate Administrator
and/or the 17g-5 Information Provider may require registration and the
acceptance of a disclaimer. The Certificate Administrator and the 17g-5
Information Provider, as the case may be, shall not be liable for the
dissemination of information in accordance with the terms of this Agreement,
make no representations or warranties as to the accuracy or completeness of such
information being made available, and assume no responsibility for such
information; provided that it is acknowledged and agreed that the 17g-5
Information Provider shall not be charged with knowledge of any of the contents
of such information solely by virtue of its compliance with its obligations to
post such information to the 17g-5 Information Provider’s Website. The 17g-5
Information Provider shall not be liable for its failure to make any information
available to the NRSROs unless such information was delivered to the 17g-5
Information Provider at the email address set forth herein in an electronic
format readable and uploadable (that is not locked or corrupted) on the 17g-5
Information Provider’s system, with a subject heading of “COMM 2015-CCRE23” and
sufficient detail to indicate that such information is required to be posted on
the 17g-5 Information Provider’s Website; provided, if such information is not
in electronic format readable and uploadable (that is not locked or corrupted),
then the 17g-5 Information Provider shall immediately notify the applicable
delivering party thereof, whereupon such party shall promptly deliver the
subject information in such format.
 
The 17g-5 Information Provider shall not be responsible or have any liability
for any act, omission or delay attributable to the failure of any other party to
this Agreement to timely deliver information to be posted on the 17g-5
Information Provider’s Website or for any errors or defects in the information
supplied by any such party.
 
The 17g-5 Information Provider’s obligations in respect of Rule 17g-5 or any
other law or regulation related thereto shall be limited to the specific
obligations contained in this Agreement and the 17g-5 Information Provider makes
no representations or warranties as to the compliance of the Depositor with Rule
17g-5 or any other law or regulation related thereto.
 
With respect to each Non-Serviced Mortgage Loan, each of the Master Servicer,
the Special Servicer, the Certificate Administrator and the Trustee shall
provide to the 17g-5 Information Provider for posting on the 17g-5 Information
Provider’s Website, promptly upon receipt from a Non-Serviced Mortgage Loan
Service Provider, all reports, statements, documents, notices and other
information it receives in respect of such Non-Serviced Mortgage Loan that such
party would otherwise have been required to be submitted to the 17g-5
 
 
-224-

--------------------------------------------------------------------------------

 
 
Information Provider under this Agreement for posting had such Non-Serviced
Mortgage Loan been a Serviced Mortgage Loan. The 17g-5 Information Provider
shall post on the 17g-5 Information Provider’s Website all such information it
receives in accordance with this Agreement.
 
(e)           Each of the Master Servicer and the Special Servicer may, in
accordance with such reasonable rules and procedures as it may adopt, also
deliver, produce or otherwise make available through its website or otherwise,
any additional information identified in Section 3.14(d) of this Agreement
relating to the Mortgage Loans or Loan Combinations, the Mortgaged Properties or
the related Borrowers, for review by the Depositor, the Underwriters, the
Initial Purchasers and any other Persons who deliver an Investor Certification
in accordance with this Section 3.14, the related Serviced Companion Loan
Noteholder (if any), the Directing Holder and the Rating Agencies (collectively,
the “Disclosure Parties”) (only to the extent such additional information is
simultaneously or previously delivered to the 17g-5 Information Provider in
accordance with the provisions of Section 3.14(d) of this Agreement, who shall
post such additional information on the 17g-5 Information Provider’s Website in
accordance with the provisions of Section 3.14(d) of this Agreement), in each
case, except to the extent doing so is prohibited by this Agreement, applicable
law or by the related Loan Documents. Each of the Master Servicer and the
Special Servicer shall be entitled to (i) indicate the source of such
information and affix thereto any disclaimer it deems appropriate in its
discretion and/or (ii) require that the recipient of such information (A) except
for the Depositor, enter into an Investor Certification or other confidentiality
agreement acceptable to the Master Servicer or the Special Servicer, as the case
may be, and (B) acknowledge that the Master Servicer or the Special Servicer may
contemporaneously provide such information to any other Disclosure Party. In
addition, to the extent access to such information is provided via the Master
Servicer’s or the Special Servicer’s website, the Master Servicer and the
Special Servicer may require registration and the acceptance of a reasonable and
customary disclaimer and/or an additional or alternative agreement as to the
confidential nature of such information. In connection with providing access to
or copies of the information described in this Section 3.14(e) to current or
prospective Certificateholders the form of confidentiality agreement used by the
Master Servicer or the Special Servicer, as applicable, shall be: (i) in the
case of a Certificateholder (or a licensed or registered investment advisor
acting on behalf of such Certificateholder), an Investor Certification executed
by the requesting Person indicating that such Person is a Holder of Certificates
and will keep such information confidential (except that such Certificateholder
may provide such information (x) to its auditors, legal counsel and regulators
and (y) to any other Person that holds or is contemplating the purchase of any
Certificate or interest therein (provided that such other Person confirms in
writing such ownership interest or prospective ownership interest and agrees to
keep such information confidential)); and (ii) in the case of a prospective
purchaser of Certificates or interests therein (or a licensed or registered
investment advisor acting on behalf of such prospective purchaser), an Investor
Certification indicating that such Person is a prospective purchaser of a
Certificate or an interest therein and is requesting the information for use in
evaluating a possible investment in Certificates and will otherwise keep such
information confidential with no further dissemination (except that such
Certificateholder may provide such information to its auditors, legal counsel
and regulators). In the case of a licensed or registered investment advisor
acting on behalf of a current or prospective Certificateholder, the Investor
Certification shall be executed and delivered by both the investment advisor and
such current or prospective Certificateholder.
 
 
-225-

--------------------------------------------------------------------------------

 
 
Neither the Master Servicer nor the Special Servicer shall be liable for its
dissemination of information in accordance with this Agreement or by others in
violation of the terms of this Agreement. Neither the Master Servicer nor the
Special Servicer shall be responsible or have any liability for the completeness
or accuracy of the information delivered, produced or otherwise made available
pursuant to this Section 3.14 unless (i) the Master Servicer or Special
Servicer, as applicable, is the original source for such information and (ii)
such failure to deliver complete and accurate information is by reason of such
party’s willful misconduct, bad faith, fraud and/or negligence.
 
In connection with the delivery by the Master Servicer or the Special Servicer,
as applicable, to the 17g-5 Information Provider of any information, report,
notice or document for posting to the 17g-5 Information Provider’s Website, the
17g-5 Information Provider shall provide electronic confirmation to the Master
Servicer or the Special Servicer, as applicable, of when such information,
report, notice or document has been posted to the 17g-5 Information Provider’s
Website. The Master Servicer or the Special Servicer, as applicable, may, but is
not obligated to, send such information report, notice or other document to the
applicable Rating Agency or Rating Agencies following the earlier of (a) receipt
of such notice from the 17g-5 Information Provider and (b) two Business Days
following delivery to the 17g-5 Information Provider.
 
(f)           The Master Servicer, the Special Servicer, the Certificate
Administrator, the Operating Advisor and the Trustee shall be permitted (but
shall not be required) to orally communicate with the Rating Agencies regarding
any Mortgage Loan, Serviced Loan Combination, any Certificateholder, any
Serviced Companion Loan Noteholder, any Mortgaged Property or any REO Property;
provided that such party summarizes the information provided to the Rating
Agencies in such communication and provides the 17g-5 Information Provider and
the related Other 17g-5 Information Provider (if any) with such summary in
accordance with the procedures set forth in Section 3.14(d) of this Agreement
the same day such communication takes place; provided that the summary of such
oral communications shall not attribute which Rating Agency the communication
was with. The 17g-5 Information Provider shall post such summary on the 17g-5
Information Provider’s Website in accordance with the procedures set forth in
Section 3.14(d) of this Agreement.
 
(g)          None of the foregoing restrictions in this Section 3.14 or
otherwise in this Agreement shall prohibit or restrict oral or written
communications, or providing information, between the Master Servicer, the
Operating Advisor or the Special Servicer, on the one hand, and any Rating
Agency or NRSRO, on the other hand, with regard to (i) such Rating Agency’s or
NRSRO’s review of the ratings it assigns to the Master Servicer, the Operating
Advisor or the Special Servicer, as applicable, (ii) such Rating Agency’s or
NRSRO’s approval of the Master Servicer, the Operating Advisor or the Special
Servicer, as applicable, as a commercial mortgage master, special or primary
servicer or (iii) such Rating Agency’s or NRSRO’s evaluation of the Master
Servicer’s, the Operating Advisor or the Special Servicer’s, as applicable,
servicing operations in general; provided, that the Master Servicer, the
Operating Advisor or the Special Servicer, as applicable, shall not provide any
information relating to the Certificates or the Mortgage Loans to any Rating
Agency or NRSRO in connection with such review and evaluation by such Rating
Agency or NRSRO unless (x) Borrower, property and other deal
 
 
-226-

--------------------------------------------------------------------------------

 
 
specific identifiers are redacted; or (y) such information has already been
provided to the 17g-5 Information Provider and has been uploaded on to the 17g-5
Information Provider’s Website.
 
(h)           The costs and expenses of compliance with this Section 3.14 by the
Depositor, the Master Servicer, the Special Servicer, the Trustee and any other
party hereto shall not be Additional Trust Fund Expenses.
 
Section 3.15     Title and Management of REO Properties and REO Accounts.  (a)
If title to any Mortgaged Property (other than with respect to a Non-Serviced
Mortgage Loan) is acquired for the benefit of Certificateholders (and, in the
case of the Serviced Loan Combinations, the related Serviced Companion Loan
Noteholders) in foreclosure, by deed in lieu of foreclosure or upon abandonment
or reclamation from bankruptcy, the deed or certificate of sale shall be taken
in the name of the Trust where permitted by applicable law or regulation and
consistent with customary servicing procedures, and otherwise in the name of the
Trustee, or its nominee (which shall not include the Master Servicer), or a
separate Trustee or co-Trustee, on behalf of the Trust Fund (and, in the case of
the Serviced Loan Combinations, the related Serviced Companion Loan
Noteholders). The Special Servicer, on behalf of the Trust Fund (and, in the
case of the Serviced Loan Combinations, the related Serviced Companion Loan
Noteholders), shall dispose of any Serviced REO Property prior to the close of
the third calendar year following the year in which the Trust Fund acquires
ownership of such Serviced REO Property for purposes of Section 860G(a)(8) of
the Code, unless (i) the Special Servicer on behalf of the Lower-Tier REMIC has
applied for an extension of such period pursuant to Sections 856(e)(3) and
860G(a)(8)(A) of the Code, in which case the Special Servicer shall sell such
Serviced REO Property within the applicable extension period or if the Special
Servicer has applied for extension as provided in this clause (i) but such
request has not yet been granted or denied, the additional time specified in
such request, or (ii) the Special Servicer seeks and subsequently receives an
Opinion of Counsel (which opinion shall be an expense of the Trust Fund and, in
the case of a Serviced Loan Combination, such expenses shall be allocated in
accordance with the allocation provisions set forth in the related Intercreditor
Agreement), addressed to the Special Servicer, the Certificate Administrator and
the Trustee, to the effect that the holding by the Trust Fund of such Serviced
REO Property for an additional specified period will not cause such Serviced REO
Property to fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code (determined without regard to the exception
applicable for purposes of Section 860D(a) of the Code) at any time that any
Certificate is outstanding, in which event such period shall be extended by such
additional specified period subject to any conditions set forth in such Opinion
of Counsel. The Special Servicer, on behalf of the Trust Fund (and, in the case
of the Serviced Loan Combinations, the related Serviced Companion Loan
Noteholders), shall dispose of any Serviced REO Property held by the Trust Fund
prior to the last day of such period (taking into account extensions) by which
such Serviced REO Property is required to be disposed of pursuant to the
provisions of the immediately preceding sentence in a manner provided under
Section 3.16 hereof. In the case of the Trust Fund’s beneficial interest in any
REO Property acquired by the Other Trustee pursuant to an Other Pooling and
Servicing Agreement, the Special Servicer shall coordinate with the Other
Special Servicer with respect to any REO extension on behalf of the Trust Fund.
The Special Servicer shall manage, conserve, protect and operate each Serviced
REO Property for the Certificateholders (and, in the case of the Serviced Loan
Combinations, the related Serviced Companion Loan Noteholders) solely for the
purpose of its prompt disposition and sale in a
 
 
-227-

--------------------------------------------------------------------------------

 
 
manner which does not cause such Serviced REO Property to fail to qualify as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code
(determined without regard to the exception applicable for purposes of Section
860D(a) of the Code) and such that income from the operation or sale of such
property does not result in receipt by the Trust Fund of any income from
non-permitted assets as described in Section 860F(a)(2)(B) of the Code with
respect to such property.
 
(b)           The Special Servicer shall have full power and authority, subject
only to the Servicing Standard and the specific requirements and prohibitions of
this Agreement, to do any and all things in connection with any Serviced REO
Property as are consistent with the manner in which the Special Servicer manages
and operates similar property owned or managed by the Special Servicer or any of
its Affiliates, all on such terms and for such period as the Special Servicer
deems to be in the best interests of Certificateholders and, in the case of the
Serviced Loan Combinations, the related Serviced Companion Loan Noteholders and,
in connection therewith, the Special Servicer shall agree to the payment of
management fees that are consistent with general market standards. Consistent
with the foregoing, the Special Servicer shall cause or permit to be earned with
respect to such Serviced REO Property any “net income from foreclosure
property,” within the meaning of Section 860G(c) of the Code, which is subject
to tax under the REMIC Provisions, only if it has determined, and has so advised
the Trustee and the Certificate Administrator in writing, that the earning of
such income on a net after-tax basis could reasonably be expected to result in a
greater recovery on behalf of Certificateholders (and, in the case of the
Serviced Loan Combinations, the related Serviced Companion Loan Noteholders)
than an alternative method of operation or rental of such Serviced REO Property
that would not be subject to such a tax.
 
The Special Servicer shall segregate and hold all revenues received by it with
respect to any Serviced REO Property separate and apart from its own funds and
general assets and shall establish and maintain with respect to any Serviced REO
Property a segregated custodial account (each, an “REO Account”), each of which
shall be an Eligible Account and shall be entitled “CWCapital Asset Management
LLC, as Special Servicer, on behalf of Wilmington Trust, National Association,
as Trustee, for the benefit of the Holders of COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates REO Account.” With respect to a
Serviced REO Property securing a Serviced Loan Combination, the Special Servicer
shall establish an REO Account solely with respect to such property (each such
account, a “Serviced Loan Combination REO Account”), each of which shall be an
Eligible Account and shall be entitled “CWCapital Asset Management LLC, as
Special Servicer, on behalf of Wilmington Trust, National Association, as
Trustee, for the benefit of the Holders of COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates and the related Serviced Companion
Loan Noteholders REO Account,” to be held for the benefit of the
Certificateholders and the related Serviced Companion Loan Noteholders. The
Special Servicer shall be entitled to withdraw for its account any interest or
investment income earned on funds deposited in an REO Account or a Serviced Loan
Combination REO Account to the extent provided in Section 3.07(b) of this
Agreement. The Special Servicer shall deposit or cause to be deposited REO
Proceeds in the REO Account or the applicable Serviced Loan Combination REO
Account within one Business Day after receipt of such REO Proceeds, and shall
withdraw therefrom funds necessary for the proper operation, management and
maintenance of such
 
 
-228-

--------------------------------------------------------------------------------

 
 
Serviced REO Property and for other Property Protection Expenses with respect to
such Serviced REO Property, including:
 
(i)           all insurance premiums due and payable in respect of any Serviced
REO Property;
 
(ii)          all real estate taxes and assessments in respect of any Serviced
REO Property that may result in the imposition of a lien thereon;
 
(iii)         all costs and expenses reasonable and necessary to protect,
maintain, manage, operate, repair and restore any Serviced REO Property
including, if applicable, the payments of any ground rents in respect of such
Serviced REO Property; and
 
(iv)         any taxes imposed on the Lower-Tier REMIC in respect of net income
from foreclosure property in accordance with Section 4.05.
 
To the extent that such REO Proceeds are insufficient for the purposes set forth
in clauses (i) through (iii) above, the Master Servicer shall make such Advance
unless the Master Servicer or the Special Servicer determines, in accordance
with the Servicing Standard, that such Property Advance would constitute a
Nonrecoverable Advance (provided that with respect to advancing insurance
premiums or delinquent tax assessments the Master Servicer shall comply with the
provisions of the second to last paragraph in Section 3.21(d) of this Agreement)
and if the Master Servicer does not make any such Advance, the Trustee, to the
extent the Trustee has actual knowledge of the Master Servicer’s failure to make
such Advance, shall make such Advance, unless in each case, the Master Servicer,
the Special Servicer or the Trustee, as applicable, determines that such Advance
would be a Nonrecoverable Advance. The Trustee shall be entitled to rely,
conclusively, on any determination by the Special Servicer or the Master
Servicer, as applicable, that an Advance, if made, would be a Nonrecoverable
Advance. The Trustee, when making an independent determination whether or not a
proposed Advance would be a Nonrecoverable Advance, shall use its reasonable
judgment. The Master Servicer or the Trustee, as applicable, shall be entitled
to reimbursement of such Advances (with interest at the Advance Rate) made
pursuant to the preceding sentence, to the extent permitted by Section 3.06 of
this Agreement. The Special Servicer shall withdraw from each REO Account or
Serviced Loan Combination REO Account, as applicable, and remit to the Master
Servicer for deposit into the Collection Account or the applicable Serviced Loan
Combination Collection Account, as applicable, on a monthly basis prior to or on
the related Due Date the Net REO Proceeds received or collected from each
Serviced REO Property, except that in determining the amount of such Net REO
Proceeds, the Special Servicer may retain in each REO Account or Serviced Loan
Combination REO Account, as applicable, reasonable reserves for repairs,
replacements and necessary capital improvements and other related expenses.
 
Notwithstanding the foregoing, the Special Servicer shall not:
 
(i)           permit any New Lease to be entered into, renewed or extended, if
the New Lease by its terms will give rise to any income that does not constitute
Rents from Real Property;
 
 
-229-

--------------------------------------------------------------------------------

 
 
(ii)          permit any amount to be received or accrued under any New Lease,
other than amounts that will constitute Rents from Real Property;
 
(iii)         authorize or permit any construction on any Serviced REO Property,
other than the repair or maintenance thereof or the completion of a building or
other improvement thereon, and then only if more than ten percent of the
construction of such building or other improvement was completed before default
on the related Mortgage Loan became imminent, all within the meaning of Section
856(e)(4)(B) of the Code; or
 
(iv)         Directly Operate or allow any Person to Directly Operate any
Serviced REO Property on any date more than 90 days after its date of
acquisition by the Trust Fund, unless such Person is an Independent Contractor;
 
unless, in any such case, the Special Servicer has requested and received an
Opinion of Counsel addressed to the Special Servicer, the Certificate
Administrator and the Trustee (which opinion shall be an expense of the Trust
Fund and, in the case of a Serviced Loan Combination with a Serviced Companion
Loan, such expense shall be allocated in accordance with the allocation
provisions of the related Intercreditor Agreement) to the effect that such
action will not cause such Serviced REO Property to fail to qualify as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code
(determined without regard to the exception applicable for purposes of Section
860D(a) of the Code) at any time that it is held by the Trust Fund, in which
case the Special Servicer may take such actions as are specified in such Opinion
of Counsel.
 
The Special Servicer shall be required to contract with an Independent
Contractor, the fees and expenses of which shall be an expense of the Trust
Fund, (and, in the case of the Serviced Loan Combinations, such expense shall be
allocated in accordance with the allocation provisions of the related
Intercreditor Agreement) and payable out of REO Proceeds, for the operation and
management of any Serviced REO Property, within 90 days of the Trust Fund’s
acquisition thereof (unless the Special Servicer shall have provided the Trustee
and the Certificate Administrator with an Opinion of Counsel that the operation
and management of any Serviced REO Property other than through an Independent
Contractor shall not cause such Serviced REO Property to fail to qualify as
“foreclosure property” within the meaning of Section 860G(a)(8) of the Code)
(which opinion shall be an expense of the Trust Fund, and in the case of a
Serviced Loan Combination, such expense shall be allocated in accordance with
the allocation provisions of the related Intercreditor Agreement), provided
that:
 
(i)           the terms and conditions of any such contract shall be reasonable
and customary for the area and type of property and shall not be inconsistent
herewith;
 
(ii)          any such contract shall require, or shall be administered to
require, that the Independent Contractor pay all costs and expenses incurred in
connection with the operation and management of such Serviced REO Property,
including those listed above, and remit all related revenues (net of such costs
and expenses) to the Special Servicer as soon as practicable, but in no event
later than 30 days following the receipt thereof by such Independent Contractor;
 
(iii)         none of the provisions of this Section 3.15(b) relating to any
such contract or to actions taken through any such Independent Contractor shall
be deemed to relieve
 
 
-230-

--------------------------------------------------------------------------------

 
 
the Special Servicer of any of its duties and obligations to the Trust Fund, the
Trustee on behalf of the Certificateholders and, in the case of a Serviced Loan
Combination, the related Companion Loan Noteholders, with respect to the
operation and management of any such Serviced REO Property; and
 
(iv)          the Special Servicer shall be obligated with respect thereto to
the same extent as if it alone were performing all duties and obligations in
connection with the operation and management of such Serviced REO Property.
 
The Special Servicer shall be entitled to enter into any agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder for indemnification of the Special Servicer by such
Independent Contractor, and nothing in this Agreement shall be deemed to limit
or modify such indemnification.
 
(c)           Promptly following any acquisition by the Special Servicer of a
Serviced REO Property on behalf of the Trust Fund, the Special Servicer shall
notify the Master Servicer thereof, and, upon delivery of such notice, the
Special Servicer shall obtain an Updated Valuation thereof, but only if any
Updated Valuation with respect thereto is more than 9 months old and the Special
Servicer has no actual knowledge of any material adverse change in circumstances
that, consistent with the Servicing Standard, would call into question the
validity of such Updated Valuation, in order to determine the fair market value
of such Serviced REO Property and shall notify the Depositor and the Master
Servicer and with respect to a Serviced Loan Combination, the holder of the
related Companion Loan, if any, and of the results of such Updated Valuation.
Any such Updated Appraisal shall be conducted in accordance with Appraisal
Institute standards and the cost thereof shall be an expense of the Trust Fund
and allocated to the Classes of Sequential Pay Certificates in the following
order, in each case until the Certificate Balance of such Class of Certificates
is reduced to zero: first, to the Class G Certificates; second, to the Class F
Certificates; third, to the Class E Certificates; fourth, to the Class D
Certificates; fifth, to the Class C Certificates; sixth, to the Class B
Certificates; seventh, to the Class A-M Certificates; and then to Class A-1,
Class A-2, Class A-SB, Class A-3 and Class A-4, pro rata based on their
respective Certificate Balances. In the case of any Serviced Loan Combination
such expenses shall be allocated in accordance with the allocation provisions
set forth in the related Intercreditor Agreement. The Special Servicer shall
obtain a new Updated Valuation or a letter update every 9 months thereafter
until the Serviced REO Property is sold.
 
(d)           When and as necessary, the Special Servicer shall send to the
Certificate Administrator a statement prepared by the Special Servicer setting
forth the amount of net income or net loss, as determined for federal income tax
purposes, resulting from the operation and management of a trade or business on,
the furnishing or rendering of a non-customary service to the tenants of, or the
receipt of any other amount not constituting Rents from Real Property in respect
of, any Serviced REO Property in accordance with Sections 3.15(a) and 3.15(b) of
this Agreement.
 
(e)           Upon the disposition of any Serviced REO Property in accordance
with this Section 3.15, the Special Servicer shall calculate the Excess
Liquidation Proceeds allocable to a Mortgage Loan or the applicable Serviced
Loan Combination, if any, realized in connection with such sale.
 
 
-231-

--------------------------------------------------------------------------------

 
 
Section 3.16     Sale of Specially Serviced Loans and REO Properties.   (a) The
parties hereto may sell or purchase, or permit the sale or purchase of, a
Mortgage Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan
Combination only on the terms and subject to the conditions set forth in this
Section 3.16 or as otherwise expressly provided in or contemplated by Section
2.03(e) and Section 9.01 of this Agreement or in an applicable Intercreditor
Agreement.
 
(b)           If the Special Servicer determines in accordance with the
Servicing Standard that it would be in the best interests of the
Certificateholders and, in the case of a Serviced Loan Combination, the
Certificateholders and the related Serviced Companion Loan Noteholders (as a
collective whole as if such Certificateholders and, if applicable, Serviced
Companion Loan Noteholders constituted a single lender (and with respect to any
Serviced Loan Combination with a related Subordinate Companion Loan, taking into
account the subordinate nature of such Subordinate Companion Loan)) to attempt
to sell a Defaulted Mortgage Loan (other than a Non-Serviced Mortgage Loan) and
any related Serviced Companion Loan (subject to the terms of any related
Intercreditor Agreement), the Special Servicer shall use reasonable efforts to
solicit offers for each such Defaulted Mortgage Loan on behalf of the
Certificateholders and, if applicable, the related Serviced Companion Loan
Noteholders in such manner as will be reasonably likely to realize a fair price;
provided, that with respect to any Non-Serviced Mortgage Loan, the Special
Servicer shall be entitled in its sole discretion (but not required) to sell
such Non-Serviced Mortgage Loan but only (1) subject to the transfer
restrictions in the related Intercreditor Agreement, (2) in accordance with the
Servicing Standard, (3) with the consent of the Directing Holder prior to a
Control Termination Event, and (4) if it determines in accordance with the
Servicing Standard (taking into consideration the rights and obligations of the
holder of the Non-Serviced Companion Loan and the related special servicer with
respect thereto under the related Intercreditor Agreement and Other Pooling and
Servicing Agreement) that such action would be in the best interests of the
Certificateholders. The Special Servicer shall accept the first (and, if
multiple offers are received, the highest cash offer received in the
solicitation process within the time frame set for such process by the Special
Servicer) cash offer received from any Person that constitutes a fair price for
such Defaulted Mortgage Loan.
 
The Special Servicer shall give the Trustee, the Certificate Administrator, the
Master Servicer, the Operating Advisor and the Directing Holder, not less than
ten Business Days’ prior written notice of its intention to sell any such
Defaulted Mortgage Loan, and notwithstanding anything to the contrary herein,
neither the Trustee, in its individual capacity, nor any of its Affiliates may
make an offer for or purchase any such Defaulted Mortgage Loan pursuant to this
Agreement.
 
(c)           Whether any cash offer constitutes a fair price for such Defaulted
Mortgage Loan, as the case may be, shall be determined by the Special Servicer,
if the highest offeror is a Person other than an Interested Person, and by the
Trustee, if the highest offeror is an Interested Person; provided, that no offer
from an Interested Person shall constitute a fair price unless it is the highest
offer received. In determining whether any offer received from an Interested
Person represents a fair price for any such Defaulted Mortgage Loan, the Trustee
shall be supplied with and shall rely on the most recent Appraisal or Updated
Appraisal conducted in accordance with this Agreement within the preceding
9-month period or in the absence of any
 
 
-232-

--------------------------------------------------------------------------------

 
 
such Appraisal, on a narrative appraisal prepared by an Independent MAI
Appraiser selected by (i) the Special Servicer if the Special Servicer or an
Affiliate of the Special Servicer is not making an offer with respect to such
Defaulted Mortgage Loan, (ii) by the Master Servicer if the Special Servicer is
making such an offer unless the Master Servicer and Special Servicer are
Affiliates or (iii) the Operating Advisor if the Master Servicer and Special
Servicer are Affiliates and the Special Servicer is making an offer. The cost of
any such Updated Appraisal or narrative appraisal shall be covered by, and shall
be reimbursable as, a Property Advance. In addition, the Trustee shall be
permitted to retain, at the expense of the related Interested Person, an
independent third party to determine such fair price and will be permitted to
conclusively rely on the opinion of such third party’s determination. Any costs
and fees of the Trustee in connection with an offer by an Interested Person and
the Trustee’s duties therewith shall be paid in advance by such Interested
Person as a condition to the Trustee determining the fair price of such
Defaulted Mortgage Loan.
 
In determining whether any offer from a Person other than an Interested Person
constitutes a fair price for any such Defaulted Mortgage Loan, the Special
Servicer shall take into account (in addition to the results of any Appraisal,
Updated Appraisal or narrative appraisal that it may have obtained pursuant to
this Agreement within the prior 9 months), and in determining whether any offer
from an Interested Person constitutes a fair price for any such Defaulted
Mortgage Loan, any appraiser shall be instructed to take into account, as
applicable, among other factors, the period and amount of the Delinquency on
such Defaulted Mortgage Loan, the period and amount of the occupancy level and
physical condition of the related Mortgaged Property, the state of the local
economy in the area where the Mortgaged Property is located, the expected
recovery from such Defaulted Mortgage Loan if the Special Servicer were to
pursue a workout strategy, and the time and expense associated with a
purchaser’s foreclosing on the related Mortgaged Property.
 
In addition, the Special Servicer shall refer to all other relevant information
obtained by it or otherwise contained in the Mortgage File; provided that the
Special Servicer shall take account of any change in circumstances regarding the
related Mortgaged Property known to the Special Servicer that has occurred
subsequent to, and that would, in the Special Servicer’s reasonable judgment,
materially affect the value of the related Mortgaged Property reflected in the
most recent related Appraisal. Furthermore, the Special Servicer may consider
available objective third party information obtained from generally available
sources, as well as information obtained from vendors providing real estate
services to the Special Servicer, concerning the market for distressed real
estate loans and the real estate market for the subject property type in the
area where the related Mortgaged Property is located. The Special Servicer may,
to the extent it is reasonable to do so in accordance with the Servicing
Standard, conclusively rely on any opinions or reports of qualified Independent
experts in real estate or commercial mortgage loan matters with at least five
years’ experience in valuing or investing in loans similar to the subject
Specially Serviced Loan, selected with reasonable care by the Special Servicer,
in making such determination. All reasonable costs and expenses incurred by the
Special Servicer pursuant to this Section 3.16(c) shall constitute, and be
reimbursable as, Property Advances. The other parties to this Agreement shall
cooperate with all reasonable requests for information made by the Special
Servicer in order to allow the Special Servicer to perform its duties pursuant
to this Section 3.16(c).
 
 
-233-

--------------------------------------------------------------------------------

 
 
The Repurchase Price (which, in connection with the administration of a
Defaulted Mortgage Loan related to a Serviced Loan Combination, shall be
construed and calculated as if the loans in such Serviced Loan Combination
together constitute a single Mortgage Loan thereunder) for any such Defaulted
Mortgage Loan shall in all cases be deemed a fair price.
 
(d)           Subject to subsection (c) above, the Special Servicer shall act on
behalf of the Trustee (for the benefit of the Certificateholders and, in the
case of a Serviced Loan Combination, the related Serviced Companion Loan
Noteholders) in negotiating and taking any other action necessary or appropriate
in connection with the sale of any such Defaulted Mortgage Loan, and the
applicable collection of all amounts payable in connection therewith. In
connection therewith, the Special Servicer may charge for its own account
prospective offerors, and may retain, fees that approximate the Special
Servicer’s actual costs in the preparation and delivery of information
pertaining to such sales or exchanging offers without obligation to deposit such
amounts into the REO Account, the Collection Account or, in the case of any
Serviced Loan Combination, the applicable Serviced Loan Combination Collection
Account. Any sale of such Defaulted Mortgage Loan shall be final and without
recourse to the Trustee or the Trust Fund (except such recourse to the Trust
Fund imposed by those representations and warranties typically given in such
transactions, any prorations applied thereto and any customary closing matters),
and if such sale is consummated in accordance with the terms of this Agreement,
none of the Special Servicer, the Master Servicer, the Depositor, the
Certificate Administrator, the Operating Advisor or the Trustee shall have any
liability to any Certificateholder or Companion Loan Noteholder with respect to
the purchase price therefor accepted by the Special Servicer or the Trustee.
 
(e)           Any sale of such Defaulted Mortgage Loan shall be for cash only.
 
(f)           The parties hereto may sell or purchase, or permit the sale or
purchase of, a Serviced REO Property only on the terms and subject to the
conditions set forth in this Section 3.16 or as otherwise expressly provided in
an applicable Intercreditor Agreement.
 
(g)            The Special Servicer shall use reasonable efforts to solicit
offers for each Serviced REO Property on behalf of the Certificateholders and,
in the case of a Serviced Loan Combination, the related Serviced Companion Loan
Noteholders in such manner as will be reasonably likely to realize a fair price
within the time period provided for by Section 3.15(a) of this Agreement. The
Special Servicer (with the consent of the Directing Holder) shall accept the
first (and, if multiple offers are contemporaneously received, highest) cash
offer received from any Person that constitutes a fair price for such Serviced
REO Property. If the Special Servicer determines, in its good faith and
reasonable judgment, that it will be unable to realize a fair price for any
Serviced REO Property within the time constraints imposed by Section 3.15(a) of
this Agreement, then the Special Servicer (with the consent of the Directing
Holder) shall dispose of such Serviced REO Property upon such terms and
conditions as the Special Servicer shall deem necessary and desirable to
maximize the recovery thereon under the circumstances and, in connection
therewith, shall accept the highest outstanding cash offer, regardless of from
whom received.
 
The Special Servicer shall give the Trustee, the Certificate Administrator, the
Master Servicer, the Operating Advisor and the Directing Holder, not less than
ten Business
 
 
-234-

--------------------------------------------------------------------------------

 
 
Days’ prior written notice of its intention to sell any Serviced REO Property,
and notwithstanding anything to the contrary herein, neither the Trustee, in its
individual capacity, nor any of its Affiliates may make an offer for or purchase
any Serviced REO Property pursuant to this Agreement.
 
(h)           Whether any cash offer constitutes a fair price for any Serviced
REO Property, as the case may be, shall be determined by the Special Servicer,
if the highest offeror is a Person other than an Interested Person, and by the
Trustee, if the highest offeror is an Interested Person; provided, that no offer
from an Interested Person shall constitute a fair price unless it is the highest
offer received. In determining whether any offer received from an Interested
Person represents a fair price for any such Serviced REO Property, the Trustee
shall be supplied with and shall rely on the most recent appraisal or Updated
Appraisal conducted in accordance with this Agreement within the preceding
9-month period or in the absence of any such appraisal, on a narrative appraisal
prepared by an Independent MAI Appraiser selected by the Special Servicer if the
Special Servicer or an Affiliate of the Special Servicer is not making an offer
with respect to a Serviced REO Property (or by the Master Servicer if the
Special Servicer is making such an offer). The cost of any such Updated
Appraisal or narrative appraisal shall be covered by, and shall be reimbursable
as, a Property Advance. Any costs and fees of the Trustee in connection with an
offer by an Interested Person and the Trustee’s duties therewith shall be paid
in advance by such Interested Person as a condition to the Trustee determining
the fair price of such Serviced REO Property. In determining whether any offer
from a Person other than an Interested Person constitutes a fair price for any
such Serviced REO Property, the Special Servicer shall take into account (in
addition to the results of any appraisal, updated appraisal or narrative
appraisal that it may have obtained pursuant to this Agreement within the prior
9 months), and in determining whether any offer from an Interested Person
constitutes a fair price for any such Serviced REO Property, any appraiser shall
be instructed to take into account, as applicable, among other factors, the
period and amount of the occupancy level and physical condition of the Mortgaged
Property or Serviced REO Property, the state of the local economy and the
obligation to dispose of any Serviced REO Property within the time period
specified in Section 3.15(a) of this Agreement. The Repurchase Price (which, in
connection with the administration of a Serviced REO Property related to a
Serviced Loan Combination, shall be construed and calculated as if the loans in
such Serviced Loan Combination together constitute a single Mortgage Loan
thereunder) for any Serviced REO Property shall in all cases be deemed a fair
price.
 
(i)           Subject to subsections (g) and (h) above, the Special Servicer
shall act on behalf of the Trustee (for the benefit of the Certificateholders
and, in the case of a Serviced Loan Combination, the related Serviced Companion
Loan Noteholders) in negotiating and taking any other action necessary or
appropriate in connection with the sale of any Serviced REO Property, and the
applicable collection of all amounts payable in connection therewith. In
connection therewith, the Special Servicer may charge for its own account
prospective offerors, and may retain, fees that approximate the Special
Servicer’s actual costs in the preparation and delivery of information
pertaining to such sales or exchanging offers without obligation to deposit such
amounts into the Collection Account or, in the case of any Serviced Loan
Combination, the applicable Serviced Loan Combination Collection Account. Any
sale of a Serviced REO Property shall be final and without recourse to the
Trustee or the Trust Fund (except such recourse to the Trust Fund imposed by
those representations and warranties typically given in
 
 
-235-

--------------------------------------------------------------------------------

 
 
such transactions, any prorations applied thereto and any customary closing
matters), and if such sale is consummated in accordance with the terms of this
Agreement, none of the Special Servicer, the Master Servicer, the Depositor or
the Trustee shall have any liability to any Certificateholder or Serviced
Companion Loan Noteholder with respect to the purchase price therefor accepted
by the Special Servicer or the Trustee.
 
(j)            Any sale of a Serviced REO Property shall be for cash only.
 
(k)          Notwithstanding any of the foregoing paragraphs of this Section
3.16, the Special Servicer shall not be obligated to accept the highest cash
offer if the Special Servicer determines, in its reasonable and good faith
judgment, that rejection of such offer would be in the best interests of the
Certificateholders and, in the case of a Serviced Loan Combination, the related
Serviced Companion Loan Noteholders (as a collective whole as if such
Certificateholders and, if applicable, Serviced Companion Loan Noteholders
constituted a single lender (and with respect to any Serviced Loan Combination
with a related Subordinate Companion Loan, taking into account the subordinate
nature of such Subordinate Companion Loan), and the Special Servicer may accept
a lower cash offer (from any Person other than itself or an Affiliate) if it
determines, in its reasonable and good faith judgment, that acceptance of such
offer would be in the best interests of the Certificateholders (for example, if
the prospective buyer making the lower offer is more likely to perform its
obligations or the terms offered by the prospective buyer making the lower offer
are more favorable) and, in the case of a Serviced Loan Combination, the related
Serviced Companion Loan Noteholders (as a collective whole as if such
Certificateholders and, if applicable, Serviced Companion Loan Noteholders)
constituted a single lender (and with respect to any Serviced Loan Combination
with a related Subordinate Companion Loan, taking into account the subordinate
nature of such Subordinate Companion Loan).
 
(l)           With respect to each defaulted Serviced Companion Loan, the
Special Servicer shall, if it determines to sell such Defaulted Mortgage Loan,
sell such defaulted Serviced Companion Loan together with the related Mortgage
Loan pursuant to the terms of the related Intercreditor Agreement as if such
Mortgage Loan and Serviced Companion Loans were one whole loan on behalf of the
Certificateholders and the related Serviced Companion Loan Noteholders. The
Special Servicer shall provide notice to the applicable Other Special Servicer
(if any) as soon as practicable following its decision to attempt to sell, and
prior to the commencement or marketing of, any Serviced Companion Loan. The
Special Servicer shall deliver to the holders of the related Serviced Companion
Loans: (i) at least fifteen (15) Business Days’ prior written notice of any
decision to attempt to sell the related Serviced Loan Combination; (ii) at least
ten (10) days prior to the permitted sale date, a copy of each bid package
(together with any material amendments to such bid packages) received by the
Special Servicer in connection with any such proposed sale; (iii) at least ten
(10) days prior to the proposed sale date, a copy of the most recent appraisal
for such Serviced Loan Combination, and any documents in the servicing file
reasonably requested by the holders of the applicable Serviced Companion Loans
that are material to the sale price of such Serviced Loan Combination; and (iv)
until the sale is completed, and a reasonable period of time (but not less time
than is afforded to other offerors and the Directing Holder) prior to the
proposed sale date, all information and other documents being provided to other
offerors and all leases or other documents that are approved by the Special
Servicer in connection with the proposed sale. The
 
 
-236-

--------------------------------------------------------------------------------

 
 
holders of the Serviced Companion Loans (or, in any case, their respective
representatives) shall be permitted to submit an offer at any sale of such
related Serviced Loan Combination; however, the related Borrower and its agents
and Affiliates shall not be permitted to submit an offer at such sale.
Notwithstanding the foregoing, with respect to the 9200 & 9220 Sunset Mortgage
Loan, the Courtyard by Marriott Pooled Mortgage Loan, the 3 Columbus Circle
Mortgage Loan and the La Gran Plaza Mortgage Loan a holder of a related Serviced
Companion Loan may waive any of the delivery or timing requirements set forth in
this paragraph.
 
Section 3.17     Additional Obligations of the Master Servicer and the Special
Servicer; Inspections.  (a) The Master Servicer (at its own expense) (or, with
respect to Specially Serviced Loans and Serviced REO Properties, the Special
Servicer) shall inspect or cause to be inspected each Mortgaged Property
securing a Trust Mortgage Loan (other than a Non-Serviced Mortgage Loan) that it
is servicing at such times and in such manner as is consistent with the
Servicing Standard, but in any event shall inspect each Mortgaged Property with
a Stated Principal Balance (or in the case of a Mortgage Loan secured by more
than one Mortgaged Property, having an Allocated Loan Amount) of (A) $2,000,000
or more at least once every 12 months (commencing in 2016) and (B) less than
$2,000,000 at least once every 24 months (commencing in 2017), (or, in each
case, at such decreased frequency as each Rating Agency shall have provided a No
Downgrade Confirmation relating to the Certificates and Serviced Companion Loan
Securities, if any); provided, that if any Mortgage Loan or Serviced Loan
Combination becomes a Specially Serviced Loan, the Special Servicer is required
to inspect or cause to be inspected the related Mortgaged Property as soon as
practicable after the Mortgage Loan or Serviced Loan Combination becomes a
Specially Serviced Loan; provided, further, that the Master Servicer will not be
required to inspect a Mortgaged Property that has been inspected in the previous
six months. The reasonable cost of each such inspection performed in accordance
with the Servicing Standard by the Special Servicer shall be paid by the Master
Servicer as a Property Advance; provided, that if such Advance would be a
Nonrecoverable Advance, then the cost of such inspections shall be an expense of
the Trust payable out of general collections. With respect to a Serviced Loan
Combination, the costs described in the preceding sentence above that relate to
the applicable Serviced Loan Combination shall be paid out of amounts on deposit
in the Serviced Loan Combination Collection Account related to such Serviced
Loan Combination (allocated in accordance with the expense allocation provision
of the related Intercreditor Agreement). If funds in the applicable Serviced
Loan Combination Collection Account relating to a Serviced Loan Combination are
insufficient, then any deficiency shall be paid from amounts on deposit in the
Collection Account; provided that the Master Servicer shall, after receiving
payment from amounts on deposit in the Collection Account, if any, (i) promptly
notify the related Companion Loan Noteholders and (ii) use commercially
reasonable efforts to exercise on behalf of the Trust any rights under the
related Intercreditor Agreement to obtain reimbursement for a pro rata portion
of such amount allocable to the related Serviced Companion Loans from the
related Companion Loan Noteholders. The Master Servicer or the Special Servicer,
as applicable, shall prepare a written report of the inspection describing,
among other things, the condition of and any damage to the Mortgaged Property
securing a Mortgage Loan that it is servicing and specifying the existence of
any material vacancies in such Mortgaged Property, any sale, transfer or
abandonment of such Mortgaged Property of which it has actual knowledge, any
material adverse change in the condition of the Mortgaged Property, or any
visible material waste committed on applicable Mortgaged Property. The Master
Servicer or Special Servicer, as applicable, shall send such reports to the
17g-5
 
 
-237-

--------------------------------------------------------------------------------

 
 
Information Provider (who shall promptly post such reports to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement),
the related Other 17g-5 Information Provider (if any), and, upon request, to the
Underwriters and the Initial Purchasers within 20 days of completion of the
inspection report, each inspection report.
 
(b)           With respect to each Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination, as applicable, the Master Servicer
(or the Special Servicer, in the case of a Specially Serviced Loan) shall
exercise the Trustee’s rights, in accordance with the Servicing Standard, with
respect to the Manager under the related Loan Documents and Management
Agreement, if any.
 
(c)            If, with respect to any Mortgage Loan (other than a Non-Serviced
Mortgage Loan, a Specially Serviced Loan or a previously Specially Serviced Loan
with respect to which the Special Servicer has waived or amended the prepayment
restrictions) or Serviced Companion Loan, the Master Servicer accepts a
voluntary Principal Prepayment (other than (i) in accordance with the related
Mortgage Loan Documents, (ii) in connection with the payment of insurance
proceeds or condemnation proceeds, (iii) subsequent to a default under the
related Loan Documents if the Master Servicer reasonably believes that
acceptance of such prepayment is consistent with the Servicing Standard, (iv)
pursuant to applicable law or a court order or (v) at the request of or with the
consent of the Special Servicer or, for so long as no Control Termination Event
has occurred and is continuing, with the consent of the Directing Holder)
resulting in a Prepayment Interest Shortfall, then the Master Servicer shall
deliver to the Certificate Administrator on each Servicer Remittance Date for
deposit in the Lower-Tier Distribution Account (or, in the case of a Prepayment
Interest Shortfall with respect to a Serviced Companion Loan, remit to the
holder of the Serviced Companion Loan a pro rata portion of the following
amount), without any right of reimbursement therefor, a cash payment (the
“Master Servicer Prepayment Interest Shortfall Amount”), in an amount equal to
the lesser of (x) the aggregate amount of those Prepayment Interest Shortfalls
incurred in connection with such voluntary Principal Prepayments received in
respect of the Mortgage Loans (other than a Non-Serviced Mortgage Loan or a
Specially Serviced Loan) or Serviced Companion Loans (other than a Non-Serviced
Mortgage Loan or a Specially Serviced Loan) during the related Collection
Period, and (y) the aggregate of (A) the portion of its Master Servicing Fee
(calculated for this purpose at 0.0025% per annum) that is being paid in such
Collection Period with respect to the Mortgage Loans or Serviced Companion Loan
serviced by it (other than a Non-Serviced Mortgage Loan or a Specially Serviced
Loan) and (B) all Prepayment Interest Excess received during the related
Collection Period on the Mortgage Loans or Serviced Companion Loans (other than
a Non-Serviced Mortgage Loan or a Specially Serviced Loan); provided that if any
Prepayment Interest Shortfall occurs with respect to any Mortgage Loan as a
result of the Master Servicer’s failure to enforce the related Loan Documents
(other than in connection with (a) a Non-Serviced Mortgage Loan, (b) a Specially
Serviced Mortgage Loan, (c) a previously Specially Serviced Loan with respect to
which the Special Servicer has waived or amended the prepayment restriction such
that the related Borrower is not required to prepay on a Due Date or pay
interest that would have accrued on the amount prepaid through and including the
last day of the interest accrual period occurring following the date of such
prepayment, (d) pursuant to applicable law or court order or (e) the
circumstances covered in clauses (i), (ii), (iii), (iv) or (v) above), the
Master Servicer shall be required to pay an amount equal to the entire
Prepayment Interest Shortfall with respect to that Mortgage Loan. The Master
Servicer’s obligation to pay
 
 
-238-

--------------------------------------------------------------------------------

 
 
the Master Servicer Prepayment Interest Shortfall Amount, and the rights of the
Certificateholders to offset of the aggregate Prepayment Interest Shortfalls
against those amounts, shall not be cumulative.
 
(d)           The Master Servicer shall, as to each Mortgage Loan (other than a
Non-Serviced Mortgage Loan) or Serviced Loan Combination that is secured by the
interest of the related Borrower under a ground lease (or, with respect to a
leasehold interest where the Borrower is the lessee and that is a space lease or
an air rights lease, such space lease or air rights lease), promptly (and in any
event within 60 days) after the Closing Date notify the related ground lessor of
the transfer of such Mortgage Loan or Serviced Loan Combination to the Trust
pursuant to this Agreement and inform such ground lessor that any notices of
default under the related ground lease (or, with respect to a leasehold interest
where the Borrower is the lessee and that is a space lease or an air rights
lease, the related space lease or air rights lease) should thereafter be
forwarded to the Master Servicer.
 
(e)           The Master Servicer shall, to the extent consistent with the
Servicing Standard and permitted by the related Loan Documents, not apply any
funds with respect to a Mortgage Loan or Serviced Loan Combination (whether
arising in the form of a holdback, earnout reserve, cash trap or other similar
feature) to the prepayment of the related Mortgage Loan or Serviced Loan
Combination prior to an event of default or reasonably foreseeable event of
default with respect to such Mortgage Loan or Serviced Loan Combination. Prior
to an event of default or reasonably foreseeable event of default any such
amounts described in the immediately preceding sentence shall be held by the
Master Servicer as additional collateral for the related Mortgage Loan or
Serviced Loan Combination.
 
Section 3.18     Authenticating Agent.  The Certificate Administrator may
appoint an Authenticating Agent to execute and to authenticate Certificates. The
Authenticating Agent must be acceptable to the Depositor and must be a
corporation organized and doing business under the laws of the United States of
America or any state, having a principal office and place of business in a state
and city acceptable to the Depositor, having a combined capital and surplus of
at least $15,000,000, authorized under such laws to do a trust business and
subject to supervision or examination by federal or state authorities. The
Certificate Administrator shall serve as the initial Authenticating Agent.
 
Any corporation into which the Authenticating Agent may be merged or converted
or with which it may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which the Authenticating Agent shall be
party, or any corporation succeeding to the corporate agency business of the
Authenticating Agent, shall be the Authenticating Agent without the execution or
filing of any paper or any further act on the part of the Certificate
Administrator or the Authenticating Agent.
 
The Authenticating Agent may at any time resign by giving at least 30 days’
advance written notice of resignation to the Certificate Administrator, the
Trustee, the Depositor and the Master Servicer. The Certificate Administrator
may at any time terminate the agency of the Authenticating Agent by giving
written notice of termination to the Authenticating Agent, the Depositor and the
Master Servicer. Upon receiving a notice of resignation or upon such a
termination, or in case at any time the Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section 3.18, the Certificate
Administrator may appoint a
 
 
-239-

--------------------------------------------------------------------------------

 
 
successor Authenticating Agent, which shall be acceptable to the Depositor, and
shall mail notice of such appointment to all Certificateholders. Any successor
Authenticating Agent upon acceptance of its appointment hereunder shall become
vested with all the rights, powers, duties and responsibilities of its
predecessor hereunder, with like effect as if originally named as Authenticating
Agent herein. No successor Authenticating Agent shall be appointed unless
eligible under the provisions of this Section 3.18.
 
The Authenticating Agent shall have no responsibility or liability for any
action taken by it as such at the direction of the Certificate Administrator.
Any compensation paid to the Authenticating Agent shall be an unreimbursable
expense of the Certificate Administrator, as applicable.
 
Section 3.19     Appointment of Custodians.  The Certificate Administrator shall
be the initial Custodian hereunder. The Certificate Administrator may appoint
one or more additional Custodians to hold all or a portion of the Mortgage Files
on behalf of the Trustee and otherwise perform the duties set forth in Article
II, by entering into a Custodial Agreement with any Custodian who is not the
Depositor. The Certificate Administrator agrees to comply with the terms of each
Custodial Agreement and to enforce the terms and provisions thereof against the
Custodian for the benefit of the Certificateholders. The Certificate
Administrator shall not be liable for any act or omission of the Custodian under
the Custodial Agreement. Each Custodian shall be a depository institution
subject to supervision by federal or state authority, shall have a combined
capital and surplus of at least $10,000,000, shall have a long-term debt rating
of at least “Baa2” from Moody’s, “A (low)” by DBRS and, if rated by KBRA, an
equivalent rating from KBRA. Each Custodial Agreement may be amended only as
provided in Section 11.08 of this Agreement. Any compensation paid to the
Custodian shall be an unreimbursable expense of the Certificate Administrator.
If the Custodian is an entity other than the Certificate Administrator, the
Custodian shall maintain a fidelity bond in the form and amount that are
customary for securitizations similar to the securitization evidenced by this
Agreement. The Custodian shall be deemed to have complied with this provision if
one of its Affiliates has such fidelity bond coverage and, by the terms of such
fidelity bond, the coverage afforded thereunder extends to the Custodian. In
addition, the Custodian shall keep in force during the term of this Agreement a
policy or policies of insurance covering loss occasioned by the errors and
omissions of its officers and employees in connection with its obligations
hereunder in the form and amount that are customary for securitizations similar
to the securitization evidenced by this Agreement. All fidelity bonds and
policies of errors and omissions insurance obtained under this Section 3.19
shall be issued by a Qualified Insurer.
 
Section 3.20     Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts
and Reserve Accounts.  The Master Servicer shall administer each Lock-Box
Account, Cash Collateral Account, Escrow Account and Reserve Account in
accordance with the related Mortgage or Loan Agreement, Cash Collateral Account
Agreement or Lock-Box Agreement, if any relating to the Mortgage Loans (other
than a Non-Serviced Mortgage Loan) or Serviced Loan Combinations it is
servicing.
 
Section 3.21     Property Advances.  (a) The Master Servicer (or, to the extent
provided in Section 3.21(c) of this Agreement, the Trustee) to the extent
specifically provided for in this Agreement, shall make any Property Advances as
and to the extent otherwise required pursuant to the terms hereof with respect
to the Mortgage Loans (other than Non-Serviced
 
 
-240-

--------------------------------------------------------------------------------

 
 
Mortgage Loans) or Serviced Loan Combinations that it is servicing. For purposes
of distributions to Certificateholders and compensation to the Master Servicer,
the Special Servicer or the Trustee, Property Advances shall not be considered
to increase the Stated Principal Balance of any such Mortgage Loan or Serviced
Loan Combination, notwithstanding that the terms of such Mortgage Loan or
Serviced Loan Combination so provide.
 
(b)           Notwithstanding anything in this Agreement to the contrary, the
Special Servicer shall give the Master Servicer not less than five Business
Days’ written notice with respect to any Property Advance to be made on any
Specially Serviced Loan, before the date on which the Master Servicer is
required to make such Property Advance with respect to such Specially Serviced
Loan or Serviced REO Loan; provided, that the Special Servicer shall be required
to provide the Master Servicer with only two Business Days’ written notice in
respect of Property Advances required to be made on an urgent or emergency basis
(which may include, without limitation, Property Advances required to make tax
or insurance payments). If the Master Servicer or the Trustee makes a Property
Advance with respect to any Serviced Loan Combination then it shall provide
written notice to the related Other Servicer, Other Special Servicer and Other
Trustee of the amount of such Property Advance with respect to such Serviced
Loan Combination as part of its monthly report following the making of such
Property Advance. The Special Servicer shall have no obligation to make any
Advance.
 
(c)           The Master Servicer shall notify the Trustee and the Certificate
Administrator in writing promptly upon, and in any event within one Business Day
after, becoming aware that it will be unable to make any Property Advance
required to be made pursuant to the terms hereof, and in connection therewith,
shall set forth in such notice the amount of such Property Advance, the Person
to whom it is to be paid, and the circumstances and purpose of such Property
Advance, and shall set forth therein information and instructions for the
payment of such Property Advance, and, on the date specified in such notice for
the payment of such Property Advance, or, if the date for payment has passed or
if no such date is specified, then within five Business Days following such
notice, the Trustee, subject to the provisions of Section 3.21(d) of this
Agreement, shall pay the amount of such Property Advance in accordance with such
information and instructions.
 
(d)           The Special Servicer shall promptly furnish any party required to
make Property Advances hereunder with any information in its possession
regarding the Specially Serviced Loans and REO Properties as such party required
to make Property Advances may reasonably request for purposes of making
recoverability determinations. Notwithstanding anything to the contrary in this
Agreement, the Special Servicer shall have no obligation to make an affirmative
determination that any Advance is, or would be, a Nonrecoverable Advance, and in
the absence of a determination by the Special Servicer that such an Advance is a
Nonrecoverable Advance, then all such decisions shall remain with the Master
Servicer or Trustee, as applicable.
 
Notwithstanding anything herein to the contrary, no Property Advance shall be
required hereunder if the Person otherwise required to make such Property
Advance determines that such Property Advance would, if made, constitute a
Nonrecoverable Property Advance. In addition, the Master Servicer shall not make
any Property Advance to the extent that it has received written notice that the
Special Servicer has determined (if no Consultation Termination Event has
occurred and is continuing, in consultation with the Controlling Class
Representative)
 
 
-241-

--------------------------------------------------------------------------------

 
 
that such Property Advance would, if made, constitute a Nonrecoverable Property
Advance. In making such recoverability determination, such Person will be
entitled to (i) give due regard to the existence of any Nonrecoverable Advance
or Workout-Delayed Reimbursement Amount with respect to other Mortgage Loans,
the recovery of which, at the time of such consideration, is being deferred or
delayed by the Master Servicer or the Trustee, as applicable, in light of the
fact that proceeds on the related Mortgage Loan (or the related Serviced Loan
Combination, as applicable) are a source of recovery not only for the Property
Advance under consideration, but also as a potential source of recovery of such
Nonrecoverable Advance or Workout-Delayed Reimbursement Amount which is being or
may be deferred or delayed and (ii) consider (among other things) the
obligations of the Borrower under the terms of the related Mortgage Loan (or the
related Serviced Loan Combination, as applicable) as it may have been modified,
(iii) consider (among other things) the related Mortgaged Properties in their
“as is” or then current conditions and occupancies, as modified by such party’s
assumptions (consistent with the Servicing Standard in the case of the Master
Servicer or the Special Servicer) regarding the possibility and effects of
future adverse changes with respect to such Mortgaged Properties, (iv) estimate
and consider (consistent with the Servicing Standard in the case of the Master
Servicer or the Special Servicer) (among other things) future expenses and (v)
estimate and consider (among other things) the timing of recoveries.
 
The Master Servicer, the Special Servicer and the Trustee, as applicable, shall
consider Unliquidated Advances in respect of prior Property Advances for
purposes of nonrecoverability determinations as if such Unliquidated Advances
were unreimbursed Property Advances. If an Appraisal of the related Mortgaged
Property shall not have been obtained within the prior 9 month period (and the
Master Servicer and the Trustee shall each request any such appraisal from the
Special Servicer prior to ordering an Appraisal pursuant to this sentence) or if
such an Appraisal shall have been obtained but as a result of unforeseen
occurrences, such Appraisal does not, in the good faith determination of the
Master Servicer, the Special Servicer or the Trustee, reflect current market
conditions, and the Master Servicer or the Trustee, as applicable, and the
Special Servicer cannot agree on the appropriate downward adjustment to such
Appraisal, the Master Servicer, the Special Servicer or the Trustee, as the case
may be, may, subject to its reasonable and good faith determination that such
Appraisal will demonstrate the nonrecoverability of the related Advance, obtain
an Appraisal for such purpose at the expense of the Trust Fund (and, in the case
of any Serviced Loan Combination, such expense shall be allocated in accordance
with the allocation provisions of the related Intercreditor Agreement).
 
Any determination by the Master Servicer, Special Servicer or the Trustee that
the Master Servicer or Trustee, as the case may be, has made a Property Advance
that is a Nonrecoverable Property Advance or any determination by the Master
Servicer, the Special Servicer or the Trustee that any proposed Property
Advance, if made, would constitute a Nonrecoverable Property Advance shall be
evidenced in the case of the Master Servicer or the Special Servicer by a
certificate of a Servicing Officer delivered to the other, to the Trustee, the
Directing Holder (but only if no Consultation Termination Event has occurred and
is continuing), the Operating Advisor, the Certificate Administrator, any
related Companion Loan holder(s) and the Depositor and, in the case of the
Trustee, by a certificate of a Responsible Officer of the Trustee, delivered to
the Depositor, the Directing Holder (but only if no Consultation Termination
Event has occurred and is continuing), the Operating Advisor, the Certificate
 
 
-242-

--------------------------------------------------------------------------------

 
 
Administrator, any related Companion Loan holder(s), the Master Servicer and the
Special Servicer, which in each case sets forth such nonrecoverability
determination and the considerations of the Master Servicer, the Special
Servicer or the Trustee, as applicable, forming the basis of such determination
(such certificate accompanied by, to the extent available, income and expense
statements, rent rolls, occupancy status, property inspections and other
information used by the Master Servicer, the Special Servicer or the Trustee, as
applicable, to make such determination, together with any existing Appraisal or
any Updated Appraisal); provided, that the Special Servicer may, at its option,
make a determination in accordance with the Servicing Standard, that any
Property Advance previously made or proposed to be made is nonrecoverable and
shall deliver to the Master Servicer, the Certificate Administrator, the
Directing Holder (but only if no Consultation Termination Event has occurred and
is continuing), the Operating Advisor, the Trustee, the related Serviced
Companion Loan Noteholder (if any) and the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement) notice of such determination. Any such
determination shall be conclusive and binding on the Master Servicer, the
Special Servicer and the Trustee. Notwithstanding the foregoing, the Special
Servicer shall have no obligation to make an affirmative determination that any
Advance is, or would be, a Nonrecoverable Advance, and in the absence of a
determination by the Special Servicer that such an Advance is a Nonrecoverable
Advance, then all such decisions shall remain with the Master Servicer.
 
Any such Person may update or change its recoverability determinations at any
time (but not reverse any other Person’s determination that a Property Advance
is a Nonrecoverable Advance) and (consistent with the Servicing Standard in the
case of the Master Servicer or the Special Servicer) may obtain, at the expense
of the Trust (and, in the case of a Serviced Loan Combination, such expense
shall be allocated in accordance with the allocation provisions of the related
Intercreditor Agreement), any analysis, Appraisals or market value estimates or
other information for such purposes. Absent bad faith, any such determination as
to the recoverability of any Property Advance shall be conclusive and binding on
the Certificateholders and the Serviced Companion Loan Noteholders.
 
Notwithstanding the above, the Trustee and the Certificate Administrator shall
be entitled to rely conclusively on any determination by the Master Servicer and
the Master Servicer, the Trustee and the Certificate Administrator shall be
bound by any determination of the Special Servicer that a Property Advance, if
made, would be a Nonrecoverable Property Advance. The Trustee, in determining
whether or not a Property Advance previously made is, or a proposed Property
Advance, if made, would be, a Nonrecoverable Property Advance shall use its
reasonable judgment.
 
With respect to the payment of insurance premiums and delinquent tax
assessments, if the Master Servicer determines that a Property Advance of such
amounts would constitute a Nonrecoverable Advance, the Master Servicer shall
deliver notice of such determination to the Trustee, the Certificate
Administrator and the Special Servicer. Upon receipt of such notice, the Master
Servicer (with respect to any Mortgage Loan or Serviced Loan Combination that is
not a Specially Serviced Loan) and the Special Servicer (with respect to any
Specially Serviced Loan or REO Property) shall determine (with the reasonable
assistance of the Master Servicer) whether the payment of such amount (i) is
necessary to preserve the related Mortgaged Property and (ii) would be in the
best interests of the Certificateholders and, in the
 
 
-243-

--------------------------------------------------------------------------------

 
 
case of any Serviced Companion Loans, the related Serviced Companion Loan
Noteholders (as a collective whole as if such Certificateholders and, if
applicable, Serviced Companion Loan Noteholders constituted a single lender (and
with respect to any Serviced Loan Combination with a related Subordinate
Companion Loan, taking into account the subordinate nature of such Subordinate
Companion Loan)). If the Master Servicer or the Special Servicer determines that
the payment of such amount (i) is necessary to preserve the related Mortgaged
Property and (ii) would be in the best interests of the Certificateholders and,
in the case of any Serviced Companion Loan, the related Serviced Companion Loan
Noteholder, the Special Servicer (in the case of a determination by the Special
Servicer) shall direct the Master Servicer in writing to make such payment and
the Master Servicer shall make such payment, to the extent of available funds,
from amounts in the Collection Account or, if a Serviced Loan Combination is
involved, from amounts in the applicable Serviced Loan Combination Collection
Account.
 
Notwithstanding anything to the contrary contained in this Section 3.21, the
Master Servicer may elect (but shall not be required) to make a payment out of
the Collection Account to pay for certain expenses specified in this sentence
notwithstanding that the Master Servicer has determined that a Property Advance
with respect to such expenditure would be a Nonrecoverable Property Advance
(unless, with respect to Specially Serviced Loans or Serviced REO Loans, the
Special Servicer has notified the Master Servicer to not make such expenditure),
where making such expenditure would prevent (i) the related Mortgaged Property
from being uninsured or being sold at a tax sale or (ii) any event that would
cause a loss of the priority of the lien of the related Mortgage, or the loss of
any security for the related Mortgage Loan; provided that in each instance, the
Master Servicer determines in accordance with the Servicing Standard (as
evidenced by a certificate of a Servicing Officer delivered to the Trustee and
the Certificate Administrator) that making such expenditure is in the best
interests of the Certificateholders and, in the case of a Serviced Loan
Combination, the related Serviced Companion Loan Noteholders (as a collective
whole as if such Certificateholders and, if applicable, Serviced Companion Loan
Noteholders constituted a single lender (and with respect to any Serviced Loan
Combination with a related Subordinate Companion Loan, taking into account the
subordinate nature of such Subordinate Companion Loan)). The Master Servicer may
elect to obtain reimbursement of Nonrecoverable Property Advances from the Trust
Fund in accordance with Section 3.06 of this Agreement.
 
(e)           The Master Servicer and/or the Trustee, as applicable, shall be
entitled to the reimbursement of Property Advances made by any of them to the
extent permitted pursuant to Section 3.06 of this Agreement, if applicable, of
this Agreement, together with any related Advance Interest Amount in respect of
such Property Advances, and the Master Servicer, the Special Servicer and the
Trustee each hereby covenants and agrees to promptly seek and effect the
reimbursement of such Property Advances from the related Borrowers to the extent
permitted by applicable law and the related Loan Documents.
 
The parties acknowledge that, pursuant to the applicable Other Pooling and
Servicing Agreement, the applicable Other Servicer is obligated to make property
advances with respect to the related Non-Serviced Mortgage Loan. The Other
Servicer, the Other Special Servicer (to the extent it has made an advance), the
Other Trustee or fiscal agent or other Persons making advances under the
applicable Other Pooling and Servicing Agreement shall be entitled to
reimbursement in accordance with Section 3.06(b) of this Agreement for the pro
rata portion
 
 
-244-

--------------------------------------------------------------------------------

 
 
(based on Stated Principal Balance) of the related Mortgage Loan (after amounts
allocated to the related Subordinate Companion Loan, if any) with respect to any
property advance that is nonrecoverable (with, in each case, any pro rata
portion of accrued and unpaid interest thereon provided for under the Other
Pooling and Servicing Agreement) in the manner set forth in the Other Pooling
and Servicing Agreement and the related Intercreditor Agreement, as applicable.
 
(f)           With respect to any Serviced Loan Combination, if the Master
Servicer, the Special Servicer or Trustee, as applicable, determines that a
proposed Property Advance with respect to such Serviced Loan Combination, if
made, or any outstanding Property Advance with respect to any such Mortgage Loan
previously made, would be, or is, as applicable, a Nonrecoverable Advance, the
Master Servicer or Trustee, as applicable, shall provide the Other Servicer,
Other Special Servicer and the Other Trustee under each related Other Pooling
and Servicing Agreement with written notice of such determination, together with
supporting evidence for such determination within two (2) Business Days after
such determination or such longer time period permitted by the applicable
Intercreditor Agreement.
 
Section 3.22     Appointment and Replacement of Special Servicer.  (a) CWCapital
Asset Management LLC is hereby appointed as the initial Special Servicer to
service each Specially Serviced Loan.
 
(b)          With respect to any Mortgage Loan (other than the La Gran Plaza
Mortgage Loan and a Non-Serviced Mortgage Loan) or Serviced Loan Combination
(other than the La Gran Plaza Loan Combination), for so long as no Control
Termination Event has occurred and is continuing, the Controlling Class
Representative shall be entitled to terminate the rights (subject to Section
3.05, Section 3.12 and Section 6.03(a) of this Agreement) and obligations of the
Special Servicer under this Agreement (in the case of the Courtyard by Marriott
Pooled Mortgage Loan, if the Directing Holder at such time is the Courtyard by
Marriott Controlling Class Representative, only with respect to the Courtyard by
Marriott Pooled Mortgage Loan), with or without cause, and appoint a successor
Special Servicer pursuant to Section 7.02 of this Agreement, upon ten (10)
Business Days’ notice to the Special Servicer, the Master Servicer, the Paying
Agent, the Certificate Administrator, the Operating Advisor and the Trustee;
provided that, with respect to any Serviced Loan Combination, the related
Directing Holder’s right to terminate the rights and obligations of the Special
Servicer under this Agreement with respect to such Serviced Loan Combination
shall be subject to the limitations set forth in the related Intercreditor
Agreement.
 
(c)          With respect to any Mortgage Loan (other than the La Gran Plaza
Mortgage Loan and a Non-Serviced Mortgage Loan) or Serviced Loan Combination
(other than the La Gran Plaza Loan Combination), following the occurrence of a
Consultation Termination Event, subject to the immediately succeeding paragraph,
if the Operating Advisor determines that the Special Servicer is not performing
its duties as required hereunder or is otherwise not acting in accordance with
the Servicing Standard, the Operating Advisor shall deliver to the Trustee and
to the Certificate Administrator, with a copy to the Special Servicer, a written
recommendation (provided that the Operating Advisor shall not be permitted to
recommend the replacement of the Special Servicer with respect to any Loan
Combination so long as the holder of the related Companion Loan is the
Loan-Specific Directing Holder under the related Intercreditor Agreement)
setting forth the reasons supporting its position (along with any information
the Operating Advisor considered relevant to its recommendation) and
 
 
-245-

--------------------------------------------------------------------------------

 
 
recommending a replacement special servicer; provided, that in no event shall
the information or any other content included in such written recommendation
contravene any provision of this Agreement. The Certificate Administrator shall
have no obligation to determine if the Operating Advisor is not permitted to
make such a recommendation with respect to a Loan Combination. In such event,
the Certificate Administrator shall promptly post notice to all
Certificateholders of such recommendation on the Certificate Administrator’s
Website, and by mail (or through the DTC system, as applicable), and shall
conduct the solicitation of votes of all Certificates in such regard.
Subsequently, upon (i)(a) in the case of any Mortgage Loan or Serviced Loan
Combination (other than the Courtyard by Marriott Loan Combination) the written
direction of Holders of Sequential Pay Certificates evidencing at least a
majority of the aggregate Voting Rights (taking into account the application of
any Realized Losses and Appraisal Reduction Amounts to notionally reduce the
respective Certificate Balances) (which vote shall occur not more than 180 days
from the date the Certificate Administrator posts such recommendation on the
Certificate Administrator’s Website; provided that if such written direction is
not provided within 180 days of the posting of the initial request for a vote to
terminate and replace the Special Servicer, then such written direction shall
have no force and effect) and (b) in the case of the Courtyard by Marriott Loan
Combination the written direction of Holders of Certificates (other than the
Class X-A, Class X-B, Class X-C, Class X-D, Class CM-X-CP, Class CM-X-EXT, Class
V, Class R and Class LR Certificates) evidencing at least a majority of the
aggregate Courtyard by Marriott Voting Rights (taking into account the
application of any Realized Losses and Appraisal Reduction Amounts to notionally
reduce the respective Certificate Balances) (which vote shall occur not more
than 180 days from the date the Certificate Administrator posts such
recommendation on the Certificate Administrator’s Website; provided that if such
written direction is not provided within 180 days of the posting of the initial
request for a vote to terminate and replace the Special Servicer, then such
written direction shall have no force and effect) and (ii) receipt of a No
Downgrade Confirmation from each Rating Agency with respect to the Certificates
and, if such successor Special Servicer shall also specially service a Serviced
Loan Combination, any class of related Serviced Companion Loan Securities, by
the Trustee following satisfaction of the foregoing clause (i), the Trustee
shall (x) terminate all of the rights and obligations of the Special Servicer
under this Agreement and appoint a successor Special Servicer approved by the
Certificateholders; provided such termination is subject to the terminated
Special Servicer’s rights to indemnification, payment of outstanding fees and
other compensation, reimbursement of advances and other rights set forth in this
Agreement which survive termination and (y) promptly notify such outgoing
Special Servicer of the effective date of such termination. The reasonable fees
and out-of-pocket costs associated with administering such vote shall be an
Additional Trust Fund Expense. If the Trustee does not receive at least a
majority of the aggregate Voting Rights (taking into account the application of
any Realized Losses and Appraisal Reduction Amounts to notionally reduce the
respective Certificate Balances), then the Trustee shall not remove the Special
Servicer. Prior to the appointment of any replacement special servicer, such
replacement special servicer shall have agreed to succeed to the obligations of
the Special Servicer under this Agreement and to act as the Special Servicer’s
successor hereunder. No penalty or fee shall be payable to the terminated
Special Servicer with respect to any termination pursuant to this Section
3.22(c).
 
(d)           With respect to any Mortgage Loan (other than the La Gran Plaza
Mortgage Loan and a Non-Serviced Mortgage Loan) or Serviced Loan Combination, if
a Control Termination Event has occurred and is continuing and upon (i)(a) in
the case of any Mortgage
 
 
-246-

--------------------------------------------------------------------------------

 
 
Loan or Serviced Loan Combination (other than the Courtyard by Marriott Loan
Combination), written direction of holders of Sequential Pay Certificates
evidencing not less than 25% of the Pooled Voting Rights (taking into account
the application of any Appraisal Reduction Amounts to notionally reduce the
Certificate Balances of the Certificates) of the Sequential Pay Certificates
requesting a vote to replace the Special Servicer with a new Special Servicer,
and (b) in the case of the Courtyard by Marriott Loan Combination, written
direction of holders of Certificates (other than the Class X-A, Class X-B, Class
X-C, Class X-D, Class CM-X-CP, Class CM-X-EXT, Class V, Class R and Class LR
Certificates) evidencing not less than 25% of the Courtyard by Marriott Voting
Rights (taking into account the application of any Appraisal Reduction Amounts
to notionally reduce the Certificate Balances of the Certificates) of the
Certificates (other than the Class X-A, Class X-B, Class X-C, Class X-D, Class
CM-X-CP, Class CM-X-EXT, Class V, Class R and Class LR Certificates) requesting
a vote to replace the Special Servicer with a new Special Servicer, (ii) payment
by such holders to the Certificate Administrator of the reasonable fees and
expenses (including any legal fees and any Rating Agency fees and expenses) to
be incurred by the Certificate Administrator in connection with administering
such vote and (iii) delivery by such holders to the Certificate Administrator
and the Trustee of a No Downgrade Confirmation from each Rating Agency with
respect to the Certificates (which No Downgrade Confirmation shall be obtained
at the expense of those Certificateholders requesting such vote) and, if such
successor Special Servicer shall also specially service a Serviced Loan
Combination, any class of related Serviced Companion Loan Securities, the
Certificate Administrator shall promptly provide written notice to all
Certificateholders of such request by posting such notice on the Certificate
Administrator’s Website, and by mail (or through the DTC system, as applicable),
and conduct the solicitation of votes of all Certificates in such regard.
Subsequently, if a Control Termination Event has occurred and is continuing,
upon the written direction of (i) holders of Sequential Pay Certificates
evidencing at least 75% of a Pooled Certificateholder Quorum or (ii) holders of
Non-Reduced Certificates evidencing more than 50% of the aggregate Pooled Voting
Rights of each Class of Pooled Non-Reduced Certificates on an aggregate basis,
the Trustee shall (x) terminate all of the rights and obligations of the Special
Servicer under this Agreement and appoint the successor Special Servicer
designated by such Certificateholders, provided such termination is subject to
the terminated Special Servicer’s rights to indemnification, payment of
outstanding fees and other compensation, reimbursement of advances and other
rights set forth in this Agreement which survive termination and (y) promptly
notify such outgoing Special Servicer of the effective date of such termination;
provided that if such written direction is not provided within 180 days of the
notice from the Certificate Administrator of the request for a vote to terminate
and replace the Special Servicer, then such written direction shall have no
force and effect. In the case of the Courtyard by Marriott Loan Combination,
upon the written direction of (i) holders of Certificates (other than the Class
X-A, Class X-B, Class X-C, Class X-D, Class CM-X-CP, Class CM-X-EXT, Class V,
Class R and Class LR Certificates) evidencing at least 75% of a CBM
Certificateholder Quorum or (ii) holders of Certificates (other than the Class
X-A, Class X-B, Class X-C, Class X-D, Class CM-X-CP, Class CM-X-EXT, Class V,
Class R and Class LR Certificates) evidencing more than 50% of the aggregate
Courtyard by Marriott Voting Rights of each Class of Non-Reduced Certificates on
an aggregate basis, the Trustee shall (x) terminate all of the rights and
obligations of the Special Servicer under this Agreement and appoint the
successor Special Servicer designated by such Certificateholders, provided such
termination is subject to the terminated Special Servicer’s rights to
indemnification, payment of outstanding fees and other compensation,
reimbursement of
 
 
-247-

--------------------------------------------------------------------------------

 
 
advances and other rights set forth in this Agreement which survive termination
and (y) promptly notify such outgoing Special Servicer of the effective date of
such termination; provided that if such written direction is not provided within
180 days of the notice from the Certificate Administrator of the request for a
vote to terminate and replace the Special Servicer, then such written direction
shall have no force and effect. The reasonable fees and out-of-pocket costs
associated with administering such vote shall be an Additional Trust Fund
Expense. The Certificate Administrator shall include on each Distribution Date
Statement a statement that each Certificateholder and Beneficial Owner may
access notices on the Certificate Administrator’s Website and each
Certificateholder and Beneficial Owner may register to receive email
notifications when such notices are posted on the Certificate Administrator’s
Website; provided that the Certificate Administrator shall be entitled to
reimbursement from the requesting Certificateholders for the reasonable expenses
of posting such notices.
 
(e)           The Trustee shall, promptly after receiving any removal notice
pursuant to Section 3.22(b) of this Agreement or direction to terminate pursuant
to Section 3.22(c) or Section 3.22(d) of this Agreement, so notify the
Certificate Administrator, the related Serviced Companion Loan Noteholder (if
any) and the 17g-5 Information Provider (who shall promptly post such notice to
the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement). The termination of the Special Servicer and appointment of a
successor Special Servicer pursuant to this Section 3.22 shall not be effective
until (i) the Trustee receives from each Rating Agency a No Downgrade
Confirmation or, if such successor Special Servicer shall also specially service
a Serviced Loan Combination, a Serviced Companion Loan No Downgrade
Confirmation, (ii) the successor special servicer has assumed all of its
responsibilities, duties and liabilities hereunder pursuant to a writing
reasonably satisfactory to the Trustee, (iii) receipt by the Trustee of an
Opinion of Counsel to the effect that (x) the designation of such replacement to
serve as Special Servicer is in compliance with this Agreement, (y) such
replacement will be bound by the terms of this Agreement and (z) this Agreement
will be enforceable against such replacement in accordance with its terms, (iv)
the replacement Special Servicer certifies that such replacement special
servicer satisfies all related qualifications set forth in the Intercreditor
Agreement relating to such Serviced Companion Loan and (v) receipt by the
Certificate Administrator of notice and information required to be delivered by
the successor Special Servicer under Section 10.03 of this Agreement. Any
successor Special Servicer shall make the representations and warranties
provided for in Section 2.04(b) of this Agreement mutatis mutandis. In no event
may a successor Special Servicer be a current or former Operating Advisor or any
Affiliate of such current or former Operating Advisor. Further, such successor
shall be a Person that (i) satisfies all of the eligibility requirements
applicable to the special servicer contained in this Agreement, (ii) is not
obligated or allowed to pay the Operating Advisor any fees or otherwise
compensate the Operating Advisor (x) in respect of its obligations under this
Agreement or (y) for the appointment of the successor Special Servicer or the
recommendation by the Operating Advisor for the replacement Special Servicer to
become the Special Servicer, (iii) is not entitled to waive any compensation
from the Operating Advisor and (iv) is not entitled to receive any fee from the
Operating Advisor for its appointment as successor Special Servicer, in each
case, unless expressly approved by 100% of the Certificateholders. In addition,
any replacement Special Servicer that will service any Serviced Loan Combination
shall meet any requirements specified in the related Intercreditor Agreement or,
if applicable, the related Other Pooling and Servicing Agreement.
 
 
-248-

--------------------------------------------------------------------------------

 
 
The existing Special Servicer shall be deemed to have been removed
simultaneously with such designated Person’s becoming the Special Servicer
hereunder; provided, that the Special Servicer removed pursuant to this Section
shall be entitled to receive, and shall have received, all amounts accrued or
owing to it under this Agreement on or prior to the effective date of such
resignation and it shall continue to be entitled to any rights that accrued
prior to the date of such resignation (including the right to receive all fees,
expenses and other amounts accrued or owing to it under this Agreement, plus the
right to receive any Workout Fee or Liquidation Fee specified in Section 3.12(c)
of this Agreement if the Special Servicer is terminated and any indemnification
rights that the Special Servicer is entitled to pursuant to Section 6.03(a) of
this Agreement) notwithstanding any such removal. Such removed Special Servicer
shall cooperate with the Trustee and the replacement Special Servicer in
effecting the termination of the resigning Special Servicer’s responsibilities
and rights hereunder, including without limitation the transfer within two
Business Days to the successor Special Servicer for administration by it of all
cash amounts that are thereafter received with respect to the Mortgage Loans
and, if applicable, Loan Combinations.
 
(f)           The appointment of any such successor Special Servicer shall not
relieve the Master Servicer or the Trustee of their respective obligations to
make Advances as set forth herein; provided, that neither the Trustee nor the
Master Servicer shall be liable for any actions or any inaction of such
successor Special Servicer. Any termination fee payable to the terminated
Special Servicer (and it is acknowledged that there is no such fee payable in
the event of a termination for breach of this Agreement) shall be paid by the
Certificateholders or the Directing Holder, as applicable, so terminating the
Special Servicer and shall not in any event be an expense of the Trust Fund or
any Serviced Companion Loan Noteholder (unless such Serviced Companion Loan
Noteholder is the Directing Holder).
 
(g)           If a replacement special servicer is appointed with respect to a
Serviced Loan Combination or any related Serviced REO Property in accordance
with this Section 3.22 such that there are multiple parties acting as Special
Servicer hereunder, then, unless the context clearly requires otherwise: (i)
when used in the context of imposing duties and obligations on the Special
Servicer hereunder or the performance of such duties and obligations, the term
“Special Servicer” shall mean the applicable Serviced Loan Combination Special
Servicer, insofar as such duties and obligations relate to the subject Serviced
Loan Combination or any related Serviced REO Property, and shall mean the
General Special Servicer (as defined below in clause (h)), in all other cases
(provided, that in Section 3.14 and Article VII of this Agreement, the term
“Special Servicer” shall mean each of the Serviced Loan Combination Special
Servicers and the General Special Servicer); (ii) when used in the context of
identifying the recipient of any information, funds, documents, instruments
and/or other items, the term “Special Servicer” shall mean the applicable
Serviced Loan Combination Special Servicer, insofar as such information, funds,
documents, instruments and/or other items relate to the subject Serviced Loan
Combination or any related Serviced REO Property, and shall mean the General
Special Servicer, in all other cases; (iii) when used in the context of granting
the Special Servicer the right to purchase Defaulted Mortgage Loans pursuant to
Section 3.16 of this Agreement, the term “Special Servicer” shall mean the
General Special Servicer only; (iv) when used in the context of granting the
Special Servicer the right to purchase all of the Mortgage Loans and all other
property held by the Trust Fund pursuant to Section 9.01 of this Agreement, the
term “Special Servicer” shall mean the General Special Servicer only; (v) when
used in the context of the
 
 
-249-

--------------------------------------------------------------------------------

 
 
Special Servicer being replaced pursuant to this Section 3.22 by the applicable
Directing Holder, the term “Special Servicer” shall mean the General Special
Servicer or the Serviced Loan Combination Special Servicer, if applicable; (vi)
when used in the context of granting the Special Servicer any protections,
limitations on liability, immunities and/or indemnities hereunder, the term
“Special Servicer” shall mean each of the Serviced Loan Combination Special
Servicers and the General Special Servicer; and (vii) when used in the context
of requiring indemnification from, imposing liability on, or exercising any
remedies against, the Special Servicer for any breach of a representation,
warranty or covenant hereunder or for any negligence, bad faith or willful
misconduct in the performance of duties and obligations hereunder or any
negligent disregard of such duties and obligations or otherwise holding the
Special Servicer responsible for any of the foregoing, the term “Special
Servicer” shall mean the applicable Serviced Loan Combination Special Servicer
or the General Special Servicer, as applicable.
 
(h)           References in this Section 3.22 to “General Special Servicer” mean
the Person performing the duties and obligations of special servicer with
respect to the Mortgage Pool (exclusive of any Loan Combination or related REO
Property as to which a different Serviced Loan Combination Special Servicer has
been appointed with respect thereto).
 
(i)           No penalty or fee shall be payable to the terminated Special
Servicer with respect to any termination pursuant to this Section 3.22. All
costs and expenses of any such termination made without cause shall be paid by
the Controlling Class Certificateholders.
 
Section 3.23     Transfer of Servicing Between the Master Servicer and the
Special Servicer; Record Keeping; Asset Status Report.  (a) Upon the occurrence
of any event specified in the definition of Specially Serviced Loan with respect
to any Mortgage Loan (other than any Non-Serviced Mortgage Loan) or Serviced
Loan Combination of which the Master Servicer may have notice, the Master
Servicer shall promptly give notice thereof to the Special Servicer, the
Certificate Administrator, the Trustee, the Operating Advisor, the related
Mortgage Loan Seller, if no Consultation Termination Event has occurred and is
continuing, the Directing Holder and, if applicable, the related Serviced
Companion Loan Noteholders and shall use efforts in accordance with the
Servicing Standard to provide the Special Servicer with all information,
documents (but excluding the original documents constituting the Mortgage File)
and records (including records stored electronically) relating to such Mortgage
Loan or Serviced Loan Combination, as applicable, and reasonably requested by
the Special Servicer to enable it to assume its duties hereunder with respect
thereto without acting through a sub-servicer. The Master Servicer shall use
efforts in accordance with the Servicing Standard to comply with the preceding
sentence within five Business Days of the date it has notice of the occurrence
of any event specified in the definition of Specially Serviced Loan and in any
event shall continue to act as Master Servicer and administrator of such
Mortgage Loan or Serviced Loan Combination until the Special Servicer has
commenced the servicing of such Mortgage Loan or Serviced Loan Combination,
which shall occur upon the receipt by the Special Servicer of the information,
documents and records referred to in the preceding sentence. With respect to
each Mortgage Loan or Serviced Loan Combination that becomes a Specially
Serviced Loan, the Master Servicer shall instruct the related Borrower to
continue to remit all payments in respect of such Mortgage Loan or Serviced Loan
Combination to the Master Servicer. The Master Servicer shall forward any
notices it would otherwise send to the Borrower of a Specially Serviced Loan to
the Special Servicer, who shall send such notice to the related Borrower.
 
 
-250-

--------------------------------------------------------------------------------

 
 
Upon determining that a Specially Serviced Loan has become a Corrected Mortgage
Loan, the Special Servicer shall immediately give notice thereof to the Master
Servicer, and upon giving such notice, such Mortgage Loan or Serviced Loan
Combination shall cease to be a Specially Serviced Loan in accordance with the
first proviso of the definition of Specially Serviced Loan, the Special
Servicer’s obligation to service such Mortgage Loan or Serviced Loan Combination
shall terminate and the obligations of the Master Servicer to service and
administer such Mortgage Loan or Serviced Loan Combination as a Mortgage Loan or
Serviced Loan Combination that is not a Specially Serviced Loan shall resume.
 
(b)           In servicing any Specially Serviced Loan, the Special Servicer
shall provide to the Custodian originals of documents included within the
definition of “Mortgage File” for inclusion in the related Mortgage File (to the
extent such documents are in the possession of the Special Servicer) and copies
of any additional related Mortgage Loan information, including correspondence
with the related Borrower, and the Special Servicer shall promptly provide
copies of all of the foregoing to the Master Servicer as well as copies of any
analysis or internal review prepared by or for the benefit of the Special
Servicer.
 
(c)           Not later than two Business Days preceding each date on which the
Master Servicer is required to furnish a report under Section 3.13(a) of this
Agreement to the Certificate Administrator, the Special Servicer shall deliver
to the Certificate Administrator, with a copy to the Trustee, the Operating
Advisor and the Master Servicer, a written statement describing, on a loan by
loan basis, (i) the amount of all payments on account of interest received on
each Specially Serviced Loan, the amount of all payments on account of
principal, including Principal Prepayments, on each Specially Serviced Loan, the
amount of Net Insurance Proceeds and Net Liquidation Proceeds received with
respect to each Specially Serviced Loan, and with respect to REO Properties, the
amount of net income or net loss, as determined from management of a trade or
business on, the furnishing or rendering of a non-customary service to the
tenants of, or the receipt of any rental income that does not constitute Rents
from Real Property with respect to the Serviced REO Property relating to each
applicable Specially Serviced Loan, in each case in accordance with Section 3.15
of this Agreement (it being understood and agreed that to the extent this
information is provided in accordance with Section 3.13(g) of this Agreement,
this Section 3.23(c) shall be deemed to be satisfied) and (ii) such additional
information relating to the Specially Serviced Loans as the Master Servicer, the
Certificate Administrator or the Trustee reasonably request, to enable it to
perform its duties under this Agreement. Such statement and information shall be
furnished to the Master Servicer in writing and/or in such electronic media as
is acceptable to the Master Servicer.
 
(d)           Notwithstanding the provisions of the preceding Section 3.23(c),
the Master Servicer shall maintain ongoing payment records with respect to each
of the Specially Serviced Loans relating to a Mortgage Loan that it is servicing
and shall provide the Special Servicer and the Operating Advisor with any
information reasonably required by the Special Servicer or the Operating Advisor
to perform its duties under this Agreement. The Special Servicer shall provide
the Master Servicer with any information reasonably required by the Master
Servicer to perform its duties under this Agreement.
 
(e)           No later than 30 days after servicing of a Mortgage Loan or
Serviced Loan Combination that becomes a Specially Serviced Loan is transferred
to the Special Servicer, the Special Servicer shall deliver to the Master
Servicer, the Directing Holder (only if no
 
 
-251-

--------------------------------------------------------------------------------

 
 
Consultation Termination Event has occurred and is continuing), each related
Serviced Companion Loan Noteholder, the Operating Advisor (but only if a Control
Termination Event has occurred and is continuing), the Controlling Class
Representative, the 17g-5 Information Provider (who shall promptly post such
report to the 17g-5 Information Provider’s Website pursuant to Section 3.14(d)
of this Agreement), each related Serviced Companion Loan Noteholder, and upon
request, the Underwriters and the Initial Purchasers, a report (the “Asset
Status Report”) with respect to such Mortgage Loan or Serviced Loan Combination
and the related Mortgaged Property; provided, the Special Servicer shall not be
required to deliver an Asset Status Report to the Directing Holder if the
Special Servicer and the Directing Holder are the same entity. Such Asset Status
Report shall set forth the following information to the extent reasonably
determinable:
 
(i)            date of transfer of servicing of such Mortgage Loan or Serviced
Loan Combination to the Special Servicer;
 
(ii)           summary of the status of such Specially Serviced Loan and any
negotiations with the related Borrower;
 
(iii)          a discussion of the legal and environmental considerations
reasonably known to the Special Servicer, consistent with the Servicing
Standard, that are applicable to the exercise of remedies as aforesaid and to
the enforcement of any related guaranties or other collateral for the related
Mortgage Loan or Serviced Loan Combination and whether outside legal counsel has
been retained;
 
(iv)          the most current rent roll and income or operating statement
available for the related Mortgaged Property;
 
(v)           (A) the Special Servicer’s recommendations on how such Specially
Serviced Loan might be returned to performing status (including the modification
of a monetary term, and any workout, restructure or debt forgiveness) and
returned to the Master Servicer for regular servicing or foreclosed or otherwise
realized upon (including any proposed sale of a Defaulted Mortgage Loan or
Serviced REO Property), (B) a description of any such proposed or taken actions,
and (C) the alternative courses of action that were or are being considered by
the Special Servicer in connection with the proposed or taken actions;
 
(vi)         the status of any foreclosure actions or other proceedings
undertaken with respect thereto, any proposed workouts with respect thereto and
the status of any negotiations with respect to such workouts, and an assessment
of the likelihood of additional defaults under the related Mortgage Loan or
Serviced Loan Combination;
 
(vii)         a description of any amendment, modification or waiver of a
material term of any ground lease (or, with respect to a leasehold interest
where the Borrower is the lessee and that is a space lease or an air rights
lease, any such space lease or air rights lease) or franchise agreement;
 
 
-252-

--------------------------------------------------------------------------------

 
(viii)    the decision that the Special Servicer made, or intends or proposes to
make, including a narrative analysis setting forth the Special Servicer’s
rationale for its proposed decision, including its rejection of the
alternatives;
 
(ix)       an analysis of whether or not taking such proposed action is
reasonably likely to produce a greater recovery on a present value basis than
not taking such action, setting forth (x) the basis on which the Special
Servicer made such determination and (y) the net present value calculation
(including the applicable Calculation Rate used) and all related assumptions;
 
(x)        the appraised value of the related Mortgaged Properties together with
the assumptions used in the calculation thereof, and a copy of the last obtained
Appraisal of the Mortgaged Property; and
 
(xi)       such other information as the Special Servicer deems relevant in
light of the Servicing Standard.
 
As provided in Section 3.12(d), if the La Gran Plaza Loan Combination becomes a
Specially Serviced Loan prior to the La Gran Plaza Pari Passu Note A-1
Securitization Date, the Special Servicer shall service and administer the La
Gran Plaza Loan Combination and related REO Property in the same manner as any
other Specially Serviced Loan or Serviced REO Property, shall be entitled to all
Special Servicing Compensation earned with respect to such Serviced Loan
Combination and shall have all the rights and obligations with respect to such
Serviced Loan Combination as Special Servicer of such Serviced Loan Combination.
 
For so long as no Control Termination Event has occurred and is continuing, if
within 10 Business Days of receiving an Asset Status Report, the Directing
Holder does not disapprove such Asset Status Report in writing, the Directing
Holder will be deemed to have approved such Asset Status Report and the Special
Servicer shall implement the recommended action as outlined in such Asset Status
Report; provided, that such Special Servicer may not take any action that is
contrary to applicable law, this Agreement, the Servicing Standard (taking into
consideration the best interests of all the Certificateholders and, with respect
to any Serviced Loan Combination, the related Serviced Companion Loan
Noteholders (as a collective whole as if such Certificateholders and, if
applicable, Serviced Companion Loan Noteholders constituted a single lender (and
with respect to any Serviced Loan Combination with a related Subordinate
Companion Loan, taking into account the subordinate nature of such Subordinate
Companion Loan))), the terms of the applicable Loan Documents or any related
Intercreditor Agreement. For so long as no Control Termination Event has
occurred and is continuing, if the Directing Holder disapproves such Asset
Status Report within such 10 Business Day period, the Special Servicer will
revise such Asset Status Report and deliver to the Directing Holder, the Master
Servicer, the 17g-5 Information Provider (who shall promptly post such report to
the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement) and each related Serviced Companion Loan Noteholder, a new Asset
Status Report as soon as practicable, but in no event later than 30 Business
Days after such disapproval. For so long as a Control Termination Event has not
occurred and is not continuing, the Special Servicer shall revise such Asset
Status Report as described above in this Section 3.23(e) until the Directing
Holder fails to disapprove such revised Asset Status Report in writing within 10
Business Days of receiving such revised Asset Status Report or until the Special
Servicer makes a determination consistent
 
 
-253-

--------------------------------------------------------------------------------

 
 
with the Servicing Standard, that such objection is not in the best interests of
all the Certificateholders and, with respect to any Serviced Loan Combination,
the related Serviced Companion Loan Noteholders (as a collective whole as if
such Certificateholders and, if applicable, Serviced Companion Loan Noteholders
constituted a single lender (and with respect to any Serviced Loan Combination
with a related Subordinate Companion Loan, taking into account the subordinate
nature of such Subordinate Companion Loan)). In any event, for so long as no
Control Termination Event has occurred and is continuing, if the Directing
Holder does not approve an Asset Status Report within 60 Business Days from the
first submission of an Asset Status Report, the Special Servicer may act upon
the most recently submitted form of Asset Status Report if consistent with the
Servicing Standard. The Special Servicer may, from time to time, modify any
Asset Status Report it has previously delivered and implement such report,
provided such report shall have been prepared, reviewed and not rejected
pursuant to the terms of this Section, and in particular, shall modify and
resubmit such Asset Status Report to the Directing Holder (with a copy to the
Trustee and the Certificate Administrator) if (i) the estimated sales proceeds,
foreclosure proceeds, workout or restructure terms or anticipated debt
forgiveness varies materially from the amount on which the original report was
based or (ii) the related Borrower becomes the subject of bankruptcy
proceedings. Notwithstanding the foregoing, the Special Servicer (i) may,
following the occurrence of an extraordinary event with respect to the related
Mortgaged Property, take any action set forth in such Asset Status Report before
the expiration of a 10 Business Day period if the Special Servicer has
reasonably determined that failure to take such action would materially and
adversely affect the interests of the Certificateholders and, with respect to
any Serviced Loan Combination, the related Serviced Companion Loan Noteholders
(as a collective whole as if such Certificateholders and, if applicable,
Serviced Companion Loan Noteholders constituted a single lender (and with
respect to any Serviced Loan Combination with a related Subordinate Companion
Loan, taking into account the subordinate nature of such Subordinate Companion
Loan)), and it has made a reasonable effort to contact the Directing Holder and,
if any Serviced Loan Combination is involved, the related Serviced Companion
Loan Noteholders and (ii) in any case, shall determine whether such affirmative
disapproval is not in the best interests of all the Certificateholders and, with
respect to any Serviced Loan Combination, the related Serviced Companion Loan
Noteholders (as a collective whole as if such Certificateholders and, if
applicable, Serviced Companion Loan Noteholders constituted a single lender (and
with respect to any Serviced Loan Combination with a related Subordinate
Companion Loan, taking into account the subordinate nature of such Subordinate
Companion Loan)) pursuant to the Servicing Standard, and, upon making such
determination, shall implement the recommended action outlined in the Asset
Status Report. The Asset Status Report is not intended to replace or satisfy any
specific consent or approval right which the Directing Holder may have.
 
The Special Servicer shall have the authority to meet with the Borrower for any
Specially Serviced Loan and take such actions consistent with the Servicing
Standard and the related Asset Status Report. The Special Servicer shall not
take any action inconsistent with the related Asset Status Report, unless such
action would be required in order to act in accordance with the Servicing
Standard, this Agreement, applicable law or the related Loan Documents.
 
During the period when a Control Termination Event has occurred and is
continuing, the Special Servicer shall consult on a non-binding basis with the
Operating Advisor in connection with each Asset Status Report prior to
finalizing and executing such Asset Status
 
 
-254-

--------------------------------------------------------------------------------

 
 
Report and the Operating Advisor shall propose, by written notice, alternative
courses of action within 10 days of receipt of each Asset Status Report to the
extent the Operating Advisor determines such alternatives to be in the best
interest of the Certificateholders (including any Certificateholders that were
previously included in the Control Eligible Classes), as a collective whole as
if such Certificateholders constituted a single lender. This determination shall
be made pursuant to the Operating Advisor Standard. The Special Servicer shall
consider any such proposals from the Operating Advisor and determine whether any
changes to its proposed Asset Status Report should be made, such determination
being made in accordance with the Servicing Standard and the other terms of this
Agreement. In addition, with respect to a Serviced Loan Combination, such Asset
Status Reports are subject to any consultation rights that the holders of the
related Pari Passu Companion Loans have pursuant to the related Intercreditor
Agreement.
 
During the period when a Control Termination Event has occurred and is
continuing and for so long as no Consultation Termination Event has occurred and
is continuing, the Special Servicer shall consult on a non-binding basis with
the Directing Holder in connection with each Asset Status Report prior to
finalizing and executing such Asset Status Report and the Directing Holder shall
have the right to propose, by written notice, alternative courses of action
within 10 days of receipt of each Asset Status Report. The Special Servicer
shall consider any such proposals from the Directing Holder and determine
whether any changes to its proposed Asset Status Report should be made, such
determination being made in accordance with the Servicing Standard and the other
terms of this Agreement.
 
If neither the Operating Advisor nor the Directing Holder proposes alternative
courses of action within 10 days after receipt of such Asset Status Report, the
Special Servicer shall implement the Asset Status Report as proposed by the
Special Servicer.
 
Notwithstanding anything to the contrary herein, if a Consultation Termination
Event has occurred and is continuing, the Directing Holder shall have no right
to receive any Asset Status Report or otherwise consult with the Special
Servicer with respect to any matter set forth therein. If a Control Termination
Event has occurred and is continuing, the Directing Holder shall have no right
to consent to any Asset Status Report under this Section 3.23.
 
No direction, advice, consent, approval or disapproval of the Directing Holder
or Operating Advisor shall (a) require, permit or cause the Special Servicer to
violate the terms of a Specially Serviced Loan, any related Intercreditor
Agreement, applicable law or any provision of this Agreement, including, but not
limited to, Section 3.09, Section 3.16, Section 3.18 and Section 3.25 and the
Special Servicer’s obligation to act in accordance with the Servicing Standard
and to maintain the REMIC status of the Lower-Tier REMIC and the Upper-Tier
REMIC and the grantor trust status of the Grantor Trust, or (b) result in the
imposition of a “prohibited transaction” or “contribution” tax under the REMIC
Provisions, or (c) expose the Master Servicer, the Special Servicer, the
Depositor, the Mortgage Loan Sellers, the Trust Fund, the Certificate
Administrator, the Paying Agent, the Operating Advisor, the Trustee or their
respective officers, directors, employees or agents to any claim, suit or
liability or (d) materially expand the scope of the Special Servicer’s,
Certificate Administrator’s, Trustee’s or the Master Servicer’s responsibilities
under this Agreement. The Special Servicer shall not be required to follow any
direction of the Directing Holder described in this paragraph.
 
 
-255-

--------------------------------------------------------------------------------

 
 
(f)            Unless a Control Termination Event has occurred and is
continuing, the Special Servicer shall deliver to the Operating Advisor only
each Final Asset Status Report.
 
Section 3.24     Special Instructions for the Master Servicer and/or Special
Servicer. (a) Prior to taking any action with respect to a Mortgage Loan or a
Serviced Loan Combination secured by Mortgaged Properties located in a
“one-action” state, the Master Servicer or Special Servicer, as applicable,
shall consult with legal counsel, the fees and expenses of which shall be an
expense of the Trust Fund (and, in the case of any Serviced Loan Combination,
such expense shall be allocated in accordance with the allocation provisions of
the related Intercreditor Agreement).
 
(b)           The Master Servicer shall send written notice to each Borrower
(other than with respect to a Non-Serviced Mortgage Loan) and the related
Manager and clearing bank relating to a Mortgage Loan (other than any
Non-Serviced Mortgage Loan) that it is servicing that, if applicable, it and/or
the Trustee has been appointed as the “Designee” of the “Lender” under any
related Lock-Box Agreement.
 
(c)           Without limiting the obligations of the Master Servicer hereunder
with respect to the enforcement of a Borrower’s obligations under the related
Loan Documents, the Master Servicer agrees that it shall, in accordance with the
Servicing Standard, enforce the provisions of the Loan Documents relating to the
Mortgage Loans (other than Non-Serviced Mortgage Loans) or Serviced Companion
Loan that it is servicing with respect to the collection of Prepayment Premiums
and Yield Maintenance Charges.
 
(d)           If a Rating Agency shall charge a fee in connection with providing
a No Downgrade Confirmation, the Master Servicer shall require the related
Borrower (other than with respect to a Non-Serviced Mortgage Loan) to pay such
fee to the extent not inconsistent with the applicable Loan Documents. If such
fee remains unpaid, such fee shall be an expense of the Trust Fund (allocated as
an Additional Trust Fund Expense in the same manner as Realized Losses as set
forth in Section 4.01(e) of this Agreement) and (2) in the case of any Mortgage
Loan other than the Courtyard by Marriott Pooled Mortgage Loan, the Trust Fund,
the costs of which may be advanced as a Property Advance, and, in the case of a
Serviced Loan Combination with a Serviced Pari Passu Companion Loan (but not a
Subordinate Companion Loan), allocated in accordance with the allocation
provisions of the related Intercreditor Agreement, the costs of which may be
advanced as a Property Advance.
 
(e)           The Master Servicer shall, in accordance with the Servicing
Standard, enforce the right of the Trust to recover any amounts owed by the
Serviced Companion Loan Noteholders to the Trust Fund pursuant to the related
Intercreditor Agreement (but in the case of any Serviced Subordinate Companion
Loan, subject to Section 1.02). The cost of such enforcement on behalf of the
Trust shall be paid and reimbursable as a Property Advance.
 
(f)            With respect to a Mortgage Loan (other than a Non-Serviced
Mortgage Loan) or Serviced Loan Combination with a Stated Principal Balance
equal to or greater than the lesser of 5% of the Stated Principal Balance of all
Mortgage Loans held by the Trust Fund and $35,000,000, or with respect to any
Mortgage Loan that is one of the ten largest Mortgage Loans based on Stated
Principal Balance, to the extent not inconsistent with the related Mortgage Loan
or Serviced Loan Combination, the Master Servicer shall not consent to a change
of franchise
 
 
-256-

--------------------------------------------------------------------------------

 
 
affiliation with respect to a Mortgaged Property (other than a Mortgaged
Property securing a Non-Serviced Mortgage Loan) serviced hereunder or the
property manager with respect to a Mortgaged Property (other than a Mortgaged
Property securing a Non-Serviced Mortgage Loan) serviced hereunder unless the
Master Servicer obtains a No Downgrade Confirmation relating to the Certificates
and Serviced Companion Loan Securities, if any.
 
(g)           With respect to certain Mortgage Loans originated or acquired by
JLC and subject to defeasance, JLC has retained on behalf of itself or its
Affiliate the right to establish or designate the successor borrower and to
purchase or cause to be purchased the related defeasance collateral (“Loan
Seller Defeasance Rights and Obligations”). If the Master Servicer receives
notice of a defeasance request with respect to a Mortgage Loan (other than a
Non-Serviced Mortgage Loan) that provides for Loan Seller Defeasance Rights and
Obligations, the Master Servicer shall provide, upon receipt of such notice,
written notice of such defeasance request to JLC in the case of the Mortgage
Loans for which JLC is the related Mortgage Loan Seller. If the successor
borrower is not designated or formed by CDHC, LLC or any affiliate or successor
thereto, the successor borrower shall be reasonably acceptable to the Master
Servicer in accordance with the Servicing Standard.
 
Section 3.25     Certain Rights and Obligations of the Master Servicer and/or
the Special Servicer. (a) In addition to its rights and obligations with respect
to Specially Serviced Loans, the Special Servicer has the right, whether or not
the applicable Mortgage Loan (other than a Non-Serviced Mortgage Loan) is a
Specially Serviced Loan, to approve (i) certain modifications to the extent
described under Section 3.26 of this Agreement and (ii) certain waivers of
due-on-sale or due-on-encumbrance clauses as described above under Section 3.09
of this Agreement. With respect to Performing Loans (other than Non-Serviced
Mortgage Loans), the Master Servicer shall notify the Special Servicer of any
request for approval (a “Request for Approval”) received relating to the Special
Servicer’s above-referenced approval rights and forward to the Special Servicer
its written recommendation and analysis and any other information or documents
reasonably requested by the Special Servicer (to the extent such information or
documents are in the Master Servicer’s possession). Subject to Section 3.09(h)
of this Agreement, the Special Servicer shall have 15 Business Days (from the
date that the Special Servicer receives the information it requested from the
Master Servicer) to analyze and make a recommendation with respect to a Request
for Approval with respect to a Performing Loan and, prior to the end of such 15
Business Day period, for so long as no Control Termination Event has occurred
and is continuing, is required to notify the Directing Holder and each Serviced
Companion Loan Noteholder of such Request for Approval and its recommendation
with respect thereto. Following such notice, the Directing Holder shall have 10
Business Days from the date it receives the Special Servicer recommendation and
any other information it may reasonably request (or, with respect to any
Serviced Loan Combination, such longer time period as may be provided in the
related Intercreditor Agreement) to approve any recommendation of the Special
Servicer relating to any Request for Approval. In any event, if the Directing
Holder does not respond to a Request for Approval by 5 p.m. on the 10th Business
Day after such request, the Special Servicer or the Master Servicer, as
applicable, may deem its recommendation approved by the Directing Holder and if
the Special Servicer does not respond to a Request for Approval within the
required 15 Business Days (or such longer time period pursuant to the terms of
the related Intercreditor Agreement but not less than five (5) Business Days
after the time period set forth therein for Directing Holder approval), the
Master Servicer may deem its recommendation
 
 
-257-

--------------------------------------------------------------------------------

 
 
approved by the Special Servicer. With respect to a Specially Serviced Loan, the
Special Servicer must notify the Directing Holder of any Request for Approval
received relating to the Directing Holder’s above-referenced approval rights and
its recommendation with respect thereto. The Directing Holder shall have 10
Business Days (after receipt of all information reasonably requested) to approve
any recommendation of the Special Servicer relating to any such Request for
Approval. In any event, if the Directing Holder does not respond to any such
Request for Approval by 5 p.m. on the 10th Business Day after such request, the
Special Servicer may deem its recommendation approved by the Directing Holder.
Notwithstanding the foregoing, (i) with respect to any Loan Combination, the
procedure and timing for approval by the Directing Holder (to the extent it is
the related Companion Loan Noteholder) of the related Request for Approval shall
be governed by the terms of the related Intercreditor Agreement and (ii) if the
Special Servicer determines that immediate action is necessary to protect the
interests of the Certificateholders and, with respect to any Serviced Loan
Combination, the Certificateholders and the related Serviced Companion Loan
Noteholders (as a collective whole as if such Certificateholders and, if
applicable, Serviced Companion Loan Noteholders constituted a single lender (and
with respect to any Serviced Loan Combination with a related Subordinate
Companion Loan, taking into account the subordinate nature of such Subordinate
Companion Loan)) and the Special Servicer has made a reasonable effort to
contact the Directing Holder, it need not wait for a response from the Directing
Holder.
 
(b)           Notwithstanding any other provision of this Agreement, neither the
Master Servicer nor the Special Servicer shall be required to take or refrain
from taking any action pursuant to instructions from the Directing Holder or any
Companion Loan holder, or due to any failure to approve an action by the
Directing Holder or any Companion Loan holder, or due to any objection by the
Directing Holder or any Companion Loan holder that would (i) cause any one of
them to violate applicable law, the terms of any Loan Documents, any
Intercreditor Agreement, this Agreement, including the Servicing Standard, or
the REMIC Provisions, (ii) expose the Master Servicer, the Special Servicer, the
Depositor, the Paying Agent, a Mortgage Loan Seller, the Trust Fund, the
Operating Advisor, the Trustee, the Certificate Administrator, or the Custodian
or their respective Affiliates, officers, directors, employees or agents to any
claim, suit or liability, (iii) materially expand the scope of the Master
Servicer’s or the Special Servicer’s responsibilities, or (iv) cause the Master
Servicer or the Special Servicer to act, or fail to act, in a manner that is not
in the best interests of the Certificateholders.
 
(c)           The Master Servicer and the Special Servicer, as applicable, shall
discuss with the Directing Holder, on a monthly basis, the performance of any
Mortgage Loan or Serviced Loan Combination that is a Specially Serviced Loan,
which is delinquent, has been placed on a “Watch List” or has been identified by
the Master Servicer or the Special Servicer as exhibiting deteriorating
performance.
 
Section 3.26     Modification, Waiver, Amendment and Consents. (a) Subject to
Sections 3.25, 3.26(f) and 3.27, and, if applicable, each Intercreditor
Agreement, (i) with respect to any Mortgage Loan or Serviced Loan Combination
that is not a Specially Serviced Loan, the Master Servicer (subject to the
Special Servicer’s consent, except as provided in Section 3.09 and Section
3.26(m)) or (ii) with respect to any Specially Serviced Loan, the Special
Servicer, in each case subject to the rights of the Directing Holder and
consultation with the Operating Advisor (if no Control Termination Event has
occurred and is continuing and to the extent the
 
 
-258-

--------------------------------------------------------------------------------

 
 
Operating Advisor has consultation rights pursuant to Section 3.23(e), Section
3.31 and Section 6.07 of this Agreement), may modify, waive or amend any term of
any Mortgage Loan (other than any Non-Serviced Mortgage Loan) or Serviced Loan
Combination if such modification, waiver or amendment (A) is consistent with the
Servicing Standard and (B) would not constitute a “significant modification” of
such Mortgage Loan or Serviced Loan Combination pursuant to Treasury Regulations
Section 1.860G-2(b) and would not otherwise (1) cause either Trust REMIC to fail
to qualify as a REMIC or (2) result in the imposition of a tax upon either Trust
REMIC or the Trust Fund (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC set forth in Section 860G(d) of the Code, but not
including the tax on “net income from foreclosure property” under Section
860G(c) of the Code). Each of the Master Servicer and the Special Servicer may
conclusively rely on an Opinion of Counsel in meeting this requirement. In
connection with (i) the release of a Mortgaged Property or any portion of a
Mortgaged Property from the lien of the related Mortgage or (ii) the taking of a
Mortgaged Property or any portion of a Mortgaged Property by exercise of the
power of eminent domain or condemnation, if the Loan Documents require the
Master Servicer or the Special Servicer, as applicable, to calculate (or to
approve the calculation of the related Borrower of) the loan-to-value ratio of
the remaining Mortgaged Property or Mortgaged Properties or the fair market
value of the real property constituting the remaining Mortgaged Property or
Mortgaged Properties, for purposes of REMIC qualification of the related
Mortgage Loan or Serviced Loan Combination, then such calculation shall exclude
the value of any personal property and going concern value, if any. If,
following any such release or taking, the loan-to-value ratio as so calculated
is greater than 125%, the Master Servicer or Special Servicer, as applicable,
shall require payment of principal by a “qualified amount” as determined under
Revenue Procedure 2010-30 or successor provisions, unless the related Borrower
provides an Opinion of Counsel that if such amount is not paid the related Trust
Mortgage Loan will not fail to be a Qualified Mortgage.
 
(b)           Neither the Master Servicer nor the Special Servicer may extend
the Maturity Date of any Mortgage Loan, Serviced Loan Combination or Specially
Serviced Loan beyond the date that is the date occurring later than the earlier
of (1)(A) other than with respect to the Courtyard by Marriott Loan Combination,
five years prior to the Distribution Date in May 2048 or (B) solely with respect
to the Courtyard by Marriott Loan Combination, seven years prior to the
Distribution Date in April 2030, and (2) in the case of a Mortgage Loan,
Serviced Loan Combination or Specially Serviced Loan secured solely or primarily
by the related Borrower’s interest in a ground lease (or, with respect to a
leasehold interest where the Borrower is the lessee and that is a space lease or
an air rights lease, such space lease or air rights lease), the date that is 20
years prior to the expiration date of such ground lease (or, with respect to a
leasehold interest where the Borrower is the lessee and that is a space lease or
an air rights lease, such space lease or air rights lease) (or 10 years prior to
the expiration date of such lease if the Master Servicer or the Special
Servicer, as applicable gives due consideration to the remaining term of such
ground lease (or, with respect to a leasehold interest where the Borrower is the
lessee and that is a space lease or an air rights lease, such space lease or air
rights lease) and such extension is in the best interest of the
Certificateholders and, with respect to a Serviced Loan Combination, the related
Serviced Companion Loan Noteholder (as a collective whole as if such
Certificateholders and (with respect to a Serviced Loan Combination) Serviced
Companion Loan Noteholder constituted a single lender (and with respect to any
Serviced Loan Combination
 
 
-259-

--------------------------------------------------------------------------------

 
 
with a related Subordinate Companion Loan, taking into account the subordinate
nature of such Subordinate Companion Loan)) and, if no Control Termination Event
has occurred and is continuing, with the consent of the Directing Holder).
 
(c)           Neither the Master Servicer nor the Special Servicer shall permit
any Borrower to add or substitute any collateral for an outstanding Mortgage
Loan (other than a Non-Serviced Mortgage Loan) or Serviced Loan Combination,
which collateral constitutes real property, unless the Master Servicer or the
Special Servicer, as applicable, shall have obtained a No Downgrade Confirmation
relating to the Certificates and Serviced Companion Loan Securities, if any.
 
(d)           Any payment of interest, which is deferred pursuant to any
modification, waiver or amendment permitted hereunder, shall not, for purposes
hereof, including, without limitation, calculating monthly distributions to
Certificateholders or, if applicable, Serviced Companion Loan Noteholders, be
added to the unpaid principal balance of the related Mortgage Loan or Serviced
Loan Combination, notwithstanding that the terms of such Mortgage Loan or
Serviced Loan Combination or such modification, waiver or amendment so permit.
 
(e)           Except for waivers of Penalty Charges and waivers of notice
periods, all material modifications, waivers and amendments of the Mortgage
Loans (other than a Non-Serviced Mortgage Loan) or Serviced Loan Combinations in
accordance with this Section 3.26 or in Section 3.27 of this Agreement (with
respect to Serviced Loan Combinations) shall be in writing.
 
(f)            The Master Servicer or the Special Servicer, as applicable, shall
notify the Trustee, the Certificate Administrator, the Directing Holder (other
than if a Consultation Termination Event has occurred and is continuing), the
Operating Advisor (only if a Control Termination Event has occurred and is
continuing), the Depositor, the related Serviced Companion Loan Noteholder (if
any) and the 17g-5 Information Provider (who shall promptly post such notice to
the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement), in writing, of any modification, waiver, material consent or
amendment of any term of any Mortgage Loan (other than a Non-Serviced Mortgage
Loan) or Serviced Loan Combination and the date thereof, and shall deliver to
the Custodian for deposit in the related Mortgage File, an original counterpart
of the agreement relating to such modification, waiver, material consent or
amendment, promptly (and in any event within 10 Business Days) following the
execution thereof.
 
(g)           The Master Servicer or the Special Servicer may (subject to the
Servicing Standard), as a condition to granting any request by a Borrower for
consent, modification, waiver or indulgence or any other matter or thing, the
granting of which is within its discretion pursuant to the terms of the
instruments evidencing or securing the related Mortgage Loan or Serviced Loan
Combination and is permitted by the terms of this Agreement and applicable law,
require that such Borrower pay to it (i) as additional servicing compensation, a
reasonable and customary fee for the additional services performed in connection
with such request (provided that the charging of such fee would not constitute a
“significant modification” of the related Mortgage Loan or Serviced Loan
Combination within the meaning of Treasury Regulations Section 1.860G-2(b)), and
(ii) any related costs and expenses incurred by it. In no event shall the
 
 
-260-

--------------------------------------------------------------------------------

 
 
Master Servicer or the Special Servicer be entitled to payment for such fees or
expenses unless such payment is collected from the related Borrower.
 
(h)           Notwithstanding the foregoing, the Master Servicer shall not
permit the substitution of any Mortgaged Property pursuant to the defeasance
provisions of any Mortgage Loan or Serviced Loan Combination (or any portion
thereof), if any, unless such defeasance complies with Treasury Regulations
Section 1.860G-2(a)(8) and satisfies the conditions set forth in Section 3.09(g)
of this Agreement.
 
(i)            Notwithstanding anything herein or in the related Loan Documents
to the contrary (but subject to the Special Servicer’s right to consent to any
request with respect to a Special Servicer Decision or to consent to the Master
Servicer processing such request pursuant to Section 3.09(g)), the Master
Servicer may permit the substitution of direct, non-callable “government
securities” within the meaning of Section 2(a)(16) of the Investment Company Act
of 1940, or any other securities that comply with Treasury Regulations Section
1.860G-2(a)(8)(ii) (including U.S. government agency securities if such
securities are eligible defeasance collateral under then current guidelines of
the Rating Agencies) for any Mortgaged Property pursuant to the defeasance
provisions of any Mortgage Loan (other than a Non-Serviced Mortgage Loan) or
Serviced Loan Combination (or any portion thereof) in lieu of the defeasance
collateral specified in the related Loan Documents; provided that, the Master
Servicer reasonably determines that allowing their use would not cause a default
or event of default under the related Loan Documents to become reasonably
foreseeable and the Master Servicer receives an Opinion of Counsel (at the
expense of the Borrower to the extent permitted under the Loan Documents) to the
effect that such use would not be and would not constitute a “significant
modification” of such Mortgage Loan or Serviced Loan Combination pursuant to
Treasury Regulations Section 1.860G-2(b) and would not otherwise endanger the
status of the Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or result in
the imposition of a tax upon the Lower-Tier REMIC, the Upper-Tier REMIC or the
Trust Fund (including but not limited to the tax on “prohibited transactions” as
defined in Section 860F(a)(2) of the Code and the tax on contributions to a
REMIC set forth in Section 860G(d) of the Code, but not including the tax on
“net income from foreclosure property”) and provided, that the requirements set
forth in Section 3.09(g) of this Agreement are satisfied.
 
(j)            If required under the related Loan Documents or if otherwise
consistent with the Servicing Standard, the Master Servicer shall establish and
maintain one or more accounts, which may be sub-accounts of the Collection
Account (the “Defeasance Accounts”), into which all payments received by the
Master Servicer from any defeasance collateral substituted for any Mortgaged
Property shall be deposited and retained, and shall administer such Defeasance
Accounts in accordance with the Loan Documents. Each Defeasance Account shall at
all times be an Eligible Account. Notwithstanding the foregoing, in no event
shall the Master Servicer permit such amounts to be maintained in the Defeasance
Account for a period in excess of 12 months, unless such amounts are reinvested
by the Master Servicer in “government securities” within the meaning of Section
2(a)(16) of the Investment Company Act of 1940, or any other securities that
comply with Treasury Regulations Section 1.860G-2(a)(8)(ii). To the extent not
required or permitted to be placed in a separate account, the Master Servicer
shall deposit all payments received by it from defeasance collateral substituted
for any Mortgaged Property into the Collection Account or, if a Serviced Loan
Combination is involved, the
 
 
-261-

--------------------------------------------------------------------------------

 
 
Serviced Loan Combination Collection Account and treat any such payments as
payments made on the Mortgage Loan or Serviced Loan Combination, as applicable,
in advance of its Due Date in accordance with clause (a) of the definition of
Principal Distribution Amount, and not as a prepayment of the related Mortgage
Loan or Serviced Loan Combination. Notwithstanding anything herein to the
contrary, in no event shall the Master Servicer permit such amounts to be
maintained in the Collection Account or, if a Serviced Loan Combination is
involved, the Serviced Loan Combination Collection Account for a period in
excess of 365 days.
 
(k)           Any right to take any action, grant or withhold any consent or
otherwise exercise any right, election or remedy afforded the Directing Holder
under this Agreement may, unless otherwise expressly provided herein to the
contrary, be affirmatively waived by the Directing Holder by written notice
given to the Trustee, the Certificate Administrator, the Master Servicer or the
Special Servicer, as applicable. Upon delivery of any such notice of waiver
given by the Directing Holder, any time period (exclusive or otherwise) afforded
the Directing Holder to exercise any such right, make any such election or grant
or withhold any such consent shall thereupon be deemed to have expired with the
same force and effect as if the specific time period set forth in this Agreement
applicable thereto had itself expired. If the Master Servicer or Special
Servicer determines that a refusal to consent by the Directing Holder or any
advice from the Directing Holder would cause the Master Servicer or Special
Servicer, as applicable, to violate applicable law, the terms of the applicable
Loan Documents, any related Intercreditor Agreements, the REMIC Provisions or
the terms of this Agreement, including without limitation, the Servicing
Standard, the Master Servicer or Special Servicer shall disregard such refusal
to consent or advice and notify the Directing Holder, the Trustee, the
Certificate Administrator, the related Serviced Companion Loan Noteholder (if
any) and the 17g-5 Information Provider (who shall promptly post such notice to
the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement) of its determination, including a reasonably detailed explanation of
the basis therefor.
 
(l)            Any modification, waiver or amendment of or consents or approvals
relating to a Mortgage Loan or Serviced Loan Combination that is a Specially
Serviced Loan or Serviced REO Loan (i) shall be performed by the Special
Servicer and not the Master Servicer, (ii) to the extent provided in this
Agreement and/or the applicable Intercreditor Agreement, shall be subject to the
consent of the related Directing Holder, and (iii) shall be structured so as to
be consistent with the allocation and payment priorities in the related Loan
Documents and Intercreditor Agreement, if any, such that neither the Trust as
holder of the Mortgage Loan nor a holder of any related Serviced Companion Loan
gains a priority over the other such holder that is not reflected in the related
Loan Documents and Intercreditor Agreement.
 
(m)          In addition, with respect to a Performing Loan (other than a
Non-Serviced Mortgage Loan), the Master Servicer, with respect to any Major
Decision (or making a determination not to take action with respect to a Major
Decision) or any Special Servicer Decision, shall (subject to the Special
Servicer’s consent) process the request directly. The Master Servicer shall
prepare and submit its written recommendation and analysis to the Special
Servicer with all information reasonably available to the Master Servicer that
the Special Servicer may reasonably request in order to withhold or grant its
consent, and in all cases the Special Servicer shall be entitled (subject to the
consultation rights of the Operating Advisor or the consent or consultation
rights of the Directing Holder) to approve or disapprove any
 
 
-262-

--------------------------------------------------------------------------------

 
 
modification, waiver or amendment that constitutes a Major Decision or Special
Servicer Decision. When the Special Servicer’s consent is required hereunder,
such consent shall be deemed given 15 Business Days, or such longer time period
pursuant to the terms of the related Intercreditor Agreement but not less than
five (5) Business Days after the time period set forth therein for Directing
Holder approval, (or in connection with an Acceptable Insurance Default, 90
days) after receipt (unless earlier objected to) by the Special Servicer from
the Master Servicer of the Master Servicer’s written analysis and recommendation
with respect to such proposed action together with such other information
reasonably required by the Special Servicer. With respect to all Specially
Serviced Loans and Performing Loans (other than Non-Serviced Mortgage Loans),
the Special Servicer shall, prior to consenting to such a proposed action of the
Master Servicer, and prior to itself taking such an action, obtain the written
consent of the related Directing Holder, which consent shall be deemed given 10
Business Days after receipt (or in connection with an Acceptable Insurance
Default, 30 days) (unless earlier objected to) by such Directing Holder of the
Master Servicer’s and/or Special Servicer’s, as applicable, written analysis and
recommendation with respect to such action together with such other information
reasonably required by such Directing Holder.
 
(n)           For the avoidance of doubt, and without limiting the generality of
the foregoing, any request for the disbursement of earnouts or holdback amounts
with respect to (i) any Specially Serviced Loan shall be processed by the
Special Servicer and (ii) any Mortgage Loan listed on Exhibit U received by the
Master Servicer shall be processed by the Master Servicer and submitted to the
Special Servicer for approval. For purposes of this Agreement, “disbursement of
earnouts or holdback amounts” shall mean the disbursement or funding to a
borrower of previously unfunded, escrowed or otherwise reserved portions of the
loan proceeds of the applicable Mortgage Loan until certain conditions precedent
thereto relating to the satisfaction of performance-related criteria (i.e.,
project reserve thresholds, lease-up requirements, sales requirements, etc.), as
set forth in the applicable loan documents, have been satisfied.
 
Section 3.27     Certain Intercreditor Matters Relating to the Serviced Loan
Combinations. (a) With respect to Serviced Loan Combinations, except for those
duties to be performed by, and notices to be furnished by, the Trustee under
this Agreement, the Master Servicer or the Special Servicer, as applicable,
shall perform such duties and furnish such notices, reports and information on
behalf of the Trust Fund as may be the obligation of the Trust, or the
obligation of the master servicer or the special servicer, as applicable,
following securitization, under the related Intercreditor Agreement.
 
(b)           The Master Servicer shall maintain a register (the “Serviced
Companion Loan Noteholder Register”) on which the Master Servicer shall record
the names and addresses of the Serviced Companion Loan Noteholders and wire
transfer instructions for such Serviced Companion Loan Noteholders from time to
time, to the extent such information is provided in writing to the Master
Servicer by a Serviced Companion Loan Noteholder. Each Serviced Companion Loan
Noteholder has agreed to inform the Master Servicer of its name, address,
taxpayer identification number and wiring instructions (to the extent the
foregoing information is not already contained in the related Intercreditor
Agreement) and of any transfer thereof (together with any instruments of
transfer). The name and address of each initial Serviced Companion Loan
Noteholder as of the Closing Date is set forth on Schedule VII hereto. The
 
 
-263-

--------------------------------------------------------------------------------

 
 
Master Servicer shall be entitled to conclusively rely upon the information
delivered by any Serviced Companion Loan Noteholder until it receives notice of
transfer or of any change in information.
 
In no event shall the Master Servicer be obligated to pay any party the amounts
payable to a Serviced Companion Loan Noteholder hereunder other than the Person
listed as the applicable Serviced Companion Loan Noteholder on the Serviced
Companion Loan Noteholder Register (excluding the Courtyard by Marriott
Non-Pooled Trust Companion Loans). In the event that a Serviced Companion Loan
Noteholder transfers the related Serviced Companion Loan without notice to the
Master Servicer, the Master Servicer shall have no liability whatsoever for any
misdirected payment on such Serviced Companion Loan and shall have no obligation
to recover and redirect such payment.
 
The Master Servicer shall promptly provide the names and addresses of any
Serviced Companion Loan Noteholder, including the identity of the controlling
class representative in any related Other Securitization, to any party hereto,
any related Companion Loan Noteholder or any successor thereto upon written
request, and any such party or successor may, without further investigation,
conclusively rely upon such information. The Master Servicer shall have no
liability to any Person for the provision of any such names and addresses.
 
(c)          The Directing Holder shall not owe any fiduciary duty to the
Trustee, any Master Servicer, any Special Servicer, any Certificateholder
(including the Controlling Class Representative, if applicable) or any
noteholder of a Serviced Loan Combination, as applicable. The Directing Holder
will not have any liability to the Certificateholders (including the Controlling
Class Representative, if applicable) or any other noteholder of a Serviced Loan
Combination, as applicable, for any action taken, or for refraining from the
taking of any action or the giving of any consent, pursuant to this Agreement,
or for errors in judgment.
 
(d)          With respect to any Serviced Loan Combination, the Directing Holder
shall be entitled to exercise the consent rights, cure rights and purchase
rights, as applicable, to the extent set forth in the applicable Intercreditor
Agreement, in accordance with the terms of the related Intercreditor Agreement
and this Agreement.
 
 
-264-

--------------------------------------------------------------------------------

 
 
(e)           The Special Servicer (if any Serviced Companion Loan is a
Specially Serviced Loan or has become a Serviced REO Loan) or the Master
Servicer (otherwise), as applicable, shall take all actions relating to the
servicing and/or administration of, and (subject to Section 3.13 and Section
3.17 of this Agreement and the following paragraph) the preparation and delivery
of reports and other information with respect to, the Serviced Loan Combination
related to any Serviced Companion Loan or any related Serviced REO Property
required to be performed by the holder of the related Mortgage Loan or
contemplated to be performed by a servicer, in any case pursuant to and as
required by each related Intercreditor Agreement and/or any related mezzanine
intercreditor agreement existing on the Closing Date and any related
Intercreditor Agreement or mezzanine intercreditor agreement not existing on the
Closing Date that is provided to the Master Servicer or Special Servicer, as
applicable. In addition notwithstanding anything herein to the contrary, the
following considerations shall apply with respect to the servicing of a Serviced
Companion Loan:
 
(i)            none of the Master Servicer, the Special Servicer or the Trustee
shall make any P&I Advance with respect to the Serviced Companion Loan (other
than as set forth in Section 4.07 with respect to Courtyard by Marriott
Non-Pooled Trust Companion Loans); and
 
(ii)           the Master Servicer and the Special Servicer shall each consult
with and obtain the consent of the related Serviced Companion Loan Noteholder(s)
to the extent required by the related Intercreditor Agreement.
 
The Master Servicer or Special Servicer, as applicable, shall timely provide to
each related Serviced Companion Loan Noteholder any reports or notices required
to be delivered to such Serviced Companion Loan Noteholder pursuant to the
related Intercreditor Agreement, and the Special Servicer shall reasonably
cooperate with the Master Servicer and the Master Servicer shall reasonably
cooperate with the Special Servicer in preparing/delivering any such report or
notice with respect to special servicing matters.
 
If any Serviced Companion Loan or any portion thereof or any particular payments
thereon are included in a REMIC or a “grantor trust” (within the meaning of the
Grantor Trust Provisions), then neither the Master Servicer nor the Special
Servicer shall knowingly take any action that would result in the equivalent of
an Adverse REMIC Event with respect to such REMIC or adversely affect the tax
status of such grantor trust as a grantor trust.
 
The parties hereto acknowledge that a Serviced Companion Loan Noteholder shall
not (1) owe any fiduciary duty to the Trustee, the Certificate Administrator,
the Master Servicer, the Special Servicer or any Certificateholder or (2) have
any liability to the Trustee or the Certificateholders for any action taken, or
for refraining from the taking of any action pursuant to the related
Intercreditor Agreement or the giving of any consent or for errors in judgment.
Each Certificateholder, by its acceptance of a Certificate, shall be deemed to
have confirmed its understanding that a Serviced Companion Loan Noteholder (i)
may take or refrain from taking actions that favor its interests or the
interests of its affiliates over the Certificateholders, (ii) may have special
relationships and interests that conflict with the interests of the
Certificateholders and shall be deemed to have agreed to take no action against
a Serviced Companion Loan Noteholder or any of its officers, directors,
employees, principals or agents as a
 
 
-265-

--------------------------------------------------------------------------------

 
 
result of such special relationships or conflicts, and (iii) shall not be liable
by reason of its having acted or refrained from acting solely in its interest or
in the interest of its affiliates.
 
The parties hereto recognize and acknowledge the respective rights of each
Serviced Companion Loan Noteholder under the related Intercreditor Agreement.
Each of the rights of a Serviced Companion Loan Noteholder under or contemplated
by this Section 3.27(e) may be exercisable by a designee thereof on its behalf;
provided that the Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee are provided with written notice by the related
Serviced Companion Loan Noteholder of such designation (upon which such party
may conclusively rely) and the contact details of the designee.
 
Notwithstanding anything herein or in the Intercreditor Agreement to the
contrary, no direction or objection by the Serviced Companion Loan Noteholder
may require or cause the Master Servicer or the Special Servicer, as applicable,
to violate any provision of any Mortgage Loan, applicable law, this Agreement,
any Intercreditor Agreement or the REMIC Provisions of the Code, including
without limitation the Master Servicer’s or Special Servicer’s obligation to act
in accordance with the Servicing Standard, or expose the Master Servicer, the
Special Servicer, the Depositor, a Mortgage Loan Seller, the Operating Advisor,
the Paying Agent, the Trust Fund, the Certificate Administrator or the Trustee
to liability, or materially expand the scope of the Master Servicer’s or Special
Servicer’s responsibilities hereunder.
 
Any reference to servicing any of the Mortgage Loans in accordance with any of
the related Loan Documents (including the related Note and Mortgage) shall also
mean, in the case of a Serviced Loan Combination, in accordance with the related
Intercreditor Agreement.
 
To the extent not otherwise expressly included herein, any provisions required
to be included herein pursuant to any Intercreditor Agreement for a Serviced
Loan Combination or a Non-Serviced Loan Combination are deemed incorporated
herein by reference, and the parties hereto shall comply with those provisions
as if set forth herein in full.
 
For purposes of exercising any rights that the directing holder of the Note for
any Mortgage Loan in a Serviced Loan Combination may have under the related
Intercreditor Agreement, the Directing Holder shall be the designee of the
Trust, as such noteholder, and the Trustee shall take such actions as may be
necessary under the related Intercreditor Agreement to effect such designation.
The Certificate Administrator shall provide notice of the identity of the
Controlling Class Representative and/or the Directing Holder (to the extent the
Certificate Administrator has received notice of a change in the identity of the
Controlling Class Representative and/or Directing Holder), upon request, to the
other parties to the related Intercreditor Agreement, to the extent the identity
and contact information of such parties to such Intercreditor Agreement are
actually known to the Certificate Administrator.
 
(f)            With respect to a Non-Serviced Mortgage Loan, the Master Servicer
shall deliver information comparable to the above described information in
Section 3.13(c) and Section 3.13(d) hereof to the same Persons as described
above in Section 3.13(c) and Section 3.13(d) and according to the same time
frames as described above in Section 3.13(c) and Section 3.13(d), with
reasonable promptness following such Master Servicer’s receipt of such
information from the Other Servicer under the Other Pooling and Servicing
Agreement.
 
 
-266-

--------------------------------------------------------------------------------

 
 
Promptly following the Closing Date, or, as applicable, upon receipt of notice
by the Certificate Administrator of the La Gran Plaza Pari Passu Note A-1
Securitization Date, the Certificate Administrator shall send written notice
substantially in the form of Exhibit DD hereto, accompanied by a copy of an
executed version of this Agreement, with respect to each Non-Serviced Mortgage
Loan to each applicable Other Servicer, Other Special Servicer and Other Trustee
stating that, as of the Closing Date, the Trustee is the holder of the
applicable Non-Serviced Mortgage Loan and directing each such recipient to remit
to the Master Servicer no later than one (1) Business Day after each
Determination Date all amounts payable to, and to forward, deliver or otherwise
make available, as the case may be, to the Master Servicer no later than one (1)
Business Day after each Determination Date all reports, statements, documents,
communications and other information that are to be forwarded, delivered or
otherwise made available to, the holder of the applicable Non-Serviced Mortgage
Loan under the related Intercreditor Agreement and Other Pooling and Servicing
Agreement. Such notice shall also provide contact information for the
Certificate Administrator, the Trustee, the Master Servicer, the Special
Servicer, the Directing Holder, the 17g-5 Information Provider and the Rating
Agencies.
 
With respect to a Non-Serviced Mortgage Loan, if the applicable Other Servicer,
Other Special Servicer or Other Trustee shall be replaced in accordance with the
terms of the related Other Pooling and Servicing Agreement, promptly upon notice
thereof, the applicable party to this Agreement that receives such notice shall,
upon request, acknowledge such successor as the successor to the Other Servicer,
Other Special Servicer or Other Trustee, as the case may be.
 
With respect to each Serviced Loan Combination, the Master Servicer or the
Special Servicer, as applicable, shall provide each Companion Loan Noteholder
and, if applicable, related Non-Directing Holder (or its designee or
representative), within the same time frame and to the same extent it is
required to provide such information and materials to the Certificateholders or
the Directing Holder, as applicable, hereunder with (1) copies of each financial
statement received by the Master Servicer pursuant to the terms of the related
Loan Documents, (2) copies of any notice of default sent to the Borrower and (3)
subject to the terms of the Loan Documents, copies of any other documents or
information relating to the Serviced Loan Combination (including, without
limitation, property inspection reports, loan servicing statements, Borrower
requests and asset status reports) that the Master Servicer delivers to the
related Directing Holder and copies of any other notice, information or report
that it is required to provide to the Directing Holder pursuant to this
Agreement with respect to any Major Decision or with respect to any “major
decisions” or “major actions” as set forth in the related Intercreditor
Agreement or the implementation of any recommended actions outlined in an Asset
Status Report relating to such Serviced Loan Combination. Any copies to be
furnished by the Master Servicer or the Special Servicer may be furnished by
hard copy or electronic means.
 
Section 3.28     Directing Holder Contact with the Master Servicer and the
Special Servicer. Each of the Master Servicer and the Special Servicer shall,
not more frequently than once per month, without charge, make a knowledgeable
Servicing Officer via telephone available during normal business hours to
verbally answer questions from the Directing Holder (for so long as no
Consultation Termination Event has occurred and is continuing) and the Operating
Advisor (for so long as a Control Termination Event has occurred and is
continuing)
 
 
-267-

--------------------------------------------------------------------------------

 
 
regarding the performance and servicing of the Mortgage Loans and/or REO
Properties for which the Master Servicer or the Special Servicer, as the case
may be, is responsible.
 
Section 3.29     Controlling Class Certificateholders and the Controlling Class
Representative; Certain Rights and Powers of the Directing Holder. (a) Each
Certificateholder and Beneficial Owner of a Control Eligible Certificate is
hereby deemed to have agreed by virtue of its purchase of such Certificate (or
beneficial ownership interest in such Certificate) to provide its name and
address to the Certificate Registrar and to notify the Certificate Registrar of
the transfer of any Control Eligible Certificate (or the beneficial ownership of
any Control Eligible Certificate), the selection of a Controlling Class
Representative or the resignation or removal thereof. Any such Certificateholder
(or Beneficial Owner) or its designee at any time appointed Controlling Class
Representative is hereby deemed to have agreed by virtue of its purchase of a
Control Eligible Certificate (or the beneficial ownership interest in a Control
Eligible Certificate) to notify the Certificate Registrar when such
Certificateholder (or Beneficial Owner) or designee is appointed Controlling
Class Representative and when it is removed or resigns. Upon receipt of such
notice, the Certificate Registrar shall notify the Special Servicer, the Master
Servicer, the Certificate Administrator, the Depositor, the Operating Advisor,
the Trustee and each Serviced Companion Loan Noteholder of the identity of the
Controlling Class Representative, any resignation or removal thereof and/or any
new Holder or Beneficial Owner of a Control Eligible Certificate.
 
Each beneficial owner of a Courtyard by Marriott Control Eligible Certificate is
hereby deemed to have agreed by virtue of its purchase of such Certificate (or
beneficial ownership interest in such Certificate) to provide its name and
address to the Certificate Registrar and to notify the Certificate Registrar of
the transfer of any Courtyard by Marriott Control Eligible Certificate (or the
beneficial ownership of any Courtyard by Marriott Control Eligible Certificate),
the selection of a Courtyard by Marriott Controlling Class Representative or the
resignation or removal of a Courtyard by Marriott Controlling Class
Representative. Any such Certificateholder (or beneficial owner) or its designee
at any time appointed Courtyard by Marriott Controlling Class Representative is
hereby deemed to have agreed by virtue of its purchase of a Courtyard by
Marriott Control Eligible Certificate (or the beneficial ownership interest in a
Courtyard by Marriott Control Eligible Certificate) to notify the Certificate
Registrar when such Certificateholder (or beneficial owner) or designee is
appointed Courtyard by Marriott Controlling Class Representative and when it is
removed or resigns. Upon receipt of such notice, the Certificate Registrar shall
to notify the Special Servicer, the Master Servicer, the Certificate
Administrator and the Trustee of the identity of the Courtyard by Marriott
Controlling Class Representative, any resignation or removal of the Courtyard by
Marriott Controlling Class Representative and/or any new holder or beneficial
owner of a Courtyard by Marriott Control Eligible Certificate.
 
In addition, upon the request of the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee or the Operating Advisor, as applicable,
the Certificate Registrar shall promptly (but no later than five (5) Business
Days after such request) provide to the requesting party, for so long as no
Consultation Termination Event has occurred and is continuing, the identity of
the then-current Controlling Class and a list of the Holders of Certificates of
the Controlling Class. However, if any Controlling Class Certificateholder is
listed as being the Depository, then the Certificate Administrator shall
promptly (but in no event
 
 
-268-

--------------------------------------------------------------------------------

 
 
more than five (5) Business Days following such request) request from the
Depository, the list of Beneficial Owners of the Controlling Class, and the
Certificate Administrator shall provide such list to the requesting party
promptly upon receipt; provided that, if any Controlling Class Certificateholder
is listed as the Depository and the Certificate Administrator has actual
knowledge of the identity of the related Beneficial Owner, then the Certificate
Administrator shall include such Beneficial Owner in the list provided to any
requesting party pursuant to first sentence of this paragraph. The Master
Servicer, the Special Servicer, the Trustee and the Operating Advisor shall be
entitled to conclusively rely on any such information so provided. Any expenses
incurred in connection with obtaining such information shall be at the expense
of the requesting party, except that if (i) such expenses arise in connection
with an event as to which the Directing Holder (or Controlling Class
Representative) has review, consent or consultation rights with respect to an
action taken by, or report prepared by, the requesting party pursuant to this
Agreement and (ii) the requesting party has not been notified of the identity of
the Directing Holder (or Controlling Class Representative) or reasonably
believes that the identity of the Directing Holder (or Controlling Class
Representative) has changed, then such expenses shall be at the expense of the
Trust.
 
To the extent the Master Servicer has actual knowledge of any change in the
identity of a Holder (or Beneficial Owners) of the Controlling Class, then the
Master Servicer shall promptly notify the Trustee, the Certificate
Administrator, the Operating Advisor and the Special Servicer thereof, who may
rely conclusively on such notice from the Master Servicer.
 
(b)           Once a Controlling Class Representative has been selected, each of
the Master Servicer, the Special Servicer, the Depositor, the Trustee, the
Certificate Administrator, the Certificate Registrar, the Operating Advisor, the
Paying Agent and each other Certificateholder (or Beneficial Owner, if
applicable) shall be entitled to rely on such selection unless a majority of the
Controlling Class Certificateholders, by Certificate Balance, or such
Controlling Class Representative shall have notified the Master Servicer, the
Special Servicer, the Trustee, the Certificate Administrator, the Operating
Advisor, the Paying Agent and each other Controlling Class Certificateholder, in
writing, of the resignation of such Controlling Class Representative or the
selection of a new Controlling Class Representative. Upon the resignation of a
Controlling Class Representative, the Certificate Administrator shall request
the Controlling Class Certificateholders to select a new Controlling Class
Representative.
 
(c)           Until it receives notice to the contrary, each of the Master
Servicer, the Special Servicer, the Paying Agent, the Certificate Administrator,
the Operating Advisor and the Trustee shall be entitled to rely on the most
recent notification with respect to the identity of the Controlling Class
Certificateholder and the Controlling Class Representative.
 
(d)           The Master Servicer, Special Servicer, Trustee or Operating
Advisor shall be entitled to request that the Certificate Administrator provide,
and the Certificate Administrator shall promptly (but no later than five (5)
Business Days after such request) provide (i) for so long as no Consultation
Termination Event has occurred and is continuing, the identity of the
Controlling Class Representative and, to the extent reasonably available, a list
of Controlling Class Certificateholders, including names and addresses and (ii)
confirmation as to whether a Control Termination Event or Consultation
Termination Event has occurred in the 12 months preceding any such request or
any other period specified in such request. In addition to the foregoing, within
two (2) Business Days of receiving notice of the selection of a new Controlling
 
 
-269-

--------------------------------------------------------------------------------

 
 
Class Representative or the existence of a new Controlling Class
Certificateholder, the Certificate Administrator shall notify the Trustee, the
Operating Advisor, the Master Servicer and the Special Servicer. Further, the
Certificate Administrator shall post a “special notice” on the Certificate
Administrator’s Website within 10 days of its determination of the commencement
or cessation of any Consultation Termination Event or Control Termination Event.
 
At any time more than 50% of the Percentage Interest of the Controlling Class
Certificateholders direct the Certificate Administrator in writing to hold an
election for a Controlling Class Representative, the Certificate Administrator
shall hold such election as soon as practicable at the expense of such
requesting Certificateholders.
 
(e)           If to the extent the Certificate Administrator determines that a
Class of Book-Entry Certificates is the Controlling Class, the Certificate
Administrator shall notify the related Certificateholders of such Class of such
event via the related Distribution Date Statement.
 
(f)            Each Certificateholder acknowledges and agrees, by its acceptance
of its Certificates, that: (i) the Directing Holder may have special
relationships and interests that conflict with those of Holders of one or more
Classes of Certificates or Companion Loan Noteholders; (ii) the Directing Holder
may act solely in the interests of the Holders of the Controlling Class (or, in
the case of a Loan Combination, in the interests of one or more Companion Loan
Noteholders); (iii) the Directing Holder does not have any liability or duties
to the Holders of any Class of Certificates other than the Controlling Class;
(iv) the Directing Holder may take actions that favor the interests of the
Directing Holder or one or more Classes of the Certificates including the
Holders of the Controlling Class (or, in the case of a Loan Combination, one or
more Companion Loan Noteholders) over the interests of the Holders of one or
more Classes of Certificates and other Companion Loan Noteholders; and (v) the
Directing Holder shall have no liability whatsoever to any Certificateholder,
the Trust, any Companion Loan Noteholder any party hereto or any other Person
(including any Borrower under a Mortgage Loan) for having so acted as set forth
in clauses (i) through (iv) of this paragraph, and no Certificateholder or
Companion Loan Noteholder may take any action whatsoever against the Directing
Holder or any director, officer, employee, agent or principal thereof for having
so acted.
 
(g)           The Certificate Registrar shall determine which Class of
Certificates is the then-current Controlling Class within two (2) Business Days
of a request from the Master Servicer, Special Servicer, Trustee, the Operating
Advisor, the Certificate Administrator or any Certificateholder and provide such
information to the requesting party.
 
(h)           At any time when the most senior Class of Control Eligible
Certificates are the Controlling Class, the Holder of more than 50% of the
Controlling Class (by Certificate Principal Amount) may waive its right to act
as, or appoint a representative to act as, the Controlling Class Representative
and to exercise any of the rights of the Controlling Class Representative or
cause the exercise of any of the rights of the Controlling Class Representative
by irrevocable written notice delivered to the Depositor, Certificate
Administrator, Certificate Registrar, Trustee, Master Servicer, Special Servicer
and Operating Advisor. Any such waiver shall remain effective with respect to
such Holder and the most senior Class of Control Eligible Certificates until
such time as that Certificateholder has (i) sold a majority of the most senior
 
 
-270-

--------------------------------------------------------------------------------

 
 
Class of Control Eligible Certificates (by Certificate Principal Amount) to an
unaffiliated third party and (ii) certified to the Depositor, Certificate
Administrator, Certificate Registrar, Trustee, Master Servicer, Special Servicer
and Operating Advisor that (a) the transferor retains no direct or indirect
voting rights with respect to the most senior Class of Control Eligible
Certificates that it does not own, (b) there is no voting agreement between the
transferee and the transferor and (c) the transferor retains no direct or
indirect controlling interest in the most senior Class of Control Eligible
Certificates. During such waiver period a Control Termination Event and a
Consultation Termination Event shall be deemed to exist and the rights of the
Controlling Class to appoint a Controlling Class Representative and the rights
of the Controlling Class Representative shall not be operative (notwithstanding
whether a Control Termination Event or a Consultation Termination Event is or
would otherwise then be in effect). Following any transfer of more than 50% of
the most senior Class of Control Eligible Certificates, the successor Holder of
more than 50% of the most senior Class of Control Eligible Certificates, if the
most senior Class of Control Eligible Certificates are the Controlling Class (by
Certificate Principal Amount) shall again have the right to act as, or appoint a
representative to act as, the Controlling Class Representative without regard to
any prior waiver by the predecessor Certificateholder. The successor
Certificateholder shall also have the right to irrevocably waive its right to
act as or appoint a Controlling Class Representative or to exercise any of the
rights of the Controlling Class Representative or cause the exercise of any of
the rights of the Controlling Class Representative. No successor
Certificateholder described above shall have any consent rights with respect to
any Mortgage Loan that became a Specially Serviced Loan prior to its acquisition
of a majority of the most senior Class of Control Eligible Certificates that had
not also become a corrected loan prior to such acquisition until such Mortgage
Loan becomes a Corrected Loan.
 
Section 3.30     No Downgrade Confirmation. (a) Notwithstanding the terms of any
related Loan Documents or other provisions of this Agreement, if any action
under any Loan Documents or this Agreement requires a No Downgrade Confirmation
as a condition precedent to such action, if the party (the “Requesting Party”)
attempting to obtain such No Downgrade Confirmation from each Rating Agency has
made a request to any Rating Agency for such No Downgrade Confirmation and,
within 10 Business Days of the No Downgrade Confirmation request being posted to
the 17g-5 Information Provider’s Website, such Rating Agency has not replied to
such request or has responded in a manner that indicates that such Rating Agency
is neither reviewing such request nor waiving the requirement for No Downgrade
Confirmation, then (i) such Requesting Party shall (without providing notice to
the 17g-5 Information Provider) confirm that the applicable Rating Agency has
received the No Downgrade Confirmation request, and, if it has not, promptly
request the related No Downgrade Confirmation again and (ii) if there is no
response to either such No Downgrade Confirmation request within 5 Business Days
of such second request or such Rating Agency has responded in a manner that
indicates it is neither reviewing such request nor waiving the requirement for
No Downgrade Confirmation, (x) with respect to any such condition in any Loan
Document requiring such No Downgrade Confirmation or any other matter under this
Agreement relating to the servicing of the Mortgage Loans (other than as set
forth in clause (y) below), the Requesting Party (or, if the Requesting Party is
the related Borrower, then the Master Servicer (with respect to non-Specially
Serviced Loans) or the Special Servicer (with respect to Specially Serviced
Loans and Serviced REO Loans), as applicable) shall determine, in accordance
with its duties under this Agreement and in accordance with the Servicing
Standard, whether or not such action would be in the best interests of the
Certificateholders and, in the case of a Serviced Loan Combination,
Certificateholders and
 
 
-271-

--------------------------------------------------------------------------------

 
 
any holder of the related Serviced Companion Loan (as a collective whole as if
such Certificateholders and Serviced Companion Loan holders constituted a single
lender (and with respect to any Serviced Loan Combination with a related
Subordinate Companion Loan, taking into account the subordinate nature of such
Subordinate Companion Loan)), and if the Requesting Party (or, if the Requesting
Party is the related Borrower, then the Master Servicer or the Special Servicer,
as applicable) determines that such action would be in the best interest of such
parties, then the requirement for a No Downgrade Confirmation shall be deemed
not to apply, and (y) with respect to a replacement of the Master Servicer or
Special Servicer, such condition shall be deemed to be satisfied if (i) Moody’s
and/or DBRS, as applicable, has not cited servicing concerns of the applicable
replacement as the sole or material factor in any qualification, downgrade or
withdrawal of the ratings (or placement on “watch status” in contemplation of a
ratings downgrade or withdrawal) of securities in any other CMBS transaction
serviced by the applicable servicer prior to the time of determination, if
Moody’s and/or DBRS, as applicable, is the non-responding Rating Agency, (ii)
KBRA has not cited servicing concerns with respect to the applicable replacement
as the sole or material factor in any qualification, downgrade or withdrawal of
the ratings (or placement on “watch status” in contemplation of a ratings
downgrade or withdrawal) of securities in any other commercial mortgage backed
securitization transaction serviced by the applicable servicer prior to the time
of determination, if KBRA is the non-responding Rating Agency and (iii) the
incoming Master Servicer or Special Servicer, as applicable, confirms in writing
that (a) it is acting as master servicer or special servicer, as applicable, in
a commercial mortgage loan securitization that was rated by an NRSRO within the
12 month period prior to the date of determination, and (b) either (A) such
master servicer or special servicer has a then current ranking by Morningstar
equal to or higher than “MOR CS3” as a master servicer or special servicer or
(B)(i) such master servicer or special servicer is acting as master servicer or
special servicer, as applicable, in a commercial mortgage loan securitization
that was rated by a Rating Agency within the twelve (12) month period prior to
the date of determination and (ii) Morningstar has not qualified, downgraded or
withdrawn the then-current rating or ratings of one or more classes of
certificates citing servicing concerns with the servicer or special servicer, as
applicable, as the sole or material factor in such rating action.
 
Any No Downgrade Confirmation request made by the Master Servicer, Special
Servicer, Certificate Administrator or Trustee, as applicable, pursuant to this
Agreement, shall be made in writing, which writing shall contain a cover page
indicating the nature of the No Downgrade Confirmation request, and shall
contain all back-up material necessary for the Rating Agency to process such
request. Such written No Downgrade Confirmation request shall be provided in
electronic format to the 17g-5 Information Provider, and the 17g-5 Information
Provider shall post such request on the 17g-5 Information Provider’s Website in
accordance with Section 3.14(d) of this Agreement.
 
Promptly following the Master Servicer’s or Special Servicer’s determination to
take any action discussed in this Section 3.30(a) following any requirement to
obtain a No Downgrade Confirmation being considered satisfied, the Master
Servicer or Special Servicer, as the case may be, shall provide electronic
written notice to the 17g-5 Information Provider of the action taken for the
particular item at such time, and the 17g-5 Information Provider shall post such
notice on the 17g-5 Information Provider’s Website in accordance with Section
3.14(d) of this Agreement.
 
 
-272-

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything to the contrary in this Section 3.30, for
purposes of the provisions of any Loan Document relating to defeasance
(including without limitation the type of collateral acceptable for use as
defeasance collateral), release or substitution of any collateral, any No
Downgrade Confirmation requirement in the Loan Documents with respect to which
the Master Servicer or Special Servicer would have been required to make the
determination described in Section 3.30(a) shall be deemed not to apply
regardless of any such determination by the Requesting Party (or, if the
Requesting Party is the related Borrower, the Master Servicer (with respect to
non-Specially Serviced Loans) or the Special Servicer (with respect to Specially
Serviced Loans and Serviced REO Loans), as applicable); provided, that the
Requesting Party (or the Master Servicer or the Special Servicer, as applicable)
shall in any event review the other conditions required under the related Loan
Documents with respect to such defeasance, release or substitution and confirm
to its satisfaction in accordance with the Servicing Standard that such
conditions (other than the requirement for a No Downgrade Confirmation) have
been satisfied.
 
(c)           For all other matters or actions not specifically discussed in
Section 3.30(a) above, the applicable Requesting Party shall deliver a No
Downgrade Confirmation from each Rating Agency.
 
(d)           Notwithstanding the terms of the related Loan Documents, the other
provisions of this Agreement or the applicable Intercreditor Agreement, with
respect to any Serviced Companion Loan as to which there exists Serviced
Companion Loan Securities, if any action relating to the servicing and
administration of the related Loan Combination or any related REO Property (the
“Relevant Action”) requires delivery of a No Downgrade Confirmation as a
condition precedent to such action pursuant to this Agreement, then, except as
set forth below in this paragraph, such action shall also require delivery of a
Serviced Companion Loan No Downgrade Confirmation as a condition precedent to
such action from each related Serviced Companion Loan Rating Agency. Each
Serviced Companion Loan No Downgrade Confirmation shall be sought by the Master
Servicer or Special Servicer, as applicable, depending on whichever such party
is seeking the corresponding No Downgrade Confirmation(s) in connection with the
Relevant Action. The requirement to obtain a Serviced Companion Loan No
Downgrade Confirmation with respect to any Serviced Companion Loan Securities
will be subject to, will be permitted to be waived by the Master Servicer and
the Special Servicer on, and will be deemed not to apply on, the same terms and
conditions applicable to obtaining No Downgrade Confirmations, as set forth in
this Agreement; provided that the Master Servicer or Special Servicer, as
applicable, depending on which is seeking the subject Serviced Companion Loan No
Downgrade Confirmation, shall forward to one or more of its counterparts (i.e.,
the Other Servicer or Other Special Servicer, as applicable), the Other 17g-5
Information Provider, or such other party or parties as are agreed to by the
Master Servicer or the Special Servicer, as applicable, and the applicable
parties for the related Other Securitization, at the expense of the Other
Securitization to the extent not borne by the related Borrower, and in such
format as the sender and recipient may reasonably agree, (i) the request for
such Serviced Companion Loan No Downgrade Confirmation, (ii) all materials
forwarded to the 17g-5 Information Provider under this Agreement in connection
with seeking the No Downgrade Confirmation(s) for the applicable Relevant Action
at approximately the same time that such materials are forwarded to the 17g-5
Information Provider, and (iii) any other materials that the applicable Serviced
Companion Loan Rating Agency may reasonably request in connection with such
Serviced
 
 
-273-

--------------------------------------------------------------------------------

 
 
Companion Loan No Downgrade Confirmation promptly following receipt of such
request from the Other Certificate Administrator.
 
The Certificate Administrator shall, promptly following receipt of written
request from the Master Servicer or the Special Servicer, as applicable, provide
to the Master Servicer or the Special Servicer, as applicable, the contact
information for the Other Servicer, the Other Special Servicer, the Other
Certificate Administrator, the Other Trustee and the Other 17g-5 Information
Provider for the Other Securitization, solely to the extent known to it.
 
Section 3.31     Appointment and Duties of the Operating Advisor.
 
(a)              Pentalpha Surveillance LLC is hereby appointed to serve as the
initial Operating Advisor.
 
(b)            The Operating Advisor, as an independent contractor, shall review
the Special Servicer’s operational practices in respect of Specially Serviced
Loans, consult, in certain circumstances with the Special Servicer and perform
each other obligation of the Operating Advisor as set forth in this Agreement
solely on behalf of the Trust Fund and in the best interest of, and for the
benefit of, the Certificateholders and, with respect to any Serviced Loan
Combination (other than the La Gran Plaza Loan Combination), for the benefit of
the related Companion Loan Noteholder (as a collective whole as if such
Certificateholders and Companion Loan Noteholder constituted a single lender
(and with respect to any Serviced Loan Combination with a related Subordinate
Companion Loan, taking into account the subordinate nature of such Subordinate
Companion Loan)), and not any particular Class of Certificateholders (as
determined by the Operating Advisor in the exercise of its good faith and
reasonable judgment) (the “Operating Advisor Standard”). The Operating Advisor
shall not owe any fiduciary duty to the Master Servicer, the Special Servicer or
any other Person in connection with this Agreement. By purchasing a Certificate,
Certificateholders are deemed to acknowledge and agree that there could be
multiple strategies to resolve any Specially Serviced Loan and that the goal of
the Operating Advisor’s participation is to provide additional oversight
relating to the Special Servicer’s compliance with the Servicing Standard in
making its determinations as to which strategy to execute.
 
(c)            With respect to each Mortgage Loan (other than any Non-Serviced
Mortgage Loan and the La Gran Plaza Mortgage Loan) or Serviced Loan Combination
(other than the La Gran Plaza Loan Combination), if no Control Termination Event
has occurred and is continuing, the Operating Advisor shall:
 
(i)           promptly review all information available to Privileged Persons on
the Certificate Administrator’s Website relevant to the Operating Advisor’s
obligations under this Agreement;
 
(ii)           promptly review each Final Asset Status Report; and
 
(iii)          review any Appraisal Reduction Amount and net present value
calculations pursuant to Section 3.31(e) of this Agreement.
 
 
-274-

--------------------------------------------------------------------------------

 
 
(d)           With respect to each Mortgage Loan (other than any Non-Serviced
Mortgage Loan and the La Gran Plaza Mortgage Loan) or Serviced Loan Combination
(other than the La Gran Plaza Loan Combination), while a Control Termination
Event has occurred and is continuing, the Operating Advisor shall:
 
(i)            consult (on a non-binding basis) with the Special Servicer in
connection with any Major Decision pursuant to Section 6.07 of this Agreement;
 
(ii)           review, recalculate and verify the accuracy of any Appraisal
Reduction Amount and net present value calculations pursuant to Section 3.31(f)
of this Agreement;
 
(iii)          in connection with the preparation of the Operating Advisor
Annual Report (defined below), review, in accordance with the Operating Advisor
Standard, the Special Servicer’s operational practices on a platform-level basis
in respect of Specially Serviced Loans in order to formulate an opinion as to
whether or not those operational practices generally satisfy the Servicing
Standard with respect to the resolution and/or liquidation of the Specially
Serviced Loans;
 
(iv)          within 120 days of the end of the prior calendar year (if any such
Mortgage Loans (other than any Non-Serviced Mortgage Loan and the La Gran Plaza
Mortgage Loan) or Serviced Loan Combination (other than the La Gran Plaza Loan
Combination) were Specially Serviced Loans during the prior calendar year),
deliver an annual report setting forth the Operating Advisor’s assessment of the
Special Servicer’s performance of its duties under this Agreement on a
platform-level basis with respect to the resolution and liquidation of Specially
Serviced Loans during the prior calendar year (the “Operating Advisor Annual
Report”) to the Trustee, the Master Servicer, the Certificate Administrator
(which shall promptly post such Operating Advisor Annual Report on the
Certificate Administrator’s Website), the related Serviced Companion Loan
Noteholder (if any) and the 17g-5 Information Provider (who shall promptly post
such notice to the 17g-5 Information Provider’s Website pursuant to Section
3.14(d) of this Agreement). Each Operating Advisor Annual Report shall be
substantially in the form of Exhibit X of this Agreement (which form may be
modified or altered as to either its organization or content by the Operating
Advisor, subject to compliance of such form with the terms and provisions of
this Agreement) and shall be based on the Operating Advisor’s review of any
annual compliance statement and any assessment of compliance delivered to the
Operating Advisor pursuant to Section 10.11 of this Agreement, as applicable,
any attestation report delivered to the Operating Advisor pursuant to Section
10.13 of this Agreement, any Asset Status Report, other information (other than
any communications between the Directing Holder and the Special Servicer that
would be Privileged Information) delivered to the Operating Advisor by the
Special Servicer and oral communications with the Special Servicer; provided
that in no event shall the information or any other content included in the
Operating Advisor Annual Report contravene any provision of this Agreement. Only
as used in connection with the Operating Advisor Annual Report, the term
“platform-level basis” refers to the Special Servicer’s performance of its
duties as they relate to the resolution and liquidation of Specially Serviced
Mortgage Loans, taking into account the Special Servicer’s specific duties under
this Agreement as well as the extent to which those duties were performed in
accordance with the Servicing Standard, with reasonable consideration by the
Operating Advisor of
 
 
-275-

--------------------------------------------------------------------------------

 
 
any annual compliance statement, Assessment of Compliance, Attestation Report,
Asset Status Report and any other information (other than communications between
the Directing Holder and the Special Servicer that would be Privileged
Information) delivered to the Operating Advisor by the Special Servicer pursuant
to this Agreement. Subject to the restrictions in this Agreement, including,
without limitation, Section 3.31(b) of this Agreement, each such Operating
Advisor Annual Report shall (A) identify any material deviations (i) from the
Servicing Standard and (ii) from the Special Servicer’s obligations under this
Agreement with respect to the resolution or liquidation of Specially Serviced
Loans and (B) comply with all of the confidentiality requirements applicable to
the Operating Advisor described in this Agreement. Promptly upon receipt of each
Operating Advisor Annual Report, the Certificate Administrator shall post such
Operating Advisor Annual Report on the Certificate Administrator’s Website. Each
of the Special Servicer and the Directing Holder (for so long as no Consultation
Termination Event has occurred and is continuing) shall be given an opportunity
to review any Operating Advisor Annual Report at least five Business Days prior
to its delivery to the Trustee and the Certificate Administrator; provided, that
the Operating Advisor shall have no obligation to consider any comments to such
Operating Advisor Annual Report that are provided by the Special Servicer or
Directing Holder. No Operating Advisor Annual Report will be required from the
Operating Advisor with respect to the Special Servicer, if during the prior
calendar year, no Asset Status Report was prepared by the Special Servicer in
connection with a Specially Serviced Loan or REO Property. In the event the
Special Servicer is replaced during the prior calendar year, the Operating
Advisor shall only be required to prepare an Operating Advisor Annual Report
relating to each entity that was acting as a Special Servicer as of December 31
in the prior calendar year and is continuing in such capacity through the date
of such Operating Advisor Annual Report. Subject to the terms and conditions in
this Agreement related to Privileged Information, the Operating Advisor agrees
that it shall use information received from the Special Servicer pursuant to the
terms of this Agreement solely for purposes of complying with its duties and
obligations hereunder.
 
(e)           With respect to each Mortgage Loan (other than any Non-Serviced
Mortgage Loan and the La Gran Plaza Mortgage Loan) or Serviced Loan Combination
(other than the La Gran Plaza Loan Combination), if no Control Termination Event
has occurred and is continuing, the Special Servicer will forward any Appraisal
Reduction Amount and net present value calculations used in the Special
Servicer’s determination of what course of action to take in connection with the
workout or liquidation of a Specially Serviced Loan to the Operating Advisor
after such calculations have been finalized. The Operating Advisor shall review
such calculations but may not opine on, or otherwise call into question, such
Appraisal Reduction Amount and/or net present value calculations (except that if
the Operating Advisor discovers a mathematical error contained in such
calculations, then the Operating Advisor shall notify the Special Servicer and
the Controlling Class Representative of such error).
 
(f)           With respect to each Mortgage Loan (other than any Non-Serviced
Mortgage Loan and the La Gran Plaza Mortgage Loan) or Serviced Loan Combination
(other than the La Gran Plaza Loan Combination), while a Control Termination
Event has occurred and is continuing, after the calculation but prior to the
utilization by the Special Servicer of any of the calculations related to (A)
Appraisal Reduction Amounts or (B) net present value, the Special
 
 
-276-

--------------------------------------------------------------------------------

 
 
Servicer shall forward such calculations, together with any supporting material
or additional information necessary in support thereof (including such
additional information reasonably requested by the Operating Advisor to confirm
the mathematical accuracy of such calculations, but not including any Privileged
Information), to the Operating Advisor promptly, but in any event no later than
2 Business Days after finalizing the preparation of such calculations, and the
Operating Advisor shall promptly, but no later than 3 Business Days after
receipt of such calculations and any supporting or additional materials,
recalculate and verify the accuracy of the mathematical calculations and the
corresponding application of the non-discretionary portion of the applicable
formulas required to be utilized in connection with any such calculation.
 
In connection with this Section 3.31(f), if the Operating Advisor does not agree
with the mathematical calculations or the application of the applicable
non-discretionary portions of the formula required to be utilized for such
calculation, the Operating Advisor and Special Servicer shall consult with each
other in order to resolve any inaccuracy in the mathematical calculations or the
application of the non-discretionary portions of the related formula in arriving
at those mathematical calculations or any disagreement within 5 Business Days of
delivery of such calculations to the Operating Advisor. If the Operating Advisor
and Special Servicer are not able to resolve such inaccuracies or disagreement
prior to the end of such 5 Business Day period, the Operating Advisor shall
promptly notify the Certificate Administrator of such disagreement and the
Certificate Administrator shall examine the calculations and supporting
materials provided by the Special Servicer and the Operating Advisor and shall
determine which calculation is to apply. In making such determination, the
Certificate Administrator may hire an independent third-party to assist with any
such calculation at the expense of the Trust and shall be entitled to
conclusively rely on such third party’s determination (provided such third party
has been selected with reasonable care by the Certificate Administrator).
 
(g)           Subject to the requirements of confidentiality imposed on the
Operating Advisor herein (including without limitation in respect of Privileged
Information), the Operating Advisor shall respond to Inquiries proposed by
Privileged Persons from time to time in accordance with the terms of Section
4.02(c) of this Agreement.
 
(h)           The Operating Advisor shall keep all Privileged Information
confidential and shall not disclose such Privileged Information to any Person
(including Certificateholders other than the Controlling Class Representative),
other than (1) to the extent expressly required by this Agreement, to the other
parties to this Agreement with a notice indicating that such information is
Privileged Information or (2) pursuant to a Privileged Information Exception.
Each party to this Agreement that received Privileged Information from the
Operating Advisor with a notice stating that such information is Privileged
Information shall not disclose such Privileged Information to any Person without
the prior written consent of the Special Servicer, the Controlling Class
Representative and the Directing Holder other than pursuant to a Privileged
Information Exception.
 
(i)            On each Servicer Remittance Date, the Operating Advisor shall be
paid the applicable Operating Advisor Fee from amounts on deposit in the
Collection Account pursuant to Section 3.06 of this Agreement, as applicable. In
addition, the Operating Advisor Consulting Fee shall be payable to the Operating
Advisor with respect to each Major Decision for which the Operating Advisor has
consultation rights. Each of the Operating Advisor Fee and the Operating Advisor
Consulting Fee shall be payable from funds on deposit in the Collection
 
 
-277-

--------------------------------------------------------------------------------

 
 
Account as provided in Section 3.06 of this Agreement, but with respect to the
Operating Advisor Consulting Fee only to the extent such Operating Advisor
Consulting Fee is actually received from the related Borrower. When the
Operating Advisor has consultation rights with respect to a Major Decision under
this Agreement, the Master Servicer or the Special Servicer, as applicable,
shall use commercially reasonable efforts consistent with the Servicing Standard
to collect the applicable Operating Advisor Consulting Fee from the related
Borrower in connection with such Major Decision, but only to the extent not
prohibited by the related Loan Documents. The Master Servicer or Special
Servicer, as applicable, may waive or reduce the amount of any Operating Advisor
Consulting Fee payable by the related Borrower if it determines that such full
or partial waiver is in accordance with the Servicing Standard, but in no event
shall the Master Servicer or the Special Servicer take any enforcement action
with respect to the collection of such Operating Advisor Consulting Fee other
than requests for collection; provided that the Master Servicer or the Special
Servicer, as applicable, shall consult with the Operating Advisor prior to any
such waiver or reduction.
 
Section 3.32     General Information Regarding the Servicing and Administration
of the Courtyard by Marriott Loan Combination.
 
(a)           On the Closing Date the Trust Fund will acquire both (1) the
Courtyard by Marriott Pooled Mortgage Loan and (2) the Courtyard by Marriott
Non-Pooled Trust Companion Loans; however (A) principal, interest and other
proceeds received in respect of, and allocable to, the Courtyard by Marriott
Pooled Mortgage Loan pursuant to the terms of the related Intercreditor
Agreement will generally be included in Available Funds and be used to make
distributions to the holders of the Pooled Certificates and (B) principal,
interest and other proceeds received in respect of, and allocable to, the
Courtyard by Marriott Non-Pooled Trust Companion Loans pursuant to the terms of
the related Intercreditor Agreement will generally be included in Courtyard by
Marriott Available Funds and be used to make distributions to the holders of the
Loan-Specific Certificates. The Trust Fund will not acquire the Courtyard by
Marriott Non-Trust Pari Passu Companion Loans.
 
(b)           The terms of the related Intercreditor Agreement will determine
how funds received in respect of the Courtyard by Marriott Loan Combination will
be allocated between the various loans that make up the Courtyard by Marriott
Loan Combination after the payment of certain costs and expenses that are
required to be paid prior to such allocation pursuant to the terms of the
related Intercreditor Agreement.
 
(c)           In general, each of (1) the Trust as the holder of the Courtyard
by Marriott Pooled Mortgage Loan, (2) the Trust as the holder of the Courtyard
by Marriott Non-Pooled Trust Companion Loans, (3) the holder of the Courtyard by
Marriott Non-Trust Pari Passu Companion Loan evidenced by the Courtyard Note
A-2B, and (4) the holder of Courtyard by Marriott Non-Trust Pari Passu Companion
Loan evidenced by the Courtyard  Note A-2C,  shall be treated as a separate and
individual holder  of its respective interests in the Courtyard by Marriott Loan
Combination (each, a “Courtyard Lender”).
 
Therefore, after the payment of costs and expenses that relate to the entire
Courtyard Loan Combination or related Mortgaged Property and are therefore
required to be paid prior to allocation of funds to the various Courtyard
Lenders in accordance with the terms of the related Intercreditor Agreement:
 
(i)            funds allocable to the Mortgage Loans (including the Courtyard by
Marriott Pooled Mortgage Loan) shall not be made available to (1) make any
distributions to the Holders of the Loan-Specific Certificates, (2) to cover any
costs, expenses and other liabilities incurred specifically in connection with
Courtyard by Marriott Non-Pooled Trust Companion Loans, the Loan-Specific
Certificates or the Courtyard by Marriott Non-Trust Pari Passu Companion Loans
or (3) to reimburse the Master Servicer or the Trustee for any P&I Advances (or
any related Advance Interest Amounts) that were made with respect to the
Courtyard by Marriott Non-Pooled Trust Companion Loans or the Courtyard by
Marriott Non-Trust Pari Passu Companion Loans;
 
 
-278-

--------------------------------------------------------------------------------

 
 
(ii)           funds allocable to the Courtyard by Marriott Non-Pooled Trust
Companion Loans pursuant to the related Intercreditor Agreement shall not be
made available to (1) make any distributions to the Holders of the Pooled
Certificates, (2) to cover any costs, expenses and other liabilities incurred
specifically in connection with the Mortgage Loans (including the Courtyard by
Marriott Pooled Mortgage Loan) or the Pooled Certificates or (3) to reimburse
the Master Servicer or the Trustee for any P&I Advances (or any related Advance
Interest Amounts) that were made with respect to the Mortgage Loans or (4) to
reimburse any parties to any Other Securitization that holds a Courtyard by
Marriott Non-Trust Pari Passu Companion Loan for any P&I Advances (or any
related Advance Interest Amounts) that were made with respect to such Courtyard
by Marriott Non-Trust Pari Passu Companion Loan; and
 
(iii)          neither the Master Servicer nor the Trustee will be entitled to
recover (1) any Workout-Delayed Reimbursement Amounts in respect of a Mortgage
Loan (including the Courtyard by Marriott Pooled Mortgage Loan) from any
collections allocable to any of the Companion Loans in the Courtyard by Marriott
Loan Combination pursuant to the related Intercreditor Agreement nor (2) and
Workout-Delayed Reimbursement Amounts in respect of any of the Companion Loans
in the Courtyard by Marriott Loan Combination from any collections allocable to
the Mortgage Loans.
 
(d)           With respect to P&I Advances:
 
(i)            with respect to any P&I Advance made with respect to the
Courtyard by Marriott Pooled Mortgage Loan, the Master Servicer or Trustee, as
applicable, will only be entitled to reimbursement for such P&I Advance (and any
related Advance Interest Amounts) first, from the amount in the Collection
Account that represent funds received in respect of the Courtyard by Marriott
Pooled Mortgage Loan pursuant to Section 3.06(b)(iii) and (vi), and then from
general collections on the Mortgage Pool pursuant to section 3.06(a)(v) and(vi);
 
(ii)           with respect to any P&I Advance made with respect to the
Courtyard by Marriott Non-Pooled Trust Companion Loans, the Master Servicer or
Trustee, as applicable, will only be entitled to reimbursement for such P&I
Advance (and any related Advance Interest Amounts) from amounts on deposit in
the Courtyard Rakes Collection Sub-Account, which represents the amounts
received in respect of the Courtyard by Marriott Loan Combination that are
allocable to the Courtyard by Marriott Non-Pooled Trust Companion Loans pursuant
to the terms of the related Intercreditor Agreement and this Agreement.
Likewise, with respect to each Courtyard by Marriott Non-Trust Pari Passu
Companion Loan, any party to the Other Securitization that holds a Courtyard by
Marriott Non-Trust Pari Passu Companion Loan will only be entitled to
reimbursement for a “P&I advance” (and any related interest thereon) out of
funds allocated to such Courtyard by Marriott Non-Trust Pari Passu Companion
Loan pursuant to the terms of the related Intercreditor Agreement and any other
funds permitted for such purpose in the related Other Securitization Pooling and
Servicing Agreement, but not from any funds that would otherwise be allocated to
any of the other loans in the Courtyard by Marriott Loan Combination.
 
 
-279-

--------------------------------------------------------------------------------

 
 
(e)           With respect to any Property Advances:
 
(i)            the Master Servicer or the Trustee, as applicable, will only be
entitled to reimbursement for such Property Advance (and any related Advance
Interest Amounts) first out of amounts that would have been allocated to the
Courtyard by Marriott Non-Pooled Trust Subordinate Companion Loan, and then from
the Courtyard by Marriott Senior Notes, on a pro rata basis (based on each such
loan’s outstanding principal balance), and
 
(ii)           if the Property Advance is a Nonrecoverable Advance, and the
amounts on deposit in the related Serviced Companion Loan Collection Account are
insufficient therefor, the Master Servicer or Trustee, as applicable, will be
entitled to reimbursement for such Property Advance (and any related Advance
Interest Amounts) from general collections on the Mortgage Loans in the Mortgage
Pool (but only to the extent the Master Servicer has reasonable grounds to
believe that it will be able to recover each Serviced Companion Loan
Noteholder’s respective share of such Nonrecoverable Property Advance, in which
case the Master Servicer will be required, pursuant to Section 3.06(d) to use
commercially reasonable efforts to exercise the rights of the Trust under the
related Intercreditor Agreement to obtain reimbursement of such amount from each
of the Serviced Companion Loan Noteholders as provided in the related
Intercreditor Agreement (for such purpose the Trust Fund as the holder of the
Courtyard by Marriott Pooled Mortgage Loan will be treated a holder separate and
apart from the Trust Fund as holder of the Courtyard by Marriott Non-Pooled
Trust Companion Loans)).
 
(f)            Excess Liquidation Proceeds that are allocated to the Courtyard
by Marriott Non-Pooled Trust Companion Loans shall be treated in the same manner
as regular collections in respect of such Companion Loans, except that any such
amounts received in excess of the amount necessary to pay the Holders of the
Loan-Specific Certificates all amounts of principal, interest, Realized Losses
and Class Interest Shortfalls shall be deposited into the Excess Liquidation
Proceeds Account and will be available to make payments on the Pooled
Certificates in the same manner as Excess Liquidation Proceeds received in
respect of the Mortgage Loans.
 
(g)           Pursuant to Section 9(d) of the related Intercreditor Agreement,
Penalty Charges with respect to the Courtyard by Marriott Loan Combination, to
the extent actually paid by the related Borrower, shall be applied by the Master
Servicer (prior to allocation to the related Mortgage Loan and Companion Loans)
for following purposes:
 
(i)            first to pay the Master Servicer or the Trustee, as applicable,
for each Courtyard Lender’s pro rata share of any Advance Interest Amounts
accrued on any Property Advances and for reimbursement of any Property Advances
in a manner similar to that provided in Section 3.06(b);
 
(ii)           second, to pay the Master Servicer or the Trustee, as applicable,
or any Serviced Companion Loan Service Provider under any Other Pooling and
Servicing Agreement the amount, if any, of interest accrued on any P&I Advance
or debt service advance made by such party with respect to the related Mortgage
Loan or Companion Loan;
 
 
-280-

--------------------------------------------------------------------------------

 
 
(iii)          third, be used to reduce, on a pro rata basis, each Courtyard
Lender’s share of Additional Trust Fund Expenses (other than Special Servicing
Fees, unpaid Workout Fees and Liquidation Fees) incurred with respect to the
Courtyard by Marriott Loan Combination; and
 
(iv)         fourth, (A) in the case of any Penalty Charges allocated and
payable with respect to the Courtyard by Marriott Pooled Mortgage Loan or the
Courtyard by Marriott Non-Pooled Trust Mortgage Loan pursuant to the related
Intercreditor Agreement, to be paid to the Master Servicer and/or the Special
Servicer as additional servicing compensation in a manner similar to the manner
provided in Section 3.12(d) and (B) following the closing of any Other
Securitization that includes a Courtyard by Marriott Non-Trust Pari Passu
Companion Loan, any Penalty Charges allocated to such Companion Loan pursuant to
the related Intercreditor Agreement, to be paid to the Master Servicer and/or
the Special Servicer as additional servicing compensation in a manner similar to
the manner provided in Section 3.12(d) (although prior to such Non-Lead
Securitization such amounts shall be paid to the Holder of such Note).
 
(i)           Any conflict between terms of this Agreement and the related
Intercreditor Agreement shall be resolved in favor of the related Intercreditor
Agreement.
 
ARTICLE IV

 
DISTRIBUTIONS TO CERTIFICATEHOLDERS
 
Section 4.01     Distributions. (a) On each Distribution Date, amounts held in
the Lower-Tier Distribution Account shall be withdrawn (to the extent of the
Available Funds, including or reduced by, to the extent required by Section
3.05(e) of this Agreement, the Withheld Amounts with respect to the Mortgage
Loans, plus any amount withdrawn from the Excess Liquidation Proceeds Account
pursuant to Section 3.05(j) of this Agreement) in the case of all Classes of
Lower-Tier Regular Interest (other than the Class LCM-A, Class LCM-B, Class
LCM-C, Class LCM-D and Class LCM-E Interests) (such amount, the “Lower-Tier
Distribution Amount”). On each Distribution Date, distributions in respect of
principal shall be deemed to have been made on each Class of Lower-Tier Regular
Interests (other than the Class LCM-A, Class LCM-B, Class LCM-C, Class LCM-D and
Class LCM-E Interests) in an amount equal to the amount of principal actually
distributed on its respective Corresponding Certificates as provided in Section
4.01(b) of this Agreement. As of any date, the principal balance of each
Lower-Tier Regular Interest shall equal the Lower-Tier Principal Balance
thereof. On each Distribution Date, distributions of interest made in respect of
any Class of Regular Certificates (other than the Loan-Specific Certificates) on
each Distribution Date pursuant to Section 4.01(b) or Section 9.01 of this
Agreement shall be deemed to have first been distributed from the Lower-Tier
REMIC to the Upper-Tier REMIC in respect of its Corresponding Lower-Tier Regular
Interest; provided that each such Lower-Tier Regular Interest shall be deemed to
have received distributions in respect of interest in an amount equal to the
Interest Accrual Amount and Class Interest Shortfalls in respect of the Class
X-A Strip Rate, Class X-B, Class X-C Strip Rate or Class X-D Strip Rate of its
Corresponding Component, in each case to the extent actually distributed thereon
as provided in Section 4.01(b) of this Agreement.
 
All distributions of reimbursements of Realized Losses and Additional Trust Fund
Expenses made in respect of any Class of Sequential Pay Certificates on each
Distribution Date
 
 
-281-

--------------------------------------------------------------------------------

 
 
pursuant to Section 4.01(b) or 4.01A(a) of this Agreement shall be deemed to
have first been distributed from the Lower-Tier REMIC to the Upper-Tier REMIC in
respect of its Corresponding Lower-Tier Regular Interest set forth in the
Preliminary Statement to this Agreement; provided, that distributions of
reimbursements of Realized Losses and Additional Trust Fund Expenses shall be
made in sequential order of the priority set forth in this Section 4.01(a) for
principal distributions, up to the amount of Realized Losses and Additional
Trust Fund Expenses previously allocated to a particular Lower-Tier Regular
Interest corresponding to such Class of Certificates.
 
On each Distribution Date, the Certificate Administrator shall apply amounts
related to each Prepayment Premium and Yield Maintenance Charge then on deposit
in the Lower-Tier Distribution Account and received during or prior to the
related Collection Period to the Lower-Tier Regular Interests (other than the
Class LCM-A, Class LCM-B, Class LCM-C, Class LCM-D and Class LCM-E Interests) in
proportion to the amount of principal deemed distributed to each Class of
Lower-Tier Regular Interests (other than the Class LCM-A, Class LCM-B, Class
LCM-C, Class LCM-D and Class LCM-E Interests) on such Distribution Date pursuant
to this Section 4.01(a).
 
The Certificate Administrator shall be deemed to deposit the Lower-Tier
Distribution Amount, the amount of any Prepayment Premiums and any Yield
Maintenance Charges distributed to the Upper-Tier REMIC pursuant to this Section
4.01(a) into the Upper-Tier Distribution Account. Any amount in respect of the
Mortgage Pool that remains in the Lower-Tier Distribution Account on each
Distribution Date after the deemed distribution described in the preceding
sentence shall be distributed to the Holders of the Class LR Certificates.
 
(b)           On each Distribution Date occurring prior to the Crossover Date,
the Certificate Administrator shall withdraw from the Upper-Tier Distribution
Account the amount of Available Funds deposited in the Upper-Tier Distribution
Account in respect of such Distribution Date pursuant to Section 4.01(a) of this
Agreement and distribute such amount to the Holders of the Regular Certificates
(excluding the Loan-Specific Certificates) in the amounts and in the order of
priority set forth below:
 
(i)            First, to the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class X-B, Class X-C and Class X-D Certificates, in respect of
interest, up to an amount equal to, and pro rata in accordance with, the
respective aggregate Interest Accrual Amount for those Classes;
 
(ii)           Second, to the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class X-B, Class X-C and Class X-D Certificates, in respect of
interest, up to an amount equal to, and pro rata in accordance with, the
respective aggregate unpaid Class Interest Shortfalls previously allocated to
such Classes;
 
(iii)          Third, to the Class A-1, Class A-2, Class A-SB, Class A-3 and
Class A-4 Certificates, in reduction of the Certificate Balances thereof, in the
following priority:
 
(A)           first, to the Class A-SB Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount for such
 
 
-282-

--------------------------------------------------------------------------------

 
 
Distribution Date, until the Certificate Balance of such Class is reduced to the
Class A-SB Planned Principal Balance;
 
(B)           second, to the Class A-1 Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount (or the portion of it remaining after distributions on the Class A-SB
Certificates pursuant to (A) above in this clause (b)(iii)) for such
Distribution Date, until the Certificate Balance of such Class is reduced to
zero;
 
(C)           third, to the Class A-2 Certificates, in reduction of Certificate
Balance thereof, an amount equal to the Principal Distribution Amount (or the
portion of it remaining after distributions on the Class A-1 and Class A-SB
Certificates pursuant to (A) and (B) above in this clause (b)(iii)) for such
Distribution Date, until the aggregate Certificate Balance of such Class is
reduced to zero;
 
(D)           fourth, to the Class A-3 Certificates in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount (or the portion of it remaining after distributions on the Class A-1,
Class A-2 and Class A-SB Certificates pursuant to (A), (B) and (C) above in this
clause (b)(iii)) for such Distribution Date, until the Certificate Balance of
such Class is reduced to zero;
 
(E)            fifth, to the Class A-4 Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount (or the portion of it remaining after distributions on the Class A-1,
Class A-2, Class A-SB and Class A-3 Certificates pursuant to (A), (B), (C) and
(D) above in this clause (b)(iii)) for such Distribution Date, until the
Certificate Balance of such Class is reduced to zero;
 
(F)           sixth, to the Class A-SB Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount (or the portion of it remaining after distributions on the Class A-1,
Class A-2, Class A-3, Class A-4, and Class A-SB Certificates pursuant to (A),
(B), (C), (D), (E) and (F) above in this clause (b)(iii)) for such Distribution
Date, until the Certificate Balance of such Class is reduced to zero;
 
(iv)          Fourth, to the Class A-1, Class A-2, Class A-3, Class A-4 and
Class A-SB Certificates, to the extent not distributed pursuant to all prior
clauses, for the unreimbursed amounts of Realized Losses, if any, an amount
equal to, and pro rata based upon, the aggregate of such unreimbursed Realized
Losses previously allocated to those Classes of Certificates;
 
(v)          Fifth, to the Class A-M Certificates in respect of interest, up to
an amount equal to the aggregate Interest Accrual Amount of such Class;
 
(vi)         Sixth, to the Class A-M Certificates in respect of interest, up to
an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
 
-283-

--------------------------------------------------------------------------------

 
 
(vii)           Seventh, to the Class A-M Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount less amounts of Principal Distribution Amount distributed pursuant to all
prior clauses, until the Certificate Balance of such Class is reduced to zero;
 
(viii)         Eighth, to the Class A-M Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Realized Losses, if any, up to an amount equal to the aggregate of such
unreimbursed Realized Losses previously allocated to such Class;
 
(ix)              Ninth, to the Class B Certificates in respect of interest, up
to an amount equal to the aggregate Interest Accrual Amount of such Class;
 
(x)          Tenth, to the Class B Certificates in respect of interest, up to an
amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(xi)           Eleventh, to the Class B Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount less amounts of Principal Distribution Amount distributed pursuant to all
prior clauses, until the Certificate Balance of such Class is reduced to zero;
 
(xii)          Twelfth, to the Class B Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Realized Losses, if any, up to an amount equal to the aggregate of such
unreimbursed Realized Losses previously allocated to such Class;
 
(xiii)         Thirteenth, to the Class C Certificates in respect of interest,
up to an amount equal to the aggregate Interest Accrual Amount of such Class;
 
(xiv)         Fourteenth, to the Class C Certificates in respect of interest, up
to an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(xv)          Fifteenth, to the Class C Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount less amounts of Principal Distribution Amount distributed pursuant to all
prior clauses, until the Certificate Balance of such Class is reduced to zero;
 
(xvi)       Sixteenth, to the Class C Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Realized Losses, if any, up to an amount equal to the aggregate of such
unreimbursed Realized Losses previously allocated to such Class;
 
(xvii)        Seventeenth, to the Class D Certificates in respect of interest,
up to an amount equal to the aggregate Interest Accrual Amount of such Class;
 
 
-284-

--------------------------------------------------------------------------------

 
 
(xviii)     Eighteenth, to the Class D Certificates in respect of interest, up
to an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(xix)       Nineteenth, to the Class D Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount less amounts of Principal Distribution Amount distributed pursuant to all
prior clauses, until the Certificate Balance of such Class is reduced to zero;
 
(xx)       Twentieth, to the Class D Certificates, to the extent not distributed
pursuant to all prior clauses, for the unreimbursed amounts of Realized Losses,
if any, up to an amount equal to the aggregate of such unreimbursed Realized
Losses previously allocated to such Class;
 
(xxi)       Twenty-first, to the Class E Certificates in respect of interest, up
to an amount equal to the aggregate Interest Accrual Amount of such Class;
 
(xxii)      Twenty-second, to the Class E Certificates in respect of interest,
up to an amount equal to the aggregate unpaid Class Interest Shortfalls
previously allocated to such Class;
 
(xxiii)     Twenty-third, to the Class E Certificates in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount, less amounts of Principal Distribution Amount distributed pursuant to
all prior clauses, until the Certificate Balance of such Class is reduced to
zero;
 
(xxiv)      Twenty-fourth, to the Class E Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Realized Losses, if any, up to an amount equal to the aggregate of such
unreimbursed Realized Losses previously allocated to such Class;
 
(xxv)       Twenty-fifth, to the Class F Certificates in respect of interest, up
to an amount equal to the aggregate Interest Accrual Amount of such Class;
 
(xxvi)      Twenty-sixth, to the Class F Certificates in respect of interest, up
to an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(xxvii)     Twenty-seventh, to the Class F Certificates in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount less the amount of the Principal Distribution Amount distributed pursuant
to all prior clauses, until the Certificate Balance of such Class is reduced to
zero;
 
(xxviii)    Twenty-eighth, to the Class F Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Realized Losses, if any, up to an amount equal to the aggregate of such
unreimbursed Realized Losses previously allocated to such Class;
 
 
-285-

--------------------------------------------------------------------------------

 
 
(xxix)       Twenty-ninth, to the Class G Certificates in respect of interest,
up to an amount equal to the aggregate Interest Accrual Amount of such Class;
 
(xxx)        Thirtieth, to the Class G Certificates in respect of interest, up
to an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(xxxi)       Thirty-first, to the Class G Certificates in reduction of the
Certificate Balance thereof, an amount equal to the Principal Distribution
Amount less the amount of the Principal Distribution Amount distributed pursuant
to all prior clauses, until the Certificate Balance of such Class is reduced to
zero;
 
(xxxii)      Thirty-second, to the Class G Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Realized Losses, if any, up to an amount equal to the aggregate of such
unreimbursed Realized Losses previously allocated to such Class; and
 
(xxxiii)     Thirty-third, to the Class R Certificates, any amounts remaining in
the Upper-Tier Distribution Account.
 
Notwithstanding the foregoing, on each Distribution Date occurring on or after
the Crossover Date, regardless of the allocation of principal payments described
in priority Third above, the Principal Distribution Amount for such Distribution
Date will be distributed to the Class A-1, Class A-2, Class A-3, Class A-4 and
Class A-SB Certificates, pro rata, based on their respective Certificate
Balances, in reduction of their respective Certificate Balances, until the
Certificate Balance of each such Class of Certificates is reduced to zero.
 
On the first Distribution Date only, the Certificate Administrator shall
withdraw $100 from the Upper-Tier Distribution Account and distribute $100 to
the Class X-C Certificates. Such distribution will be deemed a payment in
reduction of principal on the principal balance of the Class X-C Certificates
for federal income tax purposes.
 
(c)           On each Distribution Date, following the distribution from the
Lower-Tier Distribution Account in respect of the Lower-Tier Regular Interests
pursuant to Section 4.01(a) of this Agreement, the Certificate Administrator
shall make distributions of any Prepayment Premiums and Yield Maintenance
Charges received in the related Collection Period (other than in respect of the
Courtyard by Marriott Non-Pooled Trust Companion Loans) from amounts deposited
in the Upper-Tier Distribution Account pursuant to Section 3.05(f) of this
Agreement, as follows:
 
to the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class
B, Class C and Class D Certificates in an amount equal to, in the case of each
such Class, the product of (a) a fraction, not greater than one, the numerator
of which is the amount distributed as principal to such Class on such
Distribution Date, and whose denominator is the total amount distributed as
principal to the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class
A-M, Class B, Class C and Class D Certificates on such Distribution Date, (b)
the Base Interest Fraction for the related Principal Prepayment and such Class
of Certificates and (c) the aggregate amount of the Prepayment Premiums or the
Yield Maintenance Charges, as applicable, collected on such Principal Prepayment
during the related Collection Period.
 
 
-286-

--------------------------------------------------------------------------------

 
 
Any Yield Maintenance Charges or Prepayment Premiums collected during the
related Collection Period (other than in respect of the Courtyard by Marriott
Non-Pooled Trust Companion Loans) remaining after such distributions described
in the preceding paragraphs (the “IO Group YM Distribution Amount”) shall be
allocated and distributed in the following manner:
 
(i)            to the Class X-A Certificates, in an amount equal to the product
of (a) a fraction, the numerator of which is the aggregate amount of principal
distribution to the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4 and
Class A-M Certificates on such Distribution Date and the denominator of which is
the total Principal Distribution Amount in respect of such Distribution Date,
multiplied by (b) the IO Group YM Distribution Amount;
 
(ii)           to the Class X-B Certificates, in an amount equal to the product
of (a) a fraction, the numerator of which is the aggregate amount of principal
distribution to the Class B and Class C Certificates on such Distribution Date
and the denominator of which is the total Principal Distribution Amount in
respect of such Distribution Date, multiplied by (b) the IO Group YM
Distribution Amount;
 
(iii)          to the Class X-C Certificates, in an amount equal to the product
of (a) a fraction, the numerator of which is the amount of principal
distribution to the Class D Certificates on such Distribution Date and the
denominator of which is the total Principal Distribution Amount in respect of
such Distribution Date, multiplied by (b) the IO Group YM Distribution Amount;
and
 
(iv)         to the Class X-D Certificates, the IO Group YM Distribution Amount
remaining after such distribution to the holders of the Class X-A, Class X-B and
Class X-C Certificates described in (i), (ii) and (iii) above.
 
(d)           On each Distribution Date, the Certificate Administrator shall
withdraw amounts from the Excess Liquidation Proceeds Account (or sub-account
thereof) and shall distribute such amounts in the following manner:
 
(i)            (A) from amounts in the Excess Liquidation Proceeds Account
allocable to a Mortgage Loan (other than a Mortgage Loan related to a Serviced
Loan Combination), to reimburse the Holders of the Regular Certificates (other
than any Class of Class X Certificates and Loan-Specific Certificates), up to an
amount equal to all Realized Losses and Additional Trust Fund Expenses, if any,
previously allocated to them and unreimbursed after application of Available
Funds for such Distribution Date; and (B) from amounts in the Excess Liquidation
Proceeds Account allocable to the Serviced Loan Combinations, first, in
accordance with the terms of the related Intercreditor Agreement, and then, to
the extent allocated to the related Mortgage Loan, pursuant to the terms of such
Intercreditor Agreement, to reimburse the Holders of the Regular Certificates
(other than any Class of Class X Certificates and Loan-Specific Certificates),
up to an amount equal to all Realized Losses and Additional Trust Fund Expenses,
if any, previously allocated to them and unreimbursed after application of
Available Funds for such Distribution Date; and
 
 
-287-

--------------------------------------------------------------------------------

 
 
(ii)           any amounts remaining in the Excess Liquidation Proceeds Account
after such distributions on any Distribution Date that (A) are allocable to the
Mortgage Loans, shall be held and maintained in such account and applied to
offset future Realized Losses and Additional Trust Fund Expenses from time to
time; and (B) are allocable to the Serviced Companion Loans, shall be remitted
within one Business Day after each such Distribution Date by the Certificate
Administrator to the Master Servicer (which shall remit to the Serviced
Companion Loan Noteholders in accordance with Section 3.05(i)). On any
Distribution Date, amounts held in the Excess Liquidation Proceeds Account
(other than amounts allocable to any related Serviced Companion Loan pursuant to
the terms of any related Intercreditor Agreement) that exceed amounts reasonably
required, as determined by the Certificate Administrator, to offset future
Realized Losses and Additional Trust Fund Expenses shall be distributed to the
Holders of the Class LR Certificates and upon termination of the Trust Fund, any
amounts remaining in the Excess Liquidation Proceeds Account (other than amounts
allocable to any related Serviced Companion Loan pursuant to the terms of any
related Intercreditor Agreement) shall be distributed by the Certificate
Administrator to the Class LR Certificates. Amounts paid with respect to the
Mortgage Loans from the Excess Liquidation Proceeds Account pursuant to the
preceding clauses (i) and (ii) shall first be deemed to have been distributed to
the Lower-Tier Regular Interests in reimbursement of Realized Losses and
Additional Trust Fund Expenses previously allocated thereto in the same manner
as provided in Section 4.01(a) of this Agreement. Amounts paid from the Excess
Liquidation Proceeds Account will not reduce the Certificate Balances of any
Class of Regular Certificates receiving such distributions.
 
(e)           On each Distribution Date, immediately following the distributions
to be made on such date pursuant to Section 4.01(b), the Certificate
Administrator shall calculate the amount, if any, of Realized Losses. Any
allocation of Realized Losses to any Class of Sequential Pay Certificates shall
be made by reducing the Certificate Balance thereof by the amount so allocated.
Any Realized Losses so allocated to any Class of Sequential Pay Certificates
shall be allocated among the respective Certificates of such Class in proportion
to the Percentage Interests evidenced thereby. The allocation of Realized Losses
shall constitute an allocation of losses and other shortfalls experienced by the
Trust Fund. Reimbursement of previously allocated Realized Losses will not
constitute distributions of principal for any purpose and will not result in an
additional reduction in the Certificate Balance of the Class of Certificates in
respect of which any such reimbursement is made. To the extent any
Nonrecoverable Advances (plus interest thereon) that were reimbursed from
principal collections on the Mortgage Loans and previously resulted in a
reduction of the Principal Distribution Amount are subsequently recovered on the
related Mortgage Loan, the amount of such recovery will be added to the
Certificate Balance of the Classes of Sequential Pay Certificates that
previously were allocated Realized Losses, first, to the Class A-1, Class A-2,
Class A-SB, Class A-3 and Class A-4 Certificates, pro rata, and then, to the
remainder of the Sequential Pay Certificates in sequential order, in each case
up to the amount of the unreimbursed Realized Losses allocated to such Class of
Certificates. If the Certificate Balance of any Class of Certificates is so
increased, the amount of unreimbursed Realized Losses of such Class of
Certificates shall be decreased by such amount.
 
 
-288-

--------------------------------------------------------------------------------

 
 
The Certificate Balances of each Class of Sequential Pay Certificates will be
reduced without distribution on any Distribution Date as a write-off to the
extent of any Realized Losses allocated to such Class of Certificates with
respect to such date. Any such write-offs will be applied to the Classes of
Sequential Pay Certificates in the following order, in each case until the
Certificate Balance of such Class is reduced to zero: first, to the Class G
Certificates; second, to the Class F Certificates; third, to the Class E
Certificates; fourth, to the Class D Certificates; fifth, to the Class C
Certificates; sixth, to the Class B Certificates; seventh, to the Class A-M
Certificates; and finally, to the Class A-1, Class A-2, Class A-SB, Class A-3
and Class A-4 Certificates, pro rata, based on their respective Certificate
Balances. Any amounts recovered in respect of amounts previously written off as
Realized Losses shall be distributed on the Classes of Sequential Pay
Certificates as a recovery of Realized Losses previously allocable to such
Classes of Sequential Pay Certificates in reverse order of allocation of
Realized Losses thereto in accordance with Section 4.01(b) of this Agreement.
Additional Trust Fund Expenses and shortfalls in Available Funds due to
extraordinary expenses of the Trust Fund (including indemnification expenses), a
reduction in the Mortgage Rate on a Mortgage Loan by a bankruptcy court pursuant
to a plan of reorganization or pursuant to any of its equitable powers, a
reduction in the Mortgage Rate or a forgiveness of principal of a Mortgage Loan,
or otherwise, shall be treated as and allocated in the same manner as Realized
Losses.
 
With respect to any Distribution Date, any Realized Losses allocated pursuant to
Section 3.06 of this Agreement with respect to such Distribution Date shall
reduce the Lower-Tier Principal Balances of the Lower-Tier Regular Interests as
a write-off and shall be allocated among the Lower-Tier Regular Interests in the
same priority as the Class of Corresponding Certificates.
 
(f)           All amounts distributable to a Class of Certificates pursuant to
this Section 4.01 on each Distribution Date shall be allocated pro rata among
the outstanding Certificates in each such Class based on their respective
Percentage Interests. Such distributions shall be made on each Distribution Date
other than the Termination Date to each Certificateholder of record on the
related Record Date, (i) by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity located in the United States
and having appropriate facilities therefor if such Holder shall have provided
the Paying Agent with wire instructions in writing at least five Business Days
prior to the related Record Date, or (ii) otherwise, by check mailed by
first-class mail to the address set forth therefor in the Certificate Register.
The final distribution on each Certificate shall be made in like manner, but
only upon presentment and surrender of such Certificate at the office of the
Certificate Administrator or its agent (which may be the Paying Agent or the
Certificate Registrar acting as such agent) that is specified in the notice to
Holders of such final distribution.
 
(g)          Except as otherwise provided in Section 9.01 with respect to an
Anticipated Termination Date, the Certificate Administrator shall, as soon as
reasonably practicable within the month preceding the month in which the final
distribution with respect to any Class of Certificates is expected to be made,
mail to each Holder of such Class of Certificates on such date a notice to the
effect that:
 
(A)          the Certificate Administrator reasonably expects based upon
information previously provided to it that the final distribution with respect
to such Class of Certificates will be made on such Distribution Date, but only
upon
 
 
-289-

--------------------------------------------------------------------------------

 
 
presentation and surrender of such Certificates at the office of the Certificate
Administrator therein specified, and
 
(B)           if such final distribution is made on such Distribution Date, no
interest shall accrue on such Certificates from and after such Distribution
Date;
 
provided, that the Class R and Class LR Certificates shall remain outstanding
until no other Class of Certificates or Lower-Tier Regular Interests are
outstanding.
 
Any funds not distributed to any Holder or Holders of such Classes of
Certificates on such Distribution Date because of the failure of such Holder or
Holders to tender their Certificates shall, on such date, be set aside and held
in trust for the benefit of the appropriate non-tendering Holder or Holders. If
any Certificates as to which notice has been given pursuant to this Section
4.01(g) shall not have been surrendered for cancellation within six months after
the time specified in such notice, the Certificate Administrator shall mail a
second notice to the remaining non-tendering Holders to surrender their
Certificates for cancellation to receive the final distribution with respect
thereto. If within one year after the second notice not all of such Certificates
shall have been surrendered for cancellation, the Certificate Administrator may,
directly or through an agent, take appropriate steps to contact the remaining
non-tendering Holders concerning surrender of their Certificates. The costs and
expenses of holding such funds in trust and of contacting such Holders shall be
paid out of such funds. If within two years after the second notice any such
Certificates shall not have been surrendered for cancellation, the Paying Agent
shall distribute to the Certificate Administrator all amounts distributable to
the Holders thereof, and the Certificate Administrator shall thereafter hold
such amounts for the benefit of such Holders until the earlier of (i) its
termination as Certificate Administrator hereunder and the transfer of such
amounts to a successor Certificate Administrator and (ii) subject to applicable
state laws regarding escheatment, the termination of the Trust Fund and
distribution of such amounts to the Class R Certificateholders. No interest
shall accrue or be payable to any Holder on any amount held in trust hereunder
or by the Certificate Administrator as a result of such Holder’s failure to
surrender its Certificate(s) for final payment thereof in accordance with this
Section 4.01(g). Any such amounts transferred to the Certificate Administrator
may be invested in Permitted Investments and all income and gain realized from
investment of such funds shall accrue for its benefit.
 
(h)           Shortfalls in Available Funds resulting from Excess Prepayment
Interest Shortfalls shall be allocated to, and Master Servicer Prepayment
Interest Shortfall Amounts shall be deemed distributed to, each Class of Regular
Certificates and correspondingly to the respective Class of Corresponding
Lower-Tier Regular Interests, pro rata, based upon the Interest Accrual Amount
distributable to each such Class of Certificates prior to reduction by such
Excess Prepayment Interest Shortfalls. Master Servicer Prepayment Interest
Shortfall Amounts shall be deposited by the Master Servicer into the Collection
Account on or prior to the Servicer Remittance Date.
 
(i)            On the final Servicer Remittance Date, the Master Servicer shall
withdraw from the Collection Account and deliver to the Certificate
Administrator who shall distribute to the Mortgage Loan Sellers, any Loss of
Value Payments relating to the Mortgage Loans that it is servicing and that were
transferred from the Loss of Value Reserve Fund to the Collection
 
 
-290-

--------------------------------------------------------------------------------

 
 
Account on the immediately preceding Servicer Remittance Date in accordance with
Section 3.06(e)(v) of this Agreement.
 
(j)            [Reserved].
 
(k)           On each Distribution date, any Excess Interest received with
respect to each ARD Loan during the related Collection Period shall be
distributed to the Holders of the Class V Certificates from the Class V
Distribution Account established pursuant to Section 3.05(l). Any Excess
Interest remaining in the Class V Distribution Account on the final Distribution
Date shall be distributed to the Holders of the Class V Certificates.
 
Section 4.01A       Distributions on the Loan-Specific Certificates.
 
(a)           On each Distribution Date, the Certificate Administrator shall
withdraw from the Courtyard Rakes Collection Sub-Account the amounts deposited
in such account in respect of such Distribution Date and in respect of the
Courtyard by Marriot Non-Pooled Trust Companion Loans pursuant Section 3.05(h)
of this Agreement, and deposit such amounts in the Courtyard by Marriott
Distribution Account in respect of the Class LCM-A, Class LCM-B, Class LCM-C,
Class LCM-D and Class LCM-E Interests. On each Distribution Date, distributions
in respect of principal shall be deemed to have been made on the Class LCM-A,
Class LCM-B, Class LCM-C, Class LCM-D and Class LCM-E Interests in an amount
equal to the amount of principal actually distributed on the respective Class of
Corresponding Certificates, and distributions of interest made in respect of any
Class of Loan-Specific Certificates shall be deemed to have first been
distributed from the Lower-Tier REMIC to the Upper-Tier REMIC in respect of its
Corresponding Lower-Tier Regular Interest; provided that the Class LCM-A
Interest shall be deemed to have received distributions in respect of interest
in an amount equal to the Interest Distribution Accrual Amount and Class
Interest Shortfalls in respect of the Class CM-X Strip Rate of the Class CM-A
Certificates, in each case, to the extent actually distributed thereon. On each
Distribution Date, the Certificate Administrator shall withdraw from the
Courtyard by Marriott Distribution Account the amount of Courtyard by Marriott
Available Funds deposited in the Courtyard by Marriott Distribution Account in
respect of such Distribution Date distribute such amount to the Holders of the
Loan-Specific Certificates in the amounts and in the order of priority set forth
below:
 
(i)             first, to the Class CM-A, Class CM-X-CP and Class CM-X-EXT
Certificates, in respect of interest, up to an amount equal to, and pro rata in
accordance with, the respective Interest Accrual Amount of such Classes;
 
(ii)           second, to the Class CM-A, Class CM-X-CP and Class CM-X-EXT
Certificates, in respect of interest, up to an amount equal to, and pro rata in
accordance with, the respective aggregate unpaid Class Interest Shortfalls
previously allocated to such Classes;
 
(iii)          third, to the Class CM-A Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Courtyard by Marriott
Principal Distribution Amount, until the Certificate Balance of such Class is
reduced to zero;
 
(iv)          fourth, to the Class CM-A Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Courtyard by Marriott Realized Losses, if any, up to an amount equal to the
aggregate of such unreimbursed Courtyard by Marriott Realized Losses previously
allocated to such Class;
 
(v)           fifth, to the Class CM-B Certificates, in respect of interest, up
to an amount equal to the Interest Accrual Amount of such Class;
 
(vi)         sixth, to the Class CM-B Certificates, in respect of interest, up
to an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(vii)        seventh, to the Class CM-B Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Courtyard by Marriott
Principal Distribution Amount less amounts of Courtyard by Marriott Principal
Distribution Amount distributed pursuant to all prior clauses, until the
Certificate Balance of such Class is reduced to zero;
 
 
-291-

--------------------------------------------------------------------------------

 
 
(viii)       eighth, to the Class CM-B Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Courtyard by Marriott Realized Losses, if any, up to an amount equal to the
aggregate of such unreimbursed Courtyard by Marriott Realized Losses previously
allocated to such Class;
 
(ix)          ninth, to the Class CM-C Certificates, in respect of interest, up
to an amount equal to the Interest Accrual Amount of such Class;
 
(x)           tenth, to the Class CM-C Certificates, in respect of interest, up
to an amount equal to the aggregate unpaid Class Interest Shortfalls previously
allocated to such Class;
 
(xi)          eleventh, to the Class CM-C Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Courtyard by Marriott
Principal Distribution Amount less amounts of Courtyard by Marriott Principal
Distribution Amount distributed pursuant to all prior clauses, until the
Certificate Balance of such Class is reduced to zero;
 
(xii)         twelfth, to the Class CM-C Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Courtyard by Marriott Realized Losses, if any, up to an amount equal to the
aggregate of such unreimbursed Courtyard by Marriott Realized Losses previously
allocated to such Class;
 
(xiii)        thirteenth, to the Class CM-D Certificates, in respect of
interest, up to an amount equal to the Interest Accrual Amount of such Class;
 
(xiv)         fourteenth, to the Class CM-D Certificates, in respect of
interest, up to an amount equal to the aggregate unpaid Class Interest
Shortfalls previously allocated to such Class;
 
(xv)         fifteenth, to the Class CM-D Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Courtyard by Marriott
Principal Distribution Amount less amounts of Courtyard by Marriott Principal
Distribution Amount distributed pursuant to all prior clauses, until the
Certificate Balance of such Class is reduced to zero;
 
(xvi)        sixteenth, to the Class CM-D Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Courtyard by Marriott Realized Losses, if any, up to an amount equal to the
aggregate of such unreimbursed Courtyard by Marriott Realized Losses previously
allocated to such Class;
 
(xvii)       seventeenth, to the Class CM-E Certificates, in respect of
interest, up to an amount equal to the Interest Accrual Amount of such Class;
 
(xviii)      eighteenth, to the Class CM-E Certificates, in respect of interest,
up to an amount equal to the aggregate unpaid Class Interest Shortfalls
previously allocated to such Class;
 
(xix)        nineteenth, to the Class CM-E Certificates, in reduction of the
Certificate Balance thereof, an amount equal to the Courtyard by Marriott
Principal Distribution
 
 
-292-

--------------------------------------------------------------------------------

 
 
Amount less amounts of Courtyard by Marriott Principal Distribution Amount
distributed pursuant to all prior clauses, until the Certificate Balance of such
Class is reduced to zero;
 
(xx)          twentieth, to the Class CM-E Certificates, to the extent not
distributed pursuant to all prior clauses, for the unreimbursed amounts of
Courtyard by Marriott Realized Losses, if any, up to an amount equal to the
aggregate of such unreimbursed Courtyard by Marriott Realized Losses previously
allocated to such Class; and
 
(xxi)         twenty-first, to the Class R and Class LR Certificates.
 
(b)           On any Distribution Date, Prepayment Premiums and Yield
Maintenance Charges collected in respect of the Courtyard by Marriott Non-Pooled
Trust Companion Loans during the related Collection Period will be required to
be distributed by the Certificate Administrator in the following manner: first,
to the holders of the Class CM-B, Class CM-C, Class CM-D and Class CM-E
Certificates, in an amount equal to the product of (a) a fraction, not greater
than one, the numerator of which is the amount of principal distributed to such
Class of Loan-Specific Certificates on such Distribution Date and the
denominator of which is the total amount of principal distributed to the holders
of the Class CM-B, Class CM-C, Class CM-D and Class CM-E Certificates on such
Distribution Date; (b) the Base Interest Fraction for the related principal
prepayment on such Class of Loan-Specific Certificates; and (c) the aggregate
amount of the Prepayment Premiums and Yield Maintenance Charges collected on
such principal prepayment during the related Collection Period; and second, to
the Class CM-X-CP Certificates.
 
(c)           On each Distribution Date, immediately following the distributions
to be made on such date pursuant to Section 4.01(b), the Certificate
Administrator shall calculate the amount, if any, of Courtyard by Marriott
Realized Losses. Any allocation of Courtyard by Marriott Realized Losses to any
Class of Loan-Specific Certificates (other than Class CM-X-CP and Class CM-X-EXT
Certificates) shall be made by reducing the Certificate Balance thereof by the
amount so allocated. Any Courtyard by Marriott Realized Losses so allocated to
any Class of Loan-Specific Certificates (other than Class CM-X-CP and Class
CM-X-EXT Certificates) shall be allocated among the respective Certificates of
such Class in proportion to the Percentage Interests evidenced thereby. The
allocation of Courtyard by Marriott Realized Losses shall constitute an
allocation of losses and other shortfalls experienced by the Trust Fund.
Reimbursement of previously allocated Courtyard by Marriott Realized Losses will
not constitute distributions of principal for any purpose and will not result in
an additional reduction in the Certificate Balance of the Class of Certificates
in respect of which any such reimbursement is made. To the extent any
Nonrecoverable Advances (plus interest thereon) that were reimbursed from
principal collections on the Courtyard by Marriot Non-Pooled Trust Companion
Loans and previously resulted in a reduction of the Courtyard by Marriott
Principal Distribution Amount are subsequently recovered on the related
Courtyard by Marriott Non-Pooled Trust Companion Loan, the amount of such
recovery will be added to the Certificate Balance of the Classes of
Loan-Specific Certificates (other than Class CM-X-CP and Class CM-X-EXT
Certificates) that previously were allocated Courtyard by Marriott Realized
Losses, pro rata, in sequential order, in each case up to the amount of the
unreimbursed Courtyard by Marriott Realized Losses allocated to such Class of
Certificates. If the Certificate Balance of any Class of Loan-Specific
Certificates is so increased, the amount of unreimbursed Courtyard by Marriott
Realized Losses of such Class of Certificates shall be decreased by such amount.
 
 
-293-

--------------------------------------------------------------------------------

 
 
The Certificate Balances of each Class of Loan-Specific Certificates (other than
Class CM-X-CP and Class CM-X-EXT Certificates) will be reduced without
distribution on any Distribution Date as a write-off to the extent of any
Courtyard by Marriott Realized Losses allocated to such Class of Certificates
with respect to such date. Any such write-offs will be applied to the Classes of
Loan-Specific Certificates (other than Class CM-X-CP and Class CM-X-EXT
Certificates) in the following order, in each case until the Certificate Balance
of such Class is reduced to zero: first, to the Class CM-E Certificates; second,
to the Class CM-D Certificates; third, to the Class CM-C Certificates; fourth,
to the Class CM-B Certificates; and finally, to the Class CM-A Certificates. Any
amounts recovered in respect of amounts previously written off as Courtyard by
Marriott Realized Losses shall be distributed on the Classes of Loan-Specific
Certificates (other than Class CM-X-CP and Class CM-X-EXT Certificates) as a
recovery of Courtyard by Marriott Realized Losses previously allocable to such
Classes of Loan-Specific Certificates in reverse order of allocation of
Courtyard by Marriott Realized Losses thereto in accordance with Section 4.01(b)
of this Agreement. Shortfalls in Courtyard by Marriott Available Funds due to
extraordinary expenses of the Trust Fund to the extent paid out of funds in the
Courtyard Rakes Collection Sub-Account (including indemnification expenses), a
reduction in the Mortgage Rate on a Courtyard by Marriott Non-Pooled Trust
Companion Loan by a bankruptcy court pursuant to a plan of reorganization or
pursuant to any of its equitable powers, a reduction in the Mortgage Rate or a
forgiveness of principal of the Courtyard by Marriott Non-Pooled Trust Companion
Loans, or otherwise, shall be treated as and allocated in the same manner as
Courtyard by Marriott Realized Losses.
 
With respect to any Distribution Date, any Courtyard by Marriott Realized Losses
allocated pursuant to Section 3.06 of this Agreement with respect to such
Distribution Date shall reduce the Lower-Tier Principal Balances of the
Lower-Tier Regular Interests as a write-off and shall be allocated among the
Lower-Tier Regular Interests in the same priority as the Class of Corresponding
Certificates.
 
(d)           All amounts distributable to a Class of Loan-Specific Certificates
pursuant to this Section 4.01A on each Distribution Date shall be allocated pro
rata among the outstanding Certificates in each such Class based on their
respective Percentage Interests. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, (i) by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or (ii) otherwise, by check
mailed by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Class of Loan-Specific Certificates
shall be made in like manner, but only upon presentment and surrender of such
Certificate at the office of the Certificate Administrator or its agent (which
may be the Paying Agent or the Certificate Registrar acting as such agent) that
is specified in the notice to Holders of such final distribution.
 
 
-294-

--------------------------------------------------------------------------------

 
 
(e)           Except as otherwise provided in Section 9.01 with respect to an
Anticipated Termination Date, the Certificate Administrator shall, as soon as
reasonably practicable within the month preceding the month in which the final
distribution with respect to any Class of Loan-Specific Certificates is expected
to be made, mail to each Holder of such Class of Loan-Specific Certificates on
such date a notice to the effect that:
 
(A)          the Certificate Administrator reasonably expects based upon
information previously provided to it that the final distribution with respect
to such Class of Loan-Specific Certificates will be made on such Distribution
Date, but only upon presentation and surrender of such Certificates at the
office of the Certificate Administrator therein specified, and
 
(B)           if such final distribution is made on such Distribution Date, no
interest shall accrue on such Certificates from and after such Distribution
Date;
 
provided, that the Class R and Class LR Certificates shall remain outstanding
until no other Class of Certificates or Lower-Tier Regular Interests are
outstanding.
 
Any funds not distributed to any Holder or Holders of such Classes of
Loan-Specific Certificates on such Distribution Date because of the failure of
such Holder or Holders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering Holder
or Holders. If any Certificates as to which notice has been given pursuant to
this Section 4.01(g) shall not have been surrendered for cancellation within six
months after the time specified in such notice, the Certificate Administrator
shall mail a second notice to the remaining non-tendering Holders to surrender
their Certificates for cancellation to receive the final distribution with
respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Holders concerning surrender of their
Certificates. The costs and expenses of holding such funds in trust and of
contacting such Holders shall be paid out of such funds. If within two years
after the second notice any such Class of Loan Specific Certificates shall not
have been surrendered for cancellation, the Paying Agent shall distribute to the
Certificate Administrator all amounts distributable to the Holders thereof, and
the Certificate Administrator shall thereafter hold such amounts for the benefit
of such Holders until the earlier of (i) its termination as Certificate
Administrator hereunder and the transfer of such amounts to a successor
Certificate Administrator and (ii) the termination of the Trust Fund and
distribution of such amounts to the Class R Certificateholders. No interest
shall accrue or be payable to any Holder on any amount held in trust hereunder
or by the Certificate Administrator as a result of such Holder’s failure to
surrender its Certificate(s) for final payment thereof in accordance with this
Section 4.01(g). Any such amounts transferred to the Certificate Administrator
may be invested in Permitted Investments and all income and gain realized from
investment of such funds shall accrue for its benefit.
 
(f)            Shortfalls in Courtyard by Marriott Available Funds resulting
from Excess Prepayment Interest Shortfalls shall be allocated to, and Master
Servicer Prepayment Interest Shortfall Amounts shall be deemed distributed to,
each Class of Loan-Specific Certificates in the following order: first, to the
Class CM-E Certificates; second, to the Class CM-D Certificates; third, to the
Class CM-C Certificates; fourth, to the Class CM-B Certificates; and finally, to
the
 
 
-295-

--------------------------------------------------------------------------------

 
 
Class CM-A, Class CM-X-CP and Class CM-X-EXT Certificates, pro rata, based upon
amounts distributable in respect of interest to each such Class (with giving
effect to any such allocation of Excess Prepayment Interest Shortfalls). Master
Servicer Prepayment Interest Shortfall Amounts relating to the Courtyard by
Marriot Loan Combination shall be deposited by the Master Servicer into the
related Loan-Specific Collection Account on or prior to the Servicer Remittance
Date.
 
(g)           On the final Servicer Remittance Date, the Master Servicer shall
withdraw from the Loan-Specific Collection Account for the Courtyard by Marriot
Loan Combination and deliver to the GACC Mortgage Loan Seller, any Loss of Value
Payments relating to the Courtyard by Marriot Pooled Mortgage Loan or Courtyard
by Marriot Non-Pooled Trust Companion Loans that were transferred from the Loss
of Value Reserve Fund to such Loan-Specific Collection Account on the
immediately preceding Servicer Remittance Date in accordance with Section
3.06(e)(v) of this Agreement.
 
Section 4.02     Statements to Certificateholders; Reports by Certificate
Administrator; Other Information Available to the Holders and Others. (a) On
each Distribution Date, the Certificate Administrator shall make available to
the general public on the Certificate Administrator’s Website a statement
(substantially in the form set forth as Exhibit K to this Agreement and based on
the information set forth in (i) the CREFC® Investor Reporting Package (CREFC®
IRP) prepared by the Master Servicer (other than the CREFC® Special Servicer
Loan File) and the other reports prepared by the Master Servicer and Special
Servicer relating to such Distribution Date, including the CREFC® Special
Servicer Loan File, upon which information the Certificate Administrator may
conclusively rely, in accordance with CREFC® guidelines and (ii) the CREFC®
Reconciliation of Funds Template prepared by the Certificate Administrator) as
to distributions made on such Distribution Date (each, a “Distribution Date
Statement”) setting forth (with respect to each Class of Certificates) the
following information:
 
(i)            the Record Date, Interest Accrual Period, and Determination Date
for such Distribution Date;
 
(ii)           the aggregate amount of the distribution to be made on such
Distribution Date to the Holders of each Class of Sequential Pay Certificates in
reduction of the Certificate Balance of those Certificates;
 
(iii)          the aggregate amount of the distribution to be made on such
Distribution Date to the Holders of each Class of Certificates (other than the
Class V Certificates and the Residual Certificates) allocable to (A) the
Interest Accrual Amount and/or (B) Class Interest Shortfalls;
 
(iv)          the aggregate amount of Advances made in respect of the
Distribution Date and the amount of interest paid on Advances since the prior
Distribution Date (including, to the extent material, the general use of funds
advanced and general source of funds for reimbursements);
 
(v)          the aggregate amount of compensation paid to the Trustee, the
Certificate Administrator, CREFC®, the Operating Advisor and servicing
compensation paid to the Master Servicer and the Special Servicer for the
related Determination Date and any other fees or expenses accrued and paid from
the Trust Fund;
 
 
-296-

--------------------------------------------------------------------------------

 
 
(vi)          the aggregate Stated Principal Balance of the Mortgage Loans and
any REO Loans outstanding immediately before and immediately after the
Distribution Date;
 
(vii)        the number (as of the related and the next preceding Determination
Date), and the aggregate principal balance, weighted average remaining term to
maturity and weighted average mortgage rate (and interest rates by
distributional groups or ranges) of the Mortgage Loans as of the related
Determination Date;
 
(viii)       the number and aggregate Stated Principal Balance of the Mortgage
Loans or Serviced Loan Combinations (A) delinquent 30-59 days, (B) delinquent
60-89 days, (C) delinquent 90 days or more, (D) that are Specially Serviced
Loans that are not delinquent, or (E) current, but not Specially Serviced Loans,
as to which foreclosure proceedings have been commenced, but not REO Property
(and the information described in Item 1100(b)(5) of Regulation AB to the extent
material);
 
(ix)          (i) the Available Funds and the Courtyard by Marriott Available
Funds for the Distribution Date, (ii) the total amount of all principal and/or
interest distributions, as well as any other distributions (other than Yield
Maintenance Charges), properly made on or in respect of any Class of Regular
Certificates with respect to such Distribution Date, and (iii) any other cash
flows received on the Mortgage Loans and applied to pay fees and expenses
(including the components of the Available Funds, or such other cash flows);
 
(x)           the amount of the distribution on the Distribution Date to the
holders of any Class of Regular Certificates allocable to Prepayment Premiums
and Yield Maintenance Charges;
 
(xi)          the accrued Interest Accrual Amount in respect of each Class of
Regular Certificates for such Distribution Date;
 
(xii)         the Pass-Through Rate for each Class of Regular Certificates for
the Distribution Date and the next succeeding Distribution Date;
 
(xiii)        the Principal Distribution Amount for the Distribution Date;
 
(xiv)        the aggregate Certificate Balance or aggregate Notional Balance, as
the case may be, of each Class of Certificates (other than the Class V
Certificates or the Residual Certificates), immediately before and immediately
after such Distribution Date, separately identifying any reduction in the
aggregate Certificate Balance (or, if applicable, the aggregate Notional
Balance) of each such Class as a result of the allocation of any Realized Loss
and/or Additional Trust Fund Expenses on such Distribution Date;
 
(xv)        the fraction, expressed as a decimal carried to at least eight
places, the numerator of which is the then related Certificate Balance, and the
denominator of which is the related initial aggregate Certificate Balance, for
each Class of Regular Certificates immediately following the Distribution Date;
 
 
-297-

--------------------------------------------------------------------------------

 
 
(xvi)        the amount of any Appraisal Reduction Amounts allocated during the
related Collection Period on a loan-by-loan basis; and the total Appraisal
Reduction Amounts as of such Distribution Date on a loan-by-loan basis;
 
(xvii)       the number and related Stated Principal Balance of any Mortgage
Loans modified, extended or waived on a loan-by-loan basis since the previous
Determination Date (including a description of any material modifications,
extensions or waivers to Mortgage Loan terms, fees, penalties or payments during
the Collection Period or that have cumulatively become material over time);
 
(xviii)      the amount of any remaining unpaid Class Interest Shortfalls for
each Class of Regular Certificates as of the Distribution Date;
 
(xix)        a loan-by-loan listing of each Mortgage Loan which was the subject
of a Principal Prepayment (other than Liquidation Proceeds and Insurance
Proceeds) during the related Collection Period and the amount of Principal
Prepayment occurring, together with the aggregate amount of Principal
Prepayments made during the related Collection Period;
 
(xx)         a loan-by-loan listing of each Mortgage Loan which was defeased
since the previous Determination Date;
 
(xxi)        the amount of the distribution to the holders of each Class of
Certificates on the Distribution Date attributable to reimbursement of Realized
Losses or Courtyard by Marriott Realized Losses;
 
(xxii)       as to any Mortgage Loan repurchased by a Mortgage Loan Seller or
otherwise liquidated or disposed of during the related Collection Period, (A)
the Loan Number of the related Mortgage Loan and (B) the amount of proceeds of
any repurchase of a Mortgage Loan, Liquidation Proceeds and/or other amounts, if
any, received thereon during the related Collection Period and the portion
thereof included in the Available Funds or the Courtyard by Marriott Available
Funds for such Distribution Date;
 
(xxiii)      the amount on deposit in each of the Interest Reserve Account and
the Excess Liquidation Proceeds Account before and after giving effect to the
distribution made on such Distribution Date (and any material account activity
since the prior Distribution Date);
 
(xxiv)      the then-current credit support levels for each Class of Sequential
Pay Certificates;
 
(xxv)       the original and then-current ratings of each Class of Certificates
(other than the Class R or Class LR Certificates);
 
(xxvi)      with respect to any REO Loan as to which the related Mortgaged
Property became an REO Property during the preceding calendar month, the city,
state, property type, latest Debt Service Coverage Ratio and the current Stated
Principal Balance;
 
 
-298-

--------------------------------------------------------------------------------

 
 
(xxvii)     with respect to any REO Property included in the Trust Fund at the
close of business on the related Determination Date (A) the Loan Number of the
related Mortgage Loan, (B) the value of such REO Property based on the most
recent Appraisal or valuation;
 
(xxviii)    with respect to any Serviced REO Property sold or otherwise disposed
of during the related Collection Period and for which a Final Recovery
Determination has been made, (A) the Loan Number of the related Mortgage Loan,
(B)(1) in the case of any Mortgage Loan other than the Courtyard by Marriott
Pooled Mortgage Loan, the Realized Loss attributable to the related Mortgage
Loan and (2) in the case of the Courtyard by Marriott Pooled Mortgage Loan, the
Courtyard by Marriott Realized Losses, (C) the amount of sale proceeds and other
amounts, if any, received in respect of such Serviced REO Property during the
related Collection Period and the portion thereof included in the Available
Funds for such Distribution Date, (D) the date of the Final Recovery
Determination and (E) the balance of the Excess Liquidations Proceeds Account
for such Distribution Date;
 
(xxix)      the amount of the distribution on the Distribution Date to the
holders of the Class V Certificates and the Residual Certificates;
 
(xxx)      material breaches of Mortgage Loan representations and warranties or
any covenants under this Agreement of which the Certificate Administrator, the
Trustee, the Operating Advisor, the Master Servicer or the Special Servicer has
received or delivered written notice;
 
(xxxi)      the identity of the Operating Advisor;
 
(xxxii)     the amount of Realized Losses, Courtyard by Marriott Realized
Losses, Additional Trust Fund Expenses and Class Interest Shortfalls, if any,
incurred with respect to the Mortgage Loans during the related Collection Period
and in the aggregate for all prior Collection Periods (except to the extent
reimbursed or paid);
 
(xxxiii)   an itemized listing of any Disclosable Special Servicer Fees received
by the Special Servicer or any of its Affiliates during the related Collection
Period;
 
(xxxiv)    the identity of the Controlling Class;
 
(xxxv)     the identity of the Controlling Class Representative; and
 
(xxxvi)    such other information as contemplated by Exhibit K to this
Agreement.
 
In the case of information furnished pursuant to sub-clauses (ii), (iii), (vi),
(vi), (vi), (vi) and (xix) above, the amounts shall be expressed as a dollar
amount in the aggregate for all Certificates of each applicable Class and per
$1,000 of original Certificate Balance or Notional Balance, as the case may be.
 
If and for so long as the Trust is subject to the reporting requirements of the
Exchange Act, no Distribution Date Statement that is part of any SEC filing
shall include
 
 
-299-

--------------------------------------------------------------------------------

 
 
references to the Rating Agencies or any ratings ascribed by any Rating Agency
to any Class of Certificates.
 
On each Distribution Date, the Certificate Administrator shall make available to
each Holder of a Class R or Class LR Certificate a copy of the reports made
available to the other Certificateholders on such Distribution Date and a
statement setting forth the amounts, if any, actually distributed with respect
to the Class R or Class LR Certificates on such Distribution Date. Such
obligation of the Certificate Administrator shall be deemed to have been
satisfied to the extent that it provided substantially comparable information
pursuant to any requirements of the Code as from time to time in force.
 
Within a reasonable period of time after the end of each calendar year, the
Certificate Administrator shall furnish, upon request, to each Person who at any
time during the calendar year was a Certificateholder of record, a report
summarizing on an annual basis (if appropriate) the items provided to
Certificateholders pursuant to clauses (i) and (ii) above as to the applicable
Class, aggregated for such calendar year or applicable portion thereof during
which such person was a Certificateholder, together with such other information
as may be required to enable such Certificateholders to prepare their federal
income tax returns. Such information shall include the amount of original issue
discount accrued on each Class of Certificates held by Persons other than
Holders exempted from the reporting requirements and information regarding the
expenses of the Trust Fund. Such requirement shall be deemed to be satisfied to
the extent such information is provided pursuant to applicable requirements of
the Code from time to time in force.
 
On each Distribution Date, the Certificate Administrator shall deliver the
related Distribution Date Statement to the Depositor in electronic format to
dbinvestor@list.db.com (or to such other address as the Depositor shall specify
by written notice to the Certificate Administrator).
 
(b)           The Certificate Administrator shall make available via the
Certificate Administrator’s Website, to any Privileged Person (provided that the
Prospectus, the Distribution Date Statements and the SEC filings will be made
available to the general public, and provided further that any Privileged Person
that is a Borrower, a Manager of a Mortgaged Property, an Affiliate of the
foregoing or an agent of any Borrower shall only be entitled to access documents
made available to the general public) the following items, in each case to the
extent received by the Certificate Administrator:
 
(i)            the following “deal documents”:
 
(A)            the Prospectus and the Private Placement Memorandum;
 
(B)         this Agreement, each sub-servicing agreement delivered to the
Certificate Administrator from and after the Closing Date (if any), the Mortgage
Loan Purchase Agreements and any amendments and exhibits hereto or thereto; and
 
(C)            the CREFC® Loan Setup File delivered to the Certificate
Administrator by the Master Servicer;
 
 
-300-

--------------------------------------------------------------------------------

 
 
(ii)           the following “SEC filings”:
 
(A)        any reports on Forms 10-D, 10-K and 8-K that have been filed by the
Certificate Administrator with respect to the Trust through the EDGAR system (to
the extent prepared by the Certificate Administrator and within one Business Day
of filing);
 
(iii)          the following “periodic reports”:
 
(A)         the Distribution Date Statements;
 
(B)         the supplemental reports and the CREFC® data files identified as
such in the definition of “CREFC® Investor Reporting Package (CREFC® IRP)”
(other than the CREFC® Loan Setup File), to the extent it has received or
prepared such report or file; and
 
(C)          all Operating Advisor Annual Reports.
 
(iv)         the following “additional documents”:
 
(A)          the summary of any Final Asset Status Report delivered to the
Certificate Administrator in electronic format; and
 
(B)          any other Third Party Reports (or updates thereto) delivered to the
Certificate Administrator in electronic format;
 
(v)          the following “special notices”:
 
(A)          all Special Notices;
 
(B)          notice of any waiver, modification or amendment of any term of any
Mortgage Loan;
 
(C)          notice of final payment on the Certificates;
 
(D)          all notices of the occurrence of any Servicer Termination Events
received by the Certificate Administrator;
 
(E)        notice of termination or resignation of the Master Servicer, the
Special Servicer, the Operating Advisor or the Trustee (and appointments of
successors to the Master Servicer, the Special Servicer, the Operating Advisor
or the Trustee);
 
(F)          any and all Officer’s Certificates and other evidence delivered to
or by the Certificate Administrator to support its or the Master Servicer’s, the
Trustee’s or the Special Servicer’s, as the case may be, determination that any
Advance was (or, if made, would be) a Nonrecoverable Advance;
 
(G)          any notice of the termination of the Trust;
 
 
-301-

--------------------------------------------------------------------------------

 
 
(H)          any notice of the occurrence and continuance of a Control
Termination Event;
 
(I)           any notice of the occurrence and continuance of a Consultation
Termination Event;
 
(J)           all of the annual compliance statements and annual assessments as
to compliance delivered to the Certificate Administrator since the Closing Date
pursuant to Section 10.11 and Section 10.12 of this Agreement; and
 
(K)          all of the annual independent public accountants’ servicing reports
caused to be delivered to the Certificate Administrator since the Closing Date
pursuant to Section 10.13 of this Agreement;
 
(vi)        the Investor Q&A Forum; and
 
(vii)       solely to Certificateholders and Beneficial Owners, the Investor
Registry.
 
The Certificate Administrator makes no representations or warranties as to the
accuracy or completeness of such information and assumes no responsibility
therefor. In addition, the Certificate Administrator may disclaim responsibility
for any information distributed by the Certificate Administrator for which it is
not the original source. The Certificate Administrator shall not be responsible
for the accuracy or completeness of any information supplied to it by the Master
Servicer or Special Servicer that is included in any reports, statements,
materials or information prepared or provided by the Master Servicer or Special
Servicer, as applicable, and the Certificate Administrator shall be entitled to
conclusively rely upon the Master Servicer’s reports and the Special Servicer’s
reports without any duty or obligation to recompute, verify or re-evaluate any
of the amounts or other information stated therein. In connection with providing
access to the Certificate Administrator’s Internet website, the Certificate
Administrator may require registration and the acceptance of a disclaimer. The
Certificate Administrator shall not be liable for the dissemination of
information in accordance herewith.
 
The provisions in this Section shall not limit the Master Servicer’s ability to
make accessible certain information regarding the Mortgage Loans at a website
maintained by the Master Servicer.
 
(c)           The Certificate Administrator shall make available, only to
Privileged Persons, the Investor Q&A Forum. The “Investor Q&A Forum” shall be a
service available on the Certificate Administrator’s Website, where (i)
Certificateholders and Beneficial Owners may (A) submit questions to the
Certificate Administrator relating to the Distribution Date Statement, (B)
submit questions to the Master Servicer or the Special Servicer, as applicable,
relating to the reports being made available pursuant to this Section 4.02(c),
the Trust Mortgage Loans or the Mortgaged Properties (other than a Non-Serviced
Mortgage Loan or related Mortgaged Properties) and (C) submit questions to the
Operating Advisor relating to the Operating Advisor Annual Reports or actions by
the Master Servicer or the Special Servicer as to which the Operating Advisor
has consultation rights, whether or not referenced in any Operating Advisor
Annual Reports (collectively, “Inquiries”), and (ii) Privileged Persons may view
Inquiries that
 
 
-302-

--------------------------------------------------------------------------------

 
 
have been previously submitted and answered, together with the answers thereto.
Upon receipt of an Inquiry for the Master Servicer, the Special Servicer or the
Operating Advisor, the Certificate Administrator shall forward the Inquiry to
the Master Servicer, the Special Servicer or the Operating Advisor, as
applicable, (and in the case of an inquiry relating to a Non-Serviced Mortgage
Loan, to the applicable party under the Other Pooling and Servicing Agreement)
in each case within a commercially reasonable period following receipt thereof.
Following receipt of an Inquiry, the Certificate Administrator, the Master
Servicer, the Special Servicer (other than with respect to the Non-Serviced
Mortgage Loans or related Mortgaged Properties) or the Operating Advisor, as
applicable, unless it determines not to answer such Inquiry as provided below,
shall reply to the Inquiry, which reply of the Master Servicer, Special Servicer
or the Operating Advisor shall be sent by email to the Certificate
Administrator. The Certificate Administrator shall post (within a commercially
reasonable period following preparation or receipt of such answer, as the case
may be) such Inquiry and the related answer to the Investor Q&A Forum. If the
Certificate Administrator, the Master Servicer, the Special Servicer or the
Operating Advisor determines, in its respective sole discretion, that (i) any
Inquiry is beyond the scope outlined above, (ii) answering any Inquiry would not
be in the best interests of the Trust and/or the Certificateholders, (iii)
answering any Inquiry would be in violation of applicable law, this Agreement or
the applicable Loan Documents, (iv) answering any Inquiry would or is reasonably
expected to result in a waiver of an attorney-client privilege or the disclosure
of attorney work product, (v) answering any Inquiry would materially increase
the duties of, or result in significant additional cost or expense to, the
Certificate Administrator, the Master Servicer, the Special Servicer or the
Operating Advisor, as applicable, or (vi) answering any Inquiry is otherwise not
advisable for any reason, it shall not be required to answer such Inquiry and,
in the case of the Master Servicer, the Special Servicer or the Operating
Advisor, shall promptly notify the Certificate Administrator, and the
Certificate Administrator shall not post such Inquiry on the Investor Q&A Forum.
In addition, no party shall post or otherwise disclose information known to such
party to be Privileged Information as part of its response to any Inquiry. The
Certificate Administrator shall notify the Person who submitted such Inquiry if
the Inquiry will not be answered. The Certificate Administrator shall not be
required to post to the Investor Q&A Forum any Inquiry or answer thereto that
the Certificate Administrator determines, in its sole discretion, is
administrative or ministerial in nature. The Investor Q&A Forum will not reflect
questions, answers and other communications between the Certificate
Administrator or other Person which are not submitted via the Investor Q&A
Forum. In addition, no party is permitted to post or otherwise disclose direct
communication with the Directing Holder as part of its response to any
questions.
 
(d)           The Certificate Administrator shall make available to any
Certificateholder and Beneficial Owner, the Investor Registry. The “Investor
Registry” shall be a voluntary service available on the Certificate
Administrator’s Website, where Certificateholders and Beneficial Owners can
register and thereafter obtain contact information with respect to any other
Certificateholder or Beneficial Owner that has so registered. Any person
registering to use the Investor Registry will be required to certify that (a) it
is a Certificateholder or a Beneficial Owner and (b) it grants authorization to
the Certificate Administrator to make its name and contact information available
on the Investor Registry for at least 45 days from the date of such
certification to other registered Certificateholders and registered Beneficial
Owners. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional
 
 
-303-

--------------------------------------------------------------------------------

 
 
fields such as address, phone, and Class(es) of Certificates owned. If any
Certificateholder or Beneficial Owner notifies the Certificate Administrator
that it wishes to be removed from the Investor Registry (which notice may not be
within 45 days of its registration), the Certificate Administrator shall
promptly remove it from the Investor Registry. The Certificate Administrator
will not be responsible for verifying or validating any information submitted on
the Investor Registry, or for monitoring or otherwise maintaining the accuracy
of any information thereon. The Certificate Administrator may require acceptance
of a waiver and disclaimer for access to the Investor Registry.
 
(e)           The Master Servicer may at its sole cost and expense, but is not
required to, make any of the reports or files it delivers pursuant to this
Agreement available on the Master Servicer’s Website only with the use of a
password, in which case the Master Servicer shall provide such password to (i)
the other parties to this Agreement, who by their acceptance of such password
shall be deemed to have agreed not to disclose such password to any other Person
and (ii) each Certificateholder and prospective Certificateholder who requests
such password, provided that any such Certificateholder or prospective
Certificateholder, as the case may be, has delivered an Investor Certification
to the Trustee, the Certificate Administrator and the Master Servicer. In
connection with providing access to the Master Servicer’s Website, the Master
Servicer may require registration and the acceptance of a disclaimer and
otherwise (subject to the preceding sentence) adopt reasonable rules and
procedures, which may include, to the extent the Master Servicer deems necessary
or appropriate, conditioning access on execution of an agreement governing the
availability, use and disclosure of such information, and which may provide
indemnification to the Master Servicer for any liability or damage that may
arise therefrom. The Master Servicer shall not be liable for dissemination of
this information in accordance with this Agreement, provided that such
information otherwise meets the requirements set forth herein with respect to
the form and substance of such information or reports. The Master Servicer shall
be entitled to attach to any report provided pursuant to this subsection, any
reasonable disclaimer with respect to information provided, or any assumptions
required to be made by such report. Notwithstanding anything herein to the
contrary, the Master Servicer may, at its sole cost and expense, make available
by electronic media, bulletin board service or Internet website any reports or
other information the Master Servicer is required or permitted to provide to any
Borrower with respect to such Borrower’s Mortgage Loan or Serviced Loan
Combination to the extent such action does not conflict with the terms of this
Agreement, the terms of the related Loan Documents or applicable law. If the
Master Servicer is required to deliver any statement, report or other
information under any provision of this Agreement, then, the Master Servicer may
satisfy such obligation by (x) physically delivering a paper copy of such
statement, report or information, (y) delivering such statement, report or
information in a commonly used electronic format, or (z) making such statement,
report or information available on its website, unless this Agreement expressly
specifies a particular method of delivery; provided that all reports required to
be delivered to the Certificate Administrator shall be delivered in accordance
with clause (x) or (y) or, upon request, clause (z).
 
(f)           Subject to Section 3.13, the Special Servicer shall from time to
time (and, in any event, as may be reasonably required by the Master Servicer)
provide the Master Servicer with such information in its possession regarding
the Specially Serviced Loans and REO Properties as may be reasonably necessary
for the Master Servicer to prepare each report and any supplemental information
to be provided by the Master Servicer to the Certificate
 
 
-304-

--------------------------------------------------------------------------------

 
 
Administrator. Neither the Certificate Administrator nor the Depositor shall
have any obligation to recompute, verify or recalculate the information provided
thereto by the Master Servicer. Unless the Certificate Administrator has actual
knowledge that any report or file received from the Master Servicer contains
erroneous information, the Certificate Administrator is authorized to rely
thereon in calculating and making distributions to Certificateholders and
allocating Realized Losses to the Certificates in accordance with Section 4.01
of this Agreement and preparing the statements to Certificateholders required by
Section 4.02(a) of this Agreement.
 
(g)           As soon as reasonably practicable, upon the written request of and
at the expense of any Certificateholder, the Certificate Administrator shall
provide the requesting Certificateholder with such information that is in the
Certificate Administrator’s possession or can reasonably be obtained by the
Certificate Administrator as is requested by such Certificateholder, for
purposes of satisfying applicable reporting requirements under Rule 144A under
the Securities Act. Neither the Certificate Registrar nor the Certificate
Administrator shall have any responsibility for the sufficiency under Rule 144A
or any other securities laws of any available information so furnished to any
person including any prospective purchaser of a Certificate or any interest
therein, nor for the content or accuracy of any information so furnished which
was prepared or delivered to them by another.
 
(h)           The Certificate Administrator shall make available at its offices,
during normal business hours, upon not less than two Business Days prior notice,
for review by any Privileged Person and any Serviced Companion Loan Noteholder
that is a Privileged Person (solely with respect to items (ii) and (iii), to the
extent such information relates to the related Serviced Companion Loan),
originals or copies of documents relating to the Mortgage Loans and any related
REO Properties to the extent in its possession, including, without limitation,
the following items (except to the extent prohibited by applicable law or under
any of the related Loan Documents):
 
(i)           any and all notices and reports delivered to the Certificate
Administrator with respect to any Mortgaged Property as to which the
environmental testing contemplated by Section 3.10(f) of this Agreement revealed
that neither of the conditions set forth in clauses (i) and (ii) thereof was
satisfied;
 
(ii)          the most recent annual (or more frequent, if available) operating
statements, rent rolls (to the extent such rent rolls have been made available
by the related Borrower) and/or lease summaries and retail sales information, if
any, received from the Master Servicer or the Special Servicer in respect to
each Mortgaged Property;
 
(iii)         the Mortgage File, including any and all modifications, waivers
and amendments of the terms of a Mortgage Loan or Serviced Loan Combination
entered into by the Master Servicer and/or the Special Servicer and delivered to
the Certificate Administrator; and
 
(iv)           any other information that may be necessary to satisfy the
requirements of subsection (d)(4)(i) of Rule 144A under the Securities Act.
 
The Certificate Administrator may require a Privileged Person to execute a
confidentiality agreement prior to granting access to such information, which
may be in the form
 
 
-305-

--------------------------------------------------------------------------------

 
 
of a “click-through” confirmation. Copies of any and all of the foregoing items
will be available from the Certificate Administrator upon request. The
Certificate Administrator will be permitted to require payment by the requesting
party (other than a Rating Agency) of a sum sufficient to cover the reasonable
costs and expenses of making such information available and providing any copies
thereof. The Certificate Administrator’s obligation under this Section 4.02(h)
to make available any document is subject to the Certificate Administrator’s
receipt of such document.
 
The Certificate Administrator shall not be liable for providing or disseminating
information in accordance with the terms of this Agreement.
 
(i)            The Depositor hereby authorizes the Certificate Administrator to
make available to any Financial Market Publisher or such other vendor chosen by
the Depositor that submits to the Certificate Administrator a certification
substantially in the form of Exhibit L-2 to this Agreement, all the Distribution
Date Statements, CREFC® reports and supplemental notices delivered or made
available pursuant to this Section 4.02 to Privileged Persons.
 
Section 4.03     Compliance with Withholding Requirements. Notwithstanding any
other provision of this Agreement, the Paying Agent shall comply with all
federal withholding requirements with respect to payments to Certificateholders
and other payees of interest, original issue discount or other amounts that the
Paying Agent reasonably believes are applicable under the Code. The consent of
Certificateholders or payees shall not be required for any such withholding. If
the Paying Agent or its agent withholds any amount from interest, original issue
discount payments or other amounts or advances thereof to any Certificateholder
or payee pursuant to federal withholding requirements, the Paying Agent shall
indicate the amount withheld to such Person. Any amount so withheld shall be
treated as having been distributed to such Certificateholder for all purposes of
this Agreement.
 
Section 4.04     REMIC Compliance. (a) The parties intend that each of the
Lower-Tier REMIC and the Upper-Tier REMIC shall constitute, and that the affairs
of each of the Lower-Tier REMIC and the Upper-Tier REMIC shall be conducted so
as to qualify it as, a “real estate mortgage investment conduit” as defined in,
and in accordance with, the REMIC Provisions at all times any Certificates are
outstanding, and the provisions hereof shall be interpreted consistently with
this intention. In furtherance of such intention, the Certificate Administrator
shall, to the extent permitted by applicable law, act as agent, and is hereby
appointed to act as agent, of each such REMIC and shall on behalf of each such
REMIC:
 
(i)            make or cause to be made an election, on behalf of each of the
Lower-Tier REMIC and the Upper-Tier REMIC, to be treated as a REMIC on Form 1066
for its first taxable year, in accordance with the REMIC Provisions;
 
(ii)           prepare and timely file, or cause to be prepared and timely
filed, and cause the Trustee to sign (and the Trustee shall sign), all required
Tax Returns for the Lower-Tier REMIC and the Upper-Tier REMIC, using a calendar
year as the taxable year for each of such REMIC as required by the REMIC
Provisions and other applicable federal, state or local income tax laws;
 
(iii)          prepare and forward, or cause to be prepared and forwarded, to
the Certificateholders and the IRS and applicable state and local tax
authorities all information
 
 
-306-

--------------------------------------------------------------------------------

 
 
reports as and when required to be provided to them in accordance with the REMIC
Provisions;
 
(iv)          if the filing or distribution of any documents of a tax
administrative nature not addressed in clauses (i) through (iii) of this Section
4.04(a) is then required by the REMIC Provisions in order to maintain the status
of the Lower-Tier REMIC and the Upper-Tier REMIC as a REMIC or is otherwise
required by the Code, prepare and file or distribute, or cause to be prepared
and signed and filed or distributed, such documents with or to such Persons when
and as required by the REMIC Provisions or the Code or comparable provisions of
state and local law;
 
(v)           within 30 days of the Closing Date, obtain a taxpayer
identification number for each of the Lower-Tier REMIC and the Upper-Tier REMIC
on IRS Form SS-4 and (in the case of the Upper-Tier REMIC only), furnish or
cause to be furnished to the IRS, on Form 8811 or as otherwise may be required
by the Code, the name, title and address of the person that the
Certificateholders may contact for tax information relating thereto (and the
Certificate Administrator shall act as the representative of the Upper-Tier
REMIC for this purpose), together with such additional information as may be
required by such Form, and shall update such information at the time or times
and in the manner required by the Code (and the Depositor agrees within 10
Business Days of the Closing Date to provide any information reasonably
requested by the Master Servicer, the Special Servicer or the Certificate
Administrator and necessary to make such filing); and
 
(vi)          maintain such records relating to the Lower-Tier REMIC and the
Upper-Tier REMIC as may be necessary to prepare the foregoing returns,
schedules, statements or information, such records, for federal income tax
purposes, to be maintained on a calendar year and on an accrual basis.
 
The Holder of the largest Percentage Interest in the Class R Certificates shall
be the tax matters person of the Upper-Tier REMIC, and the Holder of the largest
Percentage Interest in the Class LR Certificates shall be the tax matters person
of the Lower-Tier REMIC pursuant to Treasury Regulations Section 1.860F-4(d). If
more than one Holder shall hold an equal Percentage Interest in the Class R or
Class LR Certificates larger than that held by any other Holder, the first such
Holder to have acquired such Class R or Class LR Certificates shall be such tax
matters person. The Certificate Administrator shall act as attorney-in-fact and
agent for the tax matters person of the Lower-Tier REMIC and the Upper-Tier
REMIC, and each Holder of a Percentage Interest in the Class R or Class LR
Certificates, by acceptance hereof, is deemed to have consented to the
Certificate Administrator’s appointment in such capacity and agrees to execute
any documents required to give effect thereto, and any fees and expenses
incurred by the Certificate Administrator in connection with any audit or
administrative or judicial proceeding shall be paid by the Trust Fund.
 
The Certificate Administrator shall not intentionally take any action or
intentionally omit to take any action if, in taking or omitting to take such
action, the Certificate Administrator has actual knowledge that such action or
omission (as the case may be) would cause the termination of the REMIC status of
the Lower-Tier REMIC or the Upper-Tier REMIC or the imposition of tax on the
Lower-Tier REMIC or the Upper-Tier REMIC (other than a tax on income expressly
permitted to be received by the terms of this Agreement). Notwithstanding
 
 
-307-

--------------------------------------------------------------------------------

 
 
any provision of this paragraph to the contrary, the Certificate Administrator
shall not be required to take any action that the Certificate Administrator in
good faith believes to be inconsistent with any other provision of this
Agreement, nor shall the Certificate Administrator be deemed in violation of
this paragraph if it takes any action expressly required or authorized by any
other provision of this Agreement, and the Certificate Administrator shall have
no responsibility or liability with respect to any act or omission of the
Depositor, the Trustee, the Master Servicer or the Special Servicer which does
not enable the Certificate Administrator to comply with any of clauses (i)
through (vi) of the first paragraph of this Section 4.04(a) or which results in
any action contemplated by clauses (i) or (ii) of the next succeeding sentence.
In this regard the Certificate Administrator shall (i) exercise reasonable care
not to allow the occurrence of any “prohibited transactions” within the meaning
of Section 860F(a) of the Code, unless the party seeking such action shall have
delivered to the Certificate Administrator an Opinion of Counsel (at such
party’s expense) that such occurrence would not (A) result in a taxable gain,
(B) otherwise subject the Lower-Tier REMIC or the Upper-Tier REMIC to tax (other
than a tax at the highest marginal corporate tax rate on net income from
foreclosure property), or (c) cause the Lower-Tier REMIC or the Upper-Tier REMIC
to fail to qualify as a REMIC; and (ii) exercise reasonable care not to allow
the Trust Fund to receive any contributions, or any income from the performance
of services or from assets not permitted under the REMIC Provisions to be held
by a REMIC (provided, that the receipt of any income expressly permitted or
contemplated by the terms of this Agreement shall not be deemed to violate this
clause). None of the Master Servicer, the Special Servicer, the Trustee or the
Depositor shall be (i) permitted to take any action that the Certificate
Administrator would not be permitted to take pursuant to the preceding two
sentences or (ii) responsible or liable (except in connection with taking any
act or omission referred to in the two preceding sentences or the following
sentence) for any failure by the Certificate Administrator to comply with the
provisions of this Section 4.04. The Depositor, the Trustee, the Master Servicer
and the Special Servicer shall cooperate in a timely manner with the Certificate
Administrator in supplying any information within the Depositor’s, the
Trustee’s, the Master Servicer’s or the Special Servicer’s control (other than
any confidential information) that is reasonably necessary to enable the
Certificate Administrator to perform its duties under this Section 4.04.
 
The Certificate Administrator shall be responsible for the preparation of IRS
Form W-9, if requested. The Trustee shall be entitled to rely on any information
contained therein and is hereby directed to execute such IRS Form W-9; provided,
that the Certificate Administrator shall be directed to execute such IRS Form
W-9 (in lieu of the Trustee) if permitted by applicable Treasury Regulations.
 
(b)           The following assumptions are to be used for purposes of
determining the anticipated payments of principal and interest for calculating
the original yield to maturity and original issue discount with respect to the
Regular Certificates: (i) each Mortgage Loan will pay principal and interest in
accordance with its terms and scheduled payments will be timely received on
their Due Dates, provided that the Mortgage Loans will prepay in accordance with
the Prepayment Assumption; (ii) none of the Sole Certificateholder, the Master
Servicer, the Special Servicer and the Certificateholder owning a majority of
the Percentage Interests in the Controlling Class will exercise the right
described in Section 9.01 of this Agreement to cause early termination of the
Trust Fund; and (iii) no Mortgage Loan is repurchased by a Mortgage Loan Seller
pursuant to the terms of the related Mortgage Loan Purchase Agreement.
 
 
-308-

--------------------------------------------------------------------------------

 
 
Section 4.05     Imposition of Tax on the Trust Fund. If any tax, including
interest, penalties or assessments, additional amounts or additions to tax, is
imposed on the Lower-Tier REMIC or the Upper-Tier REMIC, such tax shall be
charged against amounts otherwise distributable to the Holders of the
Certificates; provided that any taxes imposed on any net income from foreclosure
property pursuant to Section 860G(d) of the Code or any similar tax imposed by a
state or local jurisdiction shall instead be treated as an expense of the
related Serviced REO Property in determining Net REO Proceeds with respect to
the Serviced REO Property (and until such taxes are paid, the Special Servicer
from time to time shall withdraw from amounts in the REO Account (and, in the
case of any Serviced Loan Combination, from amounts in the Serviced Loan
Combination REO Account) allocable to the Mortgage Loans and transfer to the
Certificate Administrator amounts reasonably determined by the Certificate
Administrator to be necessary to pay such taxes, which the Certificate
Administrator shall maintain in a separate, non-interest-bearing account, and
the Certificate Administrator shall send to the Special Servicer for deposit in
the REO Account (or, if applicable, the Serviced Loan Combination REO Account)
the excess determined by the Certificate Administrator from time to time of the
amount in such account over the amount necessary to pay such taxes) and shall be
paid therefrom; provided that any such tax imposed on net income from
foreclosure property that exceeds the amount in any such reserve shall be
retained from Available Funds as provided in Section 3.06(a)(xii) or, in the
case of any Serviced Loan Combination, in Section 3.06(b)(xiii), and the next
sentence. Except as provided in the preceding sentence, the Certificate
Administrator is hereby authorized to and shall retain or cause to be retained
from Available Funds sufficient funds to pay or provide for the payment of, and
to actually pay, such tax as is legally owed by the applicable REMIC (but such
authorization shall not prevent the Trustee from contesting, at the expense of
the Trust Fund or in the case of a Serviced Loan Combination with a Serviced
Pari Passu Companion Loan, on a pro rata basis as between the related Mortgage
Loan and any related Serviced Pari Passu Companion Loan (based on their
respective outstanding principal balances)) any such tax in appropriate
proceedings, and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings). The Certificate Administrator is hereby
authorized to and shall segregate or cause to be segregated, into a separate
non-interest bearing account, (i) the net income allocable to the Mortgage Loans
from any “prohibited transaction” under Section 860F(a) of the Code or (ii) the
amount of any contribution to the Lower-Tier REMIC or the Upper-Tier REMIC after
the Startup Day that is subject to tax under Section 860G(d) of the Code and use
such income or amount, to the extent necessary, to pay such tax (and return the
balance thereof, if any, to the Collection Account, the Lower-Tier Distribution
Account or the Upper-Tier Distribution Account, as the case may be). To the
extent that any such tax is paid to the IRS, the Certificate Administrator shall
retain an equal amount from future amounts otherwise distributable to the
Holders of the Class R or the Class LR Certificates, as the case may be, and
shall distribute such retained amounts to the Holders of Regular Certificates,
or the Trustee as Holder of the Lower-Tier Regular Interests, until they are
fully reimbursed and then to the Holders of the Class R Certificates or the
Class LR Certificates, as applicable. Neither the Master Servicer, the Special
Servicer, the Certificate Administrator, nor the Trustee shall be responsible
for any taxes imposed on the Lower-Tier REMIC or the Upper-Tier REMIC except to
the extent such tax is attributable to a breach of a representation or warranty
or the negligence or willful misconduct of the Master Servicer, the Special
Servicer, the Certificate Administrator or the Trustee or an act or omission of
the Master Servicer, the Special Servicer, the Certificate Administrator or the
Trustee in contravention of this Agreement, provided, further, that such breach,
act or omission could result in liability under
 
 
-309-

--------------------------------------------------------------------------------

 
 
Section 6.03 of this Agreement, in the case of the Master Servicer, Section 4.04
of this Agreement, in the case of the Trustee or Section 4.04 of this Agreement,
in the case of the Certificate Administrator in accordance with the standard of
liability set forth in those sections. Notwithstanding anything in this
Agreement to the contrary, in each such case, the Master Servicer or the Special
Servicer shall not be responsible for the Trustee’s or the Certificate
Administrator’s breaches, acts or omissions, the Trustee shall not be
responsible for the breaches, acts or omissions of the Certificate
Administrator, the Master Servicer or the Special Servicer and the Certificate
Administrator shall not be responsible for the breaches, acts or omissions of
the Trustee, the Master Servicer or the Special Servicer.
 
Section 4.06     Remittances. (a) On the Servicer Remittance Date immediately
preceding each Distribution Date, the Master Servicer with respect to the
Mortgage Loans that it is servicing shall:
 
(i)            remit to the Certificate Administrator for deposit in the
Lower-Tier Distribution Account an amount equal to Prepayment Premiums and Yield
Maintenance Charges, and, for deposit in accordance with Section 3.05(j) of this
Agreement, Excess Liquidation Proceeds, in each case received by the Master
Servicer in its Collection Period preceding such Distribution Date;
 
(ii)           remit to the Certificate Administrator for deposit in the
Lower-Tier Distribution Account an amount equal to the Available Funds in the
Collection Account for such Distribution Date;
 
(iii)        remit to the Certificate Administrator for deposit in the Class V
Distribution Account an amount equal to the Excess Interest for the benefit of
the Class V Certificateholders received by the Master Servicer in the Collection
Period preceding such Distribution Date; and
 
(iv)           remit to CREFC® the CREFC® License Fee.
 
(b)          On the Servicer Remittance Date immediately preceding each
Distribution Date, the Master Servicer with respect to the Courtyard by Marriott
Non-Pooled Companion Loans shall:
 
(i)          remit to the Certificate Administrator for deposit in the Courtyard
by Marriott Distribution Account an amount equal to Prepayment Premiums and
Yield Maintenance Charges;
 
(ii)          remit to the Certificate Administrator for deposit in the
Courtyard by Marriott Distribution Account an amount equal to the Courtyard by
Marriott Available Funds in the Courtyard Rakes Collection Sub-Account for such
Distribution Date; and
 
(iii)         remit to CREFC® the CREFC® License Fee with respect to the
Courtyard by Marriott Non-Pooled Companion Loans and the related Loan-Specific
Certificates.
 
Section 4.07     P&I Advances. (a) On or before 3:00 p.m. (New York City time)
on each Servicer Remittance Date, the Master Servicer shall in the case of all
Mortgage Loans
 
 
-310-

--------------------------------------------------------------------------------

 
 
and the Courtyard by Marriott Non-Pooled Trust Companion Loan either (i) remit
to the Certificate Administrator for deposit into the Lower-Tier Distribution
Account or Courtyard by Marriott Distribution Account, as applicable, from its
own funds an amount equal to the aggregate amount of P&I Advances, if any, to be
made in respect of the related Distribution Date, (ii) apply amounts held in the
Collection Account or the applicable Serviced Loan Combination Collection
Account for future distribution to Certificateholders in subsequent months in
discharge of any such obligation to make P&I Advances; provided, that such
amounts in the applicable Serviced Loan Combination Collection Account shall
only be applied up to the related Mortgage Loan’s or the Courtyard by Marriott
Non-Pooled Trust Companion Loans’ pro rata share of the amounts held therein on
such date, or (iii) make P&I Advances in the form of any combination of (i) and
(ii) aggregating the total amount of P&I Advances to be made by the Master
Servicer, except that the portion of such P&I Advance equal to the CREFC®
License Fee for each such Trust Mortgage Loan shall not be remitted to the
Certificate Administrator but shall instead be remitted to CREFC®. Any amounts
held in the Collection Account or any Serviced Loan Combination Collection
Account, as applicable, for future distribution and so used to make P&I Advances
shall be appropriately reflected in the Master Servicer’s records and replaced
by the Master Servicer by deposit in the Collection Account or the applicable
Serviced Loan Combination Collection Account, as applicable, on or before the
next succeeding P&I Advance Determination Date (to the extent not previously
replaced through either (x) the deposit of Late Collections of the delinquent
principal and/or interest in respect of which such P&I Advances were made or (y)
the deposit of Monthly Payments collected prior to the expiration of any
applicable grace period that ends after the P&I Advance Determination Date in
respect of which such P&I Advances were made). The Master Servicer shall notify
the Trustee and the Certificate Administrator of (i) the aggregate amount of P&I
Advances for a Distribution Date and (ii) the amount of any Nonrecoverable P&I
Advances for such Distribution Date, on or before the P&I Advance Determination
Date. If the Master Servicer fails to make a required P&I Advance by 3:00 p.m.
(New York City time) on any Servicer Remittance Date, then the Trustee shall
make such P&I Advance pursuant to Section 7.06 of this Agreement by 12:00 noon
(New York City time) on the related Distribution Date, in each case unless the
Master Servicer shall have cured such failure (and shall have provided written
notice of such cure to the Trustee) by 11:00 a.m. (New York City time) on such
Distribution Date or the Trustee determines that such P&I Advance, if made,
would be a Nonrecoverable Advance. Neither the Master Servicer nor the Trustee
shall make principal or interest advances with respect to any delinquent payment
amounts due on any Companion Loan (other than the Courtyard by Marriott
Non-Pooled Trust Companion Loans). If the Master Servicer or the Trustee makes a
P&I Advance with respect to any Trust Mortgage Loan that is part of a Loan
Combination with a related Serviced Companion Loan or Non-Serviced Companion
Loan, then it shall provide written notice to the related Other Servicer, Other
Special Servicer and Other Trustee of the amount of such P&I Advance with
respect to such Mortgage Loan within two (2) Business Days of making such P&I
Advance.
 
(b)           Subject to Section 4.07(c) and 4.07(d) below, the aggregate amount
of P&I Advances to be made by the Master Servicer with respect to any
Distribution Date shall equal the aggregate of: (i) all Monthly Payments with
respect to the Trust Mortgage Loans (in each case, net of related Servicing
Fees, in the case of any Non-Serviced Mortgage Loan, and net of the servicing
fee rate pursuant to the applicable Other Pooling and Servicing Agreement) other
than Balloon Payments, that were due during the related Collection Period and
delinquent (or unpaid, pending the expiration of any applicable grace period
with respect to any Trust Mortgage
 
 
-311-

--------------------------------------------------------------------------------

 
 
Loan having a grace period extending past the P&I Advance Determination Date) as
of the close of business on the P&I Advance Determination Date (or not advanced
by the Master Servicer or any sub-servicer on behalf of the Master Servicer)
with respect to the Trust Mortgage Loans that it is servicing and (ii) with
respect to each Trust Mortgage Loan that the Master Servicer is servicing and as
to which the related Balloon Payment was due during or prior to the related
Collection Period and was delinquent (including any applicable grace period) as
of the end of the related Collection Period (including any REO Loan as to which
the Balloon Payment would have been past due), an amount equal to the Assumed
Scheduled Payment therefor. Subject to subsection (c) below, the obligation of
the Master Servicer to make such P&I Advances, with respect to the Trust
Mortgage Loans that it is servicing, is mandatory, and with respect to any
applicable Trust Mortgage Loan or REO Loan, shall continue until the
Distribution Date on which Liquidation Proceeds or REO Proceeds, if any, are to
be distributed. The Monthly Payment or Assumed Scheduled Payment shall be
reduced, for purposes of P&I Advances, by any modifications pursuant to Section
3.26 of this Agreement or otherwise and by any reductions by a bankruptcy court
pursuant to a plan of reorganization or pursuant to any of its equitable powers.
Neither the Master Servicer nor the Trustee shall make any P&I Advances in
respect of any Companion Loan (other than the Courtyard by Marriott Non-Pooled
Trust Companion Loans for which P&I Advances will be required in the manner
described above subject to a recoverability determination, which may include
consideration of the subordinate nature of any non-pooled trust companion loan).
 
(c)           Notwithstanding anything herein to the contrary, no P&I Advance
shall be required hereunder if the Master Servicer, the Special Servicer or the
Trustee, as applicable, determines that such P&I Advance would, if made,
constitute a Nonrecoverable P&I Advance. In addition, the Master Servicer shall
not make any P&I Advance to the extent that it has received written notice that
the Special Servicer has determined (if no Consultation Termination Event has
occurred and is continuing, in consultation with the Directing Holder) that such
P&I Advance would, if made, constitute a Nonrecoverable P&I Advance. In making
such recoverability determination, the Master Servicer, the Special Servicer and
the Trustee, as applicable, will be entitled to (i) give due regard to the
existence of any Nonrecoverable Advance or Workout-Delayed Reimbursement Amount
with respect to other Mortgage Loans, the recovery of which, at the time of such
consideration, is being deferred or delayed by the Master Servicer or the
Trustee, as applicable, in light of the fact that proceeds on the related
Mortgage Loan are a source of recovery not only for the P&I Advance under
consideration, but also as a potential source of recovery of such Nonrecoverable
Advance or Workout-Delayed Reimbursement Amount which is being or may be
deferred or delayed, (ii) consider (among other things) the obligations of the
Borrower under the terms of the related Mortgage Loan (or the Loan Combination,
as applicable) as it may have been modified, (iii) consider (among other things)
the related Mortgaged Properties in their “as is” or then current conditions and
occupancies, as modified by such party’s assumptions (consistent with the
Servicing Standard in the case of the Master Servicer and the Special Servicer)
regarding the possibility and effects of future adverse change with respect to
such Mortgaged Properties, (iv) estimate and consider (consistent with the
Servicing Standard in the case of the Master Servicer and the Special Servicer)
(among other things) future expenses and (v) estimate and consider (among other
things) the timing of recoveries.
 
 
-312-

--------------------------------------------------------------------------------

 
 
The Master Servicer, the Special Servicer and the Trustee, as applicable, shall
consider Unliquidated Advances in respect of prior P&I Advances for purposes of
nonrecoverability determinations as if such Unliquidated Advances were
unreimbursed P&I Advances. None of the Master Servicer or Trustee shall make any
P&I Advances with respect to delinquent amounts due on any Companion Loan (other
than the Courtyard by Marriott Non-Pooled Trust Companion Loans). If an
Appraisal of the related Mortgaged Property shall not have been obtained within
the prior 9-month period (and the Master Servicer and the Trustee shall each
request any such appraisal from the Special Servicer prior to ordering an
Appraisal pursuant to this sentence) or if such an Appraisal shall have been
obtained but as a result of unforeseen occurrences, such Appraisal does not, in
the good faith determination of the Master Servicer, the Special Servicer or the
Trustee, reflect current market conditions, and the Master Servicer or the
Trustee, as applicable, and the Special Servicer cannot agree on the appropriate
downward adjustment to such Appraisal, the Master Servicer, the Special Servicer
or the Trustee, as the case may be, may, subject to its reasonable and good
faith determination that such Appraisal will demonstrate the nonrecoverability
of the related Advance, obtain an Appraisal for such purpose at the expense of
the Trust Fund (subject, in the case of any Serviced Loan Combination, to the
allocation provisions of the related Intercreditor Agreement).
 
Any such determination by the Master Servicer, Special Servicer or the Trustee
that the Master Servicer or Trustee, as applicable, has made a Nonrecoverable
P&I Advance or that any proposed P&I Advance, if made, would constitute a
Nonrecoverable P&I Advance shall be evidenced by a certificate of a Servicing
Officer delivered to the Trustee, the Certificate Administrator, the Operating
Advisor, the Special Servicer, any related Serviced Pari Passu Companion Loan
holder(s), the Controlling Class Representative (but only if no Consultation
Termination Event has occurred and is continuing) and the Depositor and, in the
case of the Trustee, by a certificate of a Responsible Officer of the Trustee,
delivered to the Depositor, the Controlling Class Representative (but only if no
Consultation Termination Event has occurred and is continuing), the Operating
Advisor, the Certificate Administrator, the Master Servicer and the Special
Servicer, which in each case sets forth such nonrecoverability determination and
the considerations of the Master Servicer, Special Servicer or the Trustee, as
applicable, forming the basis of such determination (such certificate
accompanied by, to the extent available, income and expense statements, rent
rolls, occupancy status, property inspections and other information used by the
Master Servicer, Special Servicer or the Trustee, as applicable, to make such
determination, together with any existing Appraisal or any Updated Appraisal);
provided, that the Special Servicer may, at its option, make a determination in
accordance with the Servicing Standard, that any P&I Advance previously made or
proposed to be made is nonrecoverable and shall deliver to the Master Servicer,
the Controlling Class Representative (but only if no Consultation Termination
Event has occurred and is continuing), the Operating Advisor, the Certificate
Administrator, the Trustee and the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement), notice of such determination, together
with a certificate of a Servicing Officer and the supporting information
described above. Any such determination shall be conclusive and binding on the
Master Servicer, the Special Servicer and the Trustee.
 
Any such Person may update or change its recoverability determinations at any
time (but not reverse any other Person’s determination that a P&I Advance is a
Nonrecoverable Advance) and (consistent with the Servicing Standard in the case
of the Master Servicer or the
 
 
-313-

--------------------------------------------------------------------------------

 
 
Special Servicer) may obtain, at the expense of the Trust Fund (subject, in the
case of any Serviced Loan Combination, to the allocation provisions of the
related Intercreditor Agreement), any analysis, Appraisals or market value
estimates or other information for such purposes. Absent bad faith, any such
determination as to the recoverability of any P&I Advance shall be conclusive
and binding on the Certificateholders.
 
Notwithstanding the above, (i) the Trustee shall be entitled to rely
conclusively on and shall be bound by any determination by the Master Servicer
or the Special Servicer, as applicable, that a P&I Advance, if made, would be a
Nonrecoverable P&I Advance and (ii) the Master Servicer shall rely conclusively
on and be bound by any determination of the Special Servicer that a P&I Advance,
if made, would be a Nonrecoverable P&I Advance (but this statement shall not be
construed to entitle the Special Servicer to reverse any other authorized
Person’s determination, or to prohibit any such other authorized Person from
making a determination that an advance constitutes, or would constitute, a
Nonrecoverable Advance). The Trustee, in determining whether or not a P&I
Advance previously made is, or a proposed P&I Advance, if made, would be, a
Nonrecoverable P&I Advance shall use its reasonable judgment. The Special
Servicer shall promptly furnish the Master Servicer and the Trustee with any
information in its possession regarding the Specially Serviced Loans and REO
Properties as each such party may reasonably request for purposes of making
recoverability determinations.
 
In addition, the Master Servicer, the Special Servicer or the Trustee, as
applicable, in making any recoverability determination respecting a P&I Advance
in respect of the Courtyard by Marriott Non-Pooled Trust Companion Loans, shall
look solely to the proceeds available in respect of the Courtyard by Marriott
Non-Pooled Trust Companion Loans and shall be entitled to take into account the
subordinate nature of the Courtyard by Marriott Non-Pooled Trust Subordinate
Companion Loan.
 
(d)           In connection with the recovery of any P&I Advance out of the
Collection Account pursuant to Section 3.06(a) of this Agreement, any Serviced
Loan Combination Collection Account pursuant to Section 3.06(b) of this
Agreement or the Courtyard Rakes Collection Sub-Account pursuant to Section
3.06(f) of this Agreement, the Master Servicer shall be entitled to pay itself
or the Trustee, as the case may be (in reverse of such order with respect to any
Mortgage Loan or REO Property) out of any amounts then on deposit in the
Collection Account or the applicable Serviced Loan Combination Collection
Account or the Courtyard Rakes Collection Sub-Account (subject to the provisions
of Section 3.06), interest at the Advance Rate in effect from time to time,
accrued on the amount of such P&I Advance from the date made to but not
including the date of reimbursement with respect to the Mortgage Loan that the
Master Servicer is servicing. The Master Servicer shall reimburse itself or the
Trustee, as the case may be, for any outstanding P&I Advance as soon as
practicably possible after funds available for such purpose are deposited in the
Collection Account or the applicable Serviced Loan Combination Collection
Account or the Courtyard Rakes Collection Sub-Account with respect to the Trust
Mortgage Loan that the Master Servicer is servicing.
 
Notwithstanding anything to the contrary contained in Section 4.06 of this
Agreement, (i) neither the Master Servicer nor the Trustee shall make an advance
for Excess Interest, Yield Maintenance Charges or Penalty Charges and (ii) if
the Master Servicer receives notice of an Appraisal Reduction Event and the
related Appraisal Reduction Amount, the interest portion of any P&I Advance with
respect to a Mortgage Loan or Courtyard by Marriott Non-
 
 
-314-

--------------------------------------------------------------------------------

 
 
Pooled Trust Companion Loan (other than a Non-Serviced Mortgage Loan) as to
which there has been an Appraisal Reduction Amount will be an amount equal to
the product of (x) the amount required to be advanced without giving effect to
the Appraisal Reduction Amount and (y) a fraction, the numerator of which is the
Stated Principal Balance of such Mortgage Loan or Courtyard by Marriott
Non-Pooled Trust Companion Loan, as applicable, as of the immediately preceding
Determination Date less any Appraisal Reduction Amount applicable to such
Mortgage Loan (or Courtyard by Marriott Non-Pooled Trust Companion Loan) and the
denominator of which is the Stated Principal Balance of such Mortgage Loan or
Courtyard by Marriott Non-Pooled Trust Companion Loan, as applicable, as of such
Determination Date. All P&I Advances for any Mortgage Loans or Courtyard by
Marriott Non-Pooled Trust Companion Loans that have been modified shall be
calculated on the basis of their terms as modified. With respect to any
Non-Serviced Mortgage Loan, if the Master Servicer or the Trustee, as
applicable, does not receive notice of an Appraisal Reduction Event and the
related Appraisal Reduction Amount from the related Other Servicer, then the
Master Servicer or the Trustee, as applicable, shall have no obligation to
proportionately reduce the interest portion of any P&I Advance required to be
made by the Master Servicer or the Trustee, as applicable. With respect to any
Non-Serviced Companion Loan that has already been securitized prior to the
Closing Date, the Master Servicer, on behalf of the Trust, shall notify each
Other Servicer and each Other Trustee of a Non-Serviced Mortgage Loan that (a)
such Non-Serviced Mortgage Loan has been included in this Trust and (b) upon (i)
the existence of an Appraisal Reduction Event and/or (ii) the related
calculation of any Appraisal Reduction Amount (or receipt of notice of any such
calculation), such Other Servicer shall provide the Master Servicer (who shall
promptly provide to the Special Servicer and, prior to a Consultation
Termination Event, the Directing Holder) and the Trustee with prompt notice of
the existence of any such Appraisal Reduction Event and/or any such Appraisal
Reduction Amount once calculated. With respect to any Serviced Companion Loan,
the Master Servicer and the Trustee shall notify the related Other Servicer and
Other Trustee of the existence of an Appraisal Reduction Event and any related
Appraisal Reduction Amount. The Master Servicer and the Trustee shall be deemed
to have delivered notice of any such Appraisal Reduction Event and any related
Appraisal Reduction Amount if the Master Servicer includes such event and/or
amount in its monthly servicer statements provided to the other servicer.
 
The portion of any Insurance Proceeds and Net Liquidation Proceeds in respect of
a Mortgage Loan or any REO Loan allocable to principal shall equal the total
amount of such proceeds minus (i) any portion thereof payable to the Master
Servicer, the Special Servicer, the Operating Advisor, the Certificate
Administrator or the Trustee pursuant to this Agreement and (ii) a portion
thereof equal to the interest component of the Monthly Payment(s), as accrued at
the related Net Mortgage Pass-Through Rate from the date as to which interest
was last paid by the Borrower up to but not including the Due Date in the
Collection Period in which such proceeds are received; provided, if the interest
portion(s) of one or more P&I Advances with respect of such Mortgage Loan or REO
Loan, as applicable, were reduced as a result of an Appraisal Reduction Event,
the amount of the Net Liquidation Proceeds to be applied to interest shall be
reduced by the aggregate amount of such reductions and the portion of such Net
Liquidation Proceeds to be applied to principal shall be increased by such
amount, and if the amount of the Net Liquidation Proceeds to be applied to
principal has been applied to pay the principal of such Mortgage Loan or REO
Loan in full, any remaining Net Liquidation Proceeds
 
 
-315-

--------------------------------------------------------------------------------

 
 
shall then be applied to pay any remaining accrued and unpaid interest of such
Mortgage Loan or REO Loan.
 
(e)           With respect to any Non-Serviced Mortgage Loan, the Master
Servicer, the Special Servicer and the Trustee will each be permitted to make
its determination that the Master Servicer or the Trustee has made a P&I Advance
on such Mortgage Loan that is a Nonrecoverable P&I Advance or that any proposed
P&I Advance, if made, would constitute a Nonrecoverable P&I Advance with respect
to such Mortgage Loan in accordance with Section 4.07(a) independently of any
determination made by the Other Servicer (or any master servicer with respect to
a commercial mortgage securitization holding another Non-Serviced Companion Loan
related to such Non-Serviced Mortgage Loan, if any) under the Other Pooling and
Servicing Agreement (or any pooling and servicing agreement with respect to a
commercial mortgage securitization holding another Non-Serviced Companion Loan
related to such Non-Serviced Mortgage Loan, if any). If the Master Servicer, the
Special Servicer or the Trustee, as applicable, determines that a proposed P&I
Advance with respect to any Non-Serviced Mortgage Loan, if made, or any
outstanding P&I Advance with respect to any Non-Serviced Mortgage Loan
previously made, would be, or is, as applicable, a Nonrecoverable Advance, the
Master Servicer, the Special Servicer or the Trustee, as applicable, shall
provide the Other Servicer (and any master servicer with respect to a commercial
mortgage securitization holding another Non-Serviced Companion Loan related to
such Non-Serviced Mortgage Loan, if any), the Other Special Servicer and Other
Trustee with written notice of such determination, promptly and in any event
within two (2) Business Days after such determination or such longer time period
permitted by the applicable Intercreditor Agreement. If the Master Servicer
receives written notice from an Other Servicer (or any master servicer with
respect to a commercial mortgage securitization holding another Non-Serviced
Companion Loan related to such Non-Serviced Mortgage Loan, if any) that it has
determined, with respect to the related Non-Serviced Companion Loan, that any
proposed advance of principal and/or interest with respect to the related
Non-Serviced Companion Loan would be, or any outstanding advance of principal
and interest is, a nonrecoverable advance of principal and/or interest, such
determination shall not be binding on the Certificateholders, the Master
Servicer or the Trustee; provided that, with respect to each Non-Serviced Loan
Combination, each of the Master Servicer and the Trustee shall be entitled to
conclusively rely on any such nonrecoverability determination.
 
If the Master Servicer receives notice from a Rating Agency that it is no longer
approved as a master servicer for commercial mortgage securitizations, it shall
promptly notify the Trustee, any Other Trustee, any Other Servicer and any other
trustee or master servicer with respect to each commercial mortgage
securitization that holds a Non-Serviced Companion Loan related to a
Non-Serviced Mortgage Loan, if any.
 
(f)            With respect to any Serviced Loan Combination that has a Serviced
Companion Loan, the Master Servicer will be permitted to make its determination
that it has made a P&I Advance on the related Trust Mortgage Loan that is a
Nonrecoverable P&I Advance or that any proposed P&I Advance, if made, would
constitute a Nonrecoverable P&I Advance with respect to such Trust Mortgage Loan
in accordance with Section 4.07(a) independently of any determination made in
respect of the related Serviced Companion Loan, by the master servicer under the
related Other Pooling and Servicing Agreement. If the Master Servicer or
Trustee, as applicable, determines that a proposed P&I Advance with respect to
such Serviced
 
 
-316-

--------------------------------------------------------------------------------

 
 
Loan Combination, if made, or any outstanding P&I Advance with respect to any
such Trust Mortgage Loan previously made, would be, or is, as applicable, a
Nonrecoverable Advance or if the Master Servicer or Trustee, as applicable,
subsequently determines that a proposed Property Advance would be a
Nonrecoverable Advance or an outstanding Property Advance is or would be a
Nonrecoverable Advance, the Master Servicer or Trustee, as applicable, shall
provide the Other Servicer, Other Special Servicer and the Other Trustee under
each related Other Pooling and Servicing Agreement with written notice of such
determination, promptly and in any event within two (2) Business Days after such
determination or such longer time period permitted by the applicable
Intercreditor Agreement. If the Master Servicer receives written notice from any
master servicer under any such Other Pooling and Servicing Agreement that such
master servicer has determined, with respect to the related Serviced Companion
Loan, that any proposed advance of principal and/or interest with respect to
such Serviced Companion Loan would be, or any outstanding advance of principal
and interest is, a nonrecoverable advance of principal and/or interest, such
determination shall not be binding on the Certificateholders, the Master
Servicer or the Trustee; provided that, with respect to each Non-Serviced Loan
Combination, each of the Master Servicer and the Trustee shall be entitled to
conclusively rely on any such nonrecoverability determination.
 
If the applicable Master Servicer receives notice from a Rating Agency that it
is no longer approved as a master servicer for commercial mortgage
securitizations, it shall promptly notify the Trustee, any Other Trustee, any
Other Servicer and any other trustee or master servicer with respect to each
commercial mortgage securitization that holds a Serviced Pari Passu Companion
Loan related to any Serviced Loan Combination, if any.
 
(g)           The Master Servicer or the Trustee, as applicable, shall be
entitled to the reimbursement of P&I Advances it makes to the extent permitted
pursuant to Section 3.06 of this Agreement together with any related Advance
Interest Amount in respect of such P&I Advances to the extent permitted pursuant
to Section 3.06 of this Agreement and the Master Servicer and the Special
Servicer each hereby covenants and agrees to promptly seek and effect the
reimbursement of such Advances from the related Borrowers to the extent
permitted by applicable law and the related Mortgage Loan and this Agreement.
 
Section 4.08     Appraisal Reductions. (a) For purposes of (x) determining the
Controlling Class (and whether a Control Termination Event has occurred and is
continuing) and (y) determining the Pooled Voting Rights and the Courtyard by
Marriott Voting Rights, as applicable, of the related Classes for purposes of
removal of the Special Servicer, Appraisal Reduction Amounts allocated to the
Mortgage Loans will be allocated to each Class of Sequential Pay Certificates in
reverse sequential order to notionally reduce the related Certificate Balances
until the Certificate Balance of each such Class of Certificates is reduced to
zero (i.e., first, to the Class G Certificates, second, to the Class F
Certificates, third, to the Class E Certificates, fourth, to the Class D
Certificates, fifth, to the Class C Certificates, sixth, to the Class B
Certificates, seventh, to the Class A-M Certificates and eighth, to the Class
A-1, Class A-2, Class A-SB, Class A-3 and Class A-4 Certificates, pro rata,
based on their Certificate Balances).
 
For purposes of (x) determining the Courtyard by Marriott Controlling Class (and
whether a Courtyard by Marriott Control Termination Event has occurred and is
continuing) and (y) determining the Courtyard by Marriott Voting Rights of the
related Classes for purposes of
 
 
-317-

--------------------------------------------------------------------------------

 
 
removal of the Special Servicer, Appraisal Reduction Amounts allocated to the
Courtyard by Marriott Non-Pooled Trust Companion Loans shall be allocated to
each class of Loan-Specific Certificates in reverse sequential order to
notionally reduce the Certificate Balances until the related Certificate Balance
of each such class is reduced to zero..
 
The Master Servicer shall notify the Certificate Administrator of the amount of
any Appraisal Reduction Amount allocated to each Mortgage Loan or Serviced Loan
Combination. Based on information in its possession, the Certificate
Administrator shall determine from time to time which Class of Certificates is
the Controlling Class. Promptly upon its determination of a change in the
Controlling Class, the Certificate Administrator shall notify the Master
Servicer, the Special Servicer and the Operating Advisor of such event,
including the identity and contact information of the new Controlling Class
Certificateholder (the cost of obtaining such information from the Depository
being an expense of the Trust).
 
(b)           The Holders of the majority (by Certificate Balance) of any Class
of Control Eligible Certificates whose aggregate Certificate Balance, as
notionally reduced by Appraisal Reduction Amounts allocated thereto, is less
than 25% of the initial Certificate Balance of such Class (such Class, an
“Appraised-Out Class”) as a result of an allocation of an Appraisal Reduction
Amount in respect of such Class shall have the right, at their sole expense, to
require the Special Servicer to order a second Appraisal of any Mortgage Loan
for which an Appraisal Reduction Event has occurred (such Holders, the
“Requesting Holders”), and use its commercially reasonable efforts to obtain an
Appraisal reasonably acceptable to the Special Servicer within 60 days from
receipt of the Requesting Holders’ written request. Any Appraised-Out Class for
which the Requesting Holders are challenging the Appraisal Reduction Amount
determination shall not exercise any rights of the Controlling Class until such
time, if any, as such Class is reinstated as the Controlling Class and the
rights of the Controlling Class will be exercised by the most senior Control
Eligible Certificates, if any, during such period.
 
In addition, the Requesting Holders of any Appraised-Out Class shall have the
right, at their sole expense, to require the Special Servicer to order an
additional appraisal of any Mortgage Loan for which an Appraisal Reduction Event
has occurred if an event has occurred at or with regard to the related Mortgaged
Property or Mortgaged Properties that would have a material effect on its
Appraised Value, and the Special Servicer shall use reasonable efforts to obtain
an Appraisal reasonably acceptable to the Special Servicer within 60 days from
receipt of the Requesting Holders’ written request; provided that the Special
Servicer shall not be required to obtain such appraisal if it determines in
accordance with the Servicing Standard that no events at or with regard to the
related Mortgaged Property or Mortgaged Properties have occurred that would have
a material effect on the Appraised Value of the related Mortgaged Property or
Mortgaged Properties. The right of the holders of an Appraised-Out Class to
require the Special Servicer to order an additional appraisal as described in
this paragraph shall be limited to no more frequently than once in any 9-month
period with respect to any Mortgage Loan.
 
Upon receipt of any such second Appraisal, the Special Servicer shall determine,
in accordance with the Servicing Standard, whether, based on its assessment of
such second Appraisal, any recalculation of the Appraisal Reduction Amount is
warranted and, if so warranted shall direct the Master Servicer to, and the
Master Servicer shall, recalculate such Appraisal Reduction Amount based upon
such second Appraisal. If required by any such recalculation, the Appraised-Out
Class shall be reinstated as the Controlling Class.
 
 
-318-

--------------------------------------------------------------------------------

 
 
Appraisals that are permitted to be obtained by the Special Servicer at the
request of holders of an Appraised-Out Class shall be in addition to any
appraisals that the Special Servicer may otherwise be required to obtain in
accordance with the Servicing Standard or this Agreement without regard to any
appraisal requests made by any holder of an Appraised-Out Class.
 
The holders of the majority (by Certificate Balance) of any Class of Courtyard
by Marriott Control Eligible Certificates whose aggregate Certificate Balance,
as notionally reduced by Appraisal Reduction Amounts allocated thereto, is less
than 25% of the initial Certificate Balance of such Class (such class, a
“Courtyard by Marriott Appraised-Out Class”) as a result of an allocation of an
Appraisal Reduction Amount in respect of such Class will have the right, at
their sole expense, to require the Special Servicer to order a second appraisal
in the same manner similar to that described in the preceding paragraphs with
respect to an Appraised-Out Class.
 
(c)           An appraisal for any Trust Mortgage Loan that has not been brought
current for at least three consecutive months (or paid in full, liquidated,
repurchased or otherwise disposed of) will be updated every 9 months for so long
as an Appraisal Reduction Event exists.
 
(d)           Notwithstanding the foregoing, within 60 days after an Appraisal
Reduction Event (or in the case of an Appraisal Reduction Event occurring by
reason of clause (ii) of the definition thereof, within 30 days of such
Appraisal Reduction Event) (i) with respect to Mortgage Loans (other than
Non-Serviced Mortgage Loans) or applicable Serviced Loan Combinations having a
Stated Principal Balance of $2,000,000 or higher, the Special Servicer shall
order and use commercially reasonable efforts to obtain an Updated Appraisal or
(ii) with respect to Mortgage Loans (other than Non-Serviced Mortgage Loans) or
applicable Serviced Loan Combinations having a Stated Principal Balance of less
than $2,000,000, the Special Servicer, at its option, shall (A) provide a Small
Loan Appraisal Estimate within the same time period as an Appraisal would
otherwise be required and such Small Loan Appraisal Estimate shall be used in
lieu of an Updated Appraisal to calculate the Appraisal Reduction Amount for
such Mortgage Loans or applicable Serviced Loan Combinations; or (B) order and
use commercially reasonable efforts to obtain an Updated Appraisal.
 
(e)           On the first Distribution Date occurring at least two (2) Business
Days after the delivery of an Updated Appraisal or completion of a Small Loan
Appraisal Estimate, as applicable, the Master Servicer shall adjust the
Appraisal Reduction Amount to take into account such Updated Appraisal or Small
Loan Appraisal Estimate, as applicable, obtained from the Special Servicer. Each
Appraisal Reduction Amount shall also be adjusted to take into account any
subsequent Small Loan Appraisal Estimate or Updated Appraisal, as applicable,
and any letter updates, as of the date of each such subsequent Small Loan
Appraisal Estimate, Updated Appraisal or letter update, as applicable.
 
Section 4.09     Grantor Trust Reporting. (a) The Certificate Administrator
shall maintain adequate books and records to account for the separate
entitlements of the Grantor Trust.
 
(b)           The parties intend that the Grantor Trust shall be treated as a
“grantor trust” under the Code, and the provisions thereof shall be interpreted
consistently with this intention. In furtherance of such intention, none of the
Depositor, the Master Servicer, the
 
 
-319-

--------------------------------------------------------------------------------

 
 
Special Servicer, the Trustee or the Certificate Administrator shall vary the
assets of the Grantor Trust so as to take advantage of market fluctuations or so
as to improve the rate of return of the Class V Certificates and shall otherwise
comply with Treasury Regulations Section 301.7701-4(c). Within 30 days of the
Closing Date, the Certificate Administrator shall obtain a taxpayer
identification number for the Grantor Trust on IRS Form SS-4. The Certificate
Administrator shall file or cause to be filed with the IRS Form 1041 (or, if the
Grantor Trust is a WHFIT, information will be provided on Form 1099) or such
other form as may be applicable and shall furnish or cause to be furnished to
the Holders of the Class V Certificates their allocable share of income and
expense with respect to the Class V Specific Grantor Trust Assets and proceeds
thereof, as such amounts are received or accrue, as applicable.
 
(c)           (i) The Grantor Trust will be treated as a WHFIT that is a WHMT.
The Certificate Administrator shall report as required under the WHFIT
Regulations to the extent such information as is reasonably necessary to enable
the Certificate Administrator to do so is provided to the Certificate
Administrator on a timely basis. With respect to the Class V Certificates, the
Certificate Administrator is hereby directed to assume that DTC is the only
“Middleman” as defined by the WHFIT Regulations unless it has actual knowledge
to the contrary or the Depositor provides the Certificate Administrator with the
identities or other “Middleman” who are Certificateholders. The Certificate
Administrator shall not be liable for any tax reporting penalties that may arise
under the WHFIT Regulations, and shall be entitled to indemnification in
accordance with the terms of this Agreement in the event that the IRS makes a
determination that such notice is incorrect.
 
(ii)           The Certificate Administrator, in its discretion, shall report
required WHFIT information using either the cash or accrual method, except to
the extent the WHFIT Regulations specifically require a different method. The
Certificate Administrator shall be under no obligation to determine whether any
Certificateholder uses the cash or accrual method. The Certificate Administrator
shall make available (via the Certificate Administrator’s Website) WHFIT
information to Certificateholders annually. In addition, the Certificate
Administrator shall not be responsible or liable for providing subsequently
amended, revised or updated information to any Certificateholder, unless
requested by the Certificateholder.
 
(iii)          The Certificate Administrator shall not be liable for failure to
meet the reporting requirements of the WHFIT Regulations nor for any penalties
thereunder if such failure is due to: (i) the lack of reasonably necessary
information being provided to the Certificate Administrator or (ii) incomplete,
inaccurate or untimely information being provided to the Certificate
Administrator. Each owner of a class of securities representing, in whole or in
part, beneficial ownership of an interest in a WHFIT, by acceptance of its
interest in such class of securities, will be deemed to have agreed to provide
the Certificate Administrator with information regarding any sale of such
securities, including the price, amount of proceeds and date of sale. Absent
receipt of information regarding any sale of Certificates, including the price,
amount of proceeds and date of sale from the beneficial owner thereof or the
Depositor, the Certificate Administrator shall assume there is no secondary
market trading of WHFIT interests.
 
(iv)          To the extent required by the WHFIT Regulations, the Certificate
Administrator shall use reasonable efforts to publish on the Certificate
Administrator’s
 
 
-320-

--------------------------------------------------------------------------------

 
 
Website the CUSIPs for the Certificates that represent ownership of a WHFIT. The
CUSIPs so published will represent the Rule 144A CUSIPs. The Certificate
Administrator shall make reasonable good faith efforts to keep the website
accurate and updated to the extent CUSIPs have been received. Absent the receipt
of a CUSIP, the Certificate Administrator will use a reasonable identifier
number in lieu of a CUSIP. The Certificate Administrator shall not be liable for
investor reporting delays that result from the receipt of inaccurate or untimely
CUSIP information.
 
ARTICLE V

 
THE CERTIFICATES
 
Section 5.01     The Certificates. (a) The Certificates consist of the Class A-1
Certificates, the Class A-2 Certificates, the Class A-SB Certificates, the Class
A-3 Certificates, the Class A-4 Certificates, the Class A-M Certificates, the
Class X-A Certificates, the Class X-B Certificates, the Class X-C Certificates,
the Class X-D Certificates, the Class B Certificates, the Class C Certificates,
the Class D Certificates, the Class E Certificates, the Class F Certificates,
the Class G Certificates, the Class V Certificates, the Class R Certificates,
the Class LR Certificates, the Class CM-A Certificates, the Class CM-X-CP
Certificates, the Class CM-X-EXT Certificates, the Class CM-B Certificates, the
Class CM-C Certificates, the Class CM-D Certificates and the Class CM-E
Certificates.
 
The Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class
X-A, Class X-B, Class X-C, Class X-D, Class B, Class C, Class D, Class E, Class
F, Class G, Class V, Class R, Class LR, Class CM-A, Class CM-X-CP, Class
CM-X-EXT, Class CM-B, Class CM-C, Class CM-D and Class CM-E Certificates will be
substantially in the forms for such Class of Certificates as set forth next to
such Classes in the Table of Exhibits to this Agreement. The Certificates of
each Class (other than the Class V, Class R and Class LR Certificates) will be
issuable in registered form only, in minimum denominations of authorized
Certificate Balance or Notional Balance, as applicable, as described in the
succeeding table, and multiples of $l in excess thereof (or such lesser amount
if the Certificate Balance or Notional Balance, as applicable, is not a multiple
of $1). With respect to any Certificate or any beneficial interest in a
Certificate, the “Denomination” thereof shall be (i) the amount (A) set forth on
the face thereof or (B) in the case of any Global Certificate, set forth on a
schedule attached thereto or, in the case of any beneficial interest in a Global
Certificate, the amount set forth on the books and records of the related
Depository Participant or indirect participating brokerage firm, as applicable,
(ii) expressed in terms of Certificate Balance or Notional Balance, as
applicable, and (iii) be in an authorized denomination, as set forth below.
 
Class
 
 
Minimum
Denomination
 
 
Aggregate Denomination of
all Certificates of Class
A-1
 
$   10,000
 
$     53,800,000
A-2
 
$   10,000
 
$   168,100,000
A-SB
 
$   10,000
 
$     85,300,000
A-3
 
$   10,000
 
$   270,000,000
A-4               
 
$   10,000
 
$   381,594,000
X-A                       
 
$ 100,000
 
$1,059,810,000

 
 
-321-

--------------------------------------------------------------------------------

 
 
Class
 
Minimum
Denomination
 
Aggregate Denomination of
all Certificates of Class
A-M                              
 
$   10,000
 
$ 101,016,000
B                              
 
$   10,000
 
$   92,797,000
C                              
 
$   10,000
 
$   61,295,000
D                              
 
$ 100,000
 
$   58,212,000
X-B                              
 
$ 100,000
 
$ 154,092,000
X-C                              
 
$ 100,000
 
$   58,212,000
X-D                              
 
$ 100,000
 
$   27,394,000
E                              
 
$ 100,000
 
$   27,394,000
F                              
 
$ 100,000
 
$   29,107,000
G                              
 
$ 100,000
 
$   41,091,186
CM-A                              
 
$ 100,000
 
$   33,500,000
X-CM-CP                              
 
$ 100,000
 
$   33,500,000
CM-X-EXT                              
 
$ 100,000
 
$   33,500,000
CM-B                              
 
$ 100,000
 
$   84,500,000
CM-C                              
 
$ 100,000
 
$   87,381,000
CM-D                              
 
$ 100,000
 
$ 121,483,000
CM-E                              
 
$ 100,000
 
$   61,636,000

 
Each Certificate will share ratably in all rights of the related Class.
 
The Class V, Class R and Class LR Certificates will each be issuable in one or
more Individual Certificates in minimum denominations of 5% Percentage Interests
and integral multiples of a 1% Percentage Interest in excess thereof and
together aggregating the entire 100% Percentage Interest in each such Class.
 
The Global Certificates shall be issued as one or more certificates registered
in the name of a nominee designated by the Depository, and Beneficial Owners
shall hold interests in the Global Certificates through the book-entry
facilities of the Depository in the minimum Denominations and aggregate
Denominations and Classes as set forth above.
 
The Global Certificates shall in all respects be entitled to the same benefits
under this Agreement as Individual Certificates authenticated and delivered
hereunder.
 
(b)           Except insofar as pertains to any Individual Certificate, the
Trust Fund, the Certificate Administrator, the Paying Agent and the Trustee may
for all purposes (including the making of payments due on the Global
Certificates and the giving of notice to Holders thereof) deal with the
Depository as the authorized representative of the Beneficial Owners with
respect to the Global Certificates for the purposes of exercising the rights of
Certificateholders hereunder; provided, that, for purposes of transmitting
communications pursuant to Section 5.05(a) of this Agreement, to the extent that
the Depositor has provided the Certificate Administrator with the names of
Beneficial Owners (even if such Certificateholders hold their Certificates
through the Depository) the Certificate Administrator shall provide such
information to such Beneficial Owners directly. The rights of Beneficial Owners
with respect to Global Certificates shall be limited to those established by law
and agreements between such Certificateholders and the Depository and Depository
Participants. Except as set forth in Section 5.01(e) below, Beneficial Owners of
Global Certificates shall not be entitled to physical
 
 
-322-

--------------------------------------------------------------------------------

 
 
certificates for the Global Certificates as to which they are the Beneficial
Owners. Requests and directions from, and votes of, the Depository as Holder of
the Global Certificates shall not be deemed inconsistent if they are made with
respect to different Beneficial Owners. Subject to the restrictions on transfer
set forth in this Section 5.01 of this Agreement and Applicable Procedures, the
holder of a beneficial interest in a Private Global Certificate may request that
the Certificate Administrator cause the Depository (or any Agent Member) to
notify the Certificate Registrar and the Certificate Custodian in writing of a
request for transfer or exchange of such beneficial interest for an Individual
Certificate or Certificates. Upon receipt of such a request and payment by the
related Beneficial Owner of any attendant expenses, the Certificate
Administrator shall cause the issuance and delivery of such Individual
Certificates. The Certificate Registrar may establish a reasonable record date
in connection with solicitations of consents from or voting by
Certificateholders and give notice to the Depository of such record date.
Without the written consent of the Certificate Registrar, no Global Certificate
may be transferred by the Depository except to a successor Depository that
agrees to hold the Global Certificates for the account of the Beneficial Owners.
 
(c)           Any of the Certificates may be issued with appropriate insertions,
omissions, substitutions and variations, and may have imprinted or otherwise
reproduced thereon such legend or legends, not inconsistent with the provisions
of this Agreement, as may be required to comply with any law or with rules or
regulations pursuant thereto, or with the rules of any securities market in
which the Certificates are admitted to trading, or to conform to general usage.
 
(d)           The Global Certificates (i) shall be delivered by the Certificate
Registrar to the Depository or, pursuant to the Depository’s instructions on
behalf of the Depository to, and deposited with, the Certificate Custodian, and
in either case shall be registered in the name of Cede & Co. and (ii) shall bear
a legend substantially to the following effect:
 
“Unless this certificate is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Certificate
Registrar for registration of transfer, exchange or payment, and any certificate
issued is registered in the name of Cede & Co. or in such other name as is
requested by an authorized representative of DTC (and any payment is made to
Cede & Co. or to such other entity as is requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL inasmuch as the registered owner
hereof, Cede & Co., has an interest herein.”
 
The Global Certificates may be deposited with such other Depository as the
Certificate Registrar may from time to time designate, and shall bear such
legend as may be appropriate.
 
(e)           If (i) the Depository advises the Certificate Administrator in
writing that the Depository is no longer willing or able properly to discharge
its responsibilities as Depository, and the Depositor is unable to locate a
qualified successor or (ii) the Depositor, at its sole option, elects in writing
to the Certificate Administrator and to the Depository to terminate
 
 
-323-

--------------------------------------------------------------------------------

 
 
the book-entry system through the Depository with respect to all or any portion
of any Class of Certificates, the Certificate Administrator shall notify the
affected Beneficial Owner or Owners through the Depository of the occurrence of
such event and the availability of Individual Certificates to such Beneficial
Owners requesting them. Upon surrender to the Certificate Administrator of
Global Certificates by the Depository, accompanied by registration instructions
from the Depository for registration of transfer, the Certificate Administrator
shall issue the Individual Certificates. Neither the Trustee, the Certificate
Administrator, the Certificate Registrar, the Master Servicer, the Special
Servicer nor the Depositor shall be liable for any actions taken by the
Depository or its nominee, including, without limitation, any delay in delivery
of such instructions. Upon the issuance of Individual Certificates, the Trustee,
the Certificate Administrator, the Certificate Registrar and the Master Servicer
shall recognize the Holders of Individual Certificates as Certificateholders
hereunder.
 
(f)           If the Trustee, its agents, the Certificate Administrator, its
agents or the Master Servicer or Special Servicer have instituted or have been
directed to institute any judicial proceeding in a court to enforce the rights
of the Certificateholders under the Certificates, and the Trustee, the
Certificate Administrator, the Master Servicer or the Special Servicer have been
advised by counsel that in connection with such proceeding it is necessary or
appropriate for the Trustee, the Certificate Administrator, the Master Servicer
or the Special Servicer to obtain possession of the Certificates, the Trustee,
the Certificate Administrator, the Master Servicer or the Special Servicer may
in their sole discretion determine that the Certificates represented by the
Global Certificates shall no longer be represented by such Global Certificates.
In such event, the Certificate Administrator or the Authenticating Agent will
execute and authenticate and the Certificate Registrar will deliver, in exchange
for such Global Certificates, Individual Certificates (and if the Certificate
Administrator or the Certificate Custodian has in its possession Individual
Certificates previously executed, the Authenticating Agent will authenticate and
the Certificate Registrar will deliver such Certificates) in a Denomination
equal to the aggregate Denomination of such Global Certificates.
 
(g)           If the Trust Fund ceases to be subject to Section 13 or 15(d) of
the Exchange Act, the Certificate Administrator shall make available to each
Holder and Beneficial Owner of a Class of Certificates, upon request of such a
Holder, information, to the extent such information is in its possession,
substantially equivalent in scope to the information currently filed by the
Certificate Administrator with the Commission pursuant to the Exchange Act, plus
additional information required to be provided for securities qualifying for
resales under Rule 144A under the Act.
 
For so long as the Class V, Class R or Class LR Certificates remain outstanding,
none of the Depositor, the Trustee or the Certificate Registrar shall take any
action which would cause the Trust Fund to fail to be subject to Section 15(d)
of the Exchange Act.
 
(h)           Each Certificate may be printed or in typewritten or similar form,
and each Certificate shall, upon original issue, be executed and authenticated
by the Certificate Administrator or the Authenticating Agent and delivered to,
or at the order of, the Depositor. All Certificates shall be executed by manual
or facsimile signature on behalf of the Certificate Administrator or
Authenticating Agent by an authorized officer or signatory. Certificates bearing
the signature of an individual who was at any time the proper officer or
signatory of the Certificate Administrator or Authenticating Agent shall bind
the Certificate Administrator or
 
 
-324-

--------------------------------------------------------------------------------

 
 
Authenticating Agent, notwithstanding that such individual has ceased to hold
such office or position prior to the delivery of such Certificates or did not
hold such office or position at the date of such Certificates. No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication in the form set forth in Exhibits A-1 through A-26 executed by
the Authenticating Agent by manual signature, and such certificate of
authentication upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder. All Certificates shall be dated the date of their authentication.
 
(i)            If, in connection with any Distribution Date, the Certificate
Administrator shall have reported the amount of an anticipated distribution to
the Depository based on the expected receipt of any monthly payment based on
information set forth in any report of the Master Servicer or the Special
Servicer, or any other monthly payment, Balloon Payment or prepayment expected
to be or which is paid on the last two Business Days preceding such Distribution
Date, and the related Borrower fails to make such payments at such time, the
Certificate Administrator shall use commercially reasonable efforts to cause the
Depository to make the revised distribution on a timely basis on such
Distribution Date. The Trustee, the Certificate Administrator, the Operating
Advisor, the Master Servicer and the Special Servicer shall not be liable or
held responsible for any resulting delay (or claims by the Depository resulting
therefrom) in the making of such distribution to Certificateholders. Any
out-of-pocket costs incurred by the Certificate Administrator as a consequence
of a Borrower failing to make such payments shall be reimbursable to the
Certificate Administrator as an expense of the Trust Fund.
 
Section 5.02     Registration, Transfer and Exchange of Certificates. (a) The
Certificate Administrator shall keep or cause to be kept at its offices books
(the “Certificate Register”) for the registration, transfer and exchange of
Certificates (the Certificate Administrator, in such capacity, being the
“Certificate Registrar”). The Depositor, the Trustee, the Master Servicer and
the Special Servicer shall have the right to inspect the Certificate Register or
to obtain a copy thereof at all reasonable times, and to rely conclusively upon
a certificate of the Certificate Registrar as to the information set forth in
the Certificate Register. The names and addresses of all Certificateholders and
the names and addresses of the transferees of any Certificates shall be
registered in the Certificate Register; provided, in no event shall the
Certificate Registrar be required to maintain in the Certificate Register the
names of the individual Participants holding beneficial interests in the Trust
Fund through the Depository. The Person in whose name any Certificate is so
registered shall be deemed and treated as the sole owner and Holder thereof for
all purposes of this Agreement and the Depositor, Certificate Registrar, the
Master Servicer, Special Servicer, the Trustee, the Certificate Administrator,
any Paying Agent and any agent of any of them shall not be affected by any
notice or knowledge to the contrary. An Individual Certificate is transferable
or exchangeable only upon the surrender of such Certificate to the Certificate
Registrar at its offices together with an assignment and transfer (executed by
the Holder or his duly authorized attorney), subject to the requirements of
Section 5.01(h) and Sections 5.02(c), (d), (e), (f), (g), (h) and (i) of this
Agreement. Upon request of the Certificate Administrator, the Certificate
Registrar shall provide the Certificate Administrator with the names, addresses
and Percentage Interests of the Holders.
 
 
-325-

--------------------------------------------------------------------------------

 
 
(b)           Upon surrender for registration of transfer of any Individual
Certificate, subject to the requirements of Sections 5.02(c), (d), (e), (f),
(g), (h) and (i) of this Agreement, the Certificate Administrator shall execute
and the Authenticating Agent shall duly authenticate in the name of the
designated transferee or transferees, one or more new Certificates in
Denominations of a like aggregate Denomination as the Individual Certificate
being surrendered. Such Certificates shall be delivered by the Certificate
Registrar in accordance with Section 5.02(e) of this Agreement. Each Certificate
surrendered for registration of transfer shall be canceled and subsequently
destroyed by the Certificate Registrar. Each new Certificate issued pursuant to
this Section 5.02 shall be registered in the name of any Person as the
transferring Holder may request, subject to the provisions of Sections 5.01(h)
and 5.02(c), (d), (e), (f), (g), (h) and (i) of this Agreement.
 
(c)           In addition to the provisions of Sections 5.01(h) and 5.02(d),
(e), (f), (g), (h) and (i) of this Agreement and the rules of the Depository,
the exchange, transfer and registration of transfer of Private Certificates that
are Individual Certificates or beneficial interests in the Private Global
Certificates shall be subject to the following restrictions:
 
(i)             Transfers between Holders of Individual Certificates. With
respect to the transfer and registration of transfer of an Individual
Certificate representing an interest in a Class of Private Certificates to a
transferee that takes delivery in the form of an Individual Certificate (other
than transfers of the Class V, Class R and Class LR Certificates, which may be
made only in accordance with Section 5.02(i) of this Agreement):
 
 (A)           Other than the initial transfer from the Initial Purchasers to an
initial investor, the Certificate Registrar shall register the transfer of such
Individual Certificate if the requested transfer is being made by a transferee
who has provided the Certificate Registrar with an Investment Representation
Letter substantially in the form of Exhibit D-1 to this Agreement (an
“Investment Representation Letter”), to the effect that the transfer is being
made to a Qualified Institutional Buyer in accordance with Rule 144A;
 
 (B)           The Certificate Registrar shall register the transfer of such
Individual Certificate pursuant to Regulation S after the expiration of the
Restricted Period if (1) the transferor has provided the Certificate Registrar
with a Regulation S Transfer Certificate substantially in the form of Exhibit G
to this Agreement (a “Regulation S Transfer Certificate”), and (2) the
transferee furnishes to the Certificate Registrar an Investment Representation
Letter; or
 
 (C)           The Certificate Registrar shall register the transfer of such
Individual Certificate (other than in the case of Loan-Specific Certificates,
which shall not be transferred to an Institutional Accredited Investor or an
Affiliated Person that is not a Qualified Institutional Buyer) if prior to the
transfer such transferee furnishes to the Certificate Registrar (1) an
Investment Representation Letter to the effect that the transfer is being made
to an Institutional Accredited Investor or to an Affiliated Person in accordance
with an applicable exemption under the Act, and (2) in the case of a transfer to
an Affiliated Person, an opinion
 
 
-326-

--------------------------------------------------------------------------------

 
 
of counsel acceptable to the Certificate Registrar that such transfer is in
compliance with the Act;
 
and, in each case, the Certificate Registrar shall register the transfer of such
Individual Certificate only if prior to the transfer the transferee furnishes to
the Certificate Registrar a written undertaking by the transferor to reimburse
the Trust Fund for any costs incurred by it in connection with the proposed
transfer. In addition, the Certificate Registrar may, as a condition of the
registration of any such transfer, require the transferor to furnish such other
certificates, legal opinions or other information (at the transferor’s expense)
as the Certificate Registrar may reasonably require to confirm that the proposed
transfer is being made pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Act and other applicable laws.
 
(ii)            Transfers within the Private Global Certificates.
Notwithstanding any provision to the contrary herein, so long as a Private
Global Certificate remains outstanding and is held by or on behalf of the
Depository, transfers within such Global Certificate shall only be made in
accordance with this Section 5.02(c)(ii).
 
(A)          Rule 144A Global Certificate to Regulation S Global Certificate
During the Restricted Period. If, during the Restricted Period, a Beneficial
Owner of an interest in a Rule 144A Global Certificate wishes at any time to
transfer its beneficial interest in such Rule 144A Global Certificate to a
Person who wishes to take delivery thereof in the form of a beneficial interest
in the related Regulation S Global Certificate, such Beneficial Owner may, in
addition to complying with all applicable rules and procedures of the Depository
and Clearstream or Euroclear applicable to transfers by their respective
participants (the “Applicable Procedures”), transfer or cause the transfer of
such beneficial interest for an equivalent beneficial interest in such
Regulation S Global Certificate only upon compliance with the provisions of this
Section 5.02(c)(ii)(A). Upon receipt by the Certificate Registrar at the
Corporate Trust Office of (1) written instructions given in accordance with the
Applicable Procedures from an Agent Member directing the Certificate Registrar
to credit or cause to be credited to another specified Agent Member’s account a
beneficial interest in the Regulation S Global Certificate in an amount equal to
the Denomination of the beneficial interest in the Rule 144A Global Certificate
to be transferred, (2) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Agent Member and
the Euroclear or Clearstream account, as the case may be, to be credited with,
and the account of the Agent Member to be debited for, such beneficial interest,
and (3) a certificate in the form of Exhibit H to this Agreement given by the
Beneficial Owner of such interest, the Certificate Registrar shall instruct the
Depository or the Certificate Custodian, as applicable, to reduce the
Denomination of the Rule 144A Global Certificate by the Denomination of the
beneficial interest in the Rule 144A Global Certificate to be so transferred
and, concurrently with such reduction, to increase the Denomination of the
Regulation S Global Certificate by the Denomination of the beneficial interest
in the Rule 144A Global Certificate to be so transferred, and to credit or cause
to be credited to the account of the Person specified in such
 
 
-327-

--------------------------------------------------------------------------------

 
 
instructions (who shall be an Agent Member acting for or on behalf of Euroclear
or Clearstream, or both, as the ease may be) a beneficial interest in the
Regulation S Global Certificate having a Denomination equal to the amount by
which the Denomination of the Rule 144A Global Certificate was reduced upon such
transfer.
 
(B)           Rule 144A Global Certificate to Regulation S Global Certificate
After the Restricted Period. If, after the Restricted Period, a Beneficial Owner
of an interest in a Rule 144A Global Certificate wishes at any time to transfer
its beneficial interest in such Rule 144A Global Certificate to a Person who
wishes to take delivery thereof in the form of a beneficial interest in the
related Regulation S Global Certificate, such holder may, in addition to
complying with all Applicable Procedures, transfer or cause the transfer of such
beneficial interest for an equivalent beneficial interest in such Regulation S
Global Certificate only upon compliance with the provisions of this Section
5.02(c)(ii)(B). Upon receipt by the Certificate Registrar at the Corporate Trust
Office of (1) written instructions given in accordance with the Applicable
Procedures from an Agent Member directing the Certificate Registrar to credit or
cause to be credited to another specified Agent Member’s account a beneficial
interest in the Regulation S Global Certificate in an amount equal to the
Denomination of the beneficial interest in the Rule 144A Global Certificate to
be transferred, (2) a written order given in accordance with the Applicable
Procedures containing information regarding the account of the Agent Member and,
in the case of a transfer pursuant to and in accordance with Regulation S, the
Euroclear or Clearstream account, as the case may be, to be credited with, and
the account of the Agent Member to be debited for, such beneficial interest, and
(3) a certificate in the form of Exhibit I to this Agreement given by the
Beneficial Owner of such interest, the Certificate Registrar shall instruct the
Depository or the Certificate Custodian, as applicable, to reduce the
Denomination of the Rule 144A Global Certificate by the aggregate Denomination
of the beneficial interest in the Rule 144A Global Certificate to be so
transferred and, concurrently with such reduction, to increase the Denomination
of the Regulation S Global Certificate by the aggregate Denomination of the
beneficial interest in the Rule 144A Global Certificate to be so transferred,
and to credit or cause to be credited to the account of the Person specified in
such instructions a beneficial interest in the Regulation S Global Certificate
having a Denomination equal to the amount by which the Denomination of the Rule
144A Global Certificate was reduced upon such transfer.
 
(C)           Regulation S Global Certificate to Rule 144A Global Certificate.
If the Beneficial Owner of an interest in a Regulation S Global Certificate
wishes at any time to transfer its beneficial interest in such Regulation S
Global Certificate to a Person who wishes to take delivery thereof in the form
of a beneficial interest in the related Rule 144A Global Certificate, such
Beneficial Owner may, in addition to complying with all Applicable Procedures,
transfer or cause the transfer of such beneficial interest for an equivalent
beneficial interest in such Rule 144A Global Certificate only upon compliance
with the provisions of
 
 
-328-

--------------------------------------------------------------------------------

 
 
this Section 5.02(c)(ii)(C). Upon receipt by the Certificate Registrar at the
Corporate Trust Office of (1) written instructions given in accordance with the
Applicable Procedures from an Agent Member directing the Certificate Registrar
to credit or cause to be credited to another specified Agent Member’s account a
beneficial interest in the Rule 144A Global Certificate in an amount equal to
the Denomination of the beneficial interest in the Regulation S Global
Certificate to be transferred, (2) a written order given in accordance with the
Applicable Procedures containing information regarding the account of the Agent
Member to be credited with, and the account of the Agent Member or, if such
account is held for Euroclear or Clearstream, the Euroclear or Clearstream
account, as the case may be, to be debited for, such beneficial interest, and
(3) with respect to a transfer of a beneficial interest in a Regulation S Global
Certificate for a beneficial interest in the related Rule 144A Global
Certificate (i) during the Restricted Period, a certificate in the form of
Exhibit J to this Agreement given by the holder of such beneficial interest or
(ii) after the Restricted Period, an Investment Representation Letter from the
transferee to the effect that such transferee is a Qualified Institutional
Buyer, the Certificate Registrar shall instruct the Depository or the
Certificate Custodian, as applicable, to reduce the Denomination of the
Regulation S Global Certificate by the aggregate Denomination of the beneficial
interest in the Regulation S Global Certificate to be transferred, and,
concurrently with such reduction, to increase the Denomination of the Rule 144A
Global Certificate by the aggregate Denomination of the beneficial interest in
the Regulation S Global Certificate to be so transferred, and to credit or cause
to be credited to the account of the Person specified in such instructions a
beneficial interest in such Rule 144A Global Certificate having a Denomination
equal to the amount by which the Denomination of the Regulation S Global
Certificate was reduced upon such transfer.
 
(iii)           Transfers from the Private Global Certificates to Individual
Certificates. Any and all transfers from a Private Global Certificate to a
transferee wishing to take delivery in the form of an Individual Certificate
will require the transferee to take delivery subject to the restrictions on the
transfer of such Individual Certificate described in a legend set forth on the
face of such Certificate substantially in the form of Exhibit F to this
Agreement (the “Securities Legend”), and such transferee agrees that it will
transfer such Individual Certificate only as provided therein and herein. No
such transfer shall be made and the Certificate Registrar shall not register any
such transfer unless such transfer is made in accordance with this Section
5.02(c)(iii).
 
(A)          Transfers of a beneficial interest in a Private Global Certificate
to an Institutional Accredited Investor (other than in the case of Loan-Specific
Certificates, which shall not be transferred to an Institutional Accredited
Investor or an Affiliated Person that is not a Qualified Institutional Buyer)
will require delivery in the form of an Individual Certificate and the
Certificate Registrar shall register such transfer only upon compliance with the
provisions of Section 5.02(c)(i)(C) of this Agreement.
 
 
-329-

--------------------------------------------------------------------------------

 
 
 (B)           Transfers of a beneficial interest in a Private Global
Certificate to a Qualified Institutional Buyer or a Regulation S Investor
wishing to take delivery in the form of an Individual Certificate will be
registered by the Certificate Registrar only upon compliance with the provisions
of Section 5.02(c)(i)(A) or (B) of this Agreement, respectively.
 
 (C)           Notwithstanding the foregoing, no transfer of a beneficial
interest in a Regulation S Global Certificate to an Individual Certificate
pursuant to Subparagraph (B) above shall be made prior to the expiration of the
Restricted Period.
 
Upon acceptance for exchange or transfer of a beneficial interest in a Private
Global Certificate for an Individual Certificate, as provided herein, the
Certificate Registrar shall endorse on the schedule affixed to the related
Private Global Certificate (or on a continuation of such schedule affixed to
such Private Global Certificate and made a part thereof) an appropriate notation
evidencing the date of such exchange or transfer and a decrease in the
Denomination of such Private Global Certificate equal to the Denomination of
such Individual Certificate issued in exchange therefor or upon transfer
thereof. Unless determined otherwise by the Certificate Registrar and the
Depositor in accordance with applicable law, an Individual Certificate issued
upon transfer of or exchange for a beneficial interest in the Private Global
Certificate shall bear the Securities Legend.
 
(iv)           Transfers of Individual Certificates to the Private Global
Certificates. If a Holder of an Individual Certificate wishes at any time to
transfer such Certificate to a Person who wishes to take delivery thereof in the
form of a beneficial interest in the related Regulation S Global Certificate or
the related Rule 144A Global Certificate, such transfer may be effected only in
accordance with the Applicable Procedures and this Section 5.02(c)(iv). Upon
receipt by the Certificate Registrar at the Corporate Trust Office of (l) the
Individual Certificate to be transferred with an assignment and transfer
pursuant to Section 5.05(a) of this Agreement, (2) written instructions given in
accordance with the Applicable Procedures from an Agent Member directing the
Certificate Registrar to credit or cause to be credited to a specified Agent
Member’s account a beneficial interest in such Regulation S Global Certificate
or such Rule 144A Global Certificate, as the case may be, in an amount equal to
the Denomination of the Individual Certificate to be so transferred, (3) a
written order given in accordance with the Applicable Procedures containing
information regarding the account of the Agent Member and, in the case of any
transfer pursuant to Regulation S, the Euroclear or Clearstream account, as the
case may be, to be credited with such beneficial interest, and (4) (x) an
Investment Representation Letter from the transferee and, if delivery is to be
taken in the form of a beneficial interest in the Regulation S Global
Certificate, a Regulation S Transfer Certificate from the transferor or (y) an
Investment Representation Letter from the transferee to the effect that such
transferee is a Qualified Institutional Buyer if delivery is to be taken in the
form of a beneficial interest in the Rule 144A Global Certificate, the
Certificate Registrar shall cancel such Individual Certificate, execute and
deliver a new Individual Certificate for the Denomination of the Individual
Certificate not so transferred, registered in the name of the Holder or the
Holder’s transferee (as instructed by the Holder), and the Certificate
 
 
-330-

--------------------------------------------------------------------------------

 
 
Registrar shall instruct the Depository or the Certificate Custodian, as
applicable, to increase the Denomination of the Regulation S Global Certificate
or the Rule 144A Global Certificate, as the case may be, by the Denomination of
the Individual Certificate to be so transferred, and to credit or cause to be
credited to the account of the Person specified in such instructions who, in the
case of any increase in the Regulation S Global Certificate during the
Restricted Period, shall be an Agent Member acting for or on behalf of Euroclear
or Clearstream, or both, as the case may be, a corresponding Denomination of the
Rule 144A Global Certificate or the Regulation S Global Certificate, as the case
may be.
 
It is the intent of the foregoing that under no circumstances may an
Institutional Accredited Investor that is not a Qualified Institutional Buyer
take delivery in the form of a beneficial interest in a Private Global
Certificate, other than the initial transfer from the Initial Purchasers or the
Underwriters to an initial investor.
 
(v)            All Transfers. An exchange of a beneficial interest in a Global
Certificate for an Individual Certificate or Certificates, an exchange of an
Individual Certificate or Certificates for a beneficial interest in a Global
Certificate and an exchange of an Individual Certificate or Certificates for
another Individual Certificate or Certificates (in each case, whether or not
such exchange is made in anticipation of subsequent transfer, and, in the case
of the Global Certificates, so long as the Global Certificates remain
outstanding and are held by or on behalf of the Depository), may be made only in
accordance with this Section 5.02 and in accordance with the rules of the
Depository and Applicable Procedures.
 
(d)           If Certificates are issued upon the transfer, exchange or
replacement of Certificates not bearing the Securities Legend, the Certificates
so issued shall not bear the Securities Legend. If Certificates are issued upon
the transfer, exchange or replacement of Certificates bearing the Securities
Legend, or if a request is made to remove the Securities Legend on a
Certificate, the Certificates so issued shall bear the Securities Legend, or the
Securities Legend shall not be removed, as the case may be, unless there is
delivered to the Certificate Registrar such satisfactory evidence, which may
include an opinion of counsel (at the expense of the party requesting the
removal of such legend) familiar with United States securities laws, as may be
reasonably required by the Certificate Registrar, that neither the Securities
Legend nor the restrictions on transfers set forth therein are required to
ensure that transfers of any Certificate comply with the provisions of Rule 144A
or Rule 144 under the Act or that such Certificate is not a “restricted
security” within the meaning of Rule 144 under the Act. Upon provision of such
satisfactory evidence, the Certificate Registrar shall execute and deliver a
Certificate that does not bear the Securities Legend.
 
(e)           Subject to the restrictions on transfer and exchange set forth in
Section 5.01(i) and in this Section 5.02, the Holder of any Individual
Certificate may transfer or exchange the same in whole or in part (with a
denomination equal to any authorized denomination) by surrendering such
Certificate at the office of the Certificate Administrator or at the office of
any transfer agent appointed as provided under this Agreement, together with an
instrument of assignment or transfer (executed by the Holder or its duly
authorized attorney), in the case of transfer, and a written request for
exchange, in the case of exchange. Following a proper request for transfer or
exchange, the Certificate Registrar shall, within five Business Days
 
 
-331-

--------------------------------------------------------------------------------

 
 
of such request if made at such office of the Certificate Administrator or
within ten Business Days if made at the office of a transfer agent (other than
the Certificate Registrar), execute and deliver at the office of the Certificate
Administrator or at the office of such transfer agent, as the case may be, to
the transferee (in the case of transfer) or Holder (in the case of exchange) or
send by first-class mail (at the risk of the transferee in the case of transfer
or Holder in the case of exchange) to such address as the transferee or Holder,
as applicable, may request, an Individual Certificate or Certificates, as the
case may require, for a like aggregate Denomination and in such Denomination or
Denominations as may be requested. The presentation for transfer or exchange of
any Individual Certificate shall not be valid unless made at the office of the
Certificate Administrator or at the office of a transfer agent by the registered
Holder in person, or by a duly authorized attorney-in-fact. The Certificate
Registrar may decline to accept any request for an exchange or registration of
transfer of any Certificate during the period of 15 days preceding any
Distribution Date.
 
(f)            An Individual Certificate (other than an Individual Certificate
issued in exchange for a beneficial interest in a Global Certificate pursuant to
Section 5.01 of this Agreement) or a beneficial interest in a Private Global
Certificate may only be transferred to Eligible Investors, as described herein.
In the event that a Responsible Officer of the Certificate Registrar has actual
knowledge that such an Individual Certificate or beneficial interest in a
Private Global Certificate is being held by or for the benefit of a Person who
is not an Eligible Investor, or that such holding is unlawful under the laws of
a relevant jurisdiction, then the Certificate Registrar shall have the right to
void such transfer, if permitted under applicable law, or to require the
investor to sell such Individual Certificate or beneficial interest in a Private
Global Certificate to an Eligible Investor within fourteen days after notice of
such determination and each Certificateholder by its acceptance of a Certificate
authorizes the Certificate Registrar to take such action.
 
(g)           Subject to the provisions of this Section 5.02 regarding transfer
and exchange, transfers of the Global Certificates shall be limited to transfers
of such Global Certificates in whole, but not in part, to nominees of the
Depository or to a successor of the Depository or such successor’s nominee.
 
(h)           No fee or service charge shall be imposed by the Certificate
Registrar for its services in respect of any registration of transfer or
exchange referred to in this Section 5.02 other than for transfers to
Institutional Accredited Investors, as provided herein. In connection with any
transfer to an Institutional Accredited Investor, the transferor shall reimburse
the Trust Fund for any costs (including the cost of the Certificate Registrar’s
counsel’s review of the documents and any legal opinions, submitted by the
transferor or transferee to the Certificate Registrar as provided herein)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
(i)            Subject to Section 5.02(e) of this Agreement, transfers of the
Class V, Class R and Class LR Certificates may be made only in accordance with
this Section 5.02(i). The Certificate Registrar shall register the transfer of a
Class R or Class LR Certificate only if (x) the transferor has advised the
Certificate Registrar in writing that such Certificate is being transferred to a
Qualified Institutional Buyer and (y) prior to such transfer the transferee
 
 
-332-

--------------------------------------------------------------------------------

 
 
furnishes to the Certificate Registrar an Investment Representation Letter. The
Certificate Registrar shall register the transfer of a Class V Certificate only
if (x) the transferor has advised the Certificate Registrar in writing that such
Certificate is being transferred to a Qualified Institutional Buyer or an
Affiliated Person or an Institutional Accredited Investor and (y) prior to such
transfer the transferee furnishes to the Certificate Registrar an Investment
Representation Letter. In addition, the Certificate Registrar may as a condition
of the registration of any such transfer require the transferor to furnish such
other certifications, legal opinions or other information (at the transferor’s
expense) as it may reasonably require to confirm that the proposed transfer is
being made pursuant to an exemption from, or in a transaction not subject to,
the registration requirements of the Act and other applicable laws.
 
(j)            No transfer, sale, pledge or other disposition of any Class of
Private Certificates or interest therein shall be made unless that transfer,
sale, pledge or other disposition is exempt from the registration and/or
qualification requirements of the Act and any applicable state securities laws,
or is otherwise made in accordance with the Act and such state securities laws.
Neither the Depositor, the Master Servicer, the Certificate Administrator, the
Trustee nor the Certificate Registrar are obligated to register or qualify the
Private Certificates under the Act or any other securities law or to take any
action not otherwise required under this Agreement to permit the transfer of
such Private Certificates without registration or qualification. Any
Certificateholder desiring to effect such a transfer shall, and does hereby
agree to, indemnify the Depositor, the Master Servicer, the Certificate
Administrator, the Trustee and the Certificate Registrar, against any loss,
liability or expense that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.
 
(k)            No transfer of any Class E, Class F, Class G, Class CM-D, Class
CM-E, Class V, Class R or Class LR Certificate (each, a “Restricted
Certificate”) shall be made to (i) an employee benefit plan subject to the
fiduciary responsibility provisions of ERISA, or Section 4975 of the Code, or a
governmental plan, as defined in Section 3(32) of ERISA, subject to any federal,
state or local law (“Similar Law”) which is to a material extent similar to the
foregoing provisions of ERISA or the Code (each, a “Plan”) or (ii) a collective
investment fund whose underlying assets include Plan assets by reason of a
Plan’s investment in the collective investment fund (pursuant to U.S. Department
of Labor Regulation Section 2510.3-101, as modified by Section 3(42) of ERISA,
other than (with respect to transfer of Restricted Certificates other than the
Class V Certificates and the Residual Certificates), an insurance company using
the assets of its general account under circumstances whereby such purchase and
the subsequent holding of such Certificate by such insurance company would be
exempt from the “prohibited transaction” provisions of Sections 406 and 407 of
ERISA and Code Section 4975 under Sections I and III of PTCE 95-60, or a
substantially similar exemption under Similar Law. Each prospective transferee
of a Restricted Certificate shall either (A) deliver to the Depositor, the
Certificate Registrar and the Certificate Administrator, a transfer or
representation letter, substantially in the form of Exhibit D-2 to this
Agreement, stating that the prospective transferee is not a Person referred to
in (i) or (ii) above or (B) if the transferee is such an entity specified in (i)
or (ii) above (except in the case of a Class V Certificate or a Residual
Certificate, which may not be transferred unless the transferee represents it is
not such an entity), such entity, at its own expense, shall provide any opinion
of counsel, officers’ certificates or agreements as may be required by, and in
form and substance satisfactory to, the Depositor, the Certificate Administrator
and the Certificate Registrar, to the effect that the purchase and holding of
the
 
 
-333-

--------------------------------------------------------------------------------

 
 
Certificates by or on behalf of a Plan will not constitute or result in a
non-exempt prohibited transaction within the meaning of Sections 406 and 407 of
ERISA and Section 4975 of the Code, and will not subject the Master Servicer,
the Special Servicer, the Operating Advisor, the Depositor, the Certificate
Administrator, the Trustee or the Certificate Registrar to any obligation or
liability. None of the Certificate Administrator or the Certificate Registrar
shall register a Class V, Class R or Class LR Certificate in any Person’s name
unless such Person has provided the letter referred to in clause (A) of the
preceding sentence. The transferee of a beneficial interest in a Global
Certificate that is a Restricted Certificate shall be deemed to represent that
it is not a Plan or a Person acting on behalf of any Plan or using the assets of
any Plan to acquire such interest other than (with respect to transfers of
beneficial interests in Global Certificates which are Restricted Certificates
other than the Class V Certificates and the Residual Certificates) an insurance
company using the assets of its general account under circumstances whereby such
transfer to such insurance company would be exempt from the “prohibited
transaction” provisions of Sections 406 and 407 of ERISA and Section 4975 of the
Code under Sections I and III of PTCE 95-60, or a substantially similar
exemption under Similar Law. Any transfer of a Restricted Certificate that would
violate or result in a non-exempt prohibited transaction under ERISA or Section
4975 of the Code or Similar Law shall be deemed absolutely null and void ab
initio.
 
(l)            Each Person who has or acquires any Ownership Interest shall be
deemed by the acceptance or acquisition of such Ownership Interest to have
agreed to be bound by the following provisions and the rights of each Person
acquiring any Ownership Interest are expressly subject to the following
provisions:
 
(i)            Each Person acquiring or holding any Ownership Interest shall be
a Permitted Transferee and shall not acquire or hold such Ownership Interest as
agent (including a broker, nominee or other middleman) on behalf of any Person
that is not a Permitted Transferee. Any such Person shall promptly notify the
Certificate Registrar of any change or impending change in its status (or the
status of the beneficial owner of such Ownership Interest) as a Permitted
Transferee. Any acquisition described in the first sentence of this Section
5.02(l) by a Person who is not a Permitted Transferee or by a Person who is
acting as an agent of a Person who is not a Permitted Transferee shall be void
and of no effect, and the immediately preceding owner who was a Permitted
Transferee shall be restored to registered and beneficial ownership of the
Ownership Interest as fully as possible.
 
(ii)           No Ownership Interest may be Transferred, and no such Transfer
shall be registered in the Certificate Register, without the express written
consent of the Certificate Registrar, and the Certificate Registrar shall not
recognize the Transfer, and such proposed Transfer shall not be effective,
without such consent with respect thereto. In connection with any proposed
Transfer of any Ownership Interest, the Certificate Registrar shall, as a
condition to such consent, (x) require delivery to it in form and substance
satisfactory to it, and the proposed transferee shall deliver to the Certificate
Registrar and to the proposed transferor an affidavit in substantially the form
attached as Exhibit C-1 (a “Transferee Affidavit”) of the proposed transferee
(A) that such proposed transferee is a Permitted Transferee and (B) stating that
(i) the proposed transferee historically has paid its debts as they have come
due and intends to do so in the future, (ii) the proposed transferee
 
 
-334-

--------------------------------------------------------------------------------

 
 
understands that, as the holder of an Ownership Interest, it may incur
liabilities in excess of cash flows generated by the residual interest, (iii)
the proposed transferee intends to pay taxes associated with holding the
Ownership Interest as they become due, (iv) the proposed transferee will not
transfer the Ownership Interest to any Person that does not provide a Transferee
Affidavit or as to which the proposed transferee has actual knowledge that such
Person is not a Permitted Transferee or is acting as an agent (including a
broker, nominee or other middleman) for a Person that is not a Permitted
Transferee, (v) the proposed transferee will not cause income from the Class R
or Class LR Certificate to be attributable to a foreign permanent establishment
or fixed base, within the meaning of an applicable income tax treaty, of the
proposed transferee or any other U.S. Person and (vi) the proposed transferee
expressly agrees to be bound by and to abide by the provisions of this Section
5.02(l) and (y) other than in connection with the initial issuance of the Class
R and Class LR Certificates, require a statement from the proposed transferor
substantially in the form attached as Exhibit C-2 (the “Transferor Letter”),
that the proposed transferor has no actual knowledge that the proposed
transferee is not a Permitted Transferee and has no actual knowledge or reason
to know that the proposed transferee’s statements in the Transferee Affidavit
are false.
 
(iii)          Notwithstanding the delivery of a Transferee Affidavit by a
proposed transferee under clause (ii) above, if a Responsible Officer of the
Certificate Registrar has actual knowledge that the proposed transferee is not a
Permitted Transferee, no Transfer to such proposed transferee shall be effected
and such proposed Transfer shall not be registered on the Certificate Register;
provided, that the Certificate Registrar shall not be required to conduct any
independent investigation to determine whether a proposed transferee is a
Permitted Transferee.
 
Neither the Certificate Administrator nor the Certificate Registrar shall have
any obligation or duty to monitor, determine or inquire as to compliance with
any restriction or transfer imposed under Article V of this Agreement or under
applicable law with respect to any transfer of any Certificate (including,
without limitation, the Securities Legend), or any interest therein, other than
to require delivery of the certification(s) and/or opinions of counsel described
in Article V applicable with respect to changes in registration of record
ownership of Certificates in the Certificate Register. The Certificate
Administrator and the Certificate Registrar shall have no liability for
transfers, including transfers made through the book-entry facilities of the
Depository or between or among Depository Participants or Beneficial Owners made
in violation of applicable restrictions.
 
Upon written notice to the Certificate Registrar, or upon the Certificate
Registrar having actual knowledge, that there has occurred a Transfer to any
Person that is a Disqualified Organization or an agent thereof (including a
broker, nominee, or middleman) in contravention of the foregoing restrictions,
and in any event not later than 60 days after a request for information from the
transferor of such Ownership Interest, or such agent, the Certificate Registrar
and the Certificate Administrator agree to furnish to the IRS and the transferor
of such Ownership Interest or such agent such information necessary to the
application of Section 860E(e) of the Code as may be required by the Code,
including, but not limited to, the present value of the total anticipated excess
inclusions with respect to such Class R or Class LR Certificate (or portion
thereof) for periods after such Transfer. At the election of the Certificate
 
 
-335-

--------------------------------------------------------------------------------

 
 
Registrar and the Certificate Administrator, the Certificate Registrar and the
Certificate Administrator may charge a reasonable fee for computing and
furnishing such information to the transferor or to such agent referred to
above; provided that such Persons shall in no event be excused from furnishing
such information.
 
Section 5.03     Mutilated, Destroyed, Lost or Stolen Certificates. If (i) any
mutilated Certificate is surrendered to the Certificate Registrar, or the
Certificate Registrar receives evidence to its satisfaction of the destruction,
loss or theft of any Certificate, and (ii) there is delivered to the Certificate
Registrar such security or indemnity as may be required by it to save it and the
Certificate Administrator harmless, then, in the absence of actual knowledge by
a Responsible Officer of the Certificate Registrar that such Certificate has
been acquired by a bona fide purchaser, the Certificate Administrator or the
Authenticating Agent shall execute and authenticate and the Certificate
Registrar shall deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of the same Class and
of like tenor and Percentage Interest. Upon the issuance of any new Certificate
under this Section 5.03, the Certificate Registrar may require the payment of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other expenses (including the fees and expenses of
the Certificate Registrar) connected therewith. Any replacement Certificate
issued pursuant to this Section 5.03 shall constitute complete and indefeasible
evidence of ownership of the corresponding interest in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate
shall be found at any time.
 
Section 5.04     Appointment of Paying Agent. The Certificate Administrator may
appoint a paying agent (a “Paying Agent”) for the purpose of making
distributions to Certificateholders pursuant to Section 4.01 of this Agreement.
The Certificate Administrator shall cause such Paying Agent, if other than the
Certificate Administrator, the Trustee or the Master Servicer, to execute and
deliver to the Master Servicer and the Trustee an instrument in which such
Paying Agent shall agree with the Master Servicer and the Trustee that such
Paying Agent will hold all sums held by it for the payment to Certificateholders
in trust for the benefit of the Certificateholders entitled thereto until such
sums have been paid to the Certificateholders or disposed of as otherwise
provided herein. The initial Paying Agent shall be the Certificate
Administrator. Except for the Certificate Administrator, as the initial Paying
Agent, the Paying Agent shall at all times be an entity having a long-term
unsecured debt rating of at least “A2” by Moody’s and “A” by DBRS (or, if not
rated by DBRS, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s and Morningstar), or shall be otherwise acceptable to each
Rating Agency, as confirmed by receipt of a No Downgrade Confirmation.
 
Section 5.05     Access to Certificateholders’ Names and Addresses; Special
Notices. (a) If any Certifying Certificateholder (for purposes of this Section
5.05, an “Applicant”) applies in writing to the Certificate Registrar, and such
application states that the Applicant desires to communicate with other
Certificateholders, the Certificate Registrar shall furnish or cause to be
furnished to such Applicant a list of the names and addresses of the
Certificateholders as of the most recent Record Date, at the expense of the
Applicant.
 
(b)           Every Certificateholder, by receiving and holding its Certificate,
agrees with the Certificate Administrator and the Certificate Registrar that the
Certificate Administrator and the Certificate Registrar shall not be held
accountable in any way by reason of the disclosure
 
 
-336-

--------------------------------------------------------------------------------

 
 
of any information as to the names and addresses of the Certificateholders
hereunder, regardless of the source from which such information was derived.
 
(c)           Upon the written request of any Certifying Certificateholder that
(a) states that such Certificateholder desires the Certificate Administrator to
transmit a notice to all Certificateholders stating that such Certificateholder
wishes to be contacted by other Certificateholders, setting forth the relevant
contact information and briefly stating the reason for the requested contact and
(b) provides a copy of the Special Notice which such Certificateholder proposes
to transmit, the Certificate Administrator shall deliver such Special Notice to
all Certificateholders at their respective addresses appearing on the
Certificate Register. The costs and expenses of the Certificate Administrator
associated with delivering with any such Special Notice shall be borne by the
party requesting such Special Notice. Every Certificateholder, by receiving and
holding a Certificate, agrees that neither the Certificate Administrator nor the
Certificate Registrar shall be held accountable by reason of the disclosure of
any such Special Notice to Certificateholders, regardless of the information set
forth in such Special Notice.
 
Section 5.06     Actions of Certificateholders. (a) Any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Agreement to be given or taken by Certificateholders may be embodied in and
evidenced by one or more instruments of substantially similar tenor signed by
such Certificateholders in person or by agent duly appointed in writing; and
except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Certificate
Administrator and the Trustee and, when required, to the Master Servicer. Proof
of execution of any such instrument or of a writing appointing any such agent
shall be sufficient for any purpose of this Agreement and conclusive in favor of
the Certificate Administrator, the Trustee and the Master Servicer, if made in
the manner provided in this Section.
 
(b)           The fact and date of the execution by any Certificateholder of any
such instrument or writing may be proved in any reasonable manner which the
Certificate Administrator or the Trustee deems sufficient.
 
(c)           Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Certificateholder shall bind every Holder of every
Certificate issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done, or omitted to be done,
by the Certificate Administrator or the Trustee or the Master Servicer in
reliance thereon, whether or not notation of such action is made upon such
Certificate.
 
(d)           The Certificate Administrator, the Trustee or Certificate
Registrar may require such additional proof of any matter referred to in this
Section 5.06 as it shall deem necessary.
 
Section 5.07     Rule 144A Information. The Certificate Administrator shall,
upon request of any Certifying Certificateholder that is a Holder of a Private
Certificate or any beneficial owner of such a Certificate, furnish to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner who is a Qualified Institutional Buyer the information
required to be delivered under Rule 144A(d)(4) under the Act, to the extent such
information has been provided to the Certificate Administrator and has
 
 
-337-

--------------------------------------------------------------------------------

 
 
been identified as Rule 144A information (which shall include all information on
the Certificate Administrator’s Website and all information currently required
to be made available to Certificateholders, as well as any other specifically
identified information herein), if at the time of such request periodic reports
are not being filed with respect to the Trust under Section 13 or Section 15(d)
of the Exchange Act.
 
ARTICLE VI
THE DEPOSITOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE DIRECTING HOLDER
AND THE OPERATING ADVISOR
 
Section 6.01     Liability of the Depositor, the Master Servicer, the Special
Servicer and the Operating Advisor. The Depositor, the Master Servicer, the
Special Servicer and the Operating Advisor each shall be liable in accordance
herewith only to the extent of the obligations specifically imposed by this
Agreement.
 
Section 6.02     Merger or Consolidation of the Master Servicer, the Special
Servicer, the Depositor or the Operating Advisor. Subject to the following
paragraph, each of the Master Servicer and the Special Servicer shall keep in
full effect its existence, rights and good standing as a national banking
association under the laws of the United States of America or a limited
liability company under the laws of the State of Delaware, respectively, and
shall not jeopardize its ability to do business in each jurisdiction in which
the Mortgaged Properties securing the Mortgage Loans that it is servicing are
located or to protect the validity and enforceability of this Agreement, the
Certificates or any of such Mortgage Loans that it is servicing and to perform
its respective duties under this Agreement. In addition, subject to the
following paragraph, the Operating Advisor shall keep in full effect its
existence, rights and good standing as a limited liability company under the
laws of the State of New York and shall not jeopardize its ability to do
business in each jurisdiction in which the Mortgaged Properties are located or
to protect the validity and enforceability of this Agreement, the Certificates
or any of such Mortgage Loans and to perform its respective duties under this
Agreement.
 
Each of the Master Servicer, the Special Servicer, the Depositor or the
Operating Advisor may be merged or consolidated with or into any Person, or
transfer all or substantially all of its assets to any Person, in which case any
Person into which the Master Servicer, the Special Servicer, the Depositor or
the Operating Advisor may be merged or consolidated, or any Person resulting
from any merger or consolidation to which the Master Servicer, the Special
Servicer, the Depositor or the Operating Advisor is a party, or any Person
succeeding to the business of the Master Servicer, the Special Servicer, the
Depositor or the Operating Advisor, shall be the successor of the Master
Servicer, the Special Servicer, the Depositor or the Operating Advisor, as
applicable, hereunder, and shall be deemed to have assumed all of the
liabilities of the Master Servicer, the Special Servicer, the Depositor or the
Operating Advisor, as applicable, hereunder, if each of the Rating Agencies has
provided a No Downgrade Confirmation relating to the Certificates and Serviced
Companion Loan Securities, if any; provided that none of the Master Servicer,
Special Servicer or Operating Advisor shall be required to obtain a No Downgrade
Confirmation from any Rating Agency if the Master Servicer, Special Servicer or
Operating Advisor, as applicable, is merged into or consolidated with a
Qualified Affiliate or transfers all or substantially all of its assets to a
Qualified Affiliate; provided, further, if the Master Servicer, the Special
Servicer or the Operating Advisor enters
 
 
-338-

--------------------------------------------------------------------------------

 
 
into a merger and the Master Servicer, the Special Servicer or the Operating
Advisor, as applicable, is the surviving entity under applicable law, the Master
Servicer, the Special Servicer or the Operating Advisor, as applicable, shall
not, as a result of the merger, be required to provide a No Downgrade
Confirmation or obtain the consent of the Depositor. Notwithstanding the
foregoing, no Master Servicer, Special Servicer or Operating Advisor may remain
the Master Servicer, Special Servicer or Operating Advisor, as applicable, under
this Agreement after (x) being merged or consolidated with or into any Person
that is a Prohibited Party, or (y) transferring all or substantially all of its
assets to any Person if such Person is a Prohibited Party, except to the extent
(i) the Master Servicer, the Special Servicer or Operating Advisor, as
applicable, is the surviving entity of such merger, consolidation or transfer
and has been and continues to be in compliance with its Regulation AB reporting
obligations hereunder or (ii) the Depositor consents to such merger,
consolidation or transfer, which consent shall not be unreasonably withheld.
 
Section 6.03     Limitation on Liability of the Depositor, the Master Servicer,
the Special Servicer, the Operating Advisor and Others. (a) None of the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor nor
any Affiliates, directors, officers, employees, members, managers,
representatives or agents (including sub-servicers) of the Depositor, the Master
Servicer, the Special Servicer or the Operating Advisor shall be under any
liability to the Trust Fund, the Certificateholders, any Serviced Companion Loan
Noteholders, any party hereto or any third party beneficiary for any action
taken, or for refraining from the taking of any action, in good faith pursuant
to this Agreement (including actions taken or not taken at the direction of any
Directing Holder), or for errors in judgment; provided, that this provision
shall not protect the Depositor, the Master Servicer, the Special Servicer or
the Operating Advisor, or any Affiliate, representative, member, manager,
director, officer, employee or agent (including sub-servicers) of the Depositor,
the Master Servicer, the Special Servicer or the Operating Advisor, against any
breach of warranties or representations made herein, or against any liability
which would otherwise be imposed by reason of willful misconduct, bad faith,
fraud or negligence (or in the case of (x) the Master Servicer or Special
Servicer, by reason of any specific liability imposed hereunder for a breach of
the Servicing Standard or (y) the Operating Advisor, by reason of any specific
liability imposed hereunder for a breach of the Operating Advisor Standard) in
the performance of duties or by reason of negligent disregard of obligations or
duties hereunder. The Depositor, the Master Servicer, the Special Servicer, the
Operating Advisor, and any Affiliate, representative, member, manager, director,
officer, employee or agent (including sub-servicers) of the Depositor, the
Master Servicer, the Special Servicer or the Operating Advisor may rely in good
faith on any document of any kind which, prima facie, is properly executed and
submitted by any appropriate Person respecting any matters arising hereunder. In
addition, in no event shall the Depositor be obligated to cause any party to
perform or comply with the obligations to remit the CREFC® License Fee to
CREFC®, to report any such CREFC® License Fee so paid or to make available any
Distribution Date Statement to the general public (or in particular, CREFC®).
 
The Trust Fund and each Serviced Companion Loan Noteholder shall be indemnified
and held harmless by each of the Master Servicer, the Special Servicer and the
Operating Advisor (severally and not jointly) for any loss, liability or expense
(including legal fees and expenses) incurred in connection with any claim, loss,
penalty, fine, foreclosure, judgment or liability relating to this Agreement or
the Certificates, incurred by the Trust Fund or
 
 
-339-

--------------------------------------------------------------------------------

 
 
such Serviced Companion Loan Noteholder, as applicable, by reason of willful
misconduct, bad faith, fraud or negligence in the performance of duties
hereunder, or by reason of negligent disregard of obligations and duties
thereunder, on the part of such indemnifying party.
 
The Depositor, the Master Servicer, the Special Servicer, the Operating Advisor
and any Affiliates, directors, officers, employees, members, managers,
representatives and agents (including sub-servicers) of the Depositor, the
Master Servicer, the Special Servicer and the Operating Advisor shall be
indemnified and held harmless by the Trust Fund for any loss, liability or
expense (including legal fees and expenses) incurred in connection with any
claim, loss, penalty, fine, foreclosure, judgment, liability or legal action
relating to this Agreement or the Certificates, other than any loss, liability
or expense (including legal fees and expenses) (i) incurred by such party by
reason of willful misconduct, bad faith, fraud or negligence in the performance
of duties hereunder or by reason of negligent disregard of obligations and
duties thereunder or (ii) in the case of the Depositor and any of its
Affiliates, directors, officers, representatives, members, managers, employees
and agents, incurred in connection with any violation by any of them of any
state or federal securities law; provided that such indemnified parties shall be
paid out of the Collection Account in accordance with Section 3.06(a) of this
Agreement; provided, further, that if such matter relates directly to any
Serviced Loan Combination, such indemnified parties shall be paid first out of
the applicable Serviced Loan Combination Collection Account (allocated in
accordance with the expense allocation provision of the related Intercreditor
Agreement), and then, if funds therein are insufficient, out of the Collection
Account, in each case, as and to the extent provided in Section 3.06; provided
that the Master Servicer shall, after receiving payment from amounts on deposit
in the Collection Account, if any, (i) promptly notify the related Companion
Loan Noteholder and (ii) use commercially reasonable efforts to exercise on
behalf of the Trust any rights under the related Intercreditor Agreement to
obtain reimbursement for a pro rata portion of such amount allocable to the
related Serviced Companion Loan from the related Companion Loan Noteholder.
 
The Depositor shall indemnify the Operating Advisor (both in its capacity as
Operating Advisor and individually) and each of its Affiliates and each of its
directors, officers, employees, representatives and agents, and hold each of
them harmless against any and all claims, losses, damages, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, fees and expenses that such indemnified party may sustain in connection
with this Agreement (including, without limitation, reasonable fees and
disbursements of counsel incurred by such indemnified party in any action or
proceeding between the Depositor and such indemnified party or between such
indemnified party and any third party or otherwise) resulting from the
Depositor’s willful misconduct, bad faith, fraud or negligence in the
performance of each of its duties hereunder or by reason of negligent disregard
of its respective obligations and duties hereunder.
 
The Operating Advisor shall indemnify the Depositor (both in its capacity as
Depositor and individually) and each of its Affiliates and each of its
directors, officers, employees, representatives and agents, and hold each of
them harmless against any and all claims, losses, damages, penalties, fines,
forfeitures, reasonable legal fees and related costs, judgments, and any other
costs, fees and expenses that such indemnified party may sustain in connection
with this Agreement (including, without limitation, reasonable fees and
disbursements of counsel incurred by such indemnified party in any action or
proceeding
 
 
-340-

--------------------------------------------------------------------------------

 
 
between the Operating Advisor and such indemnified party or between such
indemnified party and any third party or otherwise) resulting from the Operating
Advisor’s willful misconduct, bad faith, fraud or negligence in the performance
of each of its duties hereunder or by reason of negligent disregard of its
respective obligations and duties hereunder.
 
(b)           None of the Depositor, the Master Servicer, the Special Servicer
or the Operating Advisor shall be under any obligation to appear in, prosecute
or defend any legal action, unless such action relates to its respective duties
under this Agreement and which in its opinion does not expose it to any expense
or liability not recoverable from the Trust Fund; provided, that each of the
Depositor, the Master Servicer, the Special Servicer or the Operating Advisor
may in its discretion undertake any such action that it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto and the interests of the Certificateholders and holders of Serviced
Companion Loan Securities, if applicable, hereunder. In such event, the legal
expenses and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Trust Fund and the Depositor, the Master
Servicer, the Special Servicer and the Operating Advisor shall be entitled to be
reimbursed therefor from the Collection Account in accordance with Section
3.06(a) of this Agreement no later than 60 days after submitting such expenses
or costs for reimbursement, provided that a failure to reimburse such parties
within such 60 days will not affect or limit such parties’ rights to receive
reimbursement hereunder; provided, further, that in the case of any Serviced
Loan Combination, such amounts shall be allocated in accordance with the expense
allocation provision of the related Intercreditor Agreement, and such parties
shall be entitled to be reimbursed first, from the applicable Serviced Loan
Combination Collection Account and then, from the Collection Account, all in
accordance with Section 3.06(a) of this Agreement and the related Intercreditor
Agreement.
 
(c)           The terms of this Section 6.03 shall survive the termination of
any party hereto or of this Agreement.
 
Section 6.04     Limitation on Resignation of the Master Servicer, the Special
Servicer and the Operating Advisor; Termination of the Master Servicer, the
Special Servicer and the Operating Advisor. (a) Each of the Master Servicer, the
Special Servicer and the Operating Advisor may assign their respective rights
and delegate their respective duties and obligations under this Agreement in
connection with the sale or transfer of a substantial portion of their mortgage
servicing, asset management or (solely with respect to the Operating Advisor)
commercial mortgage surveillance, portfolio, provided that: (i) the purchaser or
transferee accepting such assignment and delegation (A) shall be an established
mortgage finance institution, bank or mortgage servicing institution (or, in the
case of the Operating Advisor, an Eligible Operating Advisor), organized and
doing business under the laws of the United States of America, any state of the
United States of America or the District of Columbia, authorized under such laws
to perform the duties of the Master Servicer, Special Servicer or Operating
Advisor or a Person resulting from a merger, consolidation or succession that is
permitted under Section 6.02 of this Agreement, (B) shall be acceptable to each
Rating Agency as confirmed in a No Downgrade Confirmation delivered to the
Trustee and the Certificate Administrator relating to the Certificates and
Serviced Companion Loan Securities, if any, (C) shall execute and deliver to the
Trustee and the Certificate Administrator an agreement that contains an
assumption by such Person of the due and punctual performance and observance of
each covenant and condition
 
 
-341-

--------------------------------------------------------------------------------

 
 
to be performed or observed by the Master Servicer, Special Servicer or
Operating Advisor, as applicable under this Agreement from and after the date of
such agreement and (D) shall not be a Prohibited Party; (ii) the Master
Servicer, the Special Servicer or the Operating Advisor shall not be released
from its obligations under this Agreement that arose prior to the effective date
of such assignment and delegation under this Section 6.04; (iii) the rate at
which the Servicing Compensation, Special Servicing Compensation or Operating
Advisor Fee, as applicable (or any component thereof) is calculated shall not
exceed the rate then in effect and (iv) the resigning Master Servicer, Special
Servicer or Operating Advisor, as applicable, shall be responsible for the
reasonable costs and expenses of each other party hereto and the Rating Agencies
in connection with such transfer. Upon acceptance of such assignment and
delegation, the purchaser or transferee shall be the successor Master Servicer,
Special Servicer or Operating Advisor, as applicable, hereunder.
 
(b)           Except as provided in Section 6.02 of this Agreement and this
Section 6.04, the Master Servicer, the Special Servicer and the Operating
Advisor shall not resign from its respective obligations and duties hereby
imposed on it except (i) upon determination that such duties hereunder are no
longer permissible under applicable law, (ii) in connection with the assignment
of rights and delegation of duties as set forth in Section 6.04(a), or (iii)
solely with respect to the Operating Advisor, pursuant to Section 6.04(e). Any
such determination described in clause (i) above permitting the resignation of
the Master Servicer, the Special Servicer or the Operating Advisor, as
applicable, shall be evidenced by an Opinion of Counsel (obtained at the
resigning Master Servicer’s, Special Servicer’s or Operating Advisor’s expense)
to such effect delivered to the Trustee and the Certificate Administrator.
 
(c)           The Trustee shall be permitted to remove the Master Servicer or
the Special Servicer upon a Master Servicer Termination Event or Special
Servicer Termination Event, as applicable. Without limiting the generality of
the succeeding paragraph, no such removal shall be effective unless and until
(i) the Master Servicer or the Special Servicer has been paid any unpaid
Servicing Compensation or Special Servicing Compensation, as applicable,
unreimbursed Advances (including Advance Interest Amounts thereon to which it is
entitled) and all other amounts to which the Master Servicer or the Special
Servicer is entitled hereunder to the extent such amounts accrue prior to such
effective date and (ii) with respect to a resignation by the Master Servicer,
the successor Master Servicer has deposited into the Investment Accounts from
which amounts were withdrawn to reimburse the terminated Master Servicer, an
amount equal to the amounts so withdrawn, to the extent such amounts would not
have been permitted to be withdrawn except pursuant to this paragraph, in which
case the successor Master Servicer shall, immediately upon deposit, have the
same right of reimbursement or payment as the terminated Master Servicer had
immediately prior to its termination without regard to the operation of this
paragraph.
 
(d)           No resignation or removal of the Master Servicer, the Special
Servicer or the Operating Advisor as contemplated by the preceding paragraphs of
this Section 6.04 shall become effective until the Trustee or a successor Master
Servicer, Special Servicer or Operating Advisor shall have assumed the resigning
or terminated Master Servicer’s, Special Servicer’s or Operating Advisor’s
responsibilities, duties, liabilities and obligations hereunder. If no successor
Master Servicer, Special Servicer or Operating Advisor can be obtained to
perform such obligations for the same compensation to which the terminated
Master Servicer, Special Servicer
 
 
-342-

--------------------------------------------------------------------------------

 
 
or Operating Advisor would have been entitled, additional amounts payable to
such successor Master Servicer, Special Servicer or Operating Advisor shall be
treated as Realized Losses.
 
(e)           (i) The Operating Advisor shall have the right to resign without
cost or expense upon the occurrence of the Early Termination Notice Date. The
Operating Advisor shall provide all of the parties to this Agreement and the
Controlling Class Representative 30 days prior written notice of any such
resignation pursuant to this Section 6.04(e). If the Operating Advisor resigns
pursuant to this Section 6.04(e), then no replacement Operating Advisor shall be
appointed. The resigning Operating Advisor shall be entitled, and subject, to
any rights and obligations that accrued under this Agreement prior to the date
of any such resignation (including accrued and unpaid compensation) and any
indemnifications rights arising out of events occurring prior to such
resignation.
 
(ii)           In addition, the Operating Advisor may resign from its
obligations and duties hereby imposed on it (a) upon thirty (30) days’ prior
written notice to the Depositor, the Master Servicers, the Special Servicer, the
Certificate Administrator, the Trustee and the Controlling Class Representative
(if applicable), and (b) upon the appointment of, and the acceptance of such
appointment by, a successor Operating Advisor meeting the requirements of an
Eligible Operating Advisor and receipt by the Trustee and the Certificate
Administrator of a No Downgrade Confirmation from each Rating Agency. No such
resignation by the Operating Advisor shall become effective until the
replacement Operating Advisor shall have assumed the Operating Advisor’s
responsibilities and obligations. The resigning Operating Advisor shall pay all
reasonable out-of-pocket costs and expenses of each party to this Agreement, the
Trust and each Rating Agency and Serviced Companion Loan Securities Rating
Agency in connection with the resignation of the Operating Advisor and the
transfer of its duties (including, but not limited to, reasonable out-of-pocket
costs and expenses associated with higher market fees of a successor,
transferring related information, records and reports to the successor) pursuant
to this Section 6.04(e)(ii).
 
The resigning Operating Advisor shall be entitled, and subject, to any rights
and obligations that accrued under this Agreement prior to the date of any such
resignation (including accrued and unpaid compensation) and any indemnifications
rights arising out of events occurring prior to such resignation.
 
Section 6.05     Rights of the Depositor and the Trustee in Respect of the
Master Servicer and the Special Servicer. Solely with respect to their
performance of their respective duties under this Agreement, the Master Servicer
and the Special Servicer shall afford the Depositor, the Underwriters, the
Initial Purchasers, the Certificate Administrator, the Trustee and the Rating
Agencies, upon reasonable notice, during normal business hours access to all
records maintained by it in respect of its rights and obligations hereunder and
access to its officers responsible for such obligations. Upon written request,
the Master Servicer and/or the Special Servicer, as applicable, shall furnish to
the Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee its most recent publicly available financial
statements (or, with respect to the Master Servicer, those of its ultimate
parent) and such other non-proprietary information as the Master Servicer or the
Special Servicer, as the case may be,
 
 
-343-

--------------------------------------------------------------------------------

 
 
shall determine in its sole and absolute discretion as it possesses, which is
relevant to the performance of its duties hereunder and which it is not
prohibited by applicable law or contract from disclosing. The Depositor may, but
is not obligated to, enforce the obligations of the Master Servicer or the
Special Servicer hereunder which are in default and may, but is not obligated
to, perform, or cause a designee to perform, any defaulted obligation of such
Person hereunder or exercise any rights of such Person hereunder, provided that
the Master Servicer and the Special Servicer shall not be relieved of any of its
obligations hereunder by virtue of such performance by the Depositor or its
designee. If the Depositor or its designee undertakes any such action, it will
be reimbursed by the Trust Fund from the Collection Accounts (or with respect to
a Serviced Loan Combination, to the extent such reimbursement is allocable to
such Serviced Loan Combination Collection Account), as provided in Section 3.06
and Section 6.03(a) hereof to the extent not recoverable from the Master
Servicer or Special Servicer, as applicable. None of the Depositor, the
Certificate Administrator, the Trustee, the Master Servicer (solely with respect
to any action or failure to act by the Special Servicer) or the Special Servicer
(solely with respect to any action or failure to act by the Master Servicer)
shall have any responsibility or liability for any action or failure to act by
the Master Servicer or the Special Servicer and no such party is obligated to
monitor or supervise the performance of the Master Servicer or the Special
Servicer under this Agreement or otherwise. Neither the Master Servicer nor the
Special Servicer shall be under any obligation to disclose confidential or
proprietary information pursuant to this Section.
 
Section 6.06     The Master Servicer or Special Servicer as Owners of a
Certificate. The Master Servicer or an Affiliate of the Master Servicer, or the
Special Servicer or an Affiliate of the Special Servicer, may become the Holder
(or with respect to a Global Certificate, Beneficial Owner) of any Certificate
with the same rights it would have if it were not the Master Servicer or the
Special Servicer or an Affiliate thereof. If, at any time during which the
Master Servicer or the Special Servicer or an Affiliate of the Master Servicer
or the Special Servicer is the Holder or Beneficial Owner of any Certificate,
the Master Servicer or the Special Servicer proposes to take action (including
for this purpose, omitting to take action) that (i) is not expressly prohibited
by the terms hereof and would not, in the Master Servicer’s or the Special
Servicer’s good faith judgment, violate the Servicing Standard, and (ii) if
taken, might nonetheless, in the Master Servicer’s or the Special Servicer’s
good faith judgment, be considered by other Persons to violate the Servicing
Standard, the Master Servicer or the Special Servicer may, but will not be
required to, seek the approval of the Certificateholders to such action (or
inaction) by delivering to the Certificate Administrator a written notice that
(i) states that it is delivered pursuant to this Section 6.06, (ii) identifies
the Percentage Interest in each Class of Certificates beneficially owned by the
Master Servicer or the Special Servicer or an Affiliate of the Master Servicer
or the Special Servicer, and (iii) describes in reasonable detail the action (or
inaction) that the Master Servicer or the Special Servicer proposes to take (or
refrain from taking). The Certificate Administrator, upon receipt of such
notice, shall forward it to the Certificateholders (other than the Master
Servicer and its Affiliates or the Special Servicer and its Affiliates, as
appropriate) together with such instructions for response as the Certificate
Administrator shall reasonably determine. If at any time Certificateholders
holding a majority of the Voting Rights of all Certificateholders and, if no
Control Termination Event has occurred and is continuing, the applicable
Directing Holder (calculated without regard to the Certificates beneficially
owned by the Master Servicer or its Affiliates or the Special Servicer or its
Affiliates, as applicable) shall have consented in writing to the proposal
described in the written
 
 
-344-

--------------------------------------------------------------------------------

 
 
notice, and if the Master Servicer or the Special Servicer shall act as proposed
in the written notice, such action shall be deemed to comply with the Servicing
Standard. The Certificate Administrator shall be entitled to reimbursement from
the Master Servicer or the Special Servicer, as applicable, of the reasonable
expenses of the Certificate Administrator incurred pursuant to this paragraph.
It is not the intent of the foregoing provision that the Master Servicer or the
Special Servicer be permitted to invoke the procedure set forth herein with
respect to routine servicing matters arising hereunder, except in the case of
unusual circumstances.
 
Section 6.07     The Directing Holder. (a) For so long as no Control Termination
Event has occurred and is continuing, the applicable Directing Holder shall be
entitled to advise (1) the Special Servicer with respect to the related
Specially Serviced Loans, (2) the Special Servicer with respect to the related
Performing Loans as to all matters for which the Master Servicer must obtain the
consent or deemed consent of the Special Servicer (other than with respect to
Special Servicer Decisions), and (3) the Special Servicer with respect to the
related Mortgage Loans for which an extension of maturity is being considered by
the Special Servicer or by the Master Servicer subject to consent or deemed
consent of the Special Servicer, and notwithstanding anything herein to the
contrary, except as set forth in, and in any event subject to the second and
third paragraphs of this Section 6.07, both (a) the Master Servicer shall not be
permitted to take any action constituting a Major Decision or Special Servicer
Decision unless it has obtained the prior written consent of the Special
Servicer and (b) for so long as no Control Termination Event has occurred and is
continuing, the Special Servicer shall not be permitted to consent to the Master
Servicer’s taking any of the following actions nor will the Special Servicer
itself be permitted to take any action constituting a Major Decision as to which
the applicable Directing Holder has objected in writing within ten (10) Business
Days (or 30 days with respect to clause (j) of the definition of “Major
Decision”) after receipt of the written recommendation and analysis (provided
that if such written objection has not been received by the Special Servicer
within such ten (10) Business Day period (or 30 days with respect to clause (j)
of the definition of “Major Decision” or such longer period provided for in any
related Intercreditor Agreement but not less than five (5) Business Days after
the time period set forth therein for Directing Holder approval), then the
Directing Holder will be deemed to have approved such action); provided that, if
the Special Servicer or Master Servicer (if the Master Servicer is otherwise
authorized by this Agreement to take such action), as applicable, determines
that immediate action, with respect to the foregoing matters, or any other
matter requiring consent of the Directing Holder (if no Control Termination
Event has occurred and is continuing) in this Agreement, is necessary to protect
the interests of the Certificateholders and, with respect to any Serviced Loan
Combination, the related Serviced Companion Loan Noteholders (as a collective
whole as if such Certificateholders and, if applicable, Serviced Companion Loan
Noteholders constituted a single lender and with respect to any Serviced Loan
Combination with a related Subordinate Companion Loan, taking into account the
subordinate nature of such Subordinate Companion Loan) and the Special Servicer
has made a reasonable effort to contact the Directing Holder, the Master
Servicer or the Special Servicer, as the case may be, may take any such action
without waiting for the Directing Holder’s response. The Special Servicer is not
required to obtain the consent of the Directing Holder for any Major Decision if
a Control Termination Event has occurred and is continuing with respect to any
Mortgage Loan or Serviced Loan Combination; provided that, with respect to any
Mortgage Loan or Serviced Loan Combination, if a Control Termination Event has
occurred and is continuing the Special Servicer shall consult with the Operating
Advisor in connection with any Major Decision and consider alternative
 
 
-345-

--------------------------------------------------------------------------------

 
 
actions recommended by the Operating Advisor; provided, further, that, with
respect to each Mortgage Loan (other than the La Gran Plaza Mortgage Loan), if a
Control Termination Event has occurred and is continuing but no Consultation
Termination Event has occurred and is continuing, the Special Servicer shall
consult with the Directing Holder in connection with any Major Decision and any
other matters set forth in this Agreement as to which the consent or approval of
the Directing Holder would have been required or as to which the Directing
Holder would have had the right to advise or direct the Special Servicer or the
Master Servicer if no Control Termination Event had occurred and was continuing
and consider alternative actions recommended by the Directing Holder; provided,
further, that such consultation with the Directing Holder or the Operating
Advisor is not binding on the Special Servicer.
 
In addition, for so long as no Control Termination Event has occurred and is
continuing, the Directing Holder may direct the Special Servicer to take, or to
refrain from taking, such other actions with respect to a Mortgage Loan as the
Directing Holder may deem advisable or as to which provision is otherwise made
herein; provided that, notwithstanding anything herein to the contrary, no such
direction, and no objection contemplated by the preceding paragraph or this
paragraph, may require or cause the Master Servicer or the Special Servicer, as
applicable, to violate any provision of any Mortgage Loan, applicable law, this
Agreement, any Intercreditor Agreement or the REMIC Provisions, including
without limitation the Special Servicer’s obligation to act in accordance with
the Servicing Standard, or expose the Master Servicer, the Special Servicer, the
Paying Agent, the Trust Fund, the Certificate Administrator or the Trustee to
liability, or materially expand the scope of the Special Servicer’s
responsibilities hereunder.
 
If the Special Servicer or Master Servicer, as applicable, determines that a
refusal to consent by the Directing Holder, or any advice from the Directing
Holder, would otherwise cause the Special Servicer or Master Servicer, as
applicable, to violate the terms of any Mortgage Loan, any Intercreditor
Agreement, applicable law, the REMIC Provisions or this Agreement, including
without limitation, the Servicing Standard, the Special Servicer or Master
Servicer, as applicable, shall disregard such refusal to consent or advice and
notify the Directing Holder, the Trustee, the related Serviced Companion Loan
Noteholder (if any) and the 17g-5 Information Provider (who shall promptly post
such notice to the 17g-5 Information Provider’s Website pursuant to Section
3.14(d) of this Agreement) of its determination, including a reasonably detailed
explanation of the basis therefor. The taking of, or refraining from taking, any
action by the Master Servicer or Special Servicer in accordance with the
direction of or approval of the Directing Holder that does not violate any law
or the Servicing Standard or any other provisions of this Agreement or any
Intercreditor Agreement, will not result in any liability on the part of the
Master Servicer or the Special Servicer.
 
Notwithstanding anything to the contrary contained in this Agreement, with
respect to each Mortgage Loan, if a Control Termination Event has occurred and
is continuing (and without regard to the occurrence and continuance of a
Consultation Termination Event), the Special Servicer shall be required to
consult with the Operating Advisor in connection with any Major Decision and to
consider alternative actions recommended by the Operating Advisor. Such
consultation shall not be binding on the Special Servicer. With respect to each
Non-Serviced Loan Combination, the Controlling Class Representative shall have
certain non-binding
 
 
-346-

--------------------------------------------------------------------------------

 
 
consultation rights with respect to the servicing of such Non-Serviced Loan
Combination as provided in the related Intercreditor Agreement.
 
Notwithstanding anything to the contrary contained in this Agreement, with
respect to the Non-Serviced Mortgage Loans, (i) at all times when no
Consultation Termination Event has occurred and is continuing, the Controlling
Class Representative shall be entitled to the rights of the “Non-Directing
Holder” (or similar term) under the related Intercreditor Agreement and (ii) at
no time shall the Operating Advisor be entitled to the rights of the
“Non-Directing Holder” (or similar term) under the related Intercreditor
Agreement.
 
The Directing Holder shall have no liability to the Trust Fund, any party to
this Agreement, any Certificateholders or any other Person for any action taken,
or for refraining from the taking of any action, or for errors in judgment;
provided that the Directing Holder shall not be protected against any liability
to a Controlling Class Certificateholder that would otherwise be imposed by
reason of willful misfeasance or bad faith or negligence in the performance of
duties or by reason of reckless disregard of obligations or duties.
 
(b)           Notwithstanding anything to the contrary contained herein (i) if a
Control Termination Event has occurred and is continuing, the Directing Holder
shall have no right to consent to any action taken or not taken by any party to
this Agreement; (ii) if a Control Termination Event has occurred and is
continuing but no Consultation Termination Event has occurred and is continuing,
the Directing Holder shall remain entitled to receive any notices, reports or
information to which it is entitled pursuant to this Agreement, and the Master
Servicer, Special Servicer and any other applicable party shall consult with the
Directing Holder in connection with any action to be taken or refrained from
taking to the extent set forth herein; and (iii) if a Consultation Termination
Event has occurred and is continuing, the Directing Holder shall have no
consultation or consent rights hereunder and no right to receive any notices,
reports or information (other than notices, Voting Rights given to all
Certificateholders and rights to receive reports or information required to be
delivered to all Certificateholders) or any other rights as Directing Holder.
 
(c)           The Master Servicer, the Special Servicer, the Trustee or the
Operating Advisor may from time to time request that the Certificate
Administrator provide the name of the then-current Directing Holder for any
applicable Mortgage Loan or Serviced Loan Combination. Upon such request, the
Certificate Administrator shall promptly (but in no event more than five (5)
Business Days following such request) provide the name of the then-current
Directing Holder to the Master Servicer, the Special Servicer, the Trustee or
the Operating Advisor, as applicable, but only to the extent the Certificate
Administrator has actual knowledge of the identity of the then-current Directing
Holder; provided that if the Certificate Administrator does not have actual
knowledge of the identity of the then-current Directing Holder, then (i) the
Certificate Administrator shall determine which Class is the Controlling Class
and (ii) the Certificate Administrator shall promptly (but in no event more than
five (5) Business Days following such request) request from the Depository, the
list of Beneficial Owners of the Controlling Class, and the Certificate
Administrator shall provide such list to the Master Servicer, the Special
Servicer, the Trustee or the Operating Advisor. Any expenses incurred in
connection with obtaining such information shall be at the expense of the
requesting party, except that if (i) such expenses arise in connection with an
event as to which the Directing Holder (or Controlling Class Representative) has
review, consent or consultation rights with
 
 
-347-

--------------------------------------------------------------------------------

 
 
respect to an action taken by, or report prepared by, the requesting party
pursuant to this Agreement and (ii) the requesting party has not been notified
of the identity of the Directing Holder (or Controlling Class Representative) or
reasonably believes that the identity of the Directing Holder (or Controlling
Class Representative) has changed, then such expenses shall be at the expense of
the Trust. The Master Servicer, the Special Servicer, the Trustee and the
Operating Advisor shall be entitled to conclusively rely on any such information
so provided.
 
To the extent the Master Servicer or the Special Servicer has written notice of
any change in the identity of a Directing Holder or the list of Holders (or
Beneficial Owners, if applicable) of the Controlling Class, then the Master
Servicer or the Special Servicer, as applicable, shall promptly notify the
Trustee, the Certificate Administrator, the Operating Advisor, the Master
Servicer and the Special Servicer thereof, who may rely conclusively on such
notice from the Master Servicer or the Special Servicer, as applicable.
 
Section 6.08     Rights of Non-Directing Holders. With respect to each Serviced
Loan Combination, the Master Servicer or the Special Servicer, as applicable,
shall:
 
(a)           consult with the related Non-Directing Holder (or its designee or
representative) on a strictly non-binding basis, to the extent that such
Non-Directing Holder (or its designee or representative) requests consultation
with respect to any “major decision” or “major action” set forth in the related
Intercreditor Agreement or the implementation of any recommended actions
outlined in an Asset Status Report relating to the Serviced Loan Combination,
and to consider alternative actions recommended by such Non-Directing Holder (or
its designee or representative); provided, that after the expiration of a period
of ten (10) Business Days from the delivery to the related Non-Directing Holder
(or its designee or representative) of written notice of a proposed action,
together with copies of the related notice, information or report, the Master
Servicer or Special Servicer, as applicable, shall no longer be obligated to
consult with the applicable Non-Directing Holder (or its designee or
representative) (unless the Master Servicer or Special Servicer, as applicable,
proposes a new course of action that is materially different from the action
previously proposed, in which case such ten (10) Business Day period shall begin
anew from the date of such proposal and delivery of all information relating
thereto). Notwithstanding the foregoing non-binding consultation rights of the
Non-Directing Holder, the Master Servicer or the Special Servicer, as
applicable, may take any “major decision” or “major action” set forth in the
related Intercreditor Agreement or any action set forth in the Asset Status
Report before the expiration of the aforementioned ten (10) Business Day period
if the Master Servicer or the Special Servicer, as applicable, determines that
immediate action with respect thereto is necessary to protect the interests of
the Certificateholder and the related Companion Loan Noteholder. Unless
specified otherwise in the related Intercreditor Agreement, neither the Master
Servicer or the Special Servicer shall be obligated at any time to follow or
take any alternative actions recommended by the Non-Directing Holder; and
 
(b)           in addition to the foregoing non-binding consultation rights, if
provided for in the related Intercreditor Agreement, the Non-Directing Holder
shall have the right to annual conference calls with the Master Servicer or the
Special Servicer at the offices of the Master Servicer or the Special Servicer,
as applicable, upon reasonable notice and at times reasonably acceptable to the
Master Servicer or the Special Servicer, as applicable, in which servicing
issues related to the related Loan Combination are discussed.
 
 
-348-

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
SERVICER AND OPERATING ADVISOR TERMINATION
 
Section 7.01     Servicer Termination Events. (a) “Master Servicer Termination
Event,” wherever used herein, means any one of the following events:
 
(i)            any failure by the Master Servicer (A) to make any deposit
required to the Collection Account or the Serviced Loan Combination Collection
Account for any Serviced Loan Combination on the day and by the time such
deposit was first required to be made under the terms of this Agreement, which
failure is not remedied within two Business Days, (B) to deposit into, or remit
to the Certificate Administrator for deposit into, any Distribution Account any
amount required to be so deposited or remitted (including, without limitation,
any required P&I Advance, unless the Master Servicer determines such P&I Advance
is a Nonrecoverable Advance), which failure is not remedied by 11:00 a.m. (New
York City time) on the relevant Distribution Date (provided, that to the extent
the Master Servicer does not timely make such remittance to the Certificate
Administrator, the Master Servicer shall pay the Certificate Administrator for
the account of the Certificate Administrator interest on any amount not timely
remitted at the Prime Rate from and including the applicable required remittance
date to, but not including, the date such remittance is actually made), or (C)
to remit to any holder of a Serviced Companion Loan, as and when required by
this Agreement or any related Intercreditor Agreement, any amount required to be
so remitted (which failure continues for two Business Days);
 
(ii)           any failure on the part of the Master Servicer duly to observe or
perform in any material respect any of its other covenants or obligations
contained in this Agreement, which failure continues unremedied for a period of
30 days (15 days in the case of the Master Servicer’s failure to make a Property
Advance or 45 days in the case of failure to pay the premium for any insurance
policy required to be force placed by the Master Servicer pursuant to this
Agreement or in any event such reasonable shorter period of time as is necessary
to avoid the commencement of foreclosure proceedings for any lien relating to
unpaid real estate taxes or assessments or a lapse in any required insurance
coverage) after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Master Servicer, by (a) any
other party hereto, with a copy to each other party to this Agreement, (b) the
Holders of Certificates of any Class evidencing Percentage Interests aggregating
not less than 25% of such Class or (c) an affected Serviced Companion Loan
Noteholder; provided, if such failure is capable of being cured and the Master
Servicer is diligently pursuing such cure, such 15-, 30- or 45-day period, as
applicable, will be extended an additional 30 days;
 
(iii)          any breach on the part of the Master Servicer of any
representation or warranty contained in Section 2.04(a) of this Agreement, which
materially and adversely affects the interests of any Class of
Certificateholders or Serviced Companion Loan Noteholders and which continues
unremedied for a period of 30 days after the date on which notice of such
breach, requiring the same to be remedied, shall have been given (a) to the
Master Servicer by any party hereto or (b) to the Master Servicer, the Special
Servicer, the Depositor and the Trustee (x) by the Holders of Certificates of
any Class
 
 
-349-

--------------------------------------------------------------------------------

 
 
evidencing Percentage Interests aggregating not less than 25% of such Class or
(y) by an affected Serviced Companion Loan Noteholder; provided, if such breach
is capable of being cured and the Master Servicer is diligently pursuing such
cure, such 30-day period will be extended an additional 30 days;
 
(iv)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Master Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of 60 days;
 
(v)           the Master Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Master Servicer or of
or relating to all or substantially all of its property;
 
(vi)          the Master Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its obligations
or take any corporate action in furtherance of the foregoing;
 
(vii)         (a) either Moody’s or KBRA has (A) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates or the
Serviced Companion Loan Securities, or (B) placed one or more Classes of
Certificates or the Serviced Companion Loan Securities on “watch status” in
contemplation of possible rating downgrade or withdrawal (and such
qualification, downgrade or withdrawal or “watch status” placement shall not
have been withdrawn by Moody’s or KBRA, as applicable, within sixty (60) days of
such event), and, in the case of either of clause (A) or (B), publicly citing
servicing concerns with the Master Servicer as the sole or a material factor in
such rating action, (b) DBRS has (A) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Certificates or the Serviced
Companion Loan Securities, or (B) placed one or more Classes of Certificates or
the Serviced Companion Loan Securities on “watch status” in contemplation of
possible rating downgrade or withdrawal (and such qualification, downgrade or
withdrawal or “watch status” placement shall not have been withdrawn by DBRS
within sixty (60) days of such event), and, in the case of either of clause (A)
or (B), publicly citing servicing concerns with the Master Servicer as the sole
or a material factor in such rating action, or (c) either (A) the Master
Servicer has failed to maintain a ranking by Morningstar equal to or higher than
“MOR CS3” as a master servicer and such ranking is not reinstated within 60 days
of such event (if the Master Servicer has or had a Morningstar ranking on or
after the Closing Date) or (B) if the Master Servicer has not been ranked by
Morningstar on or after the Closing Date, and Morningstar has (1) qualified,
downgraded or withdrawn its rating or ratings of one or more classes of
commercial mortgage securities or (2) within the prior 12 months, placed one or
more classes of commercial mortgage securities on “watch status” in
contemplation
 
 
-350-

--------------------------------------------------------------------------------

 
 
of rating downgrade or withdrawal and, in the case of either of clauses (1) or
(2), has publicly cited servicing concerns with the Master Servicer as the sole
or material factor in such rating action (and such qualification, downgrade,
withdrawal or “watch status” placement has not been withdrawn by Morningstar
within 60 days of such event); or
 
(viii)        subject to Section 10.16(c), any failure by the Master Servicer to
deliver (a) any Exchange Act reporting items required to be delivered by the
Master Servicer to the Trustee or the Certificate Administrator under Article X
(other than items to be delivered by a Mortgage Loan Seller Sub-Servicer) by the
time required under Article X after any applicable grace periods or (b) any
Exchange Act reporting items that a primary servicer, sub-servicer or Servicing
Function Participant (such entity, the “Sub-Servicing Entity”) retained by the
Master Servicer (but excluding any Mortgage Loan Seller Sub-Servicer) is
required to deliver (any Sub-Servicing Entity shall be terminated if it defaults
in accordance with the provision of this clause (viii));
 
then, and in each and every such case, so long as a Master Servicer Termination
Event shall not have been remedied, the Trustee may, and at the written
direction of (x) the Holders of at least 25% of the aggregate Pooled Voting
Rights of all Certificates or (y) the Depositor with respect to clause (viii)
above upon five (5) Business Days’ notice, shall, terminate all of the rights
and obligations of the Master Servicer (other than as set forth in Section
7.01(d)). In the case of clause (vii), the Certificate Administrator shall be
required to notify Certificateholders and Serviced Companion Loan Noteholders of
such Master Servicer Termination Event and request whether such
Certificateholders and, if applicable, Serviced Companion Loan Noteholders favor
such termination.
 
If the Master Servicer is also the Special Servicer and the Master Servicer is
terminated as provided in this Section 7.01, then the Master Servicer shall also
be terminated as Special Servicer.
 
If the Master Servicer receives notice of termination under this Section 7.01(a)
solely due to a Master Servicer Termination Event under Section 7.01(a)(vii) and
if the Master Servicer provides the Trustee with the appropriate “request for
proposal” materials within five (5) Business Days following such termination
notice, then the Master Servicer shall continue to serve as Master Servicer
hereunder until a successor Master Servicer is selected in accordance with this
Section 7.01(a). Upon receipt of the “request for proposal” materials, the
Trustee shall promptly thereafter (using such “request for proposal” materials
provided by the Master Servicer) solicit good faith bids for the rights to
service the Mortgage Loans and Serviced Companion Loans under this Agreement
from at least three (3) Persons qualified to act as Master Servicer hereunder in
accordance with Section 6.02 and 7.02 of this Agreement (any such Person so
qualified, a “Qualified Bidder”) or, if three (3) Qualified Bidders cannot be
located, then from as many persons as the Trustee can determine are Qualified
Bidders; provided that, at the Trustee’s request, the Master Servicer shall
supply the Trustee with the names of Persons from whom to solicit such bids; and
provided, further, that the Trustee shall not be responsible if less than three
(3) or no Qualified Bidders submit bids for the right to service the Mortgage
Loans and Serviced Companion Loan under this Agreement. The bid proposal shall
require any Successful Bidder (as defined below), as a condition of such bid, to
enter into this Agreement as successor Master Servicer, and to agree to be bound
by the terms hereof, within 45 days after the notice of termination of the
Master Servicer. The materials provided to the Trustee shall provide
 
 
-351-

--------------------------------------------------------------------------------

 
 
for soliciting bids: (i) on the basis of such successor Master Servicer
retaining all Sub-Servicers to continue the primary servicing of the Mortgage
Loans and Serviced Companion Loans pursuant to the terms of the respective
Sub-Servicing Agreements and entering into a Sub-Servicing Agreement with the
terminated Master Servicer to service each of the Mortgage Loans and Serviced
Companion Loans for which it was the Master Servicer and not subject to a
Sub-Servicing Agreement at a sub-servicing fee rate per annum equal to, for each
Mortgage Loan and Serviced Companion Loan serviced, the excess of the related
Servicing Fee Rate minus the related Excess Servicing Fee Rate (each, a
“Servicing Retained Bid”); and (ii) on the basis of terminating each
Sub-Servicing Agreement and Sub-Servicer that it is permitted to terminate in
accordance with Section 3.01(c) of this Agreement (each, a “Servicing Released
Bid”). The Trustee shall select the Qualified Bidder with the highest cash
Servicing Retained Bid (or, if none, the highest cash Servicing Released Bid
from any Person qualified to act as a Master Servicer) (the “Successful Bidder”)
to act as successor Master Servicer hereunder; provided, that if the Trustee
does not receive a No Downgrade Confirmation in accordance with the procedures
set forth in Section 3.30 of this Agreement with respect to such Successful
Bidder, then the Trustee shall repeat the bid process described above (but
subject to the above described 45 day time period) until such No Downgrade
Confirmation is obtained. The Trustee shall direct the Successful Bidder to
enter into this Agreement as successor Master Servicer pursuant to the terms
hereof no later than 45 days after notice of the termination of the Master
Servicer; provided, that the initial Master Servicer may request and obtain,
with the prior written consent of the Directing Holder, an additional 20 days
for such sale and assumption to be completed so long as the initial Master
Servicer delivers to the Trustee an Officer’s Certificate stating that the sale
and assumption of the right to service the Mortgage Loans and Serviced Companion
Loan cannot be completed in the initial 45-day period and specifying the reasons
therefor.
 
Upon the assignment and acceptance of master servicing rights hereunder (subject
to the terms of Section 3.12 of this Agreement) to and by the Successful Bidder,
the Trustee shall remit or cause to be remitted (i) if the successful bid was a
Servicing Retained Bid, to the Master Servicer to be terminated pursuant to this
Section 7.01(a), the amount of such cash bid received from the Successful Bidder
(net of “out of pocket” expenses incurred in connection with obtaining such bid
and transferring servicing) and (ii) if the successful bid was a Servicing
Released Bid, to the Master Servicer and each terminated Sub-Servicer its
respective Bid Allocation.
 
The Master Servicer to be terminated pursuant to this Section 7.01(a) shall be
responsible for all out of pocket expenses incurred in connection with the
attempt to sell its rights to service the Mortgage Loans and Serviced Companion
Loans, which expenses are not reimbursed to the party that incurred such
expenses pursuant to the preceding paragraph.
 
If the Successful Bidder has not entered into this Agreement as successor Master
Servicer within the above described time period or no Successful Bidder was
identified within the above described time period, the Master Servicer to be
terminated pursuant to Section 7.01(a) of this Agreement shall reimburse the
Trustee for all reasonable “out of pocket” expenses incurred by the Trustee in
connection with such bid process and the Trustee shall have no further
obligations under this Section 7.01(a). The Trustee thereafter may act or may
select a successor to act as Master Servicer hereunder in accordance with
Section 7.02 of this Agreement.
 
 
-352-

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this Article VII, if the Master
Servicer shall timely deliver the notice and request for proposal materials
referred to in the fourth preceding paragraph, no resignation or termination of
the Master Servicer shall be effective in connection with a Master Servicer
Termination Event under Section 7.01(a)(vii) of this Agreement, and the Master
Servicer shall continue to perform as such and to collect the servicing fee
until the conclusion of the process described in this Section 7.01(a).
 
(b)            “Special Servicer Termination Event,” wherever used herein, means
any one of the following events:
 
(i)            any failure by the Special Servicer to deposit into the REO
Account at or within the time specified by this Agreement and such failure
continues unremedied for two Business Days, or any failure by the Special
Servicer to remit to Master Servicer for deposit into, the Collection Account
(or, in the case of a Serviced Loan Combination, the related Serviced Loan
Combination Collection Account) any amount required to be so remitted by the
Special Servicer pursuant to, and at the time specified by, the terms of this
Agreement; provided, that the failure of the Special Servicer to remit such
amount to the Master Servicer shall not be a Special Servicer Termination Event
if such failure is remedied within two Business Days and if the Special Servicer
has compensated the Master Servicer for any loss of income on such amount
suffered by the Master Servicer due to and caused by the late remittance of the
Special Servicer and reimburse the Trust for any resulting Advance Interest
Amount due to the Master Servicer;
 
(ii)           any failure on the part of the Special Servicer duly to observe
or perform in any material respect any of its other covenants or obligations
contained in this Agreement, which failure continues unremedied for a period of
30 days (45 days in the case of failure to pay the premium for any insurance
policy required to be force placed by the Special Servicer pursuant to this
Agreement or in any event such reasonable shorter period of time as is necessary
to avoid the commencement of foreclosure proceedings for any lien relating to
unpaid real estate taxes or assessments or a lapse in any required insurance
coverage) after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Special Servicer, by (a) any
other party hereto, with a copy to each other party to this Agreement, (b) the
Holders of Certificates of any Class evidencing Percentage Interests aggregating
not less than 25% of such Class or (c) an affected Serviced Companion Loan
Noteholder; provided, if such failure is capable of being cured and the Special
Servicer is diligently pursuing such cure, such 30- or 45-day period, as
applicable, will be extended an additional 30 days;
 
(iii)          any breach on the part of the Special Servicer of any
representation or warranty contained in Section 2.04(b) of this Agreement, which
materially and adversely affects the interests of any Class of
Certificateholders or Serviced Companion Loan Noteholders and which continues
unremedied for a period of 30 days after the date on which notice of such
breach, requiring the same to be remedied, shall have been given (a) to the
Special Servicer by any party hereto, or (b) to the Master Servicer, the Special
Servicer, the Depositor and the Trustee (x) by the Holders of Certificates of
any Class evidencing Percentage Interests aggregating not less than 25% of such
Class or (y) by an affected Serviced Companion Loan Noteholder; provided, if
such breach is capable of
 
 
-353-

--------------------------------------------------------------------------------

 
 
being cured and the Special Servicer is diligently pursuing such cure, such
30-day period will be extended an additional 30 days;
 
(iv)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator, receiver, liquidator, trustee or similar official
in any bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against the Special Servicer and such decree or
order shall have remained in force undischarged, undismissed or unstayed for a
period of 60 days;
 
(v)           the Special Servicer shall consent to the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings of or relating to the Special Servicer or of
or relating to all or substantially all of its property;
 
(vi)          the Special Servicer shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable bankruptcy, insolvency or reorganization statute, make an assignment
for the benefit of its creditors, voluntarily suspend payment of its obligations
or take any corporate action in furtherance of the foregoing;
 
(vii)         (a) either Moody’s or KBRA has (A) qualified, downgraded or
withdrawn its rating or ratings of one or more Classes of Certificates or the
Serviced Companion Loan Securities, or (B) placed one or more Classes of
Certificates or the Serviced Companion Loan Securities on “watch status” in
contemplation of possible rating downgrade or withdrawal (and such
qualification, downgrade or withdrawal or “watch status” placement shall not
have been withdrawn by Moody’s or KBRA, as applicable, within sixty (60) days of
such event), and, in the case of either of clause (A) or (B), publicly citing
servicing concerns with the Special Servicer as the sole or a material factor in
such rating action, (b) DBRS has (A) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Certificates or the Serviced
Companion Loan Securities, or (B) placed one or more Classes of Certificates or
the Serviced Companion Loan Securities on “watch status” in contemplation of
possible rating downgrade or withdrawal (and such qualification, downgrade or
withdrawal or “watch status” placement shall not have been withdrawn by DBRS
within sixty (60) days of such event), and, in the case of either of clause (A)
or (B), publicly citing servicing concerns with the Master Servicer as the sole
or a material factor in such rating action, or (c) either (A) the Special
Servicer has failed to maintain a ranking by Morningstar equal to or higher than
“MOR CS3” as a special servicer and such ranking is not reinstated within 60
days of such event (if the Special Servicer has or had a Morningstar ranking on
or after the Closing Date) or (B) if the Special Servicer has not been ranked by
Morningstar on or after the Closing Date, and Morningstar has (1) qualified,
downgraded or withdrawn its rating or ratings of one or more classes of
commercial mortgage securities or (2) within the prior 12 months, placed one or
more classes of commercial mortgage securities on “watch status” in
contemplation of rating downgrade or withdrawal and, in the case of either of
clauses (1) or (2), has publicly cited servicing concerns with the Special
Servicer as the sole or material factor in
 
 
-354-

--------------------------------------------------------------------------------

 
 
such rating action (and such qualification, downgrade, withdrawal or “watch
status” placement has not been withdrawn by Morningstar within 60 days of such
event); or
 
(viii)        subject to Section 10.16(c), any failure by the Special Servicer
to deliver (a) any Exchange Act reporting items required to be delivered by the
Special Servicer to the Trustee or the Certificate Administrator under Article X
by the time required under Article X after any applicable grace periods or (b)
any Exchange Act reporting items that a primary servicer, sub-servicer or
Servicing Function Participant (such entity, the “Sub-Servicing Entity”)
retained by the Special Servicer (but excluding any Mortgage Loan Seller
Sub-Servicer) is required to deliver (any Sub-Servicing Entity shall be
terminated if it defaults in accordance with the provision of this clause
(viii).
 
then, and in each and every such case, so long as a Special Servicer Termination
Event shall not have been remedied, the Trustee may, and at the written
direction of (x) the Holders of at least 25% of the aggregate Courtyard by
Marriott Voting Rights, (y) for so long as no Control Termination Event has
occurred and is continuing, the Controlling Class Representative or (z) the
Depositor with respect to clause (viii) above upon five (5) Business Days’
notice, shall, terminate all of the rights and obligations of the Special
Servicer (other than the rights to indemnification provided in Section 6.03(a)
of this Agreement and compensation provided in Section 3.12(c) of this
Agreement). In the case of clause (vii) above, the Trustee shall, upon actual
knowledge by a Responsible Officer of such Special Servicer Termination Event,
be required to notify the Special Servicer and the Certificate Administrator or
the Trustee, as applicable, and the Certificate Administrator, upon receipt of
such notice or upon actual knowledge by a Responsible Officer of such Special
Servicer Termination Event, shall notify the Certificateholders and Serviced
Companion Loan Noteholders of such Special Servicer Termination Event and
request whether such Certificateholders and, if applicable, the Serviced
Companion Loan Noteholders favor such termination.
 
(c)           Notwithstanding Section 7.01(a), (i) if any Master Servicer
Termination Event occurs that affects a Serviced Companion Loan and the Master
Servicer is not otherwise terminated or (ii) if an NRSRO engaged to rate a
Companion Loan Security qualifies, downgrades or withdraws its rating of such
Companion Loan Security, citing servicing concerns with the Master Servicer as
the sole or a material factor in such rating action, then the Trustee, at the
direction of the Companion Loan Noteholder (or in the case of the Courtyard by
Marriott Loan Combination, either the holder of a Companion Loan or the
Courtyard by Marriott Directing Holder), shall direct the Master Servicer to
appoint a sub-servicer (or if a sub-servicer is then sub-servicing such Serviced
Loan Combination, to appoint a new sub-servicer to service such Serviced Loan
Combination, but only if such existing sub-servicer is in default after any
applicable cure periods under the related sub-servicing agreement, and the
Master Servicer shall be permitted to terminate the sub-servicing agreement due
to such default) with respect all of the rights and obligations of the Master
Servicer under this Agreement related to such Serviced Loan Combination. The
Master Servicer shall appoint a replacement sub-servicer with respect to such
Serviced Loan Combination; provided, that such sub-servicer meets the
eligibility requirements of a successor master servicer under Section 7.02
(including receipt of a No Downgrade Confirmation relating to the Certificates
and Serviced Companion Loan Securities, if any) and the eligibility requirements
of each Other Pooling and Servicing Agreement.
 
 
-355-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding Section 7.01(b), (i) if any Special Servicer
Termination Event occurs that affects a Serviced Companion Loan and the Special
Servicer is not otherwise terminated or (ii) if an NRSRO engaged to rate a
Companion Loan Security qualifies, downgrades or withdraws its rating of such
Companion Loan Security, citing servicing concerns with the Special Servicer as
the sole or a material factor in such rating action, then the Trustee, at the
direction of the Companion Loan Noteholder, shall terminate the Special Servicer
with respect to the related Serviced Loan Combination only, but no other
Mortgage Loan.
 
(e)           If the Master Servicer or the Special Servicer is terminated
pursuant to this Section 7.01, the Trustee (the “Terminating Party”) shall, by
notice in writing to the Master Servicer or the Special Servicer, as the case
may be (the “Terminated Party”), terminate all of its rights and obligations
under this Agreement and in and to the Mortgage Loans and the proceeds thereof,
other than any rights the Terminated Party has to Excess Servicing Fees, any
rights it has hereunder as a Certificateholder and any rights or obligations
that accrued prior to the date of such termination (including the right to
receive all amounts accrued or owing to it under this Agreement, plus interest
at the Advance Rate on such amounts until received to the extent such amounts
bear interest as provided in this Agreement, with respect to periods prior to
the date of such termination and the right to the benefits of Section 6.03 of
this Agreement notwithstanding any such termination), and with respect to the
Special Servicer, the right to receive any Workout Fee subsequent to its
termination as Special Servicer, pursuant to Section 3.12(c) of this Agreement.
No successor Special Servicer shall be entitled to such Workout Fee received by
the terminated Special Servicer. On or after the receipt by the Terminated Party
of such written notice, all of its authority and power under this Agreement,
whether with respect to the Certificates (except that the Terminated Party shall
retain its rights as a Certificateholder if and to the extent that it is a
Certificateholder), the Mortgage Loans, the Serviced Companion Loans or
otherwise, shall pass to and be vested in the Terminating Party pursuant to and
under this Section and, without limitation, the Terminating Party is hereby
authorized and empowered to execute and deliver, on behalf of and at the expense
of the Terminated Party, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to effect the purposes of such notice of termination,
whether to complete the transfer and endorsement or assignment of the Mortgage
Loans and related documents, or otherwise. The Master Servicer and the Special
Servicer each agree in the event it is terminated pursuant to this Section 7.01
to promptly (and in any event no later than ten Business Days subsequent to such
notice) provide, at its own expense, the Terminating Party with all documents
and records requested by the Terminating Party to enable the Terminating Party
to assume its functions hereunder, and to cooperate with the Terminating Party
and the successor to its responsibilities hereunder in effecting the termination
of its responsibilities and rights hereunder, including, without limitation, the
transfer to the successor Master Servicer or Special Servicer or the Terminating
Party, as applicable, for administration by it of all cash amounts which shall
at the time be or should have been credited by the Master Servicer or the
Special Servicer to the Collection Account, the applicable Serviced Loan
Combination Collection Account, any REO Account, the Loss of Value Reserve Fund,
any Excess Liquidation Proceeds Account, Lock-Box Account or Cash Collateral
Account or which shall thereafter be received with respect to the Mortgage
Loans, and shall promptly provide the Terminating Party or such successor Master
Servicer or successor Special Servicer (which may include the Trustee) all
documents and records reasonably requested by it, such documents and records to
be provided in such form as the Terminating Party or such successor Master
Servicer or Special
 
 
-356-

--------------------------------------------------------------------------------

 
 
Servicer shall reasonably request (including electronic form), to enable it to
assume the Master Servicer’s or Special Servicer’s function hereunder. All
reasonable costs and expenses of the Terminating Party (including the cost of
obtaining a No Downgrade Confirmation and any applicable indemnity) or the
successor Master Servicer or successor Special Servicer incurred in connection
with transferring the Mortgage Files to the successor Master Servicer or Special
Servicer and amending this Agreement to reflect such succession as successor
Master Servicer or successor Special Servicer pursuant to this Section 7.01
shall be paid by the predecessor Master Servicer or the Special Servicer, as
applicable, upon presentation of reasonable documentation of such costs and
expenses. If the predecessor Master Servicer or Special Servicer (as the case
may be) has not reimbursed the Terminating Party or the successor Master
Servicer or Special Servicer for such expenses within 90 days after the
presentation of reasonable documentation, such expense shall be reimbursed by
the Trust Fund; provided that the Terminated Party shall not thereby be relieved
of its liability for such expenses. If and to the extent that the Terminated
Party has not reimbursed such costs and expenses, the Terminating Party shall
have an affirmative obligation to take all reasonable actions to collect such
expenses on behalf of the Trust Fund.
 
In no event shall the Trustee or the Certificate Administrator be deemed to have
knowledge of, or be aware of, any Master Servicer Termination Event or Special
Servicer Termination Event until a Responsible Officer of the Trustee or the
Certificate Administrator, as the case may be, has received written notice
thereof or has actual knowledge thereof.
 
Section 7.02     Trustee to Act; Appointment of Successor. Upon the receipt of a
notice of termination by the Master Servicer or the Special Servicer pursuant to
Section 7.01 of this Agreement, the Terminating Party (subject to Section
7.01(a) and Section 7.01(c)) shall be its successor, until a successor is
appointed by the Directing Holder as provided in this Section 7.02 or Section
3.22(b), as applicable, in all respects in its capacity as the Master Servicer
or the Special Servicer under this Agreement and the transactions set forth or
provided for herein and, except as provided herein, shall be subject to all the
responsibilities, duties, limitations on liability and liabilities relating
thereto and arising thereafter placed on the Master Servicer or Special Servicer
by the terms and provisions hereof, provided, that (i) the Terminating Party
shall have no responsibilities, duties, liabilities or obligations with respect
to any act or omission of the Master Servicer or Special Servicer and (ii) any
failure to perform, or delay in performing, such duties or responsibilities
caused by the Terminated Party’s failure to provide, or delay in providing,
records, tapes, disks, information or monies shall not be considered a
termination event for such successor hereunder. The Trustee, as successor Master
Servicer or successor Special Servicer, shall be indemnified to the full extent
provided to the Master Servicer or Special Servicer, as applicable, under this
Agreement prior to the Master Servicer’s or the Special Servicer’s termination.
The appointment of a successor Master Servicer or successor Special Servicer
shall not affect any liability of the predecessor Master Servicer or Special
Servicer which may have arisen prior to its termination as the Master Servicer
or the Special Servicer. The Terminating Party shall not be liable for any of
the representations and warranties of the Master Servicer or Special Servicer
herein or in any related document or agreement, for any acts or omissions of the
predecessor Master Servicer or predecessor Special Servicer or for any losses
incurred in respect of any Permitted Investment by the Master Servicer pursuant
to Section 3.06(b) hereunder nor shall the Trustee be required to purchase any
Mortgage Loan or any Serviced Companion Loan hereunder. As compensation
therefor, the
 
 
-357-

--------------------------------------------------------------------------------

 
 
Terminating Party as successor Master Servicer or successor Special Servicer
shall be entitled to the Servicing Compensation or Special Servicing
Compensation, as applicable, and all funds relating to the Mortgage Loans or the
Serviced Companion Loan that accrue after the date of the Terminating Party’s
succession to which such predecessor Master Servicer or Special Servicer would
have been entitled if such predecessor Master Servicer or Special Servicer, as
applicable, had continued to act hereunder. If any Advances made by the Master
Servicer or the Trustee shall at any time be outstanding, or any amounts of
interest thereon shall be accrued and unpaid, all amounts available to repay
Advances and interest hereunder shall be applied entirely to the Advances made
by the Trustee (and the accrued and unpaid interest thereon), until such
Advances and interest shall have been repaid in full. Notwithstanding the above,
the Trustee may, if it shall be unwilling to so act, or shall if it is unable to
so act or if the Holders of Certificates entitled to (i) in the case of the
Master Servicer, at least 25% of the aggregate Pooled Voting Rights (or, for so
long as no Control Termination Event has occurred and is continuing, the
Controlling Class Representative), (ii) in the case of the Special Servicer with
respect to a Mortgage Loan other than the Courtyard by Marriott Pooled Mortgage
Loan, at least 25% of the aggregate Pooled Voting Rights (or, for so long as no
Control Termination Event has occurred and is continuing, the Directing Holder)
or (iii) in the case of the Special Servicer with respect to the Courtyard by
Marriott Pooled Mortgage Loan, at least 25% of the aggregate Courtyard by
Marriott Voting Rights (or, for so long as no Control Termination Event has
occurred and is continuing, the Directing Holder) so request in writing to the
Trustee, or, with respect to a Serviced Loan Combination, if an affected
Serviced Companion Loan Noteholder so requests in writing to the Trustee, or if
the Trustee is not an “approved” servicer by any of the Rating Agencies for
mortgage pools similar to the Trust Fund, promptly appoint, or petition a court
of competent jurisdiction to appoint, any established mortgage loan servicing
institution that, for so long as no Control Termination Event has occurred and
is continuing, has been approved by the Directing Holder (which approval shall
not be unreasonably withheld) to act as the successor to the Master Servicer or
Special Servicer, as applicable, hereunder in the assumption of all or any part
of the responsibilities, duties or liabilities of the Master Servicer or Special
Servicer hereunder; provided that the Trustee shall obtain a No Downgrade
Confirmation with respect to the Certificates and any Serviced Companion Loan
Securities. No appointment of a successor to the Master Servicer or Special
Servicer hereunder shall be effective until the assumption by such successor of
all the Master Servicer’s or Special Servicer’s responsibilities, duties and
liabilities hereunder, which appointment has been approved, if no Control
Termination Event has occurred and is continuing, by the Directing Holder, such
approval not to be unreasonably withheld. Pending appointment of a successor to
the Master Servicer (or the Special Servicer if the Special Servicer is also the
Master Servicer) hereunder, unless the Trustee shall be prohibited by law from
so acting, the Trustee shall act in such capacity as hereinabove provided.
Pending the appointment of a successor to the Special Servicer, the Trustee
shall act in such capacity. In connection with such appointment and assumption
described herein, the Trustee may make such arrangements for the compensation of
such successor out of payments on Mortgage Loans, Serviced Companion Loan or
otherwise as it and such successor shall agree; provided, that no such
compensation shall be in excess of that permitted to the Terminated Party
hereunder, unless no successor to the Terminated Party can be obtained to
perform the obligations of such Terminated Party hereunder, in which case
additional amounts shall be paid to such successor and such amounts in excess of
that permitted the Terminated Party shall be treated as Realized Losses. Any
successor Special Servicer shall be subject to the rights of the Directing
Holder under Section 3.22(b) of this Agreement. The Depositor, the Trustee, the
Master Servicer or
 
 
-358-

--------------------------------------------------------------------------------

 
 
Special Servicer and such successor shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession.
 
If the Trustee or an Affiliate acts pursuant to this Section 7.02 as successor
to the resigning or terminated Master Servicer, it may reduce the Master
Servicer’s Excess Servicing Fee Rate to the extent that its or such Affiliate’s
compensation as successor Master Servicer would otherwise be below the market
rate servicing compensation. If the Trustee elects to appoint a successor to the
resigning or terminated Master Servicer other than itself or an Affiliate
pursuant to this Section 7.02, it may reduce the Master Servicer’s Excess
Servicing Fee Rate to the extent reasonably necessary (in the sole discretion of
the Trustee) for the Trustee to appoint a qualified successor Master Servicer
that meets the requirements of this Section 7.02.
 
Section 7.03     Notification to Certificateholders and Other Persons. (a) Upon
its receipt of written notice of any termination pursuant to Section 7.01 above
or appointment of a successor to the Master Servicer or the Special Servicer,
the Certificate Administrator shall give prompt written notice thereof to
Certificateholders at their respective addresses appearing in the Certificate
Register, the 17g-5 Information Provider (who shall promptly post such notice to
the 17g-5 Information Provider’s Website pursuant to Section 3.14(d) of this
Agreement), the Operating Advisor, and to each Serviced Companion Loan
Noteholder at its address appearing in the Serviced Companion Loan Noteholder
Register.
 
(b)           Within 30 days after the occurrence of any Servicer Termination
Event or Operating Advisor Termination Event of which a Responsible Officer of
the Trustee has actual knowledge, the Trustee shall transmit by mail to the
Depositor, the Certificate Administrator (who shall then notify all Holders of
Certificates), the 17g-5 Information Provider (who shall promptly post such
notice to the 17g-5 Information Provider’s Website pursuant to Section 3.14(d)
of this Agreement), and each Serviced Companion Loan Noteholder, notice of such
Servicer Termination Event or Operating Advisor Termination Event, unless such
Servicer Termination Event or Operating Advisor Termination Event shall have
been cured or waived.
 
Section 7.04     Other Remedies of Trustee. During the continuance of any
Servicer Termination Event, so long as the Servicer Termination Event shall not
have been remedied, the Trustee, in addition to the rights specified in Section
7.01 of this Agreement, shall have the right, in its own name as Trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Certificateholders and, in the case
of any Serviced Companion Loan, of the related Serviced Companion Loan
Noteholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filing of proofs of claim and debt
in connection therewith). In such event, the legal fees, expenses and costs of
such action and any liability resulting therefrom shall be expenses, costs and
liabilities of the Trust Fund (and, in the case of any Serviced Loan
Combination, such amounts shall be allocated in accordance with the expense
allocation provision of the related Intercreditor Agreement). Except as
otherwise expressly provided in this Agreement, no remedy provided for by this
Agreement shall be exclusive of any other remedy, and each and every remedy
shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Servicer Termination Event.
 
 
-359-

--------------------------------------------------------------------------------

 
 
Section 7.05     Waiver of Past Servicer Termination Events and Operating
Advisor Termination Events; Termination. The Holders of Certificates evidencing
not less than 66-2/3% of (i) in the case of a Mortgage Loan other than the
Courtyard by Marriott Pooled Mortgage Loan, the aggregate Pooled Voting Rights
of the Pooled Certificates or (ii) in the case of the Courtyard by Marriott
Pooled Mortgage Loan, the aggregate Courtyard by Marriott Voting Rights of the
Certificates may, together with each affected Serviced Companion Loan Noteholder
(to the extent they are adversely affected by such Servicer Termination Event or
Operating Advisor Termination Event, as applicable), on behalf of all Holders of
Certificates waive any termination event with respect to the Master Servicer,
the Special Servicer or the Operating Advisor in the performance of its
obligations hereunder and its consequences, except a termination event with
respect to making any required deposits (including, with respect to the Master
Servicer, P&I Advances) to or payments from the Collection Account, any Serviced
Loan Combination Collection Account or the Lower-Tier Distribution Account, or
in remitting payments as received, in each case in accordance with this
Agreement. Upon any such waiver of a past termination event, such termination
event shall cease to exist, and any Servicer Termination Event or Operating
Advisor Termination Event arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement. No such waiver shall extend to any
subsequent or other termination event or impair any right consequent thereon.
Notwithstanding the foregoing, a Master Servicer Termination Event under Section
7.01(a)(viii) or a Special Servicer Termination Event under Section
7.01(b)(viii) of this Agreement may be waived only with the consent of the
Depositor.
 
An Operating Advisor Termination Event may be waived by the Certificateholders
evidencing not less than 66-2/3% of the aggregate Pooled Voting Rights of the
Pooled Certificates and each Serviced Companion Loan noteholder adversely
affected by such Operating Advisor Termination Event.
 
Section 7.06     Trustee as Maker of Advances. If the Master Servicer fails to
fulfill its obligations hereunder to make any Advances and such failure remains
uncured, the Trustee shall perform such obligations (x) within five Business
Days of the Master Servicer Termination Event resulting from such failure by the
Master Servicer with respect to Property Advances to the extent a Responsible
Officer of the Trustee has actual knowledge of such failure with respect to such
Property Advances and (y) by 12:00 noon (New York City time) on the related
Distribution Date with respect to P&I Advances pursuant to the Trustee’s receipt
of notice of failure pursuant to Section 4.07(a) of this Agreement unless the
Trustee has received notice that such failure has been cured by 11:00 a.m. on
such Distribution Date. With respect to any such Advance made by the Trustee,
the Trustee shall succeed to all of the Master Servicer’s rights with respect to
Advances hereunder, including, without limitation, the Master Servicer’s rights
of reimbursement and interest on each Advance at the Advance Rate, and rights to
determine that a proposed Advance is a Nonrecoverable Advance (without regard to
any impairment of any such rights of reimbursement caused by the Master
Servicer’s failure to perform its obligations hereunder); provided, that if
Advances made by the Trustee and the Master Servicer shall at any time be
outstanding, or any interest on any Advance shall be accrued and unpaid, all
amounts available to repay such Advances and the interest thereon hereunder
shall be applied entirely to the Advances outstanding to the Trustee, until such
Advances shall have been repaid in full, together with all interest accrued
thereon, prior to reimbursement of the Master Servicer for such Advances. The
Trustee shall be entitled to conclusively rely on any
 
 
-360-

--------------------------------------------------------------------------------

 
 
notice given with respect to a Nonrecoverable Advance or any determination of
nonrecoverability in connection therewith by the Master Servicer hereunder.
 
Section 7.07     Termination of the Operating Advisor. (a) An “Operating Advisor
Termination Event” means any one of the following events whether any such event
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body:
 
(i)            any failure by the Operating Advisor to observe or perform in any
material respect any of its covenants or agreements or the material breach of
its representations or warranties under this Agreement, which failure shall
continue unremedied for a period of 30 days after the date on which written
notice of such failure shall have been given to the Operating Advisor by any
party hereto or to the Operating Advisor, the Certificate Administrator and the
Trustee by the Holders of Certificates having greater than 25% of the aggregate
Pooled Voting Rights of each Class of Pooled Certificates; provided, that with
respect to any such failure which is not curable within such 30-day period, the
Operating Advisor shall have an additional cure period of thirty (30) days to
effect such cure so long as it has commenced to cure such failure within the
initial 30-day period and has provided the Trustee and the Certificate
Administrator with an Officer’s Certificate certifying that it has diligently
pursued, and is continuing to pursue, such cure;
 
(ii)           any failure by the Operating Advisor to perform in accordance
with the Operating Advisor Standard which failure shall continue unremedied for
a period of 30 days;
 
(iii)          any failure by the Operating Advisor to be an Eligible Operating
Advisor, which failure shall continue unremedied for a period of 30 days;
 
(iv)          a decree or order of a court or agency or supervisory authority
having jurisdiction in the premises in an involuntary case under any present or
future federal or state bankruptcy, insolvency or similar law for the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs, shall have
been entered against the Operating Advisor, and such decree or order shall have
remained in force undischarged or unstayed for a period of 60 days;
 
(v)           the Operating Advisor shall consent to the appointment of a
conservator or receiver or liquidator or liquidation committee in any
insolvency, readjustment of debt, marshaling of assets and liabilities,
voluntary liquidation, or similar proceedings of or relating to the Operating
Advisor or of or relating to all or substantially all of its property; or
 
(vi)          the Operating Advisor shall admit in writing its inability to pay
its debts generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors, or voluntarily suspend payment of its obligations.
 
 
-361-

--------------------------------------------------------------------------------

 
 
Upon receipt by the Certificate Administrator of notice of the occurrence of any
Operating Advisor Termination Event, the Certificate Administrator shall
promptly provide written notice to all Certificateholders by posting such notice
on the Certificate Administrator’s Website and by mail, unless the Certificate
Administrator has received notice that it has been remedied. If an Operating
Advisor Termination Event has occurred then, and in each and every such case, so
long as such Operating Advisor Termination Event shall not have been remedied,
either (i) the Trustee may or (ii) upon the written direction of holders of
Certificates evidencing not less than 25% of the aggregate Pooled Voting Rights
of each Class of Pooled Certificates, the Trustee shall, terminate all of the
rights and obligations of the Operating Advisor under this Agreement, other than
rights and obligations accrued prior to such termination, including the right to
receive all amounts accrued and owing to it under this Agreement, and other than
indemnification rights (arising out of events occurring prior to such
termination), by notice in writing to the Operating Advisor. Notwithstanding
anything herein to the contrary, the Depositor shall have the right, but not the
obligation, to notify the Certificate Administrator and the Trustee of any
Operating Advisor Termination Event of which the Depositor has actual knowledge.
 
(b)           Upon (i) the written direction of holders of Certificates
evidencing not less than 15% of the aggregate Pooled Voting Rights of each Class
of Pooled Certificates requesting a vote to terminate and replace the Operating
Advisor with a proposed successor Operating Advisor that is an Eligible
Operating Advisor and (ii) payment by such Holders to the Certificate
Administrator of the reasonable fees and expenses to be incurred by the
Certificate Administrator in connection with administering such vote, the
Certificate Administrator shall promptly provide written notice thereof to the
Operating Advisor and to all Certificateholders by (i) posting such notice on
the Certificate Administrator’s Website and (ii) mail at their addresses
appearing in the Certificate Register. Upon the written direction of Holders of
Certificates evidencing more than 50% of the Pooled Voting Rights of the Pooled
Certificates that exercise their right to vote (provided that Holders of at
least 50% of the Pooled Voting Rights of the Pooled Certificates exercise their
right to vote), the Trustee shall terminate all of the rights and obligations of
the Operating Advisor with respect to the Mortgage Loans under this Agreement by
notice in writing to the Operating Advisor, other than rights and obligations
accrued prior to such termination including the right to receive all amounts
accrued and owing to it under this Agreement and other than indemnification
rights arising out of events occurring prior to such termination. The provisions
set forth in the foregoing sentences of this Section 7.07(b) shall be binding
upon and inure to the benefit of solely the Certificateholders and the Trustee
as between each other. The Operating Advisor shall not have any cause of action
based upon or arising from any breach or alleged breach of such provisions other
than may arise, as a result of the failure to comply with the above described
voting procedures. As between the Operating Advisor, on the one hand, and the
Certificateholders, on the other, the Certificateholders shall be entitled in
their sole discretion to vote for the termination or not vote for the
termination of the Operating Advisor. The Certificate Administrator shall
include on each Distribution Date Statement a statement that each
Certificateholder and Beneficial Owner may access notices on the Certificate
Administrator’s Website and each Certificateholder and Beneficial Owner may
register to receive email notifications when such notices are posted on the
Certificate Administrator’s Website; provided that the Certificate Administrator
shall be entitled to reimbursement from the requesting Certificateholders for
the reasonable expenses of posting such notices.
 
 
-362-

--------------------------------------------------------------------------------

 
 
(c)           On or after the receipt by the Operating Advisor of such written
notice of termination, subject to the foregoing, all of its authority and power
under this Agreement shall be terminated and, without limitation, the terminated
Operating Advisor shall execute any and all documents and other instruments, and
do or accomplish all other acts or things reasonably necessary or appropriate to
effect the purposes of such notice of termination. As soon as practicable, but
in no event later than 15 Business Days after (1) the Operating Advisor resigns
pursuant to Section 6.04(a) of this Agreement or (2) the Certificate
Administrator delivers such written notice of termination to the Operating
Advisor, the Trustee shall upon the written direction of Holders of Certificates
evidencing not less than 25% of the aggregate Pooled Voting Rights of each Class
of Pooled Certificates appoint a successor Operating Advisor that is an Eligible
Operating Advisor, which successor Operating Advisor may be an Affiliate of the
Trustee and shall be the proposed Operating Advisor in the case of a termination
pursuant to Section 7.07(b) of this Agreement; provided, that if the Trustee is
acting as the successor Master Servicer or successor Special Servicer, neither
the Trustee nor any of its Affiliates shall be the successor Operating Advisor.
The Trustee shall provide written notice of the appointment of a successor
Operating Advisor to the Master Servicer, the Special Servicer and the
Certificate Administrator (and the Certificate Administrator shall promptly
provide such notice to the Controlling Class Representative, each Serviced
Companion Loan Noteholder and each Certificateholder) within one Business Day of
such appointment. The Operating Advisor shall be an Eligible Operating Advisor.
The appointment of the successor Operating Advisor shall not be subject to the
vote, consent or approval of the holder of any Class of Certificates. If any of
such entities becomes the Operating Advisor, including by means of an
Affiliation arising after the date hereof, the Operating Advisor shall
immediately resign or cause an assignment under Section 6.04 of this Agreement
and the Trustee shall upon the written direction of Holders of Certificates
evidencing not less than 25% of the aggregate Pooled Voting Rights of each Class
of Pooled Certificates appoint a successor Operating Advisor subject to and in
accordance with this Section 7.07(c), which successor Operating Advisor may be
an Affiliate of the Trustee.
 
(d)           Upon any termination of the Operating Advisor and appointment of a
successor to the Operating Advisor, the Trustee shall, as soon as possible, give
written notice thereof to the Special Servicer, the Master Servicer, the
Certificate Administrator, the Depositor, the Certificateholders, any Serviced
Companion Loan Noteholder and, if no Consultation Termination Event has occurred
and is continuing, the Controlling Class Representative and the 17g-5
Information Provider (who shall promptly post such notice to the 17g-5
Information Provider’s Website pursuant to Section 3.14(d) of this Agreement).
If the Operating Advisor is terminated, all of its rights and obligations under
this Agreement shall terminate, other than any rights or obligations that
accrued prior to the date of such termination (including the right to receive
all amounts accrued and owing to it under this Agreement) and other than
indemnification rights (arising out of events occurring prior to such
termination).
 
(e)            If there are no Classes of Certificates outstanding other than
the Control Eligible Certificates, the Class X-D Certificates, the Class V
Certificates, the Class R Certificates and the Class LR Certificates and any
related classes of interest-only or residual certificates, then all of the
rights and obligations of the Operating Advisor under this Agreement shall
terminate without payment of any termination fee (other than any rights or
obligations that accrued prior to the date of such termination (including
accrued and unpaid compensation) and other than indemnification rights arising
out of events occurring prior to such termination). If the Operating
 
 
-363-

--------------------------------------------------------------------------------

 
 
Advisor is terminated pursuant to this Section 7.07(e), then no replacement
Operating Advisor shall be appointed. The Trustee shall provide the Operating
Advisor with prompt notice upon its termination pursuant to this Section
7.07(e).
 
ARTICLE VIII

 
CONCERNING THE TRUSTEE AND CERTIFICATE ADMINISTRATOR
 
Section 8.01     Duties of Trustee and Certificate Administrator. (a) Each of
the Trustee and the Certificate Administrator undertakes to perform such duties
and only such duties as are specifically set forth in this Agreement and no
permissive right of the Trustee shall be construed as a duty. During the
continuance of a Servicer Termination Event of which a Responsible Officer of
the Trustee has actual knowledge, the Trustee, subject to the provisions of
Section 7.02 and 7.05 of this Agreement shall exercise such of the rights and
powers vested in it by this Agreement, and use the same degree of care and skill
in their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.
 
(b)           The Trustee and the Certificate Administrator, upon receipt of any
resolutions, certificates, statements, opinions, reports, documents, orders or
other instruments furnished to the Trustee or the Certificate Administrator, as
the case may be, which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform on their face to the requirements of this Agreement; provided, that, the
Trustee or the Certificate Administrator, as applicable, shall not be
responsible for the accuracy or content of any such resolution, certificate,
statement, opinion, report, document, order or other instrument provided to it
hereunder. If any such instrument is found not to conform on its face to the
requirements of this Agreement in a material manner, the Trustee or the
Certificate Administrator, as applicable, shall request the provider of such
instrument to have the instrument corrected, and if the instrument is not
corrected to such Trustee’s or such Certificate Administrator’s reasonable
satisfaction, such Trustee or such Certificate Administrator will provide notice
thereof to the Certificateholders.
 
(c)           None of the Trustee, the Certificate Administrator or any of their
officers, directors, employees, agents or “control” persons within the meaning
of the Act shall have any liability arising out of or in connection with this
Agreement, provided that, subject to Section 8.02 of this Agreement, no
provision of this Agreement shall be construed to relieve the Trustee, the
Certificate Administrator or any such person, from liability for its own
negligent action, its own negligent failure to act or its own willful misconduct
or its own bad faith; and provided, further, that:
 
(i)           The Trustee’s and the Certificate Administrator’s duties and
obligations shall be determined solely by the express provisions of this
Agreement, neither the Trustee nor the Certificate Administrator shall be liable
except for the performance of such duties and obligations as are specifically
set forth in regard to such party in this Agreement, no implied covenants or
obligations shall be read into this Agreement against the Trustee or the
Certificate Administrator and, in the absence of bad faith on the part of the
Trustee or the Certificate Administrator, as the case may be, the Trustee and
the Certificate
 
 
-364-

--------------------------------------------------------------------------------

 
 
Administrator may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any resolutions,
certificates, statements, reports, opinions, documents, orders or other
instruments furnished to the Trustee or the Certificate Administrator, as the
case may be, that conform on their face to the requirements of this Agreement to
the extent set forth herein without responsibility for investigating the
contents thereof;
 
(ii)            Reserved;
 
(iii)          Neither the Trustee nor the Certificate Administrator shall be
personally liable with respect to any action taken, suffered or omitted to be
taken by it in good faith in accordance with the direction of Holders of
Certificates entitled to greater than 50% of the Percentage Interests (or such
other higher or lower percentage as is specified herein) of each affected Class,
or of the aggregate Voting Rights of the Certificates, relating to the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or the Certificate Administrator, as the case may be, or exercising any
trust or power conferred upon the Trustee or the Certificate Administrator, as
the case may be, under this Agreement;
 
(iv)          Neither the Trustee nor the Certificate Administrator nor any of
their directors, officers, employees, agents or control persons shall be
responsible for any act or omission of any Custodian, Paying Agent or
Certificate Registrar that is not an Affiliate of the Trustee or the Certificate
Administrator, respectively, and that is selected other than by the Trustee or
the Certificate Administrator, respectively, performed or omitted in compliance
with any custodial or other agreement, or any act or omission of the Master
Servicer, the Special Servicer, the Depositor, the Operating Advisor or any
other Person, including, without limitation, in connection with actions taken
pursuant to this Agreement;
 
(v)           Neither the Trustee nor the Certificate Administrator shall be
under any obligation to appear in, prosecute or defend any legal action which is
not incidental to its respective duties as Trustee or Certificate Administrator
in accordance with this Agreement (and, if it does, all legal expenses and costs
of such action shall be expenses and costs of the Trust Fund (and, in the case
of any Loan Combination, any such costs and expenses shall be allocated in
accordance with the allocation provisions of the related Intercreditor
Agreement), and the Trustee or the Certificate Administrator, as applicable,
shall be entitled, as provided in Section 3.06 hereof, to be reimbursed therefor
from amounts on deposit in the Collection Account (and with respect to any
Serviced Loan Combination, the related Serviced Loan Combination Collection
Account) or the Distribution Account and identified on the Trust Ledger, unless
such legal action arises out of the negligence or bad faith of the Trustee or
the Certificate Administrator, as applicable, or any breach of a representation
or warranty of the Trustee or the Certificate Administrator, as applicable,
contained herein; and
 
(vi)          Neither the Trustee nor the Certificate Administrator shall be
charged with knowledge of any act, failure to act or breach of any Person upon
the occurrence of which the Trustee or the Certificate Administrator, as
applicable, may be required to act, unless a Responsible Officer of the Trustee
or the Certificate Administrator, as applicable, obtains actual knowledge of
such failure. Neither the Trustee nor the Certificate Administrator
 
 
-365-

--------------------------------------------------------------------------------

 
 
shall be deemed to have actual knowledge of the Master Servicer’s or the Special
Servicer’s failure to provide scheduled reports, certificates and statements
when and as required to be delivered to the Trustee or the Certificate
Administrator, as applicable, pursuant to this Agreement.
 
None of the provisions contained in this Agreement shall require either the
Trustee, in its capacity as Trustee or the Certificate Administrator, in its
capacity as Certificate Administrator, to expend or risk its own funds, or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, if in the opinion
of the Trustee or the Certificate Administrator, as the case may be, the
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it, and none of the provisions contained in this
Agreement shall in any event require the Trustee or the Certificate
Administrator, as the case may be, to perform, or be responsible for the manner
of performance of, any of the obligations of the Master Servicer, the Special
Servicer or the Operating Advisor under this Agreement, except, in the case of
the Trustee, during such time, if any, as the Trustee shall be the successor to,
and be vested with the rights, duties, powers and privileges of, the Master
Servicer or the Special Servicer in accordance with the terms of this Agreement.
Neither the Trustee nor the Certificate Administrator shall be required to post
any surety or bond of any kind in connection with its performance of its
obligations under this Agreement and neither the Trustee nor the Certificate
Administrator shall be liable for any loss on any investment of funds pursuant
to this Agreement. Notwithstanding any other provision hereof, when acting as
the Master Servicer or Special Servicer hereunder, the Trustee and the
Certificate Administrator shall comply with the Servicing Standard.
 
Section 8.02     Certain Matters Affecting the Trustee and the Certificate
Administrator. (a) Except as otherwise provided in Section 8.01 of this
Agreement:
 
(i)            The Trustee and the Certificate Administrator may request and/or
conclusively rely upon and shall be protected in acting or refraining from
acting upon any resolution, Officer’s Certificate, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document reasonably believed
by it to be genuine and to have been signed or presented by the proper party or
parties and neither the Trustee nor the Certificate Administrator shall have any
responsibility to ascertain or confirm the genuineness of any such party or
parties;
 
(ii)           Each of the Trustee and the Certificate Administrator may consult
with counsel and the written advice of such counsel or any Opinion of Counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by it hereunder in good faith and in accordance
with the written advice of such counsel or such Opinion of Counsel;
 
(iii)          (A) Neither the Trustee nor the Certificate Administrator shall
be under any obligation to exercise any of the trusts or powers vested in it by
this Agreement or to make any investigation of matters arising hereunder or
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Certificateholders, pursuant to
the provisions of this Agreement, unless such Certificateholders shall have
offered to the Trustee or the Certificate Administrator, as the
 
 
-366-

--------------------------------------------------------------------------------

 
 
case may be, reasonable security or indemnity reasonably satisfactory to the
Trustee or the Certificate Administrator, as the case may be, against the costs,
expenses and liabilities which may be incurred therein or thereby, provided that
nothing contained herein shall relieve the Trustee of the obligations, upon the
occurrence of a Servicer Termination Event (which has not been cured or waived)
of which a Responsible Officer of the Trustee has actual knowledge, to exercise
such of the rights and powers vested in it by this Agreement, and to use the
same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs; and (B) the right of the Trustee and the Certificate Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and the Trustee or the Certificate Administrator, as the
case may be, shall not be answerable for other than its own negligence or
willful misconduct or bad faith in the performance of any such act;
 
(iv)          None of the Trustee, the Certificate Administrator or any of their
directors, officers, employees, Affiliates, agents or “control” persons within
the meaning of the Act shall be personally liable (A) for an error of judgment
made in good faith by a Responsible Officer of the Trustee or the Certificate
Administrator, as the case may be, unless it shall be proved that the Trustee or
the Certificate Administrator, as the case may be, was negligent in ascertaining
the pertinent facts or (B) for any action taken, suffered or omitted by it in
good faith and reasonably believed by the Trustee or the Certificate
Administrator, as the case may be, to be authorized or within the discretion or
rights or powers conferred upon it by this Agreement;
 
(v)           Neither the Trustee nor the Certificate Administrator shall be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document, unless
requested in writing to do so by Holders of Certificates entitled to greater
than 25% (or such other percentage as is specified herein) of the Percentage
Interests of each affected Class; provided, that if the payment within a
reasonable time to the Trustee or the Certificate Administrator, as the case may
be, of the costs, expenses or liabilities likely to be incurred by it in the
making of such investigation is, in the opinion of the Trustee or the
Certificate Administrator, as the case may be, not reasonably assured to the
Trustee or the Certificate Administrator, as the case may be, by the security
afforded to it by the terms of this Agreement, the Trustee or the Certificate
Administrator, as the case may be, may require indemnity reasonably satisfactory
to it from such requesting Holders against such cost, expense or liability as a
condition to taking any such action. The reasonable expense of every such
investigation shall be paid by the Master Servicer, the Special Servicer or the
Operating Advisor, as applicable, if a Servicer Termination Event or Operating
Advisor Termination Event shall have occurred and be continuing relating to the
Master Servicer, the Special Servicer or the Operating Advisor, respectively,
and otherwise by the Certificateholders requesting the investigation;
 
(vi)          The Trustee and the Certificate Administrator may execute any of
the trusts or powers hereunder and the Trustee and the Certificate Administrator
may perform any duties hereunder either directly or by or through agents,
nominees, custodians or attorneys
 
 
-367-

--------------------------------------------------------------------------------

 
 
but shall not be relieved of the obligations hereunder; provided, that the
Trustee or the Certificate Administrator, as the case may be, may not perform
any duties hereunder through any Person that is a Prohibited Party; and
 
(vii)        Other than in the case of actual fraud (as determined by a
non-appealable final court order), in no event shall the Trustee or the
Certificate Administrator, as applicable, be liable for special, punitive,
indirect or consequential loss or damage of any kind whatsoever (including, but
not limited to lost profits), even if the Trustee or the Certificate
Administrator, as applicable, has been advised of the likelihood of such loss or
damage and regardless of the form of action.
 
(b)           Following the Startup Day, the Trustee and the Certificate
Administrator shall not, except as expressly required by any provision of this
Agreement, accept any contribution of assets to the Trust Fund unless the
Trustee or the Certificate Administrator shall have received an Opinion of
Counsel (the costs of obtaining such opinion to be borne by the Person
requesting such contribution) to the effect that the inclusion of such assets in
the Trust Fund will not cause the Lower-Tier REMIC or the Upper-Tier REMIC to
fail to qualify as a REMIC or cause the Grantor Trust to fail to qualify as a
grantor trust, at any time that any Certificates are outstanding, or subject the
Lower-Tier REMIC or the Upper-Tier REMIC to any tax under the REMIC Provisions
or other applicable provisions of federal, state and local law or ordinances or
cause the Grantor Trust not to be treated as a grantor trust.
 
(c)           All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trustee and the Certificate Administrator, may
be enforced by it without the possession of any of the Certificates, or the
production thereof at the trial or other proceeding relating thereto, and any
such suit, action or proceeding instituted by the Trustee and the Certificate
Administrator shall be brought in its name for the benefit of all the Holders of
such Certificates, subject to the provisions of this Agreement.
 
(d)          The Trustee shall not have a duty to conduct any affirmative
investigation as to the occurrence of any condition requiring the repurchase of
any Trust Mortgage Loan by any Mortgage Loan Seller pursuant to this Agreement
or the eligibility of any Trust Mortgage Loan for purposes of this Agreement.
 
(e)           Each of the Trustee and the Certificate Administrator shall be
entitled to all of the same rights, protections, immunities and indemnities
afforded to it as Trustee and Certificate Administrator, as the case may be, in
each capacity for which it serves hereunder (including, without limitation, as
Custodian, Certificate Registrar, 17g-5 Information Provider, Paying Agent and
Authenticating Agent).
 
(f)            In order to comply with laws, rules, regulations and executive
orders in effect from time to time applicable to banking institutions, including
those relating to the funding of terrorist activities and money laundering
(“Applicable Law”), the Certificate Administrator and the Trustee, as the case
may be, are required to obtain, verify and record certain information relating
to individuals and entities that maintain a business relationship with the
Certificate Administrator or the Trustee. Accordingly, each of the parties
hereto agrees to provide to the Certificate Administrator and the Trustee, upon
its respective request from time to time, such
 
 
-368-

--------------------------------------------------------------------------------

 
 
identifying information and documentation as may be available for such party in
order to enable the Certificate Administrator and the Trustee to comply with
Applicable Law.
 
Section 8.03     Trustee and Certificate Administrator Not Liable for
Certificates or Mortgage Loans. The recitals contained herein and in the
Certificates shall not be taken as the statements of the Trustee, the
Certificate Administrator, the Operating Advisor, the Master Servicer, or the
Special Servicer and the Trustee, the Certificate Administrator, the Operating
Advisor, the Master Servicer and the Special Servicer assume no responsibility
for their correctness. The Trustee, the Certificate Administrator, the Operating
Advisor, the Master Servicer and the Special Servicer make no representations or
warranties as to the validity or sufficiency of this Agreement, of the
Certificates or any offering document used to offer the Certificates for sale or
the validity, enforceability or sufficiency of any Mortgage Loan, or related
document. Neither the Trustee nor the Certificate Administrator shall at any
time have any responsibility or liability for or with respect to the legality,
validity and enforceability of any Mortgage, any Trust Mortgage Loan, or the
perfection and priority of any Mortgage or the maintenance of any such
perfection and priority, or for or with respect to the sufficiency of the Trust
Fund or its ability to generate the payments to be distributed to
Certificateholders under this Agreement. Without limiting the foregoing, neither
the Trustee nor the Certificate Administrator shall be liable or responsible
for: (i) the existence, condition and ownership of any Mortgaged Property; (ii)
the existence of any hazard or other insurance thereon (other than if the
Trustee shall assume the duties of the Master Servicer or the Special Servicer
pursuant to Section 7.02 of this Agreement) or the enforceability thereof; (iii)
the existence of any Mortgage Loan or the contents of the related Mortgage File
on any computer or other record thereof (other than if the Trustee shall assume
the duties of the Master Servicer or the Special Servicer pursuant to Section
7.02 of this Agreement); (iv) the validity of the assignment of any Trust
Mortgage Loan to the Trust Fund or of any intervening assignment; (v) the
completeness of any Mortgage File; the performance or enforcement of any Trust
Mortgage Loan (other than if the Trustee shall assume the duties of the Master
Servicer or the Special Servicer pursuant to Section 7.02 of this Agreement);
(vi) the compliance by the Depositor, the Master Servicer, the Special Servicer
or the Operating Advisor with any warranty or representation made under this
Agreement or in any related document or the accuracy of any such warranty or
representation prior to the Trustee’s receipt of written notice or other
discovery of any non-compliance therewith or any breach thereof; (vii) any
investment of monies by or at the direction of the Master Servicer or any loss
resulting therefrom, the acts or omissions of any of the Depositor, the
Certificate Administrator, the Operating Advisor, the Master Servicer or the
Special Servicer (other than if the Trustee shall assume the duties of the
Certificate Administrator, the Master Servicer or Special Servicer pursuant to
Section 7.02 of this Agreement) or any sub-servicer or any Borrower; any action
of the Master Servicer or Special Servicer (other than if the Trustee shall
assume the duties of the Master Servicer or Special Servicer pursuant to Section
7.02 of this Agreement) or any sub-servicer taken in the name of the Trustee,
except to the extent such action is taken at the express written direction of
the Trustee; (viii) the failure of the Master Servicer or the Special Servicer
or any sub-servicer to act or perform any duties required of them on behalf of
the Trust Fund or the Trustee hereunder; or (ix) any action by or omission of
the Trustee or the Certificate Administrator taken at the instruction of the
Master Servicer or the Special Servicer (other than if the Trustee shall assume
the duties of the Master Servicer or the Special Servicer pursuant to Section
7.02 of this Agreement) unless the taking of such action is not permitted by the
express terms of this Agreement; provided, that the foregoing shall not relieve
the Trustee or the
 
 
-369-

--------------------------------------------------------------------------------

 
 
Certificate Administrator of their respective obligations to perform their
duties as specifically set forth in this Agreement. The Trustee or the
Certificate Administrator shall not be accountable for the use or application by
the Depositor, the Certificate Administrator (in the case of the Trustee only),
the Trustee (in the case of the Certificate Administrator only), the Master
Servicer or the Special Servicer of any of the Certificates or of the proceeds
of such Certificates, or for the use or application of any funds paid to the
Depositor, the Certificate Administrator (in the case of the Trustee only), the
Trustee (in the case of the Certificate Administrator only), the Master Servicer
or the Special Servicer in respect of the assignment of the Mortgage Loans or
deposited in or withdrawn from the Collection Accounts, any Serviced Loan
Combination Collection Account, the Lower-Tier Distribution Account, the
Upper-Tier Distribution Account, the Class V Distribution Account, the Lock-Box
Account, the Cash Collateral Account, the Reserve Accounts, the Interest Reserve
Account, any REO Account or any Excess Liquidation Proceeds Account or any other
account maintained by or on behalf of the Certificate Administrator, the Master
Servicer or the Special Servicer, other than any funds held by the Trustee or
the Certificate Administrator. Neither the Trustee nor the Certificate
Administrator shall have any responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder (unless the Trustee shall have become the successor Master Servicer)
or to record this Agreement. In making any calculation hereunder which includes
as a component thereof the payment or distribution of interest for a stated
period at a stated rate “to the extent permitted by applicable law,” the Trustee
or the Certificate Administrator, as the case may be, shall assume that such
payment is so permitted unless a Responsible Officer of the Trustee or the
Certificate Administrator, as the case may be, has actual knowledge, or receives
an Opinion of Counsel (at the expense of the Person asserting the
impermissibility) to the effect, that such payment is not permitted by
applicable law. The Depositor is not obligated to monitor or supervise the
performance of the Trustee or the Certificate Administrator under this Agreement
or otherwise.
 
Section 8.04     Trustee and Certificate Administrator May Own Certificates. The
Trustee, the Certificate Administrator and any agent of the Trustee or the
Certificate Administrator in its individual capacity or any other capacity may
become the owner or pledgee of Certificates, and may deal with the Depositor,
the Certificate Administrator, the Trustee, the Master Servicer, the Special
Servicer, the Initial Purchasers and the Underwriters in banking transactions,
with the same rights it would have if it were not Trustee, Certificate
Administrator or such agent, as the case may be.
 
Section 8.05     Payment of Trustee’s and Certificate Administrator’s Fees and
Expenses; Indemnification. (a) On each Distribution Date, prior to the
distribution of amounts to the Certificateholders, the Certificate Administrator
shall be entitled to withdraw and pay the Trustee and itself its respective
portion of the Trustee/Certificate Administrator Fee, as reasonable compensation
from amounts remitted to the Lower-Tier Distribution Account, for all services
rendered in the execution of the trusts hereby created and in the exercise and
performance of any of the powers and duties of the Trustee and the Certificate
Administrator at the Trustee/Certificate Administrator Fee Rate.
 
(b)           If the Trustee assumes the servicing responsibilities of the
Master Servicer or the Special Servicer hereunder pursuant to or otherwise
arising from the resignation or removal of the Master Servicer or the Special
Servicer, the Trustee shall be entitled to the
 
 
-370-

--------------------------------------------------------------------------------

 
 
compensation to which the Master Servicer or the Special Servicer, as the case
may be, would have been entitled (other than the rights of the Special Servicer
to receive any Workout Fee specified in Section 3.12(c) of this Agreement if the
Special Servicer is terminated).
 
(c)           The Trustee, the Custodian and the Certificate Administrator shall
be paid or reimbursed by the Trust Fund upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee, the
Custodian or the Certificate Administrator pursuant to and in accordance with
any of the provisions of this Agreement (including the reasonable compensation
and the expenses and disbursements of its counsel and of all persons not
regularly in its employ), which the Certificate Administrator will be entitled
to withdraw from the Distribution Accounts prior to the distribution to
Certificateholders to the extent set forth herein and to the extent such
payments are “unanticipated expenses incurred by the REMIC” within the meaning
of Treasury Regulations Section 1.860G-1(b)(iii) except any such expense,
disbursement or advance as may arise from its negligence, willful misconduct or
bad faith; provided, that, subject to the last paragraph of Section 8.01 and
Section 8.02(a)(iii) of this Agreement, the Trustee, the Custodian or the
Certificate Administrator shall not refuse to perform any of their respective
duties hereunder solely as a result of the failure to be paid their respective
portion of the Trustee/Certificate Administrator Fee, or the Trustee’s,
Custodian’s or Certificate Administrator’s previously-incurred expenses, as
applicable. The term “unanticipated expenses incurred by the REMIC” shall
include any fees, expenses and disbursement of any separate Trustee or
co-Trustee appointed hereunder, only to the extent such fees, expenses and
disbursements were not reasonably anticipated as of the Closing Date and are
attributable to the Lower-Tier REMIC, the Upper-Tier REMIC and the losses,
liabilities, damages, claims or expenses (including reasonable attorneys’ fees)
incurred or advanced by an Indemnified Party in connection with any litigation
arising out of this Agreement attributable to the Lower-Tier REMIC, the
Upper-Tier REMIC or the Grantor Trust, including, without limitation, under
Section 2.03, Section 3.10, the third paragraph of Section 3.11, Section 4.05
and Section 7.01 of this Agreement.
 
The Master Servicer and the Special Servicer covenant and agree to pay or
reimburse the Trustee for the reasonable expenses, disbursements and advances
incurred or made by the Trustee in connection with any transfer of the servicing
responsibilities of the Master Servicer or the Special Servicer, respectively,
hereunder, pursuant to or otherwise arising from the resignation or removal of
the Master Servicer or Special Servicer (except in the case of removal of the
Special Servicer without cause), as applicable, in accordance with any of the
provisions of this Agreement (and including the reasonable fees and expenses and
disbursements of its counsel and all other persons not regularly in its employ),
except any such expense, disbursement or advance as may arise from the
negligence, willful misconduct or bad faith of the Trustee.
 
(d)           Each of the Certificate Administrator, the Custodian, the Paying
Agent, the Trustee, the Depositor, the Master Servicer and the Special Servicer
(each, for purposes of this Section 8.05(d), an “Indemnifying Party”) shall
(severally and not jointly) indemnify the Trustee (both in its capacity as
Trustee and individually) and the Certificate Administrator (in its capacity as
Certificate Administrator, Custodian, Paying Agent and individually) and each of
their Affiliates and each of the directors, officers, employees, representatives
and agents of the Trustee and the Certificate Administrator and each of their
Affiliates (each, for purposes of this
 
 
-371-

--------------------------------------------------------------------------------

 
 
Section 8.05(d), an “Indemnified Party”), and hold each of them harmless against
any and all claims, losses, damages, penalties, fines, forfeitures, reasonable
legal fees and related costs, judgments, and any other costs, fees and expenses
that the Indemnified Party may sustain in connection with this Agreement
(including, without limitation, reasonable fees and disbursements of counsel
incurred by the Indemnified Party in any action or proceeding between the
Indemnifying Party and the Indemnified Party or between the Indemnified Party
and any third party or otherwise) resulting from each such Indemnifying Party’s
respective willful misconduct, bad faith, fraud or negligence in the performance
of each of its respective duties hereunder or by reason of negligent disregard
of its respective obligations and duties hereunder (including in the case of the
Master Servicer, any agent of the Master Servicer or sub-servicer).
 
The Trust Fund shall indemnify each Indemnified Party and the Custodian from,
and hold it harmless against, any and all losses, liabilities, damages,
penalties, fines, forfeitures, judgments, claims or unanticipated expenses
(including, without limitation, reasonable fees and disbursements of counsel
incurred by the Indemnified Party in any action or proceeding between the
Indemnifying Party and the Indemnified Party or between the Indemnified Party
and any third party or otherwise) arising in respect of this Agreement, the
Mortgage Loans or the Certificates other than (i) resulting from the willful
misconduct, bad faith, fraud or negligence of the Indemnified Party or the
Custodian, as applicable, in the performance of its obligations and duties under
this Agreement, (ii) by reason of its negligent disregard of those obligations
or duties, or as may arise from a breach of any representation or warranty of
the Indemnified Party or the Custodian, as applicable, made in this Agreement
and (iii) as to which such Indemnified Party or the Custodian, as applicable, is
entitled to indemnification pursuant to this Section 8.05(d). The right of
reimbursement of the Indemnified Parties under this Section 8.05(d) shall be
senior to the rights of all Certificateholders.
 
(e)           Notwithstanding anything herein to the contrary, this Section 8.05
shall survive the termination or maturity of this Agreement or the resignation,
removal or termination of the Trustee or the Certificate Administrator, as the
case may be, regarding rights accrued prior to such resignation, removal or
termination and (with respect to any acts or omissions during its respective
tenures) the resignation, removal or termination of the Master Servicer, the
Special Servicer, the Paying Agent, the Certificate Administrator, the
Certificate Registrar or the Custodian.
 
(f)            This Section 8.05 shall be expressly construed to include, but
not be limited to, such indemnities, compensation, expenses, disbursements,
advances, losses, liabilities, damages and the like, as may pertain or relate to
any environmental law or environmental matter.
 
(g)           Each of the Certificate Administrator, the Custodian, the Paying
Agent and the Trustee (in each case with respect to itself only, for purposes of
this Section 8.05(g), an “Indemnifying Party”) shall (severally and not jointly)
indemnify the Trust Fund, the Depositor, the Master Servicer, the Special
Servicer and each other, and each of their respective Affiliates and each of the
directors, officers, employees and agents of the Master Servicer and the Special
Servicer and their respective Affiliates (each, for purposes of this Section
8.05(g), an “Indemnified Party”), and hold each of them harmless against any and
all claims, losses, damages, penalties, fines, forfeitures, reasonable legal
fees and related costs, judgments, and any other costs, fees and expenses that
the Indemnified Party may sustain in connection with this
 
 
-372-

--------------------------------------------------------------------------------

 
 
Agreement (including, without limitation reasonable fees and disbursements of
counsel incurred by the Indemnified Party in any action or proceeding between
the Indemnifying Party and the Indemnified Party or between the Indemnified
Party and any third party or otherwise) resulting from the applicable
Indemnifying Party’s willful misconduct, bad faith, fraud or negligence in the
performance of its duties hereunder or by reason of negligent disregard of its
obligations and duties hereunder.
 
(h)           The Certificate Administrator (for purposes of this Section
8.05(h), the “Indemnifying Party”) shall, solely in its capacity as the 17g-5
Information Provider, indemnify each Mortgage Loan Seller and Deutsche Bank
Securities Inc. (each, for purposes of this Section 8.05(h), an “Indemnified
Party”), and hold each of them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that the Indemnified Party may
sustain in connection with this Agreement (including, without limitation
reasonable fees and disbursements of counsel incurred by the Indemnified Party
in any action or proceeding between the Indemnifying Party and the Indemnified
Party or between the Indemnified Party and any third party or otherwise) related
to (i) the applicable Indemnifying Party’s willful misconduct, bad faith, fraud
or negligence in the performance of its duties hereunder or by reason of
negligent disregard of its obligations and duties hereunder or (ii) a
determination by any Rating Agency that it cannot reasonably rely on
representations made by the Depositor or any Affiliate thereof pursuant to
Exchange Act Rule 17g-5(a)(3), to the extent caused by any such willful
misconduct, bad faith, fraud or negligence in the performance of its duties
hereunder or by reason of negligent disregard referred to in clause (i) above by
the Indemnifying Party.
 
Section 8.06     Eligibility Requirements for Trustee and Certificate
Administrator. The Trustee and Certificate Administrator hereunder shall at all
times:
 
(i)            be a corporation, national bank, national banking association or
a trust company organized and doing business under the laws of any state or the
United States of America,
 
(ii)           be authorized under such laws to exercise corporate trust powers
and to accept the trust conferred under this Agreement,
 
(iii)           have a combined capital and surplus of at least $50,000,000,
 
(iv)          (a) have a rating on its unsecured long term debt of at least (1)
“A2” by Moody’s (or, in the case of Wilmington Trust, National Association, a
long-term senior unsecured debt rating of at least “Baa2” by Moody’s if the
Master Servicer has a long-term senior unsecured debt rating of at least “A2” by
Moody’s and a short-term debt rating of at least “P-1” by Moody’s) and, if rated
by KBRA, an equivalent rating from KBRA, and (2) “AA (low)” by DBRS, and (b)
have a rating on its short-term unsecured debt obligations rated at least “P-1”
by Moody’s (or, in the case of Wilmington Trust, National Association, a
short-term unsecured debt rating of at least “P-2” by Moody’s if the Master
Servicer has a long-term senior unsecured debt rating of at least “A2” by
Moody’s and a short-term debt rating of at least “P-1” by Moody’s) and, if rated
by KBRA, an equivalent rating from KBRA,
 
 
-373-

--------------------------------------------------------------------------------

 
 
(v)           be subject to supervision or examination by federal or state
authority and shall not be an Affiliate of the Master Servicer or the Special
Servicer (except, in the case of the Trustee, during any period when the Trustee
has assumed the duties of the Master Servicer or Special Servicer, as the case
may be, pursuant to Section 7.02 of this Agreement), and
 
(vi)          not be a Prohibited Party.
 
Notwithstanding the foregoing, if the Trustee or the Certificate Administrator
meets the provisions of clauses (i) through (iii), (v) and (vi) above, but does
not meet the provisions of clause (iv) above, the Trustee or the Certificate
Administrator, as the case may be, shall be deemed to meet the provisions of
such clause (iv) if it appoints a fiscal agent as a back-up liquidity provider,
provided that such fiscal agent meets the provisions of clauses (i) through (vi)
above and shall have assumed in writing all obligations of the Trustee or the
Certificate Administrator, as the case may be, to make Advances under this
Agreement as and when required of the Trustee or the Certificate Administrator,
as the case may be. If a corporation or association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for purposes of this Section
the combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If the place of business from which the Trustee administers the
Trust Fund is a state or local jurisdiction that imposes a tax on the Trust Fund
or the net income of either Trust REMIC (other than a tax corresponding to a tax
imposed under the REMIC Provisions) the Trustee shall elect either to (i) resign
immediately in the manner and with the effect specified in Section 8.07 of this
Agreement, (ii) pay such tax and continue as Trustee or (iii) administer the
Trust Fund from a state and local jurisdiction that does not impose such a tax.
If at any time the Trustee or the Certificate Administrator shall cease to be
eligible in accordance with the provisions of this Section, the Trustee or the
Certificate Administrator, as the case may be, shall resign immediately in the
manner and with the effect specified in Section 8.07 of this Agreement.
 
Section 8.07     Resignation and Removal of Trustee and Certificate
Administrator. The Trustee and the Certificate Administrator may at any time
resign and be discharged from the trusts hereby created by giving written notice
thereof to the Trustee, the Depositor, the Certificate Administrator, the
Operating Advisor, the Mortgage Loan Sellers, the Master Servicer, the Special
Servicer, the Directing Holder and the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement). Upon notice of resignation from the
Trustee, the Depositor shall promptly appoint a successor trustee, the
appointment of which is subject to the requirements contained in Section 8.06 of
this Agreement and shall be, if no Control Termination Event has occurred and is
continuing, reasonably acceptable to the initial Directing Holder (or, in the
event that there is a successor Directing Holder that is not a Controlling Class
Certificateholder as of the Closing Date, the Master Servicer, and otherwise,
such successor Directing Holder). Upon notice of resignation from the
Certificate Administrator, the Trustee shall promptly appoint a successor
certificate administrator, the appointment of which is subject to the
requirements contained in Section 8.06 of this Agreement. If no successor
trustee or certificate administrator shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Trustee or Certificate
 
 
-374-

--------------------------------------------------------------------------------

 
 
Administrator, as the case may be, may petition any court of competent
jurisdiction for the appointment of a successor. The Trustee or the Certificate
Administrator, as applicable, shall bear all reasonable out of pocket costs and
expenses of each other party hereto and each Rating Agency in connection with
its resignation.
 
If at any time the Trustee or the Certificate Administrator shall cease to be
eligible in accordance with the provisions of Section 8.06 of this Agreement and
shall fail to resign after written request therefor by the Depositor or the
Master Servicer, or if at any time the Trustee or the Certificate Administrator
shall become incapable of acting, or shall be adjudged bankrupt or insolvent, or
a receiver of the Trustee or the Certificate Administrator, as the case may be
(or of its property), shall be appointed, or any public officer shall take
charge or control of the Trustee or the Certificate Administrator, as the case
may be (or of its property or affairs), for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or the Master Servicer may
remove the Trustee or the Certificate Administrator, as the case may be, and the
Depositor or the Master Servicer shall promptly appoint a successor by written
instrument, which shall be delivered to the Trustee or the Certificate
Administrator, as the case may be, so removed and to the successor.
 
The Holders of Certificates entitled to at least 50% of the Voting Rights may at
any time remove the Trustee or the Certificate Administrator and appoint a
successor by written instrument or instruments, in eight originals, signed by
such Holders or their attorneys-in-fact duly authorized, one complete set of
which instruments shall be delivered to each of the Depositor, the Master
Servicer, the Special Servicer, the Operating Advisor, the Trustee, the
Certificate Administrator and the successor trustee or certificate
administrator, as applicable.
 
In addition, if the Trustee or the Certificate Administrator is terminated
without cause, the terminating party shall pay all of the expenses of the
Trustee or the Certificate Administrator, as the case may be, necessary to
affect the transfer of its responsibilities to the successor.
 
If the Trustee is terminated or removed pursuant to this Section 8.07, all of
its rights and obligations under this Agreement and in and to the Trust Mortgage
Loans shall be terminated, other than any rights or obligations that accrued
prior to the date of such termination or removal (including the right to receive
all fees, expenses, indemnities, and other amounts accrued or owing to it under
this Agreement, plus interest at the Advance Rate on all such amounts until
received to the extent such amounts bear interest as provided in this Agreement,
with respect to periods prior to the date of such termination or removal).
 
If the Certificate Administrator is terminated or removed pursuant to this
Section 8.07, (i) all of its rights and obligations under this Agreement and in
and to the Trust Mortgage Loans shall be terminated, other than any rights or
obligations that accrued prior to the date of such termination or removal
(including the right to receive all fees, indemnities, expenses and other
amounts accrued or owing to it under this Agreement with respect to periods
prior to the date of such termination or removal) and (ii) such resignation,
termination, or removal shall be effective with respect to each of its other
capacities hereunder except its capacity as Custodian (but including, without
limitation, its capacities as Certificate Registrar, 17g-5 Information Provider,
Paying Agent and Authenticating Agent).
 
 
-375-

--------------------------------------------------------------------------------

 
 
Upon the resignation, assignment, or transfer of the Trustee or its business to
a successor, or upon the termination of the Trustee, (a) the outgoing Trustee,
at its own expense without right to reimbursement therefor, shall (A) endorse
the original executed Note for each Trust Mortgage Loan (to the extent that the
original executed Note for each Trust Mortgage Loan was endorsed to the outgoing
Trustee), without recourse, representation or warranty, express or implied, to
the order of the successor, as trustee for the registered holders of COMM
2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates or in
blank, and (B) in the case of the other assignable Loan Documents (to the extent
such other Loan Documents were assigned to the outgoing Trustee), assign and
record such Loan Documents to such successor, and such successor shall review
the documents delivered to it or to the Custodian with respect to each Trust
Mortgage Loan, and certify in writing that, as to each Trust Mortgage Loan then
subject to this Agreement, such endorsement and assignment has been made; (b) if
any original executed Note for a Trust Mortgage Loan was not endorsed to the
outgoing Trustee, the Custodian shall deliver such Note to the successor trustee
and the Custodian shall cooperate with any successor trustee to ensure that such
Note is endorsed (without recourse, representation or warranty, express or
implied) to the order of the successor trustee, as trustee for the registered
holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates or in blank. If any assignable Loan Document (other than the Note)
was not assigned to the outgoing Trustee or if the Trustee is removed pursuant
to Section 8.07 without cause, with respect to the Loan Documents identified in
clause (B) of the preceding sentence, the Custodian shall deliver such Loan
Document to the successor trustee and, if appropriate, such Loan Documents shall
be recorded at the expense of the Trust (i) prior to the occurrence and
continuance of a Control Termination Event, with the consent of the Controlling
Class Representative, (ii) after the occurrence and continuance of a Control
Termination Event but prior to the occurrence and continuance of a Consultation
Termination Event, after consultation with the Controlling Class Representative
and the Operating Advisor and (iii) after the occurrence and continuance of a
Consultation Termination Event, after consultation with the Operating Advisor
and the reasonable cooperation (as determined by the Depositor) of the
Depositor.
 
Section 8.08     Successor Trustee and Certificate Administrator. (a) Any
successor trustee or certificate administrator shall execute, acknowledge and
deliver to the Depositor, the Operating Advisor, the Master Servicer, the
Certificate Administrator (or in the case of a successor certificate
administrator, to the predecessor Certificate Administrator) and the Trustee, as
the case may be, instruments accepting their appointment hereunder, and
thereupon the resignation or removal of the predecessor Trustee or Certificate
Administrator, as applicable, shall become effective and such successor, without
any further act, deed or conveyance, shall become fully vested with all the
rights, powers, duties and obligations of its predecessor hereunder, with the
like effect as if originally named as Trustee or Certificate Administrator, as
applicable, herein; provided that such successor shall satisfy the requirements
contained in Section 8.06 of this Agreement. The predecessor Trustee or
Certificate Administrator, as applicable, shall deliver to its successor all
Mortgage Files and related documents and statements held by it hereunder, and
the Depositor and the predecessor Trustee or Certificate Administrator, as
applicable, shall execute and deliver such instruments and do such other things
as may reasonably be required for more fully and certainly vesting and
confirming in the successor all such rights, powers, duties and obligations. No
successor trustee or certificate administrator, as the case may be, shall accept
appointment as provided in this Section 8.08 unless at the time of
 
 
-376-

--------------------------------------------------------------------------------

 
 
such acceptance such successor shall be eligible under the provisions of Section
8.06 of this Agreement.
 
Upon acceptance of appointment by a successor trustee as provided in this
Section 8.08, the Depositor shall mail notice of the succession of such Trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.
 
(b)           Any successor trustee appointed pursuant to this Agreement shall
satisfy the eligibility requirements set forth in Section 8.06 hereof.
 
Section 8.09     Merger or Consolidation of Trustee or Certificate
Administrator. Any corporation into which the Trustee or the Certificate
Administrator may be merged or converted or with which it may be consolidated or
any corporation resulting from any merger, conversion or consolidation to which
the Trustee or the Certificate Administrator shall be a party, or any
corporation succeeding to all or substantially all of the corporate trust
business of the Trustee or the Certificate Administrator, shall be the successor
of the Trustee or the Certificate Administrator, as the case may be, hereunder;
provided that such corporation shall be eligible under the provisions of Section
8.06 of this Agreement without the execution or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding. The Trustee or the Certificate Administrator, as
applicable, shall notify the other parties hereto of any such event, and the
Certificate Administrator shall post notice of such merger or consolidation to
the Certificate Administrator’s Website in accordance with Section 3.14(d) of
this Agreement and provide notice of such event to the 17g-5 Information
Provider (who shall promptly post such notice to the 17g-5 Information
Provider’s Website pursuant to Section 3.14(d) of this Agreement).
 
Section 8.10   Appointment of Co-Trustee or Separate Trustee. Notwithstanding
any other provisions hereof, at any time, for the purpose of meeting any legal
requirements of any jurisdiction in which any part of the Trust Fund or property
securing the same may at the time be located, the Depositor and the Trustee
acting jointly shall have the power and shall execute and deliver all
instruments to appoint one or more Persons approved by the Trustee to act (at
the expense of the Trust) as co-Trustee or co-Trustees, jointly with the
Trustee, or separate Trustee or separate Trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity, such title
to the Trust Fund, or any part thereof, and, subject to the other provisions of
this Section 8.10, such powers, duties, obligations, rights and trusts as the
Depositor and the Trustee may consider necessary or desirable. If the Depositor
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, or in case a Servicer Termination Event shall have
occurred and be continuing, the Trustee alone shall have the power to make such
appointment. Except as required by applicable law, the appointment of a
co-Trustee or separate Trustee shall not relieve the Trustee of its
responsibilities, obligations and liabilities hereunder. No co-Trustee or
separate Trustee hereunder shall be required to meet the terms of eligibility as
a successor Trustee under Section 8.06 hereunder and no notice to Holders of
Certificates of the appointment of co-Trustee(s) or separate Trustee(s) shall be
required under Section 8.08 hereof.
 
 
-377-

--------------------------------------------------------------------------------

 
In the case of any appointment of a co-Trustee or separate Trustee pursuant to
this Section 8.10, all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate Trustee or co-Trustee jointly (it
being understood that such separate Trustee or co-Trustee is not authorized to
act separately without the Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Trustee hereunder or as successor to the Master
Servicer hereunder), the Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Fund or any portion thereof in any
such jurisdiction) shall be exercised and performed by such separate Trustee or
co-Trustee solely at the direction of the Trustee.
 
No Trustee under this Agreement shall be personally liable by reason of any act
or omission of any other trustee under this Agreement. The Depositor and the
Trustee acting jointly may at any time accept the resignation of or remove any
separate Trustee or co-Trustee, or if the separate Trustee or co-Trustee is an
employee of the Trustee, the Trustee acting alone may accept the resignation of
or remove any separate Trustee or co-Trustee.
 
Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate Trustees and co-Trustees, as
effectively as if given to each of them. Every instrument appointing any
separate Trustee or co-Trustee shall refer to this Agreement and the conditions
of this Article VIII. Every such instrument shall be filed with the Trustee.
Each separate Trustee and co-Trustee, upon its acceptance of the trusts
conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Trustee or separately, as may
be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. In no
event shall any such separate Trustee or co-Trustee be entitled to any provision
relating to the conduct of, affecting the liability of or affording protection
to such separate Trustee or co-Trustee that imposes a standard of conduct less
stringent than that imposed by the Trustee hereunder, affording greater
protection than that afforded to the Trustee hereunder or providing a greater
limit on liability than that provided to the Trustee hereunder.
 
Any separate Trustee or co-Trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate Trustee or co-Trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor Trustee.
 
ARTICLE IX

 
TERMINATION
 
Section 9.01     Termination. (a) The respective obligations and
responsibilities of the Master Servicer, the Special Servicer, the Depositor,
the Operating Advisor, the Certificate Administrator and the Trustee created
hereby with respect to the Certificates (other than the
 
 
-378-

--------------------------------------------------------------------------------

 
 
obligations of the Certificate Administrator to make certain payments and to
send certain notices to Certificateholders as hereinafter set forth) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholders of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required hereunder to be so paid on the Distribution Date following the
earlier to occur of (i) the purchase of the Trust Mortgage Loans and all other
property held by the Trust Fund in accordance with Section 9.01(c) of this
Agreement; (ii) the exchange by the Sole Certificateholder of its Certificates
for the Trust Mortgage Loans in accordance with Section 9.01(g) of this
Agreement; and (iii) the later of (a) the receipt or collection of the last
payment due on any Trust Mortgage Loan included in the Trust Fund, or (b) the
liquidation and disposition pursuant to this Agreement of the last asset held by
the Trust Fund; provided, that in no event shall the trust created hereby
continue beyond the expiration of twenty-one years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the United Kingdom, living on the date hereof.
 
For purposes of this Section 9.01, the Sole Certificateholder shall have the
first option to terminate the Trust Fund, pursuant to Section 9.01(g), and then
the Certificateholder owning a majority of the Percentage Interests in the
Controlling Class, the Special Servicer and the Master Servicer, in that order,
shall have the option to terminate the Trust Fund pursuant to subsection (c).
For purposes of this Section 9.01, the Directing Holder with the consent of the
Holders of the Controlling Class, shall act on behalf of the Holders of the
Controlling Class in purchasing the assets of the Trust Fund and terminating the
Trust.
 
(b)           The Trust Fund, the Lower-Tier REMIC and the Upper-Tier REMIC
shall be terminated and the assets of the Trust Fund shall be sold or otherwise
disposed of in connection therewith, only pursuant to a “plan of complete
liquidation” within the meaning of Section 860F(a)(4)(A) of the Code providing
for the actions contemplated by the provisions hereof and pursuant to which the
applicable Notice of Termination is given, and requiring that the Trust Fund,
the Lower-Tier REMIC and the Upper-Tier REMIC shall terminate on a Distribution
Date occurring not more than 90 days following the date of adoption of the plan
of complete liquidation. For purposes of this Section 9.01(b), the Notice of
Termination given pursuant to Section 9.01(c) of this Agreement shall constitute
the adoption of the plan of complete liquidation as of the date such notice is
given, which date shall be specified by the Certificate Administrator in the
final federal income tax returns of the Upper-Tier REMIC and the Lower-Tier
REMIC. Notwithstanding the termination of the Lower-Tier REMIC or the Upper-Tier
REMIC or the Trust Fund, the Certificate Administrator shall be responsible for
filing the final Tax Returns for each such REMIC and for the Grantor Trust for
the period ending with such termination, and shall retain books and records with
respect to such REMICs and the Grantor Trust for the same period of retention
for which it maintains its own tax returns or such other reasonable period. The
Trustee shall sign all Tax Returns and other reports required by this Section.
 
(c)           The Certificateholder owning a majority of the Percentage
Interests in the Controlling Class and, if no such Certificateholder exercises
such option, the Special Servicer, and if the Special Servicer does not exercise
such option, the Master Servicer may effect an early termination of the Trust
Fund, upon not less than 30 days’ prior Notice of Termination given to the
Trustee, the Special Servicer and the Master Servicer any time on or after the
Early
 
 
-379-

--------------------------------------------------------------------------------

 
 
Termination Notice Date specifying the Anticipated Termination Date, by
purchasing on such date all, but not less than all, of the Trust Mortgage Loans
then included in the Trust Fund, and the Trust’s interest in all property
acquired in respect of any Trust Mortgage Loan, at a purchase price, payable in
cash, equal to the sum of, without duplication:
 
(i)         100% of the Stated Principal Balance of each Trust Mortgage Loan
included in the Trust Fund as of the last day of the month preceding such
Anticipated Termination Date (less any P&I Advances previously made on account
of principal);
 
(ii)        the fair market value of all other property included in the Trust
Fund as of the last day of the month preceding such Anticipated Termination
Date, as determined by an Independent appraiser acceptable to the Master
Servicer as of a date not more than 30 days prior to the last day of the month
preceding such Distribution Date;
 
(iii)       all unpaid interest accrued on the unpaid balance of each Trust
Mortgage Loan (including any Trust Mortgage Loan as to which title to the
related Mortgaged Property has been acquired) at the Trust Mortgage Rate to the
last day of the month preceding such Anticipated Termination Date (less any P&I
Advances previously made on account of interest); and
 
(iv)       the aggregate amount of unreimbursed Advances, with interest thereon
at the Advance Rate, and unpaid Servicing Compensation, Special Servicing
Compensation, Operating Advisor Fees, Trustee/Certificate Administrator Fees,
the CREFC® License Fees and Trust Fund expenses.
 
If the Certificateholder owning a majority of the Percentage Interests in the
Controlling Class, the Master Servicer or the Special Servicer purchases all of
the Trust Mortgage Loans and all property acquired in respect of any Trust
Mortgage Loan remaining in the Trust Fund in accordance with this Section
9.01(c), the Certificateholder owning a majority of the Percentage Interests in
the Controlling Class, the Master Servicer or the Special Servicer, as
applicable, shall deposit in the Lower-Tier Distribution Account not later than
the Servicer Remittance Date relating to the Anticipated Termination Date on
which the final distribution on the Certificates is to occur, an amount in
immediately available funds equal to the above-described purchase price
(exclusive of any portion thereof payable to any Person other than the
Certificateholders pursuant to Section 3.05(a) of this Agreement, which portion
shall be deposited in the Collection Account). In addition, the Master Servicer
shall transfer to the Certificate Administrator for deposit in the Lower-Tier
Distribution Account all amounts required to be transferred thereto on the
Servicer Remittance Date from the Collection Account, together with any other
amounts on deposit in the Collection Account that would otherwise be held for
future distribution. Upon confirmation by the Master Servicer in writing that it
has transferred all such amounts to the Certificate Administrator, the Custodian
shall release or cause to be released to the Certificateholder owning a majority
of the Percentage Interests in the Controlling Class, the Master Servicer or the
Special Servicer, as applicable, the Mortgage Files for the remaining Trust
Mortgage Loans and shall execute all assignments, endorsements and other
instruments furnished to it by such purchasing party as shall be necessary to
effectuate transfer of the Trust Mortgage Loans and all property acquired in
respect of any Trust Mortgage Loan remaining in the Trust Fund, and the Trust
Fund shall be liquidated in accordance with this Article IX.
 
 
-380-

--------------------------------------------------------------------------------

 
 
For purposes of this Section 9.01, the Directing Holder with the consent of the
Holders of the Controlling Class, shall act on behalf of the Holders of the
Controlling Class in purchasing the assets of the Trust Fund and terminating the
Trust.
 
As a condition to the purchase of the assets of the Trust Fund pursuant to this
Section 9.01(c), the purchaser shall deliver to the Trustee and the Certificate
Administrator an Opinion of Counsel, which shall be at the expense of such
purchaser, stating that such termination will be a “qualified liquidation” under
Section 860F(a)(4)(A) of the Code. All costs and expenses incurred by any and
all parties to this Agreement or by the Trust Fund in connection with the
purchase of the Trust Mortgage Loans and other assets of the Trust Fund pursuant
to this Section 9.01(c) shall be borne by the party exercising its purchase
rights hereunder. The Trustee and the Certificate Administrator shall be
entitled to rely conclusively on any determination made by an Independent
appraiser pursuant to this subsection (c).
 
(d)           If the Trust Fund has not been previously terminated pursuant to
subsection (c) of this Section 9.01, the Certificate Administrator shall
determine as soon as practicable the Distribution Date on which the Certificate
Administrator reasonably anticipates, based on information with respect to the
Trust Mortgage Loans previously provided to it, that the final distribution will
be made to the Holders of outstanding Regular Certificates, notwithstanding that
such distribution may be insufficient to distribute in full the Certificate
Balance of each Class of Certificates, together with amounts required to be
distributed on such Distribution Date pursuant to Section 4.01(b) of this
Agreement; provided, that, if no such Classes of Certificates are then
outstanding, the final distribution shall be made (i) to the Holders of the
Class LR Certificates of any amount remaining in the Collection Accounts or the
Lower-Tier Distribution Account, and (ii) to the Holders of the Class R
Certificates of any amount remaining in the Upper-Tier Distribution Account.
 
(e)           Notice of any termination of the Trust Fund pursuant to this
Section 9.01 shall be mailed by the Certificate Administrator to
Certificateholders (with a copy to the Trustee, the Master Servicer, the Special
Servicer, the Mortgage Loan Sellers, the Operating Advisor, the related Serviced
Companion Loan Noteholder (if any) and the 17g-5 Information Provider (who shall
promptly post such notice to the 17g-5 Information Provider’s Website pursuant
to Section 3.14(d) of this Agreement)), at their addresses shown in the
Certificate Registrar not more than 30 days, and not less than ten days, prior
to the Anticipated Termination Date. The notice mailed by the Certificate
Administrator to Certificateholders shall:
 
(i)         specify the Anticipated Termination Date on which the final
distribution is anticipated to be made to Holders of Certificates of the Classes
specified therein;
 
(ii)        specify the amount of any such final distribution, if known; and
 
(iii)       state that the final distribution to Certificateholders will be made
only upon presentation and surrender of Certificates at the office of the Paying
Agent therein specified.
 
If the Trust Fund is not terminated on any Anticipated Termination Date for any
reason, the Certificate Administrator shall promptly mail notice thereof to each
Certificateholder.
 
 
-381-

--------------------------------------------------------------------------------

 
 
(f)           Any funds not distributed on the Termination Date because of the
failure of any Certificateholders to tender their Certificates shall be set
aside and held in trust for the account of the appropriate non-tendering
Certificateholders, whereupon the Trust Fund shall terminate. If any
Certificates as to which notice of the Termination Date has been given pursuant
to this Section 9.01 shall not have been surrendered for cancellation within six
months after the time specified in such notice, the Certificate Administrator
shall mail a second notice to the remaining Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice any Certificate
shall not have been surrendered for cancellation, the Certificate Administrator
may, directly or through an agent, take appropriate steps to contact the
remaining Certificateholders concerning surrender of their Certificates. The
costs and expenses of maintaining such funds and of contacting
Certificateholders shall be paid out of the assets which remain held. If within
two years after the second notice any Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator hereunder and the transfer of such amounts to a successor
certificate administrator and (ii) the termination of the Trust Fund and
distribution of such amounts to the Residual Certificateholders. No interest
shall accrue or be payable to any Certificateholder on any amount held as a
result of such Certificateholder’s failure to surrender its Certificate(s) for
final payment thereof in accordance with this Section 9.01. Any amounts
remaining in the Class V Distribution Account representing Excess Interest shall
be distributed to the Holders of the Class V Certificates.
 
(g)           Following the date on which the Class X-A Notional Amount, the
Class X-B Notional Amount, the Class X-C Notional Amount and the aggregate
Certificate Balance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class A-M, Class B, Class C and Class D Certificates is reduced to zero,
the Sole Certificateholder shall have the right to exchange all of the
then-outstanding Certificates (other than (i) the Class X-D Certificates if the
Sole Certificateholder has only taken an assignment of the Voting Rights of the
Class X-D Certificates pursuant to the definition of “Sole Certificateholder”
and (ii) the Class V, Class R and Class LR Certificates) for all of the Trust
Mortgage Loans and each REO Property remaining in the Trust Fund as contemplated
by clause (ii) of Section 9.01(a) by giving written notice to all the parties
hereto no later than 60 days prior to the anticipated date of exchange; provided
that such Sole Certificateholder pays to the Certificate Administrator as
additional compensation an amount equal to one day of interest calculated at the
Prime Rate on the aggregate Certificate Balance of the Sequential Pay
Certificates and Loan-Specific Certificates (other than the Class CM-X-CP and
Class CM-X-EXT Certificates) as of the first day of the current calendar month
and such Sole Certificateholder pays to the Master Servicer as additional
compensation an amount equal to (i) the product of (a) the Prime Rate, (b) the
aggregate Certificate Balance of the then outstanding Certificates (other than
any Class of Class X Certificates, the Class V Certificates, the Class R
Certificates and the Class LR Certificates) as of the date of the exchange and
(c) three, divided by (ii) 360, for the Trust Mortgage Loans and any REO
Properties remaining in the Trust Fund and such payments shall be treated as
made by the Sole Certificateholder directly to the Certificate Administrator and
the Master Servicer and not through or by either of the Trust REMICs; provided,
further, that if the Holders of the Class X-D
 
 
-382-

--------------------------------------------------------------------------------

 
 
Certificates have assigned their Voting Rights to the “Sole Certificateholder”,
then the Sole Certificateholder may exchange the Class E, Class F and Class G
Certificates for all of the Trust Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a), and the
Holders of the Class X-D Certificates shall be entitled to exchange those
Certificates for consideration in an amount to be agreed by the Sole
Certificateholder and the Holders of the Class X-D Certificates (the “Class X
Payoff Amount”); provided, that the Class X Payoff Amount shall consist solely
of cash or other assets otherwise payable or deliverable by the Trust to the
Sole Certificateholder and to no other Person. If the Sole Certificateholder
elects to exchange all of the then-outstanding Certificates (other than (i) the
Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Trust Mortgage Loans and each REO Property
remaining in the Trust Fund in accordance with the preceding sentence, such Sole
Certificateholder, not later than the Distribution Date on which the final
distribution on the Certificates is to occur, shall deposit in the Collection
Account an amount in immediately available funds equal to all amounts due and
owing to the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee hereunder
through the date of the liquidation of the Trust Fund that may be withdrawn from
the Collection Account, or an escrow account acceptable to the respective
parties hereto, pursuant to Section 3.06(a) of this Agreement or that may be
withdrawn from the Distribution Accounts pursuant to 0 of this Agreement, but
only to the extent that such amounts are not already on deposit in the
Collection Account. In addition, the Master Servicer shall transfer all amounts
required to be transferred to the Certificate Administrator for deposit in the
Lower-Tier Distribution Account on such Servicer Remittance Date from the
Collection Account pursuant to Section 3.05 of this Agreement. Upon confirmation
from the Certificate Administrator that such final deposits have been made and
following the surrender of all the then-outstanding Certificates (other than (i)
the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) on the final Distribution Date to the Certificate
Administrator, the Custodian shall (i) upon receipt of a Request for Release
from the Master Servicer, release to the Sole Certificateholder or any designee
thereof, the Mortgage Files for the remaining Trust Mortgage Loans and shall
execute all assignments, endorsements and other instruments furnished to it by
the Sole Certificateholder as shall be necessary to effectuate transfer of the
Trust Mortgage Loans and REO Properties remaining in the Trust Fund and (ii) if
the Sole Certificateholder has only taken an assignment of the Voting Rights of
the Class X-D Certificates pursuant to the definition of “Sole
Certificateholder”, upon receipt of the Class X-D Certificates, release the
Class X Payoff Amount to the Holders of the Class X-D Certificates, and the
Trust Fund shall be liquidated in accordance with this Article IX; provided,
that the release of the Class X Payoff Amount to the Holders of the Class X-D
Certificates shall be deemed to be delivery of the Class X Payoff Amount by the
Trust to the Sole Certificateholder and by the Sole Certificateholder to the
Holders of the Class X-D Certificates. The remaining Trust Mortgage Loans and
REO Properties are deemed distributed to the Sole Certificateholder in
liquidation of the Trust Fund pursuant to this Article IX. Solely for federal
income tax purposes, the Sole Certificateholder shall be deemed to have
purchased the assets of the Lower-Tier REMIC for an amount equal to the
remaining Certificate Balance of its Certificates (other than the Class V, Class
R and Class LR Certificates), plus accrued, unpaid interest with respect
thereto, and the Certificate
 
 
-383-

--------------------------------------------------------------------------------

 
 
Administrator shall credit such amounts against amounts distributable in respect
of the Lower-Tier Regular Interests and such Certificates.
 
(h)           The duties of the Operating Advisor under this Agreement shall
terminate, without cost or expense to the Operating Advisor, upon termination of
the Trust Fund.
 
ARTICLE X

 
EXCHANGE ACT REPORTING AND REGULATION AB COMPLIANCE
 
Section 10.01     Intent of the Parties; Reasonableness. Except with respect to
Section 10.08, Section 10.11, Section 10.13, Section 10.14, Section 10.15,
Section 10.16 and Section 10.17, the parties hereto acknowledge and agree that
the purpose of this Article X is to facilitate compliance by the Depositor (and
any Other Depositor of any Other Securitization that includes a Serviced
Companion Loan) with the provisions of Regulation AB and related rules and
regulations of the Commission. None of the Depositor, the Certificate
Administrator or the Trustee shall exercise its rights to request delivery of
information or other performance under these provisions other than in reasonable
good faith, or for purposes other than compliance with the Securities Act, the
Exchange Act, the Sarbanes-Oxley Act and, in each case, the rules and
regulations of the Commission thereunder. The parties to this Agreement
acknowledge that interpretations of the requirements of Regulation AB may change
over time due to interpretive guidance provided by the Commission or its staff,
and agree to comply, subject to Section 10.02, with reasonable requests made by
the Depositor (or any Other Depositor or Other Trustee of any Other
Securitization that includes a Serviced Companion Loan), the Certificate
Administrator or the Trustee in reasonable good faith for delivery of
information under these provisions on the basis of such evolving interpretations
of Regulation AB (to the extent such interpretations require compliance and are
not “grandfathered” and do not mandate compliance). In connection with the COMM
2015-CCRE23 Commercial Mortgage Pass-Through Certificates and any Other
Securitization subject to Regulation AB that includes a Serviced Companion Loan,
subject to the preceding sentence, each of the parties to this Agreement shall
cooperate fully with the Depositor, the Certificate Administrator, the Trustee
and any Other Depositor or Other Trustee of any Other Securitization that
includes a Serviced Companion Loan, as applicable, to deliver or make available
to the Depositor, the Certificate Administrator, the Trustee and any such Other
Depositor or Other Trustee, as applicable (including any of their assignees or
designees), any and all information in its possession and necessary in the
reasonable good faith determination of the Depositor, the Certificate
Administrator, the Trustee or such Other Depositor or Other Trustee, as
applicable, to permit the Depositor or such Other Depositor, as applicable, to
comply with the provisions of Regulation AB, together with such disclosure
relating to the Master Servicer, the Special Servicer, the Operating Advisor,
the Certificate Administrator and the Trustee, as applicable, and any Servicing
Function Participant, or the Servicing of the Mortgage Loans (other than a
Non-Serviced Mortgage Loan) (or, if applicable, the related Serviced Companion
Loan), reasonably believed by the Depositor, the Certificate Administrator, the
Trustee or the related Other Depositor or the related Other Trustee, as
applicable, in good faith to be necessary in order to effect such compliance.
Each party to this Agreement shall have a reasonable period of time to comply
with any written request made under this Section 10.01, but in any event, shall,
upon reasonable advance written request, provide information in sufficient time
to allow
 
 
-384-

--------------------------------------------------------------------------------

 
 
the Depositor, the Certificate Administrator or the Trustee, as applicable, to
satisfy any related filing requirements.
 
For purposes of this Article X, to the extent any party has an obligation to
exercise commercially reasonable efforts to cause a third party to perform, such
party hereunder shall not be required to bring any legal action against such
third party in connection with such obligation.
 
Section 10.02     Notification Requirements and Deliveries in Connection with
securitization of a Serviced Companion Loan. (a) Any other provision of this
Article X to the contrary notwithstanding, including, without limitation, any
deadlines for delivery set forth in this Article X, in connection with the
requirements contained in this Article X that provide for the delivery of
information and other items to, and the cooperation with, the Other Depositor
and Other Trustee of any Other Securitization that includes a Companion Loan and
is subject to Regulation AB, no party hereunder shall be obligated to provide
any such items to or cooperate with such Other Depositor or Other Trustee until
the Other Depositor or Other Trustee of such Other Securitization has provided
each party hereto with not less than 10 Business Days’ (or such shorter period
as required for such Other Depositor or Other Trustee to comply with related
filing obligations, provided that (i) such Other Depositor or Other Trustee, as
applicable, has provided written notice as soon as reasonably practicable and
(ii) such period shall not be less than 3 Business Days’) written notice (which
shall only be required to be delivered once) (i) stating that such Other
Securitization is subject to Regulation AB and that the Other Securitization is
subject to Exchange Act reporting, and (ii) specifying in reasonable detail the
information and other items requested to be delivered (insofar as such
information or other items are not expressly identified herein); provided, that
if Exchange Act reporting is being requested, such Other Depositor or Other
Trustee is only required to provide a single written notice to such effect. Any
reasonable cost and expense of the Master Servicer, Special Servicer, Operating
Advisor, Trustee and Certificate Administrator in cooperating with such Other
Depositor or Other Trustee of such Other Securitization (above and beyond their
expressed duties hereunder) shall be the responsibility of such Other Depositor
or Other Securitization. The parties hereto shall have the right to request
written confirmation from the Other Depositor or Other Trustee of such Other
Securitization as to whether Regulation AB or the Exchange Act requires the
delivery of the items identified in this Article X to such Other Depositor and
Other Trustee of such Other Securitization prior to providing any of the reports
or other information required to be delivered under this Article X in connection
therewith and if any such party makes such a request, then (i) upon such
requesting party’s receipt of such written confirmation, such requesting party
shall comply with the deadlines for delivery set forth in this Article X with
respect to such Other Securitization and (ii) until such requesting party’s
receipt of such written confirmation, such party shall not be required to
deliver such items. The parties hereunder shall also have the right to require
that such Other Depositor provide them with the contact details of such Other
Depositor, Other Trustee and any other parties to the Other Pooling and
Servicing Agreement relating to such Other Securitization.
 
(b)           Each of the Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee shall, upon reasonable prior written request given
in accordance with the terms of Section 10.02(a) above, and subject to a right
of the Master Servicer, the Special Servicer, the Certificate Administrator or
the Trustee, as the case may be, to review and
 
 
-385-

--------------------------------------------------------------------------------

 
 
approve such disclosure materials, permit a holder of a related Serviced
Companion Loan to use such party’s description contained in the Prospectus
(updated as appropriate by the Master Servicer, the Special Servicer, the
Certificate Administrator or the Trustee, as applicable) for inclusion in the
disclosure materials relating to any securitization of a Serviced Companion
Loan.
 
(c)           The Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee, upon reasonable prior written request given in
accordance with the terms of Section 10.02(a) above, shall each timely provide
(to the extent the out-of-pocket cost thereof is paid or caused to be paid by
the requesting party) to the Other Depositor and any underwriters with respect
to any Other Securitization that includes a Serviced Companion Loan such
opinion(s) of counsel, certifications and/or indemnification agreement(s) with
respect to the updated description referred in Section 10.02(b) with respect to
such party, substantially identical to those, if any, delivered by the Master
Servicer, the Special Servicer, the Certificate Administrator or the Trustee, as
the case may be, or their respective counsel, in connection with the information
concerning such party in the Prospectus and/or any other disclosure materials
relating to this Trust (updated as deemed appropriate by the Master Servicer,
the Special Servicer, the Certificate Administrator or the Trustee, or their
respective legal counsel, as the case may be). Neither the Master Servicer, the
Special Servicer, the Certificate Administrator or the Trustee shall be
obligated to deliver any such item with respect to the securitization of a
Serviced Companion Loan if it did not deliver a corresponding item with respect
to this Trust.
 
(d)           Each of the Master Servicer, the Special Servicer, the Certificate
Administrator and the Trustee, upon reasonable prior written request given in
accordance with the terms of Section 10.02(a) above, shall provide (to the
extent the out-of-pocket cost thereof is paid or caused to be paid by the
applicable party set forth below in this Section 10.02(d)) to the Other
Depositor and the Other Trustee under the Other Pooling and Servicing Agreement
related to any Other Securitization the following: (i) any information
(including, but not limited to, disclosure information) required for such Other
Securitization to comply in a timely manner with applicable filing requirements
under Items 1.01 and 6.02 of Form 8-K and (ii) such opinion(s) of counsel,
certifications and/or indemnification agreement(s) with respect to such
information that are substantially similar to those delivered by the Master
Servicer, the Special Servicer, the Certificate Administrator or the Trustee, as
the case may be, or their respective counsel, in connection with the information
concerning such party in the Prospectus and/or any other disclosure materials
relating to this Trust.
 
In the case of a Form 8-K that is filed by or on behalf of an Other
Securitization in connection with the closing of this COMM 2015-CCRE23 Mortgage
Trust securitization transaction, the out-of-pocket cost of the information,
opinion(s) of counsel, certifications and indemnification agreement(s) provided
by or on behalf of the Master Servicer, the Special Servicer, the Certificate
Administrator or the Trustee, as the case may be, pursuant to this Section
10.02(d) shall be paid (pursuant to a payment arrangement reasonably acceptable
to the delivering party and the receiving party and agreed to as a condition
precedent to delivery of such items) or caused to be paid by the applicable
mortgage loan seller that transferred the related Serviced Companion Loan to the
related Other Depositor for inclusion in such Other Securitization.
 
 
-386-

--------------------------------------------------------------------------------

 
 
In the case of a Form 8-K that is filed by or on behalf of an Other
Securitization as a result of the termination, removal, resignation or any other
replacement of the Master Servicer, the Special Servicer, the Trustee or the
Certificate Administrator under this Agreement, the out-of-pocket cost of the
information, opinion(s) of counsel, certifications and indemnification
agreement(s) provided by or on behalf of the Master Servicer, the Special
Servicer, the Certificate Administrator or the Trustee, as the case may be,
pursuant to this Section 10.02(d) shall be paid or caused to be paid by the same
party or parties required to pay the costs and expenses relating to such
termination, removal, resignation or other replacement pursuant to this
Agreement.
 
Section 10.03     Information to be Provided by the Master Servicer and the
Special Servicer. (a) For so long as the Trust is subject to the reporting
requirements of the Exchange Act and for so long as any Other Securitization
that includes a Serviced Companion Loan is subject to the reporting requirements
of the Exchange Act (in addition to any requirements contained in Section 10.09)
in connection with the succession to the Master Servicer, Special Servicer or
any Servicing Function Participant (if such Servicing Function Participant is a
servicer as contemplated by Item 1108(a)(2) of Regulation AB) as servicer or
Sub-Servicer under or as contemplated by this Agreement or any related Other
Pooling and Servicing Agreement by any Person (i) into which the Master
Servicer, Special Servicer or such Servicing Function Participant may be merged
or consolidated, (ii) which may be appointed as a sub-servicer (other than the
appointment of a Mortgage Loan Seller Sub-Servicer) by a Master Servicer or
Special Servicer, or (iii) that is appointed as a successor Master Servicer or
successor Special Servicer pursuant to Section 3.22 or Section 7.02, the Master
Servicer, the Special Servicer or any Servicing Function Participant (with
respect to the foregoing clauses (i) and (ii)) or the successor Master Servicer
or the successor Special Servicer (with respect to the foregoing clause (iii))
shall, as a condition to such succession and at the reasonable expense of the
same party or parties required to pay the costs and expenses relating to such
succession pursuant to this Agreement, provide to the Depositor and to any Other
Depositor related to any Other Securitization that includes a Serviced Companion
Loan, at least 5 Business Days (other than a succession or appointment pursuant
to Section 7.01(b) for which notice shall be delivered as soon as reasonably
practicable) prior to the effective date of such succession or appointment as
long as such disclosure prior to such effective date would not be violative of
any applicable law or confidentiality agreement, otherwise no later than the
second Business Day after such effective date, but in no event later than the
time required pursuant to Section 10.09, (x) written notice to the Trustee, the
Certificate Administrator and the Depositor (and any Other Trustee and Other
Depositor related to any Other Securitization that includes a Serviced Companion
Loan) of such succession or appointment, (y) in writing and in form and
substance reasonably satisfactory to the Trustee, the Certificate Administrator
and the Depositor (or any Other Trustee or Other Depositor of any Other
Securitization that includes a Serviced Companion Loan), all information
relating to such successor reasonably requested by the Depositor (or such Other
Depositor) so that it may comply with its reporting obligation under Items 1.01
and 6.02 of Form 8-K with respect to any Class of Certificates or Serviced
Companion Loan Securities and (z) such opinion(s) of counsel, certifications
and/or indemnification agreement(s) with respect to such information that are
substantially similar to those delivered by the Master Servicer or the Special
Servicer, as the case may be, or their respective counsel, in connection with
the information concerning such party in the Prospectus and/or any other
disclosure materials relating to this Trust.
 
 
-387-

--------------------------------------------------------------------------------

 
 
Section 10.04     Information to be Provided by the Trustee. (a) For so long as
the Trust or Other Securitization is subject to the reporting requirements of
the Exchange Act, (in addition to any requirements contained in Section 10.09)
in connection with the succession to the Trustee as Trustee or appointment of a
co-Trustee under this Agreement by any Person (i) into which the Trustee may be
merged or consolidated, (ii) which may be appointed as a co-Trustee or separate
Trustee pursuant to Section 8.10, or (iii) that is appointed as a successor
Trustee pursuant Section 8.08, the Trustee (with respect to the foregoing
clauses (i) and (ii)) or the successor Trustee (with respect to the foregoing
clause (iii)) shall, as a condition to such succession and at the reasonable
expense of the same party or parties required to pay the costs and expenses
relating to such succession pursuant to this Agreement, provide to the Depositor
and to the Other Depositor related to any Other Securitization that includes a
Serviced Companion Loan, at least 5 calendar days prior to the effective date of
such succession or appointment as long as such disclosure prior to such
effective date would not be violative of any applicable law or confidentiality
agreement, otherwise immediately following such effective date, but in no event
later than the time required pursuant to Section 10.09, (x) written notice to
the Depositor, and to the Other Depositor related to any Other Securitization
that includes a Serviced Companion Loan, of such succession or appointment, (y)
in writing and in form and substance reasonably satisfactory to the Depositor,
and to the Other Depositor related to any Other Securitization that includes a
Serviced Companion Loan, all information reasonably requested by the Depositor,
or such Other Depositor, so that it may comply with its reporting obligation
under Items 1.01 and 6.02 of Form 8-K with respect to any Class of Certificates
or Serviced Companion Loan Securities and (z) such opinion(s) of counsel,
certifications and/or indemnification agreement(s) with respect to such
information that are substantially similar to those delivered by the Trustee or
their respective counsel, in connection with the information concerning such
party in the Prospectus and/or any other disclosure materials relating to this
Trust.
 
Section 10.05     Filing Obligations. (a) Each of the Master Servicer, the
Special Servicer, the Operating Advisor, the Certificate Administrator and the
Trustee shall, and each of the Master Servicer, the Special Servicer, the
Operating Advisor, the Certificate Administrator and the Trustee, as applicable,
shall use commercially reasonable efforts to cause each Servicing Function
Participant (other than (x) any party to this Agreement or (y) a Mortgage Loan
Seller Sub-Servicer) with which it has entered into a servicing relationship
with respect to the Mortgage Loans (other than a Non-Serviced Mortgage Loan) to,
reasonably cooperate with the Certificate Administrator and the Depositor (and
any Other Trustee or Other Depositor related to any Other Securitization that
includes a Serviced Companion Loan) in connection with the Certificate
Administrator’s and Depositor’s (or such Other Trustee’s or Other Depositor’s)
good faith efforts to satisfy the Trust’s (or such Other Securitization’s)
reporting requirements under the Exchange Act.
 
(b)           [Reserved]
 
(c)           With respect to any Mortgaged Property that secures a Serviced
Companion Loan that the Other Depositor has notified the Master Servicer in
writing is a “significant obligor” (within the meaning of Item 1101(k) of
Regulation AB) with respect to an Other Securitization that includes such
Serviced Companion Loan, the Master Servicer shall, after receipt of updated net
operating income information, (x) promptly deliver the financial
 
 
-388-

--------------------------------------------------------------------------------

 
 
statements of such “significant obligor” to the Other Depositor and Other
Trustee of such Other Securitization and (y) update the columns of the CREFC®
Loan Periodic Update File for (i) the next applicable Distribution Date if the
Master Servicer receives such updated net operating income information at least
ten Business Days prior to the Determination Date related to such Distribution
Date or (ii) the second succeeding Distribution Date if the Master Servicer does
not receive such updated net operating income information prior to the date set
forth in clause (i) related to such “significant obligor” as described in the
last sentence of the first paragraph of the above clause (b).
 
If the Master Servicer does not receive financial information satisfactory to
comply with Item 6 of Form 10-D or Item 1112(b)(1) of Form 10-K, as the case may
be, of such “significant obligor” within ten Business Days after the date such
financial information is required to be delivered under the related Loan
Documents, the Master Servicer shall notify the Other Depositor with respect to
such Other Securitization that includes the related Serviced Companion Loan (or
the Master Servicer shall cause a Sub-Servicer to notify such Other Depositor)
that it has not received them. The Master Servicer shall use efforts consistent
with the Servicing Standard (taking into account, in addition, the ongoing
reporting obligations of such Other Depositor under the Exchange Act) to obtain
the periodic financial statements of the related Borrower under the related Loan
Documents.
 
The Master Servicer shall (or shall cause a Sub-Servicer to) retain written
evidence of each instance in which it (or a Sub-Servicer) attempts to contact
the borrower related to such “significant obligor” to obtain the required
financial information and is unsuccessful and, within five (5) Business Days
prior to the date in which a Form 10-D or Form 10-K, as applicable, is required
to be filed by the Other Securitization, shall forward an Officer’s Certificate
evidencing its attempts to obtain this information to the certificate
administrator and Other Depositor related to such Other Securitization. This
Officer’s Certificate should be addressed to the certificate administrator at
its corporate trust office, as specified in the related Other Pooling and
Servicing Agreement.
 
Section 10.06     Form 10-D Filings. Within 15 days after each Distribution Date
(subject to permitted extensions under the Exchange Act), the Certificate
Administrator shall prepare and file on behalf of the Trust any Form 10-D
required by the Exchange Act and the rules and regulations of the Commission
thereunder, in form and substance as required by the Exchange Act and such rules
and regulations. A duly authorized representative of the Depositor shall sign
each Form 10-D filed on behalf of the Trust. The Certificate Administrator shall
file each Form 10-D with a copy of the related Distribution Date Statement
attached thereto; provided that the Certificate Administrator shall redact from
such Distribution Date Statement any information relating to the ratings of the
Certificates and the identity of the Rating Agencies. Any disclosure in addition
to the Distribution Date Statement that is required to be included on Form 10-D
(“Additional Form 10-D Disclosure”) shall, pursuant to the paragraph immediately
below, be reported by the parties set forth on Schedule IV and directed to the
Certificate Administrator and the Depositor for approval by the Depositor. The
Certificate Administrator will have no duty or liability for any failure
hereunder to determine or prepare any Additional Form 10-D Disclosure (other
than such Additional Form 10-D Disclosure which is to be reported by it as set
forth on Schedule IV) absent such reporting, direction and approval after the
date hereof. The Certificate Administrator shall include in any Form 10-D filed
by it, without
 
 
-389-

--------------------------------------------------------------------------------

 
 
limitation, to the extent such information is provided to the Certificate
Administrator by the Depositor for inclusion therein, (i) the information
required by Rule 15Ga-1(a) under the Exchange Act concerning all assets of the
Trust that were subject of a demand to repurchase or replace for breach of the
representations and warranties and (ii) a reference to the most recent Form
ABS-15G filed by the Depositor and each Seller, if applicable, and the
Commission assigned “Central Index Key” number for each such filer. The
Certificate Administrator and the Depositor shall be entitled together to
determine the manner of the presentation of such information (including the
dates as of which such information is presented) in accordance with applicable
laws and regulations.
 
For so long as the Trust is subject to the reporting requirements of the
Exchange Act and for so long as any Other Securitization that includes a
Serviced Companion Loan is subject to the reporting requirements of the Exchange
Act, within five calendar days after the related Distribution Date, (i) the
parties listed on Schedule IV hereto shall be required to provide to the
Certificate Administrator and the Depositor (and in the case of any Servicing
Function Participant with a copy to the Master Servicer) (and to any Other
Trustee or Other Depositor related to any Other Securitization that includes a
Serviced Companion Loan), to the extent a Servicing Officer or Responsible
Officer, as the case may be, thereof has actual knowledge (other than Item 1117
of Regulation AB as to such party which shall be reported if actually known by
any Servicing Officer or Responsible Officer, as the case may be or any lawyer
in the in house legal department of such party), in EDGAR Compatible Format, or
in such other format as otherwise agreed upon by the Certificate Administrator
and the Depositor (or such Other Trustee and Other Depositor) and such party,
the form and substance of the Additional Form 10-D Disclosure described on
Schedule IV applicable to such party, (ii) the parties listed on Schedule IV
hereto shall include with such Additional Form 10-D Disclosure, an Additional
Disclosure Notification in the form attached hereto as Exhibit Z and (iii) the
Certificate Administrator shall, at any time prior to filing the related Form
10-D, provide prompt notice to the Depositor to the extent that the Certificate
Administrator is notified of an event reportable on Form 10-D for which it has
not received the necessary Additional Form 10-D Disclosure from the applicable
party. No later than the 7th calendar day after the Distribution Date, the
Depositor will approve, as to form and substance, or disapprove, as the case may
be, the inclusion of the Additional Form 10-D Disclosure on Form 10-D; provided
that if the Certificate Administrator does not receive a response from the
Depositor by such time the Depositor will be deemed to have consented to the
inclusion of such Additional Form 10-D Disclosure. Other than to the extent
provided for in clause (iii) above, the Certificate Administrator has no duty
under this Agreement to monitor or enforce the performance by the parties listed
on Schedule IV of their duties under this paragraph or proactively solicit or
procure from such parties any Additional Form 10-D Disclosure information. The
Depositor will be responsible for any reasonable fees assessed and any expenses
incurred by the Certificate Administrator in connection with including any
Additional Form 10-D Disclosure on Form 10-D pursuant to this paragraph.
 
After preparing the Form 10-D, the Certificate Administrator shall forward
electronically a copy of the Form 10-D to the Depositor for review and approval;
provided that the Certificate Administrator shall use its reasonable best
efforts to provide such copy to the Depositor by the 8th day after the
Distribution Date. No later than the end of business on the 4th Business Day
prior to the filing date, the Depositor shall notify the Certificate
Administrator in writing (which may be furnished electronically) of any changes
to or approval of such Form 10-
 
 
-390-

--------------------------------------------------------------------------------

 
 
D, and no later than the 2nd Business Day prior to the filing, a duly authorized
representative of the Depositor shall sign the Form 10-D and return an
electronic or fax copy of such signed Form 10-D (with an original executed hard
copy to follow by overnight mail) to the Certificate Administrator. The
Certificate Administrator shall file such Form 10-D, upon signature thereof as
provided in Section 10.16, not later than (i) 5:30 p.m. (New York City time) on
the 15th calendar day after the related Distribution Date or (ii) if agreed to
prior to the time set forth in clause (i) above, such other time as the
Depositor and the Certificate Administrator mutually agree is permitted by the
Commission for the filing such Form 10-D. If a Form 10-D cannot be filed on time
or if a previously filed Form 10-D needs to be amended, the Certificate
Administrator shall follow the procedures set forth in Section 10.10(b). After
filing with the Commission, the Certificate Administrator shall, pursuant to
Section 4.02(b), make available on the Certificate Administrator’s website a
final executed copy of each Form 10-D prepared and filed by the Certificate
Administrator. The parties to this Agreement acknowledge that the performance by
the Certificate Administrator of its duties under this Section 10.06 related to
the timely preparation and filing of Form 10-D is contingent upon such parties
(and any Additional Servicer or Servicing Function Participant) observing all
applicable deadlines in the performance of their duties under this Section
10.06. The Certificate Administrator shall have no liability for any loss,
expense, damage, claim arising out of or with respect to any failure to properly
prepare or file such Form 10-D where such failure results from the Certificate
Administrator’s inability or failure to receive on a timely basis any
information from any other party hereto needed to prepare, arrange for execution
or file such Form 10-D, not resulting from its own negligence, bad faith or
willful misconduct.
 
Form 10-D requires the registrant to indicate (by checking “yes” or “no”) that
it “(1) has filed all reports required to be filed by Section 13 or 15(d) of the
Exchange Act during the preceding 12 months (or for such shorter period that the
registrant was required to file such reports) and (2) has been subject to such
filing requirements for the past 90 days.” The Depositor hereby represents to
the Certificate Administrator that the Depositor has filed all such required
reports during the preceding 12 months and that it has been subject to such
filing requirement for the past 90 days. The Depositor shall notify the
Certificate Administrator in writing, no later than the 5th calendar day after
the related Distribution Date during any year in which the Trust is required to
file a Form 10-D if the answer to the questions should be “no”; provided that if
the failure of the Depositor to have filed such required reports arises in
connection with the securitization contemplated by this Agreement, the
Certificate Administrator shall be deemed to have notice of such failure (only
with respect to Exchange Act reports prepared or required to be prepared and
filed by the Certificate Administrator) without being notified by the Depositor;
provided, further, that in connection with the delivery of any notice
contemplated by this sentence, the Depositor may instruct the Certificate
Administrator that such notice shall be effective for a period (not to exceed 12
months) from the date of such notice, in which case no further notice from the
Depositor shall be required during such specified period. The Certificate
Administrator shall be entitled to rely on such representations in preparing,
executing and/or filing any Form 10-D.
 
Section 10.07     Form 10-K Filings. Within 90 days after the end of each fiscal
year of the Trust or such earlier date as may be required by the Exchange Act
(the “10-K Filing Deadline”) (it being understood that the fiscal year for the
Trust ends on December 31st of each year), commencing with fiscal year 2015, the
Certificate Administrator shall prepare and file on
 
 
-391-

--------------------------------------------------------------------------------

 
 
behalf of the Trust a Form 10-K, in form and substance as required by the
Exchange Act. Each such Form 10-K shall include the following items, in each
case to the extent they have been delivered to the Certificate Administrator
within the applicable time frames set forth in this Agreement:
 
(i)         an annual compliance statement for each applicable Certifying
Servicer, as described under Section 10.11;
 
(ii)        (A) the annual reports on assessment of compliance with servicing
criteria for each applicable Reporting Servicer, as described under Section
10.12, and (B) if any Reporting Servicer’s report on assessment of compliance
with servicing criteria described under Section 10.12 identifies any material
instance of noncompliance, disclosure identifying such instance of
noncompliance, or if any Reporting Servicer’s report on assessment of compliance
with servicing criteria described under Section 10.12 is not included as an
exhibit to such Form 10-K, disclosure that such report is not included and an
explanation as to why such report is not included;
 
(iii)       (A) the registered public accounting firm attestation report for
each Reporting Servicer, as described under Section 10.13, and (B) if any
registered public accounting firm attestation report described under Section
10.13 identifies any material instance of noncompliance, disclosure identifying
such instance of noncompliance, or if any such registered public accounting firm
attestation report is not included as an exhibit to such Form 10-K, disclosure
that such report is not included and an explanation as to why such report is not
included; and
 
(iv)       a Sarbanes-Oxley Certification as described in Section 10.08.
 
Any disclosure or information in addition to (i) through (iv) above that is
required to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall,
pursuant to the paragraph immediately below, be reported by the parties set
forth on Schedule V hereto to the Depositor and the Certificate Administrator
(and to any Other Depositor or Other Trustee related to any Other Securitization
that includes a Serviced Companion Loan) and approved by the Depositor (and such
Other Depositor), and the Certificate Administrator (or such Other Trustee) will
have no duty or liability for any failure hereunder to determine or prepare any
Additional Form 10-K Disclosure (other than such Additional Form 10-K Disclosure
which is to be reported by it as set forth on Schedule V) absent such reporting
and approval.
 
Not later than 10 Business Days after the end of each fiscal year for which the
Trust (or any Other Securitization that includes a Serviced Companion Loan) is
required to file a Form 10-K, the Master Servicer, the Special Servicer, the
Operating Advisor, the Certificate Administrator and the Trustee shall provide
the other parties to this Agreement and the Mortgage Loan Sellers (and the
parties to any Other Pooling and Servicing Agreement with respect to any Other
Securitization that includes such Serviced Companion Loan) with written notice
of the name and address of each Servicing Function Participant retained by such
party. Not later than the end of each year for which the Trust is required to
file a Form 10-K, (i) the Certificate Administrator shall upon request provide
to each Mortgage Loan Seller, Other Depositor and Other Trustee written notice
of any change in the identity of any party to this Agreement, including the name
and address of any new party to this Agreement and (ii) the Master Servicer or
the Special
 
 
-392-

--------------------------------------------------------------------------------

 
 
Servicer, as applicable, shall provide to each related Mortgage Loan Seller
written notice of any change in the identity of any Sub-Servicer that is a
Servicing Function Participant or an Additional Servicer engaged by the Master
Servicer or the Special Servicer, as applicable, including the name and address
of any new Sub-Servicer that is a Servicing Function Participant or an
Additional Servicer.
 
With respect to any Other Securitization that includes a Serviced Companion
Loan, not later than the end of each year for which the Other Securitization
trust is required to file a Form 10-K, (i) the Certificate Administrator shall
upon request provide to each mortgage loan seller with respect to such Other
Securitization written notice of any change in the identity of any party to this
Agreement, including the name and address of any new party to this Agreement and
(ii) the Master Servicer or the Special Servicer, as applicable, shall provide
to each such mortgage loan seller written notice of any change in the identity
of any Sub-Servicer that is a Servicing Function Participant or an Additional
Servicer engaged by the Master Servicer or the Special Servicer for the
servicing of such Serviced Loan Combination, as applicable, including the name
and address of any new Sub-Servicer that is a Servicing Function Participant or
an Additional Servicer.
 
For so long as the Trust (or any Other Securitization that includes a Serviced
Companion Loan) is subject to the reporting requirements of the Exchange Act, by
March 10th (with a grace period through March 15th), commencing in March 2016
(i) the parties listed on Schedule V hereto shall be required to provide to the
Certificate Administrator and the Depositor (and in the case of any Servicing
Function Participant with a copy to the Master Servicer) (and to any Other
Depositor or Other Trustee related to any Other Securitization that includes a
Serviced Companion Loan), to the extent a Servicing Officer or a Responsible
Officer, as the case may be, thereof has actual knowledge (other than with
respect to Items 1117 and 1119 of Regulation AB as to such party which shall be
reported if actually known by any Servicing Officer or any lawyer in the in
house legal department of such party), in EDGAR Compatible Format (to the extent
available to such party in such format), or in such other form as otherwise
agreed upon by the Certificate Administrator and the Depositor (or such Other
Trustee and Other Depositor) and such party, the form and substance of the
Additional Form 10-K Disclosure described on Schedule V applicable to such
party, (ii) include with such Additional Form 10-K Disclosure, an Additional
Disclosure Notification in the form attached hereto as Exhibit Z and (iii) the
Certificate Administrator shall, at any time prior to filing the related Form
10-K, provide prompt notice to the Depositor to the extent that the Certificate
Administrator is notified of an event reportable on Form 10-K for which it has
not received the necessary Additional Form 10-K Disclosure from the applicable
party. No later than March 15th, the Depositor will approve, as to form and
substance, or disapprove, as the case may be, the inclusion of the Additional
Form 10-K Disclosure on Form 10-K; provided that if the Certificate
Administrator does not receive a response from the Depositor by such time the
Depositor will be deemed to have consented to the inclusion of such Additional
Form 10-K Disclosure. Other than to the extent provided for in clause (iii)
above, the Certificate Administrator has no duty under this Agreement to monitor
or enforce the performance by the parties listed on Schedule V of their duties
under this paragraph or proactively solicit or procure from such parties any
Additional Form 10-K Disclosure information. The Depositor will be responsible
for any reasonable fees assessed and any expenses incurred by the Certificate
Administrator in connection with including any Additional Form 10-K Disclosure
on Form 10-K pursuant to this paragraph.
 
 
-393-

--------------------------------------------------------------------------------

 
 
After preparing the Form 10-K, on or prior to the 6th Business Day prior to the
10-K Filing Deadline, the Certificate Administrator shall forward electronically
a copy of the Form 10-K to the Depositor for review and approval. Within three
Business Days after receipt of such copy, but no later than March 24th, the
Depositor shall notify the Certificate Administrator in writing (which may be
furnished electronically) of any changes to or approved of such Form 10-K. No
later than 5:00 p.m., New York City time, on the 4th Business Day prior to the
10-K Filing Deadline, a senior officer in charge of securitization of the
Depositor shall sign the Form 10-K and return an electronic or fax copy of such
signed Form 10-K (with an original executed hard copy to follow by overnight
mail) to the Certificate Administrator. The Certificate Administrator shall file
such Form 10-K, upon signature thereof as provided in Section 10.16, not later
than (i) 5:30 p.m. (New York City time) on the 10-K Filing Deadline or (ii) such
other time as the Depositor and the Certificate Administrator mutually agree is
permitted by the Commission for the filing such Form 10-K, of each year in which
a report on Form 10-K is required to be filed by the Trust. If a Form 10-K
cannot be filed on time or if a previously filed Form 10-K needs to be amended,
the Certificate Administrator will follow the procedures set forth in Section
10.10(b). After filing with the Commission, the Certificate Administrator shall,
pursuant to Section 4.02(b), make available on its internet website a final
executed copy of each Form 10-K prepared and filed by the Certificate
Administrator. The parties to this Agreement acknowledge that the performance by
the Certificate Administrator of its duties under this Section 10.07 related to
the timely preparation and filing of Form 10-K is contingent upon such parties
(and any Additional Servicer or Servicing Function Participant) observing all
applicable deadlines in the performance of their duties under this Article X.
The Certificate Administrator shall have no liability with respect to any
failure to properly prepare or file such Form 10-K resulting from the
Certificate Administrator’s inability or failure to receive from any other party
any information needed to prepare, arrange for execution or file such Form 10-K
on a timely basis, not resulting from its own negligence, bad faith or willful
misconduct.
 
Form 10-K requires the registrant to indicate (by checking “yes” or “no”) that
it “(1) has filed all reports required to be filed by Section 13 or 15(d) of the
Exchange Act during the preceding 12 months (or for such shorter period that the
registrant was required to file such reports) and (2) has been subject to such
filing requirements for the past 90 days.” The Depositor hereby represents to
the Certificate Administrator that the Depositor has filed all such required
reports during the preceding 12 months and that it has been subject to such
filing requirement for the past 90 days. The Depositor shall notify the
Certificate Administrator in writing, no later than the 15th calendar day of
March during any year in which the Trust is required to file a Form 10-K if the
answer to the questions should be “no”; provided that if the failure of the
Depositor to have filed such required reports arises in connection with the
securitization contemplated by this Agreement, the Certificate Administrator
shall be deemed to have notice of such failure (only with respect to Exchange
Act reports prepared or required to be prepared and filed by the Certificate
Administrator) without being notified by the Depositor; provided, further, that
in connection with the delivery of any notice contemplated by this sentence, the
Depositor may instruct the Certificate Administrator that such notice shall be
effective for a period (not to exceed 12 months) from the date of such notice,
in which case no further notice from the Depositor shall be required during such
specified period. The Certificate Administrator shall be entitled to rely on
such representations in preparing, executing and/or filing any Form 10-K.
 
 
-394-

--------------------------------------------------------------------------------

 
 
Section 10.08     Sarbanes-Oxley Certification. Each Form 10-K shall include a
certification (the “Sarbanes-Oxley Certification”), as set forth in Exhibit Y
attached hereto, required to be included therewith pursuant to the
Sarbanes-Oxley Act. Each Reporting Servicer shall, and each Reporting Servicer
shall use commercially reasonable efforts to cause each Servicing Function
Participant (other than (x) any party to this Agreement or (y) a Mortgage Loan
Seller Sub-Servicer) with which it has entered into a servicing relationship
with respect to the Mortgage Loans (other than a Non-Serviced Mortgage Loan), to
provide to the Person who signs the Sarbanes-Oxley Certification for the Trust
or any Other Securitization that includes a Serviced Companion Loan (the
“Certifying Person”), by March 10th (with a grace period through March 15th) of
each year in which the Trust is subject to the reporting requirements of the
Exchange Act and of each year in which any Other Securitization that includes a
Serviced Companion Loan is subject to the reporting requirements of the Exchange
Act, a certification (each, a “Performance Certification”), in the form attached
hereto as Exhibit O, Exhibit P, Exhibit Q, Exhibit R, Exhibit S, Exhibit AA or
Exhibit BB, as applicable, upon which the Certifying Person, the entity for
which the Certifying Person acts as an officer, and such entity’s officers,
directors and Affiliates (collectively with the Certifying Person,
“Certification Parties”) can reasonably rely. The senior officer in charge of
securitization of the Depositor shall serve as the Certifying Person on behalf
of the Trust. The Certifying Person at the Depositor can be contacted at
Deutsche Mortgage & Asset Receiving Corporation at 60 Wall Street, New York, New
York 10005, Attention: Lainie Kaye, with a copy to Salvatore Palazzolo, Esq. If
any Reporting Servicer is terminated or resigns pursuant to the terms of this
Agreement, or any applicable Sub-Servicing Agreement, such Reporting Servicer
shall provide a Performance Certification to the Certifying Person pursuant to
this Section 10.08 with respect to the period of time it was subject to this
Agreement or the applicable Sub-Servicing Agreement. Notwithstanding the
foregoing, the Trustee shall not be required to deliver a Performance
Certification with respect to any period during which there was no Relevant
Servicing Criteria applicable to it.
 
Notwithstanding the foregoing, nothing in this Section 10.08 shall require any
Reporting Servicer (i) to certify or verify the accurateness or completeness of
any information provided to such Reporting Servicer by third parties (other than
a Sub-Servicer, Additional Servicer or any other third party retained by it that
is not a Sub-Servicer listed on Exhibit T or a Sub-Servicer appointed pursuant
to Section 3.01(c)), (ii) to certify information other than to such Reporting
Servicer’s knowledge and in accordance with such Reporting Servicer’s
responsibilities hereunder or (iii) with respect to completeness of information
and reports, to certify anything other than that all fields of information
called for in written reports prepared by such Reporting Servicer have been
completed except as they have been left blank on their face.
 
Each Performance Certification shall include a reasonable reliance provision
enabling the Certification Parties to rely upon each (i) annual compliance
statement provided pursuant to Section 10.11, (ii) annual report on assessment
of compliance with servicing criteria provided pursuant to Section 10.12 and
(iii) registered public accounting firm attestation report provided pursuant to
Section 10.13.
 
For so long as the Trust is subject to the reporting obligations of the Exchange
Act, with respect to any Non-Serviced Mortgage Loan serviced under an Other
Pooling and Servicing Agreement, the Certificate Administrator shall use
commercially reasonable efforts to
 
 
-395-

--------------------------------------------------------------------------------

 
 
procure a Sarbanes-Oxley back-up certification from the Non-Serviced Mortgage
Loan Service Providers, in form and substance similar to a Performance
Certification or to the form, if any, provided in the Other Pooling and
Servicing Agreement. The Master Servicer shall promptly forward to the
Certificate Administrator and the Depositor any such Sarbanes-Oxley back-up
certification received by the Master Servicer.
 
Section 10.09     Form 8-K Filings. Within four (4) Business Days after the
occurrence of an event requiring disclosure (the “8-K Filing Deadline”) under
Form 8-K (each a “Reportable Event”), to the extent it receives the Form 8-K
Disclosure Information described below, the Certificate Administrator shall, at
the direction of the Depositor, prepare and file on behalf of the Trust any Form
8-K, as required by the Exchange Act, provided that the Depositor shall file the
initial Form 8-K in connection with the issuance of the Certificates. Any
disclosure or information related to a Reportable Event or that is otherwise
required to be included on Form 8-K (“Form 8-K Disclosure Information”) shall,
pursuant to the paragraph immediately below, be reported by the parties set
forth on Schedule VI to which such Reportable Event relates and such Form 8-K
Disclosure Information shall be delivered to the Depositor and the Certificate
Administrator (and to any Other Depositor and Other Trustee related to any Other
Securitization that includes a Serviced Companion Loan) in EDGAR Compatible
Format and approved by the Depositor. The Certificate Administrator will have no
duty or liability for any failure hereunder to determine or prepare any Form 8-K
Disclosure Information (other than such Form 8-K Disclosure Information which is
to be reported by it as set forth on Schedule VI) absent such reporting and
approval.
 
For so long as the Trust (or any Other Securitization that includes a Serviced
Companion Loan) is subject to the reporting requirements of the Exchange Act,
the parties listed on Schedule VI hereto shall, to the extent a Servicing
Officer or a Responsible Officer, as the case may be, thereof has actual
knowledge, use their commercially reasonable efforts to provide to the Depositor
and the Certificate Administrator (and to any Other Depositor and Other Trustee
related to any Other Securitization that includes a Serviced Companion Loan)
within 1 Business Day after the occurrence of the Reportable Event, but shall
provide in no event later than the end of business (New York City time) on the
2nd Business Day after the occurrence of the Reportable Event, the form and
substance of the Form 8-K Disclosure Information described on Schedule VI as
applicable to such party, in EDGAR Compatible Format, or in such other format as
otherwise agreed to in advance by the Certificate Administrator and the
Depositor (and such Other Trustee and Other Depositor) and such party and
accompanied by an Additional Disclosure Notification in the form attached hereto
as Exhibit Z. The Depositor will approve, as to form and substance, or
disapprove, as the case may be, the inclusion of the Form 8-K Disclosure
Information on Form 8-K by the end of business on the 2nd Business Day after the
Reportable Event; provided that if the Certificate Administrator does not
receive a response from the Depositor by such time as required under this
Agreement the Depositor will be deemed to have consented to such Form 8-K
Disclosure Information. The Certificate Administrator has no duty under this
Agreement to monitor or enforce the performance by the parties listed on
Schedule VI of their duties under this paragraph or proactively solicit or
procure from such parties any Form 8-K Disclosure Information; provided that to
the extent that the Certificate Administrator is notified of such Reportable
Event and it does not receive the necessary Form 8–K Disclosure Information, it
shall notify the Depositor that it has not received such information and,
provided, further, that the limitation on liability provided by this sentence
shall not be
 
 
-396-

--------------------------------------------------------------------------------

 
 
applicable if the Reportable Event relates to the Certificate Administrator or
any party that the Certificate Administrator has engaged to perform its
obligations under this Agreement. The Depositor will be responsible for any
reasonable fees assessed and any expenses incurred by the Certificate
Administrator in connection with including any Form 8-K Disclosure Information
on Form 8-K pursuant to this paragraph.
 
After preparing the Form 8-K, the Certificate Administrator shall, no later than
the end of the Business Day (New York City time) on the 3rd Business Day after
the Reportable Event, forward electronically a copy of the Form 8-K to the
Depositor for review and approval and the Depositor shall promptly notify the
Certificate Administrator in writing (which may be furnished electronically) of
any changes to the Form 8-K. No later than noon on the 4th Business Day (New
York City time) after the Reportable Event, a duly authorized representative of
the Depositor shall sign the Form 8-K and return an electronic or fax copy of
such signed Form 8-K (with an original executed hard copy to follow by overnight
mail) to the Certificate Administrator. The Certificate Administrator shall file
such Form 8-K, upon signature thereof as provided in Section 10.16, not later
than (i) 5:30 p.m. (New York City time) on the 4th Business Day following the
reportable event or (ii) such other time as the Depositor and the Certificate
Administrator mutually agree is permitted by the Commission for the filing such
Form 8-K. If a Form 8-K cannot be filed on time or if a previously filed Form
8-K needs to be amended, the Certificate Administrator will follow the
procedures set forth in Section 10.10(b). After filing with the Commission, the
Certificate Administrator will, pursuant to Section 4.02(b), make available on
its internet website a final executed copy of each Form 8-K prepared and filed
by the Certificate Administrator. The parties to this Agreement acknowledge that
the performance by the Certificate Administrator of its duties under this
Section 10.09 related to the timely preparation and filing of Form 8-K is
contingent upon such parties observing all applicable deadlines in the
performance of their duties under this Section 10.09. The Certificate
Administrator shall have no liability for any loss, expense, damage, claim
arising out of or with respect to any failure to properly prepare, arrange for
execution and/or timely file such Form 8-K, where such failure results from the
Certificate Administrator’s inability or failure to receive approved Form 8-K
Disclosure Information within the applicable timeframes set forth in this
Section 10.09 and not resulting from the Certificate Administrator’s own
negligence, bad faith or willful misconduct (provided that to the extent that
the Certificate Administrator is notified of such Reportable Event and it does
not receive the necessary Form 8–K Disclosure Information, it will notify the
Depositor that it has not received such information and further provided that
the limitation on liability provided by this sentence shall not be applicable if
the Reportable Event relates to the Certificate Administrator or any party that
the Certificate Administrator has engaged to perform its obligations under this
Agreement).
 
Section 10.10     Suspension of Exchange Act Filings; Incomplete Exchange Act
Filings; Amendments to Exchange Act Reports. (a) If at any time the Trust is
permitted to suspend its reporting obligations under the Exchange Act, on or
before January 30 of the first year in which the Certificate Administrator is
able to do so under applicable law, the Depositor shall direct the Certificate
Administrator to prepare and file any form necessary to be filed with the
Commission to suspend such reporting obligations. With respect to any reporting
period occurring after the filing of such form, except with respect to the Other
Securitization, the obligations of the parties to this Agreement under Section
10.01, Section 10.03, Section 10.06, Section 10.07, Section 10.08 and Section
10.09 shall be suspended. The Certificate
 
 
-397-

--------------------------------------------------------------------------------

 
 
Administrator shall provide prompt notice to the Depositor, the Master Servicer,
the Special Servicer, the Trustee, the Operating Advisor and the Mortgage Loan
Sellers that such form has been filed.
 
(b)           If the Certificate Administrator is unable to timely file with the
Commission all or any required portion of any Form 8-K, Form 10-D or Form 10-K
required to be filed by this Agreement because required disclosure information
either was not delivered to it or was delivered to it after the delivery
deadlines set forth in this Agreement or for any other reason, the Certificate
Administrator shall promptly notify (which notice (which may be sent by fax or
by email notwithstanding the provisions of Section 11.04) shall include the
identity of those Reporting Servicers who either did not deliver such
information or delivered such information to it after the delivery deadlines set
forth in this Agreement) the Depositor and each Reporting Servicer that failed
to make such delivery. In the case of Form 10-D and Form 10-K, each such
Reporting Servicer shall cooperate with the Depositor and the Certificate
Administrator to prepare and file a Form 12b-25 and a Form 10-D/A and Form
10-K/A as applicable, pursuant to Rule 12b-25 of the Exchange Act. In the case
of Form 8-K, the Certificate Administrator shall, upon receipt of all required
Form 8-K Disclosure Information and upon the approval and direction of the
Depositor, include such disclosure information on the next Form 10-D that is
required to be filed on behalf of the Trust. In the event that any previously
filed Form 8-K, Form 10-D or Form 10-K needs to be amended, the Certificate
Administrator shall notify the Depositor and such other parties as needed and
such parties shall cooperate to prepare any necessary Form 8-K/A, Form 10-D/A or
Form 10-K/A. In the event that any Reporting Servicer receives notice from the
applicable parties to the Other Securitization that any previously filed Form
8-K, Form 10-D or Form 10-K needs to be amended, such party shall cooperate in
preparation of any necessary Form 8-K/A, Form 10-D/A or Form 10-K/A. Any Form
12b-25 or any amendment to Form 8-K, Form 10-D or Form 10-K shall be signed by
the Depositor. The parties to this agreement acknowledge that the performance by
the Certificate Administrator of its duties under this Section 10.10 related to
the timely preparation and filing of a Form 12b-25 or any amendment to Form 8-K,
10-D or 10-K is contingent upon the Master Servicer, the Special Servicer and
the Depositor performing their duties under this Section. The Certificate
Administrator shall have no liability for any loss, expense, damage, claim
arising out of or with respect to any failure to properly prepare and/or timely
file any such Form 12b-25 or any amendments to Forms 8-K, Form 10-D or Form
10-K, where such failure results from the Certificate Administrator’s inability
or failure to receive, on a timely basis, any information from any other party
hereto needed to prepare, arrange for execution or file such Form 12b-25 or any
amendments to Form 8-K, Form 10-D or Form 10-K, not resulting from its own
negligence, bad faith or willful misconduct.
 
Section 10.11     Annual Compliance Statements. (a) The Master Servicer, the
Special Servicer, the Custodian, the Certificate Administrator, any Additional
Servicer and each Servicing Function Participant (if such Servicing Function
Participant is a servicer contemplated by Item 1108(a)(2)(i), (ii) or (iii) of
Regulation AB) (each, a “Certifying Servicer”) shall, and the Master Servicer,
the Special Servicer, the Custodian and the Certificate Administrator shall use
commercially reasonable efforts to cause each Additional Servicer and each
Servicing Function Participant (if such Servicing Function Participant is a
servicer contemplated by Item 1108(a)(2)(i), (ii) or (iii) of Regulation AB)
(other than (x) any party to this Agreement or (y) a Mortgage Loan Seller
Sub-Servicer) with which it has entered into a servicing relationship with
 
 
-398-

--------------------------------------------------------------------------------

 
 
respect to the Mortgage Loans (other than a Non-Serviced Mortgage Loan), to
deliver to the Trustee, the Depositor, the Certificate Administrator, the
Operating Advisor (in the case of the Special Servicer only), the Other Trustee,
the Other Depositor and the 17g-5 Information Provider (who shall promptly post
such report to the 17g-5 Information Provider’s Website pursuant to Section
3.14(d) of this Agreement) on or before March 10th (subject to a grace period
through March 15th) of each year, commencing in 2016, in an EDGAR compatible
format an officer’s certificate stating, as to the signer thereof, that (A) a
review of such Certifying Servicer’s activities during a reporting period
consisting of the preceding calendar year or portion thereof and of such
Certifying Servicer’s performance under this Agreement, or the applicable
sub-servicing agreement or primary servicing agreement in the case of an
Additional Servicer, has been made under such officer’s supervision and (B)
that, to the best of such officer’s knowledge, based on such review, such
Certifying Servicer has fulfilled all its obligations under this Agreement, or
the applicable sub-servicing agreement or primary servicing agreement in the
case of an Additional Servicer, in all material respects throughout such
reporting period, or, if there has been a failure to fulfill any such obligation
in any material respect, specifying each such failure known to such officer and
the nature and status thereof.
 
(b)           With respect to any Non-Serviced Mortgage Loan serviced under an
Other Pooling and Servicing Agreement, the Master Servicer shall use
commercially reasonable efforts to procure an officer’s certificate as described
in this Section from the Non-Serviced Mortgage Loan Service Providers in form
and substance similar to the officer’s certificate described in this Section.
 
(c)           Promptly after receipt of each such officer’s certificate, the
Depositor (and each Other Depositor for any Other Securitization that includes a
Serviced Companion Loan) shall have the right to review such officer’s
certificate and, if applicable, consult with each Certifying Servicer, as
applicable, as to the nature of any failures by such Certifying Servicer, in the
fulfillment of any of the Certifying Servicer’s obligations hereunder or under
the applicable sub-servicing agreement. None of the Certifying Servicers or any
Additional Servicer or any Servicing Function Participant shall be required to
deliver, or to endeavor to cause the delivery of, any such officer’s certificate
until April 15, in any given year so long as it has received written
confirmation from the Depositor that a Form 10-K is not required to be filed in
respect of the Trust or any Other Securitization that includes a Serviced
Companion Loan for the preceding calendar year. If any Certifying Servicer is
terminated or resigns pursuant to the terms of this Agreement or any applicable
Sub-Servicing Agreement, as the case may be, such Certifying Servicer shall
provide the officer’s certificate pursuant to this Section 10.11 with respect to
the period of time it was subject to this Agreement or the applicable
Sub-Servicing Agreement, as the case may be.
 
Section 10.12     Annual Reports on Assessment of Compliance with Servicing
Criteria. By March 10th (subject to a grace period through March 15th) of each
year, commencing in March 2016, the Master Servicer, the Special Servicer
(regardless of whether the Special Servicer has commenced special servicing of
any Mortgage Loan), the Certificate Administrator, the Custodian, the Trustee,
the Operating Advisor and each Servicing Function Participant (each, a
“Reporting Servicer”), each at its own expense, shall furnish (and each
Reporting Servicer, as applicable, shall use commercially reasonable efforts to
cause, by March 10th (subject to a grace period through March 15th) each
Servicing Function Participant
 
 
-399-

--------------------------------------------------------------------------------

 
 
(other than (x) a party to this Agreement or (y) a Mortgage Loan Seller
Sub-Servicer), with which it has entered into a servicing relationship with
respect to the Mortgage Loans (other than a Non-Serviced Mortgage Loan) to
furnish, each at its own expense, to the Trustee, the Certificate Administrator,
the Depositor (and to the Other Depositor and Other Trustee for any Other
Securitization that includes a Serviced Companion Loan) and the 17g-5
Information Provider (who shall promptly post such report to the 17g-5
Information Provider’s Website pursuant to Section 3.16(d) of this Agreement) in
an EDGAR compatible format a report on an assessment of compliance with the
Relevant Servicing Criteria with respect to commercial mortgage backed
securities transactions taken as a whole involving such party that contains (A)
a statement by such Reporting Servicer of its responsibility for assessing
compliance with the Relevant Servicing Criteria, (B) a statement that such
Reporting Servicer used the Servicing Criteria to assess compliance with the
Relevant Servicing Criteria, (C) such Reporting Servicer’s assessment of
compliance with the Relevant Servicing Criteria as of and for the period ending
the end of the fiscal year covered by the Form 10-K required to be filed
pursuant to Section 10.07, including, if there has been any material instance of
noncompliance with the Relevant Servicing Criteria, a discussion of each such
failure and the nature and status thereof, and (D) a statement that a registered
public accounting firm has issued an attestation report on such Reporting
Servicer’s assessment of compliance with the Relevant Servicing Criteria as of
and for such period. Copies of all compliance reports delivered pursuant to this
Section 10.12 shall be made available to any Privileged Person by the
Certificate Administrator pursuant to Section 4.02(c) of this Agreement and to
any Rating Agency and NRSRO by the 17g-5 Information Provider pursuant to
Section 3.16(d) of this Agreement. Notwithstanding the foregoing, the Trustee
shall not be required to deliver an assessment of compliance with respect to any
period during which there was no Relevant Servicing Criteria applicable to it.
 
No later than 10 Business Days after the end of each fiscal year for the Trust
(and any Other Securitization that includes a Serviced Companion Loan) for which
a Form 10-K is required to be filed, the Master Servicer, the Special Servicer
and the Operating Advisor shall each forward to the Certificate Administrator
and the Depositor (and to the Other Depositor and Other Trustee for any Other
Securitization that includes a Serviced Companion Loan) the name and contact
information of each Servicing Function Participant engaged by it during such
year or portion thereof (except with respect to any Mortgage Loan Seller
Sub-Servicer) and what Relevant Servicing Criteria will be addressed in the
report on assessment of compliance prepared by such Servicing Function
Participant. When the Master Servicer, the Special Servicer, the Certificate
Administrator, the Custodian, the Trustee, the Operating Advisor and each
Servicing Function Participant submit their respective assessments by March 10th
(subject to a grace period through March 15th), as applicable, to the
Certificate Administrator (and such other trustee), each such party shall also
at such time, if it has received the assessment (and attestation pursuant to
Section 10.13) of each Servicing Function Participant engaged by it, include
such assessment (and attestation) in its submission to the Certificate
Administrator (and such other trustee).
 
Promptly after receipt of each such report on assessment of compliance, (i) the
Depositor (and any Other Depositor for any Other Securitization that includes a
Serviced Companion Loan) shall have the right to review each such report and, if
applicable, consult with the Master Servicer, the Special Servicer, the
Certificate Administrator, the Custodian, the Trustee, the Operating Advisor and
any Servicing Function Participant as to the nature of any
 
 
-400-

--------------------------------------------------------------------------------

 
 
material instance of noncompliance with the Relevant Servicing Criteria by the
Master Servicer, the Special Servicer, the Operating Advisor, the Certificate
Administrator, the Custodian, the Trustee or any Servicing Function Participant,
and (ii) the Certificate Administrator shall confirm that the assessments, taken
individually, address the Relevant Servicing Criteria for each party as set
forth on Schedule II and notify the Depositor (and the Other Depositor for any
Other Securitization that includes a Serviced Companion Loan) of any exceptions;
provided that the Certificate Administrator shall not be responsible for
confirming whether any such party has certified to all the Relevant Servicing
Criteria applicable to it. None of the Master Servicer, the Special Servicer,
the Certificate Administrator, the Custodian, the Trustee, the Operating Advisor
or any Servicing Function Participant shall be required to deliver, or to
endeavor to cause the delivery of, any such reports until April 15 in any given
year so long as it has received written confirmation from the Depositor (and the
Other Depositor for any Other Securitization that includes a Serviced Companion
Loan) that a Form 10-K is not required to be filed in respect of the Trust (or,
in the case of a Serviced Companion Loan, the related Other Securitization that
includes such Serviced Companion Loan) for the preceding calendar year. If any
Reporting Servicer is terminated or resigns pursuant to the terms of this
Agreement, or any applicable Sub-Servicing Agreement, as the case may be, such
Reporting Servicer shall provide the reports and statements pursuant to this
Section 10.12 with respect to the period of time it was subject to this
Agreement or the applicable Sub-Servicing Agreement, as the case may be.
 
The parties hereto acknowledge that a material instance of noncompliance with
the Relevant Servicing Criteria reported on an assessment of compliance pursuant
to this Section 10.12 by the Master Servicer or the Special Servicer, the
Certificate Administrator, the Trustee, the Operating Advisor or the Custodian
shall not, as a result of being so reported, in and of itself, constitute a
breach of such parties’ obligations or a Servicer Termination Event or Operating
Advisor Termination Event, as applicable, under this Agreement unless otherwise
provided for in this Agreement.
 
For so long as the Trust is subject to the reporting requirements of the
Exchange Act, with respect to any Non-Serviced Mortgage Loan serviced under an
Other Pooling and Servicing Agreement, the Certificate Administrator shall use
commercially reasonable efforts to procure an annual report on assessment of
compliance as described in this Section and an attestation as described in
Section 10.13 from the Non-Serviced Mortgage Loan Service Providers in form and
substance similar to the annual report on assessment of compliance described in
this Section (or in such Other Pooling and Servicing Agreement, as the case may
be) and the attestation described in Section 10.13. The Master Servicer shall
promptly forward to the Certificate Administrator and the Depositor any such
assessment of compliance received by the Master Servicer. Until such time as the
Certificate Administrator receives notice that the Non-Serviced Mortgage Loan
Service Providers no longer have a continuing obligation under the Other Pooling
and Servicing Agreement related to an Other Securitization that includes the
related Non-Serviced Companion Loan to provide to the Trust an annual report on
assessment of compliance as described in this Section and an attestation as
described in Section 10.13 for any year that the Trust formed under this
Agreement is not subject to the reporting requirements of the Exchange Act, the
Certificate Administrator shall notify the Non-Serviced Mortgage Loan Service
Providers if such parties fail to deliver to the Certificate Administrator such
assessment of compliance and attestation within the time frame required by such
Other Pooling and Servicing Agreement.
 
 
-401-

--------------------------------------------------------------------------------

 
 
Section 10.13     Annual Independent Public Accountants’ Servicing Report. By
March 10th (subject to a grace period through March 15th), of each year,
commencing in March 2016, each Reporting Servicer, each at its own expense,
shall cause, and each Reporting Servicer, as applicable, shall use commercially
reasonable efforts to cause each Servicing Function Participant (other than (x)
a party to this Agreement or (y) a Mortgage Loan Seller Sub-Servicer) with which
it has entered into a servicing relationship with respect to the Mortgage Loans
(other than a Non-Serviced Mortgage Loan), each at such Servicing Function
Participant’s own expense, a registered public accounting firm (which may also
render other services to the Master Servicer, the Special Servicer, the
Operating Advisor and such Servicing Function Participant, as the case may be)
and that is a member of the American Institute of Certified Public Accountants
to furnish a report to the Trustee, the Certificate Administrator, the Depositor
(and to any Other Depositor and Other Trustee for any Other Securitization that
includes a Serviced Companion Loan), the Operating Advisor (in the case of the
Special Servicer only) and the 17g-5 Information Provider (who shall promptly
post such report to the 17g-5 Information Provider’s Website pursuant to Section
3.16(d) of this Agreement) to the effect that (i) it has obtained a
representation regarding certain matters from the management of such Reporting
Servicer, which includes an assessment from such Reporting Servicer of its
compliance with the Relevant Servicing Criteria in all material respects, and
(ii) on the basis of an examination conducted by such firm in accordance with
standards for attestation engagements issued or adopted by the PCAOB, it is
expressing an opinion as to whether such Reporting Servicer’s compliance with
the Relevant Servicing Criteria was fairly stated in all material respects, or
it cannot express an overall opinion regarding such Reporting Servicer’s
assessment of compliance with the Relevant Servicing Criteria. If an overall
opinion cannot be expressed, such registered public accounting firm shall state
in such report why it was unable to express such an opinion. Such report must be
available for general use and not contain restricted use language.
Notwithstanding the foregoing, the Trustee shall not be required to deliver an
annual independent public accountants’ servicing report with respect to any
period during which there was no Relevant Servicing Criteria applicable to it.
 
Promptly after receipt of such report from each Reporting Servicer, (i) the
Depositor (and any Other Depositor related to an Other Securitization that
includes a Serviced Companion Loan) shall have the right to review the report
and, if applicable, consult with the related Reporting Servicer as to the nature
of any material instance of noncompliance by such Reporting Servicer with the
Servicing Criteria applicable to such person, as the case may be, in the
fulfillment of any of such Reporting Servicer’s obligations hereunder or under
any applicable sub-servicing agreement or primary servicing agreement, and (ii)
the Certificate Administrator shall confirm that each assessment submitted
pursuant to Section 10.12 is coupled with an attestation meeting the
requirements of this Section and notify the Depositor (and any Other Depositor
related to an Other Securitization that includes a Serviced Companion Loan) of
any exceptions; provided, that the Certificate Administrator shall not be
responsible for confirming whether any particular Reporting Servicer has
certified to all of the Relevant Servicing Criteria applicable to it. No
Reporting Servicer shall be required to deliver, or to endeavor to cause the
delivery of, such reports until April 15 in any given year so long as it has
received written confirmation from the Depositor that a Form 10-K is not
required to be filed in respect of the Trust (or, in the case of a Serviced
Companion Loan, the related Other Securitization that includes such Serviced
Companion Loan) for the preceding calendar year. If any Reporting Servicer is
terminated or resigns pursuant to the terms of this Agreement, or any applicable
Sub-
 
 
-402-

--------------------------------------------------------------------------------

 
 
Servicing Agreement or primary servicing agreement, as the case may be, such
Reporting Servicer shall provide the report pursuant to this Section 10.13 with
respect to the period of time it was subject to this Agreement or the applicable
Sub-Servicing Agreement or primary servicing agreement, as the case may be.
 
Section 10.14     Exchange Act Reporting Indemnification. Each of the Master
Servicer, the Special Servicer, the Operating Advisor, the Custodian, the
Certificate Administrator and the Trustee shall indemnify and hold harmless each
Certification Party, the Depositor (and any Other Depositor related to an Other
Securitization that includes a Serviced Companion Loan), their respective
directors and officers, and each other person who controls any such entity
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any and all expenses, losses, claims, damages and
other liabilities, including without limitation the costs of investigation,
legal defense and any amounts paid in settlement of any claim or litigation
arising out of (i) the failure to perform its obligations to the Depositor (or
any Other Depositor related to an Other Securitization that includes a Serviced
Companion Loan) or Certificate Administrator (or any Other Trustee related to an
Other Securitization that includes a Serviced Companion Loan) under this Article
X by the time required after giving effect to any applicable grace period or
cure period, (ii) any untrue statement or alleged untrue statement of a material
fact contained in any information (x) regarding such party or any Servicing
Function Participant, Additional Servicer or subcontractor engaged by it (other
than any Mortgage Loan Seller Sub-Servicer), (y) prepared by any such party
described in clause (x) or any registered public accounting firm, attorney or
other agent retained by such party to prepare such information and (z) delivered
by or on behalf of such party in connection with the performance of such party’s
obligations described in this Article X, or the omission or alleged omission to
state in any such information a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that the applicable party shall be entitled to participate
in any action arising out of the foregoing and the Depositor shall consult with
such party with respect to any litigation or audit strategy, as applicable, in
connection with the foregoing and any potential settlement terms related
thereto, (iii) the failure of any Servicing Function Participant or Additional
Servicer retained by it (other than a Mortgage Loan Seller Sub-Servicer) to
perform its obligations to the Depositor (or any Other Depositor related to an
Other Securitization that includes a Serviced Companion Loan) or Certificate
Administrator (or any Other Trustee related to an Other Securitization that
includes a Serviced Companion Loan) under this Article X by the time required
after giving effect to any applicable grace period and cure period or (iv) any
Deficient Exchange Act Deliverable.
 
In addition, each of the Master Servicer, the Special Servicer, the Operating
Advisor, the Custodian, the Certificate Administrator and the Trustee shall
cooperate (and require each Servicing Function Participant and Additional
Servicer retained by it to cooperate under the applicable Sub-Servicing
Agreement) with the Depositor as necessary for the Depositor to conduct any
reasonable due diligence necessary to evaluate and assess any material instances
of non-compliance disclosed in any of the deliverables required by the
applicable reporting requirements under the Securities Act, the Exchange Act,
the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder
(“Reporting Requirements”).
 
 
-403-

--------------------------------------------------------------------------------

 
 
 
In connection with comments provided to the Depositor or any Other Depositor
from the Commission regarding information (x) delivered by the Master Servicer,
the Special Servicer, the Operating Advisor, the Custodian, the Certificate
Administrator, the Trustee, a Servicing Function Participant or an Additional
Servicer, as applicable (“Affected Reporting Party”), (y) regarding such
Affected Reporting Party, and (z) prepared by such Affected Reporting Party or
any registered public accounting firm, attorney or other agent retained by such
party to prepare such information, which information is contained in a report
filed by the Depositor or Other Depositor under the Reporting Requirements and
which comments are received subsequent to the Depositor’s or Other Depositor’s
filing of such report, the Depositor or Other Depositor shall promptly provide
to such Affected Reporting Party any such comments which relate to such Affected
Reporting Party. Such Affected Reporting Party shall be responsible for timely
preparing a written response to the Commission for inclusion in the Depositor’s
or Other Depositor’s response to the Commission, unless such Affected Reporting
Party elects, with the consent of the Depositor or Other Depositor, as
applicable (which consent shall not be unreasonably denied, withheld or
delayed), to directly communicate with the Commission and negotiate a response
and/or resolution with the Commission; provided, if an Affected Reporting Party
is a Servicing Function Participant or Additional Servicer retained by the
Master Servicer, the Master Servicer shall receive copies of all material
communications pursuant to this paragraph. If such election is made, the
applicable Affected Reporting Party shall be responsible for directly
negotiating such response and/or resolution with the Commission in a timely
manner; provided, that (i) such Affected Reporting Party shall use reasonable
efforts to keep the Depositor or Other Depositor informed of its progress with
the Commission and copy the Depositor or Other Depositor on all correspondence
with the Commission and provide the Depositor or Other Depositor with the
opportunity to participate (at the Depositor’s or Other Depositor’s expense) in
any telephone conferences and meetings with the Commission and (ii) the
Depositor or Other Depositor shall cooperate with any Affected Reporting Party
in order to authorize such Affected Reporting Party and its representatives to
respond to and negotiate directly with the Commission with respect to any
comments from the Commission relating to such Affected Reporting Party and to
notify the Commission of such authorization. The Depositor (or Other Depositor)
and the Affected Reporting Party shall cooperate and coordinate with one another
with respect to any requests made to the Commission for extension of time for
submitting a response or compliance. All respective reasonable out-of-pocket
costs and expenses incurred by the Depositor or Other Depositor (including
reasonable legal fees and expenses of outside counsel to the Depositor or Other
Depositor, as the case may be) in connection with the foregoing (other than
those costs and expenses required to be at the Depositor’s or Other Depositor’s
expense as set forth above) and any amendments to any reports filed with the
Commission therewith shall be promptly paid by the applicable Affected Reporting
Party upon receipt of an itemized invoice from the Depositor or Other Depositor,
as the case may be. Each of the Master Servicer, the Special Servicer, the
Operating Advisor, the Custodian, the Certificate Administrator and the Trustee
shall use commercially reasonable efforts to cause any Servicing Function
Participant or Additional Servicer retained by it to comply with the foregoing
by inclusion of similar provisions in the related sub-servicing or similar
agreement.
 
The Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator and the Trustee shall use commercially reasonable
efforts to cause each Servicing Function Participant (other than (x) any party
to this Agreement or (y) a Mortgage Loan Seller Sub-Servicer) with which it has
entered into a servicing relationship with respect to the Mortgage
 
 
-404-

--------------------------------------------------------------------------------

 
 
Loans (other than a Non-Serviced Mortgage Loan) to indemnify and hold harmless
each Certification Party from and against any losses, damages, penalties, fines,
forfeitures, legal fees and expenses and related costs, judgments and other
costs and expenses incurred by such Certification Party arising out of (i) a
breach of its obligations to provide any of the annual compliance statements or
annual assessment of servicing criteria or attestation reports pursuant to this
Agreement, or the applicable Sub-Servicing Agreement, as applicable or (ii) any
Deficient Exchange Act Deliverable.
 
If the indemnification provided for herein is unavailable or insufficient to
hold harmless any Certification Party, then the Master Servicer, the Special
Servicer, the Operating Advisor, the Certificate Administrator, the Trustee,
each Additional Servicer or other Servicing Function Participant (the
“Performing Party”) shall, and the Master Servicer, the Special Servicer, the
Operating Advisor, the Certificate Administrator and the Trustee shall use
commercially reasonable efforts to cause each Servicing Function Participant
with which it has entered into a servicing relationship (other than (x) a party
to this Agreement or (y) any Mortgage Loan Seller Sub-Servicer) with respect to
the Mortgage Loans (other than a Non-Serviced Mortgage Loan) to contribute to
the amount paid or payable to the Certification Party as a result of the losses,
claims, damages or liabilities of the Certification Party in such proportion as
is appropriate to reflect the relative fault of the Certification Party on the
one hand and the Performing Party on the other in connection with a breach of
the Performing Party’s obligations pursuant to this Article X.  The Master
Servicer, the Special Servicer, the Operating Advisor, the Certificate
Administrator and the Trustee shall use commercially reasonable efforts to cause
each Servicing Function Participant (other than (x) any party to this Agreement
or (y) Mortgage Loan Seller Sub-Servicers) with which it has entered into a
servicing relationship with respect to the Mortgage Loans (other than a
Non-Serviced Mortgage Loan) to agree to the foregoing indemnification and
contribution obligations.
 
Promptly after receipt by an indemnified party of notice of the commencement of
any action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party hereunder, notify in writing the
indemnifying party of the commencement thereof; but the omission to so notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party under this Agreement except to the extent that such
omission to notify materially prejudices the indemnifying party.  In case any
such action is brought against any indemnified party, after the indemnifying
party has been notified of the commencement of such action, such indemnifying
party shall be entitled to participate therein (at its own expense) and, to the
extent that it may wish, shall be entitled to assume the defense thereof
(jointly with any other indemnifying party similarly notified) with counsel
reasonably satisfactory to such indemnified party (which approval shall not be
unreasonably withheld or delayed), and after notice from the indemnifying party
to such indemnified party of its election to so assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any
expenses subsequently incurred in connection with the defense thereof other than
reasonable costs of investigation.  In any such proceeding, any indemnified
party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party and the indemnified party shall have agreed to the retention
of such counsel, (ii) the named parties to any such proceeding (including any
impleaded parties and, in the case of an investigation by the Commission, any
parties that are, or whose reporting materials are, the subject of such
investigation) include both the
 
 
-405-

--------------------------------------------------------------------------------

 
 
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them or (iii) the indemnifying party fails within a reasonable
period of time to designate counsel that is reasonably satisfactory to the
indemnified party (which approval shall not be unreasonably withheld or
delayed).  In no event shall the indemnifying parties be liable for fees and
expenses of more than one counsel (in addition to any local counsel) in any one
jurisdiction separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or
circumstances.  An indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent.  However, if settled with
such consent, the indemnifying party shall indemnify the indemnified party from
and against any loss or liability by reason of such settlement to the extent
that the indemnifying party is otherwise required to do so under this
Agreement.  If an indemnifying party assumes the defense of any proceeding, it
shall be entitled to settle such proceeding with the consent of the indemnified
party (which consent shall not be unreasonably withheld or delayed) or, if such
settlement (i) provides for an unconditional release of the indemnified party in
connection with all matters relating to the proceeding that have been asserted
against the indemnified party in such proceeding by the other parties to such
settlement and (ii) does not require an admission of fault by the indemnified
party, without the consent of the indemnified party.
 
Section 10.15      Amendments.  This Article X may be amended by the written
consent of all the parties hereto pursuant to Section 11.07 for purposes of
complying with Regulation AB without, in each case, any Opinions of Counsel,
Officer’s Certificates, No Downgrade Confirmations or the consent of any
Certificateholder, notwithstanding anything to the contrary contained in this
Agreement.
 
Section 10.16      Exchange Act Report Signatures; Delivery of Notices;
Interpretation of Grace Periods.  (a)  Each Form 8-K report, Form 10-D report
and Form 10-K report shall be signed by the Depositor in accordance with
procedures to be agreed upon by the Depositor and the Certificate
Administrator.  The signing party at the Depositor can be contacted at Deutsche
Mortgage & Asset Receiving Corporation at 60 Wall Street, New York, New York
10005, Attention:  Lainie Kaye, with a copy to Salvatore Palazzolo.
 
(b)           Notwithstanding anything in Section 11.04 to the contrary, any
notice required to be delivered to (i) the Depositor under this Article X shall
be properly given if sent by facsimile to (212) 797-4487, Attention:  Lainie
Kaye (or such other number as the Depositor may instruct) and/or by email to
lainie.kaye@db.com (or such other email address as the Depositor may instruct)
and (ii) to the Certificate Administrator under this Article X shall be properly
given if sent by facsimile to (410) 884-2380, Attention: Core Services, or such
other number as the Certificate Administrator may instruct and/or by email to
cts.sec.notifications@wellsfargo.com (or such other email address as the
Certificate Administrator may instruct).
 
(c)            For the avoidance of doubt:
 
 (i)            Neither Master Servicer nor the Special Servicer shall be
subject to a Servicer Termination Event, as applicable, pursuant to the last
clause of the definition of “Master Servicer Termination Event” or “Special
Servicer Termination Event,” as
 
 
-406-

--------------------------------------------------------------------------------

 
 
applicable, nor shall any such party be deemed to not be in compliance under
this Agreement, during any grace period provided for in this Article X,
provided, that if any such party fails to comply with the delivery requirements
of this Article X by the expiration of any applicable grace period such failure
shall constitute a Servicer Termination Event with respect to such party; and
 
(ii)            Neither Master Servicer nor the Special Servicer shall be
subject to a Servicer Termination Event, as applicable, pursuant to the last
clause of the definition of “Master Servicer Termination Event” or “Special
Servicer Termination Event,” as applicable, nor shall any such party be deemed
to not be in compliance under this Agreement, for failing to deliver any item
required under this Article X by the time required hereunder with respect to any
reporting period for which the Trust is not required to file Exchange Act
reports.
 
(d)           If the Certificate Administrator or the Depositor does not receive
the Annual Assessment Report and/or the Annual Attestation Report with respect
to any Servicing Function Participant, or with respect to any Servicing Function
Participant retained or engaged by a party hereto that is actually known by a
Responsible Officer of the Certificate Administrator or the Depositor, as the
case may be, by March 15th of any year during which an Annual Report on Form
10-K is required to be filed with the Commission with respect to the Trust, then
the Certificate Administrator shall, and the Depositor may, forward a Servicer
Notice to such Servicing Function Participant or the party hereto that retained
or engaged such Sub-Servicing Function Participant, as the case may be, with a
copy of such Servicer Notice to the Depositor (if the Certificate Administrator
is sending the Servicer Notice) or the Certificate Administrator (if the
Depositor is sending the Servicer Notice), as applicable, within two (2)
Business Days of such failure. For the purposes of this Article X and
Section 7.01 of this Agreement, a “Servicer Notice” shall constitute either any
writing forwarded to such party or, in the case of the Master Servicer and the
Special Servicer, notwithstanding the provisions of Section 11.05, e-mail notice
or fax notice which, in the case of an email transmission, shall be forwarded to
all of the following e-mail addresses for the applicable party:  in the case of
the Master Servicer and the Special Servicer, to the applicable email address as
provided in writing by the Master Servicer or the Special Servicer, as
applicable, upon request, or such other e-mail addresses as are provided in
writing by the Master Servicer or the Special Servicer, as applicable, to the
Certificate Administrator and the Depositor (but any party to this Agreement (or
someone acting on their behalf) shall only be required to forward any such
notice to be delivered to the Master Servicer to no more than three e-mail
addresses in the aggregate in order to fulfill its notification requirements as
set forth in the preceding sentence and/or under the provisions of
Section 7.01.  Notwithstanding anything herein to the contrary, the forwarding
of a Servicer Notice shall not relieve any Master Servicer or the Special
Servicer of any liability under Section 7.01(a)(viii) or Section 7.01(b)(viii),
respectively, for the failure of any Servicing Function Participant or
Sub-Servicing Entity to deliver any Exchange Act reporting items pursuant to
this Article X.
 
Section 10.17      Termination of the Certificate
Administrator.  Notwithstanding anything to the contrary contained in this
Agreement, the Depositor may direct the Trustee to, and the Trustee shall upon
such direction, terminate the Certificate Administrator upon five Business Days’
notice if the Certificate Administrator fails to comply with any of its
obligations under this Article X; provided that (a) such termination shall not
be effective until a successor
 
 
-407-

--------------------------------------------------------------------------------

 
 
certificate administrator shall have accepted the appointment, (b) the
Certificate Administrator may not be terminated if it cannot perform its
obligations due to its failure to properly prepare or file on a timely basis any
Form 8-K, Form 10-K or Form 10-D or any amendments to such forms or any Form
12b-25 where such failure results from the Certificate Administrator’s inability
or failure to receive, within the exact time frames set forth in this Agreement
any information, approval, direction or signature from any other party hereto
needed to prepare, arrange for execution or file any such Form 8-K, Form 10-K or
Form 10-D or any amendments to such forms or any form 12b-25 not resulting from
its own negligence, bad faith or willful misconduct, (c) the Certificate
Administrator may not be terminated if, following the Certificate
Administrator’s failure to comply with any of such obligations under
Section 10.06, Section 10.07, Section 10.09, Section 10.11, Section 10.12 or
Section 10.13 on or prior to the dates by which such obligations are to be
performed pursuant to, and as set forth in, such Sections the Certificate
Administrator subsequently complies with such obligations before the Depositor
gives written notice to it that it is terminated in accordance with this
Section 10.17 and (d) the Certificate Administrator may not be terminated if the
Certificate Administrator’s failure to comply does not cause it to fail in its
obligations to timely file the related Form 8-K, Form 10-D or Form 10-K, as the
case may be, by the related deadline for filing such Form 8-K, Form 10-D or Form
10-K, then the Depositor shall cease to have the right to terminate the
Certificate Administrator under this Section 10.17 on the date on which such
Form 8-K, Form 10-D or Form 10-K is so filed.
 
ARTICLE XI

 
MISCELLANEOUS PROVISIONS
 
Section 11.01      Counterparts.  This Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement in Portable Document Format (PDF), any other electronic format or by
facsimile transmission shall be as effective as delivery of a manually executed
original counterpart of this Agreement.
 
Section 11.02      Limitation on Rights of Certificateholders.  The death or
incapacity of any Certificateholder shall not operate to terminate this
Agreement or the Trust Fund, or entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust Fund, or
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.
 
No Certificateholder shall have any right to vote (except as expressly provided
for herein) or in any manner otherwise control the operation and management of
the Trust Fund, or the obligations of the parties hereto, and nothing herein set
forth, or contained in the terms of the Certificates, shall be construed so as
to constitute the Certificateholders from time to time as  partners or members
of an association; and no Certificateholder shall be under any liability to any
third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.
 
 
-408-

--------------------------------------------------------------------------------

 
 
No Certificateholder shall have any right to institute any suit, action or
proceeding in equity or at law upon or under or with respect to this Agreement,
the Certificates or any Mortgage Loan, unless such Certificateholder previously
shall have given to the Trustee a written notice of default and of the
continuance thereof, as hereinbefore provided, and unless the Certificateholders
representing Percentage Interests of at least 25% of each affected Class of
Certificates, as applicable, has or have made written request upon the Trustee
to institute such action, suit or proceeding in its own name as Trustee
hereunder and has or have offered to the Trustee such security or indemnity
reasonably satisfactory to it as it may require against the costs, expenses and
liabilities to be incurred therein or thereby, and the Trustee, for 60 days
after its receipt of such notice, request and offer of security or indemnity,
shall have failed or refused to institute any such action, suit or proceeding.
It is understood and intended, and expressly covenanted by each
Certificateholder with every other Certificateholder and the Trustee, that no
Certificateholder of any Class shall have any right in any manner whatever by
virtue of any provision of this Agreement or the Certificates to affect, disturb
or prejudice the rights of the Holders of any other of such Certificates, or to
obtain or seek to obtain priority over or preference to any other such
Certificateholder, or to enforce any right under this Agreement or the
Certificates, except in the manner herein or therein provided and for the equal,
ratable and common benefit of all Holders of Certificates of such Class, as
applicable. For the protection and enforcement of the provisions of this
Section, each and every Certificateholder and the Trustee shall be entitled to
such relief as can be given either at law or in equity.
 
No Certificateholder shall be a “Party in Interest” as described under 11 U.S.C.
Section 1109(b) solely by virtue of its ownership of a Certificate.
 
Section 11.03      Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.
 
Section 11.04      Waiver of Jury Trial; Consent to Jurisdiction. TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, ANY ASSIGNMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY PARTY AGAINST THE OTHER PARTIES, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HERETO AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION
 
 
-409-

--------------------------------------------------------------------------------

 
 
OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS,
IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT, ANY ASSIGNMENT OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR ANY ASSIGNMENT.
 
TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, EACH PARTY HERETO HEREBY
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE AND FEDERAL
COURTS SITTING IN NEW YORK CITY WITH RESPECT TO MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT; (II) AGREES THAT ALL CLAIMS WITH RESPECT TO SUCH
MATTERS MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURTS;
(III) WAIVES THE DEFENSE OF AN INCONVENIENT FORUM IN ANY ACTION OR PROCEEDING
INVOLVING SUCH CLAIMS IN ANY SUCH COURT; AND (IV) AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY
BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
Section 11.05     Notices.  Unless otherwise specified in this Agreement, all
demands, notices and communications hereunder shall be in writing, shall be
deemed to have been given upon receipt (except that notices to Holders of
Class R and Class LR Certificates or Holders of any Class of Certificates no
longer held through a Depository and instead held in registered, definitive form
shall be deemed to have been given upon being sent by first-class mail, postage
prepaid or by overnight courier) as follows:


        If to the Trustee, to:          
Wilmington Trust, National Association
   
1100 North Market Street
   
Wilmington, Delaware 19801
   
Attention: CMBS Trustee COMM 2015-CCRE23
   
Email: cmbstrustee@wilmingtontrust.com
        If to the Certificate Administrator, to:          
Wells Fargo Bank, National Association
   
9062 Old Annapolis Road
   
Columbia, Maryland 21045
   
Attention: Corporate Trust Services - COMM 2015-CCRE23
        If to the Custodian, to:          
Wells Fargo Bank, N.A.
   
1055 10th Avenue SE
   
Minneapolis, Minnesota 55414
   
Attention: COMM 2015-CCRE23

 
 
-410-

--------------------------------------------------------------------------------

 
 

        If to the Depositor, to:          
Deutsche Mortgage & Asset Receiving Corporation
   
60 Wall Street
   
New York, New York 10005
   
Attention: Lainie Kaye
        If to the Operating Advisor, to:          
Pentalpha Surveillance LLC
   
375 N. French Road, Suite 100
   
Amherst, New York 14228
   
Attention: Don Simon, Chief Operating Officer
         
with an electronic copy to:
         
don.simon@pentalphasurveillance.com & notices@pentalphasurveillance.com
         
and with a copy to:
         
Bass, Berry & Sims PLC
   
150 Third Avenue South
   
Nashville, Tennessee, 37201
   
Attention: Jay Knight
   
E-mail: jknight@bassberry.com
        If to the Master Servicer, to:          
Midland Loan Services, a Division of PNC Bank, National Association
   
10851 Mastin Street, Suite 700
   
Overland Park, Kansas 66210
   
Attention: Executive Vice President – Division Head
   
Fax Number: (913) 253-9001
        If to the Special Servicer, to:          
CWCapital Asset Management LLC
   
7501 Wisconsin Avenue, Suite 500 West
   
Bethesda, Maryland 20814
   
Attention: Brian Hanson
   
Facsimile No.: (202) 715-9699
   
Email: cwcamnoticescomm2015-ccre23@cwcapital.com

 
 
-411-

--------------------------------------------------------------------------------

 
 

         
with a copy to:
         
Stinson Leonard Street LLP
   
1201 Walnut Street, Suite 2900
   
Kansas City, Missouri 64106-2150
   
Attention: Kenda K. Tomes
   
Facsimile No.: (816) 691-3495
   
Email: kenda.tomes@stinsonleonard.com
        If to Cantor Commercial Real Estate Lending L.P., as Mortgage Loan
Seller, to:          
Cantor Commercial Real Estate Lending, L.P.
   
110 East 59th Street
   
New York, New York 10022
   
Attention: Anthony Orso
         
with an electronic copy to:
         
Cantor Commercial Real Estate Lending, L.P.
   
110 East 59th Street
   
New York, New York 10022
   
Attention: Legal Department
   
E-mail: legal@ccre.com
         
with a copy to:
         
Cadwalader, Wickersham & Taft LLP
   
200 Liberty Street
   
New York, New York 10281
   
Attention: Lisa Pauquette
        If to German American Capital Corporation as Mortgage Loan Seller, to:  
       
German American Capital Corporation
   
60 Wall Street
   
New York, New York 10005
   
Attention: Lainie Kaye
        If to General Electric Capital Corporation as Mortgage Loan Seller, to:
         
General Electric Capital Corporation
   
299 Park Avenue, 4th Floor
   
New York, New York 10017
   
Attention: Bruce Viergever
   
Facsimile: (646) 428-7196

 
 
-412-

--------------------------------------------------------------------------------

 
 

         
with a copy to:
         
General Electric Capital Corporation
   
14951 Dallas Parkway
   
Dallas, Texas 75254
   
Attention: David Martindale
   
Facsimile: (972) 728-7650
         
with a copy to:
         
General Electric Capital Corporation
   
901 Main Avenue, 4th Floor
   
Norwalk, CT 06851
   
Attention: Pat DeLuca
   
Facsimile: (203) 750-7098
        If to Jefferies LoanCore LLC, as Mortgage Loan Seller, to:          
Jefferies LoanCore LLC
   
c/o LoanCore Capital
   
55 Railroad Avenue, Suite 100
   
Greenwich, Connecticut 06830
   
Attention: Dan Bennett
   
Fax No.: (203) 861-6006
         
With a copy to:
         
Cadwalader, Wickersham & Taft LLP
   
200 Liberty Street
   
New York, New York 10281
   
Attention: Anna Glick
        If to Ladder Capital Finance LLC, as Mortgage Loan Seller, to:          
Ladder Capital Finance LLC
   
345 Park Avenue, 8th Floor
   
New York, New York 10154
   
Attention: Pamela McCormack
   
Email: pamela.mccormack@laddercapital.com
         
with an electronic copy to:
         
Ladder Capital Finance LLC
   
345 Park Avenue, 8th Floor
   
New York, New York 10154
   
Attention: Robert Perelman
   
Email: robert.perelman@laddercapital.com

 
 
-413-

--------------------------------------------------------------------------------

 
 

         
with an electronic copy to:
         
Ladder Capital Finance LLC
   
345 Park Avenue, 8th Floor
   
New York, New York 10154
   
Attention: David Traitel
   
Email: david.traitel@laddercapital.com
        If to Cantor Fitzgerald & Co., as Initial Purchaser or Underwriter, to:
         
Cantor Fitzgerald & Co.
   
499 Park Avenue
   
New York, New York 10022
   
Attention: Stephen Merkel and Shawn Matthews
         
with a copy to:
         
Cadwalader, Wickersham & Taft LLP
   
200 Liberty Street
   
New York, New York 10281
   
Attention: Patrick T. Quinn
        If to Deutsche Bank Securities Inc., as Initial Purchaser or
Underwriter, to:          
Deutsche Bank Securities Inc.
   
Commercial Mortgage-Backed Securities
   
60 Wall Street
   
New York, New York 10005
   
Attention: Lainie Kaye
        If to CastleOak Securities, L.P., as Underwriter, to:          
CastleOak Securities, L.P.
   
110 East 59th Street, 2nd Floor
   
New York, New York 10022
   
Attention: Philip Ippolito
        If to Citigroup Global Markets Inc., as Initial Purchaser or
Underwriter, to:          
Citigroup Global Markets Inc.
   
390 Greenwich Street, 5th Floor
   
New York, New York 10013
   
Attention: Paul Vanderslice
   
Facsimile Number: (212) 723-8599

 
 
-414-

--------------------------------------------------------------------------------

 
 

        with a copy to:          
Citigroup Global Markets Inc.
   
388 Greenwich Street, 19th Floor
   
New York, New York 10013
   
Attention: Richard Simpson
   
Facsimile Number: (646) 328-2943
   
Email: richard.simpson@citi.com
        If to Jefferies LLC, as Underwriter, to:          
Jefferies LLC
   
520 Madison Avenue
   
New York, New York 10022
   
Attention: Lisa Pendergast
   
Facsimile Number: (203) 724-4971
         
with a copy to:
         
Jefferies LLC
   
520 Madison Avenue
   
New York, New York 10022
   
Attention: Legal Department
   
Facsimile Number: (646) 786-5691
        If to Wells Fargo Securities, LLC, as Initial Purchaser, to:          
Wells Fargo Securities, LLC
   
375 Park Avenue, 2nd Floor, J0127-023
   
New York, New York 10152-023
   
Attention: A.J. Sfarra
   
Facsimile: (212) 214-8970
         
with a copy to:
         
Wells Fargo Law Department, D1053-300
   
301 South College St.
   
Charlotte, North Carolina 28288
   
Attention: Jeff D. Blake, Esq.
   
Facsimile: (704) 715-2378
        If to any Certificateholder, to:          
the address set forth in the Certificate Register

 
 
-415-

--------------------------------------------------------------------------------

 
 

        If to the initial Controlling Class Representative with respect to any
Mortgage Loan, to:          
Seer Capital Management, LP
   
1177 Avenue of the Americas, 34th Floor
   
New York, New York 10036
   
Attention: Richard Parkus
   
Facsimile number: (212) 850-2011
   
Email: rparkus@seercap.com
         
with a copy to:
         
Kaye Scholer LLP
   
Three First National Plaza
   
Chicago, Illinois 60602
   
Attention: Daniel J. Hartnett
   
Facsimile number: (312) 583-2580
   
Email: daniel.hartnett@kayescholer.com
        If to the 17g-5 Information Provider, electronically to:          
17g5informationprovider@wellsfargo.com
   
(in an electronic format readable and uploadable (that is not locked or
corrupted) on the 17g-5 Information Provider’s system, specifically with a
subject reference of “COMM 2015-CCRE23” and an identification of the type of
information being provided in the body of such electronic mail)

 
or, in the case of the parties to this Agreement, to such other address as such
party shall specify by written notice to the other parties hereto.
 
Solely to the extent the provisions herein contemplate electronic delivery of
information, such information shall be transmitted via electronic mail with a
subject reference to include “COMM 2015-CCRE23” (or substantially similar
language) (i) in the case of the Depositor, to dbsec.notifications@db.com, (ii)
in the case of the Trustee, to cmbstrustee@wilmingtontrust.com, (iii) in the
case of the Certificate Administrator, to the email address specified on the
Certificate Administrator’s Website (and, if no such email address is specified
therein, to cts.cmbs.bond.admin@wellsfargo.com), (iv) in the case of the
Operating Advisor, to don.simon@pentalphasurveillance.com and
notices@pentalphasurveillance.com, (v) in the case of the Master Servicer, to
noticeadmin@midlandls.com, (vi) in the case of the Special Servicer, to
cwcamnoticescomm2015-ccre23@cwcapital.com, (vii) in the case of German American
Capital Corporation, to lainie.kaye@db.com, (viii) in the case of Deutsche Bank
Securities Inc., to lainie.kaye@db.com, (ix) in the case of Cantor Commercial
Real Estate Lending, L.P., to legal@ccre.com and awessner@cantor.com, (x) in the
case of Cantor Fitzgerald & Co., to smatthews@cantor.com and smerkel@cantor.com,
(xi) in the case of Jefferies LoanCore LLC, to pgershon@loancorecapital.com,
(xii) in the case of Jefferies LLC, to mgreen@jefferies.com,, (xiii) in the case
of Ladder Capital Finance LLC, to Robert.perelman@laddercapital.com, (xiv) in
the case of General Electric Capital Corporation, to pat.deluca@ge.com and
david.martindale@gecapital.com, (xv) in the case of CastleOak
 
 
-416-

--------------------------------------------------------------------------------

 
 
Securities, L.P., to pji@castleoaklp.com, (xvi) in the case of Citigroup Global
Markets Inc., to richard.simpson@citi.com and ryan.m.oconnor@citi.com, (xvii) in
the case of Wells Fargo Securities, LLC, to anthony.sfarra@wellsfargo.com,
(xviii) in the case of the initial Controlling Class Representative, to
rparkus@seercap.com, and (xix) in the case of the 17g-5 Information Provider, to
17g5informationprovider@wellsfargo.com; or, in the case of the parties to this
Agreement, to such other electronic mail address as such party shall specify by
written notice (which may be electronic) to the other parties hereto.
 
The obligation of any party to this Agreement to deliver any notices, reports or
other information to any Other Depositor, Other Servicer, Other Special
Servicer, Other Trustee or Other 17g-5 Information Provider shall be effective
in each case only to the extent such party to this Agreement has received notice
of the identity and contact information of such Other Depositor, Other Servicer,
Other Special Servicer, Other Trustee or Other 17g-5 Information Provider, as
applicable.  Any such party may conclusively rely on the name and contact
information provided by the related Other Depositor, Other Servicer, Other
Special Servicer, Other Trustee or Other 17g-5 Information Provider, as
applicable, and shall be entitled to assume that the identity and contact
information for such Other Depositor, Other Servicer, Other Special Servicer,
Other Trustee or Other 17g-5 Information Provider, as applicable has not
changed, absent receipt of written notice from such Other Depositor, Other
Servicer, Other Special Servicer, Other Trustee or Other 17g-5 Information
Provider, or a replacement thereof under the applicable Other Pooling and
Servicing Agreement, of a change with respect to the identity and contact
information for such Other Depositor, Other Servicer, Other Special Servicer,
Other Trustee or Other 17g-5 Information Provider, or a replacement thereof
under the applicable Other Pooling and Servicing Agreement, as applicable.
 
Section 11.06     Severability of Provisions.  If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then, to the extent permitted by applicable law,
such covenants, agreements, provisions or terms shall be deemed severable from
the remaining covenants, agreements, provisions or terms of this Agreement and
shall in no way affect the validity or enforceability of the other provisions of
this Agreement or of the Certificates or the rights of the Holders thereof.
 
Section 11.07     Notice to the Depositor and Each Rating Agency.  (a)  The
Certificate Administrator shall use its best efforts to promptly provide notice,
promptly furnish (or make available) to the Depositor, the Underwriters, the
Initial Purchasers, the Directing Holder (if no Consultation Termination Event
has occurred and is continuing), the Trustee, the related Serviced Companion
Loan Noteholder (if any) and the 17g-5 Information Provider (who shall promptly
post such notice to the 17g-5 Information Provider’s Website) with respect to
each of the following of which a Responsible Officer of the Certificate
Administrator has actual knowledge:
 
(i)        any material change or amendment to this Agreement, any Mortgage Loan
Purchase Agreement or any Intercreditor Agreement;
 
(ii)       the occurrence of any Servicer Termination Event that has not been
cured;
 
 
-417-

--------------------------------------------------------------------------------

 
 
(iii)      the merger, consolidation, resignation or termination of the
Certificate Administrator, the Master Servicer, the Special Servicer, the
Operating Advisor or the Trustee; and
 
(iv)      the repurchase of Trust Mortgage Loans pursuant to Section 2.03(e) of
this Agreement.
 
(b)       The Certificate Administrator shall promptly furnish to the Depositor,
the Underwriters, the Initial Purchasers, the Directing Holder and the 17g-5
Information Provider (who shall promptly post such materials to the 17g-5
Information Provider’s Website):
 
(i)        notice of the final payment to any Class of Certificateholders;
 
(ii)       notice of any change in the location of the Distribution Accounts,
the Interest Reserve Account, or the Excess Liquidation Proceeds Account; and
 
(iii)      each report to Certificateholders described in Section 4.02 and
Section 3.13 of this Agreement.
 
(c)       The Master Servicer shall promptly furnish to the 17g-5 Information
Provider (who shall promptly post such materials to the 17g-5 Information
Provider’s Website) and the related Other 17g-5 Information Provider (if any):
 
(i)        a copy of each rent roll and each operating and other financial
statement and occupancy reports, to the extent such information is required to
be delivered under a Mortgage Loan, in each case to the extent collected
pursuant to Section 3.03 of this Agreement;
 
(ii)       notice of any change in the location of the Collection Account or any
Serviced Loan Combination Collection Account,
 
(iii)      a copy of any notice with respect to a breach of a representation or
warranty with respect to any Trust Mortgage Loan;
 
(iv)      any event that would result in the voluntary or involuntary
termination of any insurance of the accounts of the Master Servicer;
 
(v)       any change in the lien priority of a Trust Mortgage Loan;
 
(vi)      any new lease of an anchor or a termination of an anchor lease at a
retail Mortgaged Property;
 
(vii)     any material damage to a Mortgaged Property; and
 
(viii)    any amendment, modification, consent or waiver to or of any provision
of a Trust Mortgage Loan.
 
(d)       Any party required to deliver any notice or information pursuant to
the terms of this Agreement to the Rating Agencies shall deliver such written
notice of the events or
 
 
-418-

--------------------------------------------------------------------------------

 
 
information specified in Section 3.14(d) to the Rating Agencies at the address
listed below, promptly following the occurrence thereof.  The Master Servicer or
Special Servicer, as applicable, and the Certificate Administrator and Trustee
also shall furnish such other information regarding the Trust Fund as may be
reasonably requested by the Rating Agencies to the extent such party has or can
obtain such information without unreasonable effort or expense; provided that
such other information is first provided to the 17g-5 Information Provider in
accordance with the procedures set forth in Section 3.14(d).  Notwithstanding
the foregoing, the failure to deliver such notices or copies shall not
constitute a Servicer Termination Event, as the case may be, under this
Agreement.  Any confirmation of the rating by the Rating Agencies required
hereunder shall be in writing.
 
 
Notices to each Rating Agency shall be addressed as follows:

 
DBRS, Inc.
333 West Wacker Drive, Suite 1800
Chicago, Illinois 60606
Attention: Commercial Mortgage Surveillance
Facsimile No.: (312) 332 3492
Email: cmbs.surveillance@dbrs.com
 
Moody’s Investors Service, Inc.
7 World Trade Center
New York, New York 10007
Attention: Commercial Mortgage Surveillance Group
Facsimile No.: (212) 553-1350
Email:cmbssurveillance@moodys.com
 
Morningstar Credit Ratings, LLC
220 Gibraltar Road, Suite 300
Horsham, Pennsylvania 19044
Attention: CMBS Surveillance
E-mail: cmbsratings@morningstar.com
 
Kroll Bond Rating Agency, Inc.
845 Third Avenue, 4th Floor
New York, New York 10022
Attention: CMBS Surveillance
Facsimile No.: (646) 731-2395
 
or in each case to such other address as any Rating Agency shall specify by
written notice to the parties hereto.
 
Section 11.08     Amendment.  This Agreement or any Custodial Agreement may be
amended at any time by the Depositor, the Master Servicer, the Special Servicer,
the Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or any Serviced Companion Loan
Noteholders:
 
(i)        to cure any ambiguity or to correct any error;
 
 
-419-

--------------------------------------------------------------------------------

 
 
(ii)       to cause the provisions herein or therein to conform or be consistent
with or in furtherance of the statements made in the Prospectus or Private
Placement Memorandum with respect to the Certificates, the Trust or this
Agreement or to correct or supplement any provisions herein or therein which may
be defective or inconsistent with any other provisions herein or therein;
 
(iii)      to amend any provision hereof or thereof to the extent necessary or
desirable to maintain the rating or ratings assigned to each of the Classes of
Certificates or any class of Serviced Companion Loan Securities by each Rating
Agency; provided that such amendment does not reduce the consent or consultation
rights of the Controlling Class Representative or the right of the Controlling
Class Representative to receive information under this Agreement;
 
(iv)      to amend or supplement a provision, or to supplement any provisions to
the extent not inconsistent with the provisions of this Agreement, or to effect
any other change which will not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in writing by an Opinion of Counsel or, if
solely affecting any Certificateholder of a rated Class or Serviced Companion
Loan Noteholder, in respect of which a No Downgrade Confirmation has been
obtained relating to the Certificates of a rated Class and Serviced Companion
Loan Securities, if any; and
 
(v)       to modify the procedures herein relating to compliance with Rule 17g-5
of the Exchange Act;
 
provided that any amendment under this Section 11.08 (a) shall not materially
increase the obligations of the Depositor, the Trustee, the Paying Agent, the
Certificate Administrator, the Operating Advisor, the 17g-5 Information
Provider, the Master Servicer or the Special Servicer without such party’s
consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder of
a rated Class, receipt of a No Downgrade Confirmation from each applicable
Rating Agency.  In no event shall any such amendment cause the Lower-Tier REMIC
or the Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to
fail to qualify as a grantor trust.
 
This Agreement or any Custodial Agreement may also be amended from time to time
by the Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Operating Advisor and the Trustee with the prior written
consent of the Holders of Certificates representing not less than 66-2/3% of the
Percentage Interests of each Class of Certificates affected thereby (without
regard to Certificates held by the Depositor, any of the Depositor’s Affiliates
and/or agents) and each Serviced Companion Loan Noteholder affected thereby for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
-420-

--------------------------------------------------------------------------------

 
 
(i)        reduce in any manner the amount of, or delay the timing of, payments
received on the Mortgage Loans or Serviced Loan Combinations which are required
to be distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;
 
(ii)       change the percentages of Voting Rights, Pooled Voting Rights,
Courtyard by Marriott Voting Rights or Percentage Interests of Holders of
Certificates which are required to consent to any action or inaction under this
Agreement;
 
(iii)      alter the Servicing Standard, the Operating Advisor Standard or
obligations of the Master Servicer or the Trustee to make a P&I Advance or a
Property Advance, without the consent of the Holders of Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders; or
 
(iv)      amend any section hereof which relates to the amendment of this
Agreement without the consent of the Holders of all Certificates representing
all of the Percentage Interests of the Class or Classes affected thereby and the
consent of any affected Serviced Companion Loan Noteholders.
 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend this Agreement to
modify, eliminate or add to any of its provisions (i) to such extent as shall be
necessary to maintain the qualification of the Lower-Tier REMIC or the
Upper-Tier REMIC as a REMIC or the qualification of the Grantor Trust as a
grantor trust, or to prevent the imposition of any additional material state or
local taxes, at all times that any Certificates are outstanding; provided that
such action, as evidenced by an Opinion of Counsel (obtained at the expense of
the Trust Fund), is necessary or helpful to maintain such qualification or to
prevent the imposition of any such taxes, and would not adversely affect in any
material respect the interest of any Certificateholder or if applicable, any
Serviced Companion Loan Noteholder or (ii) to the extent necessary to comply
with the Investment Company Act of 1940, as amended, the Exchange Act,
Regulation AB, and/or any related regulatory actions and/or interpretations.
 
If neither the Depositor nor any successor thereto, if any, is in existence, any
amendment under this Section 11.08 shall be effective with the consent of the
Trustee, the Certificate Administrator, the Operating Advisor, the Master
Servicer and the Special Servicer, in writing, and to the extent required by
this Section 11.08, the Certificateholders and Serviced Companion Loan
Noteholders.
 
It shall not be necessary for the consent of Certificateholders under this
Section 11.08 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
method of obtaining such consents and of evidencing the authorization of the
execution thereof by Certificateholders and, if applicable, Serviced Companion
Loan Noteholders, shall be subject to such reasonable
 
 
-421-

--------------------------------------------------------------------------------

 
 
regulations as the Trustee may prescribe; provided, that such method shall
always be by affirmation and in writing.
 
Notwithstanding any contrary provision of this Agreement, no amendment shall be
made to this Agreement or any Custodial Agreement unless the Trustee and the
Certificate Administrator have received an Opinion of Counsel, at the expense of
the party requesting such amendment (or, if such amendment is required to
maintain the rating issued by any Rating Agency or requested by the Trustee for
any purpose described in clause (i), (ii) or (iii) of the first sentence of this
Section, then at the expense of the Trust Fund (and, in the case of any Loan
Combination, any such expense shall be allocated in accordance with the expense
allocation provision of the related Intercreditor Agreement) confirming that
such amendment is authorized or permitted by this Agreement and that all
conditions precedent with respect thereto have been satisfied, respectively,
hereunder and such amendment will not cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC at any time that any Certificates
are outstanding, or cause the Grantor Trust to fail to qualify as a grantor
trust, or cause a tax to be imposed on the Trust Fund or any such Trust REMIC or
any such Grantor Trust.
 
Prior to the execution of any amendment to this Agreement or any Custodial
Agreement, the Trustee, the Certificate Administrator, the Operating Advisor,
the Special Servicer and the Master Servicer may request and shall be entitled
to rely conclusively upon an Opinion of Counsel and an Officer’s Certificate, at
the expense of the party requesting such amendment (or, if such amendment is
required to maintain the rating issued by any Rating Agency or requested by the
Trustee for any purpose described in clauses (i), (ii) or (iii) of the first
sentence of this Section 11.08 (which do not modify or otherwise relate solely
to the obligations, duties or rights of the Trustee), then at the expense of the
Trust Fund (and, in the case of any Loan Combination, any such expense shall be
allocated in accordance with the expense allocation provision of the related
Intercreditor Agreement)) confirming that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent with
respect thereto have been satisfied.  The Trustee, the Certificate Administrator
or the Operating Advisor may, but shall not be obligated to, enter into any such
amendment which affects the Trustee’s, the Certificate Administrator’s or the
Operating Advisor’s own rights, duties or immunities under this Agreement.
 
Notwithstanding any contrary provision contained in this Agreement, no amendment
shall be made to this Agreement (i) which adversely affects the rights,
including (without limitation) as a third-party beneficiary hereunder, and/or
obligations (including, without limitation, in the case of a Mortgage Loan
Seller, under the related Mortgage Loan Purchase Agreement) of any Mortgage Loan
Seller, Initial Purchaser or Underwriter without the written consent of such
Mortgage Loan Seller, Initial Purchaser or Underwriter, as applicable or
(ii) which adversely affects (as determined by the applicable Companion Loan
Noteholder in good faith) the rights and/or obligations of any Companion Loan
Noteholder without the written consent of such Companion Loan Noteholder.
 
Promptly after the execution of any amendment to this Agreement, the Certificate
Administrator shall post a copy of the same to the Certificate Administrator’s
Website, deliver a copy of the same to the 17g-5 Information Provider who shall
post a copy of the same on the 17g-5 Information Provider’s Website pursuant to
Section 3.14(d) of this Agreement, and thereafter, the Certificate Administrator
shall furnish written notification of the substance of such
 
 
-422-

--------------------------------------------------------------------------------

 
 
amendment to each Certificateholder, each Serviced Companion Loan Noteholder,
the Depositor, the Master Servicer, the Special Servicer, the Operating Advisor,
the Trustee, each Mortgage Loan Seller, the Underwriters and the Initial
Purchasers.
 
Section 11.09     Confirmation of Intent.  It is the express intent of the
parties hereto that the conveyance of the Trust Fund (including the Trust
Mortgage Loans) by the Depositor to the Trustee on behalf of Certificateholders
as contemplated by this Agreement be treated for all purposes as a sale by the
Depositor of the Trust Fund to the Trustee. It is, further, not the intention of
the parties that such conveyance be deemed a pledge of the Trust Fund by the
Depositor to the Trustee to secure a debt or other obligation of the Depositor.
However, if, notwithstanding the intent of the parties, the Trust Fund is held
to continue to be property of the Depositor then (a) this Agreement shall also
be deemed to be a security agreement under applicable law; (b) the transfer of
the Trust Fund provided for herein shall be deemed to be a grant by the
Depositor to the Trustee on behalf of Certificateholders of a first priority
security interest in, and the Depositor hereby grants to the Trustee a security
interest in, all of the Depositor’s right, title and interest in and to, whether
now owned or existing or hereafter acquired or arising, the property identified
in clauses (i) through (xiv) of the definition of “Trust Fund” and all proceeds
thereof; (c) the possession by the Trustee (or the Custodian on its behalf) of
Notes and such other items of property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” for purposes of perfecting the security interest pursuant to
Section 9-313 of the New York Uniform Commercial Code; and (d) notifications to
Persons holding such property, and acknowledgments, receipts or confirmations
from Persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
bailees or agents (as applicable) of the Trustee for the purpose of perfecting
such security interest under applicable law. The Depositor shall, and upon the
request and direction of the Master Servicer, the Trustee shall, to the extent
consistent with this Agreement (and at the expense of the Trust Fund (and, in
the case of any Loan Combination, such expense shall be allocated in accordance
with the expense allocation provision of the related Intercreditor Agreement)),
take such actions as may be necessary to ensure that such security interest is a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement. It is the intent of
the parties that such a security interest would be effective whether any of the
Certificates are sold, pledged or assigned.
 
Section 11.10     No Intended Third-Party Beneficiaries.  Except as specified in
Section 11.12 of this Agreement, no Person other than a party to this Agreement,
any Mortgage Loan Seller, any Initial Purchaser, any Underwriter or any
Certificateholder shall have any rights with respect to the enforcement of any
of the rights or obligations hereunder. Without limiting the foregoing, the
parties to this Agreement specifically state that no Borrower, Manager or other
party to a Mortgage Loan is an intended third-party beneficiary of this
Agreement.
 
Section 11.11     Entire Agreement.  This Agreement (and, with respect to each
Loan Combination, together with the related Intercreditor Agreement) contains
the entire agreement and understanding between the parties hereto with respect
to the subject matter hereof, and supersedes all prior and contemporaneous
agreements, understanding, inducements and conditions, express or implied, oral
or written, of any nature whatsoever with respect to the
 
 
-423-

--------------------------------------------------------------------------------

 
 
subject matter hereof.  The express terms hereof control and supersedes any
course of performance or usage of the trade inconsistent with any of the terms
hereof.
 
Section 11.12     Third Party Beneficiaries. Each of the Trustee, the
Certificate Administrator, the Master Servicer and the Special Servicer
acknowledge that (i) each Mortgage Loan Seller and Deutsche Bank Securities Inc.
are third party beneficiaries with respect to Section 8.05(h) of this Agreement,
the obligations of any party to this Agreement to deliver information to the
17g-5 Information Provider hereunder and the obligations of the 17g-5
Information Provider to post information to the 17g-5 Information Provider’s
Website (or make available to the NRSROs the items referenced in Section 3.13(c)
and (d)) and the express obligations of any party hereto to deliver documents,
notices, information or funds to a Mortgage Loan Seller, (ii) each Mortgage Loan
Seller is a third party beneficiary with respect to Section 2.03(d), Section
2.03(e), Section 2.03(g) and Section 11.08 of this Agreement and its rights as a
Privileged Person, (iii) each Initial Purchaser and each Underwriter is a third
party beneficiary with respect to its rights to receive any notices, documents,
certifications and/or information hereunder and its rights under Section 11.08
of this Agreement, (iv) each holder of a Companion Loan and any related Other
Depositor is an intended third party beneficiary in respect of the rights
afforded it under this Agreement and may directly (or, in the case of a holder
of a Companion Loan, the related Other Servicer may) enforce such rights, (v)
each of the Serviced Companion Loan Service Providers under the applicable Other
Pooling and Servicing Agreement is an intended third party beneficiary under
this Agreement with respect to any provision herein expressly relating to
compensation, reimbursement or indemnification of such Serviced Companion Loan
Service Provider and the provisions regarding the coordination of Advances and
(vi) with respect to each Non-Serviced Pari Passu Companion Loan, the related
Other Trustee, Other Servicer, Other Special Servicer and any related
sub-servicer, as applicable, and any other Person that makes principal and/or
interest advances in respect of such mortgage loan pursuant to the related Other
Pooling and Servicing Agreement is an intended third party beneficiary under
this Agreement with respect to any provisions herein relating to (1) the
reimbursement of any nonrecoverable advances made with respect to the applicable
Non-Serviced Mortgage Loan by such Persons, (2) the indemnification of each
applicable Other Servicer, Other Special Servicer and Other Trustee pursuant to
Section 1.04 of this Agreement against any claims, losses, penalties, fines,
forfeitures, legal fees and related costs, judgments and any other costs,
liabilities, fees and expenses incurred in connection with the related Other
Pooling and Servicing Agreement and this Agreement that relate solely to its
servicing of the related Loan Combination and any related reimbursement
provisions and (3) the provisions set forth in Section 4.07(e) of this Agreement
regarding advancing coordination.
 
Section 11.13     PNC Bank, National Association. PNC Bank, National
Association, by execution hereof by its division, Midland Loan Services, a
Division of PNC Bank, National Association, acknowledges and agrees that this
Agreement is binding upon and enforceable against PNC Bank, National Association
to the full extent of the obligations set forth herein with respect to Midland
Loan Services, a Division of PNC Bank, National Association.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
-424-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Depositor, the Master Servicer, the Special Servicer,
the Trustee, the Certificate Administrator and the Operating Advisor have caused
their names to be signed hereto by their respective officers thereunto duly
authorized all as of the day and year first above written.


         
DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION,
as Depositor
         
By:
/s/ Helaine Kaplan    
Name: Helaine Kaplan
     
Title: President
           
By:
/s/ Natalie Grainger    
Name: Natalie Grainger
     
Title: Director
         
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, 
as Master Servicer
     
By:
/s/ Bradley J. Hauger    
Name: Bradley J. Hauger
     
Title: Senior Vice President
           
CWCAPITAL ASSET MANAGEMENT LLC,
as Special Servicer
         
By:
/s/ Brian Hanson    
Name: Brian Hanson
     
Title: Managing Director
 

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 

       
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Trustee
       
By:
/s/ Adam B. Scozzafava    
Name: Adam B. Scozzafava
     
Title: Vice President
         
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Certificate Administrator, Paying Agent and Custodian
       
By:
/s/ Stacey Gross    
Name: Stacey Gross
     
Title: Vice President
         
PENTALPHA SURVEILLANCE LLC,
as Operating Advisor
         
By:
/s/ James Callahan    
Name: James Callahan
     
Title: Executive Director, and Solely as an
Authorized Signatory
 

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 

STATE OF New York )   : ss.: COUNTY OF New York )

 
On the 7th day of May in the year 2015, before me, the undersigned, personally
appeared Helaine Kaplan and Natalie Grainger, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the New
York (insert the city or other political subdivision and the state or county or
other place the acknowledgment was taken).
 

                     /s/ Christine L. Last  
Signature and Office of individual taking acknowledgment

 

This instrument prepared by:     Name: Cadwalader, Wickersham & Taft LLP
Christine L. Last
Notary Public -State of New York
No. 01LA6274862
Qualified in New York County
My Commission Expires January 14, 2017
Address: 200 Liberty Street
New York, New York 10281

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 

STATE OF KANSAS )   : ss.: COUNTY OF JOHNSON )

 
On the 14th day of May in the year 2015, before me, the undersigned, personally
appeared Bradley J. Hauger, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the Overland Park, KS (insert the
city or other political subdivision and the state or county or other place the
acknowledgment was taken).
 
 JUNE E. CHO
NOTARY PUBLIC - State of Kansas
My Appt. Exp. 6/11/18
/s/ June E. Cho
Signature and Office of individual taking acknowledgment

 

This instrument prepared by:     Name: Cadwalader, Wickersham & Taft LLP
Address:
200 Liberty Street
New York, New York 10281

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 

STATE OF Maryland )   : ss.: COUNTY OF Montgomery )

 
On the 8 day of May in the year 2015, before me, the undersigned, personally
appeared Brian Hanson Managing Director, personally known to me or proved to me
on the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual made such appearance before the undersigned in the Maryland
Montgomery (insert the city or other political subdivision and the state or
county or other place the acknowledgment was taken).
 

   /s/ Sheremee D. Griffin CW Capital  
Signature and Office of individual taking acknowledgment

 

This instrument prepared by:     Name: Cadwalader, Wickersham & Taft LLP
Address:
200 Liberty Street
New York, New York 10281
 
 SHEREMEE D. GRIFFIN
NOTARY PUBLIC
MY COMMISSION EXPIRES 11/30/2018
MONTGOMERY COUNTY, MD

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 
 

STATE OF DELAWARE )   : ss.: COUNTY OF NEW CASTLE )

 
On the 15 day of May in the year 2015, before me, the undersigned, personally
appeared Adam B. Scozzafava, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument, and that such individual
made such appearance before the undersigned in the Wilmington, Delaware (insert
the city or other political subdivision and the state or county or other place
the acknowledgment was taken).
 

  /s/ Christina M. Bader  
Signature and Office of individual taking acknowledgment

 

This instrument prepared by:     Name: Cadwalader, Wickersham & Taft LLP
Address:
200 Liberty Street
New York, New York 10281
CHRISTINA M BADER
NOTARY PUBLIC
STATE OF DELAWARE
My Commission Expires 04-15-2016

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 

STATE OF Maryland )   : ss.: COUNTY OF Howard )

 
On the 6 day of May in the year 2015, before me, the undersigned, personally
appeared Stacey Gross, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the Columbia, Maryland (insert the city or
other political subdivision and the state or county or other place the
acknowledgment was taken).
 

  /s/ Colin A. Castro  
Signature and Office of individual taking acknowledgment

 

This instrument prepared by:     Name: Cadwalader, Wickersham & Taft LLP
Address:
200 Liberty Street
New York, New York 10281
COLIN A CASTRO
NOTARY PUBLIC
MY COMMISSION EXPIRES MARCH 24, 2019
FREDERICK COUNTY, MD

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 
 

STATE OF Connecticut )   : ss.: COUNTY OF Fairfield )

 
On the 7th day of May in the year 2015, before me, the undersigned, personally
appeared James Callahan, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City of Greenwich (insert the city or
other political subdivision and the state or county or other place the
acknowledgment was taken).
 

  /s/ Melonie S. Williams  
Signature and Office of individual taking acknowledgment

 

This instrument prepared by:     Name: Cadwalader, Wickersham & Taft LLP
Address:
200 Liberty Street
New York, New York 10281
MELONIE S. WILLIAMS
Notary Public
Connecticut
My Commission Expires July 31, 2019

 
 
COMM 2015-CCRE23:  Pooling and Servicing Agreement

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
 
FORM OF CLASS A-1 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.  NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN.  ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.



--------------------------------------------------------------------------------

1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-1-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE

PASS-THROUGH CERTIFICATES, CLASS A-1
 
Class A-1 Pass-Through Rate: 1.536%
 
CUSIP:  12593AAW5
 
ISIN:      US12593AAW53
     
Original Aggregate Certificate Balance of the
Class A-1 Certificates: $53,800,000
 
Initial Certificate Balance of this Certificate: $53,800,000
 
     
First Distribution Date:  June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date:  January 2020
 
No.: A-1-[_]

 
This certifies that [              ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class A-1 Certificates.  The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer.  The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below).  The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”).  This Certificate is issued pursuant to, and in
accordance with, the terms of the Pooling and Servicing Agreement.  To the
extent not defined herein, capitalized terms used herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement.
 
 
A-1-2

--------------------------------------------------------------------------------

 
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended.  Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement.  In the event that there is any conflict between any provision of
this Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class A-1 Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement.  “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.  Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the
Class A-1 Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement.  The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs.  Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs.  Such distributions shall be made on
each Distribution Date other than the Termination Date to each Certificateholder
of record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or,
 
 
A-1-3

--------------------------------------------------------------------------------

 
 
otherwise, by check mailed by first-class mail to the address set forth therefor
in the Certificate Register.  The final distribution on each Certificate shall
be made in like manner, but only upon presentment and surrender of such
Certificate at the office of the Certificate Administrator or its agent (which
may be the Paying Agent or the Certificate Registrar acting as such agent) that
is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders.  If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto.  If within one year after the second notice not all of
such Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates.  The costs and expenses of holding such funds in trust and
of contacting such Certificateholders shall be paid out of such funds.  If
within two years after the second notice any such Certificates shall not have
been surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual
Certificateholders.  No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with the Pooling and Servicing Agreement.  Any amounts remaining in the Class V
Distribution Account representing Excess Interest shall be distributed to the
Holders of the Class V Certificates.  Such funds held by the Certificate
Administrator may be invested under certain circumstances, and all income and
gain realized from investment of such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)):  (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the
 
 
A-1-4

--------------------------------------------------------------------------------

 
 
Trust Mortgage Loans; (vi) any indemnities or guaranties given as additional
security for any Trust Mortgage Loans; (vii) a security interest in all assets
deposited in the Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts,
and Reserve Accounts; (viii) the Loss of Value Reserve Fund; (ix) the Collection
Account, the Serviced Loan Combination Collection Accounts, the Distribution
Accounts, the Courtyard by Marriott Distribution Account, the Courtyard Rakes
Collection Sub-Account, any Excess Liquidation Proceeds Account, the Interest
Reserve Account, and the Trust’s interest in any REO Account, including any
amounts on deposit therein, assets credited thereto and any reinvestment income,
as applicable; (x) a security interest in any environmental indemnity agreements
relating to the Mortgaged Properties; (xi) a security interest in all insurance
policies with respect to the Trust Mortgage Loans and the Mortgaged Properties;
(xii) the rights and remedies under the Mortgage Loan Purchase Agreements
relating to document delivery requirements with respect to the Trust Mortgage
Loans and the representations and warranties of the related Mortgage Loan Seller
regarding its Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor
into the Upper-Tier Distribution Account on the Closing Date in respect of the
Class X-C Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the
proceeds of the foregoing (other than any interest earned on deposits in the
Lock-Box Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve
Accounts, to the extent such interest belongs to the related Borrower).  As
provided in the Pooling and Servicing Agreement, withdrawals may be made from
certain of the above accounts for purposes other than distributions to
Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement.  Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered.  Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
 
A-1-5

--------------------------------------------------------------------------------

 
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement.  In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer.  The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act.  Such amendment (a) shall not materially
increase the obligations of the Depositor, the Trustee, the Paying Agent, the
Certificate Administrator, the Operating Advisor, the 17g-5 Information
Provider, the Master Servicer or the Special Servicer without such party’s
consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency.  In no event shall any such
amendment cause the Lower-Tier REMIC or the
 
 
A-1-6

--------------------------------------------------------------------------------

 
 
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local
 
 
A-1-7

--------------------------------------------------------------------------------

 
 
taxes, at all times that any Certificates are outstanding; provided, that such
action, as evidenced by an Opinion of Counsel (obtained at the expense of the
Trust Fund), is necessary or helpful to maintain such qualification or to
prevent the imposition of any such taxes, and would not adversely affect in any
material respect the interest of any Certificateholder or, if applicable, any
Serviced Companion Loan Noteholder or (ii) to the extent necessary to comply
with the Investment Company Act of 1940, as amended, the Exchange Act,
Regulation AB, and/or any related regulatory actions and/or interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C
 
 
A-1-8

--------------------------------------------------------------------------------

 
 
Notional Amount and the aggregate Certificate Balance of the Class A-1, Class
A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C and Class D
Certificates is reduced to zero, the Sole Certificateholder shall have the right
to exchange all of the then-outstanding Certificates (other than (i) the Class
X-D Certificates if the Sole Certificateholder has only taken an assignment of
the Voting Rights of the Class X-D Certificates pursuant to the definition of
“Sole Certificateholder” and (ii) the Class V, Class R and Class LR
Certificates) for all of the Mortgage Loans and each REO Property remaining in
the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the Pooling
and Servicing Agreement by giving written notice to all the parties to the
Pooling and Servicing Agreement no later than 60 days prior to the anticipated
date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to
Section 9.01(c) of the Pooling and Servicing Agreement shall be borne by the
party exercising its purchase rights thereunder.  The Trustee and the
Certificate Administrator shall be entitled to rely conclusively on any
determination made by an Independent appraiser pursuant to Section 9.01(c) of
the Pooling and Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-1-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class A-1
Certificate to be duly executed.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class A-1 Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-1-10

--------------------------------------------------------------------------------

 


EXHIBIT A-2
 
FORM OF CLASS A-2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.  NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN.  ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.



--------------------------------------------------------------------------------

1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-2-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE

PASS-THROUGH CERTIFICATES, CLASS A-2
 
Class A-2 Pass-Through Rate: 2.852%
 
CUSIP:  12593AAX3
 
ISIN:      US12593AAX37
     
Original Aggregate Certificate Balance of the
Class A-2 Certificates: $168,100,000
 
Initial Certificate Balance of this Certificate: $168,100,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date:  April 2020
 
No.: A-2-[_]

 
This certifies that [              ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class A-2 Certificates.  The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer.  The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below).  The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”).  This Certificate is issued pursuant to, and in
accordance with, the terms of the Pooling and Servicing Agreement.  To the
extent not defined herein, capitalized terms used herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D
 
 
A-2-2

--------------------------------------------------------------------------------

 
 
of the Internal Revenue Code of 1986, as amended.  Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement.  In the event that there is any conflict between any provision of
this Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class A-2 Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement.  “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.  Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the
Class A-2 Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement.  The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs.  Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs.  Such distributions shall be made on
each Distribution Date other than the Termination Date to each Certificateholder
of record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register.  The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its
 
 
A-2-3

--------------------------------------------------------------------------------

 
 
agent (which may be the Paying Agent or the Certificate Registrar acting as such
agent) that is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders.  If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto.  If within one year after the second notice not all of
such Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates.  The costs and expenses of holding such funds in trust and
of contacting such Certificateholders shall be paid out of such funds.  If
within two years after the second notice any such Certificates shall not have
been surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual
Certificateholders.  No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with the Pooling and Servicing Agreement.  Any amounts remaining in the Class V
Distribution Account representing Excess Interest shall be distributed to the
Holders of the Class V Certificates.  Such funds held by the Certificate
Administrator may be invested under certain circumstances, and all income and
gain realized from investment of such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)):  (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts,
 
 
A-2-4

--------------------------------------------------------------------------------

 
 
the Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower).  As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement.  Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered.  Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement.  In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for
 
 
A-2-5

--------------------------------------------------------------------------------

 
 
any costs (including the cost of the Certificate Registrar’s counsel’s review of
the documents and any legal opinions, submitted by the transferor or transferee
to the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer.  The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act.  Such amendment (a) shall not materially
increase the obligations of the Depositor, the Trustee, the Paying Agent, the
Certificate Administrator, the Operating Advisor, the 17g-5 Information
Provider, the Master Servicer or the Special Servicer without such party’s
consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency.  In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of
 
 
A-2-6

--------------------------------------------------------------------------------

 
 
each Class of Certificates affected thereby (without regard to Certificates held
by the Depositor, any of the Depositor’s Affiliates and/or agents) and each
Serviced Companion Loan Noteholder affected thereby for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Pooling and Servicing Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 
A-2-7

--------------------------------------------------------------------------------

 
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and
Class LR Certificates) for all of the Mortgage Loans and each REO Property
remaining in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of
the Pooling and Servicing Agreement by giving written notice to
 
 
A-2-8

--------------------------------------------------------------------------------

 
 
all the parties to the Pooling and Servicing Agreement no later than 60 days
prior to the anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to
Section 9.01(c) of the Pooling and Servicing Agreement shall be borne by the
party exercising its purchase rights thereunder.  The Trustee and the
Certificate Administrator shall be entitled to rely conclusively on any
determination made by an Independent appraiser pursuant to Section 9.01(c) of
the Pooling and Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-2-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class A-2
Certificate to be duly executed.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class A-2 Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-2-10

--------------------------------------------------------------------------------

 


EXHIBIT A-3
 
FORM OF CLASS A-SB  CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.  NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN.  ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.



--------------------------------------------------------------------------------

1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-3-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE

PASS-THROUGH CERTIFICATES, CLASS A-SB
 
Class A-SB Pass-Through Rate: 3.257%
 
CUSIP:  12593AAY1
 
ISIN:      US12593AAY10
     
Original Aggregate Certificate Balance of the
Class A-SB Certificates: $85,300,000
 
Initial Certificate Balance of this Certificate: $85,300,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date:  December 2024
 
No.: A-SB-[_]

 
This certifies that [              ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class A-SB Certificates.  The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer.  The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below).  The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”).  This Certificate is issued pursuant to, and in
accordance with, the terms of the Pooling and Servicing Agreement.  To the
extent not defined herein, capitalized terms used herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D
 
 
A-3-2

--------------------------------------------------------------------------------

 
 
of the Internal Revenue Code of 1986, as amended.  Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement.  In the event that there is any conflict between any provision of
this Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class A-SB Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement.  “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.  Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the
Class A-SB Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement.  The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs.  Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs.  Such distributions shall be made on
each Distribution Date other than the Termination Date to each Certificateholder
of record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register.  The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its
 
 
A-3-3

--------------------------------------------------------------------------------

 
 
agent (which may be the Paying Agent or the Certificate Registrar acting as such
agent) that is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders.  If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto.  If within one year after the second notice not all of
such Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates.  The costs and expenses of holding such funds in trust and
of contacting such Certificateholders shall be paid out of such funds.  If
within two years after the second notice any such Certificates shall not have
been surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual
Certificateholders.  No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with the Pooling and Servicing Agreement.  Any amounts remaining in the Class V
Distribution Account representing Excess Interest shall be distributed to the
Holders of the Class V Certificates.  Such funds held by the Certificate
Administrator may be invested under certain circumstances, and all income and
gain realized from investment of such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)):  (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts,
 
 
A-3-4

--------------------------------------------------------------------------------

 
 
the Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower).  As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement.  Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered.  Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement.  In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for
 
 
A-3-5

--------------------------------------------------------------------------------

 
 
any costs (including the cost of the Certificate Registrar’s counsel’s review of
the documents and any legal opinions, submitted by the transferor or transferee
to the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer.  The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act.  Such amendment (a) shall not materially
increase the obligations of the Depositor, the Trustee, the Paying Agent, the
Certificate Administrator, the Operating Advisor, the 17g-5 Information
Provider, the Master Servicer or the Special Servicer without such party’s
consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency.  In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing  not
less than 66-2/3% of the Percentage Interests of
 
 
A-3-6

--------------------------------------------------------------------------------

 
 
each Class of Certificates affected thereby (without regard to Certificates held
by the Depositor, any of the Depositor’s Affiliates and/or agents) and each
Serviced Companion Loan Noteholder affected thereby for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Pooling and Servicing Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 
A-3-7

--------------------------------------------------------------------------------

 
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and
Class LR Certificates) for all of the Mortgage Loans and each REO Property
remaining in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of
the Pooling and Servicing Agreement by giving written notice to
 
 
A-3-8

--------------------------------------------------------------------------------

 
 
all the parties to the Pooling and Servicing Agreement no later than 60 days
prior to the anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to
Section 9.01(c) of the Pooling and Servicing Agreement shall be borne by the
party exercising its purchase rights thereunder.  The Trustee and the
Certificate Administrator shall be entitled to rely conclusively on any
determination made by an Independent appraiser pursuant to Section 9.01(c) of
the Pooling and Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-3-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class A-SB
Certificate to be duly executed.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class A-SB Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-3-10

--------------------------------------------------------------------------------

 
 
EXHIBIT A-4
 
FORM OF CLASS A-3 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.  NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN.  ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.



--------------------------------------------------------------------------------

1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-4-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS A-3
 
Class A-3 Pass-Through Rate:  3.230%
 
CUSIP:  12593AAZ8
 
ISIN:      US12593AAZ84
     
Original Aggregate Certificate Balance of the
Class A-3 Certificates: $270,000,000
 
Initial Certificate Balance of this Certificate: $270,000,000
 
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date:  March 2025
 
No.: A-3-[_]

 
This certifies that [              ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class A-3 Certificates.  The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer.  The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below).  The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”).  This Certificate is issued pursuant to, and in
accordance with, the terms of the Pooling and Servicing Agreement.  To the
extent not defined herein, capitalized terms used herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D
 
 
A-4-2

--------------------------------------------------------------------------------

 
 
of the Internal Revenue Code of 1986, as amended.  Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement.  In the event that there is any conflict between any provision of
this Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class A-3 Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement.  “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.  Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the
Class A-3 Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement.  The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs.  Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs.  Such distributions shall be made on
each Distribution Date other than the Termination Date to each Certificateholder
of record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register.  The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its
 
 
A-4-3

--------------------------------------------------------------------------------

 
 
agent (which may be the Paying Agent or the Certificate Registrar acting as such
agent) that is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders.  If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto.  If within one year after the second notice not all of
such Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates.  The costs and expenses of holding such funds in trust and
of contacting such Certificateholders shall be paid out of such funds.  If
within two years after the second notice any such Certificates shall not have
been surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual
Certificateholders.  No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with the Pooling and Servicing Agreement.  Any amounts remaining in the Class V
Distribution Account representing Excess Interest shall be distributed to the
Holders of the Class V Certificates.  Such funds held by the Certificate
Administrator may be invested under certain circumstances, and all income and
gain realized from investment of such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)):  (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts,
 
 
A-4-4

--------------------------------------------------------------------------------

 
 
the Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower).  As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement.  Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered.  Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement.  In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for
 
 
A-4-5

--------------------------------------------------------------------------------

 
 
any costs (including the cost of the Certificate Registrar’s counsel’s review of
the documents and any legal opinions, submitted by the transferor or transferee
to the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer.  The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act.  Such amendment (a) shall not materially
increase the obligations of the Depositor, the Trustee, the Paying Agent, the
Certificate Administrator, the Operating Advisor, the 17g-5 Information
Provider, the Master Servicer or the Special Servicer without such party’s
consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency.  In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of
 
 
A-4-6

--------------------------------------------------------------------------------

 
 
each Class of Certificates affected thereby (without regard to Certificates held
by the Depositor, any of the Depositor’s Affiliates and/or agents) and each
Serviced Companion Loan Noteholder affected thereby for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Pooling and Servicing Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 
A-4-7

--------------------------------------------------------------------------------

 
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and
Class LR Certificates) for all of the Mortgage Loans and each REO Property
remaining in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of
the Pooling and Servicing Agreement by giving written notice to
 
 
A-4-8

--------------------------------------------------------------------------------

 
 
all the parties to the Pooling and Servicing Agreement no later than 60 days
prior to the anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to
Section 9.01(c) of the Pooling and Servicing Agreement shall be borne by the
party exercising its purchase rights thereunder.  The Trustee and the
Certificate Administrator shall be entitled to rely conclusively on any
determination made by an Independent appraiser pursuant to Section 9.01(c) of
the Pooling and Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.


 
A-4-9

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class A-3
Certificate to be duly executed.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class A-3 Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-4-10

--------------------------------------------------------------------------------

 
 
EXHIBIT A-5
 
FORM OF CLASS A-4 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES.  NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN.  ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.



--------------------------------------------------------------------------------

1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-5-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS A-4
 
Class A-4 Pass-Through Rate: 3.497%
 
CUSIP:  12593ABA2
 
ISIN:      US12593ABA25
     
Original Aggregate Certificate Balance of the
Class A-4 Certificates: $381,594,000
 
Initial Certificate Balance of this Certificate: $381,594,000
 
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date:  April 2025
 
No.: A-4-[_]

 
This certifies that [              ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class A-4 Certificates.  The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer.  The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below).  The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”).  This Certificate is issued pursuant to, and in
accordance with, the terms of the Pooling and Servicing Agreement.  To the
extent not defined herein, capitalized terms used herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D
 
 
A-5-2

--------------------------------------------------------------------------------

 
 
of the Internal Revenue Code of 1986, as amended.  Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement.  In the event that there is any conflict between any provision of
this Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class A-4 Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement.  “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.  Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the
Class A-4 Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement.  The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs.  Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs.  Such distributions shall be made on
each Distribution Date other than the Termination Date to each Certificateholder
of record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register.  The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its
 
 
A-5-3

--------------------------------------------------------------------------------

 
 
agent (which may be the Paying Agent or the Certificate Registrar acting as such
agent) that is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders.  If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto.  If within one year after the second notice not all of
such Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates.  The costs and expenses of holding such funds in trust and
of contacting such Certificateholders shall be paid out of such funds.  If
within two years after the second notice any such Certificates shall not have
been surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual
Certificateholders.  No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with the Pooling and Servicing Agreement.  Any amounts remaining in the Class V
Distribution Account representing Excess Interest shall be distributed to the
Holders of the Class V Certificates.  Such funds held by the Certificate
Administrator may be invested under certain circumstances, and all income and
gain realized from investment of such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)):  (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts,
 
 
A-5-4

--------------------------------------------------------------------------------

 
 
the Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower).  As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement.  Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered.  Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement.  In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for
 
 
A-5-5

--------------------------------------------------------------------------------

 
 
any costs (including the cost of the Certificate Registrar’s counsel’s review of
the documents and any legal opinions, submitted by the transferor or transferee
to the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer.  The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act.  Such amendment (a) shall not materially
increase the obligations of the Depositor, the Trustee, the Paying Agent, the
Certificate Administrator, the Operating Advisor, the 17g-5 Information
Provider, the Master Servicer or the Special Servicer without such party’s
consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency.  In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of
 
 
A-5-6

--------------------------------------------------------------------------------

 
 
each Class of Certificates affected thereby (without regard to Certificates held
by the Depositor, any of the Depositor’s Affiliates and/or agents) and each
Serviced Companion Loan Noteholder affected thereby for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Pooling and Servicing Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 
A-5-7

--------------------------------------------------------------------------------

 
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and
Class LR Certificates) for all of the Mortgage Loans and each REO Property
remaining in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of
the Pooling and Servicing Agreement by giving written notice to
 
 
A-5-8

--------------------------------------------------------------------------------

 
 
all the parties to the Pooling and Servicing Agreement no later than 60 days
prior to the anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to
Section 9.01(c) of the Pooling and Servicing Agreement shall be borne by the
party exercising its purchase rights thereunder.  The Trustee and the
Certificate Administrator shall be entitled to rely conclusively on any
determination made by an Independent appraiser pursuant to Section 9.01(c) of
the Pooling and Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-5-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class A-4
Certificate to be duly executed.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class A-4 Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated:  May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-5-10

--------------------------------------------------------------------------------

 
 
EXHIBIT A-6
 
FORM OF CLASS A-M CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
IN ADDITION, SUBJECT TO THE CONDITIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT, THIS CERTIFICATE, TOGETHER WITH THE OTHER EXCHANGEABLE CERTIFICATES
SET FORTH IN THE POOLING AND SERVICING AGREEMENT, MAY BE EXCHANGED FOR OTHER
EXCHANGEABLE CERTIFICATES, PURSUANT TO THE PROCEDURES SET FORTH IN THE POOLING
AND SERVICING AGREEMENT.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 

--------------------------------------------------------------------------------

 
1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-6-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS A-M
 
Class A-M Pass-Through Rate: 3.801%
 
CUSIP:  12593ABC8
ISIN:      US12593ABC80
 
Original Aggregate Certificate Balance of the
Class A-M Certificates: $101,016,000
 
 
Initial Certificate Balance of this Certificate as of the Closing Date:
$101,016,000
 
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
 
Assumed Final Distribution Date: April 2025
 
No.: A-M-[_]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-M Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D
 
 
A-6-2

--------------------------------------------------------------------------------

 
 
of the Internal Revenue Code of 1986, as amended. Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class A-M Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
A-M Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its
 
 
A-6-3

--------------------------------------------------------------------------------

 
 
agent (which may be the Paying Agent or the Certificate Registrar acting as such
agent) that is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts,
 
 
A-6-4

--------------------------------------------------------------------------------

 
 
the Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for
 
 
A-6-5

--------------------------------------------------------------------------------

 
 
any costs (including the cost of the Certificate Registrar’s counsel’s review of
the documents and any legal opinions, submitted by the transferor or transferee
to the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of
 
 
A-6-6

--------------------------------------------------------------------------------

 
 
each Class of Certificates affected thereby (without regard to Certificates held
by the Depositor, any of the Depositor’s Affiliates and/or agents) and each
Serviced Companion Loan Noteholder affected thereby for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Pooling and Servicing Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 
A-6-7

--------------------------------------------------------------------------------

 
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to
 
 
A-6-8

--------------------------------------------------------------------------------

 
 
all the parties to the Pooling and Servicing Agreement no later than 60 days
prior to the anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-6-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class A-M
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class A-M Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-6-10

--------------------------------------------------------------------------------

 
 
EXHIBIT A-7
 
FORM OF CLASS B CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
IN ADDITION, SUBJECT TO THE CONDITIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT, THIS CERTIFICATE, TOGETHER WITH THE OTHER EXCHANGEABLE CERTIFICATES
SET FORTH IN THE POOLING AND SERVICING AGREEMENT, MAY BE EXCHANGED FOR OTHER
EXCHANGEABLE CERTIFICATES, PURSUANT TO THE PROCEDURES SET FORTH IN THE POOLING
AND SERVICING AGREEMENT.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 

--------------------------------------------------------------------------------

 
1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-7-1

--------------------------------------------------------------------------------

 

COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS B
 
Class B Pass-Through Rate: A per annum rate equal to the lesser of (i) the
Weighted Average Net Mortgage Pass-Through Rate and (ii) 4.183%
 
CUSIP:   12593ABD6
ISIN:       US12593ABD63
 
Original Aggregate Certificate Balance of the
Class B Certificates: $92,797,000
 
 
Initial Certificate Balance of this Certificate as of the Closing Date:
$92,797,000
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
 
Assumed Final Distribution Date: April 2025
 
No.: B-[_]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class B Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
 
A-7-2

--------------------------------------------------------------------------------

 
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class B Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class B
Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
 
 
A-7-3

--------------------------------------------------------------------------------

 
 
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts,
 
 
A-7-4

--------------------------------------------------------------------------------

 
 
Cash Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss
of Value Reserve Fund; (ix) the Collection Account, the Serviced Loan
Combination Collection Accounts, the Distribution Accounts, the Courtyard by
Marriott Distribution Account, the Courtyard Rakes Collection Sub-Account, any
Excess Liquidation Proceeds Account, the Interest Reserve Account, and the
Trust’s interest in any REO Account, including any amounts on deposit therein,
assets credited thereto and any reinvestment income, as applicable; (x) a
security interest in any environmental indemnity agreements relating to the
Mortgaged Properties; (xi) a security interest in all insurance policies with
respect to the Trust Mortgage Loans and the Mortgaged Properties; (xii) the
rights and remedies under the Mortgage Loan Purchase Agreements relating to
document delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as
 
 
A-7-5

--------------------------------------------------------------------------------

 
 
provided in Section 5.02(h) of the Pooling and Servicing Agreement. In
connection with any transfer to an Institutional Accredited Investor, the
transferor shall reimburse the Trust Fund for any costs (including the cost of
the Certificate Registrar’s counsel’s review of the documents and any legal
opinions, submitted by the transferor or transferee to the Certificate Registrar
as provided in the Pooling and Servicing Agreement) incurred by the Certificate
Registrar in connection with such transfer. The Certificate Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the
 
 
A-7-6

--------------------------------------------------------------------------------

 
 
Certificate Administrator, the Operating Advisor and the Trustee with the prior
written consent of the Holders of Certificates representing not less than
66-2/3% of the Percentage Interests of each Class of Certificates affected
thereby (without regard to Certificates held by the Depositor, any of the
Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the
 
 
A-7-7

--------------------------------------------------------------------------------

 
 
Investment Company Act of 1940, as amended, the Exchange Act, Regulation AB,
and/or any related regulatory actions and/or interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole
 
 
A-7-8

--------------------------------------------------------------------------------

 
 
Certificateholder” and (ii) the Class V, Class R and Class LR Certificates) for
all of the Mortgage Loans and each REO Property remaining in the Trust Fund as
contemplated by clause (ii) of Section 9.01(a) of the Pooling and Servicing
Agreement by giving written notice to all the parties to the Pooling and
Servicing Agreement no later than 60 days prior to the anticipated date of
exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-7-9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Certificate Administrator has caused this Class B
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class B Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-7-10

--------------------------------------------------------------------------------

 
 
EXHIBIT A-8
 
FORM OF CLASS C CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
IN ADDITION, SUBJECT TO THE CONDITIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT, THIS CERTIFICATE, TOGETHER WITH THE OTHER EXCHANGEABLE CERTIFICATES
SET FORTH IN THE POOLING AND SERVICING AGREEMENT, MAY BE EXCHANGED FOR OTHER
EXCHANGEABLE CERTIFICATES, PURSUANT TO THE PROCEDURES SET FORTH IN THE POOLING
AND SERVICING AGREEMENT.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN 
 

--------------------------------------------------------------------------------

 
1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-8-1

--------------------------------------------------------------------------------

 
 
SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
 
 
A-8-2

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS C
 
Class C Pass-Through Rate: Equal to Weighted Average Net Mortgage Pass-Through
Rate
 
CUSIP:   12593ABE4
ISIN:       US12593ABE47
 
Original Aggregate Certificate Balance of the
Class C Certificates: $61,295,000
 
 
Initial Certificate Balance of this Certificate as of the Closing Date:
$61,295,000
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
 
Assumed Final Distribution Date: April 2025
 
No.: C-[_]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class C Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
 
A-8-3

--------------------------------------------------------------------------------

 
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class C Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class C
Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
 
 
A-8-4

--------------------------------------------------------------------------------

 
 
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts,
 
 
A-8-5

--------------------------------------------------------------------------------

 
 
Cash Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss
of Value Reserve Fund; (ix) the Collection Account, the Serviced Loan
Combination Collection Accounts, the Distribution Accounts, the Courtyard by
Marriott Distribution Account, the Courtyard Rakes Collection Sub-Account, any
Excess Liquidation Proceeds Account, the Interest Reserve Account, and the
Trust’s interest in any REO Account, including any amounts on deposit therein,
assets credited thereto and any reinvestment income, as applicable; (x) a
security interest in any environmental indemnity agreements relating to the
Mortgaged Properties; (xi) a security interest in all insurance policies with
respect to the Trust Mortgage Loans and the Mortgaged Properties; (xii) the
rights and remedies under the Mortgage Loan Purchase Agreements relating to
document delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as
 
 
A-8-6

--------------------------------------------------------------------------------

 
 
provided in Section 5.02(h) of the Pooling and Servicing Agreement. In
connection with any transfer to an Institutional Accredited Investor, the
transferor shall reimburse the Trust Fund for any costs (including the cost of
the Certificate Registrar’s counsel’s review of the documents and any legal
opinions, submitted by the transferor or transferee to the Certificate Registrar
as provided in the Pooling and Servicing Agreement) incurred by the Certificate
Registrar in connection with such transfer. The Certificate Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the
 
 
A-8-7

--------------------------------------------------------------------------------

 
 
Certificate Administrator, the Operating Advisor and the Trustee with the prior
written consent of the Holders of Certificates representing not less than
66-2/3% of the Percentage Interests of each Class of Certificates affected
thereby (without regard to Certificates held by the Depositor, any of the
Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the
 
 
A-8-8

--------------------------------------------------------------------------------

 
 
Investment Company Act of 1940, as amended, the Exchange Act, Regulation AB,
and/or any related regulatory actions and/or interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole
 
 
A-8-9

--------------------------------------------------------------------------------

 
 
Certificateholder” and (ii) the Class V, Class R and Class LR Certificates) for
all of the Mortgage Loans and each REO Property remaining in the Trust Fund as
contemplated by clause (ii) of Section 9.01(a) of the Pooling and Servicing
Agreement by giving written notice to all the parties to the Pooling and
Servicing Agreement no later than 60 days prior to the anticipated date of
exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-8-10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Certificate Administrator has caused this Class C
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class C Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-8-11

--------------------------------------------------------------------------------

 
 
EXHIBIT A-9
 
FORM OF CLASS D CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
IN ADDITION, SUBJECT TO THE CONDITIONS SET FORTH IN THE POOLING AND SERVICING
AGREEMENT, THIS CERTIFICATE, TOGETHER WITH THE OTHER EXCHANGEABLE CERTIFICATES
SET FORTH IN THE POOLING AND SERVICING AGREEMENT, MAY BE EXCHANGED FOR OTHER
EXCHANGEABLE CERTIFICATES, PURSUANT TO THE PROCEDURES SET FORTH IN THE POOLING
AND SERVICING AGREEMENT.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.



--------------------------------------------------------------------------------

 
1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-9-1

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS D
 
Class D Pass-Through Rate: Equal to Weighted Average Net Mortgage Pass-Through
Rate
 
CUSIP:   12593ABF1
ISIN:       US12593ABF12
 
Original Aggregate Certificate Balance of the
Class D Certificates: $58,212,000
 
 
Initial Certificate Balance of this Certificate: $58,212,000
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
 
Assumed Final Distribution Date: May 2025
 
No.: D-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class D Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D
 
 
A-9-2

--------------------------------------------------------------------------------

 
 
of the Internal Revenue Code of 1986, as amended. Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class D Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class D
Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its
 
 
A-9-3

--------------------------------------------------------------------------------

 
 
agent (which may be the Paying Agent or the Certificate Registrar acting as such
agent) that is specified in the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts,
 
 
A-9-4

--------------------------------------------------------------------------------

 
 
the Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for
 
 
A-9-5

--------------------------------------------------------------------------------

 
 
any costs (including the cost of the Certificate Registrar’s counsel’s review of
the documents and any legal opinions, submitted by the transferor or transferee
to the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of
 
 
A-9-6

--------------------------------------------------------------------------------

 
 
each Class of Certificates affected thereby (without regard to Certificates held
by the Depositor, any of the Depositor’s Affiliates and/or agents) and each
Serviced Companion Loan Noteholder affected thereby for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of the Pooling and Servicing Agreement or modifying in any manner the rights of
the Certificateholders or the Serviced Companion Loan Noteholders; provided,
that no such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 
A-9-7

--------------------------------------------------------------------------------

 
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to
 
 
A-9-8

--------------------------------------------------------------------------------

 
 
all the parties to the Pooling and Servicing Agreement no later than 60 days
prior to the anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-9-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class D
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class D Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-9-10

--------------------------------------------------------------------------------

 

EXHIBIT A-10
 
FORM OF CLASS E [RULE 144A] 1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-10-1

--------------------------------------------------------------------------------

 
 
IN, AND IN ACCORDANCE WITH RULE 903 OR RULE 904 OF, REGULATION S UNDER THE
SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
 
A-10-2

--------------------------------------------------------------------------------

 
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR A GOVERNMENTAL PLAN, AS
DEFINED IN SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE
OR LOCAL LAW (“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE
FOREGOING PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE
INVESTMENT FUND WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A
PLAN’S INVESTMENT IN THE COLLECTIVE INVESTMENT FUND (PURSUANT TO U.S. DEPARTMENT
OF LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA),
AN INSURANCE COMPANY USING ASSETS OF SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH
ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR LAW TO INCLUDE ASSETS OF PLANS, OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH PLAN OR USING THE ASSETS OF ANY SUCH
PLAN, OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT
UNDER CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH
CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT FROM THE PROHIBITED
TRANSACTION PROVISIONS OF SECTIONS 406 AND 407 OF ERISA, AND CODE SECTION 4975
UNDER SECTIONS I AND III OF PTCE 95-60 OR A SUBSTANTIALLY SIMILAR EXEMPTION
UNDER SIMILAR LAW. TRANSFEREES OF THIS CERTIFICATE TAKING DELIVERY IN
CERTIFICATED FORM SHALL BE REQUIRED EITHER (I) TO DELIVER A LETTER IN THE FORM
ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT, OR (II) IN THE
EVENT THE TRANSFEREE IS SUCH AN ENTITY SPECIFIED IN (A) OR (B) ABOVE, SUCH
ENTITY SHALL PROVIDE ANY OPINIONS OF COUNSEL, OFFICERS’ CERTIFICATES OR
AGREEMENTS AS MAY BE REQUIRED BY, AND IN FORM AND SUBSTANCE SATISFACTORY TO, THE
DEPOSITOR, THE CERTIFICATE ADMINISTRATOR AND THE CERTIFICATE REGISTRAR, TO THE
EFFECT THAT THE PURCHASE AND HOLDING OF THE CERTIFICATES BY OR ON BEHALF OF A
PLAN WILL NOT CONSTITUTE OR RESULT IN A NON EXEMPT PROHIBITED TRANSACTION WITHIN
THE MEANING OF SECTION 406 OR 407 OF ERISA OR CODE SECTION 4975 (OR SIMILAR
VIOLATION OF SIMILAR LAW), AND WILL NOT SUBJECT THE MASTER SERVICER, THE SPECIAL
SERVICER, THE DEPOSITOR, THE CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR,
THE TRUSTEE OR THE CERTIFICATE REGISTRAR TO ANY OBLIGATION OR LIABILITY. THE
TRANSFEREE OF A BENEFICIAL INTEREST IN A “GLOBAL CERTIFICATE” THAT IS A
“RESTRICTED CERTIFICATE” (EACH AS DEFINED IN THE POOLING AND SERVICING
AGREEMENT) SHALL BE DEEMED TO REPRESENT THAT IT IS NOT A PLAN OR A PERSON ACTING
ON BEHALF OF ANY PLAN OR USING THE ASSETS OF ANY PLAN TO ACQUIRE SUCH INTEREST,
OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT UNDER
CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE
 
 
A-10-3

--------------------------------------------------------------------------------

 
 
SUBSEQUENT HOLDING OF SUCH CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT
FROM THE PROHIBITED TRANSACTION PROVISIONS OF SECTIONS 406 AND 407 OF ERISA, AND
CODE SECTION 4975 UNDER SECTIONS I AND III OF PTCE 95-60, OR A SUBSTANTIALLY
SIMILAR EXEMPTION UNDER SIMILAR LAW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN CODE SECTIONS 860G(a)(1) AND 860D.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-10-4

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS E
 
Class E Pass-Through Rate: 3.234%
 
CUSIP:   12593AAJ45
U20108AE36
12593AAK17
 
ISIN:       US12593AAJ438
USU20108AE309
US12593AAK1610
     
Original Aggregate Certificate Balance of the
Class E Certificates: $27,394,000
 
 
Initial Certificate Balance of this Certificate: $27,394,000
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
 
Assumed Final Distribution Date: May 2025
 
No.: E-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class E Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For IAI Certificates
 
8 For Rule 144A Certificates
 
9 For Regulation S Certificates
 
10 For IAI Certificates
 
 
A-10-5

--------------------------------------------------------------------------------

 
 
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class E Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.
 
During each Interest Accrual Period (as defined below), interest on the Class E
Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
 
A-10-6

--------------------------------------------------------------------------------

 
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
 
A-10-7

--------------------------------------------------------------------------------

 
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
 
A-10-8

--------------------------------------------------------------------------------

 
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
 
 
A-10-9

--------------------------------------------------------------------------------

 
 
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
 
A-10-10

--------------------------------------------------------------------------------

 
 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
A-10-11

--------------------------------------------------------------------------------

 
 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
 
A-10-12

--------------------------------------------------------------------------------

 
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class E
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class E Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-10-13

--------------------------------------------------------------------------------

 
EXHIBIT A-11
 
FORM OF CLASS F [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-11-1

--------------------------------------------------------------------------------

 
 
IN, AND IN ACCORDANCE WITH RULE 903 OR RULE 904 OF, REGULATION S UNDER THE
SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
 
A-11-2

--------------------------------------------------------------------------------

 
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR A GOVERNMENTAL PLAN, AS
DEFINED IN SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE
OR LOCAL LAW (“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE
FOREGOING PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE
INVESTMENT FUND WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A
PLAN’S INVESTMENT IN THE COLLECTIVE INVESTMENT FUND (PURSUANT TO U.S. DEPARTMENT
OF LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA),
AN INSURANCE COMPANY USING ASSETS OF SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH
ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR LAW TO INCLUDE ASSETS OF PLANS, OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH PLAN OR USING THE ASSETS OF ANY SUCH
PLAN, OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT
UNDER CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH
CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT FROM THE PROHIBITED
TRANSACTION PROVISIONS OF SECTIONS 406 AND 407 OF ERISA, AND CODE SECTION 4975
UNDER SECTIONS I AND III OF PTCE 95-60 OR A SUBSTANTIALLY SIMILAR EXEMPTION
UNDER SIMILAR LAW. TRANSFEREES OF THIS CERTIFICATE TAKING DELIVERY IN
CERTIFICATED FORM SHALL BE REQUIRED EITHER (I) TO DELIVER A LETTER IN THE FORM
ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT, OR (II) IN THE
EVENT THE TRANSFEREE IS SUCH AN ENTITY SPECIFIED IN (A) OR (B) ABOVE, SUCH
ENTITY SHALL PROVIDE ANY OPINIONS OF COUNSEL, OFFICERS’ CERTIFICATES OR
AGREEMENTS AS MAY BE REQUIRED BY, AND IN FORM AND SUBSTANCE SATISFACTORY TO, THE
DEPOSITOR, THE CERTIFICATE ADMINISTRATOR AND THE CERTIFICATE REGISTRAR, TO THE
EFFECT THAT THE PURCHASE AND HOLDING OF THE CERTIFICATES BY OR ON BEHALF OF A
PLAN WILL NOT CONSTITUTE OR RESULT IN A NON EXEMPT PROHIBITED TRANSACTION WITHIN
THE MEANING OF SECTION 406 OR 407 OF ERISA OR CODE SECTION 4975 (OR SIMILAR
VIOLATION OF SIMILAR LAW), AND WILL NOT SUBJECT THE MASTER SERVICER, THE SPECIAL
SERVICER, THE DEPOSITOR, THE CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR,
THE TRUSTEE OR THE CERTIFICATE REGISTRAR TO ANY OBLIGATION OR LIABILITY. THE
TRANSFEREE OF A BENEFICIAL INTEREST IN A “GLOBAL CERTIFICATE” THAT IS A
“RESTRICTED CERTIFICATE” (EACH AS DEFINED IN THE POOLING AND SERVICING
AGREEMENT) SHALL BE DEEMED TO REPRESENT THAT IT IS NOT A PLAN OR A PERSON ACTING
ON BEHALF OF ANY PLAN OR USING THE ASSETS OF ANY PLAN TO ACQUIRE SUCH INTEREST,
OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT UNDER
CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE
 
 
A-11-3

--------------------------------------------------------------------------------

 
 
SUBSEQUENT HOLDING OF SUCH CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT
FROM THE PROHIBITED TRANSACTION PROVISIONS OF SECTIONS 406 AND 407 OF ERISA, AND
CODE SECTION 4975 UNDER SECTIONS I AND III OF PTCE 95-60, OR A SUBSTANTIALLY
SIMILAR EXEMPTION UNDER SIMILAR LAW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN CODE SECTIONS 860G(a)(1) AND 860D.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

4 For Reg S Global Certificates only.
 
 
A-11-4

--------------------------------------------------------------------------------

 

COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS F
 
Class F Pass-Through Rate: Equal to Weighted Average Net Mortgage Pass-Through
Rate
  CUSIP:
12593AAL95
U20108AF06
12593AAM77
 
    ISIN:
US12593AAL988
USU20108AF059
US12593AAM7110
       
Original Aggregate Certificate Balance of the
Class F Certificates: $29,107,000
  Initial Certificate Balance of this Certificate: $29,107,000        
First Distribution Date: June 12, 2015
  Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
       
Assumed Final Distribution Date: May 2025
  No.: F-[__]

 
This certifies that [________] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class F Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
 

--------------------------------------------------------------------------------

5 For Rule 144A Certificates 
6 For Regulation S Certificates 
7 For IAI Certificates 
8 For Rule 144A Certificates 
9 For Regulation S Certificates 
10 For IAI Certificates
 
 
A-11-5

--------------------------------------------------------------------------------

 
 
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class F Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.
 
During each Interest Accrual Period (as defined below), interest on the Class F
Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
 
A-11-6

--------------------------------------------------------------------------------

 
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
 
A-11-7

--------------------------------------------------------------------------------

 
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
 
A-11-8

--------------------------------------------------------------------------------

 
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
 
 
A-11-9

--------------------------------------------------------------------------------

 
 
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
 (i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
 (ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
 (iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
 (iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
 
A-11-10

--------------------------------------------------------------------------------

 
 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
A-11-11

--------------------------------------------------------------------------------

 
 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
 
A-11-12

--------------------------------------------------------------------------------

 
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-11-13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class F
Certificate to be duly executed.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator      
 
By:
    Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class F Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent      
 
By:
    Authorized Signatory

 
 
A-11-14

--------------------------------------------------------------------------------

 


EXHIBIT A-12
 
FORM OF CLASS G [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S.
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-12-1

--------------------------------------------------------------------------------

 
 
PERSON” IN AN “OFFSHORE TRANSACTION” AS SUCH TERMS ARE DEFINED IN, AND IN
ACCORDANCE WITH RULE 903 OR RULE 904 OF, REGULATION S UNDER THE SECURITIES ACT,
AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
PRINCIPAL PAYMENTS ON THIS CERTIFICATE ARE PAYABLE IN INSTALLMENTS AS SET FORTH
HEREIN. ACCORDINGLY, THE OUTSTANDING CERTIFICATE BALANCE OF THIS CERTIFICATE AT
ANY TIME MAY BE LESS THAN THE INITIAL CERTIFICATE BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
 
A-12-2

--------------------------------------------------------------------------------

 
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR A GOVERNMENTAL PLAN, AS
DEFINED IN SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE
OR LOCAL LAW (“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE
FOREGOING PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE
INVESTMENT FUND WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A
PLAN’S INVESTMENT IN THE COLLECTIVE INVESTMENT FUND (PURSUANT TO U.S. DEPARTMENT
OF LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA),
AN INSURANCE COMPANY USING ASSETS OF SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH
ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR LAW TO INCLUDE ASSETS OF PLANS, OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH PLAN OR USING THE ASSETS OF ANY SUCH
PLAN, OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT
UNDER CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH
CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT FROM THE PROHIBITED
TRANSACTION PROVISIONS OF SECTIONS 406 AND 407 OF ERISA, AND CODE SECTION 4975
UNDER SECTIONS I AND III OF PTCE 95-60 OR A SUBSTANTIALLY SIMILAR EXEMPTION
UNDER SIMILAR LAW. TRANSFEREES OF THIS CERTIFICATE TAKING DELIVERY IN
CERTIFICATED FORM SHALL BE REQUIRED EITHER (I) TO DELIVER A LETTER IN THE FORM
ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT, OR (II) IN THE
EVENT THE TRANSFEREE IS SUCH AN ENTITY SPECIFIED IN (A) OR (B) ABOVE, SUCH
ENTITY SHALL PROVIDE ANY OPINIONS OF COUNSEL, OFFICERS’ CERTIFICATES OR
AGREEMENTS AS MAY BE REQUIRED BY, AND IN FORM AND SUBSTANCE SATISFACTORY TO, THE
DEPOSITOR, THE CERTIFICATE ADMINISTRATOR AND THE CERTIFICATE REGISTRAR, TO THE
EFFECT THAT THE PURCHASE AND HOLDING OF THE CERTIFICATES BY OR ON BEHALF OF A
PLAN WILL NOT CONSTITUTE OR RESULT IN A NON EXEMPT PROHIBITED TRANSACTION WITHIN
THE MEANING OF SECTION 406 OR 407 OF ERISA OR CODE SECTION 4975 (OR SIMILAR
VIOLATION OF SIMILAR LAW), AND WILL NOT SUBJECT THE MASTER SERVICER, THE SPECIAL
SERVICER, THE DEPOSITOR, THE CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR,
THE TRUSTEE OR THE CERTIFICATE REGISTRAR TO ANY OBLIGATION OR LIABILITY. THE
TRANSFEREE OF A BENEFICIAL INTEREST IN A “GLOBAL CERTIFICATE” THAT IS A
“RESTRICTED CERTIFICATE” (EACH AS DEFINED IN THE POOLING AND SERVICING
AGREEMENT) SHALL BE DEEMED TO REPRESENT THAT IT IS NOT A PLAN OR A PERSON ACTING
ON BEHALF OF ANY PLAN OR USING THE ASSETS OF ANY PLAN TO ACQUIRE SUCH INTEREST,
OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT UNDER
CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE
 
 
A-12-3

--------------------------------------------------------------------------------

 
 
SUBSEQUENT HOLDING OF SUCH CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT
FROM THE PROHIBITED TRANSACTION PROVISIONS OF SECTIONS 406 AND 407 OF ERISA, AND
CODE SECTION 4975 UNDER SECTIONS I AND III OF PTCE 95-60, OR A SUBSTANTIALLY
SIMILAR EXEMPTION UNDER SIMILAR LAW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN CODE SECTIONS 860G(a)(1) AND 860D.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-12-4

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS G
 
Class G Pass-Through Rate: Equal to Weighted Average Net Mortgage Pass-Through
Rate
  CUSIP:
12593AAN55
U20108AG86
12593AAP07
 
            ISIN:
US12593AAN548
USU20108AG879
US12593AAP0310
       
Original Aggregate Certificate Balance of the
Class G Certificates: $41,091,186
  Initial Certificate Balance of this Certificate: $41,091,186      
First Distribution Date: June 12, 2015
  Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: May 2025
  No.: G -[__]

 
This certifies that [________] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class G Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates 
6 For Regulation S Certificates 
7 For IAI Certificates 
8 For Rule 144A Certificates 
9 For Regulation S Certificates 
10 For IAI Certificates
 
 
A-12-5

--------------------------------------------------------------------------------

 
 
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class G Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.
 
During each Interest Accrual Period (as defined below), interest on the Class G
Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
 
A-12-6

--------------------------------------------------------------------------------

 
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
 
A-12-7

--------------------------------------------------------------------------------

 
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
 
A-12-8

--------------------------------------------------------------------------------

 
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
 
 
A-12-9

--------------------------------------------------------------------------------

 
 
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
 (i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
 (ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
 (iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
 (iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
 
A-12-10

--------------------------------------------------------------------------------

 
 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
A-12-11

--------------------------------------------------------------------------------

 
 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
 
A-12-12

--------------------------------------------------------------------------------

 
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.

 
 
A-12-13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class G
Certificate to be duly executed.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator      
 
By:
    Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class G Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent      
 
By:
    Authorized Signatory

 
 
A-12-14

--------------------------------------------------------------------------------

 
 
EXHIBIT A-13
 
FORM OF CLASS CM-A [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-13-1

--------------------------------------------------------------------------------

 
 
REGISTRAR, THE CERTIFICATE ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND
THE DEPOSITOR AGAINST ANY LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE
TRANSFER IS NOT EXEMPT FROM THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH
FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR ANY OF THEIR
RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE UNDERLYING MORTGAGE
LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-13-2

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS CM-A
 
Class CM-A Pass-Through Rate: 2.918%
  CUSIP:
12593AAE55
U20108AC76
 
            ISIN:
US12593AAE557
USU20108AC738
       
Original Aggregate Certificate Balance of the
Class CM-A Certificates: $33,500,000
  Initial Certificate Balance of this Certificate: $33,500,000      
First Distribution Date: June 12, 2015
  Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
       
Assumed Final Distribution Date:
April 2020
  No.: CM-A-[__]

 
This certifies that [________] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B,
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates 
 
6 For Regulation S Certificates 
 
7 For Rule 144A Certificates 
 
8 For Regulation S Certificates 
 
 
A-13-3

--------------------------------------------------------------------------------

 
 
Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D,
Class CM-E, Class R, Class LR and Class V Certificates (the “Certificates”; the
Holders of Certificates issued under the Pooling and Servicing Agreement are
collectively referred to herein as “Certificateholders”). This Certificate is
issued pursuant to, and in accordance with, the terms of the Pooling and
Servicing Agreement. To the extent not defined herein, capitalized terms used
herein shall have the meanings assigned thereto in the Pooling and Servicing
Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class CM-A Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-A Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of
 
 
A-13-4

--------------------------------------------------------------------------------

 
 
business on each Record Date, which will be the close of business on the last
Business Day of the calendar month preceding the month in which such
Distribution Date occurs. Such distributions shall be made on each Distribution
Date other than the Termination Date to each Certificateholder of record on the
related Record Date, by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity located in the United States
and having appropriate facilities therefor if such Holder shall have provided
the Paying Agent with wire instructions in writing at least five Business Days
prior to the related Record Date, or, otherwise, by check mailed by first-class
mail to the address set forth therefor in the Certificate Register. The final
distribution on each Certificate shall be made in like manner, but only upon
presentment and surrender of such Certificate at the office of the Certificate
Administrator or its agent (which may be the Paying Agent or the Certificate
Registrar acting as such agent) that is specified in the notice to Holders of
such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by
 
 
A-13-5

--------------------------------------------------------------------------------

 
 
Marriot Non-Pooled Trust Companion Loans, which are assets of the Trust Fund)):
(i) such Trust Mortgage Loans as from time to time are subject to the Pooling
and Servicing Agreement, together with the Mortgage Files relating thereto; (ii)
all scheduled or unscheduled payments on or collections in respect of the Trust
Mortgage Loans due after the Cut-off Date; (iii) the Trust Fund’s interest in
any REO Property; (iv) all revenues received in respect of any REO Property; (v)
any Assignments of Leases, Rents and Profits and any security agreements related
to the Trust Mortgage Loans; (vi) any indemnities or guaranties given as
additional security for any Trust Mortgage Loans; (vii) a security interest in
all assets deposited in the Lock-Box Accounts, Cash Collateral Accounts, Escrow
Accounts, and Reserve Accounts; (viii) the Loss of Value Reserve Fund; (ix) the
Collection Account, the Serviced Loan Combination Collection Accounts, the
Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of
 
 
A-13-6

--------------------------------------------------------------------------------

 
 
them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and none of the Depositor, the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee, the
Certificate Registrar, any Paying Agent or any agent of any of them shall be
affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by
 
 
A-13-7

--------------------------------------------------------------------------------

 
 
(x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency. In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)       reduce in any manner the amount of, or delay the timing of, payments
received on the Mortgage Loans or Serviced Loan Combinations which are required
to be distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;
 
  
 (ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
  
 (iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
 (iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
 
 
A-13-8

--------------------------------------------------------------------------------

 
 
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
 
A-13-9

--------------------------------------------------------------------------------

 
 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.


 
A-13-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-A
Certificate to be duly executed.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator      
 
By:
    Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-A Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent      
 
By:
    Authorized Signatory

 
 
A-13-11

--------------------------------------------------------------------------------

 
 
EXHIBIT A-14
 
FORM OF CLASS CM-X-CP [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED IN, AND IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF, REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH
ANY OTHER APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-14-1

--------------------------------------------------------------------------------

 
 
AN INTEREST HEREIN, IS DEEMED TO HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER
REQUIREMENTS SET FORTH IN THE POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS
ALSO REQUIRED TO DELIVER AN INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN
THE FORM OF EXHIBIT D-1 TO THE POOLING AND SERVICING AGREEMENT IF SUCH
TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER, AND MAY ALSO BE REQUIRED TO
DELIVER AN OPINION OF COUNSEL IF SUCH TRANSFEREE IS NOT A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
THE HOLDERS OF THIS CLASS CM-X-CP CERTIFICATE WILL BE ENTITLED ONLY TO
DISTRIBUTIONS OF INTEREST ON THE NOTIONAL BALANCE OF THE CLASS CM-X-CP
CERTIFICATES AND WILL NOT BE ENTITLED TO ANY DISTRIBUTIONS WITH RESPECT TO
PRINCIPAL. THE NOTIONAL BALANCE OF THE CLASS CM-X-CP CERTIFICATES IS EQUAL TO AN
AMOUNT AS SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO BELOW.
ACCORDINGLY, THE OUTSTANDING NOTIONAL BALANCE OF THIS CERTIFICATE AT ANY TIME
MAY BE LESS THAN THE INITIAL NOTIONAL BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
 
A-14-2

--------------------------------------------------------------------------------

 
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-14-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, CLASS CM-X-CP
 
Class CM-X-CP Pass-Through Rate: Variable
CUSIP:
12593ABG95
U20108AL76
12593ABH77
        ISIN:
12593ABG948
USU20108AL729
US12593ABH7710
     
Original Aggregate Notional Balance of the
Class CM-X-CP Certificates: $33,500,000
Initial Notional Balance of this Certificate: $205,381,000      
First Distribution Date: June 12, 2015
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
   
Assumed Final Distribution Date: April 2020
No.: CM-X-CP-[__]

 
This certifies that [________] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset
 

--------------------------------------------------------------------------------

5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For IAI Certificates
 
8 For Rule 144A Certificates
 
9 For Regulation S Certificates
 
10 For IAI Certificates
 
 
A-14-4

--------------------------------------------------------------------------------

 
 
Management LLC, as special servicer (the “Special Servicer”), Pentalpha
Surveillance LLC, as operating advisor (the “Operating Advisor”), Wilmington
Trust, National Association, as trustee (the “Trustee”) and Wells Fargo Bank,
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”), paying agent and custodian, evidences the issuance
of the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class X-A, Class
A-M, Class B, Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class
F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C,
Class CM-D, Class CM-E, Class R, Class LR and Class V Certificates (the
“Certificates”; the Holders of Certificates issued under the Pooling and
Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of interest then distributable, if any, allocable to the Class
CM-X-CP Certificates for such Distribution Date, all as more fully described in
the Pooling and Servicing Agreement. “Determination Date” is defined in the
Pooling and Servicing Agreement as the sixth day of each month, or if such sixth
day is not a Business Day, then the next Business Day, commencing in June 2015.
Holders of this Certificate may be entitled to Prepayment Premiums and Yield
Maintenance Charges as provided in the Pooling and Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-X-CP Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Notional Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month
 
 
A-14-5

--------------------------------------------------------------------------------

 
 
immediately preceding the month in which such Distribution Date occurs. Each
Interest Accrual Period is assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
 
A-14-6

--------------------------------------------------------------------------------

 
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in
 
 
A-14-7

--------------------------------------------------------------------------------

 
 
authorized denominations of a like aggregate denomination as the Certificate
being surrendered. Such Certificates shall be delivered by the Certificate
Registrar in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan
 
 
A-14-8

--------------------------------------------------------------------------------

 
 
Securities, if any; and (v) to modify the procedures in the Pooling and
Servicing Agreement relating to compliance with Rule 17g-5 of the Exchange Act.
Such amendment (a) shall not materially increase the obligations of the
Depositor, the Trustee, the Paying Agent, the Certificate Administrator, the
Operating Advisor, the 17g-5 Information Provider, the Master Servicer or the
Special Servicer without such party’s consent; and (b) shall not adversely
affect in any material respect the interests of any Certificateholder or
Serviced Companion Loan Noteholder not consenting thereto, as evidenced in the
case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)       reduce in any manner the amount of, or delay the timing of, payments
received on the Mortgage Loans or Serviced Loan Combinations which are required
to be distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;
 
 
 (ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
 (iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
 (iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or

 
 
A-14-9

--------------------------------------------------------------------------------

 
 
 
 
Classes affected thereby and the consent of any affected Serviced Companion Loan
Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such

 
 
A-14-10

--------------------------------------------------------------------------------

 
 
 
 
Anticipated Termination Date (less any P&I Advances previously made on account
of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants
 
 
A-14-11

--------------------------------------------------------------------------------

 
 
of Joseph P. Kennedy, the late Ambassador of the United States to the United
Kingdom, living on the date hereof.
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-14-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-X-CP
Certificate to be duly executed.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator      
 
By:
    Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-X-CP Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent      
 
By:
    Authorized Signatory

 
 
A-14-13

--------------------------------------------------------------------------------

 
 
EXHIBIT A-15
 
FORM OF CLASS CM-X-EXT [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED IN, AND IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF, REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH
ANY OTHER APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.

 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-15-1

--------------------------------------------------------------------------------

 
 
AN INTEREST HEREIN, IS DEEMED TO HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER
REQUIREMENTS SET FORTH IN THE POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS
ALSO REQUIRED TO DELIVER AN INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN
THE FORM OF EXHIBIT D-1 TO THE POOLING AND SERVICING AGREEMENT IF SUCH
TRANSFEREE IS A QUALIFIED INSTITUTIONAL BUYER, AND MAY ALSO BE REQUIRED TO
DELIVER AN OPINION OF COUNSEL IF SUCH TRANSFEREE IS NOT A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
THE HOLDERS OF THIS CLASS CM-X-EXT CERTIFICATE WILL BE ENTITLED ONLY TO
DISTRIBUTIONS OF INTEREST ON THE NOTIONAL BALANCE OF THE CLASS CM-X-EXT
CERTIFICATES AND WILL NOT BE ENTITLED TO ANY DISTRIBUTIONS WITH RESPECT TO
PRINCIPAL. THE NOTIONAL BALANCE OF THE CLASS CM-X-EXT CERTIFICATES IS EQUAL TO
AN AMOUNT AS SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO BELOW.
ACCORDINGLY, THE OUTSTANDING NOTIONAL BALANCE OF THIS CERTIFICATE AT ANY TIME
MAY BE LESS THAN THE INITIAL NOTIONAL BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
 
A-15-2

--------------------------------------------------------------------------------

 
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-15-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, CLASS CM-X-EXT
 
Class CM-X-EXT Pass-Through Rate: Variable
 
CUSIP:       12593ABJ35
U20108AM56
12593ABK07
 
ISIN:           US12593ABJ348
USU20108AM559
US12593ABK0710
     
Original Aggregate Notional Balance of the Class CM-X-EXT Certificates:
$33,500,000
 
Initial Notional Balance of this Certificate: $33,500,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: April 2020
 
No.: CM-X-EXT-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For IAI Certificates
 
8 For Rule 144A Certificates
 
9 For Regulation S Certificates
 
10 For IAI Certificates
 
 
A-15-4

--------------------------------------------------------------------------------

 
 
Management LLC, as special servicer (the “Special Servicer”), Pentalpha
Surveillance LLC, as operating advisor (the “Operating Advisor”), Wilmington
Trust, National Association, as trustee (the “Trustee”) and Wells Fargo Bank,
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”), paying agent and custodian, evidences the issuance
of the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class X-A, Class
A-M, Class B, Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class
F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C,
Class CM-D, Class CM-E, Class R, Class LR and Class V Certificates (the
“Certificates”; the Holders of Certificates issued under the Pooling and
Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of interest then distributable, if any, allocable to the Class
CM-X-EXT Certificates for such Distribution Date, all as more fully described in
the Pooling and Servicing Agreement. “Determination Date” is defined in the
Pooling and Servicing Agreement as the sixth day of each month, or if such sixth
day is not a Business Day, then the next Business Day, commencing in June 2015.
Holders of this Certificate may be entitled to Prepayment Premiums and Yield
Maintenance Charges as provided in the Pooling and Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-X-EXT Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Notional Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month
 
 
A-15-5

--------------------------------------------------------------------------------

 
 
immediately preceding the month in which such Distribution Date occurs. Each
Interest Accrual Period is assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
 
A-15-6

--------------------------------------------------------------------------------

 
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in
 
 
A-15-7

--------------------------------------------------------------------------------

 
 
authorized denominations of a like aggregate denomination as the Certificate
being surrendered. Such Certificates shall be delivered by the Certificate
Registrar in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan
 
 
A-15-8

--------------------------------------------------------------------------------

 
 
Securities, if any; and (v) to modify the procedures in the Pooling and
Servicing Agreement relating to compliance with Rule 17g-5 of the Exchange Act.
Such amendment (a) shall not materially increase the obligations of the
Depositor, the Trustee, the Paying Agent, the Certificate Administrator, the
Operating Advisor, the 17g-5 Information Provider, the Master Servicer or the
Special Servicer without such party’s consent; and (b) shall not adversely
affect in any material respect the interests of any Certificateholder or
Serviced Companion Loan Noteholder not consenting thereto, as evidenced in the
case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)           reduce in any manner the amount of, or delay the timing of,
payments received on the Mortgage Loans or Serviced Loan Combinations which are
required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby or which are required to be distributed to any
Serviced Companion Loan Noteholders without the consent of such Serviced
Companion Loan Noteholders;
 

 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 

 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 

 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or

 
 
A-15-9

--------------------------------------------------------------------------------

 
 
Classes affected thereby and the consent of any affected Serviced Companion Loan
Noteholders.
 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such

 
 
A-15-10

--------------------------------------------------------------------------------

 
 
Anticipated Termination Date (less any P&I Advances previously made on account
of interest); and
 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants
 
 
A-15-11

--------------------------------------------------------------------------------

 
 
of Joseph P. Kennedy, the late Ambassador of the United States to the United
Kingdom, living on the date hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-15-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-X-EXT
Certificate to be duly executed.
 
Dated: May __, 2015

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Certificate Administrator         By:       
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-X-EXT Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

       
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
        By:       
Authorized Signatory



 
A-15-13

--------------------------------------------------------------------------------

 
 
EXHIBIT A-16
 
FORM OF CLASS CM-B [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-16-1

--------------------------------------------------------------------------------

 
 
REGISTRAR, THE CERTIFICATE ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND
THE DEPOSITOR AGAINST ANY LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE
TRANSFER IS NOT EXEMPT FROM THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH
FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR ANY OF THEIR
RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE UNDERLYING MORTGAGE
LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-16-2

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS CM-B
 
Class CM-B Pass-Through Rate: Equal to Weighted Average Net Mortgage
Pass-Through Rate
 
CUSIP:       12593ABL85
U20108AN36
 
ISIN:           US12593ABL897
USU20108AN398
     
Original Aggregate Certificate Balance of the Class CM-B Certificates:
$84,500,000
 
Initial Certificate Balance of this Certificate: $84,500,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: April 2020
 
No.: CM-B-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B,
 

--------------------------------------------------------------------------------

  
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For Rule 144A Certificates
 
8 For Regulation S Certificates
 
 
A-16-3

--------------------------------------------------------------------------------

 
 
Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D,
Class CM-E, Class R, Class LR and Class V Certificates (the “Certificates”; the
Holders of Certificates issued under the Pooling and Servicing Agreement are
collectively referred to herein as “Certificateholders”). This Certificate is
issued pursuant to, and in accordance with, the terms of the Pooling and
Servicing Agreement. To the extent not defined herein, capitalized terms used
herein shall have the meanings assigned thereto in the Pooling and Servicing
Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class CM-B Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-B Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of
 
 
A-16-4

--------------------------------------------------------------------------------

 
 
business on each Record Date, which will be the close of business on the last
Business Day of the calendar month preceding the month in which such
Distribution Date occurs. Such distributions shall be made on each Distribution
Date other than the Termination Date to each Certificateholder of record on the
related Record Date, by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity located in the United States
and having appropriate facilities therefor if such Holder shall have provided
the Paying Agent with wire instructions in writing at least five Business Days
prior to the related Record Date, or, otherwise, by check mailed by first-class
mail to the address set forth therefor in the Certificate Register. The final
distribution on each Certificate shall be made in like manner, but only upon
presentment and surrender of such Certificate at the office of the Certificate
Administrator or its agent (which may be the Paying Agent or the Certificate
Registrar acting as such agent) that is specified in the notice to Holders of
such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by
 
 
A-16-5

--------------------------------------------------------------------------------

 
 
Marriot Non-Pooled Trust Companion Loans, which are assets of the Trust Fund)):
(i) such Trust Mortgage Loans as from time to time are subject to the Pooling
and Servicing Agreement, together with the Mortgage Files relating thereto; (ii)
all scheduled or unscheduled payments on or collections in respect of the Trust
Mortgage Loans due after the Cut-off Date; (iii) the Trust Fund’s interest in
any REO Property; (iv) all revenues received in respect of any REO Property; (v)
any Assignments of Leases, Rents and Profits and any security agreements related
to the Trust Mortgage Loans; (vi) any indemnities or guaranties given as
additional security for any Trust Mortgage Loans; (vii) a security interest in
all assets deposited in the Lock-Box Accounts, Cash Collateral Accounts, Escrow
Accounts, and Reserve Accounts; (viii) the Loss of Value Reserve Fund; (ix) the
Collection Account, the Serviced Loan Combination Collection Accounts, the
Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of
 
 
A-16-6

--------------------------------------------------------------------------------

 
 
them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and none of the Depositor, the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee, the
Certificate Registrar, any Paying Agent or any agent of any of them shall be
affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by
 
 
A-16-7

--------------------------------------------------------------------------------

 
 
(x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency. In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)           reduce in any manner the amount of, or delay the timing of,
payments received on the Mortgage Loans or Serviced Loan Combinations which are
required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby or which are required to be distributed to any
Serviced Companion Loan Noteholders without the consent of such Serviced
Companion Loan Noteholders;
 

  (ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 

  (iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 

 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
 
 
A-16-8

--------------------------------------------------------------------------------

 
 
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
 
A-16-9

--------------------------------------------------------------------------------

 
 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-16-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-B
Certificate to be duly executed.
 
Dated: May __, 2015

       
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
        By:       
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-B Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

       
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
        By:       
Authorized Signatory

 
 
A-16-11

--------------------------------------------------------------------------------

 
 
EXHIBIT A-17
 
FORM OF CLASS CM-C [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-17-1

--------------------------------------------------------------------------------

 
 
REGISTRAR, THE CERTIFICATE ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND
THE DEPOSITOR AGAINST ANY LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE
TRANSFER IS NOT EXEMPT FROM THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH
FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR ANY OF THEIR
RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE UNDERLYING MORTGAGE
LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4



--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-17-2

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS CM-C
 
Class CM-C Pass-Through Rate: Equal to Weighted Average Net Mortgage
Pass-Through Rate
 
CUSIP:       12593ABN45
U20108AP86
 
ISIN:           12593ABN467
USU20108AP868
     
Original Aggregate Certificate Balance of the Class CM-C Certificates:
$87,381,000
 
Initial Certificate Balance of this Certificate: $87,381,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: April 2020
 
No.: CM-C-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B,
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For Rule 144A Certificates
 
8 For Regulation S Certificates
 
 
A-17-3

--------------------------------------------------------------------------------

 
 
Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D,
Class CM-E, Class R, Class LR and Class V Certificates (the “Certificates”; the
Holders of Certificates issued under the Pooling and Servicing Agreement are
collectively referred to herein as “Certificateholders”). This Certificate is
issued pursuant to, and in accordance with, the terms of the Pooling and
Servicing Agreement. To the extent not defined herein, capitalized terms used
herein shall have the meanings assigned thereto in the Pooling and Servicing
Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class CM-C Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-C Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of
 
 
A-17-4

--------------------------------------------------------------------------------

 
 
business on each Record Date, which will be the close of business on the last
Business Day of the calendar month preceding the month in which such
Distribution Date occurs. Such distributions shall be made on each Distribution
Date other than the Termination Date to each Certificateholder of record on the
related Record Date, by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity located in the United States
and having appropriate facilities therefor if such Holder shall have provided
the Paying Agent with wire instructions in writing at least five Business Days
prior to the related Record Date, or, otherwise, by check mailed by first-class
mail to the address set forth therefor in the Certificate Register. The final
distribution on each Certificate shall be made in like manner, but only upon
presentment and surrender of such Certificate at the office of the Certificate
Administrator or its agent (which may be the Paying Agent or the Certificate
Registrar acting as such agent) that is specified in the notice to Holders of
such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by
 
 
A-17-5

--------------------------------------------------------------------------------

 
 
Marriot Non-Pooled Trust Companion Loans, which are assets of the Trust Fund)):
(i) such Trust Mortgage Loans as from time to time are subject to the Pooling
and Servicing Agreement, together with the Mortgage Files relating thereto; (ii)
all scheduled or unscheduled payments on or collections in respect of the Trust
Mortgage Loans due after the Cut-off Date; (iii) the Trust Fund’s interest in
any REO Property; (iv) all revenues received in respect of any REO Property; (v)
any Assignments of Leases, Rents and Profits and any security agreements related
to the Trust Mortgage Loans; (vi) any indemnities or guaranties given as
additional security for any Trust Mortgage Loans; (vii) a security interest in
all assets deposited in the Lock-Box Accounts, Cash Collateral Accounts, Escrow
Accounts, and Reserve Accounts; (viii) the Loss of Value Reserve Fund; (ix) the
Collection Account, the Serviced Loan Combination Collection Accounts, the
Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of
 
 
A-17-6

--------------------------------------------------------------------------------

 
 
them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and none of the Depositor, the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee, the
Certificate Registrar, any Paying Agent or any agent of any of them shall be
affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by
 
 
A-17-7

--------------------------------------------------------------------------------

 
 
(x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency. In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)            reduce in any manner the amount of, or delay the timing of,
payments received on the Mortgage Loans or Serviced Loan Combinations which are
required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby or which are required to be distributed to any
Serviced Companion Loan Noteholders without the consent of such Serviced
Companion Loan Noteholders;
 

 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 

 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 

 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
 
 
A-17-8

--------------------------------------------------------------------------------

 
 
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
 
A-17-9

--------------------------------------------------------------------------------

 
 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.



 
A-17-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-C
Certificate to be duly executed.
 
Dated: May __, 2015

       
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
        By:       
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-C Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Authenticating Agent         By:       
Authorized Signatory

 
 
A-17-11

--------------------------------------------------------------------------------

 
 
EXHIBIT A-18
 
FORM OF CLASS CM-D [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-18-1

--------------------------------------------------------------------------------

 
 
REGISTRAR, THE CERTIFICATE ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND
THE DEPOSITOR AGAINST ANY LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE
TRANSFER IS NOT EXEMPT FROM THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH
FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR ANY OF THEIR
RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE UNDERLYING MORTGAGE
LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR A GOVERNMENTAL PLAN, AS DEFINED
IN SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE OR LOCAL
LAW (“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE INVESTMENT
FUND IN WHICH SUCH PLANS ARE INVESTED, AN INSURANCE COMPANY USING ASSETS OF
SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH INCLUDE ASSETS OF PLANS (OR WHICH
ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR LAW TO INCLUDE ASSETS OF PLANS) OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH PLAN OR USING THE ASSETS OF ANY SUCH
PLAN, OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT
UNDER CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH
CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT FROM THE PROHIBITED
TRANSACTION PROVISIONS OF SECTION 406 AND 407 OF ERISA, AND CODE SECTION 4975
UNDER SECTIONS I AND III OF PTCE 95-60 OR A SUBSTANTIALLY SIMILAR EXEMPTION
UNDER SIMILAR LAW. TRANSFEREES OF THIS CERTIFICATE TAKING DELIVERY IN
CERTIFICATED FORM SHALL BE REQUIRED EITHER (i) TO DELIVER A LETTER IN THE FORM
ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT, OR (ii) IN THE
EVENT THE TRANSFEREE IS SUCH AN ENTITY SPECIFIED IN (A) OR (B) ABOVE, SUCH
ENTITY SHALL PROVIDE ANY OPINIONS
 
 
A-18-2

--------------------------------------------------------------------------------

 
 
OF COUNSEL, OFFICERS’ CERTIFICATES OR AGREEMENTS AS MAY BE REQUIRED BY, AND IN
FORM AND SUBSTANCE SATISFACTORY TO, THE DEPOSITOR, THE CERTIFICATE ADMINISTRATOR
AND THE CERTIFICATE REGISTRAR, TO THE EFFECT THAT THE PURCHASE AND HOLDING OF
THE CERTIFICATES BY OR ON BEHALF OF A PLAN WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION WITHIN THE MEANING OF SECTION 406 OR 407 OF
ERISA OR CODE SECTION 4975 (OR SIMILAR VIOLATION OF SIMILAR LAW), AND WILL NOT
SUBJECT THE MASTER SERVICER, THE SPECIAL SERVICER, THE DEPOSITOR, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR THE CERTIFICATE
REGISTRAR TO ANY OBLIGATION OR LIABILITY. THE TRANSFEREE OF A BENEFICIAL
INTEREST IN A “GLOBAL CERTIFICATE” THAT IS A “RESTRICTED CERTIFICATE” (EACH AS
DEFINED IN THE POOLING AND SERVICING AGREEMENT) SHALL BE DEEMED TO REPRESENT
THAT IT IS NOT A PLAN OR A PERSON ACTING ON BEHALF OF ANY PLAN OR USING THE
ASSETS OF ANY PLAN TO ACQUIRE SUCH INTEREST, OTHER THAN AN INSURANCE COMPANY
USING THE ASSETS OF ITS GENERAL ACCOUNT UNDER CIRCUMSTANCES WHEREBY SUCH
PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH CERTIFICATE BY SUCH INSURANCE
COMPANY WOULD BE EXEMPT FROM THE PROHIBITED TRANSACTION PROVISIONS OF SECTIONS
406 AND 407 OF ERISA, AND CODE SECTION 4975 UNDER SECTIONS I AND III OF PTCE
95-60, OR A SUBSTANTIALLY SIMILAR EXEMPTION UNDER SIMILAR LAW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-18-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS CM-D
 
Class CM-D Pass-Through Rate: Equal to Weighted Average Net Mortgage
Pass-Through Rate
 
CUSIP:       12593ABQ75
U20108AQ66
 
ISIN:           US12593ABQ767
USU20108AQ698
     
Original Aggregate Certificate Balance of the Class CM-D Certificates:
$121,483,000
 
Initial Certificate Balance of this Certificate: $121,483,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: April 2020
 
No.: CM-D-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B,
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For Rule 144A Certificates
 
8 For Regulation S Certificates
 
 
A-18-4

--------------------------------------------------------------------------------

 
 
Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D,
Class CM-E, Class R, Class LR and Class V Certificates (the “Certificates”; the
Holders of Certificates issued under the Pooling and Servicing Agreement are
collectively referred to herein as “Certificateholders”). This Certificate is
issued pursuant to, and in accordance with, the terms of the Pooling and
Servicing Agreement. To the extent not defined herein, capitalized terms used
herein shall have the meanings assigned thereto in the Pooling and Servicing
Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class CM-D Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-D Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of
 
 
A-18-5

--------------------------------------------------------------------------------

 
 
business on each Record Date, which will be the close of business on the last
Business Day of the calendar month preceding the month in which such
Distribution Date occurs. Such distributions shall be made on each Distribution
Date other than the Termination Date to each Certificateholder of record on the
related Record Date, by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity located in the United States
and having appropriate facilities therefor if such Holder shall have provided
the Paying Agent with wire instructions in writing at least five Business Days
prior to the related Record Date, or, otherwise, by check mailed by first-class
mail to the address set forth therefor in the Certificate Register. The final
distribution on each Certificate shall be made in like manner, but only upon
presentment and surrender of such Certificate at the office of the Certificate
Administrator or its agent (which may be the Paying Agent or the Certificate
Registrar acting as such agent) that is specified in the notice to Holders of
such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by
 
 
A-18-6

--------------------------------------------------------------------------------

 
 
Marriot Non-Pooled Trust Companion Loans, which are assets of the Trust Fund)):
(i) such Trust Mortgage Loans as from time to time are subject to the Pooling
and Servicing Agreement, together with the Mortgage Files relating thereto; (ii)
all scheduled or unscheduled payments on or collections in respect of the Trust
Mortgage Loans due after the Cut-off Date; (iii) the Trust Fund’s interest in
any REO Property; (iv) all revenues received in respect of any REO Property; (v)
any Assignments of Leases, Rents and Profits and any security agreements related
to the Trust Mortgage Loans; (vi) any indemnities or guaranties given as
additional security for any Trust Mortgage Loans; (vii) a security interest in
all assets deposited in the Lock-Box Accounts, Cash Collateral Accounts, Escrow
Accounts, and Reserve Accounts; (viii) the Loss of Value Reserve Fund; (ix) the
Collection Account, the Serviced Loan Combination Collection Accounts, the
Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of
 
 
A-18-7

--------------------------------------------------------------------------------

 
 
them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and none of the Depositor, the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee, the
Certificate Registrar, any Paying Agent or any agent of any of them shall be
affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by
 
 
A-18-8

--------------------------------------------------------------------------------

 
 
(x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency. In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)            reduce in any manner the amount of, or delay the timing of,
payments received on the Mortgage Loans or Serviced Loan Combinations which are
required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby or which are required to be distributed to any
Serviced Companion Loan Noteholders without the consent of such Serviced
Companion Loan Noteholders;
 

 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 

 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 

 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
 
 
A-18-9

--------------------------------------------------------------------------------

 
 
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
 
A-18-10

--------------------------------------------------------------------------------

 
 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-18-11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-D
Certificate to be duly executed.
 
Dated: May __, 2015

       
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
        By:       
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-D Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

        WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity
but solely as Authenticating Agent         By:       
Authorized Signatory

 
 
A-18-12

--------------------------------------------------------------------------------

 
 
EXHIBIT A-19
 
FORM OF CLASS CM-E [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, OR (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE
 

--------------------------------------------------------------------------------

1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-19-1

--------------------------------------------------------------------------------

 
 
REGISTRAR, THE CERTIFICATE ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND
THE DEPOSITOR AGAINST ANY LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE
TRANSFER IS NOT EXEMPT FROM THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH
FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR ANY OF THEIR
RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE UNDERLYING MORTGAGE
LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR INSTRUMENTALITY.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE IS SUBORDINATE TO ONE OR MORE OTHER CLASSES OF CERTIFICATES AS
AND TO THE EXTENT SET FORTH IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
HEREIN.
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) OR A GOVERNMENTAL PLAN, AS DEFINED
IN SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE OR LOCAL
LAW (“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE INVESTMENT
FUND IN WHICH SUCH PLANS ARE INVESTED, AN INSURANCE COMPANY USING ASSETS OF
SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH INCLUDE ASSETS OF PLANS (OR WHICH
ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR LAW TO INCLUDE ASSETS OF PLANS) OR
OTHER PERSON ACTING ON BEHALF OF ANY SUCH PLAN OR USING THE ASSETS OF ANY SUCH
PLAN, OTHER THAN AN INSURANCE COMPANY USING THE ASSETS OF ITS GENERAL ACCOUNT
UNDER CIRCUMSTANCES WHEREBY SUCH PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH
CERTIFICATE BY SUCH INSURANCE COMPANY WOULD BE EXEMPT FROM THE PROHIBITED
TRANSACTION PROVISIONS OF SECTION 406 AND 407 OF ERISA, AND CODE SECTION 4975
UNDER SECTIONS I AND III OF PTCE 95-60 OR A SUBSTANTIALLY SIMILAR EXEMPTION
UNDER SIMILAR LAW. TRANSFEREES OF THIS CERTIFICATE TAKING DELIVERY IN
CERTIFICATED FORM SHALL BE REQUIRED EITHER (i) TO DELIVER A LETTER IN THE FORM
ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT, OR (ii) IN THE
EVENT THE TRANSFEREE IS SUCH AN ENTITY SPECIFIED IN (A) OR (B) ABOVE, SUCH
ENTITY SHALL PROVIDE ANY OPINIONS
 
 
A-19-2

--------------------------------------------------------------------------------

 
 
OF COUNSEL, OFFICERS’ CERTIFICATES OR AGREEMENTS AS MAY BE REQUIRED BY, AND IN
FORM AND SUBSTANCE SATISFACTORY TO, THE DEPOSITOR, THE CERTIFICATE ADMINISTRATOR
AND THE CERTIFICATE REGISTRAR, TO THE EFFECT THAT THE PURCHASE AND HOLDING OF
THE CERTIFICATES BY OR ON BEHALF OF A PLAN WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION WITHIN THE MEANING OF SECTION 406 OR 407 OF
ERISA OR CODE SECTION 4975 (OR SIMILAR VIOLATION OF SIMILAR LAW), AND WILL NOT
SUBJECT THE MASTER SERVICER, THE SPECIAL SERVICER, THE DEPOSITOR, THE
CERTIFICATE ADMINISTRATOR, THE OPERATING ADVISOR, THE TRUSTEE OR THE CERTIFICATE
REGISTRAR TO ANY OBLIGATION OR LIABILITY. THE TRANSFEREE OF A BENEFICIAL
INTEREST IN A “GLOBAL CERTIFICATE” THAT IS A “RESTRICTED CERTIFICATE” (EACH AS
DEFINED IN THE POOLING AND SERVICING AGREEMENT) SHALL BE DEEMED TO REPRESENT
THAT IT IS NOT A PLAN OR A PERSON ACTING ON BEHALF OF ANY PLAN OR USING THE
ASSETS OF ANY PLAN TO ACQUIRE SUCH INTEREST, OTHER THAN AN INSURANCE COMPANY
USING THE ASSETS OF ITS GENERAL ACCOUNT UNDER CIRCUMSTANCES WHEREBY SUCH
PURCHASE AND THE SUBSEQUENT HOLDING OF SUCH CERTIFICATE BY SUCH INSURANCE
COMPANY WOULD BE EXEMPT FROM THE PROHIBITED TRANSACTION PROVISIONS OF SECTIONS
406 AND 407 OF ERISA, AND CODE SECTION 4975 UNDER SECTIONS I AND III OF PTCE
95-60, OR A SUBSTANTIALLY SIMILAR EXEMPTION UNDER SIMILAR LAW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

4 For Reg S Global Certificates only.
 
 
A-19-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS CM-E
 
Class CM-E Pass-Through Rate: Equal to Weighted Average Net Mortgage
Pass-Through Rate
 
CUSIP:       12593ABS35
U20108AR46
 
ISIN:           US12593ABS337
USU20108AR438
     
Original Aggregate Certificate Balance of the
Class CM-E Certificates: $61,636,000
 
Initial Certificate Balance of this Certificate: $61,636,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date:
April 2020
 
No.: CM-E-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class A-1 Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B,
 

--------------------------------------------------------------------------------

5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For Rule 144A Certificates
 
8 For Regulation S Certificates
 
 
A-19-4

--------------------------------------------------------------------------------

 
 
Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D,
Class CM-E, Class R, Class LR and Class V Certificates (the “Certificates”; the
Holders of Certificates issued under the Pooling and Servicing Agreement are
collectively referred to herein as “Certificateholders”). This Certificate is
issued pursuant to, and in accordance with, the terms of the Pooling and
Servicing Agreement. To the extent not defined herein, capitalized terms used
herein shall have the meanings assigned thereto in the Pooling and Servicing
Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class CM-E Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015. Holders of this Certificate may be entitled to
Prepayment Premiums and Yield Maintenance Charges as provided in the Pooling and
Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
CM-E Certificates will be calculated based on a 360-day year consisting of
twelve 30-day months on the outstanding Certificate Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of
 
 
A-19-5

--------------------------------------------------------------------------------

 
 
business on each Record Date, which will be the close of business on the last
Business Day of the calendar month preceding the month in which such
Distribution Date occurs. Such distributions shall be made on each Distribution
Date other than the Termination Date to each Certificateholder of record on the
related Record Date, by wire transfer of immediately available funds to the
account of such Holder at a bank or other entity located in the United States
and having appropriate facilities therefor if such Holder shall have provided
the Paying Agent with wire instructions in writing at least five Business Days
prior to the related Record Date, or, otherwise, by check mailed by first-class
mail to the address set forth therefor in the Certificate Register. The final
distribution on each Certificate shall be made in like manner, but only upon
presentment and surrender of such Certificate at the office of the Certificate
Administrator or its agent (which may be the Paying Agent or the Certificate
Registrar acting as such agent) that is specified in the notice to Holders of
such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by
 
 
A-19-6

--------------------------------------------------------------------------------

 
 
Marriot Non-Pooled Trust Companion Loans, which are assets of the Trust Fund)):
(i) such Trust Mortgage Loans as from time to time are subject to the Pooling
and Servicing Agreement, together with the Mortgage Files relating thereto; (ii)
all scheduled or unscheduled payments on or collections in respect of the Trust
Mortgage Loans due after the Cut-off Date; (iii) the Trust Fund’s interest in
any REO Property; (iv) all revenues received in respect of any REO Property; (v)
any Assignments of Leases, Rents and Profits and any security agreements related
to the Trust Mortgage Loans; (vi) any indemnities or guaranties given as
additional security for any Trust Mortgage Loans; (vii) a security interest in
all assets deposited in the Lock-Box Accounts, Cash Collateral Accounts, Escrow
Accounts, and Reserve Accounts; (viii) the Loss of Value Reserve Fund; (ix) the
Collection Account, the Serviced Loan Combination Collection Accounts, the
Distribution Accounts, the Courtyard by Marriott Distribution Account, the
Courtyard Rakes Collection Sub-Account, any Excess Liquidation Proceeds Account,
the Interest Reserve Account, and the Trust’s interest in any REO Account,
including any amounts on deposit therein, assets credited thereto and any
reinvestment income, as applicable; (x) a security interest in any environmental
indemnity agreements relating to the Mortgaged Properties; (xi) a security
interest in all insurance policies with respect to the Trust Mortgage Loans and
the Mortgaged Properties; (xii) the rights and remedies under the Mortgage Loan
Purchase Agreements relating to document delivery requirements with respect to
the Trust Mortgage Loans and the representations and warranties of the related
Mortgage Loan Seller regarding its Trust Mortgage Loans; (xiii) $100 to be
deposited by the Depositor into the Upper-Tier Distribution Account on the
Closing Date in respect of the Class X-C Certificates; (xiv) the Lower-Tier
Regular Interests; and (xv) the proceeds of the foregoing (other than any
interest earned on deposits in the Lock-Box Accounts, Cash Collateral Accounts,
Escrow Accounts and any Reserve Accounts, to the extent such interest belongs to
the related Borrower). As provided in the Pooling and Servicing Agreement,
withdrawals may be made from certain of the above accounts for purposes other
than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of
 
 
A-19-7

--------------------------------------------------------------------------------

 
 
them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and none of the Depositor, the Master Servicer,
the Special Servicer, the Certificate Administrator, the Trustee, the
Certificate Registrar, any Paying Agent or any agent of any of them shall be
affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by
 
 
A-19-8

--------------------------------------------------------------------------------

 
 
(x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency. In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
(i)           reduce in any manner the amount of, or delay the timing of,
payments received on the Mortgage Loans or Serviced Loan Combinations which are
required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby or which are required to be distributed to any
Serviced Companion Loan Noteholders without the consent of such Serviced
Companion Loan Noteholders;
 
(ii)           change the percentages of Voting Rights, Pooled Voting Rights,
Courtyard or Percentage Interests of Holders of Certificates which are required
to consent to any action or inaction under the Pooling and Servicing Agreement;
 
(iii)          alter the Servicing Standard, the Operating Advisor Standard or
obligations of the Master Servicer or the Trustee to make a P&I Advance or a
Property Advance, without the consent of the Holders of Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders; or
 
(iv)          amend any section hereof which relates to the amendment of the
Pooling and Servicing Agreement without the consent of the Holders of all
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby and the consent of any affected Serviced Companion Loan
Noteholders.
 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
 
 
A-19-9

--------------------------------------------------------------------------------

 
 
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer may effect an early termination of the Trust Fund, upon not less
than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
 
A-19-10

--------------------------------------------------------------------------------

 
 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-19-11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class CM-E
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class CM-E Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-19-12

--------------------------------------------------------------------------------

 
 
EXHIBIT A-20
 
FORM OF CLASS X-A CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]1
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
THE HOLDERS OF THIS CLASS X-A CERTIFICATE WILL BE ENTITLED ONLY TO DISTRIBUTIONS
OF INTEREST ON THE NOTIONAL BALANCE OF THE CLASS X-A CERTIFICATES AND WILL NOT
BE ENTITLED TO ANY DISTRIBUTIONS WITH RESPECT TO PRINCIPAL. THE NOTIONAL BALANCE
OF THE CLASS X-A CERTIFICATES IS EQUAL TO AN AMOUNT AS SET FORTH IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO BELOW. ACCORDINGLY, THE OUTSTANDING NOTIONAL
BALANCE OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE INITIAL NOTIONAL
BALANCE SET FORTH BELOW.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 

--------------------------------------------------------------------------------

1 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-20-1

--------------------------------------------------------------------------------

 

 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE

PASS-THROUGH CERTIFICATES, CLASS X-A
 
Class X-A Pass-Through Rate: Variable
 
CUSIP: 12593ABB0
 
ISIN:     US12593ABB08
     
Original Aggregate Notional Balance of the
Class X-A Certificates: $1,059,810,000
 
Initial Notional Balance of this Certificate: $1,059,810,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: April 2025
 
No.: X-A-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class X-A Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
 
A-20-2

--------------------------------------------------------------------------------

 
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of interest then distributable, if any, allocable to the Class
X-A Certificates for such Distribution Date, all as more fully described in the
Pooling and Servicing Agreement. “Determination Date” is defined in the Pooling
and Servicing Agreement as the sixth day of each month, or if such sixth day is
not a Business Day, then the next Business Day, commencing in June 2015. Holders
of this Certificate may be entitled to Prepayment Premiums and Yield Maintenance
Charges as provided in the Pooling and Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
X-A Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Notional Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month immediately preceding the
month in which such Distribution Date occurs. Each Interest Accrual Period is
assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
 
 
A-20-3

--------------------------------------------------------------------------------

 
 
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts,
 
 
A-20-4

--------------------------------------------------------------------------------

 
 
Cash Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss
of Value Reserve Fund; (ix) the Collection Account, the Serviced Loan
Combination Collection Accounts, the Distribution Accounts, the Courtyard by
Marriott Distribution Account, the Courtyard Rakes Collection Sub-Account, any
Excess Liquidation Proceeds Account, the Interest Reserve Account, and the
Trust’s interest in any REO Account, including any amounts on deposit therein,
assets credited thereto and any reinvestment income, as applicable; (x) a
security interest in any environmental indemnity agreements relating to the
Mortgaged Properties; (xi) a security interest in all insurance policies with
respect to the Trust Mortgage Loans and the Mortgaged Properties; (xii) the
rights and remedies under the Mortgage Loan Purchase Agreements relating to
document delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as
 
 
A-20-5

--------------------------------------------------------------------------------

 
 
provided in Section 5.02(h) of the Pooling and Servicing Agreement. In
connection with any transfer to an Institutional Accredited Investor, the
transferor shall reimburse the Trust Fund for any costs (including the cost of
the Certificate Registrar’s counsel’s review of the documents and any legal
opinions, submitted by the transferor or transferee to the Certificate Registrar
as provided in the Pooling and Servicing Agreement) incurred by the Certificate
Registrar in connection with such transfer. The Certificate Registrar may
require payment by each transferor of a sum sufficient to cover any tax, expense
or other governmental charge payable in connection with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the
 
 
A-20-6

--------------------------------------------------------------------------------

 
 
Certificate Administrator, the Operating Advisor and the Trustee with the prior
written consent of the Holders of Certificates representing not less than
66-2/3% of the Percentage Interests of each Class of Certificates affected
thereby (without regard to Certificates held by the Depositor, any of the
Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the
 
 
A-20-7

--------------------------------------------------------------------------------

 
 
Investment Company Act of 1940, as amended, the Exchange Act, Regulation AB,
and/or any related regulatory actions and/or interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole
 
 
A-20-8

--------------------------------------------------------------------------------

 
 
Certificateholder” and (ii) the Class V, Class R and Class LR Certificates) for
all of the Mortgage Loans and each REO Property remaining in the Trust Fund as
contemplated by clause (ii) of Section 9.01(a) of the Pooling and Servicing
Agreement by giving written notice to all the parties to the Pooling and
Servicing Agreement no later than 60 days prior to the anticipated date of
exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-20-9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class X-A
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class X-A Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-20-10

--------------------------------------------------------------------------------

 
 
EXHIBIT A-21
 
FORM OF CLASS X-B [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED
 

--------------------------------------------------------------------------------

1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-21-1

--------------------------------------------------------------------------------

 
 
IN, AND IN ACCORDANCE WITH RULE 903 OR RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
THE HOLDERS OF THIS CLASS X-B CERTIFICATE WILL BE ENTITLED ONLY TO DISTRIBUTIONS
OF INTEREST ON THE NOTIONAL BALANCE OF THE CLASS X-B CERTIFICATES AND WILL NOT
BE ENTITLED TO ANY DISTRIBUTIONS WITH RESPECT TO PRINCIPAL. THE NOTIONAL BALANCE
OF THE CLASS X-B CERTIFICATES IS EQUAL TO AN AMOUNT AS SET FORTH IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO BELOW. ACCORDINGLY, THE OUTSTANDING NOTIONAL
BALANCE OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE INITIAL NOTIONAL
BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
 
A-21-2

--------------------------------------------------------------------------------

 
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4
 

--------------------------------------------------------------------------------

4 For Reg S Global Certificates only.
 
 
A-21-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, CLASS X-B
 
Class X-B Pass-Through Rate: Variable
 
 
CUSIP:       12593AAA35
U20108AA16
12593AAB17
 
ISIN:           12593AAA348
USU20108AA189
US12593AAB1710
     
Original Aggregate Notional Balance of the
Class X-B Certificates: $154,092,000
 
Initial Notional Balance of this Certificate: $154,092,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: April 2025
 
No.: X-B-[__]

 
This certifies that [_______] is the registered owner of a beneficial ownership
interest in a Trust Fund, including the distributions to be made with respect to
the Class X-B Certificates. The Trust Fund, described more fully below, consists
primarily of a pool of Mortgage Loans secured by first liens on commercial,
multifamily and manufactured housing community (if any) properties and held in
trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as
 

--------------------------------------------------------------------------------

5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For IAI Certificates
 
8 For Rule 144A Certificates
 
9 For Regulation S Certificates
 
10 For IAI Certificates
 
 
A-21-4

--------------------------------------------------------------------------------

 
 
operating advisor (the “Operating Advisor”), Wilmington Trust, National
Association, as trustee (the “Trustee”) and Wells Fargo Bank, National
Association, as certificate administrator (in such capacity, the “Certificate
Administrator”), paying agent and custodian, evidences the issuance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class X-A, Class A-M, Class B,
Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class F, Class G,
Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C, Class CM-D,
Class CM-E, Class R, Class LR and Class V Certificates (the “Certificates”; the
Holders of Certificates issued under the Pooling and Servicing Agreement are
collectively referred to herein as “Certificateholders”). This Certificate is
issued pursuant to, and in accordance with, the terms of the Pooling and
Servicing Agreement. To the extent not defined herein, capitalized terms used
herein shall have the meanings assigned thereto in the Pooling and Servicing
Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of interest then distributable, if any, allocable to the Class
X-B Certificates for such Distribution Date, all as more fully described in the
Pooling and Servicing Agreement. “Determination Date” is defined in the Pooling
and Servicing Agreement as the sixth day of each month, or if such sixth day is
not a Business Day, then the next Business Day, commencing in June 2015. Holders
of this Certificate may be entitled to Prepayment Premiums and Yield Maintenance
Charges as provided in the Pooling and Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
X-B Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Notional Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month
 
 
A-21-5

--------------------------------------------------------------------------------

 
 
immediately preceding the month in which such Distribution Date occurs. Each
Interest Accrual Period is assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
 
A-21-6

--------------------------------------------------------------------------------

 
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in
 
 
A-21-7

--------------------------------------------------------------------------------

 
 
authorized denominations of a like aggregate denomination as the Certificate
being surrendered. Such Certificates shall be delivered by the Certificate
Registrar in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan
 
 
A-21-8

--------------------------------------------------------------------------------

 
 
Securities, if any; and (v) to modify the procedures in the Pooling and
Servicing Agreement relating to compliance with Rule 17g-5 of the Exchange Act.
Such amendment (a) shall not materially increase the obligations of the
Depositor, the Trustee, the Paying Agent, the Certificate Administrator, the
Operating Advisor, the 17g-5 Information Provider, the Master Servicer or the
Special Servicer without such party’s consent; and (b) shall not adversely
affect in any material respect the interests of any Certificateholder or
Serviced Companion Loan Noteholder not consenting thereto, as evidenced in the
case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or

 
 
A-21-9

--------------------------------------------------------------------------------

 
 
 
 
Classes affected thereby and the consent of any affected Serviced Companion Loan
Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such

 
 
A-21-10

--------------------------------------------------------------------------------

 
 
 
 
Anticipated Termination Date (less any P&I Advances previously made on account
of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants
 
 
A-21-11

--------------------------------------------------------------------------------

 
 
of Joseph P. Kennedy, the late Ambassador of the United States to the United
Kingdom, living on the date hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-21-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class X-B
Certificate to be duly executed.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class X-B Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-21-13

--------------------------------------------------------------------------------

 
 
EXHIBIT A-22
 
FORM OF CLASS X-C [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED



--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
  
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-22-1

--------------------------------------------------------------------------------

 
 
IN, AND IN ACCORDANCE WITH RULE 903 OR RULE 904 OF, REGULATION S UNDER THE
SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
THE HOLDERS OF THIS CLASS X-C CERTIFICATE WILL BE ENTITLED ONLY TO DISTRIBUTIONS
OF INTEREST ON THE NOTIONAL BALANCE OF THE CLASS X-C CERTIFICATES AND WILL NOT
BE ENTITLED TO ANY DISTRIBUTIONS WITH RESPECT TO PRINCIPAL. THE NOTIONAL BALANCE
OF THE CLASS X-C CERTIFICATES IS EQUAL TO AN AMOUNT AS SET FORTH IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO BELOW. ACCORDINGLY, THE OUTSTANDING NOTIONAL
BALANCE OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE INITIAL NOTIONAL
BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
 
A-22-2

--------------------------------------------------------------------------------

 
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4



--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-22-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, CLASS X-C
 
Class X-C Pass-Through Rate: Variable
 
CUSIP:  12593AAC95
               U20108AB96
               12593AAD77
 
ISIN:      US12593AAC998
               USU20108AB909
               US12593AAD7210
     
Original Aggregate Notional Balance of the
Class X-C Certificates: $58,212,000
 
Initial Notional Balance of this Certificate: $58,212,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: May 2025
 
No.: X-C-[__]

 
This certifies that [                ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class X-C Certificates. The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer. The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below). The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset
 

--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For IAI Certificates
 
8 For Rule 144A Certificates
 
9 For Regulation S Certificates
 
10 For IAI Certificates


 
A-22-4

--------------------------------------------------------------------------------

 
 
Management LLC, as special servicer (the “Special Servicer”), Pentalpha
Surveillance LLC, as operating advisor (the “Operating Advisor”), Wilmington
Trust, National Association, as trustee (the “Trustee”) and Wells Fargo Bank,
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”), paying agent and custodian, evidences the issuance
of the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class X-A, Class
A-M, Class B, Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class
F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C,
Class CM-D, Class CM-E, Class R, Class LR and Class V Certificates (the
“Certificates”; the Holders of Certificates issued under the Pooling and
Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of interest then distributable, if any, allocable to the Class
X-C Certificates for such Distribution Date, all as more fully described in the
Pooling and Servicing Agreement. “Determination Date” is defined in the Pooling
and Servicing Agreement as the sixth day of each month, or if such sixth day is
not a Business Day, then the next Business Day, commencing in June 2015. Holders
of this Certificate may be entitled to Prepayment Premiums and Yield Maintenance
Charges as provided in the Pooling and Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
X-C Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Notional Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month
 
 
A-22-5

--------------------------------------------------------------------------------

 
 
immediately preceding the month in which such Distribution Date occurs. Each
Interest Accrual Period is assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
 
A-22-6

--------------------------------------------------------------------------------

 
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in
 
 
A-22-7

--------------------------------------------------------------------------------

 
 
authorized denominations of a like aggregate denomination as the Certificate
being surrendered. Such Certificates shall be delivered by the Certificate
Registrar in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan
 
 
A-22-8

--------------------------------------------------------------------------------

 
 
Securities, if any; and (v) to modify the procedures in the Pooling and
Servicing Agreement relating to compliance with Rule 17g-5 of the Exchange Act.
Such amendment (a) shall not materially increase the obligations of the
Depositor, the Trustee, the Paying Agent, the Certificate Administrator, the
Operating Advisor, the 17g-5 Information Provider, the Master Servicer or the
Special Servicer without such party’s consent; and (b) shall not adversely
affect in any material respect the interests of any Certificateholder or
Serviced Companion Loan Noteholder not consenting thereto, as evidenced in the
case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
 The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or

 
 
A-22-9

--------------------------------------------------------------------------------

 
 
 
 
Classes affected thereby and the consent of any affected Serviced Companion Loan
Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such

 
 
A-22-10

--------------------------------------------------------------------------------

 
 
 
 
Anticipated Termination Date (less any P&I Advances previously made on account
of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants
 
 
A-22-11

--------------------------------------------------------------------------------

 
 
of Joseph P. Kennedy, the late Ambassador of the United States to the United
Kingdom, living on the date hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-22-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class X-C
Certificate to be duly executed.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class X-C Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-22-13

--------------------------------------------------------------------------------

 
 
EXHIBIT A-23
 
FORM OF CLASS X-D [RULE 144A]1 [REG S]2 CERTIFICATE
 
[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE CERTIFICATE
REGISTRAR FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME
AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]3
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED
 

--------------------------------------------------------------------------------

 
1 For Rule 144A Global Certificates only.
 
2 For Reg S Global Certificates only.
 
3 Legend required as long as DTC is the Depository under the Pooling and
Servicing Agreement.
 
 
A-23-1

--------------------------------------------------------------------------------

 
 
IN, AND IN ACCORDANCE WITH RULE 903 OR RULE 904 OF, REGULATION S UNDER THE
SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
THE HOLDERS OF THIS CLASS X-D CERTIFICATE WILL BE ENTITLED ONLY TO DISTRIBUTIONS
OF INTEREST ON THE NOTIONAL BALANCE OF THE CLASS X-D CERTIFICATES AND WILL NOT
BE ENTITLED TO ANY DISTRIBUTIONS WITH RESPECT TO PRINCIPAL. THE NOTIONAL BALANCE
OF THE CLASS X-D CERTIFICATES IS EQUAL TO AN AMOUNT AS SET FORTH IN THE POOLING
AND SERVICING AGREEMENT REFERRED TO BELOW. ACCORDINGLY, THE OUTSTANDING NOTIONAL
BALANCE OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE INITIAL NOTIONAL
BALANCE SET FORTH BELOW.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
 
A-23-2

--------------------------------------------------------------------------------

 
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(1) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.
 
[THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
SECURITIES ACT AND, PRIOR TO THE DATE THAT IS 40 DAYS AFTER THE OFFERING OF THE
CERTIFICATES, MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE
UNITED STATES OR TO A U.S. PERSON EXCEPT PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]4



--------------------------------------------------------------------------------

 
4 For Reg S Global Certificates only.
 
 
A-23-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, CLASS X-D
 
Class X-D Pass-Through Rate: Variable
 
CUSIP:   12593AAG05
                U20108AD56
                12593AAH87
 
ISIN:       US12593AAG048
                USU20108AD569
                US2593AAH8610
     
Original Aggregate Notional Balance of the
Class X-D Certificates: $27,394,000
 
Initial Notional Balance of this Certificate: $27,394,000
     
First Distribution Date: June 12, 2015
 
Cut-off Date: The close of business on the later of the related due date for
each Mortgage Loan in May 2015 and the date of origination of such Mortgage Loan
     
Assumed Final Distribution Date: May 2025
 
No.: X-D-[__]

 
This certifies that [                ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class X-D Certificates. The Trust Fund, described more fully
below, consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community (if any) properties
and held in trust by the Trustee and serviced by the Master Servicer. The Trust
Fund was created, and the Mortgage Loans are to be serviced, pursuant to the
Pooling and Servicing Agreement (as defined below). The Holder of this
Certificate, by virtue of the acceptance hereof, assents to the terms,
provisions and conditions of the Pooling and Servicing Agreement and is bound
thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset



--------------------------------------------------------------------------------

 
5 For Rule 144A Certificates
 
6 For Regulation S Certificates
 
7 For IAI Certificates
 
8 For Rule 144A Certificates
 
9 For Regulation S Certificates
 
10 For IAI Certificates
 
 
A-23-4

--------------------------------------------------------------------------------

 
 
Management LLC, as special servicer (the “Special Servicer”), Pentalpha
Surveillance LLC, as operating advisor (the “Operating Advisor”), Wilmington
Trust, National Association, as trustee (the “Trustee”) and Wells Fargo Bank,
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”), paying agent and custodian, evidences the issuance
of the Class A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class X-A, Class
A-M, Class B, Class C, Class D, Class X-B, Class X-C, Class X-D, Class E, Class
F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT, Class CM-B, Class CM-C,
Class CM-D, Class CM-E, Class R, Class LR and Class V Certificates (the
“Certificates”; the Holders of Certificates issued under the Pooling and
Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Certificate represents a “regular interest” in a “real estate mortgage
investment conduit”, as those terms are defined, respectively, in Sections
860G(a)(1) and 860D of the Internal Revenue Code of 1986, as amended. Each
Holder of this Certificate, by acceptance hereof, agrees to treat, and take no
action inconsistent with the treatment of, this Certificate in accordance with
the preceding sentence for purposes of federal income taxes, state and local
income and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of interest then distributable, if any, allocable to the Class
X-D Certificates for such Distribution Date, all as more fully described in the
Pooling and Servicing Agreement. “Determination Date” is defined in the Pooling
and Servicing Agreement as the sixth day of each month, or if such sixth day is
not a Business Day, then the next Business Day, commencing in June 2015. Holders
of this Certificate may be entitled to Prepayment Premiums and Yield Maintenance
Charges as provided in the Pooling and Servicing Agreement.
 
During each Interest Accrual Period (as defined below), interest on the Class
X-D Certificates will be calculated based on a 360-day year consisting of twelve
30-day months on the outstanding Notional Balance hereof.
 
Interest accrued on this Certificate during an Interest Accrual Period, plus the
aggregate unpaid Interest Shortfall with respect to this Certificate, if any,
will be payable on the related Distribution Date to the extent provided in the
Pooling and Servicing Agreement. The “Interest Accrual Period” means, with
respect to any Distribution Date, the calendar month
 
 
A-23-5

--------------------------------------------------------------------------------

 
 
immediately preceding the month in which such Distribution Date occurs. Each
Interest Accrual Period is assumed to consist of 30 days.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such amounts for the benefit of
such Holders until the earlier of (i) its termination as Certificate
Administrator under the Pooling and Servicing Agreement and the transfer of such
amounts to a successor certificate administrator and (ii) the termination of the
Trust Fund and distribution of such amounts to the Residual Certificateholders.
No interest shall accrue or be payable to any Certificateholder on any amount
held as a result of such Certificateholder’s failure to surrender its
Certificate(s) for final payment thereof in accordance with the Pooling and
Servicing Agreement. Any amounts remaining in the Class V Distribution Account
representing Excess Interest shall be distributed to the Holders of the Class V
Certificates. Such funds held by the Certificate Administrator may be invested
under certain circumstances, and all income and gain realized from investment of
such funds shall accrue for its benefit.
 
 
A-23-6

--------------------------------------------------------------------------------

 
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in
 
 
A-23-7

--------------------------------------------------------------------------------

 
 
authorized denominations of a like aggregate denomination as the Certificate
being surrendered. Such Certificates shall be delivered by the Certificate
Registrar in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan
 
 
A-23-8

--------------------------------------------------------------------------------

 
 
Securities, if any; and (v) to modify the procedures in the Pooling and
Servicing Agreement relating to compliance with Rule 17g-5 of the Exchange Act.
Such amendment (a) shall not materially increase the obligations of the
Depositor, the Trustee, the Paying Agent, the Certificate Administrator, the
Operating Advisor, the 17g-5 Information Provider, the Master Servicer or the
Special Servicer without such party’s consent; and (b) shall not adversely
affect in any material respect the interests of any Certificateholder or
Serviced Companion Loan Noteholder not consenting thereto, as evidenced in the
case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
 The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or

 
 
A-23-9

--------------------------------------------------------------------------------

 
 

 
 
Classes affected thereby and the consent of any affected Serviced Companion Loan
Noteholders.

 
Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such

 
 
A-23-10

--------------------------------------------------------------------------------

 
 

 
 
Anticipated Termination Date (less any P&I Advances previously made on account
of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants
 
 
A-23-11

--------------------------------------------------------------------------------

 
 
of Joseph P. Kennedy, the late Ambassador of the United States to the United
Kingdom, living on the date hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-23-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class X-D
Certificate to be duly executed.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class X-D Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-23-13

--------------------------------------------------------------------------------

 

EXHIBIT A-24
 
FORM OF CLASS R CERTIFICATE
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(2) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”). A TRANSFEREE OF THIS CERTIFICATE, BY
ACCEPTANCE HEREOF, IS DEEMED TO HAVE ACCEPTED THIS CERTIFICATE SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFERABILITY, AS SET FORTH IN SECTION 5.02(l) OF THE
POOLING AND SERVICING AGREEMENT, AND SHALL BE REQUIRED TO FURNISH AN AFFIDAVIT
TO THE TRANSFEROR AND THE CERTIFICATE ADMINISTRATOR TO THE EFFECT THAT, AMONG
OTHER THINGS, (A) IT IS NOT A DISQUALIFIED ORGANIZATION, AS SUCH TERM IS DEFINED
IN SECTION 860E(e)(5) OF THE CODE, OR AN AGENT (INCLUDING A BROKER, NOMINEE OR
OTHER MIDDLEMAN) FOR SUCH DISQUALIFIED ORGANIZATION AND IS OTHERWISE A PERMITTED
TRANSFEREE, (B) IT WILL NOT CAUSE INCOME WITH RESPECT TO THIS CERTIFICATE TO BE
ATTRIBUTABLE TO A FOREIGN PERMANENT ESTABLISHMENT OR FIXED BASE, WITHIN THE
MEANING OF AN APPLICABLE INCOME TAX TREATY, OF SUCH PERSON OR ANY OTHER U.S.
PERSON, (C) IT HAS HISTORICALLY PAID ITS DEBTS AS THEY HAVE COME DUE AND INTENDS
TO CONTINUE TO PAY ITS DEBTS AS THEY COME DUE IN THE FUTURE, AND (D) IT INTENDS
TO PAY ANY TAXES ASSOCIATED WITH HOLDING THIS CERTIFICATE AS THEY BECOME DUE.
ANY PURPORTED TRANSFER TO A DISQUALIFIED ORGANIZATION OR OTHER PERSON THAT IS
NOT A PERMITTED TRANSFEREE OR OTHERWISE IN VIOLATION OF THESE RESTRICTIONS SHALL
BE ABSOLUTELY NULL AND VOID AND SHALL VEST NO RIGHTS IN ANY PURPORTED
TRANSFEREE. BECAUSE THIS CERTIFICATE REPRESENTS ONE OR MORE “NON-ECONOMIC
RESIDUAL INTERESTS,” AS DEFINED IN TREASURY REGULATIONS SECTION 1.860E-1(c),
TRANSFERS OF THIS CERTIFICATE MAY BE DISREGARDED FOR FEDERAL INCOME TAX
PURPOSES. IN ORDER TO SATISFY A REGULATORY SAFE HARBOR UNDER WHICH SUCH
TRANSFERS WILL NOT BE DISREGARDED, THE TRANSFEROR MAY BE REQUIRED, AMONG OTHER
THINGS, TO SATISFY ITSELF AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND EITHER TO PAY A SPECIFIED AMOUNT TO THE PROPOSED TRANSFEREE OR
TRANSFER TO AN ELIGIBLE TRANSFEREE AS PROVIDED IN REGULATIONS.
 
 
A-24-1

--------------------------------------------------------------------------------

 
 
THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE AGREED
TO CONSENT TO ACT AS “TAX MATTERS PERSON” OF THE UPPER TIER REMIC AND TO THE
APPOINTMENT OF THE CERTIFICATE ADMINISTRATOR AS ATTORNEY IN FACT AND AGENT FOR
THE TAX MATTERS PERSON OR AS OTHERWISE PROVIDED IN THE POOLING AND SERVICING
AGREEMENT TO PERFORM THE FUNCTIONS OF A “TAX MATTERS PARTNER” FOR PURPOSES OF
SUBCHAPTER C OF CHAPTER 63 OF SUBTITLE F OF THE CODE.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (2) FOR SO LONG AS THIS
CERTIFICATE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES
ACT (“RULE 144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A
(“QUALIFIED INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED,
IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE
IN RELIANCE ON RULE 144A, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), SECTION 4975 OF THE INTERNAL REVENUE
 
 
A-24-2

--------------------------------------------------------------------------------

 
 
CODE OF 1986, AS AMENDED (THE “CODE”), OR A GOVERNMENTAL PLAN, AS DEFINED IN
SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW
(“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE INVESTMENT
FUND WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S
INVESTMENT IN THE COLLECTIVE INVESTMENT FUND (PURSUANT TO U.S. DEPARTMENT OF
LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA), AN
INSURANCE COMPANY USING ASSETS OF SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH
INCLUDE ASSETS OF PLANS (OR WHICH ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR
LAW TO INCLUDE ASSETS OF PLANS) OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH
PLAN OR USING THE ASSETS OF ANY SUCH PLAN. TRANSFEREES OF THIS CERTIFICATE
TAKING DELIVERY IN CERTIFICATED FORM SHALL BE REQUIRED TO DELIVER A LETTER IN
THE FORM ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
 
A-24-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS R
 
No.: R-1
Percentage Interest: [_]%
     
CUSIP:  12593AAS41
ISIN:      US12593AAS422

 
This certifies that [                ] is the registered owner of the Percentage
Interest evidenced by this Certificate in the Class R Certificates issued by the
Trust Fund. The Class R Certificateholder is not entitled to interest or
principal distributions. The Class R Certificateholder will be entitled to
receive the proceeds of the remaining assets of the Upper Tier REMIC, if any, on
the Final Scheduled Distribution Date for the Certificates, after distributions
in respect of any accrued but unpaid interest on the Certificates and after
distributions in reduction of principal balance have reduced the principal
balances of the Certificates to zero. It is not anticipated that there will be
any assets remaining in the Upper Tier REMIC or Trust Fund on the Final
Scheduled Distribution Date following the distributions on the Regular
Certificates. The Trust Fund, described more fully below, consists primarily of
a pool of Mortgage Loans secured by first liens on commercial, multifamily and
manufactured housing community (if any) properties and held in trust by the
Trustee and serviced by the Master Servicer. The Trust Fund was created, and the
Mortgage Loans are to be serviced, pursuant to the Pooling and Servicing
Agreement (as defined below). The Holder of this Certificate, by virtue of the
acceptance hereof, assents to the terms, provisions and conditions of the
Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 

--------------------------------------------------------------------------------

1 For Rule 144A Certificates 
2 For Rule 144A Certificates
 
 
 
A-24-4

--------------------------------------------------------------------------------

 
 
This Class R Certificate represents the sole “residual interest” in a “real
estate mortgage investment conduit”, as those terms are defined, respectively,
in Sections 860G(a)(2) and 860D of the Internal Revenue Code of 1986, as
amended. Each Holder of this Certificate, by acceptance hereof, agrees to treat,
and take no action inconsistent with the treatment of, this Certificate in
accordance with the preceding sentence for purposes of federal income taxes,
state and local income and franchise taxes and other taxes imposed on or
measured by income. The Holder of the largest Percentage Interest in the Class R
Certificates shall be the “tax matters person” for the Upper-Tier REMIC pursuant
to Treasury Regulations Section 1.860F-4(d), and the Certificate Administrator
is hereby irrevocably designated and shall serve as attorney-in-fact and agent
for any such Person that is the “tax matters person”.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for
 
 
A-24-5

--------------------------------------------------------------------------------

 
 
cancellation, the Paying Agent shall pay to the Certificate Administrator all
amounts distributable to the Holders thereof, and the Certificate Administrator
shall thereafter hold such amounts for the benefit of such Holders until the
earlier of (i) its termination as Certificate Administrator under the Pooling
and Servicing Agreement and the transfer of such amounts to a successor
certificate administrator and (ii) the termination of the Trust Fund and
distribution of such amounts to the Residual Certificateholders. No interest
shall accrue or be payable to any Certificateholder on any amount held as a
result of such Certificateholder’s failure to surrender its Certificate(s) for
final payment thereof in accordance with the Pooling and Servicing Agreement.
Any amounts remaining in the Class V Distribution Account representing Excess
Interest shall be distributed to the Holders of the Class V Certificates. Such
funds held by the Certificate Administrator may be invested under certain
circumstances, and all income and gain realized from investment of such funds
shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
 
A-24-6

--------------------------------------------------------------------------------

 
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement;
 
 
A-24-7

--------------------------------------------------------------------------------

 
 
(iii) to amend any provision of the Pooling and Servicing Agreement or any
Custodial Agreement to the extent necessary or desirable to maintain the rating
or ratings assigned to each of the Classes of Certificates or any Class of
Serviced Companion Loan Securities by each Rating Agency; provided, that such
amendment does not reduce the consent or consultation rights of the Controlling
Class Representative or the right of the Controlling Class Representative to
receive information under the Pooling and Servicing Agreement; (iv) to amend or
supplement a provision, or to supplement any other provisions to the extent not
inconsistent with the provisions of the Pooling and Servicing Agreement, or to
effect any other change which will not adversely affect in any material respect
the interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in writing by an Opinion of Counsel or, if
solely affecting any Certificateholder of a rated Class or Serviced Companion
Loan Noteholder, in respect of which a No Downgrade Confirmation has been
obtained relating to the Certificates of a rated Class and Serviced Companion
Loan Securities, if any; and (v) to modify the procedures in the Pooling and
Servicing Agreement relating to compliance with Rule 17g-5 of the Exchange Act.
Such amendment (a) shall not materially increase the obligations of the
Depositor, the Trustee, the Paying Agent, the Certificate Administrator, the
Operating Advisor, the 17g-5 Information Provider, the Master Servicer or the
Special Servicer without such party’s consent; and (b) shall not adversely
affect in any material respect the interests of any Certificateholder or
Serviced Companion Loan Noteholder not consenting thereto, as evidenced in the
case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
 The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to

 
 
A-24-8

--------------------------------------------------------------------------------

 
 

   
consent to any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
 Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
A-24-9

--------------------------------------------------------------------------------

 
 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan
 
 
A-24-10

--------------------------------------------------------------------------------

 
 
Noteholder of all amounts held by or on behalf of the Trustee, the Certificate
Administrator and the Master Servicer, as the case may be, required under the
Pooling and Servicing Agreement to be so paid on the Distribution Date following
the earlier to occur of (i) the purchase of the Trust Mortgage Loans and all
other property held by the Trust Fund in accordance with Section 9.01(c) of the
Pooling and Servicing Agreement; (ii) the exchange by the Sole Certificateholder
of its Certificates for the Trust Mortgage Loans in accordance with Section
9.01(g) of the Pooling and Servicing Agreement; and (iii) the later of (a) the
receipt or collection of the last payment due on any Trust Mortgage Loan
included in the Trust Fund, or (b) the liquidation and disposition pursuant to
the Pooling and Servicing Agreement of the last asset held by the Trust Fund;
provided that in no event shall the trust created by the Pooling and Servicing
Agreement continue beyond the expiration of 21 years from the death of the last
survivor of the descendants of Joseph P. Kennedy, the late Ambassador of the
United States to the United Kingdom, living on the date hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.
 
 
A-24-11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class R
Certificate to be duly executed.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class R Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-24-12

--------------------------------------------------------------------------------

 
 
EXHIBIT A-25
 
FORM OF CLASS LR CERTIFICATE
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G(a)(2) AND 860D OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”). A TRANSFEREE OF THIS CERTIFICATE, BY
ACCEPTANCE HEREOF, IS DEEMED TO HAVE ACCEPTED THIS CERTIFICATE SUBJECT TO
CERTAIN RESTRICTIONS ON TRANSFERABILITY, AS SET FORTH IN SECTION 5.02(l) OF THE
POOLING AND SERVICING AGREEMENT, AND SHALL BE REQUIRED TO FURNISH AN AFFIDAVIT
TO THE TRANSFEROR AND THE CERTIFICATE ADMINISTRATOR TO THE EFFECT THAT, AMONG
OTHER THINGS, (A) IT IS NOT A DISQUALIFIED ORGANIZATION, AS SUCH TERM IS DEFINED
IN SECTION 860E(e)(5) OF THE CODE, OR AN AGENT (INCLUDING A BROKER, NOMINEE OR
OTHER MIDDLEMAN) FOR SUCH DISQUALIFIED ORGANIZATION AND IS OTHERWISE A PERMITTED
TRANSFEREE, (B) IT WILL NOT CAUSE INCOME WITH RESPECT TO THIS CERTIFICATE TO BE
ATTRIBUTABLE TO A FOREIGN PERMANENT ESTABLISHMENT OR FIXED BASE, WITHIN THE
MEANING OF AN APPLICABLE INCOME TAX TREATY, OF SUCH PERSON OR ANY OTHER U.S.
PERSON, (C) IT HAS HISTORICALLY PAID ITS DEBTS AS THEY HAVE COME DUE AND INTENDS
TO CONTINUE TO PAY ITS DEBTS AS THEY COME DUE IN THE FUTURE, AND (D) IT INTENDS
TO PAY ANY TAXES ASSOCIATED WITH HOLDING THIS CERTIFICATE AS THEY BECOME DUE.
ANY PURPORTED TRANSFER TO A DISQUALIFIED ORGANIZATION OR OTHER PERSON THAT IS
NOT A PERMITTED TRANSFEREE OR OTHERWISE IN VIOLATION OF THESE RESTRICTIONS SHALL
BE ABSOLUTELY NULL AND VOID AND SHALL VEST NO RIGHTS IN ANY PURPORTED
TRANSFEREE. BECAUSE THIS CERTIFICATE REPRESENTS ONE OR MORE “NON-ECONOMIC
RESIDUAL INTERESTS,” AS DEFINED IN TREASURY REGULATIONS SECTION 1.860E-1(c),
TRANSFERS OF THIS CERTIFICATE MAY BE DISREGARDED FOR FEDERAL INCOME TAX
PURPOSES. IN ORDER TO SATISFY A REGULATORY SAFE HARBOR UNDER WHICH SUCH
TRANSFERS WILL NOT BE DISREGARDED, THE TRANSFEROR MAY BE REQUIRED, AMONG OTHER
THINGS, TO SATISFY ITSELF AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND EITHER TO PAY A SPECIFIED AMOUNT TO THE PROPOSED TRANSFEREE OR
TRANSFER TO AN ELIGIBLE TRANSFEREE AS PROVIDED IN REGULATIONS.
 
 
A-25-1

--------------------------------------------------------------------------------

 
 
THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE HEREOF, IS DEEMED TO HAVE AGREED
TO CONSENT TO ACT AS “TAX MATTERS PERSON” OF THE LOWER-TIER REMIC AND TO THE
APPOINTMENT OF THE CERTIFICATE ADMINISTRATOR AS ATTORNEY IN FACT AND AGENT FOR
THE TAX MATTERS PERSON OR AS OTHERWISE PROVIDED IN THE POOLING AND SERVICING
AGREEMENT TO PERFORM THE FUNCTIONS OF A “TAX MATTERS PARTNER” FOR PURPOSES OF
SUBCHAPTER C OF CHAPTER 63 OF SUBTITLE F OF THE CODE.
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” AS SUCH TERM IS DEFINED
IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT, OR
(4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR CERTIFICATES) TO A
NON-”U.S. PERSON” IN AN “OFFSHORE TRANSACTION,” AS SUCH TERMS ARE DEFINED IN,
AND IN ACCORDANCE WITH RULE 903 OR RULE 904 OF, REGULATION S UNDER THE
SECURITIES ACT, AND (B) IN ACCORDANCE WITH ANY OTHER APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN
 
 
A-25-2

--------------------------------------------------------------------------------

 
 
OPINION OF COUNSEL IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A.
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR A GOVERNMENTAL PLAN, AS DEFINED IN
SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW
(“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE INVESTMENT
FUND WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S
INVESTMENT IN THE COLLECTIVE INVESTMENT FUND (PURSUANT TO U.S. DEPARTMENT OF
LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA), AN
INSURANCE COMPANY USING ASSETS OF SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH
INCLUDE ASSETS OF PLANS (OR WHICH ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR
LAW TO INCLUDE ASSETS OF PLANS) OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH
PLAN OR USING THE ASSETS OF ANY SUCH PLAN. TRANSFEREES OF THIS CERTIFICATE
TAKING DELIVERY IN CERTIFICATED FORM SHALL BE REQUIRED TO DELIVER A LETTER IN
THE FORM ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
 
A-25-3

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS LR

   
No.: LR-1
Percentage Interest: [_]%
     
CUSIP:  12593AAU91
 
ISIN:      US12593AAU972

 
This certifies that [               ] is the registered owner of the Percentage
Interest evidenced by this Certificate in the Class LR Certificates issued by
the Trust Fund. The Class LR Certificateholder is not entitled to interest or
principal distributions. The Class LR Certificateholder will be entitled to
receive the proceeds of the remaining assets of the Lower Tier REMIC, if any, on
the Final Scheduled Distribution Date for the Certificates, after distributions
in respect of any accrued but unpaid interest on the Certificates and after
distributions in reduction of principal balance have reduced the principal
balances of the Certificates to zero. It is not anticipated that there will be
any assets remaining in the Lower Tier REMIC or Trust Fund on the Final
Scheduled Distribution Date following the distributions on the Regular
Certificates. The Trust Fund, described more fully below, consists primarily of
a pool of Mortgage Loans secured by first liens on commercial, multifamily and
manufactured housing community (if any) properties and held in trust by the
Trustee and serviced by the Master Servicer. The Trust Fund was created, and the
Mortgage Loans are to be serviced, pursuant to the Pooling and Servicing
Agreement (as defined below). The Holder of this Certificate, by virtue of the
acceptance hereof, assents to the terms, provisions and conditions of the
Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 
This Class LR Certificate represents the sole “residual interest” in a “real
estate mortgage investment conduit”, as those terms are defined, respectively,
in Sections 860G(a)(2)



--------------------------------------------------------------------------------

 
1 For Rule 144A Certificates
2 For Rule 144A Certificates
 
 
A-25-4

--------------------------------------------------------------------------------

 
 
and 860D of the Internal Revenue Code of 1986, as amended. Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income. The Holder
of the largest Percentage Interest in the Class LR Certificates shall be the
“tax matters person” for the Lower-Tier REMIC pursuant to Treasury Regulations
Section 1.860F-4(d), and the Certificate Administrator is hereby irrevocably
designated and shall serve as attorney-in-fact and agent for any such Person
that is the “tax matters person”.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining non-tendering Certificateholders, at their last
addresses shown in the Certificate Register, to surrender their Certificates for
cancellation in order to receive, from such funds held, the final distribution
with respect thereto. If within one year after the second notice not all of such
Certificates shall have been surrendered for cancellation, the Certificate
Administrator may, directly or through an agent, take appropriate steps to
contact the remaining non-tendering Certificateholders concerning surrender of
their Certificates. The costs and expenses of holding such funds in trust and of
contacting such Certificateholders shall be paid out of such funds. If within
two years after the second notice any such Certificates shall not have been
surrendered for cancellation, the Paying Agent shall pay to the Certificate
Administrator all amounts distributable to the Holders thereof, and the
Certificate Administrator shall thereafter hold such
 
 
A-25-5

--------------------------------------------------------------------------------

 
 
amounts for the benefit of such Holders until the earlier of (i) its termination
as Certificate Administrator under the Pooling and Servicing Agreement and the
transfer of such amounts to a successor certificate administrator and (ii) the
termination of the Trust Fund and distribution of such amounts to the Residual
Certificateholders. No interest shall accrue or be payable to any
Certificateholder on any amount held as a result of such Certificateholder’s
failure to surrender its Certificate(s) for final payment thereof in accordance
with the Pooling and Servicing Agreement. Any amounts remaining in the Class V
Distribution Account representing Excess Interest shall be distributed to the
Holders of the Class V Certificates. Such funds held by the Certificate
Administrator may be invested under certain circumstances, and all income and
gain realized from investment of such funds shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage Loans; (xiii) $100 to be deposited by the Depositor into the
Upper-Tier Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests,
 
 
A-25-6

--------------------------------------------------------------------------------

 
 
rights, benefits, obligations and duties evidenced hereby, and the limitations
thereon, and the rights, duties and immunities of the Certificate Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee without the
consent of any of the Certificateholders or Serviced Companion Loan Noteholders,
(i) to cure any ambiguity or to correct any error; (ii) to cause the provisions
of the Pooling and Servicing Agreement or any Custodial Agreement to conform or
be consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each
 
 
A-25-7

--------------------------------------------------------------------------------

 
 
of the Classes of Certificates or any Class of Serviced Companion Loan
Securities by each Rating Agency; provided, that such amendment does not reduce
the consent or consultation rights of the Controlling Class Representative or
the right of the Controlling Class Representative to receive information under
the Pooling and Servicing Agreement; (iv) to amend or supplement a provision, or
to supplement any other provisions to the extent not inconsistent with the
provisions of the Pooling and Servicing Agreement, or to effect any other change
which will not adversely affect in any material respect the interests of any
Certificateholder or Serviced Companion Loan Noteholder not consenting thereto,
as evidenced in writing by an Opinion of Counsel or, if solely affecting any
Certificateholder of a rated Class or Serviced Companion Loan Noteholder, in
respect of which a No Downgrade Confirmation has been obtained relating to the
Certificates of a rated Class and Serviced Companion Loan Securities, if any;
and (v) to modify the procedures in the Pooling and Servicing Agreement relating
to compliance with Rule 17g-5 of the Exchange Act. Such amendment (a) shall not
materially increase the obligations of the Depositor, the Trustee, the Paying
Agent, the Certificate Administrator, the Operating Advisor, the 17g-5
Information Provider, the Master Servicer or the Special Servicer without such
party’s consent; and (b) shall not adversely affect in any material respect the
interests of any Certificateholder or Serviced Companion Loan Noteholder not
consenting thereto, as evidenced in the case of clauses (iii) through (v) above
by (x) an Opinion of Counsel or (y) solely in the case of a Certificateholder or
Non-Lead Certificateholder of a rated Class, receipt of a No Downgrade
Confirmation from each applicable Rating Agency. In no event shall any such
amendment cause the Lower-Tier REMIC or the Upper-Tier REMIC to fail to qualify
as a REMIC or the Grantor Trust to fail to qualify as a grantor trust.
 
 The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which are required to be
distributed on any Certificate, without the consent of the Holders of
Certificates representing all of the Percentage Interests of the Class or
Classes affected thereby or which are required to be distributed to any Serviced
Companion Loan Noteholders without the consent of such Serviced Companion Loan
Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
A-25-8

--------------------------------------------------------------------------------

 
 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
 Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by purchasing on such date all, but not less than
all, of the Trust Mortgage Loans then included in the Trust Fund, and the
Trust’s interest in all property acquired in respect of any Trust Mortgage Loan,
at a purchase price, payable in cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated

 
 
A-25-9

--------------------------------------------------------------------------------

 
 

 
 
Termination Date, as determined by an Independent appraiser acceptable to the
Master Servicer as of a date not more than 30 days prior to the last day of the
month preceding such Distribution Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any determination made
by an Independent appraiser pursuant to Section 9.01(c) of the Pooling and
Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to
 
 
A-25-10

--------------------------------------------------------------------------------

 
 
be so paid on the Distribution Date following the earlier to occur of (i) the
purchase of the Trust Mortgage Loans and all other property held by the Trust
Fund in accordance with Section 9.01(c) of the Pooling and Servicing Agreement;
(ii) the exchange by the Sole Certificateholder of its Certificates for the
Trust Mortgage Loans in accordance with Section 9.01(g) of the Pooling and
Servicing Agreement; and (iii) the later of (a) the receipt or collection of the
last payment due on any Trust Mortgage Loan included in the Trust Fund, or (b)
the liquidation and disposition pursuant to the Pooling and Servicing Agreement
of the last asset held by the Trust Fund; provided that in no event shall the
trust created by the Pooling and Servicing Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants of
Joseph P. Kennedy, the late Ambassador of the United States to the United
Kingdom, living on the date hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.


 
A-25-11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class LR
Certificate to be duly executed.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class LR Certificates referred to in the Pooling and
Servicing Agreement.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory

 
 
A-25-12

--------------------------------------------------------------------------------

 
 
EXHIBIT A-26
 
FORM OF CLASS V CERTIFICATE
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT“), OR ANY STATE OR
FOREIGN SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A“), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”), PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR,” WITHIN THE MEANING OF
RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE INSTITUTIONAL “ACCREDITED
INVESTORS,” WITHIN THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) OF REGULATION
D UNDER THE SECURITIES ACT, OR (4) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-”U.S. PERSON” IN AN “OFFSHORE
TRANSACTION” AS SUCH TERMS ARE DEFINED IN, AND IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH
ANY OTHER APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT. A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
 
A-26-1

--------------------------------------------------------------------------------

 
 
ANY HOLDER DESIRING TO EFFECT A TRANSFER OF THIS CERTIFICATE SHALL, AND DOES
HEREBY AGREE TO, INDEMNIFY THE CERTIFICATE REGISTRAR, THE CERTIFICATE
ADMINISTRATOR, THE TRUSTEE, THE MASTER SERVICER AND THE DEPOSITOR AGAINST ANY
LOSS, LIABILITY OR EXPENSE THAT MAY RESULT IF THE TRANSFER IS NOT EXEMPT FROM
THE SECURITIES ACT OR IS NOT MADE IN ACCORDANCE WITH FEDERAL AND STATE LAWS.
 
THIS CERTIFICATE DOES NOT REPRESENT AN OBLIGATION OF OR INTEREST IN THE
DEPOSITOR, THE ORIGINATOR, THE MASTER SERVICER, THE SPECIAL SERVICER, THE
CERTIFICATE ADMINISTRATOR, THE CERTIFICATE REGISTRAR, THE OPERATING ADVISOR, THE
TRUSTEE OR ANY OF THEIR RESPECTIVE AFFILIATES. NEITHER THE CERTIFICATES NOR THE
UNDERLYING MORTGAGE LOANS ARE INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY
OR INSTRUMENTALITY.
 
TRANSFERS AND EXCHANGES OF PORTIONS OF THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS AS PROVIDED IN THE POOLING AND SERVICING AGREEMENT REFERRED TO
BELOW.
 
THIS CERTIFICATE SHOULD NOT BE PURCHASED BY A TRANSFEREE THAT IS (A) AN EMPLOYEE
BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT, INCLUDING AN INDIVIDUAL RETIREMENT
ACCOUNT OR A KEOGH PLAN, WHICH IS SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”), OR A GOVERNMENTAL PLAN, AS DEFINED IN
SECTION 3(32) OF ERISA, OR OTHER PLAN SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW
(“SIMILAR LAW”) WHICH IS TO A MATERIAL EXTENT SIMILAR TO THE FOREGOING
PROVISIONS OF ERISA OR THE CODE (EACH, A “PLAN”), OR (B) A COLLECTIVE INVESTMENT
FUND WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S
INVESTMENT IN THE COLLECTIVE INVESTMENT FUND (PURSUANT TO U.S. DEPARTMENT OF
LABOR REGULATION SECTION 2510.3-101, AS MODIFIED BY SECTION 3(42) OF ERISA), AN
INSURANCE COMPANY USING ASSETS OF SEPARATE ACCOUNTS OR GENERAL ACCOUNTS WHICH
INCLUDE ASSETS OF PLANS (OR WHICH ARE DEEMED PURSUANT TO ERISA OR ANY SIMILAR
LAW TO INCLUDE ASSETS OF PLANS) OR OTHER PERSON ACTING ON BEHALF OF ANY SUCH
PLAN OR USING THE ASSETS OF ANY SUCH PLAN. TRANSFEREES OF THIS CERTIFICATE
TAKING DELIVERY IN CERTIFICATED FORM SHALL BE REQUIRED TO DELIVER A LETTER IN
THE FORM ATTACHED TO THE POOLING AND SERVICING AGREEMENT TO SUCH EFFECT.
 
 
A-26-2

--------------------------------------------------------------------------------

 
 
COMM 2015-CCRE23 MORTGAGE TRUST COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, CLASS V
 
No.: V-1
Percentage Interest: [_]%
     
CUSIP:   12593AAQ81
                U20108AH62
                12593AAR63
 
ISIN:       US12593AAQ854
                USU20108AH605
                US12593AAR686

 
This certifies that [                 ] is the registered owner of a beneficial
ownership interest in a Trust Fund, including the distributions to be made with
respect to the Class V Certificates. The Trust Fund, described more fully below,
consists primarily of a pool of Mortgage Loans secured by first liens on
commercial, multifamily and manufactured housing community properties and held
in trust by the Trustee and serviced by the Master Servicer. The Trust Fund was
created, and the Mortgage Loans are to be serviced, pursuant to the Pooling and
Servicing Agreement (as defined below). The Holder of this Certificate, by
virtue of the acceptance hereof, assents to the terms, provisions and conditions
of the Pooling and Servicing Agreement and is bound thereby.
 
The Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), between the Depositor, Midland Loan Services, a Division
of PNC Bank, National Association, as master servicer (the “Master Servicer”),
CWCapital Asset Management LLC, as special servicer (the “Special Servicer”),
Pentalpha Surveillance LLC, as operating advisor (the “Operating Advisor”),
Wilmington Trust, National Association, as trustee (the “Trustee”) and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
evidences the issuance of the Class A-1, Class A-2, Class A-SB, Class A-3, Class
A-4, Class X-A, Class A-M, Class B, Class C, Class D, Class X-B, Class X-C,
Class X-D, Class E, Class F, Class G, Class CM-A, Class CM-X-CP, Class CM-X-EXT,
Class CM-B, Class CM-C, Class CM-D, Class CM-E, Class R, Class LR and Class V
Certificates (the “Certificates”; the Holders of Certificates issued under the
Pooling and Servicing Agreement are collectively referred to herein as
“Certificateholders”). This Certificate is issued pursuant to, and in accordance
with, the terms of the Pooling and Servicing Agreement. To the extent not
defined herein, capitalized terms used herein shall have the meanings assigned
thereto in the Pooling and Servicing Agreement.
 

--------------------------------------------------------------------------------

1 For Rule 144A Certificates
2 For Regulation S Certificates 
3 For IAI Certificates
4 For Rule 144A Certificates 
5 For Regulation S Certificates
6 For IAI Certificates
 
 
A-26-3

--------------------------------------------------------------------------------

 
 
This Certificate represents a beneficial interest in a portion of a grantor
trust under subpart E, part I of subchapter J of the Internal Revenue Code of
1986, as amended (the “Code”), which portion includes the Excess Interest and
any proceeds thereof in the Class V Distribution Account. Each Holder of this
Certificate, by acceptance hereof, agrees to treat, and take no action
inconsistent with the treatment of, this Certificate in accordance with the
preceding sentence for purposes of federal income taxes, state and local income
and franchise taxes and other taxes imposed on or measured by income.
 
The Certificate Administrator makes no representation or warranty as to any of
the statements contained herein or the validity or sufficiency of the
Certificates or the Mortgage Loans and has executed this Certificate in its
limited capacity as Certificate Administrator under the Pooling and Servicing
Agreement. In the event that there is any conflict between any provision of this
Certificate and any provision of the Pooling and Servicing Agreement, such
provision of this Certificate shall be superseded to the extent of such
inconsistency.
 
Pursuant to the terms of the Pooling and Servicing Agreement, the Certificate
Administrator, or the Paying Agent on behalf of the Certificate Administrator,
will distribute (other than the final distribution on any Certificate), on the
fourth Business Day after each Determination Date (each such date, a
“Distribution Date”) an amount equal to such Person’s pro rata share (based on
the Percentage Interest represented by this Certificate) of that portion of the
aggregate amount of principal and interest then distributable, if any, allocable
to the Class V Certificates for such Distribution Date, all as more fully
described in the Pooling and Servicing Agreement. “Determination Date” is
defined in the Pooling and Servicing Agreement as the sixth day of each month,
or if such sixth day is not a Business Day, then the next Business Day,
commencing in June 2015.
 
All distributions (other than the final distribution on any Certificate) will be
made by the Paying Agent to the Persons in whose names the Certificates are
registered at the close of business on each Record Date, which will be the close
of business on the last Business Day of the calendar month preceding the month
in which such Distribution Date occurs. Such distributions shall be made on each
Distribution Date other than the Termination Date to each Certificateholder of
record on the related Record Date, by wire transfer of immediately available
funds to the account of such Holder at a bank or other entity located in the
United States and having appropriate facilities therefor if such Holder shall
have provided the Paying Agent with wire instructions in writing at least five
Business Days prior to the related Record Date, or, otherwise, by check mailed
by first-class mail to the address set forth therefor in the Certificate
Register. The final distribution on each Certificate shall be made in like
manner, but only upon presentment and surrender of such Certificate at the
office of the Certificate Administrator or its agent (which may be the Paying
Agent or the Certificate Registrar acting as such agent) that is specified in
the notice to Holders of such final distribution.
 
Any funds not distributed on the Termination Date because of the failure of any
Certificateholders to tender their Certificates shall, on such date, be set
aside and held in trust for the benefit of the appropriate non-tendering
Certificateholders. If any Certificates as to which notice of the Termination
Date has been given pursuant to the Pooling and Servicing Agreement shall not
have been surrendered for cancellation within six months after the time
specified in such notice, the Certificate Administrator shall mail a second
notice to the remaining
 
 
A-26-4

--------------------------------------------------------------------------------

 
 
non-tendering Certificateholders, at their last addresses shown in the
Certificate Register, to surrender their Certificates for cancellation in order
to receive, from such funds held, the final distribution with respect thereto.
If within one year after the second notice not all of such Certificates shall
have been surrendered for cancellation, the Certificate Administrator may,
directly or through an agent, take appropriate steps to contact the remaining
non-tendering Certificateholders concerning surrender of their Certificates. The
costs and expenses of holding such funds in trust and of contacting such
Certificateholders shall be paid out of such funds. If within two years after
the second notice any such Certificates shall not have been surrendered for
cancellation, the Paying Agent shall pay to the Certificate Administrator all
amounts distributable to the Holders thereof, and the Certificate Administrator
shall thereafter hold such amounts for the benefit of such Holders until the
earlier of (i) its termination as Certificate Administrator under the Pooling
and Servicing Agreement and the transfer of such amounts to a successor
certificate administrator and (ii) the termination of the Trust Fund and
distribution of such amounts to the Residual Certificateholders. No interest
shall accrue or be payable to any Certificateholder on any amount held as a
result of such Certificateholder’s failure to surrender its Certificate(s) for
final payment thereof in accordance with the Pooling and Servicing Agreement.
Any amounts remaining in the Class V Distribution Account representing Excess
Interest shall be distributed to the Holders of the Class V Certificates. Such
funds held by the Certificate Administrator may be invested under certain
circumstances, and all income and gain realized from investment of such funds
shall accrue for its benefit.
 
This Certificate is limited in right of payment to, among other things, certain
collections and recoveries in respect of the Mortgage Loans, as more
specifically set forth herein and in the Pooling and Servicing Agreement.
 
As provided in the Pooling and Servicing Agreement, the Trust Fund includes (in
each case, to the extent of the Trust Fund’s interest therein and specifically
excluding any interest of any Serviced Companion Loan Noteholder therein (other
than the Courtyard by Marriot Non-Pooled Trust Companion Loans, which are assets
of the Trust Fund)): (i) such Trust Mortgage Loans as from time to time are
subject to the Pooling and Servicing Agreement, together with the Mortgage Files
relating thereto; (ii) all scheduled or unscheduled payments on or collections
in respect of the Trust Mortgage Loans due after the Cut-off Date; (iii) the
Trust Fund’s interest in any REO Property; (iv) all revenues received in respect
of any REO Property; (v) any Assignments of Leases, Rents and Profits and any
security agreements related to the Trust Mortgage Loans; (vi) any indemnities or
guaranties given as additional security for any Trust Mortgage Loans; (vii) a
security interest in all assets deposited in the Lock-Box Accounts, Cash
Collateral Accounts, Escrow Accounts, and Reserve Accounts; (viii) the Loss of
Value Reserve Fund; (ix) the Collection Account, the Serviced Loan Combination
Collection Accounts, the Distribution Accounts, the Courtyard by Marriott
Distribution Account, the Courtyard Rakes Collection Sub-Account, any Excess
Liquidation Proceeds Account, the Interest Reserve Account, and the Trust’s
interest in any REO Account, including any amounts on deposit therein, assets
credited thereto and any reinvestment income, as applicable; (x) a security
interest in any environmental indemnity agreements relating to the Mortgaged
Properties; (xi) a security interest in all insurance policies with respect to
the Trust Mortgage Loans and the Mortgaged Properties; (xii) the rights and
remedies under the Mortgage Loan Purchase Agreements relating to document
delivery requirements with respect to the Trust Mortgage Loans and the
representations and warranties of the related Mortgage Loan Seller regarding its
Trust Mortgage
 
 
A-26-5

--------------------------------------------------------------------------------

 
 
Loans; (xiii) $100 to be deposited by the Depositor into the Upper-Tier
Distribution Account on the Closing Date in respect of the Class X-C
Certificates; (xiv) the Lower-Tier Regular Interests; and (xv) the proceeds of
the foregoing (other than any interest earned on deposits in the Lock-Box
Accounts, Cash Collateral Accounts, Escrow Accounts and any Reserve Accounts, to
the extent such interest belongs to the related Borrower). As provided in the
Pooling and Servicing Agreement, withdrawals may be made from certain of the
above accounts for purposes other than distributions to Certificateholders.
 
This Certificate does not purport to summarize the Pooling and Servicing
Agreement, and reference is made to the Pooling and Servicing Agreement for the
interests, rights, benefits, obligations and duties evidenced hereby, and the
limitations thereon, and the rights, duties and immunities of the Certificate
Administrator.
 
As provided in the Pooling and Servicing Agreement and subject to certain
limitations set forth therein, this Certificate is transferable or exchangeable
only upon surrender of this Certificate to the Certificate Registrar at its
offices together with an assignment and transfer (executed by the Holder or his
duly authorized attorney), subject to the requirements in Article V of the
Pooling and Servicing Agreement. Upon surrender for registration of transfer of
this Certificate, subject to the requirements Article V of the Pooling and
Servicing Agreement, the Certificate Administrator shall execute and the
Authenticating Agent shall duly authenticate in the name of the designated
transferee or transferees, one or more new Certificates in authorized
denominations of a like aggregate denomination as the Certificate being
surrendered. Such Certificates shall be delivered by the Certificate Registrar
in accordance with Article V of the Pooling and Servicing Agreement.
 
Prior to due presentation of this Certificate for registration of transfer, the
Depositor, the Master Servicer, the Special Servicer, the Operating Advisor, the
Certificate Administrator, the Trustee, the Certificate Registrar, any Paying
Agent and any agent of any of them may treat the Person in whose name this
Certificate is registered as the owner hereof for all purposes, and none of the
Depositor, the Master Servicer, the Special Servicer, the Certificate
Administrator, the Trustee, the Certificate Registrar, any Paying Agent or any
agent of any of them shall be affected by notice or knowledge to the contrary.
 
No fee or service charge shall be imposed by the Certificate Registrar for its
services in respect of any registration of transfer or exchange referred to in
Section 5.02 of the Pooling and Servicing Agreement other than for transfers to
Institutional Accredited Investors as provided in Section 5.02(h) of the Pooling
and Servicing Agreement. In connection with any transfer to an Institutional
Accredited Investor, the transferor shall reimburse the Trust Fund for any costs
(including the cost of the Certificate Registrar’s counsel’s review of the
documents and any legal opinions, submitted by the transferor or transferee to
the Certificate Registrar as provided in the Pooling and Servicing Agreement)
incurred by the Certificate Registrar in connection with such transfer. The
Certificate Registrar may require payment by each transferor of a sum sufficient
to cover any tax, expense or other governmental charge payable in connection
with any such transfer.
 
The Pooling and Servicing Agreement or any Custodial Agreement may be amended at
any time by the Depositor, the Master Servicer, the Special Servicer, the
Certificate
 
 
A-26-6

--------------------------------------------------------------------------------

 
 
Administrator, the Operating Advisor and the Trustee without the consent of any
of the Certificateholders or Serviced Companion Loan Noteholders, (i) to cure
any ambiguity or to correct any error; (ii) to cause the provisions of the
Pooling and Servicing Agreement or any Custodial Agreement to conform or be
consistent with or in furtherance of the statements made in the Prospectus or
Private Placement Memorandum with respect to the Certificates, the Trust or the
Pooling and Servicing Agreement or to correct or supplement any provisions of
the Pooling and Servicing Agreement or any Custodial Agreement which may be
defective or inconsistent with any other provisions of the Pooling and Servicing
Agreement or any Custodial Agreement; (iii) to amend any provision of the
Pooling and Servicing Agreement or any Custodial Agreement to the extent
necessary or desirable to maintain the rating or ratings assigned to each of the
Classes of Certificates or any Class of Serviced Companion Loan Securities by
each Rating Agency; provided, that such amendment does not reduce the consent or
consultation rights of the Controlling Class Representative or the right of the
Controlling Class Representative to receive information under the Pooling and
Servicing Agreement; (iv) to amend or supplement a provision, or to supplement
any other provisions to the extent not inconsistent with the provisions of the
Pooling and Servicing Agreement, or to effect any other change which will not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
writing by an Opinion of Counsel or, if solely affecting any Certificateholder
of a rated Class or Serviced Companion Loan Noteholder, in respect of which a No
Downgrade Confirmation has been obtained relating to the Certificates of a rated
Class and Serviced Companion Loan Securities, if any; and (v) to modify the
procedures in the Pooling and Servicing Agreement relating to compliance with
Rule 17g-5 of the Exchange Act. Such amendment (a) shall not materially increase
the obligations of the Depositor, the Trustee, the Paying Agent, the Certificate
Administrator, the Operating Advisor, the 17g-5 Information Provider, the Master
Servicer or the Special Servicer without such party’s consent; and (b) shall not
adversely affect in any material respect the interests of any Certificateholder
or Serviced Companion Loan Noteholder not consenting thereto, as evidenced in
the case of clauses (iii) through (v) above by (x) an Opinion of Counsel or (y)
solely in the case of a Certificateholder or Non-Lead Certificateholder of a
rated Class, receipt of a No Downgrade Confirmation from each applicable Rating
Agency. In no event shall any such amendment cause the Lower-Tier REMIC or the
Upper-Tier REMIC to fail to qualify as a REMIC or the Grantor Trust to fail to
qualify as a grantor trust.
 
 The Pooling and Servicing Agreement or any Custodial Agreement may also be
amended from time to time by the Depositor, the Master Servicer, the Special
Servicer, the Certificate Administrator, the Operating Advisor and the Trustee
with the prior written consent of the Holders of Certificates representing not
less than 66-2/3% of the Percentage Interests of each Class of Certificates
affected thereby (without regard to Certificates held by the Depositor, any of
the Depositor’s Affiliates and/or agents) and each Serviced Companion Loan
Noteholder affected thereby for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Pooling and
Servicing Agreement or modifying in any manner the rights of the
Certificateholders or the Serviced Companion Loan Noteholders; provided, that no
such amendment may:
 
 
(i)
reduce in any manner the amount of, or delay the timing of, payments received on
the Mortgage Loans or Serviced Loan Combinations which

 
 
A-26-7

--------------------------------------------------------------------------------

 
 

   
are required to be distributed on any Certificate, without the consent of the
Holders of Certificates representing all of the Percentage Interests of the
Class or Classes affected thereby or which are required to be distributed to any
Serviced Companion Loan Noteholders without the consent of such Serviced
Companion Loan Noteholders;

 
 
(ii)
change the percentages of Voting Rights, Pooled Voting Rights, Courtyard or
Percentage Interests of Holders of Certificates which are required to consent to
any action or inaction under the Pooling and Servicing Agreement;

 
 
(iii)
alter the Servicing Standard, the Operating Advisor Standard or obligations of
the Master Servicer or the Trustee to make a P&I Advance or a Property Advance,
without the consent of the Holders of Certificates representing all of the
Percentage Interests of the Class or Classes affected thereby and the consent of
any affected Serviced Companion Loan Noteholders; or

 
 
(iv)
amend any section hereof which relates to the amendment of the Pooling and
Servicing Agreement without the consent of the Holders of all Certificates
representing all of the Percentage Interests of the Class or Classes affected
thereby and the consent of any affected Serviced Companion Loan Noteholders.

 
 Further, the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Operating Advisor and the Trustee, at any time
and from time to time, without the consent of the Certificateholders or, if
applicable, the Serviced Companion Loan Noteholders, may amend the Pooling and
Servicing Agreement to modify, eliminate or add to any of its provisions (i) to
such extent as shall be necessary to maintain the qualification of the
Lower-Tier REMIC or the Upper-Tier REMIC as a REMIC or the qualification of the
Grantor Trust as a grantor trust, or to prevent the imposition of any additional
material state or local taxes, at all times that any Certificates are
outstanding; provided, that such action, as evidenced by an Opinion of Counsel
(obtained at the expense of the Trust Fund), is necessary or helpful to maintain
such qualification or to prevent the imposition of any such taxes, and would not
adversely affect in any material respect the interest of any Certificateholder
or, if applicable, any Serviced Companion Loan Noteholder or (ii) to the extent
necessary to comply with the Investment Company Act of 1940, as amended, the
Exchange Act, Regulation AB, and/or any related regulatory actions and/or
interpretations.
 
 The Certificateholder owning a majority of the Percentage Interests in the
Controlling Class and, if no such Certificateholder exercises such option, the
Special Servicer, and if the Special Servicer does not exercise such option, the
Master Servicer, may effect an early termination of the Trust Fund, upon not
less than 30 days’ prior Notice of Termination given to the Trustee, the Special
Servicer and the Master Servicer any time on or after the Early Termination
Notice Date (defined as any date as of which the aggregate Stated Principal
Balance of the Mortgage Loans is less than 1.0% of the aggregate Stated
Principal Balance of the Mortgage Loans as of the Cut-off Date) specifying the
Anticipated Termination Date, by
 
 
A-26-8

--------------------------------------------------------------------------------

 
 
purchasing on such date all, but not less than all, of the Trust Mortgage Loans
then included in the Trust Fund, and the Trust’s interest in all property
acquired in respect of any Trust Mortgage Loan, at a purchase price, payable in
cash, equal to the sum of, without duplication:
 
 
(A)
100% of the Stated Principal Balance of each Trust Mortgage Loan included in the
Trust Fund as of the last day of the month preceding such Anticipated
Termination Date (less any P&I Advances previously made on account of
principal);

 
 
(B)
the fair market value of all other property included in the Trust Fund as of the
last day of the month preceding such Anticipated Termination Date, as determined
by an Independent appraiser acceptable to the Master Servicer as of a date not
more than 30 days prior to the last day of the month preceding such Distribution
Date;

 
 
(C)
all unpaid interest accrued on the unpaid balance of each Trust Mortgage Loan
(including any Trust Mortgage Loan as to which title to the related Mortgaged
Property has been acquired) at the Trust Mortgage Rate to the last day of the
month preceding such Anticipated Termination Date (less any P&I Advances
previously made on account of interest); and

 
 
(D)
the aggregate amount of unreimbursed Advances, with interest thereon at the
Advance Rate, and unpaid Servicing Compensation, Special Servicing Compensation,
Operating Advisor Fees, Trustee/Certificate Administrator Fees, the CREFC®
License Fees and Trust Fund expenses.

 
In addition, the Pooling and Servicing Agreement provides that following the
date on which the Class X-A Notional Amount, the Class X-B Notional Amount, the
Class X-C Notional Amount and the aggregate Certificate Balance of the Class
A-1, Class A-2, Class A-SB, Class A-3, Class A-4, Class A-M, Class B, Class C
and Class D Certificates is reduced to zero, the Sole Certificateholder shall
have the right to exchange all of the then-outstanding Certificates (other than
(i) the Class X-D Certificates if the Sole Certificateholder has only taken an
assignment of the Voting Rights of the Class X-D Certificates pursuant to the
definition of “Sole Certificateholder” and (ii) the Class V, Class R and Class
LR Certificates) for all of the Mortgage Loans and each REO Property remaining
in the Trust Fund as contemplated by clause (ii) of Section 9.01(a) of the
Pooling and Servicing Agreement by giving written notice to all the parties to
the Pooling and Servicing Agreement no later than 60 days prior to the
anticipated date of exchange.
 
All costs and expenses incurred by any and all parties to the Pooling and
Servicing Agreement or by the Trust Fund in connection with the purchase of the
Trust Mortgage Loans and the other assets of the Trust Fund pursuant to Section
9.01(c) of the Pooling and Servicing Agreement shall be borne by the party
exercising its purchase rights thereunder. The Trustee and the Certificate
Administrator shall be entitled to rely conclusively on any
 
 
A-26-9

--------------------------------------------------------------------------------

 
 
determination made by an Independent appraiser pursuant to Section 9.01(c) of
the Pooling and Servicing Agreement.
 
The respective obligations and responsibilities of the Master Servicer, the
Special Servicer, the Depositor, the Certificate Administrator, the Operating
Advisor and the Trustee created by the Pooling and Servicing Agreement with
respect to the Certificates (other than the obligations of the Certificate
Administrator to make certain payments and to send certain notices to
Certificateholders as set forth in the Pooling and Servicing Agreement) shall
terminate upon payment (or provision for payment) to the Certificateholders and
the Serviced Companion Loan Noteholder of all amounts held by or on behalf of
the Trustee, the Certificate Administrator and the Master Servicer, as the case
may be, required under the Pooling and Servicing Agreement to be so paid on the
Distribution Date following the earlier to occur of (i) the purchase of the
Trust Mortgage Loans and all other property held by the Trust Fund in accordance
with Section 9.01(c) of the Pooling and Servicing Agreement; (ii) the exchange
by the Sole Certificateholder of its Certificates for the Trust Mortgage Loans
in accordance with Section 9.01(g) of the Pooling and Servicing Agreement; and
(iii) the later of (a) the receipt or collection of the last payment due on any
Trust Mortgage Loan included in the Trust Fund, or (b) the liquidation and
disposition pursuant to the Pooling and Servicing Agreement of the last asset
held by the Trust Fund; provided that in no event shall the trust created by the
Pooling and Servicing Agreement continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
Ambassador of the United States to the United Kingdom, living on the date
hereof.
 
Unless the Certificate of Authentication on this Certificate has been executed
by the Authenticating Agent, by manual signature, this Certificate shall not be
entitled to any benefit under the Pooling and Servicing Agreement or be valid
for any purpose.


 
A-26-10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Certificate Administrator has caused this Class V
Certificate to be duly executed.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Administrator
       
By:
     
Authorized Signatory

 
Certificate of Authentication
 
This is one of the Class V Certificates referred to in the Pooling and Servicing
Agreement.
 
Dated: May __, 2015

     
WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Authenticating Agent
       
By:
     
Authorized Signatory


 
A-26-11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
MORTGAGE LOAN SCHEDULE
 
 
 

--------------------------------------------------------------------------------

 
 
COMM 2015 CCRE23 - Mortgage Loan Schedule (PSA)
                                                                               
     
Mortgage Loan
                     
Mortage
 
Original Principal
 
Cut-off Date
 
Maturity Date
 
Due
 
Current Monthly
ID
 
Loan Number
 
 Seller
 
Mortgage Loan Name
 
Street Address
 
City
 
State
 
Zip Code
 
Rate
 
Balance
 
Stated Principal Balance
 
or ARD
 
Date
 
Debt Service
1
 
GACC / JLC1
 
GACC / JLC
 
9200 & 9220 Sunset
 
9200 & 9220 West Sunset Boulevard
 
West Hollywood
 
CA
 
90069
 
3.9850%
 
$120,000,000
 
$120,000,000.00
 
1/6/2025
 
6
 
               411,783.33
2
 
GACC2
 
GACC
 
Courtyard by Marriott Portfolio
 
Various
 
Various
 
Various
 
Various
 
3.6900%
 
$100,000,000
 
$100,000,000.00
 
4/6/2020
 
6
 
               317,750.00
2.01
 
GACC2.01
 
GACC
 
Courtyard Larkspur Landing Marin County
 
2500 Larkspur Landing Circle
 
Larkspur
 
CA
 
94939
 
3.6900%
 
$4,208,955
 
$4,208,955.22
           
2.02
 
GACC2.02
 
GACC
 
Courtyard San Mateo Foster City
 
550 Shell Boulevard
 
Foster City
 
CA
 
94404
 
3.6900%
 
$4,208,955
 
$4,208,955.22
           
2.03
 
GACC2.03
 
GACC
 
Courtyard San Jose Cupertino
 
10605 North Wolfe Road
 
Cupertino
 
CA
 
95014
 
3.6900%
 
$3,626,866
 
$3,626,865.67
           
2.04
 
GACC2.04
 
GACC
 
Courtyard Boulder
 
4710 Pearl East Circle
 
Boulder
 
CO
 
80301
 
3.6900%
 
$3,626,866
 
$3,626,865.67
           
2.05
 
GACC2.05
 
GACC
 
Courtyard Los Angeles Hacienda Heights
 
1905 South Azusa Avenue
 
Hacienda Heights
 
CA
 
91745
 
3.6900%
 
$2,761,194
 
$2,761,194.03
           
2.06
 
GACC2.06
 
GACC
 
Courtyard Seattle South Center
 
400 Andover Park West
 
Tukwila
 
WA
 
98188
 
3.6900%
 
$2,682,090
 
$2,682,089.55
           
2.07
 
GACC2.07
 
GACC
 
Courtyard Rye
 
631 Midland Avenue
 
Rye
 
NY
 
10580
 
3.6900%
 
$2,532,836
 
$2,532,835.82
           
2.08
 
GACC2.08
 
GACC
 
Courtyard Nashville Airport
 
2508 Elm Hill Pike
 
Nashville
 
TN
 
37214
 
3.6900%
 
$2,388,060
 
$2,388,059.70
           
2.09
 
GACC2.09
 
GACC
 
Courtyard Los Angeles Torrance Palos Verdes
 
2633 Sepulveda Boulevard
 
Torrance
 
CA
 
90505
 
3.6900%
 
$2,134,328
 
$2,134,328.36
           
2.1
 
GACC2.10
 
GACC
 
Courtyard St. Louis Creve Coeur
 
828 North New Ballas Road
 
Creve Coeur
 
MO
 
63146
 
3.6900%
 
$2,037,313
 
$2,037,313.43
           
2.11
 
GACC2.11
 
GACC
 
Courtyard Portland Beaverton
 
8500 Southwest Nimbus Drive
 
Beaverton
 
OR
 
97008
 
3.6900%
 
$2,037,313
 
$2,037,313.43
           
2.12
 
GACC2.12
 
GACC
 
Courtyard Palm Springs
 
1300 East Tahquitz Canyon Way
 
Palm Springs
 
CA
 
92262
 
3.6900%
 
$2,014,925
 
$2,014,925.37
           
2.13
 
GACC2.13
 
GACC
 
Courtyard Charlotte South Park
 
6023 Park South Drive
 
Charlotte
 
NC
 
28210
 
3.6900%
 
$1,970,149
 
$1,970,149.25
           
2.14
 
GACC2.14
 
GACC
 
Courtyard Norwalk
 
474 Main Avenue
 
Norwalk
 
CT
 
06851
 
3.6900%
 
$1,865,672
 
$1,865,671.64
           
2.15
 
GACC2.15
 
GACC
 
Courtyard Detroit Metro Airport
 
30653 Flynn Drive
 
Romulus
 
MI
 
48174
 
3.6900%
 
$1,837,313
 
$1,837,313.43
           
2.16
 
GACC2.16
 
GACC
 
Courtyard Chicago Waukegan Gurnee
 
3800 Northpoint Boulevard
 
Waukegan
 
IL
 
60085
 
3.6900%
 
$1,791,045
 
$1,791,044.78
           
2.17
 
GACC2.17
 
GACC
 
Courtyard Atlanta Perimeter Center
 
6250 Peachtree-Dunwoody Road
 
Atlanta
 
GA
 
30328
 
3.6900%
 
$1,746,269
 
$1,746,268.66
           
2.18
 
GACC2.18
 
GACC
 
Courtyard Denver Tech Center
 
6565 South Boston Street
 
Greenwood Village
 
CO
 
80111
 
3.6900%
 
$1,738,806
 
$1,738,805.97
           
2.19
 
GACC2.19
 
GACC
 
Courtyard Ft. Lauderdale Plantation
 
7780 Southwest 6th Street
 
Plantation
 
FL
 
33324
 
3.6900%
 
$1,689,552
 
$1,689,552.24
           
2.2
 
GACC2.20
 
GACC
 
Courtyard Lincroft Red Bank
 
245 Half Mile Road
 
Red Bank
 
NJ
 
07701
 
3.6900%
 
$1,689,552
 
$1,689,552.24
           
2.21
 
GACC2.21
 
GACC
 
Courtyard Chicago Highland Park
 
1505 Lake Cook Road
 
Highland Park
 
IL
 
60035
 
3.6900%
 
$1,638,806
 
$1,638,805.97
           
2.22
 
GACC2.22
 
GACC
 
Courtyard Charlottesville North
 
638 Hillsdale Drive
 
Charlottesville
 
VA
 
22901
 
3.6900%
 
$1,638,806
 
$1,638,805.97
           
2.23
 
GACC2.23
 
GACC
 
Courtyard Raleigh Cary
 
102 Edinburgh Drive South
 
Cary
 
NC
 
27511
 
3.6900%
 
$1,638,806
 
$1,638,805.97
           
2.24
 
GACC2.24
 
GACC
 
Courtyard Detroit Livonia
 
17200 North Laurel Park Drive
 
Livonia
 
MI
 
48152
 
3.6900%
 
$1,611,940
 
$1,611,940.30
           
2.25
 
GACC2.25
 
GACC
 
Courtyard Birmingham Homewood
 
500 Shades Creek Parkway
 
Homewood
 
AL
 
35209
 
3.6900%
 
$1,589,552
 
$1,589,552.24
           
2.26
 
GACC2.26
 
GACC
 
Courtyard West Palm Beach
 
600 Northpoint Parkway
 
West Palm Beach
 
FL
 
33407
 
3.6900%
 
$1,589,552
 
$1,589,552.24
           
2.27
 
GACC2.27
 
GACC
 
Courtyard New Haven Wallingford
 
600 Northrop Road
 
Wallingford
 
CT
 
06492
 
3.6900%
 
$1,540,299
 
$1,540,298.51
           
2.28
 
GACC2.28
 
GACC
 
Courtyard Dallas Plano Parkway
 
4901 West Plano Parkway
 
Plano
 
TX
 
75093
 
3.6900%
 
$1,491,045
 
$1,491,044.78
           
2.29
 
GACC2.29
 
GACC
 
Courtyard Chicago Oakbrook Terrace
 
6 Transam Plaza Drive
 
Oakbrook Terrace
 
IL
 
60181
 
3.6900%
 
$1,491,045
 
$1,491,044.78
           
2.3
 
GACC2.30
 
GACC
 
Courtyard Boston Andover
 
10 Campanelli Drive
 
Andover
 
MA
 
01810
 
3.6900%
 
$1,491,045
 
$1,491,044.78
           
2.31
 
GACC2.31
 
GACC
 
Courtyard Kansas City Overland Park Metcalf
 
11301 Metcalf Avenue
 
Overland Park
 
KS
 
66210
 
3.6900%
 
$1,491,045
 
$1,491,044.78
           
2.32
 
GACC2.32
 
GACC
 
Courtyard Minneapolis St Paul Airport
 
1352 Northland Drive
 
Mendota Heights
 
MN
 
55120
 
3.6900%
 
$1,491,045
 
$1,491,044.78
           
2.33
 
GACC2.33
 
GACC
 
Courtyard Bakersfield
 
3601 Marriott Drive
 
Bakersfield
 
CA
 
93308
 
3.6900%
 
$1,440,299
 
$1,440,298.51
           
2.34
 
GACC2.34
 
GACC
 
Courtyard Denver Stapleton
 
7415 East 41st Avenue
 
Denver
 
CO
 
80216
 
3.6900%
 
$1,440,299
 
$1,440,298.51
           
2.35
 
GACC2.35
 
GACC
 
Courtyard Rockford
 
7676 East State Street
 
Rockford
 
IL
 
61108
 
3.6900%
 
$1,440,299
 
$1,440,298.51
           
2.36
 
GACC2.36
 
GACC
 
Courtyard Greenville Haywood Mall
 
70 Orchard Park Drive
 
Greenville
 
SC
 
29615
 
3.6900%
 
$1,402,985
 
$1,402,985.07
           
2.37
 
GACC2.37
 
GACC
 
Courtyard St. Louis Westport Plaza
 
11888 Westline Industrial Drive
 
St. Louis
 
MO
 
63146
 
3.6900%
 
$1,391,045
 
$1,391,044.78
           
2.38
 
GACC2.38
 
GACC
 
Courtyard Chicago Lincolnshire
 
505 Milwaukee Avenue
 
Lincolnshire
 
IL
 
60069
 
3.6900%
 
$1,391,045
 
$1,391,044.78
           
2.39
 
GACC2.39
 
GACC
 
Courtyard San Antonio Downtown Market Square
 
600 Santa Rosa South
 
San Antonio
 
TX
 
78204
 
3.6900%
 
$1,391,045
 
$1,391,044.78
           
2.4
 
GACC2.40
 
GACC
 
Courtyard Indianapolis Castleton
 
8670 Allisonville Road
 
Indianapolis
 
IN
 
46250
 
3.6900%
 
$1,391,045
 
$1,391,044.78
           
2.41
 
GACC2.41
 
GACC
 
Courtyard Silver Spring North
 
12521 Prosperity Drive
 
Silver Spring
 
MD
 
20904
 
3.6900%
 
$1,358,209
 
$1,358,208.96
           
2.42
 
GACC2.42
 
GACC
 
Courtyard Lexington North
 
775 Newtown Court
 
Lexington
 
KY
 
40511
 
3.6900%
 
$1,341,791
 
$1,341,791.04
           
2.43
 
GACC2.43
 
GACC
 
Courtyard Tampa Westshore
 
3805 West Cypress Street
 
Tampa
 
FL
 
33607
 
3.6900%
 
$1,291,045
 
$1,291,044.78
           
2.44
 
GACC2.44
 
GACC
 
Courtyard Chicago Deerfield
 
800 Lake Cook Road
 
Deerfield
 
IL
 
60015
 
3.6900%
 
$1,241,791
 
$1,241,791.04
           
2.45
 
GACC2.45
 
GACC
 
Courtyard St. Petersburg Clearwater
 
3131 Executive Drive
 
Clearwater
 
FL
 
33762
 
3.6900%
 
$1,192,537
 
$1,192,537.31
           
2.46
 
GACC2.46
 
GACC
 
Courtyard Toledo Airport Holland
 
1435 East Mall Drive
 
Holland
 
OH
 
43528
 
3.6900%
 
$1,192,537
 
$1,192,537.31
           
2.47
 
GACC2.47
 
GACC
 
Courtyard Phoenix Mesa
 
1221 South Westwood Avenue
 
Mesa
 
AZ
 
85210
 
3.6900%
 
$1,092,537
 
$1,092,537.31
           
2.48
 
GACC2.48
 
GACC
 
Courtyard Atlanta Airport South
 
2050 Sullivan Road
 
College Park
 
GA
 
30339
 
3.6900%
 
$1,092,537
 
$1,092,537.31
           
2.49
 
GACC2.49
 
GACC
 
Courtyard Memphis Airport
 
1780 Nonconnah Boulevard
 
Memphis
 
TN
 
38132
 
3.6900%
 
$1,092,537
 
$1,092,537.31
           
2.5
 
GACC2.50
 
GACC
 
Courtyard Oklahoma City Airport
 
4301 Highline Boulevard
 
Oklahoma City
 
OK
 
73108
 
3.6900%
 
$1,092,537
 
$1,092,537.31
           
2.51
 
GACC2.51
 
GACC
 
Courtyard Annapolis
 
2559 Riva Road
 
Annapolis
 
MD
 
21401
 
3.6900%
 
$1,077,612
 
$1,077,611.94
           
2.52
 
GACC2.52
 
GACC
 
Courtyard Manassas
 
10701 Battleview Parkway
 
Manassas
 
VA
 
20109
 
3.6900%
 
$1,017,910
 
$1,017,910.45
           
2.53
 
GACC2.53
 
GACC
 
Courtyard Little Rock
 
10900 Financial Centre Parkway
 
Little Rock
 
AR
 
72211
 
3.6900%
 
$974,627
 
$974,626.87
           
2.54
 
GACC2.54
 
GACC
 
Courtyard Ft. Myers
 
4455 Metro Parkway
 
Ft. Myers
 
FL
 
33916
 
3.6900%
 
$847,761
 
$847,761.19
           
2.55
 
GACC2.55
 
GACC
 
Courtyard Atlanta Gwinnett Mall
 
3550 Venture Parkway
 
Duluth
 
GA
 
30096
 
3.6900%
 
$826,866
 
$826,865.67
           

 
 
 

--------------------------------------------------------------------------------

 
 
COMM 2015 CCRE23 - Mortgage Loan Schedule (PSA)
                                                                     
Mortgage Loan
                     
Mortage
 
Original Principal
 
Cut-off Date
 
Maturity Date
 
Due
 
Current Monthly
ID
 
Loan Number
 
 Seller
 
Mortgage Loan Name
 
Street Address
 
City
 
State
 
Zip Code
 
Rate
 
Balance
 
Stated Principal Balance
 
or ARD
 
Date
 
Debt Service
2.56
 
GACC2.56
 
GACC
 
Courtyard Chicago Arlington Heights South
 
100 West Algonquin Road
 
Arlington Heights
 
IL
 
60005
 
3.6900%
 
$795,522
 
$795,522.39
           
2.57
 
GACC2.57
 
GACC
 
Courtyard Dallas Richardson at Spring Valley
 
1000 South Sherman
 
Richardson
 
TX
 
75081
 
3.6900%
 
$795,522
 
$795,522.39
           
2.58
 
GACC2.58
 
GACC
 
Courtyard Huntsville
 
4804 University Drive
 
Huntsville
 
AL
 
35816
 
3.6900%
 
$767,164
 
$767,164.18
           
2.59
 
GACC2.59
 
GACC
 
Courtyard Birmingham Hoover
 
1824 Montgomery Highway
 
Hoover
 
AL
 
35244
 
3.6900%
 
$667,164
 
$667,164.18
           
2.6
 
GACC2.60
 
GACC
 
Courtyard Phoenix North Metrocenter
 
9631 North Black Canyon Highway
 
Phoenix
 
AZ
 
85021
 
3.6900%
 
$646,269
 
$646,268.66
           
2.61
 
GACC2.61
 
GACC
 
Courtyard Tucson Airport
 
2505 East Executive Drive
 
Tucson
 
AZ
 
85706
 
3.6900%
 
$595,522
 
$595,522.39
           
2.62
 
GACC2.62
 
GACC
 
Courtyard Dayton South Mall
 
100 Prestige Place
 
Miamisburg
 
OH
 
45342
 
3.6900%
 
$420,896
 
$420,895.52
           
2.63
 
GACC2.63
 
GACC
 
Courtyard Philadelphia Devon
 
762 West Lancaster Avenue
 
Wayne
 
PA
 
19087
 
3.6900%
 
$0
 
$0.00
           
2.64
 
GACC2.64
 
GACC
 
Courtyard Fresno
 
140 East Shaw Avenue
 
Fresno
 
CA
 
93710
 
3.6900%
 
$0
 
$0.00
           
2.65
 
GACC2.65
 
GACC
 
Courtyard Poughkeepsie
 
2641 South Road/Route 9
 
Poughkeepsie
 
NY
 
12601
 
3.6900%
 
$0
 
$0.00
           
3
 
GA45149
 
GACC
 
DFW / Raleigh Portfolio
 
Various
 
Various
 
Various
 
Various
 
4.4300%
 
$95,800,000
 
$95,800,000.00
 
4/6/2025
 
6
 
               365,450.39
3.01
 
GACC3.01
 
GACC
 
Sutter Creek Apartments
 
2216 Plum Lane
 
Arlington
 
TX
 
76010
 
4.4300%
 
$28,125,000
 
$28,125,000.00
           
3.02
 
GACC3.02
 
GACC
 
Copper Crossing Apartments
 
5644 Riverwalk Drive
 
Benbrook
 
TX
 
76109
 
4.4300%
 
$16,550,000
 
$16,550,000.00
           
3.03
 
GACC3.03
 
GACC
 
Estrada Oaks Apartments
 
2115 Estrada Parkway
 
Irving
 
TX
 
75061
 
4.4300%
 
$14,750,000
 
$14,750,000.00
           
3.04
 
GACC3.04
 
GACC
 
The Trestles Apartments
 
3008 Calvary Drive
 
Raleigh
 
NC
 
27604
 
4.4300%
 
$13,750,000
 
$13,750,000.00
           
3.05
 
GACC3.05
 
GACC
 
Remington Place Apartments
 
1909 Eyrie Court
 
Raleigh
 
NC
 
27606
 
4.4300%
 
$11,475,000
 
$11,475,000.00
           
3.06
 
GACC3.06
 
GACC
 
The Timbers Apartments
 
5900 Timber Creek Lane
 
Raleigh
 
NC
 
27612
 
4.4300%
 
$11,150,000
 
$11,150,000.00
           
4
 
GA45214
 
GACC
 
3 Columbus Circle
 
3 Columbus Circle
 
New York
 
NY
 
10019
 
3.6100%
 
$90,000,000
 
$90,000,000.00
 
3/6/2025
 
6
 
               279,775.00
5
 
GACC / JLC5
 
GACC / JLC
 
Maui Coast Hotel
 
2259 South Kihei Road
 
Kihei
 
HI
 
96753
 
3.9300%
 
$56,320,000
 
$56,320,000.00
 
4/6/2025
 
6
 
               190,596.27
6
 
CCRE44
 
CCRE
 
Sherman Plaza
 
15350-15400 Sherman Way
 
Van Nuys
 
CA
 
91406
 
4.3250%
 
$48,700,000
 
$48,700,000.00
 
4/6/2025
 
6
 
               181,373.68
7
 
JLC7
 
JLC
 
Hacienda Club
 
8685 Baymeadows Road East
 
Jacksonville
 
FL
 
32256
 
5.3750%
 
$40,000,000
 
$39,916,154.54
 
3/6/2025
 
6
 
               223,988.50
8
 
LCF25
 
LCF
 
DoubleTree San Diego
 
1515 Hotel Circle South
 
San Diego
 
CA
 
92108
 
4.6723%
 
$36,700,000
 
$36,653,165.00
 
4/6/2025
 
6
 
               189,729.53
9
 
CCRE45
 
CCRE
 
Lake Arrowhead Village
 
28200 Highway 189
 
Lake Arrowhead
 
CA
 
92352
 
4.9500%
 
$33,000,000
 
$32,924,352.94
 
3/6/2025
 
6
 
               176,144.10
10
 
CCRE46
 
CCRE
 
100 Middle Street
 
100 Middle Street
 
Portland
 
ME
 
04101
 
4.2690%
 
$31,000,000
 
$31,000,000.00
 
4/6/2025
 
6
 
               113,958.58
11
 
CCRE47
 
CCRE
 
Luxe Villas
 
11640 Mayfield Avenue
 
Los Angeles
 
CA
 
90049
 
4.6605%
 
$29,250,000
 
$29,250,000.00
 
5/6/2025
 
6
 
               117,386.34
12
 
GACC12
 
GACC
 
SROA Portfolio
 
Various
 
Various
 
Various
 
Various
 
4.2200%
 
$26,250,000
 
$26,250,000.00
 
4/6/2025
 
6
 
                 95,389.58
12.01
 
GACC12.01
 
GACC
 
SROA - London
 
1615 Nevada Avenue
 
London
 
KY
 
40741
 
4.2200%
 
$2,740,000
 
$2,740,000.00
           
12.02
 
GACC12.02
 
GACC
 
SROA - Danville & Danville Outdoor
 
185 Westridge Drive
 
Danville
 
KY
 
40422
 
4.2200%
 
$2,687,000
 
$2,687,000.00
           
12.03
 
GACC12.03
 
GACC
 
SROA - Ashland
 
6800 Midland Trail Road
 
Ashland
 
KY
 
41102
 
4.2200%
 
$2,298,000
 
$2,298,000.00
           
12.04
 
GACC12.04
 
GACC
 
SROA - Paintsville & Paintsville additional
 
163 Brooks Conley Drive
 
Paintsville
 
KY
 
41256
 
4.2200%
 
$2,246,000
 
$2,246,000.00
           
12.05
 
GACC12.05
 
GACC
 
SROA - Winchester Two (Therese)
 
1280 Therese Drive
 
Winchester
 
KY
 
40391
 
4.2200%
 
$2,201,000
 
$2,201,000.00
           
12.06
 
GACC12.06
 
GACC
 
SROA - Lawrenceburg
 
1060 Commerce Way
 
Lawrenceburg
 
KY
 
40342
 
4.2200%
 
$1,991,000
 
$1,991,000.00
           
12.07
 
GACC12.07
 
GACC
 
SROA - Pikeville
 
144 Cowpen Road
 
Pikeville
 
KY
 
41501
 
4.2200%
 
$1,729,000
 
$1,729,000.00
           
12.08
 
GACC12.08
 
GACC
 
SROA - Mount Sterling
 
1060 Camargo Road
 
Mount Sterling
 
KY
 
40353
 
4.2200%
 
$1,707,000
 
$1,707,000.00
           
12.09
 
GACC12.09
 
GACC
 
SROA - Wheelersburg I (Duis)
 
68 Duis Avenue
 
Wheelersburg
 
OH
 
45694
 
4.2200%
 
$1,699,000
 
$1,699,000.00
           
12.1
 
GACC12.1
 
GACC
 
SROA - Morehead
 
5051 Flemingsburg Road
 
Morehead
 
KY
 
40351
 
4.2200%
 
$1,460,000
 
$1,460,000.00
           
12.11
 
GACC12.11
 
GACC
 
SROA - Berea
 
221 Pauline Drive
 
Berea
 
KY
 
40403
 
4.2200%
 
$1,198,000
 
$1,198,000.00
           
12.12
 
GACC12.12
 
GACC
 
SROA - Winchester I (Rockwell)
 
4100 Rockwell Road
 
Winchester
 
KY
 
40391
 
4.2200%
 
$1,078,000
 
$1,078,000.00
           
12.13
 
GACC12.13
 
GACC
 
SROA - Willard Storage (Walton)
 
405 Walton Street West
 
Willard
 
OH
 
44890
 
4.2200%
 
$576,000
 
$576,000.00
           
12.14
 
GACC12.14
 
GACC
 
SROA - Willard (Tiffin)
 
730 East Tiffin Street
 
Willard
 
OH
 
44890
 
4.2200%
 
$509,000
 
$509,000.00
           
12.15
 
GACC12.15
 
GACC
 
SROA - Hager Hill
 
587 KY State Route 825
 
Hager Hill
 
KY
 
41222
 
4.2200%
 
$501,000
 
$501,000.00
           
12.16
 
GACC12.16
 
GACC
 
SROA - Morehead (Litton)
 
295 Litton Road
 
Morehead
 
KY
 
40351
 
4.2200%
 
$494,000
 
$494,000.00
           
12.17
 
GACC12.17
 
GACC
 
SROA - Wheelersburg II (Ohio River)
 
8744 Ohio River Road
 
Wheelersburg
 
OH
 
45694
 
4.2200%
 
$320,000
 
$320,000.00
           
12.18
 
GACC12.18
 
GACC
 
SROA - Salyersville
 
1800 East Mountain Parkway
 
Salyersville
 
KY
 
41465
 
4.2200%
 
$240,000
 
$240,000.00
           
12.19
 
GACC12.19
 
GACC
 
SROA - Greenwich
 
60 East Main Street
 
Greenwich
 
OH
 
44837
 
4.2200%
 
$157,000
 
$157,000.00
           
12.2
 
GACC12.2
 
GACC
 
SROA - West Liberty (Main)
 
1209 West Main Street
 
West Liberty
 
KY
 
41472
 
4.2200%
 
$135,000
 
$135,000.00
           
12.21
 
GACC12.21
 
GACC
 
SROA - West Liberty (Glen)
 
16 Glenn Avenue
 
West Liberty
 
KY
 
41472
 
4.2200%
 
$112,000
 
$112,000.00
           
12.22
 
GACC12.22
 
GACC
 
SROA - Whitesburg
 
16 Dow Collins Street
 
Whitesburg
 
KY
 
41858
 
4.2200%
 
$97,000
 
$97,000.00
           
12.23
 
GACC12.23
 
GACC
 
SROA - Willard (All-In-One)
 
733 East Tiffin Street
 
Willard
 
OH
 
44890
 
4.2200%
 
$75,000
 
$75,000.00
           
13
 
LCF26
 
LCF
 
La Gran Plaza
 
4200 South Freeway
 
Fort Worth
 
TX
 
76115
 
4.2400%
 
$26,000,000
 
$26,000,000.00
 
5/6/2025
 
6
 
               127,752.21
14
 
GA45267
 
GACC
 
Waltonwood Twelve Oaks
 
27475 Huron Circle
 
Novi
 
MI
 
48377
 
3.9400%
 
$25,000,000
 
$25,000,000.00
 
5/6/2025
 
6
 
               118,490.68
15
 
GECC82
 
GECC
 
Star Building
 
123 Justison Street
 
Wilmington
 
DE
 
19801
 
4.2100%
 
$25,000,000
 
$25,000,000.00
 
1/1/2025
 
1
 
                 90,631.94
16
 
CCRE48
 
CCRE
 
ART Florida & Ohio MF Portfolio II
 
Various
 
Various
 
Various
 
Various
 
4.2235%
 
$25,000,000
 
$25,000,000.00
 
4/6/2025
 
6
 
                 90,922.57
16.01
 
CCRE48.01
 
CCRE
 
Woodlands
 
5354 Deerbrook Lane
 
Columbus
 
OH
 
43213
 
4.2235%
 
$8,625,000
 
$8,625,000.00
           
16.02
 
CCRE48.02
 
CCRE
 
Annhurst
 
4957 Clancy Court
 
Gahanna
 
OH
 
43230
 
4.2235%
 
$6,100,000
 
$6,100,000.00
           
16.03
 
CCRE48.03
 
CCRE
 
Miguel Place
 
8940 Miguel Place
 
Port Richey
 
FL
 
34668
 
4.2235%
 
$4,175,000
 
$4,175,000.00
           
16.04
 
CCRE48.04
 
CCRE
 
Oakwood Village
 
18933 Quercus Drive
 
Hudson
 
FL
 
34667
 
4.2235%
 
$3,350,000
 
$3,350,000.00
           
16.05
 
CCRE48.05
 
CCRE
 
Timbercreek
 
4800 West Bancroft Street
 
Toledo
 
OH
 
43615
 
4.2235%
 
$2,750,000
 
$2,750,000.00
           
17
 
CCRE50
 
CCRE
 
Wexford Portfolio
 
Various
 
Washington
 
DC
 
20002
 
4.4165%
 
$21,500,000
 
$21,500,000.00
 
4/6/2025
 
6
 
                 81,766.59
17.01
 
CCRE50.01
 
CCRE
 
Capitol East Apartments
 
816 E Street NE and 518 9th Street NE
 
Washington
 
DC
 
20002
 
4.4165%
 
$14,000,000
 
$14,000,000.00
           
17.02
 
CCRE50.02
 
CCRE
 
Lexington Apartments
 
1114 F Street NE
 
Washington
 
DC
 
20002
 
4.4165%
 
$5,856,300
 
$5,856,300.00
           
17.03
 
CCRE50.03
 
CCRE
 
1825 Maryland
 
1825 Maryland Avenue NE
 
Washington
 
DC
 
20002
 
4.4165%
 
$1,643,700
 
$1,643,700.00
           
18
 
LCF27
 
LCF
 
Portage Crossing Shopping Center
 
1969 Portage Trail
 
Cuyahoga Falls
 
OH
 
44223
 
4.2000%
 
$21,000,000
 
$21,000,000.00
 
5/6/2025
 
6
 
               102,693.61
19
 
CCRE52
 
CCRE
 
Holiday Inn Manhattan View
 
39-05 29th Street
 
Long Island City
 
NY
 
11101
 
5.2510%
 
$21,000,000
 
$20,863,256.82
 
1/6/2020
 
6
 
               125,854.41
20
 
CCRE53
 
CCRE
 
DoubleTree Norwalk
 
789 Connecticut Avenue
 
Norwalk
 
CT
 
6854
 
5.0435%
 
$20,200,000
 
$20,154,587.24
 
3/6/2020
 
6
 
               108,975.63
21
 
GA45050
 
GACC
 
Champaign Portfolio
 
Various
 
Champaign
 
IL
 
61820
 
4.3500%
 
$20,000,000
 
$20,000,000.00
 
3/6/2025
 
6
 
                 74,916.67
21.01
 
GACC21.01
 
GACC
 
2110 Fox Drive
 
2110 Fox Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$3,424,408
 
$3,424,408.01
           
21.02
 
GACC21.02
 
GACC
 
1906 Fox Drive
 
1906 Fox Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$2,513,661
 
$2,513,661.20
           
21.03
 
GACC21.03
 
GACC
 
2004 Fox Drive
 
2004 Fox Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$2,367,942
 
$2,367,941.71
           
21.04
 
GACC21.04
 
GACC
 
Shoppes of Knollwood 1
 
2209-2251 South Neil Street
 
Champaign
 
IL
 
61820
 
4.3500%
 
$2,331,512
 
$2,331,511.84
           
21.05
 
GACC21.05
 
GACC
 
Shoppes of Knollwood 2
 
2131-2151 South Neil Street
 
Champaign
 
IL
 
61820
 
4.3500%
 
$2,295,082
 
$2,295,081.97
           
21.06
 
GACC21.06
 
GACC
 
1806 Fox Drive
 
1806 Fox Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$1,967,213
 
$1,967,213.11
           
21.07
 
GACC21.07
 
GACC
 
2107 Neil
 
2107 South Neil Street
 
Champaign
 
IL
 
61820
 
4.3500%
 
$1,821,494
 
$1,821,493.62
           
21.08
 
GACC21.08
 
GACC
 
2302 Fox Drive
 
2302 Fox Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$1,712,204
 
$1,712,204.01
           
21.09
 
GACC21.09
 
GACC
 
201 Knollwood
 
201 Knollwood Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$874,317
 
$874,316.94
           
21.1
 
GACC21.1
 
GACC
 
1802 Fox Drive
 
1802 Fox Drive
 
Champaign
 
IL
 
61820
 
4.3500%
 
$692,168
 
$692,167.58
           
22
 
GA45228
 
GACC
 
260 California San Francisco
 
260 California Street
 
San Francisco
 
CA
 
94111
 
4.1300%
 
$19,750,000
 
$19,750,000.00
 
4/6/2025
 
6
 
                 70,238.68
23
 
LCF28
 
LCF
 
525 Park Avenue
 
525 Park Avenue
 
New York
 
NY
 
10065
 
4.4500%
 
$18,000,000
 
$18,000,000.00
 
4/6/2025
 
6
 
                 68,975.00
24
 
CCRE54
 
CCRE
 
Winterwood Pavilion
 
2208-2350 South Nellis Boulevard
 
Las Vegas
 
NV
 
89104
 
4.2085%
 
$18,000,000
 
$17,975,015.09
 
4/6/2025
 
6
 
                 88,112.41
25
 
CCRE55
 
CCRE
 
Equus Business Center
 
3400 West Desert Inn Road
 
Las Vegas
 
NV
 
89102
 
3.9000%
 
$17,500,000
 
$17,500,000.00
 
4/6/2025
 
6
 
                 58,770.83
26
 
LCF30
 
LCF
 
Jordan Creek-Westwood Apartments
 
Various
 
West Des Moines
 
IA
 
50265
 
4.8415%
 
$16,810,000
 
$16,810,000.00
 
4/6/2025
 
6
 
                 70,082.06
26.01
 
LCF30.01
 
LCF
 
Jordan Creek Apartments
 
2168 Grand Avenue
 
West Des Moines
 
IA
 
50265
 
4.8415%
 
$10,285,000
 
$10,285,000.00
           
26.02
 
LCF30.02
 
LCF
 
Westwood Apartments
 
238 52nd Street
 
West Des Moines
 
IA
 
50265
 
4.8415%
 
$6,525,000
 
$6,525,000.00
           
27
 
LCF31
 
LCF
 
Montara Village
 
7105 Southwest Montara Parkway
 
Topeka
 
KS
 
66619
 
4.3300%
 
$16,754,000
 
$16,754,000.00
 
5/6/2025
 
6
 
                 83,206.16
28
 
LCF32
 
LCF
 
Walgreens Portfolio
 
Various
 
Various
 
Various
 
Various
 
4.4500%
 
$16,000,000
 
$16,000,000.00
 
12/6/2024
 
6
 
                 61,311.11
28.01
 
LCF32.01
 
LCF
 
Walgreens- River Falls
 
1047 North Main Street
 
River Falls
 
WI
 
54022
 
4.4500%
 
$698,778
 
$698,777.98
           
28.02
 
LCF32.02
 
LCF
 
Walgreens- Forrest City
 
2110 North Washington Street
 
Forrest City
 
AR
 
72335
 
4.4500%
 
$648,385
 
$648,385.34
           
28.03
 
LCF32.03
 
LCF
 
Walgreens- Saint Louis (Lusher)
 
12098 Lusher Road
 
St. Louis
 
MO
 
63138
 
4.4500%
 
$643,682
 
$643,682.02
           
28.04
 
LCF32.04
 
LCF
 
Walgreens- Saint Louis (Lemay)
 
651 Lemay Ferry Road
 
St. Louis
 
MO
 
63125
 
4.4500%
 
$618,150
 
$618,149.75
           
28.05
 
LCF32.05
 
LCF
 
Walgreens- Saint Charles
 
1301 South 5th Street
 
St. Charles
 
MO
 
63301
 
4.4500%
 
$618,150
 
$618,149.75
           
28.06
 
LCF32.06
 
LCF
 
Walgreens- Toledo
 
1910 South Reynolds Street
 
Toledo
 
OH
 
43615
 
4.4500%
 
$581,195
 
$581,195.15
           
28.07
 
LCF32.07
 
LCF
 
Walgreens- Birmingham
 
101 Green Springs Highway
 
Birmingham
 
AL
 
35209
 
4.4500%
 
$577,836
 
$577,835.64
           
28.08
 
LCF32.08
 
LCF
 
Walgreens- La Vista
 
6827 South 84th Street
 
Ralston
 
NE
 
68127
 
4.4500%
 
$573,132
 
$573,132.32
           
28.09
 
LCF32.09
 
LCF
 
Walgreens- Olathe
 
545 East Santa Fe
 
Olathe
 
KS
 
66061
 
4.4500%
 
$568,429
 
$568,429.01
           
28.1
 
LCF32.1
 
LCF
 
Walgreens- Arkadelphia
 
131 North 26th Street
 
Arkadelphia
 
AR
 
71923
 
4.4500%
 
$567,757
 
$567,757.11
           
28.11
 
LCF32.12
 
LCF
 
Walgreens- Franklin
 
1509 Murfreesboro Road
 
Franklin
 
TN
 
37067
 
4.4500%
 
$564,398
 
$564,397.60
           
28.12
 
LCF32.11
 
LCF
 
Walgreens- Cincinnati
 
9775 Colerain Avenue
 
Colerain Township
 
OH
 
45251
 
4.4500%
 
$564,398
 
$564,397.60
           
28.13
 
LCF32.13
 
LCF
 
Walgreens- Malvern
 
308 South Main Street
 
Malvern
 
AR
 
72104
 
4.4500%
 
$559,694
 
$559,694.28
           
28.14
 
LCF32.14
 
LCF
 
Walgreens- Bartlett (5950)
 
5950 Stage Road
 
Bartlett
 
TN
 
38134
 
4.4500%
 
$557,679
 
$557,678.58
           

 
 
 

--------------------------------------------------------------------------------

 


COMM 2015 CCRE23 - Mortgage Loan Schedule (PSA)
                                                                     
Mortgage Loan
                     
Mortage
 
Original Principal
 
Cut-off Date
 
Maturity Date
 
Due
 
Current Monthly
ID
 
Loan Number
 
 Seller
 
Mortgage Loan Name
 
Street Address
 
City
 
State
 
Zip Code
 
Rate
 
Balance
 
Stated Principal Balance
 
or ARD
 
Date
 
Debt Service
28.15
 
LCF32.15
 
LCF
 
Walgreens- Bartlett (6697)
 
6697 Stage Road
 
Bartlett
 
TN
 
38134
 
4.4500%
 
$557,679
 
$557,678.58
           
28.16
 
LCF32.16
 
LCF
 
Walgreens- Mount Washington
 
11099 Highway 44 East
 
Mount Washington
 
KY
 
40047
 
4.4500%
 
$554,319
 
$554,319.07
           
28.17
 
LCF32.17
 
LCF
 
Walgreens- Florence
 
8820 US Highway 42
 
Florence
 
KY
 
41042
 
4.4500%
 
$554,319
 
$554,319.07
           
28.18
 
LCF32.18
 
LCF
 
Walgreens- Little Rock
 
111 North Bowman Road
 
Little Rock
 
AR
 
72211
 
4.4500%
 
$550,960
 
$550,959.56
           
28.19
 
LCF32.19
 
LCF
 
Walgreens- Evansville
 
925 Green River Road
 
Evansville
 
IN
 
47715
 
4.4500%
 
$542,897
 
$542,896.74
           
28.2
 
LCF32.2
 
LCF
 
Walgreens- Oklahoma City
 
12240 North May Avenue
 
Oklahoma City
 
OK
 
73120
 
4.4500%
 
$530,803
 
$530,802.50
           
28.21
 
LCF32.21
 
LCF
 
Walgreens- Hobart
 
1605 East 37th Avenue
 
Hobart
 
IN
 
46342
 
4.4500%
 
$520,724
 
$520,723.97
           
28.22
 
LCF32.22
 
LCF
 
Walgreens- Memphis
 
3670 Riverdale Road
 
Memphis
 
TN
 
38115
 
4.4500%
 
$507,286
 
$507,285.94
           
28.23
 
LCF32.23
 
LCF
 
Walgreens- Oakland
 
14860 Highway 194
 
Oakland
 
TN
 
38060
 
4.4500%
 
$503,926
 
$503,926.43
           
28.24
 
LCF32.24
 
LCF
 
Walgreens- Knoxville
 
4001 Chapman Highway
 
Knoxville
 
TN
 
37920
 
4.4500%
 
$500,567
 
$500,566.92
           
28.25
 
LCF28.25
 
LCF
 
Walgreens- Decatur
 
1718 Beltline Road Southwest
 
Decatur
 
AL
 
35601
 
4.4500%
 
$487,129
 
$487,128.88
           
28.26
 
LCF28.26
 
LCF
 
Walgreens- Sioux Falls
 
7120 West 41st Street
 
Sioux Falls
 
SD
 
57106
 
4.4500%
 
$487,129
 
$487,128.88
           
28.27
 
LCF28.27
 
LCF
 
Walgreens- Enterprise
 
900 Rucker Boulevard
 
Enterprise
 
AL
 
36330
 
4.4500%
 
$480,410
 
$480,409.86
           
28.28
 
LCF28.28
 
LCF
 
Walgreens- Tulsa
 
9106 South Sheridan Road
 
Tulsa
 
OK
 
74133
 
4.4500%
 
$450,174
 
$450,174.27
           
28.29
 
LCF28.29
 
LCF
 
Walgreens- Michigan City
 
101 West US Highway 20
 
Michigan City
 
IN
 
46360
 
4.4500%
 
$430,017
 
$430,017.22
           
29
 
GECC83
 
GECC
 
Lakeshore - Holiday Plaza MHC
 
2256 Haverhill Road North
 
West Palm Beach
 
FL
 
33417
 
3.9300%
 
$15,325,000
 
$15,325,000.00
 
3/1/2025
 
1
 
                 51,862.35
30
 
GECC84
 
GECC
 
Belle Villa MHC
 
955 Sumter Road
 
Belleville
 
MI
 
48111
 
4.1700%
 
$14,100,000
 
$14,100,000.00
 
3/1/2025
 
1
 
                 50,630.75
31
 
CCRE57
 
CCRE
 
Highland Park Apartments
 
24050 Southeast Stark Street
 
Gresham
 
OR
 
97030
 
4.3700%
 
$12,500,000
 
$12,500,000.00
 
4/6/2025
 
6
 
                 47,038.19
32
 
GA45197
 
GACC
 
Pomona Office Tower
 
300 South Park Avenue
 
Pomona
 
CA
 
91766
 
4.1000%
 
$11,500,000
 
$11,483,723.86
 
4/6/2025
 
6
 
                 55,567.81
33
 
GA45337
 
GACC
 
Preston Plano Parkway
 
1401 and 1501 Preston Road and 5013 and 5017 West Plano Parkway
 
Plano
 
TX
 
75093
 
4.3100%
 
$11,400,000
 
$11,384,462.70
 
4/6/2020
 
6
 
                 56,482.30
34
 
CCRE58
 
CCRE
 
College Station and The Polos Apartments
 
110 Lincoln Green
 
Starkville
 
MS
 
39759
 
4.1935%
 
$10,925,000
 
$10,925,000.00
 
5/6/2025
 
6
 
                 39,450.93
35
 
LCF33
 
LCF
 
Washington Square Plaza
 
306 South Washington Avenue
 
Royal Oak
 
MI
 
48067
 
4.2500%
 
$10,900,000
 
$10,900,000.00
 
5/6/2025
 
6
 
                 53,621.45
36
 
GA45076
 
GACC
 
Aspire Center
 
2121 San Diego Avenue
 
San Diego
 
CA
 
92110
 
4.3000%
 
$9,250,000
 
$9,232,775.73
 
4/6/2025
 
6
 
                 50,370.10
37
 
GA45243
 
GACC
 
Plaza Square North
 
4360 Chamblee Dunwoody Road
 
Brookhaven
 
GA
 
30341
 
4.3500%
 
$9,150,000
 
$9,150,000.00
 
2/6/2025
 
6
 
                 34,274.38
38
 
CCRE59
 
CCRE
 
8500 Valcour Industrial
 
8500 Valcour Avenue
 
St. Louis
 
MO
 
63123
 
4.7000%
 
$9,150,000
 
$9,138,382.14
 
4/6/2025
 
6
 
                 47,455.36
39
 
CCRE60
 
CCRE
 
Hillcrest Heights Shopping Center
 
2300 Iverson Street
 
Hillcrest Heights
 
MD
 
20748
 
4.5100%
 
$9,000,000
 
$9,000,000.00
 
2/6/2025
 
6
 
                 34,952.50
40
 
CCRE61
 
CCRE
 
Utica Medical Center
 
11051 Hall Road
 
Utica
 
MI
 
48317
 
4.5525%
 
$8,000,000
 
$7,989,565.24
 
4/6/2025
 
6
 
                 40,784.76
41
 
GECC85
 
GECC
 
Hollywood Self Storage
 
Various
 
Various
 
GA
 
Various
 
4.5500%
 
$8,000,000
 
$7,958,003.50
 
1/1/2025
 
1
 
                 40,772.84
41.01
 
GECC85.01
 
GECC
 
Evans
 
457 Columbia Industrial Boulevard
 
Evans
 
GA
 
30809
 
4.5500%
 
$5,165,354
 
$5,138,238.48
         
                              
41.02
 
GECC85.02
 
GECC
 
Belair
 
4388 Ridge Trail
 
Martinez
 
GA
 
30907
 
4.5500%
 
$1,637,795
 
$1,629,197.57
         
                              
41.03
 
GECC85.03
 
GECC
 
Martinez
 
109 Old Evans Road
 
Martinez
 
GA
 
30809
 
4.5500%
 
$1,196,850
 
$1,190,567.45
         
                              
42
 
LCF34
 
LCF
 
Broadway Central
 
500-550 Broadway & 525-575 Lincoln Street
 
Denver
 
CO
 
80203
 
4.2000%
 
$7,850,000
 
$7,850,000.00
 
4/6/2025
 
6
 
                 28,390.83
43
 
GACC43
 
GACC
 
One Tower Creek
 
3101 Tower Creek Parkway
 
Atlanta
 
GA
 
30339
 
4.3500%
 
$7,850,000
 
$7,850,000.00
 
2/6/2025
 
6
 
                 29,404.79
44
 
CCRE62
 
CCRE
 
North Park Mixed Use
 
3077 North Park Way
 
San Diego
 
CA
 
92104
 
4.4335%
 
$7,800,000
 
$7,800,000.00
 
4/6/2025
 
6
 
                 29,778.34
45
 
GA44989
 
GACC
 
Residence Inn Phoenix
 
8242 North Black Canyon Highway
 
Phoenix
 
AZ
 
85051
 
4.6500%
 
$7,500,000
 
$7,466,205.18
 
2/6/2025
 
6
 
                 39,957.93
46
 
GA45110
 
GACC
 
Holiday Inn Express Cool Springs
 
8097 Moores Lane
 
Brentwood
 
TN
 
37027
 
4.2000%
 
$7,500,000
 
$7,456,452.95
 
2/6/2025
 
6
 
                 40,420.67
47
 
LCF35
 
LCF
 
Holiday Inn Express - Poughkeepsie
 
2750 South Road
 
Poughkeepsie
 
NY
 
12601
 
4.9000%
 
$7,450,000
 
$7,440,882.00
 
4/6/2025
 
6
 
                 39,539.14
48
 
LCF36
 
LCF
 
IAA Brighton
 
8510 Brighton Road
 
Commerce
 
CO
 
80022
 
4.3000%
 
$7,300,000
 
$7,286,407.00
 
4/6/2025
 
6
 
                 39,751.54
49
 
LCF37
 
LCF
 
1815 Griffin Road
 
1815 Griffin Road
 
Dania Beach
 
FL
 
33004
 
4.5570%
 
$7,000,000
 
$7,000,000.00
 
3/6/2020
 
6
 
                 27,468.58
50
 
CCRE64
 
CCRE
 
9061 Euclid Avenue
 
9061 Euclid Avenue
 
Manassas
 
VA
 
20110
 
4.1100%
 
$6,975,000
 
$6,975,000.00
 
3/6/2025
 
6
 
                 24,685.69
51
 
GECC86
 
GECC
 
Riverview MHC
 
15758 Southeast Highway 224
 
Damascus
 
OR
 
97079
 
4.0000%
 
$6,775,000
 
$6,765,238.00
 
4/1/2025
 
1
 
                 32,344.89
52
 
CCRE65
 
CCRE
 
Hampton Inn Titusville
 
4760 Helen Hauser Boulevard
 
Titusville
 
FL
 
32780
 
4.5200%
 
$6,500,000
 
$6,483,730.07
 
3/6/2025
 
6
 
                 33,011.83
53
 
GA45201
 
GACC
 
Hampton Inn Terre Haute
 
3325 Indiana State Highway 41
 
Terre Haute
 
IN
 
47802
 
4.6700%
 
$6,450,000
 
$6,450,000.00
 
4/6/2020
 
6
 
                 25,937.96
54
 
CCRE67
 
CCRE
 
Holiday Inn Express Pauls Valley
 
2412 West Grant Avenue
 
Pauls Valley
 
OK
 
73075
 
4.8500%
 
$6,000,000
 
$6,000,000.00
 
5/6/2025
 
6
 
                 39,101.86
55
 
LCF38
 
LCF
 
Ridge Plaza Shopping Center
 
451-459, 463, 469 and 479 West Ridge Pike
 
Limerick Township
 
PA
 
19468
 
4.3330%
 
$5,900,000
 
$5,900,000.00
 
5/6/2025
 
6
 
                 22,014.05
56
 
CCRE69
 
CCRE
 
StoreSmart Rockledge
 
5480-5485 Schenck Avenue
 
Rockledge
 
FL
 
32955
 
4.6640%
 
$5,500,000
 
$5,500,000.00
 
4/6/2025
 
6
 
                 22,089.22
57
 
GA45117
 
GACC
 
The Residences at Summit View
 
2650 Lehman Road
 
Cincinnati
 
OH
 
45204
 
4.2000%
 
$5,400,000
 
$5,385,592.07
 
3/6/2025
 
6
 
                 26,406.93
58
 
GECC87
 
GECC
 
Paradise Valley Ranch MHC
 
16005 North 32nd Street
 
Phoenix
 
AZ
 
85032
 
4.2900%
 
$5,350,000
 
$5,320,570.57
 
1/1/2025
 
1
 
                 26,444.22
59
 
CCRE70
 
CCRE
 
HomeGoods Thousand Oaks
 
1332 North Moorpark Road
 
Thousand Oaks
 
CA
 
91360
 
4.1500%
 
$5,200,000
 
$5,200,000.00
 
5/6/2025
 
6
 
                 25,277.37
60
 
GA45221
 
GACC
 
CVS McDonough
 
2098 West Highway 20
 
McDonough
 
GA
 
30253
 
4.4800%
 
$5,160,000
 
$5,160,000.00
 
4/6/2025
 
6
 
                 19,906.13
61
 
CCRE71
 
CCRE
 
StoreSmart Naples
 
6810 Collier Boulevard
 
Naples
 
FL
 
34114
 
4.5300%
 
$4,900,000
 
$4,900,000.00
 
4/6/2025
 
6
 
                 19,114.08
62
 
CCRE73
 
CCRE
 
Americana Apartments
 
4050 Palos Verdes Street
 
Las Vegas
 
NV
 
89119
 
4.1050%
 
$4,530,000
 
$4,530,000.00
 
5/6/2025
 
6
 
                 21,902.03
63
 
GA45191
 
GACC
 
Country Inn & Suites Sioux Falls, SD
 
200 East 8th Street
 
Sioux Falls
 
SD
 
57103
 
4.4500%
 
$4,480,000
 
$4,471,839.01
 
4/6/2025
 
6
 
                 24,774.32
64
 
CCRE74
 
CCRE
 
Hampton Inn Marshall
 
5100 East End Boulevard South
 
Marshall
 
TX
 
75672
 
4.7500%
 
$4,300,000
 
$4,300,000.00
 
5/6/2025
 
6
 
                 24,515.05
65
 
CCRE75
 
CCRE
 
Fresenius Chicago
 
1806-1810 West Hubbard Street
 
Chicago
 
IL
 
60622
 
4.5535%
 
$4,200,000
 
$4,200,000.00
 
4/6/2025
 
6
 
                 16,468.49
66
 
GACC66
 
GACC
 
Ohio Plaza
 
31B Ohio River Plaza
 
Gallipolis
 
OH
 
45631
 
4.0800%
 
$4,000,000
 
$4,000,000.00
 
4/6/2025
 
6
 
                 14,053.33
67
 
LCF39
 
LCF
 
La Quinta Inn & Suites Blue Springs
 
3402 North West Jefferson Street
 
Blue Springs
 
MO
 
64015
 
5.1610%
 
$3,900,000
 
$3,893,607.00
 
4/6/2025
 
6
 
                 23,166.33
68
 
CCRE76
 
CCRE
 
Stonegate Apartments
 
416 Woodstone Road
 
Clinton
 
MS
 
39056
 
4.1735%
 
$3,892,000
 
$3,892,000.00
 
5/6/2025
 
6
 
                 13,987.25
69
 
GECC88
 
GECC
 
Derby Hills MHC
 
784 Whirlaway Lane
 
Alexandria
 
KY
 
41001
 
4.1500%
 
$3,900,000
 
$3,883,076.59
 
2/1/2025
 
1
 
                 18,958.03
70
 
CCRE77
 
CCRE
 
Marquis Apartments
 
142 East Avenue
 
Norwalk
 
CT
 
06851
 
3.9315%
 
$3,750,000
 
$3,750,000.00
 
4/6/2025
 
6
 
                 12,695.47
71
 
CCRE78
 
CCRE
 
Deere Road Industrial Park
 
6392, 6402 and 6412 Deere Road
 
Syracuse
 
NY
 
13206
 
4.2300%
 
$3,720,000
 
$3,713,001.98
 
4/6/2025
 
6
 
                 20,111.02
72
 
CCRE79
 
CCRE
 
Comfort Suites at the University Conway, SC
 
2480 U.S. Highway 501 East
 
Conway
 
SC
 
29526
 
4.6500%
 
$3,600,000
 
$3,587,706.71
 
3/6/2025
 
6
 
                 20,317.71
73
 
GECC89
 
GECC
 
Stardust MHC
 
2250 West Mill Street
 
Colton
 
CA
 
92324
 
4.1400%
 
$3,525,000
 
$3,525,000.00
 
5/1/2025
 
1
 
                 17,114.64
74
 
GECC90
 
GECC
 
Alta Vista MHC
 
711 East Lake Meade Drive
 
Henderson
 
NV
 
89015
 
4.5500%
 
$3,450,000
 
$3,431,889.01
 
1/1/2025
 
1
 
                 17,583.29
75
 
CCRE80
 
CCRE
 
47-30 & 31 Vernon Blvd
 
47-30 and 47-31 Vernon Boulevard
 
Long Island City
 
NY
 
11101
 
5.4930%
 
$3,300,000
 
$3,296,383.20
 
4/6/2020
 
6
 
                 18,722.55
76
 
GECC91
 
GECC
 
Chaparral Ranch MHC
 
925 North Plaza Drive
 
Apache Junction
 
AZ
 
85120
 
4.4700%
 
$2,750,000
 
$2,735,353.82
 
1/1/2025
 
1
 
                 13,884.87
77
 
GECC92
 
GECC
 
Monument Meadow
 
880 Beacon Lite Road
 
Monument
 
CO
 
80132
 
4.7100%
 
$2,400,000
 
$2,396,958.00
 
4/1/2025
 
1
 
                 12,461.74
78
 
GECC93
 
GECC
 
Townhouse MHC
 
3811 North 27th Avenue
 
Phoenix
 
AZ
 
85017
 
4.6500%
 
$2,000,000
 
$1,987,348.89
 
12/1/2024
 
1
 
                 10,312.74
79
 
CCRE81
 
CCRE
 
CVS Plano
 
525 West Parker Road
 
Plano
 
TX
 
75075
 
4.1660%
 
$1,666,000
 
$1,666,000.00
 
5/6/2025
 
6
 
                   8,947.18
80
 
LCF40
 
LCF
 
Dollar General - Paynesville
 
950 State Highway 23 West
 
Paynesville
 
MN
 
56362
 
5.1660%
 
$806,000
 
$806,000.00
 
3/6/2025
 
6
 
                   3,585.49
81
 
LCF41
 
LCF
 
Dollar General - Yorktown
 
846 West Main Street
 
Yorktown
 
TX
 
78164
 
5.1660%
 
$786,500
 
$786,500.00
 
4/6/2025
 
6
 
                   3,498.75
82
 
LCF42
 
LCF
 
Dollar General - St. Francis
 
 3112 Bridge Street Northwest
 
St. Francis
 
MN
 
55070
 
5.1660%
 
$734,500
 
$734,500.00
 
4/6/2025
 
6
 
                   3,267.42
83
 
LCF43
 
LCF
 
Dollar General - Battle Lake
 
21666 State Highway 78
 
Battle Lake
 
MN
 
56515
 
5.1660%
 
$721,500
 
$721,500.00
 
4/6/2025
 
6
 
                   3,209.59

 
 
 

--------------------------------------------------------------------------------

 


COMM 2015 CCRE23 - Mortgage Loan Schedule (PSA)
                                 
Servicing Fee Rate
 
Interest
                                             
Mortgage Loan
     
Master Servicing
 
Primary Servicing
 
Accrual
 
Letter of
     
Part of
 
Leasehold
 
Current Mezzanine
                 
ID
 
Loan Number
 
 Seller
 
Mortgage Loan Name
 
Fee Rate
 
Fee Rate
 
Method
 
Credit
 
Post-ARD Revised Rate
 
Loan Combination
 
Interest
 
or Subordinate Debt
 
Sub Servicer Name
 
Sub Servicer Cashiering
 
Sub Servicer Fee Rate
 
Earnout/Holdback
 
1
 
GACC / JLC1
 
GACC / JLC
 
9200 & 9220 Sunset
 
0.0025%
 
0.0025%
 
Actual/360
 
None
     
Yes
                     
No
 
2
 
GACC2
 
GACC
 
Courtyard by Marriott Portfolio
 
0.0025%
 
0.0025%
 
Actual/360
 
None
     
Yes
     
Yes
             
No
 
2.01
 
GACC2.01
 
GACC
 
Courtyard Larkspur Landing Marin County
                                                 
2.02
 
GACC2.02
 
GACC
 
Courtyard San Mateo Foster City
                                                 
2.03
 
GACC2.03
 
GACC
 
Courtyard San Jose Cupertino
                         
Yes
                     
2.04
 
GACC2.04
 
GACC
 
Courtyard Boulder
                                                 
2.05
 
GACC2.05
 
GACC
 
Courtyard Los Angeles Hacienda Heights
                                                 
2.06
 
GACC2.06
 
GACC
 
Courtyard Seattle South Center
                                                 
2.07
 
GACC2.07
 
GACC
 
Courtyard Rye
                                                 
2.08
 
GACC2.08
 
GACC
 
Courtyard Nashville Airport
                                                 
2.09
 
GACC2.09
 
GACC
 
Courtyard Los Angeles Torrance Palos Verdes
                                                 
2.1
 
GACC2.10
 
GACC
 
Courtyard St. Louis Creve Coeur
                                                 
2.11
 
GACC2.11
 
GACC
 
Courtyard Portland Beaverton
                                                 
2.12
 
GACC2.12
 
GACC
 
Courtyard Palm Springs
                                                 
2.13
 
GACC2.13
 
GACC
 
Courtyard Charlotte South Park
                         
Yes
                     
2.14
 
GACC2.14
 
GACC
 
Courtyard Norwalk
                         
Yes
                     
2.15
 
GACC2.15
 
GACC
 
Courtyard Detroit Metro Airport
                                                 
2.16
 
GACC2.16
 
GACC
 
Courtyard Chicago Waukegan Gurnee
                                                 
2.17
 
GACC2.17
 
GACC
 
Courtyard Atlanta Perimeter Center
                                                 
2.18
 
GACC2.18
 
GACC
 
Courtyard Denver Tech Center
                                                 
2.19
 
GACC2.19
 
GACC
 
Courtyard Ft. Lauderdale Plantation
                                                 
2.2
 
GACC2.20
 
GACC
 
Courtyard Lincroft Red Bank
                                                 
2.21
 
GACC2.21
 
GACC
 
Courtyard Chicago Highland Park
                                                 
2.22
 
GACC2.22
 
GACC
 
Courtyard Charlottesville North
                                                 
2.23
 
GACC2.23
 
GACC
 
Courtyard Raleigh Cary
                                                 
2.24
 
GACC2.24
 
GACC
 
Courtyard Detroit Livonia
                                                 
2.25
 
GACC2.25
 
GACC
 
Courtyard Birmingham Homewood
                                                 
2.26
 
GACC2.26
 
GACC
 
Courtyard West Palm Beach
                                                 
2.27
 
GACC2.27
 
GACC
 
Courtyard New Haven Wallingford
                                                 
2.28
 
GACC2.28
 
GACC
 
Courtyard Dallas Plano Parkway
                                                 
2.29
 
GACC2.29
 
GACC
 
Courtyard Chicago Oakbrook Terrace
                                                 
2.3
 
GACC2.30
 
GACC
 
Courtyard Boston Andover
                                                 
2.31
 
GACC2.31
 
GACC
 
Courtyard Kansas City Overland Park Metcalf
                                                 
2.32
 
GACC2.32
 
GACC
 
Courtyard Minneapolis St Paul Airport
                                                 
2.33
 
GACC2.33
 
GACC
 
Courtyard Bakersfield
                                                 
2.34
 
GACC2.34
 
GACC
 
Courtyard Denver Stapleton
                                                 
2.35
 
GACC2.35
 
GACC
 
Courtyard Rockford
                                                 
2.36
 
GACC2.36
 
GACC
 
Courtyard Greenville Haywood Mall
                                                 
2.37
 
GACC2.37
 
GACC
 
Courtyard St. Louis Westport Plaza
                                                 
2.38
 
GACC2.38
 
GACC
 
Courtyard Chicago Lincolnshire
                                                 
2.39
 
GACC2.39
 
GACC
 
Courtyard San Antonio Downtown Market Square
                                                 
2.4
 
GACC2.40
 
GACC
 
Courtyard Indianapolis Castleton
                                                 
2.41
 
GACC2.41
 
GACC
 
Courtyard Silver Spring North
                                                 
2.42
 
GACC2.42
 
GACC
 
Courtyard Lexington North
                                                 
2.43
 
GACC2.43
 
GACC
 
Courtyard Tampa Westshore
                         
Yes
                     
2.44
 
GACC2.44
 
GACC
 
Courtyard Chicago Deerfield
                                                 
2.45
 
GACC2.45
 
GACC
 
Courtyard St. Petersburg Clearwater
                                                 
2.46
 
GACC2.46
 
GACC
 
Courtyard Toledo Airport Holland
                                                 
2.47
 
GACC2.47
 
GACC
 
Courtyard Phoenix Mesa
                                                 
2.48
 
GACC2.48
 
GACC
 
Courtyard Atlanta Airport South
                                                 
2.49
 
GACC2.49
 
GACC
 
Courtyard Memphis Airport
                                                 
2.5
 
GACC2.50
 
GACC
 
Courtyard Oklahoma City Airport
                                                 
2.51
 
GACC2.51
 
GACC
 
Courtyard Annapolis
                                                 
2.52
 
GACC2.52
 
GACC
 
Courtyard Manassas
                                                 
2.53
 
GACC2.53
 
GACC
 
Courtyard Little Rock
                                                 
2.54
 
GACC2.54
 
GACC
 
Courtyard Ft. Myers
                                                 
2.55
 
GACC2.55
 
GACC
 
Courtyard Atlanta Gwinnett Mall
                                                 

 
 
 

--------------------------------------------------------------------------------

 
 
COMM 2015 CCRE23 - Mortgage Loan Schedule (PSA)
                             
Servicing Fee Rate
 
Interest
                                             
Mortgage Loan
     
Master Servicing
 
Primary Servicing
 
Accrual
 
Letter of
     
Part of
 
Leasehold
 
Current Mezzanine
                 
ID
 
Loan Number
 
 Seller
 
Mortgage Loan Name
 
Fee Rate
 
Fee Rate
 
Method
 
Credit
 
Post-ARD Revised Rate
 
Loan Combination
 
Interest
 
or Subordinate Debt
 
Sub Servicer Name
 
Sub Servicer Cashiering
 
Sub Servicer Fee Rate
 
Earnout/Holdback
 
2.56
 
GACC2.56
 
GACC
 
Courtyard Chicago Arlington Heights South
                                                 
2.57
 
GACC2.57
 
GACC
 
Courtyard Dallas Richardson at Spring Valley
                                                 
2.58
 
GACC2.58
 
GACC
 
Courtyard Huntsville
                                                 
2.59
 
GACC2.59
 
GACC
 
Courtyard Birmingham Hoover
                                                 
2.6
 
GACC2.60
 
GACC
 
Courtyard Phoenix North Metrocenter
                                                 
2.61
 
GACC2.61
 
GACC
 
Courtyard Tucson Airport
                                                 
2.62
 
GACC2.62
 
GACC
 
Courtyard Dayton South Mall
                                                 
2.63
 
GACC2.63
 
GACC
 
Courtyard Philadelphia Devon
                         
Yes
                     
2.64
 
GACC2.64
 
GACC
 
Courtyard Fresno
                         
Yes
                     
2.65
 
GACC2.65
 
GACC
 
Courtyard Poughkeepsie
                         
Yes
                     
3
 
GA45149
 
GACC
 
DFW / Raleigh Portfolio
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
Yes - 9.475,083
 
3.01
 
GACC3.01
 
GACC
 
Sutter Creek Apartments
                                                 
3.02
 
GACC3.02
 
GACC
 
Copper Crossing Apartments
                                                 
3.03
 
GACC3.03
 
GACC
 
Estrada Oaks Apartments
                                                 
3.04
 
GACC3.04
 
GACC
 
The Trestles Apartments
                                                 
3.05
 
GACC3.05
 
GACC
 
Remington Place Apartments
                                                 
3.06
 
GACC3.06
 
GACC
 
The Timbers Apartments
                                                 
4
 
GA45214
 
GACC
 
3 Columbus Circle
 
0.0025%
 
0.0025%
 
Actual/360
 
None
     
Yes
                     
No
 
5
 
GACC / JLC5
 
GACC / JLC
 
Maui Coast Hotel
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
6
 
CCRE44
 
CCRE
 
Sherman Plaza
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
7
 
JLC7
 
JLC
 
Hacienda Club
 
0.0025%
 
0.0000%
 
Actual/360
 
None
                 
Berkadia
 
Yes
 
0.0400%
 
No
 
8
 
LCF25
 
LCF
 
DoubleTree San Diego
 
0.0025%
 
0.0025%
 
Actual/360
 
None
             
Yes
             
No
 
9
 
CCRE45
 
CCRE
 
Lake Arrowhead Village
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
10
 
CCRE46
 
CCRE
 
100 Middle Street
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
Yes - 1,000,000
 
11
 
CCRE47
 
CCRE
 
Luxe Villas
 
0.0025%
 
0.0000%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
Yes
 
0.0300%
 
No
 
12
 
GACC12
 
GACC
 
SROA Portfolio
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
12.01
 
GACC12.01
 
GACC
 
SROA - London
                                                 
12.02
 
GACC12.02
 
GACC
 
SROA - Danville & Danville Outdoor
                                                 
12.03
 
GACC12.03
 
GACC
 
SROA - Ashland
                                                 
12.04
 
GACC12.04
 
GACC
 
SROA - Paintsville & Paintsville additional
                                                 
12.05
 
GACC12.05
 
GACC
 
SROA - Winchester Two (Therese)
                                                 
12.06
 
GACC12.06
 
GACC
 
SROA - Lawrenceburg
                                                 
12.07
 
GACC12.07
 
GACC
 
SROA - Pikeville
                                                 
12.08
 
GACC12.08
 
GACC
 
SROA - Mount Sterling
                                                 
12.09
 
GACC12.09
 
GACC
 
SROA - Wheelersburg I (Duis)
                                                 
12.1
 
GACC12.1
 
GACC
 
SROA - Morehead
                                                 
12.11
 
GACC12.11
 
GACC
 
SROA - Berea
                                                 
12.12
 
GACC12.12
 
GACC
 
SROA - Winchester I (Rockwell)
                                                 
12.13
 
GACC12.13
 
GACC
 
SROA - Willard Storage (Walton)
                                                 
12.14
 
GACC12.14
 
GACC
 
SROA - Willard (Tiffin)
                                                 
12.15
 
GACC12.15
 
GACC
 
SROA - Hager Hill
                                                 
12.16
 
GACC12.16
 
GACC
 
SROA - Morehead (Litton)
                                                 
12.17
 
GACC12.17
 
GACC
 
SROA - Wheelersburg II (Ohio River)
                                                 
12.18
 
GACC12.18
 
GACC
 
SROA - Salyersville
                                                 
12.19
 
GACC12.19
 
GACC
 
SROA - Greenwich
                                                 
12.2
 
GACC12.2
 
GACC
 
SROA - West Liberty (Main)
                                                 
12.21
 
GACC12.21
 
GACC
 
SROA - West Liberty (Glen)
                                                 
12.22
 
GACC12.22
 
GACC
 
SROA - Whitesburg
                                                 
12.23
 
GACC12.23
 
GACC
 
SROA - Willard (All-In-One)
                                                 
13
 
LCF26
 
LCF
 
La Gran Plaza
 
0.0025%
 
0.0025%
 
Actual/360
 
None
     
Yes
                     
No
 
14
 
GA45267
 
GACC
 
Waltonwood Twelve Oaks
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
15
 
GECC82
 
GECC
 
Star Building
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
16
 
CCRE48
 
CCRE
 
ART Florida & Ohio MF Portfolio II
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0002
 
No
 
16.01
 
CCRE48.01
 
CCRE
 
Woodlands
                                                 
16.02
 
CCRE48.02
 
CCRE
 
Annhurst
                                                 
16.03
 
CCRE48.03
 
CCRE
 
Miguel Place
                                                 
16.04
 
CCRE48.04
 
CCRE
 
Oakwood Village
                                                 
16.05
 
CCRE48.05
 
CCRE
 
Timbercreek
                                                 
17
 
CCRE50
 
CCRE
 
Wexford Portfolio
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0002
 
No
 
17.01
 
CCRE50.01
 
CCRE
 
Capitol East Apartments
                                                 
17.02
 
CCRE50.02
 
CCRE
 
Lexington Apartments
                                                 
17.03
 
CCRE50.03
 
CCRE
 
1825 Maryland
                                                 
18
 
LCF27
 
LCF
 
Portage Crossing Shopping Center
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
19
 
CCRE52
 
CCRE
 
Holiday Inn Manhattan View
 
0.0025%
 
0.0025%
 
Actual/360
 
None
         
Yes
     
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
20
 
CCRE53
 
CCRE
 
DoubleTree Norwalk
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
21
 
GA45050
 
GACC
 
Champaign Portfolio
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
21.01
 
GACC21.01
 
GACC
 
2110 Fox Drive
                                                 
21.02
 
GACC21.02
 
GACC
 
1906 Fox Drive
                                                 
21.03
 
GACC21.03
 
GACC
 
2004 Fox Drive
                                                 
21.04
 
GACC21.04
 
GACC
 
Shoppes of Knollwood 1
                                                 
21.05
 
GACC21.05
 
GACC
 
Shoppes of Knollwood 2
                                                 
21.06
 
GACC21.06
 
GACC
 
1806 Fox Drive
                                                 
21.07
 
GACC21.07
 
GACC
 
2107 Neil
                                                 
21.08
 
GACC21.08
 
GACC
 
2302 Fox Drive
                                                 
21.09
 
GACC21.09
 
GACC
 
201 Knollwood
                                                 
21.1
 
GACC21.1
 
GACC
 
1802 Fox Drive
                                                 
22
 
GA45228
 
GACC
 
260 California San Francisco
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
CBRE
 
No
 
0.0300%
 
No
 
23
 
LCF28
 
LCF
 
525 Park Avenue
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
24
 
CCRE54
 
CCRE
 
Winterwood Pavilion
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
25
 
CCRE55
 
CCRE
 
Equus Business Center
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
26
 
LCF30
 
LCF
 
Jordan Creek-Westwood Apartments
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
26.01
 
LCF30.01
 
LCF
 
Jordan Creek Apartments
                                                 
26.02
 
LCF30.02
 
LCF
 
Westwood Apartments
                                                 
27
 
LCF31
 
LCF
 
Montara Village
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
28
 
LCF32
 
LCF
 
Walgreens Portfolio
 
0.0025%
 
0.0025%
 
Actual/360
 
None
     
Yes
                     
No
 
28.01
 
LCF32.01
 
LCF
 
Walgreens- River Falls
                                                 
28.02
 
LCF32.02
 
LCF
 
Walgreens- Forrest City
                                                 
28.03
 
LCF32.03
 
LCF
 
Walgreens- Saint Louis (Lusher)
                                                 
28.04
 
LCF32.04
 
LCF
 
Walgreens- Saint Louis (Lemay)
                                                 
28.05
 
LCF32.05
 
LCF
 
Walgreens- Saint Charles
                                                 
28.06
 
LCF32.06
 
LCF
 
Walgreens- Toledo
                                                 
28.07
 
LCF32.07
 
LCF
 
Walgreens- Birmingham
                                                 
28.08
 
LCF32.08
 
LCF
 
Walgreens- La Vista
                                                 
28.09
 
LCF32.09
 
LCF
 
Walgreens- Olathe
                                                 
28.1
 
LCF32.1
 
LCF
 
Walgreens- Arkadelphia
                                                 
28.11
 
LCF32.12
 
LCF
 
Walgreens- Franklin
                                                 
28.12
 
LCF32.11
 
LCF
 
Walgreens- Cincinnati
                                                 
28.13
 
LCF32.13
 
LCF
 
Walgreens- Malvern
                                                 
28.14
 
LCF32.14
 
LCF
 
Walgreens- Bartlett (5950)
                                                 

 
 
 

--------------------------------------------------------------------------------

 


COMM 2015 CCRE23 - Mortgage Loan Schedule (PSA)
                                 
Servicing Fee Rate
 
Interest
                                             
Mortgage Loan
     
Master Servicing
 
Primary Servicing
 
Accrual
 
Letter of
     
Part of
 
Leasehold
 
Current Mezzanine
                 
ID
 
Loan Number
 
 Seller
 
Mortgage Loan Name
 
Fee Rate
 
Fee Rate
 
Method
 
Credit
 
Post-ARD Revised Rate
 
Loan Combination
 
Interest
 
or Subordinate Debt
 
Sub Servicer Name
 
Sub Servicer Cashiering
 
Sub Servicer Fee Rate
 
Earnout/Holdback
 
28.15
 
LCF32.15
 
LCF
 
Walgreens- Bartlett (6697)
                                                 
28.16
 
LCF32.16
 
LCF
 
Walgreens- Mount Washington
                                                 
28.17
 
LCF32.17
 
LCF
 
Walgreens- Florence
                                                 
28.18
 
LCF32.18
 
LCF
 
Walgreens- Little Rock
                                                 
28.19
 
LCF32.19
 
LCF
 
Walgreens- Evansville
                                                 
28.2
 
LCF32.2
 
LCF
 
Walgreens- Oklahoma City
                                                 
28.21
 
LCF32.21
 
LCF
 
Walgreens- Hobart
                                                 
28.22
 
LCF32.22
 
LCF
 
Walgreens- Memphis
                                                 
28.23
 
LCF32.23
 
LCF
 
Walgreens- Oakland
                                                 
28.24
 
LCF32.24
 
LCF
 
Walgreens- Knoxville
                                                 
28.25
 
LCF28.25
 
LCF
 
Walgreens- Decatur
                                                 
28.26
 
LCF28.26
 
LCF
 
Walgreens- Sioux Falls
                                                 
28.27
 
LCF28.27
 
LCF
 
Walgreens- Enterprise
                                                 
28.28
 
LCF28.28
 
LCF
 
Walgreens- Tulsa
                                                 
28.29
 
LCF28.29
 
LCF
 
Walgreens- Michigan City
                                                 
29
 
GECC83
 
GECC
 
Lakeshore - Holiday Plaza MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
30
 
GECC84
 
GECC
 
Belle Villa MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
31
 
CCRE57
 
CCRE
 
Highland Park Apartments
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
32
 
GA45197
 
GACC
 
Pomona Office Tower
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
33
 
GA45337
 
GACC
 
Preston Plano Parkway
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
34
 
CCRE58
 
CCRE
 
College Station and The Polos Apartments
 
0.0025%
 
0.0000%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
Yes
 
0.0500%
 
No
 
35
 
LCF33
 
LCF
 
Washington Square Plaza
 
0.0025%
 
0.0000%
 
Actual/360
 
None
                 
Bernard
 
Yes
 
0.0500%
 
No
 
36
 
GA45076
 
GACC
 
Aspire Center
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
CBRE
 
No
 
0.0400%
 
No
 
37
 
GA45243
 
GACC
 
Plaza Square North
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
38
 
CCRE59
 
CCRE
 
8500 Valcour Industrial
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
39
 
CCRE60
 
CCRE
 
Hillcrest Heights Shopping Center
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
Yes - 500,000
 
40
 
CCRE61
 
CCRE
 
Utica Medical Center
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
41
 
GECC85
 
GECC
 
Hollywood Self Storage
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
41.01
 
GECC85.01
 
GECC
 
Evans
                                                 
41.02
 
GECC85.02
 
GECC
 
Belair
                                                 
41.03
 
GECC85.03
 
GECC
 
Martinez
                                                 
42
 
LCF34
 
LCF
 
Broadway Central
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Essex Financial Group
 
No
 
0.0500%
 
No
 
43
 
GACC43
 
GACC
 
One Tower Creek
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
44
 
CCRE62
 
CCRE
 
North Park Mixed Use
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
Yes - 1,150,000
 
45
 
GA44989
 
GACC
 
Residence Inn Phoenix
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
46
 
GA45110
 
GACC
 
Holiday Inn Express Cool Springs
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
47
 
LCF35
 
LCF
 
Holiday Inn Express - Poughkeepsie
 
0.0025%
 
0.0025%
 
Actual/360
 
None
         
Yes
     
HFF
 
No
 
0.0400%
 
No
 
48
 
LCF36
 
LCF
 
IAA Brighton
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Essex Financial Group
 
No
 
0.0500%
 
No
 
49
 
LCF37
 
LCF
 
1815 Griffin Road
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
50
 
CCRE64
 
CCRE
 
9061 Euclid Avenue
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
51
 
GECC86
 
GECC
 
Riverview MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
52
 
CCRE65
 
CCRE
 
Hampton Inn Titusville
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
53
 
GA45201
 
GACC
 
Hampton Inn Terre Haute
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
54
 
CCRE67
 
CCRE
 
Holiday Inn Express Pauls Valley
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
55
 
LCF38
 
LCF
 
Ridge Plaza Shopping Center
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
56
 
CCRE69
 
CCRE
 
StoreSmart Rockledge
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
57
 
GA45117
 
GACC
 
The Residences at Summit View
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
58
 
GECC87
 
GECC
 
Paradise Valley Ranch MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
59
 
CCRE70
 
CCRE
 
HomeGoods Thousand Oaks
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
60
 
GA45221
 
GACC
 
CVS McDonough
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
61
 
CCRE71
 
CCRE
 
StoreSmart Naples
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
62
 
CCRE73
 
CCRE
 
Americana Apartments
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
63
 
GA45191
 
GACC
 
Country Inn & Suites Sioux Falls, SD
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
64
 
CCRE74
 
CCRE
 
Hampton Inn Marshall
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
65
 
CCRE75
 
CCRE
 
Fresenius Chicago
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
66
 
GACC66
 
GACC
 
Ohio Plaza
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
67
 
LCF39
 
LCF
 
La Quinta Inn & Suites Blue Springs
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
68
 
CCRE76
 
CCRE
 
Stonegate Apartments
 
0.0025%
 
0.0000%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
Yes
 
0.0700%
 
No
 
69
 
GECC88
 
GECC
 
Derby Hills MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
70
 
CCRE77
 
CCRE
 
Marquis Apartments
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
71
 
CCRE78
 
CCRE
 
Deere Road Industrial Park
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
72
 
CCRE79
 
CCRE
 
Comfort Suites at the University Conway, SC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
73
 
GECC89
 
GECC
 
Stardust MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Holiday Fegnolio Fowler, LP
 
No
 
0.0300%
 
No
 
74
 
GECC90
 
GECC
 
Alta Vista MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
75
 
CCRE80
 
CCRE
 
47-30 & 31 Vernon Blvd
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
76
 
GECC91
 
GECC
 
Chaparral Ranch MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
77
 
GECC92
 
GECC
 
Monument Meadow
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
78
 
GECC93
 
GECC
 
Townhouse MHC
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                             
No
 
79
 
CCRE81
 
CCRE
 
CVS Plano
 
0.0025%
 
0.0025%
 
Actual/360
 
None
                 
Berkeley Point Capital LLC
 
No
 
0.0200%
 
No
 
80
 
LCF40
 
LCF
 
Dollar General - Paynesville
 
0.0025%
 
0.0025%
 
Actual/360
 
None
 
The sum of 5.1660% and 3.0000% or 8.1660%.
                         
No
 
81
 
LCF41
 
LCF
 
Dollar General - Yorktown
 
0.0025%
 
0.0025%
 
Actual/360
 
None
 
The sum of 5.1660% and 3.0000% or 8.1660%.
                         
No
 
82
 
LCF42
 
LCF
 
Dollar General - St. Francis
 
0.0025%
 
0.0025%
 
Actual/360
 
None
 
The sum of 5.1660% and 3.0000% or 8.1660%.
                     
No
 
83
 
LCF43
 
LCF
 
Dollar General - Battle Lake
 
0.0025%
 
0.0025%
 
Actual/360
 
None
 
The sum of 5.1660% and 3.0000% or 8.1660%.
                         
No
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C-1
 
FORM OF TRANSFEREE AFFIDAVIT
 
AFFIDAVIT PURSUANT TO
SECTION 860E(e)(4) OF THE
INTERNAL REVENUE CODE OF
1986, AS AMENDED
 

STATE OF NEW YORK )     ) ss: COUNTY OF NEW YORK )  

 
                                     , being first duly sworn, deposes and says:
 
1.           That he/she is a                                       of
                                      (the “Purchaser”), a
                                      duly organized and existing under the laws
of the State of                                       on behalf of which he/she
makes this affidavit.
 
2.           That the Purchaser’s Taxpayer Identification Number is
                            .
 
3.           That the Purchaser of the COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates, Class [R] [LR] (the “Class [R]
[LR] Certificate”) is a Permitted Transferee (as defined in Article I of the
Pooling and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), entered into between Deutsche Mortgage & Asset Receiving
Corporation, as depositor, Midland Loan Services, a Division of PNC Bank,
National Association, as master servicer, CWCapital Asset Management LLC, as
special servicer, Pentalpha Surveillance LLC, as operating advisor, Wilmington
Trust, National Association, as trustee and Wells Fargo Bank, National
Association, as certificate administrator, paying agent and custodian, or is
acquiring the Class [R] [LR] Certificate for the account of, or as agent
(including as a broker, nominee, or other middleman) for, a Permitted Transferee
and has received from such person or entity an affidavit substantially in the
form of this affidavit.
 
4.           That the Purchaser historically has paid its debts as they have
come due and intends to pay its debts as they come due in the future and the
Purchaser intends to pay taxes associated with holding the Class [R] [LR]
Certificate as they become due.
 
5.           That the Purchaser understands that it may incur tax liabilities
with respect to the Class [R] [LR] Certificate in excess of any cash flow
generated by the Class [R] [LR] Certificate.
 
6.           That the Purchaser will not transfer the Class [R] [LR] Certificate
to any person or entity from which the Purchaser has not received an affidavit
substantially in the form of this affidavit or as to which the Purchaser has
actual knowledge that the requirements set forth in paragraph 3, paragraph 4 or
paragraph 7 hereof are not satisfied or that the Purchaser has reason to know
does not satisfy the requirements set forth in paragraph 4 hereof.
 
 
C-1-1

--------------------------------------------------------------------------------

 
 
7.            That the Purchaser is not a Disqualified Non-U.S. Tax Person and
is not purchasing the Class [R] [LR] Certificate for the account of, or as an
agent (including as a broker, nominee or other middleman) for, a Disqualified
Non-U.S. Tax Person and is otherwise a Permitted Transferee.
 
8.             That the Purchaser agrees to such amendments of the Pooling and
Servicing Agreement as may be required to further effectuate the restrictions on
transfer of the Class [R] [LR] Certificate to a “disqualified organization,” an
agent thereof, or a person that does not satisfy the requirements of paragraph
4, paragraph 7 and paragraph 11 hereof.
 
9.             That, if a “tax matters person” is required to be designated with
respect to the [Upper-Tier REMIC] [Lower-Tier REMIC], the Purchaser agrees to
act as “tax matters person” and to perform the functions of “tax matters
partner” of the [Upper-Tier REMIC][Lower-Tier REMIC] pursuant to Section 4.04 of
the Pooling and Servicing Agreement, and agrees to the irrevocable designation
of the Certificate Administrator as the Purchaser’s agent in performing the
function of “tax matters person” and “tax matters partner.”
 
10.           The Purchaser agrees to be bound by and to abide by the provisions
of Section 5.02 of the Pooling and Servicing Agreement concerning registration
of the transfer and exchange of the Class [R] [LR] Certificate.
 
11.           The Purchaser will not cause income from the Class [R] [LR]
Certificate to be attributable to a foreign permanent establishment or fixed
base, within the meaning of an applicable income tax treaty, of the Purchaser or
any other U.S. Tax Person.
 
12.           Check the applicable paragraph:
 
o     The present value of the anticipated tax liabilities associated with
holding the Class [R] [LR] Certificate, as applicable, does not exceed the sum
of:
 
(i)           the present value of any consideration given to the Purchaser to
acquire such Class [R] [LR] Certificate;
 
(ii)          the present value of the expected future distributions on such
Certificate; and
 
(iii)         the present value of the anticipated tax savings associated with
holding such Class [R] [LR] Certificate as the related REMIC generates losses.
 
For purposes of this calculation, (i) the Purchaser is assumed to pay tax at the
highest rate currently specified in Code Section 11(b) (but the tax rate in Code
Section 55(b)(1)(B) may be used in lieu of the highest rate specified in Code
Section 11(b) if the Purchaser has been subject to the alternative minimum tax
under Code Section 55 in the preceding two years and will compute its taxable
income in the current taxable year using the alternative minimum tax rate) and
(ii) present values are computed using a discount rate equal to the short term
Federal rate prescribed by Code Section 1274(d) for the month of the transfer
and the compounding period used by the Purchaser.
 
 
C-1-2

--------------------------------------------------------------------------------

 
 
o            The transfer of the Class [R] [LR] Certificate complies with U.S.
Treasury Regulations Section 1.860E-1(c)(5) and (6) and, accordingly,
 
(i)           the Purchaser is an “eligible corporation,” as defined in U.S.
Treasury Regulations Section 1.860E-1(c)(6)(i), as to which income from the
Class [R] [LR] Certificate will only be taxed in the United States;
 
(ii)          at the time of the transfer, and at the close of the Purchaser’s
two fiscal years preceding the year of the transfer, the Purchaser had gross
assets for financial reporting purposes (excluding any obligation of a person
related to the Purchaser within the meaning of U.S. Treasury Regulations Section
1.860E-1(c)(6)(ii)) in excess of $100 million and net assets in excess of $10
million;
 
(iii)         the Purchaser will transfer the Class [R] [LR] Certificate only to
another “eligible corporation,” as defined in U.S. Treasury Regulations Section
1.860E-1(c)(6)(i), in a transaction that satisfies the requirements of Section
1.860E-1(c)(4)(i), (ii) and (iii) and Section 1.860E-1(c)(5) of the U.S.
Treasury Regulations; and
 
(iv)         the Purchaser determined the consideration paid to it to acquire
the Class [R] [LR] Certificate based on reasonable market assumptions
(including, but not limited to, borrowing and investment rates, prepayment and
loss assumptions, expense and reinvestment assumptions, tax rates and other
factors specific to the Purchaser) that it has determined in good faith.
 
o    None of the above.
 
Capitalized terms used but not defined herein have the respective meanings
ascribed to such terms in the Pooling and Servicing Agreement.
 
IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf by its                                             this          day
of                        , 20     .
 

 
[The Purchaser]
        By:      
Name:
   
Title:

 
 
C-1-3

--------------------------------------------------------------------------------

 
 
Personally appeared before me the above named                                 ,
known or proved to me to be the same person who executed the foregoing
instrument and to be the of the Purchaser, and acknowledged to me that he/she
executed the same as his/her free act and deed and the free act and deed of the
Purchaser.
 
Subscribed and sworn before me this          day of                        ,
20     .


_____________________________
NOTARY PUBLIC
 
COUNTY OF ___________________
 
STATE OF _____________________     
 
My commission expires the      day of               , 20    .
 
 
C-1-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2
 
FORM OF TRANSFEROR LETTER
 
[Date]
Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Pooling and Servicing Agreement (“Pooling and Servicing Agreement”) relating to
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates,
Class [R] [LR]

 
Ladies and Gentlemen:
 
[Transferor] has reviewed the attached affidavit of [Transferee], and has no
actual knowledge that such affidavit is not true or that [Transferee] is not a
Permitted Transferee (as defined in the Pooling and Servicing Agreement defined
in the attached affidavit) and has no actual knowledge or reason to know that
the information contained in the attached affidavit is not true.  No purpose of
[Transferor] relating to the transfer of the Class [R] [LR] Certificate by
[Transferor] to [Transferee] is or will be to impede the assessment of any tax.
 

 
Very truly yours,
     
[Transferor]
        By:      
Name:
   
Title:

 
 
C-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1
 
FORM OF INVESTMENT REPRESENTATION LETTER


Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
Deutsche Mortgage & Asset Receiving Corporation
60 Wall Street
New York, New York 10005
Attention:  Helaine M. Kaplan
 
 
 
Re:
Transfer of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates: Class [    ]

 
Ladies and Gentlemen:
This letter is delivered pursuant to Section 5.02 of the Pooling and Servicing
Agreement dated as of May 1, 2015 (the “Pooling and Servicing Agreement”),
entered into and executed in connection with the above-referenced transaction,
on behalf of the holders of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage
Pass-Through Certificates (the “Certificates”) with respect to the transfer by
[__________] (the “Seller”) to the undersigned (the “Purchaser”) of [$_____
aggregate Certificate Balance][_____% Percentage Interest] of Class [_____]
Certificates, in certificated fully registered form (such registered interest,
the “Certificate”).  Terms used but not defined herein shall have the meanings
ascribed thereto in the Pooling and Servicing Agreement.
 
In connection with such transfer, the undersigned hereby represents and warrants
to you as follows:
 
 
[For Institutional Accredited Investors only]  1. The Purchaser is an
institutional “accredited investor” within the meaning of Rule 501 (a)(1), (2),
(3) or (7) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), or an entity in which all of the equity owners
are such accredited investors (an “Institutional Accredited Investor”), and has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the investment in the Certificate, and the
Purchaser and any accounts for which the Purchaser is acting are each able to
bear the economic risk of the investment. The Purchaser is acquiring the
Certificate for its own account or for one or more accounts (each of which is an
Institutional Accredited Investor) as to each of which the Purchaser exercises
sole investment discretion.  The Purchaser hereby undertakes to reimburse the
Trust for any costs incurred by it in connection with this transfer.

 
 
[For Qualified Institutional Buyers only]  1. The Purchaser is a “qualified
institutional buyer” within the meaning of Rule 144A (“Rule 144A”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”).  The
Purchaser is aware that the transfer is being

 
 
D-1-1

--------------------------------------------------------------------------------

 
 
 
made in reliance on Rule 144A, and the Purchaser has had the opportunity to
obtain the information required to be provided pursuant to paragraph (d)(4)(i)
of Rule 144A.

 
2.
The Purchaser’s intention is to acquire the Certificate (a) for investment for
the Purchaser’s own account or (b) for reoffer, resale, pledge or other transfer
to (i) “qualified institutional buyers” within the meaning of, and in
transactions complying with, Rule 144A promulgated under the Securities Act,
(ii) entities qualifying as “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D promulgated under the Securities Act,
or any entity in which all of the equity owners are such accredited investors,
or (iii) pursuant to any other exemption from the registration requirements of
the Securities Act, subject in the case of this clause (iii) to (a) the receipt
by the Certificate Registrar of a letter substantially in the form hereof, (b)
the receipt by the Certificate Registrar of an opinion of counsel acceptable to
the Certificate Registrar that such reoffer, resale, pledge or transfer is in
compliance with the Securities Act, (c) the receipt by the Certificate Registrar
of such other evidence acceptable to the Certificate Registrar that such
reoffer, resale, pledge or transfer is in compliance with the Securities Act and
other applicable laws (including applicable state and foreign securities laws),
and (d) a written undertaking to reimburse the Trust for any costs incurred by
it in connection with the proposed transfer. It understands that the Certificate
(and any subsequent Individual Certificate) has not been registered under the
Securities Act, by reason of a specified exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the Purchaser’s investment intent (or intent to resell to
only certain investors in certain exempted transactions) as expressed herein.

 
3.
The Purchaser acknowledges that the Certificate (and any Certificate issued on
transfer or exchange thereof) has not been registered or qualified under the
Securities Act or the securities laws of any State or any other jurisdiction,
and that the Certificate cannot be reoffered, resold, pledged or otherwise
transferred unless it is registered or qualified thereunder or unless an
exemption from such registration or qualification is available.

 
4.
The Purchaser has reviewed the applicable Private Placement Memorandum dated May
[_], 2015, relating to the Certificates (the “Private Placement Memorandum”) and
the agreements and other materials referred to therein and has had the
opportunity to ask questions and receive answers concerning the terms and
conditions of the transactions contemplated by the Private Placement Memorandum.

 
5.
The Purchaser hereby undertakes to be bound by the terms and conditions of the
Pooling and Servicing Agreement in its capacity as an owner of an Individual
Certificate or Certificates, as the case may be (each, a “Certificateholder”),
in all respects as if it were a signatory thereto.  This undertaking is made for
the benefit of the Trust, the Trustee, the Certificate Administrator, the
Certificate Registrar and all Certificateholders present and future.

 
6.
The Purchaser will not sell or otherwise transfer any portion of the
Certificate, except in compliance with Section 5.02 of the Pooling and Servicing
Agreement.

 
7.
Check one of the following:

 
 
D-1-2

--------------------------------------------------------------------------------

 
 
 
o
The Purchaser is a “U.S. Tax Person” (as defined below) and it has attached
hereto an Internal Revenue Service (“IRS”) Form W-9 (or successor form).

 
 
o
The Purchaser is not a “U.S. Tax Person” (as defined below) and under applicable
law in effect on the date hereof, no taxes will be required to be withheld by
the Certificate Registrar (or its agent) with respect to distributions to be
made on the Certificate(s).  The Purchaser has attached hereto [(i) a duly
executed IRS Form W-8BEN or IRS Form W-8BEN-E (or successor form), which
identifies such Purchaser as the beneficial owner of the Certificate(s) and
states that such Purchaser is not a U.S. Tax Person, (ii) two duly executed
copies of IRS Form W-8IMY (and all appropriate attachment or (iii)] two duly
executed copies of IRS Form W-8ECI (or successor form), which identify such
Purchaser as the beneficial owner of the Certificate(s) and state that interest
and original issue discount on the Certificate(s) is, or is expected to be,
effectively connected with a U.S. trade or business. The Purchaser agrees to
provide to the Certificate Registrar updated [IRS Forms W-8BEN, IRS Forms
W-8BEN-E, IRS Forms W-8IMY or] IRS Forms W-8ECI[, as the case may be]*, any
applicable successor IRS forms, or such other certifications as the Certificate
Registrar may reasonably request, on or before the date that any such IRS form
or certification expires or becomes obsolete, or promptly after the occurrence
of any event requiring a change in the most recent IRS form of certification
furnished by it to the Certificate Registrar.

 
For purposes of this paragraph 7, “U.S. Tax Person” means a citizen or resident
of the United States, a corporation, partnership (except to the extent provided
in applicable Treasury Regulations), or other entity created or organized in or
under the laws of the United States, any state thereof or the District of
Columbia, including any entity treated as a corporation or partnership for
federal income tax purposes, an estate whose income is subject to United States
federal income tax regardless of its source, or a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust, and one or more such U.S. Persons have the authority to control all
substantial decisions of such trust (or, to the extent provided in applicable
Treasury Regulations, certain trusts in existence on August 20, 1996 that have
elected to be treated as U.S. Tax Persons).
 
Please make all payments due on the Certificates:**
 
(a)   by wire transfer to the following account at a bank or entity in New York,
New York, having appropriate facilities therefor:
 
Account number: _______________________
 
Institution: ____________________________
 
(b)   by mailing a check or draft to the following address:
 
_____________________________________
 
_____________________________________
 
_____________________________________
 
 
D-1-3

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
     
[The Purchaser]
        By:      
Name:
   
Title:

 
Dated: ________________, 20__



--------------------------------------------------------------------------------

* Delete for Class R and Class LR.
** Only to be filled out by Purchasers of Individual Certificates.  Please
select (a) or (b).
 
 
D-1-4

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
FORM OF ERISA REPRESENTATION LETTER
 
[Date]
Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust


Deutsche Mortgage & Asset Receiving Corporation
60 Wall Street
New York, New York 10005
Attention:  Helaine M. Kaplan
 
Re:
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates,
Class [   ]

 
Ladies and Gentlemen:
 
_______________ (the “Purchaser”) intends to purchase from (the “Seller”)
[$_____ initial Certificate Balance][ or _____% Percentage Interest] of COMM
2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates, Class
[_____], CUSIP No. _____ (the “Certificates”), issued pursuant to the Pooling
and Servicing Agreement dated as of May 1, 2015 (the “Pooling and Servicing
Agreement”), entered into and executed in connection with the above-referenced
transaction.  All capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Pooling and Servicing Agreement.  The
Purchaser hereby certifies, represents and warrants to, and covenants with, the
Depositor, the Certificate Administrator, the Certificate Registrar and the
Trustee that:
 
The Purchaser is not and will not become (a) an employee benefit plan or other
retirement arrangement, including an individual retirement account or a Keogh
plan, which is subject to the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), Code Section 4975, a governmental plan, as defined in
Section 3(32) of ERISA, or other plan subject to any federal, state or local law
(“Similar Law”) which is to a material extent similar to the foregoing
provisions of ERISA or the Code (each, a “Plan”), or (b) a collective investment
fund whose underlying assets include Plan assets by reason of a Plan’s
investment in the collective investment fund (pursuant to U.S. Department of
Labor Regulation Section 2510.3-101, as modified by Section 3(42) of ERISA, or
Similar Law), an insurance company using assets of separate accounts or general
accounts which are deemed pursuant to ERISA or any Similar Law to include assets
of Plans, or other person acting on behalf of any such Plan or using the assets
of any such Plan, other than (except in the case of the Class V, Class R and
Class LR Certificates) an insurance company using the assets of its general
account under circumstances whereby such purchase and the subsequent holding of
such Certificate by such insurance company would be exempt from the prohibited
transaction provisions of Section 406 and 407 of ERISA and Code
 
 
D-2-1

--------------------------------------------------------------------------------

 
 
Section 4975 under Sections I and III of PTCE 95-60, or a substantially similar
exemption under Similar Law; and
 
The Purchaser understands that if the Purchaser is or becomes a person referred
to in clause (a) or (b) above, except in the case of the Class V, Class R or
Class LR Certificates, which may not be transferred unless the transferee
represents it is not such a person, such Purchaser is required to provide to the
Certificate Registrar any Opinions of Counsel, officers’ certificates or
agreements as may be required by such persons, and which establishes to the
satisfaction of the Depositor, the Certificate Administrator and the Certificate
Registrar that the purchase and holding of the Certificates by or on behalf of a
Plan will not constitute or result in a non-exempt prohibited transaction within
the meaning of Section 406 and Section 407 of ERISA or Code Section 4975 or any
corresponding provision of any Similar Law, and will not subject the Depositor,
the Certificate Administrator, the Trustee, the Master Servicer, the Special
Servicer, the Operating Advisor or the Certificate Registrar to any obligation
or liability (including obligations or liabilities under ERISA, Code Section
4975 or Similar Law), which Opinions of Counsel, officers’ certificates or
agreements shall not be at the expense of the Master Servicer, the Special
Servicer, the Operating Advisor, the Depositor, the Certificate Administrator,
the Trustee or the Certificate Registrar.
 
IN WITNESS WHEREOF, the Purchaser hereby executes this ERISA Representation
Letter on this ___ day of ___, 20_.
 

 
Very truly yours,
     
[Purchaser]
        By:      
Name:
   
Title:

 
 
D-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF REQUEST FOR RELEASE


[Date]
Wells Fargo Bank, National Association
1055 10th Avenue SE
Minneapolis, Minnesota 55414
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Pooling and Servicing Agreement (“Pooling and Servicing Agreement”) relating to
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates


Dear __________________:
 
In connection with the administration of the Mortgage Files held by, or on
behalf of, you as Custodian under the Pooling and Servicing Agreement, the
undersigned hereby requests a release of the Mortgage File (or the portion
thereof specified below) held by you as Custodian with respect to the following
described Mortgage Loan for the reason indicated below:
 
Mortgagor’s Name: _______________________
 
Address: _______________________________
 
Asset No.: ______________________________
 
If only particular documents in the Mortgage File are requested, please specify
which:
 
Reason for requesting file (or portion thereof):
 
______      1.         Mortgage Loan paid in full.  Such [Master Servicer]
[Special Servicer][Other Servicer][Other Special Servicer] hereby certifies that
all amounts received in connection with the Mortgage Loan have been or will be,
following such [Master Servicer’s] [Special Servicer’s] [Other Servicer’s][Other
Special Servicer’s] release of the Mortgage File, credited to the Collection
Account pursuant to the Pooling and Servicing Agreement.
 
______      2.        The Mortgage Loan is being foreclosed.
 
______      3.         Other.  (Describe)
 
The undersigned acknowledges that the above Mortgage File (or requested portion
thereof) will be held by the undersigned in accordance with the provisions of
the
 
 
E-1

--------------------------------------------------------------------------------

 
 
[Pooling and Servicing Agreement][Other Pooling and Servicing Agreement] and
will be returned to you or your designee within ten (10) days of our receipt
thereof, unless [the [Other Servicer][Other Special Servicer] requires such
Mortgage File pursuant to the applicable Intercreditor Agreement or Other
Pooling and Servicing Agreement.][the Mortgage Loan has been paid in full or
otherwise liquidated, in which case the Mortgage File (or such portion thereof)
will be retained by us permanently, or unless the Mortgage Loan is being
foreclosed,] in which case the Mortgage File (or such portion thereof) will be
returned when no longer required by us for such purpose.
 
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the Pooling and Servicing Agreement.
 

 
[MASTER SERVICER][SPECIAL SERVICER][OTHER SERVICER][OTHER SPECIAL SERVICER]
        By:      
Name:
   
Title:

 
 
E-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
SECURITIES LEGEND
 
THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE OR
FOREIGN SECURITIES LAW.  THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE
LAWS, AND ONLY (A)(1) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (2) FOR SO LONG AS THIS CERTIFICATE
IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES IS A
“QUALIFIED INSTITUTIONAL BUYER” WITHIN THE MEANING OF RULE 144A (“QUALIFIED
INSTITUTIONAL BUYER”) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
ANOTHER QUALIFIED INSTITUTIONAL BUYER, WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (3) (EXCEPT WITH RESPECT TO THE CLASS R AND CLASS LR
CERTIFICATES) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501 (a)(1), (2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT OR AN
ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS, OR (4)
(EXCEPT WITH RESPECT TO THE LOAN-SPECIFIC CERTIFICATES AND THE CLASS R AND CLASS
LR CERTIFICATES) TO INSTITUTIONS THAT ARE A NON-“U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS SUCH TERMS ARE DEFINED IN, AND IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, AND (B) IN ACCORDANCE WITH
ANY OTHER APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION.
 
THE INITIAL INVESTOR IN THIS CERTIFICATE, AND EACH SUBSEQUENT PURCHASER OF THIS
CERTIFICATE, BY PURCHASING THIS CERTIFICATE OR AN INTEREST HEREIN, IS DEEMED TO
HAVE AGREED TO COMPLY WITH CERTAIN TRANSFER REQUIREMENTS SET FORTH IN THE
POOLING AND SERVICING AGREEMENT.  A TRANSFEREE IS ALSO REQUIRED TO DELIVER AN
INVESTMENT REPRESENTATION LETTER SUBSTANTIALLY IN THE FORM OF EXHIBIT D-1 TO THE
POOLING AND SERVICING AGREEMENT IF SUCH TRANSFEREE IS A QUALIFIED INSTITUTIONAL
BUYER OR (OTHER THAN WITH RESPECT TO A RESIDUAL CERTIFICATE) AN INSTITUTIONAL
ACCREDITED INVESTOR, AND MAY ALSO BE REQUIRED TO DELIVER AN OPINION OF COUNSEL
IF SUCH TRANSFEREE IS NOT A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A.
 
 
F-1

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF REGULATION S TRANSFER CERTIFICATE


Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Transfer of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Class [    ]


Ladies and Gentlemen:
 
This certificate is delivered pursuant to Section 5.02 of the Pooling and
Servicing Agreement, dated as of May 1, 2015 (the “Pooling and Servicing
Agreement”), and executed in connection with the above referenced transaction,
on behalf of the holders of the COMM 2015-CCRE23 Mortgage Trust Commercial
Mortgage Pass Through Certificates, Class [_] (the “Certificates”) in connection
with the transfer by the undersigned (the “Transferor”) to
                                      (the “Transferee”) of
$                     Certificate Balance of Certificates, in fully registered
form (each, an “Individual Certificate”), or a beneficial interest of such
aggregate Certificate Balance in the Regulation S Global Certificate (the
“Global Certificate”) maintained by The Depository Trust Company or its
successor as Depositary under the Pooling and Servicing Agreement (such
transferred interest, in either form, being the “Transferred Interest”).
 
In connection with such transfer, the Transferor does hereby certify that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Pooling and Servicing Agreement and the Certificates and (i) with
respect to transfers made in accordance with Regulation S (“Regulation S”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
the Transferor does hereby certify that:
 
(1)           the offer of the Transferred Interest was not made to a person in
the United States;
 
[(2)          at the time the buy order was originated, the Transferee was an
institution that was outside the United States or the Transferor and any person
acting on its behalf reasonably believed that the Transferee was an institution
that was outside the United States;]*
 
[(2)          the transaction was executed with a Transferee that was an
institution or reasonably believed to be an institution by the Transferor or
anyone acting on its behalf in, on or through the facilities of a designated
offshore securities market and neither there undersigned nor
 

--------------------------------------------------------------------------------

* Insert one of these two provisions, which come from the definition of
“offshore transaction” in Regulation S.
 
 
G-1

--------------------------------------------------------------------------------

 
 
any person acting on its behalf knows that the transaction was pre-arranged with
a buyer in the United States;]*
 
(3)           no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable; and
 
(4)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.
 
or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Certificates that
are being transferred are not “restricted securities” as defined in Rule 144
under the Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Depositor, the Certificate Administrator, the Trustee,
the Operating Advisor, the Master Servicer and the Special Servicer.

 
[Insert Name of Transferor]
        By:      
Name:
   
Title:

 
Dated: ________________, 20     
 
 
G-2

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF TRANSFER CERTIFICATE
FOR EXCHANGE OR TRANSFER FROM RULE 144A
GLOBAL CERTIFICATE TO REGULATION S GLOBAL
CERTIFICATE DURING THE RESTRICTED PERIOD
 
(Exchanges or transfers pursuant to Section 5.02(c)(ii)(A) of
the Pooling and Servicing Agreement)


Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Transfer of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Class [    ]
 

 
Reference is hereby made to the Pooling and Servicing Agreement, dated as of May
1, 2015 (the “Pooling and Servicing Agreement”), entered into and executed in
connection with the above-referenced transaction.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling and
Servicing Agreement.
 
This letter relates to US $                     aggregate Certificate Balance of
Certificates (the “Certificates”) which are held in the form of Rule 144A Global
Certificate (CUSIP No.                     ) with the Depository in the name of
[insert name of transferor] (the “Transferor”).  The Transferor has requested a
transfer of such beneficial interest for an interest in the Regulation S Global
Certificate (CUSIP No.                     ) to be held with [Euroclear]
[Clearstream]* (Common Code) through the Depositary.
 
In connection with such request and in respect of such Certificates, the
Transferor does hereby certify that such transfer has been effected in
accordance with the Transfer restrictions set forth in the Pooling and Servicing
Agreement and pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:
 
(1)           the offer of the Certificates was not made to a person in the
United States,
 
[(2)         at the time the buy order was originated, the transferee was an
institution that was outside the United States or the Transferor and any persons
acting on its behalf reasonably believed that the Transferee was outside the
United States,]**
 

--------------------------------------------------------------------------------

* Select appropriate depository.
 
** Insert one of these two provisions, which come from the definition of
“offshore transaction” in Regulation S.
 
 
H-1

--------------------------------------------------------------------------------

 
 
[(2)          the transaction was executed with a Transferee that was an
institution or reasonably believed to be an institution by the Transferor or
anyone acting on its behalf in, on or through the facilities of a designated
offshore securities market and neither the Transferor nor any person acting on
its behalf knows that the transaction was pre-arranged with a buyer in the
United States,]*
 
(3)           no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable, and
 
(4)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Depositor, the Certificate Administrator, the Trustee,
the Operating Advisor, the Master Servicer and the Special Servicer.
 

 
[Insert Name of Transferor]
        By:      
Name:
   
Title:

 
Dated: ________________, 20__
 
 
H-2

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
FORM OF TRANSFER CERTIFICATE
FOR EXCHANGE OR TRANSFER FROM RULE 144A
GLOBAL CERTIFICATE TO REGULATION S GLOBAL
CERTIFICATE AFTER THE RESTRICTED PERIOD
 
(Exchange or transfers pursuant to
Section 5.02(c)(ii)(B) of the Pooling and Servicing Agreement)


Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Transfer of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Class [    ]
 

 
Reference is hereby made to the Pooling and Servicing Agreement, dated as of May
1, 2015 (the “Pooling and Servicing Agreement”), entered into and executed in
connection with the above referenced transaction.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling and
Servicing Agreement.
 
The letter relates to U.S. $                     aggregate Certificate Balance
of Certificates (the “Certificates”) which are held in the form of the Rule 144A
Global Certificate (CUSIP No.                     ) with the Depository in the
name of [insert name of transferor] (the “Transferor”).  The Transferor has
requested a transfer of such beneficial interest in the Certificates for an
interest in the Regulation S Global Certificate (Common Code No.
                    ).
 
In connection with such request, and in respect of such Certificates, the
Transferor does hereby certify that such transfer has been effected in
accordance with the transfer restrictions set forth in the Pooling and Servicing
Agreement and, (i) with respect to transfers made in reliance on Regulation S
under the Securities Act of 1933, as amended (the “Securities Act”), the
Transferor does hereby certify that:
 
(1)           the offer of the Certificates was not made to a person in the
United States,
 
[(2)         at the time the buy order was originated, the transferee was an
institution that was outside the United States or the Transferor and any person
acting on its behalf reasonably believed that the transferee was outside the
United States,]*
 

--------------------------------------------------------------------------------

* Insert one of these two provisions, which come from the definition of
“offshore transaction” in Regulation S.
 
 
I-1

--------------------------------------------------------------------------------

 
 
[(2)          the transaction was executed with a Transferee that was an
institution or reasonably believed to be an institution by the Transferor or
anyone acting on its behalf in, on or through the facilities of a designated
offshore securities market and neither the Transferor nor any person acting on
its behalf knows that the transaction was pre-arranged with a buyer in the
United States,]*
 
(3)           no directed selling efforts have been made in contravention of the
requirements of Rule 903(b) or 904(b) of Regulation S, as applicable, and
 
(4)           the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act;
 
or (ii) with respect to transfers made in reliance on Rule 144 under the
Securities Act, the Transferor does hereby certify that the Certificates that
are being transferred are not “restricted securities” as defined in Rule 144
under the Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Depositor, the Certificate Administrator, the Trustee,
the Operating Advisor, the Master Servicer and the Special Servicer.
 

 
[Insert Name of Transferor]
        By:      
Name:
   
Title:

 
Dated: _______________, 20___
 
 
I-2

--------------------------------------------------------------------------------

 
 
EXHIBIT J
 
FORM OF TRANSFER CERTIFICATE
FOR EXCHANGE OR TRANSFER FROM REGULATION S GLOBAL
CERTIFICATE TO RULE 144A GLOBAL CERTIFICATE DURING THE RESTRICTED PERIOD
 
(Exchange or transfers pursuant to Section 5.02(c)(ii)(C)
of the Pooling and Servicing Agreement)
Wells Fargo Bank, National Association
Sixth Street & Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Transfer of COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates, Class [    ]
 

 
Reference is hereby made to the Pooling and Servicing Agreement, dated as of May
1, 2015 (the “Pooling and Servicing Agreement”), entered into and executed in
connection with the above referenced transaction.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling and
Servicing Agreement.
 
This letter relates to U.S. $                     aggregate Certificate Balance
of Certificates (the “Certificates”) which are held in the form of the
Regulation S Global Certificate (CUSIP No.                     ) with
[Euroclear] [Clearstream]* (Common Code                     ) through the
Depository in the name of [insert name of transferor] (the “Transferor”).  The
Transferor has requested a transfer of such beneficial interest in the
Certificates for an interest in the Regulation 144A Global Certificate (CUSIP
No.                     ).
 
In connection with such request, and in respect of such Certificates, the
Transferor does hereby certify that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling and
Servicing Agreement and (ii) Rule 144A under the Securities Act to a transferee
that the Transferor reasonably believes is purchasing the Certificates for its
own account with respect to which the transferee exercises sole investment
discretion and the transferee and any such account is “qualified institutional
buyer” within the meaning of Rule 144A, in each case in a transaction meeting
the requirements of Rule 144A and in accordance with any applicable securities
laws of any state of the United States or an jurisdiction.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Depositor, the Certificate Administrator, the Trustee,
the Operating Advisor, the Master Servicer and the Special Servicer.
 

--------------------------------------------------------------------------------

* Select appropriate depositary.
 
 
J-1

--------------------------------------------------------------------------------

 
 

 
[Insert Name of Transferor]
        By:      
Name:
   
Title:

 
Dated: ______________, 20__
 
 
J-2

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
FORM OF DISTRIBUTION DATE STATEMENT
 
 
K-1

--------------------------------------------------------------------------------

 
 
   
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                     
DISTRIBUTION DATE STATEMENT
Table of Contents
                           
 
STATEMENT SECTIONS
 
 
PAGE(s)
             
Certificate Distribution Detail
2
             
Certificate Factor Detail
3
             
Reconciliation Detail
4
             
Other Required Information
5
             
Cash Reconciliation Detail
6
             
Current Mortgage Loan and Property Stratification Tables
7 - 9
             
Mortgage Loan Detail
10
             
NOI Detail
11
               
Principal Prepayment Detail
12
             
Historical Detail
13
             
Delinquency Loan Detail
14
             
Specially Serviced Loan Detail
15 - 16
             
Advance Summary
17
             
Modified Loan Detail
18
             
Historical Liquidated Loan Detail
19
             
Historical Bond / Collateral Loss Reconciliation
20
             
Interest Shortfall Reconciliation Detail
21 - 22
             
Defeased Loan Detail
23
               
Supplemental Reporting
 
24
                             
 
Depositor
   
 
Master Servicer
 
 
Special Servicer
     
 
Operating Advisor
                     
Deutsche Mortgage & Asset Receiving
Corporation
60 Wall Street
New York, NY 10005
 
Contact:           Helaine M. Kaplan
Phone Number: (212) 250-5270
 
 
Midland Loan Services
A Division of PNC Bank, N.A.
10851 Mastin Street, Building 82
Overland Park, KS 66210
 
Contact:
Heather Wagner
Phone Number: (913) 253-9570
 
CWCapital Asset Management LLC.
7501 Wisconsin Ave.
Suite 500 West
Bethesda, MD 20814
 
 
Contact:           Brian Hanson
Phone Number: (202) 715-9500
 
Pentalpha Surveillance LLC
375 North French Road
Suite 100
Amherst, NY 14228
 
 
Contact:           Don Simon
Phone Number: (203) 660-6100
 
   
This report is compiled by Wells Fargo Bank, N.A. from information provided by
third parties.  Wells Fargo Bank, N.A. has not independently confirmed the
accuracy of the information.
Please visit www.ctslink.com for additional information and special notices.  In
addition, certificateholders may register online for email notification when
special notices are posted.  For information or assistance please call
866-846-4526.
 
 

 
 
Page 1 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

         Certificate Distribution Detail
 
   
Class
   
CUSIP
   
Pass-Through
Rate
   
Original
Balance
   
Beginning
Balance
   
Principal
Distribution
   
Interest
Distribution
   
Prepayment
Premium
   
Realized Loss/
Additional Trust
 Fund Expenses
   
Total
Distribution
   
Ending
Balance
   
Current
Subordination 
Level (1)
   
A-1
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
A-2
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
A-SB
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
A-3
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
A-4
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
A-M
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
B
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
C
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
D
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
E
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
F
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
    G          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
     V          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
     R          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
LR
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
    CM-A          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
    CM-B          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
    CM-C          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
    CM-D          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
    CM-E          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
   
Totals
               
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00 
                           
Class
   
CUSIP
   
Pass-Through
Rate
   
Original
Notional
Amount
   
Beginning
Notional
Amount
   
Interest
Distribution
   
Prepayment
Premium
   
Total
Distribution
   
Ending
Notional
Amount
         
X-A
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
          X-B          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
         
X-C
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
         
X-D
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
          CM-X-CP          
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
         
CM-X-EXT
         
0.000000%
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
         
(1) Calculated by taking (A) the sum of the ending certificate balance of all
classes less (B) the sum of (i) the ending balance of the designated class and
(ii) the ending
certificate balance of all classes which are not subordinate to the designated
class and dividing the result by (A).
             
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                   

 
 
Page 2 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

       
Certificate Factor Detail
 
   
Class
   
CUSIP
   
Beginning
Balance
   
Principal
Distribution
   
Interest
Distribution
   
Prepayment
Premium
   
Realized Loss/
Additional Trust
Fund Expenses
   
Ending
Balance
   
A-1
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
A-2
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
A-SB
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
A-3
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
A-4
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
A-M
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
B
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
C
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
D
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
E
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
F
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
G
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
     V          
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
     R          
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
LR
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
    CM-A          
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
    CM-B          
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
    CM-C          
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
    CM-D          
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
   
CM-E
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000  
         
Class
   
CUSIP
   
Beginning
Notional
Amount
   
Interest
Distribution
   
Prepayment
Premium
   
Ending
Notional
Amount
       
X-A
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
       
X-B
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
       
X-C
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
       
X-D
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
       
CM-X-XP
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
       
CM-X-EXT
         
0.00000000
   
0.00000000
   
0.00000000
   
0.00000000
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Page 3 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

       
Reconciliation Detail
   
  Principal Reconciliation
                                                   
Stated Beginning Principal
Balance
   
Unpaid Beginning
Principal Balance
   
Scheduled Principal
   
Unscheduled
Principal
   
Principal
Adjustments
   
Realized Loss
   
Stated Ending
Principal Balance
   
Unpaid Ending
Principal Balance
   
Current Principal
Distribution Amount 
   
Total
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
 

 
 
Certificate Interest Reconciliation
 
   
Class
   
Accrual
Dates
   
Accrual
Days
   
Accrued
Certificate
Interest
   
Net Aggregate
Prepayment
Interest Shortfall
   
Distributable
Certificate
Interest
   
Distributable
Certificate Interest
Adjustment
   
WAC CAP
Shortfall
   
Additional
Trust Fund
Expenses
   
Interest
Distribution
   
Remaining Unpaid
Distributable
Certificate Interest 
   
A-1
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
A-2
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
A-SB
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
A-3
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
A-4
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
X-A
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
A-M
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
B
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
C
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    D    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
X-B
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    X-C      0     0    
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
X-D
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
E
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    F    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    G    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    CM-A    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    CM-X-CP    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    CM-X-EXT    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    CM-B    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    CM-C    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
    CM-D    
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
CM-E
   
0
   
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
Totals
         
0
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00
   
0.00  
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
Page 4 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                                         
Other Required Information
                                                                               
     
Available Distribution Amount (1)
 
0.00
                                                           
 
                                             
 
 
 
                 
 
 
 
                                 
 
 
 
   
Appraisal Reduction Amount
         
 
 
 
   
Loan
Number
    Appraisal     Cumulative     Most Recent          
 
 
 
       
Reduction
   
ASER
   
App. Red.
         
 
 
 
       
Effected
   
Amount
   
Date
                                                                               
                                                                               
                                                                               
                                                 
 
                                     
 
                                     
 
                                     
Controlling Class Information
                                     
Controlling Class:
                                        Effective as of: mm/dd/yyyy            
                                                                  Controlling
Class Representative:        
 
                           
Effective as of: mm/dd/yyyy
        Total                            
 
(1) The Available Distribution Amount includes any Prepayment Premiums.
                                                                               
                         

 
 
Page 5 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                         
Cash Reconciliation Detail
 
                         
Total Funds Collected
         
Total Funds Distributed
         
Interest:
         
Fees:
         
Interest paid or advanced
 
0.00
     
Master Servicing Fee - Midland Loan Services
 
0.00
     
Interest reductions due to Non-Recoverability Determinations
 
0.00
     
Trustee Fee - Wilmington Trust, N.A.
 
0.00
     
Interest Adjustments
 
0.00
     
Certificate Administration Fee - Wells Fargo Bank, N.A.
 
0.00
     
Deferred Interest
 
0.00
     
CREFC Royalty License Fee
 
0.00
     
Net Prepayment Interest Shortfall
 
0.00
     
Operating Advsior Fee - Pentalpha Surveillance LLC
 
0.00
     
Net Prepayment Interest Excess
 
0.00
     
Total Fees
 
 
0.00
   
Extension Interest
 
0.00
     
Additional Trust Fund Expenses:
         
Interest Reserve Withdrawal
 
0.00
                 
Total Interest Collected
   
0.00
   
Reimbursement for Interest on Advances
 
0.00
                 
ASER Amount
 
0.00
     
Principal:
         
Special Servicing Fee
 
0.00
     
Scheduled Principal
 
0.00
     
Rating Agency Expenses
 
0.00
     
Unscheduled Principal
 
0.00
     
Attorney Fees & Expenses
 
0.00
     
Principal Prepayments
 
0.00
     
Bankruptcy Expense
 
0.00
     
Collection of Principal after Maturity Date
 
0.00
     
Taxes Imposed on Trust Fund
 
0.00
     
Recoveries from Liquidation and Insurance Proceeds
 
0.00
     
Non-Recoverable Advances
 
0.00
     
Excess of Prior Principal Amounts paid
 
0.00
     
Other Expenses
 
0.00
     
Curtailments
 
0.00
                 
Negative Amortization
 
0.00
     
Total Additional Trust Fund Expenses
   
0.00
   
Principal Adjustments
 
0.00
                 
Total Principal Collected
 
 
  0.00    
Interest Reserve Deposit
   
0.00
   
 
   
 
               
Other:
         
Payments to Certificateholders & Others:
         
Prepayment Penalties/Yield Maintenance
 
0.00
     
Interest Distribution
 
0.00
     
Repayment Fees
 
0.00
     
Principal Distribution
 
0.00
     
Borrower Option Extension Fees
 
0.00
     
Prepayment Penalties/Yield Maintenance
 
0.00
     
 
         
Borrower Option Extension Fees
 
0.00
     
 
                     
Total Other Collected
 
 
  0.00                
Total Funds Collected
   
0.00
   
Total Payments to Certificateholders & Others
   
0.00
   
 
   
 
   
Total Funds Distributed
   
0.00
                         

 
 
Page 6 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                                   
Current Mortgage Loan and Property Stratification Tables
Aggregate Pool
                                     
Scheduled Balance
 
State (3)
   
Scheduled
Balance
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
 
State
# of
Props.
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
                                                                               
                                                                               
                                                                               
                                   
Totals
             
Totals
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                       
 
 
 
                                                                       
 
                                   

 
 
Page 7 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                                   
Current Mortgage Loan and Property Stratification Tables
Aggregate Pool
                                     
Debt Service Coverage Ratio
 
Property Type (3)
             
Debt Service
Coverage Ratio
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
 
Property Type
# of
Props.
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
                                                                               
                                                                               
                                                                               
                                   
Totals
             
Totals
                                                                               
   
Note Rate
 
Seasoning
                                     
Note
Rate
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
 
Seasoning
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
                                                                               
                                                                               
                                                                               
                                   
Totals
             
Totals
                                                 
See footnotes on last page of this section.
                                                                     

 
 
Page 8 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                                   
Current Mortgage Loan and Property Stratification Tables
Aggregate Pool
                                     
Anticipated Remaining Term (ARD and Balloon Loans)
 
Remaining Stated Term (Fully Amortizing Loans)
             
Anticipated Remaining
Term (2)
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
 
Remaining Stated
Term
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
                                                                               
                                                                               
                                               
Totals
             
Totals
                                                                               
   
Remaining Amortization Term (ARD and Balloon Loans)
 
Age of Most Recent NOI
                                     
Remaining Amortization
Term
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
 
Age of Most
Recent NOI
# of
loans
Scheduled
Balance
% of
Agg.
Bal.
WAM
(2)
WAC
Weighted
Avg DSCR (1)
                                                                               
                                                                               
                                               
Totals
             
Totals
                                                 
(1) Debt Service Coverage Ratios are updated periodically as new NOI figures
become available from borrowers on an asset level. In all cases, the most recent
DSCR provided by the Servicer is used. To the extent that no DSCR is provided by
the Servicer, information from the offering document is used. The debt service
coverage ratio information was provided to the Certificate Administrator by the
Master Servicer and the Certificate Administrator has not independently
confirmed the accuracy of such information.
         
(2) Anticipated Remaining Term and WAM are each calculated based upon the term
from the current month to the earlier of the Anticipated Repayment Date, if
applicable, and the maturity date.
         
(3) Data in this table was calculated by allocating pro-rata the current loan
information to the properties based upon the Cut-off Date balance of each
property as disclosed in the offering document.
                                                                           

 
 
Page 9 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

         
  Mortgage Loan Detail
 
     
Loan
Number
   
ODCR
   
Property
Type (1)
   
City
   
State
   
Interest
Payment
   
Principal
Payment
   
Gross
Coupon
   
Anticipated
Repayment
Date
   
Maturity
Date
   
Neg.
Amort
(Y/N)
   
Beginning
Scheduled
Balance
   
Ending
Scheduled
Balance
   
Paid
Thru
Date
   
Appraisal
Reduction
Date
   
Appraisal
Reduction
Amount
   
Res.
Strat.
(2)
   
Mod.
Code
(3)
                                                     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                                               
         
Totals
                                                                               
                         

                                                             
(1) Property Type Code
 
(2) Resolution Strategy Code       
 
    (3) Modification Code
                                                                 
MF
-
Multi-Family
 
OF
-
Office
 
1 
-
Modification
 
6 
-
DPO
 
10 
-
Deed in Lieu Of
 
1 
-
Maturity Date Extension
 
 
 
 
     
RT
-
Retail
 
MU 
-
Mixed Use
 
2
-
Foreclosure
 
7
-
REO
     
   Foreclosure
 
2
-
Amortization Change
 
 
 
 
     
HC
-
Health Care
 
LO
-
Lodging
 
3
-
Bankruptcy
 
8
-
Resolved
 
11
-
Full Payoff
 
3
-
Principal Write-Off
 
 
 
 
     
IN
-
Industrial
 
SS
-
Self Storage
 
4
-
Extension
 
9
-
Pending Return
 
12
-
Reps and Warranties
 
4
-
Combination
 
 
 
 
     
WH 
-
Warehouse
 
OT
-
Other
 
5
-
Note Sale
     
  to Master Servicer
 
13
-
Other or TBD
 
 
 
 
             
MH
-
Mobile Home Park
                                                                         
 
 
                                   

 
 
Page 10 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                         
NOI Detail
                           
Loan
Number
ODCR
Property
Type
City
State
Ending
Scheduled
Balance
Most
Recent
Fiscal NOI
Most
Recent
NOI
Most Recent
NOI Start
Date
Most Recent
NOI End
Date
     





















 
 
 
 
                 
Total
               
 
 
 
 

 
 
Page 11 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                   
Principal Prepayment Detail
                     
  Loan Number  
Loan Group
Offering Document
Cross-Reference
Principal Prepayment Amount
Prepayment Penalties
   
Payoff Amount
Curtailment Amount
Prepayment Premium
Yield Maintenance Premium
   












 
 










               
Totals
               
 
 
 


             

 
 
Page 12 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

      Historical Detail        
Delinquencies
Prepayments
Rate and Maturities
   
Distribution
Date
30-59 Days
#        Balance
60-89 Days
#        Balance
90 Days or More
#        Balance
Foreclosure
#        Balance
REO
#        Balance
Modifications
#        Balance
Curtailments
#        Balance
Payoff
#        Balance
Next Weighted Avg.
Coupon     Remit
WAM
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                             
Note: Foreclosure and REO Totals are excluded from the delinquencies.
       

 
 
Page 13 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

       
Delinquency Loan Detail
         
Loan Number
Offering
Document
Cross-Reference
# of
Months
Delinq.
Paid Through
Date
Current
P & I
Advances
Outstanding
P & I
Advances **
Status of
Mortgage
Loan (1)
Resolution
Strategy
Code (2)
Servicing
Transfer Date
Foreclosure
Date
Actual
Principal Balance
Outstanding
Servicing
Advances
Bankruptcy
Date
REO
Date
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                             
Totals
                           

                   
 
(1) Status of Mortgage Loan
 
 
(2) Resolution Strategy Code
                                                     
A
-
Payment Not Received
 
0
 -
 Current
 
4
 -
 Assumed Scheduled Payment
 
1
 -
 Modification
 
6
 -
 DPO
  10  - 
Deed In Lieu Of
   
 
 
  But Still in Grace Period
 
1
 -
 One Month Delinquent
     
   (Performing Matured Balloon)
 
2
 -
 Foreclosure
 
7
 -
 REO
     
  Foreclosure
   
 
 
  Or Not Yet Due
 
2
 -
 Two Months Delinquent
 
5
 -
 Non Performing Matured Balloon
 
3
 -
 Bankruptcy
 
8
 -
 Resolved
  11  - 
Full Payoff
   
B
-
Late Payment But Less
 
3
 -
 Three or More Months Delinquent
 
 
 
 
 
4
 -
 Extension
 
9
 -
 Pending Return
  12  - 
Reps and Warranties 
   
 
 
  Than 1 Month Delinquent
     
 
 
 
 
 
 
5
 -
 Note Sale
 
 
 
   to Master Servicer   13  - 
Other or TBD
                                                     
  ** Outstanding P & I Advances include the current period advance.
                                                   

 
 
Page 14 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                                     
Specially Serviced Loan Detail - Part 1
 
   
 Distribution
Date
Loan
Number
Offering
Document
Cross-Reference
Servicing
Transfer
Date
Resolution
Strategy
Code (1)
Scheduled
Balance
Property
Type (2)
State
Interest
Rate
Actual
Balance
Net
Operating
Income
NOI
Date
 DSCR
Note
Date
Maturity
Date
Remaining
Amortization
Term
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                 
 
                               

 
(1) Resolution Strategy Code
 
(2) Property Type Code
                                             
1
-
Modification
 
6
-  
DPO
 
10
-
Deed In Lieu Of
 
 MF
-
Multi-Family
 
 OF
-
Office
   
2
-
Foreclosure
 
7
-
REO
     
Foreclosure
 
 RT
-
Retail
 
 MU
-
Mixed use
   
3
-
Bankruptcy
 
8
-
Resolved
 
11
-
Full Payoff
 
 HC
-
Health Care
 
 LO
-
Lodging
   
4
-
Extension
 
9
-
Pending Return
 
12
-
Reps and Warranties
 
 IN
-
Industrial
 
 SS
-
Self Storage
   
5
-
Note Sale
     
to Master Servicer
 
13
-
Other or TBD
 
 WH
 MH
-
-
Warehouse
Mobile Home Park
 OT

-
Other
 
 
 
 

 
 
Page 15 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                               
Specially Serviced Loan Detail - Part 2
         
Distribution
Date
Loan
 Number
Offering
Document
Cross-Reference
Resolution
Strategy
Code (1)
Site
Inspection
Date
Phase 1 Date
Appraisal
Date
Appraisal
Value
Other REO
Property Revenue
Comment
           
 
 
 
 
 
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                         

(1) Resolution Strategy Code                      
                         
1
-
Modification
 
6
-
DPO
 
10
-
Deed In Lieu Of
 
2
-
Foreclosure
 
7
-
REO
     
Foreclosure
 
3
-
Bankruptcy
 
8
-
Resolved
 
11
-
Full Payoff
 
4
-
Extension
 
9
-
Pending Return
 
12
-
Reps and Warranties
 
5
-
Note Sale
     
to Master Servicer
 
13
 
Other or TBD
 
 
 

 
 
Page 16 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

               
Advance Summary
                   
Current P&I
Advances
Outstanding P&I
Advances
Outstanding Servicing
Advances
Current Period Interest
on P&I and Servicing
Advances Paid
   
 
 
           
Totals
0.00  
0.00  
0.00  
0.00  
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
         

 
 
Page 17 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                     
Modified Loan Detail
                       
Loan
Number
Offering
Document
Cross-Reference
Pre-Modification
Balance
Post-Modification
Balance
Pre-Modification
Interest Rate
Post-Modification
Interest Rate
Modification
Date
Modification Description
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
               
Totals
                 
 
 
 
 
 
 
               

 
 
Page 18 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                               
Historical Liquidated Loan Detail
         
Distribution
Date
ODCR
Beginning
Scheduled
Balance
Fees,
Advances,
and Expenses *
Most Recent
Appraised
Value or BPO
Gross Sales
Proceeds or
Other Proceeds
Net Proceeds
Received on
Liquidation
Net Proceeds
Available for
Distribution
Realized
Loss to Trust
Date of Current
Period Adj.
to Trust
Current Period
Adjustment
to Trust
Cumulative
Adjustment
to Trust
Loss to Loan
with Cum
Adj. to Trust
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                           
Current Total
                         
Cumulative Total
                                                       
    * Fees, Advances and Expenses also include outstanding P & I advances and
unpaid fees (servicing, trustee, etc.).
     
 
 
 
 
                       


 
Page 19 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

 
 
Historical Bond/Collateral Loss Reconciliation Detail
 
       
Distribution
Date
Offering
Document
Cross-Reference
Beginning
Balance
at Liquidation
Aggregate
Realized Loss
on Loans
Prior Realized
Loss Applied
to Certificates
Amounts
Covered by
Credit Support
Interest
(Shortages)/
Excesses
Modification
/Appraisal
Reduction Adj.
Additional
(Recoveries)
/Expenses
Realized Loss
Applied to
Certificates to Date
Recoveries of
Realized Losses
Paid as Cash
(Recoveries)/
Losses Applied to
Certificate Interest
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                         
Totals
                       
 
 
                       

 
 
Page 20 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

 
 
Interest Shortfall Reconciliation Detail - Part 1
 
   
Offering
Document
Cross-Reference
Stated Principal
Balance at
Contribution
Current Ending
Scheduled
Balance
Special Servicing Fees
   
Non-Recoverable
(Scheduled
Interest)
Interest on
Advances
Modified Interest
Rate (Reduction)
/Excess
    
Monthly
Liquidation
Work Out
ASER
(PPIS) Excess
       
 
 
       
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                       
Totals
 
                     
 
 
                     

 
 
Page 21 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

                 
Interest Shortfall Reconciliation Detail - Part 2
                   
Offering
Stated Principal  Current Ending
Reimb of Advances to the Servicer
Other (Shortfalls)/
Refunds      
Document
Balance at
Scheduled
Current Month
Left to Reimburse
Comments
   
Cross-Reference
Contribution
Balance
Master Servicer
                                                                               
                                                                               
                                                                               
                                                                               
                                                               
Totals
               
Interest Shortfall Reconciliation Detail Part 2 Total
0.00
       
Interest Shortfall Reconciliation Detail Part 1 Total
0.00
       
Total Interest Shortfall Allocated to Trust
0.00
                                         

 
 
Page 22 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

               
Defeased Loan Detail
                 
Loan Number
Offering Document
Cross-Reference
Ending Scheduled
Balance
Maturity Date
Note Rate
Defeasance Status
                                                                               
                                                                               
                                                                               
   
Totals
                                                                               
                                                                               
                                                                               
                           

 
 
Page 23 of 24

--------------------------------------------------------------------------------

 
 
(wells fargo logo) [dimg001_v1.jpg]  
Wells Fargo Bank, N.A.
Corporate Trust Services
8480 Stagecoach Circle
Frederick, MD 21701-4747
 
COMM 2015-CCRE23 Mortgage Trust
 
Commercial Mortgage Pass-Through Certificates
 
Series 2015-CCRE23
 
For Additional Information please contact
CTSLink Customer Service
1-866-846-4526
Reports Available        www.ctslink.com
   
Payment Date:
6/12/15
   
Record Date:
5/29/15
   
Determination Date:
6/08/15

       
Supplemental Reporting
         
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                                               
                             

 
 
Page 24 of 24

--------------------------------------------------------------------------------

 
 
 
EXHIBIT L-1
 
FORM OF INVESTOR CERTIFICATION
 
[Date]
 


Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  COMM 2015-CCRE23 Mortgage Trust
 
 
Re:
Pooling and Servicing Agreement (“Pooling and Servicing Agreement”) relating to
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates
 

 
In accordance with the requirements for obtaining certain information under the
Pooling and Servicing Agreement with respect to the above-referenced
certificates (the “Certificates”), the undersigned hereby certifies and agrees
as follows:
 
1.            The undersigned is a certificateholder, beneficial owner or
prospective purchaser of the Class ___ Certificates or a Controlling Class
Representative.
 
2.            In the case of a Publicly-Offered Certificate, the undersigned has
received a copy of the Prospectus.
 
3.             The undersigned is not a Borrower, a Manager, an Affiliate,
principal, partner, member, joint venturer, limited partner, employee,
representative, director, advisor of, or investor in, any of the foregoing or an
agent of any of the foregoing.
 
4.            The undersigned is requesting access pursuant to the Pooling and
Servicing Agreement to certain information (the “Information”) on the
Certificate Administrator’s Website.
 
In consideration of the disclosure to the undersigned of the Information, or the
access thereto, the undersigned shall keep the Information confidential (except
from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Certificates, from its accountants and
attorneys, and otherwise from such governmental or banking authorities or
agencies to which the undersigned is subject), and such Information shall not,
without the prior written consent of the Depositor, be otherwise disclosed by
the undersigned or by its officers, directors, partners, employees, agents or
representatives (collectively, the “Representatives”) in any manner whatsoever,
in whole or in part.
 
The undersigned shall not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require
 
 
L-1-1

--------------------------------------------------------------------------------

 
 
registration of any Certificate not previously registered pursuant to Section 5
of the Securities Act.
 
5.             The undersigned shall be fully liable for any breach of this
agreement by itself or any of its Representatives and shall indemnify the
Depositor, the Certificate Administrator, the Trustee, the Master Servicer, the
Special Servicer, the Operating Advisor, the Underwriters, the Initial
Purchasers and the Trust Fund for any loss, liability or expense incurred
thereby with respect to any such breach by the undersigned or any of its
Representatives.
 
6.             The undersigned agrees that each time it accesses the Certificate
Administrator’s Website, the undersigned is deemed to have recertified that the
representations and covenants contained herein remain true and correct.
 
7.             Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Agreement.
 
[IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized officer, as of the day and year written above.]
 
[BY ITS CERTIFICATION HEREOF, the undersigned shall be deemed to have caused its
name to be signed hereto by its duly authorized signatory, as of the date
certified.]
 

 
[Certificateholder][Beneficial Owner][Prospective Purchaser]
        By:      
Title:
   
Company:
   
Phone:

 
 
L-1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT L-2
 
FORM OF FINANCIAL MARKET PUBLISHER CERTIFICATION
 
This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Depositor.
 
In connection with the COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage
Pass-Through Certificates (the “Certificates”) issued pursuant to the Pooling
and Servicing Agreement, dated as of May 1, 2015 (the “Pooling and Servicing
Agreement”), entered into between Deutsche Mortgage & Asset Receiving
Corporation, as depositor, Midland Loan Services, a Division of PNC Bank,
National Association, as master servicer, CWCapital Asset Management LLC, as
special servicer, Pentalpha Surveillance LLC, as operating advisor, Wilmington
Trust, National Association, as trustee and Wells Fargo Bank, National
Association, as certificate administrator, paying agent and custodian, the
undersigned hereby certifies and agrees as follows:
 
1.  
The undersigned is an employee or agent of BlackRock Financial Management, Inc.,
Bloomberg Financial Markets, L.P., Intex Solutions, Inc., Trepp, LLC,
Interactive Data Corporation, Markit LLC or Thomson Reuters Corporation, a
market data provider that has been given access to the Distribution Date
Statements, CREFC reports and supplemental notices delivered or made available
pursuant to Section 4.02 of the Pooling and Servicing Agreement to Privileged
Persons on www.ctslink.com (the “Website”) by request of the Depositor.

 
2.  
The undersigned agrees that each time it accesses the Website, the undersigned
is deemed to have recertified that the representation above remains true and
correct.

 
3.  
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the agreement pursuant to which the Certificates were
issued.

 
BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.
 
 
L-2-1

--------------------------------------------------------------------------------

 
 
EXHIBIT M
 
FORM OF NOTIFICATION FROM CUSTODIAN


[DATE]
 
To the Persons Listed on the attached Schedule A
 
 
Re:
Pooling and Servicing Agreement (“Pooling and Servicing Agreement”) relating to
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates
 

 
Ladies and Gentlemen:
 
In accordance with Section 2.02 of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby notifies you that, based upon the review
required under the Pooling and Servicing Agreement, the Mortgage File for each
Mortgage Loan set forth on the attached defect schedule contains a document or
documents which (i) has not been executed or received, (ii) has not been
recorded or filed (if required), (iii) is unrelated to the Mortgage Loans
identified in the Mortgage Loan Schedule, (iv) appears not to be what they
purport to be or has been torn in any materially adverse manner or (v) is
mutilated or otherwise defaced, in each case as more fully described on the
attached defect schedule.
 
The Custodian has no responsibility to determine, and expresses no opinion with
respect thereto, whether any document or opinion is legal, valid, binding or
enforceable, whether the text of any assignment or endorsement is in proper or
recordable form (except, if applicable, to determine if the Trustee is the
assignee or endorsee), whether any document has been recorded in accordance with
the requirements of any applicable jurisdiction, whether a blanket assignment is
permitted in any applicable jurisdiction, or whether any Person executing any
document or rendering any opinion is authorized to do so or whether any
signature thereon is genuine.
 
Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Pooling and Servicing Agreement.
 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian
        By:      
Name:
   
Title:

 
 
M-1

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO
FORM OF NOTIFICATION FROM CUSTODIAN
 
Deutsche Mortgage & Asset Receiving Corporation
60 Wall Street
New York, New York  10005
Attention:  Helaine M. Kaplan
 
Pentalpha Surveillance LLC
375 N. French Road, Suite 100
Amherst, New York 14228
Attention:  Don Simon, Chief Operating Officer
 
 
Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  Client Manager – COMM 2015-CCRE23
 
Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19801
Attention:  CMBS Trustee COMM 2015-CCRE23
Email: cmbstrustee@wilmingtontrust.com


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  Kathleen Marshall
 
Midland Loan Services, a Division of PNC Bank, National Association
10851 Mastin Street, Suite 700
Overland Park, Kansas 66210
Attention:  Executive Vice President – Division Head
Facsimile: (913) 253-9001
 
CWCapital Asset Management LLC
7501 Wisconsin Avenue, Suite 500 West
Bethesda, Maryland 20814
Attention:  Brian Hanson (COMM 2015-CCRE23)
Facsimile Number:  (202) 715-9699
E-mail:  CWCAMnoticesCOMM2015-CCRE23@cwcapital.com
 
With a copy to:
 
 
M-2

--------------------------------------------------------------------------------

 
 
CWCapital Asset Management LLC
7501 Wisconsin Avenue, Suite 500 West
Bethesda, Maryland 20814
Attention:  Legal Department (COMM 2015-CCRE23)
 
with a copy to:
 
Stinson Leonard Street LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106-2150
Attention:  Kenda K. Tomes
Facsimile Number:  (816) 412-9338
Email:  kenda.tomes@stinsonleonard.com
 
To the applicable Mortgage Loan Seller:
 
German American Capital Corporation
60 Wall Street
New York, New York 10005
Attention:  Helaine M. Kaplan
 
Cantor Commercial Real Estate Lending, L.P.
110 East 59th Street
New York, New York 10020
Attention:  Anthony Orso
Facsimile: (212) 610-3623
 
with a copy to:
 
Cantor Commercial Real Estate Lending, L.P.
110 East 59th Street
New York, New York 10020
Attention:  General Counsel
 
with a copy to:
 
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attention: Lisa Pauquette
 
Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, New York 10154
Attention:  Pamela McCormack
Email: pamela.mccormack@laddercapital.com
 
 
M-3

--------------------------------------------------------------------------------

 
 
with an electronic copy to:
 
Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, New York 10154
Attention:  Robert Perelman
Email: robert.perelman@laddercapital.com
 
with an electronic copy to:
 
Ladder Capital Finance LLC
345 Park Avenue, 8th Floor
New York, New York 10154
Attention:  David Traitel
Email: david.traitel@laddercapital.com
 
Jefferies LoanCore LLC
c/o LoanCore Capital
55 Railroad Avenue, Suite 100
Greenwich, Connecticut 06830
Attention: Perry Gershon
Fax No.: (203) 861-6006
 
with a copy to:
 
Cadwalader, Wickersham & Taft LLP
200 Liberty Street
New York, New York 10281
Attention: Lisa Post, Esq.
 
General Electric Capital Corporation
299 Park Avenue, 4th Floor
New York, New York 10017
Attention: Bruce Viergever
Telecopy: (646) 428-7196
 
with a copy to:
 
General Electric Capital Corporation
14951 Dallas Parkway
Dallas, Texas 75254
Attention: David Martindale
Telecopy: (972) 728-7650
 
with a copy to:
 
General Electric Capital Corporation
901 Main Avenue, 4th Floor
 
 
M-4

--------------------------------------------------------------------------------

 
 
Norwalk, CT 06851
Attention: Pat DeLuca
Telecopy: (203) 750-7098
 
 
M-5

--------------------------------------------------------------------------------

 
 
DEFECT SCHEDULE
TO FORM OF NOTIFICATION FROM CUSTODIAN
 
 
M-6

--------------------------------------------------------------------------------

 
 
EXHIBIT N-1
 
FORM OF CLOSING DATE CUSTODIAN CERTIFICATION
 
[Date]
 
[                   ]
[                   ]
[                   ]
Attention:   [                   ]
 
 
Re:
Pooling and Servicing Agreement (“Pooling and Servicing Agreement”) relating to
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates
 

 
In accordance with Section 2.02 of the Pooling and Servicing Agreement, the
Custodian hereby certifies that, with respect to each Mortgage Loan listed on
the Mortgage Loan Schedule attached hereto as Schedule A, (a) the Custodian has
in its possession the documents specified in clause (i) of the definition of
“Mortgage File”, (b) the foregoing documents delivered or caused to be delivered
by the Mortgage Loan Sellers as described in clause (a) above have been reviewed
by it or by a Custodian on its behalf and appear regular on their face, appear
to be executed and purports to relate to such Mortgage Loan, except as
identified on the schedule attached hereto, and (c) each of the documents
specified in Section 2.01(a)(ii), 2.01(a)(vii), 2.01(a)(xi) and 2.01(a)(xix) of
the Pooling and Servicing Agreement have been received, have been executed,
appear to be what they purport to be, purport to be recorded or filed (as
applicable) and have not been torn in any materially adverse manner or mutilated
or otherwise defaced, and that such documents relate to the Mortgage Loans
identified in the Mortgage Loan Schedule.
 
Capitalized terms used but not defined herein shall the respective meanings set
forth in the Pooling and Servicing Agreement.
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian
        By:      
Name:
   
Title:

 
 
N-1-1

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO CLOSING DATE CUSTODIAN CERTIFICATION
 
MORTGAGE LOAN SCHEDULE
 
 
N-1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT N-2
 
FORM OF POST-CLOSING CUSTODIAN CERTIFICATION
 
[Date]
[                   ]
[                   ]
[                   ]
Attention:   [                   ]
 
 
Re:
Pooling and Servicing Agreement (“Pooling and Servicing Agreement”) relating to
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates

 
In accordance with Section 2.02 of the Pooling and Servicing Agreement, the
Custodian hereby certifies, subject to the terms of the Pooling and Servicing
Agreement, that, with respect to each Mortgage Loan listed on the Mortgage Loan
Schedule attached hereto as Schedule A, all documents (other than documents
referred to in clauses (xix) and (xx) of Section 2.01(a) of the Pooling and
Servicing Agreement and the documents referred to in clauses (iii), (v)(B) and
(viii)(B) of Section 2.01(a) of the Pooling and Servicing Agreement and the
assignments of financing statements referred to in clause (xiii) of Section
2.01(a) of the Pooling and Servicing Agreement) referred to in Section 2.01(a)
of the Pooling and Servicing Agreement (in the case of the documents referred to
in Section 2.01(a)(iv), (vi), (viii), (ix), (x), (xii) through (xvi) and (xviii)
through (xx) of the Pooling and Servicing Agreement, as identified to it in
writing by the related Mortgage Loan Seller) and any original recorded documents
included in the delivery of a Mortgage File have been received, have been
executed, appear to be what they purport to be, purport to be recorded or filed
(as applicable) and have not been torn in any materially adverse manner or
mutilated or otherwise defaced, and that such documents relate to the Mortgage
Loans identified in the Mortgage Loan Schedule, in each case, except as set
forth on the attached schedule hereto.
 
Capitalized terms used but not defined herein shall the respective meanings set
forth in the Pooling and Servicing Agreement.
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian
        By:      
Corporate Trust Officer
   
Name:
   
Title:

 
 
N-2-1

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO POST-CLOSING CUSTODIAN CERTIFICATION
 
MORTGAGE LOAN SCHEDULE
 
 
N-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT O
 
FORM OF TRUSTEE BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (The “Trust”)
 
The undersigned, __________, a __________ of WILMINGTON TRUST, NATIONAL
ASSOCIATION, on behalf of Wilmington Trust, National Association, as trustee
(the “Trustee”), under that certain Pooling and Servicing Agreement, dated as of
May 1, 2015 (the “Pooling and Servicing Agreement”), entered into between
Deutsche Mortgage & Asset Receiving Corporation, as depositor, Midland Loan
Services, a Division of PNC Bank, National Association, as master servicer,
CWCapital Asset Management LLC, as special servicer, Pentalpha Surveillance LLC,
as operating advisor, Wilmington Trust, National Association, as trustee, and
Wells Fargo Bank, National Association, as certificate administrator (the
“Certificate Administrator”), paying agent and custodian, certifies to
[       ], Deutsche Mortgage & Asset Receiving Corporation and its officers,
directors and affiliates, to the extent that the following information is within
the Trustee’s normal area of responsibilities and duties under the Pooling and
Servicing Agreement, and with the knowledge and intent that they will rely upon
this certification, that:
 
1.
I am responsible for reviewing the activities performed by the Trustee and based
on my knowledge and the compliance reviews conducted in preparing the Trustee
compliance statements required for inclusion on Form 10-K pursuant to Item 1123
of Regulation AB, and except as disclosed to the Certificate Administrator and
to the Depositor, the Trustee has fulfilled its obligations in all material
respects under the Pooling and Servicing Agreement; and

 
2.
The report on assessment of compliance with servicing criteria applicable to the
Trustee for asset-backed securities with respect to the Trustee or any Servicing
Function Participant retained by the Trustee and related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in  the annual report on Form 10-K for the Relevant Period in
accordance with Item 1122 of Regulation AB and Exchange Act Rules 13a-18 and
15d-18 has been provided to the Depositor and to the Certificate Administrator
for inclusion as an exhibit to such Form 10-K.  Any material instances of
noncompliance described in such reports have been provided to the Certificate
Administrator and the Depositor for disclosure in such annual report on Form
10-K.

 
 
O-1

--------------------------------------------------------------------------------

 
 
Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.
 
Date:
   

 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION
        By:      
Name:
   
Title:

 
 
O-2

--------------------------------------------------------------------------------

 
 
EXHIBIT P
 
FORM OF CUSTODIAN BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (The “Trust”)
 
The undersigned, __________, a __________ of WELLS FARGO BANK, NATIONAL
ASSOCIATION, on behalf of WELLS FARGO BANK, NATIONAL ASSOCIATION, as custodian
(in such capacity, the “Custodian”), under that certain Pooling and Servicing
Agreement, dated as of May 1, 2015 (the “Pooling and Servicing Agreement”),
entered into between Deutsche Mortgage & Asset Receiving Corporation, as
depositor, Midland Loan Services, a Division of PNC Bank, National Association,
as master servicer, CWCapital Asset Management LLC, as special servicer,
Pentalpha Surveillance LLC, as operating advisor, Wilmington Trust, National
Association, as trustee, and Wells Fargo Bank, National Association, as
certificate administrator, paying agent and custodian (in such capacity as
certificate administrator, the “Certificate Administrator”), certifies to
[       ], Deutsche Mortgage & Asset Receiving Corporation and its officers,
directors and affiliates, to the extent that the following information is within
the Custodian’s normal area of responsibilities and duties under the Pooling and
Servicing Agreement, and with the knowledge and intent that they will rely upon
this certification, that:
 
1.
I am responsible for reviewing the activities performed by the Custodian and
based on my knowledge and the compliance reviews conducted in preparing the
Custodian compliance statements required for inclusion on Form 10-K pursuant to
Item 1123 of Regulation AB, and except as disclosed to the Certificate
Administrator and to the Depositor, the Custodian has fulfilled its obligations
in all material respects under the Pooling and Servicing Agreement; and

 
2.
The report on assessment of compliance with servicing criteria applicable to the
Custodian for asset-backed securities with respect to the Custodian or any
Servicing Function Participant retained by the Custodian and related attestation
report on assessment of compliance with servicing criteria applicable to it
required to be included in the annual report on Form 10-K for the Relevant
Period in accordance with Item 1122 of Regulation AB and Exchange Act Rules
13a-18 and 15d-18 has been provided to the Depositor and to the Certificate
Administrator for inclusion as an exhibit to such Form 10-K.  Any material
instances of noncompliance described in such reports have been provided to the
Certificate Administrator and the Depositor for disclosure in such annual report
on Form 10-K.

 
Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.
 
 
P-1

--------------------------------------------------------------------------------

 
 
Date:
   

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
     
 
By:
     
Name:
   
Title:

 
 
P-2

--------------------------------------------------------------------------------

 
 
EXHIBIT Q
 
FORM OF CERTIFICATE ADMINISTRATOR BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (The “Trust”)
 
The undersigned, __________, a __________ of WELLS FARGO BANK, NATIONAL
ASSOCIATION, on behalf of WELLS FARGO BANK, NATIONAL ASSOCIATION, as certificate
administrator, (in such capacity, the “Certificate Administrator”), paying agent
and custodian, under that certain Pooling and Servicing Agreement, dated as of
May 1, 2015 (the “Pooling and Servicing Agreement”), entered into between
Deutsche Mortgage & Asset Receiving Corporation, as depositor (the “Depositor”),
Midland Loan Services, a Division of PNC Bank, National Association, as master
servicer (the “Master Servicer”), CWCapital Asset Management LLC, as special
servicer (the “Special Servicer”), Pentalpha Surveillance LLC, as operating
advisor, Wilmington Trust, National Association, as trustee (in such capacity,
the “Trustee”) and Wells Fargo Bank, National Association, as certificate
administrator, paying agent and custodian, certifies to [       ], Deutsche
Mortgage & Asset Receiving Corporation and its officers, directors and
affiliates, to the extent that the following information is within the
Certificate Administrator’s normal area of responsibilities and duties under the
Pooling and Servicing Agreement, and with the knowledge and intent that they
will rely upon this certification, that:
 
1.
I have reviewed the annual report on Form 10-K for the fiscal year [20___] (the
“Annual Report”), and all reports on Form 10-D and Form 8-K to be filed in
respect of periods included in the year covered by the Annual Report
(collectively with the Annual Report, the “Reports”), of the Trust;

 
2.
To my knowledge, the Reports taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered by the Annual
Report;

 
3.
To my knowledge, the distribution information required to be provided by the
Certificate Administrator under the Pooling and Servicing Agreement for
inclusion in the Reports is included in the Reports;

 
4.
I am responsible for reviewing the activities performed by the Certificate
Administrator under the Pooling and Servicing Agreement and based on my
knowledge and the compliance reviews conducted in preparing the Certificate
Administrator compliance statements required for inclusion on Form 10-K pursuant
to Item 1123 of Regulation AB, and except as disclosed on any Reports, the
Certificate Administrator has fulfilled its obligations in all material respects
under the Pooling and Servicing Agreement; and

 
5.
The report on assessment of compliance with servicing criteria applicable to the
Certificate Administrator for asset-backed securities with respect to the
Certificate Administrator or any Servicing Function Participant retained by the
Certificate Administrator and related attestation report on assessment of
compliance with servicing

 
 
Q-1

--------------------------------------------------------------------------------

 
 

 
criteria applicable to it required to be included in  the annual report on Form
10-K for the Relevant Period in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 has been provided to the Depositor for
inclusion as an exhibit to such Form 10-K.  Any material instances of
noncompliance described in such reports have been provided to the Depositor for
disclosure in such annual report on Form 10-K.

 
In giving the certifications above, the Certificate Administrator has reasonably
relied on information provided to it by the following unaffiliated persons: the
Master Servicer, the Special Servicer and the Depositor.
 
Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.
 
Date:
   

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
     
 
By:
     
Name:
   
Title:

 
 
Q-2

--------------------------------------------------------------------------------

 
 
EXHIBIT R
 
FORM OF MASTER SERVICER BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (the “Trust”)
 
I, [identify the certifying individual], a [_______________] of MIDLAND LOAN
SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION, as master servicer (in
such capacity, the “Master Servicer”) under that certain Pooling and Servicing
Agreement, dated as of May 1, 2015 (the “Pooling and Servicing Agreement”),
entered into between Deutsche Mortgage & Asset Receiving Corporation, as
depositor, the Master Servicer, CWCapital Asset Management LLC, as special
servicer (the “Special Servicer”), Pentalpha Surveillance LLC, as operating
advisor, Wilmington Trust, National Association, as trustee, Wells Fargo Bank,
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”), paying agent and custodian, on behalf of the
Master Servicer, certify to [Name of Certifying Person(s) for Sarbanes-Oxley
Certification], the Depositor, and its officers, directors and affiliates, and
with the knowledge and intent that they will rely upon this certification, that:
 
1.
Based on my knowledge, with respect to the period ending [December 31, 20__]
(the “Relevant Period”), and assuming the accuracy of the statements required to
be made by the Special Servicer, [each applicable Other Servicer and each
applicable Other Special Servicer] in the backup certificate[s] delivered by the
Special Servicer, [each applicable Other Servicer and each applicable Other
Special Servicer] relating to the Relevant Period, all servicing information and
all reports required to be submitted by the Master Servicer to the Certificate
Administrator pursuant to Sections 3.13(a) and 3.13(c) of the Pooling and
Servicing Agreement for inclusion in the annual report on Form 10-K for the
Relevant Period and inclusion in all reports on Form 10-D or Form 8-K (the
“Servicer Reports”) have been submitted by the Master Servicer to the
Certificate Administrator for inclusion in these reports;

 
2.
Based on my knowledge, and assuming the accuracy of the statements required to
be made by the Special Servicer, [each applicable Other Servicer and each
applicable Other Special Servicer] in the backup certificate[s] delivered by the
Special Servicer, [each applicable Other Servicer and each applicable Other
Special Servicer] relating to the Relevant Period, the master servicing
information contained in the Servicer Reports, taken as a whole, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
these reports;

 
3.
I am, or a servicing officer under my supervision is, responsible for reviewing
the activities performed by the Master Servicer under the Pooling and Servicing
Agreement and based upon my knowledge and the annual compliance reviews
conducted in preparing the servicer compliance statements required for inclusion
on Form 10-K pursuant to Item 1123 of Regulation AB with respect to the Master
Servicer, and except

 
 
R-1

--------------------------------------------------------------------------------

 
 
 
as disclosed in the compliance certificate delivered by the Master Servicer
under Section 10.11 of the Pooling and Servicing Agreement, the Master Servicer
has fulfilled its obligations under the Pooling and Servicing Agreement in all
material respects in the year to which such report applies;

 
4.
The accountants that are to deliver the annual attestation report on assessment
of compliance with the Relevant Servicing Criteria in respect of the Master
Servicer with respect to the Trust’s fiscal year _____ have been provided all
information relating to the Master Servicer’s assessment of compliance with the
Relevant Servicing Criteria in order to enable them to conduct a review in
compliance with the standards for attestation engagements issued or adopted by
the PCAOB; and

 
5.
The report on assessment of compliance with servicing criteria applicable to the
Master Servicer for asset-backed securities with respect to the Master Servicer
or any Servicing Function Participant retained by the Master Servicer and
related attestation report on assessment of compliance with servicing criteria
applicable to it required to be included in  the annual report on Form 10-K for
the Relevant Period in accordance with Item 1122 of Regulation AB and Exchange
Act Rules 13a-18 and 15d-18 has been provided to the Depositor and to the
Certificate Administrator for inclusion as an exhibit to such Form 10-K.  Any
material instances of noncompliance described in such reports have been provided
to the Certificate Administrator and the Depositor for disclosure in such annual
report on Form 10-K.

 
In giving the certification above, I have reasonably relied on and make no
certification as to information provided to me by the following unaffiliated
parties:  [name(s) of servicer, sub-servicer, co-servicer, Other Servicer, Other
Special Servicer or Other Trustee not retained by the master servicer giving
certification] and, notwithstanding the foregoing certifications, neither I nor
Master Servicer makes any certification under the foregoing clauses (2) and (3)
with respect to the information in the Servicing Reports that is in turn
dependent upon information provided by the Special Servicer under the Pooling
and Servicing Agreement or by any Other Servicer, Other Special Servicer or
Other Trustee.
 
Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.
 
 
R-2

--------------------------------------------------------------------------------

 
 
Date:
   

 

 
MIDLAND LOAN SERVICES, A DIVISION OF PNC BANK, NATIONAL ASSOCIATION
     
 
By:
     
Name:
   
Title:

 
 
R-3

--------------------------------------------------------------------------------

 
 
EXHIBIT S
 
FORM OF SPECIAL SERVICER BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (the “Trust”)
 
I, [identify the certifying individual], a [_______________ ] of CWCAPITAL ASSET
MANAGEMENT LLC, as special servicer (the “Special Servicer”) under that certain
Pooling and Servicing Agreement dated as of May 1, 2015 (the “Pooling and
Servicing Agreement”), entered into between Deutsche Mortgage & Asset Receiving
Corporation, as depositor, Pentalpha Surveillance LLC, as operating advisor,
Wilmington Trust, National Association, as trustee and Wells Fargo Bank,
National Association, as certificate administrator (in such capacity, the
“Certificate Administrator”), paying agent and custodian, and Midland Loan
Services, a Division of PNC Bank, National Association, as master servicer (the
“Master Servicer”) and the Special Servicer, on behalf of the Special Servicer,
certify to [Name of Certifying Person(s) for Sarbanes-Oxley Certification], the
Depositor, and its officers, directors and affiliates, and with the knowledge
and intent that they will rely upon this certification, that:
 
1.
Based on my knowledge, with respect to the period ending [December 31, 20__]
(the “Relevant Period”), all servicing information and all required reports
required to be submitted by the Special Servicer to the Master Servicer, the
Depositor, Trustee or Certificate Administrator, as applicable, pursuant to the
Pooling and Servicing Agreement for inclusion in the annual report on Form 10-K
for the Relevant Period and inclusion in all reports on Form 10-D or Form 8-K
(the “Special Servicer Reports”) have been submitted by the Special Servicer to
the Master Servicer, the Depositor, the Trustee or the Certificate
Administrator, as applicable, for inclusion in these reports;

 
2.
Based on my knowledge, the special servicing information contained in the
Special Servicer Reports, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made therein, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by these
reports;

 
3.
I am, or an officer under my supervision is, responsible for reviewing the
activities performed by the Special Servicer under the Pooling and Servicing
Agreement and based upon my knowledge and the annual compliance reviews
conducted in preparing the servicer compliance statements required in this
report under Item 1123 of Regulation AB with respect to the Special Servicer,
and except as disclosed in the compliance certificate delivered by the Special
Servicer under Section 10.11 of the Pooling and Servicing Agreement, the Special
Servicer has fulfilled its obligations under the Pooling and Servicing Agreement
in all material respects in the year to which such report applies;

 
4.
The accountants that are to deliver the annual attestation report on assessment
of compliance with the Relevant Servicing Criteria in respect of the Special
Servicer with respect to the Trust’s fiscal year _____ have been provided all
information relating to the Special Servicer assessment of compliance with the
Relevant Servicing Criteria, in order

 
 
S-1

--------------------------------------------------------------------------------

 
 
 
to enable them to conduct a review in compliance with the standards for
attestation engagements issued or adopted by the PCAOB; and

 
5.
The report on assessment of compliance with servicing criteria applicable to the
Special Servicer for asset-backed securities with respect to the Special
Servicer or any Servicing Function Participant retained by the Special Servicer
and related attestation report on assessment of compliance with servicing
criteria applicable to it required to be included in  the annual report on Form
10-K for the Relevant Period in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 has been provided to the Depositor and to
the Certificate Administrator for inclusion as an exhibit to such Form
10-K.  Any material instances of noncompliance described in such reports have
been provided to the Certificate Administrator and the Depositor for disclosure
in such annual report on Form 10-K.

 
Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.
 
Date:
   

 

 
CWCAPITAL ASSET MANAGEMENT LLC
     
 
By:
     
Name:
   
Title:

 
 
S-2

--------------------------------------------------------------------------------

 
 
EXHIBIT T
 
MORTGAGE LOAN SELLER SUB-SERVICERS


Mortgage Loan
Sub-Servicer Name
Hacienda Club
Berkadia Commercial Mortgage LLC
Sherman Plaza
Lake Arrowhead Village
100 Middle Street
Luxe Villas
ART Florida & Ohio MF Portfolio II
Wexford Portfolio
Holiday Inn Manhattan View
DoubleTree Norwalk
Winterwood Pavilion
Equus Business Center
Highland Park Apartments
College Station and The Polos Apartments
8500 Valcour Industrial
Hillcrest Heights Shopping Center
Utica Medical Center
North Park Mixed Use
9061 Euclid Avenue
Hampton Inn Titusville
Holiday Inn Express Pauls Valley
StoreSmart Rockledge
HomeGoods Thousand Oaks
StoreSmart Naples
Americana Apartments
Hampton Inn Marshall
Fresenius Chicago
Stonegate Apartments
Marquis Apartments
Deere Road Industrial Park
Comfort Suites at the University Conway, SC
47-30 & 31 Vernon Blvd
CVS Plano
Berkeley Point Capital LLC
Washington Square Plaza
Bernard Financial Corporation d/b/a Bernard Financial Servicing Group
260 California San Francisco
Aspire Center
Gemsa Loan Services, L.P.
Broadway Central
IAA Brighton
Essex Financial Services LLC
Holiday Inn Express - Poughkeepsie
Stardust MHC
Holliday Fengolio Fowler, L.P.
3 Columbus Circle
La Gran Plaza
Wells Fargo Bank, National Association

 
 
T-1

--------------------------------------------------------------------------------

 
 
EXHIBIT U
 
MORTGAGE LOANS WITH EARNOUT/HOLDBACK PROVISIONS
 
DFW / Raleigh Portfolio
100 Middle Street
Hillcrest Heights Shopping Center
North Park Mixed Use
 
 
U-1

--------------------------------------------------------------------------------

 
 
EXHIBIT V
 
FORM OF NRSRO CERTIFICATION
 
[Date]


Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: COMM 2015-CCRE23 Mortgage Trust

 
 
Re:
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates

 
In accordance with the Pooling and Servicing Agreement, dated as of May 1, 2015
(the “Agreement”), entered into and executed in connection with the
above-referenced transaction, with respect to the certificates issued thereunder
(the “Certificates”), the undersigned hereby certifies as follows:
 
1.            (a)           The undersigned is a Rating Agency; or
 
(b)           The undersigned is a nationally recognized statistical rating
organization and either (x) has provided the Depositor with the appropriate
certifications under Exchange Act Rule 17g-5(e), had access to the Depositor’s
17g-5 website prior to the Closing Date, is requesting access pursuant to the
Agreement to certain information (the “Information”) on such 17g-5 website
pursuant to the provisions of the Agreement, and agrees that any confidentiality
agreement applicable to the undersigned with respect to the information obtained
from the Depositor’s 17g-5 website prior to the Closing Date shall also be
applicable to information obtained from the 17g-5 Information Provider’s Website
(including without limitation, to any information received by the Depositor for
posting on the 17g-5 Information Provider’s Website), or (y), if the undersigned
did not have access to the Depositor’s 17g-5 website prior to the Closing Date,
it hereby agrees that it shall be bound by the provisions of the confidentiality
agreement attached hereto as Annex A which shall be applicable to it with
respect to any information obtained from the 17g-5 Information Provider’s
Website, including any information that is obtained from the section of the
17g-5 Information Provider’s Website that hosts the Depositor’s 17g-5 website
after the Closing Date.
 
2.             The undersigned either (a) has not accessed information pursuant
to Rule 17g–5(a)(3) ten (10) or more times during the most recently ended
calendar year, or (b) has determined and maintained credit ratings for at least
10% of the issued securities and money market instruments for which it accessed
information pursuant to Rule 17g–5(a)(3)(iii) in the calendar year prior to the
year covered by the SEC Certification, if it accessed such information for 10 or
more issued securities or money market instruments.
 
 
V-1

--------------------------------------------------------------------------------

 
 
3.             The undersigned agrees that each time it accesses the 17g-5
Information Provider’s Website, it is deemed to have recertified that the
representations herein contained remain true and correct.
 
Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Agreement.
 
BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.
 
 

  Very truly yours,       [NRSRO NAME]         By:    

 

  Name:    

 

  Title:    

 

  Phone:    

 

  Email:    

 
 
V-2

--------------------------------------------------------------------------------

 
 
ANNEX A
 
CONFIDENTIALITY AGREEMENT
 
This Confidentiality Agreement (the “Confidentiality Agreement”) is made in
connection with [________] (together with its affiliates, “[_______]”, the
“Furnishing Entities” and each a “Furnishing Entity”) furnishing certain
financial, operational, structural and other information relating to the
issuance of the COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through
Certificates (the “Certificates”) pursuant to the Pooling and Servicing
Agreement, dated as of May 1, 2015 (the “Pooling and Servicing Agreement”), by
and among entered into between Deutsche Mortgage & Asset Receiving Corporation,
as depositor, Midland Loan Services, a Division of PNC Bank, National
Association, as master servicer, CWCapital Asset Management LLC, as special
servicer, Wilmington Trust, National Association, as trustee, Wells Fargo Bank,
National Association, as certificate administrator, paying agent and custodian,
and Pentalpha Surveillance LLC, as operating advisor and the assets underlying
or referenced by the Certificates, including the identity of, and financial
information with respect to borrowers, sponsors, guarantors, managers and
lessees with respect to such assets (together, the “Collateral”) to you (the
“NRSRO”) through the website of Wells Fargo Bank, National Association, as 17g-5
Information Provider under the Pooling and Servicing Agreement, including the
[section of the 17g-5 Information Provider’s website that hosts the Depositor’s
17g-5 website after the Closing Date (as defined in the Pooling and Servicing
Agreement]. Information provided by each Furnishing Entity is labeled as
provided by the specific Furnishing Entity.
 
 
1.
Definition of Confidential Information. For purposes of this Confidentiality
Agreement, the term “Confidential Information” shall include the following
information (irrespective of its source or form of communication, including
information obtained by you through access to this site) that may be furnished
to you by or on behalf of a Furnishing Entity in connection with the issuance or
monitoring of a rating with respect to the Certificates: (x) all data, reports,
interpretations, forecasts, records, agreements, legal documents and other
information (such information, the “Evaluation Material”) and (y)  any of the
terms, conditions or other facts with respect to the transactions contemplated
by the Pooling and Servicing Agreement, including the status thereof; provided,
however, that the term Confidential Information shall not include information
which:

 
 
-
was or becomes generally available to the public (including through filing with
the Securities and Exchange Commission or disclosure in an offering document)
other than as a result of a disclosure by you or a NRSRO Representative (as
defined in Section 2(c)(i) below) in violation of this Confidentiality
Agreement;

 
 
-
was or is lawfully obtained by you from a source other than a Furnishing Entity
or its representatives that (i) is reasonably believed by you to be under no
obligation to maintain the information as confidential and (ii) provides it to
you without any obligation to maintain the information as confidential; or

 
 
V-3

--------------------------------------------------------------------------------

 
 
 
-
is independently developed by the NRSRO without reference to any Confidential
Information.

 
 
2.
Information to Be Held in Confidence.

 
 
(a)
You will use the Confidential Information solely for the purpose of determining
or monitoring a credit rating on the Certificates and, to the extent that any
information used is derived from but does not reveal any Confidential
Information, for benchmarking, modeling or research purposes (the “Intended
Purpose”).

 
 
(b)
You acknowledge that you are aware that the United States and state securities
laws impose restrictions on trading in securities when in possession of
material, non-public information and that the NRSRO will advise (through policy
manuals or otherwise) each NRSRO Representative who is informed of the matters
that are the subject of this Confidentiality Agreement to that effect.

 
 
(c)
You will treat the Confidential Information as private and confidential. Subject
to Section 4, without the prior written consent of the applicable Furnishing
Entity, you will not disclose to any person any Confidential Information,
whether such Confidential Information was furnished to you before, on or after
the date of this Confidentiality Agreement. Notwithstanding the foregoing, you
may:

 
 
(i)
disclose the Confidential Information to any of the NRSRO’s affiliates,
directors, officers, employees, legal representatives, agents and advisors
(each, a “NRSRO Representative”) who, in the reasonable judgment of the NRSRO,
need to know such Confidential Information in connection with the Intended
Purpose; provided, that, prior to disclosure of the Confidential Information to
a NRSRO Representative, the NRSRO shall have taken reasonable precautions to
ensure, and shall be satisfied, that such NRSRO Representative will act in
accordance with this Confidentiality Agreement;

 
 
(ii)
solely to the extent required for compliance with Rule 17g-5(a)(3) of the Act
(17 C.F.R. 240.17g-5),post the Confidential Information to the NRSRO’s password
protected website; and

 
 
(iii)
use information derived from the Confidential Information in connection with an
Intended Purpose, if such derived information does not reveal any Confidential
Information.

 
 
3.
Disclosures Required by Law. If you or any NRSRO Representative is requested or
required (orally or in writing, by interrogatory, subpoena, civil investigatory
demand, request for information or documents, deposition or similar process
relating to any legal proceeding, investigation, hearing or otherwise) to
disclose any Confidential Information, you agree to provide the relevant
Furnishing Entity with notice as soon as practicable (except in the case of
regulatory or other governmental inquiry, examination or investigation, and
otherwise to the extent practical and permitted by law, regulation or regulatory
or other governmental authority) that a request to disclose the Confidential
Information has been made so that the relevant Furnishing Entity may seek an

 
 
V-4

--------------------------------------------------------------------------------

 
 
 
  appropriate protective order or other reasonable assurance that confidential
treatment will be accorded the Confidential Information if it so chooses. Unless
otherwise required by a court or other governmental or regulatory authority to
do so, and provided that you been informed by written notice that the related
Furnishing Entity is seeking a protective order or other reasonable assurance
for confidential treatment with respect to the requested Confidential
Information, you agree not to disclose the Confidential Information while the
Furnishing Entity’s effort to obtain such a protective order or other reasonable
assurance for confidential treatment is pending. You agree to reasonably
cooperate with each Furnishing Entity in its efforts to obtain a protective
order or other reasonable assurance that confidential treatment will be accorded
to the portion of the Confidential Information that is being disclosed, at the
sole expense of such Furnishing Entity; provided, however, that in no event
shall the NRSRO be required to take a position that such information should be
entitled to receive such a protective order or reasonable assurance as to
confidential treatment. If a Furnishing Entity succeeds in obtaining a
protective order or other remedy, you agree to comply with its terms with
respect to the disclosure of the Confidential Information, at the sole expense
of such Furnishing Entity. If a protective order or other remedy is not obtained
or if the relevant Furnishing Entity waives compliance with the provisions of
this Confidentiality Agreement in writing, you agree to furnish only such
information as you are legally required to disclose, at the sole expense of the
relevant Furnishing Entity.

 
 
4.
Obligation to Return Evaluation Material. Promptly upon written request by or on
behalf of the relevant Furnishing Entity, all material or documents, including
copies thereof, that contain Evaluation Material will be destroyed or, in your
sole discretion, returned to the relevant Furnishing Entity. Notwithstanding the
foregoing, (a) the NRSRO may retain one or more copies of any document or other
material containing Evaluation Material to the extent necessary for legal or
regulatory compliance (or compliance with the NRSRO’s internal policies and
procedures designed to ensure legal or regulatory compliance) and (b) the NRSRO
may retain any portion of the Evaluation Material that may be found in backup
tapes or other archive or electronic media or other documents prepared by the
NRSRO and any Evaluation Material obtained in an oral communication; provided,
that any Evaluation Material so retained by the NRSRO will remain subject to
this Confidentiality Agreement and the NRSRO will remain bound by the terms of
this Confidentiality Agreement.

 
 
5.
Violations of this Confidentiality Agreement.

 
 
(a)
The NRSRO will be responsible for any breach of this Confidentiality Agreement
by you, the NRSRO or any NRSRO Representative.

 
 
(b)
You agree promptly to advise each relevant Furnishing Entity in writing of any
misappropriation or unauthorized disclosure or use by any person of the
Confidential Information which may come to your attention and to take all steps
reasonably requested by such Furnishing Entity to limit, stop or otherwise
remedy such misappropriation, or unauthorized disclosure or use.

 
 
(c)
You acknowledge and agree that the Furnishing Entities would not have an
adequate remedy at law and would be irreparably harmed in the event that any of
the

 
 
V-5

--------------------------------------------------------------------------------

 
 
 
  provisions of this Confidentiality Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that each Furnishing Entity shall be entitled to specific performance and
injunctive relief to prevent breaches of this Confidentiality Agreement and to
specifically enforce the terms and provisions hereof, in addition to any other
remedy to which a Furnishing Entity may be entitled at law or in equity. It is
further understood and agreed that no failure to or delay in exercising any
right, power or privilege hereunder shall preclude any other or further exercise
of any right, power or privilege.

 
 
6.
Term. Notwithstanding the termination or cancellation of this Confidentiality
Agreement and regardless of whether the NRSRO has provided a credit rating on a
Security, your obligations under this Confidentiality Agreement will survive
indefinitely.

 
 
7.
Governing Law. This Confidentiality Agreement and any claim, controversy or
dispute arising under the Confidentiality Agreement, the relationships of the
parties and/or the interpretation and enforcement of the rights and duties of
the parties shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed within
such State.

 
 
8.
Amendments. This Confidentiality Agreement may be modified or waived only by a
separate writing by the NRSRO and each Furnishing Entity.

 
 
9.
Entire Agreement. This Confidentiality Agreement represents the entire agreement
between you and the Furnishing Entities relating to the treatment of
Confidential Information heretofore or hereafter reviewed or inspected by you.
This agreement supersedes all other understandings and agreements between us
relating to such matters; provided, however, that, if the terms of this
Confidentiality Agreement conflict with another agreement relating to the
Confidential Information that specifically states that the terms of such
agreement shall supersede, modify or amend the terms of this Confidentiality
Agreement, then to the extent the terms of this Confidentiality Agreement
conflict with such agreement, the terms of such agreement shall control
notwithstanding acceptance by you of the terms hereof by entry into this
website.

 
 
10.
Contact Information. Notices for each Furnishing Entity under this
Confidentiality Agreement, shall be directed as set forth below:

 
[__________________]
 
 
V-6

--------------------------------------------------------------------------------

 
 
EXHIBIT W-1
 
FORM OF TRANSFEROR CERTIFICATE
FOR TRANSFER OF THE EXCESS SERVICING FEE RIGHTS
 
[Date]
 
Deutsche Mortgage & Asset Receiving Corporation
60 Wall Street
New York, New York  10005
Attention:  Helaine M. Kaplan
 
 
Re:
Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23 Mortgage Trust
Commercial Mortgage Pass-Through Certificates

 
Ladies and Gentlemen:
 
This letter is delivered to you in connection with the transfer by
_________________ (the “Transferor”) to _________________ (the “Transferee”) of
the Excess Servicing Fee Right established under the Pooling and Servicing
Agreement, dated as of May 1, 2015 (the “Pooling and Servicing Agreement”),
entered into and executed with respect to the above-referenced transaction.  All
capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Pooling and Servicing Agreement.  The
Transferee hereby certifies, represents and warrants to you, as Depositor, that:
 
1.           The Transferor is the lawful owner of the right to receive the
Excess Servicing Fees with respect to the Mortgage Loans for which
_________________ is the Master Servicer (the “Excess Servicing Fee Right”),
with the full right to transfer the Excess Servicing Fee Right free from any and
all claims and encumbrances whatsoever.
 
2.           Neither the Transferor nor anyone acting on its behalf has (a)
offered, transferred, pledged, sold or otherwise disposed of the Excess
Servicing Fee Right, any interest in the Excess Servicing Fee Right or any other
similar security to any person in any manner, (b) solicited any offer to buy or
accept a transfer, pledge or other disposition of the Excess Servicing Fee
Right, any interest in the Excess Servicing Fee Right or any other similar
security from any person in any manner, (c) otherwise approached or negotiated
with respect to the Excess Servicing Fee Right, any interest in the Excess
Servicing Fee Right or any other similar security with any person in any manner,
(d) made any general solicitation with respect to the Excess Servicing Fee
Right, any interest in the Excess Servicing Fee Right or any other similar
security by means of general advertising or in any other manner, or (e) taken
any other action, which (in the case of any of the acts described in clauses (a)
through (e) hereof) would constitute a distribution of the Excess Servicing Fee
Right under the Securities Act of 1933, as amended (the “Securities Act”), or
would render the disposition of the Excess Servicing Fee Right a violation of
Section 5 of the Securities Act or any state securities laws, or would require
registration or qualification of the Excess Servicing Fee Right pursuant to the
Securities Act or any state securities laws.
 
 
W-1-1

--------------------------------------------------------------------------------

 
 

 
Very truly yours,
     
 
By:
     
Name:
   
Title:

 
 
W-1-2

--------------------------------------------------------------------------------

 
 
EXHIBIT W-2
 
FORM OF TRANSFEREE CERTIFICATE
FOR TRANSFER OF THE EXCESS SERVICING FEE RIGHTS
 
[Date]
 
Deutsche Mortgage & Asset Receiving Corporation
60 Wall Street
New York, New York  10005
Attention:  Helaine M. Kaplan
 
Midland Loan Services,
a Division of PNC Bank, National Association
10851 Mastin Street, Suite 700
Overland Park, Kansas 66210
Attention:  Executive Vice President – Division Head
Facsimile: (913) 253-9001

 
Re:           Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23
Mortgage Trust Commercial Mortgage Pass-Through Certificates
 
Ladies and Gentlemen:
 
This letter is delivered to you in connection with the transfer by
_________________ (the “Transferor”) to _________________ (the “Transferee”) of
the Excess Servicing Fee Right established under the Pooling and Servicing
Agreement, dated as of May 1, 2015 (the “Pooling and Servicing Agreement”),
entered into and executed with respect to the above-referenced transaction.  All
capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Pooling and Servicing Agreement.  The
Transferee hereby certifies, represents and warrants to you, as the Depositor
and the Master Servicer, that:
 
1.           The Transferee is acquiring the right to receive Excess Servicing
Fees with respect to the Mortgage Loans as to which __________________ is the
applicable Master Servicer (the “Excess Servicing Fee Right”) for its own
account for investment and not with a view to or for sale or transfer in
connection with any distribution thereof, in whole or in part, in any manner
which would violate the Securities Act of 1933, as amended (the “Securities
Act”), or any applicable state securities laws.
 
2.           The Transferee understands that (a) the Excess Servicing Fee Right
has not been and will not be registered under the Securities Act or registered
or qualified under any applicable state securities laws, (b) none of the
Depositor, the Trustee, Certificate Administrator or the Certificate Registrar
is obligated so to register or qualify the Excess Servicing Fee Right, and (c)
the Excess Servicing Fee Right may not be resold or transferred unless it is (i)
registered pursuant to the Securities Act and registered or qualified pursuant
to any applicable state securities laws or (ii) sold or transferred in
transactions which are exempt from such registration and qualification and (A)
the Depositor has received a certificate from the prospective transferor
 
 
W-2-1

--------------------------------------------------------------------------------

 
 
substantially in the form attached as Exhibit W-1 to the Pooling and Servicing
Agreement, and (B) each of the Master Servicer and the Depositor have received a
certificate from the prospective transferee substantially in the form attached
as Exhibit W-2 to the Pooling and Servicing Agreement.
 
3.           The Transferee understands that it may not sell or otherwise
transfer the Excess Servicing Fee Right or any interest therein except in
compliance with the provisions of Section 3.12 of the Pooling and Servicing
Agreement, which provisions it has carefully reviewed.
 
4.           Neither the Transferee nor anyone acting on its behalf has (a)
offered, pledged, sold, disposed of or otherwise transferred the Excess
Servicing Fee Right, any interest in the Excess Servicing Fee Right or any other
similar security to any person in any manner, (b) solicited any offer to buy or
accept a pledge, disposition or other transfer of the Excess Servicing Fee
Right, any interest in the Excess Servicing Fee Right or any other similar
security from any person in any manner, (c) otherwise approached or negotiated
with respect to the Excess Servicing Fee Right, any interest in the Excess
Servicing Fee Right or any other similar security with any person in any manner,
(d) made any general solicitation with respect to the Excess Servicing Fee
Right, any interest in the Excess Servicing Fee Right or any other similar
security by means of general advertising or in any other manner, or (e) taken
any other action with respect to the Excess Servicing Fee Right, any interest in
the Excess Servicing Fee Right or any other similar security, which (in the case
of any of the acts described in clauses (a) through (e) above) would constitute
a distribution of the Excess Servicing Fee Right under the Securities Act, would
render the disposition of the Excess Servicing Fee Right a violation of Section
5 of the Securities Act or any state securities law or would require
registration or qualification of the Excess Servicing Fee Right pursuant
thereto. The Transferee will not act, nor has it authorized or will it authorize
any person to act, in any manner set forth in the foregoing sentence with
respect to the Excess Servicing Fee Right, any interest in the Excess Servicing
Fee Right or any other similar security.
 
5.           The Transferee has been furnished with all information regarding
(a) the Depositor, (b) the Excess Servicing Fee Right and any payments thereon,
(c) the Pooling and Servicing Agreement and the Trust Fund created pursuant
thereto, (d) the nature, performance and servicing of the Mortgage Loans, and
(e) all related matters that it has requested.
 
6.           The Transferee is (a) a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act or (b) an “accredited investor” as
defined in any of paragraphs (1), (2), (3) and (7) of Rule 501(a) under the
Securities Act or an entity in which all of the equity owners come within such
paragraphs. The Transferee has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Excess Servicing Fee Right; the Transferee has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision; and the Transferee is able to bear the economic
risks of such investment and can afford a complete loss of such investment.
 
7.           The Transferee agrees (i) to keep all information relating to the
Trust, the Trust Fund and the parties to the Pooling and Servicing Agreement,
and made available to it, confidential, (ii) not to use or disclose such
information in any manner which could result in a
 
 
W-2-2

--------------------------------------------------------------------------------

 
 
violation of any provision of the Securities Act or would require registration
of the Excess Servicing Fee Right or any Certificate pursuant to the Securities
Act, and (iii) not to disclose such information, and to cause its officers,
directors, partners, employees, agents or representatives not to disclose such
information, in any manner whatsoever, in whole or in part, to any other Person
other than such holder’s auditors, legal counsel and regulators, except to the
extent such disclosure is required by law, court order or other legal
requirement or to the extent such information is of public knowledge at the time
of disclosure by such holder or has become generally available to the public
other than as a result of disclosure by such holder; provided, however, that
such holder may provide all or any part of such information to any other Person
who is contemplating an acquisition of the Excess Servicing Fee Right if, and
only if, such Person (x) confirms in writing such prospective acquisition and
(y) agrees in writing to keep such information confidential, not to use or
disclose such information in any manner which could result in a violation of any
provision of the Securities Act or would require registration of the Excess
Servicing Fee Right or any Certificates pursuant to the Securities Act and not
to disclose such information, and to cause its officers, directors, partners,
employees, agents or representatives not to disclose such information, in any
manner whatsoever, in whole or in part, to any other Person other than such
Persons’ auditors, legal counsel and regulators.
 
8.           The Transferee acknowledges that the holder of the Excess Servicing
Fee Right shall not have any rights under the Pooling and Servicing Agreement
except as set forth in Section 3.12(a) of the Pooling and Servicing Agreement,
and that the Excess Servicing Fee Rate may be reduced to the extent provided in
the Pooling and Servicing Agreement.
 

 
Very truly yours,
     
 
By:
     
Name:
   
Title:

 
 
W-2-3

--------------------------------------------------------------------------------

 
 
EXHIBIT X
 
FORM OF OPERATING ADVISOR ANNUAL REPORT

 
Report Date:  Report will be delivered annually no later than [INSERT DATE].
Transaction:  Deutsche Mortgage & Asset Receiving Corporation, COMM 2015-CCRE23
Mortgage Trust Commercial Mortgage Pass-Through Certificates
Operating Advisor:  Pentalpha Surveillance LLC
Special Servicer:  CWCapital Asset Management LLC
Controlling Class Representative:  Seer Capital Partners Master Fund L.P.
 
I. Executive Summary
 
Based on the requirements and qualifications set forth in the Pooling and
Servicing Agreement dated as of May 1, 2015 (the “Pooling and Servicing
Agreement”), between Deutsche Mortgage & Asset Receiving Corporation, as
depositor, Midland Loan Services, a Division of PNC Bank, National Association,
as master servicer, CWCapital Asset Management LLC, as special servicer,
Wilmington Trust, National Association, as trustee, Wells Fargo Bank, National
Association, as certificate administrator, paying agent and custodian, and
Pentalpha Surveillance LLC, as operating advisor, as well as the items listed
below, the Operating Advisor has undertaken a limited review of the Special
Servicer’s operational activities in light of the Servicing Standard and the
requirements of the Pooling and Servicing Agreement with respect to the
resolution and/or liquidation of the Specially Serviced Loans and provides this
Operating Advisor Annual Report.
 
No information or any other content included in this Operating Advisor Annual
Report contravenes any provision of the Pooling and Servicing Agreement. This
Operating Advisor Annual Report sets forth the Operating Advisor’s assessment of
the Special Servicer’s performance of its duties under the Pooling and Servicing
Agreement during the prior calendar year on a platform-level basis with respect
to the resolution and liquidation of Specially Serviced Loans during the prior
calendar year.
 
Subject to the restrictions in the Pooling and Servicing Agreement, this
Operating Advisor Annual Report (A) identifies any material deviations, if any
(i) from the Servicing Standard and (ii) from the Special Servicer’s obligations
under the Pooling and Servicing Agreement with respect to the resolution or
liquidation of Specially Serviced Loans and (B) complies with all of the
confidentiality requirements described in the Pooling and Servicing Agreement.
 
In connection with the assessment set forth in this report, the Operating
Advisor:
 
1.
Reviewed any annual compliance statement delivered to the Operating Advisor
pursuant to Section 10.11 the Pooling and Servicing Agreement and the following
issues were noted therein: [ ]

 
Operating Advisor Actions:
 
 
X-1

--------------------------------------------------------------------------------

 
 
2.
Reviewed any annual independent public accountants’ servicing report delivered
to the Operating Advisor pursuant to Section 10.13 of the Pooling and Servicing
Agreement and the following issues were noted therein: [ ]

 
Operating Advisor Actions:
 
3.
Reviewed any [Final] Asset Status Report and other information or communications
delivered to the Operating Advisor and the following issues were noted therein:
[ ]

 
Operating Advisor Actions:
 
Based on such review and/or consultation with the Special Servicer and
performance of the other obligations of the Operating Advisor under the Pooling
and Servicing Agreement, the Operating Advisor [does, does not] believe there
are material violations of the Special Servicer’s compliance with its
obligations under the Pooling and Servicing Agreement.
 
Terms used but not defined herein have the meaning set forth in the Pooling and
Servicing Agreement as described herein.
 

 
PENTALPHA SURVEILLANCE LLC
     
 
By:
     
Name:
   
Title:

     
 
By:
     
Name:
   
Title:



 
 
X-2

--------------------------------------------------------------------------------

 
 
EXHIBIT Y
 
FORM OF SARBANES-OXLEY CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (the “Trust”)
 
I, [identify the certifying individual], certify that:
 
1.           I have reviewed this report on Form 10-K and all reports on Form
10-D required to be filed in respect of the period covered by this report on
Form 10-K of the COMM 2015-CCRE23 Mortgage Trust (the ‘Exchange Act periodic
reports”);
 
2.           Based on my knowledge, the Exchange Act periodic reports, taken as
a whole, do not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period covered by this report;
 
3.           Based on my knowledge, all of the distribution, servicing and other
information required to be provided under Form 10-D for the period covered by
this report is included in the Exchange Act periodic reports;
 
4.           Based on my knowledge and the servicer compliance statements
required in this report under Item 1123 of Regulation AB, and except as
disclosed in the Exchange Act periodic reports, the servicers have fulfilled
their obligations under the servicing agreements in all material respects; and
 
5.           All of the reports on assessment of compliance with servicing
criteria for asset-backed securities and their related attestation reports on
assessment of compliance with servicing criteria for asset-backed securities
required to be included in this report in accordance with Item 1122 of
Regulation AB and Exchange Act Rules 13a-18 and 15d-18 have been included as an
exhibit to this report, except as otherwise disclosed in this report.  Any
material instances of noncompliance described in such reports have been
disclosed in this report on Form 10-K.
 
 
Y-1

--------------------------------------------------------------------------------

 
 
In giving the certifications above, I have reasonably relied on information
provided to me by the following unaffiliated parties: Midland Loan Services, a
Division of PNC Bank, National Association; Wilmington Trust, National
Association, Wells Fargo Bank, National Association, CWCapital Asset Management
LLC, Pentalpha Surveillance LLC and [list any sub-servicers].
 
Dated:
   

 

 
DEUTSCHE MORTGAGE & ASSET RECEIVING CORPORATION
     
 
By:
     
Name:
   
Title:

 
 
Y-2

--------------------------------------------------------------------------------

 
 
EXHIBIT Z
 
ADDITIONAL DISCLOSURE NOTIFICATION
 
**SEND VIA FAX TO (410)715-2380 AND VIA EMAIL TO
cts.sec.notifications@wellsfargo.com AND [_____] AND VIA OVERNIGHT MAIL TO THE
ADDRESSES IMMEDIATELY BELOW**


Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention: COMM 2015-CCRE23 Mortgage Trust


Deutsche Mortgage & Asset Receiving Corporation,
as Depositor
60 Wall Street
New York, New York  10005
Attention:  Helaine M. Kaplan
 
 
Re:
**Additional Form [10-D][10-K][8-K] Disclosure Required **

 
Ladies and Gentlemen:
 
In accordance with Section [10.06][10.07][10.09] of the Pooling and Servicing
Agreement, dated as of May 1, 2015 (the “Pooling and Servicing Agreement”),
entered into between Deutsche Mortgage & Asset Receiving Corporation, as
depositor, Midland Loan Services, a Division of PNC Bank, National Association,
as master servicer (in such capacity, the “Master Servicer”), CWCapital Asset
Management LLC, as special servicer (the “Special Servicer”), Pentalpha
Surveillance LLC, as operating advisor, Wilmington Trust, National Association,
as trustee and Wells Fargo Bank, National Association, as certificate
administrator (in such capacity, the “Certificate Administrator”), paying agent
and custodian, the undersigned, as                          , hereby notifies
you that certain events have come to our attention that [will] [may] need to be
disclosed on Form [10-D][10-K][8-K].
 
Description of Additional Form [10-D][10-K][8-K] Disclosure:
 
 
Z-1

--------------------------------------------------------------------------------

 
 
List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:
 
Any inquiries related to this notification should be directed to
                         , phone number:                          ; email
address:                          .
 

 
[NAME OF PARTY], as [role]
     
 
By:
     
Name:
   
Title:

 
 
Z-2

--------------------------------------------------------------------------------

 
 
EXHIBIT AA
 
FORM OF SUB-SERVICER BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (the “Trust”)
 
As contemplated by Section 10.08 of that certain Pooling and Servicing Agreement
dated as of May 1, 2015 (the “Pooling and Servicing Agreement”), entered into
between Deutsche Mortgage & Asset Receiving Corporation, as depositor, Midland
Loan Services, a Division of PNC Bank, National Association, as master servicer
(in such capacity, the “Master Servicer”), CWCapital Asset Management LLC, as
special servicer (the “Special Servicer”), Pentalpha Surveillance LLC, as
operating advisor, Wilmington Trust, National Association, as trustee and Wells
Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”), paying agent and custodian,
[identify the certifying individual], a                      of
                    , a                      [corporation] (the “Sub-Servicer”)
as Sub-Servicer in connection with the sub-servicing of one or more Mortgage
Loans and/or Serviced Companion Loan under the Pooling and Servicing Agreement,
on behalf of the Sub-Servicer, certify to [Name of Each Certifying Person for
Sarbanes-Oxley Certification], the Depositor, the Master Servicer and their
officers, directors and affiliates, and with the knowledge and intent that they
will rely upon this certification, that:
 
1.
I have reviewed the Servicer Reports and Sub-Servicer Reports (each as defined
below) relating to the Mortgage Loans and/or Serviced Companion Loan delivered
by the Sub-Servicer to the Master Servicer, pursuant to the Sub-Servicing
Agreement dated [___________], 20[__] by and between the Sub-Servicer and the
Master Servicer (the “Sub-Servicing Agreement”);

 
2.
Based on my knowledge, with respect to the period ending [December 31, 20__]
(the “Relevant Period”), all servicing information and all reports required to
be submitted by the Sub-Servicer to the Certificate Administrator pursuant to
the Pooling and Servicing Agreement (the “Servicer Reports”) for inclusion in
the annual report on Form 10-K for the Relevant Period and inclusion in all
reports on Form 10-D or Form 8-K have been submitted by the Sub-Servicer to the
Certificate Administrator for inclusion in these reports;

 
3.
Based on my knowledge, with respect to the Relevant Period, all servicing
information and all reports required to be submitted by the Sub-Servicer to the
Master Servicer pursuant to the Sub-Servicing Agreement (the “Sub-Servicer
Reports”) have been submitted by the Sub-Servicer to the Master Servicer;

 
4.
Based on my knowledge, the sub-servicer information contained in the Servicer
Reports and Sub-Servicer Reports, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered by these reports;

 
 
AA-1

--------------------------------------------------------------------------------

 
 
5.
Based upon my knowledge and the annual compliance review performed as required
under Section [__] of the Sub-Servicing Agreement, and except as disclosed in
the compliance certificate delivered pursuant to Section [__] of the
Sub-Servicing Agreement, the Sub-Servicer has fulfilled its obligations under
the Sub-Servicing Agreement in all material respects;

 
6.
[I am, or a servicing officer under my supervision is, responsible for reviewing
the activities performed by the Sub-Servicer under the Sub-Servicing Servicing
Agreement and based upon my knowledge and the annual compliance reviews
conducted in preparing the servicer compliance statements for inclusion on Form
10-K pursuant Item 1123 of Regulation AB with respect to the Sub-Servicer, and
except as disclosed in the compliance certificate delivered by the Sub-Servicer
under Section [__] of the Sub-Servicing Agreement, the Sub-Servicer has
fulfilled its obligations under the Sub-Servicing Agreement in all material
respects in the year which such report applies];

 
7.
The accountants that are to deliver the annual attestation report on assessment
of compliance with the Relevant Servicing Criteria in respect of the
Sub-Servicer with respect to the Trust’s fiscal year _____ have been provided
all information relating to the Sub-Servicer’s assessment of compliance with the
Relevant Servicing Criteria, in order to enable them to conduct a review in
compliance with the standards for attestation engagements issued or adopted by
the PCAOB; and

 
8.
The report on assessment of compliance with servicing criteria applicable to the
Sub-Servicer for asset-backed securities with respect to the Sub-Servicer or any
Servicing Function Participant retained by the Sub-Servicer and related
attestation report on assessment of compliance with servicing criteria
applicable to it required to be included in  the annual report on Form 10-K for
the Relevant Period in accordance with Item 1122 of Regulation AB and Exchange
Act Rules 13a-18 and 15d-18 has been provided to the Depositor and to the
Certificate Administrator for inclusion as an exhibit to such Form 10-K.  Any
material instances of noncompliance described in such reports have been provided
to the Certificate Administrator and the Depositor for disclosure in such annual
report on Form 10-K.

 
Capitalized terms used but not defined herein have the meanings set forth in the
Sub-Servicing Agreement, or if not defined in the Sub-Servicing Agreement, then
the meanings set forth in the Pooling and Servicing Agreement.
 
Date:
   

 

 
[INSERT NAME OF SUB-SERVICER]
     
 
By:
     
Name:
   
Title:



 
AA-2

--------------------------------------------------------------------------------

 
 
EXHIBIT BB
 
FORM OF OPERATING ADVISOR BACKUP CERTIFICATION
 
COMM 2015-CCRE23 Mortgage Trust (the “Trust”)
 
1.
Based on my knowledge, with respect to the period ending [December 31, 20__]
(the “Relevant Period”), all information required to be submitted by the
Operating Advisor to the Master Servicer, the Depositor, Trustee or Certificate
Administrator, as applicable, pursuant to the Pooling and Servicing Agreement
for inclusion in the annual report on Form 10-K for the Relevant Period and
inclusion in all reports on Form 10-D or Form 8-K (the “Operating Advisor
Reports”) have been submitted by the Operating Advisor to the Master Servicer,
the Depositor, the Trustee or the Certificate Administrator, as applicable, for
inclusion in these reports;

 
2.
Based on my knowledge, the operating advisor information contained in the
Operating Advisor Reports, taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements made, in light of the circumstances under which such statements
were made, not misleading with respect to the period covered by these reports;

 
3.
The accountants that are to deliver the annual attestation report on assessment
of compliance with the Relevant Servicing Criteria in respect of the Operating
Advisor with respect to the Trust’s fiscal year ________  have been provided all
information relating to the Operating Advisor’s assessment of compliance with
the Relevant Servicing Criteria, in order to enable them to conduct a review in
compliance with the standards for attestation engagements issued or adopted by
the PCAOB; and

 
4.
The report on assessment of compliance with servicing criteria applicable to the
Operating Advisor for asset-backed securities with respect to the Operating
Advisor or any Servicing Function Participant retained by the Operating Advisor
and related attestation report on assessment of compliance with servicing
criteria applicable to it required to be included in  the annual report on Form
10-K for the Relevant Period in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 has been provided to the Depositor and to
the Certificate Administrator for inclusion as an exhibit to such Form
10-K.  Any material instances of noncompliance described in such reports have
been provided to the Certificate Administrator and the Depositor for disclosure
in such annual report on Form 10-K.

 
 
BB-1

--------------------------------------------------------------------------------

 
 
Capitalized terms used but not defined herein have the meanings set forth in the
Pooling and Servicing Agreement.
 
Date:
   

 

 
[INSERT NAME OF OPERATING ADVISOR]
     
 
By:
    Name:   Title:

 
 
BB-2

--------------------------------------------------------------------------------

 
 
EXHIBIT CC
 
FORM OF POWER OF ATTORNEY TO THE MASTER SERVICER AND SPECIAL SERVICER
 
RECORDING REQUESTED BY:
{insert address}

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE


LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE PRESENTS, that Wilmington Trust, National Association, a
national banking association, incorporated and existing under the laws of the
United States, having its usual place of business at 1100 North Market Street,
Wilmington, Delaware 19890 as Trustee (the “Trustee”) pursuant to that Pooling
and Servicing Agreement dated as of [___] (the “Agreement”) by and among
[______________], and the Trustee hereby constitutes and appoints the [Master
Servicer] [Special Servicer], by and through the   [Master Servicer] [Special
Servicer] officers, the Trustee’s true and lawful Attorney-in-Fact, in the
Trustee’s name, place and stead and for the Trustee’s benefit, in connection
with all mortgage loans (the “Mortgage Loans”) serviced by the Servicer and all
properties (“REO Properties”) administered by the   [Master Servicer] [Special
Servicer] pursuant to the Agreement, to execute and acknowledge in writing or by
facsimile stamp all documents customarily and reasonably necessary and
appropriate to effectuate the enumerated transactions described in items 1
through 12 below with respect to the Mortgage Loans and REO Properties; provided
however, that the documents described below may only be executed and delivered
by such Attorneys-in-Fact if such documents are required or permitted under the
Agreement.  Capitalized terms used herein and not otherwise defined herein have
the meanings set forth in the Agreement.


 
1.
The endorsement on behalf of the Trustee of all checks, drafts and/or other
negotiable instruments made payable to the Trustee and draw upon, replace,
substitute, release or amend letters of credit standing as collateral securing
any Mortgage Loan.



 
2.
The modification or re-recording of a Mortgage or deed of trust, where said
modification or re-recording is solely for the purpose of correcting the
Mortgage or deed of trust to conform same to the original intent of the parties
thereto or to correct title errors discovered after such title insurance was
issued; provided that (i) said modification or re-recording, in either instance,
does not adversely affect the lien of the Mortgage or deed of trust as insured
and (ii) otherwise conforms to the provisions of the Agreement.



 
3.
The subordination of the lien of a Mortgage or deed of trust to an easement in
favor of a public utility company of a government agency or unit with powers of
eminent domain; this section shall include, without limitation, the execution of
partial satisfactions/releases, partial reconveyances or the execution or
requests to trustees to

 
 
CC-3

--------------------------------------------------------------------------------

 
 
 
 
accomplish same.

 
 
4.
The conveyance of the properties to the mortgage insurer, or the closing of the
title to the property to be acquired as real estate owned, or conveyance of
title to real estate owned.



 
5.
The completion of loan assumption agreements.



 
6.
The full satisfaction/release of a Mortgage or deed of trust or full conveyance
upon payment and discharge of all sums secured thereby, including, without
limitation, cancellation of the related Mortgage Note.



 
7.
The assignment of any Mortgage or deed of trust and the related Mortgage Note,
in connection with the repurchase of the mortgage loan secured and evidenced
thereby.



 
8.
The full assignment of a Mortgage or deed of trust upon payment and discharge of
all sums secured thereby in conjunction with the refinancing thereof, including,
without limitation, the assignment of the related Mortgage Note.



 
9.
The full enforcement of and preservation of the Trustee’s interests in the
Mortgage Notes, Mortgages or deeds of trust, and in the proceeds thereof, by way
of, including but not limited to, foreclosure, the taking of a deed in lieu of
foreclosure, or the completion of judicial or non-judicial foreclosure or the
termination, cancellation or rescission of any such foreclosure, the initiation,
prosecution and completion of eviction actions or proceedings with respect to,
or the termination, cancellation or rescission of any such eviction actions or
proceedings, and the pursuit of title insurance, hazard insurance and claims in
bankruptcy proceedings, including, without limitation, any and all of the
following acts:



 
a.
the substitution of trustee(s) serving under a deed of trust, in accordance with
state law and the deed of trust;



 
b.
the preparation and issuance of statements of breach or non-performance;



 
c.
the preparation and filing of notices of default and/or notices of sale;



 
d.
the cancellation/rescission of notices of default and/or notices of sale;



 
e.
the taking of deed in lieu of foreclosure;



 
f.
the filing, prosecution and defense of claims, and to appear on behalf of the
Trustee, in bankruptcy cases affecting Mortgage Notes, Mortgages or deeds of
trust;



 
g.
the preparation and service of notices to quit and all other documents necessary
to initiate, prosecute and complete eviction actions or proceedings;

 
 
CC-4

--------------------------------------------------------------------------------

 
 
 
h.
the tendering, filing, prosecution and defense, as applicable, of hazard
insurance and title insurance claims, including but not limited to appearing on
behalf of the Trustee in quiet title actions; and



 
i.
the preparation and execution of such other documents and performance of such
other actions as may be necessary under the terms of the Mortgage, deed of trust
or state law to expeditiously complete said transactions in paragraphs 8.a.
through 8.h. above.



 
10.
With respect to the sale of property acquired through a foreclosure or deed-in
lieu of foreclosure, including, without limitation, the execution of the
following documentation:



 
a.
listing agreements;



 
b.
purchase and sale agreements;



 
c.
grant/warranty/quit claim deeds or any other deed causing the transfer of title
of the property to a party contracted to purchase same;

 
 
d.
escrow instructions; and



 
e.
any and all documents necessary to effect the transfer of property.



 
11.
The modification or amendment of escrow agreements established for repairs to
the mortgaged property or reserves for replacement of personal property.



 
12.
The execution and delivery of the following:



 
a.
any and all financing statements, continuation statements and other documents or
instruments necessary to maintain the lien created by the Mortgage, deed of
trust or other security document in the related Mortgage File or the related
Mortgaged Property and other related collateral;



 
b.
any and all instruments of satisfaction or cancellation, or of partial or full
release or discharge, or of partial or full defeasance, and all other comparable
instruments; and



 
c.
any and all assumptions, modifications, waivers, substitutions, extensions,
amendments, consents to transfers of interests in borrowers, consents to any
subordinate financings to be secured by any related Mortgaged Property, consents
to any mezzanine financing to be secured by the ownership interests in a
borrower, consents to and monitoring of the application of any proceeds of
insurance policies or condemnation awards to the restoration of the related
Mortgaged Property, REO Property or otherwise, documents relating to the
management, operation, maintenance, repair, leasing and marketing of the related
Mortgaged Properties (including agreements and requests by any borrower with
respect to modifications of the standards of operation and management of such
Mortgaged Properties or the replacement of asset managers) or REO Properties,
documents exercising any or all

 
 
CC-5

--------------------------------------------------------------------------------

 


 
 
of the rights, powers and privileges granted or provided to the holder of any
Mortgage Loan under the related loan documents, lease subordination agreements,
non-disturbance and attornment agreements or other leasing or rental
arrangements, any easements, covenants, conditions, restrictions, equitable
servitudes, or land use or zoning requirements with respect to the Mortgaged
Properties or REO Properties, instruments relating to the custody of any
collateral that now secures or hereafter may secure any Mortgage Loan and any
other consents.

 
The undersigned gives said Attorney-in-Fact full power and authority to execute
such instruments and to do and perform all and every act and thing necessary and
proper to carry into effect the power or powers granted by or under this Limited
Power of Attorney as fully as the undersigned might or could do, and hereby does
ratify and confirm to all that said Attorney-in-Fact shall be effective as of
the date set forth below.


This appointment is to be construed and interpreted as a limited power of
attorney.  The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.


Solely to the extent that the  [Master Servicer] [Special Servicer] has the
power to delegate its rights or obligations under the Agreement, the  [Master
Servicer] [Special Servicer]also has the power to delegate the authority given
to it by Wilmington Trust, National Association, as Trustee, under this Limited
Power of Attorney, for purposes of performing its obligations and duties by
executing such additional powers of attorney in favor of its attorneys-in-fact
as are necessary for such purpose.  The [Master Servicer] [Special Servicer]’s
attorneys-in-fact shall have no greater authority than that held by the [Master
Servicer] [Special Servicer].


Nothing contained herein shall: (i) limit in any manner any indemnification
provided to the  Trustee under the Agreement, (ii) limit in any manner the
rights and protections afforded the Trustee under the Agreement, or (iii) be
construed to grant the  [Master Servicer] [Special Servicer]the power to
initiate or defend any suit, litigation or proceeding in the name of Wilmington
Trust, National Association except as specifically provided for herein.  If
the  [Master Servicer] [Special Servicer] receives any notice of suit,
litigation or proceeding in the name of Wilmington Trust, National Association,
then the  [Master Servicer] [Special Servicer] shall promptly forward a copy of
same to the Trustee.


This limited power of attorney is not intended to extend the powers granted to
the [Master Servicer] [Special Servicer] under the Agreement or to allow
the  [Master Servicer] [Special Servicer] to take any action with respect to
Mortgages, deeds of trust or Mortgage Notes not authorized by the Agreement.


The  [Master Servicer] [Special Servicer] hereby agrees to indemnify and hold
the Trustee and its directors, officers, employees and agents harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever incurred by reason or result of the negligent use, or
negligent or willful misuse, of this Limited Power of Attorney by the [Master
Servicer] [Special Servicer].  The foregoing indemnity shall survive the
termination of this Limited Power
 
 
CC-6

--------------------------------------------------------------------------------

 
 
of Attorney and the Agreement or the earlier resignation or removal of the
Trustee under the Agreement.


This Limited Power of Attorney is entered into and shall be governed by the laws
of the State of New York, without regard to conflicts of law principles of such
state.


Third parties without actual notice may rely upon the exercise of the power
granted under this Limited Power of Attorney; and may be satisfied that this
Limited Power of Attorney shall continue in full force and effect and has not
been revoked unless an instrument of revocation has been made in writing by the
undersigned.


IN WITNESS WHEREOF, Wilmington Trust, National Association, as Trustee for
[_____________]  has caused its corporate seal to be hereto affixed and these
presents to be signed and acknowledged in its name and behalf by a duly elected
and authorized signatory this ___________ day of ____________.
 

 
Wilmington Trust, National Association,
as Trustee for [________________]
         
 
By:
        Name:       Title:  

 
Witness:

        Witness:      

 
 
CC-7

--------------------------------------------------------------------------------

 
 
State of Delaware}
County of ____}   
On __________________, before me, __________________Notary Public, personally
appeared ______________________, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity
and that by his/her signature on the instrument the person, or the entity upon
behalf of which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of Delaware that
the foregoing paragraph is true and correct.
Witness my hand and official seal.

   

Notary signature


 
CC-8

--------------------------------------------------------------------------------

 
 
EXHIBIT DD
 
FORM OF NON-SERVICED MORTGAGE LOAN NOTIFICATION
 
[Other Servicer]
[ADDRESS]


[Other Special Servicer]
[ADDRESS]


[Other Trustee]
[ADDRESS]

 
The trust fund formed in connection with the issuance of the COMM 20[__]-DC[__]
Mortgage Trust Commercial Mortgage Pass-Through Certificates (the “Trust Fund”)
is the Note [__] Holder, as such term is defined under the Agreement between
Noteholders, dated as of [__], between [__], as each of the [__] Holder and the
[__] Holder (the “[__] Intercreditor Agreement”). In connection with the deposit
of the Note [__] of the [__] Loan Combination into the Trust Fund, attached is
an executed copy of the related pooling and servicing agreement (the “Pooling
and Servicing Agreement”).  This Notice is being delivered to you pursuant to
Section 3.27(f) of the Pooling and Servicing Agreement.  Capitalized terms used
but not defined herein have the respective meanings ascribed to such terms in
the Pooling and Servicing Agreement or, if not defined therein, in the [__]
Intercreditor Agreement.  Contact information for the Certificate Administrator,
the Trustee, the Master Servicer, the Special Servicer, the Directing Holder and
the Rating Agencies are as set forth on Schedule I attached here.
 
The [__] Loan Combination is being serviced pursuant to the terms of a pooling
and servicing agreement dated [_], between [__], as depositor, [__], as master
servicer, [__], as special servicer, [__], as operating advisor, and [__], as
certificate administrator and trustee (the “Other Pooling and Servicing
Agreement”). [__], as certificate administrator for the registered holders of
the Trust Fund, hereby directs the applicable parties to the Other Pooling and
Servicing Agreement as follows:
 
(i)           [__], as master servicer under the Other Pooling and Servicing
Agreement, shall remit no later than one (1) Business Day after the
Determination Date all amounts payable in accordance with the [__] Intercreditor
Agreement and the Other Pooling and Servicing Agreement due to the Note [__]
Holder of the [__] Loan Combination on such days as specified in the Other
Pooling and Servicing Agreement to [__], as master servicer of the Trust Fund,
to the collection account set forth on Schedule II attached hereto in accordance
with the terms of the Other Pooling and Servicing Agreement; and
 
(ii)           [other Master Servicer] and [other Certificate
Administrator],  as applicable, shall forward, deliver or otherwise make
available, as the case may be, all reports, statements, documents,
communications and other information that are to be forwarded,
 
 
DD-1

--------------------------------------------------------------------------------

 
 
delivered or otherwise made available to the holder of Note [__] of the [__]
Loan Combination in accordance with the [__] Intercreditor Agreement and the
Other Pooling and Servicing Agreement to [__], as master servicer of the Trust
Fund, no later than one (1) Business Day after the Determination Date.
 
You are advised that the Trust is subject to Regulation AB and Exchange Act
reporting.  This notification serves as notice of request for delivery of all
Exchange Act reporting items deliverable to us pursuant to the terms of the
Other Pooling and Servicing Agreement.
 
Thank you for your attention to this matter.
 

 
[__], as Certificate Administrator for the Holders of the [_] Pass-Through
Certificates
     
 
By:
     
[Name]
   
[Title]

 
 
DD-2

--------------------------------------------------------------------------------

 

SCHEDULE I
 TO FORM OF NOTICE FROM THE CERTIFICATE ADMINISTRATOR
REGARDING THE NON-SERVICED LOAN COMBINATIONS


Deutsche Mortgage & Asset Receiving Corporation
60 Wall Street
New York, New York, 10005
Attention:  Helaine M. Kaplan
 
Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  Client Manager – COMM 2015-CCRE23


Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19801
Attention:  CMBS Trustee COMM 2015-CCRE23
Email: cmbstrustee@wilmingtontrust.com


Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479-0113
Attention:  Amy Doyle


Pentalpha Surveillance LLC
375 N. French Road, Suite 100
Amherst, New York 14228
Attention:  Don Simon, Chief Operating Officer


Midland Loan Services,
a Division of PNC Bank, National Association
10851 Mastin Street, Suite 700
Overland Park, Kansas 66210
Attention:  Executive Vice President – Division Head
Facsimile: (913) 253-9001
 
CWCapital Asset Management LLC
7501 Wisconsin Avenue, Suite 500 West
Bethesda, Maryland 20814
Attention:  Brian Hanson (COMM 2015-CCRE23)
Facsimile Number:  (202) 715-9699
E-mail:  CWCAMnoticesCOMM2015-CCRE23@cwcapital.com
 
With a copy to:
 
 
DD-3

--------------------------------------------------------------------------------

 
 
CWCapital Asset Management LLC
7501 Wisconsin Avenue, Suite 500 West
Bethesda, Maryland 20814
Attention:  Legal Department (COMM 2015-CCRE23)
 
With a copy to:
 
Stinson Leonard Street LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri 64106-2150
Attention:  Kenda K. Tomes
Facsimile Number:  (816) 412-9338
Email:  kenda.tomes@stinsonleonard.com


 
Seer Capital Partners Master Fund L.P.
1177 Avenue of the Americas, 34th Floor
New York, New York 10036
Attention: Richard Parkus
Facsimile number: (212) 850-2011
Email: rparkus@seercap.com
 
with a copy to:
 
Kaye Scholer LLP
Three First National Plaza
Chicago, Illinois 60602
Attention: Daniel J. Hartnett
Facsimile number: (312) 583-2580
Email: daniel.hartnett@kayescholer.com
 
DBRS, Inc.
333. West Wacker Drive, Suite 1800
Chicago, Illinois 6060
Attention:  Commercial Mortgage Surveillance
Facsimile No.:  (312) 332 3492
Email:  cmbs.surveillance@dbrs.com
 
Moody’s Investors Service, Inc.
7 World Trade Center
New York, New York  10007
Attention:  Commercial Mortgage Surveillance Group
Facsimile No.:  (212) 553-1350
Email:cmbssurveillance@moodys.com
 
 
DD-4

--------------------------------------------------------------------------------

 
 
Morningstar Credit Ratings, LLC
410 Horsham Road, Suite A
Horsham, Pennsylvania 19044
Attention:  CMBS Surveillance
E-mail:  cmbsratings@morningstar.com
 
 
DD-5

--------------------------------------------------------------------------------

 
 
SCHEDULE II TO FORM OF NOTICE
FROM THE CERTIFICATE ADMINISTRATOR
REGARDING THE [[_]LOAN COMBINATION] AND [[_] LOAN COMBINATION]
 

 
Account:
Collection Account
       
Account #:
[______]
       
Title:
Midland Loan Services, a Division of PNC Bank, National Association, on behalf
of Wilmington Trust, National Association, as Trustee, in trust for Holders of
COMM 2015-CCRE23 Mortgage Trust Commercial Mortgage Pass-Through Certificates,
Collection Account
       
Location:
[___]

 
 
DD-6

--------------------------------------------------------------------------------

 
 
EXHIBIT EE
 
FORM OF SERVICED COMPANION LOAN NOTEHOLDER CERTIFICATION
 
[Date]
 
Midland Loan Services,
a Division of PNC Bank, National Association
10851 Mastin Street, Suite 700
Overland Park, Kansas 66210
Attention:  Executive Vice President – Division Head
Facsimile: (913) 253-9001
 
Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland 21045
Attention:  Client Manager - COMM 2015-CCRE23

 
 
Re:
COMM 2015-CCRE23 Mortgage Trust – Companion Loan

 
In accordance with the requirements for obtaining certain information under the
Pooling and Servicing Agreement (the “Agreement”), dated as of May 1, 2015,
between Deutsche Mortgage & Asset Receiving Corporation, as depositor, Midland
Loan Services, a Division of PNC Bank, National Association, as master servicer,
CWCapital Asset Management LLC, as special servicer, Pentalpha Surveillance LLC,
as operating advisor, Wilmington Trust, National Association, as trustee and
Wells Fargo Bank, National Association, as certificate administrator, paying
agent and custodian, with respect to any Companion Loan (as defined in the
Agreement), the undersigned hereby certifies and agrees as follows:
 
1.           The undersigned is a Companion Loan Noteholder (as defined in the
Agreement).
 
2.           The undersigned is requesting access pursuant to the Agreement to
certain information (the “Information”) on the Certificate Administrator’s
Website.
 
3.           The undersigned agrees that each time it accesses the Certificate
Administrator’s Website, the undersigned is deemed to have recertified that the
representations contained herein remain true and correct.
 
4.           Capitalized terms used but not defined herein shall have the
respective meanings assigned thereto in the Agreement.
 
 
EE-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused its name to be signed hereto by
its duly authorized officer, as of the day and year written above.
 

 
[Companion Loan Noteholder]
     
 
By:
     
Title:
   
Company:
   
Phone:

 
 
EE-2

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
DIRECTING HOLDERS


Mortgage Loan
 
Directing Holder
 
Contact Information
All Mortgage Loans (other than the Non-Serviced Mortgage Loans, La Gran Plaza
Mortgage Loan and the Courtyard by Marriot Pooled Mortgage Loan)
 
Seer Capital Partners Master Fund L.P.
 
Seer Capital Partners Master Fund L.P.
1177 Avenue of the Americas, 34th Floor
New York, New York 10036
Attention: Richard Parkus
Facsimile number: (212) 850-2011
Email: rparkus@seercap.com
 
with a copy to:
 
Kaye Scholer LLP
Three First National Plaza
Chicago, Illinois 60602
Attention: Daniel J. Hartnett
Facsimile number: (312) 583-2580
Email: daniel.hartnett@kayescholer.com
La Gran Plaza Mortgage Loan
 
Ladder Capital Finance III LLC – Series 86 – TRS – LaGran Plaza (Note A-1 and
Note A-2 Holder)
 
Ladder Capital Finance III LLC – Series 86 – TRS – LaGran Plaza
345 Park Avenue, 8th Floor
New York, New York 10154
Attention: Pamela McCormack
Telecopier: 212-715-3199
Courtyard by Marriot Pooled Mortgage Loan
 
[__]
 
[__]

 
 
Sch. I-1

--------------------------------------------------------------------------------

 
 
SCHEDULE II
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered shall address, at a minimum, the
criteria identified below as “Relevant Servicing Criteria” (with each Servicing
Function Participant deemed to be responsible for the items applicable to the
functions it is performing and for which the party that retained such Servicing
Function Participant is responsible):
 
Relevant Servicing Criteria
   
Applicable
Party(ies)
Reference
Criteria
       
General Servicing Considerations
     
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
   
Cert. Admin.
Master Servicer
Special Servicer
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
   
Cert. Admin.
Master Servicer
Special Servicer
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
   
N/A
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
   
Master Servicer
Special Servicer
1122(d)(1)(v)
Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.1
   
Cert. Admin.
Master Servicer
Special Servicer
 
Cash Collection and Administration
     

 

--------------------------------------------------------------------------------

1 The Servicing criteria in Item 1122(d)(1)(v) of Regulation AB shall be
applicable on and after November 23, 2015.


 
Sch. II-1

--------------------------------------------------------------------------------

 
 

Relevant Servicing Criteria    
Applicable
Party(ies)
Reference
Criteria
     
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
   
Master Servicer
Special Servicer
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
   
Cert. Admin.
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
   
Trustee
Master Servicer
Special Servicer
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
   
Cert. Admin.
Master Servicer
Special Servicer
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements.  For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
   
Cert. Admin.
Master Servicer
Special Servicer
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
   
Cert. Admin.
Master Servicer
Special Servicer
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts.  These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items.  These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
   
Cert. Admin.
Master Servicer
Special Servicer
 
Investor Remittances and Reporting
     

 
 
Sch. II-2

--------------------------------------------------------------------------------

 
 

Relevant Servicing Criteria    
Applicable
Party(ies)
Reference
Criteria
     
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements.  Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Master Servicer.
   
Cert. Admin.
Operating Adv. (excluding clauses (C) and (D) in the case of the Operating Adv.)
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
   
Cert. Admin.
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Master Servicer’s investor records or Certificate Administrator’s investor
records, or such other number of days specified in the transaction agreements.
   
Cert. Admin.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
   
Cert. Admin.
 
Pool Asset Administration
     
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
   
Custodian
Master Servicer
Special Servicer
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements.
   
Custodian
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
   
Master Servicer
Special Servicer

 
 
 
Sch. II-3

--------------------------------------------------------------------------------

 
 
 

  Relevant Servicing Criteria    
Applicable
Party(ies)
Reference
Criteria
     
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Master Servicer’s obligor
records maintained no more than two business days after receipt, or such other
number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
mortgage loan documents.
   
Master Servicer
1122(d)(4)(v)
The Master Servicer’s records regarding the mortgage loans agree with the Master
Servicer’s records with respect to an obligor’s unpaid principal balance.
   
Master Servicer
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
   
Master Servicer
Special Servicer
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
   
Special Servicer
Operating Adv.
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements.  Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
   
Master Servicer
Special Servicer
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
   
Master Servicer

 
 
Sch. II-4

--------------------------------------------------------------------------------

 
 

  Relevant Servicing Criteria    
Applicable
Party(ies)
Reference
Criteria
     
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
   
Master Servicer
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
   
Master Servicer
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
   
Master Servicer
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
   
Master Servicer
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
   
Master Servicer
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
   
N/A



At all times that the Master Servicer and Special Servicer are the same entity,
the Master Servicer and the Special Servicer may provide a combined assessment
of compliance in respect of their combined responsibilities under Section 1122
of Regulation AB.
 
 
Sch. II-5

--------------------------------------------------------------------------------

 
 
SCHEDULE III
 
CLASS A-SB PLANNED PRINCIPAL BALANCE SCHEDULE
 
Period
 
 
Balance($)
 
 
Period
 
 
Balance($)
1
 
85,300,000.00
   
59
 
85,292,079.06
 
2
 
85,300,000.00
   
60
 
83,873,572.80
 
3
 
85,300,000.00
   
61
 
82,549,956.31
 
4
 
85,300,000.00
   
62
 
81,121,394.41
 
5
 
85,300,000.00
   
63
 
79,787,348.79
 
6
 
85,300,000.00
   
64
 
78,448,248.91
 
7
 
85,300,000.00
   
65
 
77,004,646.00
 
8
 
85,300,000.00
   
66
 
75,655,000.72
 
9
 
85,300,000.00
   
67
 
74,201,153.71
 
10
 
85,300,000.00
   
68
 
72,840,883.83
 
11
 
85,300,000.00
   
69
 
71,475,459.79
 
12
 
85,300,000.00
   
70
 
69,809,130.62
 
13
 
85,300,000.00
   
71
 
68,432,211.87
 
14
 
85,300,000.00
   
72
 
66,951,870.61
 
15
 
85,300,000.00
   
73
 
65,564,122.39
 
16
 
85,300,000.00
   
74
 
64,073,261.07
 
17
 
85,300,000.00
   
75
 
62,674,602.04
 
18
 
85,300,000.00
   
76
 
61,270,642.57
 
19
 
85,300,000.00
   
77
 
59,764,033.17
 
20
 
85,300,000.00
   
78
 
58,349,041.12
 
21
 
85,300,000.00
   
79
 
56,831,714.35
 
22
 
85,300,000.00
   
80
 
55,405,606.84
 
23
 
85,300,000.00
   
81
 
53,974,094.31
 
24
 
85,300,000.00
   
82
 
52,247,844.85
 
25
 
85,300,000.00
   
83
 
50,804,357.45
 
26
 
85,300,000.00
   
84
 
49,259,349.44
 
27
 
85,300,000.00
   
85
 
47,804,532.48
 
28
 
85,300,000.00
   
86
 
46,248,518.60
 
29
 
85,300,000.00
   
87
 
44,782,286.96
 
30
 
85,300,000.00
   
88
 
43,310,497.37
 
31
 
85,300,000.00
   
89
 
41,737,995.76
 
32
 
85,300,000.00
   
90
 
40,254,663.96
 
33
 
85,300,000.00
   
91
 
38,670,949.91
 
34
 
85,300,000.00
   
92
 
37,175,989.19
 
35
 
85,300,000.00
   
93
 
35,675,361.02
 
36
 
85,300,000.00
   
94
 
33,886,446.61
 
37
 
85,300,000.00
   
95
 
32,373,341.30
 
38
 
85,300,000.00
   
96
 
30,760,704.33
 
39
 
85,300,000.00
   
97
 
29,235,746.33
 
40
 
85,300,000.00
   
98
 
27,611,595.29
 
41
 
85,300,000.00
   
99
 
26,074,695.53
 
42
 
85,300,000.00
   
100
 
24,531,968.44
 
43
 
85,300,000.00
   
101
 
22,890,555.95
 
44
 
85,300,000.00
   
102
 
21,335,753.56
 
45
 
85,300,000.00
   
103
 
19,682,610.74
 
46
 
85,300,000.00
   
104
 
18,115,642.28
 
47
 
85,300,000.00
   
105
 
16,542,731.87
 
48
 
85,300,000.00
   
106
 
14,780,139.85
 
49
 
85,300,000.00
   
107
 
13,194,577.08
 
50
 
85,300,000.00
   
108
 
11,511,552.64
 
51
 
85,300,000.00
   
109
 
9,913,592.59
 
52
 
85,300,000.00
   
110
 
8,218,525.04
 
53
 
85,300,000.00
   
111
 
6,608,074.51
 
54
 
85,300,000.00
   
112
 
4,991,516.22
 
55
 
85,300,000.00
   
113
 
3,278,381.76
 
56
 
85,300,000.00
   
114
 
1,649,193.19
 
57
 
85,300,000.00
   
115 and thereafter
 
0.00           
 
58
 
85,300,000.00
           

 
 
Sch. III-1

--------------------------------------------------------------------------------

 
 
SCHEDULE IV
 
ADDITIONAL FORM 10-D DISCLOSURE
 
The parties identified in the “Party Responsible” column (with each Servicing
Function Participant deemed to be responsible for the following items for which
the party that retained such Servicing Function Participant is responsible) are
obligated pursuant to Section 10.06 of the Pooling and Servicing Agreement to
disclose to the Depositor and the Certificate Administrator any information
described in the corresponding Form 10-D Item described in the “Item on Form
10-D” column to the extent such party has actual knowledge (and in the case of
financial statements required to be provided in connection with Item 6 below,
possession) of such information (other than information as to itself).  Each of
the Certificate Administrator, the Paying Agent, the Trustee, the Master
Servicer and the Special Servicer (in its capacity as such) shall be entitled to
rely on the accuracy of the Prospectus Supplement (other than information with
respect to itself that is set forth in or omitted from the Prospectus
Supplement), in the absence of specific written notice to the contrary from the
Depositor or Mortgage Loan Sellers.  Each of the Certificate Administrator, the
Paying Agent, the Trustee, the Master Servicer and the Special Servicer (in its
capacity as such) shall be entitled to conclusively assume that there is no
“significant obligor” other than a party identified as such in the Prospectus
Supplement.  For this COMM 2015-CCRE23 Pooling and Servicing Agreement, each of
the Certificate Administrator, the Paying Agent, the Trustee, the Master
Servicer and the Special Servicer (in its capacity as such) shall be entitled to
assume that there is no provider of credit enhancement, liquidity or derivative
instruments within the meaning of Items 1114 or 1115 of Regulation AB other than
a party identified as such in the Prospectus Supplement.


Item on Form 10-D
   
Party Responsible
 
Item 1: Distribution and Pool Performance Information: Only with respect to any
information required by 1121 which is NOT included on the Distribution Date
Statement
   
●     Each Master Servicer  (only with respect to 1121(a)(12) as to non
Specially Serviced Loans)
●     Special Servicer  (only with respect to 1121(a)(12) as to Specially
Serviced Loans)
●     Depositor
●     Certificate Administrator
●     Each Mortgage Loan Seller (only with respect to 1121(c)(2))
 
Item 2: Legal Proceedings:
Item 1117 of Regulation AB (to the extent material to Certificateholders)
   
●     Master Servicer (as to itself)
●     Special Servicer (as to itself)
●     Trustee (as to itself)
●     Certificate Administrator (as to itself)
●     Depositor (as to itself)
●     Any other Reporting Servicer (as to itself)
●     Trustee/Certificate Administrator/Master
 

 
 
Sch. IV-1

--------------------------------------------------------------------------------

 
 

     
       Servicer/Depositor/Special Servicer as to the Trust
●     Each Mortgage Loan Seller
●     Originators under Item 1110 of Regulation AB (to be provided by the
Depositor)
●     Party under Item 1100(d)(1) of Regulation AB (to be provided by the
Depositor)
 
Item 3:  Sale of Securities and Use of Proceeds
   
●     Depositor
 
Item 4:  Defaults Upon Senior Securities
   
●     Certificate Administrator
●     Trustee
 
Item 5:  Submission of Matters to a Vote of Security Holders
   
●     Certificate Administrator
 
Item 6:  Significant Obligors of Pool Assets
   
●     Master Servicer
 
Item 7:  Significant Enhancement Provider Information
   
●     N/A
 
Item 8:  Other Information (information required to be disclosed on Form 8-K
that was not properly disclosed)
   
●     Any party responsible for disclosure items on Form 8-K to the extent of
such items
 
Item 9:  Exhibits
   
●     Depositor (exhibits required by Item 601 of Regulation S-K, such as
material agreements)
●     Certificate Administrator (Monthly Statement to Certificateholders)
 

 
 
Sch. IV-2

--------------------------------------------------------------------------------

 
 
SCHEDULE V
 
ADDITIONAL FORM 10-K DISCLOSURE
 
The parties identified in the “Party Responsible” column (with each Servicing
Function Participant deemed to be responsible for the following items for which
the party that retained such Servicing Function Participant is responsible) are
obligated pursuant to Section 10.07 of the Pooling and Servicing Agreement to
disclose to the Depositor and the Certificate Administrator any information
described in the corresponding Form 10-K Item described in the “Item on Form
10-K” column to the extent such party has actual knowledge (and in the case of
financial statements required to be provided in connection with 1112(b) below,
possession) of such information (other than information as to itself).  Each of
the Certificate Administrator, the Paying Agent, the Trustee, the Master
Servicer and the Special Servicer (in its capacity as such) shall be entitled to
rely on the accuracy of the Prospectus Supplement (other than information with
respect to itself that is set forth in or omitted from the Prospectus
Supplement), in the absence of specific written notice to the contrary from the
Depositor or Mortgage Loan Sellers.  Each of the Certificate Administrator, the
Paying Agent, the Trustee, the Master Servicer and the Special Servicer (in its
capacity as such) shall be entitled to conclusively assume that there is no
“significant obligor” other than a party identified as such in the Prospectus
Supplement.  For this COMM 2015-CCRE23 Pooling and Servicing Agreement, each of
the Certificate Administrator, the Paying Agent, the Trustee, the Master
Servicer and the Special Servicer (in its capacity as such) shall be entitled to
assume that there is no provider of credit enhancement, liquidity or derivative
instruments within the meaning of Items 1114 or 1115 of Regulation AB other than
a party identified as such in the Prospectus Supplement.
 
Item on Form 10-K
   
Party Responsible
 
Item 1B: Unresolved Staff Comments
   
●     Depositor
 
Item 9B:  Other Information (information required to be disclosed on Form 8-K
that was not properly disclosed)
   
●     Any party responsible for disclosure items on Form 8-K to the extent of
such items
 
Item 15:  Exhibits, Financial Statement Schedules
   
●     Certificate Administrator
●     Depositor
 
Additional Item:
Disclosure per Item 1112(b)(1) of Regulation AB
   
●     Master Servicer
 
Additional Item:
Disclosure per Items 1114(b)(2) and 1115(b) of Regulation AB
   
●     N/A
 

 
 
Sch. V-1

--------------------------------------------------------------------------------

 
 
Additional Item:
Disclosure per Item 1117 of Regulation AB (to the extent material to
Certificateholders)
   
●     Master Servicer (as to itself)
●     Special Servicer (as to itself)
●     Certificate Administrator (as to itself)
●     Trustee (as to itself)
●     Depositor (as to itself)
●     Operating Advisor (as to itself)
●     Any other Reporting Servicer (as to itself)
●     Trustee/Certificate Administrator/Master Servicer/Depositor/Special
Servicer as to the Trust
●     Each Mortgage Loan Seller
●     Originators under Item 1110 of Regulation AB (to be provided by the
Depositor)
●     Party under Item 1100(d)(1) of Regulation AB (to be provided by the
Depositor)
 
Additional Item:
Disclosure per Item 1119 of Regulation AB
   
●     Master Servicer (as to itself) (to the extent material to
Certificateholders and only as to affiliations under 1119(a) with the Trustee,
Certificate Administrator, Special Servicer or a sub-servicer meeting any of the
descriptions in Item 1108(a)(3))
●     Special Servicer (as to itself) (to the extent material to
Certificateholders and only as to affiliations under 1119(a) with the Trustee,
Certificate Administrator, Master Servicer or a sub-servicer meeting any of the
descriptions in Item 1108(a)(3))
●     Certificate Administrator (as to itself) (to the extent material to
Certificateholders)
●     Trustee (as to itself) (to the extent material to Certificateholders)
●     Depositor (as to itself)
●     Depositor (as to the Trust)
●     Each Mortgage Loan Seller
●     Operating Advisor (as to itself)
●     Originators under Item 1110 of Regulation AB (to be provided by the
Depositor)
●     Party under Item 1100(d)(1) of Regulation AB (to be provided by the
Depositor)
 

 
 
Sch. V-2

--------------------------------------------------------------------------------

 
 
SCHEDULE VI
 
FORM 8-K DISCLOSURE INFORMATION
 
The parties identified in the “Party Responsible” column (with each Servicing
Function Participant deemed to be responsible for the following items for which
the party that retained such Servicing Function Participant is responsible) are
obligated pursuant to Section 10.09 of the Pooling and Servicing Agreement to
report to the Depositor and the Certificate Administrator the occurrence of any
event described in the corresponding Form 8-K Item described in the “Item on
Form 8-K” column to the extent such party has actual knowledge of such
information (other than information as to itself).  Each of the Certificate
Administrator, the Paying Agent, the Trustee, the Master Servicer and the
Special Servicer (in its capacity as such) shall be entitled to rely on the
accuracy of the Prospectus Supplement (other than information with respect to
itself that is set forth in or omitted from the Prospectus Supplement), in the
absence of specific written notice to the contrary from the Depositor or
Mortgage Loan Sellers.  Each of the Certificate Administrator, the Paying Agent,
the Trustee, the Master Servicer and the Special Servicer (in its capacity as
such) shall be entitled to conclusively assume that there is no “significant
obligor” other than a party identified as such in the Prospectus
Supplement.  For this COMM 2015-CCRE23 Pooling and Servicing Agreement, each of
the Certificate Administrator, the Paying Agent, the Trustee, the Master
Servicer and the Special Servicer (in its capacity as such) shall be entitled to
assume that there is no provider of credit enhancement, liquidity or derivative
instruments within the meaning of Items 1114 or 1115 of Regulation AB other than
a party identified as such in the Prospectus Supplement.
 
Item on Form 8-K
   
Party Responsible
 
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custodial agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus
   
●     Trustee/Certificate Administrator/Master Servicer/Depositor/Special
Servicer as to the Trust (only as to the agreements such entity is a party to or
entered into on behalf of the Trust)
 
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is
   
●     Trustee/Certificate Administrator/Master Servicer/Depositor/Special
Servicer as to the Trust  (only as to the agreements such entity is a party to
or entered into on behalf of the Trust)
 

 
 
Sch. VI-1

--------------------------------------------------------------------------------

 
 
Item on Form 8-K
   
Party Responsible
 
not a party.
 
Examples: servicing agreement, custodial agreement.
       
Item 1.03- Bankruptcy or Receivership
   
●     Depositor
●     Each Mortgage Loan Seller
 
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the monthly statements to the certificateholders.
   
●     Depositor
●     Certificate Administrator
 
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling and Servicing Agreement.
   
●     Certificate Administrator
 
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
   
●     Depositor
 
Item 5.06 – Change in Shell Company Status
   
●     Depositor
 
Item 5.07 – Submission of Matters to a Vote of Security Holders
   
●     Depositor
 
Item 5.08 – Shareholder Director Nomination
   
●     Depositor
 
Item 6.01- ABS Informational and Computational Material
   
●     Depositor
 
Item 6.02- Change of Servicer or Trustee
 
Requires disclosure of any removal, replacement, substitution or addition of any
master servicer, affiliated servicer, other servicer servicing 10% or more of
pool assets at time of report, other material servicers or trustee.
   
●     Master Servicer (as to itself or a servicer retained by it)
●     Special Servicer (as to itself or a servicer retained by it)
●     Certificate Administrator (as to itself or an entity retained by it)
●     Trustee
 

 
 
Sch. VI-2

--------------------------------------------------------------------------------

 
 
Item on Form 8-K
   
Party Responsible
       
●     Depositor
 
Reg AB disclosure about any new servicer or master servicer is also required.
   
●     Master Servicer or Special Servicer, as applicable
 
Reg AB disclosure about any new Trustee is also required.
   
●     Trustee
 
Reg AB disclosure about any new Certificate Administrator is also required.
   
●     Certificate Administrator
 
Item 6.03- Change in Credit Enhancement or Other External Support
   
N/A
 
Item 6.04- Failure to Make a Required Distribution
   
●     Certificate Administrator
 
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
 
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
   
●     Depositor
 
Item 7.01- Regulation FD Disclosure
   
●     Depositor
 
Item 8.01 – Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.
   
●     Depositor
 
Item 9.01 – Financial Statements and Exhibits
   
●     Responsible party for reporting/disclosing the financial statement or
exhibit
 

 
 
Sch. VI-3

--------------------------------------------------------------------------------

 
 
SCHEDULE VII
 
INITIAL SERVICED COMPANION LOAN NOTEHOLDERS
 
Serviced Companion Loan
 
Initial Noteholders
 
Address
9200 & 9220 Sunset
 
Jefferies LoanCore LLC (Note A-1 Holder)
 
Jefferies LoanCore LLC
c/o LoanCore Capital
55 Railroad Avenue, Suite 100
Greenwich, CT 06830
Attention:  Perry Gershon
 
Courtyard by Marriott Portfolio
 
German American Capital Corporation (Note A-2B Holder)
 
Citigroup Global Markets Realty Corp. (Note A-2C Holder)
 
German American Capital Corporation
60 Wall Street
New York, New York 10005
Attention:  Lainie Kaye
 
Citigroup Global Markets Realty Corp.
388 Greenwich Street, 19th Floor
New York, NY 10013
Attention: Ana Rosu Marmann
Facsimile No. (646) 328-2938
         
3 Columbus Circle
 
CGMT 2015-GC29 (Notes A-2 and A-5 Holder)
 
 
 
WFCM 2015-LC20 (Notes A-3 and A-6 Holder)
 
 
 
 
COMM 2015-CCRE22 (Note A-4)
 
 
Midland Loan Services, a Division of PNC Bank, National Association, 10851
Mastin Street, Suite 700, Overland Park, Kansas 66210, Attention: Executive Vice
President – Division Head
 
Wells Fargo Bank, National Association, Commercial Mortgage Servicing, 1901
Harrison Street, Oakland, California 94612, Attention:  WFCM 2015-LC20 Asset
Manager
 
Wells Fargo Bank, National Association
Commercial Mortgage Servicing
MAC D1086
550 South Tryon Street, 14th Floor
Charlotte, North Carolina 28202
Attention:  COMM 2015-CCRE22 Asset Manager
         
La Gran Plaza
 
Ladder Capital Finance III LLC – Series 86 – TRS – LaGran Plaza (Note A-1 and
Note A-2 Holder)
 
Ladder Capital Finance III LLC – Series 86 – TRS – LaGran Plaza
345 Park Avenue, 8th Floor
New York, New York 10154
Attention: Pamela McCormack
Telecopier: 212-715-3199

 
 
Sch. VII-1

--------------------------------------------------------------------------------

 
 
SCHEDULE VIII
 
CONTACT INFORMATION FOR THE OTHER 17G-5 INFORMATION PROVIDER
 
Other 17g-5 Information
Provider
 
Transaction
 
Contact Information
Wells Fargo Bank, National Association
 
Commercial Mortgage Pass-Through Certificates
Series 2015-LC20
 
Wells Fargo Bank, National Association
9062 Old Annapolis Road
Columbia, Maryland  21045
Attention:  WFCM 2015-LC20
Email: 17g5informationprovider@wellsfargo.com
 

 
 
Sch. VIII-1

--------------------------------------------------------------------------------

 
 